Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            1 of1432
                                                                  of 387
                                                                      PageID #: 3503
                                                                                     Docket #0363 Date Filed: 07/20/2020

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 AKORN, INC., et al.,1                                     )     Case No. 20-11177 (KBO)
                                                           )
                          Debtors.                         )     (Jointly Administered)
                                                           )
                                                           )

                                       CERTIFICATE OF SERVICE

              I, Leanne V. Rehder Scott, depose and say:

             1. I am employed by Kurtzman Carson Consultants LLC (“KCC”), the claims,
     noticing and administrative agent for the Debtors in the above-captioned cases. I submit this
     certificate in connection with the service of solicitation materials (the “Solicitation
     Packages”) for the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket
     No. 258] (the “Plan”). I am over the age of 18 and not a party to this action. Except as
     otherwise noted, I could and would testify to the following based upon my personal
     knowledge.

            2. On May 22, 2020, the Court entered the Order Appointing KCC as Claims and
     Noticing Agent Effective as of May 20, 2020 [Docket No. 71].

             3. On June 23, 2020, the Court entered the Order Authorizing the Debtors to Employ
     and Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective as of the
     Petition Date [Docket No. 217].

             4. Consistent with its retention as claims, noticing and administrative agent, KCC is
     charged with, among other things, the duty of printing and distributing Solicitation Packages
     to creditors and other interested parties pursuant to the instructions set forth in the Debtors’
     Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure Statement,
     (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
     Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
     Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
     Respect Thereto [Docket No. 103] (the “Disclosure Statement Motion”) filed by the Debtors
     on May 26, 2020 and the Order (I) Approving the Adequacy of the Disclosure Statement,

 1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC;
          Advanced Vision Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc.
          (6645); Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735);
          Covenant Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022);
          Oak Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739);
          VPI Holdings Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address is:
          1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.



                                                                            ¨2¤!+m4'4                  +¦«
                                                                                2011177200720000000000011
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            2 of2432
                                                                  of 387
                                                                      PageID #: 3504

    (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
    Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
    Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
    Respect Thereto [Docket No. 318] (the “Disclosure Statement Order”), as entered by the
    Court on July 2, 2020.

           5. The Solicitation Packages consist of the following documents:

               a. if applicable, a flash drive (the “Flash Drive”) containing the following
                  documents:

                             i. the Disclosure Statement for the Joint Chapter 11 Plan of Akorn,
                                Inc. and Its Debtor Affiliates (with all exhibits and attachments
                                thereto) [Docket No. 267] (the “Disclosure Statement”);

                            ii. the Plan;

                           iii. the Disclosure Statement Order (without exhibits except for the
                                Solicitation and Voting Procedures);

               b. either a printed copy of the appropriate Ballot(s) and voting instructions for
                  the voting class in which the creditor is entitled to vote (with a pre-addressed,
                  postage prepaid return envelope, if applicable (the “Return Envelope”):

                             i. Class 3 – Ballot for Holders of Term Loan Claims (the “Class 3
                                Ballot”) (substantially in the form attached as Exhibit 3A to the
                                Disclosure Statement Order);

                            ii. Class 4 – Ballot for Holders of General Unsecured Claims (the
                                “Class 4 Ballot”) (substantially in the form attached as Exhibit
                                3B to the Disclosure Statement Order);

                           iii. Class 7 – Ballot for Holders of Section 510(b) Claims (the “Class
                                7 Ballot”) (substantially in the form attached as Exhibit 3C to the
                                Disclosure Statement Order);

                           iv. Class 8 – Ballot for Holders of Akorn Interests (the “Class 8
                               Ballot”) (substantially in the form attached as Exhibit 3D to the
                               Disclosure Statement Order);

                            v. Class 8 – Ballot for Beneficial Holders of Akorn Interests (the
                               “Class 8 Beneficial Holder Ballot”) (substantially in the form
                               attached as Exhibit 3E to the Disclosure Statement Order);

                           vi. Class 8 – Master Ballot for Holders of Akorn Interests (the
                               “Class 8 Master Ballot”) (substantially in the form attached as
                               Exhibit 3F to the Disclosure Statement Order);




                                                -2-
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            3 of3432
                                                                  of 387
                                                                      PageID #: 3505

              c. or in lieu of a Ballot, the following notices and forms, as appropriate, based on
                 the treatment under the Plan of any Claim or Interest held by the party to
                 whom the notice is provided:

                           i. Notice of Non-Voting Status to Holders of Unimpaired Claims
                              Conclusively Presumed to Accept the Plan (the “Unimpaired
                              Non-Voting Status Notice”) (substantially in the form attached as
                              Schedule 4 to the Disclosure Statement Order);

                           ii. Opt-In Form for Holders of Unimpaired Claims Conclusively
                               Presumed to Accept the Plan (the “Unimpaired Opt-In Form”)
                               (substantially in the form attached as Schedule 4A to the
                               Disclosure Statement Order);

                          iii. Notice of Non-Voting Status with Respect to Disputed Claims
                               and Interests (the “Disputed Claims Notice”) (substantially in the
                               form attached as Schedule 5 to the Disclosure Statement Order);

                          iv. Opt-In Form for Holders of Disputed Claims and Interests (the
                              “Disputed Opt-In Form”) (substantially in the form attached as
                              Schedule 5A to the Disclosure Statement Order);

              d. if applicable, a Cover Letter from the Debtors (the “Cover Letter”)
                 (substantially in the form attached as Schedule 6 to the Disclosure Statement
                 Order); and

              e. the Notice of Hearing to Consider Confirmation of the Joint Chapter 11 Plan
                 of Akorn, Inc. and Its Debtor Affiliates and Related Voting and Objection
                 Deadlines (the “Confirmation Hearing Notice”) (substantially in the form
                 attached as Schedule 7 to the Disclosure Statement Order).

           6. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 3 Ballot, Flash Drive, Confirmation Hearing Notice, Cover Letter and
    Return Envelope to be served via First Class Mail on the service list attached hereto as
    Exhibit A.

           7. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 4 Ballot, Flash Drive, Confirmation Hearing Notice, Cover Letter and
    Return Envelope to be served via First Class Mail on the service list attached hereto as
    Exhibit B.

           8. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 7 Ballot, Flash Drive, Confirmation Hearing Notice, Cover Letter and
    Return Envelope to be served via First Class Mail on the service list attached hereto as
    Exhibit C.

           9. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 8 Ballot, Flash Drive, Confirmation Hearing Notice, Cover Letter and
    Return Envelope to be served via First Class Mail on the service list attached hereto as
    Exhibit D.


                                              -3-
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            4 of4432
                                                                  of 387
                                                                      PageID #: 3506

           10. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 8 Beneficial Holder Ballot, Flash Drive, Confirmation Hearing Notice, and
    Cover Letter to be served via Overnight Mail on the service list attached hereto as Exhibit E
    for subsequent distribution to beneficial holders of Akorn, Inc. Common Stock, CUSIP
    009728 10 6; via First Class Mail on the service list attached hereto as Exhibit F.

           11. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 8 Beneficial Holder Ballot, Disclosure Statement, Plan, Disclosure
    Statement Order, Confirmation Hearing Notice, and Cover Letter to be served via Electronic
    Mail on the service list attached hereto as Exhibit G.

            12. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Class 8 Master Ballot to be served via First Class Mail on the service list attached
    hereto as Exhibit F; and via Electronic mail on the service list attached hereto as Exhibit G.

           13. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Unimpaired Non-Voting Status Notice, Unimpaired Opt-In Form, Confirmation
    Hearing Notice, and Return Envelope to be served via First Class Mail on the service list
    attached hereto as Exhibit H.

           14. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Flash Drive, Confirmation Hearing Notice and Cover Letter to be served via First
    Class Mail on the service lists attached hereto as Exhibit I and Exhibit J.

           15. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Disclosure Statement, Plan, Disclosure Statement Order, Confirmation Hearing
    Notice, and Cover Letter to be served via Electronic Mail on the service list attached hereto
    as Exhibit K.

           16. On July 10, 2020, at my direction and under my supervision, employees of KCC
    caused the Confirmation Hearing Notice to be served via Electronic mail on the service list
    attached hereto as Exhibit L; and via First Class Mail on the service list attached hereto as
    Exhibit M.


 Dated: July 20, 2020
                                                                 /s/ Leanne V. Rehder Scott
                                                                 Leanne V. Rehder Scott
                                                                 222 N Pacific Coast Highway,
                                                                 3rd Floor
                                                                 El Segundo, CA 90245
                                                                 Tel 310.823.9000




                                                -4-
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            5 of5432
                                                                  of 387
                                                                      PageID #: 3507




                             Exhibit A
                                 Case 1:20-cv-01254-MN
                                            Case 20-11177-KBO
                                                        DocumentDoc
                                                                 5-58
                                                                    363Filed
                                                                           Filed
                                                                              10/02/20
                                                                                 07/20/20
                                                                                        Page
                                                                                           Page
                                                                                             6 of6432
                                                                                                   of 387
                                                                                                       PageID #: 3508

                                                                         Exhibit A
                                                                Class 3 - Term Loan Claims
                                                                Served via First Class Mail

           CreditorName           CreditorNoticeName            Address1                   Address2          City        State      Zip         Country
                                                       QUEENSGATE HOUSE,                                GEORGE TOWN,
ACIS CLO 2014 3 LTD KY0M005232                         SOUTH CHURCH STREET                              GRAND CAYMAN             KY1-1102   Cayman Islands
                                                       CLIFTON HOUSE, 75 FORT                           GEORGE TOWN,
ADAMS MILL CLO LTD KY0M002700                          STREET                                           GRAND CAYMAN             KY1-1108   Cayman Islands
AGF FLOATING RATE INCOME                               3100-66 Wellington Street
FUND CA1L483162                                        West                                             Toronto          ON      M5K1E9     Canada
AMERICAN INTERNATIONAL
GROUP INC RETIREMENT PLAN
MASTER TRUST FOR DEFINED
BENEFIT US0M00QJX2                                     800 BOYLSTON ST.                                 BOSTON           MA      02116
                                                       Queesngate Town, Grand                           George Town,
APIDOS CLO XI KY1L547670                               Cayman                         PO Box 1093       Grand Cayman             KY1-1102   Cayman Islands
                                                       Queensgate House, South                          George Town,
APIDOS CLO XII KY0M000FH3                              Church Street                  PO Box 1093       Grand Cayman             KY1-1102   Cayman Islands
                                                       Queensgate House, South                          George Town,
APIDOS CLO XV KY0M000SK0                               Church Street                  PO Box 1093       Grand Cayman             KY1-1102   Cayman Islands
                                                       QUEENSGATE HOUSE,                                GEORGE TOWN,
APIDOS CLO XVIII R KY0M005687                          SOUTH CHURCH STREET                              GRAND CAYMAN             KY101102   Cayman Islands
                                                       Queensgate House, South                          George Town,
APIDOS CLO XX KY0M002KR8                               Church Street                  PO Box 1093       Grand Cayman             KY1-1102   Cayman Islands
                                                       QUEENSGATE HOUSE,                                GEORGE TOWN,
APIDOS CLO XXI KY0M002Z31                              SOUTH CHURCH STREET                              GRAND CAYMAN             KY1-1102   Cayman Islands
                                                                                                        GEORGE TOWN,
APIDOS CLO XXII KY0M002V68                             QUEENSGATE HOUSE               SOUTH CHURCH ST   GRAND CAYMAN             KY1-1102   Cayman Islands
                                                                                                        GEORGE TOWN,
APIDOS CLO XXIII KY0M0037C7                            CLIFTON HOUSE                  78 FORT STREET    GRAND CAYMAN                        Cayman Islands
                                                                                      SOUTH CHURCH      GEORGE TOWN,
APIDOS CLO XXIV KY0M003MK7                             QUEENSGATE HOUSE               STREET            GRAND CAYMAN             KY1-1102   Cayman Islands
                                                       QUEENSGATE HOUSE,                                GEORGE TOWN,
APIDOS CLO XXIX KY0M004J88                             SOUTH CHURCH STREET                              GRAND CAYMAN             KY1-1102   Cayman Islands
                                                                                                        GEORGE TOWN,
APIDOS CLO XXV KY0M003MS0                              CLIFTON HOUSE                  75 FORT STREET    GRAND CAYMAN             KY1-1108   Cayman Islands
                                                                                      SOUTH CHURCH      GEORGE TOWN,
APIDOS CLO XXVI KY0M003W33                             QUEENSGATE HOUSE               STREET            GRAND CAYMAN             KY1-1102   Cayman Islands
                                                                                      SOUTH CHURCH      GEORGE TOWN,
APIDOS CLO XXVII KY0M0040V1                            QUEENSGATE HOUSE               STREET            GRAND CAYMAN             KY1-1102   Cayman Islands
                                                                                      SOUTH CHURCH      GEORGE TOWN,
APIDOS CLO XXVIII KY0M004946                           QUEENSGATE HOUSE               STREET            GRAND CAYMAN             KY1-1102   Cayman Islands
                                                       QUEENSGATE HOUSE,                                GEORGE TOWN,
APIDOS CLO XXX KY0M004RB3                              SOUTH CHURCH STREET                              GRAND CAYMAN             KY1-1102   Cayman Islands

                                                       QUEENSGATE HOUSE,                                GEORGE TOWN,
APIDOS CLO XXXI KY0M0052T0                             SOUTH CHURCH STREET                              CAYMAN ISLANDS           KY1-1102   Cayman Islands



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                    Page 1 of 13
                                Case 1:20-cv-01254-MN
                                           Case 20-11177-KBO
                                                       DocumentDoc
                                                                5-58
                                                                   363Filed
                                                                          Filed
                                                                             10/02/20
                                                                                07/20/20
                                                                                       Page
                                                                                          Page
                                                                                            7 of7432
                                                                                                  of 387
                                                                                                      PageID #: 3509

                                                                         Exhibit A
                                                                Class 3 - Term Loan Claims
                                                                Served via First Class Mail

           CreditorName          CreditorNoticeName            Address1                    Address2            City    State       Zip         Country

BARCLAYS BANK PLC GB1L182938                          ONE CHURCHILL PLACE                             LONDON                   E14 5HP    United Kingdom
BAYCITY ALT INVEST FUNDS
SICAV SIF BAYCITY US SENIOR                           49 AVENUE JOHN F.
LOAN FUND LU0M001B41                                  KENNEDY                                         LUXEMBOURG               L-1855     Luxembourg
BAYCITY SENIOR LOAN MASTER                            CAYMAN CORPORATE                                GEORGE TOWN,
FUND LTD KY0M000KL5                                   CENTRE, 27 HOSPITAL RD                          GRAND CAYMAN             KY1-9008   Cayman Islands
BEMAP MASTER FUND LTD                                 PO BOX 309 UGLAND
KY0M0051H7                                            HOUSE                                           GRAND CAYMAN             KY1-1104   Cayman Islands
BENTHAM STRATEGIC LOAN FUND
AU0M000ZW9                                            LEVEL 2, MARTIN PLACE                           SYDNEY          NSW      2000       Australia
BENTHAM SYNDICATED LOAN
FUND AU1L018606                                       LEVEL 2, MARTIN PLACE                           SYDNEY          NSW      2000       Australia
BRIGHTHOUSE FUNDS TRUST I
BRIGHTHOUSE EATON VANCE
FLOATING RATE PORTFOLIO
US1L220063                                            One Financial Center                            Boston          MA       02111

CALIFORNIA STATE TEACHERS
RETIREMENT SYSTEM US1L402653                          7667 FOLSOM BLVD                                SACRAMENTO      CA       95826
CANYON ASP FUND LP                                                                                    GEORGE TOWN,
KY0M001VB1                                            UGLAND HOUSE                                    GRAND CAYMAN             KY1-1104   Cayman Islands
CANYON BALANCED MASTER
FUND LTD KY1L328402                                   UGLAND HOUSE                                    GRAND CAYMAN                        Cayman Islands

CANYON BLUE CREDIT                                    2000 AVENUE OF THE
INVESTMENT FUND LP US1L334963                         STARS, 11TH FLOOR                               LOS ANGELES     CA       90067
CANYON DISTRESSED
OPPORTUNITY MASTER FUND II LP
KY0M003MW2                                            UGLAND HOUSE                                    GRAND CAYMAN             KY1-1104   Cayman Islands
CANYON DISTRESSED
OPPORTUNITY MASTER FUND III
LP KY0M0062X1                                         UGLAND HOUSE                                    GRAND CAYMAN             KY1-1104   Cayman Islands
CANYON DISTRESSED TX (B) LLC                          2000 AVENUE OF THE
US0M018X56                                            STARS                           11TH FLOOR      LOS ANGELES     CA       90067
CANYON DISTRESSED TX A LLC                            2000 AVENUE OF THE
US0M017097                                            STARS, 11TH FLOOR                               LOS ANGELES     CA       90067
CANYON EDOF MASTER LP
KY0M004TV7                                            UGLAND HOUSE                                    GRAND CAYMAN             KY1-1104   Cayman Islands
CANYON GRF MASTER FUND II LP
KY1L364308                                            UGLAND HOUSE                                    GRAND CAYMAN             KY1-1104   Cayman Islands
CANYON NZ DOF INVESTING LP                            2000 AVENUE OF THE
US0M00ZM47                                            STARS 11TH FLOOR                                LOS ANGELES     CA       90067



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                    Page 2 of 13
                                 Case 1:20-cv-01254-MN
                                            Case 20-11177-KBO
                                                        DocumentDoc
                                                                 5-58
                                                                    363Filed
                                                                           Filed
                                                                              10/02/20
                                                                                 07/20/20
                                                                                        Page
                                                                                           Page
                                                                                             8 of8432
                                                                                                   of 387
                                                                                                       PageID #: 3510

                                                                          Exhibit A
                                                                 Class 3 - Term Loan Claims
                                                                 Served via First Class Mail

          CreditorName            CreditorNoticeName              Address1                  Address2            City    State      Zip         Country
CANYON VALUE REALIZATION                               2000 Avenue of the Stars,
FUND LP US1L230518                                     11th Floor                                        Los Angeles    CA      90067
CANYON VALUE REALIZATION MAC
18 LTD KY1L328675                                      89 NEXUS WAY                                      CAMANA BAY             KY1-1205   Cayman Islands
CANYON VALUE REALIZATION
MASTER FUND LP KY1L326992                              UGLAND HOUSE                                      GRAND CAYMAN           KY1-1104   Cayman Islands
CARLYLE GLOBAL MARKET
STRATEGIES CLO 2015 2 LTD                                                                                GEORGE TOWN,
KY0M002VZ8                                             190 ELGIN AVENUE                                  GRAND CAYMAN           KY1-9005   Cayman Islands
CATAMARAN CLO 2013 1 LTD                                                               SOUTH CHRUCH      GEORGE TOWN,
KY0M000DQ9                                             QUEENSGATE HOUSE                STREET            GRAND CAYMAN           KY1-1102   Cayman Islands
CATAMARAN CLO 2014 1 LTD                               QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M0025T6                                             SOUTH CHURCH STREET                               GRAND CAYMAN           KY1-1102   Cayman Islands
CATAMARAN CLO 2014 2 LTD                                                               SOUTH CHURCH      GEORGE TOWN,
KY0M002718                                             QUEENSGATE HOUSE                STREET            GRAND CAYMAN           KY1-1102   Cayman Islands
CATAMARAN CLO 2015 1 LTD                                                                                 GEORGE TOWN,
KY0M002PD7                                             QUEENSGATE HOUSE                SOUTH CHURCH ST   GRAND CAYMAN           KY1-1102   Cayman Islands
CATAMARAN CLO 2018 1 LTD                               QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M004P07                                             SOUTH CHURCH STREET                               GRAND CAYMAN           KY1-1102   Cayman Islands

CETUS CAPITAL VI LP US0M017H65                         8 SOUND SHORE DRIVE             SUITE 303         GREENWICH      CT      06830
CIFC EVENT DRIVEN
OPPORTUNITIES MASTER FUND LP                           PO BOX 309, UGLAND
KY0M005TF7                                             HOUSE                                             GRAND CAYMAN           KY1-1104   Cayman Islands
CIFC FUNDING 2012 IIR LTD                              QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M004H64                                             SOUTH CHURCH STREET                               GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2013 I LTD                                Queensgate House, South
IE1L558129                                             Church Street                                     George Town            KY1-1102   Cayman Islands
CIFC FUNDING 2013 II LTD                               Queensgate House, South
KY1L561408                                             Church Street                                     George Town            KY1-1102   Cayman Islands
CIFC FUNDING 2013 IIIR LTD                             QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M004QQ3                                             SOUTH CHURCH STREET                               GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2013 IV LTD                               Queensgate House, South
KY0M000N78                                             Church Street                                     George Town            KY1-1102   Cayman Islands
CIFC FUNDING 2014 II R LTD                             QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M004V09                                             SOUTH CHURCH STREET                               GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2014 III LTD                              Queensgate House, South
KY0M001WQ7                                             Church Street                                     George Town            KY1-1102   Cayman Islands
CIFC FUNDING 2014 IVR LTD                              QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M0057L6                                             SOUTH CHURCH STREET                               GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2014 LTD                                  Queensgate House, South
KY0M000WH8                                             Church Street                                     George Town            KY1-1102   Cayman Islands
CIFC FUNDING 2014 V LTD                                Queensgate House, South
KY0M002MC6                                             Church Street                                     George Town            KY1-1102   Cayman Islands


  In re Akorn, Inc. et al.
  Case No. 20-11177                                                     Page 3 of 13
                                    Case 1:20-cv-01254-MN
                                               Case 20-11177-KBO
                                                           DocumentDoc
                                                                    5-58
                                                                       363Filed
                                                                              Filed
                                                                                 10/02/20
                                                                                    07/20/20
                                                                                           Page
                                                                                              Page
                                                                                                9 of9432
                                                                                                      of 387
                                                                                                          PageID #: 3511

                                                                                 Exhibit A
                                                                        Class 3 - Term Loan Claims
                                                                        Served via First Class Mail

          CreditorName             CreditorNoticeName                    Address1                 Address2        City      State      Zip         Country
CIFC FUNDING 2015 I LTD                                         QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M002H82                                                      SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2015 II LTD                                        Queensgate House, South
KY0M002PL0                                                      Church Street                                George Town            KY1-1102   Cayman Islands
CIFC FUNDING 2015 III LTD                                       QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M002S22                                                      SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2015 IV LTD                                        QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M0033K9                                                      SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2015 V LTD                                         QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M002WW3                                                      SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2016 I LTD                                         QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M003500                                                      SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2017 I LTD                                         QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M0037P9                                                      SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC FUNDING 2017 II LTD                                        CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M003VW3                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2017 III LTD                                       CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M0046R6                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2017 IV LTD                                        CLIFTON HOUSE, 75 FORT
KY0M0044R1                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2017 V LTD                                         CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M004722                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2018 I LTD                                         CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M004730                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2018 II LTD                                        CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M004FS2                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2018 III LTD                                       CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M004H98                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC FUNDING 2018 IV LTD                                        CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
KY0M004SS5                                                      STREET                                       GRAND CAYMAN           KY1-1108   Cayman Islands
CIFC LOAN OPPORTUNITY FUND II                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
LTD KY0M003TL0                                                  SOUTH CHURCH STREET                          GRAND CAYMAN           KY1-1102   Cayman Islands
CIFC LOAN OPPORTUNITY FUND                                      Queensgate House, South
KY0M002RK8                                                      Church Street                                George Town            KY1-1108   Cayman Islands
CITY OF NEW YORK GROUP        c/o New York City Office of the
TRUST US1L531766              Comptroller                       1 Centre Street                              New York       NY      10007
CONTRARIAN FUNDS LLC                                            411 WEST PUTNAM AVE,
US1L015497                                                      SUITE 425                                    GREENWICH      CT      06830
COPPERHILL LOAN FUND I LLC                                      ELEVEN MADISON AVENUE,
US0M00LDV0                                                      9TH FLOOR                                    NEW YORK       NY      10010
CREDIT SUISSE ASSET
MANAGEMENT INCOME FUND INC                                      1 MADISON AVENUE, 4TH
US1L168940                                                      FLOOR TAX DEPARTMENT                         NEW YORK       NY      10010



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                           Page 4 of 13
                                 Case 1:20-cv-01254-MN
                                            Case 20-11177-KBO
                                                        DocumentDoc
                                                                 5-58
                                                                    363Filed
                                                                           Filed
                                                                              10/02/20
                                                                                 07/20/20
                                                                                        Page
                                                                                           Page
                                                                                             10 of
                                                                                                10432
                                                                                                   of 387
                                                                                                       PageID #: 3512

                                                                             Exhibit A
                                                                    Class 3 - Term Loan Claims
                                                                    Served via First Class Mail

          CreditorName             CreditorNoticeName            Address1                        Address2               City   State      Zip         Country
CREDIT SUISSE FLOATING RATE                              ONE MADISON AVENUE,
HIGH INCOME FUND US1L185985                              6TH FLOOR                                             NEW YORK        NY      10010
CREDIT SUISSE HIGH YIELD BOND                            ONE MADISON AVENUE,
FUND US1L168767                                          6TH FLOOR                                             NEW YORK        NY      10010
CREDIT SUISSE LOAN FUNDING
LLC US1L015752                4th Floor Tax Department   1 Madison Avenue                                      New York        NY      10010
CREDIT SUISSE NOVA LUX
LU1L352176                                               5, RUE JEAN MONNET                                    LUXEMBOURG              2180       Luxembourg
CREDIT SUISSE STRATEGIC                                                        TAX DEPT, 9TH
INCOME FUND US1L536849                                   ELEVEN MADISON AVENUE FLOOR                           NEW YORK        NY      10010
CSAA INSURANCE EXCHANGE
US0M0086L1                                               3055 OAK RD                                           WALNUT CREEK    CA      94597
CUTWATER 2014 I LTD                                      CLIFTON HOUSE, 75 FORT                                GEORGE TOWN,
KY0M0025K5                                               STREET                                                GRAND CAYMAN            KY1-1108   Cayman Islands
CUTWATER 2014 II LTD                                     CLIFTON HOUSE, 75 FORT                                GEORGE TOWN,
KY0M002M28                                               STREET                                                GRAND CAYMAN            KY1-1108   Cayman Islands
CUTWATER 2015 I LTD                                      CLIFTON HOUSE 75 FORT                                 GEORGE TOWN,
KY0M002LF1                                               STREET                                                GRAND CAYMAN            KY1-1108   Cayman Islands
DOLLAR SENIOR LOAN FUND LTD                              UGLAND HOUSE, SOUTH                                   GEORGE TOWN,
KY1L015744                                               CHURCH STREET                                         GRAND CAYMAN            KY1-1104   Cayman Islands
DOLLAR SENIOR LOAN MASTER                                CLIFTON HOUSE, 75 FORT                                GEORGE TOWN,
FUND II LTD KY0M005679                                   STREET                                                GRAND CAYMAN            KY1-1108   Cayman Islands

EATON VANCE CLO 2013 1 LTD                               QUEENSGATE HOUSE,                                     GEORGE TOWN,
KY1L552035                                               SOUTH CHURCH STREET                                   GRAND CAYNMAN           KY1-1102   Cayman Islands
EATON VANCE CLO 2014 1R LTD                                                                                    GEORGE TOWN
KY0M0051D6                                               CAYMAN CORP CENTRE                 27 HOSPITAL RD     GRAND CAYMAN            KY1-9008   Cayman Islands
EATON VANCE CLO 2015 1 LTD                               CLIFTON HOUSE, 75 FORT                                GEORGE TOWN,
KY0M002Q40                                               STREET                                                GRAND CAYMAN            KY1-1108   Cayman Islands
                                                         CAYMAN CORPORATE
EATON VANCE CLO 2018 1 LTD                               CETNER 27, HOSPITAL                                   GEORGE TOWN,
KY0M0049M1                                               RAOD                                                  GRAND CAYMAN            KY1-9008   Cayman Islands
EATON VANCE CLO 2019 1 LTD                               CAYMAN CORPORATE                                      GEORGE TOWN,
KY0M005CQ0                                               CENTRE                             27 HOSPITAL ROAD   GRAND CAYMAN            KY1-9008   Cayman Islands
EATON VANCE FLOATING RATE
2022 TARGET TERM TRUST                                   TWO INTERNATIONAL
US0M0126H3                                               PLACE                                                 BOSTON          MA      02110
EATON VANCE FLOATING RATE
INCOME PLUS FUND US0M0096D7                              2 International Place, 9th Floor                      Boston          MA      02110
EATON VANCE FLOATING RATE
INCOME TRUST US1L014573                                  2 International Place, 9th Floor                      Boston          MA      02110
EATON VANCE FLOATING RATE
PORTFOLIO US1L033557                                     2 International Place, 9th Floor                      Boston          MA      02110



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                         Page 5 of 13
                                   Case 1:20-cv-01254-MN
                                              Case 20-11177-KBO
                                                          DocumentDoc
                                                                   5-58
                                                                      363Filed
                                                                             Filed
                                                                                10/02/20
                                                                                   07/20/20
                                                                                          Page
                                                                                             Page
                                                                                               11 of
                                                                                                  11432
                                                                                                     of 387
                                                                                                         PageID #: 3513

                                                                                     Exhibit A
                                                                            Class 3 - Term Loan Claims
                                                                            Served via First Class Mail

         CreditorName                 CreditorNoticeName                   Address1                      Address2          City     State      Zip           Country
EATON VANCE INSTITUTIONAL        Intertrust Corporate Services                                                      George Town,
SENIOR LOAN FUND KY1L014580      (Cayman) Limited                190 Elgin Avenue                                   Grand Cayman            KY1-9005   Cayman Islands
EATON VANCE INSTITUTIONAL
SENIOR LOAN PLUS FUND                                                                                               GEORGE TOWN,
KY0M003W09                                                       190 ELGIN AVENUE                                   GRAND CAYMAN            KY1-9005   Cayman Islands

EATON VANCE INTERNATIONAL
CAYMAN ISLANDS FLOATING RATE Intertrust Corporate Services                                                          George Town,
INCOME PORTFOLIO KY1L014614  (Cayman) Limited                    190 Elgin Avenue                                   Grand Cayman            KY1-9005   Cayman Islands

EATON VANCE LIMITED DURATION
INCOME FUND US1L014599                                           2 International Place, 9th Floor                   Boston         MA       02110

EATON VANCE SENIOR FLOATING
RATE TRUST US1L014623                                            2 International Place, 9th Floor                   Boston         MA       02110
EATON VANCE SENIOR INCOME
TRUST US1L014631                                                 2 International Place, 9th Floor                   Boston         MA       02110
EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND
US1L014649                                                       2 International Place, 9th Floor                   Boston         MA       02110
EATON VANCE VT FLOATING RATE
INCOME FUND US1L014706                                           2 International Place, 9th Floor                   Boston         MA       02110
ELLIOTT ASSOCIATES LP                                            40 WEST 57TH STREET,
US1L169708                                                       4TH FLOOR                                          NEW YORK       NY       10019
ELLIOTT INTERNATIONAL LP     C/O ELLIOTT MANAGEMENT              40 WEST 57TH STREET,
KY1L177445                   CORP                                4TH FLOOR                                          NEW YORK       NY       10019
                                                                                                                    ROAD TOWN,
EP CANYON LTD VG1L295530                                         CRAIGMUIR CHAMBERS                                 TORTOLA                            British Virgin Is
FIRE AND POLICE PENSION FUND
SAN ANTONIO US1L216673                                           11603 W COKER LOOP                 SUITE 201       SAN ANTONIO    TX       78216
FIRST TRUST SENIOR FLOATING
RATE 2022 TGT TERM FUND                                          120 E. LIBERTY DRIVE,
US0M00ZMV1                                                       SUITE 400                                          WHEATON        IL       60187

FIRST TRUST SENIOR FLOATING                                      120 E. LIBERTY DRIVE,
RATE INCOME FUND II US1L013617                                   SUITE 400                                          WHEATON        IL       60187
FIRST TRUST SENIOR LOAN ETF                                      40 KING STREET WEST
CAD HEDGED CA0M000BR8                                            SUITE 3001                         SCOTIA PLAZA    TORONTO        ON       M5H 3Y2    Canada
FIRST TRUST SENIOR LOAN FUND                                     120 E. LIBERTY DRIVE,
US0M007XF6                                                       SUITE 400                                          WHEATON        IL       60187
FIRST TRUST SHORT DURATION                                       120 E. LIBERTY DRIVE,
HIGH INCOME FUND US1L544975                                      SUITE 400                                          WHEATON        IL       60187
FIRST TRUST TACTICAL HIGH                                        120 E. LIBERTY DRIVE,
YIELD ETF US0M004WH1                                             SUITE 400                                          WHEATON        IL       60187


  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                 Page 6 of 13
                                Case 1:20-cv-01254-MN
                                           Case 20-11177-KBO
                                                       DocumentDoc
                                                                5-58
                                                                   363Filed
                                                                          Filed
                                                                             10/02/20
                                                                                07/20/20
                                                                                       Page
                                                                                          Page
                                                                                            12 of
                                                                                               12432
                                                                                                  of 387
                                                                                                      PageID #: 3514

                                                                          Exhibit A
                                                                 Class 3 - Term Loan Claims
                                                                 Served via First Class Mail

         CreditorName             CreditorNoticeName             Address1                   Address2             City     State      Zip         Country
FLATIRON CLO 18 LTD                                     QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M004KN3                                              SOUTH CHURCH STREET                               GRAND CAYMAN            KY1-1102   Cayman Islands
FLATIRON CLO 19 LTD                                     QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M005SF9                                              SOUTH CHURCH STREET                               GRAND CAYMAN            KY1-1102   Cayman Islands
FLATIRON CLO 2015 1 LTD                                 Queensgate House, South                           George Town,
KY0M0029P6                                              Church Street                  PO Box 1093        Grand Cayman            KY1-1102   Cayman Islands
FLORIDA POWER LIGHT COMPANY
US0M017ZW5                                              700 UNIVERSE BLVD                                 JUNO BEACH     FL       33408
                                                                                                          GEORGE TOWN,
GALAXY XIX CLO LTD KY0M002PG0                           190 ELGIN AVE                                     GRAND CAYMAN            KY1-9005   Cayman Islands
                                                                                                          GEORGE TOWN,
GALAXY XV CLO LTD KY1L551771                            QUEENSGATE HOUSE               SOUTH CHURCH ST    GRAND CAYMAN            KY1-1102   Cayman Islands
                                                                                                          GEORGE TOWN,
GALAXY XX CLO LTD KY0M002KX6                            190 ELGIN AVE                                     GRAND CAYMAN            KY1-9005   Cayman Islands
                                                                                                          GEORGE TOWN,
GALAXY XXI CLO LTD KY0M002ZF1                           190 ELGIN AVE                                     GRAND CAYMAN            KY1-9005   Cayman Islands
                                                                                                          GEORGE TOWN
GALAXY XXII CLO LTD KY0M003179                          190 ELGIN AVENUE                                  GRAND CAYMAN            KY1-9005   Cayman Islands
GALAXY XXIII CLO LTD                                                                                      GEORGE TOWN
KY0M003MQ4                                              190 ELGIN AVE                                     GRAND CAYMAN            KY1-9005   Cayman Islands
GALAXY XXIV CLO LTD                                     CAYMAN CORPORATE                                  GEORGE TOWN
KY0M004391                                              CENTRE                         27 HOSPITAL ROAD   GRAND CAYMAN            KY1-9008   Cayman Islands
GALAXY XXIX CLO LTD                                                                                       GEORGE TOWN
KY0M004TK0                                              190 ELGIN AVE                                     GRAND CAYMAN            KY1-9005   Cayman Islands
GALAXY XXVII CLO LTD                                                                                      GEORGE TOWN,
KY0M004QX9                                              190 ELGIN AVENUE                                  GRAND CAYMAN            KY1-9005   Cayman Islands
GALAXY XXVIII CLO LTD                                                                                     GEORGE TOWN,
KY0M004Z88                                              190 ELGIN AVENUE                                  GRAND CAYMAN            KY1-9005   Cayman Islands
GARRISON FUNDING 2018 1 LP                              1290 AVE OF THE
KY0M004PJ0                                              AMERICAS, STE. 914                                NEW YORK       NY       10104
GLG ORE HILL CLO 2013 1 LTD                                                            SOUTH CHURCH
KY0M002QV7                                              QUEENSGATE HOUSE               STREET             GRAND CAYMAN            KY1-1102   Cayman Islands
GOLDENTREE LOAN
OPPORTUNITIES XI LTD                                    QUEENSGATE HOUSE,                                 GEORGE TOWN,
KY0M002HC6                                              SOUTH CHURCH STREET                               GRAND CAYMAN            KY1-1102   Cayman Islands
GOLDMAN SACHS BANK USA NEW TAX DEPARTMENT
YORK US1L131229                (FEDERAL)                200 WEST STREET                                   NEW YORK       NY       102282
GOLDMAN SACHS TRUST II
GOLDMAN SACHS MULTI
MANAGER NON CORE FIXED INC
FND US0M00PXL0                 C/O GOLDMAN SACHS & CO   200 WEST STREET                                   NEW YORK       NY       10282
                                                        399 PARK AVENUE, 4TH
GTAA PINEBRIDGE LP US0M014433                           FLOOR                                             NEW YORK       NY       10022



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                     Page 7 of 13
                                 Case 1:20-cv-01254-MN
                                            Case 20-11177-KBO
                                                        DocumentDoc
                                                                 5-58
                                                                    363Filed
                                                                           Filed
                                                                              10/02/20
                                                                                 07/20/20
                                                                                        Page
                                                                                           Page
                                                                                             13 of
                                                                                                13432
                                                                                                   of 387
                                                                                                       PageID #: 3515

                                                                          Exhibit A
                                                                 Class 3 - Term Loan Claims
                                                                 Served via First Class Mail

          CreditorName             CreditorNoticeName          Address1                     Address2         City       State      Zip         Country
HALCYON LOAN ADVISORS                                   QUEENSGATE HOUSE,                               GEORGE TOWN,
FUNDING 2014 3 LTD KY0M002B88                           SOUTH CHURCH STREET                             GRAND CAYMAN            KY1-1102   Cayman Islands
IA CLARINGTON GLOBAL BOND
FUND CA0M0026V8                                         1080 GRANDE ALLEE WEST                          QUEBEC CITY    QC       G1K 7M3    Canada
JACKSON MILL CLO LTD                                                                                    GEORGE TOWN,
KY0M002GD6                                              CLIFTON HOUSE                  75 FORT STREET   GRAND CAYMAN            KY1-1108   Cayman Islands
JAMESTOWN CLO IV LTD                                                                                    GEORGE TOWN,
KY0M0027L9                                              CLIFTON HOUSE                  75 FORT STREET   GRAND CAYMAN            KY1-1108   Cayman Islands
JAMESTOWN CLO V LTD                                                                                     GEORGE TOWN,
KY0M002FL1                                              CLIFTON HOUSE                  75 FORT STREET   GRAND CAYMAN            KY1-1108   Cayman Islands
JAMESTOWN CLO VII LTD                                                                                   GEORGE TOWN,
KY0M002SZ4                                              CLIFTON HOUSE                  75 FORT STREET   GRAND CAYMAN            KY1-1108   Cayman Islands
JEFFERSON MILL CLO LTD                                                                                  GEORGE TOWN,
KY0M0027Z9                                              CLIFTON HOUSE                  75 FORT STREET   GRAND CAYMAN            KY1-1108   Cayman Islands
JPMORGAN CHASE BANK NA
US1L019291                                              1111 POLARIS PARKWAY                            COLUMBUS       OH       43240
LOOMIS SAYLES CLO II LTD                                                                                GEORGE TOWN,
KY0M001FC2                                              190 ELGIN AVENUE                                GRAND CAYMAN            KY1-9005   Cayman Islands
LOOMIS SAYLES SENIOR
FLOATING RATE FIXED INCOME     NAITIXIS INVESTMENT
FUND US1L390528                MANAGERS L.P.            888 BOYLSTON STREET                             BOSTON         MA       02199
MADISON PARK FUNDING X LTD                              CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY1L543653                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XI LTD                             CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M000QF4                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XII LTD                            CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M000RQ9                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XIII LTD                           CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M000Q59                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XIV LTD                            CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M001V36                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XIX LTD                            CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M0038P7                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XL                                 CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY1L553512                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XLI LTD                            CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M0030T6                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XLIII LTD                          CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M004VX9                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MADISON PARK FUNDING XVII LTD                           CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M002GN5                                              STREET                                          GRAND CAYMAN            KY1-1108   Cayman Islands
MAINSTAY FLOATING RATE FUND
US1L025561                                              51 Madison Ave, PNJ                             New York       NY       10010



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                     Page 8 of 13
                               Case 1:20-cv-01254-MN
                                          Case 20-11177-KBO
                                                      DocumentDoc
                                                               5-58
                                                                  363Filed
                                                                         Filed
                                                                            10/02/20
                                                                               07/20/20
                                                                                      Page
                                                                                         Page
                                                                                           14 of
                                                                                              14432
                                                                                                 of 387
                                                                                                     PageID #: 3516

                                                                        Exhibit A
                                                               Class 3 - Term Loan Claims
                                                               Served via First Class Mail

         CreditorName            CreditorNoticeName            Address1                   Address2          City       State      Zip          Country
MAINSTAY VP FLOATING RATE
PORTFOLIO US1L026783                                  51 Madison Ave, PNJ                             New York         NY      10010
MAN GLG US CLO 2018 1 LTD                                                                             GEORGE TOWN,
KY0M002T05                                            CLIFTON HOUSE                  75 FORT STREET   GRAND CAYMAN             KY1-1108    Cayman Islands
MAN GLG US CLO 2018 2 LTD                             CLIFTON HOUSE, 75 FORT                          GEORGE TOWN,
KY0M002H25                                            STREET                                          GRAND CAYMAN             KY1-1108    Cayman Islands
MARYLAND STATE RETIREMENT
AND PENSION SYSTEM
US0M014KT0                                            120 E. BALTIMORE STREET                         BALTIMORE        MD      21202
MENARD INC US0M00BQW1                                 5101 Menard Dr                                  Eau Claire       WI      54703
MIDOCEAN CREDIT CLO I                                                                SOUTH CHURCH     GEORGE TOWN,
KY1L553652                                            QUEENSGATE HOUSE               STREET           GRAND CAYMAN             KY1-1102    Cayman Islands
MIDOCEAN CREDIT CLO VI                                QUEENSGATE HOUSE,                               GEORGE TOWN,
KY0M003ST5                                            SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
MOUNTAIN HAWK II CLO LTD                              QUEENSGATE HOUSE,                               GEORGE TOWN,
KY0M000L54                                            SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
MOUNTAIN HAWK III CLO LTD                             QUEENSGATE HOUSE,                               GEORGE TOWN,
KY0M001P59                                            SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NB GLOBAL FLOATING RATE                               1ST & 2ND FLOORS,
INCOME FUND LIMITED                                   ELIZABETH HOUSE, LES
GG1L328647                                            RUETTES BRAYES                                  ST. PETER PORT           GY1 1WA     Guernsey
NEUBERGER BERMAN CLO XIV                                                                              GEORGE TOWN,
LTD KY0M000DZ0                                        190 ELGIN AVENUE                                GRAND CAYMAN             KY1-9005    Cayman Islands
NEUBERGER BERMAN CLO XIX LTD                          QUEENSGATE HOUSE,                               GEORGE TOWN,
KY0M002RV5                                            SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN CLO XV LTD                                                                           GEORGE TOWN,
KY0M000N37                                            190 ELGIN AVENUE                                GRAND CAYMAN             KY1-9005    Cayman Islands
NEUBERGER BERMAN CLO XVI S                            QUEENSGATE HOUSE                                GEORGE TOWN,
LTD KY0M004JP0                                        SOUTH CHURCH STREET                             GRAND CAYMAN             KY11-1102   Cayman Islands
NEUBERGER BERMAN CLO XVII                             QUEENSGATE HOUSE,                               GEORGE TOWN,
LTD KY0M002536                                        SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN CLO XVIII                            QUEENSGATE HOUSE,                               GEORGE TOWN,
LTD KY0M002KV0                                        SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN CLO XX LTD                           QUEENSGATE HOUSE,                               GEORGE TOWN,
KY0M0036D7                                            SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN CLO XXI LTD                          QUEENSGATE HOUSE,                               GEORGE TOWN,
KY0M0038Q5                                            SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN CLO XXII                             QUEENSGATE HOUSE,                               GEORGE TOWN,
LTD KY0M003L85                                        SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN CLO XXIII                            QUEENSGATE HOUSE,                               GEORGE TOWN,
LTD KY0M003SD9                                        SOUTH CHURCH STREET                             GRAND CAYMAN             KY1-1102    Cayman Islands
NEUBERGER BERMAN FLOATING                             1290 AVENUE OF THE
RATE INCOME FUND US1L211583                           AMERICAS                                        NEW YORK         NY      10104



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                   Page 9 of 13
                               Case 1:20-cv-01254-MN
                                          Case 20-11177-KBO
                                                      DocumentDoc
                                                               5-58
                                                                  363Filed
                                                                         Filed
                                                                            10/02/20
                                                                               07/20/20
                                                                                      Page
                                                                                         Page
                                                                                           15 of
                                                                                              15432
                                                                                                 of 387
                                                                                                     PageID #: 3517

                                                                       Exhibit A
                                                              Class 3 - Term Loan Claims
                                                              Served via First Class Mail

         CreditorName            CreditorNoticeName          Address1                   Address2         City         State      Zip          Country
NEUBERGER BERMAN GLOBAL
SENIOR FLOATING RATE INCOME                           70 SIR JOHN ROGERSONS
FUND IE0M0004D3                                       QUAY                                         DUBLIN 2                              Ireland
NEUBERGER BERMAN LOAN
ADVISERS CLO 24 LTD
KY0M003SV1                                            UGLAND HOUSE                                 GRAND CAYMAN               KY1-1104   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 25 LTD
KY0M0043X1                                            UGLAND HOUSE                                 GRAND CAYMAN               KY1-1104   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 26 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M0046P0                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 27 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M004BQ5                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 28 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M004LK7                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 29 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M004JV8                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 30 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M004Z13                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 31 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M005DL9                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 32 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M005B02                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 33 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M005SD4                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 34 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M005Q62                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN LOAN
ADVISERS CLO 35 LTD                                   QUEENSGATE HOUSE,                            GEORGE TOWN,
KY0M0062N2                                            SOUTH CHURCH STREET                          GRAND CAYMAN               KY1-1102   Cayman Islands
NEUBERGER BERMAN SPECIAL
SITUATIONS MASTER FUND LP                             UGLAND HOUSE, SOUTH
KY0M005ZS7                                            CHURCH STREET                                GEORGE TOWN                KY1-1104   Cayman Islands
NEW YORK CITY POLICE PENSION
FUND US0M015QR8                                       1 CENTRE STREET                              NEW YORK       NY          10007


  In re Akorn, Inc. et al.
  Case No. 20-11177                                                 Page 10 of 13
                                 Case 1:20-cv-01254-MN
                                            Case 20-11177-KBO
                                                        DocumentDoc
                                                                 5-58
                                                                    363Filed
                                                                           Filed
                                                                              10/02/20
                                                                                 07/20/20
                                                                                        Page
                                                                                           Page
                                                                                             16 of
                                                                                                16432
                                                                                                   of 387
                                                                                                       PageID #: 3518

                                                                          Exhibit A
                                                                 Class 3 - Term Loan Claims
                                                                 Served via First Class Mail

         CreditorName              CreditorNoticeName           Address1                   Address2         City        State       Zip           Country
NUT TREE MASTER FUND LP                                 P.O.BOX 309 UGLAND
KY0M0039B5                                              HOUSE                                         GRAND CAYMAN              KY1-1104     Cayman Islands
NUVEEN FLOATING RATE INCOME
FUND US1L024150                                         333 West Wacker Drive                         Chicago        IL         60606-1286

NUVEEN FLOATING RATE INCOME
OPPORTUNITY FUND US1L024143                             333 WEST WACKER DRIVE                         CHICAGO        IL         60606-1286
NUVEEN SENIOR INCOME FUND
US1L024218                                              333 West Wacker Drive                         Chicago        IL         60606-1286
NUVEEN SHORT DURATION
CREDIT OPPORTUNITIES FUND
US1L337941                                              333 West Wacker Drive                         Chicago        IL         60606-1286
NUVEEN SYMPHONY FLOATING
RATE INCOME FUND US1L335606                             333 West Wacker Drive                         Chicago        IL         60606-1286
                                                                                    SOUTH CHURCH      GEORGE TOWN,
OCEAN TRAILS CLO IV KY0M000J58                          QUEENSGATE HOUSE            STREET            GRAND CAYMAN              KY1-1102     Cayman Islands
                                                                                    SOUTH CHURCH      GEORGE TOWN,
OCEAN TRAILS CLO V KY0M0026M9                           QUEENSGATE HOUSE            STREET            GRAND CAYMAN              KY1-1102     Cayman Islands
                                                                                    SOUTH CHURCH      GEORGE TOWN,
OCEAN TRAILS CLO VI KY0M002T39                          QUEENSGATE HOUSE            STREET            GRAND CAYMAN              KY1-1102     Cayman Islands
                                                        8 SOUND SHORE DRIVE,
OFM II LP US0M0118R9                                    SUITE 303                                     GREENWICH      CT         06830
                                                        CAYMAN CORPORATE
ONE ELEVEN FUNDING I LTD                                CENTRE, 27 HOSPITAL                           GEORGE TOWN,
KY0M0045X6                                              ROAD                                          GRAND CAYMAN              KY1-9008     Cayman Islands
                                                        CAYMAN CORPORATE
ONE ELEVEN FUNDING II LTD                               CENTRE, 27 HOSPITAL                           GEORGE TOWN,
KY0M004S53                                              ROAD                                          GRAND CAYMAN              KY1-9008     Cayman Islands
                                                        CAYMAN CORPORATE
ONE ELEVEN FUNDING III LTD                              CENTRE, 27 HOSPITAL                           GEORGE TOWN,
KY0M005F57                                              ROAD                                          GRAND CAYMAN              KY1-9008     Cayman Islands
PENSIONDANMARK
PENSIONSFORSIRKINGSAKTIESEL
SKAB DK0M0002K9                                         LANGELINIE ALLE 43                            COPENHAGEN                DK-2100      Denmark
PINEBRIDGE GLOBAL
OPPORTUNISTIC DM CREDIT                                                                               GEORGE TOWN,
MASTER FUND LP KY0M004DN8                               190 ELGIN AVENUE                              GRAND CAYMAN              KY1-9005     Cayman Islands
PINEBRIDGE SARL LU0M0008Z2                              47 AV JF KENNEDY                              LUXEMBOURG                L-1855       Luxembourg

PINEBRIDGE SENIOR FLOATING
RATE INCOME FUND AU0M000WL9                             LEVEL 18 ANGEL PLACE        123 PITT STREET   SYDNEY         NSW        2000         Australia
PINEBRIDGE SENIOR SECURED                                                                             GEORGE TOWN,
LOAN FUND LTD KY1L007204                                190 ELGIN AVE                                 GRAND CAYMAN              KY1-9005     Cayman Islands



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                     Page 11 of 13
                              Case 1:20-cv-01254-MN
                                         Case 20-11177-KBO
                                                     DocumentDoc
                                                              5-58
                                                                 363Filed
                                                                        Filed
                                                                           10/02/20
                                                                              07/20/20
                                                                                     Page
                                                                                        Page
                                                                                          17 of
                                                                                             17432
                                                                                                of 387
                                                                                                    PageID #: 3519

                                                                         Exhibit A
                                                                Class 3 - Term Loan Claims
                                                                Served via First Class Mail

          CreditorName          CreditorNoticeName           Address1                     Address2             City        State      Zip          Country
PORTICO BENEFIT SERVICES                             800 MARQUETTE AVE,
US0M014680                                           SUITE 1050                                          MINNEAPOLIS      MN       55402
PRINCIPAL DIVERSIFIED REAL
ASSET CIT US0M0088M5                                 1300 SW 5TH AVE STE 3300                            PORTLAND         OR       97201
PRINCIPAL FUNDS INC
DIVERSIFIED REAL ASSET FUND
US1L421190                                           711 HIGH STREET                                     DES MOINES       IA       50392
RLI INSURANCE COMPANY
US1L171399                                           9025 N LINDBERGH DRIVE                              PEORIA           IL       61615
                                                                                                         GEORGE TOWN,
ROMARK WM R LTD KY0M004R13                           CLIFTON HOUSE                 75 FORT STREET        GRAND CAYMAN              KY1-1108   Cayman Islands

RUBRIC CAPITAL MASTER FUND                                                                               GRAND CAYMAN,
LP KY0M003XR9                                        121 SOUTH CHURCH ST                                 CAYMAN ISLANDS            KY1-1104   Cayman Islands
SENIOR DEBT PORTFOLIO                                2 INTERNATIONAL PLACE,
US1L011173                                           9TH FLOOR                                           BOSTON           MA       02110
SILVERMORE CLO LTD                                   CLIFTON HOUSE, 75 FORT                              GEORGE TOWN,
KY0M0026P2                                           STREET                                              GRAND CAYMAN              KY1-1108   Cayman Islands
SOUTH CAROLINA RETIREMENT
SYSTEM GROUP TRUST
US0M00RPS7                                           202 ARBOR LAKE DRIVE                                COLUMBIA         SC       29223
SPECIAL SITUATIONS INVESTING
GROUP INC US1L029837         TAX DEPARTMENT          200 WEST ST                                         NEW YORK         NY       10282
STICHTING BLUE SKY ACTIVE
FIXED INCOME US LEVERAGED
LOAN FUND NL0M000K81                                 Prof. E.M. Meijerslaan 1                            Amstelveen                1183AV     Netherlands
STONEHILL INSTITUTIONAL
PARTNERS LP US1L053225                               885 Third Ave, 30th Floor                           New York         NY       10022
STONEHILL MASTER FUND LTD                                                          886 Third Ave, 30th
KY1L177544                                           89 Nexus Way, 2nd Floor       Floor NY              Camana Bay                KY1-1208   Cayman Islands
SUNAMERICA INCOME FUNDS AIG
STRATEGIC BOND FUND                                                                185 HUDSON ST STE
US1L162802                                           HARBORSIDE 5                  3300                  JERSEY CITY      NJ       07311
SYMPHONY FLOATING RATE                               181 BAY STREET, SUITE
SENIOR LOAN FUND CA0M002244                          2930                                                TORONTO          ON       M5J 2T3    Canada
TCI FLATIRON CLO 2018 1 LTD                                                                              GEORGE TOWN,
KY0M004TZ8                                           QUEENSGATE HOUSE                                    GRAND CAYMAN              KY1-1102   Cayman Islands
TEACHERS RETIREMENT SYSTEM
OF THE CITY OF NEW YORK
US0M015QS6                                           55 WATER STREET                                     NEW YORK         NY       10041
TELSTRA SUPERANNUATION                               LEVEL 8, 215 SPRING
SCHEME AU0M000ZM0                                    STREET                                              MELBOURNE        VIC      3000       Australia
                                                     CLIFTON HOUSE 75 FRONT                              GEORGE TOWN,
TICP CLO I 2 LTD KY0M004RJ6                          STREET                                              GRAND CAYMAN              KY1-1108   Cayman Islands


  In re Akorn, Inc. et al.
  Case No. 20-11177                                                   Page 12 of 13
                                Case 1:20-cv-01254-MN
                                           Case 20-11177-KBO
                                                       DocumentDoc
                                                                5-58
                                                                   363Filed
                                                                          Filed
                                                                             10/02/20
                                                                                07/20/20
                                                                                       Page
                                                                                          Page
                                                                                            18 of
                                                                                               18432
                                                                                                  of 387
                                                                                                      PageID #: 3520

                                                                        Exhibit A
                                                               Class 3 - Term Loan Claims
                                                               Served via First Class Mail

           CreditorName           CreditorNoticeName           Address1                  Address2        City          State      Zip         Country
                                                       CLIFTON HOUSE, 75 FORT                       GEORGE TOWN,
TICP CLO II 2 LTD KY0M004PX1                           STREET                                       GRAND CAYMAN               KY1-1108   Cayman Islands
                                                       CLIFTON HOUSE 75 FRONT
TICP CLO III 2 LTD KY0M004QD1                          STREET                                       GRAND CAYMAN               KY1-1108   Cayman Islands
                                                       CLIFTON HOUSE, 75 FRONT                      GEORGE TOWN,
TICP CLO IV LTD KY0M002SQ3                             STREET                                       GRAND CAYMAN               KY1-1108   Cayman Islands
TICP CLO VI 2016 2 LTD                                 CLIFTON HOUSE, 71 FORT
KY0M003SR9                                             STREET                                       GEORGE TOWN                KY1-1108   Cayman Islands

TRANSAMERICA UNCONSTRAINED
BOND US0M00PKH5                                        1801 CALIFORNIA ST                           DENVER         CO          80202

UAW RETIREE MEDICAL BENEFITS
TRUST CRYSLER SEPARATE
RETIREE ACCOUNT US0M013MK7                             200 WALKER ST                                DETROIT        MI          48207

UAW RETIREE MEDICAL BENEFITS
TRUST FORD SEPARATE RETIREE
ACCOUNT US0M013ML5                                     200 WALKER ST                                DETROIT        MI          48207
UAW RETIREE MEDICAL BENEFITS
TRUST GM SEPARATE RETIREE
ACCOUNT US0M013MF7                                     200 WALKER ST                                DETROIT        MI          48207
VALIC COMPANY II STRATEGIC
BOND FUND US1L317331                                   2929 ALLEN PARKWAY                           HOUSTON        TX          77019
VENTURE XII CLO LIMITED                                Queensgate House, South                      George Town,
KY1L551516                                             Church Street           PO Box 1093          Grand Cayman               KY1-1102   Cayman Islands
WHITEFORT CAPITAL MASTER                               WALKERS CORPORATE                            GEORGE TOWN,
FUND KY0M004425                                        LIMITED                 27 HOSPITAL ROAD     GRAND CAYMAN               KY1-9001   Cayman Islands
WIND RIVER FUND LLC                                    ELEVEN MADISON AVENUE,
US0M0175X7                                             9TH FLOOR                                    NEW YORK       NY          10010




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                    Page 13 of 13
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            19 of
                                                               19432
                                                                  of 387
                                                                      PageID #: 3521




                              Exhibit B
                                       Case 1:20-cv-01254-MN
                                                  Case 20-11177-KBO
                                                              DocumentDoc
                                                                       5-58
                                                                          363Filed
                                                                                 Filed
                                                                                    10/02/20
                                                                                       07/20/20
                                                                                              Page
                                                                                                 Page
                                                                                                   20 of
                                                                                                      20432
                                                                                                         of 387
                                                                                                             PageID #: 3522

                                                                                   Exhibit B
                                                                      Class 4 - General Unsecured Claims
                                                                          Served via First Class Mail


           CreditorName         CreditorNoticeName            Address1                  Address2           Address3         City          State     Zip         Country
AAV MEDIA LLC                                        PO BOX 816187                                                    DALLAS             TX     75381-6187
ABBEY COLOR                                          400 E TIOGA STREET                                               PHILADELPHIA       PA     19134
ABS PUMP REPAIR INC                                  89 ALLEN BLVD                                                    FARMINGDALE        NY     11735
ABSOLUTE PLUMBING OF LONG                            90 F KNICKERBOCKER
ISLAND INC                                           AVENUE                                                           BOHEMIA            NY     11716
ABT                                                  1200 N. MILWAUKEE AVE.                                           GLENVIEW           IL     60025
Accenture LLP                                        PO BOX 70629                                                     CHICAGO            IL     60672-0629
ACCURISTIX                                           122 STONE RIDGE ROAD                                             VAUGHAN            ON     L4H 0A5    Canada
ACQUIRE AUTOMATION LLC                               9100 FALL VIEW DRIVE                                             FISHERS            IN     46037
ADMIX ADVANCED MIXING
TECHNOLOGIES                                         144 HARVEY ROAD                                                  LONDONBERRY        NH     03053
Advanced Disposal                                    PO BOX 74008053                                                  CHICAGO            IL     60674-8053
ADVANCED PACKAGING
TECHNOLOGY LAB INC                                   200 LARKIN DRIVE UNIT H                                          WHEELING           IL     60060
ADVANCED
TELECOMMUNICATIONS OF IL INC                         750 WARRENVILLE ROAD   SUITE 250                                 LISLE              IL     60532
                                                     3689 COLLECTION CENTER
AEROTEK INC & PROFESSIONAL                           DR                                                               CHICAGO            IL     60693
                                                                                                                      POINTE-CLAIRE
AESUS PACKAGING SYSTEMS INC                          188 ONEIDA DRIVE                                                 MONTREAL                  H9R 1A8      Canada
                                                                                                                      CENTER
AFLAC PREMIUM HOLDING (#7685) C/O BNB BANK LOCKBOX   PO BOX 1218                                                      MORICHES           NY     11934
AGILENT                                              2850 CENTERVILLE ROAD                                            WILMINGTON         DE     19808-1610
AGILENT                                              2850 CENTERVILLE ROAD                                            WILMINGTON         DE     19808-1610
AGILENT                                              2850 CENTERVILLE ROAD                                            WILMINGTON         DE     19808-1610
AIR PRODUCTS EQUIPMENT                                                                                                ELK GROVE
COMPANY                                              1555 LOUIS AVE                                                   VILLAGE            IL     60007
AIRGAS FOR NJ & VHILLS                               PO BOX 734445                                                    CHICAGO            IL     60673-4445
AIRGAS FOR NJ & VHILLS                               PO BOX 734445                                                    CHICAGO            IL     60673-4445
AIRMATIC COMPRESSOR
SYSTEMS INC                                          700 WASHINGTON AVENUE                                            CARLSTADT          NJ     07072
AJ Jersey Inc.                                       125 St Nicholas Ave                                              South Plainfield   NJ     07080
AKORN AG HETTLINGEN                                  REITH OF STRASSE 1                                               HETTLINSEN                8442       Switzerland
AL RODGERS INC                                       1399 GARDINER DR                                                 BAY SHORE          NY     11706
ALBEAS AMERICAS                                      1209 MADISON STREET                                              SHELBYVILLE        TN     37160-3625
Alcami Corporation                                   PO BOX 603059                                                    CHARLOTTE          NC     28260
Alcami Corporation                                   PO BOX 603059                                                    CHARLOTTE          NC     28260
                                                     112 POINT WEST BLVD
ALLIED ELECTRONICS FOR IL                            SUITE 500                                                        ST CHARLES         MO     63301
Allied Electronics, Inc.                             7151 Jack Newell Blvd S.                                         Fort Worth         TX     76118
ALLIED UNIVERSAL SECURITY
SERVICES                                             PO BOX 828854                                                    PHILDELPHIA        PA     19182-8854
ALLIED UNIVERSAL SECURITY
SERVICES                                             PO BOX 828854                                                    PHILDELPHIA        PA     19182-8854
ALLIED UNIVERSAL SECURITY
SERVICES                                             PO BOX 828854                                                    PHILDELPHIA        PA     19182-8854
ALLIEDBARTON SECURITY
SERVICES                                             PO BOX 828854                                                    PHILADELPHIA       PA     19182-8854



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                             Page 1 of 25
                                            Case 1:20-cv-01254-MN
                                                       Case 20-11177-KBO
                                                                   DocumentDoc
                                                                            5-58
                                                                               363Filed
                                                                                      Filed
                                                                                         10/02/20
                                                                                            07/20/20
                                                                                                   Page
                                                                                                      Page
                                                                                                        21 of
                                                                                                           21432
                                                                                                              of 387
                                                                                                                  PageID #: 3523

                                                                                      Exhibit B
                                                                         Class 4 - General Unsecured Claims
                                                                             Served via First Class Mail


         CreditorName              CreditorNoticeName            Address1                  Address2                 Address3                City       State       Zip      Country
ALLIEDBARTON SECURITY
SERVICES                                                 PO BOX 828854                                                               PHILADELPHIA     PA       19182-8854
ALLOY WELDING INC                                        14105 2 MILE ROAD           PO BOX 127                                      FRANKSVILLE      WI       53126
ALPHA TECH USA                                           PO BOX 1237                                                                 MCKINNEY         TX       75070
                                                         111 NORTHFIELD AVE STE
AMBER INTERNATIONAL                                      312                                                                         WEST ORANGE      NJ       07052
AMEREN ILLINOIS                                          PO BOX 88034                                                                CHICAGO          IL       60680-1034
AMERICAN ASSOCIATED                                      201 LONNIE E CRAWFORD
PHARMACIES                                               BLVD                                                                        SCOTTSBORO       AL       35769
AMERICAN INTERNATIONAL
RELOCATION SOL                 DBA AIRES                 PO BOX 536459                                                                 PITTSBURGH     PA       15253
Americas 1st Choice of South                                                                                                           West
Carolina, Inc.                 Anthony Christina         c/o Lowey Dannenberg PC     One Tower Bridge         100 Front St., Suite 520 Conshohocken   PA       19428-2977
Americas 1st Choice of South                                                                                                           West
Carolina, Inc.                 Anthony Christina         c/o Lowey Dannenberg PC     One Tower Bridge         100 Front St., Suite 520 Conshohocken   PA       19428-2977
Americas 1st Choice of South                                                                                                           West
Carolina, Inc.                 Anthony Christina         c/o Lowey Dannenberg PC     One Tower Bridge         100 Front St., Suite 520 Conshohocken   PA       19428-2977
AMETEK BROOKFIELD                                        11 COMMERCE BLVD                                                              MIDDLEBORO     MA       02346-1031
AMETEK BROOKFIELD                                        11 COMMERCE BLVD                                                              MIDDLEBORO     MA       02346-1031
AMITY VACUUM INC                                         272 BROADWAY                                                                  AMITYVILLE     NY       11701
AMPHENOL THERMOMETRICS,
INC.                                                     967 WINDFALL ROAD                                                           ST MARYS         PA       15857
                                                                                                                                     DOWNERS
AMS Consulting LLC                                       4001 SEELEY AVE                                                             GROVE            IL       60515
ANDERSON FIRE EQUIPMENT                                  9 O NEILL AVENUE                                                            BAY SHORE        NY       11706
ANDLER SOUTH CORPORATION                                 PO BOX 499125                                                               EVERETT          MA       02149
ANDLER SOUTH CORPORATION                                 PO BOX 499125                                                               EVERETT          MA       02149
APEX MATERIAL HANDLING CORP
OF IL INC                                                391 CHARLES COURT                                                           WEST CHICAGO     IL       60185
Apex Systems, LLC                                        4400 COX ROAD SUITE 200                                                     GLEN ALLEN       VA       23060
APPROVED STORAGE & WASTE
HAULING INC                                              110 EDISON AVENUE                                                           MOUNT VERNON     NJ       10550
                                                         1084 INDUSTRIAL DRIVE
AQUA SERVICE COMPANY                                     STE 3                                                                       BENSENVILLE      IL       60106
                                                                                     AUCA CHICAGO
ARAMARK CLEANROOM SERVICES                               25259 NETWORK PLACE         LOCKBOX                                         CHICAGO          IL       60673-1252
Aramark Uniform Services                                 26792 NEWARK PLACE                                                          CHICAGO          IL       60673-1792
                                                                                                                                     FRANKLIN
ARIES GLOBAL LOGISTICS INC                               PO BOX 592                                                                  SQUARE           NY       11010
ARJAY COMPANY                                            PO BOX 157                                                                  DEER PARK        NY       11729-0157
ARMSTRONG RELOCATION &
COMPANIES LLC                                            9 Aspen Dr                                                                  Randolph         NJ       07869
ARNALL GOLDEN GREGORY LLP                                171 17TH STREET             NW SUITE 2100                                   ATLANTA          GA       30363-1031
                                                                                                                                     ELK GROVE
Arthur J. Rogers & Co                                    1559 ELMHURST RD                                                            VILLAGE          IL       60007-6414
ARTICULATE GLOBAL INC                                    244 5TH AVENUE #2960                                                        NEW YORK         NY       10001
ASH PALLET MANAGEMENT INC                                61 McMillen Rd                                                              Antioch          IL       60002




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                Page 2 of 25
                                          Case 1:20-cv-01254-MN
                                                     Case 20-11177-KBO
                                                                 DocumentDoc
                                                                          5-58
                                                                             363Filed
                                                                                    Filed
                                                                                       10/02/20
                                                                                          07/20/20
                                                                                                 Page
                                                                                                    Page
                                                                                                      22 of
                                                                                                         22432
                                                                                                            of 387
                                                                                                                PageID #: 3524

                                                                                      Exhibit B
                                                                         Class 4 - General Unsecured Claims
                                                                             Served via First Class Mail


           CreditorName            CreditorNoticeName            Address1                  Address2           Address3          City       State       Zip       Country
ASHLAND SPECIALTY
INGREDIENTS GP                                          PO BOX 116022                                                    ATLANTA          GA       30368-6022
Associated                                              7954 SOLUTION CENTER                                             CHICAGO          IL       60677-7009
Associates of Cape Cod, Inc.                            PO BOX 414540                                                    BOSTON           MA       02241-4540
Associates of Cape Cod, Inc.                            PO BOX 414540                                                    BOSTON           MA       02241-4540
ASTRO MACHINE WORKS INC                                 PO BOX 328                   ATTN BRIAN MARTIN                   EPHRATA          PA       17522
ASTRO PAK                                               270 E BAKER ST               STE 100                             COSTA MESA       CA       92626
AT&T                                                    PO BOX 5019                                                      CAROL STREAM     IL       60197-5019
ATCC                                                    PO BOX 76349                                                     BALTIMORE        MD       21275-6349
ATCC                                                    PO BOX 76349                                                     BALTIMORE        MD       21275-6349
ATCC                                                    PO BOX 76349                                                     BALTIMORE        MD       21275-6349
ATLANTIC BIOPHARM SOLUTIONS
LLC                                                     PO BOX 244                                                       MANASQUAN        NJ       08736

ATLANTIC SCALE COMPANY INC                              136 WASHINGTON AVENUE                                            NUTLEY           NJ       07110
ATLAS LOCK INC                                          405 N JASPER                                                     DECATUR          IL       62521
AWS BIO-PHARMA TECHNOLOGIES
LLC                                                     10578 STATE HIGHWAY 337                                          TIJERAS          NM       87059
B & B GLASS                                             651 E WOOD                                                       DECATUR          IL       62523
B & B INSTRUMENTS INC                                   145 W TAFT DR           PO BOX 305                               SOUTH HOLLAND    IL       60473

B&L TESTING AND BALANCING LLC                           2735 ACADEMY STREET                                              OCEANSIDE        NY       11572
                                                        80 KNICKERBOCKER AVE
BAF REFRIGERATION INC                                   SUITE 5                                                          BOHEMIA          NY       11716
BAKER DONELSON BEARMAN          CALDWELL & BERKOWITZ    633 CHESTNUT ST SUITE
CALDWELL & BEROWI               PC                      1900                                                             CHATTANOOGA      TN       37450
                                                        2 TOWER CENTER 16TH
BARRY WEHMILLER                                         FLOOR                                                            EAST BRUNSWICK   NJ       08816
                                                                                                                         NORTH
BAUSCH-STROEBEL                                         21 COMMERCE DR               PO BOX 206                          BRANFORD         CT       06471
BCD PHARMA INC                                          1510A Caterpillar Rd                                             Mississauga      ON       L4X 2W9    Canada
BCN TELECOM INC                                         PO BOX 842840                                                    BOSTON           MA       02284-2840

BECKMAN COULTER                                         250 SOUTH KRAEMER BLVD                                           BREA             CA       92822-8000

BECKMAN COULTER                                         250 SOUTH KRAEMER BLVD                                           BREA             CA       92822-8000
BECKS ENGRAVING AND RUBBER
STAMP                                                   559 E WABASH AVENUE                                              DECATUR          IL       62523-1023
BECTON DICKINSON & COMPANY                              21588 NETWORK PLACE                                              CHICAGO          IL       60673
BELL ENVIRONMENTAL SERVICES
INC                                                     PO BOX 810                                                       PINE BROOK       NJ
BENCHMARK PRODUCTS LLC                                  1008 MOMENTUM PLACE                                              CHICAGO          IL       60689-5310
BENCHMARK PRODUCTS LLC                                  1008 MOMENTUM PLACE                                              CHICAGO          IL       60689-5310
BERLIN PACKAGING LLC                                    PO BOX 74007164                                                  CHICAGO          IL       60674-7164
BINDER INC                                              585-1D JOHNSON AVE                                               BOHEMIA          NY       11716
BINDER INC                                              585-1D JOHNSON AVE                                               BOHEMIA          NY       11716
BIOSCIENCE INTERNATIONAL INC                            11333 WOODGLEN DRIVE                                             ROCKVILLE        MA       20852
BIOSCIENCE INTERNATIONAL INC                            11333 WOODGLEN DRIVE                                             ROCKVILLE        MA       20852



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                Page 3 of 25
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               23 of
                                                                                                                  23432
                                                                                                                     of 387
                                                                                                                         PageID #: 3525

                                                                                               Exhibit B
                                                                                  Class 4 - General Unsecured Claims
                                                                                      Served via First Class Mail


         CreditorName                     CreditorNoticeName             Address1                      Address2               Address3                     City         State     Zip      Country
BIOSYNTH INTERNATIONAL INC                                      725 Baker Dr                                                                      Itasca              IL      60143

BLACKLINE SYSTEMS INC                                           21300 VICTORY BLVD               12TH FLOOR                                       WOODLAND HILLS      CA     91367
Blue Cross and Blue Shield of North                                                                                                               West
Carolina, et al.                      Anthony Christina         c/o Lowey Dannenberg PC          One Tower Bridge      100 Front St., Suite 520   Conshohocken        PA     19428-2977
Blue Cross and Blue Shield of North                                                                                                               West
Carolina, et al.                      Anthony Christina         c/o Lowey Dannenberg PC          One Tower Bridge      100 Front St., Suite 520   Conshohocken        PA     19428-2977
Blue Cross and Blue Shield of North                                                                                                               West
Carolina, et al.                      Anthony Christina         c/o Lowey Dannenberg PC          One Tower Bridge      100 Front St., Suite 520   Conshohocken        PA     19428-2977
Blue Cross and Blue Shield of North                                                                                                               West
Carolina, et al.                      Anthony Christina         c/o Lowey Dannenberg PC          One Tower Bridge      100 Front St., Suite 520   Conshohocken        PA     19428-2977
BLUE MOUNTAIN QUALITY
RESOURCES                                                       P.O. BOX 830                                                                      STATE COLLEGE       PA     16804-0830
BMT USA LLC                                                     14532 169 TH DRIVE SE  SUITE 142                                                  MONROE              WA     98272
BOARD OF PHARMACY IA                                            400 S.W. EIGHTH STREET SUITE E                                                    DES MOINES          IA     50309-4688
BOARD OF PHARMACY ME                                            35 STATE HOUSE STATION                                                            AUGUSTA             ME     04333-0035
                                                                5500 SAN ANTONIO DRIVE
BOARD OF PHARMACY NM                                            NE STE C                                                                          ALBUQUERQUE         NM     87109
BOARD OF PHARMACY OK                                            2920 N LINCOLN BLVD    SUITE A                                                    OKLAHOMA            OK     73105
BOARD OF PHARMACY OR                                            800 NE OREGON ST #9                                                               PORTLAND            OR     97232
                                      SC DEPT OF LABOR,
BOARD OF PHARMACY SC                  LICENSING & REGULATION    110 CENTERVIEW DRIVE                                                              COLUMBIA            SC     29210
BOARD OF PHARMACY WY                                            1712 CAREY AVE                   STE 200                                          CHEYENNE            WY     82002

Bodine Electric of Decatur            Edward Q. Costa           225 N. Water Street, Suite 301                                                    Decatur             IL     62523
BODINE ENVIRON                                                  5330 E FIREHOUSE RD                                                               DECATUR             IL     62521
BOOTIEBUTLER                                                    13720 RIDER TRL N                                                                 EARTH CITY          MO     63045-1206
BORDEN LADNER GERVAIS LLP                                       40 KING STREET WEST                                                               TORONTO             ON     M5H 3Y4    Canada
BRENNTAG NORTHEAST INC                                          PO BOX 62111                                                                      BALTIMORE           MD     21264-2111

BROOK WAREHOUSING SYSTEMS                                       PO BOX 928                                                                        MANVILLE            NJ     08835
BRYAN CAVE LEIGHTON PAISNER
LLP                                                             PO BOX 503089                                                                     ST LOUIS            MO     63150-3089
BTR Solutions LLC, dba Sipi Asset
Recovery                          Mariya Reznikova              1300 Thorndale Ave                                                                Elk Grove Village   IL     60007
                                                                                                                                                  NORTH
BUILT WELL SOLAR                                                2473 JERUSALEM AVE                                                                BELLMORE            NY     11710
BURDICK PLUMBING & HEATING
CO                                                              PO BOX 496                                                                        DECATUR             IL     62525
Busbee/Reichel                                                  11 WARWICK LANE                                                                   NASHVILLE           TN     37205
CABKA NORTH AMERICA INC                                         123 BYASSEE DR                                                                    HAZELWOOD           MO     63042

CABLEVISION                                                     200 JERICHO QUADRANGLE                                                            JERICHO             NY     11753
                                                                DEPT OF HEALTH CARE    ACCOUTING SECTION
CA-COHS COUNTY                                                  SERVICES               MS 1101           PO BOX 997413                            SACRAMENTO          CA     95899-7413
CALL ONE INC                                                    PO BOX 76112                                                                      CLEVELAND           OH     44101-4755
CAMARGO PHARMACEUTICALS                                         9825 KENWOOD RD STE
SERVICES LLC                                                    203                                                                               CINCINNATI          OH     45242



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                        Page 4 of 25
                                             Case 1:20-cv-01254-MN
                                                        Case 20-11177-KBO
                                                                    DocumentDoc
                                                                             5-58
                                                                                363Filed
                                                                                       Filed
                                                                                          10/02/20
                                                                                             07/20/20
                                                                                                    Page
                                                                                                       Page
                                                                                                         24 of
                                                                                                            24432
                                                                                                               of 387
                                                                                                                   PageID #: 3526

                                                                                     Exhibit B
                                                                        Class 4 - General Unsecured Claims
                                                                            Served via First Class Mail


         CreditorName               CreditorNoticeName            Address1                Address2           Address3           City       State     Zip          Country
CANGRO INDUSTRIES                                         495 SMITH STREET                                                FARMINGDALE     NY     11735
CANNON INSTRUMENT COMPANY                                 2139 HIGH TECH ROAD                                             STATE COLLEGE   PA     16803
CANTEEN REFRESHMENT
SERVICES                        A DIVISION OF CANTEEN     PO BOX 91337                                                    CHICAGO         IL     60693-1337
                                                          13047 COLLECTION
CAREERBUILDER LLC                                         CENTER DRIVE                                                    CHICAGO         IL     60693-0130
CARPET WEAVERS                  ATTN STEVE SCOTT          1971 E PERSHING RD                                              DECATUR         IL     62526
CARR Business Systems                                     PO BOX 936715                                                   ATLANTA         GA     31193-6715
CARRIER CORPORATION                                       PO BOX 93844                                                    CHICAGO         IL     60673-3844
CASSONE LEASING                                           1950 LAKELAND AVENUE                                            RONKONKOMA      NY     11779
CASTLE HILL PHARMACEUTICAL
DISTRIBUTORS                                              706 CASTLE HILL AVENUE                                          BRONX           NY     10473
CATALENT MICRON TECH                                      333 PHOENIXVILLE PIKE                                           MALVERN         PA     19355
CATALENT MICRON TECH                                      333 PHOENIXVILLE PIKE                                           MALVERN         PA     19355
CATALENT PHARMA                 STERILE TECHNOLOGIES      2210 LAKE SHORE DRIVE                                           WOODSTOCK       IL     60098
CC FIRE EQUIPMENT COMPANY                                 4377 EAST FARIES
INC                                                       PARKWAY                                                         DECATUR         IL     62526
CDW DIRECT                                                P.O. BOX 75723                                                  CHICAGO         IL     60675-5723
CDW Direct, LLC                 Attn Ronelle Erickson     CDW                       200 N. Milwaukee Ave                  Vernon Hills    IL     60061
Celgene                                                   86 MORRIS AVE                                                   SUMMIT          NJ     07901
CENTRAL ILLINOIS SCALE
COMPANY                                                   PO BOX 3158                                                     DECATUR         IL     62524
                                                                                                                          LONG ISLAND
CENTRAL TME CLOCK INC                                     5-23 50TH AVE                                                   CITY            NY     11101
CENVEO                                                    PO BOX 749004                                                   LOS ANGELES     CA     90074-9004
CHARLES RIVERS LABS                                       251 BALLARDVALE ST                                              WILMINGTON      MA     01887-1096
CHARLES RIVERS LABS                                       251 BALLARDVALE ST                                              WILMINGTON      MA     01887-1096
CHARLES RIVERS LABS                                       251 BALLARDVALE ST                                              WILMINGTON      MA     01887-1096
                                CROSS CREEK
CHASE-LOGEMAN                   CORPORATION CENTER        303 FRIENDSHIP DRIVE                                            GREENSBORO      NC     27409-9794
CHEM-AQUA INC                                             23261 NETWORK PLACE                                             CHICAGO         IL     60673-1232
                                                          MANUEL POMBO ANGULA
CHEMO IBERICA SA                                          28 - 3RD FLOOR                                                  MADRID                 28050        Spain
CHEYENNE EYE SURGERY                                      1300 E 20th St                                                  Cheyenne        WY     82001

CHICAGO PALLET SERVICES                                   1875 GREENLEAF AVENUE                                           ELK GROVE       IL     60007
CHIRAL TECHNOLOGIES INC                                   800 N FIVE POINTS RD                                            WEST CHESTER    PA     19380
CHRISTY-FOLTZ INC                                         740 S MAIN ST                                                   DECATUR         IL     62521
CIBD DISTRIBUTORS                                         2670 N Main St #150                                             Santa Ana       CA     92705
Cigna                           ATTN Robert A. Burke      900 Cottage Grove Road                                          Bloomfield      CT     06002
                                                                                    ATTN FIRST AID
CINTAS (FAS) MASON DC                                     6800 CINTAS BLVD          RECEIVING                             MASON           OH     45040
CINTAS CLEANROOM 788                                      1605 ROUTE 300                                                  NEWBURGH        NY     12550

CINTAS FIRST AID & SAFE 07930                             609-3 CANTIAGUE ROCK RD                                         WESTBURY        NY     11590
CINTAS GARMENT                                            410 CLERMONT TERRACE                                            UNION           NJ     07083
CINTAS GARMENT 062                                        51 NEW ENGLAND AVE                                              PISCATAWAY      NJ     08854
CINTAS GARMENT 780                                        500 S RESEARCH PLACE                                            CENTRAL ISLIP   NY     11722



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                               Page 5 of 25
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           25 of
                                                                                                              25432
                                                                                                                 of 387
                                                                                                                     PageID #: 3527

                                                                                              Exhibit B
                                                                                 Class 4 - General Unsecured Claims
                                                                                     Served via First Class Mail


         CreditorName                 CreditorNoticeName              Address1                      Address2          Address3        City         State     Zip     Country
CINTAS RENTAL 47P                                             1025 NATIONAL PARKWAY                                              SCHAUMBURG      IL      60173
                                                              335 CHAMBERS BROOK
CITUSKALIX SERVICE                                            ROAD                                                               BRANCHBURG      NJ     08876
CITY BARREL INC                                               PO BOX 5563                                                        NEWARK          NJ     07105
CITY BARREL INC                                               PO BOX 5563                                                        NEWARK          NJ     07105

CITY OF DECATUR - UTILITIES BILL FINANCE DEPARTMENT           PO BOX 2578                                                        DECATUR         IL     62525-2578
CJIS CENTRAL REPOSITORY                                       PO BOX 32708                                                       PIKESVILLE      MD     21282-2708
                                 A TULLY ENVIRONMENTAL
CLEARBROOK                       CO                           15 GREEN STREET                                                    BAY SHORE       NY     11706
CLEAVER BROOKS SALES &
SERVICE                                                       4169 S OAKWOOD                                                     GENESEO         IL     61254
CLIMET INSTRUMENTS COMPANY                                    PO BOX 680148                                                      CHICAGO         IL     60695-0148
                                                              OFFICE OF LICENSING -           1560 BROADWAY
CO DIV OF PROFESSIONS                                         PHARMACY                        SUITE 1350                         DENVER          CO     80202
COBEX RECORDER INC                                            6601 LYONS ROAD                 SUITE F-8                          COCONUT CREEK   FL     33073
                                                                                                                                 GARDEN CITY
COFFEE DISTRIBUTING CORP                                      200 BROADWAY                                                       PARK            NY     11040
                                                                                                                                 GARDEN CITY
COFFEE DISTRIBUTING CORP                                      200 BROADWAY                                                       PARK            NY     11040
COLANAR                                                       6 WINTER AVENUE                                                    DEEP RIVER      CT     06417
                                                              28355 NORTH BRADLEY
COLBERT                                                       ROAD                                                               LAKE FOREST     IL     60045
                                                              28355 NORTH BRADLEY
COLBERT                                                       ROAD                                                               LAKE FOREST     IL     60045
                                                              28355 NORTH BRADLEY
COLBERT                                                       ROAD                                                               LAKE FOREST     IL     60045
COLD CHAIN TECH                                               29 EVERETT STREET                                                  HOLLISTON       MA     01746
COLD CHAIN TECH                                               29 EVERETT STREET                                                  HOLLISTON       MA     01746
COLE-PARMER                                                   625 EAST BUNKER COURT                                              VERNON HILLS    IL     60061-1844
COLE-PARMER                                                   625 EAST BUNKER COURT                                              VERNON HILLS    IL     60061-1844
COLLINS CONSTRUCTION                                          720 INDUSTRIAL DRIVE
SERVICES                                                      UNIT 109                                                           CARY            IL     60013
COLORADO BUREAU OF
INVESTIGATIONS                                                690 KIPLING ST                  STE 3000                           DENVER          CO     80215
                                  ComEd Bankruptcy
Commonwealth Edison Company       Department                  1919 Swift Drive                                                   Oak Brook       IL     60523
COMPASS GROUP                     DBA CANTEEN                 PO BOX 417632                                                      BOSTON          MA     02241-7632
COMPLETE ANALYSIS
LABORATORIES                                                  810 NORTH 2ND AVENUE                                               HIGHLAND PARK   NJ     08904
Complete Cleaning Company, Inc.                               615 WHEAT LN                                                       WOOD DALE       IL     60191-6599
COMPUTERSHARE INC                                             DEPT CH 19228                                                      PALATINE        IL     60055-9228
                                  ATTN Jason P Sultzer, The   85 Civic Center Plaza, Suite
Confidential                      Sultzer Law Group           200                                                                Poughkeepsie    NY     12601
                                                              2800 Ponce De Leon Blvd,
Confidential                      ATTN Robert C. Gilbert      Suite 1100                                                         Carol Gables    FL     33134
CONFIRES FIRE PROTECTION                                                                                                         SOUTH
SERVICE LLC                                                   910 OAK TREE ROAD                                                  PLAINFIELD      NJ     07080



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                        Page 6 of 25
                                          Case 1:20-cv-01254-MN
                                                     Case 20-11177-KBO
                                                                 DocumentDoc
                                                                          5-58
                                                                             363Filed
                                                                                    Filed
                                                                                       10/02/20
                                                                                          07/20/20
                                                                                                 Page
                                                                                                    Page
                                                                                                      26 of
                                                                                                         26432
                                                                                                            of 387
                                                                                                                PageID #: 3528

                                                                                     Exhibit B
                                                                        Class 4 - General Unsecured Claims
                                                                            Served via First Class Mail


        CreditorName              CreditorNoticeName           Address1                  Address2                 Address3            City           State     Zip              Country
CONNECTICUT CLEAN ROOM CO                              32 VALLEY STREET             PO BOX 840                                  BRISTOL            CT      06011-0840
CONNOR COMPANY                                         PO BOX 5007                                                              PEORIA             IL      61601-5007
                                                                                                             WEST TOWER SUITE
CONRAD OBRIEN PC                                       1500 MARKET STREET           CENTRE SQUARE            3900               PHILADELPHIA       PA     19102
                                                                                    ACCOUNTS
                                                                                    RECEIVABLE
CONSILIO                                               1828 L ST SW STE 1070        DEPARTMENT                                  WASHINGTON         DC     20036
CONTRACT LEASING
CORPORATION                                            PO BOX 158                                                               PISCATAWAY         NJ     08855
CONTROLLED ENVIRONMENT
SERVICES INC                                           695 W 100 S                                                              HEBRON             IN     46341
                                                                                ATTN
                                                                                CRISTINA.CENSI@CO
CORDEN PHARMA LATINA SPA                               VIA DEL MURILLO KM 2,800 RDENPHARMA.COM                                  SERMONETA                 04013         Italy
Corporation Service Company                            251 Little Falls Drive                                                   Wilmington         DE     19808
Corporation Service Company                            251 Little Falls Drive                                                   Wilmington         DE     19808
CORROSION FLUID PRODUCTS
INC                                                    PO BOX 712465                                                            CINCINNATI         OH     45271-2465
COUNTY FAIR AIR CONDITIONING
CORP                                                   11 DREW COURT                                                            RONKONKOMA         NY     11779
COVANCE LABORATORIES INC
COVANCE                                                210 Carnegie Center                                                      Princeton          NJ     08540
COYNE CHEMICAL                                         PO BOX 536258                                                            PITTSBURGH         PA     15253-5904
COZZOLI MACHINE COMPANY                                50 SCHOOLHOUSE                                                           SOMERSET           NJ     08873
CRA INTERNATIONAL INC                                  1411 Broadway 35th floor                                                 New York           NY     10018
CRATERS & FREIGHTERS OF
CHICAGO                                                14411 COIL PLUS DRIVE        UNIT B 101                                  PLAINFIELD         IL     60544
CRAVATH SWAINE & MOORE LLP     WORLDWIDE PLAZA         825 EIGHTTH AVENUE                                                       NEW YORK           NY     10019-7475
CRODA INC                                              300A COLUMBUS CIRCLE                                                     EDISON             NJ     08837-3907
                                                       PARQUE TECNOLOGICO,                                                      BOECILLO,
Crystal Pharma, S.A.U.                                 PARC 105                                                                 VALLADOLID                47151         SPAIN

CSC COVANSYS CORPORATION                               32605 West Twelve Mile Road Suite 250                                    Farmington Hills   MI     48334
                               MEDICAL ASSISTANCE
CT-MEDICAID                    PROGRAM                 PO BOX 2951                                                              HARTFORD           CT     06104-2941
CULLIGAN                                               9399 W HIGGINS RD            SUITE 1100                                  ROSEMONT           IL     60018
CUSTOM SERVICES INC            ATTN ROGER CHANEY       4675 E FITZGERALD                                                        DECATUR            IL     62521
                                                                                    PHARMACEUTICAL           899 N CAPITOL
                               ATTN PATRICIA M.                                     CONTROL - ACCESS         STREET NE - 2ND
D.C. TREASURER                 DANTONIO                DEPARTMENT OF HEALTH         RX                       FLOOR              WASHINGTON         DC     20002
DALTON CHEMICAL
LABORATORIES INC                                       349 WILDCAT ROAD                                                         TORONTO            ON     M3J253        Canada

DARWIN CHAMBER COMPANY LLC                             2945 WASHINGTON AVE                                                      ST LOUIS           MO     63103
DATA CONVERSION LABORATORY                             61-18 190TH ST, 2ND
INC                                                    FLOOR                                                                    FRESH MEADOWS NY          11365
                                                       50 HEMPSTEAD GARDENS                                                     WEST
DAY ELEVATOR & LIFT INC                                DRIVE                                                                    HEMPSTEAD     NY          11552



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                              Page 7 of 25
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          27 of
                                                                                                             27432
                                                                                                                of 387
                                                                                                                    PageID #: 3529

                                                                                            Exhibit B
                                                                               Class 4 - General Unsecured Claims
                                                                                   Served via First Class Mail


            CreditorName              CreditorNoticeName                Address1                  Address2          Address3             City    State        Zip          Country
                                                                                           500 Campus Drive,
Debra Cohen                                                   Mashel Law, LLC              Suite 303                           Morganville      NJ        07751
DECATUR BLUEPRINT INC                                         230 W. WOOD ST.                                                  DECATUR          IL        62523
DECATUR FENCE COMPANY                                         2150 E LOCUST ST                                                 DECATUR          IL        62521
DELTA DENTAL OF ILLINOIS                                      PO BOX 803877                                                    CHICAGO          IL        60680-3877
                                                                                                                               DOWNERS
DELTA INDUSTRIES INC              ATTN PAULA KARMIA           2201 CURTISS ST                                                  GROVE            IL        60515
Denison Pharmaceuticals                                       1 POWDER HILL ROAD                                               LINCOLN          RI        02865
                                  New York State Department of
DEPT OF HEALTH NY                 Health                       Corning Tower               Empire State Plaza                  Albany           NY        12237
DIRECT ENERGY BUSINESS
MARKETING LLC                     DIRECT ENERGY BUSINESS PO BOX 32179                                                          NEW YORK         NY        10087-2179
Disc Graphics, Inc                Disc Graphics          10 Gilpin Avenue                                                      Hauppauge        NY        11788
DJ MAXX SAINT                                            467 BRACE AVENUE FL2                                                  PERTH AMBOY      NJ        08861
DLA PIPER LLP (US)                                       PO BOX 75190                                                          BALTIMORE        MD        21275
Douglas                                                  TE PAI PLACE, LINCOLN             PO BOX 45 027                       AUCKLAND                   651        NEW ZEALAND
Douglas Pharmaceuticals America
Limited                                                2 Te Pai Place                                                          Lincoln          Aukland                New Zealand
                                                       959 CONCORD STREET
DPS GROUP INC                                          SUITE 100                                                               FRAMINGHAM       MA        01701
Dr. Reddys Labs                                        107 COLLEGE ROAD EAST                                                   PRINCETON        NJ        08540
                                  SAFETY.OPERATIONS@DR 3124 COMMERCE DRIVE
DRAEGER INC                       AEGER.COM            BLDG B-4                                                                TELFORD          PA        18969
E L PRUITT COMPANY                                     PO BOX 3306                         ATTN A/R                            SPRINGFIELD      IL        62708
EASTERN INDUSTRIAL
AUTOMATION                                                    158 LEXINGTON STREET                                             WALTHAM          MA        02452
E-BEAM SERVICE INC                                            2775 HENKLE DRIVE                                                LEBANON          OH        45036
ECOLAB                                                        P.O. BOX 70343                                                   CHICAGO          IL        60673-0343
EDGEWORTH ECONOMICS LLC                                       1111 19th Street NW          12th Floor                          Washington       DC        20036
EDICT SYSTEMS INC                                             L-3115                                                           COLUMBUS         OH        43260
                                                              7 ALLEE KASTNER CS
EDQM COUNCIL OF EUROPE                                        30026F-67081                                                     STRASBOURG                              France
                                  C/O J2 GLOBAL
EFAX CORPORATE                    COMMUNICATIONS INC          PO BOX 51873                                                     LOS ANGELES      CA        90051-6173
ELECTRICAL SERVICE COMPANY        P.O. BOX 976                1845 NORTH 22ND STREET                                           DECATUR          IL        62525
ELEVATOR SAFETY GROUP                                         PO BOX 244                                                       HINSDALE         IL        60522
ELLAB INC                                                     303 E 17TH AVE SUITE 10                                          DENVER           CO        80203
ELM FREIGHT HANDLERS INC                                      50 EMJAY BLVD                                                    BRENTWOOD        NY        11717
EM PRESS DESIGN INC.                                          6132 KENWOOD AVENUE                                              DALLAS           TX        75214-3014
EMD MILLIPORE                                                 25760 NETWORK PLACE                                              CHICAGO          IL        60673
ENGINEERED AIR                                                32050 W 83RD STREET                                              DESOTO           KS        66018
ENVIROCLEAN JANITORIAL
SERVICES LLC                                                  PO BOX 6355                                                      EAST BRUNSWICK NJ          08816
ESPEE BIOPHARMA & FINECHEM                                    1701 E WOODFIELD ROAD
LLC                                                           STE 636                                                          SCHAUMBURG       IL        60173
                                                              194 BUREAU DE LA                                                 SAINT-CLOUD
Ethypharm                                                     COLLINE                                                          CEDEX                      92213        FRANCE




    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                     Page 8 of 25
                                           Case 1:20-cv-01254-MN
                                                      Case 20-11177-KBO
                                                                  DocumentDoc
                                                                           5-58
                                                                              363Filed
                                                                                     Filed
                                                                                        10/02/20
                                                                                           07/20/20
                                                                                                  Page
                                                                                                     Page
                                                                                                       28 of
                                                                                                          28432
                                                                                                             of 387
                                                                                                                 PageID #: 3530

                                                                                     Exhibit B
                                                                        Class 4 - General Unsecured Claims
                                                                            Served via First Class Mail


           CreditorName            CreditorNoticeName            Address1                  Address2          Address3         City     State       Zip         Country
                                ATTN ACCOUNT
ETRADE FINANCIAL CORP           RECEIVABLE              PO BOX 3512                                                     ARLINGTON     VA       22203
EUROFINS LANCASTER LAB                                  2425 NEW HOLLAND PIKE                                           LANCASTER     PA       17601
EUROFINS LANCASTER LAB                                  2425 NEW HOLLAND PIKE                                           LANCASTER     PA       17601
EUROFINS LANCASTER LAB                                  2425 NEW HOLLAND PIKE                                           LANCASTER     PA       17601
EVISORT INC                                             177 Bovet Rd #400                                               San Mateo     CA       94402
                                                        AUER VON WELSBACH
EVONIK TREIBACHER GMBH                                  STRASSE 1                                                       ALTHOFEN               9330       Austria
Evoqua Water Technologies LLC                           28563 NETWORK PLACE                                             CHICAGO       IL       60673-1285
EXCELVISION PHARM
DIVISION(FAREVA GROUP)                                  28 place de la Gare                                             Luxembourg             1616         LUXEMBOURG
                                                        27 RUE DE LA
EXCELVISION/FAREVA                                      LOMBARDIERE                                                     ANNONAY                             France
EXPERCHEM LABORATORIES                                  1111 FLINT RD UNIT 36                                           DOWNSVIEW     ON       M3J 3C7      Canada
EYE & OCULAR SURFACE CENTER
OF TEXAS LLC                DI PASCUALE MARIO A         2900 PERSHING STE A                                             EL PASO       TX       79903
EYEVITALITY                                             10006 Cross Creek Blvd                                          Tampa         FL       33647-2595
FAEGRE DRINKER BIDDLE &
REATH LLP                                               1177 6th Ave                41st floor                          New York      NY       10036
FALCON MULTIMEDIA                                       PO BOX 1338                                                     DECATUR       IL       62526
                            ILDEC@STORES.FASTENAL
FASTENAL COMPANY            .COM                        3115 GRAND PRIX DRIVE                                           DECATUR       IL       62526
FELDMEIER EQUIPMENT                                     6800 TOWN LINE ROAD                                             SYRACUSE      NY       13211
                                                        274 WEST HOFFMAN
FENCE PRO                                               AVENUE                                                          LINDENHURST   NY       11757
                                CUSTOMER.SERVICE@US.F
FESTO CORPORATION               ESTO.COM              395 MORELAND ROAD                                                 HAUPPAUGE     NY       11788
                                                      10 SOUTH LASALLE ST
FIGLIULO AND SILVERMAN PC                             SUITE 3600                                                        CHICAGO       IL       60603
FILAMATIC                                             4119 FORDLEIGH RD                                                 BALTIMORE     MD       21215
                                                      225 PEACHTREE STREET
FINCH MCCRANIE LLP                                    NE                            1700 SOUTH TOWER                    ATLANTA       GA       30303

FINE CHEMICALS CORP (PTY) LTD                           15 HAWKINS AVE EPPING 1                                         CAPE TOWN              7460       South Africa
FIRST CHOICE ELECTRIC INC                               34 OVERLOOK DRIVE                                               JACKSON       NJ       08527
FISHER SCIENTIFIC                                       PO BOX 1768                                                     PITTSBURGH    PA       15230-1768
FISHER SCIENTIFIC                                       PO BOX 1768                                                     PITTSBURGH    PA       15230-1768
FISHER SCIENTIFIC                                       PO BOX 1768                                                     PITTSBURGH    PA       15230-1768
FLEET MANAGEMENT ROAD
SERVICES,                                               22 GIBBS ROAD                                                   AMITYVILLE    NY       11701
                                                                                                                        NORTH
FORKLIFT HQ LLC                                         PO BOX 7213                                                     BRUNSWICK     NJ       08902
                                                                                    475 DEMOTT LANE
FRANKLIN TOWNSHIP                                       DEPT. OF WATER UTILITY      MUNIC. BLDG.                        SOMERSET      NJ       08873
FROMER EYE CENTERS                                      550 Park Avenue                                                 New York      NY       10065
FROMER MARK MD                                          3130 Grand Concourse                                            The Bronx     NY       10458
                                                        10139 COMMERCE PARK
FRUTAROM                                                DRIVE                                                           CINCINNATI    OH       45246



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                               Page 9 of 25
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           29 of
                                                                                                              29432
                                                                                                                 of 387
                                                                                                                     PageID #: 3531

                                                                                               Exhibit B
                                                                                  Class 4 - General Unsecured Claims
                                                                                      Served via First Class Mail


         CreditorName                 CreditorNoticeName                Address1                      Address2              Address3          City        State     Zip          Country
FS INSTALLATION CORP                                            245 ACORN AVE                                                            CENTRAL ISLIP   NY     11722

                                  Abraham Alexander, Avi
                                  Josefson, John James Rizio-
                                  Hamilton, Kate Whitman        Bernstein Litowitz Berger &
Gabelli & Company, Inc            Aufses, Kurt Michael Hunciker Grossmann                      1251 6th Ave                              New York        NY     10020
                                                                                               401 Theodore Fremd
Gabelli & Company, Inc            ATTN David M. Goldman, Esq One Corporate Center              Avenue                                    Rye             NY     10580
GATEWAY ANALYTICAL LLC                                       2009 KRAMER DRIVE                                                           GIBSONIA        PA     15044
GATEWAY ANALYTICAL LLC                                       2009 KRAMER DRIVE                                                           GIBSONIA        PA     15044
                                                             13256 COLLECTION
GE ANALYTICAL                                                CENTER DRIVE                                                                CHICAGO         IL     60693
Generic Pharmaceuticals Pricing                                                                                      Eighteenth & Arch
Antitrust Litigation              Jan P. Levine, Esq.           Pepper Hamilton LLP            3000 Two Logan Square Streets             Philadelphia    PA     19103-2799
Generic Pharmaceuticals Pricing                                                                                      Eighteenth & Arch
Antitrust Litigation              Jan P. Levine, Esq.           Pepper Hamilton LLP            3000 Two Logan Square Streets             Philadelphia    PA     19103-2799
Generic Pharmaceuticals Pricing                                                                                      Eighteenth & Arch
Antitrust Litigation              Jan P. Levine, Esq.           Pepper Hamilton LLP            3000 Two Logan Square Streets             Philadelphia    PA     19103-2799
GENERICHEM CORP                                                 5 TAFT RD                                                                TOTOWA          NJ     07511-0457
                                                                                                                                         PLYMOUTH
GENESIS ENGINEERS INC                                           1850 N GRAVERS ROAD    SUITE 300                                         MEETING         PA     19462
                                                                BOLESLAWA CHROBREGO
GERRESHEIMER BOLESLAWIEC SA                                     15                                                                       BOLESLAWIEC            59700        Poland
GERRESHEIMER GLASS INC      ATTN ACCTS RECEIVABLE               537 CRYSTAL AVE                                                          VINELAND        NJ     08360
Getinge USA                                                     45 BARBOUR POND DRIVE                                                    WAYNE           NJ     07470
                                                                4733 TORRANCE BLVD STE
GL SCIENCES INC                                                 255                                                                      TORRANCE        CA     90503
                                                                4733 TORRANCE BLVD STE
GL SCIENCES INC                                                 255                                                                      TORRANCE        CA     90503
GLOBAL INDUSTRIAL EQUIPMENT
INC                                                             29833 NETWORK PLACE                                                      CHICAGO         IL     60673-1298
GLOBAL INDUSTRIAL EQUIPMENT
INC                                                             29833 NETWORK PLACE                                                      CHICAGO         IL     60673-1298
GLOBAL INDUSTRIAL EQUIPMENT
INC                                                             29833 NETWORK PLACE                                                      CHICAGO         IL     60673-1298
GLOBAL PACKS LLC                                                P.O. BOX 100053                                                          BROOKLYN        NY     11210
GORDON FLESCH CO INC                                            BIN 88236                                                                MILWAUKEE       WI     53288-0236
GORDON FLESCH CO INC                                            BIN 88236                                                                MILWAUKEE       WI     53288-0236
GORDON FLESCH CO INC                                            BIN 88236                                                                MILWAUKEE       WI     53288-0236
                                                                                                                                         ELK GROVE
GRAFTEL LLC                                                     870 CAMBRIDGE DR                                                         VILLAGE         IL     60007
GRAINGER DECATUR                                                DEPT 865497671                                                           PALATINE        IL     60038-0001
                                                                DEPT 807298740 &
GRAINGER HI-TECH                                                865497671                                                                PALATINE        IL     60038-0001
GRAINGER NJ                                                     DEPT 831065651                                                           PALATINE        IL     60038-0001
GRAINGER NJ                                                     DEPT 831065651                                                           PALATINE        IL     60038-0001
                                  Michael Greer Kimberly                                       117 North Broadway
Greer/Carr                        Simoes                        Greer, Russell & Dent, PLLC    Street                                    Tupelo          MS     38804



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                         Page 10 of 25
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               30 of
                                                                                                                  30432
                                                                                                                     of 387
                                                                                                                         PageID #: 3532

                                                                                                Exhibit B
                                                                                   Class 4 - General Unsecured Claims
                                                                                       Served via First Class Mail


           CreditorName                     CreditorNoticeName           Address1                    Address2           Address3         City        State       Zip         Country
GROVE LOCK & SAFE INC                                            12 GROVE STREET                                                   PLAINFIELD      NJ        07060
GROVE LOCK & SAFE INC                                            12 GROVE STREET                                                   PLAINFIELD      NJ        07060
GTI INC                                                          301 ROUTE 17 NORTH            SUITE 815                           RUTHERFORD      NJ        07070
GuidePoint Security                                              2201 COOPERATIVE WAY          SUITE 225                           HERNDON         VA        20171
H.R. Stewart, Inc.                       ATTN SHEILA LUCCHETTI   52 W CRYSTAL ST                                                   CARY            IL        60013
HAGEDORN & GANNON CO INC                                         550 AXMINISTER DRIVE                                              FENTON          MO        63026-2904
                                                                                                                                   ELK GROVE
HANLON EQUIPMENT COMPANY                                         1157 PAGNI DRIVE                                                  VILLAGE         IL        60007
                                                                 Bankruptcy Unit, HO2-R,
Hartford Fire Insurance Company                                  Home Office                                                       Hartford        CT        06155
                                         ACCOUNTS RECEIVABLE
HEALTH CANADA-SANTE CANADA               ROOM B350               P/L 3203B                                                         OTTAWA          ON        K1A0K9     Canada
HERITAGE PKG                                                     2350 5TH STREET                                                   LINCOLN         IL        62656
HEYDE RAYMOND MD                                                 400 NE St Mark Ct                                                 Peoria          IL        61603
HIDDEN GEM VISUALS LLC                                           513 ADAMS STREET                                                  LINDEN          NJ        07036
HIRERIGHT LLC                                                    PO BOX 847891                                                     DALLAS          TX        75284-7891
HOFFMANN NEOPAC AG                                               BURGDORFSTRASSE 22                                                OBERDIESSBACH             3672       Switzerland
HOME DEPOT                                                       NJ & NY LOCATIONS                                                 LOUISVILLE      KY        40290-1043
HOME DEPOT                                                       NJ & NY LOCATIONS                                                 LOUISVILLE      KY        40290-1043
HOMEFIELD ENERGY                                                 6555 SIERRA DR                                                    IRVING          TX        75039
HTE TECHNOLOGIES                                                 DEPT 23930                    PO BOX 790100                       ST LOUIS        MO        63179-0100
HUDSON VALLEY PLASTICS
(FORMER PIETRYKA)                                                85 CHARLES COLMAN BLVD                                            PAWLING         NY        12564
HYMAN, PHELPS & MCNAMARA,                                        700 THIRTEENTH STREET
P.C.                                                             N.W STE 1200                                                      WASHINGTON      DC        20005-5929
IBM CORPORATION                                                  PO BOX 645842                                                     PITTSBURGH      PA        15264-5256
ICON (FORMERLY OPTUMINSIGHT
10-15)                                                           4 INNOVATION DRIVE                                                DUNDAS          ON        L9H 7P3      CANADA
                                                                 1011 US ROUTE 22 WEST
iContracts, Inc.                                                 SUITE 104                                                         BRIDGEWATER     NJ        08807
IKA WORKS                                                        PO BOX 890161                                                     CHARLOTTE       NC        28289-0161
IL ENVIRONMENTAL PROTECTION
AGENCY                                                           PO BOX 19276                                                      SPRINGFIELD     IL        62794-9276
ILLINOIS PORTABLE TOILETS                                        1009 N BOYDEN                                                     URBANA          IL        62568
IMCD GROUP (FORMERLY
MUTCHLER)                                                        PO BOX 5168                                                       CAROL STREAM    IL        60197-5168
INDUSTRIAL CONTROLS
DISTRIBUTORS                             DEPARTMENT 116241       PO BOX 5211                                                       BINGHAMTON      NY        13902-5211
IN-MCO                                                           26593 NETWORK PLACE                                               CHICAGO         IL        60673-1265
IN-MEDICAID                                                      26593 NETWORK PLACE                                               CHICAGO         IL        60673-1265
INSIGHT GLOBAL INC                                               PO BOX 198226                                                     ATLANTA         GA        30384-8226
INSITE VISION INC                                                965 ATLANTIC AVE                                                  ALAMEDA         CA        94501

Insurance Restoration Specialists, Inc                           30 ABEEL RD                                                       MONROE TWP      NJ        08831
INTELLIGENT MEASUREMENT
SOLUTIONS                                                        PO BOX 8823                                                       GRAND RAPIDS    MI        49518
INTERIOR SPECIALTY
CONSTRUCTION                                                     P. O . BOX 3233                                                   DECATUR         IL        62524



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                        Page 11 of 25
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               31 of
                                                                                                                  31432
                                                                                                                     of 387
                                                                                                                         PageID #: 3533

                                                                                                    Exhibit B
                                                                                       Class 4 - General Unsecured Claims
                                                                                           Served via First Class Mail


            CreditorName                  CreditorNoticeName                  Address1                  Address2             Address3         City       State       Zip      Country
INTERNATIONAL VITAMIN CORP                                          LOCKBOX 6058                   PO BOX 7247                          PHILADELPHIA   PA        19170-6058
INTRAPAC CORPORATION                                                PO BOX 775683                                                       CHICAGO        IL        60677-5683
Inventiv Health Consulting                                          PO BOX 80368                                                        RALEIGH        NC        27263
Inventiv Health Consulting                                          PO BOX 80368                                                        RALEIGH        NC        27263
IPI PIPE INSULATION                                                 49440 MERRICK RD #256                                               MASSAPEQUA     NY        11762
Iron Mountain                                                       PO BOX 27128                                                        NEW YORK       NY        10087-7128
Iron Mountain                                                       PO BOX 27128                                                        NEW YORK       NY        10087-7128
Iron Mountain                                                       PO BOX 27128                                                        NEW YORK       NY        10087-7128
                                                                    7500 WEST HENRIETTA
IUVO Bioscience                                                     ROAD                                                                RUSH           NY        14543
                                                                    7500 WEST HENRIETTA
IUVO Bioscience                                                     ROAD                                                                RUSH           NY        14543
                                                                    2 CRANBERRY ROAD STE
IWK PACKAGING SYSTEMS INC                                           A1B                                                                 PARSIPPANY     NJ        07054
J RICE PLASTIC CONTAINERS                                           283 59TH STREET                                                     BROOKLYN       NY        11220
J. Knipper and Company, Inc.                                        LOCKBOX# 3662                  PO BOX 8500                          PHILADELPHIA   PA        19178-3662
JACOBI INDUSTRIES                                                   131 MIDDLE ISLAND RD                                                MEDFORD        NY        11763
James Shenan                                                        151 Frontier Way                                                    Tinton Falls   NJ        07753
JARVIS WELDING LP                                                   124 E PINE ST                                                       CANTON         IL        61520
                                                                                                   532 Broadhollow Road,
Jason Capozello                       Robert Peragine               Cellino & Barnes               Suite 107                            Melville       NY        11747
                                                                                                   532 Broadhollow Road,
Jason Capozello                       Robert Peragine               Cellino & Barnes               Suite 107                            Melville       NY        11747
                                                                                                   532 Broadhollow Road,
Jason Capozello                       Robert Peragine               Cellino & Barnes               Suite 107                            Melville       NY        11747
                                      ATTN ASSIGNEE FOR
JD FACTORS LLC                        SHIELDS DINA                  PO BOX 687                                                          WHEATON        IL        60187
JDLR CONSULTING LLC                                                 9103 Marsh Dr.                                                      Austin         TX        78748
JECO ELECTRIC INC                                                   90A RAYNOR AVENUE                                                   RONKONKOMA     NY        11779

JEMCO                                                               50 GALESI DRIVE SUITE #25                                           WAYNE          NJ        07470
JOBSON MEDICAL INFORMATION
LLC                                                                 PO BOX 35021                                                        NEWARK         NJ        07193-5021
                                      ATTN J. Alexander Hood, II,                                  600 Third Avenue, Floor
Johnny Wickstrom                      Jeremey Alan Leiberman        Pomerantz LLP                  20                                   New York       NY        10016
JOHNSON CNTL FIRE FORMER
SIMPLEX G                                                           DEPT. CH 10320                                                      PALATINE       IL        60055-0320
                                                                    NORTH JERSEY BRANCH 1-
Johnson Controls                                                    866-589-8652           264 FERNWOOD AVE                             EDISON         NJ        08837
                                                                    NORTH JERSEY BRANCH 1-
Johnson Controls                                                    866-589-8652           264 FERNWOOD AVE                             EDISON         NJ        08837
JOHNSON CONTROLS NY                   LONG ISLAND NY BRANCH         6 AERIAL WAY                                                        SYOSSET        NY        11791
Johnson Controls Security Solutions                                 PO BOX 371967                                                       PITTSBURG      PA        15250 7967
JOHNSTONE SUPPLY                                                    PO BOX 239                                                          KENILWORTH     NJ        07033
JOHNSTONE SUPPLY                                                    135 SCHMITT BOULEVARD                                               FARMINGDALE    NY        11735
KAMAN INDUSTRIAL
TECHNOLOGIES                          ATTN AARON HUCHEL             2911 E VOORHEES ST                                                  DANVILLE       IL        61834
KAMLESH SHAH DESIGNS LLC                                            1 Liberty Way                                                       Cranbury       NJ        08512



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                            Page 12 of 25
                                           Case 1:20-cv-01254-MN
                                                      Case 20-11177-KBO
                                                                  DocumentDoc
                                                                           5-58
                                                                              363Filed
                                                                                     Filed
                                                                                        10/02/20
                                                                                           07/20/20
                                                                                                  Page
                                                                                                     Page
                                                                                                       32 of
                                                                                                          32432
                                                                                                             of 387
                                                                                                                 PageID #: 3534

                                                                                   Exhibit B
                                                                      Class 4 - General Unsecured Claims
                                                                          Served via First Class Mail


         CreditorName            CreditorNoticeName              Address1                Address2          Address3           City         State       Zip          Country
KAPS-ALL PACKAGING SYSTEMS                              200 MILL RD                                                     RIVERHEAD        NY        11901-3125
KARSAY COFFEE                 PO BOX 156                1050 HAMILTON STREET                                            SOMERSET         NJ        08875-0156
KEER ELECTRICAL SUPPLY CO                               287 MT PLEASANT AVE                                             NEWARK           NJ        07104
KEYENCE CORP OF AMERICA                                 DEPT CH 17128                                                   PALATINE         IL        60055-7128
KEYENCE CORP OF AMERICA                                 DEPT CH 17128                                                   PALATINE         IL        60055-7128
                                                                                  841 SENAPATI BAPAT
KHAITAN & CO                  ONE INDIABULLS CENTRE     10 & 13 FLOORS TOWER 1    MARG                                  MUMBAI                     400 013    India
KING & SPALDING LLP                                     PO BOX 116133                                                   ATLANTA          GA        30368-6133
KIRBY RISK CORPORATION                                  27561 NETWORK PLACE                                             CHICAGO          IL        60673-1275
                                                        480 CHARLES BANCROFT
KLARMAN RULINGS INC                                     HIGHWAY                                                         LITCHFIELD       NH        03052
Kleinschmidt Inc.                                       PO BOX 7158                                                     DEERFIELD        IL        60015-7158
K-LIGHT LABORATORIES CORP                               15705 ARROW HIGHWAY       SUITE 3                               IRWINDALE        CA        91706
KLUBER LUBRICATION NORTH
AMERICA                                                 LOCK BOX #730031                                                DALLAS           TX        75373-0031
KROLL (LEGAL)                                           PO BOX 847509                                                   DALLAS           TX        75284-7509
                              DIV OF HEALTHCARE
KS-MEDICAID                   FINANCE                   ATTN DRUG REBATE          PO BOX 2428                           TOPEKA           KS        66601
                                                        110 TERRY DRIVE SUITE
KVK-Tech, Inc.                                          200                                                             NEWTOWN          PA        18940
LABCONCO                                                8811 PROSPECT AVE                                               KANSAS CITY      MO        64132
LABORATOIRE UNITHER           ZL DE GUERIE              1 RUE DE IARQUERUE                                              COUTANCES                  50200        France
LAFORCE INC                                             PO BOX 10068                                                    GREEN BAY        WI        54307
                                                        1150 EMMA OAKS TRAIL
LANCER SALES USA INC                                    STE 140                   ATTN A/P                              LAKE MARY        FL        32746
LANCO YORK INC                                          864 EAST 25TH STREET                                            PATERSON         NJ        07513
LANCO YORK INC                                          864 EAST 25TH STREET                                            PATERSON         NJ        07513
LANDAUER INC                                            2 SCIENCE ROAD                                                  GLENWOOD         IL        60425

LANDSCAPES BY SALTALMACCHIA                             PO BOX 5272                                                     WEST BABYLON     NY        11704
LDI COLOR TOOLBOX                                       50 JERICHO QUADRANGLE                                           JERICHO          NY        11753
                                                        9841 WASHINGTONIAN
Leadiant                                                BLVD                  SUITE 500                                 GAITHERSBURG     MD        20878
LEE INDUSTRIES PROCESS                                                        50 WEST PINE
SYSTEMS & EQUIP                                         PO BOX 687            STREET                                    PHILIPSBURG      PA        16866
                                                                              7 CITY PARK SUITE
LEGILITY LLC                                            216 CENTERVIEW DRIVE  250                                       BRENTWOOD        TN        37027
LES EMBALLAGES WINPAK                                   9003 PAYSPHERE CIRCLE                                           CHICAGO          IL        60674
LESMAN INSTRUMENT CO                                    PO BOX 7640                                                     CAROL STREAM     IL        60197-7640
LESSINGS FOOD SERVICE                                   3500 SUNRISE HIGHWAY
MANAGEMENT                                              BLDG 100 SUITE 100                                              GREAT RIVER      NY        11739
LEWIS BRISBOIS BISGAARD &
SMITH LLP                                               633 WEST 5TH STREET       SUITE 4000                            LOS ANGELES      CA        90071
LGC STANDARDS USA                                       276 ABBY RD                                                     MANCHESTER       NH        03103
                                                                                                                        CHARLOTTESVILL
LIGHTHOUSE INSTRUMENTS LLC                              2020 AVON COURT STE 2                                           E                VA        22902
LINDENMEYR MUNROE                                       1 CATHERINE STREET                                              TETERBORO        NJ        07608
LION TECHNOLOGY INC                                     570 LAFAYETTE ROAD                                              SPARTA           NJ        07871



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                             Page 13 of 25
                                      Case 1:20-cv-01254-MN
                                                 Case 20-11177-KBO
                                                             DocumentDoc
                                                                      5-58
                                                                         363Filed
                                                                                Filed
                                                                                   10/02/20
                                                                                      07/20/20
                                                                                             Page
                                                                                                Page
                                                                                                  33 of
                                                                                                     33432
                                                                                                        of 387
                                                                                                            PageID #: 3535

                                                                                 Exhibit B
                                                                    Class 4 - General Unsecured Claims
                                                                        Served via First Class Mail


           CreditorName        CreditorNoticeName          Address1                   Address2           Address3         City       State     Zip      Country
LogMeIn                                             320 SUMMER STREET                                               BOSTON          MA     02210
                                                                                                                    HUNTINGTON
LONG ISLAND HOME CENTER                             152 BEVERLY ROAD                                                STATION         NY     11746
LONZA WALKERSVILLE INC                              8830 BIGGS FORD RD      PO BOX 127                              WALKERSVILLE    MD     21793-0127
LOWES                                               PO BOX 530954                                                   ATLANTA         GA     30353-0954
LOWES                                               PO BOX 530954                                                   ATLANTA         GA     30353-0954
M4U EVENTS                                          2 DOWLING AVENUE                                                AUDOBON         NJ     08106
MAC MOD ANALYTICAL INC                              PO BOX 587                                                      CHADDS FORD     PA     19317
                                                    7606 TRANSIT ROAD SUITE
MALIK & POPIEL PC                                   200                                                             BUFFALO         NY     14221
MALVERN PANALYTICAL INC                             117 FLANDERS ROAD                                               WESTBOROUGH     MA     01581-1042
MALVERN PANALYTICAL INC                             117 FLANDERS ROAD                                               WESTBOROUGH     MA     01581-1042
Mark Vend Company                                   3000 MACARTHUR BLVD                                             NORTHBROOK      IL     60062-1902
MARKEM IMAJE CORPORATION                            PO BOX 3542                                                     BOSTON          MA     02241
MARQUIS BEVERAGE SERVICE                            1234 W CERRO GORDO                                              DECATUR         IL     62522
MARTIN PETERSEN COMPANY                             9800 55TH STREET                                                KENOSHA         WI     53144
MAZZPAC LLC                                         94 SALEM CHURCH RD                                              NEWARK          DE     19713
MCCRONE ASSOCIATES INC                              850 PASQUINELLI DRIVE                                           WESTMONT        IL     60559-5531
MCKESSON DRUG REF                                   ONE POST STREET                                                 SAN FRANCISCO   CA     94104
MCKESSON FINANCIAL CENTER                           6555 State Highway 161                                          Irving          TX     75039
MCMASTER-CARR SUPPLY
COMPANY                                             P.O. BOX 7690                                                   CHICAGO         IL     60680-7690
MCMASTER-CARR SUPPLY
COMPANY                                             P.O. BOX 7690                                                   CHICAGO         IL     60680-7690
MCMASTER-CARR SUPPLY
COMPANY                                             P.O. BOX 7690                                                   CHICAGO         IL     60680-7690

MDM MECHANICAL SERVICES LLC ATTN MICHAEL BAER       PO BOX 1183                                                     DEKALB          IL     60115-7183
MECHANICAL EQUIPMENT CO INC                         DEPT AT 952499                                                  ATLANTA         GA     31192-2499
MEDCO INC                                           PO BOX 234038                                                   ENCINITAS       CA     92023-4038
Medical Packaging Inc.                              8 Kings Court                                                   Flemington      NJ     08822
                                                    3715 ATLANTA IND PKWY
MEDSUPPLY PARTNERS LLC                              SUITE B                                                         ATLANTA         GA     30331
                                                    3715 ATLANTA IND PKWY
MEDSUPPLY PARTNERS LLC                              SUITE B                                                         ATLANTA         GA     30331
MEGAN CONROY                                        1058 N WESTLAWN                                                 DECATUR         IL     62522-1370
MENDOZA EQUIPMENT
INSTALLATION SERV                                   470 AMERICAN BLVD                                               BRENTWOOD       NY     11717
MESA LABORATORIES INC                               12100 W SIXTH AVE                                               LAKEWOOD        CO     80228
METROHM USA                                         6555 PELICAN CREEK CIR                                          RIVEVIEW        FL     33578
METROHM USA                                         6555 PELICAN CREEK CIR                                          RIVEVIEW        FL     33578
Mettler Toledo                                      1900 POLARIS PKWY                                               COLUMBUS        OH     43240
Mettler Toledo                                      1900 POLARIS PKWY                                               COLUMBUS        OH     43240
Mettler Toledo                                      1900 POLARIS PKWY                                               COLUMBUS        OH     43240
                                                    1571 NORTHPOINTE
METTLER TOLEDO HI SPEED                             PARKWAY                                                         LUTZ            FL     33558
METTLER-TOLEDO PROCESS                              900 MIDDLESEX TURNPIKE
ANALYTICS                                           BLDG 8                                                          BILLERICA       MA     01821



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                          Page 14 of 25
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             34 of
                                                                                                                34432
                                                                                                                   of 387
                                                                                                                       PageID #: 3536

                                                                                          Exhibit B
                                                                             Class 4 - General Unsecured Claims
                                                                                 Served via First Class Mail


         CreditorName                   CreditorNoticeName             Address1                Address2                Address3            City       State       Zip      Country
METTLER-TOLEDO RAININ LLC                                     7500 EDGEWATER DRIVE                                                   OAKLAND         CA       94621
MI DEPTOF AG & RURAL DEV                                      PO BOX 30776                                                           LANSING         MI       48909
MICROAGE                            ATTN JIM PRICE            PO BOX 2941                                                            PHOENIX         AZ       85062
MICROBIOLOGICS INC                                            200 COOPER AVE N                                                       ST CLOUD        MN       56303
MICROGENICS                                                   46500 KATO ROAD                                                        FREMONT         CA       94538
                                                              68-23 FRESH MEADOW
MICRO-OPTICS                                                  LANE                                                                   FRESH MEADOWS NY         11365
                                                              1950 N STEMMONS FWY
MICROSOFT CORPORATION                                         STE 5010                   LB #842467                                  DALLAS          TX       75207
MIDLAND PAPER COMPANY                                         1140 PAYSPHERE CIRCLE                                                  CHICAGO         IL       60674

MIDSTATE OVERHEAD DOORS INC                                   PO BOX 3517                                                            DECATUR         IL       62524-3517
MIELE PROFESSIONAL                                            9 INDEPENDENCE WAY                                                     PRINCETON       NJ       08540
MIELE PROFESSIONAL                                            9 INDEPENDENCE WAY                                                     PRINCETON       NJ       08540
                                                              2001 BUTTERFIELD RD STE                                                DOWNERS
MINDSIGHT FRMLY TYMPANI                                       250                                                                    GROVE           IL       60515
MINI GRAPHICS INC                                             140 COMMERCE DRIVE                                                     HAUPPAUGE       NY       11788
                                    Bankruptcy Section - MS
Mississippi Department of Revenue   Department of Revenue     PO Box 22808                                                           Jackson         MS       39225
MITCHELL MACHINERY MOVING                                                                DBA STERLING
INC                                                           P.O. BOX 1914              TRANSPORT                                   N. MASSAPEQUA   NY       11758
                                                              5080 TUTTLE CROSSING
MITSUBISHI INTL FOOD                                          BLVD                       SUITE 400                                   DUBLIN          OH       43016
MJS PACKAGING                                                 35601 VERONICA ST                                                      LIVONIA         MI       48150
MJS PACKAGING                                                 35601 VERONICA ST                                                      LIVONIA         MI       48150
MKS INSTRUMENTS INC                                           90 INDUSTRIAL WAY                                                      WILMINGTON      MA       01887-4610
MMS A MEDICAL SUPPLY
COMPANY                                                    2675 SOLUTION CENTER                                                      CHICAGO         IL       60677-2006
MMTC INC                                                   230 Route 206                 Suite 206                                   Flanders        NJ       07836
MOKON                                                      2150 Elmwood Ave                                                          Buffalo         NY       14207
MOLDED FIBER GLASS                                         6175 US HIGHWAY 6                                                         LINESVILLE      PA       16424
MONTEBELLO PACKAGING INC                                   PO BOX 503293                                                             ST LOUIS        MO       63150-3293
MORRIS NICHOLS ARSHT &                                     1201 NORTH MARKET
TUNNELL                                                    STREET 16TH FLOOR             PO BOX 1347                                 WILMINGTON      DE       19899 1347
MOTION INDUSTRIES INC                                      PO BOX 98412                                                              CHICAGO         IL       60693
                                                           60 SOUTH STREET SUITE
MOTUS LLC                           TWO FINANCIAL CENTER   1200                                                                      BOSTON          MA       02111
MPI LABEL SYSTEMS                                          1-11 LEE AVENUE                                                           NORWICH         NY       13815
MSC INDUSTRIAL                                             75 MAXESS ROAD                                                            MELVILLE        NY       11747-3151
                                    PHYSICIAN ADMINISTERED JCODE DRUG REBATE             PO BOX 22951 1400
MT-JCODE EXPANSION                  EXPANSION              PROG                          BROADWAY                                    HELENA          MT       59620-2951
                                                           HEALTH RESOURCES DIV -        PO BOX 22951 1400
MT-MEDICAID EXPANSION                                      A104                          BROADWAY                                    HELENA          MT       59620-2951
                                                           HEALTH RESOURCES DIV -                                 1400 BROADWAY RM
MT-PHYSICIAN ADMINISTERED                                  A104 JCODE DRP                PO BOX 202951            A104               HELENA          MT       59620-2951
                                                           10225 BARNES CANYON RD
NACALAI USA INC                                            STE A103                                                                  SAN DIEGO       CA       92121
NALCO COMPANY LLC                                          P.O BOX 70716                                                             CHICAGO         IL       60673-0716



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                  Page 15 of 25
                                            Case 1:20-cv-01254-MN
                                                       Case 20-11177-KBO
                                                                   DocumentDoc
                                                                            5-58
                                                                               363Filed
                                                                                      Filed
                                                                                         10/02/20
                                                                                            07/20/20
                                                                                                   Page
                                                                                                      Page
                                                                                                        35 of
                                                                                                           35432
                                                                                                              of 387
                                                                                                                  PageID #: 3537

                                                                                    Exhibit B
                                                                       Class 4 - General Unsecured Claims
                                                                           Served via First Class Mail


         CreditorName              CreditorNoticeName            Address1                 Address2          Address3           City     State       Zip      Country
NATIONAL BUSINESS FURNITURE
LLC                                                      770 SOUTH 70TH STREET                                           MILWAUKEE     WI       53214
NATIONAL GRID                                            PO BOX 11791                                                    NEWARK        NJ       07101-4791
NATIONAL INSTITUTE OF
STANDARDS                                                PO BOX 6200-12                                                  PORTLAND      OR       97228-6200
NATIONAL PLASTICS                                        1015 E STATE PARKWAY                                            SCHAUMBURG    IL       60173
NEFF POWER INC                                           13750 SHORELINE DRIVE                                           EARTH CITY    MO       63045
NELSON LABORATORIES                                      29471 NETWORK PLACE                                             CHICAGO       IL       60673-1294
NELSON WAS GIBRALTAR                                     122 FAIRFIELD RD                                                FAIRFEILD     NJ       07004-2405
NELSON WAS GIBRALTAR                                     122 FAIRFIELD RD                                                FAIRFEILD     NJ       07004-2405
NELSONS PEST CONTROL INC                                 986 E ELDORADO                                                  DECATUR       IL       62521
                                                         62190 COLLECTIONS
NEXEO SOLUTIONS LLC                                      CENTER DR                                                       CHICAGO       IL       60693-0621
                                                         700 CORPORATE CIRCLE
Nikka Densok USA, Inc                                    SUITE H                                                         GOLDEN        CO       80401-5636
NIPRO PHARMAPACKAGING
AMERICAS CORP                                            1200 NORTH 10TH ST                                              MILLVILLE     NJ       08332
NITTO AVECIA PHARMA SERVICES
INC                                                      10 VANDERBILT                                                   IRVINE        CA       92618
NORDSON CORPORATION                                      11475 LAKEFIELD DR                                              DULUTH        GA       30097
NORLAKE SCIENTIFIC - HORIZON
SCIENTIFIC                                               PO BOX 1797                                                     SUMMERVILLE   SC       29484-1797
NORTH SHORE GAS                                          PO BOX 2968                                                     MILWAUKEE     WI       53201-2968
NORTHERN TOOL & EQUIPMENT                                PO BOX 105525                                                   ATLANTA       GA       30348-5525
NOSCO INC                                                2199 Delany Road                                                Gurnee        IL       60031
                                                         2001 PENNSYLVANIA
NSF Health Sciences                                      AVENUE STE 950                                                  WASHINGTON    DC       20006
NTT WAS DIMENSION DATA                                   1700 EAST GOLF ROAD       SUITE 1100                            SCHAUMBURG    IL       60173
NYU LANGONE HEALTH                                       550 FIRST AVENUE                                                NEW YORK      NY       10016
OCCUPATIONAL HEALTH &
WELLNESS                                                 26771 NETWORK PLACE                                             CHICAGO       IL       60673-1267
                                                         201 ALAMEDA DEL PRADO
OFFICEWORK SOFTWARE LLC                                  #302                                                            NOVATO        CA       94949-6688
Ohio Department of Taxation    Bankruptcy Division       PO Box 530                                                      Columbus      OH       43216
OLSA USA LLC                                             PO BOX 12067                                                    HAUPPAUGE     NY       11768-0829
                                                         12128 NORTH DIVISION
OLYMPIC WEB DESIGN INC                                   STREET                    SUITE 138                             SPOKANE       WA       99218
OMEGA ENGINEERING INC                                    ONE OMEGA CIRCLE                                                BRIDGEPORT    NJ       08014
                                                         2680 BLVD DE PARC
OPTEL CANADA                                             TECHNOLOGIQUE                                                   QUEBEC CITY   QC       G1P 4S6    CANADA
OPTEL USA                                                55 MADISON AVENUE #400    FINANCE DEPT.                         MORRISTOWN    NJ       07960
OPTIMUM                                                  PO BOX 742698                                                   CINCINNATI    OH       45274-2698
Oracle America, Inc.                                     PO BOX 203448                                                   DALLAS        TX       75320-3448
OTIS ELEVATOR - PLAINVIEW NJ                             PO BOX 13716                                                    NEWARK        NJ       07188-0716
PACIFIC BIOLABS                                          23452 NETWORK PLACE                                             CHICAGO       IL       60673-1234
Pall Corporation                                         PO BOX 419501                                                   BOSTON        MA       02241-9501
Pall Corporation                                         PO BOX 419501                                                   BOSTON        MA       02241-9501




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                              Page 16 of 25
                                           Case 1:20-cv-01254-MN
                                                      Case 20-11177-KBO
                                                                  DocumentDoc
                                                                           5-58
                                                                              363Filed
                                                                                     Filed
                                                                                        10/02/20
                                                                                           07/20/20
                                                                                                  Page
                                                                                                     Page
                                                                                                       36 of
                                                                                                          36432
                                                                                                             of 387
                                                                                                                 PageID #: 3538

                                                                                     Exhibit B
                                                                        Class 4 - General Unsecured Claims
                                                                            Served via First Class Mail


            CreditorName           CreditorNoticeName           Address1                   Address2            Address3         City       State       Zip          Country
                                                                                    10 South LaSalle Street,
Papa et al.                    Thomas H. Przybylowski   c/o Pomerantz LLP           Suite 3505                            Chicago         IL       60603
Paragon Telecom                                         26 ELKIN DRIVE                                                    MIDDLE ISLAND   NY       11953
PARK PLACE TECHNOLOGIES                                 PO BOX 78000                DEPT 781156                           DETROIT         MI       48278-1156
PARTICLE MEASURING SYSTEMS
INC                                                     21571 NETWORK PLACE                                               CHICAGO         IL       60673-1215
PARTICLE MEASURING SYSTEMS
INC                                                     21571 NETWORK PLACE                                               CHICAGO         IL       60673-1215
                                                        3894 COURTNEY STREET
Particle Sciences                                       SUITE 180                                                         BETHLEHEM       PA       18107
                                                        2100 W REDONDO BEACH
PARx Solutions                                          BLVD #C306                                                        TORRANCE        CA       90504
Paul Bonanno                                            2569 ARON DRIVE                                                   SEAFORD         NY       11783
PENTA MANUFACTURING CO                                  PO BOX 1448                                                       FAIRFIELD       NJ       07007
PERKIN ELMER HEALTH SCIENCE                             13633 COLLECTIONS
INC                                                     CENTER DR                                                         CHICAGO         IL       60693-0136
PERRIGO INC                                             282D QUARRY ROAD                                                  MILFORD         CT       06460
PERRITT LABORATORIES INC                                145 SOUTH MAIN STREET       PO BOX 147                            HIGHSTOWN       NJ       08520
PESTALOZZI ATTORNEYS AT LAW
LTD                                                     LOWENSTRASSE 1                                                    ZURICH                   CH-8001      Switzerland
PETE THE PAINTER INC                                    633 LANDWEHR RD                                                   NORTHBROOK      IL       60062
PG INSULATION INC                                       3334 Long Beach Road                                              Oceanside       NY       11572

PHARMA PACKAGING SOLUTIONS                              DEPARTMENT SF 65          PO BOX 830525                           BIRMINGHAM      AL       35283-0525
PHARMACEUTICAL BUYERS                                   1645 JERICHO TURNPIKE
INTERNATIONAL INC                                       SUITE 101                                                         NEW HYDE PARK   NY       11040
PHARMAFFILIATES ANALYTICS &                             PLOT NO. 225 INDUSTRIL
SYNTHETICS P. LTD.                                      AREA PH-2                 PANCHKULLA                              CHANDIGARH      HR       134109       INDIA
PHARMAREGS INC                                          1751 STATE ROUTE 17A      SUITE 3                                 FLORIDA         NY       10921
                                                        299 MARKET STREET SUITE
Pharm-Rx Chemical Corp.                                 410                                                               SADDLE BROOK    NJ       07663
PHENOMENEX INC                                          411 MADRID AVENUE                                                 TORRANCE        CA       90501
PHENOMENEX INC                                          411 MADRID AVENUE                                                 TORRANCE        CA       90501
PHENOMENEX INC                                          411 MADRID AVENUE                                                 TORRANCE        CA       90501
                                                        1132 North Church Street,
PIEDMONT RETINA SPECIALIST                              Suite 103                                                         Greensboro      NC       27401
PIERCAN USA INC                                         160 BOSTICK BLVD                                                  SAN MARCOS      CA       92069
PITNEY BOWES GLOBAL
FINANCIAL SERV LLC                                      PO BOX 371887                                                     PITTSBURGH      PA       15250-7887
PITNEY BOWES PURCHASE
POWER                                                   PO BOX 371874                                                     PITTSBURGH      PA       15250-7874
PLATINUM PRESS INC                                      4251 EMPIRE RD                                                    FORT WORTH      TX       76155
PMT Forklift Corp.                                      275 Great East Neck Road                                          West Babylon    NY       11704
                                                        3301 GATEWAY CENTRE
POLYPACK INC                                            BLVD.                                                             PINELLAS PARK   FL       33782
POWER SUPPLY OF ILLINOIS INC                            PO BOX 776816                                                     CHICAGO         IL       60677-6816
                                                        775 COMMERCE PARKWAY
POYNTER SHEET METAL INC                                 WEST DR                                                           GREENWOOD       IN       46143



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                              Page 17 of 25
                                          Case 1:20-cv-01254-MN
                                                     Case 20-11177-KBO
                                                                 DocumentDoc
                                                                          5-58
                                                                             363Filed
                                                                                    Filed
                                                                                       10/02/20
                                                                                          07/20/20
                                                                                                 Page
                                                                                                    Page
                                                                                                      37 of
                                                                                                         37432
                                                                                                            of 387
                                                                                                                PageID #: 3539

                                                                                      Exhibit B
                                                                         Class 4 - General Unsecured Claims
                                                                             Served via First Class Mail


          CreditorName             CreditorNoticeName            Address1                  Address2           Address3         City       State       Zip      Country
PPD Development                                         26361 NETWORK PLACE                                              CHICAGO        IL        60673-1263
PRAXAIR                                                 10 RIVERVIEW DR                                                  DANBURY        CT        06810
PRECISION GROUP LTD                                     135 COUNTY ROAD 1900N                                            SEYMOUR        IL        61875
PRIDE CHEMICAL (GLYCERIN)                               6 LONG ISLAND AVENUE                                             HOLTSVILLE     NJ        11742
PRIMERA ANALYTICAL SOLUTIONS
CORP                                                    259 WALL STREET                                                  PRINCETON      NJ        08540
PRIMERA ANALYTICAL SOLUTIONS
CORP                                                    259 WALL STREET                                                  PRINCETON      NJ        08540
PRINOVA US LLC                                          36780 EAGLE WAY                                                  CHICAGO        IL        60678-1367
PRO STAFF                                               PO BOX 13188                                                     MILWAUKEE      WI        53213-0188

PROCESS CONTROL SOLUTIONS                               577A HARTFORD TURNPIKE                                           SHREWSBURY     MA        01545
                                                                                     1301 Avenue of the
Provepharm, Inc.            Felice B. Galant            Norton Rose Fulbright US LLP Americas                            New York       NY        10019-6022
PROVIDENT LIFE AND ACCIDENT                             RETAIL LOCKBOX
INS CO                                                  DEPARTMENT                   PO BOX 740592                       ATLANTA        GA        30374-0592
PSE&G                       Attn Bankruptcy Dept.       PO Box 709                                                       Newark         NJ        07101
PSEG LI                     Laura Gomez                 15 Park Drive                                                    Melville       NY        11747
PURE H2O BOTTLED WATER &
COFFEE                                                  PO BOX 1348                                                      COMMACK        NY        11725
QPharma Inc                                             22 SOUTH STREET                                                  MORRISTOWN     NJ        07960
QUADIENT FINANCE USA FORMER
NEOFUNDS                                                PO BOX 6813                                                      CAROL STREAM   IL        60197-6813
QUALANEX, LLC                                           1410 HARRIS ROAD                                                 LIBERTYVILE    IL        60048
                                                        5N REGENT STREET SUITE
Quantic Group Ltd                                       502                                                              LIVINGSTON     NJ        07039
QUANTUS INC                                             3 VALLEY SQUARE        SUITE 120                                 BLUE BELL      PA        19422
QUANTUS INC                                             3 VALLEY SQUARE        SUITE 120                                 BLUE BELL      PA        19422
                                                        340 N MARTIN LUTHER
R D MCMILLEN ENTERPRISES INC                            KING JR DR                                                       DECATUR        IL        62522
RADNOTI                                                 541 E EDNA PLACE                                                 COVINA         CA        91723
RADWELL                                                 1 MILLENNIUM DRIVE                                               WILLINGBORO    NJ        08046
RADWELL                                                 1 MILLENNIUM DRIVE                                               WILLINGBORO    NJ        08046
RC TESTING SERVICE INC                                  PO BOX 248                                                       LYNBROOK       NY        11563
RD LABORATORIES INC                                     204 LANGE DRIVE                                                  WASHINGTON     MO        63090
RED WING SHOES - FORSYTH                                1260 STREET ROUTE 51   SUITE C                                   FORSYTH        IL        62535

REESE GROUP - MILITARY SALES                            PO BOX 40423                                                     NASHVILLE      TN        37204
                                                        10411 CORPORATE DRIVE                                            PLEASANT
Regulatory Compliance Associates                        SUITE 102                                                        PRARIE         WI        53158
                                                        10411 CORPORATE DRIVE                                            PLEASANT
Regulatory Compliance Associates                        SUITE 102                                                        PRARIE         WI        53158
RELIABLE BLACK TOP AND PAVING
INC                                                     226 NOLIN STREET                                                 BRENTWOOD      NY        11717
REMOTE DBA EXPERTS LLC                                  2000 ERICSON DRIVE      SUITE 102                                WARRENDALE     PA        15086
                                                        10 S DUNTON AVENUE UNIT                                          ARLINGTON
RESHMY MENON                                            205                                                              HEIGHTS        IL        60005
RESTEK CORPORATION                                      110 BENNER CIRCLE                                                BELLEFONTE     PA        16823-8812



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                              Page 18 of 25
                                        Case 1:20-cv-01254-MN
                                                   Case 20-11177-KBO
                                                               DocumentDoc
                                                                        5-58
                                                                           363Filed
                                                                                  Filed
                                                                                     10/02/20
                                                                                        07/20/20
                                                                                               Page
                                                                                                  Page
                                                                                                    38 of
                                                                                                       38432
                                                                                                          of 387
                                                                                                              PageID #: 3540

                                                                                    Exhibit B
                                                                       Class 4 - General Unsecured Claims
                                                                           Served via First Class Mail


         CreditorName           CreditorNoticeName            Address1                   Address2                  Address3              City       State       Zip         Country
RETINA CONSULTANTS OF
CHARLESTON                                           3531 MARY ADER AVE            BUILDING D                                      CHARLESTON      SC       29414
                                                     Rothenberg, Rubenstein,                                50 Park Place, Suite
Reuben Bachrach              Alan Berliner           Berliner & Shinrod, LLC       Robert Treat Center      825                    Newark          NJ       07102
RHO, Inc.                                            507 OMNI DRIVE                                                                HILLSBOROUGH    NJ       08844
RIBON INDUSTRIES                                     283 59TH STREET                                                               BROOKLYN        NY       11220
RICKY SIMMS CLEANING SERVICE
LLC                                                  45 EARDLEY ROAD                                                               EDISON          NJ       08817
RIKER DANZIG SCHERER
HYLAND&PERRETTI LLP                                  500 5th Ave                                                                   New York        NY       10110
                             C/O ARBON EQUIPMENT
RITE HITE ARBON EQUIPMENT    CORP                    25464 NETWORK PL                                                              CHICAGO         IL       60603
ROGER CHRISTOPHER SALES &
SERVICE                                              BOX 324                                                                       SAN JOSE        IL       62682
ROGERS SUPPLY CO                                     333 E WABASH                                                                  DECATUR         IL       62523
ROPES & GRAY LLP                                     MAIL CODE 11104               PO BOX 70280                                    PHILADELPHIA    PA       19176-0280
ROSALIE SILVESTRI                                    4171 SW 135TH AVENUE                                                          DAVIE           FL       33330
                             C/O US ONCOLOGY
RXCROSSROADS 1769            CORPORATE LLC           PO BOX 846025                                                                 DALLAS          TX       75284-6025
                                                     13796 COLLECTIONS
RXCROSSROADS 4856 & 6616                             CENTER DRIVE                                                                  CHICAGO         IL       60693
S J SMITH CO INC                                     3707 WEST RIVER DRIVE                                                         DAVENPORT       IA       52802
                                                                                   ATTN KATRINA
SAF GARD SAFETY SHOE CO                              PO BOX 10379                  TWITTY                                          GREENSBORO      NC       27404-0379

SAFETY SHOE DISTRIBUTORS INC                         10156 READING RD                                                              CINCINNATI      OH       45241

SAFETYCALL INTERNATIONAL LLC                         3600 AMERICAN BLVD W          SUITE 725                                       BLOOMINGTON     MN       55431
SAMPLING SUPPLIES USA                                3 HIDDEN LAKE WAY                                                             PALM COAST      FL       32137
SANTEN OY                                            NIITTYHAANKATU 20                                                             TAMPERE                  33720        FINLAND
SARTORIUS STEDIM FILTERS
BAGS                                                 565 JOHNSON AVENUE                                                            BOHEMIA         NY       11716
SCIENTIFIC BINDERY
PRODUCTIONS                                          PO BOX 377                                                                    HIGHLAND PARK   IL       60035-6377
SCIENTIFIC BINDERY
PRODUCTIONS                                          PO BOX 377                                                                    HIGHLAND PARK   IL       60035-6377
SciSafe Inc.                                         7 Corporate Drive Unit D                                                      Cranbury        NJ       08512

SENSIBLE SOLAR SOLUTIONS LLC                         285 PIERCE STREET                                                             SOMERSET        NJ       08873
SERVICEMASTER FACILITY
MANAGEMENT                                           2122 22ND ST                                                                  KENOSHA         WI       53140
SGS North America Inc.       CITIBANK                PO BOX 2502                                                                   CAROL STREAM    IL       60132-2502
Sharp Clinical Services                              2400 BAGLYOS CIRCLE                                                           BETHELEHEM      PA       18020

SHERWIN WILLIAMS - DECATUR IL                        796 E WOOD ST                                                                 DECATUR         IL       62523
SHERWIN WILLIAMS -
PISCATAWAY NJ                                        1623-25 STELTON RD                                                            PISCATAWAY      NJ       08854-5916
SHOES FOR CREWS LLC                                  PO BOX 504634                                                                 ST LOUIS        MO       63150-4634



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                             Page 19 of 25
                                        Case 1:20-cv-01254-MN
                                                   Case 20-11177-KBO
                                                               DocumentDoc
                                                                        5-58
                                                                           363Filed
                                                                                  Filed
                                                                                     10/02/20
                                                                                        07/20/20
                                                                                               Page
                                                                                                  Page
                                                                                                    39 of
                                                                                                       39432
                                                                                                          of 387
                                                                                                              PageID #: 3541

                                                                                 Exhibit B
                                                                    Class 4 - General Unsecured Claims
                                                                        Served via First Class Mail


         CreditorName            CreditorNoticeName           Address1                  Address2              Address3           City       State     Zip         Country
SHRED-IT USA                                          28883 NETWORK PLACE                                                  CHICAGO        IL      60673-1288

Siegfried                                             33 INDUSTRIAL PARK ROAD                                              PENNSVILLE     NJ     08070

SIEGFRIED (USA) INC.                                  33 INDUSTRIAL PARK ROAD                                              PENNSVILLE     NJ     08070

SIEGFRIED (USA) INC.                                  33 INDUSTRIAL PARK ROAD                                              PENNSVILLE     NJ     08070

SIEGFRIED AG                                          UNTERE BRUHLSTRASSE 4                                                ZOFINGEN              4800          SWITZERLAND
Sigma-Aldrich Inc                                     3050 SPRUCE STREET                                                   SAINT LOUIS    MO     63103
Sigma-Aldrich Inc                                     3050 SPRUCE STREET                                                   SAINT LOUIS    MO     63103
SIGNET MARKING DEVICES                                3121 RED HILL AVENUE                                                 COSTA MESA     CA     92626
Simple Science                                        5555 W 78TH ST        SUITE M                                        EDINA          MN     55439
SIMPLEX FILLER INC                                    640 A AIRPARK RD                                                     NAPA           CA     94558

SMITH SEAL OF NORTH CAROLINA                          8441 GARVEY DR                                                       RALEIGH        NC     27616
                                                      1815 GRIFFIN ROAD SUITE
Sofgen Pharmaceuticals LLC                            404                                                                  DANIA BEACH    FL     33004
SOLVAY USA INC                                        504 CARNEGIE CENTER                                                  PRINCETON      NJ     08540
SONITROL CHICAGO & GR LAKES                           DEPT 9512                  PO BOX 30516                              LANSING        MI     48909-8016
SOTAX                                                 2400 COMPUTER DR                                                     WESTBOROUGH    MA     01581
SOTAX                                                 2400 COMPUTER DR                                                     WESTBOROUGH    MA     01581
SOUTH SIDE CONTROL SUPPLY
CO                                                    488 N MILWAUKEE AVE                                                  CHICAGO        IL     60654-7923

SOUTHERN DUTCHESS EYE CARE                            969 MAIN ST                                                          FISHKILL       NY     12524
                               SALES@SPECTRUMCHEMI
SPECTRUM CHEMICAL              CAL.COM                769 JERSEY AVENUE                                                    NEW BRUNSWICK NJ      08901
                               SALES@SPECTRUMCHEMI
SPECTRUM CHEMICAL              CAL.COM                769 JERSEY AVENUE                                                    NEW BRUNSWICK NJ      08901
                               SALES@SPECTRUMCHEMI
SPECTRUM CHEMICAL              CAL.COM                769 JERSEY AVENUE                                                    NEW BRUNSWICK NJ      08901
                                                      1028 S. W. WASHINGTON
SPRINKMANNS INSULATION                                STREET                                                               PEORIA         IL     61602
SPS COMMERCE INC                                      PO BOX 205782                                                        DALLAS         TX     75320
SPX FLOW US LLC                                       PO BOX 277886                                                        ATLANTA        GA     30384-7886
SS WHITE TECHNOLOGIES INC                             8300 SHEEN DRIVE                                                     PETERSBURG     FL     33709
SSI SERVICES INC                                      7231 ACC BLVD              SUITE 107                                 RALEIGH        NC     27617
ST MARYS EYE & SURGERY
CENTER                                                540 BERGEN BLVD                                                      PALISADES PARK NJ     07650
STARR PAINTING &
WALLCOVERINGS                                         29 CEDAR RIDGE LANE                                                  BAY SHORE      NY     11706
STATE FIRE MARSHAL                                    PO BOX 3332                                                          SPRINGFIELD    IL     62708-3332
                                                      DEPARTMENT OF              DIV. OF
                                                      COMMUNITY & ECONOMIC       OCCUPATIONAL            BUSINESS LICENSING
STATE OF AK                                           DEVEL                      LICENSING/              PROGRAM            JUNEAU        AK     99811-0806




    In re Akorn, Inc. et al.
    Case No. 20-11177                                                           Page 20 of 25
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            40 of
                                                                                                               40432
                                                                                                                  of 387
                                                                                                                      PageID #: 3542

                                                                                                Exhibit B
                                                                                   Class 4 - General Unsecured Claims
                                                                                       Served via First Class Mail


            CreditorName               CreditorNoticeName                      Address1                 Address2        Address3         City       State       Zip      Country
                                   ATTN W. Daniel Dee Miles, III,   BEASLEY, ALLEN CROW
                                   G. Lance Gould, Alison D.        METHVIN, PORTIS & MILES,     272 Commerce Street,
State of Mississippi               Hawthorne                        P.C.                         Post Office Box 4160              Montgomery      AL       36103
                                   George W Neville and             Office of the Mississippi
State of Mississippi               Jacqueline H Ray                 Attorney General             P.O. Box 220                      Jackson         MS       39205
Steele Compliance Solutions, Inc                                    2638 HIGHWAY 109             SUITE 200                         WILDWOOD        MO       63040
STERIGENICS GAMMA                                                   1003 LAKESIDE DRIVE                                            GURNEE          IL       60031
STERIGENICS QUEENSBURY                                              84 PARK ROAD                                                   QUEENSBURY      NY       12804
                                                                    872 - 62ND ST CIR EAST
STERILINE NORTH AMERICA INC                                         #105                                                           BRADENTON       FL       34208
STERIS CORPORATION                 MENTOR OH FACILITY               5960 HEISLEY ROAD                                              MENTOR          OH       44060-1834
STERIS CORPORATION                 MENTOR OH FACILITY               5960 HEISLEY ROAD                                              MENTOR          OH       44060-1834
STERIS ISOMEDIX WHIPPANY                                            WHIPPANY NJ FACILITY         9 APOLLO DRIVE                    WHIPPANY        NJ       07981
                                                                                                                                   SOUTH
STERIS S PLAINFIELD                                                 3459 S CLINTON AVE                                             PLAINFIELD      NJ       07080
STERITOOL INC                                                       2376 LAKE SHORE BLVD                                           JACKSONVILLE    FL       32210
STERITOOL INC                                                       2376 LAKE SHORE BLVD                                           JACKSONVILLE    FL       32210
STERNE KESSLER GOLDSTEIN &
FOX PLLC                                                            PO BOX 75580                                                   BALTIMORE       MD       21275
SUEZ WTS                                                            6060 SPINE ROAD                                                BOULDER         CO       80301
SUEZ WTS                                                            6060 SPINE ROAD                                                BOULDER         CO       80301
SUFFOLK COUNTY POLICE DEPT -       ALARM MANAGEMENT
AMP                                PROGRAM                          30 YAPHANK AVENUE                                              YAPHANK         NY       11980
SUFFOLK COUNTY WATER
AUTHORITY                                                           PO BOX 9044                                                    HICKSVILLE      NY       11802-9044

SUFFOLK LOCK & SECURITY                                             430 WEST MONTAUK HWY.                                          LINDENHURST     NY       11757
SUNOCO LP                                                           PO BOX 78013                                                   PHOENIX         AZ       85062-8013
SUPERIOR ENVIRONMENTAL                                              1775 HIGHWAY 34 SOUTH
EQUIPMENT CORP                                                      BLDG D-8                                                       WALL TOWNSHIP   NJ       07727
SUPERIOR FIRE PROTECTION
SYSTEMS INC                                                         1345 S. ELWOOD ST.                                             FORSYTH         IL       62535
SUPERIOR ROOFING SERVICES
INC                                                                 PO BOX 897                                                     PLAINFIELD      IN       46168
SVENDSEN FLORIST INC                                                2702 NORTH M.L. KING DR                                        DECATUR         IL       62526
SYNEOS HEALTH LLC                                                   75 REMITTANCE DRIVE          SUITE 3160                        CHICAGO         IL       60675-3160
SYNEOS HEALTH LLC                                                   75 REMITTANCE DRIVE          SUITE 3160                        CHICAGO         IL       60675-3160
SYNTEGON                                                            36809 TREASURY CENTER                                          CHICAGO         IL       60694-6800
SYRACUSE LABEL & SURROUND                                                                                                          NORTH
PRINTING                                                            200 STEWART DR                                                 SYRACUSE        NY       13212
                                                                    300 LACKAWANNA AVE STE
System Design Associates                                            4                                                              WOODLAND PARK NJ         07424
TAYLOR MADE LANDSCAPING                                             1792 N RT 121                                                  DECATUR       IL         62526
TAYLOR PORTER BROOKS &
PHILLIPS LLP                                                        PO BOX 2471                                                    BATON ROUGE     LA       70821
TCI AMERICA                                                         PO BOX 600906                                                  RANTOUL         IL       61866-6906
TEAM LIFE                                                           291 ROUTE 34 SUITE B                                           COLTS NECK      NJ       07722
TEAM LIFE                                                           291 ROUTE 34 SUITE B                                           COLTS NECK      NJ       07722



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                           Page 21 of 25
                                        Case 1:20-cv-01254-MN
                                                   Case 20-11177-KBO
                                                               DocumentDoc
                                                                        5-58
                                                                           363Filed
                                                                                  Filed
                                                                                     10/02/20
                                                                                        07/20/20
                                                                                               Page
                                                                                                  Page
                                                                                                    41 of
                                                                                                       41432
                                                                                                          of 387
                                                                                                              PageID #: 3543

                                                                                    Exhibit B
                                                                       Class 4 - General Unsecured Claims
                                                                           Served via First Class Mail


         CreditorName            CreditorNoticeName           Address1                   Address2           Address3          City       State       Zip         Country
TECHNICAL GLASS PRODUCTS                              243 EAST BLACKWELL ST                                            DOVER           NJ        07801
TECHNICAL SAFETY                                      620 HEARST AVE                                                   BERKELEY        CA        94710
TECNICAM INC                                          119 NAYLON AVENUE                                                LIVINGSTON      NJ        07039
TEE JAY CENTRAL INC                                   PO BOX 130                                                       GRIDLEY         IL        61744
TEK STAINLESS PIPING                                  208 HIGH STREET                                                  RANDOLPH        MA        02368
TERRA UNIVERSAL INC                                   800 S RAYMOND AVE                                                FULLERTON       CA        92831

                                                                                   MORRIS CORPORATE
TEVA API INC                                          400 INTERPACE PARKWAY        CENTER III                          PARSIPPANY      NJ        07054
                                                      1 NORTH BROADWAY
THE DESIGNERS NYC INC                                 SUITE 202                                                        WHITE PLAINS    NY        10601
THE EXECUSEARCH GROUP LLC                             PO BOX 844276                                                    BOSTON          MA        02284-4270
THE SPEAR GROUP LLC                                   5550 TRIANGLE PARKWAY        SUITE 210                           NORCROSS        GA        30092
THE TRAINING CENTER GROUP
LLC                                                   113 MONMOUTH RD              SUITE 1                             WRIGHTSTOWN     NJ        08562
                                                      1400 NORTHPOINT PKWY                                             WEST PALM
THERMO ELECTRON NA            ATTN ORDER ENTRY        STE 10                                                           BEACH           FL        33407-1976
THOMSON REUTERS WEST          PAYMENT CENTER          PO BOX 6292                                                      CAROL STREAM    IL        60197-6292
THORNTON WELDING                                      4350 RT 48 NORTH             PO BOX 3155                         DECATUR         IL        62524
Thrifty White Pharmacy                                6055 NATHAN LANE N           SUITE 200B                          PLYMOUTH        MN        55442
                                                      3903 EAST CAMELOT
Tia A Waldbeesser                                     CIRCLE                       APT 303                             DECATUR         IL        62526
Tina M Spence                                         834 W. Division St.                                              Decatur         IL        62526
TLC PHARMACEUTICAL
STANDARDS LTD                                         130 PONY DRIVE                                                   NEWMARKET       ON        L3Y 7B6      Canada
TLC PHARMACEUTICAL
STANDARDS LTD                                         130 PONY DRIVE                                                   NEWMARKET       ON        L3Y 7B6      Canada
                                                      11491 SUNSET HILLS RD
TMI USA INC                                           STE 310                                                          RESTON          VA        20190
TNR Resources, LLC                                    1616 MULBERRY DRIVE                                              LAKE VILLA      IL        60046
                                                      1325 AVENUE OF THE
TOPPAN MERRILL (VINTAGE)                              AMERICAS                     SUITE 3300                          NEW YORK        NY        10019
TORONTO RESEARCH CHEMICALS
INC                                                   20 MARTIN ROSS AVE                                               TORONTO         ON        M3J 2K8      Canada
TORONTO RESEARCH CHEMICALS
INC                                                   20 MARTIN ROSS AVE                                               TORONTO         ON        M3J 2K8      Canada
TORONTO RESEARCH CHEMICALS
INC                                                   20 MARTIN ROSS AVE                                               TORONTO         ON        M3J 2K8      Canada
TOTAL MACHINE SOLUTIONS INC                           P.O. BOX 799                                                     PLAINVIEW       NY        11803
                                                      281 PHELPS LANE, ROOM
TOWN OF BABYLON                                       19                                                               N. BABYLON      NY        11703
TOWNSHIP OF CRANBURY FIRE
SAFETY BUREAU                                         23-A NORTH MAIN STREET                                           CRANBURY        NJ        08512
                                                      400 RIVERPARK DRIVE STE
TraceLink,Inc                                         200                                                              NORTH READING   MA        01864
TRACKING SOLUTIONS INC                                PO BOX 403                                                       GALENA          OH        43021
TRANE COMPANY                                         PO BOX 98167                                                     CHICAGO         IL        60693
TRANSCAT                                              35 VANTAGE POINT DRIVE                                           ROCHESTER       NY        14624



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                             Page 22 of 25
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               42 of
                                                                                                                  42432
                                                                                                                     of 387
                                                                                                                         PageID #: 3544

                                                                                               Exhibit B
                                                                                  Class 4 - General Unsecured Claims
                                                                                      Served via First Class Mail


               CreditorName                CreditorNoticeName            Address1                      Address2        Address3          City    State       Zip      Country
                                                                 91287 COLLECTIONS
TRAVELERS                              C/O BANK OF AMERICA       CENTER DR                                                        CHICAGO        IL      60693-1287
TREASURER NH                                                     121 SOUTH FRUIT STREET                                           CONCORD        NH      03301-2412
TREASURER RI                                                     82 SMITH ST, ROOM 102                                            PROVIDENCE     RI      02903
TRICORBRAUN INC                                                  250 PEHLE AVE STE 100                                            SADDLE BROOK   NJ      07663
TRI-STATE BUSINESS SYSTEMS
LLC                                                              PO BOX 5615                                                      HILLSBOROUGH   NJ      08844
TRI-WELD INDUSTRIES INC                                          65 SOUTH SECOND ST.                                              BAY SHORE      NY      11706
TROEMNER LLC                                                     201 WOLF DR                                                      THOROFARE      NJ      08086
TSO GENERAL CORP                                                 81 EMJAY BLVD                                                    BRENTWOOD      NY      11717
TURTLE & HUGHES INC                                              1900 LOWER ROAD                                                  LINDEN         NJ      07036
Tyco Integrated Security LLC                                     PO BOX 371967                                                    PITTSBURGH     PA      15250-7967
                                                                                                 600 West Broadway,
Tyler Kreitz                           Christopher D. Moon       Moon Law                        Suite 700                        San Diego      CA      92101

U S PHARMACOPEIAL                      ATTN CUSTOMER SERVICE 7135 ENGLISH MUFFIN WAY                                              FREDERICK      MD      21704

U S PHARMACOPEIAL                      ATTN CUSTOMER SERVICE 7135 ENGLISH MUFFIN WAY                                              FREDERICK      MD      21704

U S PHARMACOPEIAL           ATTN CUSTOMER SERVICE                7135 ENGLISH MUFFIN WAY                                          FREDERICK      MD      21704
U.S. Consults, LLC          Attorney Sam L. Jenkins, Jr.         2419 Kings Highway                                               Shreveport     LA      71103
UCB, Inc.                                                        1950 LAKE PARK DRIVE                                             SMYRNA         GA      30080
UDMC UNITED DAIRY MACHINERY
CORP                                                             301 MEYER ROAD                                                   BUFFALO        NY      14224
                                                                 23 BRITISH AMERICAN
UL INFORMATION & INSIGHTS                                        ROAD                                                             LATHAM         NY      12110
UL LLC                                 UL LLC Legal Department   333 Pfingsten Road                                               Northbrook     IL      60062
                                                                                                                                  PLEASANT
ULINE                                                            12575 ULINE DRIVE                                                PRAIRIE        WI      53158
                                                                                                                                  PLEASANT
ULINE                                                            12575 ULINE DRIVE                                                PRAIRIE        WI      53158
                                                                                                                                  PLEASANT
ULINE                                                            12575 ULINE DRIVE                                                PRAIRIE        WI      53158
United Cooling & Refrigeration, Inc.                             397 HOPE AVE                                                     ROSELLE        NJ      07203
UNITED VETERINARY SERVICES                                       3465 BOX HILL CORP CTR
ASSOCIATION                                                      DR STE H                                                         ABINGDON       MD      21009
Unither Manufacturing LLC              Connie Sellman            755 Jefferson Road                                               Rochester      NY      14623

UNIVAR (MORRISVILLE)                                             200 DEAN SIEVERS PLACE          BUCKS COUNTY                     MORRISVILLE    PA      19067
UNIVERSALPROMO INC                                               11229 91ST AVE N                                                 MAPLE          MN      55369
UPS FREIGHT                                                      28013 NETWORK PLACE                                              CHICAGO        IL      60673-1280
UPS FREIGHT                                                      28013 NETWORK PLACE                                              CHICAGO        IL      60673-1280
US CUSTOMS AND BORDER
PROTECTION                                                       PO BOX 530071                                                    ATLANTA        GA      30353-0071
US INTERNATIONAL MEDIA LLC                                       3415 S. Sepulveda Blvd. Suite
(USIM)                                                           800                                                              Los Angeles    CA      90034
VAISALA INC                                                      DEPT CH 19486                                                    PALATINE       IL      60055-9486




    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                        Page 23 of 25
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           43 of
                                                                                                              43432
                                                                                                                 of 387
                                                                                                                     PageID #: 3545

                                                                                              Exhibit B
                                                                                 Class 4 - General Unsecured Claims
                                                                                     Served via First Class Mail


            CreditorName               CreditorNoticeName              Address1                    Address2           Address3          City      State       Zip          Country
                                    ATTN STRATFORD                                                                               STRATFORD
VALPAK LTD                          BUSINESS PARK             BANBURY RD                                                         UPON AVON                CV37 7GW United Kingdom
VANTAGE SPECIALTY(RUGER)                                      150 MOUNT BETHEL ROAD                                              WARREN          NJ       07059
Veeva Systems, Inc.                                           PO BOX 740434                                                      LOS ANGELES     CA       90074-0434
Veolia ES Technical Solutions                                 PO BOX 73709                                                       CHICAGO         IL       60673-7709
Veolia ES Technical Solutions                                 PO BOX 73709                                                       CHICAGO         IL       60673-7709
VERITIV OHIO                                                  6120 S GILMORE ROAD                                                FAIRFIELD       OH       45014
                                                              2828 TRADE CENTER DR
VERITIV TEXAS (UNISOURCE)           ROBERT BURGESS            SUITE 140                                                          CARROLLTON      TX       75007
VERIZON                                                       PO BOX 15124                                                       ALBANY          NY       12212-5124
VERIZON                                                       PO BOX 15124                                                       ALBANY          NY       12212-5124
VERIZON                                                       PO BOX 28003                                                       LEHIGH VALLEY   PA       18002-8003
VERIZON WIRELESS                                              PO BOX 25505                                                       LEHIGH VALLEY   PA       18002-5505
VERONICA INDUSTRIAL PLAZA                                     PO BOX 1700                                                        LIVINGSTON      NJ       07039-7300
                                                              602 HAMILTON ST SUITE
VETTER ELECTRIC COMPANY                                       223                                                                SOMERSET        NJ       08873
VIDEOJET                                                      1500 MITTEL BLVD                                                   WOOD DALE       IL       60191
                                                              28 ANDOVER STREET
Viking Healthcare Solutions, Inc.                             SUITE 100                                                          ANDOVER         MA       01810
Village of Amityville               Village Hall              21 Ireland Place                                                   Amityville      NY       11701-2902
                                    ATTN REVENUE
VILLAGE OF GURNEE                   COLLECTION                325 N OPLAINE RD                                                   GURNEE          IL       60031
VISIONARY CONSULTANTS INC                                     3933 REAL QUIET LN                                                 LEXINGTON       KY       40509
VONAGE BUSINESS SOLUTIONS
INC                                                           PO BOX 392415                                                      PITTSBURGH      PA       15251-9415

VOORTHUIS OPTICIANS                                           3301 NEW MEXICO AVE NW                                             WASHINGTON      DC       20016
VWR                                                           P.O. BOX 640169                                                    PITTSBURGH      PA       15264-0169
VWR INTERNATIONAL                                             P. O. BOX 640169                                                   PITTSBURGH      PA       15264-0169
VWR INTERNATIONAL                                             P. O. BOX 640169                                                   PITTSBURGH      PA       15264-0169
VWR INTERNATIONAL                                             P. O. BOX 640169                                                   PITTSBURGH      PA       15264-0169
W B MASON CO INC                                              PO BOX 981101                                                      BOSTON          MA       02298-1101
WALGREENS BOOTS ALLIANCE
DEV GMBH                            ATTN ACCOUNTS PAYABLE UNTERMATTWEG 8                                                         BERNE                    CH-3027      Switzerland

                                    ATTN WALMARTs Counsel, The Omaha Building, 1650
Walmart                             Tracy L Dixon Kutak Rock LLP Farnam Street                                                   Omaha           NE       68102-2103
WA-MCO                                                           PO BOX 9501                                                     OLYMPIA         WA       98507-9501
WA-MEDICAID                                                      PO BOX 9501                                                     OLYMPIA         WA       98507-9501
                                                                 2001 S MOUNT PROSPECT
WAREHOUSE DIRECT                                                 RD                                                              DES PLAINES     IL       60018-1808
                                                                 2001 S MOUNT PROSPECT
WAREHOUSE DIRECT                                                 RD                                                              DES PLAINES     IL       60018-1808
                                                                 2001 S MOUNT PROSPECT
WAREHOUSE DIRECT                                                 RD                                                              DES PLAINES     IL       60018-1808
WASHINGTON UNIVERSITY
SCHOOL OF MEDICINE                                            660 S Euclid Ave                                                   St. Louis       MO       63110
WASTE MANAGEMENT                                              P.O. BOX 4648                                                      CAROL STREAM    IL       60197-4648



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                      Page 24 of 25
                                       Case 1:20-cv-01254-MN
                                                  Case 20-11177-KBO
                                                              DocumentDoc
                                                                       5-58
                                                                          363Filed
                                                                                 Filed
                                                                                    10/02/20
                                                                                       07/20/20
                                                                                              Page
                                                                                                 Page
                                                                                                   44 of
                                                                                                      44432
                                                                                                         of 387
                                                                                                             PageID #: 3546

                                                                                Exhibit B
                                                                   Class 4 - General Unsecured Claims
                                                                       Served via First Class Mail


           CreditorName         CreditorNoticeName            Address1               Address2           Address3          City      State       Zip         Country
                                                     WASTE MANAGEMENT
WASTE MANAGEMENT OF NJ INC                           NEWARK COMMERCIAL         PO BOX 13648                         PHILADELPHIA    PA      19101-3648
Water-Jel Technologies, LLC                          50 BROAD ST                                                    CARLSTADT       NJ      07072
Waters Corporation                                   34 MAPLE ST                                                    MILFORD         MA      01757
Waters Corporation                                   34 MAPLE ST                                                    MILFORD         MA      01757
                                                     37 UPTON TECHNOLOGY
WATSON-MARLOW INC             ORDERS@WMFTG.COM       PARK                                                           WILMINGTON      MA      01887
WESTCO FG CORPORATION                                101 CORTLANDT STREET                                           SLEEPY HOLLOW   NY      10591
WESTERN PEST SERVICES                                423 SHREWSBURY AVE                                             SHREWSBURY      NJ      07702-4012
WESTERN PEST SERVICES                                423 SHREWSBURY AVE                                             SHREWSBURY      NJ      07702-4012
                                                     2425 EAST OQUENDO
WESTERN VETERINARY CONF                              ROAD                                                           LAS VEGAS       NV      89120
                                                     140 WEST INDUSTRY
WESTROCK                                             COURT                                                          DEER PARK       NY      11717
WHITEHOUSE ANALYTICAL LABS                           291 ROUTE 22 EAST                                              WHITEHOUSE      NJ      08888
WILKENS-ANDERSON COMPANY                             4525 WEST DIVISION ST                                          CHICAGO         IL      60651
WILLIAMS SCOTSMAN                                    901 SOUTH BOND STREET                                          BALTIMORE       MD      21230
WILMERHALE                                           PO BOX 7247-8760                                               PHILADELPHIA    PA      19170-8760
WINDSTREAM DBA PAETEC                                PO BOX 9001013                                                 LOUISVILLE      KY      40290-1013
WINSTON & STRAWN                                     36235 TREASURY CENTER                                          CHICAGO         IL      60694-6200
Workiva Inc.                                         2900 UNIVERSITY BLVD                                           AMES            IA      50010
                                                     115 FRANKLIN TURNPIKE
WORLDWIDE BOOK SERVICES INC                          SUITE 402                                                      MAHWAH          NJ      07430
XELLIA PHARMA                                        200 NORTH FIELD ROAD                                           BEDFORD         OH      44146

YMC AMERICA INC                                      941 MARCON BLVD STE 201                                        ALLENTOWN       PA      18109
YULIA DICHENKO
ZACHRY WAS AMBITECH                                  527 LONGWOOD                                                   SAN ANTONIO     TX      78221-1738
ZERO DEFECTS LLC                                     11 ROCKAWAY PLACE                                              PARSIPPANY      NJ      07054
                                                     120 HOLMES AVENUE,
ZETA PHARMACEUTICALS                                 SUITE 116                                                      HUNTSVILLE      AL      35801
                                                     46 WAISHA ROAD
ZHEJIANG HISUN PHARMA CHINA                          JIAOJIANG DISTRICT        ZHEJIANG PROVINCE                    TAIZHOU CITY            318000       CHINA
ZUO MODERN CONTEMPORARY                              2800 MILLER STREET                                             SAN LEANDRO     CA      94577




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                         Page 25 of 25
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            45 of
                                                               45432
                                                                  of 387
                                                                      PageID #: 3547




                              Exhibit C
                                 Case 1:20-cv-01254-MN
                                            Case 20-11177-KBO
                                                        DocumentDoc
                                                                 5-58
                                                                    363Filed
                                                                           Filed
                                                                              10/02/20
                                                                                 07/20/20
                                                                                        Page
                                                                                           Page
                                                                                             46 of
                                                                                                46432
                                                                                                   of 387
                                                                                                       PageID #: 3548

                                                                                   Exhibit C
                                                                        Class 7 - Section 510(b) Claims
                                                                          Served via First Class Mail

          CreditorName                    CreditorNoticeName                    Address1                     Address2           Address3      City      State      Zip
AMX Master - Magnetar - Passive Risk
Arbitrage                            Attn David Wilansky, Esq.         c/o Magnetar Capital LLC        1603 Orrington Avenue               Evanston    IL       60201
AQR Absolute Return Master Account,                                    c/o AQR Capital Management,     Two Greenwich Plaza,
L.P.                                 Attn H.J. Wilcox, Esq.            LLC                             4th Floor                           Greenwich   CT       06830
                                                                       c/o AQR Capital Management,     Two Greenwich Plaza,
AQR DELTA Master Account, L.P.          Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       06830
                                                                       c/o AQR Capital Management,     Two Greenwich Plaza,
AQR DELTA Sapphire Fund, L.P.           Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       06830
                                                                       c/o AQR Capital Management,     Two Greenwich Plaza,
AQR DELTA XN Master Account, L.P.       Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       06830
AQR Funds - AQR Diversified                                            c/o AQR Capital Management,     Two Greenwich Plaza,
Arbitrage Fund                          Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       6830
AQR Funds - AQR Multi-Strategy                                         c/o AQR Capital Management,     Two Greenwich Plaza,
Alternative Fund                        Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       6830
AQR Global Alternative Premia Master                                   c/o AQR Capital Management,     Two Greenwich Plaza,
Account, L.P.                           Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       06830
Blackstone Alternative Multi-Strategy
Sub Fund IV LLC                         Attn David Wilansky, Esq.      c/o Magnetar Capital LLC        1603 Orrington Avenue               Evanston    IL       60201
Blackstone Diversified Multi-Strategy
Fund                                    Attn David Wilansky, Esq.      c/o Magnetar Capital LLC    1603 Orrington Avenue                   Evanston    IL       60201
                                                                       c/o AQR Capital Management, Two Greenwich Plaza,
CNH Master Account, L.P.                Attn H.J. Wilcox, Esq.         LLC                         4th Floor                               Greenwich   CT       06830
                                        Lawrence Rolnick, Richard
                                        Bodnar, Jennifer Ann
                                        Randolph, Michael J.                                           1251 Avenue of the
Fir Tree Value Master Fund LP           Hampson, Sheila Sadighi        Lowenstein Sandler LLP          Americas                            New York    NY       10020
                                        Stephen P. Lamb, Esquire,
                                        Daniel A. Mason, Esquire,      Paul, Weiss, Rifkind, Wharton   500 Delaware Avenue,
Fresenius Kabi AG                       Brendan W. Sullivan, Esquire   & Garrison LLP                  Suite 200               PO Box 32   Wilmington DE        19899-0032
LUMYNA - AQR Global Relative Value                                     c/o AQR Capital Management,     Two Greenwich Plaza,
UCITS Fund                              Attn H.J. Wilcox, Esq.         LLC                             4th Floor                           Greenwich   CT       6830
Magnetar Constellation Fund II-PRA
LP                                      Attn David Wilansky, Esq.      c/o Magnetar Capital LLC        1603 Orrington Avenue               Evanston    IL       60201
Magnetar MSW Master Fund Ltd            Attn David Wilansky, Esq.      c/o Magnetar Capital LLC        1603 Orrington Avenue               Evanston    IL       60201
Magnetar PRA Master Fund Ltd            Attn David Wilansky, Esq.      c/o Magnetar Capital LLC        1603 Orrington Avenue               Evanston    IL       60201
Magnetar Systematic Multi-Strategy
Master Fund Ltd                         Attn David Wilansky, Esq.      c/o Magnetar Capital LLC        1603 Orrington Avenue               Evanston    IL       60201
                                                                                                       601 Lexington Ave.,
Manikay Master Fund, LP                 Attn Salah Saabneh, Esq.       c/o Manikay Partners            59th Floor                          New York    NY       10022
                                                                                                       601 Lexington Ave.,
Manikay Merger Fund, LP                 Attn Salah Saabneh, Esq.       c/o Manikay Partners            59th Floor                          New York    NY       10022

  In re Akorn, Inc. et al.
  Case No. 20-11177                                                               Page 1 of 2
                               Case 1:20-cv-01254-MN
                                          Case 20-11177-KBO
                                                      DocumentDoc
                                                               5-58
                                                                  363Filed
                                                                         Filed
                                                                            10/02/20
                                                                               07/20/20
                                                                                      Page
                                                                                         Page
                                                                                           47 of
                                                                                              47432
                                                                                                 of 387
                                                                                                     PageID #: 3549

                                                                            Exhibit C
                                                                 Class 7 - Section 510(b) Claims
                                                                   Served via First Class Mail

          CreditorName                   CreditorNoticeName              Address1                   Address2           Address3       City     State      Zip
MProved Systematic Merger Arbitrage
Fund                                Attn David Wilansky, Esq.   c/o Magnetar Capital LLC      1603 Orrington Avenue                Evanston   IL       60201
MProved Systematic Multi-Strategy
Fund                                Attn David Wilansky, Esq.   c/o Magnetar Capital LLC      1603 Orrington Avenue                Evanston   IL       60201
                                                                c/o Twin Capital Management
Twin Master Fund, Ltd.              Attn Daren Taubenfeld       LLC                           250 West 55th Street    Suite 3000   New York   NY       10019
                                                                c/o Twin Capital Management
Twin Opportunities Fund, LP         Attn Daren Taubenfeld       LLC                           250 West 55th Street    Suite 3000   New York   NY       10019
                                                                c/o Twin Capital Management
Twin Securities, Inc.               Attn Daren Taubenfeld       LLC                           250 West 55th Street    Suite 3000   New York   NY       10019




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                       Page 2 of 2
                             Case 1:20-cv-01254-MN
                                        Case 20-11177-KBO
                                                    DocumentDoc
                                                             5-58
                                                                363Filed
                                                                       Filed
                                                                          10/02/20
                                                                             07/20/20
                                                                                    Page
                                                                                       Page
                                                                                         48 of
                                                                                            48432
                                                                                               of 387
                                                                                                   PageID #: 3550

                                                                          Exhibit C
                                                               Class 7 - Section 510(b) Claims
                                                                 Served via First Class Mail

          CreditorName                      CreditorNoticeName                     Address1             Address2          City    State     Zip
AMX Master - Magnetar - Passive Risk  Lawrence Rolnick, Michael J.                                1251 Avenue of the
Arbitrage                             Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
AQR Absolute Return Master Account,   Lawrence Rolnick, Michael J.                                1251 Avenue of the
L.P.                                  Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
AQR DELTA Master Account, L.P.        Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
AQR DELTA Sapphire Fund, L.P.         Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
AQR DELTA XN Master Account, L.P. Hampson and Wojciech Jung              Lowenstein Sandler LLP   Americas             New York   NY      10020
AQR Funds - AQR Diversified           Lawrence Rolnick, Michael J.                                1251 Avenue of the
Arbitrage Fund                        Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
AQR Funds - AQR Multi-Strategy        Lawrence Rolnick, Michael J.                                1251 Avenue of the
Alternative Fund                      Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
AQR Global Alternative Premia Master Lawrence Rolnick, Michael J.                                 1251 Avenue of the
Account, L.P.                         Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
Blackstone Alternative Multi-Strategy Lawrence Rolnick, Michael J.                                1251 Avenue of the
Sub Fund IV LLC                       Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
Blackstone Diversified Multi-Strategy Lawrence Rolnick, Michael J.                                1251 Avenue of the
Fund                                  Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
CNH Master Account, L.P.              Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
LUMYNA - AQR Global Relative Value Lawrence Rolnick, Michael J.                                   1251 Avenue of the
UCITS Fund                            Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
Magnetar Constellation Fund II-PRA    Lawrence Rolnick, Michael J.                                1251 Avenue of the
LP                                    Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Magnetar MSW Master Fund Ltd          Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Magnetar PRA Master Fund Ltd          Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
Magnetar Systematic Multi-Strategy    Lawrence Rolnick, Michael J.                                1251 Avenue of the
Master Fund Ltd                       Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Manikay Master Fund, LP               Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Manikay Merger Fund, LP               Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                     Page 1 of 2
                             Case 1:20-cv-01254-MN
                                        Case 20-11177-KBO
                                                    DocumentDoc
                                                             5-58
                                                                363Filed
                                                                       Filed
                                                                          10/02/20
                                                                             07/20/20
                                                                                    Page
                                                                                       Page
                                                                                         49 of
                                                                                            49432
                                                                                               of 387
                                                                                                   PageID #: 3551

                                                                          Exhibit C
                                                               Class 7 - Section 510(b) Claims
                                                                 Served via First Class Mail

          CreditorName                      CreditorNoticeName                     Address1             Address2          City    State     Zip
MProved Systematic Merger Arbitrage   Lawrence Rolnick, Michael J.                                1251 Avenue of the
Fund                                  Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
MProved Systematic Multi-Strategy     Lawrence Rolnick, Michael J.                                1251 Avenue of the
Fund                                  Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Twin Master Fund, Ltd.                Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Twin Opportunities Fund, LP           Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020
                                      Lawrence Rolnick, Michael J.                                1251 Avenue of the
Twin Securities, Inc.                 Hampson and Wojciech Jung          Lowenstein Sandler LLP   Americas             New York   NY      10020




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                     Page 2 of 2
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            50 of
                                                               50432
                                                                  of 387
                                                                      PageID #: 3552




                             Exhibit D
                                          Case 1:20-cv-01254-MN
                                                     Case 20-11177-KBO
                                                                 DocumentDoc
                                                                          5-58
                                                                             363Filed
                                                                                    Filed
                                                                                       10/02/20
                                                                                          07/20/20
                                                                                                 Page
                                                                                                    Page
                                                                                                      51 of
                                                                                                         51432
                                                                                                            of 387
                                                                                                                PageID #: 3553


                                                                                  Exhibit D
                                                                           Class 8 - Akorn Interests
                                                                          Served via First Class Mail


          CreditorName          CreditorNoticeName            Address1                 Address2         Address3             City   State       Zip          Country

A B CROSS MD                   CO LORA BARROW CROSS   7400 BOYCE DRIVE                                             BATON ROUGE      LA      70809-1156
ADITAYA CHELLARAM STANDARD                                                     PLOT NO 94 BEHIND AL                                                      UNITED ARAB
CARPETS IND LLC                CO MR GULU C WANEY     INDUSTRIAL AREA NO 1     WAHDA STREET                        SHARIAH                               EMIRATES
ALAN BARIBEAU                                         6307 CYPRESS CREEK                                           SAN ANTONIO      TX      78239
ALBERT A RIEDERER                                     5401 WYANDOTTE ST                                            KANSAS CITY      MO      64112-2847
ALICE K FLETCHER                                      2820 BURDETTE            #520                                NEW ORLEANS      LA      70125
AMY L PEARSON                                         16814 HICKORY CREST DR                                       BALLWIN          MO      63011-5502
AMY V LADNER                                          PO BOX 133                                                   TALISHEEK        LA      70464-0133
ANDRE SCHAN & CARLA SCHAN JT
TEN                                                   41 HORSENECK RD                                              MONTVILLE        NJ      07045-9308
ANDREA WOODRUFF                                       10 PARK CT                                                   ORENA            IL      62554
ANDREW F DILL EX EST FRANKLIN
G DILL                                                120 IVERLEIGH LN                                             JACKSONVILLE     NC      28540
ANDREW LEE CANNIZARO                                  209 SPRUCE ST                                                MANDEVILLE       LA      70471
ANGELA DAWSON                                         5505 MOSS ROAD                                               BOODY            IL      62514
ANNE MARIE T MANNONE                                  413 DARWIN DR                                                AMHERST          NY      14226
ANTONIA LASSAR                                        7381 STRATFORD                                               ST LOUIS         MO      63130-4138
ARJUN C WANEY & JUDITH D
WANEY TR WANEY REVOCABLE
TRUST                                                 46 LOWNDES SQ FLAT 16                                        LONDON                   SW1X 9JV UNITED KINGDOM
ARTHUR W SCHULTZ                                      4312 LINCOLN ST                                              HOLLYWOOD        FL      33021-5933
ARTHUR W SHERMAN                                      20660 LOMITA AVE                                             SARATOGA         CA      95070-6024
B J WOODS                                             407 COLUMBIA RD                                              EDGEFIELD        SC      29824-1406
BARBARA ARMSTRONG                                     2108 BOULDER RIDGE TRL                                       MANSFIELD        TX      76063
BARRY D LEBLANC                                       7022 ST CHARLES AVE                                          NEW ORLEANS      LA      70118
BARRY S BORDENAVE MD                                  PO BOX 740876                                                NEW ORLEANS      LA      70174
BERNADETTE E PORCHE &
ALBERT J PORCHE COMMUNITY
PROPERTY                                              1066 N SHORE DR SW                                           ATLANTA          GA      30311-3111
BETTY J FAUST TR BETTY J FAUST                        9518 SOTHERLOCH LAKE
MANAGEMENT TRUST                                      DR                                                           SPRING           TX      77379-3631
BEVERLY V MICHAELIS                                   5 CARDINAL RD                                                COVINGTON        LA      70433-4507
BOB KEPHART & BETTY KEPHART
JT TEN                                                2500 GREENHILL DR                                            MESQUITE         TX      75150-5221
BRADLEY DECICCO                                       1631 BURNING TREE DR                                         DECATUR          IL      62521-9151
BRENDA H MCLAURIN                                     2 HICKORY GROVE POINT                                        SAVANNAH         GA      31405
BRENDA MOORE                                          PO BOX 14                                                    LAKE ZURICH      IL      60047-0014
BRIAN KUNZ                                            360 CHICORY LANE                                             BUFFALO GROVE    IL      60089
BRYAN M GOWLAND                                       BOX 905                                                      ABITA SPRINGS    LA      70420-0905
CARL SHIBATA INC DEFINED
BENEFIT PENSION PLAN                                  1634 HIGHLAND                                                GLENDALE         CA      91202-1260
                                                      18335 FENTON DEDEAUX
CARLA SUE PEAVLER                                     ROAD                                                         KILN             MS      39556-6637
CAROL A LAWRENCE                                      979 E 3RD STREET         #1210                               CHATTANOOGA      TN      37403-3331
CATHERINE ALLEN                                       4718 ROUSE RD                                                FARMVILLE        NC      27828-9758
CHANDU V SHANBHAG                                     PO BOX 149                                                   ROEBUCK          SC      29376-0149
                                                      28142 WINDWOOD DRIVE
CHARLES BARNES                                        EAST                                                         BOERNE           TX      78006-5355
CHARLES G ANGE MD                                     1932 ALCOA HWY           #255                                KNOXVILLE        TN      37920


   In re Akorn, Inc. et al.
   Case No. 20-11177                                                             Page 1 of 6
                                            Case 1:20-cv-01254-MN
                                                       Case 20-11177-KBO
                                                                   DocumentDoc
                                                                            5-58
                                                                               363Filed
                                                                                      Filed
                                                                                         10/02/20
                                                                                            07/20/20
                                                                                                   Page
                                                                                                      Page
                                                                                                        52 of
                                                                                                           52432
                                                                                                              of 387
                                                                                                                  PageID #: 3554


                                                                                      Exhibit D
                                                                               Class 8 - Akorn Interests
                                                                              Served via First Class Mail


         CreditorName             CreditorNoticeName           Address1                     Address2        Address3            City          State     Zip      Country
CHARLES MILLER                                         92 FORD AVE                                                     MILLTOWN              NJ     08850
CHERYL WINTERS-HEARD                                   3011 HAWTHORNE BLVD                                             SAINT LOUIS           MO     63104
CHRISTIAN H MILLER CUST MJM
UGMA PA                                                1 ENCANTADO COURT                                               SANTA FE              NM     87508
CHRISTOPHER F BARNES                                   2 OLD MOUNTAIN DR                                               POWDER SPRINGS        GA     30127-4336
CHRISTOPHER T HARDING &
LAURA K HARDING JT TEN                                 591 CONGDON HILL RD                                             SAUNDERSTOWN          RI     02874-2019
CLEMENS BRAND AGENCY                                   5 COPPER BEECH DR                                               LAFAYETTE HILL        PA     19444-2403
CRAIG B COX                                            517 E BOSTON STREET                                             COVINGTON             LA     70433
CRAIG C KUGLEN JR                                      150 W SLATESTONE CIR                                            THE WOODLANDS         TX     77382
CURRY E CLEMENT CUST BJD
UTMA LA                                                3861 ETON ST                                                    SLIDELL               LA     70458-5261
DANA L WILLIAMS                                        7730 MASSFIELD                                                  NEW ORLEANS           LA     70126-1610
                                                       445 NW RIVER GLEN
DANIEL J HENNESY MD                                    TRACE                                                           ATLANTA               GA     30328
DANIEL W WALLER EX EST ANNA
WALLER                                                 1956 E 2700 NO RD                                               BLUE MOUND            IL     62513
DANIEL W WALLER EX EST ANNA
WALLER                                                 1956 E 2700 NO RD                                               BLUE MOUND            IL     62513
DAVID SCHAEFFER                                        7601 CRITTENDEN ST         APT G11                              PHILADELPHIA          PA     19118
DAVID SMITH                                            3233 N 800 E ROAD                                               FARMER CITY           IL     61842
DEBORAH SANDELES                                       1711 GRAY RD                                                    CHATTANOOGA           TN     37421
DEBRA L CASSISA                                        119 MARIGOLD DR                                                 COVINGTON             LA     70433-5303
DEBRA L DALE                                           9 TIOGA TRL                                                     LK BARRINGTON         IL     60010
DIANE PRATT                                            610 CARROLL ST                                                  MANDEVILLE            LA     70448-5111
DONNA CLELAND                                          19526 N ST CHARLES                                              LORANGER              LA     70446-2504
EDWIN F BLUM                                           20 GRANDVIEW DR                                                 BLUE POINT            NY     11715-2108
EJ FUNDS LP                    ATTN DAVID FERREL       2390 E CAMELBACK ROAD      #425                                 PHOENIX               AZ     85016
ELEANOR J DILL                                         22 RIDGEMERE TRCE                                               ATLANTA               GA     30328-4878
ELLIOT FINKELSTEIN                                     4612 ST MARY STREET                                             METAIRIE              LA     70006-2032
ELLIOT J BUDNICK                                       2801 N PALM AIRE DR        APT 604                              POMPANO BEACH         FL     33069-3474
ELOISE DONAHOE                                         1350 HUMBOLT ST                                                 RENO                  NV     89509-2732
ELSIE RITA BALTZ WRIGHT
USUFRUCT MICHAEL R WRIGHT &
PATRICIA W WRIGHT & STELLA M
WRIGHT NAKED OWNERS            CO IDS FINANCIAL SRV    GALERIA ONE                #1900                                METAIRIE              LA     70001-2082
EMORY V HAMBY & LOUISE S
HAMBY JT TEN                                           508 MATLOCK RD                                                  ATHENS                TN     37303-4073
ETHAN JOSEPH CULLINAN                                  2114 ALBEMARLE RD          # F7                                 BROOKLYN              NY     11226
FRANCES CARBONE ROCHELLE                               122 RIGGS ST               7C                                   JACKSONVILLE          NC     28540
FRANK A RYMER JR                                       117 PARK ST                                                     ATHENS                TN     37303-4255
GABRIELLE E GRAY                                       482 S CREA STREET                                               DECATUR               IL     62522
GARY ALDEN WINSOR CUST REW
UTMA MA                                                P O BOX 2072                                                    BEND                  OR     97709
GEORGE T DILL                                          120 IVERLEIGH LN                                                JACKSONVILLE          NC     28540
GEORGETTE FRANK                                        36 WESTCHESTER DR                                               LITTLE EGG HARBOR T   NJ     08087-3010
GERALD F YANKE & LORA LEE
YANKE JT TEN                                           437 S 94TH PL                                                   MILWAUKEE             WI     53214-1202
GLENDA SPENCER FROST                                   699 BALSA AVE                                                   BREA                  CA     92821-3611
GOPAL ANYARAMBHATLA                                    4409 CORDOVA DR                                                 NEW ALBANY            OH     43054-9050


   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                 Page 2 of 6
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          53 of
                                                                                                             53432
                                                                                                                of 387
                                                                                                                    PageID #: 3555


                                                                                       Exhibit D
                                                                                Class 8 - Akorn Interests
                                                                               Served via First Class Mail


        CreditorName                CreditorNoticeName           Address1                    Address2          Address3             City         State     Zip      Country
GWEN ESTLOW                                              193 NORTH AVE                                                      CEDARVILLE          NJ     08311

GWENDOLYN HINES                                          4901 ST BERNARD AVENUE                                             NEW ORLEANS         LA     70122-1240
H W MARCUM & WENDI S MARCUM
JT TEN                                                   8350 RUSSELL CIR                                                   DALTON CITY         IL     61925-9635
HEATHER A RADKE & RONALD R
RADKE JT TEN                                             2913 BROAD WING AVE                                                PANAMA CITY         FL     32405-6679
HELEN S HARTEL                                           2820 BURDETTE             #520                                     NEW ORLEANS         LA     70125
HORACE J BALTZ                                           #7 MELODIA CT                                                      NEW ORLEANS         LA     70125-4927
HOWARD G TEICH                                           10 CELINA RD                                                       MASSAPEQUA PK       NY     11762
JACQUELINE R CERISE CUST JBC
A MINOR UGMA LA                                          505 SENA DR                                                        METAIRIE            LA     70005-2707
JAMES ANGLE IV                                           1902 AMY JOE DR                                                    OSHKOSH             WI     54904

JAMES H ELLIOTT                                          5425 SOUTH STANFORD DR                                             NASHVILLE           TN     37215-4235
JAMES JOHNSTON                                           484 W WISE ROAD                                                    DECATUR             IL     62526

JAMES O LADUKE                                           315 W KIRKWOOD AVE #215 #215                                       BLOOMINGTON         IN     47404-5157
JAMES W COOK MD                                          1 DOS CASAS LN                                                     VICKSBURG           MS     39180-4829
JANET FULK                                               2221 N FAIRVIEW AVE                                                DECATUR             IL     62526
JANET R FULK                                             2221 N FAIRVIEW AV                                                 DECATUR             IL     62526-3106
JEFF L BROOKS JR                                         1039 RUTHERFORD ROAD                                               DERIDDER            LA     70634-9739
JENNIFER S WHITMER                                       6680 E GUSTIN AVE                                                  DECATUR             IL     62521-9530
JEROME E LISS TR J E LISS &
COMPANY INC 401 K 01/01/97 FBO
JOEL BLUMENSCHEIN                                        424 E WISCONSIN AVE                                                MILWAUKEE           WI     53202-4406
JOE MILLER                                               17132 OLD COVINGTON HY                                             HAMMOND             LA     70403
JOHN A TURNER                                            1461 HILLSDALE AVE                                                 SAN JOSE            CA     95118-1127
JOHN L DE LA HOUSSAYE CUST
MTDLH UNDER UGMA LA                                      1104 KATHLEEN AVE                                                  METAIRIE            LA     70003-2302
JOHN L DE LA HOUSSAYE CUST
PDLH UNDER UGMA LA                                       1104 KATHLEEN AVE                                                  METAIRIE            LA     70003
JOHN MONTGOMERY                                          1932 ALCOA HWY            SUITE 255                                KNOXVILLE           TN     37920
JOHN N KAPOOR                    ATTN DAVID FERREL       2390 E CAMELBACK RD       #425                      EJ FINANCIAL   PHOENIX             AZ     85016
JOHN N KAPOOR TR JOHN N
KAPOOR TRUST DTD 09 20 89        ATTN DAVID FERREL       2390 E CAMELBACK RD       #425                      EJ FINANCIAL   PHOENIX             AZ     85016
JOHN S EMERSON                                           1018 9TH ST                                                        LAKE CHARLES        LA     70601-6339
JOHN SWARTZ                                              8546 BROADWAY             STE 140                                  SAN ANTONIO         TX     78217-6345

JOSE MONTEFALCON BUENASEDA                               5 WILBER ST                                                        BELLEVILLE          NJ     07109-1820
JOSEPH A YAZBECK                                         848 E BOSTON ST 302                                                COVINGTON           LA     70433-2942
JOSEPH FISHELSON                                         7370 W 88TH ST                                                     LOS ANGELES         CA     90045-3466
JOSEPH KAUFMAN & ADELE
KAUFMAN JT TEN                                           1019 GRAND CT                                                      HIGHLAND BCH        FL     33487-5306
JULIE OSTROW                                             503 GRACE DR                                                       LAKE IN THE HILLS   IL     60156-5224

JUNE C GARRETT                                           131 DRUMMER KELLUM RD                                              JACKSONVILLE        NC     28546-9306
JUSTINE LASSAR                                           7381 STRATFORD                                                     ST LOUIS            MO     63130-4138
KAREN MONSON                                             802 N DUNTON                                                       ARLINGTON HTS       IL     60004
KATHIE SMITH                                             25002 HIDDEN HILL RD  #K                                           LAGUNA NIGUEL       CA     92677


   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                  Page 3 of 6
                                          Case 1:20-cv-01254-MN
                                                     Case 20-11177-KBO
                                                                 DocumentDoc
                                                                          5-58
                                                                             363Filed
                                                                                    Filed
                                                                                       10/02/20
                                                                                          07/20/20
                                                                                                 Page
                                                                                                    Page
                                                                                                      54 of
                                                                                                         54432
                                                                                                            of 387
                                                                                                                PageID #: 3556


                                                                                    Exhibit D
                                                                             Class 8 - Akorn Interests
                                                                            Served via First Class Mail


           CreditorName         CreditorNoticeName            Address1             Address2               Address3            City      State       Zip      Country
KATHIE SMITH                                         947 HAWTHORNE DR                                                HEMET            CA        92545-6372
KATHLEEN BRANLEY                                     6937 CATINA ST                                                  NEW ORLEANS      LA        70124
KELLY RALPH                                          58 VALLEY DR                                                    DECATUR          IL        62526
KEN GENE KAMBARA                                     3516 S BARRINGTON AVE                                           LOS ANGELES      CA        90066-2830
KEVIN MIKOS                                          13034 MASON                                                     PALOS HTS        IL        60463-2349
KIM J TAPAJ                                          13901 OLD STAGE RD                                              BOWIE            MD        20720-4813
KIMBERLY D PAYTON                                    9468 CABIN RD                                                   OAKLEY           IL        62501-7508
KIRK V GIES                                          1115 HARES HILL ROAD                                            PHOENIXVILLE     PA        19460
KRISTEN J LANDIS                                     115 MENDOZA AVE        #201                                     MIAMI            FL        33134
LARRY D THOMPSON                                     2309 39TH COURT                                                 PHENIX CITY      AL        36870-3419
LARRY MARGULES                                       12073 EDDLESTON DR                                              NORTHRIDGE       CA        91326
LARRY P ALEXANDER                                    5125 FAIRMONT PKWY                                              PASADENA         TX        77505
LAURIE LEE G FOLSE                                   7525 GALAXY DR                                                  VIOLET           LA        70092-9226
LESLIE H MAREADY                                     451 FIRETOWER RD                                                RICHLANDS        NC        28574-8163
LESLIE ROBINSON                                      1509 W CENTER ST                                                DECATUR          IL        62526-3637
LESSIA FASSHAUER                                     502 ELM RIDGE RD                                                CARPENTERSVLE    IL        60110
LILLIAN F MALONEY                                    1111 N STATE ST                                                 MONTICELLO       IL        61856-1104
LINDA SMITH                                          113 NOBLE DR                                                    BELLE CHASSE     LA        70037-1605
LINDA STONE ROCK                                     4845 TWIN VALLEY DR                                             AUSTIN           TX        78731
LOAYNE K BROWN                                       4024 FORTY NINERS ROAD                                          CLAYTON          NC        27520
LORENTZ ENTERPRISES                                  3022 N PALM DR                                                  SLIDELL          LA        70458-4219
LYNN G EASON                                         2500 EDGAR DR                                                   VIOLET           LA        70092-9216
LYNN NUNEZ CUST TJR 3RD                              1016 W 16TH AVENUE                                              COVINGTON        LA        70433-1904
MALINE M LEVY                                        420 BETZ PL                                                     METAIRIE         LA        70005
MARGARET N BLAUM                                     6212 ITHACA ST                                                  METAIRIE         LA        70003-3247
MARGARET SUMPTER                                     119 CROAKER LN                                                  MAYSVILLE        NC        28555-9377
                                                     84 PKBRK G BOUND
MARIA FONSECA                                        BROOK ROAD                                                      MIDDLESEX        NJ        08846
MARIA IVAN                                           4 RADIO COURT                                                   SOMERSET         NJ        08873
MARILYN C CUDJOE                                     13119 LOU ALICE WAY    OAKHILL                                  HERNDON          VA        20171
MARK LINDHOLM & DAVE VONDRA
JT TEN                                               2830 LOVELAND DR                                                LINCOLN          NE        68502-5927
MARK M SILVERBERG                                    10 E ONTARIO ST            APT 5001                             CHICAGO          IL        60611
MARLENE M SOLACK                                     154 CHINNICK AVE                                                TRENTON          NJ        08619
MARTA SIVITZ                CO M SIVITZ              5 COPPER BEACH DR                                               LAFAYETTE HILL   PA        19444-2403
MARTHA B LAWRENCE                                    979 E 3RD STREET           #1210                                CHATTANOOGA      TN        37403-3331
MARY DAVIS                                           71561 HICKORY ST                                                ABITA SPRINGS    LA        70420
MARY KLINGER                                         367 SHARON DR                                                   NEW ORLEANS      LA        70124-1127
MCCLELLAN WALTHER                                    302 WOODLAND RD                                                 GAITHERSBURG     MD        20877
MELANIE FURGAL                                       10 BALMAIN COURT                                                SARATOGA SPGS    NY        12866-6486
MELISSA HELM                                         1508 STILL FOREST CT                                            SAINT PETERS     MO        63376-4507
MICHAEL DUBSON                                       7838 DEWEY DR                                                   HARRISBURG       PA        17112
MICHAEL MCGAHEE & JOHN
COBERN JT TEN                                        108 E HOLLAND                                                   MOUNT PLEASANT   TX        75455-5433
MICHELE SZYMANKOWSKI                                 207 WINDWARD WAY                                                EULESS           TX        76040-4310
MILGHEN ORTIZ MC MAHAN                               5117 N MONITOR                                                  CHICAGO          IL        60630
MRS ALTON PERRY                                      213 LINTON AVE                                                  NATCHEZ          MS        39120-2315
NANCY HERNANDEZ                                      12203 PINE BROOK DRIVE                                          STAFFORD         TX        77477-2280
NELIDA OQUENDO                                       13260 N 13TH ST                                                 PHOENIX          AZ        85022
NORMAN MEDOW                                         515 E 72ND ST              18G                                  NEW YORK         NY        10021


   In re Akorn, Inc. et al.
   Case No. 20-11177                                                               Page 4 of 6
                                          Case 1:20-cv-01254-MN
                                                     Case 20-11177-KBO
                                                                 DocumentDoc
                                                                          5-58
                                                                             363Filed
                                                                                    Filed
                                                                                       10/02/20
                                                                                          07/20/20
                                                                                                 Page
                                                                                                    Page
                                                                                                      55 of
                                                                                                         55432
                                                                                                            of 387
                                                                                                                PageID #: 3557


                                                                                    Exhibit D
                                                                             Class 8 - Akorn Interests
                                                                            Served via First Class Mail


          CreditorName          CreditorNoticeName           Address1                     Address2        Address3           City        State     Zip      Country
PATRICK J BASLER                                     834 TAYCO ST                                                    MENASHA            WI     54952-2283
PENNY K BUTTON                                       1745 COUNTY ROAD 150                                            WESTCLIFFE         CO     81252
PENNY L CHABRECK                                     PO BOX 1408                                                     LACOMBE            LA     70445
PERRY DIGIROLAMO & JULIE
DIGIROLAMO JT TEN                                    2844 SUNNYSIDE AVE                                              WESTCHESTER        IL     60154-5329
QUENTIN D FALGOUT MD                                 1101 AUDUBON               STE N-5                              THIBODAUX          LA     70301-4957
R P LEHMANN MD                                       PO BOX 633000                                                   NACOGDOCHES        TX     75963-3000
RAMONA R TARGOS                                      2502 SIGWALT STREET                                             ROLLING MEADOWS    IL     60008
RANDY L MITCHELL                                     333 W MAIN ST                                                   MOWEAQUA           IL     62550-1237
RAYMOND SLY                                          116 VIVION DR                                                   AIKEN              SC     29803-5290
                                                     2460 ST LOUIS BRIDGE
REX E POE                                            ROAD                                                            DECATUR            IL     62521
RICHARD A CONTI CUST BEC NY                          161 COLEMAN ST                                                  BERGENFIELD        NJ     07621-2007
RICHARD A CONTI CUST ORC
UTMA NJ                                              161 COLEMAN ST                                                  BERGENFIELD        NJ     07621-2007
RICHARD REDDEMAN                                     2027 COTTAGE TRL                                                NORTH MANKATO      MN     56003
RICK R VINCENT                                       111 LAKESHORE DR                                                SHAWNEE            OK     74804-1030
ROBERT L MENARD JR                                   171 E OAKRIDGE PARK                                             METAIRIE           LA     70005-4018
ROBERT M LAWRENCE                                    1608 LULA LAKE RD                                               LOOKOUT MOUNTAIN   GA     30750-2720
ROBERTO BRUNO HERRERA &
ADOLFO P HERRERA TEN COM                             3240 CANARD RD                                                  KENNER             LA     70065-2911
RODOIFO PEREZ JR                                     1519 E 6TH ST                                                   WESLACO            TX     78596-6605
ROLAND SYLVESTER                                     1110 ANGERS STREET                                              NEW IBERIA         LA     70560-2012
RONALD C WYCHE                                       415 BAILEY ST                                                   TALLULAH           LA     71282-2814
RONALD R RADKE CUST HRR
UTMA FL                                              4341 BROOK FOREST DR                                            PANAMA CITY        FL     32404
RONALD RADKE & JUDY RADKE JT
TEN                                                  4341 BROOKFOREST DR                                             PANAMA CITY        FL     32404
RONICA SCHRISHUHN                                    7595 W WOOD ST                                                  DECATUR            IL     62522-9580
ROSEMARY F PALLADINO                                 ONE LAKESIDE PLACE                                              STATEN ISLAND      NY     10305
RUDI TEIFKE                                          2511 N 40TH STREET                                              PHOENIX            AZ     85005
RUSSELL AMANNS & TRACY
AMANNS JT TEN                                        1317A IRWIN DR                                                  POWELL             TN     37849-4468
SAMUEL R KLINGER             CO MRS MORRIS KLINGER   367 SHARON DR                                                   NEW ORLEANS        LA     70124-1127
SANFORD GREENBERG TR
SANFORD GREENBERG TRUST
UWO MORRIS A GREENBERG
DECD                                                 44300 MONTERCY                                                  PALM DESERT        CA     92260
                                                     18946 LAKE HARBOUR
SCARLET AUCOIN                                       AVENUE                                                          BATON ROUGE        LA     70816-3704
                                                     14762 W MAYLAND VILLA
SCOTT GROSSENBACH                                    RD                                                              LINCOLNSHIRE       IL     60069-2105
SHARON MACDONALD                                     2301 WOODGATE DR           APT 215                              WOODWAY            TX     76712-6696
SHEILA MARIE DOOLIN                                  1271 N SUNNYSIDE ROAD                                           DECATUR            IL     62522
SHIRLEY BOUDREAUX                                    3831 LEILA PLACE                                                JEFFERSON          LA     70121
SHIRLEY BOUDREAUX
USUFRUCTUARY PAUL M
BOUDREAUX NAKED OWNER                                3831 LELIA PLACE                                                NEW ORLEANS        LA     70121
SONIA HORAN PERRONE                                  4525 MARQUETTE ST                                               MANDEVILLE         LA     70471-6479
STEPHANIE JARRELL                                    PO BOX 2155                                                     COVINGTON          LA     70434-2155


   In re Akorn, Inc. et al.
   Case No. 20-11177                                                               Page 5 of 6
                                           Case 1:20-cv-01254-MN
                                                      Case 20-11177-KBO
                                                                  DocumentDoc
                                                                           5-58
                                                                              363Filed
                                                                                     Filed
                                                                                        10/02/20
                                                                                           07/20/20
                                                                                                  Page
                                                                                                     Page
                                                                                                       56 of
                                                                                                          56432
                                                                                                             of 387
                                                                                                                 PageID #: 3558


                                                                                    Exhibit D
                                                                             Class 8 - Akorn Interests
                                                                            Served via First Class Mail


         CreditorName            CreditorNoticeName            Address1                  Address2         Address3             City    State     Zip      Country
STEPHEN OQUENDO                                       13260 N 13TH ST                                                PHOENIX          AZ     85022
STEVEN ZANBRYSKI & JOSEPH
ZANBRYSKI JT TEN                                      6 WELLING WAY                                                  CORAM            NY     11727
SUSAN BETH HENRY                                      203 HIGHT DR                                                   MOWEAQUA         IL     62550-1103
SUSAN E TALADA                                        116 VIVION DR                                                  AIKEN            SC     29803-5290
SUSAN E YEISLEY                                       116 VIVION DR                                                  AIKEN            SC     29803-5290
SUSAN TALADA                                          116 VIVION DR                                                  AIKEN            SC     29803-5290
SUZAN J KNIGHTON                                      475 SALEM DRIVE                                                JONESVILLE       MI     49250-9406
                                                      413 1/2 N SIERRA BONITA
SYLVIA MARES MD                                       AVE                                                            LOS ANGELES      CA     90036-2461
T RAMSEY THORP MD PROF/SHR
PL                                                    912 E WILLOW GROVE AVE                                         PHILADELPHIA     PA     19118-1987
TADEUSZ WISNIEWSKI                                    33 RARITAN BLVD                                                KEYPORT          NJ     07735-6010
TAMA GEDDES                                           11468 102ND COURT                                              LARGO            FL     33778-3917
TANG NHAT NGUYEN                                      PO BOX 361714                                                  MILPITAS         CA     95036-1714
TERRI J GAINES                                        24 MIDDLE HWY                                                  EAST HAMPTON     NY     11937-3814
THEODORE P DIAZ                                       967 E SECOND ST                                                PASS CHRISTIAN   MS     39571-4719
THERESA BAKER                                         PO BOX 1106                                                    CLAYTON          GA     30525-0028
THOMAS KERR & CATHERINE B
KERR JT TEN                                           2011 DEVOLSON AVENUE                                           ANN ARBOR        MI     48104-4721
THOMAS P LITTLE                                       1413 W SUNSET                                                  DECATUR          IL     62522-2739
TRACEY BARNETT                                        360 WALPOLE ST                                                 NORWOOD          MA     02062
TRACEY BARNETT                                        360 WALPOLE ST                                                 NORWOOD          MA     02062-3024
TRACY ATHERTON                                        21121 AQUA                                                     MISSION VIEJO    CA     92691-6695
VISUAL OPTICS                                         118 S 2ND ST                                                   STERLING         CO     80751
WILLIAM CONRAD GWOSDZ &
TRACI M GWOSDZ JT TEN                                 819 LOVINGHAM                                                  ARLINGTON        TX     76017-6455
WILLIAM HOGUE                 CO MOSS SEAL CO         5306 DANA LEIGH DR                                             HOUSTON          TX     77066-1604
WILLIAM L COBB MD                                     2791 ELDER MILL RD                                             WATKINSVILLE     GA     30677-3360
WILLIAM SONNIER                                       613 BEVERLY DR                                                 LAFAYETTE        LA     70503-3115




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                               Page 6 of 6
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            57 of
                                                               57432
                                                                  of 387
                                                                      PageID #: 3559




                              Exhibit E
                           Case 1:20-cv-01254-MN
                                      Case 20-11177-KBO
                                                  DocumentDoc
                                                           5-58
                                                              363Filed
                                                                     Filed
                                                                        10/02/20
                                                                           07/20/20
                                                                                  Page
                                                                                     Page
                                                                                       58 of
                                                                                          58432
                                                                                             of 387
                                                                                                 PageID #: 3560
                                                                    Exhibit E
                                                             Served via Overnight Mail


                                  CreditorName         CreditorNoticeName         Address1       City   State   Zip
                           Broadridge               Receiving Department      51 Mercedes Way Edgewood NY     11717
                           Mediant Communications   Stephany Hernandez        100 Demarest Dr Wayne    NJ     07470




In re Akorn, Inc. et al.
Case No. 20-11177                                                  Page 1 of 1
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            59 of
                                                               59432
                                                                  of 387
                                                                      PageID #: 3561




                              Exhibit F
                                           Case 1:20-cv-01254-MN
                                                      Case 20-11177-KBO
                                                                  DocumentDoc
                                                                           5-58
                                                                              363Filed
                                                                                     Filed
                                                                                        10/02/20
                                                                                           07/20/20
                                                                                                  Page
                                                                                                     Page
                                                                                                       60 of
                                                                                                          60432
                                                                                                             of 387
                                                                                                                 PageID #: 3562

                                                                                          Exhibit F
                                                                                  Served via First Class Mail



                CreditorName                 CreditorNoticeName                 Address1                 Address2              Address3            City        State      Zip         Country
AEIS                                   Greg Wraalstad                   901 3rd Ave South                                                      Minneapolis    MN     55474
                                       Mandatory & Voluntary Reorg
Apex Clearing                          Team                             2 Journal Square Plaza     5th Fl                                      Jersey City    NJ     07306-0000
AXOS Clearing LLC                      Corporate Actions                9300 Underwood Ave         Ste 400                                     Omaha          NE     68114
Baird Robert W & Co Incorporated       Actions Corporate                777 E Wisconsin Ave                                                    Milwaukee      WI     53202
                                                                                                   4804 Deer Lake
Bank of America Merrill Lynch          Corp Actions Notifications Jax   Corporate Action Dept      Drive East                                  Jacksonville   FL     32246
Bank of America National Association   Carla V Brooks                   411 N Akard 5th Fl                                                     Dallas         TX     75201
Barclays Bank PLC NY Branch/BA         Anthony Sciaraffo                1301 Sixth Ave                                                         New York       NY     10019
BB&T Securities LLC                    Tami Elmore                      8006 Discovery Drive       Suite 200                                   Richmond       VA     23229
                                                                                                                           Harborside Plaza
BMO Capital Markets Corp               Ronald Figueras                  3 Second St                12th Fl                 10                  Jer sey City   NJ     07302
                                                                        1 First Canadian Place
BMO Nesbitt Burns Inc                  Louise Torangeau                 13th Fl                    PO Box 150                                  Toronto        ON     M5X 1H3      Canada
                                                                        525 Washington Blvd 9th
BNP Paribas NY Branch                  Dean Galli                       Fl                                                                     Jersey City    NJ     07310
BNY Mellon                             Enis Suljic                      One BNY Mellon Center      500 Grant Street                            Pittsburgh     PA     15281-0001
                                                                                                   500 Ross Street, Ste
BNY Wealth Management                  Beth Coyle                       Corporate Action Unit      0325                                        Pittsburgh     PA     15262
BNYMellon/RE Global Prime Partners     Jennifer May                     401 South Salina Street    2nd Fl                                      Syracuse       NY     13202
Brown Brothers Harriman & Co           Shelby Donovan                   140 Broadway                                                           New York       NY     10005
Canaccord Capital Corporation          Aaron Caughlan                   609 2200 Granville St                                                  Vancouver      BC     V7Y 1H2      Canada
CDS Clearing and Depository Services   Maja Krnjajic                    85 Richmond Street W                                                   Toronto        ON     M5H 2C9      Canada
                                                                                                   Corp Actions Dept 01-
Charles Schwab & Co Inc                Benjamin Gibson                  2423 E Lincoln Dr          1B572                                       Phoenix        AZ     85016
CIBC World Markets Inc                 Patricia Neath                   161 Bay St                 10th Fl                                     Toronto        ON     M5J 258      Canada
Citadel Investment Group LLC           Kevin Newstead                   131 S Dearborn St          35th Fl                                     Chicago        IL     60603
                                                                                                   Attn Corporate
Citi Clearing                          Jeffrey Irwin                    666 5th Ave                Actions 6th Fl                              New York       NY     10103
                                                                        3800 Citibank Center B3
Citibank NA                            Sandra Hernandez                 12                                                                     Tampa          FL     33610
Comerica Bank                          Latasha Ellis                    411 West Lafayette                                                     Detroit        MI     48226
                                                                                                   800-1111 W Georgia
Credential Securities                  Brooke Odenvald                  c o Corporate Actions      St                                          Vancouver      BC     V6E 4T6      Canada
                                                                                                   Corporate Actions
Credit Suisse Securities USA LLC       Reorg Department                 Eleven Madison Ave         MOAA 212                                    New York       NY     10010-3629
CREST International Nominees Limited   Nathan Ashworth                  33 Cannon St                                                           London                EC4M 5SB     United Kingdom
D A Davidson & Co                      Kris Sapp                        PO Box 5015                                                            Great Falls    MT     59403
                                                                        2 Complexe Desjardins      Nirveau 62, E1-
Desjardins Securities Inc              Karla Diaz                       Tour Est                   22QC                                        Montreal       QC     H5B 1J2      Canada
                                                                        Harborside Financial       100 Plaza One, 2nd      Corporate Actions
Deutsche Bank Securities Inc./Cedar    John Binder                      Center                     Floor                   Dept                Jersey City    NJ     07311-3988
Edward D Jones & Co                    Jeff Bauche                      12555 Manchester Rd        Corp Actions Dept                           St Louis       MO     63131
Electronic Transaction Clearing Inc    Jane Buhain                      660 S Figueroa St          Ste 1450                                    Los Angeles    CA     90017
                                       Mandatory & Voluntary Reorg                                 283-299 Market
ETrade Clearing LLC                    Teams                            Two Gateway Center         Street                                      Newark         NJ     07102
Fidelity Clearing Canada ULC CDS       Steve Adams                      401 Bay St                 Ste 2910                                    Toronto        ON     M5H 2Y4      Canada



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                    Page 1 of 3
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            61 of
                                                                                                               61432
                                                                                                                  of 387
                                                                                                                      PageID #: 3563

                                                                                               Exhibit F
                                                                                       Served via First Class Mail



               CreditorName                       CreditorNoticeName                Address1                  Address2             Address3       City        State      Zip        Country
Fiducie Desjardins Inc                      Martine Sioui                    1 Complexe Desjardins       South Tower           2nd Fl         Montreal       QC     H5B 1E4      Canada

Fifth Third Bank                            Lance Wells                      38 Fountain Square Plaza    Mail Drop 1090F1                     Cinncinnati    OH     45263
Folio FN Investments Inc                    Ashley Theobald                  8180 Greensboro Dr          8th Fl                               McLean         VA     22102
                                                                             One Liberty Place Ste
Glenmede Trust Company NA (The)             Darlene Warren                   1200                        1650 Market Street                   Philadelphia   PA     19103
Goldman Sachs & Co                          Proxy Department                 30 Hudson St                                                     Jersey City    NJ     07302-4699
Goldman Sachs International                 Reorg Dept                       30 Hudson St                                                     Jersey City    NJ     07302-4699
Hilltop Securities                          Virginia Allwardt                1201 Elm St                 Ste 3700                             Dallas         TX     75270
HSBC Bank USA, NA                           Joseph Telewiak                  545 Washington Blvd                                              Jersey City    NJ     07310
Huntington National Bank                    Debra Bailey                     Easton Oval                 EA4E69                               Columbus       OH     43219
Interactive Broker Retail Equity Clearing   Karin McCarthy                   2 Pickwick Plz              2nd Fl                               Greenwich      CT     06830

INTL FCStone fka Sterne Agee & Leach Inc    Reorg Dept                       Two Perimeter Park S        Ste 100W                             Birmingham     AL     35243
J P Morgan Clearing Corp                    Christian Garcia                 14201 North Dallas Pkwy     12th Fl                              Dallas         TX     75254
                                                                             Harborside Financial
Jefferies & Co Inc                          Joseph Porcello                  Center                      705 Plaza 3                          Jersey City    NJ     07311-0000
                                                                                                         Dividend/Reorg Dept
JMS LLC                                     Michael Tse                      1717 Arch St                16th Fl                              Philadelphia   PA     19103
JPMorgan Chase Bank NA                      Reorg Dept                       14201 Dallas Parkway                                             Dallas         TX     75254
                                                                             500 Stanton Christiana
JPMorgan Chase Bank/Euroclear               Sachin Goyal                     Road                        OPS 4              Floor 2           Newark         DE     19713-2107
                                                                                                         Mail Code OH 01 49
Keybank National Association                Karen Bednarski                  4900 Tiedman                0230                                 Brooklyn       OH     44114
Knight Clearing Services LLC                Anna Rossi                       545 Washington Blvd                                              Jersey City    NJ     07310
LEK Securities Corporation                  Daniel Hanuka                    140 Broadway                29th Fl                              New York       NY     10005
                                                                                                         1055 LPL Financial
LPL Financial Corporation                   Martha Lang                      Corporate Actions           Way                                  Fort Mill      SC     29715
Manulife Securities Incorporated            Joseph Chau                      85 Richmond St West                                              Toonto         ON     M5H 2C9      Canada
                                                                                                         4804 Deer Lake
Merrill Lynch Pierce Fenner & Smith         Corp Actions Notifications Jax   Corporate Action Dept       Drive East                           Jacksonville   FL     32246
Merrill Lynch, Pierce, Fenner & Smith       Earl Weeks                       4804 Deerlake Dr. East                                           Jacksonville   FL     32246
Merrill Lynch, Pierce, Fenner & Smith       Earl Weeks                       4804 Deerlake Dr. East                                           Jacksonville   FL     32246
Mizuho Trust & Banking Co                   Robert Dimick                    135 W 50th St               16th Fl                              New York       NY     10020
Morgan Stanley & Co Inc                     Robert Cregan                    One New York Plaza          7th Fl                               New York       NY     10004
Morgan Stanley International Ltd            Dan Spadaccini                   901 S Bond St               6th Fl                               Baltimore      MD     21231
                                                                             Harborside Financial        230 Plaza Three 6th
Morgan Stanley Smith Barney                 Suzanne Mundle                   Center                      Fl                                   Jersey City    NJ     07311
National Financial Services                 Lou Trezza                       200 Liberty St                                                   New York       NY     10281
                                                                             1010 de la Gauchetiere St
NBCN Inc                                    Louise Normandin                 West                        Mezzanine 100                        Montreal       QC     H3B 5J2      Canada
Nomura Securities International             Daniel Lynch                     2 World Financial Center    19th Floor Bldg B                    New York       NY     10281
                                                                                                         Attn Capital
Northern Trust Co                           Stella Castaneda                 801 S Canal St              Structures C1N                       Chicago        IL     60607
Oppenheimer & Co Inc                        Attn Reorg Dept                  125 Broad St                15th Fl                              New York       NY     10004
Pershing LLC Securities Corporation         Scott Reifer                     1 Pershing Plaza                                                 Jersey City    NJ     07399-0000
Phillip Capital Inc.                        Stephen Milcarek                 141 W Jackson Blvd          Ste 1531A                            Chicago        IL     60604-3121



    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                         Page 2 of 3
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            62 of
                                                                                                               62432
                                                                                                                  of 387
                                                                                                                      PageID #: 3564

                                                                                            Exhibit F
                                                                                    Served via First Class Mail



               CreditorName                       CreditorNoticeName              Address1                  Address2         Address3       City        State      Zip        Country
PI Financial Corp                           Rob McNeil                    666 Burrard St               Ste 1900                         Vancouver      BC     V6C 3N1      Canada
Questrade Inc                               Kevin McQuaid                 5650 Yonge St                Ste1700                          Toronto        ON     M2M 4G3      Canada

Raymond James & Associates Inc              Tracey Goodwin                880 Carillion Pkwy                                            St Petersburg FL      33733
                                            Attn Security Transfers and
RBC Capital Markets Corporation             Restricted P09                60 South Sixth St            9th Fl                           Minneapolis    MN     55402-4400

RBC Dominion Securities Inc                 Donald Garcia                 200 Bay St Royal Bk Plaza North Tower 6th Fl                  Toronto        ON     M5J 2J5      Canada
                                                                          3300 Northeast
Reliance Trust Co                           Aaron Spivey                  Expressway Bldg 1                                             Atlanta        GA     30341
Reliance Trust Co/FIS Trustdesk             Julie McGuiness               1100 Abernathy Road NE Suite 400                              Atlanta        GA     30328
                                                                          500 Colonial Center
Robinhood Securities LLC                    Dawn Pagliaro                 Parkway, #100                                                 Lake Mary      FL     32746
Sanford C Bernstein & Co LLC                Anita Bactawar                One North Lexington Ave                                       White Plains   NY     10601
Scotia Capital Inc                          Normita Ramirez               40 King St West           23rd Fl                             Toronto        ON     M5H 1H1      Canada
Scotia Capital USA Inc                      Tim Corso                     One Liberty Plaza                                             New York       NY     10006

SEI Private Trust Co                        Jeff Hess                     One Freedom Valley Drive                                      Oaks           PA     19456

SEI PV/GWP                                  Juan Portela                  One Freedom Valley Drive                                      Oaks           PA     19456
SG AMERICA                                  Paul Mitsakos                 480 Washington Blvd                                           Jersey City    NJ     07310
SSB Trust Custody                           Ed Chaney                     1200 Crown Colony Dr                                          Quincy         MA     02169-0000
State Street Bank & Trust Co                Michael Kania                 525 William Penn Place                                        Pittsburgh     PA     15259
State Street Bank and Trust Co              Corporate Action              Corp Actions JAB5E       1776 Heritage Dr                     North Quincy   MA     02171-0000
Stifel Nicolaus & Co Inc                    Chris Wiegand                 501 N Broadway           7th Fl                               St. Louis      MO     63102
TD Ameritrade Clearing Inc                  Mandi Foster                  PO Box 2155                                                   Omaha          NE     68103-2155
TD Waterhouse Canada Inc                    Beverly Adams                 60 North Windplace                                            Scarborough    ON     M1S 3A7      Canada
Texas Treasury Safekeeping Trust            Janie Dominguez               208 E 10th St            Rm 410                               Austin         TX     78710
The Bank of New York Mellon/Barclays Bank
PLC                                         Brian Marnell                 525 William Penn Pl          Rm 300                           Pittsburgh     PA     15259
TradeStation Group Inc                      Joe Nickolson                 8050 SW 10th St              Ste 2000                         Plantation     FL     33324
UBS AG Stamford Branch/as Custodian         Michael Marciano              480 Washington Blvd                                           Jersey City    NJ     07310-0000
UBS Financial Services LLC                  Imelda Pabon                  1000 Harbor Blvd                                              Weehawken      NJ     07086-0000
UBS Securities LLC                          Michael Marciano              480 Washington Blvd                                           Jersey City    NJ     07310-0000
US Bancorp Investments Inc                  Cherice Tveit                 60 Livingston Ave            EP MN WN1B                       St Paul        MN     55107-1419
US Bank NA                                  Matt Lynch                    1555 N Rivercenter Dr        S302                             Milwaukee      WI     53212
                                                                                                       Attn Corporate
Vanguard Marketing Corporation              Marc Staudenmaier             455 Devon Park Dr            Actions           Mailstop 924   Wayne          PA     19087-1815
                                                                                                                                        North
Vision Financial Markets LLC                Anna Martinez                 120 Long Ride Road 3                                          Stamford       CT     06902
Wedbush Morgan Securities Inc               Hermon Alem                   1000 Wilshire Blvd                                            Los Angeles    CA     90017
Wedbush Securities Inc                      Alan Ferreira                 1000 Wilshire Blvd           Ste 850                          Los Angeles    CA     90017
Wells Fargo Advisors                        Carrie Mitchell               2801 Market St                                                St Louis       MO     63103

Wells Fargo Bank NA/Sig                     Robert Matera                 1525 West WT Harris Blvd                                      Charlotte      NC     28262




    In re Akorn, Inc. et al.
    Case No. 20-11177                                                                         Page 3 of 3
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            63 of
                                                               63432
                                                                  of 387
                                                                      PageID #: 3565




                             Exhibit G
  Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                         DocumentDoc
                                  5-58
                                     363Filed
                                            Filed
                                               10/02/20
                                                  07/20/20
                                                         Page
                                                            Page
                                                              64 of
                                                                 64432
                                                                    of 387
                                                                        PageID #: 3566
                                                Exhibit G
                                         Served via Electronic Mail


                 Creditor Name                                             Email
 Bank of America DTC #2251                   tss.corporate.actions@bankofamerica.com
 Bank of America DTC #773 #5198              cpactionslitigation@ml.com
 Bank of America DTC #773 #5198              bascorporateactions@bofasecurities.com
 Bank of America DTC #773 #5198              corpactionsproxy@ml.com
 Barclays #229                               nyvoluntary@barclays.com
 Bloomberg                                   release@bloomberg.net
 BMO Nesbitt Burns Inc. DTC# 5043            Phuthorn.penikett@bmonb.com
 BMO Nesbitt Burns Inc. DTC# 5043            WMPOClass.Actions@bmo.com
 BNY Mellon #954                             Theresa.Stanton@bnymellon.com
 Broadridge                                  SpecialProcessing@broadridge.com
 Brown Brothers #10                          paul.nonnon@bbh.com
 Brown Brothers #10                          michael.lerman@bbh.com
 Brown Brothers #10                          nj.mandatory.inbox@bbh.com
 Brown Brothers #10                          mavis.luque@bbh.com
 Brown Brothers #10                          edwin.ortiz@bbh.com
 Charles Schwab #164                         phxmcbr@schwab.com
 Charles Schwab #164                         VoluntarySetup@schwab.com
 Citi #908                                   gts.caec.tpa@citi.com
 Clearstream International SA                ca_mandatory.events@clearstream.com
 Clearstream International SA                CA_general.events@clearstream.com
 Credit Agricole Secs USA Inc. #651          CSICorpActions@ca-cib.com
 Credit Suisse Securities (USA) LLC #355     list.nyevtintgrp@credit-suisse.com
 Credit Suisse Securities (USA) LLC #355     asset.servnotification@credit-suisse.com
 Deutsche Bank Securities Inc #573           jaxca.notifications@db.com
 Euroclear Bank S.A./N.V.                    eb.ca@euroclear.com
 Euroclear Bank S.A./N.V.                    ca.omk@euroclear.com
 Financial Information Inc.                  ReorgNotificationList@fiinet.com
 Foliofn Investments                         proxyservices@folioinvesting.com
 Goldman Sachs & Co                          GS-as-ny-proxy@ny.email.gs.com
 Goldman Sachs & Co                          NewYorkAnncHub@gs.com
 Interactive Brokers                         bankruptcy@ibkr.com
 Jefferies #019                              mhardiman@jefferies.com
 Jefferies #019                              corporate_actions_reorg@jefferies.com
 JPMorgan Chase Bank                         JPMorganInformation.Services@JPMChase.com
 JPMorgan Clearing #352                      IB_Domestic_Voluntary_Corporate_Actions@jpmorgan.com
 Mediant Communications                      documents@mediantonline.com
 Mitsubishi UFJ Trust & Banking Corp #2932   corporateactions-dl@us.tr.mufg.jp
 Morgan Stanley #15                          usproxies@morganstanley.com
 Morgan Stanley #15                          proxy.balt@morganstanley.com
 Morgan Stanley #15                          cavsdom@morganstanley.com
 Morgan Stanley #15                          Raquel.Del.Monte@morganstanley.com
 Morgan Stanley #15                          john.falco@morganstanley.com
 Morgan Stanley #15                          robert.cregan@morganstanley.com
 Northern Trust Company #2669                cs_notifications@ntrs.com
 OptionsXpress #338                          proxyservices@optionsxpress.com
 PNC Bank NA #2616                           caspr@pnc.com
 Royal Bank of Canada                        donald.garcia@rbc.com
 SEI PV/GWP #2663                            gwsusopscaincome@seic.com
 SIS SegaInterSettle AG                      ca.notices@six-securities-services.com
 Southwest Securities                        proxy@swst.com


In re Akorn, Inc. et al.
Case No. 20-11177                               Page 1 of 2
  Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                         DocumentDoc
                                  5-58
                                     363Filed
                                            Filed
                                               10/02/20
                                                  07/20/20
                                                         Page
                                                            Page
                                                              65 of
                                                                 65432
                                                                    of 387
                                                                        PageID #: 3567
                                              Exhibit G
                                       Served via Electronic Mail


                 Creditor Name                                        Email
 Southwest Securities                      vallwardt@swst.com
 State Street Bank and Trust Co #997       rjray@statestreet.com
 State Street Bank and Trust Co #997       USCAResearch@statestreet.com
 The Bank of New York Mellon #901          pgheventcreation@bnymellon.com
 The Bank of New York Mellon #901          justin.whitehouse@bnymellon.com
 The Bank of New York Mellon #901          brian.marnell@bnymellon.com
 The Bank of New York Mellon #901          matthew.bartel@bnymellon.com
 The Canadian Depository                   sies-cainfo@cds.ca
 The Canadian Depository                   fabrahim@cds.ca
 The Depository Trust Co                   mandatoryreorgannouncements@dtcc.com
 The Depository Trust Co                   MK-CorporateActionsAnnouncements@markit.com
 The Depository Trust Co                   JOSEPH.POZOLANTE@MARKIT.COM
 The Depository Trust Co                   DAVID.BOGGS@MARKIT.COM
 The Depository Trust Co                   KEVIN.JEFFERSON@MARKIT.COM
 The Depository Trust Co                   cscotto@dtcc.com
 The Depository Trust Co                   legalandtaxnotices@dtcc.com
 UBS                                       ol-wma-volcorpactions@ubs.com
 UBS                                       ol-stamfordcorpactions@ubs.com
 UBS                                       sh-vol-caip-na@ubs.com
 UBS                                       ol-wma-ca-proxy@ubs.com
 UBS                                       sh-wma-caproxyclassactions@ubs.com
 UBS Securities LLC #642                   OL-EVENTMANAGEMENT@ubs.com
 Vision Financial Markets #595             reorgs@visionfinancialmarkets.com




In re Akorn, Inc. et al.
Case No. 20-11177                             Page 2 of 2
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            66 of
                                                               66432
                                                                  of 387
                                                                      PageID #: 3568




                             Exhibit H
                           Case 1:20-cv-01254-MN
                                      Case 20-11177-KBO
                                                  DocumentDoc
                                                           5-58
                                                              363Filed
                                                                     Filed
                                                                        10/02/20
                                                                           07/20/20
                                                                                  Page
                                                                                     Page
                                                                                       67 of
                                                                                          67432
                                                                                             of 387
                                                                                                 PageID #: 3569
                                                                      Exhibit H
                                                           Class 2 - Other Secured Claims
                                                             Served via First Class Mail
                               CreditorName                 CreditorNoticeName              Address1     City    State      Zip
                                                        Bankruptcy Section - MS
                Mississippi Department of Revenue       Department of Revenue         PO Box 22808     Jackson   MS      39225
                New York State Department of Taxation
                and Finance                             Bankruptcy Section            PO Box 5300      Albany    NY      12205-0300




In re Akorn, Inc. et al.
Case No. 20-11177                                                    Page 1 of 1
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            68 of
                                                               68432
                                                                  of 387
                                                                      PageID #: 3570




                               Exhibit I
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           69 of
                                                                                                                              69432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3571


                                                                                                                Exhibit I
                                                                                                         Core/2002 Service List
                                                                                                        Served via First Class Mail


                   Description                             CreditorName                      CreditorNoticeName                 Address1                      Address2                 City        State     Zip          Country
AL AG Office                                    Alabama Attorney General                Attn Bankruptcy Department      501 Washington Ave              PO Box 300152             Montgomery      AL     36104-0152
                                                                                                                        1031 West 4th Avenue, Suite
AK AG Office                                    Alaska Attorney General                 Attn Bankruptcy Department      200                                                       Anchorage       AK     99501-1994
                                                                                        Kyle Templeton; Gabrielle
Top 30                                          AMAZON.COM SERVICES INC                 Lewnes                          410 Terry Ave N                                           Seattle         WA     98109
                                                AMERISOURCEBERGEN GLOBAL
Top 30                                          SERVICES                                Heather Odenwelder              1300 Morris Drive                                         Chesterbrook    PA     19087
                                                                                                                        Organichem Corp 21
Top 30                                          AMRI RENSSELAER INC                     Steve Lichter                   Corporate Circle                                          Albany          NY     12203
AZ AG Office                                    Arizona Attorney General                Attn Bankruptcy Department      2005 N Central Ave                                        Phoenix         AZ     85004-2926
                                                Arizona Attorney General's Office -
AZ AG Office                                    CSS                                     Attn Bankruptcy Department      PO Box 6123                     MD 7611                   Phoenix         AZ     85005-6123
AR AG Office                                    Arkansas Attorney General               Attn Bankruptcy Department      323 Center St. Ste 200                                    Little Rock     AR     72201-2610
Counsel for Iron Mountain Information
Management, Inc.                                Bartlett Hackett Feinberg P.C.          Frank F. McGinn                 155 Federal Street, 9th Floor                             Boston          MA     02110
                                                                                        Scott D. Cousins, Scott D.
Counsel to Senju Pharmaceutical Co., Ltd.       Bayard, P.A.                            Jones                           600 N. King Street, Suite 400                             Wilmington      DE     19801

Top 30                                          BERLIN PACKAGING LLC                    Andrew Berlin                   525 West Monroe, 14th Floor                               Chicago         IL     60661
                                                                                                                        18500 Von Karman Avenue,
Counsel to United States Pharmacopeia           Blakeley LLP                            Scott E. Blakeley               Fifth Floor                                               Irvine          CA     92612
Counsel to NSF Health Sciences, LLC             Bodman PLC                              Ralph E. McDowell               1901 St. Antoine Street         6th Floor at Ford Field   Detroit         MI     48226
Counsel to McKesson Corporation, on behalf of
itself and Certain Corporate Affiliates and                                                                             18400 Von Karman Avenue,
ClarusOne Sourcing Services LLP                 Buchalter, a Professional Corporation   Jeffrey K. Garfinkle, Esq       Suite 800                                                 Irvine          CA     92612

Counsel for Oracle America, Inc.                Buchalter, a Professional Corporation   Shawn M. Christianson           55 Second Street, 17th Floor                              San Francisco   CA     94105-3493
CA AG Office                                    California Attorney General             Attn Bankruptcy Department      1300 I St., Ste. 1740                                     Sacramento      CA     95814-2919
Top 30                                          CARDINAL HEALTH                         Kelli Jones                     7000 Cardinal Place                                       Dublin          OH     43017
Top 30                                          CATALENT PHARMA SOLUTIONS               Shaun Tooker                    14 Schoolhouse Road                                       Somerset        NJ     08873
                                                CLARUSONE SOURCING SERVICES
Top 30                                          LLP                                     Sarah O Larson                  6 St Andrew Street                                        London                 EC4A 3AE     United Kingdom
                                                                                                                        Ralph L Carr Colorado Judicial
CO AG Office                                    Colorado Attorney General               Attn Bankruptcy Department      Building                       1300 Broadway, 10th Fl     Denver          CO     80203
CT AG Office                                    Connecticut Attorney General            Attn Bankruptcy Department      55 Elm St.                                                Hartford        CT     06106
Top 30                                          CVS Health Corporation                  Scott Griffin                   Attn MC 1110                   One CVS Drive              Woonsocket      RI     02895
DE AG Office                                    Delaware Attorney General               Kathy Jennings                  Carvel State Office Building   820 N French St            Wilmington      DE     19801
DE DOJ                                          Delaware Dept of Justice                Attn Bankruptcy Dept            820 N French St 6th Fl                                    Wilmington      DE     19801
                                                                                        Division of Corporations
DE Secretary of State                           Delaware Secretary of State             Franchise Tax                   401 Federal Street              PO Box 898                Dover           DE     19903
                                                                                                                        820 Silver Lake Blvd., Suite
DE State Treasury                               Delaware State Treasury                                                 100                                                     Dover             DE     19904
                                                DEPARTMENT OF VETERANS                                                                                  One Block North of 22nd
Top 30                                          AFFAIRS                                 Erik Boehmke                    P.O. Box 76, 1st Avenue         Street                  Hines             IL     60141
                                                                                                                        441 4th Street NW Suite
DC AG Office                                    District of Columbia Attorney General   Attn Bankruptcy Department      1100S                                                     Washington      DC     20001
                                                DOUGLAS PHARMACEUTICALS
Top 30                                          AMERICA LIMITED                         Kent Durbin                     1 Central Park Drive            Lincoln                   Auckland               0610         New Zealand

Committee of Unsecured Creditors                Douglas Pharmaceuticals America Ltd. Kent Durbin                        Te Pai Place                                              Henderson                           New Zealand
DEA Philadelphia Division                       Drug Enforcement Agency                                                 600 Arch St Rm 10224            Wm J Green Fed Bldg       Philadelphia    PA     19106
Counsel to Catalent Pharma Solutions LLC        Duane Morris LLP                     Keri L. Wintle, Esq.               100 High Street, Suite 2400                               Boston          MA     02110-1724



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                                           Page 1 of 5
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             70 of
                                                                                                                                70432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3572


                                                                                                               Exhibit I
                                                                                                        Core/2002 Service List
                                                                                                       Served via First Class Mail


                   Description                                 CreditorName                  CreditorNoticeName                   Address1                      Address2                City        State       Zip      Country
                                                                                                                         222 Delaware Avenue, Suite
Counsel to Catalent Pharma Solutions LLC           Duane Morris LLP                     Sommer L. Ross, Esq.             1600                                                      Wilmington      DE       19801-1659
                                                                                                                         350 EAGLES LANDING
Top 30                                             EAGLE PHARMACY LLC                   Stacy Huss                       DRIVE                                                     LAKELAND        FL       33810
                                                                                                                         919 East Main Street, Suite
Counsel to DXC Technology Services, LLC            Eckert Seamans Cherin & Mellott, LLC Christopher L. Perkins           1300                                                      Richmond        VA       23219

Counsel for Douglas Pharmaceuticals, Ltd           Eckert Seamans Cherin & Mellott, LLC Gary M. Schildhorn, Esq.         Two Liberty Place, 22nd Floor 50 South 16th Street        Philadelphia    PA       19102
                                                                                                                         222 Delaware Avenue, 7th
Counsel for Douglas Pharmaceuticals, Ltd           Eckert Seamans Cherin & Mellott, LLC Tara L. Lattomus, Esq.           Floor                                                     Wilmington      DE       19801
Counsel to Gabelli & Co. Investment Advisors,                                                                            401 Congress Ave., Suite
Inc. and Gabelli Funds, LLC                        Entwistle & Cappucci LLP             Attn Andrew Entwistle            1170                                                      Austin          TX       78701
Counsel to Gabelli & Co. Investment Advisors,
Inc. and Gabelli Funds, LLC                        Entwistle & Cappucci LLP             Attn Joshua K. Porter            299 Park Avenue, 20th Floor                               New York        NY       10171

Top 30                                             EXPRESS SCRIPTS INC                  Jason Parrish; Lynn Fernandez    One Express Way                                           St Louis        MO       63121
Counsel to Gabelli & Co. Investment Advisors,                                           Attn Brian E. Farnan, Michael    919 North Market Street, 12th
Inc. and Gabelli Funds, LLC                        Farnan LLP                           J. Farnan                        Floor                                                     Wilmington      DE       19801
FL AG Office                                       Florida Attorney General             Attn Bankruptcy Department       The Capitol PL-01                                         Tallahassee     FL       32399-1050
FDA                                                Food and Drug Administration                                          10903 New Hampshire Ave                                   Silver Spring   MD       20993-0002
Top 30                                             FRESENIUS KABI USA, LLC              Jack C. Silhavy                  Three Corporate Drive                                     Lake Zurich     IL       60047
Committee of Unsecured Creditors                   Gabelli Funds, LLC                   David M. Goldman, Esq.           One Corporate Center                                      Rye             NY       10580
Top 30                                             GDL INTERNATIONAL                    Marcy Enneking                   3715 Beck Rd                                              St Joseph       MO       64506
GA AG Office                                       Georgia Attorney General             Attn Bankruptcy Department       40 Capital Square, SW                                     Atlanta         GA       30334-1300
Counsel to the Ad Hoc Term Lender Group                                                 Attn Scott J. Greenberg,
under their Prepetition Term Loan Facility, Term                                        Steven A. Domanowski,
DIP Lenders, and Stalking Horse Bidder             Gibson, Dunn & Crutcher LLP          Jeremy D. Evans                  200 Park Avenue                                           New York        NY       10166
                                                   Greenberg, Whitcombe, Takeuchi &                                      21515 Hawthorne Blvd., Suite
Counsel to Senju Pharmaceutical Co., Ltd.          Gibson, LLP                          Derrick K. Takeuchi              450                                                       Torrance        CA       90503
HI AG Office                                       Hawaii Attorney General              Attn Bankruptcy Department       425 Queen Street                                          Honolulu        HI       96813
                                                   HEALTH TRUST PURCHASING                                               1100 Dr Martin L King JR Blvd
Top 30                                             GROUP                                Chris Little                     Ste 1100                                                  Nashville       TN       37203
Counsel to Thermo Fisher Scientific                Hiller Law, LLC                      Adam Hiller                      1500 N. French Street                                     Wilmington      DE       19801
                                                                                                                         500 WEST MAIN STREET
Top 30                                             HUMANA PHARMACY SOLUTIONS            Mike Vezza                       7TH FLOOR                                                 LOUISVILLE      KY       40202
                                                                                                                         700 W. Jefferson Street Suite
ID AG Office                                       Idaho Attorney General               Attn Bankruptcy Department       210                           PO Box 83720                Boise           ID       83720-0010
IL AG Office                                       Illinois Attorney General            Attn Bankruptcy Department       James R. Thompson Ctr         100 W. Randolph St.         Chicago         IL       60601
                                                                                                                                                       302 West Washington
IN AG Office                                       Indiana Attorney General             Attn Bankruptcy Department       Indiana Govt Center South     St 5th Fl                   Indianapolis    IN       46204
IRS                                                Internal Revenue Service             Attn Susanne Larson              31 Hopkins Plz Rm 1150                                    Baltimore       MD       21201
                                                                                        Centralized Insolvency
IRS                                                Internal Revenue Service             Operation                        PO Box 7346                                               Philadelphia    PA       19101-7346
IA AG Office                                       Iowa Attorney General                Attn Bankruptcy Department       Hoover State Office Bldg        1305 E. Walnut Street     Des Moines      IA       50319

Proposed Co-Counsel to the Official Committee                                           William A. Williams, Landon S.
of Unsecured Creditors                            Jenner & Block LLP                    Raiford, Catherine L. Steege   353 North Clark Street                                      Chicago         IL       60654-3456
KS AG Office                                      Kansas Attorney General               Attn Bankruptcy Department     120 SW 10th Ave., 2nd Fl                                    Topeka          KS       66612-1597
Counsel to Eric Hestrup, et al., and the Putative                                                                      150 North Riverside Plaza,
Classes                                           Keller Lenkner LLC                    Ashley Keller, Seth Meyer      Suite 4270                                                  Chicago         IL       60606
                                                                                                                                                         Capitol Building, Suite
KY AG Office                                       Kentucky Attorney General            Attn Bankruptcy Department       700 Capitol Avenue              118                       Frankfort       KY       40601-3449



   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                                             Page 2 of 5
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             71 of
                                                                                                                                71432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3573


                                                                                                                Exhibit I
                                                                                                         Core/2002 Service List
                                                                                                        Served via First Class Mail


                   Description                                 CreditorName                   CreditorNoticeName                    Address1                  Address2               City         State       Zip         Country
                                                                                                                         Groupe Unither Espace          151 Rue Andre
Top 30                                              LABORATOIRE UNITHER                   Eric Goupil                    Industriel Nord                Durouchez               Amiens                    80 80080     France
                                                                                                                         919 North Market Street, Suite
Counsel for J. Knipper and Company, Inc.            Law Office of Susan E. Kaufman, LLC Susan E. Kaufman                 460                                                    Wilmington       DE       19801
                                                                                                                         800 South Frederick Avenue
Top 30                                              LEADIANT BIOSCIENCES INC              Michael Minarich               Suite 300                                              Gaithersburg     MD       20877
LA AG Office                                        Louisiana Attorney General            Attn Bankruptcy Department     1885 North Third Street                                Baton Rouge      LA       70802

Counsel to AQR Funds - AQR Multi-Strategy
Alternative Fund, AQR Absolute Return Master
Account L.P., AQR DELTA Sapphire Fund, L.P.,
AQR DELTA XN Master Account, L.P., AQR
Funds; AQR Diversified Arbitrage Fund, CNH
Master Account, L.P., LUMYNA ; AQR Global
Relative Value UCITS Fund, AQR DELTA
Master Account, L.P., AQR Global Alternative
Premia Master Account, L.P., Magnetar
Constellation Fund II-PRA LP, Magnetar
Systematic Multi-Strategy Master Fund Ltd,
Magnetar PRA Master Fund Ltd, Magnetar
MSW Master Fund Ltd, MProved Systematic
Merger Arbitrage Fund, MProved Systematic
Multi-Strategy Fund, AMX Master – Magnetar –
Passive Risk Arbitrage, Blackstone Alternative
Multi-Strategy Sub Fund IV LLC, Blackstone
Diversified Multi-Strategy Fund, Manikay Master                                           Lawrence M. Rolnick, Esq.,
Fund, LP, Manikay Merger Fund, LP, Twin                                                   Michael J. Hampson, Esq.,
Master Fund, Ltd., Twin Opportunities Fund, LP,                                           Wojciech F. Jung, Esq.,
and Twin Securities, Inc; and Opt-Out Plaintiffs. Lowenstein Sandler LLP                  Michael Savetsky, Esq.         1251 Avenue of the Americas                            New York         NY       10020
                                                                                                                         28400 Northwestern Hwy., 2nd
Counsel for Premier Group                           Maddin, Hauser, Roth & Heller, P.C.   Earle I. Erman                 Floor                                                  Southfield       MI       48034
ME AG Office                                        Maine Attorney General                Attn Bankruptcy Department     6 State House Station                                  Augusta          ME       04333
MD AG Office                                        Maryland Attorney General             Attn Bankruptcy Department     200 St. Paul Place                                     Baltimore        MD       21202-2202
MA AG Office                                        Massachusetts Attorney General        Attn Bankruptcy Department     One Ashburton Place                                    Boston           MA       02108-1518
Committee of Unsecured Creditors                    McKesson Corporation                  Ben Carlsen, Esq.              1564 Northeast Expressway                              Atlanta          GA       30329
Top 30                                              MCKESSON CORPORATION                  John Pulido Johnson            6535 N. State Highway 161                              Irving           TX       75039
MI AG Office                                        Michigan Attorney General             Attn Bankruptcy Department     525 W. Ottawa St.            P.O. Box 30212            Lansing          MI       48909
MN AG Office                                        Minnesota Attorney General            Attn Bankruptcy Department     445 Minnesota St Suite 1400                            St Paul          MN       55101-2131
MS AG Office                                        Mississippi Attorney General          Attn Bankruptcy Department     Walter Sillers Building      550 High St Ste 1200      Jackson          MS       39201
MO AG Office                                        Missouri Attorney General             Attn Bankruptcy Department     Supreme Court Bldg           207 W. High St.           Jefferson City   MO       65101
                                                                                          Steven A. Ginther Bankruptcy
Counsel to Missouri Department of Revenue           Missouri Department of Revenue        Unit                           PO Box 475                                             Jefferson City   MO       65105-0475
MT AG Office                                        Montana Attorney General              Attn Bankruptcy Department     Justice Bldg                   215 N. Sanders 3rd Fl   Helena           MT       59620-1401
Counsel to Eric Hestrup, et al., and the Putative                                                                        76 South Laura Street, Suite
Classes                                             Morgan & Morgan                       James Young                    1100                                                   Jacksonville     FL       32202
Counsel to Eric Hestrup, et al., and the Putative                                                                        201 North Franklin Street, 7th
Classes                                             Morgan & Morgan                       Juan R. Martinez               Floor                                                  Tampa            FL       33602
Top 30                                              MORRIS & DICKSON CO LTD               Paul Dickson                   10301 Highway 1 South                                  Shreveport       LA       71115
NE AG Office                                        Nebraska Attorney General             Attn Bankruptcy Department     2115 State Capitol             P.O. Box 98920          Lincoln          NE       68509
NV AG Office                                        Nevada Attorney General               Attn Bankruptcy Department     Old Supreme Ct. Bldg.          100 N. Carson St        Carson City      NV       89701
NH AG Office                                        New Hampshire Attorney General        Attn Bankruptcy Department     33 Capitol St.                                         Concord          NH       03301




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                                           Page 3 of 5
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         72 of
                                                                                                                            72432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3574


                                                                                                             Exhibit I
                                                                                                      Core/2002 Service List
                                                                                                     Served via First Class Mail


                   Description                              CreditorName                  CreditorNoticeName                   Address1                      Address2           City       State       Zip        Country
                                                                                                                     Richard J. Hughes Justice       25 Market St PO Box
NJ AG Office                                    New Jersey Attorney General           Attn Bankruptcy Department     Complex                         080                   Trenton         NJ      08625-0080
NM AG Office                                    New Mexico Attorney General           Attn Bankruptcy Department     408 Galisteo St                 Villagra Building     Santa Fe        NM      87501

NY AG Office                                    New York Attorney General             Attn Bankruptcy Department     Office of the Attorney General The Capitol, 2nd Fl.   Albany          NY      12224-0341
NC AG Office                                    North Carolina Attorney General       Attn Bankruptcy Department     9001 Mail Service Center                              Raleigh         NC      27699-9001
ND AG Office                                    North Dakota Attorney General         Attn Bankruptcy Department     600 E. Boulevard Ave.          Dept 125               Bismarck        ND      58505-0040
                                                                                                                     2001 PENNSYLVANIA                                     WASHINGTO
Top 30                                          NSF HEALTH SCIENCES LLC               Maxine Fritz                   AVENUE STE 950                                        N               DC      20006
Counsel for AFSCME District Council 47 Health
and Welfare Fund, 1199SEIU National Benefit
Fund, 1199SEIU Greater New York Benefit
Fund, 1199SEIU National Benefit Fund for
Home Care Workers, and 1199SEIU Licensed        Obermayer Rebmann Maxwell &                                                                          Centre Square West,
Practical Nurses Welfare Fund                   Hippel LLP                            Edmond M. George               1500 Market Street              Suite 3400            Philadelphia    PA      19102
Counsel for AFSCME District Council 47 Health
and Welfare Fund, 1199SEIU National Benefit
Fund, 1199SEIU Greater New York Benefit
Fund, 1199SEIU National Benefit Fund for
Home Care Workers, and 1199SEIU Licensed        Obermayer Rebmann Maxwell &                                          123 S. Justison Street Suite
Practical Nurses Welfare Fund                   Hippel LLP                            Leslie B. Spoltore             100                                                   Wilmington      DE      19801-5364
Counsel to Unclaimed Property Division of the   Office of the Attorney General of     Jason B. Binford, Layla D.     Bankruptcy & Collections        P. O. Box 12548- MC
Texas Comptroller of Public Accounts            Texas                                 Milligan                       Division                        008                   Austin          TX      78711-2548
                                                Office of the United States Trustee
US Trustee for District of DE                   Delaware                              Jane Leamy                     844 King St Ste 2207            Lockbox 35            Wilmington      DE      19899-0035
OH AG Office                                    Ohio Attorney General                 Attn Bankruptcy Department     30 E. Broad St. 14th Fl                               Columbus        OH      43215-0410

OK AG Office                                    Oklahoma Attorney General             Attn Bankruptcy Department     313 NE 21st St                                        Oklahoma City   OK      73105
Top 30                                          OPTISOURCE LLC                        Matt Adams                     7500 Flying Cloud Dr                                  Eden Prairie    MN      55344
Top 30                                          OPTUMRX INC                           Kent Rogers                    2858 Loker Ave E Ste 100                              Carlsbad        CA      92010
OR AG Office                                    Oregon Attorney General               Attn Bankruptcy Department     1162 Court St. NE                                     Salem           OR      97301-4096
                                                Paul, Weiss, Rifkind, Wharton &
Counsel for Fresenius Kabi AG                   Garrison LLP                          Claudia R. Tobler, Esq         2001 K Street, NW                                     Washington      DC      20006
                                                Paul, Weiss, Rifkind, Wharton &       Lewis R. Clayton, Esq., Kelley
Counsel for Fresenius Kabi AG                   Garrison LLP                          A. Cornish, Esq.               1285 Avenue of the Americas                           New York        NY      10019
Top 30                                          PD SUB LLC                            Brian Scanlan                  2629 S Hanley Rd                                      St Louis        MO      63144

PA AG Office                                    Pennsylvania Attorney General         Attn Bankruptcy Department     16th Floor, Strawberry Square                         Harrisburg      PA      17120
                                                                                      L. Katherine Good, Aaron H.    1313 N. Market Street, 6th
Counsel for Fresenius Kabi AG                   Potter Anderson & Corroon LLP         Stulman                        Floor                                                 Wilmington      DE      19801-3700
PR AG Office                                    Puerto Rico Attorney General                                         PO Box 902192                                         San Juan        PR      00902-0192
RI AG Office                                    Rhode Island Attorney General         Attn Bankruptcy Department     150 S. Main St.                                       Providence      RI      02903
                                                                                                                     2 Tower Center Blvd., Suite
Committee of Unsecured Creditors                Rising Pharma Holdings, Inc.          Dipesh Patel                   1401                                                  East Brunswick NJ       08816
                                                                                                                     18 Columbia Turnpike, Suite
Counsel to Quantic Group, Ltd.                  Saiber LLC                            John M. August                 200                                                   Florham Park    NJ      07932
Counsel to U.S. Consults, LLC                   Sam L. Jenkins, Jr., APLC             Sam L. Jenkins, Jr.            2419 Kings Highway                                    Shreveport      LA      71103
                                                                                                                                                     Kta-Ku Grand Front
Top 30                                        Santen Pharmaceutical Co Ltd            Ken Araki                      4-20, Ofukacho                  Osaka Tower A         Osaka                   JP 530-8552 Japan
Proposed Co-Counsel to the Official Committee                                                                        1201 N. Market Street, Suite
of Unsecured Creditors                        Saul Ewing Arnstein & Lehr LLP          Mark Minuti                    2300                                                  Wilmington      DE      19801




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                                        Page 4 of 5
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             73 of
                                                                                                                                73432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3575


                                                                                                                 Exhibit I
                                                                                                          Core/2002 Service List
                                                                                                         Served via First Class Mail


                   Description                                 CreditorName                   CreditorNoticeName                       Address1                    Address2                City        State       Zip      Country
                                                                                         G Jeffrey Boujoukos Regional
SEC Regional Office                                 Securities & Exchange Commission     Director                            1617 JFK Boulevard Ste 520                               Philadelphia     PA      19103
SEC Headquarters                                    Securities & Exchange Commission     Secretary of the Treasury           100 F St NE                                              Washington       DC      20549
                                                    Securities & Exchange Commission
SEC Regional Office                                 NY Office                            Marc Berger Regional Director Brookfield Place                     200 Vesey St, Ste 400     New York         NY      10281-1022
                                                                                                                        16200 Addison Road, Suite
Counsel for DP West Lake at Conway, LLC             Singer & Levick, P.C.                Michelle E. Shriro, Esq.       140                                                       Addison              TX      75001
                                                                                                                        Rembert C. Dennis Office            1000 Assembly St Room
SC AG Office                                        South Carolina Attorney General      Attn Bankruptcy Department     Bldg.                               519                   Columbia             SC      29201
SD AG Office                                        South Dakota Attorney General        Attn Bankruptcy Department     1302 East Highway 14                Suite 1               Pierre               SD      57501-8501
Counsel to Eric Hestrup, et al., and the Putative                                        Joseph H. Huston, Jr., David 919 North Market Street, 13th
Classes                                             Stevens & Lee, P.C.                  W. Giattino                    Floor                                                         Wilmington       DE      19801
Counsel to Eric Hestrup, et al., and the Putative                                        Nicholas F. Kajon, Constantine 485 Madison Avenue, 20th
Classes                                             Stevens & Lee, P.C.                  D. Pourakis                    Floor                                                         New York         NY      10022
Top 30                                              TARGET CORPORATION                   Becky Fait                     1000 Nicollet Mall                                            Minneapolis      MN      55403
TN AG Office                                        Tennessee Attorney General           Attn Bankruptcy Department     425 5th Avenue North                                          Nashville        TN      37243
TX AG Office                                        Texas Attorney General               Attn Bankruptcy Department     300 W. 15th St                                                Austin           TX      78701
Counsel to Quantic Group, Ltd., PH Conway                                                Frederick B. Rosner, Jason A. 824 N. Market Street, Suite
LLC and Opt-Out Plaintiffs                          The Rosner Law Group LLC             Gibson                         810                                                           Wilmington       DE      19801
Top 30                                              Thermo Fisher Scientific             Isabelle Lafosse               168 Third Avenue                                              Waltham          MA      02451
                                                                                         Sloane B. O’Donnell, Jordan S.
Counsel to Thermo Fisher Scientific                 Tucker Arensberg                     Blask                          1500 One PPG Place                                            Pittsburgh       PA      15222
                                                                                         David C. Weiss c/o Ellen
US Attorneys Office                                 US Attorney for Delaware             Slights                        1007 Orange St Ste 700              PO Box 2046               Wilmington       DE      19899-2046
                                                                                                                                                            350 North State Street,
UT AG Office                                        Utah Attorney General                Attn Bankruptcy Department          Utah State Capitol Complex     Suite 230                 Salt Lake City   UT      84114-2320
VT AG Office                                        Vermont Attorney General             Attn Bankruptcy Department          109 State St.                                            Montpelier       VT      05609-1001
VA AG Office                                        Virginia Attorney General            Attn Bankruptcy Department          202 North Ninth St                                       Richmond         VA      23219
                                                                                                                             290 East John Carpenter
Top 30                                              Vizient Inc                          Gloria Sumler                       Freeway                                                  Irving           TX      75062
Committee of Unsecured Creditors                    Walgreen Co.                         Darin Osmond, Esq.                  104 Wilmot Rd, 4th Floor       MS 144P                   Deerfield        IL      60015
Top 30                                              WALGREENS                            Zachary Mikulak                     108 Wilmot Rd                                            Deerfield        IL      60015
Top 30                                              WALMART                              Dick Derks                          702 Southwest 8th St                                     Bentonville      AR      72716
WA AG Office                                        Washington Attorney General          Attn Bankruptcy Department          1125 Washington St SE          PO Box 40100              Olympia          WA      98504-0100
                                                                                                                                                            1900 Kanawha Blvd.,
WV AG Office                                        West Virginia Attorney General        Attn Bankruptcy Department         State Capitol Bldg 1 Rm E-26   East                      Charleston       WV      25305
Counsel to the Prepetition Term Loan Agent and      Wilmer Cutler Pickering Hale and Dorr
DIP Agent                                           LLP                                   Attn Andrew Goldman                7 World Trade Center           250 Greenwich Street      New York         NY      10007
Counsel to the Prepetition Term Loan Agent and      Wilmer Cutler Pickering Hale and Dorr
DIP Agent                                           LLP                                   Benjamin W. Loveland, Esq.         60 State Street                                          Boston           MA      02109

Successor Administrative Agent under the Term       Wilmington Savings Fund Society,
Loan Credit Agreement (the "Term Loan Agent")       FSB                                  Attn Geoffrey J. Lewis              500 Delaware Avenue                                      Wilmington       DE      19801
WI AG Office                                        Wisconsin Attorney General           Attn Bankruptcy Department          Wisconsin Dept. of Justice     114 East, State Capitol   Madison          WI      53707-7857
WY AG Office                                        Wyoming Attorney General             Attn Bankruptcy Department          2320 Capitol Avenue            Kendrick Building         Cheyenne         WY      82002
                                                                                         Robert S. Brady, Esq., Robert
Counsel to the Prepetition Term Loan Agent and Young Conaway Stargatt & Taylor,          F. Poppiti, Jr., Esq., Allison S.   Rodney Square, 1000 North
DIP Agent and Ad Hoc Term Lender Group         LLP                                       Mielke, Esq.                        King Street                                              Wilmington       DE      19801




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                                              Page 5 of 5
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            74 of
                                                               74432
                                                                  of 387
                                                                      PageID #: 3576




                              Exhibit J
                                Case 1:20-cv-01254-MN
                                           Case 20-11177-KBO
                                                       DocumentDoc
                                                                5-58
                                                                   363Filed
                                                                          Filed
                                                                             10/02/20
                                                                                07/20/20
                                                                                       Page
                                                                                          Page
                                                                                            75 of
                                                                                               75432
                                                                                                  of 387
                                                                                                      PageID #: 3577
                                                                                              Exhibit J
                                                                                  Class 4 and 7 Voting Notice Parties
                                                                                      Served via First Class Mail


             CreditorName                             CreditorNoticeName                          Address1                     Address2            Address3            City        State      Zip
AMX Master - Magnetar - Passive Risk       Andrew Dylan Campbell, John Blair                                            100 North Riverside
Arbitrage                                  Haarlow Jr.                                 Novack & Macey LLP               Plaza                                      Chicago        IL       60606
                                           Jacob Buchdahl, Arun Subramanian, Mark                                       1301 Avenue of the
AQR Absolute Return Master Account, L.P.   Hatch-Miller                                Susman Godfrey LLP               Americas, 32nd Floor                       New York       NY       10017
                                                                                                                        50 East Washington
AQR Absolute Return Master Account, L.P.   Suyash Agrawal                              Massey & Gail LLP                Street, Suite 400                          Chicago        IL       60602
                                           Samuels, Miller, Schroeder, Jackson and
Bodine Electric of Decatur                 Sly, LLP                                    Edward Q. Costa                  131B South Vine Street                     Arthur         IL       61911
                                                                                                                        222 Delaware Avenue,
Douglas Pharmaceuticals America Limited    Eckert Seamans Cherin & Mellott, LLC        Tara L. Lattomus, Esq.           7th Floor                                  Wilmington     DE       19801
                                                                                                                        Two Liberty Place,     50 South 16th
Douglas Pharmaceuticals America Limited    Eckert Seamans Cherin & Mellott, LLC        Gary M. Schildhorn Esq.          22nd Floor             Street              Philadelphia   PA       19102
                                           Andrew Dylan Campbell, John Blair                                            100 North Riverside
Fir Tree Value Master Fund LP              Haarlow Jr.                                 Novack & Macey LLP               Plaza                                      Chicago        IL       60606

                                           Donald J. Wolfe, Jr., Michael A. Pittenger,
                                           T. Brad Davey, Jacob R. Kirkham, Elizabeth                                                        Hercules Plaza, 6th
Fresenius Kabi AG                          M. Taylor, Matthew F. Davis                 Potter Anderson & Corroon LLP 1313 N. Market Street Floor                   Wilmington     DE       19801
                                                                                                                     1201 N Market St Ste
Fresenius Kabi AG                          Ryan P. Newell, Esquire                     Connolly Gallagher, LLP       2000                                          Wilmington     DE       19801-1165
                                           Samuel T. Hirzel, EsquireElizabeth A.       Heyman Enerio Gattuso &       300 Delaware Avenue,
Fresenius Kabi AG                          DeFelice, Esquire                           Hirzel LLP                    Suite 200                                     Wilmington     DE       19801
                                                                                       Hank Hoffman, Assistant Vice
Hartford Fire Insurance Company            Hartford Fire Insurance Company             President                     One Hartford Plaza                            Hartford       CT       06155
Hartford Fire Insurance Company            THE HARTFORD                                                              PO BOX 660916                                 DALLAS         TX       75266-0916
                                           Andrew Dylan Campbell, John Blair                                         100 North Riverside
Manikay Master Fund, LP                    Haarlow Jr.                                 Novack & Macey LLP            Plaza                                         Chicago        IL       60606
                                                                                                                     150 E. Gay Street, 21st
Ohio Department of Taxation                Attorney General of the State of Ohio                                     Floor                                         Columbus       OH       43215
                                           Andrew Dylan Campbell, John Blair                                         100 North Riverside
Twin Master Fund, Ltd.                     Haarlow Jr.                                 Novack & Macey LLP            Plaza                                         Chicago        IL       60606
                                                                                                                     3890 W. Northwest
U.S. Consults, LLC                         Paul Khanton                                                              Hwy, Ste 600                                  Dallas         TX       75220
Unither Manufacturing LLC                  Unither Manufacturing, LLC                                                755 Jefferson Road                            Rochester      NY       14623




   In re Akorn, Inc. et al.
   Case No. 20-11177                                                                         Page 1 of 1
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            76 of
                                                               76432
                                                                  of 387
                                                                      PageID #: 3578




                             Exhibit K
     Case 1:20-cv-01254-MN
                Case 20-11177-KBO
                            DocumentDoc
                                     5-58
                                        363Filed
                                               Filed
                                                  10/02/20
                                                     07/20/20
                                                            Page
                                                               Page
                                                                 77 of
                                                                    77432
                                                                       of 387
                                                                           PageID #: 3579
                                                                            Exhibit K
                                                                      Core/2002 Service List
                                                                     Served via Electronic Mail


                    Description                                Creditor Name                 Creditor Notice Name                           Email

AK AG Office                                         Alaska Attorney General              Attn Bankruptcy Department      attorney.general@alaska.gov
                                                                                          Kyle Templeton; Gabrielle       kyltempl@amazon.com;
Top 30                                               AMAZON.COM SERVICES INC              Lewnes                          abboudg@amazon.com
                                                     AMERISOURCEBERGEN GLOBAL
Top 30                                               SERVICES                 Heather Odenwelder                          HOdenwelder@amerisourcebergen.com
Top 30                                               AMRI RENSSELAER INC      Steve Lichter                               steve.lichter@amriglobal.com

AZ AG Office                                         Arizona Attorney General             Attn Bankruptcy Department      AGInfo@azag.gov

AR AG Office                                         Arkansas Attorney General            Attn Bankruptcy Department      oag@ArkansasAG.gov
Counsel for Iron Mountain Information
Management, Inc.                                     Bartlett Hackett Feinberg P.C.       Frank F. McGinn                 ffm@bostonbusinesslaw.com
                                                                                          Scott D. Cousins, Scott D.      scousins@bayardlaw.com;
Counsel to Senju Pharmaceutical Co., Ltd.            Bayard, P.A.                         Jones                           sjones@bayardlaw.com
Top 30                                               BERLIN PACKAGING LLC                 Andrew Berlin                   andrew.berlin@berlinpackaging.com
Counsel to United States Pharmacopeia                Blakeley LLP                         Scott E. Blakeley               SEB@BlakeleyLLP.com
Counsel to NSF Health Sciences, LLC                  Bodman PLC                           Ralph E. McDowell               rmcdowell@bodmanlaw.com
Counsel to McKesson Corporation, on behalf of
itself and Certain Corporate Affiliates and          Buchalter, a Professional
ClarusOne Sourcing Services LLP                      Corporation                          Jeffrey K. Garfinkle, Esq       jgarfinkle@buchalter.com
                                                     Buchalter, a Professional
Counsel for Oracle America, Inc.                     Corporation                          Shawn M. Christianson           schristianson@buchalter.com
Top 30                                               CARDINAL HEALTH                      Kelli Jones                     kelli.jones@cardinalhealth.com

Top 30                                               CATALENT PHARMA SOLUTIONS Shaun Tooker                               Shaun.Tooker@catalent.com
                                                     CLARUSONE SOURCING
Top 30                                               SERVICES LLP              Sarah O Larson                             sarah.larson@clarusonesourcing.com

CT AG Office                                         Connecticut Attorney General         Attn Bankruptcy Department      attorney.general@ct.gov
Top 30                                               CVS Health Corporation               Scott Griffin                   Scott.Griffin@CVSHealth.com
DE AG Office                                         Delaware Attorney General            Kathy Jennings                  attorney.general@state.de.us
DE DOJ                                               Delaware Dept of Justice             Attn Bankruptcy Dept            attorney.general@delaware.gov
                                                                                          Division of Corporations
DE Secretary of State                                Delaware Secretary of State          Franchise Tax                   dosdoc_bankruptcy@state.de.us
DE State Treasury                                    Delaware State Treasury                                              statetreasurer@state.de.us
                                                     DEPARTMENT OF VETERANS
Top 30                                               AFFAIRS                              Erik Boehmke                    ERIK.BOEHMKE@VA.GOV
                                                     District of Columbia Attorney
DC AG Office                                         General                              Attn Bankruptcy Department      oag@dc.gov
                                                     DOUGLAS PHARMACEUTICALS
Top 30                                               AMERICA LIMITED                      Kent Durbin                     kentd@douglas.co.nz
                                                     Douglas Pharmaceuticals America
Committee of Unsecured Creditors                     Ltd.                                 Kent Durbin                     kentd@douglas.co.nz
Counsel to Catalent Pharma Solutions LLC             Duane Morris LLP                     Keri L. Wintle, Esq.            KLWintle@duanemorris.com
Counsel to Catalent Pharma Solutions LLC             Duane Morris LLP                     Sommer L. Ross, Esq.            SLRoss@duanemorris.com
Top 30                                               EAGLE PHARMACY LLC                   Stacy Huss                      shuss@eaglesfp.com
                                                     Eckert Seamans Cherin & Mellott,
Counsel to DXC Technology Services, LLC              LLC                                  Christopher L. Perkins          cperkins@eckertseamans.com
                                                     Eckert Seamans Cherin & Mellott,
Counsel for Douglas Pharmaceuticals, Ltd             LLC                                  Gary M. Schildhorn, Esq.        gschildhorn@eckertseamans.com
                                                     Eckert Seamans Cherin & Mellott,
Counsel for Douglas Pharmaceuticals, Ltd             LLC                                  Tara L. Lattomus, Esq.          tlattomus@eckertseamans.com
Counsel to Gabelli & Co. Investment Advisors, Inc.
and Gabelli Funds, LLC                             Entwistle & Cappucci LLP               Attn Andrew Entwistle           aentwistle@entwistle-law.com
Counsel to Gabelli & Co. Investment Advisors, Inc.
and Gabelli Funds, LLC                             Entwistle & Cappucci LLP               Attn Joshua K. Porter           jporter@entwistle-law.com
                                                                                          Jason Parrish; Lynn             JMParrish@express-scripts.com;
Top 30                                               EXPRESS SCRIPTS INC                  Fernandez                       Lynn.Fernandez@econdisc.net
Counsel to Gabelli & Co. Investment Advisors, Inc.                                        Attn Brian E. Farnan, Michael   bfarnan@farnanlaw.com;
and Gabelli Funds, LLC                               Farnan LLP                           J. Farnan                       mfarnan@farnanlaw.com
Top 30                                               FRESENIUS KABI USA, LLC              Jack C. Silhavy                 Jack.Silhavy@fresenius-kabi.com
Committee of Unsecured Creditors                     Gabelli Funds, LLC                   David M. Goldman, Esq.          dgoldman@gabelli.com
Top 30                                               GDL INTERNATIONAL                    Marcy Enneking                  marcy@gdlinternational.com

GA AG Office                                         Georgia Attorney General             Attn Bankruptcy Department      Agcarr@law.ga.gov
Counsel to the Ad Hoc Term Lender Group under                                             Attn Scott J. Greenberg,        sgreenberg@gibsondunn.com;
their Prepetition Term Loan Facility, Term DIP                                            Steven A. Domanowski,           sdomanowski@gibsondunn.com;
Lenders, and Stalking Horse Bidder                   Gibson, Dunn & Crutcher LLP          Jeremy D. Evans                 jevans@gibsondunn.com




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                         Page 1 of 4
     Case 1:20-cv-01254-MN
                Case 20-11177-KBO
                            DocumentDoc
                                     5-58
                                        363Filed
                                               Filed
                                                  10/02/20
                                                     07/20/20
                                                            Page
                                                               Page
                                                                 78 of
                                                                    78432
                                                                       of 387
                                                                           PageID #: 3580
                                                                           Exhibit K
                                                                     Core/2002 Service List
                                                                    Served via Electronic Mail


                    Description                               Creditor Name             Creditor Notice Name                             Email
                                                    Greenberg, Whitcombe, Takeuchi &
Counsel to Senju Pharmaceutical Co., Ltd.           Gibson, LLP                      Derrick K. Takeuchi                dtakeuchi@gwtllp.com

HI AG Office                                        Hawaii Attorney General               Attn Bankruptcy Department    hawaiiag@hawaii.gov
                                                    HEALTH TRUST PURCHASING                                             Thomas.little@healthtrustpg.com;
Top 30                                              GROUP                                 Chris Little                  hpgsvc@healthtrustpg.com
Counsel to Thermo Fisher Scientific                 Hiller Law, LLC                       Adam Hiller                   ahiller@adamhillerlaw.com
                                                    HUMANA PHARMACY
Top 30                                              SOLUTIONS                             Mike Vezza                    MVezza@humana.com
IRS                                                 Internal Revenue Service              Attn Susanne Larson           SBSE.Insolvency.Balt@irs.gov

IA AG Office                                        Iowa Attorney General                 Attn Bankruptcy Department    IDR.Bankruptcy@ag.iowa.gov
                                                                                          William A. Williams, Landon   wwilliams@jenner.com;
Proposed Co-Counsel to the Official Committee of                                          S. Raiford, Catherine L.      lraiford@jenner.com;
Unsecured Creditors                               Jenner & Block LLP                      Steege                        csteege@jenner.com
Counsel to Eric Hestrup, et al., and the Putative                                                                       ack@kellerlenkner.com;
Classes                                           Keller Lenkner LLC                      Ashley Keller, Seth Meyer     sam@kellerlenkner.com
Top 30                                            LABORATOIRE UNITHER                     Eric Goupil                   eric.goupil@unither-pharma.com
                                                  Law Office of Susan E. Kaufman,
Counsel for J. Knipper and Company, Inc.          LLC                                     Susan E. Kaufman              skaufman@skaufmanlaw.com
Top 30                                            LEADIANT BIOSCIENCES INC                Michael Minarich              michael.minarich@leadiant.com

LA AG Office                                        Louisiana Attorney General            Attn Bankruptcy Department    Executive@ag.louisiana.gov

Counsel to AQR Funds - AQR Multi-Strategy
Alternative Fund, AQR Absolute Return Master
Account L.P., AQR DELTA Sapphire Fund, L.P.,
AQR DELTA XN Master Account, L.P., AQR
Funds; AQR Diversified Arbitrage Fund, CNH
Master Account, L.P., LUMYNA ; AQR Global
Relative Value UCITS Fund, AQR DELTA Master
Account, L.P., AQR Global Alternative Premia
Master Account, L.P., Magnetar Constellation Fund
II-PRA LP, Magnetar Systematic Multi-Strategy
Master Fund Ltd, Magnetar PRA Master Fund Ltd,
Magnetar MSW Master Fund Ltd, MProved
Systematic Merger Arbitrage Fund, MProved
Systematic Multi-Strategy Fund, AMX Master –
Magnetar – Passive Risk Arbitrage, Blackstone
Alternative Multi-Strategy Sub Fund IV LLC,
Blackstone Diversified Multi-Strategy Fund,
Manikay Master Fund, LP, Manikay Merger Fund,                                             Lawrence M. Rolnick, Esq.,    lrolnick@lowenstein.com;
LP, Twin Master Fund, Ltd., Twin Opportunities                                            Michael J. Hampson, Esq.,     mhampson@lowenstein.com;
Fund, LP, and Twin Securities, Inc; and Opt-Out                                           Wojciech F. Jung, Esq.,       wjung@lowenstein.com;
Plaintiffs.                                       Lowenstein Sandler LLP                  Michael Savetsky, Esq.        msavetsky@lowenstein.com

Counsel for Premier Group                           Maddin, Hauser, Roth & Heller, P.C. Earle I. Erman                  eerman@maddinhauser.com

MD AG Office                                        Maryland Attorney General             Attn Bankruptcy Department    oag@oag.state.md.us

MA AG Office                                        Massachusetts Attorney General        Attn Bankruptcy Department    ago@state.ma.us
Committee of Unsecured Creditors                    McKesson Corporation                  Ben Carlsen, Esq.             ben.carlsen@mckesson.com
Top 30                                              MCKESSON CORPORATION                  John Pulido Johnson           John.Johnson3@McKesson.com

MI AG Office                                        Michigan Attorney General             Attn Bankruptcy Department    miag@michigan.gov

MO AG Office                                        Missouri Attorney General             Attn Bankruptcy Department attorney.general@ago.mo.gov
                                                                                          Steven A. Ginther Bankruptcy
Counsel to Missouri Department of Revenue           Missouri Department of Revenue        Unit                         deecf@dor.mo.gov
Counsel to Eric Hestrup, et al., and the Putative
Classes                                             Morgan & Morgan                       James Young                   jyoung@forthepeople.com
Counsel to Eric Hestrup, et al., and the Putative
Classes                                             Morgan & Morgan                       Juan R. Martinez              juanmartinez@forthepeople.com
                                                                                                                        pmdjr@morrisdickson.com;
Top 30                                              MORRIS & DICKSON CO LTD               Paul Dickson                  info@morrisdickson.com

NE AG Office                                        Nebraska Attorney General             Attn Bankruptcy Department    ago.info.help@nebraska.gov

NV AG Office                                        Nevada Attorney General               Attn Bankruptcy Department    AgInfo@ag.nv.gov




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                         Page 2 of 4
     Case 1:20-cv-01254-MN
                Case 20-11177-KBO
                            DocumentDoc
                                     5-58
                                        363Filed
                                               Filed
                                                  10/02/20
                                                     07/20/20
                                                            Page
                                                               Page
                                                                 79 of
                                                                    79432
                                                                       of 387
                                                                           PageID #: 3581
                                                                           Exhibit K
                                                                     Core/2002 Service List
                                                                    Served via Electronic Mail


                    Description                               Creditor Name                  Creditor Notice Name                             Email

NH AG Office                                        New Hampshire Attorney General        Attn Bankruptcy Department     attorneygeneral@doj.nh.gov

NC AG Office                                        North Carolina Attorney General       Attn Bankruptcy Department     dlennon@ncdoj.gov

ND AG Office                                        North Dakota Attorney General         Attn Bankruptcy Department     ndag@nd.gov
                                                                                                                         Mfritz@nsf.org;
Top 30                                              NSF HEALTH SCIENCES LLC               Maxine Fritz                   nsfbilling@nsf.org
Counsel for AFSCME District Council 47 Health
and Welfare Fund, 1199SEIU National Benefit
Fund, 1199SEIU Greater New York Benefit Fund,
1199SEIU National Benefit Fund for Home Care
Workers, and 1199SEIU Licensed Practical Nurses     Obermayer Rebmann Maxwell &
Welfare Fund                                        Hippel LLP                            Edmond M. George               edmond.george@obermayer.com
Counsel for AFSCME District Council 47 Health
and Welfare Fund, 1199SEIU National Benefit
Fund, 1199SEIU Greater New York Benefit Fund,
1199SEIU National Benefit Fund for Home Care
Workers, and 1199SEIU Licensed Practical Nurses     Obermayer Rebmann Maxwell &
Welfare Fund                                        Hippel LLP                            Leslie B. Spoltore             leslie.spoltore@obermayer.com
Counsel to Unclaimed Property Division of the       Office of the Attorney General of     Jason B. Binford, Layla D.     jason.binford@oag.texas.gov;
Texas Comptroller of Public Accounts                Texas                                 Milligan                       layla.milligan@oag.texas.gov
                                                    Office of the United States Trustee
US Trustee for District of DE                       Delaware                              Jane Leamy                     jane.leamy@usdoj.com
Top 30                                              OPTISOURCE LLC                        Matt Adams                     optisource.matt@gmail.com
Top 30                                              OPTUMRX INC                           Kent Rogers                    KENT.ROGERS@OPTUM.COM

OR AG Office                                        Oregon Attorney General               Attn Bankruptcy Department     Fred.Boss@doj.state.or.us
                                                    Paul, Weiss, Rifkind, Wharton &
Counsel for Fresenius Kabi AG                       Garrison LLP                          Claudia R. Tobler, Esq         ctobler@paulweiss.com
                                                    Paul, Weiss, Rifkind, Wharton &       Lewis R. Clayton, Esq.,        lclayton@paulweiss.com;
Counsel for Fresenius Kabi AG                       Garrison LLP                          Kelley A. Cornish, Esq.        kcornish@paulweiss.com
Top 30                                              PD SUB LLC                            Brian Scanlan                  bscanlan@particledynamics.com
                                                                                          L. Katherine Good, Aaron H.    kgood@potteranderson.com;
Counsel for Fresenius Kabi AG                       Potter Anderson & Corroon LLP         Stulman                        astulman@potteranderson.com
Committee of Unsecured Creditors                    Rising Pharma Holdings, Inc.          Dipesh Patel                   dpatel@risingpharma.com
Counsel to Quantic Group, Ltd.                      Saiber LLC                            John M. August                 JAugust@saiber.com
Counsel to U.S. Consults, LLC                       Sam L. Jenkins, Jr., APLC             Sam L. Jenkins, Jr.            sam.jenkinslaw@bellsouth.net
Top 30                                              Santen Pharmaceutical Co Ltd          Ken Araki                      ken.araki@santen.com
Proposed Co-Counsel to the Official Committee of
Unsecured Creditors                                 Saul Ewing Arnstein & Lehr LLP   Mark Minuti                  mark.minuti@saul.com
                                                                                     G Jeffrey Boujoukos Regional
SEC Regional Office                                 Securities & Exchange Commission Director                     philadelphia@sec.gov

SEC Headquarters                                    Securities & Exchange Commission      Secretary of the Treasury      SECBankruptcy-OGC-ADO@SEC.GOV
                                                    Securities & Exchange Commission      Marc Berger Regional
SEC Regional Office                                 NY Office                             Director                       bankruptcynoticeschr@sec.gov
Counsel for DP West Lake at Conway, LLC             Singer & Levick, P.C.                 Michelle E. Shriro, Esq.       mshriro@singerlevick.com

SD AG Office                                        South Dakota Attorney General         Attn Bankruptcy Department     atghelp@state.sd.us
Counsel to Eric Hestrup, et al., and the Putative                                         Joseph H. Huston, Jr., David   jhh@stevenslee.com;
Classes                                             Stevens & Lee, P.C.                   W. Giattino                    dwg@stevenslee.com
Counsel to Eric Hestrup, et al., and the Putative                                         Nicholas F. Kajon,             nfk@stevenslee.com;
Classes                                             Stevens & Lee, P.C.                   Constantine D. Pourakis        cp@stevenslee.com
Top 30                                              TARGET CORPORATION                    Becky Fait                     Becky.Fait@target.com
Counsel to Quantic Group, Ltd., PH Conway LLC                                             Frederick B. Rosner, Jason     rosner@teamrosner.com;
and Opt-Out Plaintiffs                              The Rosner Law Group LLC              A. Gibson                      gibson@teamrosner.com
Top 30                                              Thermo Fisher Scientific              Isabelle Lafosse               isabelle.lafosse@thermofisher.com
                                                                                          Sloane B. O’Donnell, Jordan    sodonnell@tuckerlaw.com;
Counsel to Thermo Fisher Scientific                 Tucker Arensberg                      S. Blask                       jblask@tuckerlaw.com
                                                                                          David C. Weiss c/o Ellen
US Attorneys Office                                 US Attorney for Delaware              Slights                        usade.ecfbankruptcy@usdoj.gov

UT AG Office                                        Utah Attorney General                 Attn Bankruptcy Department     uag@utah.gov

VT AG Office                                        Vermont Attorney General              Attn Bankruptcy Department     ago.info@vermont.gov

VA AG Office                                        Virginia Attorney General             Attn Bankruptcy Department     mailoag@oag.state.va.us
Top 30                                              Vizient Inc                           Gloria Sumler                  gloria.sumler@vizientinc.com
Committee of Unsecured Creditors                    Walgreen Co.                          Darin Osmond, Esq.             darin.osmond@walgreens.com


  In re Akorn, Inc. et al.
  Case No. 20-11177                                                         Page 3 of 4
     Case 1:20-cv-01254-MN
                Case 20-11177-KBO
                            DocumentDoc
                                     5-58
                                        363Filed
                                               Filed
                                                  10/02/20
                                                     07/20/20
                                                            Page
                                                               Page
                                                                 80 of
                                                                    80432
                                                                       of 387
                                                                           PageID #: 3582
                                                                       Exhibit K
                                                                 Core/2002 Service List
                                                                Served via Electronic Mail


                    Description                        Creditor Name                    Creditor Notice Name                             Email
Top 30                                           WALGREENS                           Zachary Mikulak                     zachary.mikulak@walgreens.com
Top 30                                           WALMART                             Dick Derks                          DDerks@walmart.com

WA AG Office                                     Washington Attorney General         Attn Bankruptcy Department          emailago@atg.wa.gov

WV AG Office                                     West Virginia Attorney General      Attn Bankruptcy Department          consumer@wvago.gov
Counsel to the Prepetition Term Loan Agent and   Wilmer Cutler Pickering Hale and
DIP Agent                                        Dorr LLP                            Attn Andrew Goldman                 andrew.goldman@wilmerhale.com
Counsel to the Prepetition Term Loan Agent and   Wilmer Cutler Pickering Hale and
DIP Agent                                        Dorr LLP                            Benjamin W. Loveland, Esq.          benjamin.loveland@wilmerhale.com
Successor Administrative Agent under the Term    Wilmington Savings Fund Society,
Loan Credit Agreement (the "Term Loan Agent")    FSB                                 Attn Geoffrey J. Lewis              glewis@wsfsbank.com

WI AG Office                                     Wisconsin Attorney General          Attn Bankruptcy Department          radkeke@doj.state.wi.us

WY AG Office                                     Wyoming Attorney General            Attn Bankruptcy Department          judy.mitchell@wyo.gov
                                                                                     Robert S. Brady, Esq., Robert       rbrady@ycst.com;
Counsel to the Prepetition Term Loan Agent and   Young Conaway Stargatt & Taylor,    F. Poppiti, Jr., Esq., Allison S.   rpoppiti@ycst.com;
DIP Agent and Ad Hoc Term Lender Group           LLP                                 Mielke, Esq.                        amielke@ycst.com




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                    Page 4 of 4
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            81 of
                                                               81432
                                                                  of 387
                                                                      PageID #: 3583




                              Exhibit L
  Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                         DocumentDoc
                                  5-58
                                     363Filed
                                            Filed
                                               10/02/20
                                                  07/20/20
                                                         Page
                                                            Page
                                                              82 of
                                                                 82432
                                                                    of 387
                                                                        PageID #: 3584
                                                   Exhibit L
                                                 Creditor Matrix
                                            Served via Electronic Mail
               Creditor Name                      Creditor Notice Name                       Email
   Finnish Patent and Registration Office   Director General Mr. Antti Riivari   registry@prh.fi
   MSC INDUSTRIAL SUPPLY CO                                                      ORDERS@MSDIRECT.COM




In re Akorn, Inc. et al.
Case No. 20-11177                                  Page 1 of 1
Case 1:20-cv-01254-MN
           Case 20-11177-KBO
                       DocumentDoc
                                5-58
                                   363Filed
                                          Filed
                                             10/02/20
                                                07/20/20
                                                       Page
                                                          Page
                                                            83 of
                                                               83432
                                                                  of 387
                                                                      PageID #: 3585




                             Exhibit M
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     84 of
                                                                                                                        84432
                                                                                                                           of 387
                                                                                                                               PageID #: 3586


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                CreditorName                  CreditorNoticeName                     Address1                           Address2           Address3            City    State       Zip         Country
10 Edison Street LLC                                                     369 Bayview Avenue                                                           Amityville      NY       11701
13 Edison Street LLC                                                     369 Bayview Avenue                                                           Amityville      NY       11701
1844CARKEYZ LLC                                                          PO BOX 7339                                                                  NEW BRUNSWICK   NJ       08902-7339
1SEO TECHNOLOGIES INC                                                    1414 RADCLIFFE STREET               SUITE 300B                               BRISTOL         PA       19007
1WorldSync, Inc.                                                         DEPT 781341                         PO BOX 78000                             DETROIT         MI       48278-1341
20/20 EYECARE                            SHEFFIELD DAVID S               2464 W MAIN ST                      SUITE 3                                  DOTHAN          AL       36301
20/20 VISION CTR                         EILEEN M WEITZEL                3740 S MEMORIAL DR #A                                                        GREENVILLE      NC       27834
                                         C/O EMERALD
                                         PROFESSIONAL
275 Pierce St. LLC                       PROTECTION PROD                 285 PIERCE ST                                                                SOMERSET        NJ       08873
                                         c/o Emerald Professional
275 Pierce St., LLC                      Protection Products             285 Pierce St.                                                               Somerset        NJ       08873
360A RF                                                                  4 EXECUTIVE PLAZA                                                            YONKERS         NY       10701
3D EXHIBITS INC                                                          800 ALBION AVE                                                               SCHAUMBURG      IL       60193

                                         Attn Silvia Perez, Vice President
3M Drug Delivery Systems                 and General Manager               3M Corporate Headquarters         3M Center                                St. Paul        MN       55144-1000
3M Pharmaceuticals                                                         19901 NORDJOFF                    LISA MILLER REPAS                        NORTHRIDGE      CA       91328
4 YOUR EYES LLC                                                            PO BOX 9008                       DBA EYECARE 20/20                        MANDEVILLE      LA       70470
40/86 ADVISORS INC - AS AGT
4IMPRINT INC                                                             101 COMMERCE STREET                                                          OSHKOSH         WI       54901
8TH AVE OPHTHALMOLOGY PC                 MAN KATHY KWOK FUN              757 55 STREET                                                                BROOKLYN        NY       11220
A & R DOOR SERVICE INC                                                   5500 50TH ST                                                                 KENOSHA         WI       53144
                                                                                                                                                      NORTH
A CENTER FOR VISION CARE                                                 4418 VINELAND AVE                   STE 106                                  HOLLYWOOD       CA       91602-2159
A DUIE PYLE INC                                                          PO BOX 564                                                                   WEST CHESTER    PA       19381-0564
A FONTANA & SONS CONSTRUCTION LLC                                        11 CAMBRIDGE COURT                                                           MANALAPAN       NJ       07726
A&M INDUSTRIAL SUPPLY                                                    PO BOX 1044                                                                  RAHWAY          NJ       07065
A. MENARINI ASIA-PACIFIC HOLDINGS PTE.                                                                 #08-32 MAPLETREE
LTD.                                                                     30 PASIR PANJANG ROAD         BUSINESS CITY                                                           117440       SINGAPORE
                                                                                                       ABOU JAOUDE STREET EL
A.M.G. Medical S.A.L                                                     5TH FLR PHILIPPE EL HAJJ BLDG AAMARIYE                                       FANAR                                 LEBANON
AAA APPLIANCE SERVICE CENTER                                             PO BOX 681501                                                                SCHAUMBURG      IL       60168-1501
AABERG THOMAS M JR                                                       Address Redacted
                                                                         9920 CORPORATE CAMPUS
AAF INTERNATIONAL                                                        DRIVE                         SUITE 2200                                     LOUISVILLE      KY       40223-5000
AAIPharma Services Corp.                                                 PO BOX 603059                                                                CHARLOTTE       NC       28260-3059
Aaron Aubrey Cartee                                                      Address Redacted
AARON C JOSTES                                                           Address Redacted
Aaron Dale Brumfield                                                     Address Redacted
Aaron J Willis                                                           Address Redacted
Aaron M Frazier                                                          Address Redacted
Aaron R Rosa                                                             Address Redacted
Aaron Tatro                                                              Address Redacted
Aaron Taylor                                                             Address Redacted
Abax Corporate Services Ltd                                              6TH FLOOR TOWER A             EBENE                                          1 CYBERCITY                           MAURITIUS
ABBOTT AMY MARIE                         MAINE MALL EYE CARE             Address Redacted
                                         Gabor Balassa and Casey R.
ABBOTT LABORATORIES, INC.                Fronk                           KIRKLAND & ELLIS, LLP               300 N. LaSalle                           Chicago         IL       60654
                                         Michael W. McKay, Barry W.      Stone Pigman Walther Wittmann,
ABBOTT LABORATORIES, INC.                Ashe, John P. Farnsworth        LLC                                 301 Main Street, Suite 1150              Baton Rouge     LA       70825
ABBOTT NORTHWESTERN/ALLINA                                               PO BOX 1583                                                                  MINNEAPOLIS     MN       55407
ABC PM LLC                                                               2425 46TH STREET                                                             ASTORIA         NY       11103
Abdul Jabbar                                                             Address Redacted
Abel Granados                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 1 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       85 of
                                                                                                                          85432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3587


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                CreditorName                    CreditorNoticeName                Address1                           Address2      Address3                 City    State       Zip          Country
Abel Jose Davila                                                       Address Redacted
ABF FREIGHT SYSTEM INC                                                 12020 128TH ST                                                             KENOSHA          WI       53142-7340
ABHAY PAWAR                                                            Address Redacted
ABILENE EYE INSTITUTE                                                  2120 ANTILLEY RD                                                           ABILENE          TX       79606-5211
ABILENE PREMIER EYE CARE                    PACURARU ANCA D            ABILENE PREMIER EYE CARE           1750 PINE STREET                        ABILENE          TX       79601
ABILENE SURGERY CENTER                                                 5601 HEALTH CENTER DR                                                      ABILENE          TX       79606
ABINGTON MEMORIAL HOSPITAL RD                                          1200 OLD YORK ROAD                 INPATIENT PHARMACY                      ABINGTON         PA       19001
ABINGTON SURGICAL CENTER                                               2701 BLAIR MILL RD                 STE 35                                  WILLOW GROVE     PA       19090
ABITEC CORPORATION                                                     501 WEST FIRST AVENUE                                                      COLUMBUS         OH       43215
                                                                       2479 EAST BAYSHORE ROAD
ABLATIVE SOLUTIONS INC                                                 STE 100                            ATTN F VEGA                             PALO ALTO        CA       94303
                                                                       2479 EAST BAYSHORE ROAD
Ablative Solutions, Inc.                    ATTN F VEGA                STE 100                                                                    PALO ALTO        CA       94303
ABLE EQUIPMENT RENTAL INC                                              1050 GRAND BLVD                                                            DEER PARK        NY       11729
ABOX AUTOMATION CORP                                                   45 US HIGHWAY 46 EAST              SUITE 606                               PINE BROOK       NJ       07058
ABP LIMITED                                 COLLEGE HOUSE              17 KING EDWARDS ROAD               RUISLIP MIDDLESEX                                                 HA4 7AE      United Kingdom
ABQ INDUSTRIAL LP                                                      PO BOX 130306                                                              SPRING           TX       77393
ABRAMS EYE CARE                             ABRAMS JOHN H              11455 N. MERIDIAN STREET           STE 100                                 CARMEL           IN       46032
ABRAMS EYE CENTER INC                                                  2322 E 22ND ST                                                             CLEVELAND        OH       44115
                                                                       6450 MEDICAL CENTER STREET,
ABRAMS EYE INSTITUTE                        SHAH TAPAN                 SUITE 100                                                                  LAS VEGAS        NV       89148
ABRAZO CENTRAL CAMPUS                                                  PO BOX 81169                                                               PHOENIX          AZ       85069
ABSOLUTE MOVING SYSTEM                                                 22 ABBEY ROAD                                                              TINTON FALLS     NJ       07753
ABSOPURE WATER COMPANY                                                 DEPT #952882                       PO BOX 701760                           PLYMOUTH         MI       48170

Absorption Systems                                                     436 CREAMERY WAY SUITE 600                                                 EXTON            PA       19341

Absorption Systems LP                                                  436 CREAMERY WAY SUITE 600                                                 EXTON            PA       19341
ABVI GOODWILL INDUSTRIES                                               422 S CLINTON AVE                  LOW VISION CENTER                       ROCHESTER        NY       14620
AC LENS                                                                4265 DIPLOMACY DR                  CHRISTINA VAKALERIS OD                  COLUMBUS         OH       43228
                                                                                                                                                  COLORADO
ACADEMY VISION SCIENCE CLINIC               VAN CAMP JAMES THOMAS      5955 LEHMAN DRIVE                                                          SPRINGS          CO       80918
ACANTHUS RESEARCH INC                                                  2395 SPEAKMAN DRIVE                SUITE 2111                              MISSISSAUGA      ON       L5K 1B3      Canada
                                                                                                                                                  Bridgewater
Accenture                                                              685 US-206                                                                 Township         NJ       08807
                                            Attn Thomas Johnstone,
Accenture LLP                               Managing Director          161 N. Clark St                                                            Chicago          IL       60601

ACCESS EYE CENTER                                MANSOURI ARASH        110 CAMBRIDGE STREET                                                       FREDERICKSBURG VA         22405
ACCO BRANDS CORPORATION                          ACCO BRANDS USA LLC   4 CORPORATE DRIVE                                                          LAKE ZURICH    IL         60047
Accord Healthcare, Inc.                                                1009 Slater Road, Suite 210                                                Durham         NC         27703
ACCOUNTING CUSTOMER
ACCOUNTING PRINCIPALS                                                  DEPT CH 14031                                                              PALANTINE        IL       60055
Accounting Principals d/b/a Ajilon Professional
Staffing                                                               DEPT CH 14031                                                              PALANTINE        IL       60055
Accounting Principals, Inc d/b/a Ajilon
Professional Staffing                                                  DEPT CH 14031                                                              PALANTINE        IL       60055
Accounting Principals, Inc., also doing business
as Ajilon Professional Staffing and Parker +
Lynch Consulting                                                       DEPT CH 14031                                                              PALATINE         IL       60055
ACCQTRAX                                                               46 OLD NORTH TRAIL                                                         MANSFIELD        MA       02048
ACCRAPLY INC                                                           25240 NETWORK PLACE                                                        CHICAGO          IL       60673-1252
ACCRETIVE SOLUTIONS                                                    39154 TREASUIRY CENTER                                                     CHICAGO          IL       60694-9100
Accretive Solutions-Chicago                                            39154 TREASUIRY CENTER                                                     CHICAGO          IL       60694-9100




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 2 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              86 of
                                                                                                                                 86432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3588


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                 CreditorName                          CreditorNoticeName                   Address1                           Address2                   Address3              City    State       Zip            Country
                                                                                  1285 CORPORATE CENTER DR
ACCURATUS LAB SERVICES INC                                                        STE 110                                                                             EAGAN            MN       55121
                                                  Attn Tanis Gardner, Harpreet
Accuristix                                        Uppal                           2844 Bristol Circle                                                                 Oakville         Ontario L6H 6G4       Canada
ACCURISTIX                                                                        2844 BRISTOL CIRCLE                                                                 OAKVILLE         ON      L6H 6G4       Canada
Accuristix, formerly, McKesson Logistics
Solutions                                                                         2844 Bristol Circle                                                                 Oakville         ON       L6H 6G4      Canada
ACCUSTANDARD INC                                                                  125 MARKET STREET                                                                   NEW HAVEN        CT       06513
ACCUTEC SERVICES INC                                                              320 NW CAPITAL DR                                                                   LEES SUMMIT      MO       64086
                                                                                  3222 PHOENIXVILLE PIKE BLDG.
ACCUTOME INC                                                                      50                                                                                  MALVERN          PA       19355
ACE American Insurance Company                    Attn Box #10678                 5505 N. Cumberland Ave            Suite 307                                         Chicago          IL       60656-1471
ACE American Insurance Company                    Chubb Global Casualty           Routing 1275-2W                   One Beaver Valley Road                            Wilmington       DE       19803
ACE BELTING COMPANY                                                               21 CURRIE AVENUE                                                                    WALLINGTON       NJ       07057
ACE SURGICAL SUPPLY CO INC                                                        PO BOX 1710                                                                         BROCKTON         MA       02303
                                                                                  JAN LIGTHARTSTRAAT 75 2ND
ACETO BV                                                                          FLOOR                                                                               1964 HA HEEMSKE                        Netherlands
Aceto Corporation                                 Attn Steven S. Rogers, Esq.     4 Tri Harbor Court                                                                  Port Washington NY        11050
                                                                                                                                                                      PORT
ACETO CORPORATION                                                                 4 TRI HARBOR CT                                                                     WASHINGTON      NY        11050
ACHESON TEACHING HOSPITAL
PHARMACY                                          OREGON STATE UNIVERSITY 147 MAGRUDER HALL                                                                           CORVALLIS        OR       97331
ACHORD EYE CLINIC                                                         8280 YMCA PLAZA DRIVE                     BUILDING 9                                        BATON ROUGE      LA       70810
ACIC PHARMACEUTICALS INC                                                  81 SINCLAIR BLVD                          ATTN CHRIS RAYFIELD                               BRANTFORD        ON       N3S 7X6      Canada
Aciex Therapeutics, Inc.                                                  470 Atlantic Avenue                                                                         Boston           MA       02210
ACKERMANN JACOB MD                                                        Address Redacted
ACL SERVICES                                      SILICON VALLEY BANK     LOCKBOX # 200286                                                                            PITTSBURGH       PA       15251-0286
ACME SAFE COMPANY                                                         PO BOX 5310                                                                                 PHILADELPHIA     PA       19142-0310
ACME UNITED CORPORATION                                                   2280 TANNER ROAD                                                                            ROCKY MOUNT      NC       27801
ACOSTA SALES & MARKETING                                                  PO BOX 281996                                                                               ATLANTA          GA       30384-1996
ACOUSTIC LP                                                               3 EAST 28TH STREET                        4TH FLOOR                                         NEW YORK         NY       10016-7408
ACS Dobfar SpA                                                            Palazzo Pegaso Ingresso 3                 Viale Colleoni 25                                 Agrate Brianza   MB       20864      Italy
ACTAVIS MID ATLANTIC LLCANDRX
LABORATORIES, INC.RUGBY
LABORATORIES, INC.WARNER CHILCOTT                 James W. Matthews, Katy E.                                        111 Huntington Avenue, Suite
CORPORATION                                       Koski, and Jason L. Drori       FOLEY & LARDNER, LLP              2500                                              Boston           MA       02199
ACTAVIS MID ATLANTIC LLCANDRX
LABORATORIES, INC.RUGBY
LABORATORIES, INC.WARNER CHILCOTT                 John B. Davis, Layna S. Cook,   BAKER DONELSON BEARMAN
CORPORATION                                       and Andrew C. Kolb              CALDWELL & BERKOWITZ, PC          Chase North Tower, 20th Floor 450 Laurel Street   Baton Rouge      LA       70801
Actavis Pharma, Inc. (f/k/a Watson Pharma,
Inc.)Actavis Mid Atlantic LLC (f/k/a Alpharma
USPD, Inc.)Watson Laboratories, Inc.              Stephanie M. Rippee, Esq.       WATKINS & EAGER PLLC              400 East Capitol Street                           Jackson          MS       39201
Actavis Pharma, Inc. (f/k/a Watson Pharma,
Inc.)Actavis Mid Atlantic LLC (f/k/a Alpharma
USPD, Inc.)Watson Laboratories, Inc.              Stephanie M. Rippee, Esq.       WATKINS & EAGER PLLC              Post Office Box 650                               Jackson          MS       39205
Actavis Pharma, Inc., Actavis Mid Atlantic LLC,   James W. Matthews, Katy E.
and Watson Laboratories, Inc.                     Koski, and Andrew C. Yost       FOLEY & LARDNER LLP               111 Huntington Avenue          Suite 2500         Boston           MA       02199-7610
ACTAVIS/WATSON                                                                    1090 HORSHAM ROAD                 C/O TEVA                                          NORTH WALES      PA       19454
ACTCA, A Member of the Alliance, Inc.                                             5800 Wilshire Blvd.                                                                 Los Angeles      CA       90036
ACTION SALES & MERCHANDISING INC                                                  PO BOX 3477                                                                         PLANT CITY       FL       33563

ACUITY EYE PHYSICIANS & SURGEONS                  DBA REFOCUS EYE HEALTH          12 CURTIS ST                                                                        MERIDEN          CT       06450
ACUITY EYE PHYSICIANS & SURGEONS                                                  47 JOLLEY DR STE 2                ROBERT BLOCK MD                                   BLOOMFIELD       CT       06002
ACUREN INSPECTION                                                                 8150 W 185TH STREET               SUITE K                                           TINLEY PARK      IL       60487



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                            Page 3 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    87 of
                                                                                                                       87432
                                                                                                                          of 387
                                                                                                                              PageID #: 3589


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                 CreditorName                CreditorNoticeName                    Address1                             Address2       Address3           City     State       Zip          Country
Acute Therapeutics,Inc.                                                350 S Main St, Suite 307                                                   Doylestown      PA       18901-4874
Adalbely Adames Nunez                                                  Address Redacted
Adam Miroslaw Lysiak                                                   Address Redacted
Adam Scircle                                                           Address Redacted
Adam Todd Miller                                                       Address Redacted
ADAMS JOHNSON AND JOHNSON ODS                                          304 EAST MAIN STREET                  PO BOX 397                           BENSON          NC       27504
ADAMS LAW                                                              1325 G STREET W                       SUITE 500                            WASHINGTON      DC       20005
ADAMS LISA OD                                                          Address Redacted
ADEGITE AKINTUNDE OD                                                   Address Redacted
ADELE BASOW                                                            Address Redacted
Adelina Yanga Alcantara                                                Address Redacted
ADELMAN ERWIN OD                                                       Address Redacted
ADELSON HOWARD DO PC                                                   41620 6 MILE RD                                                            NORTHVILLE      MI       48168
ADENA HEALTH SYSTEMS                                                   PO BOX 802846                                                              KANSAS CITY     MO       64180
Aditi Arvind Kotasthane                                                Address Redacted
ADLER JONATHAN ADAM                      ADLER EYE INSTITUTE           Address Redacted
ADO                                                                    200 SOUTH ST                          A/P                                  TRACY           MN       56175
Adonis McFadden                                                        Address Redacted
ADORNETTO ANTHONY V                                                    Address Redacted
ADP LLC                                                                PO BOX 842875                                                              BOSTON          MA       02284-2875

                                         Attn Carey ODonnell, Executive
ADP, LLC                                 Relationship Manager           15 Waterview Boulevard                                                    Parsippany      NJ       07054
ADP, LLC                                 Attn Legal Department          15 Waterview Boulevard                                                    Parsippany      NJ       07054
Adrena Chargois-Warren                                                  Address Redacted
Adrian W Mikocewicz                                                     Address Redacted
Adrian Wilson                                                           Address Redacted
ADRIENNE GRAVES                                                         Address Redacted
Adrienne Graves                                                         Address Redacted
Advance Healthcare PTE Ltd               Attn Managing Director         246 Macpherson Road                  #07-01 Betime Building               Singapore                348578       Singapore

ADVANCE HEALTHCARE PTE LTD                                             1 YISHUN INDUSTRIAL STREET 1 #03-32 APOSH BIZHUB                           SINGAPORE                768160       Singapore
ADVANCED CHEMISTRY DEVELOPMENT                                         8 KING STREET EAST           SUITE 107                                     ONTARIO         CA       M5C 1B5      Canada
ADVANCED DIAGNOSTIC & SURGICAL
CENTER                                                                 1680 S GARFIELD AVE                   SUITE 205                            ALHAMBRA        CA       91801
ADVANCED DISCOVERY INC                                                 PO BOX 102242                                                              ATLANTA         GA       30368-2242
Advanced Disposal Services Solid Waste
Midwest, LLC                             Attn Chuck Duncan             PO BOX 74008053                                                            CHICAGO         IL       60674-8053
ADVANCED EYE CARE                                                      1870 SILVER CROSS BLVD                STE 110                              NEW LENOX       IL       60451
ADVANCED EYE CARE CENTER                                               16415 SE 15TH ST STE 100                                                   VANCOUVER       WA       98683
ADVANCED EYE CARE CENTERS PC                                           1399 S HAVANA ST                                                           AURORA          CO       80012-4020
ADVANCED EYE CARE INC                    DENISE RODDY OD               6351 E67TH PLACE                                                           TULSA           OK       74136
ADVANCED EYE CARE OF S FLORIDA                                         1828 W HILLSBORO BLVD                                                      DEERFIELD       FL       33442
ADVANCED EYE CARE OF THE
UPSTATE,P.A.                             PHILLIPS MICHAEL S            10 ENTERPRISE BLVD.                   SUITE 208                            GREENVILLE      SC       29615
                                                                                                                                                  NORTH
ADVANCED EYE CENTERS INC.                                              500 FAUNCE CORNER RD                  BUILDING 100, SUITE 110              DARTMOUTH       MA       02747
ADVANCED EYE MEDICAL GROUP               GHOSHEH FARIS R               26701 CRWON VALLEY PKWY                                                    MISSION VIEJO   CA       92691
ADVANCED EYE SURGERY AND LASER
CENTER                                                                 625 S ENOTA DRIVE, NE                                                      GAINESVILLE     GA       30501
ADVANCED EYE SURGERY CENTER              MALLON WILLIAM J              3500 US HWY 1                                                              VERO BEACH      FL       32960
ADVANCED EYECARE                         REED LAWRENCE DOOLEY          6708 RAYTOWN RD                                                            RAYTOWN         MO       64133
ADVANCED EYECARE PC                      NIEMI ERIK W DO               322 DEWEY STREET                                                           BENNINGTON      VT       05201
ADVANCED FAMILY EYE CARE                                               2810 NILES RD                         JEFF SCIESZKA OD                     SAINT JOSEPH    MI       49085
ADVANCED FAMILY EYECARE LLC                                            4320 SUWANEE DAM RD                   STE 2100                             SUWANEE         GA       30024



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 4 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               88 of
                                                                                                                  88432
                                                                                                                     of 387
                                                                                                                         PageID #: 3590


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



            CreditorName                 CreditorNoticeName                Address1                       Address2        Address3              City        State       Zip          Country
ADVANCED FIRST AID INC                                          9321 PHILADELPHIA RD             SUITES A-B                               BALTIMORE        MD       21237

Advanced Healthcare PTE Ltd                                     1 YISHUN INDUSTRIAL STREET 1 #03-32 APOSH BIZHUB                          SINGAPORE                 768160       Singapore
                                                                10 COUNTY LINE ROAD SUITE
ADVANCED INDUSTRIAL CONTROLS INC                                300                                                                       BRANCHBURG       NJ       08876
ADVANCED INSTRUMENTS LLC                                        TWO TECHNOLOGY WAY                                                        NORWOOD          MA       02284-5116
                                    Attn Kenny Drew, Sr Sales
Advanced Instruments, LLC           Director                    2 Technology Way                                                          Norwood          MA       02062

ADVANCED INTERVENTIONAL PAIN MGMT   HARALD M GUTGSELL MD        222 S SUMMIT AVE STE 3                                                    PRESCOTT         AZ       86303
ADVANCED LASER AND EYE CENTER OF                                3303 E BASELINE RD STE 104
ARIZONA                             KIANOUSH KIAN MD            BLDG 2                                                                    GILBERT          AZ       85234
ADVANCED OPHTHALMOLOGY OF CT                                    1455 EAST PUTNAM AVE                                                      OLD GREENWICH    CT       06870
ADVANCED OPHTHALMOLOGY OF
MICHIANA                                                        707 N MICHIGAN ST STE 210        GERBER STEVE MD                          SOUTH BEND       IN       46601-1069
Advanced Pharmaceuticals LLC                                    895 Waverly Avenue                                                        Holtsville       NY       11742
Advanced Resources                                              8057 SOLUTIONS CENTER                                                     CHICAGO          IL       60677-8000
Advanced Resources LLC                                          8057 SOLUTIONS CENTER                                                     CHICAGO          IL       60677-8000
ADVANCED RETINA & EYE CANCER
CENTER                                                          19820 N 7TH STREET                                                        PHOENIX          AZ       85024
ADVANCED RETINA ASSOCIATES                                      17750 SHERMAN WAY                                                         RESEDA           CA       91335
ADVANCED RETINA CENTER LC           WOO JUNG J                  8233 OLD COURTHOUSE ROAD         SUITE 300                                VIENNA           VA       22182
ADVANCED RETINA INSTITUTE           CHANDRAN RANGRAM            304 BANNER CT #1                                                          MODESTO          CA       95356
ADVANCED SURGERY CENTER                                         12607 OLIVE BOULEVARD                                                     SAINT LOUIS      MO       63141
ADVANCED SURGICAL AND MEDICAL EYE
CARE                                ZEINI MAMDOUH HASSAN        936 BICHARA BLVD.                                                         LADY LAKE        FL       32159
Advanced Telecommunications, Inc.                               750 WARRENVILLE ROAD             SUITE 250                                LISLE            IL       60532
ADVANCED VISION CARE                                            2080 CENTURY PARK EAST           SUITE 911                                LOS ANGELES      CA       90067
                                                                                                                                          ALTAMONTE
ADVANCED VISION INSTITUTE           OMAR OSAMA H M              773 DOUGLAS AVE                                                           SPRINGS          FL       32714
Advanced Vision Research, Inc                                   2929 Plymouth Road               Suite 275                                Ann Arbor        MI       48105
Advanced Vision Research, Inc.                                  7 ALFRED STREET                  SUITE 330                                WOBURN           MA       01801
ADVANCED WITNESS SERIES                                         910 BERN CT                      SUITE 100                                SAN JOSE         CA       95112
                                                                                                                                          NORTH RICHLAND
ADVANTAGE EYE CARE                  SCHWARTZ MARK OD            6509 PRECINCT LINE RD                                                     HILLS            TX       76182
ADVENTIST HEALTH                                                PO BOX 619085                                                             ROSEVILLE        CA       95661
                                    DBA FLORIDA HOSPITAL
ADVENTIST HEALTH SYSTEMS            PHARMACY ORLANDO            601 EAST ROLLINS STREET                                                   ORLANDO          FL       32803
ADVERTISING DIRECTIONS INC                                      10405 CRANCHESTER WAY                                                     ALPHARETTA       GA       30022

ADVOCATE HEALTH CARE                                            PO BOX 3367                                                               DOWNERS GROVE    IL       60515
ADVOCATE OCCUPATIONAL HEALTH                                    PO BOX 70003                                                              CHICAGO          IL       60673-0003
ADW DIABETES LLC                                                2501 NW 34TH PL STE 35                                                    POMPANO BEACH    FL       33069
AEC OPTICAL                         ATTN MARCYLN MARTIN         607 WADDLE ST                                                             FERGUSON         KY       42533
AEC OPTICAL                                                     607 WADDLE ST                    ATTN MARCYLN MARTIN                      FERGUSON         KY       42533
AECC/PEARLMAN BUYING GR. LLC                                    1365 WHITTEMORE ROAD             PO BOX 809                               MIDDLEBURY       CT       06762
AEGON USA INVEST MGT (AS AGT)
Aero Pharmaceuticals Inc.                                       3848 FAU BLVD, SUITE 100                                                  BOCA RATON       FL       33431
AEROTEK COMMERCIAL STAFFING                                     PO 198531                                                                 ATLANTA          GA       30384-8531
AEROTEK INC                                                     3689 COLLECTION CENTER DR                                                 CHICAGO          IL       60693
Aerotek Scientific                                              PO 198531                                                                 ATLANTA          GA       30384-8531
                                    Attn Nicole Tenebruso, Account
Aerotek Scientific, LLC             Manager                        7301 Parkway Drive                                                     Hanover          MD       21076
                                    Attn Ashley Mattia, Account
Aerotek, Inc.                       Manager                        3689 COLLECTION CENTER DR                                              CHICAGO          IL       60693



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                         Page 5 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               89 of
                                                                                                                  89432
                                                                                                                     of 387
                                                                                                                         PageID #: 3591


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



                 CreditorName          CreditorNoticeName                    Address1                           Address2           Address3        City       State         Zip        Country
                                                                                                                                              MONTGOMERYVILL
AES Clean Technology, Inc.                                       422 STUMP ROAD                                                               E              PA       18936-9630
Aesha Trivedi                                                    Address Redacted
AETNA HEALTH MANAGEMENT           BANK OF AMERICA                AHM BOX #100896                     6000 FELDWOOD ROAD                       COLLEGE PARK    GA      30349
Aetna Health Management, LLC      BANK OF AMERICA                AHM BOX #100896                     6000 FELDWOOD ROAD                       COLLEGE PARK    GA      30349
Aetna Inc.                                                       151 Farmington Avenue                                                        Hartford        CT      06156
AEY JOHN P MD                                                    Address Redacted
AFFILIATED RETINA CONSULTANTS     ANFINSON SCOTT MICHAEL         8 ARLEY WAY                         SUITE 100                                BLUFFTON        SC      29910
                                                                                                                              AUCKLAND
                                                                                                                              INTERNATIONAL   AUCKLAND INTL
Aft Pharmaceuticals                                              MANU TAPU DRIVE                     C/- GEODIS WILSON NZ LTD AIRPORT         AIRPORT                              NEW ZEALAND
                                                                                                                                                              Aucklan
Aft Pharmaceuticals Limited                                      Level 1, 129 Hurstmere Road                                                  Takapuna        d       622          New Zealand
                                                                                                                              AUCKLAND
                                                                                                                              INTERNATIONAL   AUCKLAND INTL
Aft Pharmaceuticals Limited                                      MANU TAPU DRIVE                     C/- GEODIS WILSON NZ LTD AIRPORT         AIRPORT                              NEW ZEALAND
                                  LEVEL 1, 129 HURSTMERE                                                                                      TAKAPUNA
AFT PHARMACEUTICALS LTD           RD                             PO BOX 33 203                                                                AUCKLAND                622          New Zealand
AG Solutions, LLC                 AG Solutions Group, LLC        9317 S. 144th St                                                             Omaha           NE      68138
AG Solutions, LLC                                                601 E Hwy 19                                                                 Chickasha       OK      73018
AG Solutions, LLC                                                PO Box 1600                                                                  Chickasha       OK      73018
AGAPE EYE CARE                                                   8622 F. GARVEY AVE #101                                                      ROSEMEAD        CA      91770

AGC INC                                                          1-5-1 MARUNOUCHI CHIYODA-KU                                                  TOKYO                   100-8405     Japan
AGERA ENERGY LLC                                                 PO BOX 20277                                                                 WACO            TX      76702
AGGARWAL OPHTHALMOLOGY            AGGARWAL HIMANSHU              10501 TELEGRAPH             SUITE 102                                        TAYLOR          MI      48180
Agidens                                                          Baarbeek 1                                                                   Zwijndrecht             2070         Belgium
                                  Attn Dallenes Walter Struyf
Agidens AG                        Bjorn                          Hohenrainstrasse 10                                                          Pratteln                4133         Switzerland
                                  Attn Pieter Tilkens, General
Agidens AG                        Manager                        Hohenrainstrasse 10                                                          Pratteln                4133       Switzerland
Agilent Technologies                                             2850 CENTERVILLE ROAD                                                        WILMINGTON      DE      19808-1610
Agilent Technologies, Inc         Attn Joseph P Nash             2850 Centerville Road                                                        Wilmington      DE      19808-1610
Agilent Technologies, Inc                                        2850 Centerville Road                                                        Wilmington      DE      19808-1610
Agilent Technologies, Inc                                        5301 Stevens Creek Blvd                                                      Santa Clara     CA      95051
Agnieszka Klosek                                                 Address Redacted
AGNONE CHARLOTTE MD                                              Address Redacted
AGUILAR JUAN P MD                                                Address Redacted
                                                                 75 REMITTANCE DRIVE DEPT
Ahead, LLC                                                       6980                                                                         CHICAGO         IL      60675-6980
AHMC ANAHEIM REGIONAL MEDICAL
CENTER                                                           1111 WEST LA PALMA AVENUE                                                    ANAHEIM         CA      92801
AHMC SAN GABRIEL VALLEY MEDICAL   SAN GABRIEL VALLEY
CENTER L                          MEDICAL CENTER                 438 W LAS TUNAS DRIVE                                                        SAN GABRIEL     CA      91776
Ahmed Syed                                                       Address Redacted
Ahmer Ali                                                        Address Redacted
Aida Nunez                                                       Address Redacted
                                  AIELLO EYECARE
AIELLO THOMAS CONRAD              ASSOCIATES, PC                 Address Redacted
Aimee Dawn Beck                                                  Address Redacted
AIMEE SO                                                         Address Redacted
AIR & POWER TRANSMISSION INC                                     81 GAZZA BLVD                                                                FARMINGDALE     NY      11735
Air Liquide Industrial U.S. LP                                   PO BOX 301046                                                                DALLAS          TX      75303-1046
AIR SCIENCE USA LLC                                              PO BOX 62296                                                                 FORT MEYERS     FL      33906-9296
AIR SERVICE COMPANY                                              211 SEEGERS AVENUE                                                           ELK GROVE       IL      60007



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 6 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   90 of
                                                                                                                      90432
                                                                                                                         of 387
                                                                                                                             PageID #: 3592


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                CreditorName                  CreditorNoticeName              Address1                            Address2                    Address3             City         State       Zip          Country
AIR TECHNIQUES                                                     11403 CRONRIDGE DR                                                                       OWINGS MILLS      MD        21117-2247
AIRBORNE LABS INTERNATIONAL INC                                    22C WORLDS FAIR DRIVE                                                                    SOMERSET          NJ        08873
AIRGAS USA LLC                                                     PO BOX 734445                                                                            CHICAGO           IL        60673-4445
AIRGAS USA LLC                                                     PO BOX 734672                                                                            DALLAS            TX        75373-4672
AIRTECH VACUUM                                                     301 VETERANS BLVD                                                                        RUTHERFORD        NJ        07070
AIRWALK ACTION LLC                                                 PO BOX 2382                                                                              DECATUR           IL        62524
AIRWELD INC                                                        2095 E OLIVE ST                                                                          DECATUR           IL        62526-5136
AITKIN EYE CARE                                                    312 MN AVE STE 1                                                                         AITKIN            MN        56431
AIZANT DRUG RESEARCH SOLUTIONS PVD
LTD                                                                APPAREL PARK ROAD                                                                        HYDERABAD, T.S.             500100     India
Aizant Drug Research Solutions Pvt. Ltd.                           APPAREL PARK ROAD                                                                        HYDERABAD, T.S.             500100     INDIA
AJ JERSEY INC                                                      PO BOX 416261                                                                            BOSTON            MA        02241-6261
Ajaykumar Kanyadhara                                               Address Redacted
Ajendi Rodriguez Martinez                                          Address Redacted
AJH ENTERTAINMENT LLC                                              2 TIMBER LANE SUITE 202                                                                  MARLBORO          NJ        07746
AKER-KASTEN CATARACT & LASER INST                                  1445 NW 2ND AVE                                                                          BOCA RATON        FL        33432
Akilah Joycelyn Murdock                                            Address Redacted

Akin Gump Strauss Hauer & Feld LLP                                 ROBERT S. STRAUSS BUILDING          1333 NEW HAMPSIRE AVE                                WASHINGTON        DC        20036-1564
Akorn (New Jersey), Inc.                                           1925 West Field Court               Suite 300                                            Lake Forest       IL        60045
Akorn AG                                                           Riethofstrasse 1, 8442                                                                   Hettlingen                               SWITZERLAND
AKORN ANIMAL HEALTH SAMPLES                                        1925 W Field Ct Ste 300                                                                  LAKE FOREST       IL        60045
Akorn Animal Health, Inc.                                          1925 West Field Court               Suite 300                                            Lake Forest       IL        60045
Akorn Canada, Inc.                                                 Suite 2600, Three Bentall Center    PO Box 493                                           Vancouver         BC        V7X 1L3      CANADA
AKORN INC SOMERSET                                                 72 VERONICA AVE                                                                          SOMERSET          NJ        08873
                                                                   1st Floor, Cowrks, Worldmark- 1,    Aerocity, Hospitality District,
Akorn India Private Limited                                        Asset Area- 11                      IGI Airport, NH- 8                                   New Delhi                   110037       India
                                                                                                                                                            Grand Duchy of
Akorn International S.a.r.l.                                       15 rue Edward Steichen, L-2540      Luxembourg                                           Luxembourg                               Luxembourg
Akorn Ophthalmics, Inc.                                            1925 West Field Court               Suite 300                                            Lake Forest       IL        60045
Akorn Sales, Inc.                                                  1925 West Field Court               Suite 300                                            Lake Forest       IL        60045
Akorn, Inc.                                                        1925 West Field Court               Suite 300                                            Lake Forest       IL        60045
Akorn-Strides, LLC                                                 1925 West Field Court, Suite 300                                                         Lake Forest       IL        60045
AKRON CHILDRENS HOSPITAL MAHONING
VALLE                                                              6505 MARKET STREET                                                                       BOARDMAN          OH        44512
AKRON GENERAL MEDICAL CENTER               PHARMACY DEPARTMENT     1 AKRON GENERAL AVENUE                                                                   AKRON             OH        44307
                                                                   86 UPPER RIVERDALE RD. SUITE
AKSTEIN EYE CENTER PC                                              100                                                                                      RIVERDALE         GA        30274
AL & S LLC                                                         14124 Hwy 16W                                                                            Dekalb            MS        39328
AL & S LLC
AL APARO CRANE & CESSPOOL SERVICE
INC                                                                15 GREENE STREET SUITE 1                                                                 BAY SHORE         NY        11706
AL ATTAR LUMA MD                                                   Address Redacted
                                                                                                                                         NEXT BUILDING OF
AL BASHA FOR VETERINARY MEDS LABS &                                AHMAD AKBAR AKBARPOOR        IN-FRONT OF BELHASA                      SHABAKA                                                     United Arab
CHEM                                                               BUILDING Co S-6              DRIVING SCHOOL                           RESTAURANT         DUBAI                                    Emirates
AL&S, LLC                           Attn Neil Sirkin, President    c/o Allan Holdings, LLC      110 Industrial Park Drive                                   DeKalb            MS        39328
Alabama Department of Revenue                                      50 N. Ripley Street                                                                      Montgomery        AL        36104
                                    SCHNORBUS JOSEPH               109 COOSA STREET EAST, SUITE
ALABAMA EYE CLINIC PC               ANTHONY                        A                                                                                        TALLADEGA         AL        35160
                                    ATTN DRUG REBATE
ALABAMA MEDICAID AGENCY             ACCOUNTS RECEIVABLES           501 DEXTER AVE PO BOX 5624                                                               MONTGOMERY        AL        36103-5624
Alaina Jean Kramer                                                 Address Redacted
ALAMANCE EYE CENTER                                                1016 KIRKPATRICK ROAD                                                                    BURLINGTON        NC        27215
Alamo Pharma Services                                              77 N. Broad Street                                                                       Doylestown        PA        18901



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 7 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              91 of
                                                                                                                                 91432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3593


                                                                                                                    Exhibit M
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



                CreditorName                           CreditorNoticeName                       Address1                           Address2        Address3               City     State       Zip         Country
ALAN ALBANIR                                                                        Address Redacted
Alan C. Payne                                                                       Address Redacted
Alan D McCallister                                                                  Address Redacted
Alan J Cicero                                                                       Address Redacted
Alan R Siegel                                                                       Address Redacted
Alan Weinstein                                                                      Address Redacted
ALASKA EYECARE CENTERS                                                              1345 W 9TH AVE                                                               ANCHORAGE        AK       99501-3236
ALASKA LASIK CENTER                                                                 235 E. 8TH AVENUE                   SUITE 3 A                                ANCHORAGE        AK       99501
ALASKA RETINAL CONSULTANTS                        SWANSON DAVID E                   3500 LATOUCHE                       SUITE 250                                ANCHORAGE        AK       99508
Alaysia Duran Ballard                                                               Address Redacted
Alba Trinidad Hernandez                                                             Address Redacted
Albanelis Marmol Gutierrez                                                          Address Redacted
ALBANY EYE ASSOCIATES                             WHITE RICHARD P                   63 SHAKER ROAD                      SUITE 101                                ALBANY           NY       12204
ALBANY MEDICAL CENTER HOSPITAL                    PHARMACY DEPARTMENT               43 NEW SCOTLAND AVENUE                                                       ALBANY           NY       12208
                                                                                                                                                                 HOLYWELL,                              UNITED
Albany Molecular Research (UK) Ltd. Lloyd, Inc.                                     MOSTYN ROAD                                                                  FLINTSHIRE                CH8 9DN      KINGDOM
Albany Molecular Research, Inc AMRI                                                 3065 KENT AVE                                                                WEST LAFAYETTE   IN       47906
                                                  Attn Estela R. Falla, Sales                                                                                                              122212-
Albany Molecular Research, Inc.                   Director, Generic APIs AMRI       25 Corporate Circle                 P.O. Box 15098                           Albany           NY       5098
                                                                                    CENTRALIZED
                                                  C/O AMERICAN SURGISITE            PURCHASING/INVENTORY
ALBANY REGIONAL EYE CENTER                        CENTERS                           CONTROL                             562 EASTON AVE                           SOMERSET         NJ       08873
ALBEA THOMASTON                                                                     60 ELECTRIC AVE                                                              THOMASTON        CT       06787
Albemarle Corporation                                                               4250 CONGRESS STREET                SUITE 900                                CHARLOTTE        NC       28209
ALBEMARLE EYE CENTER                              MORROW MELODY ANN                 1503 N ROAD STREET                                                           ELIZABETH CITY   NC       27909

                                                                                                                                              KESSLER PHARMACY
ALBERS MEDICAL PHARMACY                                                             4400 BROADWAY                       STE 106               SERVICES LLC       KANSAS CITY      MO       64111

ALBERT EINSTEIN COLLEGE OF MEDICINE                                                 PO BOX 4467                                                                  SCRANTON         PA       18505
ALBERT KHALIL                                                                       Address Redacted
Albert Mortimer                                                                     Address Redacted
Albert Smith                                                                        Address Redacted
ALBERTA EYE CARE                                                                    2021 NE ALBERTA ST                                                           PORTLAND         OR       97211
ALBERTA HEALTH & WELLNESS / TB
CONTROL                                                                             10025 JASPER AVE                    23RD FLOOR                               EDMONTON         AB       T5J 2N3      Canada
Albertha N Forh                                                                     Address Redacted
Alberto Alzate                                                                      Address Redacted
Alberto Morales                                                                     Address Redacted
                                                                                    1421 SOUTH MANHATTAN
ALBERTSONS                                                                          AVENUE                              ATTN DSD MAIL U 406                      FULLERTON        CA       92831
ALBERTSONS COMPANIES LLC                                                            PO BOX 29093                        MAIL STOP 9001                           PHOENIX          AZ       85038
ALBERTSONS LLC                                                                      PO BOX 29093                                                                 PHOENIX          AZ       85038
ALBERTSONS PONCA CITY (8720)                                                        PO BOX 20                           ATTN PONCA CITY A/P                      BOISE            ID       83726
Alcami Corporation                                Attn Caleb Gruendling             PO Box 603059                                                                Charlotte        NC       28260-3059
Alcami Corporation                                Attn Corbin Shaw                  PO Box 603059                                                                Charlotte        NC       28260-3059

                                                  Attn DJ Tyler, Senior Technical
Alcami Corporation                                Evaluations Specialist            PO Box 603059                                                                Charlotte        NC       28260-3059

                                                  Attn Lauren Breland, Technical
Alcami Corporation                                Evaluations Specialist II         165 Fieldcrest Avenue                                                        Edison           NJ       08837

                                                  Attn Lauren Breland, Technical
Alcami Corporation                                Evaluations Specialist II         PO Box 603059                                                                Charlotte        NC       28260-3059



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                                Page 8 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         92 of
                                                                                                                            92432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3594


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                      CreditorNoticeName                    Address1                          Address2        Address3              City   State       Zip          Country
                                             Attn Lisa Elliot-Lewis, Senior
Alcami Corporation                           Director, Technical Proposals    PO Box 603059                                                             Charlotte       NC      28260-3059
                                             Attn Lisa M. Senter VP Quality
Alcami Corporation                           Analytical Services              PO Box 603059                                                             Charlotte       NC      28260-3059
                                             Attn Rita Oaks, Technical
Alcami Corporation                           Evaluations Specialist II        PO Box 603059                                                             Charlotte       NC      28260-3059

                                             Attn Roshini Kadakia, Technical
Alcami Corporation                           Evaluations Specialist          PO Box 603059                                                              Charlotte       NC      28260-3059
                                             Attn Sample Control Unit and
Alcami Corporation                           Judy Boan                       165 Fieldcrest Avenue                                                      Edison          NJ      08837
Alcami Corporation, fka AAIpharm Services    Attn Adam Lauber, Chief
Corp. / Cambridge Major Laboratories, Inc.   Financial Officer               2320 Scientific Park Drive                                                 Wilmington      NC      28405
Alcides Vera                                                                 Address Redacted
Alcmai Corporation                                                           PO BOX 603059                                                              CHARLOTTE       NC      28260
Alcohol and Tobacco Tax and Trade Bureau                                     1310 G Street NW, Box 12                                                   Washington      DC      20005
Alcon Pharmaceuticals                                                        6201 South Freeway                                                         Fort Worth      TX      7613--2001
Alcon Pharmaceuticals Ltd                    Alcon Management S. A.          Chemin de Blandonnet 8, Vernier                                            Geneva                  1214         Switzerland
Alcon Pharmaceuticals Ltd                                                    6201 South Freeway                                                         Fort Worth      TX      7613--2001
ALCUS FUEL OIL & SONS INC                                                    238 BROADWAY                                                               AMITYVILLE      NY      11701
Aldrich Chemical Company                     ATTN ACCOUNTS PAYABLE           P O BOX 2988                                                               MILWAUKEE       WI      53201
Alec Reyes                                                                   Address Redacted
Alejandro Blinder                                                            Address Redacted
Alert Marketing                                                              PO BOX 35110                                                               NEWARK          NJ      07193-5110
Alesha Lushawn Nicole Patterson                                              Address Redacted
Alex C Logsdon                                                               Address Redacted
Alex M Woo                                                                   Address Redacted
ALEX WOO                                                                     Address Redacted
ALEXANDER ASTACHOVSKY                                                        Address Redacted
Alexander J Ho                                                               Address Redacted
Alexander Jose                                                               Address Redacted
Alexander Selesky                                                            Address Redacted
Alexander Strauss                                                            Address Redacted
ALEXANDER ZILBERMAN                                                          Address Redacted
ALEXANDRA MARINE & GENERAL
HOSPITAL                                                                      120 NAPIER ST                                                             GODERICH        ON      N7A 1W5      Canada
ALEXANDROV JULIA OD                                                           Address Redacted
Alexis Broedlow                                                               Address Redacted
Alexis Henry                                                                  Address Redacted
Alexis Navarro                                                                Address Redacted
Alexsandr Izbinskiy                                                           Address Redacted
Alfred Coates                                                                 Address Redacted

ALFRED I DUPONT HOSPITAL FOR                                                  1600 ROCKLAND ROAD                PO BOX 191            CHILDREN / NEMOURS WILMINGTON     DE      19803
ALFREIDA GAY                                                                  Address Redacted
ALGEN SCALE CORP                                                              390-13 KNICKERBOCKER AVE.                                                 BOHEMIA         NY      11716
                                                                              OLAYA STREET, SPRING
Al-Hobail Medical Office                                                      BUILDING                          4TH FLOOR, NO 401                       RIYADH                               SAUDI ARABIA
                                             OLAYA STREET, SPRING
AL-HOBAIL MEDICAL OFFICE CO LTD              BUILDING                         4TH FLOOR, NO 401                                                         RIYADH                               Saudi Arabia
Ali H. Kutom                                 Caren A. Lederer                 Address Redacted
Alice Pobudova                                                                Address Redacted
ALICE T EPITROPOULOS                                                          Address Redacted
Alice T. Epitropoulos, MD                                                     Address Redacted
Alichia Marie Maschoff                                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 9 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     93 of
                                                                                                                        93432
                                                                                                                           of 387
                                                                                                                               PageID #: 3595


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                 CreditorNoticeName                    Address1                             Address2              Address3                City    State       Zip          Country
Alicia M Small                                                           Address Redacted
Alicia Marie Leefers                                                     Address Redacted
ALICIA SCHNEIDER                                                         Address Redacted
ALIG HOWARD M                                                            Address Redacted
Alina Health System                      Attn Tony Collins-Kwong         2925 Chicago Ave.                                                                   Minneapolis      MN       55407
Alios Therapeutics, Inc.                                                 11080 CIRCLEPOINT RD                 STE 200                                        WESTMINSTER      CO       80020
Alisa McKenzie                                                           Address Redacted
Alishea Walker                                                           Address Redacted
ALIXARDO REYES & ASSOCIATES LTD                                          1140 TAYLOR AVE                                                                     BRONX            NY       10472
Alixardo Reyes Medina                                                    Address Redacted
AlixPartners, LLP                                                        PO BOX 5838                                                                         CAROL STREAM     IL       60197-5838
Aliz Paniagua Angustia                                                   Address Redacted
Alizabeth Ann Adkins                                                     Address Redacted
ALJ SOLUTIONS                                                            16551 POPLAR ST                                                                     SOUTHGATE        MI       48195
                                                                                                         Senapati Bapat Road, Lower
Alkem Laboratories Limited                                               Devashish Building, Alkem House Parel                                               Mumbai                    400 013      India
                                                                         200 BRICKSTONE SQUARE SUITE
ALKU                                                                     503                                                                                 ANDOVER          MA       01810
                                                                         200 BRICKSTONE SQUARE SUITE
ALKU TECHNOLOGIES LLC                                                    503                                                                                 ANDOVER          MA       01810
                                         DBA STONE OAK VISION
ALL ABOUT EYES                           SOURCE                          810 KNIGHTS CROSS SUITE 101                                                         SAN ANTONIO      TX       78258
ALL ABOUT EYES PA                                                        810 KNIGHTS CROSS SUITE 101                                                         SAN ANTONIO      TX       78258
ALL AIR INCORPORATED                                                     175 CLEARBROOK ROAD                  SUITE 176                                      ELMSFORD         NY       10523
ALL CITY OPHTHALMOLOGY SERVICES                                          161-10 UNION TURNPIKE                                                               FLUSHING         NY       11366

ALL SAINTS HEALTH SYSTEM FORT WORTH                                      1400 8TH AVE                         PHARMACY                                       FORT WORTH       TX       76104
ALL SEASON MOVERS                                                        12 BREIDERHOFT ROAD                                                                 KEARNY           NJ       07032
ALL TYPE MECHANICAL                                                      PO BOX 597                                                                          CENTEREACH       NY       11720
Alla Ziskis                                                              Address Redacted
Allan Holdings, LLC                 Attn Neil Sirkin, President          c/o Allan Holdings, LLC              110 Industrial Park Drive                      DeKalb           MS       39328
ALLAR ROBERT MICHAEL                                                     Address Redacted
                                                                         962 JOE FRANK HARRIS PKWY
ALLATOONA EYE INSTITUTE                  BRANT JEFFREY R                 SE                                   SUITE 201                                      CARTERSVILLE     GA       30120
ALLEGHENY BRADFORD CORP                                                  PO BOX 200                                                                          BRADFORD         PA       16701
                                                                                                                                                             NATRONA
ALLEGHENY OPHTHALMOLOGY ASSOC                                            2853 FREEPORT RD                                                                    HEIGHTS          PA       15065-1905
                                         DBA HENRY FORD
                                         ALLEGIANCE PHARMACY
ALLEGIANCE HEALTH PHARMACY #7371         #7371                           205 N EAST AVENUE                                                                   JACKSON          MI       49201
ALLEN MEMORIAL HOSPITAL INC                                              1825 LOGAN AVE                                                                      WATERLOO         IA       50703
Allen Shepard                                                            Address Redacted
ALLERGAN INC                                                             2525 DUPONT DRIVE                    PO BOX 19534                ATTN ERIC NELSON   IRVINE           CA       92612
Allergan Sales, LLC                      Allergan                        Attn General Counsel                 5 Giralda Farms                                Madison          NJ       07940

                                         Attn Cheryl Watten, VP Patent
Allergan Sales, LLC                      Safety and Epidemiology         5 Giralda Farms                                                                     Madison          NJ       07940
                                         Cheryl Watton VP, Global
                                         Patient Safety and
Allergan Sales, LLC                      Epidemiology                    5 Giralda Farms                                                                     Madison          NJ       07940
                                                                                                              222 Delaware Avenue, 17th
Allergan Sales, LLC                      Susan E. Morrison               Fish & Richardson P.C.               Floor                                          Wilmington       DE       19801
Allergan, Inc.                           Allergan                        Attn General Counsel                 5 Giralda Farms                                Madison          NJ       07940
Allergan, Inc.                           ATTN ERIC NELSON                2525 DUPONT DRIVE                    PO BOX 19534                                   IRVINE           CA       92612




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 10 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              94 of
                                                                                                                                 94432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3596


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                  CreditorName                        CreditorNoticeName                    Address1                         Address2              Address3          City         State       Zip          Country
                                                                                                                    222 Delaware Avenue, 17th
Allergan, Inc.                                   Susan E. Morrison              Fish & Richardson P.C.              Floor                                     Wilmington          DE      19801
ALLERGY ASTHMA & ARTHRITIS ASSOC                                                600 MT PLEASANT AVE                 THOMAS GIANGRASSO A                       DOVER               NJ      07801
Allergy Laboratories Lloyd, Inc. of Iowa         ATTN ACCOUNTS PAYABLE          PO BOX 130                          604 W THOMAS AVE                          SHENANDOAH          IA      51601-0130
Allergy Laboratories, Inc.                       ATTN ACCOUNTS PAYABLE          PO BOX 130                          604 W THOMAS AVE                          SHENANDOAH          IA      51601-0130
Allergy Laboratories, Inc. Lloyd, Inc. of Iowa   ATTN ACCOUNTS PAYABLE          PO BOX 130                          604 W THOMAS AVE                          SHENANDOAH          IA      51601-0130
ALL-FILL INC                                                                    418 CREAMERY WAY                                                              EXTON               PA      19341
ALLIANCE EYE MEDICAL GROUP INC                                                  1828 E CESAR CHAVEZ AVE             SUITE 6500A                               LOS ANGELES         CA      90033
                                                 ROSENTHAL JOHN
ALLIANCE RETINA                                  GREGORY MD                     5757 MONCLOVA RD STE 11                                                       MAUMEE              OH      43537
                                                                                                                    ROSENTHAL JOHN
ALLIANCE RETINA                                                                 5757 MONCLOVA RD STE 11             GREGORY MD                                MAUMEE              OH      43537

ALLIANCE TECHNICAL SALES INC                                                    312 PARK AVE STE 145                                                          CLARENDON HILLS IL          60514-0145
ALLIANCEHEALTH DURANT - DURANT HMA
LLC                                                                             1800 UNIVERSITY BLVD                                                          DURANT              OK      74701
AlliantRx                                                                       4190 MILLENIA BLVD                                                            ORLANDO             FL      32839
                                                                                112 POINT WEST BLVD SUITE
ALLIED ELECTRONICS INC                                                          500                                                                           ST CHARLES          MO      63301

ALLIED ELECTRONICS INC                                                          197 STATE ROUTE 18 SUITE 260                                                  EAST BRUNSWICK NJ           08816
Allied Universal Security Services               Attn Michael Polenzani         PO BOX 828854                                                                 PHILDELPHIA    PA           19182-8854
                                                 Attn Andrew Barbieri, Client                                       161 Washington Street, Suite
AlliedBarton Security Services LLC               Value Manager                  Eight Tower                         600                                       Conshohocken        PA      19428
Alliedbarton Security Services LLC                                              PO BOX 828854                                                                 PHILADELPHIA        PA      19182-8854
ALLINA HEALTH SYSTEM                             UNITED HOSPITAL                333 N SMITH                                                                   ST PAUL             MN      55102
ALLINA HEALTH SYSTEM                                                            333 N SMITH                         UNITED HOSPITAL                           ST PAUL             MN      55102
Allison M Blake                                                                 Address Redacted
ALLMARA MARK E                                                                  Address Redacted
ALLOCATION INC                                                                  52 PARK AVE                                                                   PARK RIDGE          NJ      07656
ALLSTATE POWER VAC INC                                                          PO BOX 674985                                                                 DETROIT             MI      48267-4985
ALMA WEINTRAUB                                                                  Address Redacted
Almac Clinical Services Audubon                                                 2661 Audubon Road                                                             Audubon             PA      19403
Almac Clinical Services Craigavon                                               9 Charlestown Road                  Seagoe Industrial Estate                  Craigavon                   BT63 5PW     Northern Ireland
Almac Clinical Services Durham                                                  4204 Technology Drive                                                         Durham              NC      27704
Almac Clinical Services Limited                                                 4204 Technology Drive                                                         Durham              NC      27704
Almac Clinical Services Limited Almac Clinical
Services LLC and Lundbeck Inc.                                                  4 PARKWAY N STE 200                                                           DEERFIELD           IL      60015-2542
Almac Clinical Services LLC                                                     4204 Technology Drive                                                         Durham              NC      27704
ALMAC PHARMA SERVICES LLC                                                       2661 AUDUBON ROAD                                                             AUDUBON             PA      19403
ALOHA EYE CLINIC LTD                             TANTISIRA JIVIN G              450 HOOKAHI ST                                                                WAILUKU             HI      96793
Alonza Frank Miller                                                             Address Redacted
Aloysius Joseph Hogan                                                           Address Redacted
                                                                                A8330, JIACHENG BUSINESS            BEIWA ROAD, XI SAN HUAN,
ALP Pharm Beijing Co., Ltd.                      ATTN ALP PHARM LTD             CENTER NO JIA 3                     HAIDIAN DISTRIC                           BEIJING                     100089       CHINA
Alpesh Mistry                                                                   Address Redacted
                                                                                B205, Universal Business ParkOff
Alpha-Pharma Healthcare India Pvt. Ltd.                                         Saki Vihar Road                                                               Chandivali Mumbai           400072       India
ALPINE HEALTH LLC                                                               601 PENHORN AVE UNIT 1                                                        SECAUCUS            NJ      07094
                                                                                1440 SOUTH STATE COLLEGE
ALPINE WELLNESS LLC                                                             BLVD UNIT 3G                                                                  ANAHEIM             CA      92806

ALRAWI ATHEAR M                                  MICHIGAN VISION INSTITUTE Address Redacted
                                                 BLOCK 7 STREET 70 ZEINAH
AL-RWANI GENERAL TRADING COMPANY                 BUILDING                  5TH FLOOR SUITE #3                       DR AYMAN REFAT                            KHEITAN                                  Kuwait



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                          Page 11 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 95 of
                                                                                                                    95432
                                                                                                                       of 387
                                                                                                                           PageID #: 3597


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



             CreditorName               CreditorNoticeName                       Address1                         Address2      Address3           City        State     Zip         Country
ALTA BATES SUMMIT MEDICAL CTR        SUMMIT CAMPUS                    350 HAWTHORNE AVENUE                                                  OAKLAND          CA      94609
ALTA EQUIPMENT CO                                                     625 DISTRICT DRIVE                                                    ITASCA           IL      60143
                                                                                                                                                             Readin
Altacor Limited                                                       Merlin House                     Brunel Road                          Theale           g       RG7 4AB     United Kingdom
Altagracia Silverio                                                   Address Redacted
                                                                                                                                            MELVILLE, LONG
Altana Inc.                                                           60 BAYLIS ROAD                                                        ISLAND           NY     11747-3896
ALTERMAN, MODI, & WOLTER SEETA EYE
CTRS                                 MODI SATISH SHANTILAL            23 DAVIS AVENUE                                                       POUGHKEEPSIE     NY     12603
Althea Blake                                                          Address Redacted
Althea F Mieske                                                       Address Redacted
ALTIG WILLIAM D                                                       Address Redacted
ALTMAN GLENN A OD                    UNIVERSITY EYE CARE              Address Redacted
ALTMAN GLENN A OD                                                     Address Redacted
ALTORFER INC                                                          PO BOX 1347                                                           CEDAR RAPIDS     IA     52406-1347
Altos                                                                 4252 Culver Dr Ste 836                                                Irvine           CA     92604
Altro Pharmaceutical LLC             ATTN MR. SANDY GRECO             135 STILLWATER AVE                                                    MASSAPEQUA       NY     11758
Alvaro Giraldo                                                        Address Redacted
Alvin Addu                                                            Address Redacted
Alvin Vernard Boykin                                                  Address Redacted
AL-WAFI DRUG STORE                   KHALIL AL-SALEM ST               TLAA AL-ALI                      BESIDE SOCIAL SECURITY               AMMAN                   11190        Jordan
Alyssa Boyd                                                           Address Redacted
Alyssa Diane Dwyer                                                    Address Redacted
Alyssa Nicole VandenHeuvel                                            Address Redacted
Alyzabeth Elise Robinson                                              Address Redacted
ALZA Corporation                                                      1900 CHARLESTON ROAD             PO BOX 7210                          MOUNTAIN VIEW    CA     94039-7210
Amable De Jesus Cruz                                                  Address Redacted
Amalfy Soto Estevez                                                   Address Redacted
Amalia R Benavides                                                    Address Redacted
Amanda Diane Jordan                                                   Address Redacted
Amanda J Salvato                                                      Address Redacted
Amanda Lynn Smith                                                     Address Redacted
Amanda O Savchenko                                                    Address Redacted
AMANDA SHEWMAKER                                                      Address Redacted
Amanda Sue Fowler                                                     Address Redacted
Amani Meeks                                                           Address Redacted
AMARIN TECHNOLOGIES SA                                                MODESTO SANCHEZ 2045                                                  CABA                    C1416BQG Argentina
AMAZING DUDLEY MAGIC                                                  PO BOX 399                                                            BLUE MOUND       IL     62513
AMAZON.COM SERVICES INC                                               PO BOX 80387                                                          SEATTLE          WA     98108-0387
Amber L Hood                                                          Address Redacted
Amber Leigh Wiley                                                     Address Redacted
Amber Lynn Hinkelman                                                  Address Redacted
Amber Michelle Hovey                                                  Address Redacted
Amber Nicole Lee Richardson                                           Address Redacted
Ambio, Inc.                                                           PO BOX 130937                                                         CARLSBAD         CA     92013-0937
AMBIOPHARM INC                                                        1024 DITTMAN COURT                                                    NORTH AUGUSTA    SC     29842
Ambitech Engineerig Corp                                              DEPARTMENT 4514                                                       CAROL STREAM     IL     60122-4514
                                     Attn Joseph V. Idaszak, Senior
Ambitech Engineering Corp.           Project Director                 DEPARTMENT 4514                                                       CAROL STREAM     IL     60122-4514
Ambitech Engineering Corp.                                            DEPARTMENT 4514                                                       CAROL STREAM     IL     60122-4514
AMBULATORY SURGERY CENTER                                             1101 PELHAM PKWY N                                                    BRONX            NY     10469-5411
AMBULATORY SURGERY CENTER OF
CORAL GABLE                                                           1097 S LE JEUNE RD               2ND FL                               CORAL GABLES     FL     33134-2639
AMBULATORY SURGERY CENTER OF
OPELOUSAS                                                             1207 N CAUSEWAY BLVD                                                  METAIRIE         LA     70001



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                             Page 12 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           96 of
                                                                                                                              96432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3598


                                                                                                                    Exhibit M
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



           CreditorName                             CreditorNoticeName                    Address1                                 Address2    Address3           City     State       Zip      Country
AMBULATORY SURGERY CENTER OF                                                    1502 NORTH TUCSON
TUCSON                                                                          BOULEVARD                                                                 TUCSON          AZ       85716
AMBULATORY SURGERY CENTER OF
WESTCHESTER                                                                     34 S BEDFORD RD                         RAUCH ROBERT Y MD                 MOUNT KISCO     NY       10549
                                                                                9735 GREEN PARK INDUSTRIAL
AMCON LABORATORIES INC                         C/O NOMAX INC                    DR                                                                        SAINT LOUIS     MO       63123
                                                                                1919 SOUTH BUTTERFIELD
AMCOR FLEXIBLES INC                                                             ROAD                                                                      MUNDELEIN       IL       60060-9735
AMD PENNSYLVANIA LLC                                                            PO BOX 278258                           DBA AMD PRIMARY CARE              MIRAMAR         FL       33027
                                                                                1203 GEORGE WASHINGTON
A-MEDICAL SERVICE                              DBA SWIFT FIRST AID              BLVD                                                                      AKRON           OH       44312
Ameena Syed                                                                     Address Redacted
Amelia Katherine Schreiber                                                      Address Redacted
Amelia L Wang                                                                   Address Redacted
AMELIA ZUMMO                                                                    Address Redacted
AMEREN DISTRIBUTION                                                             300 LIBERTY                                                               PEORIA          IL       61602
AMEREN ILLINOIS                                                                 300 LIBERTY                                                               PEORIA          IL       61602
AMEREN LIGHT                                                                    300 LIBERTY                                                               PEORIA          IL       61602
AMEREX INSTRUMENT INC                                                           3951 C INDUSTRIAL WAY                                                     CONCORD         CA       94520
AMERICAN AIRLINES CARGO                                                         PO BOX 2994                                                               CAROL STREAM    IL       60132-2994
AMERICAN ARBITRATION ASSOCIATION                                                1301 ATWOOD AVENUE                      SUITE 211N                        JOHNSTON        RI       02919
American Compliance Systems - ACS                                               2874 WEST RIDGE PIKE                                                      NORRISTOWN      PA       19403
AMERICAN DENTAL CENTER                         MCCAULEY, MARK C DMD             3115 S FEDERAL HWY                                                        DELRAY BEACH    FL       33483
AMERICAN ELECTRICAL TESTING CORP                                                25 FORBES BLVD STE 2                                                      FOXBORO         MA       02035
AMERICAN EYE INSTITUTE                         MAGUEN EZRA                      8635 W. 3RD ST. STE 390                                                   LOS ANGELES     CA       90048
AMERICAN GLAUCOMA SOCIETY                                                       DEPT 34086                              PO BOX 39000                      SAN FRANCISCO   CA       94139
                                                                                                                        AMERICAN HEALTH
                                               DBA MED-VET                                                              SERVICE SALES CO DBA
AMERICAN HEALTH SERVICE SALES                  INTERNATIONAL                    13822 W BOULTON BLVD                    MED                               METTAWA         IL       60045
American International Chemical                                                 2000 West Park Dr.                      Suite 300                         Westborough     MA       01581
AMERICAN INTERNATIONAL CONTAINER
(AIC)                                                                           3 MARS COURT STE 4                                                        BOONTON         NJ       07005
American International Relocation Solutions,
LLC                                            DBA AIRES                        PO BOX 536459                                                             PITTSBURGH      PA       15253

AMERICAN LEGION 25 JOYCE KILMER POST                                            4 JF KENNEDY DRIVE                                                        MILLTOWN        NJ       08850
AMERICAN PAYROLL INSTITUTE INC         C/O APA                                  660 N MAIN AVE STE 100                                                    SAN ANTONIO     TX       78205-1217
American Pharmaceutical Partners, Inc. ATTN WARREN OLDEN                        1100 PERIMETER DRIVE                    SUITE 300                         SCHAUMBURG      IL       60173

American Pharmacy Cooperative, Inc.            Attn Shirley Artale, VP Contracts 5601 Shirley Park Drive,                                                 Bessemer        AL       35022
                                               Attn Tami K. Webb, Contracting
American Pharmacy Cooperative, Inc.            Manager                           5601 Shirley Park Drive,                                                 Bessemer        AL       35022
AMERICAN PURCHASING SOCIETY                                                      PO BOX 256                                                               AURORA          IL       60506
AMERICAN REGISTRY FOR INTERNET
NUMBER LT                                                                       PO BOX 759477                                                             BALTIMORE       MD       21275-9477
AMERICAN SAFETY & FIRST AID                                                     PO BOX 59                                                                 OSCEOLA         IN       46561
AMERICAN SOCIETY OF HEALTH                                                      SYSTEM PHARMACISTS                      PO BOX 38065                      BALTIMORE       MD       21297-8065
AMERICAN TYPE CULTURE COLLECTION                                                PO BOX 76349                                                              BALTIMORE       MD       21275-6349
Americas 1st Choice of South Carolina, Inc.                                     250 Berry Hill Road, Suite 311                                            Columbia        SC       29210
AMERICAS BEST CONTACTS & EYE
GLASSES                                                                         310 NORTH TELEGRAPH RD                  DR. HARVEY KUTINSKY               PONTIAC         MI       48341
AmericourceBergen Specialty Group, Inc.        Attn Group General Counsel       5025 Plano Pkkwy                                                          Carrollton      TX       75010-5022
Amerigroup Community Care of New Mexico,                                        6565 Americas Parkway, NE, Suite
Inc.                                                                            110                                                                       Albuquerque     NM       87110




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                               Page 13 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     97 of
                                                                                                                        97432
                                                                                                                           of 387
                                                                                                                               PageID #: 3599


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                CreditorNoticeName                      Address1                            Address2   Address3              City    State       Zip      Country
                                                                          1001 Pennsylvania Avenue NW,
Amerigroup District of Columbia, Inc.                                     Suite 710                                                             Washington        DC      20004

Amerigroup Insurance Company                                              3800 Buffalo Speedway, Suite 400                                      Houston           TX      77098

Amerigroup Iowa, Inc.                                                     4800 Westown Parkway, Suite 200                                       West Des Moines   IA      50266
Amerigroup Kansas, Inc.                                                   112 SW 7th Street, Suite 3C                                           Topeka            KS      66603
Amerigroup Maryland, Inc.                                                 7550 Teague Road, Suite 500                                           Hanover           MD      21076

Amerigroup Mississippi, Inc.                                              645 Lakeland East Drive, Suite 101                                    Flowood           MS      39232

Amerigroup New Jersey, Inc.                                               101 Wood Avenue South, Suite 800                                      Iselin            NJ      08830
Amerigroup Ohio, Inc.                                                     10123 Alliance Road, Suite 140                                        Cincinnati        OH      45242
Amerigroup Oklahoma, Inc.                                                 1833 South Morgan Road                                                Oklahoma City     OK      73128

Amerigroup Pennsylvania, Inc.                                             201 Lackawanna Avenue, Suite 217                                      Scranton          PA      18503

Amerigroup Texas, Inc.                                                    3800 Buffalo Speedway, Suite 400                                      Houston           TX      77098
Amerigroup Washington, Inc.                                               705 5th Avenue South, Suite 300                                       Seattle           WA      98104
Amerinet                                Contract Access Team              10 Charles Street                                                     Providence        RI      02904
                                        Stacey Winston and Brenda
Amerinet                                Huff                              Two CityPlace Drive, Suite 400                                        St. Louis         MO      63141
                                        Stacey Winston, Sr. Director of
Amerinet                                Contracting                       Two CityPlace Drive, Suite 400                                        St. Louis         MO      63141
Amerinet Choice, LLC                    Attn Dale L. Wright, President    2060 Craigshire Road                 PO Box 46930                     St. Louis         MO      63146
                                        Rick Law, Director Strategic
Amerinet Choice, LLC                    Sourcing                          Two CityPlace Drive, Suite 400                                        St. Louis         MO      63141
                                        Attn Gary Freeman, VP of
Amerinet, Inc.                          Pharmacy                          2060 Craigshire Road                 PO Box 46930                     St. Louis         MO      63146

                                        Attn Robert Ginn, Pharm. D.
Amerinet, Inc.                          Director, Contracting Solutions   2060 Craigshire Road                 PO Box 46930                     St. Louis         MO      63146

                                        Attn Robert Ginn, Pharm. D.
Amerinet, Inc.                          Director, Contracting Solutions   2060 Craigshire Road                                                  St. Louis         MO      63146
                                        John R. Sabat or Scott
Amerinet, Inc.                          Grossenbach                       2060 Craigshire Road                 PO Box 46930                     St. Louis         MO      63146
                                        Rick Law, Director Strategic
Amerinet, Inc.                          Sourcing                          Two CityPlace Drive, Suite 400                                        St. Louis         MO      63141
                                        Stacey Winston, Sr. Director of
Amerinet, Inc.                          Contracting                       2060 Craigshire Road                 PO Box 46930                     St. Louis         MO      63146
Amerinet, Inc., DBA Intalere            Attn Stacey Winston               Two CityPlace Drive, Suite 400                                        St. Louis         MO      63141
AmeriPharma Holdings, Inc.              Attn Chief Financial Officer      350 Fifth Avenue, Suite 6701                                          New York          NY      10118
AmeriPharma Holdings, Inc.              Chief Financial Officer           350 Fifth Avenue, Ste 6701                                            New York          NY      10118
                                                                          Curtis, Mallet-Prevost, Colt & Mosle
AmeriPharma Holdings, Inc.              Lawrence Goodman, Esq.            LLP                                  101 Park Avenue                  New York          NY      10178
AmerisourceBeren Drug Corporation       ATTN ACCTS PAYABLE                PO BOX 247                                                            THOROFARE         NJ      08086
AmerisourceBergen                       ATTN ACCTS PAYABLE                PO BOX 247                                                            THOROFARE         NJ      08086
                                        Attn AmerisourceBergen
AmerisourceBergen                       Representative                    1300 Morris Drive                                                     Chesterbrook      PA      19087
AmeriSourceBergen                       Attn David Picard                 1300 Morris Drive                                                     Chesterbrook      PA      19087
AmerisourceBergen                                                         1300 Morris Drive                                                     Chesterbrook      PA      19087
AMERISOURCEBERGEN - AP                                                    PO BOX 247                           ATTN ACCTS PAYABLE               THOROFARE         NJ      08086
AmerisourceBergen Corp.                 Attn Linda Davis                  100 Friars Lane                                                       Thorofare         NJ      08086
AmerisourceBergen Corporation           Attn Akin Odutola                 1300 Morris Drive                                                     Chesterbrook      PA      19087-5594



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 14 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        98 of
                                                                                                                           98432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3600


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                    CreditorNoticeName                       Address1                           Address2   Address3             City    State       Zip         Country

AmerisourceBergen Corporation               Attn Akin Odutola, Larry Maher    227 Washington St.                                                   Conshohocken     PA       19428
AmerisourceBergen Corporation               Attn Franklin Harris              1300 Morris Drive                                                    Chesterbrook     PA       19087
AmerisourceBergen Corporation               Attn General Counsel              1300 Morris Drive                                                    Chesterbrook     PA       19087-5594
AmerisourceBergen Drug Corp                 Attn Frank Harris                 227 Washington Street                                                Conshohocken     PA       19428
AmerisourceBergen Drug Corporati            ATTN ACCTS PAYABLE                PO BOX 247                                                           THOROFARE        NJ       08086
AmerisourceBergen Drug Corporation          ATTN ACCTS PAYABLE                PO BOX 247                                                           THOROFARE        NJ       08086
AmerisourceBergen Drug Corporation          Attn Frank Harris                 227 Washington Street                                                Conshohocken     PA       19428
AmerisourceBergen Drug Corporation          Attn John Chou                    1300 Morris Drive                                                    Chesterbrook     PA       19087-5594
AmerisourceBergen Drug Corporation          Attn Richard Tremonte             1300 Morris Drive                                                    Chesterbrook     PA       19087-5594
                                            Attn Richard Tremonte, SVP
AmerisourceBergen Drug Corporation          Global Generics                   1300 Morris Drive                                                    Chesterbrook     PA       19087-5594
AmerisourceBergen Drug Corporation                                            1300 Morris Drive                                                    Chesterbrook     PA       19087-5594
AmerisourceBergen Drug Corporation Bellco   USE SHIP TO ACCT#
Drug Corp.                                  18065566                          5500 NEW HORIZONS BLVD                                               AMITYVILLE       NY       11701
AmerisourceBergen Drug Corporation
Distribution Center                                                           10910 Lee Vista Blvd.                                                Orlando          FL       32529
AmerisourceBergen Global Manufacturer
Services GMBH                               Attn Frank Harris                 227 Washington Street                                                Conshohocken     PA       19428
AmerisourceBergen Global Manufacturer
Services GMBH                               Attn Peyton Howell                1300 Morris Drive                                                    Chesterbrook     PA       19087
AmerisourceBergen Global Manufacturer
Services GmbH                                                                 SEILERSTRASSE 8                                                      BERN                      3011         SWITZERLAND

AMERISOURCEBERGEN GLOBAL SERVICES                                             SEILERSTRASSE 8                                                      BERN                      3011       Switzerland
AmerisourceBergen Specialty Group, Inc. Attn Group Counsel                    5025 Plano Pkwy                                                      Corrollton       TX       75010-5022

AmerisourceBergens PRxO Generics Program                                      1300 Morris Dr                                                       Chesterbrook     PA       19087
AMERISTAT PHARMACEUTICALS INC                                                 516 NORTHDALE BOULEVARD               PO BOX 48174                   COON RAPIDS      MN       55448
AMETEK POWERVAR                                                               1450 S LAKESIDE                                                      WAUKEGAN         IL       60085
                                                                              4170 Ashford Dunwoody Road,
AMGP Georgia Managed Care Company, Inc.                                       Suite 100                                                            Atlanta          GA       30319
Ami Kaushal Shah                                                              Address Redacted
Amilcar Amir                                                                  Address Redacted
Aminda Glover                                                                 Address Redacted
Amir Saied Tobia Takla                                                        Address Redacted
AMIRIKIA AREZO                                                                Address Redacted
Amit Suresh Ghode                                                             Address Redacted
Amita p Patel                                                                 Address Redacted
AmitKumar Mohanbhai Virani                                                    Address Redacted
AMMARS INC                                                                    710 S COLLEGE AVE                                                    BLUEFIELD        VA       24605
                                            Attn Candis Edwards, SVP
Amneal Pharmaceuticals                      Regulatory Affairs                400 Crossing Boulevard, Third Floor                                  Bridgewater      NJ       08807-2863
                                            Candis Edwards, SVP
Amneal Pharmaceuticals                      Regulatory Affairs                400 Crossing Boulevard, Third Floor                                  Bridgewater      NJ       08807-2863
                                            Attn Bath Zelnick Kaufman, Vice
Amneal Pharmaceuticals LLC                  President, Legal Affairs          400 Crossing Boulevard, Third Floor                                  Bridgewater      NJ       08807-2863
                                            Attn Beth Zelnick Kaufman, Vice
Amneal Pharmaceuticals LLC                  President, Legal Affairs          400 Crossing Boulevard, Third Floor                                  Bridgewater      NJ       08807-2863
                                            Attn Candis Edwards, SVP
Amneal Pharmaceuticals LLC                  Regulatroy Affairs                400 Crossing Boulevard, Third Floor                                  Bridgewater      NJ       08807-2863
                                            Attn Kal Elhoregy, Regulatory
Amneal Pharmaceuticals LLC                  Affairs, Clinical                 400 Crossing Boulevard, Third Floor                                  Bridgewater      NJ       08807-2863
Amneal Pharmaceuticals LLC                  Attn Legal Department             400 Crossing Blvd., Third Floor                                      Bridgewater      NJ       08807-2863




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 15 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             99 of
                                                                                                                                99432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3601


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                 CreditorName                          CreditorNoticeName                   Address1                            Address2   Address3              City     State       Zip          Country
                                                 Attn Pradeep Bhaduria, Chief
Amneal Pharmaceuticals LLC                       Scientific Officer             400 Crossing Boulevard, Third Floor                                     Bridgewater      NJ       08807-2863
                                                                                407,DALAMAL HOUSE,JAMNALAL                                              NARIMAN POINT,
AMOLI ORGANICS PVT LTD                                                          BAJAJ RD                                                                MUMBAI                    400021       India
Amparo Jimenez                                                                  Address Redacted
AMRI Complex Science Expert Solutions                                           3065 KENT AVE                                                           WEST LAFAYETTE   IN       47906
AMRI Lebanon                                                                    291 US Highway 22 East                                                  Lebanon          NJ       08833
AMRI RENSSELAER INC                                                             33 RIVERSIDE AVE                                                        RENSSELAER       NY       12144
AMRI SSCI, LLC                                                                  3065 KENT AVE                                                           WEST LAFAYETTE   IN       47906
Amrit Mohan Malhotra                                                            Address Redacted

AMS Consulting                                   Attn Stephen Coco              4001 SEELEY AVE                                                         DOWNERS GROVE IL          60515
AMS Consulting LLC, a Nevada limited liability
company                                                                         4001 SEELEY AVE                                                         DOWNERS GROVE IL          60515
AMSTERDAM DAVID MD                                                              Address Redacted
AMSTERDAM PHARMACY                                                              1743 AMSTERDAM AVE                                                      NEW YORK         NY       10031
AMWO ApS                                                                        MAGLEMOSEVEJ 34                       MARBJERG                          HEDEHUSENE                2640         DENMARK
AMWO FARMA IVS                                                                  MAGLEMOSEVEJ 34                       MARBJERG                          HEDEHUSENE                2640         Denmark
AMY BLAIM                                                                       Address Redacted
Amy Esquivel                                                                    Address Redacted
Amy Jean King                                                                   Address Redacted
Amy K Wilcox                                                                    Address Redacted
Amy L Williams                                                                  Address Redacted
Amy Lynn Heinold                                                                Address Redacted
Amy Marie Cunningham                                                            Address Redacted
Amy Selden                                                                      Address Redacted
Amy St. Clair                                                                   Address Redacted
Ana Contreras                                                                   Address Redacted
Ana Contreras                                                                   Address Redacted
Ana Margarita Ramirez                                                           Address Redacted
Ana Marte                                                                       Address Redacted
Ana Peralta                                                                     Address Redacted
Anabel Cabrera Perez                                                            Address Redacted
ANAESTHESIA FOR DENTISTRY                                                       111-4800 LESLIE STREET                                                  TORONTO          ON       M2J 2K9    Canada
ANAHEIM EYE MEDICAL GROUP INC                                                   1211 W LA PALMA AVE                   STE 201                           ANAHEIM          CA       92801-2815
ANALYTICAL SALES AND SERV                                                       179 US ROUTE 206                                                        FLANDERS         NJ       07836
Anand Liliah                                                                    Address Redacted
ANASTASIO JEFFREY OD                                                            Address Redacted
Anchalben Dharmendra Patel                                                      Address Redacted
ANCHALBEN PATEL                                                                 Address Redacted
ANDA - TOPCO                                                                    2915 WESTON ROAD                                                        WESTON           FL       33331
ANDA REMEDI                                                                     2915 WESTON ROAD                                                        WESTON           FL       33331
ANDA SPARTAN                                                                    2915 WESTON ROAD                                                        WESTON           FL       33331
ANDA, INC                                                                       2915 WESTON ROAD                                                        WESTON           FL       33331
Anda, Inc.                                       Attn Anthony Mihelich          2915 WESTON ROAD                                                        WESTON           FL       33331
                                                 Attn Tony Mihelich and Mike
Anda, Inc.                                       Porter                         2915 Weston Road                                                        Weston           FL       33331
                                                 Attn Tony Mihelich, Vice
Anda, Inc.                                       President Purchasing           2915 Weston Road                                                        Weston           FL       33331
ANDERSEN STEVEN C                                                               Address Redacted
                                                 ANDERSON CHARLES
ANDERSON & SHAPIRO EYE CARE                      JOSEPH                         1200 JOHN Q. HAMMONS DRIVE            SUITE 100                         MADISON          WI       53717

ANDERSON CLAYTON MANNING                                                        784 WEST MAIN STREET                                                    MOUNT PLEASANT PA         15666
ANDERSON HILLS EYE INC                           HOWARD DAVID GEORGE            7815 BEECHMONT                                                          CINCINNATI     OH         45255



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 16 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            100100
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3602


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



           CreditorName                               CreditorNoticeName                  Address1                          Address2           Address3                  City    State       Zip      Country
ANDERSON LAWRENCE                                                              Address Redacted
ANDERSON LOCK                                                                  PO BOX 2294                                                                      DES PLAINES     IL       60017
ANDERSON PEST SOLUTIONS                                                        PO BOX 600670                                                                    JACKSONVILLE    FL       32260-0670

Anderson Pest Solutions, Division of Andex Co.                                 PO BOX 600670                                                                    JACKSONVILLE    FL       32260-0670
ANDERSON PROCESS                                                               960 OAK CREEK DRIVE                                                              LOMBARD         IL       60148-1360
Anderson Victor                                                                Address Redacted
ANDON BRUSH COMPANY INC                                                        1 MERRIT AVENUE                                                                  LITTLE FALLS    NJ       07424
Andrea Elizabeth Felix                                                         Address Redacted
Andrea M Neuville                                                              Address Redacted
ANDREA MARKS                                                                   Address Redacted
ANDREA NEUVILLE                                                                Address Redacted
Andrea Prescod                                                                 Address Redacted
Andreina Marmol Almonte                                                        Address Redacted
Andres E Rodriguez-Diaz                                                        Address Redacted
ANDREU ROBERT MD                                                               Address Redacted
ANDREW CHANG                                                                   Address Redacted
ANDREW HEGELE                                                                  Address Redacted
Andrew J. Martin                                                               Address Redacted
Andrew Jerry Bartczak                                                          Address Redacted
Andrew John Hoeft                                                              Address Redacted
Andrew Lam                                                                     Address Redacted
Andrew Micali                                                                  Address Redacted
Andrew Nikia Smith                                                             Address Redacted
Andrew Smith                                                                   Address Redacted
Andrew Thomas Vidlak                                                           Address Redacted
Andrew Thomas Wilkinson                                                        Address Redacted
ANDREWS JAMES W                                                                Address Redacted
Andrzej B. Kuziemski                                                           Address Redacted
Andrzej P Galajda                                                              Address Redacted
Angel D Jackson                                                                Address Redacted
ANGEL RUILOVA                                                                  Address Redacted
Angela Carson                                                                  Address Redacted
Angela Hope Force                                                              Address Redacted
Angela K Bork                                                                  Address Redacted
Angela K Cook                                                                  Address Redacted
Angela K Johnson                                                               Address Redacted
Angela Lenore Artis                                                            Address Redacted
Angela M Miles                                                                 Address Redacted
Angela Rodriguez                                                               Address Redacted
Angelique M Puchacz                                                            Address Redacted
Angie Hernandez                                                                Address Redacted
ANGIOLETTI LOUIS V MD JR                                                       Address Redacted
Anh Dao Le Ho                                                                  Address Redacted
Ania Gonzalez                                                                  Address Redacted
Anibelki Rodriguez                                                             Address Redacted
ANIMAL HEALTH INTERNATIONAL, INC                                               P.O. BOX 1360                                                                    GREELEY         CO       80632-1360
                                                 G. Bruce Parkerson, T.A.,
ANIP ACQUISITION COMPANY D/B/A ANI               Kenan S. Rand, and Scott H.   PLAUCHE MASELLI PARKERSON,                                One Shell Square, Suite
PHARMACEUTICALS, INC.                            Mason                         LLP                        701 Poydras Street             3800                    New Orleans    LA       70139-3800
ANIP ACQUISITION COMPANY D/B/A ANI
PHARMACEUTICALS, INC.                                                          DENTONS US, LLP                   Margaret Donahue Hall   2000 McKinney Avenue   Dallas          TX       75201
Anita C Boyd                                                                   Address Redacted
Anita Sharma                                                                   Address Redacted
Anju Pal                                                                       Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 17 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         101101
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3603


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                     CreditorNoticeName                  Address1                              Address2          Address3             City        State       Zip              Country
ANKUR GULATI                                                               Address Redacted

Ankura Consulting Group, LLC                                               2000 K STREET NW 12TH FLOOR                                                     WASHINGTON         DC       20006
                                                                                                                D/B/A ANMED HEALTH MED
ANMED HEALTH                                  C/O DEPT PHARMACY            800 NORTH FANT STREET                CTR PHARMACY                               ANDERSON           SC       29621
ANN & ROBERT H LURIE CHILDRENS
HOSPITAL                                      PHARMACY SERVICES            225 EAST CHICAGO AVE                 OF CHICAGO                                 CHICAGO            IL       60611
Ann Coppola                                                                Address Redacted
Ann English, Contract Specialist, U.S.
Department of Veterans Affairs, VA Federal    NATIONAL ACQUISITION
Supply Schedule Service, Hines, IL            CENTER                       Address Redacted
ANN MENDRZYCKI                                                             Address Redacted
Anna Arce                                                                  Address Redacted
ANNA BERENBROK                                                             Address Redacted
ANNA DUNN                                                                  Address Redacted
Anna Furlow                                                                Address Redacted
Anna G. Gawlikowski                                                        Address Redacted
Anna Tomczyk                                                               Address Redacted
                                              PHARMACY DEPT - 3RD
ANNE ARUNDEL MEDICAL CENTER                   FLOOR                        2001 MEDICAL PARKWAY                 ACUTE CARE PAVILION                        ANNAPOLIS          MD       21401
Anne Irene Carr                                                            Address Redacted
ANNISTON OPHTHALMOLOGY CLINIC                 KAZI ABDUL A                 822 LEIGHTON AVE                                                                ANNISTON           AL       36207
Annjelenia Dismukes                                                        Address Redacted
AnorMED, Inc.                                 CHRIS GIANDOMENICO           #100 20353 64TH AVE                                                             LANGLEY                     V2Y 1N5    CANADA
Answerthink, Inc.                                                          PO BOX 741197                                                                   ATLANTA            GA       30374-1197

Antares Vision                                                                VIA DEL FERRO 16-25039                                                       TRAVAGLIATO (BS)                         ITALY
                                              Attn Managing Director Mr.
                                              Emidio Zorzella, Antares Vision
Antares Vision S.P.A.                         S.R.I.                          Via del Ferro, 16                                                            Travagliato        Brescia 25039         Italy

Antares Vision S.r.l.                                                      VIA DEL FERRO 16-25039                                                          TRAVAGLIATO (BS)                         ITALY
ANTELOPE VALLEY EYE CARE                      ELLIOT OPTOWSKY M.D.         42543 8TH STREET WEST                STE # 101                                  LANCASTER        CA         93534
                                                                                                                                         ELLIOT OPTOWSKY
ANTELOPE VALLEY EYE CARE                                                   42543 8TH STREET WEST                STE # 101                M.D.              LANCASTER          CA       93534
Anthem Blue Cross Life and Health Insurance
Company                                                                    21555 Oxnard Street                                                             Woodland Hills     CA       91367
Anthem Health Plans of Kentucky, Inc.                                      13550 Triton Boulevard                                                          Louisville         KY       40223
Anthem Health Plans of Maine, Inc.                                         2 Gannett Drive                                                                 South Portland     ME       04106-6911

Anthem Health Plans of New Hampshire, Inc.                                 1155 Elm Street, Suite 200                                                      Manchester         NH       03101
Anthem Health Plans of Virginia, Inc.                                      2015 Staples Mill Road                                                          Richmond           VA       23230
Anthem Health Plans, Inc.                                                  108 Leigus Road                                                                 Wallingford        CT       06492
Anthem Insurance Companies, Inc.                                           220 Virginia Avenue                                                             Indianapolis       IN       46204
Anthem Kentucky Managed Care Plan, Inc.                                    13550 Triton Boulevard                                                          Louisville         KY       40223
Anthem Life & Disability Insurance Company                                 9 Pine Street, 14th Floor                                                       New York           NY       10005
Anthem Life Insurance Company                                              220 Virginia Avenue                                                             Indianapolis       IN       46204
ANTHONY AIDEN OPTICIANS                                                    42 ST MARKS PL                                                                  NEW YORK           NY       10003
Anthony C Polman                                                           Address Redacted
Anthony E Campos                                                           Address Redacted
Anthony J Garcia                                                           Address Redacted
Anthony L Pipkin                                                           Address Redacted
Anthony Randazzo                                                           Address Redacted
Anthony Rivera                                                             Address Redacted
Anthony Shamar Johnson                                                     Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 18 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       102102
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3604


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                CreditorName                    CreditorNoticeName                     Address1                            Address2            Address3           City    State       Zip          Country
Anticipsante                                                               40 Rue de Fontenelle                                                           Marly-Le-Roi            78160        France
Anton Macio Madison                                                        Address Redacted
Antonette Raymundo                                                         Address Redacted
Antonio D Hamilton                                                         Address Redacted
Anuja Mayekar                                                              Address Redacted
Anyelo Peralta                                                             Address Redacted
Anyssa Hunter                                                              Address Redacted

AOAC INTERNATIONAL                                                         2275 RESEARCH BLVD SUITE 300                                                   ROCKVILLE      MD       20850-3250
APC Passe, LLC                                                             1010 West Third Street                                                         Little Rock    AR       72201
                                                                           33035 COLLECTION CENTER
APEX LIFE SCIENCES                                                         DRIVE                                                                          CHICAGO        IL       60693-0030
Apexus LLC                                 Attn General Counsel            290 E. John Carpenter Freeway                                                  Irving         TX       75062
                                           Attn John Barnes, Senior
Apexus LLC                                 Director                        290 E. John Carpenter Freeway                                                  Irving         TX       75062
                                                                           75 REMITTANCE DRIVE SUITE
APEXUS LLC                                                                 #1164                                                                          CHICAGO        IL       60675-1164
APHENA PHARMA SOLUTIONS -
TENNESSEE LLC                                                              1920 FISK ROAD                                                                 COOKVILLE      TN       38506-5010
                                                                           2400 North Commerce Parkway,
Apotex Corp.                                                               Suite 400                                                                      Weston         FL       33326
                                           Attn Associate Director,
Apotex Inc.                                Regulatory Affairs              150 Signet Drive                                                               Toronto        ON       M9L 1T9      Canada

                                           Bisht Bhupesh Sengh, Associate
Apotex, Inc.                               Director, Regulatory Officer   150 Signet Drive                                                                Toronto        ON       M9L 1T9      Canada
APOTHECA INC                                                              1622 N 16TH ST                                                                  PHOENIX        AZ       85006
APP Pharmaceuticals, LLC                                                  1501 East Woodfield Road 300e                                                   Schaumburg     IL       60173
APPEL GARY S OD                                                           Address Redacted
APPEL ROBERT, MD                                                          Address Redacted
APPEL RONA                                                                Address Redacted
APPLIED TECHNOLOGIES OF N                                                 90 PLANT AVENUE                                                                 HAUPPAUGE      NY       11788
Apria Healthcare                                                          26220 Enterprise Court                                                          Lake Forest    CA       92630
April A Friedman                                                          Address Redacted
April C Hebert                                                            Address Redacted
April Dawn Stoiber                                                        Address Redacted
APRIL HEBERT                                                              Address Redacted
April Polikoff                                                            Address Redacted
APTAR PHARMA INC                                                          250 NORTH ROUTE 303                                                             CONGERS        NY       10920-1408
AptarGroup, Inc                                                           250 NORTH ROUTE 303                                                             CONGERS        NY       10920-1408
AptarGroup, Inc.                                                          265 Exchange Drive, Suite 100                                                   Crystal Lake   IL       60014
Apu Das                                                                   Address Redacted

                                           Jacob Buchdahl, Arun                                                 1301 Avenue of the Americas,
AQR Funds-AQR Diversified Arbitrage Fund   Subramanian, Mark Hatch-Miller Susman Godfrey LLP                    32nd Floor                                New York       NY       10017
                                                                                                                50 East Washington Street,
AQR Funds-AQR Diversified Arbitrage Fund   Suyash Agrawal                  Massey & Gail LLP                    Suite 400                                 Chicago        IL       60602
Aqsa Noor Mirza                                                            Address Redacted
AR & RG Enterprise LTD                                                     1140 TAYLOR AVE                                                                BRONX          NY       10472
ARAMARK Cleanroom Services, Inc.                                           25259 NETWORK PLACE                  AUCA CHICAGO LOCKBOX                      CHICAGO        IL       60673-1252
                                           Attn Philip McKinney, General
Aramark Uniform Services                   Manager                         115 North First Street                                                         Burbank        CA       91502
ARAMARK Uniform Services, a division of
ARAMARK Uniform & Career Apparel, LLC                                      26792 NEWARK PLACE                                                             CHICAGO        IL       60673-1792
ARAN EYE ASSOCIATES PA                                                     951 S LE JEUNE RD                    2ND FLOOR                                 CORAL GABLES   FL       33134



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 19 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 103103
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3605


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                 CreditorName              CreditorNoticeName                 Address1                         Address2       Address3              City       State       Zip      Country
ARAR HISHAM H                                                     Address Redacted
ARBOR CENTERS FOR EYECARE                                         2640 WEST 183 RD STREET                                                     HOMEWOOD        IL       60430
Arbour Group LLC                                                  PO BOX 775617                                                               CHICAGO         IL       60677-5617
ARCE JORGE E DDS                                                  Address Redacted
Archana B Shah                                                    Address Redacted
Archana Patapatti                                                 Address Redacted
ARDOIN VAN MICHAEL                                                Address Redacted
AREA DISTRIBUTORS INC                 P.O. BOX 770468             61-02 ST. AVENUE                                                            WOODSIDE        NY       11377-0468
Arely Saravia                                                     Address Redacted
ARENA EYE SURGEONS                                                262 NEIL AVENUE STE 320                                                     COLUMBUS        OH       43215
ARENTT SERVICES GROUP LLC                                         607 BRIDLEWOOD LANE               PO BOX 644                                WATERTOWN       WI       53094
Argent Development Group, LLC         Attn Keneth R. Greathouse   PO Box 4531                                                                 Mountain View   CA       94040
Argent Development Group, LLC                                     PO BOX 4531                                                                 MOUNTAIN VIEW   CA       94040
Argent Development Group, LLC Atley
Pharmaceuticals, Inc.                                             PO BOX 4531                                                                 MOUNTAIN VIEW   CA       94040
ARGUELLO ROBERTO A                                                Address Redacted
Aric J Lawson Jr                                                  Address Redacted
Ariel A. Paz                                                      Address Redacted
Ariel Molina                                                      Address Redacted
Ariel Olivia Spengler                                             Address Redacted
Ariela Espinal Espinal                                            Address Redacted
Arielle Dorfman                                                   Address Redacted

Aries Global Logistics                                            PO BOX 592                                                                  FRANKLIN SQUARE NY       11010
Arifa Rizvi                                                       Address Redacted
Aristides Bonilla                                                 Address Redacted
ARIZONA BILTMORE RESORT & HOTEL                                   PO BOX 740949                                                               LOS ANGELES     CA       90074-0949
Arizona Corporate Commission          Corporations Division       1300 W. Washington Street                                                   Phoenix         AZ       85007
ARIZONA DEPARTMENT OF HEALTH          DEPARTMENT OF HEALTH
SERVICES                              SERVICES                    ATTN ACCOUNTING                   1740 W ADAMS ROOM 302                     PHOENIX         AZ       85007
Arizona Department of Revenue                                     1600 West Monroe Street                                                     Phoenix         AZ       85007
ARIZONA DEPARTMENT OF REVENUE                                     PO BOX 29009                                                                PHOENIX         AZ       85038
ARIZONA PEDIATRIC EYE SPEC                                        PO BOX 16455                      ATTN A/P                                  MESA            AZ       85211
ARIZONA RETINA & VITREOUS
CONSULTANTS                           SCHADLU ANITA P             1728 WEST GLENDALE AVE #408                                                 PHOENIX         AZ       85021
ARIZONA RETINA INSTITUTE              DANESH SHARAM               3811 E BELL RD              SUITE 106                                       PHOENIX         AZ       85032
ARIZONA RETINAL SPECIALISTS                                       19052 N R.H. JOHNSON BLVD   MANDI CONWAY MD                                 SUN CITY WEST   AZ       85375
ARJUN AHIR                                                        Address Redacted
Arjun J Ahir                                                      Address Redacted
Arjunkumar G Sheth                                                Address Redacted
ARKADIN INC                                                       PO BOX 347261                                                               PITTSBURGH      PA       15251-4261
ARKANSAS CHILDRENS HOSPITAL                                       1 CHILDRENS WAY                                                             LITTLE ROCK     AR       72202
                                      DHS PHYSICIAN ADMIN
ARKANSAS DEPT OF HUMAN SERVICES       DRUG REBATE PROGRAM         ST LOUIS LOCKBOX                  PO BOX 505297                             ST LOUIS        MO       63150-5297
                                                                  BANK OF AMERICA LOCK BOX
ARKANSAS DEPT OF HUMAN SERVICES       FFS EXPANSION NEWLY         SERVICES                          PO BOX 505297                             ST LOUIS        MO       63150-5297
                                      FFS MEDICAID EXPANSION
ARKANSAS DEPT OF HUMAN SERVICES       DRUG REBATE                 BANK OF AMERICA LOCKBOX           PO BOX 505297                             ST LOUIS        MO       63150-5297
ARKANSAS DHS - MEDICAL REBATE         ST LOUIS LOCKBOX AR DEPT
PROGRAM                               OF HUMAN SRVS               PO BOX 505297                                                               ST LOUIS        MO       63150-5297
ARKANSAS DHS - PHARMACY REBATE        ST LOUIS LOCKBOX AR DEPT
PROGRAM                               OF HUMAN SRVS               PO BOX 505297                                                               ST LOUIS        MO       63150-5297
ARKANSAS DHS-PHARMACY REBATE          DHS PHYSICIAN ADMIN
PROGRAM                               DRUG REBATE PROGRAM         ST LOUIS LOCKBOX                  PO BOX 505297                             ST LOUIS        MO       63150-5297




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 20 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            104104
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3606


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



                 CreditorName                        CreditorNoticeName                      Address1                            Address2   Address3               City     State       Zip         Country

ARKANSAS EYE CENTER - SURG CENTER               BAKER DAVID L                    BAKER EYE INSTITUTE                  810 MERRIMAN                       CONWAY            AR       72032
ARK-LA-TEX RETINA CONSULTANTS                                                    734 NO ASHLEY RIDGE LOOP                                                SHREVEPORT        LA       71106
ARLENE BERRY                                                                     Address Redacted
ARLENE FOSTER                                                                    Address Redacted
Arlene Hunter                                                                    Address Redacted
ARLENE JONES                                                                     Address Redacted
ARLENE SCHELSNER                                                                 Address Redacted
ARLEO EYE ASSOCIATES                            ARLEO ROBERT J                   100 UPTOWN ROAD                                                         ITHACA            NY       14850
                                                                                                                                                         ARLINGTON
ARLINGTON EYE PHYSICIANS LLC                                                     1604A W CENTRAL RD                   OSMANOVIC SMAJO MD                 HEIGHTS           IL       60005
                                                Attn Stephanie Battaglia, Vice
Armada Health Care                              President, Generic Contracts     51 JFK Parkway, 4th Floor                                               Short Hills       NJ       07078
Armada Healthcare                               Attn Director of Contracts       51 JFK Parkway, 4th Floor                                               Short Hills       NJ       07078
Armada Healthcare                               Attn Kalpesh Patel               51 JFK Parkway, 4th Floor                                               Short Hills       NJ       07078
Armada Healthcare                               Attn VP, Generic Contracts       51 JFK Parkway, 4th Floor                                               Short Hills       NJ       07078
ARMESTO EYE ASSOCIATES                          ARMESTO DAVID MICHAEL            2025 TECHNOLOGY PARKWAY              SUITE 103                          MECHANICSBURG     PA       17050

ARMSTRONG COLT OPHTHALMOLOGY PC                                                  1550 OLD YORK ROAD                                                      ABINGTON          PA       19001
Army & Air Force Exchange Service (The
Exchange)                                       ATTN FA-A                        PO BOX 660261                                                           DALLAS            TX       75266
ARNETT MARIA F                                                                   Address Redacted
ARNO MARY MD                                                                     Address Redacted
ARRIGG EYE & EAR ASSOCIATES                     ARRIGG CLAUDIA MD                439 S UNION ST                                                          LAWRENCE          MA       01843-2800
ARRIGG EYE & EAR ASSOCIATES                                                      439 S UNION ST                       ARRIGG CLAUDIA MD                  LAWRENCE          MA       01843-2800
ARROW LAB SOLUTIONS INC                                                          121 FRIENDS LANE SUITE 200                                              NEWTON            PA       18940
ARSEE ENGINEERS INC                                                              9715 KINCAID DRIVE SUITE 100                                            FISHER            IN       46037
ARTERBERRY JOE F MD                                                              Address Redacted
ARTHUR J GALLAGHER RMS INC                                                       39735 TREASURY CENTER                                                   CHICAGO           IL       60694-9700
Arthur J Rogers                                                                  Address Redacted

Arthur J. Gallagher                             Arthur J. Gallagher (UK) Limited The Walbrook Building                25 Walbrook                        London                     EC4N 8AW     England
                                                Arthur J. Gallagher Risk
Arthur J. Gallagher                             Management Services, Inc.        2850 Golf Road                                                          Rolling Meadows   IL       60008
                                                Arthur J. Gallagher Risk
Arthur J. Gallagher                             Management Services, Inc.        300 South Riverside Plaza            Suite 1500                         Chicago           IL       60606
Arthur J. Gallagher Risk Management Services,
Inc.                                                                             39735 TREASURY CENTER                                                   CHICAGO           IL       60694-9700
Arthur J. Rogers & Co. as Agent for Rogers
Centre For Commerce-North Limited                                                                                                                        ELK GROVE
Partnership                                                                      1559 ELMHURST RD                                                        VILLAGE           IL       60007-6414

Arthur J. Rogers & Co., as Agent for Rogers
Centre for Commerce-North Limited Partnership Norman Ross                        1601 Barclay Boulevard                                                  Buffalo Grove     IL       60089

Arthur J. Rogers & Co., as Agent for Rogers
Centre for Commerce-North Limited Patnership Attn Norman Ross                    50 Lakeview Parkway - Suite 109A                                        Vernon Hills      IL       60061

Arthur J. Rogers & Co., as Agent for Rogers
Centre for Commerce-North Limited Patnership Attn Norman Ross                    50 Lakeview Parkway - Suite 109B                                        Vernon Hills      IL       60061

Arthur J. Rogers & Co., as Agent for Rogers
Centre for Commerce-North Limited Patnership Attn William G. Schmitz             50 Lakeview Parkway Suite 115                                           Vernon Hills      IL       60061




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 21 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          105105
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3607


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                 CreditorName                      CreditorNoticeName                     Address1                          Address2   Address3                City    State       Zip      Country

Arthur J. Rogers & Co., as Agent for Rogers
Centre for Commerce-North Limited Patnership Attn William G. Schmitz          50 Lakeview Parkway, Suite 109A                                          Vernon Hills   IL       60061

Arthur J. Rogers & Co., as Agent for Rogers
Centre for Commerce-North Limited Patnership Attn William G. Schmitz          50 Lakeview Parkway, Suite 109B                                          Vernon Hills   IL       60061

Arthur J. Rogers & Co., as Agent for Rogers                                   50 Lakeview Parkway, Suite 110-
Centre for Commerce-North Limited Patnership Attn William G. Schmitz          114                                                                      Vernon Hills   IL       60061
                                                                                                                                                       ELK GROVE
Arthur J. Rogers Co.                                                          1559 ELMHURST RD                                                         VILLAGE        IL       60007-6414
Artia Solutions, LLC                                                          3653 CAGNEY DRIVE STE 203                                                TALLAHASSEE    FL       32309
ARTISAN OPTICS                                                                7960 W RIFLEMAN ST STE 150      JEFFREY JOHNSON OD                       BOISE          ID       83704
Arturo Cruz                                                                   Address Redacted
Arvindchandra M Rana                                                          Address Redacted
A-S MEDICATION SOLUTIONS LLC                                                  2401 COMMERCE DR                                                         LIBERTYVILLE   IL       60048
ASAD ABBAS, MD., PA.                                                          Address Redacted
Asahi Glass Co., Ltd.                                                         3653 CAGNEY DRIVE STE 203                                                TALLAHASSEE    FL       32309
ASAMAN INC                                                                    258 BODWELL STREET              AVON INDUSTRIAL PARK                     AVON           MA       02322
                                              SUPPLY MANAGEMENT               101 SOUTH HANLEY ROAD SUITE
Ascension                                     GROUP LLC                       450                                                                      SAINT LOUIS    MO       63105
Ascension DSH                                                                 101 South Hanley Rd., Suite 450                                          St. Louis      MO       63105
Ascension DSH Non Injectables                                                 101 South Hanley Rd., Suite 450                                          St. Louis      MO       63105
                                              Attn Senior Vice President,
                                              Legal Services and General
Ascension Health                              Counsel                         4600 Edmundson Road                                                      St. Louis      MO       63134
Ascension Health                                                              101 South Hanley Rd., Suite 450                                          St. Louis      MO       63105
Ascension Health Alliance d/b/a Ascension -   Attn Mike Wray, VP Contract
The Resource Group                            Design                          PO Box 505302                                                            St. Louis      MO       63150-5302
ASCENSION HEALTH MINISTRY SERVICE
CENTER                                                                        PO BOX 33902                                                             INDIANAPOLIS   IN       46203
                                              SUPPLY MANAGEMENT               101 SOUTH HANLEY ROAD SUITE
ASCENSION HEALTH RESOURCE AND                 GROUP LLC                       450                                                                      SAINT LOUIS    MO       63105
Ascension Health Resource and Supply          SUPPLY MANAGEMENT               101 SOUTH HANLEY ROAD SUITE
Management Group                              GROUP LLC                       450                                                                      SAINT LOUIS    MO       63105
Ascension Health Resource and Supply          SUPPLY MANAGEMENT               101 SOUTH HANLEY ROAD SUITE
Management Group LLC                          GROUP LLC                       450                                                                      SAINT LOUIS    MO       63105
Ascension Health Resource and Supply          Attn Accounting Manager
Management Group, LLC                         System Office                   4600 Edmundson Road                                                      St. Louis      MO       63134
Ascension Health Resource and Supply          Attn Brad Forth, VP Strategic
Management Group, LLC                         Sourcing                        2054 Westport Center Drive                                               St. Louis      MO       63146
Ascension Health Resource and Supply
Management Group, LLC                         Attn Chief Operating Officer    2054 Westport Center Drive                                               St. Louis      MO       63146
Ascension Health Resource And Supply                                          101 SOUTH HANLEY ROAD SUITE
Management Group, LLC                         Attn Mike Wray                  450                                                                      SAINT LOUIS    MO       63105
Ascension Health Resource And Supply          Attn Mike Wray, VP Contract
Management Group, LLC                         Design                          2054 Westport Center Drive                                               St. Louis      MO       63146
Ascension Health Resource and Supply          Attn Mike Wray, VP Contract
Management Group, LLC                         Design                          PO Box 505302                                                            St. Louis      MO       63150-5302
Ascension Health Resource and Supply          Attn Sourcing Manager
Management Group, LLC                         Pharmacy                        11775 Borman Drive, Suite 340                                            St. Louis      MO       63146
Ascension Health Resource and Supply          Attn Strategic Sourcing Vice
Management Group, LLC                         President                       2054 Westport Center Drive                                               St. Louis      MO       63146
Ascension Health Resource and Supply
Management Group, LLC                         Attn Technical Support Manager 2054 Westport Center Drive                                                St. Louis      MO       63146



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 22 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           106106
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3608


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                 CreditorName                       CreditorNoticeName                    Address1                          Address2    Address3                City    State      Zip        Country
Ascension Health Resource and Supply          Attn Vice President User-
Management Group, LLC                         Directed Strategic Sourcing   11775 Borman Drive, Suite 340                                               St. Louis       MO      63146
Ascension Health Resource and Supply          Attn Vice President User-
Management Group, LLC                         Directed Strategic Sourcing   2054 Westport Center Drive                                                  St. Louis       MO      63146
Ascension Health Resource Group and Supply    SUPPLY MANAGEMENT             101 SOUTH HANLEY ROAD SUITE
Management Group LLC                          GROUP LLC                     450                                                                         SAINT LOUIS     MO      63105
Ascent Health Services LLC                    Attn Ed Adamcik               c/o Wadsack Schaffhausen AG Oberstadt 3                                     Schaffhausen            8200      Switzerland
Ascent Health Services LLC                    Attn General Counsel          c/o Wadsack Schaffhausen AG Oberstadt 3                                     Schaffhausen            8200      Switzerland
Ascent Health Services LLC                                                  1209 ORANGE STREET                                                          WILMINGTON      DE      19801
ASD Healthcare, a division of ASD Specialty
Healthcare, Inc.                              Attn President                3101 Gaylord Parkway                                                        Frisco          TX      75034
ASD SPECIALTY HEALTHCARE                                                    PO BOX 247                                                                  THOROFARE       NJ      08086
ASD Specialty Healthcare, Inc. d/b/a Basse
Medical                                       Attn Rob Besse, VP, Operations PO BOX 247                                                                 THOROFARE       NJ      08086
ASD Specialty Healthcare, Inc. d/b/a Besse
Medical                                       Attn Rob Besse, VP, Operations PO BOX 247                                                                 THOROFARE       NJ      08086
ASD Specialty Healthcare, Inc., operating
through its Oncology Supply division          Attn John Chou                2801 Horace Shepard Drive                                                   Dothan          AL      36303
ASD Specialty Healthcare, LLC                 Attn John Chou                PO BOX 247                                                                  THOROFARE       NJ      08086
Asel Raied Idan                                                             Address Redacted
                                              Attn Jennifer Finneran and Priya
Asembia fka Armada Healthcare                 Patel                            200 Park Avenue, Ste. 300                                                Florham Park    NJ      07932
ASEMBIA LLC                                   FINANCE DEPT                     200 PARK AVENUE SUITE 300                                                FLORHAM PARK    NJ      07932
ASEPCO                                                                         355 PIONEER WAY STE B                                                    MOUNTAIN VIEW   CA      94041
ASH JOHN PHD                                                                   Address Redacted
                                              SOUTHERN COLORADO EYE
ASHBY DEREK W                                 ASSOCIATES                       Address Redacted
ASHEVILLE EYE ASSOCIATES                                                       8 MEDICAL PARK DR                                                        ASHEVILLE       NC      28803
Ashish Pradeep Manjrekar                                                       Address Redacted
Ashish Sanatkumar Shah                                                         Address Redacted
Ashish Zandbaf                                                                 Address Redacted
ASHLAND EYECARE INC                           PATTERSON JAMES R                2212 MIFFLIN AVE. STE. 110                                               ASHLAND         OH      44805
Ashley E Moeller                                                               Address Redacted
Ashley Joy Gierlach                                                            Address Redacted
Ashley LeAnn Pumphrey                                                          Address Redacted
Ashley M Worden                                                                Address Redacted
ASHLEY RIDGE OPTICAL                                                           471 ASHLEY RIDGE BLVD #200                                               SHREVEPORT      LA      71106
ASHLEY TAYLOR                                                                  Address Redacted
Ashley Timmons                                                                 Address Redacted
ASHLEY WORDEN                                                                  Address Redacted
Ashlyn N Schroeder                                                             Address Redacted
ASHTABULA COUNTY MED CENTER                                                    2420 LAKE AVE                                                            ASHTABULA       OH      44004
ASI TECHNOLOGIES                                                               5848 N 95TH CT                                                           MILWAUKEE       WI      53225
Asim Farooq, MD                                                                Address Redacted
                                                                               16131 LANCASTER HWY. SUITE
ASKARY BLANTON & ASSOCIATES                                                    170                                                                      CHARLOTTE       NC      28277
ASKNET AG                                                                      VINCENZ-PRIESSNITZ-STR.3                                                 KARLSRUHE               76131     Germany
ASLETT KURICA EYE CENTER                                                       370 BELLE TERRE BLVD                                                     LA PLACE        LA      70068
ASPEN VETERINARY RESOURCES LTD                                                 PO BOX 790                                                               GREELEY         CO      80632
ASSAEL ROBERTO MANUEL                                                          Address Redacted
ASSENT COMPLIANCE                                                              525 COVENTRY RD                                                          OTTAWA          ON      K1K2C5     Canada
Assent Compliance Inc.                                                         525 COVENTRY RD                                                          OTTAWA          ON      K1K2C5     CANADA
ASSIL EYE INSTITUTE                                                            2222 SANTA MONICA BLVD            SUITE 107                              SANTA MONICA    CA      90404
ASSIL EYE INSTITUTE                                                            450 N ROXBURY DR                  3RD FLOOR                              BEVERLY HILLS   CA      90210
ASSOC EYE PHYS & SURG                                                          280 SMITH AVE N                   SUITE 840                              SAINT PAUL      MN      55102-2424



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 23 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           107107
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3609


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                        CreditorNoticeName                    Address1                          Address2            Address3               City    State       Zip        Country

ASSOC OPH OF KC                                 WHITE WILLIAM LEE               1004 CARONDELET DR, STE 405                                                   KANSAS CITY      MO       64114
ASSOCIATE EYE SURGEONS                          KRIEGSTEIN HENRY JOHN           45 RESNIK ROAD                                                                PLYMOUTH         MA       02360

ASSOCIATED EYE CARE                             EDWARD JACCOMA MD               40 SOKOKIS TRAIL                                                              EAST WATERBORO ME         04030
ASSOCIATED EYE CARE                                                             1719 TOWER DRIVE W                                                            STILLWATER     MN         55082

ASSOCIATED EYE CARE INC                                                         970 W WOOSTER                     STE 224                   DR.RICHARD NAN TAM BOWLING GREEN   OH       43402
                                                ALESSANDRA BERTOLUCCI
ASSOCIATED EYE PHYSICIANS                       MD                              1033 CLIFTON AVE.                                                             CLIFTON          NJ       07013
ASSOCIATED EYE
PHYSICIANS&SURGEONS OF NJ                                                       1530 SAINT GEORGES AVE                                                        RAHWAY           NJ       07065
                                                ACCOUNTS PAYABLE
ASSOCIATED FOOD STORES INC                      DEPARTMENT                      PO BOX 30430                                                                  SALT LAKE CITY   UT       84130
Associated Material Handling Industries, Inc.                                   133 North Swift                                                               Road Addison     IL       60101
ASSOCIATED NATIONAL BROKERAGE                                                   199 MATTHEW BOYD CRES                                                         NEWMARKET        ON       L3X 3C7      Canada
Associated National Brokerage Inc.                                              199 MATTHEW BOYD CRES                                                         NEWMARKET        ON       L3X 3C7      CANADA

ASSOCIATED PHARMACIES INC                       CLINTON KING                    211 LONNIE E CRAWFORD BLVD                                                    SCOTTSBORO       AL       35769
                                                Attn Ashley Dawson, Director,
                                                Generated Pharmaceutical
Associated Pharmacies, Inc.                     Procurement                     211 Lonnie E. Crawford Blvd.                                                  Scottsboro       AL       35769
Associated Pharmacies, Inc.                     Attn Jon Copeland               211 Lonnie E. Crawford Blvd.                                                  Scottsboro       AL       35769
ASSOCIATED RETINA CONSULTANTS                                                   1750 E GLENDALE AVE                                                           PHOENIX          AZ       85020
ASSOCIATED RETINAL CONSULTANTS LLC                                              1000 GALLOPING HILL RD SUITE
DBA                                                                             305                                                                           UNION            NJ       07083
                                                                                                                                            ATT ACCOUNTS
ASSOCIATED RETINAL CONSULTANTS PC                                               39650 ORCHARD HILL PLACE          SUITE 200                 PAYABLE           NOVI             MI       48375

ASSOCIATED WHOLESALE GROCERS INC                                                5000 KANSAS AVENUE                                                            KANSAS CITY      KS       66106

ASSOCIATES IN EYECARE                                                           900 STUYVESANT AVE                C/O NOTIS COREY M MD PA                     UNION            NJ       07083-6936
ASSOCIATES IN OPHTHALMOLOGY LTD                                                 9970 MOUNTAIN VIEW DR             BRIAN H JEWART MD                           WEST MIFFLIN     PA       15122
Associates of Cape Cod                                                          PO BOX 414540                                                                 BOSTON           MA       02241-4540
Associates of Cape Cod Incorporated                                             PO BOX 414540                                                                 BOSTON           MA       02241-4540
ASSOCIATION FOR ACCESSIBLE
MEDICINES                                                                       601 NEW JERSEY AVENUE NW          SUITE 850                                   WASHINGTON       DC       20001

ASSOCIATION OF OPT CONTACT LENS EDU ATTN NEIL PENCE                             800 E ATWATER AVE                                                             BLOOMINGTON      IN       47405
Aster Amanuel                                                                   Address Redacted
                                     Attn Aaron Goode, Asst.
Aston Carter, Inc.                   Controller                                 7301 Parkway Drive                                                            Hanover          MD       21076
ASTORINO & ASSOCIATES EYE CTR 50502-
1490                                                                            1525 SUPERIOR AVE STE 101                                                     NEWPORT BEACH    CA       92663-3639

ASTRO PAK                                                                       106 SKYLINE DRIVE                                                             SOUTH PLAINFIELD NJ       07080
AT&T                                                                            208 S. Akard St.                                                              Dallas           TX       75202
AT&T                                                                            PO BOX 5091                                                                   CAROL STREAM     IL       60197-5091
                                                Attn Master Agreement Support
AT&T Corp                                       Team                          One AT&T Way                                                                    Bedminster       NJ       07921-0752
Atheln, Inc.                                                                  6051 SCRIPPS ST                                                                 SAN DIEGO        CA       92122
ATHENS EYE ASSOCIATES                           JACOBS MICHAEL S              1080 VEND DRIVE                     SUITE 100                                   WATKINSVILLE     GA       30677
Athol George Griffiths                                                        Address Redacted
ATHWAL EYE ASSOCIATES                                                         14 MULE RD                          STE 1                                       TOMS RIVER       NJ       08755-5028
Atiq Urrahman Baig                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 24 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       108108
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3610


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                 CreditorName                   CreditorNoticeName                 Address1                              Address2   Address3                 City    State       Zip      Country
                                                                         830 W PEACHTREE ST NW STE
ATLANTA EYE CONSULTANTS PC                                               100                                                                        ATLANTA         GA       30308
ATLANTA EYE INTERNATIONAL SURGERY                                        830 WEST PEACHTREE STREET,
CENTER                                                                   NW                                                                         ATLANTA         GA       30308
ATLANTA OPHTHALMOLOGY ASSOCIATES
PC                                                                       5730 GLENRIDGE DR STE 120                                                  ATLANTA         GA       30328
ATLANTA VISION INSTITUTE                   ASHRAF FAROOQ                 11459 JOHNS CREEK PKWY               SUITE 100                             JOHNS CREEK     GA       30097
                                           DBA ATLANTIC
                                           BIOLOGICALS/NATIONAL
ATLANTIC BIOLOGICALS                       APOTHE                        20101 NE 16TH PLACE                                                        MIAMI           FL       33179
Atlantic Coast Construction Company                                      PO BOX 1001                                                                BEDMINSTER      NJ       07921
Atlantic Coast Construction Management                                   PO BOX 1001                                                                BEDMINSTER      NJ       07921
ATLANTIC COAST CONSTRUCTION MGMT
LLC                                                                      PO BOX 1001                                                                BEDMINSTER      NJ       07921
ATLANTIC EYE CARE                          RIOS RODOLFO J                1306 SAVANNAH RD                                                           LEWES           DE       19958
ATLANTIC EYE CENTER                        KOSTICK ALEXANDRA M           3 PINE CONE DRIVE                    SUITE 104                             PALM COAST      FL       32137
ATLANTIC EYE INSTITUTE                                                   6207 BENNETT RD                      ATTN NICOLE                           JACKSONVILLE    FL       32216

ATLANTIC RETINA CENTER PA                  RIAL JAMES A                  31455 WINTER PLACE PARKWAY                                                 SALISBURY       MD       21804
ATLANTIC VISION CLINICS                                                  3619 S FULTON AVE          DR LEONARD ACHIRON                              HAPEVILLE       GA       30354
ATLANTIC VISION PARTNERS                                                 11 S 12TH ST SUITE 300A                                                    RICHMOND        VA       23219
ATLANTIS EYECARE                                                         1595 E 17TH STREET                                                         SANTA ANA       CA       92705
ATMIN PAREKH                                                             Address Redacted
                                                                                                                                                    ARLINGTON
ATOMATIC                                                                 3733 N VENTURA DR                                                          HEIGHTS         IL       60004
                                                                                                                                                    ARLINGTON
Atomatic Mechanical Services                                             3733 N VENTURA DR                                                          HEIGHTS         IL       60004
ATRIUM HEALTH                              ATTN AP DONNA HOWARD          4400 GOLF ACRES DR                   BUILDING J STE A                      CHARLOTTE       NC       28208
Atrium Staffing of New Jersey, L.L.C                                     625 LIBERTY AVE                      SUITE 200                             PITTSBURGH      PA       15222

ATRIUS HEALTH                                                            275 GROVE STREET SUITE 3-300 ACCOUNTS PAYABLE                              NEWTON          MA       02466
Attn Humana Law Department                                               500 West Main Street                                                       Louisville      KY       40202
                                           c/o Gibson, Dunn & Crutcher
Attn Scott Greenberg                       LLP                           200 Park Avenue                                                            New York        NY       10166-0193
ATWAL EYE CARE                             ATWAL AMARJIT S               3095 HARLEM ROAD                                                           CHEEKTOWAGA     NY       14225
AU MEDICAL CENTER INC                                                    1120 15TH ST                         ATTN A/P                              AUGUSTA         GA       30912-0004
AU MEDICAL CENTER INC                                                    1120 15TH STREET O107                ACCOUNTS PAYABLE                      AUGUSTA         GA       30912
AUBREY PHILIP OD                                                         Address Redacted
AUBURN PHARMACEUTICAL                                                    2354 BELLINGHAM DRIVE                                                      TROY            MI       48083
AUBURN UNIVERSITY VET TEACHING HOSP
PHAR                                       AUBURN                        1220 WIRE ROAD                                                             AUBURN          AL       36849
Auburn University, College of Veterinary   Attn Starr Miller, Pharmacy   Bailey Small Animal Teaching
Medicine                                   Director                      Hospital                             1220 Wire Rd.                         Auburn          AL       36849
Audley Patterson                                                         Address Redacted
AUDREY ROSE                                                              Address Redacted
AUDREY WOODRING                                                          Address Redacted
                                           OSF GALESBURG CLINIC,
AUER LINDA MARIE                           LLC                           Address Redacted
AUGUST LAWRENCE NEIL                                                     Address Redacted
AUGUSTA EYE ASSOCIATES                                                   17 NORTH MEDICAL PARK DR                                                   FISHERVILLE     VA       22939
AUGUSTA UNIVERSITY                                                       1120 15TH STREET                     HSB160                                AUGUSTA         GA       30912
AULICINO FRANK OD                                                        Address Redacted
Aundrya E Graham                                                         Address Redacted
Aurelia Molina                                                           Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 25 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            109109
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3611


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                 CreditorName                        CreditorNoticeName                     Address1                          Address2           Address3               City    State       Zip          Country
                                                                                                                                            KONDAPUR, HITECH
AUROBINDO PHARMA LTD                                                           WATER MARK BUILDING                 PLOT NO 11 SURVEY NO 9   CITY               HYDERABAD       AP1      500084     India
Aurolife Pharma LLC                             Attn COO, Aurolife Pharma      2400 US HWY 130 N                                                               Dayton          NJ       08810
Aurolife Pharma, LLC                            Verkate B. Kota, COO           2400 US HWY 130 N                                                               Dayton          NJ       08810
AURORA EYE CLINIC                                                              1300 N HIGHLAND AVE                 SUITE 1                                     AURORA          IL       60506
AURORA HEALTH CARE                              ACCOUNTS PAYABLE               PO BOX 343930                                                                   MILWAUKEE       WI       53234-3930
Aurora I. Martinez                                                             Address Redacted
AUSTIN DIAGNOSTIC CLINIC                                                       2000 HEATH PARK DRIVE                                                           BRENTWOOD       TN       37027
AUSTIN DIAGNOSTIC CLINIC                                                       2410 CEDAR BEND DRIVE                                                           AUSTIN          TX       78758
AUSTIN FINANCE CENTER                                                          PO BOX 149971                       FMS-VA-(XXXX)                               AUSTIN          TX       78714-9971

AUSTIN PEDIATRIC                                                               4700 SETON CENTER PKWY #150                                                     AUSTIN          TX       78759
AUSTIN RETINA ASSOCIATES                        MARTINEZ JOSE AGUSTIN          801 W. 38TH ST              SUITE 200                                           AUSTIN          TX       78705
                                                                               18 WORMALD STREET
AUSTRALIAN GOVERNMENT                                                          SYMONSTON ACT 2609          PO BOX 6182                                         KINGSTON                 ACT 2604     Australia

                                                                                                                                            HEALTH EMERGENCY
AUSTRALIAN GOVERNMENT DEPT OF                                                                                      OFFICE OF HEALTH         MANAGEMENT
HEALTH                                                                         1 ATLANTIC STREET                   PROTECTION               BRANCH           WODEN                      ACT2606      Australia
                                                Director General Mr. Michael
Australian Patent Office                        Schwager                       PO Box 200                                                                      Woden           ACT      2606         Australia
Australian Pesticides and Veterinary Medicine
Authority                                                                      18 Wormald Street                   PO Box 6182                                 Symonston       ACT      2604         Australia
                                                President / President Ms.
Austrian Patent Office                          Mariana Karepova               Dresdner Str. 87                    PO Box 95                                   Wien                     1200         Austria
Austyn Ellyn Krueger                                                           Address Redacted
AUTO DEPLOY LLC                                                                501 SAMMUELS AVE STE 430                                                        FORT WORTH      TX       76102
AUTO ID SOLUTIONS                                                              701 DECATUR AVE N STE 106                                                       MINNEAPOLIS     MN       55427
Automated Industrial Technologies, Inc                                         1067 WINEWOOD ROAD                                                              FOREST          VA       24551

AUTOMATED OPHTHALMICS                                                          6671 SANTA BARBARA RD STE F                                                     ELKRIDGE        MD       21075
AUTOMATED SCALE CORPORATION                                                    202 W FAY AVE                                                                   ADDISON         IL       60101
AUTOMATIC COMMUNICATIONS ALARM                                                 93 EAST SOMERSET ST                                                             RARITAN         NJ       08869
Automatic Communications Alarm Company                                         93 EAST SOMERSET ST                                                             RARITAN         NJ       08869
AVAMARIE ELENA RIHA                                                            Address Redacted
                                                                               3477 CORPORATE PARKWAY
AVANTOR PERFORMANCE MATERIALS INC                                              STE #200                                                                        CENTER VALLEY   PA       18034
AVERA MEDICAL GROUP, OPTOMETRY                                                 702 10TH ST                         P O BOX 726                                 WORTHINGTON     MN       56187-0726
AVERY ROBERT L MD                                                              Address Redacted
AVERY ROBERT LOGAN                                                             Address Redacted
AVOMEEN LLC                                                                    4840 VENTURE DRIVE                                                              ANN ARBOR       MI       48108
Awayne Omar Dyer                                                               Address Redacted
AXIOM GLOBAL                                                                   PO BOX 8439                                                                     PASADENA        CA       91109-8439
Axiom Global, Inc.                                                             PO BOX 8439                                                                     PASADENA        CA       91109-8439
AXIS Clinhcals LLC                                                             1711 HIGHWAY 10 WEST                                                            DILWORTH        MN       56529
Axis Clinical LLC                                                              1711 HIGHWAY 10 WEST                                                            DILWORTH        MN       56529
AXIS CLinicals                                                                 1711 HIGHWAY 10 WEST                                                            DILWORTH        MN       56529
Axis Clinicals, LLC                                                            1711 HIGHWAY 10 WEST                                                            DILWORTH        MN       56529
Axis Surplus Insurance Company                                                 111 South Wacker Drive              Suite 3500                                  Chicago         IL       60606
Axis Surplus Insurance Company                                                 11680 Great Oaks Way                Suite 500                                   Alpharetta      GA       30022
Axis Surplus Insurance Company                                                 PO Box4470                                                                      Alpharetta      GA       30023
Axway                                                                          DEPT 0469                           PO BOX 120469                               DALLAS          TX       75312-0469
Axway, Inc.                                                                    DEPT 0469                           PO BOX 120469                               DALLAS          TX       75312-0469
Ayaz Hussain Qureshi                                                           Address Redacted
AYCOCK AND AYCOCK OD PA                                                        PO BOX 32                                                                       FARMVILLE       NC       27828



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 26 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   110110
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3612


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



             CreditorName                   CreditorNoticeName                  Address1                       Address2         Address3                City     State       Zip          Country
AYER ORION T MD                                                     Address Redacted
                                                                    16700 N THOMPSON PEAK
AZA EVENTS INC                                                      PARKWAY STE 250                                                             SCOTTSDALE      AZ       85260
AZAD FINE CHEMICALS LTD                                             177 PLACE FRONTEMAC                                                         POINTE-CLAIRE   QC       H9R 4Z7      Canada
AZAD Fine Chemicals Ltd.               Attn Jennifer Baronian       177 Place Frontenac                                                         Point-Claire    QC       H9R 4Z7      Canada
AZAD Pharma AG                         Attn Mike Baronian           Bahnhofstrasse 9                                                            Toffen                   3125         Switzerland
Azad Pharma AG                                                      DURACHWEG 15                                                                SCHAFFHAUSEN             8200         SWITZERLAND
AZAD Pharmaceutical Ingredients, AG                                 DURACHWEG 15                                                                SCHAFFHAUSEN             8200         SWITZERLAND
Aziz DeJuan Jarrett-Xhamilton                                       Address Redacted
                                       EYESPECIALISTS OF
AZIZ-TOPPINO MAYSSA                    FLORIDA, DBA TOPPINO E       Address Redacted
AZMAN EYECARE SPECIALISTS                                           2219 YORK ROAD 1ST LEVEL                                                    TIMONIUM        MD       21093
AZTEC ENERGY GROUP INC                                              37 GRAND BLVD                                                               BRENTWOOD       NY       11717
B2K CONSULTING LLC                                                  3485 GREENLEAF CT                                                           ANN ARBOR       MI       48105
BABB JOHN D                                                         Address Redacted
BACKFLOW SPECIALISTS INC                                            63 GREELEY AVE                                                              SAYVILLE        NY       11782
BADGER BIOMEDICAL LLC                                               317 FRANKLIN ST                                                             SAUK CITY       WI       53583
BAER JOHN C                                                         Address Redacted
BAHN CHARLES FREDERICK                                              Address Redacted
BAHNSON ENVIRONMENTAL SPECIALTIES
LLC                                                                 4412 TRYON ROAD                                                             RALEIGH         NC       27606
BAILEY S GLENN OD                                                   Address Redacted
BAINS HARSHIVINDERJIT S                HARSHI BAINS, MD.,PA         Address Redacted
BAINS KRISTIN C                                                     Address Redacted
                                                                    TOWER ONE - INTERNATIONAL       LEVEL 46 100 BARANGAROO
BAKER & MCKENZIE                                                    TOWERS SYDNEY                   AVENUE                                      SYDNEY                   2000         Australia
BAKER AMBULATORY SURGERY                                            810 MERRIMAN                                                                CONWAY          AR       72032

BAKER DONELSON BEARMAN                 CALDWELL & BERKOWITZ PC 633 CHESTNUT ST SUITE 1900                                                       CHATTANOOGA     TN       37450
BAKER LINDA OD                                                 Address Redacted
Baker Norton Pharmaceuticals, Inc.                             4400 Biscayne Blvd                                                               Miami           FL       33137-3227
BAKER STANLEY D DDS                                            Address Redacted
BAKER TOM OD                                                   Address Redacted
BAKER VISION CLINIC                    BLANKENSHIP SHERYL OD   2150 3RD ST                                                                      BAKER CITY      OR       97814-2609
Baker, Donelson, Bearman, Caldwell &
Berkowitz, pc                          CALDWELL & BERKOWITZ PC      633 CHESTNUT ST SUITE 1900                                                  CHATTANOOGA     TN       37450
BALA EYE CARE                          GREENBAUM MARVIN MD          501 BELMONT AVENUE                                                          BALA CYNWYD     PA       19004
BALCO INDUSTRIES                       ATTN A/R                     99 LAFAYETTE DR                                                             SYOSSET         NY       11791
BALDWIN SHUTTLE                        STARMACK LTD                 677 NORTH WALL STREET           UNIT B                                      MACON           IL       62544
                                                                                                    AMARILLO EYE ASSOCIATES
BALFOUR OPTICAL/BAL4 EYES INC                                       8601 SW 45TH AVE                PC                                          AMARILLO        TX       79119
BALFOUR WALTER E                                                    Address Redacted
BALGEMANN OPTOMETRY GROUP                                           385 SECRETARIAT PLACE                                                       MOUNT ZION      IL       62549
BALIN NANCY MD                                                      Address Redacted
Balkirat Chadha                                                     Address Redacted
BALL DOUGLAS OD                                                     Address Redacted
BALLES MARK W                                                       Address Redacted
BALOK EDWARD MICHAEL                                                Address Redacted
BALTIMORE EYE SURGICAL CENTER                                       6231 N CHARLES ST                                                           BALTIMORE       MD       21212
BALTIMORE WASHINGTON EYE CENTER                                     200 HOSPITAL DR SUITE 600                                                   GLEN BURNIE     MD       21061
BALYEAT RAY                            WILLIAMS MEDICAL PLAZA       Address Redacted
BANA ELECTRICAL TESTING CORP                                        50 GAZZA BLVD                                                               FARMINGDALE     NY       11735
Banc of America Securities LLC                                      One Bryant Park                                                             New York        NY       10036
BANCROFT CONSTRUCTION COMPANY                                       1300 NORTH GATE AVE             SUITE 101                                   WILMINGTON      DE       19806
Bandana Manna                                                       Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 27 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 111111
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3613


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                CreditorName               CreditorNoticeName                     Address1                          Address2     Address3             City    State       Zip         Country
BANE DAVID R OD                                                       Address Redacted
Bank of America                       Sara Sims                       135 S LaSalle St                   IL4-135-07-12                        Chicago        IL       60603
Bank of America                                                       135 S LASALLE ST                                                        CHICAGO        IL       60603
Bank of Montreal                                                      111 W Monroe Street                                                     Chicago        IL       60603
BANKS JOEL R OD                                                       Address Redacted
BANNER HEALTH SYSTEM                                                  PO BOX 2977                                                             PHOENIX        AZ       85062
BANNER--UNIVERSITY MEDICAL CENTER
TUCSON                                                                1501 N CAMPBELL AVE                RM 0617                              TUCSON         AZ       85724
BANNON JOSEPH OD                                                      Address Redacted

Banyu Pharmaceutical Co., Ltd.                                        2-2-3, Nihombashi-Honcho 2-chome Chuo-ku                                Tokyo                   103-8416     Japan

BAPTIST EYE SURGEONS                                                  140 CAPITOL DR                     ATTN ACCOUNTS PAYABLE                KNOXVILLE      TN       37922
                                      DBA SPARKS REGIONAL
BAPTIST HEALTH REGIONAL HOSPITALS     MEDICA CTR FORT SMIT            1001 TOWSON AVENUE                 ATTENTION PHARMACY                   FORT SMITH     AR       72902-4921
BAPTIST MEDICAL CENTER                PHARMACY DEPARTMENT             800 PRUDENTIAL DR                                                       JACKSONVILLE   FL       32207
BAPTIST MEDICAL CENTER                                                PO BOX 45128                                                            JACKSONVILLE   FL       32232
BAPTIST MEMORIAL HOSPITAL EAST                                        6019 WALNUT GROVE ROAD             ATTN PHARMACY DEPT                   MEMPHIS        TN       38120
BAR BOY PRODUCTS INC                                                  250 MERRITTS ROAD                                                       FARMINGDALE    NY       11735
Baradaina, LLC                                                        8780 West Golf Road # 304                                               Niles          IL       60714
BARBARA BONNER                                                        Address Redacted
BARBARA DREHLE                                                        Address Redacted
BARBARA GAMEROFF                                                      Address Redacted
Barbara J. Chandler                                                   Address Redacted
Barbara Jean Tetley                                                   Address Redacted
Barbara Kara                                                          Address Redacted
Barbara Kinder                                                        Address Redacted
BARBARA KLEIN                                                         Address Redacted
Barbara Mos                                                           Address Redacted
BARBARA PETRUCCI                                                      Address Redacted
Barbara S Sims                                                        Address Redacted
BARBARA VAUGHAN                                                       Address Redacted
BARBER, JACOBS S (DDS)                                                Address Redacted
BARCLAYS BK PLC
BARDIN HILL INVESTMENT PARTNER

BARIBEAU CATARACT & LASER INSTITUTE   BARIBEAU ALAN DAVID             7830 LOUIS PASTEUR DR                                                   SAN ANTONIO    TX       78229
BARNEBEY HOWARD S                                                     Address Redacted
BARNES TALERO EYE CARE                                                390 HARDING PLACE SUITE 104        BARNES CHRISTINA OD                  NASHVILLE      TN       37211
BARNES-JEWISH HOSPITAL                                                4249 CLAYTON AVE SUITE 310                                              SAINT LOUIS    MO       63110
BAROFSKY JONATHAN M                                                   Address Redacted
BARONESS ERLANGER HOSPITAL                                            975 EAST THIRD STREET                                                   CHATTANOOGA    TN       37403
                                      Attn Director and VP of Stretegic
Barr Laboratories, Inc.               Marketing                         1090 Horsham Road                                                     North Wales    PA       19454
Barr Laboratories, Inc.               Attn Kyle Irwin                   1090 Horsham Road                                                     North Wales    ON       19454        Canada

Barr Laboratories, Inc.               Attn Kyle Irwin                 c/o Teva Pharmaceuticals USA, Inc. 1090 Horsham Road                    North Wales    PA       19454
                                      Attn Kyle Irwin and Scott
Barr Laboratories, Inc.               Tomsky                          1090 Horsham Road                                                       North Wales    ON       19454        Canada
Barr Laboratories, Inc.               Attn W. Kyle Irwin              1090 Horsham Road                                                       North Wales    ON       19454        Canada
                                      Attn W. Kyle Irwin and Denise
Barr Laboratories, Inc.               Lynch                           1090 Horsham Road                                                       North Wales    ON       19454        Canada
                                      Attn W. Kyle Irwin and George
Barr Laboratories, Inc.               Keefe                           1090 Horsham Road                                                       North Wales    ON       19454        Canada




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                               Page 28 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     112112
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3614


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                  CreditorName                 CreditorNoticeName                     Address1                          Address2              Address3             City    State       Zip      Country
                                          Attn W. Kyle Irwin and Timothy
Barr Laboratories, Inc.                   McFadden                         1090 Horsham Road                                                             North Wales      PA       19454
                                          Attn W. Kyle Irwin, Associate
Barr Laboratories, Inc.                   Director, REMS                   1090 Horsham Road                                                             North Wales      PA       19454
                                          Attn W. Kyle Irwin, Associate
Barr Laboratories, Inc.                   Director, REMS Ops               1090 Horsham Road                                                             North Wales      PA       19454
                                          Attn W. Kyle Irwin, Sr Manager
Barr Laboratories, Inc.                   REMS Ops                         1090 Horsham Road                                                             North Wales      PA       19454

Barr Laboratories, Inc.                   W. Kyle Irwin and George Keefe 1090 Horsham Road                                                               North Wales      PA       19454
                                          W. Kyle Irwin and VP
Barr Laboratories, Inc.                   Regulatory Affairs             1090 Horsham Road                                                               North Wales      PA       19454
Barr Laboratories, Inc.                                                  1090 Horsham Road                                                               North Wales      PA       19454
Barr Laboratories, Inc.                                                  223 Quaker Road                                                                 Pomona           NY       10970
Barr Laboratories, Inc. (2)                                              1090 Horsham Road                                                               North Wales      PA       19454
Barr Labs, Barr Pharmaceuticals, Copley
Pharmaceutical, Goldline Labs, Teva       James W. Matthews, Katy E.
Pharmaceuticals USA, Teva Womens Health   Koski, and Andrew C. Yost        FOLEY & LARDNER LLP               111 Huntington Avenue     Suite 2500        Boston           MA       02199-7610
Barr Labs, Barr Pharmaceuticals, Copley
Pharmaceutical, Goldline Labs, Teva
Pharmaceuticals USA, Teva Womens Health   Stephanie M. Rippee, Esq.        WATKINS & EAGER PLLC              400 East Capitol Street                     Jackson          MS       39201
Barr Labs, Barr Pharmaceuticals, Copley
Pharmaceutical, Goldline Labs, Teva
Pharmaceuticals USA, Teva Womens Health   Stephanie M. Rippee, Esq.        WATKINS & EAGER PLLC              Post Office Box 650                         Jackson          MS       39205
                                                                                                                                                         HOMOSASSA
BARRAMUNDI CORPORATION                                                     PO DRAWER 4259                                                                SPRINGS          FL       34447
BARRASSO USDIN KUPPERMAN FREEMAN
SARVER                                                                     909 POYDAS STREET                 24TH FLOOR                                  NEW ORLEANS      LA       70112
BARRE OPTICAL                             FOLEY JAMES OD                   341 N MAIN ST                                                                 BARRE            VT       05641
                                                                           11845 NORTH ALLISONVILLE
BARRETT EYE CARE                          BARRETT ERIK S                   ROAD,                             SUITE 300                                   FISHERS          IN       46038

Barry Wehmiller Design Group                                               2 TOWER CENTER 16TH FLOOR                                                     EAST BRUNSWICK NJ         08816

Barry-Wehmiller Design Group, Inc.                                         2 TOWER CENTER 16TH FLOOR                                                     EAST BRUNSWICK NJ         08816
BART HICKEY                                                                Address Redacted
                                                                           4025 DELRIDGE WAY SW STE
BARTELL DRUG CO                                                            400                                                                           SEATTLE          WA       98106
                                                                           4025 DELRIDGE WAY SW STE
Bartell Drugs                                                              400                                                                           SEATTLE          WA       98106
BARTELS DAVID OD                                                           Address Redacted
BARTHELOW ISAAC J MD                                                       Address Redacted

BARTON FRANCES JANE                       PREMIER EYE CARE GROUP           Address Redacted
BARTON SCOTT W DO                                                          Address Redacted
                                                                                                                                                         PALM BEACH
BASCOM PALMER EYE INST SURGERY CTR                                         7101 FAIRWAY DR                                                               GARDENS          FL       33418
                                                                                                                                                         PALM BEACH
BASCOM PALMER EYE INSTITUTE                                                7103 FAIRWAY DR                                                               GARDENS          FL       33418

BASCOM PALMER INSTITUTE                                                    9675 NW 117TH AVE SUITE 310       ATTN ACCOUNTS PAYABLE                       MEDLEY           FL       33178
BASDEN BARRY                              FLORENCE EYE CENTER              Address Redacted
BASELINE VISION CLINIC                    SOHRIAKOFF JAMES R               THE FAMILY CLINIC                 527 SE BASELINE SUITE E                     HILLSBORO        OR       97123
BASF CORPORATION                          LOCKBOX 29492                    29492 NETWORK PLACE                                                           CHICAGO          IL       60673-1294




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                   Page 29 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     113113
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3615


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                 CreditorName                  CreditorNoticeName                    Address1                            Address2        Address3          City       State       Zip      Country
                                           ACCOUNTS PAYABLE
BASHAS INC                                 DEPARTMENT                    PO BOX 488                                                                 CHANDLER         AZ       85244
Bashir Baksh                                                             Address Redacted
BASHOVER MATTHEW OD                                                      Address Redacted
BASILE MARIA                                                             Address Redacted
BASILICE VINCENT MD                                                      Address Redacted
BASIN VISION CENTER PC                                                   1531 BLEISTEIN AVE                                                         CODY             WY       82414
BASINGER KEITH A                                MIAMISBURG VISION CARE   Address Redacted
BASSETT SARAH OD                                                         Address Redacted
BATON ROUGE GENERAL HEALTH                                               8585 PICARDY AVE                                                           BATON ROUGE      LA       70809
BATRA VISION CENTER                                                      15051 HESPERIAN BLVD                 STE A                                 SAN LEANDRO      CA       94578
BATTU VIJAY KUMAR                                                        Address Redacted
BAUSCH & LOMB INC                                                        PO BOX 25169                                                               LEHIGH VALLEY    PA       18002-5169
Bausch & Lomb Pharmaceuticals, Inc.                                      400 Somerset Corporate Blvd.                                               Bridgewater      NJ       08807
BAXTER & OCONNOR ODS                                                     111 S BAILEY AVE                                                           NORTH PLATTE     NE       69101-5404
BAXTER BIOPHARMA SOLUTIONS                                               927 SOUTH CURRY PIKE                                                       BLOOMINGTON      IN       47403
BAXTER HEALTHCARE CORP                                                   PO BOX 70564                                                               CHICAGO          IL       60673
Baxter Pharmaceutical Products Inc.                                      BAS - COSTA RICA                     PO BOX 999                            DEERFIELD        IL       60015
Baxter Pharmaceutical Products Inc., a division
of Baxter Healthcare Corp.                                               BAS - COSTA RICA                     PO BOX 999                            DEERFIELD        IL       60015
BAXTER REGIONAL MEDICAL CENTER                  ATTN PHARMACY            624 HOSPITAL DRIVE                                                         MOUNTAIN HOME    AR       72653
BAXTER REGIONAL MEDICAL CENTER                                           624 HOSPITAL DRIVE                   ATTN PHARMACY                         MOUNTAIN HOME    AR       72653
BAY AREA EYE INSTITUTE                                                   14462 BRUCE B DOWNS BLVD             CRAIG BERGER MD                       TAMPA            FL       33613
BAY AREA HOSPITAL                                                        1775 THOMPSON ROAD                                                         COOS BAY         OR       97420
BAY AREA MEDICAL CENTER                                                  3100 SHORE DR                                                              MARINETTE        WI       54143

BAY AREA RETINA                                                          2219 BUCHANAN ROAD SUITE 6           ATTN ACCOUNTS PAYABLE                 ANTIOCH          CA       94509
BAY AREA RETINA ASSOC                                                    5980 STONERIDGE DR #117                                                    PLEASANTON       CA       94588
BAY EYE CARE CENTER                        BREWER MICHAEL J              BAY EYE CARE CENTER                  116 N TUSCOLA                         BAY CITY         MI       48708
BAY STATE EYE CARE                                                       275 BICENTENNIAL HWY                                                       SPRINGFIELD      MA       01118-1962
                                           DBA AURORA BAYCARE
BAYCARE AURORA                             MEDICAL CENTER                2845 GREENBRIER RD                   P.O. BOX 8900                         GREEN BAY        WI       54311

BAYCARE CLINIC LLP                                                       PO BOX 28317                         DBA GREEN BAY EYE CLINIC              GREEN BAY        WI       54324

BAYCARE HEALTH SYSTEM INC                                                2985 DREW ST                         ATTN ACCOUNTS PAYABLE                 CLEARWATER       FL       33759
BAYCARE HEALTH SYSTEM INC                                                2985 DREW STREET                                                           CLEARWATER       FL       33759
BayCare Health System, Inc.                Attn Wade Carlson             2985 Drew Street                                                           Clearwater       FL       33759
                                           DBA BAYFRONT HEALTH ST.
BAYFRONT HMA MEDICAL CENTER LLC            PETERSBURG                    701 6TH STREET SOUTH                                                       ST. PETERSBURG   FL       33701
BAYHEALTH MEDICAL CTR                                                    21 CLARKE AVENUE                                                           MILFORD          DE       19963
BAYLOR COLLEGE OF MEDICINE                                               1 BAYLOR PLAZA MS BCM201                                                   HOUSTON          TX       77030
BAYLOR MEDICAL CENTER WAXAHACHIE                                         2400 N I-35 E                                                              WAXAHACHIE       TX       75165

BAYLOR ORTHOPEDIC & SPINE HOSPITAL         AT ARLINGTON                  707 HIGHLANDER BLVD                                                        ARLINGTON        TX       76015
                                           CHILDRENS MEDICAL             1901 SOUTHWEST HK DODGEN
BAYLOR SCOTT & WHITE MCLANE                CENTER                        LOOP                                                                       TEMPLE           TX       76502
BAYLOR SCOTT & WHITE MEDICAL CENTER
- MC                                                                     5252 WEST UNIVERSITY DRIVE                                                 MCKINNEY         TX       75071
                                                                                                              DEPT OF PHARMACY -
BAYLOR SCOTT & WHITE MEDICAL CTR                                         1650 WEST COLLEGE STREET             SUITE 119                             GRAPEVINE        TX       76051
BAYLOR SCOTT & WHITE MEDICAL CTR-
IRVING                                     ATTN PHARMACY DEPT            1901 N MACARTHUR BLVD                                                      IRVING           TX       75061
BAYLOR UNIVERSITY HOSP & PHCY                                            3500 GASTON                                                                DALLAS           TX       75246
BAYLY NANCY OD PC                                                        212 S VAN RENSSELAER ST              PO BOX 260                            RENSSELAER       IN       47978



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 30 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        114114
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3616


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



                 CreditorName                     CreditorNoticeName                     Address1                            Address2   Address3             City     State       Zip          Country
                                                                              604 NORTH ACADIA ROAD SUITE
BAYOU REGION SURGICAL CENTER                                                  300                                                                    THIBODAUX       LA       70301
BAYSHORE EYE CARE                            LAWSON KENNETH W                 5632 26TH ST W                                                         BRADENTON       FL       34207
                                             DEPT OF PATHOLOGY                                                   EVRIM ERDOGAN, PHD,
BAYSTATE MEDICAL CENTER                      CLINICAL CHEMISTRY LAB           759 CHESTNUT ST                    DABCC, FACB                         SPRINGFIELD     MA       01199
BAYSTATE MEDICAL CENTER                                                       280 CHESTNUT STREET                2ND FLOOR                           SPRINGFIELD     MA       01101

BAYSTATE MEDICAL CENTER INC                   INPATIENT PHARMACY DEPT         759 CHESTNUT STREET                                                    SPRINGFIELD     MA       01199
BAZA MARVIN LEVI                                                              Address Redacted
BBQ KING INC                                                                  87 CARLOUGH ROAD                                                       BOHEMIA         NY       11716
BC World Pharm                                                                78, Gaepo-ro 22-gil                Gangnam-gu                          Seoul                    6314         South Korea
BCBSM, Inc., d/d/a Blue Cross and Blue Shield
of Minnesota                                                                  3535 Blue Cross Road- M495                                             Eagan           MN       55122
                                              DEPT OF HEALTH CARE
BCCPT-ACCT #95938-580200-14                   SERVICES                        ACCOUNTING SECTION MS 1101         PO BOX 997413                       SACRAMENTO      CA       95899-7413
BCD PHARMA INC                                                                5875 CHEDWORTH WAY                                                     MISSISSAUGA     ON       L5R 3L9    Canada
BCN TELECOM INC                               Richard M. Boudria, President   1200 Mt Kemble Avenue              Suite 310                           Morristown      NJ       07960
BD BRIGGS LLC                                                                 31 RICHBOYNTON ROAD                                                    DOVER           NJ       07801
BDI                                                                           PO BOX 74493                                                           CLEVELAND       OH       44194-0576
BDO Ltd                                                                       Schiffbaustrasse 2                                                     Zurich                   CH-8031    Switzerland
BDO USA, LLP                                                                  PO BOX 642743                                                          PITTSBURGH      PA       15264-2743
BEA GUERRA                                                                    Address Redacted
BEACH HOUSE                                   ATTN TODD MASON                 PO BOX 768                                                             DECATUR         IL       62525
BEACON PHARMACY LLC                                                           8607 ROBERTS DRIVE                 SUITE 150B                          SANDY SPRINGS   GA       30350
BEACON SEPARATIONS GROUP                                                      PO BOX 296                                                             PLEASANT HILL   MO       64080
BEAR & KIRKPATRICK ODS                                                        2580 MICHIGAN RD                   STE 2                               MADISON         IN       47250-2491
BEARING HEADQUARTERS COMPANY                                                  PO BOX 6267                                                            BROADVIEW       IL       60155-6267
Beata Bierman                                                                 Address Redacted
Beatriz Perez                                                                 Address Redacted
Beatriz Urena                                                                 Address Redacted
Beau Pieper                                                                   Address Redacted
BEAUFORT EYE CENTER PA                        DIANA PERIN WILLIAM JR          1664 RIBAUT RD                                                         PORT ROYAL      SC       29935
BEAUMONT EYE ASSOC                                                            3129 COLLEGE ST                                                        BEAUMONT        TX       77701
BEAUMONT EYE ASSOCIATES                                                       3129 COLLEGE ST                    THE EYE CLINIC                      BEAUMONT        TX       77701-4609
BEAUMONT HOSPITAL                                                             PO BOX 5050                        AP-BEAUMONT HOSP                    TROY            MI       48007
BECK ADAM P MD                                                                Address Redacted
BECK C JOSEPH                                 CENTRAL PLAINS EYE MDS          Address Redacted
BECKER STEPHANIE KAROL                                                        Address Redacted
BECKERMAN STEPHEN ALAN                                                        Address Redacted
BECK-LEE INC                                                                  PO BOX 528                                                             STRATFORD       CT       06615-0528
Beckloff Associates, Inc.                                                     3203 SOLUTIONS CENTER                                                  CHICAGO         IL       60677-3002
Beckman Coulter Life Sciences                 Attn Jona Brown                 5350 Lakeview Parkway South Dr.                                        Indianapolis    IN       46268
BEEGLE WILLIAM F                                                              Address Redacted
BEEVE JEROLD MD                                                               Address Redacted
BEHLER EYE & LASER CENTER                     BEHLER SCOTT C                  2346 DREW STREET                                                       CLEARWATER      FL       33765
Beiquan Liang                                                                 Address Redacted
BEITLER-MCKEE OPTICAL COMPANY                                                 160 S. 22ND STREET                                                     PITTSBURGH      PA       15203
Bela Shah                                                                     Address Redacted
BELEN VANONI                                                                  Address Redacted
BELINDA C YOUNG                                                               Address Redacted
BELISLE GLENN P                                                               Address Redacted
BELL CONTAINER CORP                                                           615 FERRY STREET                                                       NEWARK          NJ       07105
BELL FLAVORS & FRAGRANCES INC                                                 9104 PAYSPHERE CIRCLE                                                  CHICAGO         IL       60674
BELL MEDICAL SERVICE INC                                                      120 VANDERBURG RD                                                      MARLBORO        NJ       07746
BELL MEDICAL SERVICES INC                                                     120 VANDERBURG ROAD                                                    MARLBORO        NJ       07746



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 31 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       115115
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3617


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                CreditorName                     CreditorNoticeName                Address1                       Address2          Address3                City      State       Zip      Country
BELLAIRE EYE ASSOCIATES                                                 6699 CHIMNEY ROCK RD              2ND FLOOR                                 HOUSTON          TX       77081-5339
Bellco Drug Corp.                           Attn Akin Odutola           5500 New Horizons Blvd.                                                     N. Amityville    NY       11701
Bellco Drug Corp.                           Attn Frank Harris           5500 New Horizons Blvd.                                                     N. Amityville    NY       11701
Bellco Drug Corp.                           Attn General Counsel        5500 New Horizons Blvd.                                                     N. Amityville    NY       11701
Bellco Drug Corp.                           Attn John Chou              5500 New Horizons Blvd.                                                     N. Amityville    NY       11701
BELLCO GLASS INC                                                        340 EDRUDO ROAD                                                             VINELAND         NJ       08360

BELLE HALL EYE CARE                                                     805 LONG POINT RD                 LORI ROBERTS OD                           MOUNT PLEASANT   SC       29464
BELLEVUE HOSPITAL CENTER                    ATTN ACCOUNTS PAYABLE       462 1ST AVE & 27TH STREET                                                   NEW YORK         NY       10016
BELLEVUE VISION CLINIC                      PILLEN KERRI D              BELLEVUE VISION CLINIC P.C.       1810 WILSHIRE DRIVE                       BELLEVUE         NE       68005
BELLIN MEMORIAL HOSPITAL                    C/O PHARMACY DEPT           744 SOUTH WEBSTER AVE                                                       GREEN BAY        WI       54301
BELLINGHAM RETINA SPECIALISTS                                           200 WESTERLY RD SUITE 101         ERIC SUBONG MD                            BELLINGHAM       WA       98226
                                            MAINE EYE CARE
                                            ASSOCIATES DBA EYE CARE
BELL-NECEVSKI HELEN L                       O                       Address Redacted
BELLOWS & MYERS ODS                                                 120 PALUSTER ST                                                                 CADILLAC         MI       49601-2532
BELVA LUCE                                                          Address Redacted
BEND MEMORIAL CLINIC - SURG CENTER                                  1501 NE MEDICAL CENTER DR             PO BOX 6038                               BEND             OR       97708
BENECARD CENTRAL FILL                                               5040 RITTER ROAD                      PO BOX 779                                MECHANICSBURG    PA       17055
BENEFIELD EYE CARE PC                                               14225 DEDEAUX RD                      DONALD BENEFIELD MD                       GULFPORT         MS       39503
BENEFIS HEALTH CARE EAST CAM                                        PO BOX 5013                                                                     GREAT FALLS      MT       59403-5013
BENEFIT STREET PARTNERS LLC
BENFIELD CONTROL SYSTEMS                                                240 WASHINGTON STREET                                                       MOUNT VERNON     NY       10553
BENHAM KURT T MD                                                        Address Redacted
Benita M Bowman                                                         Address Redacted
BENITEZ GABRIEL MD                                                      Address Redacted
Benjamin Burwell                                                        Address Redacted
Benjamin Jay Kapraun                                                    Address Redacted
Benjamin Kim                                                            Address Redacted
BENJAMIN LOPEZ                                                          Address Redacted
Benjamin M Dorsey                                                       Address Redacted
Benjamin Paul Summers                                                   Address Redacted
                                                                        1620 ALA MOANA BLVD,SUITE
BENNETT EYE INSTITUTE                                                   500                               BENNETT MICHAEL MD.                       HONOLULU         HI       96815
BENNETT OPHTHALMOLOGY GROUP                                             2475 5TH STREET N                 DR DAN BENNETT MD                         COLUMBUS         MS       39705
Bennett Paul Shuhala                                                    Address Redacted
BENNETT STEVE OD                                                        Address Redacted
BENNETT-PHILLIPS FAY LOLITA                                             Address Redacted
BENTIVEGNA JOSEPH F                                                     Address Redacted
BENTSIANOV ANNA L                                                       Address Redacted
BERENTER JAY S DPM                                                      Address Redacted
BERENTHAL ALEX OD                                                       Address Redacted

BERGEN PASSAIC CATARACT                                                 18-01 POLLITT DRIVE               SURGERY & LASER CENTER                    FAIR LAWN        NJ       07410
                                            RETINA CONSULTANTS OF
BERGER BRIAN                                AUSTIN                      Address Redacted
BERGER TODD A                                                           Address Redacted
BERGERON ROGER L OD                                                     Address Redacted

BERGMAN EYE CENTER                                                      220 CHAMPION DRIVE SUITE 100                                                HAGERSTOWN       MD       21740
                                                                        29990 NORTHWESTERN
BERGMAN PORRETTA EYE CENTER                 PORRETTA ANTHONY C JR       HIGHWAY                                                                     FARMINGTON       MI       48334
BERKE GROUP LLC                                                         325 W BOULDER DRIVE                                                         CHALFONT         PA       18914
Berke Group LLC tradingas Berke Executive
Search                                                                  325 W BOULDER DRIVE                                                         CHALFONT         PA       18914



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 32 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          116116
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3618


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



            CreditorName                          CreditorNoticeName                  Address1                            Address2       Address3             City     State       Zip      Country
BERKE STANLEY J                                                            Address Redacted
BERKELEY EYE CENTER                          DOE ERIN ANDREW               21502 MERCHANTS WAY                                                         KATY            TX      77449
BERKELEY OPHTHALMOLOGY                                                     2999 REGENT STREET #425                                                     BERKELEY        CA      94705
                                                                           2200 POWELL STREET SUITE
BERKELEY RESEARCH GROUP                                                    1200                                                                        EMERYVILLE      CA      94608
                                             BERKSHIRE MEDICAL
BERKSHIRE COMMUNITY PHARMACY                 CENTER                        725 NORTH STREEET                                                           PITTSFIELD      MA      01201
Berkshire Hathaway Specialty Insurance
Company                                                                    1314 Douglas Street                   Suite 1400                            Omaha           NE      68102-1944
Berlin Packaging                                                           PO BOX 74007164                                                             CHICAGO         IL      60674-7164
BERLINER BRIAN KEITH                                                       Address Redacted
BERMAN JONAH OD                                                            Address Redacted
Bernadette M Lundeen                                                       Address Redacted
Bernadette M Simmons                                                       Address Redacted
BERNARD HOPE                                                               Address Redacted
BERNICE GRIESBACH                                                          Address Redacted
BERNSTEIN DANIEL NMI                                                       Address Redacted
BERROCAL FERNANDEZ MARIA H MD                PO BOX 41281                  Address Redacted
BERT M GLASER NATIONAL RETINA                                              901 DULANEY VALLEY RD STE
INSTITUTE                                                                  200                                                                         TOWSON          MD      21204
BERTHA JEFFERSON                                                           Address Redacted
Bertrand William Francis                                                   Address Redacted
BERYL CAGLE                                                                Address Redacted
                                             ATTN ACCOUNTS PAYABLE
BESSE MEDICAL SUPPLY                         DEPARTMENT                    PO BOX 247                                                                  THOROFARE       NJ      08086
                                                                                                                 ATTN ACCOUNTS PAYABLE
BESSE MEDICAL SUPPLY                                                       PO BOX 247                            DEPARTMENT                            THOROFARE       NJ      08086
Besse Medical, a division of ASD Specialty
Healthcare, Inc.                             Attn President                9075 Centre Pointe Drive, Suite 140                                         West Chester    OH      45069
Besse Medical, a division of ASD Specialty
Healthcare, Inc.                             Attn Rob Besse, VP, Operations 9075 Centre Pointe Drive, Suite 140                                        West Chester    OH      45069
BEST OPHTHALMOLOGY PC                        DU TED T MD                    3808 UNION STREET                   SUITE # 3H                             FLUSHING        NY      11354
BETH ISRAEL DEACONESS MEDICAL CTR                                           1 DEACONESS RD                      ATTN PHARMACY                          BOSTON          MA      02215
BETH LANDAUER                                                               Address Redacted
Bethany M Ziemer                                                            Address Redacted
BETHESDA HOSPITAL NORTH CINCINNATI
OH                                                                         10500 MONTGOMERY RD                                                         CINCINNATI      OH      45242
BETTIE RINALDI                                                             Address Redacted
BETTS AND BIDDLE EYE CARE                    SONJA BIDDLE OD               8500 HERRING RUN RD                                                         SEAFORD         DE      19973
BETTY DUNCAN                                                               Address Redacted
BETTY HANSON                                                               Address Redacted
Betty Martinovich                                                          Address Redacted
BETTY WADE                                                                 Address Redacted
Beverly Brown                                                              Address Redacted
                                                                           450 N BEDFORD DRIVE SUITE
BEVERLY HILLS LASIK CENTER INC               CORNELL PETER J               101                                                                         BEVERLY HILLS   CA      90210
BEVERLY M CAMPBELL                                                         Address Redacted
BEVERLY TREML                                                              Address Redacted
BEYER TODD L                                 SYSTEM OPTICS                 Address Redacted
BGB ANALYTIK USA LLC                                                       PO BOX 15131                                                                ALEXANDRIA      VA      22309
Bhairavi Manish Shah                                                       Address Redacted
Bharati Mehta                                                              Address Redacted
Bhautik A Shah                                                             Address Redacted
Bhavin Mehta                                                               Address Redacted
Bhavin Mehta Divya Mehta                                                   Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 33 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       117117
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3619


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                CreditorName                    CreditorNoticeName                     Address1                            Address2       Address3         City      State       Zip          Country
Bhavna Aggarwal                                                            Address Redacted
Bhavna Patel                                                               Address Redacted
Bhima Sasikanth Reddy                                                      Address Redacted
Bhumika V Patel                                                            Address Redacted
BHUVANESHWAR VAIDYA                                                        Address Redacted
BICKOFF COREY                                                              Address Redacted
Bienvenido De Leon Fernandez                                               Address Redacted
BIESZCZAD KATARZYNA M PHD                  ACCOUNTS PAYABLE                Address Redacted
                                                                           8617 W.PT. DOUGLAS ROAD S
BIETER EYE CENTER                          BIETER JEFFREY M                #110                                                                      COTTAGE GROVE   MN      55016
BIG Y FOODS INC                                                            PO BOX 7840                                                               SPRINGFIELD     MA      01104
Bikash Mondal                                                              Address Redacted
BILLINGS CLINIC                                                            PO BOX 30357                                                              BILLINGS        MT      59107-7000
BILLINGS CLINIC                                                            PO BOX 37000                         ATTN A/P                             BILLINGS        MT      59107-7000
BILOXI HMA LLC                             ATTN PHARMACY DEPT              150 REYNOIR STREET                   DBA MERIT HEALTH BILOXI              BILOXI          MS      39530
BINDI CRAIG STEPHEN                                                        Address Redacted
Bindu Mariamma Varughese                                                   Address Redacted
BINDU SUSMITHA ADAPA                                                       Address Redacted
BINSKY & SNYDER LLC                                                        281 CENTENNIAL AVE                                                        PISCATAWAY      NJ      08854
BIO COLD ENVIROMENTAL INC                                                  160 OLD STATE ROAD                                                        ELLISVILLE      MO      63021
BIOCON LIMITED                                                             20TH KM HOSUR ROAD                   ELECTRONICS CITY                     BANGLAORE               560 100      India
Biodelivery Sciences International, Inc.   Attn Chief Financial Officer    4131 Parklake Avenue, Suite 225                                           Raleigh         NC      27612
Biodelivery Sciences International, Inc.   Ernie DePaolantonio, CFO        4131 Parklake Avenue, Suite 225                                           Raleigh         NC      27612
                                                                           400 N. WASHINGTON ST. SUITE
BIOLOGICS CONSULTING GROUP, INC.                                           100                                                                       ALEXANDRIA      VA      22314

BIOLOGICS INC                                                              8761 VIRGINIA MEADOWS DRIVE                                               MANASSAS        VA      20109
BIOMAX FORMULATIONS                                                        6772 GOLFCREST DR                                                         SAN DIEGO       CA      92119
BIOMERIEUX INC                                                             1121 N MAIN STREET                                                        LOMBARD         IL      60148
Biomira, Inc.                              ATTN ACCTS PAYABLE              2011-94 STREET                                                            EDMONTON        AB      T6N 1H1      CANADA
BIONDOLILLO JOSEPH C                                                       Address Redacted
                                           ATTN BIONICHE TEO A/P           UNIT 6 CASLA INDUSTRIAL
Bioniche Teoranta                          DEPT                            ESTATE CASLA CO                                                           GALWAY                               IRELAND
BIO-RAD LABORATORIES LIFE SCIENCES                                         2000 ALFRED NOBEL DRIVE                                                   HERCULES        CA      94547
                                           Attn John Dyba, Director of
Bioscience Laboratories Inc. (BSLI)        Business Development            1765 South 19th Avenue                                                    Bozeman         MT      59718
                                           Attn John W Dyba, Director of
Bioscience Laboratories, Inc.              Business Development            1765 South 19th Avenue                                                    Bozeman         MT      59718
                                                                           6465 S GREENWOOD PLAZA
BioSpace, Inc.                                                             BLVD STE 400                                                              CENTENNIAL      CO      80111
BIOSTUDY SOLUTIONS                                                         4008 CAESAR COURT                                                         WILMINGTON      NC      28405
Biostudy Solutions, LLC                                                    4008 CAESAR COURT                                                         WILMINGTON      NC      28405
BIOTAGE LLC                                                                BOX 510332                                                                PHILADELPHIA    PA      19175-0332
BIOTHERMAL VALIDATION LLC                                                  1408 TRANSPORT DR                                                         RALEIGH         NC      27603
BioTrak Research Inc.                      Attn Larry Risen, President     805 Brighton Ave                                                          Southlake       TX      76092
BIRD STEVEN OD                             VISIONS NORTHWEST               Address Redacted
BISHOP AMY E OD                                                            Address Redacted
BISHOP JOHN E                                                              Address Redacted
BISHOP RALPH MD                                                            Address Redacted
BIVANS CORPORATION                                                         2431 DALLAS ST                                                            LOS ANGELES     CA      90031
BLACK DIAMOND NETWORKS                                                     23 MAIN ST                                                                ANDOVER         MA      01810
BLACK HILLS REGIONAL EYE SURGERY
CENTER                                                                     2800 THIRD ST                                                             RAPID CITY      SD      57701
BLACKALLOY COMPANY OF AMERICA                                              1836 LONESTAR ST UNIT 3                                                   CONWAY          SC      29526
BLACKHILLS VISION CARE                                                     1830 5TH AVE                         DR. JAMES TRIMBLE                    BELLE FOURCHE   SD      57717



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                      Page 34 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             118118
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3620


                                                                                                                    Exhibit M
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



                  CreditorName                          CreditorNoticeName                     Address1                            Address2   Address3             City     State       Zip      Country
                                                  Attn Karole Morgan-Prager,
                                                  Chief Legal and Administrative
Blackline Systems, Inc.                           Officer                          21300 Victory Blvd, 12th Floor                                         Woodland Hills   CA       91367
Blackline Systems, Inc.                           Attn Legal Department            21300 Victory Blvd, 12th Floor                                         Woodland Hills   CA       91367
BLACKMAN GIBSON T OD                                                               Address Redacted
                                                                                   3740 S RIDGEWOOD AVE STE
BLAHNIK EYE CARE                                                                   103                                                                    PORT ORANGE      FL       32129
BLAIR ROBIN OD                                                                     Address Redacted
Blake P Taylor                                                                     Address Redacted
Blake T Mahan                                                                      Address Redacted
Blake W West                                                                       Address Redacted
Blanca Veronica Munoz                                                              Address Redacted
BLANK WESSELINK COOK & ASSOC INC                                                   PO BOX 2910                                                            DECATUR          IL       62524-2910
BLANTON MATTHEW OD                                                                 Address Redacted
BLATT HERBERT LEE                                                                  Address Redacted
BLISS EYE ASSOCIATES                              BLISS LEWIS S                    5773 GREENBACK LANE                                                    SACRAMENTO       CA       95841

BLOCK BUYING GROUP                                                                 6111 BROKEN SOUND PARKWAY STE 370                                      BOCA RATON       FL       33487
BLOODWORTH WHOLESALE DRUGS                                                         PO BOX 1849                                                            TIFTON           GA       31793
                                                  GERMANTOWN HOSPITAL
BLOOM BENJAMIN H                                  MOB                              Address Redacted
BLOOM EYE ASSOCIATES                              PESCE SUZANNE                    525 JAMESTOWN ST                     SUITE 207                         PHILADELPHIA     PA       19128
Bloomberg Finance L.P.                                                             PO BOX 416604                                                          BOSTON           MA       02241
BLOOMINGTON EYE INSTITUTE                         LEE ROBERT M MD                  1008 N. CENTER ST                                                      BLOOMINGTON      IL       61701
BLOOMINGTON HOSPITAL                                                               PO BOX 1149                                                            BLOOMINGTON      IN       47401

BLOUNT MEMORIAL HOSPITAL INC                                                       907 E LAMAR ALEXANDER PKWY                                             MARYVILLE        TN       37804
BLOUNTVILLE FAMILY EYE CARE                                                        1323 HIGHWAY 394 STE B      DR MARK BOWERS                             BLOUNTVILLE      TN       37617
                                                                                   24300 CATHERINE INDUSTRIAL
BLUCO INCORPORATED                                                                 DR SUITE 415                                                           NOVI             MI       48375
Blue Cross & Blue Shield of Rhode Island                                           500 Exchange Street                                                    Providence       RI       02903
Blue Cross and Blue Shield Association                                             225 North Michigan Avenue                                              Chicago          IL       60601
Blue Cross and Blue Shield of Alabama                                              450 Riverchase Parkway East                                            Birmingham       AL       35244
Blue Cross and Blue Shield of Florida, Inc.
(d/b/a Florida Blue)                                                               4800 Deerwood Campus Parkway                                           Jacksonville     FL       32246
Blue Cross and Blue Shield of Kansas City                                          2301 Main                                                              Kansas City      MO       64108
Blue Cross and Blue Shield of Massachusetts
HMO Blue, Inc.                                                                     101 Huntington Avenue Suite 1300                                       Boston           MA       02199
Blue Cross and Blue Shield of Massachusetts,
Inc.                                                                               101 Huntington Avenue Suite 1300                                       Boston           MA       02199
Blue Cross and Blue Shield of North Carolina                                       4615 University Drive                                                  Durham           NC       27707
Blue Cross and Blue Shield of Vermont                                              445 Industrial Lane                                                    Berlin           VT       05602
Blue Cross Blue Shield Health Care Plan of
Georgia, Inc.                                                                      3350 Peachtree Road, N.E.                                              Atlanta          GA       30326
BLUE CROSS BLUE SHIELD OF IL                                                       DEPT 1134                            PO BOX 121134                     DALLAS           TX       75312-1134

Blue Cross Blue Shield of North Dakota, a North
Dakota Nonprofit Mutual Insurance Company                                          4510 13th Avenue South                                                 Fargo            ND       58121
Blue Cross Blue Shield of Wisconsin                                                N17 W24340 Riverwood                                                   Waukesha         WI       53188
Blue Cross of California                                                           120 S Via Merida                                                       Thousand Oaks    CA       91362

Blue Cross of California Partnership Plan, Inc.                                    120 S Via Merida                                                       Thousand Oaks    CA       91362
BLUE RIDGE EYE ASSOCIATES                         HUDSON MARC A                    30 CROSSING LANE                     SUITE 107                         LEXINGTON        VA       24450
Blue Shield of California                                                          50 Beale St.                                                           San Francisco    CA       94105-1808
BlueCreek Pharmaceuticals, LLC                                                     101 Bufflehead Court                                                   Georgetown       KY       40324



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                              Page 35 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     119119
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3621


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



               CreditorName                   CreditorNoticeName                    Address1                        Address2              Address3           City        State       Zip            Country
BlueCross BlueShield of Illinois                                      300 East Randolph Street                                                       Chicago           IL        60601-5099
Bluecross Blueshield of South Carolina                                I-20 at Alpine Road                                                            Columbia          SC        29219
Bluecross Blueshield of Tennessee                                     1 Cameron Hill Circle                                                          Chattanooga       TN        37402
BLUEGRASS RETINA CONSULTANTS             SEN HARSHA MD                3290 BLAZER PKWY STE 100                                                       LEXINGTON         KY        40509
BLUEMOUNTAIN CAP MANAGEMENT, L

BLUPAX PHARMACEUTICALS LLC                                            160 RARITAN CENTER PARKWAY UNIT 1                                              EDISON            NJ        08837
                                         Attn Brett J. Novah, JVP     400 Raritan Center Parkway, Suite
BluPax Pharmaceuticals, LLC              Commercial Operations        C                                                                              Edison            NJ        08837
                                                                                                        160 Raritan Center Parkway,
BluPax Pharmaceuticals, LLC         Attn Joel Mittelman               c/o BluPax Pharma                 Suite 1                                      Edison            NJ        08837
BLYTHEDALE CHILDRENS HOSPITAL                                         95 BRADHURST AVE                                                               VALHALLA          NY        10595
BMI                                 C/O WELLS FARGO BANK              PO BOX 630893                                                                  CINCINNATI CITY   OH        45263-0893
Boanerge Burgos                                                       Address Redacted
BOARD OF THE REGENTS OF THE UNIV OF
WI                                                                    2015 LINDEN DRIVE ROOM 1280        UW VETERINARY CARE                          MADISON           WI        53706
BOAS SUZANNE O                                                        Address Redacted
BOB HENRY                                                             Address Redacted
BOB STRZALKA                                                          Address Redacted
BOBBI ELLINI                                                          Address Redacted
BOBBIE LEAK                                                           Address Redacted
BOBROW JAMES CHARLES                                                  Address Redacted
Boby George                                                           Address Redacted
                                    Jonathan L. Stern and David D.    ARNOLD & PORTER KAYE               601 Massachusetts Avenue,
BOCA PHARMACAL, INC.                Fauvre                            SCHOLER                            NW                                          Washington        DC        20001
                                    Quentin F. Urquhart, David W.
                                    OQuinn, Douglas J. Moore,
                                    Kelly Juneau Rookard, and         IRWIN FRITCHIE URQUHART &
BOCA PHARMACAL, INC.                Meera U. Sossamon                 MOORE, LLC                         400 Poydras Street, Suite 2700              New Orleans       LA        70130
                                                                      3550 WEST MARKET ST SUITE
BOCK & CLARK CORPORATION                                              200                                                                            AKRON             OH        44333
BODINE ELECTRIC                                                       P.O. BOX 976                                                                   DECATUR           IL        62525
Bodine Electric of Decatur                                            1845 N. 22nd Street, PO Box 976                                                Decatur           IL        62525
BODINE ENVIRONMENTAL SERVICES                                         5330 E FIREHOUSE RD                                                            DECATUR           IL        62521
Bogdan Jan Adamczyk                                                   Address Redacted
Bogumila Kenig-Bujnarowski                                            Address Redacted
BOILERMATIC WELDING INDUSTRIES                                        17 PECONIC AVENUE                                                              MEDFORD           NY        11763
Boilermatic Welding Industries, Inc.                                  17 PECONIC AVENUE                                                              MEDFORD           NY        11763
BOILINI JAMES J                                                       Address Redacted
                                                                      1615 EAST MONTGOMERY
BOLAND EYE CENTER PC                                                  CROSSROADS                                                                     SAVANNAH          GA        31406-5056
BOLLI ROBERTO MD                                                      Address Redacted
BON SECOURS HEALTH SYSTEM                                             8990 OLD ANNAPOLIS ROAD            STE M                                       COLUMBIA          MD        21045
                                                                                                         CENTRAL ACCOUNTS
BON SECOURS HEALTH SYSTEM INC                                         PO BOX 6189                        PAYABLE                                     ELLICOTT CITY     MD        21042-6189
BONANNO PHILIP A                                                      Address Redacted
BOND EYE ASSOCIATES                                                   725 S 14TH ST                                                                  PEKIN             IL        61554-5073
Bone Care International, Inc.                                         ONE SCIENCE COURT                                                              MADISON           WI        53711
BONELLIEREDE WITH LOMBARDI                                            VIA MICHELE BAROZZI 1                                                          MILAN                       20122      Italy
Bonita Louise Sutton                                                  Address Redacted
BONITA PHARMACEUTICALS                                                6380 COMMERCE DR                                                               WESTLAND          MI        48185
BONITA WHITTON                                                        Address Redacted
BONNIE BENINCASA                                                      Address Redacted
BONNIE DODYK                                                          Address Redacted
Bonnie L Queen                                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 36 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           120120
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3622


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



            CreditorName              CreditorNoticeName                Address1                         Address2          Address3                 City     State       Zip              Country
BONNIE PATT                                                  Address Redacted
BOOKER JOHNSON                                               Address Redacted
BOOTHE WILLIAM MD                                            Address Redacted
BOPARAI HARRY OD                                             Address Redacted
BORGESS HOSPITAL PHARMACY                                    1521 GULL RD                                                                    KALAMAZOO      MI       49048
BORHANIPOOR AMIR OD                                          Address Redacted
BORMIOLI ROCCO SPA                ATTN MARCELLA MORTALI      VIALE MARTIRI DELLA LIBERT 1                                                    FIDENZA (PR)            43036        Italy
BORODIC GARY                                                 Address Redacted
                                  MT VERNON HEALTH
BORON MICHAEL D                   CENTER                     Address Redacted
BOSCH INSPECTION TECHNOLOGY INC                              PO BOX 74889                                                                    CHICAGO        IL       60694-4889
BOSEM MARC E                                                 Address Redacted
Boston Analytical                                            14 MANOR PARKWAY                                                                SALEM          NH       03079
BOSTON ANALYTICAL INC                                        14 MANOR PARKWAY                                                                SALEM          NH       03079
BOSTON LASER EYE INSTITUTE        MELKI SAMIR                1101 BEACON STREET               6 WEST                                         BROOKLINE      MA       02446
                                  ACCOUNTS PAYABLE
BOSTON MEDICAL CENTER             DEPARTMENT                 PO BOX 199180                                                                   BOSTON         MA       02119-9180
BOSTON MEDICAL CENTER                                        88 E NEWTON ST                   ATTN PHARMACY                                  BOSTON         MA       02118-2308
BOSTON RETINA PLLC                SHELDON BUZNEY MD          28 HUCKLEBERRY HILL                                                             LINCOLN        MA       01773
BOSTON RETINA PLLC                                           28 HUCKLEBERRY HILL              SHELDON BUZNEY MD                              LINCOLN        MA       01773
BOSTON UNIV EYE ASSOC INC                                    2005 BAY STREET, SUITE 206                                                      TAUNTON        MA       02780
BOTELLO LINDA S                                              Address Redacted
                                                                                                                                             FARMINGTON
BOTSFORD GENERAL HOSPITAL                                    28050 GRAND RIVER AVE                                                           HILLS          MI       48336
BOUNDTREE MEDICAL LLC                                        PO BOX 8023                                                                     DUBLIN         OH       43016-2023

BOUNTIFUL EYE CARE CTR, L.L.C     WILKES ROBERT MURRAY JR 491 SOUTH MAIN STREET                                                              BOUNTIFUL      UT       84010
                                                               1551 SOUTH RENAISSANCE
BOUNTIFUL HILLS EYE CENTER                                     TOWNE DRIVE                    SUITE 340             WING ROBERT MD           BOUNTIFUL      UT       84010
BOUNTYJOBS                                                     1114 LOST CREEK BLVD           SUITE 420                                      AUSTIN         TX       78746
BOURGOULT J DR                    CSSS HSM C/O PHARMACY        Address Redacted
BOURNIAS THOMAS E MD                                           Address Redacted
BOVELLE RENEE CLAUDIA                                          Address Redacted
BOWDEN EYE & ASSOCIATES                                        7205 BONNEVAL RD               FRANK BOWDEN III MD                            JACKSONVILLE   FL       32256
BOWES HARRISON N JR                                            Address Redacted
BOXER MICHAEL A                                                Address Redacted
BOYD EYE CARE                                                  1560 N HIGHWAY 287             LONG THAHN DO OD                               MANSFIELD      TX       76063
BOYLE FARIN G OD                                               Address Redacted
BOZELKA BRIAN                                                  Address Redacted
BP BUSINESS SOLUTIONS                                          PO BOX 70995                                                                  CHARLOTTE      NC       28272-0995
Brad R Ferguson                                                Address Redacted
Bradine Mae Holt                                               Address Redacted
Bradley A. Decicco                                             Address Redacted
BRADLEY DEICK                                                  Address Redacted
Bradley J Yarbrough                                            Address Redacted
                                  Briana L. Black and Jonathan                                                      555 Thirteenth Street,
BRADLEY PHARMACEUTICAL, INC.      Disenhaus                    HOGAN LOVELL US, LLP           Columbia Square       NW                       Washington     DC       20004
BRADLEY PHARMACEUTICAL, INC.      Michael R.D. Adams           DECUIR, CLARK & ADAMS, LLP     732 North Boulevard                            Baton Rouge    LA       70802
Bradsby Group                                                  1700 Broadway, Suite 1500                                                     Denver         CO       80290
BRAHMATEWARI JUST MD                                           Address Redacted
Brain Jacobs, MD                                               Address Redacted
BRAME CORY L                                                   Address Redacted
BRANCATO LORRAINE J                                            Address Redacted
Brandi Davis                                                   Address Redacted
Brando Galicia                                                 Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                     Page 37 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              121121
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3623


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                CreditorName            CreditorNoticeName                   Address1                          Address2             Address3                City     State       Zip         Country
BRANDON BOWEN                                                    Address Redacted
BRANDON BUSBEE                                                   Address Redacted
Brandon Busbee, M.D.                                             11 Warwick Lane                                                                    Nashville       TN       37205
Brandon E Carter                                                 Address Redacted
BRANDON EYE ASSOCIATES                                           PO BOX 1506                                                                        BRANDON         FL       33509
BRANDON EYE CLINIC                                               403 VONDERBURG DRIVE                                                               BRANDON         FL       33511
BRANDON GENERAL HOSPITAL                                         150 MCTAVISH AVE E                 PHARMACY                 MORTON P DR            BRANDON         MB       R7A 2B3      Canada
Brandon Lamont Williams                                          Address Redacted
Brandon Perkins                                                  Address Redacted
Brandt T Rodgers                                                 Address Redacted
Brandy Savage                                                    Address Redacted
BRANIGAN EDWARD S MD                                             Address Redacted
BRANT ARTHUR M                                                   Address Redacted
BRANT PAUL OD                                                    Address Redacted
Brantwood Holding                                                80 CHARLES ST STE 2                                                                BOSTON          MA       02114
BRASS ROBERT E                                                   Address Redacted
BRAUNSTEIN ROY Z                                                 Address Redacted
BRAVERMAN SHELDON P & ASSOC         BRAVERMAN SHELDON            1100 N MAIN                                                                        SAN ANTONIO     TX       78212
BRAVERMAN STANLEY MD                                             Address Redacted
BRAVERMAN TERRY EYE ASSOCIATES      OEI THOMAS OMAR              1100 N MAIN                                                                        SAN ANTONIO     TX       78212
Bravo Health Mid-Atlantic, Inc.                                  3601 ODonnell St.                                                                  Baltimore       MD       21224
Bravo Health Pennsylvania, Inc.                                  1500 Spring Garden St. Suite 800                                                   Philadelphia    PA       19130
Bravo Health Pennsylvania, Inc.                                  3601 ODonnell St.                                                                  Baltimore       MD       21224
                                    METROPOLITAN HOSPITAL-
BRAVO JAIME MD                      STE 201                      Address Redacted
BRAY EYECARE                        BRAY RHONDA OD               PO BOX 362                                                                         FRANKLIN        KY       42135
BRAZUS ADAM WILSON                                               Address Redacted
BREAUD STEPHEN M                                                 Address Redacted
BRECHER RUBIN                                                    Address Redacted
                                    Robert S. Rooth, John F. Olinde,
                                    Peter J. Rotolo, III, and Loretta
BRECKENRIDGE PHARMACEUTICAL, INC.   O. Hoskins                        CHAFFE MCALL, LLP           2300 Energy Center         1100 Poydras Street    New Orleans     LA       70163-2300
BREEN CHARLES J MD                                                    Address Redacted
BRENDA BENDER                                                         Address Redacted
Brenda Carter                                                         Address Redacted
Brenda J Jump                                                         Address Redacted
Brenda K Parker                                                       Address Redacted
Brenda Orellana Bonilla                                               Address Redacted
BRENDA SOWDER                                                         Address Redacted
BRENDA WRATHER                                                        Address Redacted
Brendan Pusey                                                         Address Redacted
                                    Claude F. Reynaud, Jr. and        BREAZEALE, SACHSE & WILSON, One American Place, 23rd
BRENN DISTRIBUTORS, INC.            Thomas R. Temple, Jr.             LLP                         Floor                      Post Office Box 3197   Baton Rouge     LA       70821-3197
Brenner, Saltzman & Wallman LLP     Attn Wayne Martino                271 Whitney Avenue                                                            New Haven       CT       06511
BRENNTAG MID SOUTH INC                                                3796 RELIABLE PKWY                                                            CHICAGO         IL       60686-0037

BRENNTAG SPECIALTIES INC                                         1000 COOLIDGE STREET                                                               SOUTH PLAINFIELD NJ      07080
Brent M Scott                                                    Address Redacted
BRENT SCOTT                                                      Address Redacted
Brent T. Plutar                                                  Address Redacted
Bret Michael Sherman                                             Address Redacted
Brett E Furber                                                   Address Redacted
Brett Joseph Novak                                               Address Redacted
BREWER AND MINTON OD                                             6032 TELECOM DR                                                                    MILAN           TN       38358-3447
BREWER MARK EDWARD                                               Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 38 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          122122
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3624


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                CreditorName          CreditorNoticeName              Address1                            Address2           Address3           City      State       Zip      Country
BRIAN BUELL EYECARE                                        4083 N SHILOH DR                                                               FAYETTEVILLE   AR       72703
Brian D Reynolds                                           Address Redacted
Brian Dale Maschino                                        Address Redacted
Brian David Diaz                                           Address Redacted
Brian Drisgula                                             Address Redacted
Brian Ernest Russeau                                       Address Redacted
Brian Eugene Haney                                         Address Redacted
Brian G. Barth                                             Address Redacted
Brian Herbert Kuklinski                                    Address Redacted
BRIAN HICKEY                                               Address Redacted
                                   NORHSHORE GLAUCOMA
BRIAN J JACOBS MD                  CENTER                  Address Redacted
Brian J Rigg                                               Address Redacted
Brian K Hoff                                               Address Redacted
Brian K Taylor                                             Address Redacted
Brian Keith Adams                                          Address Redacted
Brian M Shoemake, DVM                                      Address Redacted
Brian Malone                                               Address Redacted
Brian McDevitt                                             Address Redacted
Brian Newton                                               3950 Shackleford Road                                                          Duluth         GA       30096
Brian Pacsha Rushing                                       Address Redacted
Brian Singer                                               Address Redacted
Brian Tambi                                                Address Redacted
Brian Van Dyke                                             Address Redacted
Brian Villegas                                             Address Redacted
Brian W Clemons                                            Address Redacted
Brian Wayne Haubner                                        Address Redacted
BRIAN WEAVER CONSULTING LLC                                1355 S PHOENIX DR                                                              DES PLAINES    IL       60018
Brian Z. Cao                                               Address Redacted
Briana Tranae Crawford                                     Address Redacted
Brianna DC Heckman                                         Address Redacted
Brianna Goodwin                                            Address Redacted
Brianna Hoff                                               Address Redacted
BRIDGEPORT HOSPITAL                                        PO BOX 55110                        A/P                                        BRIDGEPORT     CT       06610
Bridget Renz                                               Address Redacted
Bridgette Dixon                                            Address Redacted
BRIGADE CAP MGT, LP
                                                                                               MEDICAL PAVILION NORTH
BRIGGS OPHTHALMOLOGY & ASSOCIATES BALAGANI AURABIND        24 JOLIET STREET                    SUITE 201                                  DYER           IN       46311
BRIGHT ICARE OPTOMETRY                                     5810 TEMPLE CITY BLVD               LIN YUN CHIAO OD                           TEMPLE CITY    CA       91780
                                                           280 WASHINGTON STREET STE
BRIGHTON OPTICAL                                           310                                 BILL EICHOLD OD                            BRIGHTON       MA       02135
BRIGID ODONNELL                                            Address Redacted
Brilliant Financial Search, LLC.                           125 S WACKER DRIVE                  SUITE 1150                                 CHICAGO        IL       60606
BRILLIANT FINANCIAL STAFFING                               125 S WACKER DRIVE                  SUITE 1150                                 CHICAGO        IL       60606
Brilliant Partners                                         125 S WACKER DRIVE                  SUITE 1150                                 CHICAGO        IL       60606
Brilliant Staffing, LLC                                    125 S WACKER DRIVE                  SUITE 1150                                 CHICAGO        IL       60606
BRINE BART J                                               Address Redacted
BRISCO ELISE                                               Address Redacted
BRISTOL HOSPITAL                                           P O BOX 977                                                                    BRISTOL        CT       06011-0977
BRISTOL MYERS SQUIBB                                       345 PARK AVENUE                                                                NEW YORK       NY       10154
                                                                                               WELLMONT HEALTH
BRISTOL REGIONAL MEDICAL CTR                               1 MEDICAL PARK BLVD                 SYSTEM                   HOSPITAL PHARMACY BRISTOL        TN       37620
BRISTOL-MYERS SQUIBB COMPANY                               PO BOX 696401                                                                  SAN ANTONIO    TX       78269




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 39 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              123123
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3625


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



                 CreditorName           CreditorNoticeName                Address1                  Address2               Address3                City     State       Zip      Country
                                                               ROUTE 206 AND PROVINCE LINE
BRISTOL-MYERS SQUIBB COMPANY NCO                               ROAD                        PO BOX 4000                                     PRINCETON       NJ       08543
Brittany Anne Harding                                          Address Redacted
Brittany L Dean                                                Address Redacted
Brittany Marie Karno                                           Address Redacted
BRITTIS & TANNENBAUM MDS           BRITTIS MARY ELLEN          984 NORTH BROADWAY          SUITE 501                                       YONKERS         NY       10701
Brittney L Graeser                                             Address Redacted
BROADRIDGE ICS                                                 PO BOX 416423                                                               BOSTON          MA       02241-6423
BROADWAY IN CHICAGO                                            17 N STATE STREET           SUITE 810                                       CHICAGO         IL       60602
BROADWAY METHODIST HOSPITAL                                    8701 BROADWAY                                                               MERRILLVILLE    IN       46410
BROADY CYNTHIA OD                                              Address Redacted
BROCHNER MICHELLE L                                            Address Redacted
Brockton Maulberger                                            Address Redacted
                                   LANCASTER RETINA
BROD ROY D                         SPECIALISTS                 Address Redacted
BROD ROY D                                                     Address Redacted
Broder & Sachse Real Estate        Attn Sarah Turton           260 East Brown Street, Suite 280                                            Birmingham      MI       48009
BRODER MICHAEL                                                 Address Redacted
BRONSON METHODIST HOSPITAL                                     PO BOX 4001                                                                 KALAMAZOO       MI       49003
BRONX LEBANON HOSPITAL CTR                                     1276 FULTON AVENUE                                                          BRONX           NY       10456
BRONXVILLE EYE ASSOCIATES LLC                                  77 PONDFIELD RD                                                             BRONXVILLE      NY       10708
BROOK PLAZA OPHTHALMOLOGY          ACKERMAN JACOB              1987 UTICA AVENUE                                                           BROOKLYN        NY       11234
BROOK PLAZA OPHTHALMOLOGY                                      1903 UTICA AVENUE                                                           BROOKLYN        NY       11234
Brook Warehousing Corporation                                  PO BOX 928                                                                  MANVILLE        NJ       08835
Brooke N Tucker                                                Address Redacted
Brooke Smith                                                   Address Redacted
BROOKS HAROLD L MD                 BROOKS HAROLD L             Address Redacted
                                                               1600 WEST SOUTHWEST LOOP
BROOKSHIRE GROCERY COMPANY                                     323                                                                         TYLER           TX       75701-8500
Brophy Boudreaux                                               Address Redacted
BROPHY BOUDREAUX                                               Address Redacted
                                   PENNSYLVANIA
BROSOF JEFFREY OD                  OPTOMETRICS                 Address Redacted
BROTHERMAN DONALD P                                            Address Redacted
                                                                                                                                           FORT
BROWARD HEALTH MEDICAL CENTER      PHARMACY DEPT               1600 S ANDREWS AVE                                                          LAUDERDALE      FL       33316
BROWN & DAVIDSON ODS                                           8350 TRAFORD LN                                                             SPRINGFIELD     VA       22152-1638
BROWN RETINA INSTITUTE             BROWN JEREMIAH              17319 IH 35 NORTH, SUITE 303                                                SCHERTZ         TX       78154
BROWNMILLER STEVEN K                                           Address Redacted
Bruce A Haubner                                                Address Redacted
Bruce Clark Neely                                              Address Redacted
BRUCE KERR                                                     Address Redacted
Bruce Kutinsky                                                 Address Redacted
BRUCE MARTIN                                                   Address Redacted
Bruce Michael Howerton Jr.                                     Address Redacted
BRUCE SIMONS                                                   Address Redacted
BRUCE SLOVIN                                                   Address Redacted
BRUCE YOUNG                                                    Address Redacted
BRUJIC CONSULTING LLC                                          1409 KENSINGTON BLVD                                                        BOWLING GREEN   OH       43402
BRUKER NANO INC                    AXS DIVISION                5465 E CHERYL PARKWAY                                                       MADISON         WI       53711
BRUMBAUGH HOWARD D                                             Address Redacted
BRUMM EYE & LASER VISION CENTER                                6751 N 72ND ST STE 105                                                      OMAHA           NE       68122
Bryan Belcher                                                  Address Redacted
BRYANT MARK L                                                  Address Redacted
BRYANT STAFFING CORP                                           405 PARK AVE 16TH FLOOR                                                     NEW YORK        NY       10022



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 40 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             124124
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3626


                                                                                                                     Exhibit M
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



               CreditorName                           CreditorNoticeName                        Address1                            Address2           Address3           City     State       Zip        Country
BRYN MAWR MEDICAL SPECIALIST
ASSOCIATION                                                                        825 OLD LANCASTER RD STE 320                                                   BRYN MAWR       PA       19010
BRYN MAWR PHARMACY                                                                 PO BOX 12601                                                                   WYNNEWOOD       PA       19096
Bryon Shake                                                                        Address Redacted
BS&B SAFETY SYSTEMS LLC                                                            PO BOX 973042                                                                  DALLAS          TX       75397-3042
BSI GROUP AMERICA INC                                                              DEPT CH 19307                                                                  PALATINE        IL       60055-9307
Bubalo Trading                                                                     40 KIMONOS STREET                                                              LIMASSOL                              CYPRUS
BUCK SCIENTIFIC INC                                                                58 FORT POINT ST                                                               EAST NORWALK    CT       06855
BUCKEYE BUSINESS PRODUCTS INC                                                      P.O. BOX 392340                                                                CLEVELAND       OH       44193
BUCKS MONT EYE ASSOCIATION                                                         711 LAWN AVE                 GEETER PHILLIP MD                                 SELLERSVILLE    PA       18960-1575

Budd Larner                                                                        150 JOHN F KENNEDY PARKWAY                                                     SHORT HILLS     NJ       07078-2703
BUENA VISTA EYE CARE                             JORGE CUADROS OD PHD              211 CHACE STREET                                                               SANTA CRUZ      CA       95060
                                                                                                                         HOLT CHARLES & CUADROS
BUENA VISTA EYECARE GROUP                                                          678 E SANTA CLARA ST                  JORGE                                    SAN JOSE        CA       95112
BUENA VISTA OPHTHALMOLOGISTS, PC                 KANDA LESLIE AKEMI                300 EAST OSBORN ROAD                  SUITE 203                                PHOENIX         AZ       85012
BUFFALO HOSPITAL                                 DIRECTOR OF PHARMACY              303 CATLIN STREET                                                              BUFFALO         MN       55313
BUFFALO NIAGARA RETINA ASSOCIATES                                                  6480 MAIN STREET                      SUITE 1                                  WILLIAMSVILLE   NY       14221
BUFFALO OPHTHALMOLOGY PLLC                       FORGACH PETER WM                  405 INTERNATIONAL DRIVE                                                        WILLIAMSVILLE   NY       14221

Building Commisioner, Village of Vernon Hills,   Attn David Brown, Public Works
Building Division                                Director/Village Engineer      490 Greenleaf Drive                                                               Vernon Hills    IL       60061

Building Commisioner, Village of Vernon Hills,   Attn Michael Atkinson, Director
Building Division                                of Community Development          c/o Vernon Hills Village Hall         290 Evergreen Drive                      Vernon Hills    IL       60061
                                                                                                                                                                  MONMOUTH
BUIST INC                                                                          860 GEORGES RD                                                                 JUNCTION        NJ       08852-3058
BUNIN LISA S                                                                       Address Redacted
BURDICK, JAMES P                                                                   Address Redacted
                                                                                   DEPT #5544 DRUG REBATE REG ATTN TN FFS MEDICAID
BUREAU OF TENNCARE                                                                 TENNCARE                   DRUG REBATE                         PO BOX 11407    BIRMINGHAM      AL       35246-5544
                                                                                                              ATTN TN MEDICAID
                                                                                   DEPT #5544 DRUG REBATE REG MANAGED CARE DRUG
BUREAU OF TENNCARE                                                                 TENNCARE                   REBAT                               PO BOX 11407    BIRMINGHAM      AL       35246-5544
BUREAU VERITAS CONSUMER PRODUCTS                                                   14624 COLLECTIONS CENTER
SERVICE                                                                            DRIVE                                                                          CHICAGO         IL       60693
BURK LINDA L                                                                       Address Redacted
BURLEY EYE CARE CENTER                                                             1970 OVERLAND AVE                                                              BURLEY          ID       83318-2439
BURLINGAME ROBERT G                              RGB EYE ASSOCIATES, PA            Address Redacted
BURLINGTON COUNTY EYE PHYSICIANS                                                   711 E MAIN ST                                                                  MOORESTOWN      NJ       08057

BURLINGTON DRUG COMPANY                                                            SUBSIDIARY OF J M SMITH CORP PO BOX 1779                                       SPARTANBURG     SC       29304

BURMAN & ZUCKERBROD OPHTH ASSOC.                                                   14400 W MCNICHOLS RD                                                           DETROIT         MI       48235-3916
Burns & McDonnell                                                                  PO BOX 411883                                                                  KANSAS CITY     MO       64141-1883
Burns & McDonnell Company, Inc.                                                    PO BOX 411883                                                                  KANSAS CITY     MO       64141-1883
BURNS & MCDONNELL ENGINEERING
COMP                                                                               PO BOX 411883                                                                  KANSAS CITY     MO       64141-1883
Burns & McDonnell Engineering Company                                              PO BOX 411883                                                                  KANSAS CITY     MO       64141-1883
                                            Attn Bryan Haas, Project
Burns & McDonnell Engineering Company, Inc. Manager                                PO BOX 411883                                                                  KANSAS CITY     MO       64141-1883

Burns & McDonnell Engineering Company, Inc.                                        PO BOX 411883                                                                  KANSAS CITY     MO       64141-1883
BURNS FRANK R                                                                      Address Redacted
BURRELL KIM                                                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                                 Page 41 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    125125
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3627


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



               CreditorName                    CreditorNoticeName               Address1                           Address2      Address3                  City     State       Zip         Country
BURSTEIN DAVID OD                                                    Address Redacted
Burwood Group, Inc.                                                  8582 SOLUTIONS CTR                                                          CHICAGO            IL      60677-8005
BUSCH LLC                                                            516 VIKING DRIVE                   100602                                   VIRGINIA BEACH     VA      23452
BUSCH STEPHEN                              BUSCH STEPHEN M           Address Redacted
                                           ATTN JOSE RODRIGUEZ
BUSINESS EXCELLENCE CONSULTING             PEREZ                     PO BOX 8326                                                                 BAYAMON            PR      00960-8326
                                           ATTN JOSE RODRIGUEZ
Business Excellence Consulting Inc         PEREZ                     PO BOX 8326                                                                 BAYAMON            PR      00960-8326
Business Technology Services, Inc.                                   115 River Road, Suite 157                                                   Edgewater          NJ      07020
Business Technology Services, Inc.                                   14-36 28th Ave                                                              Astoria            NY      11102
Business Wire                                                        PO BOX 39000                       DEPT 34182                               SAN FRANCISCO      CA      94139
BUTLER MEMORIAL HOSPITAL                   ATTN PHARMACY             ONE HOSPITAL WAY                                                            BUTLER             PA      16001
BUTLER MEMORIAL HOSPITAL                                             ONE HOSPITAL WAY                   ATTN PHARMACY                            BUTLER             PA      16001
Butler Sales Associates, Inc. a Missouri
Corporation                                                          465 Sovereign Court                                                         Ballwin            MO      63011
BUXTON DOUGLAS MD                                                    Address Redacted
BW SYSTEMS                                                           25235 NETWORK PLACE                                                         CHICAGO            IL      60673-1252
BWC STATE INSURANCE FUND                                             PO BOX 89492                                                                CLEVELAND          OH      44101-6492
BYRD ALAN OD                                                         Address Redacted
BYRD KATHRYN WOODS                                                   Address Redacted
                                           EYE ASSOCIATES OF NEW
BYRNE ERIN C                               MEXICO                    Address Redacted

BYRON CHEMICAL COMPANY                                               40-11 23RD STREET                                                           LONG ISLAND CITY   NY      11101
C & S WHOLESALE GROCERS                                              47 OLD FERRY ROAD                                                           BRATTLEBORO        VT      05302
C & S WHOLESALE GROCERS                                              PO BOX 821                                                                  BRATTLEBORO        VT      05302
C & S WHOLESALE GROCERS                                              ROUTE 422                          PO BOX 67                                ROBESONIA          PA      19551
C E S C INC                                                          1611 S GREEN RD STE 306B           DR EDWIN EIGNER                          SOUTH EUCLID       OH      44121-4192
C P ALTERNATIVES INC                       PO BOX 502                27 PIEKARZ RD                                                               COLCHESTER         CT      06415
C/O OPHTHALMIC SURGEONS                                              3200 S COUNTRY CLUB WAY                                                     TEMPE              AZ      85282-4054
CA DEPT OF HLTH CARE SRVCS ACCTG           CCS CMPD DRUG REBT
SECTION                                    84246-161400-21           MS 1101 PO BOX 997413                                                       SACRAMENTO         CA      95899-7413
CA DEPT OF HLTH CARE SRVCS ACCTG           CCS HCPCS DRG REBT 84246-
SECTION                                    161400-21                 MS 1101 PO BOX 997413                                                       SACRAMENTO         CA      95899-7413
CA DEPT OF HLTH CARE SRVCS ACCTG           CCS HF CMPND DRG REBT
SECTION                                    95968-580200-15           MS 1101 PO BOX 997413                                                       SACRAMENTO         CA      95899-7413
CA DEPT OF HLTH CARE SRVCS ACCTG           CCS HLTH FAM DRG REBT
SECTION                                    95968-580200-15           MS 1101 PO BOX 997413                                                       SACRAMENTO         CA      95899-7413
CA DEPT OF HLTH CARE SRVCS ACCTG           GHPP CMPD DRG REBT
SECTION                                    84245-161400-20           MS 1101 PO BOX 997413                                                       SACRAMENTO         CA      95899-7413
CA DEPT OF HLTH CARE SRVCS ACCTG           GHPP SUPP DRUG REBATE
SECTION                                    84245-161400-20           MS 1101 PO BOX 997413                                                       SACRAMENTO         CA      95899-7413
Caalent Woodstock                          STERILE TECHNOLOGIES      2210 LAKE SHORE DRIVE                                                       WOODSTOCK          IL      60098
                                           CABELL-HUNTINGTON HOSP
CABELL-HUNTINGTON HOSPITAL &               PHARMA                    1340 HAL GREER BOULEVARD                                                    HUNTINGTON         WV      25701
CABLEVISION LIGHTPATH INC                                            200 JERICHO QUADRANGLE                                                      JERICHO            NY      11753
Cady Lynn Irene Devore                                               Address Redacted
CAIN & ASSOCIATES INC                                                PO BOX 1956                                                                 PETERBOROUGH       ON      K9J 7X7      Canada
Caitlyn E Meiser                                                     Address Redacted
CALAWAY-BATKY LISA J                                                 Address Redacted
CALDER PETER D                                                       Address Redacted
CALEDONIAN HOLDINGS DISTRIBUTION
PTY LTD                                                              30 ELLIOT ST ASCOT VALE            VICTORIA                                 MELBOURNE                  3032         Australia
Caledonian Holdings NZ Ltd                                           237A Porchester Road                                                        Auckland                   2245         New Zealand
CALENDA CHARLES C                                                    Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 42 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            126126
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3628


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



               CreditorName                          CreditorNoticeName                     Address1                             Address2                    Address3                      City       State       Zip          Country
CALHOUN DOUGLAS N MD                                                             Address Redacted
Caliauna Spence                                                                  Address Redacted
CALIFORNIA BOARD OF PHARMACY                    STATE OF CALIFORNIA              DEPT OF CONSUMER AFFAIRS            PO BOX 942533                                               SACRAMENTO          CA       94258-0533
                                                OFFICE OF AIDS DRUG
CALIFORNIA DEPARTMENT OF HEALTH                 ASSISTANCE PROGRAM               MS 700                              PO BOX 997426                                               SACRAMENTO          CA       95899-7426

California Dept of Tax and Fee Administration                                    450 N Street                                                                                    Sacramento          CA       95814
CALIFORNIA EYE CLINIC                                                            3747 SUNSET LANE                    P O BOX 2539                                                ANTIOCH             CA       94531
CALIFORNIA EYE PROFESSIONALS                    BLASE WILLIAM P MD               2390 E FLORIDA AVE                                                                              HEMET               CA       92544
California Franchise Tax Board                                                   3321 Power Inn Road                 Suite 250                                                   Sacramento          CA       95826-3893
CALIFORNIA INTEGRATION
COORDINATORS INC                                                                 2929 GRANDVIEW                                                                                  PLACERVILLE         CA       95667-4635
CALIFORNIA RETINA ASSOCIATES                    MANI HAMID D                     835 THIRD AVENUE                    SUITE A                                                     CHULA VISTA         CA       91911
                                                                                 1452 SOUTH LA BRUCHERIE
CALIFORNIA RETINA ASSOCIATES                                                     ROAD                                                                                            EL CENTRO           CA       92243
California Secretary of State                                                    1500 11th Street                                                                                Sacramento          CA       95814
CALL ONE INC                                                                     400 Imperial Blvd.                                                                              Cape Canaveral      FL       32921
CALLOWAY STEFAN OD                                                               Address Redacted
CALONJE DIEGO HERNANDO                                                           Address Redacted
CAMARA EYE CLINIC                                                                500 ALA MOANA BLVD #5-300                                                                       HONOLULU            HI       96813
Camargo Pharmaceutical Services, LLC            Attn Ken Phelps                  9825 Kenwood Road, Suite 203                                                                    Cincinnati          OH       45242
Camargo Pharmaceutical Services, LLC            K. Gary Barnette, VP             9825 Kenwood Road, Suite 203                                                                    Cincinnati          OH       45242
Camargo Pharmaceutical Services, LLC                                             9825 KENWOOD RD STE 203                                                                         CINCINNATI          OH       45242
Cambrex Mirabel                                                                  17800 rue Lapointe                                                                              Mirabel             QC       J7J 0W8      Canada
Cambrex Mirabel                                                                  One Meadowlands Plaza                                                                           East Rutherford     NJ       07073
Cambrex Profarmaco Milano S.r.l.                ATTN CLAUDIO RUSSOLO             VIA CURIEL, 34                                                                                  PAULLO, MILANO               20067        ITALY

Cambridge Healthcare Supplies Limited                                            Unit 1 Chestnut Drive                                                                           Wymondham Norfolk            NR18 9SB     United Kingdom
CAMERON MEMORIAL HOSPITAL ANGOLA
INDIANA                                         ATTN ACCOUNTS PAYABLE            416 E MAUMEE ST                                                                                 ANGOLA              IN       46703
CAMFIL USA - DP FILTERS                                                          1620 W CHANUTE ROAD UNIT D                                                                      PEORIA              IL       61615
Camilla R LeRoy                                                                  Address Redacted

                                                Joseph J. Stroble and Alicia      BRADLEY ARANT BOULT                                                 188 East Capitol Street,
Camline, L.L.C. f/k/a Pamlab, L.L.C.            Netterville                       CUMMINGS, LLP                      Suite 400, One Jackson Place     Post Office Box 1789       Jackson             MS       39215-1789
                                                Robert S. Rooth, John F. Olinde,
                                                Peter J. Rotolo, III, and Loretta
CAMLINE, LLC F/K/A PAMLAB, LLC                  O. Hoskins                        CHAFFE MCALL, LLP                  2300 Energy Center               1100 Poydras Street        New Orleans         LA       70163-2300
CAMP BRADLEY STEVEN                                                               Address Redacted
                                                                                  8045 Arco Corporate Drive, Suite
Campbell Alliance, Ltd.                         Attn Director, Contracts          200                                                                                            Raleigh             NC       27617

Campbell Alliance, Ltd.                         Attn Mike Menta, Vice President 601 Gateway Boulevard, Suite 300                                                                 South San Francisco CA       94080
CAMPBELL CUNNINGHAM TAYLOR                      COLE MATTHEW M                  Address Redacted
CAMPBELL MICHAEL OD                                                             Address Redacted
                                                                                1700 WHITE HORSE HAMILTON                                                                        HAMILTON
CAMPUS EYE GROUP                                                                RD                                   STE A3                                                      SQUARE              NJ       08690-3536
Canada Revenue Agency                                                           333 Laurier Avenue West                                                                          Ottawa              ON       K1A 0L9    CANADA

CANADIAN HEALTHCARE LAW (DUNN) INC                                               620 RUE DU BOURGOGNE                                                                            ROSEMERE            QC       J7A 4R7      Canada
                                                Commissioner of Patents Ms.
Canadian Intellectual Property Office           Johanne Belisle                  Place du Portage I                  50 Victoria Street, Room C-114                              Gatineau            QC       K1A 0C9      CANADA
CANDACE DITTMAN                                                                  Address Redacted
Candace Lyn Tolly                                                                Address Redacted
CANDLER RETAIL PHARMACY                                                          5353 REYNOLDS ST                                                                                SAVANNAH            GA       31405



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 43 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           127127
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3629


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



             CreditorName                          CreditorNoticeName                   Address1                           Address2      Address3             City       State       Zip       Country
CANLAC/ABBOTT LABORATORIES LTD                                               75 BOUL.PIERRE-ROUX                                                        VICTORIAVILLE   QC       CP 307     Canada
CANTON OPTH ASSOC INC                                                        2600 TUSCARAWAS ST W               STE 200                                 CANTON          OH       44708-4644
CANTON OPTOMETRY CORPORATION                                                 4865 FRANK ROAD N W                W SKENDELAS OD                          NORTH CANTON    OH       44720
CANYON CAP ADVISORS LLC
CAPE COD HOSP                                 C/O PHARMACY                   27 PARK ST                                                                 HYANNIS         MA       02601
Cape Cod Inc                                                                 PO BOX 414540                                                              BOSTON          MA       02241-4540
CAPE CORAL EYE CENTER                                                        4120 DEL PRADO BLVD                                                        CAPE CORAL      FL       33904
CAPE FEAR EYE ASSOCIATES PA                   PATEL SHEEL B                  1726 METROMEDICAL DRIVE                                                    FAYETTEVILLE    NC       28304
CAPE SURGERY CENTER                                                          PO BOX 647                                                                 DYERSBURG       TN       38025
                                                                             3025 HAMAKER COURT SUITE
CAPITAL EYE CONSULTANTS                                                      101                                RANDALL WONG MD                         FAIRFAX         VA       22031
CAPITAL HEALTH SYSTEM @ FULD                                                 750 BRUNSWICK AVE                                                          TRENTON         NJ       08638
                                                                                                                                                        GRANDVIEW
CAPITAL WHOLESALE DRUG & CO                                                  873 WILLIAMS AVE                                                           HEIGHTS         OH       43212

CARACO PHARMACEUTICAL
LABORATORIES, LTD.UNITED RESEARCH
LABORATORIES, INC.VISION PHARMA, LLC          Edward T. Kang                 ALSTON & BIRD, LLP                 950 F Street NW                         Washington      DC       20004

CARACO PHARMACEUTICAL
LABORATORIES, LTD.UNITED RESEARCH
LABORATORIES, INC.VISION PHARMA, LLC          Glen R. Petersen               HYMEL, DAVIS & PETERSEN, LLC 10602 Coursey Boulevard                       Baton Rouge     LA       70816
CARBOSYNTH LLC                                                               7887 DUNBROOK RD STE F                                                     SAN DIEGO       CA       92126
CARDINAL - AP                                                                PO BOX 182516                                                              COLUMBUS        OH       43218-2516
Cardinal Distribution                                                        PO BOX 182516                                                              COLUMBUS        OH       43218-2516
Cardinal Distribution L.P.                                                   PO BOX 182516                                                              COLUMBUS        OH       43218-2516
CARDINAL GLENN CHILDRENS HOS                  ATTENTION PHARMACY             1465 SOUTH GRAND BLVD                                                      SAINT LOUIS     MO       63104
Cardinal Health                               Attn EVP                       7000 Cardinal Health Place                                                 Dublin          OH       43017
Cardinal Health                               Attn SVP - Generic Sourcing    7000 Cardinal Health Place                                                 Dublin          OH       43017
Cardinal Health                                                              PO BOX 182516                                                              COLUMBUS        OH       43218-2516
Cardinal Health 105, Inc                                                     PO BOX 182516                                                              COLUMBUS        OH       43218-2516
                                              Attn Denene Byrd, Manager,
Cardinal Health 105, Inc.                     Credit                         7000 Cardinal Place                                                        Dublin          OH       43017

CARDINAL HEALTH P.R. 120 INC                                                 PO BOX 366211                      ATTN ACCOUNTS PAYABLE                   SAN JUAN        PR       00936
                                              ATTN CARDINAL HEALTH                                              131 S DEARBORN ST, 6TH
CARDINAL HEALTH PHARMACEUTICAL                PHARMA CONTRACTING             JP MORGAN, LOCKBOX 22174           FLOOR                                   CHICAGO         IL       60603
Cardinal Health Pharmaceutical Contracting                                   PO BOX 182516                                                              COLUMBUS        OH       43218-2516
Cardinal Health Pharmaceutical Contracting,   Attn Alex Hsu, Director of
LLC                                           Contracting                    1330 Enclave Parkway                                                       Houston         TX       77077
Cardinal Health Pharmaceutical Contracting,   Attn CHPC Contract
LLC                                           Administrator                  1330 Enclave Parkway                                                       Houston         TX       77077
Cardinal Health Pharmaceutical Contracting,
LLC                                                                          PO BOX 182516                                                              COLUMBUS        OH       43218-2516
Cardinal Health PTS, LLC                                                     PO BOX 676457                                                              DALLAS          TX       75267-6457
CARDINAL HEALTH PUERTO RICO 120 INC                                          PO BOX 366211                                                              SAN JUAN        PR       00936-6211

Cardinal Health, Inc.                         Attn Associate General Counsel 7000 Cardinal Place                                                        Dublin          OH       43017
                                              Attn Robert Spina, Vice
Cardinal Health, Inc.                         President, Rx Sourcing         7000 Cardinal Health Place                                                 Dublin          OH       43017
CARDIO PARTNERS INC                                                          1001 FLAGPOLE CT                                                           BRENTWOOD       TN       37027
CARE EXPRESS PRODUCTS INC                                                    317 CARY POINT DR                                                          CARY            IL       60013
CARECAM INTERNATIONAL INC                                                    10 PLOG RD                         ATTN DR JAIN DR GUPTA                   FAIRFIELD       NJ       07004
CARECAM INTERNATIONAL INC                                                    10 PLOG RD                         ATTN DR MOHIT JAIN                      FAIRFIELD       NJ       07004




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                       Page 44 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   128128
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3630


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



                 CreditorName               CreditorNoticeName             Address1                                 Address2         Address3              City    State       Zip      Country
                                        BANK OF AMERICA LOCKBOX                                            1950 N STEMMONS FWY STE
CaremarkPCS Health L.L.C                SERVICES                LBX 840112                                 5010                                 DALLAS            TX       75207
                                                                                                           1950 N STEMMONS FWY STE
CaremarkPCS Health LLC                  Attn Joseph G. Stahl           LBX 840112                          5010                                 DALLAS            TX       75207
                                        Attn Gary A. Loeber, R. Ph.,
                                        Senior Vice President, Trade
CaremarkPCS Health, L.L.C.              Relations                      2211 Sanders Road                                                        Northbrook        IL       60062
CaremarkPCS Health, L.L.C.              Attn Petre Jovanov             2211 Sanders Road                                                        Northbrook        IL       60062
                                        Attn Senior Vice President,
CaremarkPCS Health, L.L.C.              Trade Relations                c/o Caremark                        2211 Sanders Road                    Northbrook        IL       60062

Caremore Health Plan                                                   12900 Park Plaza Drive, Suite 150                                        Cerritos          CA       90703
Caremore Health Plan of Arizona, Inc.                                  322 West Roosevelt                                                       Phoenix           AZ       85003-1423

Caremore Health Plan of Nevada                                         12900 Park Plaza Drive, Suite 150                                        Cerritos          CA       90703
Caremore LLC                                                           220 Virginia Avenue                                                      Indianapolis      IN       46204
CAREOS                                                                 3705 MEDICAL PKWY                   STE 120                              AUSTIN            TX       78705
Caresource Management Group Co.                                        230 North Main Street                                                    Dayton            OH       45402
CARESTREAM HEALTH INC                                                  PO BOX 14460                        A/P                                  ROCHESTER         NY       14614-0460
CARIM EYE AND RETINA CENTER LTD         CARIM MOIZ M                   2630 WESTVIEW DRIVE                                                      WYOMISSING        PA       19610

CARKNERS FAMILY VISION CARE                                            19300 SW BOONES FERRY ROAD SUITE 1B                                      TUALATIN          OR       97062
CARL HELDMANN                                                          Address Redacted
Carl Sondergaard Livingston                                            Address Redacted
Carla Dianne Stewart                                                   Address Redacted
Carla Hertel Trepelkin                                                 Address Redacted
                                        CARLE FOUNDATION
CARLE FOUNDATION                        HOSPITAL PHARMACY              611 W PARK ST                                                            URBANA            IL       61801
CARLIN RICHARD                                                         Address Redacted
Carlissa Rawls                                                         Address Redacted
Carlos A Torres                                                        Address Redacted
CARLOS E GOMEZ MORA                                                    Address Redacted
Carlos E Soto                                                          Address Redacted
Carlos Ernesto Beltran Aleman                                          Address Redacted
Carlos G Santana                                                       Address Redacted
Carlos Nestor Rimolo                                                   Address Redacted
Carlos Oliva                                                           Address Redacted
Carlos Sanchez                                                         Address Redacted
CARLTEX INTERNATIONAL INC                                              261 MOUNTAINVIEW AVE                SUITE 6                              NYACK             NY       10960
                                        MANCHESTER
CARLTON RICHARD DENNIS                  OPHTHALMOLOGY                  Address Redacted
Carlton Walter                                                         Address Redacted
Carly ORourke                                                          Address Redacted
CARLYLE INV MGMT L.L.C.
Carmela Staugaitis                                                     Address Redacted
CARMEN DAVIS                                                           Address Redacted
Carmen Jimena Paredes                                                  Address Redacted
CARMEN KEEL                                                            Address Redacted
Carmen Luisa Rivera Vicente                                            Address Redacted
Carmen Marie Keel                                                      Address Redacted
Carmen S Velez                                                         Address Redacted
Carmen Vargas                                                          Address Redacted
Carmita Solano Cabrera                                                 Address Redacted
CARNEY T. & POHLENZ R. ODS              CARNEY TERRY R                 Address Redacted
Carol A. Meszaros                                                      Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 45 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            129129
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3631


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



                 CreditorName                        CreditorNoticeName                        Address1                          Address2   Address3              City     State       Zip      Country
CAROL BITSIMIS                                                                   Address Redacted
CAROL GROVER                                                                     Address Redacted
Carol J Hardin                                                                   Address Redacted
Carol Jean Halford                                                               Address Redacted
Carol Katherine Wood                                                             Address Redacted
CAROL MICHAELS                                                                   Address Redacted
CAROL REYNOLDS                                                                   Address Redacted
CAROL SULLINS                                                                    Address Redacted
CAROL TIMIAN                                                                     Address Redacted
CAROLE EISFELDT                                                                  Address Redacted
Carolina Allied Pharmaceutical Services Inc.                                     816 Ellis Rd.                        P.O. Box 411                       Durham           NC       27702-0411
                                                Attn Hal Harrison, Senior Vice
Carolina Allied Pharmaceutical Services, Inc.   President, Operations            816 Ellis Road                       P.O. Box 411                       Durham           NC       27702-0411
CAROLINA CORNEA ASSOCIATES                                                       200B PATEWOOD DR                     STE 180                            GREENVILLE       SC       29615
Carolina Espinal Rodriguez                                                       Address Redacted
CAROLINA EYE ASSOCIATES                         MINCEY GREGORY J                 2170 MIDLAND ROAD                                                       SOUTHERN PINES   NC       28387
CAROLINA GLAUCOMA & VISION CENTER                                                1 RICHLAND MED PARK                  STE 210                            COLUMBIA         SC       29203

CAROLINA MACULAR AND RETINAL CARE                                                613 LONG POINT RD STE 201            JOHN GROSS MD                      MOUNT PLEASANT SC         29464
Carolina Manufacturers Services, Inc.                                            816 ELLIS ROAD                                                          DURHAM         NC         27703

CAROLINA OPHTHALMOLOGY PA                                                        1701 OLD VILLAGE ROAD                                                   HENDERSONVILLE NC         28791
                                                                                 2145 HENDERSONVILLE ROAD,
CAROLINA OPTOMETRIC OF ARDEN                    SOWA MICHAEL OD                  SUITE D                                                                 ARDEN            NC       28704
CAROLINA RETINA INSTITUTE                                                        940 SE CARY PKWY STE 100                                                CARY             NC       27518
CAROLINA VISION ASSOCIATES                                                       180 NORTH DEAN ST                                                       SPARTANBURG      SC       29302-1517
CAROLINAS CENTERS FOR SIGHT PC                                                   PO BOX 1919                                                             MURRELLS INLET   SC       29576-1919
CAROLINAS HEALTHCARE SYSTEM                                                      PO BOX 5379                                                             PORTLAND         OR       97228
CAROLINAS MEDICAL CENTER                                                         1000 BLYTHE BLVD                                                        CHARLOTTE        NC       28203
Caroline Christine Flannery                                                      Address Redacted
Carolyn Alice Weaver                                                             Address Redacted
CAROLYN SCHUH                                                                    Address Redacted
CARON PRODUCTS & SERVICES INC                                                    PO BOX 715                                                              MARIETTA         OH       45750
CARR CORPORATION                                                                 1547 11TH STREET                                                        SANTA MONICA     CA       90401
Carrie Ann Jasiak                                                                Address Redacted
Carrie L Aubert                                                                  Address Redacted
CARRIER TRANSICOLD                                                               8330 STATE ROAD                                                         PHILADELPHIA     PA       19136
CARTY EYE ASSOCIATES                                                             830 OLD LANCASTER ROAD                                                  BRYN MAWR        PA       19010
CARUSO MICHAEL DO                                                                Address Redacted
CASAS MARIA M OD AND ASSOC                                                       1455 NW 107TH AVE                    STE 790                            MIAMI            FL       33172

CASCADE EYE & SKIN                                                               5225 CIRQUE DR W                     KEITH DAHLHAUSER MD                UNIVERSITY PLACE WA       98467
CASCADE EYE & SKIN CENTERS PC                                                    1703 S MERIDIAN STE 101                                                 PUYALLUP         WA       98371-7590
CASDEN RICHARD STEPHEN                                                           Address Redacted

CASELLA PROCESS SOLUTIONS                       C/O FLUID FLOW PRODUCTS 246 CALEF HIGHWAY                                                                BARRINGTON       NH       03825
Casey J Lee                                                             Address Redacted
Casilda Adames                                                          Address Redacted
CASSEL MITCHELL MD                                                      Address Redacted
CASSIE DUNRUD                                                           Address Redacted
CASTER ANDREW I                                                         Address Redacted
CASTILLEJOS EYE INSTITUTE                       CASTILLEJOS MARIA E     342 F STREET                                                                     CHULA VISTA      CA       91910
Catalent                                        STERILE TECHNOLOGIES    2210 LAKE SHORE DRIVE                                                            WOODSTOCK        IL       60098
CATALENT MICRON TECHNOLOGIES                                            333 PHOENIXVILLE PIKE                                                            MALVERN          PA       19355
Catalent Pharma Socutions, LLC                                          2210 Lake Shore Drive                                                            Woodstock        IL       60098



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 46 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            130130
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3632


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                 CreditorName         CreditorNoticeName                       Address1                           Address2   Address3             City    State      Zip   Country

Catalent Pharma Solutions        Attn Edward Purell Ronald Stern   2210 Lake Shore Drive                                                 Woodstock       IL       60098
                                 Attn Edward Purell, Account
Catalent Pharma Solutions        Director                          2210 Lake Shore Drive                                                 Woodstock       IL       60098
Catalent Pharma Solutions        Bill Hartzel                      14 Schoolhouse Road                                                   Somerset        NJ       08873
Catalent Pharma Solutions        Eric J. Feltes                    2200 Lake Shore Drive                                                 Woodstock       IL       60098
Catalent Pharma Solutions        STERILE TECHNOLOGIES              2210 LAKE SHORE DRIVE                                                 WOODSTOCK       IL       60098
Catalent Pharma Solutions        William Hartzel, VP, BD           14 Schoolhouse Road                                                   Somerset        NJ       08873
Catalent Pharma Solutions LLC    STERILE TECHNOLOGIES              2210 LAKE SHORE DRIVE                                                 WOODSTOCK       IL       60098
CATALENT PHARMA SOLUTIONS RTP                                      160 PHARMA DR                                                         MORRISVILLE     NC       27560
                                 Andrea Wagner, Account
                                 Director Medication Delivery
Catalent Pharma Solutions, LLC   Solutions                         2210 Lake Shore Drive                                                 Woodstock       IL       60098
Catalent Pharma Solutions, LLC   Attn Bill Hartzel                 2210 Lakeshore Drive                                                  Woodstock       IL       60098
Catalent Pharma Solutions, LLC   Attn Bill Hartzel, VP BD          14 Schoolhouse Road                                                   Somerset        NJ       08873
                                 Attn Brian Woodrow, Director
Catalent Pharma Solutions, LLC   Lab Operations                    1600 Pharma Drive                                                     Morrisville     NC       27560
                                 Attn Brian Woodrow, Director,
Catalent Pharma Solutions, LLC   Lab Operations                    160 Pharma Drive                                                      Morrisville     NC       27560
                                 Attn Christine Cronin, Sr
Catalent Pharma Solutions, LLC   Director Operations
                                 Attn Craig Davies - Cutting,
                                 Director, Pulmonary & Nasal
Catalent Pharma Solutions, LLC   Product Development               160 Pharma Drive                                                      Morrisville     NC       27560
Catalent Pharma Solutions, LLC   Attn David Widmann                2210 Lakeshore Drive                                                  Woodstock       IL       60098

                                 Attn Eric J. Feltes, Associate
Catalent Pharma Solutions, LLC   Director Business Development 2200 Lake Shore Drive                                                     Woodstock       IL       60098

                                 Attn Eric J. Feltes, Associate
Catalent Pharma Solutions, LLC   Director Business Development     2210 Lake Shore Drive                                                 Woodstock       IL       60098
                                 Attn General Counsel (Legal
Catalent Pharma Solutions, LLC   Department)                       14 Schoolhouse Rd                                                     Somerset        NJ       08873
Catalent Pharma Solutions, LLC   Attn General Manager              2210 Lakeshore Drive                                                  Woodstock       IL       60098
                                 Attn J Arnold, V.P. GM.
                                 Advanced Delivery
Catalent Pharma Solutions, LLC   Technologies                      14 Schoolhouse Road                                                   Somerset        NJ       08873
Catalent Pharma Solutions, LLC   Attn Jonathan Arnold              14 Schoolhouse Road                                                   Somerset        NJ       08873
Catalent Pharma Solutions, LLC   Attn Jonathan Arnold              2210 Lakeshore Drive                                                  Woodstock       IL       60098
                                 Attn Jonathan Arnold, General
Catalent Pharma Solutions, LLC   Manager                           2210 Lakeshore Drive                                                  Woodstock       IL       60098
Catalent Pharma Solutions, LLC   Attn Legal Department             14 Schoolhouse Road                                                   Somerset        NJ       08873

                                 Attn Melvin Whitehead, Chrissa
Catalent Pharma Solutions, LLC   Schremp, Kim Wilcenski            160 Pharma Drive                                                      Morrisville     NC       27560
                                 Attn Melvin Whitehead, General
Catalent Pharma Solutions, LLC   Manager                           160 Pharma Drive                                                      Morrisville     NC       27560
                                 Attn Oliver Vogt, General
Catalent Pharma Solutions, LLC   Manager - Woodstock               2210 Lake Shore Drive                                                 Woodstock       IL       60098
                                 Attn Rachel Timberlake and
Catalent Pharma Solutions, LLC   Sandra Cantwell                   2210 Lakeshore Drive                                                  Woodstock       IL       60098
Catalent Pharma Solutions, LLC   Attn Roy Satchell                 14 Schoolhouse Road                                                   Somerset        NJ       08873
Catalent Pharma Solutions, LLC   Attn Roy Satchell, SVP R&O        14 Schoolhouse Road                                                   Somerset        NJ       08873
                                 Attn Sandra Cantwell and Mark
Catalent Pharma Solutions, LLC   Morrell                           2210 Lakeshore Drive                                                  Woodstock       IL       60098



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 47 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            131131
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3633


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



                 CreditorName                        CreditorNoticeName                       Address1                           Address2   Address3              City    State      Zip   Country
                                               Attn Sandra Cantwell Mark
Catalent Pharma Solutions, LLC                 Morell                             2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Attn Sandra Cantwell Rachel
Catalent Pharma Solutions, LLC                 Timberlake                         2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Attn Vice President/ General
Catalent Pharma Solutions, LLC                 Manager                            14 Schoolhouse Road                                                    Somerset        NJ       08873
                                               Bill Hartzel, Director
Catalent Pharma Solutions, LLC                 Commercial Operations              2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Bill Hartzel, Director of
Catalent Pharma Solutions, LLC                 Commercial Operations              2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Bill Hartzel, Regional Director,
Catalent Pharma Solutions, LLC                 Commercial Operations              2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Brian Woodrow, Chrissa
Catalent Pharma Solutions, LLC                 Schremp, Julie Bishop              160 Pharma Drive                                                       Morrisville     NC       27560
                                               Brian Woodrow, Director, Lab
Catalent Pharma Solutions, LLC                 Operations                         160 Pharma Drive                                                       Morrisville     NC       27560
                                               Brian Woodrow, Jennifer
Catalent Pharma Solutions, LLC                 Karlsson, Marc Hens                160 Pharma Drive                                                       Morrisville     NC       27560
                                               Brian Woodrow, Marc Hens,
Catalent Pharma Solutions, LLC                 Jennifer Karlsson                  160 Pharma Drive                                                       Morrisville     NC       27560

Catalent Pharma Solutions, LLC                 Edward Purell, Account Director    3001 Red Lion Road                                                     Philadelphia    PA       19114
Catalent Pharma Solutions, LLC                 Melvin Whitehead                   160 Pharma Drive                                                       Morrisville     NC       27560
                                               Melvin Whitehead Chrissa
Catalent Pharma Solutions, LLC                 Schremp Marc Hens                  160 Pharma Drive                                                       Morrisville     NC       27560
                                               Melvin Whitehead Tom Clark
Catalent Pharma Solutions, LLC                 Carole Evans                       160 Pharma Drive                                                       Morrisville     NC       27560
                                               Melvin Whitehead, General
Catalent Pharma Solutions, LLC                 Manager                            160 Pharma Drive                                                       Morrisville     NC       27560
Catalent Pharma Solutions, LLC                 Melvin Whitehead, GM               160 Pharma Drive                                                       Morrisville     NC       27560
Catalent Pharma Solutions, LLC                 Ronald Stern, Sales Director       3001 Red Lion Road                                                     Philadelphia    PA       19114
Catalent Pharma Solutions, LLC                 Roy Satchell Sandra Cantwell       2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Sandra Cantwell and Rachel
Catalent Pharma Solutions, LLC                 Timberlake                         2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Sandra Cantwell and Tabatha
Catalent Pharma Solutions, LLC                 Englehart                          2210 Lake Shore Drive                                                  Woodstock       IL       60098
                                               Sandra Cantwell, Tabatha
                                               Englehart, Bill Hartzel, Oliver
Catalent Pharma Solutions, LLC                 Vogt                               2210 Lake Shore Drive                                                  Woodstock       IL       60098
Catalent Pharma Solutions, LLC                 Scott Parker, Director, Sales      160 Pharma Drive                                                       Morrisville     NC       27560
Catalent Pharma Solutions, LLC                 Tom Clark Matthew Fahey            160 Pharma Drive                                                       Morrisville     NC       27560
Catalent Pharma Solutions, LLC                                                    14 Schoolhouse Road                                                    Somerset        NJ       08873

Catalent Pharma Solutions, LLC Sepracor Inc.   STERILE TECHNOLOGIES               2210 LAKE SHORE DRIVE                                                  WOODSTOCK       IL       60098
Catalent Wodstock                              STERILE TECHNOLOGIES               2210 LAKE SHORE DRIVE                                                  WOODSTOCK       IL       60098
                                               David Widmann, Account
Catalent Woodstock                             Director                           2210 Lake Shore Drive                                                  Woodstock       IL       60098
Catalent Woodstock                             STERILE TECHNOLOGIES               2210 LAKE SHORE DRIVE                                                  WOODSTOCK       IL       60098
Catalent, Sterile Technologies Group           Attn President                     2200 Lakeshore Drive                                                   Woodstock       IL       60098

CATARACT & EYE CENTER OF CLEBURNE                                                 1665 WOODARD AVE                                                       CLEBURNE        TX       76033
                                               SPECIALISTS
CATARACT & EYE DISEASE                         INCORPORATED                       9 POINT WEST BLVD                                                      SAINT CHARLES   MO       63301
                                                                                                                      SPECIALISTS
CATARACT & EYE DISEASE                                                            9 POINT WEST BLVD                   INCORPORATED                       SAINT CHARLES   MO       63301



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 48 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          132132
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3634


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                       CreditorNoticeName                     Address1                          Address2     Address3              City    State       Zip      Country

CATARACT & LASER CENTER CENTRAL LLC                                            95 MECHANIC STREET                                                      GARDNER         MA       01440
CATARACT & LASER CTR.                                                          349 N MAIN ST                                                           ANDOVER         MA       01810-2687
CATARACT EYE CONSULTANTS OF
MICHIGAN                            PARENT ALAN C                              29753 HOOVER STE A                                                      WARREN          MI       48093
CATARACT GLAUCOMA & RETINA CONS OF
TX                                  SMITH SHANNON L                            3302 NE STALLINGS DRIVE                                                 NACOGDOCHES     TX       75965
Catawba Research, LLC                                                          5200 77 CENTER DR SUITE 160                                             CHARLOTTE       NC       28217
CATE STANLEY OD                                                                Address Redacted
Catherine K Reed                                                               Address Redacted
CATHEY JUAREZ                                                                  Address Redacted
                                                                                                                                                       ROCKVILLE
CATHOLIC HEALTH SYSTEM                                                         992 N VILLAGE AVE                                                       CENTRE          NY       11570
CATHOLIC MEDICAL CENTER HOSP                   PHARMACY DEPARTMENT             100 MCGREGOR STREET                                                     MANCHESTER      NH       03102
CATHY DIMARCO                                                                  Address Redacted
CATRINA MOHR                                                                   Address Redacted
CAUCHARD RONALD NICHOLAS                                                       Address Redacted
CAVANAUGH EYE CENTER PA                        CAVANAUGH TIMOTHY B             6200 W. 135TH ST SUITE 300                                              OVERLAND PARK   KS       66223

CBI/IVT A UBM LIFE SCIENCES COMPANY                                            70 BLANCHARD RD 3RD FLOOR          ATTN CUSTOMER SERVICE                BURLINGTON      MA       01803-6810
CBN Management, LLC, Brilliant Financial
Staffing, Management Resources and Brilliant
Technology Staffing                                                            125 S WACKER DRIVE                 SUITE 1150                           CHICAGO         IL       60606
                                                                                                                                                       WESTERN
CBRNE TECHNOLOGIES CORPORATION                                                 5223 HOWARD AVENUE                                                      SPRINGS         IL       60558
CCH INCORPORATED                                                               PO BOX 4307                                                             CAROL STREAM    IL       60197-4307
CCH INCORPORATED                                                               PO BOX 5729                                                             CAROL STREAM    IL       60197-5729
CD Group, Inc.                                                                 5550 Triangle Parkway, Suite 200                                        Norcross        GA       30092
CD Group, Inc.                                                                 6400 LOOKOUT ROAD                  SUITE 101                            BOULDER         CO       80301
CDW Direct LLC                                                                 PO Box 75723                                                            CHICAGO         IL       60675-5723

CDW Direct, LLC                                Ash Wainwright Jon Greenfield   200 N. Milwaukee Avenue                                                 Vernon Hills    IL       60061
CDW Direct, LLC                                General Counsel                 200 N. Milwaukee Avenue                                                 Vernon Hills    IL       60061

                                               Jasmin Miller-Luciano, Manager,
CDW Direct, LLC                                Program Management              200 N. Milwaukee Avenue                                                 Vernon Hills    IL       60061
CE&IC                                                                          TWO TERRI LANE STE 125                                                  BURLINGTON      NJ       08016
CE&IC, Inc.                                                                    TWO TERRI LANE STE 125                                                  BURLINGTON      NJ       08016
Cecilia Flesch-Napoli                                                          Address Redacted
Cecilia Soto Cuadros                                                           Address Redacted
Cedar Brook 2005, L.P                                                          4A Cedar Brook Dr                                                       Cranbury        NJ       08512
Cedar Brook 5 Corporate Center, LP                                             4A Cedar Brook Drive                                                    Cranbury        NJ       08512
Cedar Brook Corporate Center                                                   4A CEDAR BROOK DRIVE                                                    CRANBURY        NJ       08512
Cedar Brook Corporate Center, LP                                               4A Cedar Brook Drive                                                    Cranbury        NJ       08512
Cedarburg Pharmaceuticals, Inc.                                                870 BADGER CIRCLE                                                       GRAFTON         WI       53024
                                               CEDARS SINAI MEDICAL
CEDARS SINAI MEDICAL CTR DBA                   CENTER PH                       8700 BEVERLY BLVD RM A 845                                              LOS ANGELES     CA       90048
CEDRA Corporation                                                              8609 CROSS PARK DR                                                      AUSTIN          TX       78754
CEI VISION PARTNERS LLC                                                        1945 CEI DRIVE                                                          CINCINNATI      OH       45242
Ceirina M Burnham                                                              Address Redacted
Celgene Corporation                            Attn Chief Operations Officer   86 Morris Avenue                                                        Summit          NJ       07901

Celgene Corporation                            Attn VP, Legan & Chief Counsel 86 Morris Avenue                                                         Summit          NJ       07901
Celgene Corporation                                                           86 MORRIS AVE                                                            SUMMIT          NJ       07901
CELL APPLICATIONS INC                                                         5820 OBERLIN DR SUITE 101                                                SAN DIEGO       CA       92121



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 49 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      133133
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3635


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                CreditorName                    CreditorNoticeName                   Address1                             Address2           Address3             City        State       Zip       Country
Cellchem Pharmaceutical Inc.                                              30 Concourse Gate, Unit 1                                                        Ottawa            ON       K2E 7V7    Canada
Cellco Partnership                                                        PO BOX 25505                                                                     LEHIGH VALLEY     PA       18002-5505
                                            Attn HQ Legal & External Affairs
Cellco Partnership d/b/a Verizon Wireless   Dept.                            One Verizon Way, VC52S413                                                     Basking Ridge     NJ       07920-1097
Cellco Verizon Wireless                                                      PO BOX 25505                                                                  LEHIGH VALLEY     PA       18002-5505
                                                                             2 CORPORATE DRIVE 5TH
CELLMARK USA LLC                                                             FLOOR                                                                         SHELTON           CT       06484
CEM Corporation                             Attn Monica Gamble               3100 Smith Farm Rd                                                            Matthews          NC       28106
CEM CORPORATION                             ATTN TONY BICKEL                 PO BOX 200                                                                    MATTHEWS          NC       28106-0200
CENTEGRA HEALTH SYSTEM                      ATTN KIM CANGELOSI               527 W SOUTH STREET                                                            WOODSTOCK         IL       60090
Centene Corporation                                                          Centene Plaza                     7700 Forsyth Boulevard                      St. Louis         MO       63105
CENTER FAMILY VISION                                                         920 PLYMOUTH AVE                                                              FALL RIVER        MA       02721
CENTER FOR ADVANCED SURGEONS                                                 3367 SOUTH MERCY ROAD             STE 101                                     GILBERT           AR       85297

CENTER FOR EXCELL IN EYE CARE               TRATTLER HENRY LEONARD 8940 N KENDALL DRIVE                        STE 400E                                    MIAMI             FL       33176
CENTER FOR EYE CARE                                                1720A MEDICAL PARK DR                       SUITE 330A                                  BILOXI            MS       39532-2129
CENTER FOR EYECARE AND SURGERY              GORMAN B DAVID         1115 5TH AVENUE                                                                         NEW YORK          NY       10128

CENTER FOR RETINA & MACULAR DISEASE                                       250 AVENUE K SW                      SUITE 201                DAVID M MISCH MD   WINTER HAVEN      FL       33880
CENTER FOR RETINAL AND MACULAR
DISEASES                                    LERNER LEONID E               1441 AVOCADO AVENUE                  SUITE 204                                   NEWPORT BEACH     CA       92660
CENTER FOR RETINAL DISEASES AND                                                                                                         SUBURBAN
SURGERY                                                                   6420 ROCKLEDGE DR                    SUITE 4900               OUTPATIENT CENTER BETHESDA           MD       20817
CENTER FOR SIGHT                            BEHFOROUZ MICHAEL A           3985 W 106TH STREET                  SUITE 120                                  CARMEL             IN       46032
CENTER FOR SIGHT                            PATRIAS MARTIN C              1015 LAURENCE AVENUE                                                            JACKSON            MI       49202
CENTER FOR SIGHT                                                          1360 E VENICE AVE                    SHOEMAKER DAVID W MD                       VENICE             FL       34292-3066
CENTER FOR SIGHT                                                          77 WEST BARNEY ST                    JOHNATHAN LUDLOW OD                        GOUVERNEUR         NY       13642
CENTER FOR SIGHT                                                          9989 SW NIMBUS AVE                                                              BEAVERTON          OR       97008-7150
CENTER FOR SIGHT INC                        HOFELDT GREGORY T             1565 NORTH MAIN STREET               SUITE 406                                  FALL RIVER         MA       02720

CENTER FOR SIGHT OF CENTRAL ILLINOIS HERRMANN TYSON J                     304 W. HAY STREET SUITE 311                                                      DECATUR           IL       62526
CENTER LANE LLC                                                           152 FEEKS LANE                                                                   LOCUST VALLEY     NY       11560
                                                                          1 INDEPENDENCE POINTE SUITE
CENTERPLATE HOSPITALITY VENTURE                                           305                                                                              GREENVILLE        SC       29615
CENTERPOINT VENTURE II LLC                                                1808 SWIFT DRIVE SUITE A                                                         OAK BROOK         IL       60523-1501
CENTERS FOR DISEASE CONTROL &
PREVENTION                                  FINANCIAL MGMT OFFICE         BOX 15580                                                                        ATLANTA           GA       30333
CENTRAL COAST EYE INC                                                     628 CALIFORNIA BLVD                  SUITE C                                     SAN LUIS OBISPO   CA       93401-2542

CENTRAL COAST EYE SURGERY INC               LAURITZEN DEREK BRIAN MD 941 CALIFORNIA BLVD                                                                   SAN LUIS OBISPO   CA       93401
                                            EISNACH-BECKER DENETTE
CENTRAL DAKOTA EYECARE, LLP                 K                        640 E. SIOUX AVE                          SUITE 3                                     PIERRE            SD       57501
                                                                                                                                                           ARLINGTON
CENTRAL EYE CARE LTD                        BADAWI DAVID YONAN            1614 WEST CENTRAL RD                 SUITE 107                                   HEIGHTS           IL       60005

CENTRAL FLORIDA RETINA CONSULTANTS BARNES C DURHAM                        44 LAKE BEAUTY DR SUITE 300                                                      ORLANDO           FL       32806
CENTRAL ILLINOIS WINDOW TINTING                                           2150 E LOCUST                                                                    DECATUR           IL       62521
CENTRAL INDIANA SURGERY CTR                                               9002 NORTH MERIDIAN STREET           LOWER LEVEL                                 INDIANAPOLIS      IN       46260
                                   DBA METHODIST WEST
CENTRAL IOWA HOSPITAL CORP         HOSPITAL                               1660 60TH STREET                                                                 WEST DES MOINES IA         50266
                                   HOLLINGSWORTH-CECCONI
CENTRAL KY OPTOMETRICS ASSOC PSC   PATRICI                                310 W. HIGH STREET                                                               LEBANON           KY       40033
CENTRAL MAINE EYE CARE PA LLC      DANIELS MARC B                         181 RUSSELL ST                       PO BOX 999                                  LEWISTON          ME       04240
CENTRAL MAINE MEDICAL CENTER       C/O THE PHARMACY                       300 MAIN STREET                                                                  LEWISTON          ME       04240
CENTRAL MINNESOTA RETINA CONSU     REYNOLDS DALE S                        2330 TROOP DRIVE # 104                                                           SARTELL           MN       56377



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 50 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  134134
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3636


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



            CreditorName                   CreditorNoticeName                   Address1                       Address2            Address3           City        State       Zip         Country
CENTRAL MONTANA EYECARE                 MORGAN LEACH OD             2012 14TH ST SW                                                            GREAT FALLS       MT       59404
CENTRAL MONTANA EYECARE                                             2012 14TH ST SW                 MORGAN LEACH OD                            GREAT FALLS       MT       59404
CENTRAL OHIO EYE SURGEONS INC                                       1355 YAUGER ROAD                                                           MT. VERNON        OH       43050
CENTRAL PA OPTOMETRIC SOCIETY                                       5275 EAST TRINDLE RD                                                       MECHANICSBURG     PA       17050
CENTRAL PRODUCTION PHARMACY                                         1119 - 55TH AVE NE                                                         CALGARY           AB       T2E 6W1      Canada
CENTRAL SALES CO                                                    200 PRICE INDUSTRIAL LANE                                                  HUNTINGTON        WV       25705
CENTRAL SHARED SERVICES LLC                                         10094 PREMIER PARKWAY                                                      MIRAMAR           FL       33025
                                                                    12901 STARKEY ROAD SUITE
CENTRAL SHARED SERVICES LLC                                         1000                                                                       LARGO             FL       33773
CENTRAL TEXAS RETINA AND VITREOUS       SMITH STEPHEN R             7200 N. MOPAC, STE 200                                                     AUSTIN            TX       78731
CENTRAL TRIAD RETINA, P.A.                                          3333 BROOKVIEW HILLS BLVD       STE 201                                    WINSTON SALEM     NC       27103
CENTRAL VALLEY EYE                                                  36 W YOKUTZ AVE                 STE 1                                      STOCKTON          CA       95207

CENTRE DE MONT-LAURIER                                              2561 CHEMIN DE LA LIEURE SUD DES RUISSEAUX                                 MONT-LAURIER      QC       J9L 3G3      Canada

CENTRE DE SANTE DE LA MINGANIE                                      1035 PROMENADE DES ANCIENS                                                 HAVRE-ST-PIERRE QC         G0G 1P0      Canada
CENTRE DE SANTE DE LA MRC
DASBESTOS                                                           475 3RD AVE                                                                ASBESTOS          QC       J1T 1X6      Canada
CENTRE DE SANTE MEMPHREMAGDE                                        50 RUE ST PATRICE EST                                                      MAGOG             QC       J1X3X3       Canada
CENTRE DE SANTE VALLE-DE-LA-                                                                        IN-PATIENT HOSPITAL
GATINEAU                                                            309, BOUL. DESJARDINS           PHARMACY                                   MANIWAKI          QC       J9E 2E7      Canada
CENTRE HOSPITALIER                                                  1515 17 IEME RUE                PHARMACY                                   ST GEORGES        QC       G5Y 4T8      Canada
CENTRE HOSPITALIER ANNA LABERG                                      200 BOUL BRISEBOIS              PHARMACY                                   CHATEAUGUAY       QC       J6K4W8       Canada
CENTRE HOSPITALIER DE CHANDLER                                      451 MSGR ROSS EAST              C.P. 3300                                  CHANDLER          QC       G0C1K0       Canada
CENTRE HOSPITALIER DE RIMOUSKI                                      150 AVE ROULEAU                 PHARMACY                                   RIMOUSKI          QC       G5L 5T1      Canada
CENTRE HOSPITALIER DE RIU DU LOUP                                   75 RUE ST HENI                                                             RIVIERE DU LOUP   QC       G5R 2A4      Canada
                                                                                                                                               STE-AGATHE-DES-
CENTRE HOSPITALIER LAURENTIER                                       234 ST VINCENT                                                             MONTS             QC       J8C 2B8      Canada
                                                                                                    JULIE LAGACE
CENTRE HOSPITALIER MATANE                                           333 THIBAULT                    PHARMAUENNE -CHEF                          MATANE            QC       G4W 2W5 Canada
CENTRE HOSPITALIER REGION AMIANTE                                   1717 NOTRE DAME NORD                                                       THETFORD MINES    QC       G6G 2V4    Canada
CENTRE HOSPITALIER REGIONAL                                         635 BOULEVARD JOLIET            PHARMACY                                   BAIE COMEAU       QC       G5C1P1     Canada
Centric Consulting                                                  PO BOX 75581                                                               CLEVELAND         OH       44101-4200
Centric Consulting LLC                                              PO BOX 75581                                                               CLEVELAND         OH       44101-4200
                                        ATTN AR DEPT C/O ANGIE
CENTRIENT PHARMACEUTICALS USA INC       GAMBLE                      45 WATERVIEW BLVD                                                          PARSIPPANY        NJ       07054
CENTRIX PHARMACEUTICALS, EDWARDS
PHARMACEUTICALS, LASER
PHARMACEUTICALS, MARNEL
PHARMACEUTICALS, POLY                                               TAYLOR PORTER BROOKS &
PHARMACEUTICALS                         Robert W. Barton            PHILLIPS, LLP                   450 Laurel Street, 8th Floor               Baton Rouge       LA       70801
CENTRO OFTALMOLOGILO METRO                                          1250 JESUS T PINERO AVE         CAPARRA TERRACE                            SAN JUAN          PR       00922
Centroflora CMS S.a.r.l.                                            270 RUE DE NEUDORF              L-2222 LUXEMBOURG                          LUXEMBOURG                              LUXEMBOURG
CENTRX                                                              6850 N Durango Dr #108                                                     Las Vegas         NV       89149
                                        ACCOUNTS PAYABLE
CENTURA HEALTH                          DEPARTMENT                  PO BOX 372660                                                              DENVER            CO       80237
CENTURA HEALTH                                                      109 INVERNESS DR E STE J                                                   ENGLEWOOD         CO       80112
CENTURA HEALTH                                                      9100 E MINERAL CIR                                                         CENTENNIAL        CO       80112
                                                                    1141 W REDONDO BEACH BLVD
CENTURY EYE CARE MEDICAL CENTER INC AGHAI MEHRDAD                   #101                                                                       GARDENA           CA       90247
                                    Attn Cappy Childs, President,
Cenveo Worldwide Limited            Commercial Print Group          PO BOX 749004                                                              LOS ANGELES       CA       90074-9004
                                    Attn Wendy O. Holmik, EVP,
                                    Print Group & Strategic
Cenveo Worldwide Limited            Accounts                        PO BOX 749004                                                              LOS ANGELES       CA       90074-9004



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 51 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              135135
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3637


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                 CreditorName             CreditorNoticeName                  Address1                              Address2             Address3              City      State       Zip          Country
                                    Attn Wendy O. Holmvik, EVP,
                                    Print Group & Strategic
Cenveo Worldwide Limited            Accounts                      PO BOX 749004                                                                         LOS ANGELES      CA      90074-9004
Cenveo, Corporation                 Attn Legal Dept               200 First Stamford Place                                                              Stamford         CT      06092
Cephalon                            ATTN A/P                      PO BOX 2027                                                                           FRAZER           PA      19355
CERBERUS LLC                                                      3033 WILSON BLVD                       STE E-185                                      ARLINGTON        VA      22201

CERES CHEMICAL CO INC                                             PO BOX 2198                                                                           MOUNT PLEASANT SC        29465-2198
CERILLIANT CORPORATION                                            811 PALOMA DRIVE SUITE A                                                              ROUND ROCK     TX        78665
CERRI HUGO JM                                                     Address Redacted
CERTCO INC                                                        PO BOX 7368                                                                           MADISON          WI      53707-7368
CERTIFIED SAFETY MFG                                              1400 CHESTNUT AVE                                                                     KANSAS CITY      MO      64127
Cerulean Associate LLC              ACCOUNTS RECEIVABLE           PO BOX 498                                                                            WILLIAMSBURG     VA      23187-0498
Cerulean Associates LLC             ACCOUNTS RECEIVABLE           PO BOX 498                                                                            WILLIAMSBURG     VA      23187-0498
CESAR CASTILLO                                                    Address Redacted
CESAR CASTILLO INC/ANIMAL HEALTH                                  PO BOX 191149                                                                         SAN JUAN         PR      00919
                                                                                                         PO BOX 191149, SAN JUAN,
Cesar Castillo, Inc                                               SAN JUAN INDUSTRIAL PARK               PR 00926                                       SAN JUAN         PR      00919
Ceuta Healthcare Limited                                          41 Richmond Hill                                                                      Bournemouth              BH2 6HS      United Kingdom
CFS-Crowe Chizek LLP                                              1 Mid America Plaza, Suite 700                                                        Oak Brook        IL      60181
CGT INC                                                           2551 SPRUCE STREET                                                                    UNION            NJ      07083
CH HOTEL-DIEU DAMOS                                               622 4E RUE QUEST                                                                      AMOS             QC      J9T 2S2      Canada
                                                                                                                                    IN-PATIENT HOSPITAL
CH LA SARRE                                                       679 2E RUE ST                          DR ISABELLE MASSE          PHARMACY            LA SARRE         QC      J9Z 2X7      Canada
                                                                                                                                                        ST CHARLES-
CH REGIONAL DE LANAUDIERE                                         1000 BOUL STE-ANNE                     C/O PHARMACY - CSSSNL                          BORROMEE         QC      J6E 6J2      Canada
CH REGIONAL DE TROIS-RIVIERES       PAVILLON SAINTE MARIE         1991, BOUL, DU CARMEL                  DR LYNE MARCHAND                               TROIS-RIVIERES   QC      G8Z 3R9      Canada
                                                                                                                                                        SALABERRY-DE-
CH REGIONAL DU SUROIT                                             150 RUE ST THOMAS                      DR BERNARD RICHARD                             VALLEYF          QC      J6T 6C1      Canada
Chad Fredrick                                                     Address Redacted
Chad J Munsterman                                                 Address Redacted
CHAIKEN BARRY G MD PC                                             625 PARK AVENUE                        1ST FLOOR                                      NEW YORK         NY      10065
Chain Drug Consortium, LLC                                        3301 NW 2nd Avenue 100                                                                Boca Raton       FL      33431
Chaitali D. Shah                                                  Address Redacted
Chaitali Patel                                                    Address Redacted
CHAN IAN HING-YEUNG                                               Address Redacted
CHANDLER DAVID OD                                                 Address Redacted
Chandler Duane Hardin                                             Address Redacted
Chandrakant H Lunagariya                                          Address Redacted
CHANEY EYE CARE OF MADISON          CHANEY DONNA M                300 MADISON AVE                        P.O. BOX 86                                    MADISON          WV      25130
CHANG ALEXANDER C S                                               Address Redacted
CHANG CAROLYN CHIENG-LIN                                          Address Redacted
CHANG EDWARD JINKI                                                Address Redacted
CHANG EYE CLINIC                    CHANG LUNG                    1528 S GARFIELD AVE                                                                   ALHAMBRA         CA      91801
CHANG KONG-LIN                                                    Address Redacted
CHANG SHI-HWA WILLIAM MD            VALLEY RETINA P.C.            Address Redacted
CHANG THOMAS T                                                    Address Redacted
Chantz A Pinder                                                   Address Redacted
CHAO VISION INSTITUTE               CHAO LAWRENCE C               2500 ALTON PARKWAY                     SUITE 102                                      IRVINE           CA      92606
CHAPEL HILL OPHTH CLINIC                                          110 CONNER DR STE 2                                                                   CHAPEL HILL      NC      27514-7044

CHAPMAN PHARMACEUTICAL CONSULTING                                 PO BOX 7950                                                                           UPPER MARLBORO MD        20792
CHAPPELL JOSEPH                                                   Address Redacted
CHAR DEVRON H                                                     Address Redacted
CHARLENE BERRY                                                    Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 52 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               136136
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3638


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



                 CreditorName            CreditorNoticeName                 Address1                        Address2        Address3              City       State       Zip        Country
CHARLENE SECK                                                   Address Redacted
Charles A Miller                                                Address Redacted
CHARLES CAYWOOD                                                 Address Redacted
Charles E. Coates                                               Address Redacted
CHARLES FRAZIER                                                 Address Redacted
CHARLES GIBBS                                                   Address Redacted
Charles H Ruffing III                                           Address Redacted
Charles J Andrews                                               Address Redacted
Charles J Vancil                                                Address Redacted
Charles L Robertson                                             Address Redacted
Charles Manolakos                                               Address Redacted
CHARLES RETINA INSTITUTE                                        1432 KIMBROUGH RD                                                           GERMANTOWN      TN       38138
Charles River                                                   251 BALLARDVALE ST                                                          WILMINGTON      MA       01887-1096
Charles River Laboratories Inc.                                 251 BALLARDVALE ST                                                          WILMINGTON      MA       01887-1096
Charles River Laboratories, Inc.    Attn General Counsel        251 Ballardvale Street                                                      Wilmington      MA       01887
CHARLES RIVERS LABORATORIES                                     251 BALLARDVALE ST                                                          WILMINGTON      MA       01887-1096
CHARLES ROSS & SON CO                                           PO BOX 12308                                                                HAUPPAUGE       NY       11788-0615
Charles Ross & Son Company                                      PO BOX 12308                                                                HAUPPAUGE       NY       11788-0615
Charles Scala                                                   Address Redacted
CHARLES TABEEK & SON                                            430 BOONTON RD                                                              LINCOLN PARK    NJ       07035
CHARLES VISION CENTER                                           523 S SANTA FE AVE STE A         LARRY CHARLES OD                           EDMOND          OK       73003-6336
CHARLES WATLINGTON                                              Address Redacted
CHARLESSON LLC                                                  5301 BEVERLY DR                                                             OKLAHOMA CITY   OK       73105
                                    DBA SAINT FRANCIS
CHARLESTON HOSPITAL                 HOSPITAL                    333 LAIDLEY STREET                                                          CHARLESTON      WV       25322
Charlie Davis                                                   Address Redacted
CHARLIE HAMPEL                                                  Address Redacted
CHARLOTTE EYE EAR NOSE & THROAT
ASSOC                               SAUNDERS TIMOTHY G          6035 FAIRVIEW ROAD                                                          CHARLOTTE       NC       28210

CHARLOTTE EYE EAR NOSE AND THROAT                               400 PARK ST                      KASHYAP KANSUPADA MD                       BELMONT         NC       28012
CHARLOTTE SECHRIST                                              Address Redacted

CHATEAU LA MER                                                  845 SOUTH WELLWOOD AVENUE                                                   LINDENHURST     NY       11757
                                                                9104 MIDDLEGROUND ROAD
CHATHAM EYE ASSOCIATES                                          SUITE 1                                                                     SAVANNAH        GA       31406
CHATTANOOGA RETINA                  STONE JOHN L                7300 JARNIGAN ROAD                                                          CHATTANOOGA     TN       37421
                                    C/O CORNERSTONE
CHATTEM CHEMICALS INC               COMMUNITY BANK              P.O. BOX 9283                                                               EAST RIDGE      TN       37412
CHAVAH LEAH                                                     Address Redacted
CHAWLA DINESH K                                                 Address Redacted
CHEAHA EYE ASSOCIATES               PICKRELL DAVID H            300 EAST STREET, NORTH           SUITE F                                    TALLADEGA       AL       35160
Cheick Keita                                                    Address Redacted
CHEIJ ABRAHAM MD                                                Address Redacted
CHELSEA COMMUNITY HOSP                                          775 S MAIN ST                    ACCOUNTS PAYABLE                           CHELSEA         MI       48118-1370
Chelsea E Luce                                                  Address Redacted
Chelsea Marie Gregory                                           Address Redacted
Chelsea Marie Hadsall                                           Address Redacted
Chelsy Elizabeth Soberg                                         Address Redacted
Chem-Aqua, Inc.                     Attn John Larsson, Sr. VP   2727 Chemsearch Blvd                                                        Irving          TX       75062
Chem-Aqua, Inc.                     Attn Scott Kirchoff         2727 Chemsearch Blvd                                                        Irving          TX       75062
ChemCon                                                         ENGESSERSTR 46                                                              FREIBURG I BR            79108        GERMANY
ChemCon GmbH                                                    ENGESSERSTR 46                                                              FREIBURG I BR            79108        GERMANY
CHEMGLASS LIFE SCIENCES LLC                                     3800 N MILL RD                                                              VINELAND        NJ       08360




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 53 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     137137
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3639


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                 CreditorName                  CreditorNoticeName                Address1                        Address2              Address3             City      State       Zip         Country
                                                                                                        20092 CINISELLO BALSAMI
CHEMI S.p.A.                                                             VIA DEI LAVORATORI 54          (MI)                                                                               ITALY
                                           DIV OF AMERICAN CHEMICAL
CHEMICAL ABSTRACTS SERVICE                 SOCIETY                       L-3000                                                                     COLUMBUS         OH       43260
CHEMPOINT.COM                                                            13727 COLLECTION CENTER DR                                                 CHICAGO          IL       60693
CHEMTREAT INC                                                            5640 COX ROAD                                                              GLEN ALLEN       VA       23060
CHEMTREC                                                                 PO BOX 791383                                                              BALTIMORE        MD       21279-1383
Chemwerth, Inc.                            Attn Jeffrey Bauer, President 1764 Litchfield Turnpike                                                   Woodbridge       CT       06525
                                                                         1764 LITCHFIELD TURNPIKE
Chemwerth, Inc.                                                          SUITE 202                                                                  WOODBRIDGE       CT       06525
CHEN HOWARD H                                                            Address Redacted
CHEN PETER CHEN-HUA                                                      Address Redacted
CHENANGO EYE ASSOCIATES                                                  194 GRANDVIEW LN               KRAMER J MD                                 NORWICH          NY       13815-3331
CHENG MABEL MP MD PLLC                                                   3140 TROY SCHENECTADY RD       FOCUS OPTICAL                               SCHENECTADY      NY       12309
Cheryl A Coss                                                            Address Redacted
Cheryl Ann Harter                                                        Address Redacted
Cheryl I Patient                                                         Address Redacted
CHERYL KELLER                                                            Address Redacted
Cheryl R Flowers                                                         Address Redacted
Cheryl Weedman                                                           Address Redacted
Cheryl White                                                             Address Redacted
Chesapeake Biological Laboratories, Inc.                                 146 Williams Street                                                        Solomons         MD       20688

CHESAPEAKE EYE CARE MANAGEMENT             CIRONE-SCOTT MARIA C       2661 RIVA ROAD BUILDING 1000      SUITE 1030                                  ANNAPOLIS        MD       21401
                                                                                                                                  OMAR AHMAD E MD
CHESAPEAKE RETINA CENTERS                                             3460 OLD WASHINGTON RD            SUITE 101                 PC                WALDORF          MD       20602
CHESEN NEIL                                                           Address Redacted
CHESHIRE MEDICAL CENTER                                               580 COURT ST                                                                  KEENE            NH       03431
CHESS JEREMY                                                          Address Redacted

CHESTER COUNTY EYE CARE ASSOCIATES         ARENA CRISTAN M            915 OLD FERN HILL ROAD            BUILDING B, SUITE 200                       WEST CHESTER     PA       19380
Chetankumar Ashwin Patel                                              Address Redacted
Cheyanne Lynn Warren                                                  Address Redacted
CHEYENNE EYE CLINIC                        FIRST FLOOR                1300 E 20TH ST                                                                CHEYENNE         WY       82001
Cheyenne Latrice Smith                                                Address Redacted
CHEYENNE OCULAR SURGERY LLC                SECOND FLOOR               1300 EAST 20TH STREET                                                         CHEYENNE         WY       82001
CHEYENNE REGIONAL MEDICAL CENTER           ATTN AR SANDY              214 E 23RD STREET                                                             CHEYENNE         WY       82001
CHI ACCOUNTS PAYABLE SUPPORT               ATTN GOOD SAMARITAN
CENTER                                     HOSP PHARMACY              PO BOX 63600                                                                  LITTLETON        CO       80163-6000
CHI ACCOUNTS PAYABLE SUPPORT
CENTER                                                                PO BOX 636000                                                                 LITTLETON        CO       80163
CHI HEALTH CREIGHTON UNIVERSITY MED                                                                     ATTN COST CENTER
CTR                                                                   PO BOX 636000                     5100115                                     LITTLETON        CO       80163
CHI HEALTH IMMANUEL                        PHARMACY                   6901 NORTH 72ND ST                                                            OMAHA            NE       68122
                                           BERGAN MERCY HEALTH
CHI HEALTH MERCY COUNCIL BLUFFS            SYSTEM                     800 MERCY DRIVE                                                               COUNCIL BLUFFS   IA       51503
CHIANA STEVEN J OD INC                                                1839 W ORANGETHORPE AVE                                                       FULLERTON        CA       92833-4405
CHIANG ROBERT                                                         Address Redacted
CHICAGO COMMUNICATIONS LLC                                            200 SPANGLER AVE                  ATTN A/P                                    ELMHURST         IL       60126
                                                                                                                                                    HOFFMAN
CHICAGO CORNEA CONSULTANTS                 MAJMUDAR PARAG A           1585 BARRINGTON RD                STE 502                                     ESTATES          IL       60169
CHICAGO EYE CONSULTANTS                    WEISS RONALD S             4401 S HARLEM AVE                                                             STICKNEY         IL       60402
CHICAGO EYE CONSULTANTS - LARSEN                                      710 NORTH YORK ROAD                                                           HINSDALE         IL       60521
CHICAGO EYE INSTITUTE                      TRESLEY DAVID J            5086 N ELSTON AVE                                                             CHICAGO          IL       60630-2427




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 54 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             138138
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3640


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



            CreditorName                 CreditorNoticeName             Address1                          Address2            Address3               City     State       Zip         Country
CHICAGO GLUE MACHINE & SUPPLY CO
INC                                                           750 N BAKER DR                                                                 ITASCA          IL       60143
CHICAGO RETINA                       MENNER CAROL A           1182 N. MILWAUKE AVE                                                           CHICAGO         IL       60642
CHICAGO SUBURBAN EXPRESS                                      P.O. BOX 388568                                                                CHICAGO         IL       60638
CHICAGOLAND RETINAL CONSULTANTS                               6801 STANLEY AVE STE B                                                         BERWYN          IL       60402
CHILDRENS EYE CARE                   HEIDAR KRISTA A          11800 NE 128TH STREET            SUITE 430                                     KIRKLAND        WA       98034
CHILDRENS EYE CARE PC                                         366 COLT HIGHWAY ROUTE 6                                                       FARMINGTON      CT       06032
CHILDRENS EYE CENTER OF EL PASO      RADENOVICH VIOLETA       1250 E CLIFF                     SUITE 4D                                      EL PASO         TX       79902

CHILDRENS HOSP CENTRAL CALIF                                  9300 VALLEY CHILDRENS PLACE ACCOUNTS PAYABLE PC01                              MADERA          CA       93636

CHILDRENS HOSP OF LOS ANGELES        DEPT OF PHARMACY, BOX 44 4650 SUNSET BLVD ROOM 1401                                                     LOS ANGELES     CA       90027
CHILDRENS HOSP OF ORANGE CO                                   455 SOUTH MAIN ST                PHARMACY                                      ORANGE          CA       92868
                                     ATTN PHARMACY
CHILDRENS HOSPITAL                   DEPARTMENT               8200 DODGE ST                                                                  OMAHA           NE       68114

CHILDRENS HOSPITAL                   MEDICAL CENTER OF AKRON ONE PERKINS SQUARE                PHARMACY DEPARTMENT                           AKRON           OH       44308-1062
CHILDRENS HOSPITAL                                           200 HENRY CLAY AVENUE                                                           NEW ORLEANS     LA       70118
CHILDRENS HOSPITAL & HEALTH CENTER                           3020 CHILDRENS WAY STE
PHARM                                                        MC5001                            ATTN INPATIENT PHARMACY                       SAN DIEGO       CA       92123
                                                                                                                         ATTN ACCOUNTS
CHILDRENS HOSPITAL MEDICAL CENTER                             3333 BURNET AVENUE               MAIL LOCATION 5000        PAYABLE             CINCINNATI      OH       45229
                                     MEDICAL
CHILDRENS HOSPITAL NATIONAL          CENTER/PHARMACY          111 MICHIGAN AVENUE, N.W.                                                      WASHINGTON      DC       20010
CHILDRENS HOSPITAL OF EASTERN
ONTARIO                                                    401 SMYTH RD                                                                      OTTAWA          ON       K1H 8L1      Canada
CHILDRENS HOSPITAL OF PHILADELPHIA                         PO BOX 2015                                                                       SECAUCUS        NJ       07096
CHILDRENS HOSPITAL OF WISCONSIN                            PO BOX 1997                                                                       MILWAUKEE       WI       53201
CHILDRENS MED CTR OF DALLAS       PHARMACY DEPT            1935 MEDICAL DISTRICT DRIVE                                                       DALLAS          TX       75235
CHILDRENS MERCY HOSPITAL                                   2401 GILLHAM RD              PHARMACY DEPARTMENT                                  KANSAS CITY     MO       64108
CHILDRENS MERCY HOSPITAL KANSAS                            5808 W 110TH ST                                                                   OVERLAND PARK   KS       66211
CHILDRENS NATIONAL MEDICAL CENTER                          PO BOX 1370                                                                       BOWIE           MD       20718
                                                           5901 LINCOLN DRIVE MAIL STOP                                  CHILDRENS BUSINESS
CHILDRENS OF MINNESOTA-ACCOUNTING                          CBC-2-ACC                    ACCOUNTS PAYABLE                 CAMPUS             EDINA            MN       55436
CHILDRENS SPECIALIZED HOSPITAL    ATTN A/P                 150 NEW PROVIDENCE RD                                                            MOUNTAINSIDE     NJ       07092
CHILDS RICHARD C MD                                        Address Redacted
CHILL-TECH SERVICES INC                                    PO BOX 236                                                                        SEA CLIFF       NY       11579-0236
CHIN-CHU MAYLING                                           Address Redacted
CHINOOK REGIONAL HOSPITAL                                  960 - 19TH ST S                                                                   LETHBRIDGE      AB       T1J1W5       Canada
CHIPPENHAM MEDICAL CENTER                                  7101 JAHNKE ROAD             ATTN PHARMACY DEPT                                   RICHMOND        VA       23225
Chirag Trivedi                                             Address Redacted
Chitogenics                                                466 Southern Blvd                                                                 Chatham         NJ       07928
CHIUNGCHIEH J CHANG DVM           C-VET ANIMAL HOSPITAL    Address Redacted
Chiwen Kristy Davis                                        Address Redacted
CHOATE WALTER                                              Address Redacted
CHONGQING CARELIFE PHARMACEUTICAL                                                       RENHE TOWN YEBEI
CO LTD                                                     NO 100 XINGQUANG AVENUE      DISTRICT                                             CHONGQING                             China
CHOY KEVIN W                                               Address Redacted
CHP APSSO                                                  PO BOX 5203                                                                       CINCINNATI      OH       45201
                                                           22174 131 DEARBORN 6TH       JP MORGAN CHASE                  131 S DEARBORN PL
CHPC C/O JP MORGAN LOCKBOX                                 FLOOR                        LOCKBOX 22174                    6TH FLOOR           CHICAGO         IL       60603
                                  CARDINAL HEALTH CLINICAL JP MORGAN CHASE LOCKBOX      131 S DEARBORN PL 6TH
CHPPS-DSH                         SRVC & CONSULT           22174                        FLOOR                                                CHICAGO         IL       60603
Chris Contreras                                            Address Redacted
Chris Simmons                                              Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 55 of 304
                                            Case 1:20-cv-01254-MN
                                                       Case 20-11177-KBO
                                                                   DocumentDoc
                                                                            5-58
                                                                               363Filed
                                                                                      Filed
                                                                                         10/02/20
                                                                                            07/20/20
                                                                                                   Page
                                                                                                      Page
                                                                                                        139139
                                                                                                            of 432
                                                                                                                of 387
                                                                                                                    PageID #: 3641


                                                                                       Exhibit M
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail



                CreditorName        CreditorNoticeName              Address1                          Address2       Address3              City       State      Zip      Country
Chris Stephen Garner                                     Address Redacted
Christa Ann Arehart                                      Address Redacted
                                 CHRISTENBURY JONATHAN
CHRISTENBURY EYE CENTER          D                       3621 RANDOLPH ROAD #100                                                     CHARLOTTE        NC      28210
CHRISTENSEN LAYNE OD                                     Address Redacted
Christian A. Hanrahan                                    Address Redacted
Christian N Rivera                                       Address Redacted
CHRISTIANA CARE HEALTH SERVICE                           PO BOX 2653                       SUITE 101                                 WILMINGTON       DE      19805

CHRISTIANA HOSPITAL                                      4755 OGLETOWN -STANTON RD         ATTN INPATIENT PHARMACY                   NEWARK           DE      19718
CHRISTIE CLINIC                  BULL DOUGLAS S          CHRISTIE CLINIC                   501 N. DUNLAP                             SAVOY            IL      61874
Christina Cruz                                           Address Redacted
Christina Cynthia Mary Chin                              Address Redacted
Christina M Zeglinski                                    Address Redacted
Christina Munge                                          Address Redacted
Christina N Parker                                       Address Redacted
Christine Elaine Torry                                   Address Redacted
Christine L. August                                      Address Redacted
Christine S. Herceg                                      Address Redacted
CHRISTINE TESTO                                          Address Redacted
Christopher A. Tapia                                     Address Redacted
Christopher Boll                                         Address Redacted
Christopher C Platt                                      Address Redacted
Christopher C Young                                      Address Redacted
Christopher D McGowan                                    Address Redacted
CHRISTOPHER DEAN XENOS                                   Address Redacted
Christopher E Goetsch                                    Address Redacted
Christopher E Gonzalez                                   Address Redacted
Christopher Edward Ames                                  Address Redacted
Christopher Enrique Leonor                               Address Redacted
Christopher Glitz                                        Address Redacted
Christopher Hernandez                                    Address Redacted
Christopher Ian Ellsworth                                Address Redacted
Christopher James Wise                                   Address Redacted
Christopher John Dickerson                               Address Redacted
Christopher L Conte                                      Address Redacted
Christopher L Wright                                     Address Redacted
Christopher Loder                                        Address Redacted
Christopher Long                                         Address Redacted
Christopher Michael Dominguez                            Address Redacted
Christopher Morrison, PharmD                             Address Redacted
CHRISTOPHER PHAN                                         Address Redacted
Christopher R Knight                                     Address Redacted
Christopher Torres                                       Address Redacted
Christopher Webster                                      Address Redacted
Christopher Young                                        Address Redacted
                                                                                           BRAD CHRISTOPHERSON                       WISCONSIN
CHRISTOPHERSON EYE CARE                                  4331 8TH ST SOUTH                 OD                                        RAPIDS           WI      54494

CHRISTUS HEALTH                                          PO BOX 169010                     ATTN ACCOUNTS PAYABLE                     IRVING           TX      75016
CHRISTUS SPOHN HOSP SHORLINE                             600 ELIZABETH ST                                                            CORPUS CHRISTI   TX      78404
Christy H Killion                                        Address Redacted
Christy Sue Glenn                                        Address Redacted
CHRN CENTRE HOSPITALIER ROUYN-
NORANDA                                                  4 9E RUE                                                                    ROUYN-NORANDA    QC      J9X2B2   Canada



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                  Page 56 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           140140
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3642


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



             CreditorName                           CreditorNoticeName                       Address1                           Address2      Address3              City   State       Zip         Country
CHROMATOGRAPHY RESEARCH SUPPLIES
IN                                                                               2601 TECHNOLOGY DRIVE                                                   LOUISVILLE        KY      40299
CHRSI                                                                            45 RUE PERE-DIVET                                                       SEPT-ILES         QC      G4R 3N7    Canada
CHUBB A DIV OF FED INS CO                                                        PO BOX 7247-7345                                                        PHILADELPHIA      PA      19170-7345
CHUL DU CHUQ                                                                     2705 BOUL LAURIER                                                       QUEBEC            QC      G1V 4G2    Canada
CHUNG CAMILLE                                                                    Address Redacted
CHUNG YAU HUEI                                                                   Address Redacted
                                               SERVICE DE LA
CHUS                                           COMPTABILITE                      500, RUE MURRAY                      SUITE 300                          SHERBROOKE        QC      J1G 2K6      Canada
                                                                                                                      DR. HECTOR MARTINEZ
CHUS HOPITAL FLEURIMONT                                                          3001 12E AVENUE NORD                 QUIROZ                             SHERBROOKE        QC      J1H 5N4      Canada
CHUYING WANG                                                                     Address Redacted
                                                                                                                                                         RANCHO
CHW - WEST BAY                                                                   3400 DATA DR 3RD FLOOR               ATTN ACCOUNTS PAYABLE              CORDOVA           CA      95670
CIAMPA BARBARA OD                                                                Address Redacted
CIBA Vision Corporation                        ATTN A/P DEPT                     11460 JOHNS CREEK PKWY                                                  DULUTH            GA      30097-1518
CIBD DISTRIBUTORS                                                                2670 N MAIN ST #100                                                     SANTA ANA         CA      92705
Ciera T Kinnon                                                                   Address Redacted
CIES WILLIAM A                                                                   Address Redacted
CIFC ASSET MANAGEMENT LLC
Cigdem Akdemir Akgun                                                             Address Redacted
                                               Attn Jody Nichols, Vice
                                               President, Pharma Strategy &
Cigna Health and Life Insurance Company        Contracting                       500 Great Circle Rd.                                                    Nashville         TN      37228
Cigna Health and Life Insurance Company        Attn Mark Bieze, AVP              500 Great Circle Rd.                                                    Nashville         TN      37228
Cigna Health and Life Insurance Company                                          500 Great Circle Rd.                                                    Nashville         TN      37228
Cigna Health and Life Insurance Company                                          PO BOX 743389                                                           ATLANTA           GA      30374-3389

Cigna Health and Life Insurance Company ect.                                     PO BOX 743389                                                           ATLANTA           GA      30374-3389
                                               Attn Alex G. Krikorian, R. Ph.,
                                               M.B.A., Vice President,
Cigna HealthCare                               Pharmaceutical Contracting        900 Cottage Grove Road, B5PHR                                           Hartford          CT      06152
                                               Attn Jane Fishbein,
                                               Pharmaceutical Contracting
Cigna HealthCare                               Manager                           900 Cottage Grove Road, B5PHR                                           Hartford          CT      06152
Cigna Healthcare                               ATTN PHARMACY FINANCE             530 GREAT CIRCLE ROAD                                                   NASHVILLE         TN      37228
Cigna Healthcare of Arizona, Inc.                                                25500 N Norterra Drive, Building B                                      Phoenix           AZ      85085

Cigna Healthcare of Georgia, Inc.                                                2 Chase Corporate Drive, Suite 300                                      Birmingham        AL      35244

Cigna Healthcare of North Carolina, Inc.                                         2 Chase Corporate Drive, Suite 300                                      Birmingham        AL      35244

Cigna Healthcare of South Carolina, Inc.                                         2 Chase Corporate Drive, Suite 300                                      Birmingham        AL      35244
Cigna Healthcare of St. Louis, Inc.                                              900 Cottage Grove Road                                                  Bloomfield        CT      06002
CIGNA MEDICAL GROUP                                                              13041 N DEL WESS BLVD              A/P                                  SUN CITY          AZ      85351
Cigna-HealthSpring                             Attn General Counsel              500 Great Circle Rd                                                     Nashville         TN      37228
Cigna-HealthSpring                             Attn General Counsel              530 Great Circle Road                                                   Nashville         TN      37228

                                               Attn Mark Bieze Vice President,
Cigna-HealthSpring                             Pharmaceutical Contracting        500 Great Circle Rd.                                                    Nashville         TN      37228
Cigna-HealthSpring                             Attn Mark Bieze, AVP              500 Great Circle Rd.                                                    Nashville         TN      37228
                                               Attn Mark Bieze, VP,
Cigna-HealthSpring                             Pharmaceutical Contracting        530 Great Circle Road                                                   Nashville         TN      37228
Cigna-HealthSpring                             ATTN PHARMACY FINANCE             530 GREAT CIRCLE ROAD                                                   NASHVILLE         TN      37228
CIGNA-HEALTHSPRING INC                         ATTN PHARMACY FINANCE             530 GREAT CIRCLE ROAD                                                   NASHVILLE         TN      37228



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 57 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 141141
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3643


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



             CreditorName                  CreditorNoticeName                 Address1                        Address2        Address3               City      State       Zip         Country
CINCINNATI EYE INSTITUTE                                            222 PIEDMONT AVE SUITE 4000                                               CINCINNATI      OH       45219

CINCINNATI EYECARE TEAM               DIANA WATKINS GILBERT OD 8629 NORTH PAVILION DRIVE                                                      WEST CHESTER    OH       45069
Cindy Ann Oakley                                               Address Redacted
CINDY SPECTOR                                                  Address Redacted
Cintas Cleanroom Resources                                     1605 ROUTE 300                                                                 NEWBURGH        NY       12550
Cintas Cleanroom Resources (Cintas
Corporation)                                                        1605 ROUTE 300                                                            NEWBURGH        NY       12550
CINTAS CORP                                                         PO BOX 630803                                                             CINCINNATI      OH       45263-6525
Cintas Corp. Cleanroom Division                                     1605 ROUTE 300                                                            NEWBURGH        NY       12550
Cintas Corporation                                                  1025 NATIONAL PARKWAY                                                     SCHAUMBURG      IL       60173
CINTAS CORPORATION 22                                               1025 NATIONAL PARKWAY                                                     SCHAUMBURG      IL       60173
                                      Attn Miley Massed, Service
Cintas Corporation Location No. 788   Manager                       1025 NATIONAL PARKWAY                                                     SCHAUMBURG      IL       60173
Cintas Corporation Location No. 788   Attn Senior Account Manager   1025 NATIONAL PARKWAY                                                     SCHAUMBURG      IL       60173
CINTAS FIRST AID & SAFETY                                           609-3 CANTIAGUE ROCK RD                                                   WESTBURY        NY       11590
CINTAS GARMENT                                                      1605 RT 300                                                               NEWBURGH        NY       12550
Cintas Loc. No. 62                    Attn Chris Eldred, SSR        1025 NATIONAL PARKWAY                                                     SCHAUMBURG      IL       60173
Cipla Limited                                                       BELLASIS RD                    MUMBAI CENTRAL                             MUMBAI          ZZ       400008       INDIA
Cipla, Ltd.                                                         BELLASIS RD                    MUMBAI CENTRAL                             MUMBAI          ZZ       400008       INDIA
CIRINO ANTHONY J                                                    Address Redacted
CIS ACQUISITION LLC                                                 9101 LBJ FREEWAY STE 310                                                  DALLAS          TX       75243
                                                                    9330 BLVD DU CENTRE-           DEPARTEMENT DE
CISSS CHAUDI RE-APPALACHES SITE       PAUL-GILBERT                  HOSPITALIER                    PHARMACIE                                  LEVIS           QC       G6X 1L6    Canada
CISSS DU BAS-SAINT-LAURENT                                          1201 6E AVE                                                               LA POCATIERE    QC       G0R 1Z0    Canada
CISSS OUTAOUAIS-CSSS GATINEUA                                       85 RUE BELLEHUMEUR             SUITE 305                                  GATINEAU        QC       J8T 8B7    Canada
CIT                                                                 21146 NETWORK PLACE                                                       CHICAGO         IL       60673-1211
CIT Finance LLC                                                     21146 NETWORK PLACE                                                       CHICAGO         IL       60673-1211
CITUSKALIX                                                          335 CHAMBERS BROOK ROAD                                                   BRANCHBURG      NJ       08876
CITY OF ANN ARBOR TREASURER                                         301 EAST HURON                 PO BOX 8647                                ANN ARBOR       MI       48107-8647
City of Ann Arbor Treasurer                                         301 East Huron Street                                                     Ann Arbor       MI       48107
CITY OF DECATUR                       FINANCE DEPARTMENT            PO BOX 2578                                                               DECATUR         IL       62525-2578
CITY OF DECATUR                       Scot Wrighton- City Manager   1 Gary K. Anderson Plaza                                                  Decatur         IL       62523
                                      BECKMAN RESEARCH                                             OCCUPATIONAL SAFETY
CITY OF HOPE                          INSTITUTE                     1500 EAST DUARTE ROAD          AND HEALTH DEPT.                           DUARTE          CA       91010
CITY OF SCOTTSDALE                                                  PO BOX 52799                                                              PHOENIX         AZ       85072-2799
CITYMEDRX LLC                                                       97-17 64TH ROAD                LOWER LEVEL                                REGO PARK       NY       11374

CIUMMEI JOHN M                        WYNWOOD EYE CLNIC, INC.       Address Redacted
CIUSSS-ODIM                                                         8585 TERRASSE CHAMPLAIN                                                   MONTREAL        QC       H3S 1W5      Canada
Claim Management Services, Inc.                                     220 Virginia Avenue                                                       Indianapolis    IN       46204
Clara Alexandra Murillo                                             Address Redacted
CLARENCE EYE CARE                                                   8560 MAIN STREET                                                          WILLIAMSVILLE   NY       14221
Clarence Gause                                                      Address Redacted
CLARIAN HEALTH PARTNERS INC                                         PO BOX 7175                    A/P                                        INDIANAPOLIS    IN       46207-7175
CLARICK GUERON REISBAUM LLP                                         220 FIFTH AVE                  14TH FLOOR                                 NEW YORK        NY       10001
CLARIS VISION                                                       51 STATE RD                                                               DARTMOUTH       MA       02747
Clarisha Sharoen Brimage                                            Address Redacted
CLARITY EYE CENTER                    JATLA KALPANA K MD            301 SETON PARKWAY              SUITE 100                                  ROUND ROCK      TX       78665
                                                                                                                                              HUNTINGTON
CLARITY EYE GROUP                     MICHAEL R KAPLAN MD           19671 BEACH BLVD               STE 400                                    BEACH           CA       92648

CLARITYVISION                                                       1049 BEAVER CREEK COMMONS                                                 APEX            NC       27502
CLARK EDWARD COE P                                                  Address Redacted
CLARK EYE CLINIC                      CLARK SPURGEON WM III         502 ISABELLA STREET                                                       WAYCROSS        GA       31501



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 58 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  142142
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3644


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



             CreditorName                   CreditorNoticeName                Address1                               Address2    Address3               City   State       Zip          Country
CLARKE DAVID OD                                                    Address Redacted
CLARKE EYE CARE CENTER                                             4314 KEMP BLVD                                                              WICHITA FALLS   TX      76308
CLARKE GARY L                                                      Address Redacted
CLARKSVILLE EYE SURGERY CENTER                                     141 CHESAPEAKE LN STE 200              PATRICK FITCH MD                     CLARKSVILLE     TN      37040
CLARKSVILLE OPHTHALMOLOGY P C                                      141 CHESAPEAKE LN                      STE 300                              CLARKSVILLE     TN      37040
CLARUS EYE CENTRE                                                  345 COLLEGE ST SE - STE C                                                   LACEY           WA      98503
                                                                                                                                                                                    UNITED
ClarusOne                                                          6 ST ANDREW STREET                                                          LONDON                  EC4A 3AE     KINGDOM
ClarusONE Sourcing Services            Attn Law Department         Russell Square House                   10-12 Russell Square                 London                  WC1B 5EH     United Kingdom
ClarusONE Sourcing Services LLP        Attn President              6 St. Andrew Street, 5th Floor                                              London                  EC4A 3AE     United Kingdom
ClarusONE Sourcing Services LLP        c/o TMF Group               20 Farrington Street                                                        London                  EC4A 4EN     United Kingdom
ClarusONE Sourcing Services LLP        Ted Boyle, President        6 ST ANDREW STREET                                                          LONDON                  EC4A 3AE     United Kingdom
ClarusONE Sourcing Services LLP        Ted Boyle, President        6 St. Andrew Street, 5th Floor                                              London                  EC4A 3AE     United Kingdom
                                       Tony Rosa, VP, Generics
ClarusONE Sourcing Services LLP        Sourcing                    10-12 Russell Square                                                        London                  WC1B 5EH     United Kingdom
                                       Tony Rosa, VP, Generics
ClarusONE Sourcing Services LLP        Sourcing                    6 St. Andrew Street, 5th Floor                                              London                  EC4A 3AE     United Kingdom
ClarusONE Sourcing Services LLP                                    10-12 Russell Square                                                        London                  WC1B 5EH     United Kingdom
CLARUSONE SOURCING SERVICES LLP                                    6 ST ANDREW STREET                                                          LONDON                  EC4A 3AE     United Kingdom
ClarusONE Sourcing Services LLP                                    6 St. Andrew Street, 5th Floor                                              London                  EC4A 3AE     United Kingdom
CLASEN JOHN R JR OD                                                Address Redacted
Claude A Valera                                                    Address Redacted
CLAUDETTE VAUGHT                                                   218 WOODSIDE LANE                                                           BRIDGEWATER     NJ      08807
                                                                   2023 PROFESSIONAL CENTER
CLAY EYE PHYS & SURGEONS                                           DR                                                                          ORANGE PARK     FL      32073-4461
CLAYSON WILLIAMS EYE CENTER                                        4403 HARRISON BLVD                     STE 3600                             OGDEN           UT      84403
CLAYTON CATARACT & LASER SURGERY                                   1000 CORPORATE CENTER DR
CENTER                                                             STE 180                                                                     MORROW          GA      30260
CLAYTON CHARLES J OD                                               Address Redacted
                                                                   1000 CORPORATE CENTER DR
CLAYTON EYE CENTER                                                 STE 180                                                                     MORROW          GA      30260
CLAYTON ZILZ                                                       Address Redacted
CLEAN ALL TEC CORP                                                 921 E ELIZABETH AVE                                                         LINDEN          NJ      07036
CLEAN HARBORS ENVIRONMENTAL
SERVICES INC                                                       5399 EAST HOLMES RD                                                         MEMPHIS         TN      38118
CLEAN VENTURE INC                                                  36 BUTLER STREET                                                            ELIZABETH       NJ      07206
CLEAR TALK                                                         5080 N BRUSH COLLEGE RD                                                     DECATUR         IL      62526
                                                                   2395 SPEAKMAN DRIVE LAB #
CLEARSYNTH CANADA INC                                              1001                                                                        MISSISSAUGA     ON      L5K 1B3    Canada
CLEARWATER EYE & LASER CENTER          SMITH PETER C               610 LAKEVIEW RD                                                             CLEARWATER      FL      33756
Cleaver Brooks Sales & Service                                     1956 Singleton Blvd                                                         Dallas          TX      75212
Cleaver Brooks Sales & Service, Inc.                               1956 Singleton Blvd.                                                        Dallas          TX      75212
CLEMENT COMMUNICATIONS INC                                         PO BOX 6017                                                                 CAROL STREAM    IL      60197-6017
CLEMENT J ZABLOCKI VA MED CTR                                      5000 W NATIONAL AVE                                                         MILWAUKEE       WI      53295
Cleveland Clinic                       ATTN A/P RK-25              6801 BRECKSVILLE RD                                                         INDEPENDENCE    OH      44131
CLEVELAND CLINIC HEALTH SYSTEM                                     PO BOX 951056                                                               CLEVELAND       OH      44193
CLEVELAND CLINIC HEALTH SYSTEMS                                    6801 BRECKSVILLE RD                    ATTN A/P RK-25                       INDEPENDENCE    OH      44131
CLEVELAND EQUIPMENT & MACHINERY
COMPANY                                                            3889 EAST RAINES ROAD                                                       MEMPHIS         TN      37118
CLEVELAND EYE CLINIC                   WILEY ROBERT MD             2740 CARNEGIE AVE                                                           CLEVELAND       OH      44115-2627
CLEVELAND EYE CLINIC                                               2740 CARNEGIE AVE                      WILEY ROBERT MD                      CLEVELAND       OH      44115-2627
CliftonLarsenAllen                                                 PO BOX 775439                                                               CHICAGO         IL      60677-5439
CliftonLarsonAllen                                                 PO BOX 775439                                                               CHICAGO         IL      60677-5439
CliftonlarsonAllen LLP                                             PO BOX 775439                                                               CHICAGO         IL      60677-5439
ClinAudits, LLC                        Attn Cheri A. Wilczek       170 Kinnelon Road, Suite 17                                                 Kinnelon        NJ      07405



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 59 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 143143
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3645


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



                  CreditorName            CreditorNoticeName                        Address1                           Address2            Address3             City    State       Zip         Country

ClinAudits, LLC                      Attn Cheri A. Wilczek, President   170 Kinnelon Road, Suite 17                                                   Kinnelon         NJ       07405
ClinAudits, LLC                      Attn Cheri Wilczek, President      170 Kinnelon Road, Suite 17                                                   Kinnelon         NJ       07405
ClinAudits, LLC                      Attn President                     170 Kinnelon Road, Suite 17                                                   Kinnelon         NJ       07405
ClinAudits, LLC                      Cheri Wilczek, President           170 Kinnelon Road, Suite 17                                                   Kinnelon         NJ       07405
ClinAudits, LLC                                                         170 KINNELON ROAD                   SUITE 17                                  KINNELON         NJ       07405
                                     EYE DOCTORS OF
CLINCH THOMAS E                      WASHINGTON                         Address Redacted
CLINIC FOR VISION                    TIMOTHY C NICHOLS OD               418 MARTLING RD                                                               ALBERTVILLE      AL       35950
                                                                        5201 NORTH PORT
CLINIC OF COSMETIC SURGERY           BLAKE MARK F                       WASHINGTON ROAD                                                               MILWAUKEE        WI       53217
                                                                        62526 COLLECTIONS CENTER
CLINICAL DRUG INFORMATION LLC                                           DRIVE                                                                         CHICAGO          IL       60693-0625
Clinicor, Inc.                                                          1717 WEST SIXTH STREET              SUITE 400                                 AUSTIN           TX       78703-4778
Clint C Lee                                                             Address Redacted
CLIPPER DISTRIBUTING COMPANY, LLC                                       1302 SOUTH 59TH STREET                                                        SAINT JOSEPH     MO       64507
Clivetty Martinez                                                       Address Redacted
CLOUTIER LOUIS MD                                                       Address Redacted
Clover Pharmaceuticals Corp                                             1925 West Field Court               Suite 300                                 Lake Forest      IL       60045
                                                                                                            IN-PATIENT HOSPITAL
CLSC DU GRANIT                                                          3569 RUE LAVAL                      PHARMACY                                  LAC MEGANTIC     QC       G6B 1A5      Canada

                                     Jacob Buchdahl, Arun                                                   1301 Avenue of the Americas,
CNH Master Account, LP               Subramanian, Mark Hatch-Miller Susman Godfrey LLP                      32nd Floor                                New York         NY       10017
                                                                                                            50 East Washington Street,
CNH Master Account, LP               Suyash Agrawal                     Massey & Gail LLP                   Suite 400                                 Chicago          IL       60602
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX MCO
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     EXP                                 PO BOX 5897                               DENVER           CO       80217-5897
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX MCO
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     NNE                                 PO BOX 5897                               DENVER           CO       80217-5897
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     MEDCAID INH                         PO BOX 5897                               DENVER           CO       80217-5897
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     MEDCAID NNE                         PO BOX 5897                               DENVER           CO       80217-5897
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     MEDICAID BCC                        PO BOX 5897                               DENVER           CO       80217-5897
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     MEDICAID CHIP                       PO BOX 5897                               DENVER           CO       80217-5897
                                     FFS/MCO MEDICAID                   DRUG REBATE LOCKBOX
CO HEALTH CARE POLICY & FINANCING    PROGRAM REBATE                     MEDICAID EXPANSION                  PO BOX 5897                               DENVER           CO       80217-5897
COASTAL BEND RETINA PA               AGARWAL SANJAY                     5722 ESPLANADE DRIVE                SUITE 100                                 CORPUS CHRISTI   TX       78414

COASTAL EYE ASSOCIATES               GUNDERSON CHARLISE ANN 555 E MEDICAL CENTER BLVD                       SUITE 101                                 WEBSTER          TX       77598
COASTAL EYE ASSOCIATES               SERRA RONALD J         17 WELLS ST                                     SUITE 101                                 WESTERLY         RI       02891
COASTAL EYE CLINIC                                          3504 BRIDGES ST                                                                           MOREHEAD CITY    NC       28557
COASTAL EYE GROUP                                           P.O. BOX 1919                                                                             MURRELLS INLET   SC       29576
COASTAL EYE GROUP                                           PO BOX 2900                                                                               GEORGETOWN       SC       29442
COASTAL EYE GRP OF MYRTLE BCH                               4237 RIVER HILLS DR                             SUITE 100                                 LITTLE RIVER     SC       29566-6444
COASTAL OPHTHALMOLOGY GROUP                                 179 FLANDERS RD                                                                           NIANTIC          CT       06357
COASTAL PACIFIC FOOD DIST INC                               PO BOX 12809                                                                              NORFOLK          VA       23541

COASTAL TRAINING TECHNOLOGIES CORP                                      500 STUDIO DRIVE                                                              VIRGINIA BEACH   VA       23452
COBLE JOHN D OD                                                         Address Redacted
COCHRAN JAMES MD                                                        Address Redacted
Cody Labs Inc.                                                          RICHARD E ASHERMAN CEO              601 YELLOWSTONE AVE                       CODY             WY       82414



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 60 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 144144
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3646


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



             CreditorName                  CreditorNoticeName                    Address1                            Address2       Address3          City       State       Zip          Country
Cody Marlow                                                           Address Redacted
CODY WALKER                                                           Address Redacted
COEUR DALENE EYE CARE                                                 409 W NEIDER AVE STE C               ROBINSON-NEAL LISA OD               COEUR DALENE     ID       83815
COHEN EZRA E                                                          Address Redacted
COHEN JAMES OD                                                        Address Redacted
COHEN STEVEN B                                                        Address Redacted
COHN RICHARD                                                          Address Redacted
COKINGTIN EYE CLINIC                                                  5520 COLLEGE BLVD                    STE 201                             OVERLAND PARK    KS       66211
COLBERT PACKAGING CORPORATION                                         28355 NORTH BRADLEY ROAD                                                 LAKE FOREST      IL       60045
COLBY AXE CYNTHIA OD                                                  Address Redacted
COLBY LEAH M                          EYEWEST VISION CLINIC           Address Redacted

COLCHESTER EYE CARE                                                   163 BROADWAY ST                      DR. THOMAS DEMPSEY, OD              COLCHESTER       CT       06415-1022
COLD CHAIN TECHNOLOGIES INC                                           29 EVERETT STREET                                                        HOLLISTON        MA       01746
COLE CHARLES HAROLD                                                   Address Redacted
COLE-PARMER INSTRUMENT CO                                             625 EAST BUNKER COURT                                                    VERNON HILLS     IL       60061-1844
COLESCO INC                                                           3200 WASSON RD                                                           CINCINNATI       OH       45209
                                                                                                           MEDICAL ARTS BUILDING
COLLAZO EYE ASSOCIATES                                                100 E LEHIGH AVE                     STE 201                             PHILADELPHIA     PA       19125-1012
COLLECTOR OF REVENUE                  GREGORY F X DALY                1200 MARKET ST RM 410                                                    ST LOUIS         MO       63103-2841
Colleen Ann Millan                                                    Address Redacted
Colleen B Readie                                                      Address Redacted
Colleen Cooke                                                         Address Redacted
COLLEEN READIE                                                        Address Redacted
Colleen Ronan                                                         Address Redacted

COLLEGE OF VETERINARY MEDICINE                                        PO BOX 6100                                                              MISSISSIPPI STATE MS      39762

                                      Attn Jack Weet, VP Regulatory   100 Technology Center Drive, Suite
Collegium Pharmaceutical, Inc.        Affairs - Quality Assurance     300                                                                      Stoughton        MA       02072
                                      Jack Weet, VP, Regulatory       100 Technology Center Drive, Suite
Collegium Pharmaceutical, Inc.        Affairs and Quality Assurance   300                                                                      Stoughton        MA       02072
COLLET BRIAN I                                                        Address Redacted
COLLIER WAYNE H OD                                                    Address Redacted
Collin Michael Ingrum                                                 Address Redacted
Collington Marshall                                                   Address Redacted

Collins Construction Services, Inc.                                   720 INDUSTRIAL DRIVE UNIT 109                                            CARY             IL       60013
COLLINS JAMES MD                                                      Address Redacted
COLLOM & CARNEY CLINIC PHARM                                          5002 COWHORN CREEK RD         CHARLES THORNTON MD                        TEXARKANA        TX       75503
COLON LUIS MD                                                         Address Redacted
COLOR LABEL SOLUTIONS INC                                             36 AVENIDA MERIDA                                                        SAN CLEMENTE     CA       92673
                                                                      9320 GRAND CORDERA PKWY                                                  COLORADO
COLORADO EYE INSTITUTE                                                STE 255                                                                  SPRINGS          CO       80924
COLORADO RETINA ASSOCIATES PC                                         8101 E LOWRY BLVD             STE 210                                    DENVER           CO       80230-7193
Colorado Secretary of State                                           1700 Broadway                 Suite 200                                  Denver           CO       80290
COLORCON INC                          ATTN CUSTOMER CARE              275 RUTH ROAD                                                            HARLEYSVILLE     PA       19438
Colossal Health, Inc.                                                 23860 W Industrial Dr N                                                  Plainfield       IL       60585
                                      BERGEMEESTER
COLPA OPTIEK                          COLIJNSTRAAT 21                 2771 GE BOOSKOOP                                                         GE BOOSKOOP               2771         Netherlands
COLUMBIA EYE CLINIC PA                                                PO BOX 290879                        ATTN A/P                            COLUMBIA         SC       29229
COLUMBIA EYE CONSULTANTS              SCHOENGARTH LOWELL D            500 KEENE STREET                     SUITE 101                           COLUMBIA         MO       65201
COLUMBIA FAMILY EYE CARE                                              12345 WAKE FOREST RD                 SUITE E                             CLARKSVILLE      MD       21029
COLUMBIA HOSP AT MEDICAL CITY         PHARMACY DEPARTMENT             7777 FOREST LANE                     DALLAS                              DALLAS           TX       75230
COLUMBIA MACHINE INC                                                  107 GRAND BOULEVARD                                                      VANCOUVER        WA       98661



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 61 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             145145
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3647


                                                                                                                   Exhibit M
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



            CreditorName                              CreditorNoticeName                    Address1                              Address2             Address3                City       State       Zip          Country
COLUMBIA PK MEDICAL GROUP                                                         6341 UNIVERSITY AVE NE                                                                 FRIDLEY         MN       55432-4946
                                                                                                                        ENGINEERING TERRACE FL
COLUMBIA UNIVERISTY                                                               500 WEST 120TH STREET                 03                     RM/STE 0351               NEW YORK        NY       10027

COLUMBIA UNIVERSITY                                                               160 FORT WASHINGTON AVE               DEPT OF OPHTHALMOLOGY                            NEW YORK        NY       10032

COLUMBIA UNIVERSITY MEDICAL CENTER               TROY CAROL M                     650 W. 168TH STREET                   BB12-1210-C                                      NEW YORK        NY       10032
                                                                                  DEPT OF REHAB &                       180 FORT WASHINGTON
COLUMBIA UNIVERSITY REHAB MED                    KIM HEAKYUNG                     REGENERATIVE MEDICINE                 AVE. SUIT 199                                    NEW YORK        NY       10032
COLUMBIA VISION CENTER                           TRINH T HUA OD                   701 5TH AVE #315                                                                       SEATTLE         WA       98104
COLUMBIA VISION CENTER                                                            701 5TH AVE #315                      TRINH T HUA OD                                   SEATTLE         WA       98104
COLUMBUS EYE CARE ASSOC                                                           4775 KNIGHTSBRIDGE BLVD               SUITE 102                                        COLUMBUS        OH       43214
COLUMBUS LASER & VISION INSTITUTE                                                 4626 STREET RD                                                                         TREVOSE         PA       19053
                                                                                  5155 BRADENTON AVE. SUITE
COLUMBUS OPHTHALMOLOGY ASSOC                                                      200                                                                                    DUBLIN          OH       43017
COLVARD D MICHAEL                                OPHTHALMIC SURGERY               Address Redacted

COLVILLE VALLEY EYECARE PLLC                     JONATHON WILSON HARPER 245 N OAK ST                                    SUITE 301                                        COLVILLE        WA       99114
COMAR LLC                                                               PO BOX 12486                                                                                     NEWARK          NJ       07101-3586

COMBINE BUYING GROUP                                                              100 QUENTIN ROOSEVELT BLVD SUITE 101                                                   GARDEN CITY     NY       11530
COMCAST                                          Thomas J. Reid, Secretary        Comcast Center             1701 JFK Blvd.                                              Philadelphia    PA       19103
COMCAST                                                                           PO BOX 1577                                                                            NEWARK          NJ       07101-1577
COMCAST                                                                           PO BOX 37601                                                                           PHILADELPHIA    PA       19101-0601
COMCAST CABLE                                                                     PO BOX 70219                                                                           PHILADELPHIA    PA       19176-0219
COMED                                                                             10 S Dearborn Street                                                                   Chicago         IL       60603
COMED                                                                             PO BOX 6111                                                                            CAROL STREAM    IL       60197-6111
COMMERCIAL COLLECTION CONSULTANTS
INC                                                                               16830 VENTURA BLVD                    SUITE 620                                        ENCINO          CA       91436
Commercial Services Group, Inc.                                                   4965 US HWY 42                        SUITE 1500                                       LOUISVILLE      KY       40222
COMMISSIONER OF MOTOR VEHICLES                                                    207 GENESEE ST. SUITE 6                                                                UTICA           NY       13501-5899
COMMONWEALTH EDISON COMPANY                                                       440 SOUTH LASALLE STREET              SUITE 3300                                       CHICAGO         IL       60605
Commonwealth Edison Company PSEG
LongIsland and Public Service Electric and Gas   Russell R. Johnson III & John M. Law Firm of Russell R. Johnson III,
Company                                          Craig                            PLC                                   2258 Wheatlands Drive                            Manakin-Sabot   VA       23103
Commonwealth Edison Company PSEG
LongIsland and Public Service Electric and Gas                                                                                                  405 North King Street,
Company                                          William F. Taylor, Jr.           McCarter & English, LLP               Renaissance Centre      8th Floor                Wilmington      DE       19801
COMMONWEALTH EYE CARE ASSOC                      MICHAEL ANDREW J                 3855 GASKINS RD                                                                        HENRICO         VA       23233
                                                                                  18 WORMALD STREET
Commonwealth of Australia                                                         SYMONSTON ACT 2609                    PO BOX 6182                                      KINGSTON                 ACT 2604     AUSTRALIA
Commonwealth of Australia                                                         Nations Business Centre               Pre-de-la Bichette 1                             Geneva                   1202         Switzerland
Commonwealth of Australia                                                         Marlborough House                     Pall Mall                                        London                   SW1Y 5HX     United Kingdom
Commonwealth of Australia                                                         685 Third Avenue, 11th Floor                                                           New York        NY       10017
                                                 MASS HEALTH DRUG
COMMONWEALTH OF MASSACHUSETTS                    REBATE PROGRAM                   PO BOX 3070                                                                            BOSTON          MA       02241-3070
                                                                                  MANAGED CARE DRUG REBATE
COMMONWEALTH OF MASSACHUSETTS                    MASSHEALTH                       PROGRAM MCO              PO BOX 417688                                                 BOSTON          MA       02241-7688
                                                 OB-BUREAU OF
                                                 COMMONWEALTH                     REVENUE & CASH                        550 WALNUT ST FORUM
COMMONWEALTH OF PA/DRP-FFS                       ACCOUNTING                       MANAGEMENT                            PLACE 9TH FLOOR                                  HARRISBURG      PA       17105
                                                 OB-BUREAU OF                     ACCOUNTING REVENUE & CASH             555 WALNUT ST FORUM
COMMONWEALTH OF PA/DRP-MCO                       COMMONWEALTH                     MANAGEMENT                            PLACE 9TH FLOOR                                  HARRISBURG      PA       17101
                                                 MAGELLAN HEALTH
COMMONWEALTH OF PENNSYLVANIA                     SERVICES                         ATTN FINANCE DEPARTMENT               PO BOX 8810                                      HARRISBURG      PA       17105-8810



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                               Page 62 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            146146
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3648


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                       CreditorNoticeName                   Address1                           Address2         Address3           City      State       Zip        Country
                                                DEPT OF MED SERV FFS
COMMONWEALTH OF VA                              MEDICAID EXPANSION           PO BOX 75991                                                                BALTIMORE       MD       75991-5991
                                                DEPT OF MED SERV
COMMONWEALTH OF VA                              MEDALLION 4 EXPANSION        PO BOX 75991                                                                BALTIMORE       MD       21275-5991
COMMONWEALTH OF VA DEPT OF MED                  DEPT OF MED SERV CCC
SERV                                            PLUS EXPANSION               PO BOX 75991                                                                BALTIMORE       MD       75991-5991
                                                DEPT OF MEDICAL              VA MEDALLION 4 MCO DRUG
COMMONWEALTH OF VIRGINIA                        ASSISTANCE                   REBATE                              PO BOX 75991                            BALTIMORE       MD       21275-5991
                                                DEPT OF MEDICAL
COMMONWEALTH OF VIRGINIA                        ASSISTANCE SRVCS             ATTN FISCAL UNIT                    600 E BROAD ST SUITE 1300               RICHMOND        VA       23219-1857
Communications Analysis Systems and Service
Inc.                                                                         17 Smull Pl Port                                                            Washington      NY       11050
                                                                             3850 N. Causeway Boulevard, Suite
Community Care Health Plan of Louisiana, Inc.                                600                                                                         Metairie        LA       70002
Community Care Health Plan of Nevada, Inc.                                   9133 West Russell Road                                                      Las Vegas       NV       89148
                                                DBA COMMUNITY HOSPITAL
COMMUNITY HEALTH NETWORK, INC.                  EAST                         1500 NORTH RITTER AVE               ATTN PHARMACY                           INDIANAPOLIS    IN       46219
COMMUNITY HEALTHCARE/NAPLES CO                                               350 7TH ST N                        ATTN PHARMACY                           NAPLES          FL       34102-5754
COMMUNITY HOSP MONTEREY PEN                                                  23625 HOLMAN HWY                    ATTN PHARMACY                           MONTEREY        CA       93940
COMMUNITY HOSPITAL                                                           805 FRIENDSHIP ROAD                                                         TALLASSEE       AL       36078
COMMUNITY HOSPITAL SOUTH                                                     1402 E COUNTY LINE RD               PHARMACY DEPARTMENT                     INDIANAPOLIS    IN       46227
Community Insurance Company                                                  4361 Irwin-Simpson Road                                                     Mason           OH       45040
COMPASS GROUP USA INC                           DBA CANTEEN                  PO BOX 417632                                                               BOSTON          MA       02241-7632
Compass Group USA, Inc., by and through its
Canteen Vending Services Division               DBA CANTEEN                  PO BOX 417632                                                               BOSTON          MA       02241-7632
COMPASSION FIRST PET HOSPITALS                                               106 APPLE STREET SUITE 102                                                  TINTON FALLS    NJ       07724
Compcare Health Services Insurance
Corporation                                                                  N17 W24340 Riverwood                                                        Waukesha        WI       53188
Complete Cleaning Company                                                    615 WHEAT LN                                                                WOOD DALE       IL       60191-6599
COMPLETE FAMILY VISION CARE                                                  1315 SIXTH AVENUE                                                           BEAVER FALLS    PA       15010
Complete Security Systems                                                    94 VANDERBURG ROAD                                                          MARLBORO        NJ       07746
Complete Security Systems, Inc.                                              94 VANDERBURG ROAD                                                          MARLBORO        NJ       07746
COMPREHENSIVE EYECARE OF CENTRAL
OH                                              CHIORAN GEORGE MD            450 ALKYRE RUN DR                                                           WESTERVILLE     OH       43082
COMPREHENSIVE EYECARE OF CENTRAL
OH                                                                           450 ALKYRE RUN DR                   CHIORAN GEORGE MD                       WESTERVILLE     OH       43082

COMPREHENSIVE RETINA CONSULTANTS                KAUSHAL SHALESH MD           1501 N US HWY 441                   BLDG 1100 SUITE 1106                    THE VILLAGES    FL       32159
                                                REVENUE ADMINISTRATION
COMPTROLLER OF MARYLAND                         DIVISION                     110 CARROLL ST                                                              ANNAPOLIS       MD       21411-0001
Computer Sciences Corporation                   c/o DXC Technology           1775 Tysons Blvd.                                                           Tysons          VA       22102
Computershare InvestorServices, LLC                                          DEPT CH 19228                                                               PALATINE        IL       60055-9228
CONAX TECHNOLOGIES LLC                          ACCTS RECEIVABLE             2300 WALDEN AVE                                                             BUFFALO         NY       14225
Concare, Inc.                                                                2081 NORTH 15TH AVENUE                                                      MELROSE PARK    IL       60160
                                                                             16th Floor, B-Wing, Mondeal         Iscon Cross Road, S.G.
Concord Biotech Limited                                                      Heights                             Highway                                 Ahmedabad                380015     India
CONCORD EYE CARE                                                             248 PLEASANT ST                     PILLSBURY BLDG STE 1600                 CONCORD         NH       03301-2588
CONCORD EYE CENTER                                                           2707 E VALLEY BLVD #216             ROGER L WU OD                           WEST COVINA     CA       91792

CONCOURSE DIAG AND SURG CTR                                                  18575 E GALE AVE STE 198                                                    CITY OF INDUSTRY CA      91748

CONCUR TECHNOLOGIES INC                                                      62157 COLLECTIONS CENTER DR                                                 CHICAGO         IL       60693
Concur Technologies, Inc.                       Attn Chief Legal Officer     18400 N.E. Union Hill Road                                                  Redmond         WA       98052

Concur Technologies, Inc.                       Attn Melanie Morgan          62157 COLLECTIONS CENTER DR                                                 CHICAGO         IL       60693



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 63 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  147147
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3649


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                 CreditorName               CreditorNoticeName                     Address1                          Address2   Address3              City     State       Zip         Country
                                       Attn Melanie Morgan, Senior
Concur Technologies, Inc.              Director - Legal                18400 N.E. Union Hill Road                                              Redmond        WA       98052
                                       Attn Melanie Morgan, SVP
Concur Technologies, Inc.              Legal                           18400 N.E. Union Hill Road                                              Redmond        WA       98052
                                       Attn Melanie Morgan, Vice
                                       President and Head of
Concur Technologies, Inc.              Corporate Legal                 18400 N.E. Union Hill Road                                              Redmond        WA       98052
Concur Technologies, Inc.                                              18400 N.E. Union Hill Road                                              Redmond        WA       98052
CONDAX PETER                                                           Address Redacted
CONEKIN GEORGE M OD                                                    Address Redacted

CONEMAUGH MEMORIAL MEDICAL CENTER THERESA GRITZER                      1086 FRANKLIN STREET                                                    JOHNSTOWN      PA       15905
                                                                                                                                               LUODONG
CONEYE CO LTD                                                          2F NO 99 SEC 2 CHUNJING RD         YILAN COUNTY                         TOWNSHIP                265          Taiwan
Confiance Analytics, LLC                                               9440 ENTERPRISE DRIVE                                                   MOKENA         IL       60448
CONFIANCE ANALYTIX                                                     9440 ENTERPRISE DRIVE                                                   MOKENA         IL       60448

Confiance Analytix, LLC                Attn Pete DuCharme, Principal   9440 ENTERPRISE DRIVE                                                   MOKENA         IL       60448
CONIARIS HARRY J MD                                                    Address Redacted
CONNECTICUT CHILDRENS MED CTR                                          282 WASHINGTON ST                                                       HARTFORD       CT       06106-3322
Connecticut Dept of Revenue Services                                   450 Columbus Blvd                  Suite 1                              Hartford       CT       06103
CONNECTICUT EYE PHYSICIANS PC          BEGGINS THOMAS J                535 SAYBROOK ROAD                                                       MIDDLETOWN     CT       06457
                                                                       2440 WHITNEY AVENUE SUITE
CONNECTICUT RETINA CONSULTANTS         C/O MELVIN SAUNDERS             103                                                                     HAMDEN         CT       06518
                                                                       2440 WHITNEY AVENUE SUITE
CONNECTICUT RETINA CONSULTANTS                                         103                                C/O MELVIN SAUNDERS                  HAMDEN         CT       06518
Connecticut Secretary of State                                         30 Trinity Street                  PO Box 150470                        Hartford       CT       06511-0470
CONNELLY ROBERT JOHN                                                   Address Redacted
CONNEY SAFETY PRODUCTS                                                 3202 LATHAM DR                     PO BOX 44190                         MADISON        WI       53744-4190
Connie A Wiley                                                         Address Redacted
Connie Jean Wilber                                                     Address Redacted
CONNIE PETRAS                                                          Address Redacted
Connie Rae Richards                                                    Address Redacted
Connie Sue Harvey                                                      Address Redacted
CONNOR NADINE P PHD                                                    Address Redacted

CONOPTICA                              MANEL BUSQUETS                  ST EULALIA 242 NR 1 VANGAURD LHOSPITALET                                BARCELONA               8902         Spain
CONRAD STEPHEN DAVID                                                   Address Redacted
CONROE WOODLANDS EYE CLINIC                                            333 N RIVERSHIRE DR STE 160                                             CONROE         TX       77304
CONROY RICHARD A MD/PC                                                 1299 JACARANDA BLVD                                                     VENICE         FL       34292-4522
Constance Ann Higginbottom                                             Address Redacted
Constance M Poland                                                     Address Redacted
Constance Okeke, MD, MSCE                                              PO Box 1312                                                             Chesapeake     VA       23327
CONSTANCE ONEAL                                                        Address Redacted
Constantine Nicholas Avgerin                                           Address Redacted
Constellation NewEnergy, Inc.                                          PO BOX 4640                                                             CAROL STREAM   IL       60197-4640
                                                                       7529 COLLECTIONS CENTER
CONSTITUTION STATE SERVICES LLC        C/O BANK OF AMERICA             DRIVE                                                                   CHICAGO        IL       60693
CONSTRUCTION SOLUTIONS SERVICES                                        84 JAMES AVENUE                                                         CRANFORD       NJ       07016
CONSTRUCTION SPECIALTIES INC                                           3 WERNER WAY                                                            LEBANON        NJ       08833
CONSULTING OPHTHALMOLOGY                                               499 FARMINGTON AVE                                                      FARMINGTON     CT       06032
CONSUMER BUYING ACCT - AVR                                             1925 West Field Court 300                                               Lake Forest    IL       60045
CONSUMER PRODUCTS CORP                 MARIO MEDRI                     188 JEFFERSON STREET         SUITE 118                                  NEWARK         NJ       07105

CONTACT LENS & VISION CON                                              161 A WOODBRIDGE CENTER DR                                              WOODBRIDGE     NJ       07095



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 64 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   148148
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3650


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                 CreditorName                CreditorNoticeName                    Address1                          Address2           Address3          City      State       Zip          Country

Contact Lens Centre Australia           Unit D6 Hallmark Business Park Cnr Westall and Centre RD, Clayton                                          Melbourne       Victoria 3169         Australia
                                                                       UNIT D-6 -HALLMARC BUSINESS          CNR. WESTALL & CENTRE
CONTACT LENS CENTRE AUSTRALIA                                          PK                                   ROADS                   CLAYTON        VICTORIA VIC             3168       Australia
CONTACT LENS CLINIC                     STOCKSTAD PHILIP B             401 E 10TH AVENUE SUITE 160                                                 EUGENE          OR       97401
CONTACT LENS INSTITUTE                                                 7016 HARPS MILL RD STE 103           CHIN DORIS OD                          RALEIGH         NC       27615-3200
CONTENT ED NET LLC                                                     41 DORMORANT DRIVE                                                          BECHTELSVILLE   PA       19505
                                        STANFORD UNIVERSITY
CONTI JENNIFER A                        MEDICAL CENTER                 Address Redacted
Continental Stock Transfer & Trust Company                             17 BATTERY PLACE                     8TH FLOOR                              NEW YORK        NY       10004
Contract Pharmaceuticals Limited Canada Attn Rajiv Mathur              7600 DANBRO CRESCENT                                                        MISSISSAUGA     ON       L5N 6L6      Canada
CONTRACT PHARMACEUTICALS LIMITED
CANADA                                                                 7600 DANBRO CRESCENT                                                        MISSISSAUGA     ON       L5N 6L6      Canada
CONTRACT PHARMACEUTICALS LTD                                           7600 DANBRO CRESCENT                                                                        ON       L5N 6L6      CANADA
CONWAY PARK AT LAKE FOREST OWNERS
ASSOC                                                                  100 S SAUNDERS RD STE 150                                                   LAKE FOREST     IL       60045
COOK CHILDRENS MEDICAL CENTER              PHARMACY DEPARTMENT         801 SEVENTH AVENUE                                                          FORT WORTH      TX       76104
COOK COUNTY CLERK                                                      PO BOX 641070                                                               CHICAGO         IL       60664-1070
COOK LORAN TODD                            UTAH VALLEY EYE CENTER      Address Redacted
COOPER GEORGE L                                                        Address Redacted
COOPER GEORGE M MD                                                     Address Redacted
COOPER LAWRENCE N                                                      Address Redacted
                                                                                                            ATTN PHARMACY
COOPER MEDICAL CENTER                                                  ONE COOPER PLAZA                     DEPARTMENT                             CAMDEN          NJ       08103
COOPERMAN ELLIOT W                                                     Address Redacted
COPELY ANDREW R JR                                                     Address Redacted
COPYRIGHT CLEARANCE CENTER INC                                         29118 NETWORK PLACE                                                         CHICAGO         IL       60673-1291
CORAM INC                                                              2211 SANDERS RD # NBT-6                                                     NORTHBROOK      IL       60062-6150
Coram, Inc.                             Attn Jack Baikie, CPO          555 17th Street Suite 1500                                                  Denver          CO       80202
                                        Attn Manager, Drug and Supply
Coram, Inc.                             Contracting                   1675 Broadway, Suite 900                                                     Denver          CO       80202
Coram, LLC                              Attn Trade Relations          2211 Sanders Rd # NBT-6                                                      Northbrook      IL       60062-6150
Cord Logistics, Inc                                                   15 Ingram Blvd., Ste 100                                                     La Vergne       TN       37086
CORDANO ANTHONY OD                                                    Address Redacted
Corden Pharma International GmbH                                      Otto-Hahn-Strasse                                                            Plankstadt               68723        Germany
Corden Pharma Latina                    ATTN CRISTINA CENSI           VIA DEL MURILLO KM 2,800                                                     SERMONETA                4013         ITALY
Corden Pharma Latina S.p.A.             ATTN CRISTINA CENSI           VIA DEL MURILLO KM 2,800                                                     SERMONETA                4013         ITALY
Corden Pharma Limited                   ATTN CRISTINA CENSI           VIA DEL MURILLO KM 2,800                                                     SERMONETA                4013         ITALY
CORDEN PHARMA S.p.A.                    ATTN CRISTINA CENSI           VIA DEL MURILLO KM 2,800                                                     SERMONETA                4013         ITALY
                                        ATTN
                                        CRISTINA.CENSI@CORDENP
Corden Pharma S.p.A.                    HARMA.COM                     VIA DEL MURILLO KM 2,800                                                     SERMONETA                4013         Italy
Corden Pharma, Ltd. Lloyd, Inc.         ATTN CRISTINA CENSI           VIA DEL MURILLO KM 2,800                                                     SERMONETA                4013         ITALY
CORDER DONNA MD                                                       Address Redacted
CORE RELIANCE                                                         67 OLD SOMERSET ROAD                                                         WATCHUNG        NJ       07069
Core Tech Solutions, Inc.                                             50 LAKE DRIVE                                                                EAST WINDSOR    NJ       08520
Corey Artis                                                           Address Redacted
Corey Busboom                                                         Address Redacted
Cori A Overlin                                                        Address Redacted
Corinne Fredrickson                                                   Address Redacted
Corinne M Cullina                                                     Address Redacted
CORNEA AND CONTACT LENS INSTITUTE
OF MN                                                                  5137 GUS YOUNG LANE                                                         EDINA           MN       55436
CORNEA AND LASER VISION                 BERDY GREGG J                  12990 MANCHESTER RD                  SUITE 200                              DES PERES       MO       63131
CORNEA CONSULTANTS OF ARIZONA           GROSS ROBERT H                 3815 E. BELL RD. #2500                                                      PHOENIX         AZ       85032



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 65 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   149149
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3651


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



               CreditorName                 CreditorNoticeName                        Address1                           Address2              Address3           City      State       Zip       Country
CORNEA CONSULTANTS OF NASHVILLE                                          2400 PATTERSON ST                   STE 201                                      NASHVILLE        TN       37203
CORNEA CONSULTANTS PARTNERSHIP                                           1601 TRAPELO RD                     STE 184                                      WALTHAM          MA       02451
CORNEA CONSULTANTS SEE CLEARLY                                           5842 HUBBARD DR                                                                  ROCKVILLE        MD       20852
CORNEAL CONSULTANTS OF COLORADO        REPINE KAREN MD                   8381 SOUTHPARK LANE                                                              LITTLETON        CO       80120
CORNEAL LENS CORP. NZ LTD                                                UNIT 1, 2 BALLARAT WAY              WIGRAM                                       CHRISTCHURCH              8042       New Zealand
Corneal Lens Corporation NZ Ltd.                                         2 Ballarat Way Wigram                                                            Christchurch              8042       New Zealand
CORNELL UNIVERSITY                                                       PO BOX 4040                         INVOICE PROCESSING                           ITHACA           NY       14852-4040
CORNERSTONE EYE ASSOCIATES             PARK STEVE B                      2300 BUFFALO RD.                    BLDG. 700                                    ROCHESTER        NY       14624
CORNERSTONE MARKETING GROUP            ATTN DAVE BUCK                    3737 ROUNDBOTTOM RD                                                              CINCINNATI       OH       45244
                                       TWO EMBARCADERO
CORNERSTONE RESEARCH INC               CENTER                            20TH FLOOR                                                                       SAN FRANCISCO    CA       94111-3922

CORNERSTONE THERAPEUTICS, INC.         Franklin J. Foil                  FOIL LAW FIRM                       412 N. Fourth Street, Suite 240              Baton Rouge      LA       70802-5523
CORNERSTONE THERAPEUTICS, INC.         Jacques Smith                     ARENT FOX, LLP                      1717 K Street, NW                            Washington       DC       20006-5344
CORNERSTONE VISION CENTER LLC          DANIEL HOWELLS                    5069 W 13400 S UNIT 400                                                          RIVERTON         UT       84096
CORPORATE CONTRACT SERVICES LLC                                          PO BOX 100                                                                       FLANDER          NJ       07836

CORPORATE EXECUTIVE BOARD                                                3393 COLLECTIONS CENTER DR                                                       CHICAGO          IL       60693
CORPORATION SERVICE CO                                                   PO BOX 13397                                                                     PHILADELPHIA     PA       19101-3397
Corporation Service Company                                              PO BOX 13397                                                                     PHILADELPHIA     PA       19101-3397
CORWIN JOEL MD                                                           Address Redacted
CORY B BARROWS                                                           Address Redacted
Cory Hendricks                                                           Address Redacted
Cory Jacob McClellan                                                     Address Redacted
COSENZA PAUL ROSARIO                                                     Address Redacted
COSHOCTON VISION LLC                   MCCULLOUGH RICHARD OD             618 S 2ND ST                                                                     COSHOCTON        OH       43812-1909
COSTCO #149                                                              220 SYLVANIA AVE           EMILY KOOK OD                                         SANTA CRUZ       CA       95060
Costco Pharmacy                        Attn Charles Burnett, Sr. VP      999 Lake Drive                                                                   Issaquah         WA       98027
COSTCO WHOLESALE                       ATTN VIC CURTIS                   999 LAKE DRIVE                                                                   ISSAQUAH         WA       98027
Costco Wholesale Corporation           Attn Peggy M. ONeil, Buyer        999 Lake Drive                                                                   Issaquah         WA       98027
Costco Wholesale Corporation           Attn Victor Curtis                999 Lake Drive                                                                   Issaquah         WA       98027
                                       Attn Victor Curtis, Senior Vice
Costco Wholesale Corporation           President of Pharmacy             999 Lake Drive                                                                   Issaquah         WA       98027
Costco Wholesale Corporation           Attn Victor Curtis, SVP           999 Lake Drive                                                                   Issaquah         WA       98027
Costco, Inc.                           Attn Charles Burnett, Sr. VP      999 Lake Drive                                                                   Issaquah         WA       98027
COTE ALAN RICHARD                                                        Address Redacted
COULTER MCROY & ASSOCIATES PC                                            8200 WHITESBURG DR                                                               HUNTSVILLE       AL       35802
COUNCIL BLUFFS EYE CARE                                                  1920 RUE STREET STE 9               PAT BARTELS OD                               COUNCIL BLUFFS   IA       51503

COUNTRY HILLS EYE CENTER                                                 875 EAST COUNTRY HILLS DRIVE                                                     OGDEN            UT       84403
COUPLE OF EYES                                                           9257 NE WINDSOR ST                                                               HILLSBORO        OR       97006
Courtney Hobson                                                          Address Redacted
COVA FLOW CONTROL INC                                                    933 EAST AIRTEX DRIVE                                                            HOUSTON          TX       77073
COVANCE GRN GREENFIELD                                                   PO BOX 4051                                                                      DANVILLE         IL       61834
Covance Inc.                                                             PO BOX 2445                                                                      BURLINGTON       NC       27216
Covance Laboratories                                                     3301 KINSMAN BLVD                                                                MADISON          WI       53704
                                       Attn Michael Heinitz and Amber
Covance Laboratories Inc.              Watney                         3301 KINSMAN BLVD                                                                   MADISON          WI       53704
Covance Laboratories Inc.                                             3301 KINSMAN BLVD                                                                   MADISON          WI       53704
Covance Laboratories Inc. andCovance
Bioanalytical Services LLC                                               3301 KINSMAN BLVD                                                                MADISON          WI       53704
Covance Laboratories Ltd.                                                3301 KINSMAN BLVD                                                                MADISON          WI       53704
COVENANT HEALTHCARE, COOPER                                              PO BOX 30085                                                                     LANSING          MI       48909
Covenant Pharma, Inc.                                                    1925 West Field Court               Suite 300                                    Lake Forest      IL       60045




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 66 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 150150
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3652


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                 CreditorName              CreditorNoticeName                    Address1                          Address2            Address3              City         State       Zip       Country

COVENANT SURGICAL PARTNERS                                           401 COMMERCE ST STE 600            ATTN ACCOUNTS PAYABLE                         NASHVILLE          TN       37219
COVENTRY EYE CARE ASSOCIATES          LINER THOMAS W                 860 TIOGUE AVE                                                                   COVENTRY           RI       02816
COVETRUS NORTH AMERICA                                               PO BOX 7153                                                                      DUBLIN             OH       43017-0753
Covetrus, Inc.                        Attn Matthew J. Leonard        7 Custom House St.                                                               Portland           ME       04101
COWART DENNIS L                       OPTIKS INC,                    Address Redacted
COWLES NEILL OD                                                      Address Redacted
COWLEY MARIANNE                                                      Address Redacted
COX JAMES MADISON                                                    Address Redacted
COYOTE TECHNOLOGIES INC                                              PO BOX 608                                                                       AYER               MA       01432

CPS, Inc.                             ATTN REBATE DIVISION           SUPPLIER RELATIONS - CPS           4000 METROPOLITAN DRIVE                       ORANGE             CA       92868-3598
CR SUISSE ASSET MGMT LLC (AS A
Craig A Payne, DVM, MS Agribusiness                                  Address Redacted
Craig Francis Johnson                                                Address Redacted
Craig Steven Shatzer                                                 Address Redacted
CRANDON AND CRANDON                   ELIZABETH CRANDON OD           1019 MASSACHUSETTS                                                               LAWRENCE           KS       66044
CRANE EYE CARE                                                       4463 PAHEE ST                      STE 206                   HANA KUKUI CENTER   LIHUE              HI       96766
CRANFORD OPHTHAMOLOGY                 CALDERONE JOSEPH P JR          2 SOUTH AVE E                      SUITE ONE                                     CRANFORD           NJ       07016
CRANMER KEVIN MD                                                     Address Redacted
CRAVEN PAUL                                                          Address Redacted
CRAWFORD KENNETH M                    EYECARE ONE                    Address Redacted

CRAWFORD WILLIAM L                    DISCOVER VISION CENTERS Address Redacted
CRCHUM CENTRE HOSPITALIER
UNIVERSITAIRE                                                        333 SAINT-ANTOINE EST                                                            MONTREAL           QC       H2X 1R9    Canada
Creative Financial Staffing                                          PO BOX 95111                                                                     CHICAGO            IL       60694-5111
Creative Financial Staffing, LLC                                     PO BOX 95111                                                                     CHICAGO            IL       60694-5111
CREDIT SUISSE GROUP AG
CREDITRISKMONITOR.COM INC                                            PO BOX 2219                                                                      HICKSVILLE         NY       11802
CRESON STUART P OD                                                   Address Redacted
CRESS ROBERT M OD                                                    Address Redacted
Crisel Concepcion                                                    Address Redacted
CRISP                                                                1 NORTH STATE STREET               SUITE 1500                                    CHICAGO            IL       60602
Cristie DiGennaro                                                    Address Redacted
Cristina Escobedo                                                    Address Redacted
Cristopher Misanes                                                   Address Redacted
CRITICAL ENGINEERING SYSTEMS INC                                     PO BOX 8184                                                                      EVANSVILLE         IN       47716
CRITICAL ENVIRONMENTS                                                                                                                                 ARLINGTON
PROFESSIONALS INC                                                    3350 SALT CREEK LANE               SUITE 116                                     HEIGHTS            IL       60005
                                   ATTN PHARMACY
CRITTENTON HOSPITAL MEDICAL CENTER DEPARTMENT                        1101 UNIVERSITY WEST DRIVE                                                       ROCHESTER          MI       48307
CROCKETT DAVID K                                                     Address Redacted
CROFTS JOHN W                                                        Address Redacted

CROOKSTON EYE CLINIC                  MATTHEW FORGIT OD              216 SOUTH MAIN STREET STE 5                                                      CROOKSTON          MN       56716
CROPHARM INC                                                         132 PEPES FARM ROAD                                                              MILFORD            CT       06460
CROSSMARK INC                                                        PO BOX 844403                                                                    DALLAS             TX       75284-4403
                                                                                                        CROUSE IRVING MEMORIAL
CROUSE HEALTH HOSPITAL INC            C/O PHARMACY                   736 IRVING AVENUE                  HOSP                                          SYRACUSE           NY       13210
CROWDER JOHN MD                                                      Address Redacted

Crowe LLP                             Attn Angela Hipsher-Williams   One Mid America Plaza, Suite 700                                                 Oakbrook Terrace   IL       60181
Crowe LLP                                                            PO BOX 71570                                                                     CHICAGO            IL       60694-1570
CROWN EQUIPMENT                                                      5 CHARLOTTE AVE                    SUITE 1                                       HICKSVILLE         NY       11801



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 67 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 151151
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3653


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



                 CreditorName             CreditorNoticeName                        Address1                             Address2   Address3          City         State       Zip          Country
CRP-2 Holdings AA, L.P.                                                Two International Pl, Ste 2500                                          Boston             MA       02110
CRYOSTAR INDUSTRIES INC                                                109 URBAN AVENUE                                                        WESBURY            NY       11590
Crystal A Potter                                                       Address Redacted

CRYSTAL LAKE OPHTHALMOLOGY ASSOC.                                      280 A MEMORIAL CT                                                       CRYSTAL LAKE       IL       60014-8055
                                                                                                                                                                  Valladol
Crystal Pharma, S.A.U.               Attn Managing Director            Parque Tecnologico, P105                                                Boecillo           id       47151      Spain
Crystal R Compardo                                                     Address Redacted

CRYSTAL VISION CENTER                                                  1109 ROCK PRAIRIE STE 300                                               COLLEGE STATION TX          77845
CSC                                                                    PO BOX 905145                                                           CHARLOTTE       NC          28290-5145
CSC CSI Inc.                                                           PO BOX 905145                                                           CHARLOTTE       NC          28290-5145

CSC, A DXC Technology Company        Christopher L. Perkins, Esquire   919 East Main Street Ste 1300                                           Richmond           VA       23219
CSE MEDICAL GROUP INC                                                  351 ROLLING OAKS DR                    STE 102                          THOUSAND OAKS      CA       91361-1275
CSONKA OPTOMETRICK PC                                                  6013 BABCOCK BOULEVARD                                                  PITTSBURGH         PA       15237
C-SQUARED PHARMA SARL                                                  270 RUE DE NEUDORF                     L-2222 LUXEMBOURG                LUXEMBOURG                               Luxembourg
CSSS DE LA HAUTE-YAMASKA                                               205 BOUL. LECLREC QUEST                                                 GRANBY             QC       J2G 1T7      Canada
                                                                       135 RUE GAETAN
CSSS DE LA MATAPEDIA                                                   ARCHAMBEAULT                           DR. PIERRE TURBIDE               AMQUI              QC       G5J 2K5      Canada
CSSS DOMAINE DU ROY                                                    450 RUE BRASSARD                       A/S PHARMACIE                    ROBERVAL           QC       G8H 1B9      Canada
                                                                                                              A PELLETIER DR C/O               SAINTE-ANNE-DES-
CSSS HAUTE GASPESIE                                                    50 BELVIDERE                           PHARMACY                         MONT               QC       G4V 1N8      Canada
                                                                                                                                               DOLBEAU-
CSSS MARIA CHAPDELAINE                                                 2000 BOUL SACRE COEUR                                                   MISTASSINI         QU       G8L 2R5      Canada
                                     HOPITAL ST ANNE DE                2135 RUE DE LA TERRASE-
CSSS QUEBEC-NORD                     BEAUPRE                           CADIEUX                                DR PIERRE BOUTET                 QUEBEC             QC       G1C 1Z2      Canada
CSSS RICHELIEU YAMASKA CENTRE                                          2750 BOUL. LAFRAMBOISE                                                  QUEBEC             QC       J3H 4Z3      Canada
                                                                                                                                               TEMISCOUATA-
CSSS TEMISCOUATA                                                       58 RUE DE LEGLISE                      DR HELENE CAMBRON                SUR-LE-LAC         QC       G0L1X0       Canada
                                     MEDICAL ASSISTANCE
CT COMMISSIONER OF SOCIAL SERVICES   PROGRAM                           PO BOX 2951                                                             HARTFORD           CT       06104-2941
CT CORPORATION SYSTEM                                                  PO BOX 4349                                                             CAROL STREAM       IL       60197-4349

CT EYE SPECIALISTS                   SOKOL JOSEPH LAWRENCE             4 CORPORATE DRIVE                      SUITE 380                        SHELTON            CT     06484
CT LOGISTICS                                                           12487 PLAZA DRIVE                                                       CLEVELAND          OH     44130
                                                                                                                                                                  Haryan
Cuckos Pharmaceutical Pvt. Ltd.      Attn Managing Director            Plot No. 132, Sector 16, HSIIDC                                         Bahadurgarh        a      124507         India
CUDWORTH BETH ANN                                                      Address Redacted
Culligan International Company                                         9399 W HIGGINS RD                      SUITE 1100                       ROSEMONT           IL       60018
CULLIGAN OF DECATUR                                                    2767 N MAIN ST                                                          DECATUR            IL       62526
CUMBA JOSE R MD                                                        Address Redacted
Cumberland Consulting Group                                            720 COOL SPRINGS BLVD                  SUITE 550                        FRANKLIN           TN       37067
CUMBERLAND CONSULTING GROUP LLC                                        720 COOL SPRINGS BLVD                  SUITE 550                        FRANKLIN           TN       37067
Cumberland Consulting Group, LLC     Attn Jeff Lee                     720 COOL SPRINGS BLVD                  SUITE 550                        FRANKLIN           TN       37067
CUMBERLAND VALLEY RETINA
CONSULTANTS                          WROBLEWSKI JOHN J                 1150 OPAL COURT                                                         HAGERSTOWN         MD       21740
CUMMINGS DARIN RAY                   EYE CENTER OF EPHRAIM             Address Redacted
Cummins NPower, LLC                                                    NW 7686                                PO BOX 1450                      MINNEAPOLIS        MN       55485-7686

CUMMINS POWER SYSTEMS LLC                                              3025 VETERANS MEMORIAL HWY                                              RONKONKOMA         NY       11779-7654
CUMMINS POWER SYSTEMS LLC                                              890 ZEREGA AVENUE          BRONX BRANCH                                 BRONX              NY       10473
CUNNINGHAM DUCT CLEANING CO INC                                        869 SYLVAN AVENUE                                                       BAYPORT            NY       11705
CURA SCRIPT SD                                                         255 TECHNOLOGY PARK                                                     LAKE MARY          FL       32746
Curascript                                                             255 TECHNOLOGY PARK                                                     LAKE MARY          FL       32746



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 68 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          152152
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3654


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                 CreditorName                       CreditorNoticeName                      Address1                          Address2               Address3                  City    State       Zip         Country
                                              Attn Linda ONeal, Senior
Curascript SP Specialty Distribution          Director, Operations             255 Technology Park                                                                   Lake Mary        FL       32746
Curtis L Funkhouser                                                            Address Redacted
CURTIS MONTGOMERY                                                              Address Redacted

Curtis, Mallet-Prevost, Colt & Mosle LLP      Attn Lawrence Goodman, Esq.      101 Park Avenue                                                                       New York         NY       10178
CUSTOM DESIGN RESOURCES LTD                                                    6 WASHINGTON AVENUE                                                                   SMITHTOWN        NY       11787
CUSTOM VAULT DBA BRANCHSERVE                                                   4 RESEARCH DRIVE                                                                      BETHEL           CT       06801
                                              Attn Chris Young, EVP Global
Customs Brokers Outsourcing Corp              Operations                       3785 NW 82 Avenue Suite 304                                                           Doral            FL       33166
Customs Brokers Outsourcing Corp                                               3785 NW 82nd Ave, Suite 304                                                           Doral            FL       33166
CUVA PHILIP A                                                                  Address Redacted
CV II GURNEE LLC                              Attn Sean Maher                  c/o CenterPoint Properties Trust    1808 Swift Drive                                  Oak Brook        IL       60523-1501
CVC CR PARTS LLC
                                              Attn Vice President,
                                              Manufacturer Contracting, Law
CVS Caremark                                  Department                     9501 E. Shea Blvd.                                                                      Scottsdale       AZ       85260
                                              Attn Vice President,
                                              Manufacturing Contracting, Law
CVS Caremark                                  Department                     9501 E. Shea Blvd.                                                                      Scottsdale       AZ       85260

CVS CAREMARK - SCOTTSDALE                     CORPORATE MAIL SERVICES          DATA MANAGEMENT MC141               9501 E SHEA BLVD                                  SCOTTSDALE       AZ       85260
                                              Attn Gary A. Loeber, R. Ph.,
                                              Executive Vice President,
                                              Pharmaceutical Contracting and
CVS Caremark Part D Services, L.L.C.          Purchasing                       c/o CVS Caremark                    2211 Sanders Road                                 Northbrook       IL       60062
                                              Attn Gary A. Loeber, R. Ph.,
                                              Senior Vice President, Trade
CVS Caremark Part D Services, L.L.C.          Relations                        c/o CVS Caremark                    2211 Sanders Road                                 Northbrook       IL       60062
                                              Attn Senior Vice President,
CVS Caremark Part D Services, L.L.C.          Trade Relations                  c/o CVS Caremark                    2211 Sanders Road                                 Northbrook       IL       60062
CVS Caremark Part D Services, LLC                                              PO BOX 3120                                                                           WOONSOCKET       RI       02895
CVS HEALTH                                                                     200 HIGHLAND CORPORATE DR                                                             CUMBERLAND       RI       02864
CVS Health Corporation                                                         One CVS Drive, MC 2180                                                                Woonsocket       RI       02895
CVS Pharmacy                                                                   PO BOX 3120                                                                           WOONSOCKET       RI       02895
                                                                               1950 N STEMMONS FWY STE
CVS/CAREMARK                                  LOCKBOX 848001                   5010                                                                                  DALLAS           TX       75207
CVS/Caremark                                                                   2211 Sanders Road                                                                     Northbrook       IL       60062
CVS/Caremark                                                                   PO BOX 3120                                                                           WOONSOCKET       RI       02895
CVS/PHARMACY INC                                                               PO BOX 3120                                                                           WOONSOCKET       RI       02895
CWIH                                                                           8 ENGINEERS LANE                                                                      FARMINGDALE      NY       11735
CYALUME SPECIALTY PRODUCTS INC                                                 100 W MAIN STREET                   PO BOX 669                                        BOUND BROOK      NJ       08805
CYCLE CHEM INC                                                                 PO BOX 674995                                                                         DETROIT          MI       48267-4995
CYKIERT ROBERT C                                                               Address Redacted
Cylance, Inc.                                                                  18201 VON KARMAN SUITE 700                                                            IRVINE           CA       92612
CYNDI COUNSELL                                                                 37110 LISBON RD                                                                       OCONOMOWOC       WI       53066
Cynthia Christine Valek                                                        Address Redacted
Cynthia Denene Dennis                                                          Address Redacted
Cynthia Marie Ashby                                                            Address Redacted
CYNTHIA TAYLOR                                                                 Address Redacted
                                              Thomas R. Temple, Jr. and        BREAZEALE, SACHSE & WILSON,         One American Place, 23rd
CYPRESS PHARMACEUTICALS                       Claude F. Reynaud, Jr.           LLP                                 Floor                      Post Office Box 3197   Baton Rouge      LA       70821-3197
Cyprus Department of Registrar of Companies   Registrar of Companies and       Corner Makarios Av. & Karpenisiou
and Official Receiver                         Official Receiver Mr. Spyros     Str. 1427                                                                             Nicosia                                Cyprus




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 69 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          153153
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3655


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                       CreditorNoticeName                   Address1                          Address2    Address3                  City   State       Zip         Country
                                              Registrar of Companies and
Cyprus Department of Registrar of Companies   Official Receiver Mr. Spyros   Corner Makarios Av. & Karpenisiou
and Official Receiver                         Kokkinos                       Str.                                                                      Nicosia                  1427         Cyprus
Cyveillance, Inc.                                                            11091 Sunset Hills, Suite 210                                             Reston           VA      20190
DAAD AWAD                                                                    Address Redacted
DACANAL MARY TERESE                                                          Address Redacted
DADO RALPH N JR                                                              Address Redacted
Dahiana Tavares                                                              Address Redacted
DAHR SAMI S                                                                  Address Redacted
DaiiChi Fine Chemical Co.                                                    530 CHOKEIJI TAKAOKA                                                      TOYAMA                   933-8511     JAPAN
Daiichi Fine Chemical Co., Ltd. Paddock
Laboratories, Inc.                                                            530 CHOKEIJI TAKAOKA                                                     TOYAMA                   933-8511     JAPAN
                                              Attn Crawford Parker, Executive
Daiichi Sankyo, Inc.                          Director, CSPV                  211 Mt. Airy Road                                                        Basking Ridge    NJ      07920
                                              Parker Crawford, Executive
Daiichi Sankyo, Inc.                          Director                        211 Mt. Airy Road                                                        Basking Ridge    NJ      07920
DAIKIN APPLIED AMERICAS INC                                                   24827 NETWORK PLACE                                                      CHICAGO          IL      60673
DAILEY RESOURCES LTD                                                          1213 WHEELER AVENUE                                                      DUNMORE          PA      18510
DAISY CIGGS                                                                   Address Redacted
                                              OPTICARE EYE HEALTH
DAKE-ROCHE LAURA C                            CTRS INC                        Address Redacted
DAKOTA DRUG INC                                                               PO BOX 877                                                               ANOKA            MN      55303-0877
DAKOTA EYE INSTITUTE P C                                                      200 S 5TH ST                       VOLK CHARLES MD                       BISMARCK         ND      58504-5675
Dakota Security Systems, Inc.                                                 2201 E 54TH ST N                                                         SIOUX FALLS      SD      57104
DALBERTI EYE CENTER                                                           1126 WASHINGTON ST                                                       HOBOKEN          NJ      07030-5302
DALE ROBERTS                                                                  Address Redacted
Dale Trsar                                    Christopher Heffelfinger        Address Redacted
                                              Christopher Heffelfinger, A.
Dale Trsar                                    Chowning Poppler                Address Redacted
                                              Francis A. Bottini, Yury A.
Dale Trsar                                    Kolesnikov                      Address Redacted
                                              Justin Nicholas Boley, Kenneth
Dale Trsar                                    A. Wexler                       Address Redacted
Dale Trsar                                    Nathaniel L. Orenstein          Address Redacted
DALIA ARZANIPOUR                                                              Address Redacted
DALIA VILGOSAS                                                                Address Redacted
Dalton M Byrne                                                                Address Redacted
Dalysha Owings                                                                Address Redacted
DAMANJIT SINGH                                                                Address Redacted
Damanjit Singh                                                                Address Redacted
Damaris Bonifacio                                                             Address Redacted
                                                                              817 W PEACHTREE STREET NW
Damballa, Inc.                                                                STE 800                                                                  ATLANTA          GA      30308
DAMBROSIO EYE CARE INC                        DAMBROSIO FRANCIS A JR          479 OLD UNION TURNPIKE                                                   LANCASTER        MA      01523
Damon D Allen                                                                 Address Redacted
DAMOS INC                                                                     10 DOONAREE DR                                                           DON MILLS        ON      M3A 1M4      Canada
                                                                                                                                                       NORTH MIAMI
DAN & HOFFMAN MDS                             HOFFMAN JOSEPH I               1701 NE 164TH ST SUITE 200                                                BEACH            FL      33162
DAN SCOTT & ASSOCIATES INC                                                   5188 HOOVERGATE LANE                                                      WESTERVILLE      OH      43082
Dan W. Bramuchi                                                              Address Redacted
Danay Michelle Mathes                                                        Address Redacted
DANBURY HOSPITAL                                                             PO BOX 410                                                                DANBURY          CT      06813
DANBURY PHYS AND SURGEONS                                                    69 SAND PIT RD                                                            DANBURY          CT      06810-4004
Daneylle Lyn Knackmuhs                                                       Address Redacted
DANGELO LUCIA ANN OD                                                         Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 70 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   154154
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3656


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                 CreditorName               CreditorNoticeName                   Address1                          Address2     Address3               City   State       Zip      Country
DANGLES GEORGE MD                                                     Address Redacted
DANGODARA GITA OD                                                     Address Redacted
Daniel D Fishbein                                                     Address Redacted
DANIEL DIXON                                                          Address Redacted
Daniel Edward Ferrill                                                 Address Redacted
Daniel Howard Cohen                                                   Address Redacted
Daniel J Laucik                                                       Address Redacted
Daniel Jacob Defenbaugh                                               Address Redacted
Daniel John Winiarski                                                 Address Redacted
Daniel Jose Sequeira                                                  Address Redacted
Daniel L Merriman                                                     Address Redacted
Daniel Lee Myers II                                                   Address Redacted
Daniel Michael Bolle                                                  Address Redacted
Daniel O Koranteng                                                    Address Redacted
Daniel P. Ham                                                         Address Redacted
Daniel Pantaleon                                                      Address Redacted
DANIEL PRIVETT                                                        Address Redacted
Daniel Robert Hrnciar, an individual                                  Address Redacted
Daniel S. Cooper                                                      Address Redacted
Daniel Spangler Butterfield                                           Address Redacted
Daniel Y Denka                                                        Address Redacted
DANIEL ZUNIGA                                                         Address Redacted
Daniela A Padilla                                                     Address Redacted
Danielle Barnes                                                       Address Redacted
Danielle D Cook                                                       Address Redacted
Danielle Louise Rimorin Andrada                                       Address Redacted
Danielle Nichole Wright                                               Address Redacted
Danielle Yvette Comrie                                                Address Redacted
DANIELS ERROL OD                                                      Address Redacted
DANIELS KENNETH M                                                     Address Redacted
Danilo Alberto Marmol                                                 Address Redacted
Danilo R Taruc                                                        Address Redacted
                                       Director General / Directeur
                                       general Mr. Sune Stampe
Danish Patent and Trademark Office     Sorensen                       Helgeshoj Alle 81                                                         Taastrup              2630      Denmark
                                       Director General Mr. Sune
Danish Patent and Trademark Office     Stampe                         Sorensen Helgeshoj Alle                                                   Taastrup              81 2630   Denmark
DANKNER EYE ASSOC                                                     2 HAMILL RD STE 345               FIERGANG DEAN L MD                      BALTIMORE     MD      21210
Danney Caicedo Paz                                                    Address Redacted
Danny C McQuilkin                                                     Address Redacted
DANNY DARNELL                                                         Address Redacted
DANS HEATING & AC INC                                                 107 EAST PARK BOULEVARD                                                   CRANBURY      NJ      08512
Dans, Inc.                                                            107 EAST PARK BOULEVARD                                                   CRANBURY      NJ      08512
Danuta H. Raczynski                                                   Address Redacted
Danyell Imesha Vinson                                                 Address Redacted
DANYLUK ANDREW M D                                                    Address Redacted
Darin A Reiss                                                         Address Redacted
Darina Faynor                                                         Address Redacted
Daris Taveras                                                         Address Redacted
Darius Demario Daniels                                                Address Redacted
Darius Fairley                                                        Address Redacted
Darius Woods                                                          Address Redacted
Darlene Falcon                                                        Address Redacted
DARNELLA PETTY                                                        Address Redacted
DARNIEDER MICHAEL VICTOR                                              Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 71 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              155155
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3657


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



                CreditorName            CreditorNoticeName                Address1                          Address2            Address3         City     State       Zip      Country
Darrel Shane Richardson                                        Address Redacted
Darrell R. Wheat                                               Address Redacted
Darren Andrea Mitchell                                         Address Redacted
Darren Timlin                                                  Address Redacted
Darryl L Giner                                                 Address Redacted
DARRYL STRATTON                                                Address Redacted
                                                                                                 120 South Central Ave., Ste.
Darwin Chambers                     c/o Thomas H. Riske        Carmody MacDonald P.C.            1800                                      St. Louis      MO      63105
Darwin Chambers                                                2945 Washington Ave                                                         St. Louis      MO      63103
DATA CLEAN CORPORATION                                         1033 GRACELAND AVE                                                          DES PLAINES    IL      60016
Datalink Corpoation                                            PO BOX 1450 NW-8286                                                         MINNEAPOLIS    MN      55485

DATWYLER PHARMA PACKAGING USA INC                              PO BOX 782011                                                               PHILADELPHIA   PA      19178-2011
DAUBERT LASER VISION                DAUBERT JACK STEVEN G      1050 MONTEREY ROAD                SUITE 104                                 STUART         FL      34994
DAUHAJRE JACQUELINE MD PC                                      140 EAST 80TH STREET                                                        NEW YORK       NY      10075
DAVE & HARRY LOCKSMITHS INC                                    116 E UNIVERSITY AVE                                                        CHAMPAIGN      IL      61820
David A Carpiniello                                            Address Redacted
David A Durbin                                                 Address Redacted
David Anderson                                                 Address Redacted
DAVID BYERLY                                                   Address Redacted
David Charles Walbring                                         Address Redacted
David Chris Wiley                                              Address Redacted
DAVID COVEY                                                    Address Redacted
David Dixon                                                    Address Redacted
David E. Smith                                                 Address Redacted
David G Swaim Jr.                                              Address Redacted
David Gilbert                                                  Address Redacted
DAVID GROGAN                                                   Address Redacted
David Ipaye                                                    Address Redacted
David J Keefe                                                  Address Redacted
David J Scarber                                                Address Redacted
David Leroy Brown                                              Address Redacted
DAVID LOMINADZE                                                Address Redacted
David M Williams                                               Address Redacted
David Otho Olver                                               Address Redacted
David P Sharley                                                Address Redacted
DAVID PELFREY                                                  Address Redacted
David R. McGann                                                Address Redacted
David Revazovich Garishvili                                    Address Redacted
David Seltzer                                                  Address Redacted
David Timothy Souther                                          Address Redacted
DAVID WALTER                                                   Address Redacted
David Wenger                                                   Address Redacted
David William Covey                                            Address Redacted
DAVIDOFF ELLIOT                                                Address Redacted
DAVIDSON AARON H                                               Address Redacted
DAVIDSON ANDREW                                                Address Redacted
DAVIS HELEN MD                                                 Address Redacted
DAVIS JAMES E                                                  Address Redacted
DAVIS JAMES E                                                  Address Redacted
DAVIS JAMES O                                                  Address Redacted
DAVIS LARRY A OD                                               Address Redacted
DAVIS LARRY OD                                                 Address Redacted
DAVITA RX, LLC                                                 PO BOX 2076                                                                 TACOMA         WA      98401-2076
DAVITT III WILLIAM F                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                        Page 72 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           156156
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3658


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



              CreditorName             CreditorNoticeName               Address1                            Address2       Address3            City      State       Zip          Country
Davol Inc.                                                  100 Crossings Blvd.                                                         Warwick         RI       02886
Dawn Avisado                                                Address Redacted
Dawn Marie Gross                                            Address Redacted
Dawn Marie Moore                                            Address Redacted
Dawood Bhuiyan                                              Address Redacted

DAY SURGERY                                                 1715 SE TIFFANY AVE                  DREYER WILLIAM MD                      PORT SAINT LUCIE FL      34952-7520
DAYTON CHILDRENS HOSPITAL                                   ONE CHILDRENS PLAZA                                                         DAYTON           OH      45404
                                                                                                 DR.S HARTEL & JUERGENS,
DAYTON EYE ASSOCIATES                                       89 SYLVANIA DR                       MDS                                    DAYTON          OH       45440-3237
DAYTON EYE SURGERY CENTER                                   81 SYLVANIA DR                                                              BEAVERCREEK     OH       45440

DAYTON VITREO RETINAL ASSOCIATES INC                        301 W 1ST STREET                     STE 300 3RD FLOOR                      DAYTON          OH       45402
DBA RETINA MACULA INSTITUTE          GALLEMORE RON P        4201 TORRANCE BLVD                   SUITE 220                              TORRANCE        CA       90503
DBD Design, Inc.                                            De Vriendschap 7                                                            Groningen                9723 ZE      Netherlands
DBD Design, Inc.                                            7608 W. Teco Ave.                                                           Las Vegas       NV       89113
DC Office of Tax and Revenue                                1101 4th Street SW                   Suite 270 West                         Washington      DC       20024
DC Office of Tax and Revenue                                1101 4th Street SW Suite 250                                                Washington      DC       20024

                                                                                                 ATTN CORPORATE
DC OFFICE OF TAX AND REVENUE                                PO BOX 96019                         ESTIMATED FRANCHISE TAX                WASHINGTON      DC       20090-6019
DC TREASURER                       DC MEDICAID CHIP         XEROX STATE HEALTHCARE               PO BOX 34722                           WASHINGTON      DC       20043-4722
                                   MEDICAL ASSISTANCE
DC TREASURER                       ADMINISTRATION           XERO XTATE HEALTHCARE                PO BOX 34722                           WASHINGTON      DC       20043-4722
                                   CONDUENT STATE           ACCTG OPERATIONS DRUG
DC TREASURER MED ASSIST ADMIN      HEALTHCARE               REBATES BCC                          PO BOX 34722                           WASHINGTON      DC       20043-4722
DC TREASURER MEDICAL ASSISTANCE
ADMIN                              DC MCO EARLY OPTION      XEROX STATE HEALTHCARE               PO BOX 34722                           WASHINGTON      DC       20043-4722
DC TREASURER MEDICAL ASSISTANCE
ADMIN                              DC MEDICAID EARLY OPTION XEROX STATE HEALTHCARE               PO BOX 34722                           WASHINGTON      DC       20043-4722
DC TREASURER MEDICAL ASSISTANCE
ADMIN                              XEROX STATE HEALTHCARE PO BOX 34722                                                                  WASHINGTON      DC       20043-4722
DCH REGIONAL MEDICAL CENTER                               809 UNIVERSITY BLVD EAST               ATTN PHARMACY                          TUSCALOOSA      AL       35401
DDN Medical Affairs, LLC                                  24740 NETWORK PLACE                                                           CHICAGO         IL       60673-1247
DE LA PENA EYE CLINIC                                     139 S ALVARADO ST                                                             LOS ANGELES     CA       90057
DEACONESS HOSPITAL                                        600 MARY ST                            ATTN A/P                               EVANSVILLE      IN       47747
DEACONESS MEDICAL CENTER                                  800 W 5TH AVE                                                                 SPOKANE         WA       99204
DEALMED MEDICAL SUPPLIES LLC                              3512 QUENTIN RD - SUITE 200                                                   BROOKLYN        NY       11234
DEAN A MCGEE EYE INST              MARILYNN GARRITY       608 STANTON L YOUNG BLVD                                                      OKLAHOMA CITY   OK       73104
Dean J Howell                                             Address Redacted
Dean R Richards                                           Address Redacted
DEANNA M. ARBLE                                           Address Redacted
Debbie Ann Fleming                                        Address Redacted
Deborah E. Myles                                          Address Redacted
DEBORAH HAGEDORN                                          Address Redacted
Deborah L Dichiara                                        Address Redacted
Deborah L Smith                                           Address Redacted
Deborah Matos                                             Address Redacted
Deborah Toner                                             Address Redacted
Debra Cohen                        Stephen T Mashel       Address Redacted
Debra K. Zimmerman                                        Address Redacted
Debra Lee Cohen                                           Address Redacted
DEBRA MEZZACAPPA                                          Address Redacted
DEBRA WOOD                                                Address Redacted
DECATUR BOLT COMPANY                                      2099 E GARFIELD                                                               DECATUR         IL       62526



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 73 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                157157
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3659


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                 CreditorName             CreditorNoticeName                 Address1                           Address2                   Address3              City    State       Zip      Country
                                                                   1234 NORTH WATER STREET
DECATUR COMPUTERS INC                                              SUITE B                                                                              DECATUR         IL       62521

DECATUR CONFERENCE CENTER & HOTEL                                  4191 W US HWY 36                                                                     DECATUR         IL       62522
DECATUR INDUSTRIAL ELECTRIC                                        PO BOX 1188                                                                          DECATUR         IL       62525
DECATUR MACHINE & TOOL CO                                          2020 E. LOCUST ST.                                                                   DECATUR         IL       62521
DECATUR MEMORIAL HOSPITAL            PHARMACY DEPT                 2300 N. EDWARD ST                                                                    DECATUR         IL       62526
DECATUR PARK DISTRICT                                              620 E RIVERSIDE DR                                                                   DECATUR         IL       62521
DECESARE EYE ASSOCIATES              DECESARE PAUL OD              354 BROADWAY                                                                         PROVIDENCE      RI       02909-1434
DECKELBOIM GARY G MD                                               Address Redacted
DECONCILIS DALE LOUIS                                              Address Redacted
DEDHAM OPHTHALMIC CONSULTANTS &
SURGEONS                             GILLIES ANDREW J MD           980 WASHINGTON ST                STE 120                                             DEDHAM          MA       02026
DEDHAM OPHTHALMIC CONSULTANTS &
SURGEONS                                                           980 WASHINGTON ST                STE 120                           GILLIES ANDREW J MD DEDHAM        MA       02026
DEEN & MCQUITTY, PC                  WAL MART VISION CENTER        1920 E MARKLAND AVE                                                                    KOKOMO        IN       46901-6236

DEEN & MCQUITTY, PC                                                1920 E MARKLAND AVE              WAL MART VISION CENTER                              KOKOMO          IN       46901-6236
DEEN-GROSS EYE CENTERS                                             303 W 89TH AVENUE                GROSS DAVID DO                                      MERRILLVILLE    IN       46410
Deep Manubhai Patel                                                Address Redacted
Deepa Amin                                                         Address Redacted
deepwatch, Inc.                      Attn Charlie Thomas           7800 East Union Avenue           Suite 900                                           Denver          CO       80237
DEER CREEK SURGERY CENTER                                          7220 W. 129TH STREET                                                                 OVERLAND PARK   KS       66213
DEE-REYES CHRISTINE B                                              Address Redacted
DEERFIELD ELECTRIC COMPANY INC                                     3680 COMMERCIAL AVENUE                                                               NORTHBROOK      IL       60062
DEERFIELD VILLAGE CENTER                                           625 DEERFIELD RD                 SUITE 140                                           DEERFIELD       IL       60015
DEFAZIO ANTHONY J OD                                               Address Redacted
                                     Attn Col Markus P. Gmehlin,   Pharmacy Operations Division     7700 Arlington Boulevard, Suite
Defense Health Agency                USAF, BSC                     TRICARE Refund Program           5101                                                Falls Church    VA       22042
DEHAVEN EYE CLINIC PA                ACCOUNTS PAYABLE              PO BOX 130639                                                                        TYLER           TX       75713
DEHAVEN SURGICAL CENTER                                            1424 EAST FRONT STREET                                                               TYLER           TX       75702
Deirdre Elliott                                                    Address Redacted
DEKALB MEDICAL CENTER                ATT PHARMACY DEPT.            2701 N DECATUR ROAD                                                                  DECATUR         GA       30033
DEKALB OPTOMETRIC ASSOC                                            121 E LOCUST                                                                         DEKALB          IL       60115
DEKALB REGIONAL MEDICAL CTR                                        200 MEDICAL CENTER DRIVE                                                             FORT PAYNE      AL       35968
DEKROYFT-METZ & CO INC                                             201 NE ADAMS ST                                                                      PEORIA          IL       61602
DEL RAY EYE ASSOCIATES                                             16201 S MILITARY TRAIL                                                               DELRAY BEACH    FL       33484
Delaware Division of Corporations                                  401 Federal Street, Suite 4      John G Townsend Bldg                                Dover           DE       19901
DELAWARE EYE CARE CENTER                                           833 S GOVERNORS AVE              GARY MARKOWITZ MD                                   DOVER           DE       19904
                                                                   28322 LEWES-GEORGETOWN
DELAWARE EYE CLINICS                 JAOUDE EDWARD S               HWY UNITS 1 & 2                                                                      MILTON          DE       19968

DELAWARE EYE INSTITUTE                                             18791 JOHN J WILLIAMS HWY        STE 1                                               REHOBOTH BEACH DE        19971

DELAWARE VALLEY RETINA ASSOCIATION                                 4 PRINCESS RD                    BLDG 100 STE 101                                    LAWRENCEVILLE   NJ       08648-2302
DELBALSO LEANE E OD                                                Address Redacted
DELDA MORGAN                                                       Address Redacted
DELEON-ROIG NOEL S                 HIMA PLAZA 1 , SUITE 400        Address Redacted
Delhaize America                                                   PO BOX 519                                                                           SALISBURY       NC       28145
DELHAIZE AMERICA DISTRIBUTION LLC                                  PO BOX 519                                                                           SALISBURY       NC       28145
Deliah Patricia Williams                                           Address Redacted
DeliverMe, LLC                                                     733 SYCAMORE CT                                                                      LINDENHURST     IL       60064
DELL CHILDRENS MED CTR OF CENTRAL
TEXAS                                                              4900 MUELLER BLVD                                                                    AUSTIN          TX       78723
DELL MARKETING LP                                                  PO BOX 802816                                                                        CHICAGO         IL       60680-2816



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 74 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            158158
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3660


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                CreditorName                          CreditorNoticeName                     Address1                          Address2   Address3                 City          State       Zip         Country
DELLACAGNA LOU                                                                  Address Redacted
Delmar Chemicals Inc                                                            9321 Airlie Street                                                       LaSalle                QC       H8R 2B2    Canada
Deloitte & Touche LLP                                                           PO BOX 844708                                                            DALLAS                 TX       75284-4708
                                                                                200 Renaissance Center, Suite
Deloitte Consulting LLP                          Attn John Rao Niranjan Rao     3900                                                                     Detroit                MI       48243

Deloitte Consulting LLP                          John Rao, Managing Director    200 Renaissance Center Suite 3900                                        Detroit                MI       48243
                                                 Niranjan Rao, Managing
Deloitte Consulting LLP                          Director                       200 Renaissance Center Suite 3900                                        Detroit                MI       48243
Deloitte Consulting LLP                                                         PO BOX 844717                                                            DALLAS                 TX       75284-4717
Deloitte Financial Advisory Services LLP                                        PO BOX 844742                                                            DALLAS                 TX       75284-4742
DELRAY BEACH SURGERY CENTER                                                     4800 LINTON BLVD BLDG B                                                  DELRAY BEACH           FL       33445
Delta Dental of Illinois                         Attn Bernard Glossy, FACHE     111 Shuman Boulevard                                                     Naperville             IL       60563
DELTA DIVISION CONSOLIDATED SERVICE
CEN                                                                             129 NEW CAMELLIA BLVD               A/P                                  COVINGTON              LA       70433
Demario Davon Manns                                                             Address Redacted
Demba Sowe                                                                      Address Redacted
Demetrius Deans                                                                 Address Redacted
DENABURG & JORDAN ODS                                                           622 REELFOOT AVENUE                                                      UNION CITY             TN       38261
Dendrite International, Inc. d/b/a Cegedim
Dendrite                                                                        137 rue dAguesseau                                                       Boulogne-Billancourt            92100        France
DENISE LEBREUX                                                                  Address Redacted
Denise Lynn Gee                                                                 Address Redacted
DENISE MARIQUE                                                                  Address Redacted
DENISE PALLESCHI                                                                Address Redacted
Denise Smart of SMART CONSULTING
GROUP. LLC.                                                                     101 GAY STREET                      SUITE 884                            WEST CHESTER           PA       19381
Denison Pharmaceuticals                          Attn Brad Stone                One Powder Hill Road                                                     Lincoln                RI       02865
                                                 Attn Brad Stone, VP Business
Denison Pharmaceuticals                          Development                    One Powder Hill Road                                                     Lincoln                RI       02865
Dennis Claros                                                                   Address Redacted
Dennis H Pulliam                                                                Address Redacted
                                                 Anthony F. FataJohn D.
Dennis Pulchinski                                Scheflow                       Address Redacted
Denovo                                                                          6400 LOOKOUT ROAD                   SUITE 101                            BOULDER                CO       80301
Denovo Ventrues, LLC                                                            6400 LOOKOUT ROAD                   SUITE 101                            BOULDER                CO       80301
                                                 Attn Don Landrum, Executive
Denovo Ventures, LLC                             Vice President                 6400 Lookout Road, Suite 101                                             Boulder                CO       80301
Denovo Ventures, LLC                                                            6400 LOOKOUT ROAD                   SUITE 101                            BOULDER                CO       80301
DENSBORN EYE CARE                                                               824 E BROADWAY                      DENSBORN GREG OD                     LOGANSPORT             IN       46947-3135
DENTSPLY INTERNATIONAL INC                       DNA SHARED WAREHOUSE           PO BOX 696548                                                            SAN ANTONIO            TX       78269
DENVER EYE SURGICAL CTR.                                                        13772 DENVER WEST PKWY                                                   GOLDEN                 CO       80401-3139

Denver Health and Hospital Authority on behalf
of the Rocky Mountain Poison & Drug Center                                      1391 Speer Blvd., Suite 600                                              Denver                 CO       80204

Denver Health and Hospital Authority on behalf
of the Rocky Mountain Poison & Drug Center                                      777 Bannock Street                  MC 0180                              Denver                 CO       80204
DENVER HEALTH MEDICAL CENTER                   HOSPITAL PHARMACY                790 DELAWARE ST                                                          DENVER                 CO       80204

DENVER RETINA CENTER, PC                         REEVES DIANA                   4500 CHERRY CREEK DR. SOUTH SUITE 102                                    DENVER                 CO       80246
Deochan Isrie                                                                   Address Redacted
Deosha C Singleton                                                              Address Redacted

DEPARTMENT OF HEALTH - ADAP REBATES                                             PO BOX 47840                        ATTN INGRID ELSINGA                  OLYMPIA                WA       98504-7840



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                            Page 75 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         159159
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3661


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                 CreditorName                      CreditorNoticeName                      Address1                           Address2               Address3             City      State       Zip         Country
                                                                                                                                               ATTN FOOD & DRUG
DEPARTMENT OF HEALTH & HOSPITALS                                              628 N 4TH ST                PO BOX 4489                          UNIT 14            BATON ROUGE      LA       70821-4489
Department of Health and Human Services                                       100 South Grand Avenue East                                                         Springfield      IL       62762
                                                                              MEDI-CAL DRUG REBATE AR MS
DEPARTMENT OF HEALTH CARE SERVICES ACCOUNTING SECTION                         1101                        PO BOX 997413                                           SACRAMENTO       CA       95899-7413
Department of Homeland and Security                                           P.O. Box 8521                                                                       Lincoln          NE       68501-2521

DEPARTMENT OF LABOR AND INDUSTRIES                                            PO BOX 24106                                                                        SEATTLE          WA       98124-6524
Department of Treasury - Internal Revenue
Service                                       Internal Revenue Service        M.H. Agent, Bankruptcy Specialist    31 Hopkins Plaza, Rm 1150                      Baltimore        MD       21201
Department of Treasury - Internal Revenue
Service                                       Internal Revenue Service        PO Box 7346                                                                         Philadelphia     PA       19101-7346
Department of Treasury - Internal Revenue
Service                                       Internal Revenue Service        PO Box 7317                                                                         Philadelphia     PA       19101-7317
Department of TreasuryInternal Revenue                                                                             Mail Stop 4916 - Branded
Service                                                                       1973 Rulon White Boulevard           Prescription Drug Fee                          Ogden            UT       84201-0051
DEPARTMENT OF VERMONT HEALTH                  STATE AGENCY OF HUMAN
ACCESS                                        SERVICES DVHA-AR                PO BOX 1335                                                                         WILLISTON        VT       05495
Department of Veteran Affairs                 Attn D. Edward Keller, Jr.      810 Vermont Ave. NM/003A2                                                           Washington       DC       20420

Department of Veteran Affairs                 Attn National Acquisition Center P.O. Box 76, Bldg. 37                                                              Hines            IL       60141
                                              ATTN C/O AGENT CASHIER /
Department of Veterans Affairs                IFF                              PO BOX 7005                                                                        HINES            IL       60141
                                                                                                                   ATTN C/O AGENT CASHIER /
DEPARTMENT OF VETERANS AFFAIRS                                                PO BOX 7005                          IFF                                            HINES            IL       60141
                                                                              100 South Saunders Road, Suite
Depomed, Inc.                                 Attn Jack Anders, VP Finance    300                                                                                 Lake Forest      IL       60045
                                                                              100 South Saunders Road, Suite
Depomed, Inc.                                 Jack Anders, VP Finance         300                                                                                 Lake Forest      IL       60045
DEPOSITION RESEARCH LAB INC                                                   530 LITTLE HILLS BLVD                                                               ST CHARLES       MO       63301
DEPT OF BUSINESS AND PROFESSIONAL
REG                                                                           1940 NORTH MONROE STREET                                                            TALLAHASSEE      FL       32399-1047
DEPT OF HEALTH CARE SRVCS - ACCTG                                                                                  CCS DRUG AR 84246-161400-
SECTN                                                                         MS 1101 PO BOX 997413                21                                             SACRAMENTO       CA       95899-7413
DEPT OF HEALTH CARE SRVCS - ACCTG                                                                                  GHPP DRUG AR 84245-
SECTN                                                                         MS 1101 PO BOX 997413                161400-20                                      SACRAMENTO       CA       95899-7413
                                              MEDI-CAL DRUG REBATE
DEPT OF HEALTH CARE SRVS ACCTG DEPT           ACCTS REC MS1101                PO BOX 997413                                                                       SACRAMENTO       CA       95899-7413
DEPT OF HEALTH CARE SRVS ACCTG                MEDI-CAL DRUG REBATE
SECTION                                       ACCTS REC MS1101                PO BOX 997413                                                                       SACRAMENTO       CA       95899-7413
DEPT OF OPHTALMOLOGY KMFS                                                     110 CONN TERRACE SUITE 550                                                          LEXINGTON        KY       40508
DER GRUNE-DUALES SYSTEM
DEUTSCHLAND GMNH                              FRANKFURTER STRABE              720-726                                                                             KOLN                      51145        Germany
DERBY EYE & VISION                                                            6929 ERIE RD                                                                        DERBY            NY       14047
Derek David Helmerichs                                                        Address Redacted
Derek L Hunter                                                                Address Redacted
Derek M Roberts                                                               Address Redacted
Derick L Spellman                                                             Address Redacted
Dermazone Solutions, Inc                                                      2440 30th Avenue North                                                              St. Petersburg   FL       33713
Dermco Development Limited Partnership
acting through its sole general partner DPT
Laboratories, Inc.                                                            318 MCCULLOUGH                                                                      SAN ANTONIO      TX       78215
Derrick L Mann                                                                Address Redacted
Derrick Legette-Kennedy                                                       Address Redacted
Derrick Takeuchi                                                              21515 Hawthorne Blvd., Suite 450                                                    Torrance         CA       90503



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 76 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           160160
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3662


                                                                                       Exhibit M
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail



             CreditorName              CreditorNoticeName              Address1                       Address2          Address3              City     State       Zip         Country
Derya Madler                                                Address Redacted
DESAI JAYANT D                                              Address Redacted
                                                            9587 DIELMAN ROCK ISLAND
DESCO SYSTEMS LC                                            INDUSTRIAL DR                                                               OLIVETTE      MO       63132
Desirae Lynn Schwab                                         Address Redacted
Desmond Forster                                             Address Redacted
DESOTO EYE CARE                                             726 GOODMAN RD STE B                                                        SOUTHAVEN     MS       38671
DETECTOR SERVICE CENTER LLC                                 PO BOX 453                                                                  CARRBORO      NC       27510
DETURE CHRISTOPER N DMD PA                                  Address Redacted
DEUTSCH JAMES A                                             Address Redacted
                                                            HALAKI MAH BASIN EKSPRES
Deva Holding                        MR KEMAL CEYLANOGLU     CADDESI                        NO 1 KUCUKCEKMECE                            ISTANBUL               34303        TURKEY
                                                            HALAKI MAH BASIN EKSPRES
Deva Holding A.S.                   MR KEMAL CEYLANOGLU     CADDESI                        NO 1 KUCUKCEKMECE                            ISTANBUL               34303        TURKEY
DEVENUTO JOSEPH J MD                                        Address Redacted
Devin Marie Christie                                        Address Redacted
Devlin McKee                                                Address Redacted

DEWOLF CHEMICAL                                             300 JEFFERSON BLVD SUITE 206                                                WARWICK       RI       02888
DEXTER DAVID J OD                                           Address Redacted
DEXTERS VISION CENTER                                       461 WEST ST                                                                 KEENE         NH       03431-2448
DFAS BVDP SL4701                                            PO BOX 182317                                                               COLUMBUS      OH       43218-2317
Dhara Sunny Shah                                            Address Redacted
Dhariana Delossantos                                        Address Redacted
DHARMA SASHI K                                              Address Redacted
Dharmesh Gunvantrai Patel                                   Address Redacted
Dharti H Bhavsar                                            Address Redacted
Dharti S Tank                                               Address Redacted
DHAVAL PATEL                                                Address Redacted
                                                            ACCOUNTING UNIT NV FED         1100 EAST WILLIAMS
DHCFP STATE OF NEVADA               DRUG REBATE PROGRAM     MCO3 SILVER SUMMI              STREET SUITE 108                             CARSON CITY   NV       89701
                                                            ACCOUNTING UNIT NV FED         1100 EAST WILLIAMS
DHCFP STATE OF NEVADA               DRUG REBATE PROGRAM     MCO4 AETNA                     STREET SUITE 108                             CARSON CITY   NV       89701
                                                                                           1100 EAST WILLIAM STREET
DHCFP STATE OF NEVADA               DRUG REBATE PROGRAM     ATTN ACCOUNTING UNIT           SUITE 108                                    CARSON CITY   NV       89701
DHEURLE DAVID                                               Address Redacted
                                    DHHS RECEIVABLES-DRUG
DHHS RECEIVABLES - DRUG REBATE      REBATE                  C/O CASH RECEIPTS ME-DED       SHS# 11 109 CAPITOL ST                       AUGUSTA       ME       04333-0011

DHL EXPRESS (USA) INC                                       16592 COLLECTIONS CENTER DR                                                 CHICAGO       IL       60693
                                                            14076 COLLECTIONS CENTER
DHL GLOBAL FORWARDING                                       DRIVE                                                                       CHICAGO       IL       60693
DHS DRUG REBATE 050                                         PO BOX 64837                                                                ST PAUL       MN       55164-0837
DHS MANAGED CARE REBATE 052                                 PO BOX 64837                                                                ST PAUL       MN       55164-0837
DHS MEDICAID EXPANSION REBATE 054                           PO BOX 64837                                                                ST PAUL       MN       55164-0837
DI MARI CONNIE LEE                                          Address Redacted
DI NAPOLI OPTICIANS                                         266 DELAWARE AVE            2ND FL                                          DELMAR        NY       12054
DIABETIC EYE & MACULAR DISEASE
SPECIALIS                                                   4616 MAPLE AVE                                                              BETHESDA      MD       20814
DIABETIC EYE MEDICAL CLINIC                                 1888 CENTURY PARK E            SUITE 1550                                   LOS ANGELES   CA       90067-1702
DIABETIC PROMOTIONS                                         PO BOX 5400                                                                 WILLOWICK     OH       44095-0400

DIAGRAPH MARKING AND CODING GROUP                           75 REMITTANCE DR STE 1234                                                   CHICAGO       IL       60675-1234
DIAMANTE GIULIO G                                           Address Redacted
Diamond J Herbert                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                  Page 77 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  161161
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3663


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



              CreditorName                CreditorNoticeName                  Address1                            Address2     Address3              City    State       Zip      Country
Diamond Scanlan                                                    Address Redacted
                                                                                                                                               ROCKVILLE
DIAMOND VISION                                                     84 N PARK AVE                                                               CENTRE       NY       11570
Diana C Elston                                                     Address Redacted
Diana Cantlon                                                      Address Redacted
Diana Cortes                                                       Address Redacted
DIANA JILEK                                                        Address Redacted
DIANA OLEARY                                                       Address Redacted
DIANA STEINHOUSE                                                   Address Redacted
DIANA WUDSKE                                                       Address Redacted
DIANA ZOLLNER                                                      Address Redacted
DIANE BREST                                                        Address Redacted
DIANE CASTLE                                                       Address Redacted
Diane Houtman                                                      Address Redacted
Diane J. Burgess Ph.D                                              Address Redacted
Diane Marie DeLuca                                                 Address Redacted
Diane Marie Houtman                                                Address Redacted
DIANE WAHL                                                         Address Redacted
DIANE WESTESEN                                                     Address Redacted
DIANNE SANDERS                                                     Address Redacted
DIAZ-ORDA ALBERT J                                                 Address Redacted
DICKENS CHRISTOPHER J                                              Address Redacted
DICKMAN DAVID M                                                    Address Redacted
DICKSON COMPANY                                                    930 S WESTWOOD DRIVE                                                        ADDISON      IL       60101
DIDAT JULIE S                                                      Address Redacted
DIEDRICHSEN PETER E                                                Address Redacted
Diego F Solis Flores                                               Address Redacted
DIERKER DAMON OD                                                   Address Redacted
DIETLEIN JON F                                                     Address Redacted
DIFIORE PAUL DR                                                    Address Redacted
Digna Montero                                                      Address Redacted
                                                                                                                                               RANCHO
DIGNITY HEALTH                                                     3400 DATA DRIVE                     ATTN ACCOUNTS PAYABLE                   CORDOVA      CA       95670
                                                                                                                                               RANCHO
DIGNITY HEALTH ACCOUNTS PAYABLE                                    3400 DATA DRIVE                                                             CORDOVA      CA       95670
DIGNITY HEALTH SHARED BUSINESS
SERVICES                                                           3033 NORTH 3RD AVE                  ATTN ACCOUNTS PAYABLE                   PHOENIX      AZ       85013
Diligent Corporation                                               PO BOX 419829                                                               BOSTON       MA       02241-9874
Dilip Raval                                                        Address Redacted
Dimension Data                                                     PO BOX 392387                                                               PITTSBURGH   PA       15251-9387
Dimension Data North America, Inc.                                 PO BOX 392387                                                               PITTSBURGH   PA       15251-9387
Dinora Najera Diaz                                                 Address Redacted
Dipak P Patel                                                      Address Redacted
Dipesh Patel                                                       Address Redacted
DIPHARMA INC                                                       4502 CAMPUS DRIVE                                                           KALAMAZOO    MI       60611
Dipharrna Srl                                                      4502 CAMPUS DRIVE                                                           KALAMAZOO    MI       60611
Dipika Patel                                                       Address Redacted
Dipmala Topiwala                                                   Address Redacted
Diptiben S Patel                                                   Address Redacted
Direct Energy                                                      1001 Liberty Avenue, 12th Flooor                                            Pittsburgh   PA       15222
Direct Energy Business, LLC          DIRECT ENERGY BUSINESS        PO BOX 32179                                                                NEW YORK     NY       10087-2179
DISC GRAPHICS INC                                                  10 GILPIN AVENUE                                                            HAUPPAUGE    NY       11788
Discount Drug Mart                   Attn Jill Strong              211 COMMERCE DRIVE                                                          MEDINA       OH       44256
Discount Drug Mart                   Attn Jill Strong, Buyer       211 COMMERCE DRIVE                                                          MEDINA       OH       44256
DISCOUNT DRUG MART                                                 211 COMMERCE DRIVE                                                          MEDINA       OH       44256



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 78 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               162162
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3664


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



               CreditorName               CreditorNoticeName                    Address1                          Address2        Address3         City         State       Zip        Country
Discount Drug Mart, Inc.            Attn Jill Strong, Buyer          211 COMMERCE DRIVE                                                      MEDINA            OH       44256
                                    Attn Jill Strong, Pharmaceutical
Discount Drug Mart, Inc.            Buyer                            211 Commerce Drive                                                      Medina            OH       44256
DISCOVER VISION CENTER                                               4741 SOUTH COCHISE DR              ATTN JAN FALCO                       INDEPENDENCE      MO       64055
DISCUS DENTAL                                                        P.O. BOX 4180                                                           ONTARIO           CA       91761
DISHLER JON MD                                                       Address Redacted

DISHMAN USA INC                                                    476 UNION AVE SECOND FLOOR                                                MIDDLESEX         NJ       08846
DISTEFANO EYE CENTER                                               1815 GUNBARREL RD                                                         CHATTANOOGA       TN       37421
                                                                                                                                             NORTH
DISTEK INC                                                         121 NORTH CENTER DRIVE                                                    BRUNSWICK         NJ       08902
                                    Attn Validation and Support
Distek, Inc.                        Manager and Gary Dromgoole      121 North Center Drive                                                   North Brunswick   NJ       08902
DISTINCTIVE EYEWEAR                                                 8401 GOLDEN VALLEY RD               STE 330                              GOLDEN VALLEY     MN       55427
DITTA STEPHEN                                                       Address Redacted
DITTO DAVID PHILLIP                                                 Address Redacted
DIVERSIFIED RACK & SHELVING INC                                     603 ROUTE 130 NORTH                                                      EAST WINDSOR      NJ       08520
                                    Attn Industry Relations and     10181 Scripps Gateway Ct. 5th
Dividend Group, LLC                 Contracting Group               Floor                                                                    San Diego         CA       92131
                                    Attn Prakash Divi, VP Sales and Divi Towers 1-72/23(P)/DIVIS/303,
Divis Laboratories Limited          Marketing                       Cyber Hills                         Gachibowli Hyderabad                 Telangana                  500032     India
DIVISON OF PROFESSIONS AND          OFFICE OF LICENSING -
OCCUPATIONS                         PHARMACY                        1560 BROADWAY SUITE 1350                                                 DENVER            CO       80202
                                    DIXON EL-ROY
DIXON EYE CARE                      DECOURTENAY                     806 N. JEFFERSON ST                                                      ALBANY            GA       31701

DIXON-SHANE LLC                     D/B/A R & S NORTHEAST LLC 10049 SANDMEYER LANE                                                           PHILADELPHIA      PA       19116
DJAFARI VALLA MD                                                  Address Redacted
                                                                  10TH FLOOR GATEWAY TOWER
DLF Cyber City Developers Limited                                 DLF CITY                              PHASE III GURGAON INDIA              GURGAON           HR       122002     INDIA
DMAS COMMONWEALTH OF VIRGINIA                                     600 E BROAD ST SUITE 1300                                                  RICHMOND          VA       23219-1857
DMC ACCOUNTS PAYABLE                                              PO BOX 02789                                                               DETROIT           MI       48202
                                    Attn John Raymond, Senior
DMD America                         Director, Pricing Services    100 North Salind Street, Suite 500                                         Syracuse          NY       13202
                                    Attn Eric Zimmerman, Director
DMD America, Inc.                   Pricing Services              100 N. Salina St, Suite 500                                                Syracuse          NY       13202
                                    Attn Eric Zimmerman, Director
DMD America, Inc.                   Pricing Services              205 S. Salina St., Suite 400                                               Syracuse          NY       13202
                                    Attn Eric Zimmerman, Manager,
DMD America, Inc.                   Pricing Services              100 North Salina Street, Suite 500                                         Syracuse          NY       13202
                                    Attn Eric Zimmerman, Sr.
DMD America, Inc.                   Director Pricing Services     205 South Salina St, Suite 400                                             Syracuse          NY       13202

                                    Attn Eric Zimmerman, VP, Sales
DMD America, Inc.                   & Contract Management          205 South Salina Street, Suite 400                                        Syracuse          NY       13202

DMD America, Inc.                                                  100 North Salina Street, Suite 500                                        Syracuse          NY       13202
DMD America, Inc.                                                  205 S SALINA ST STE 400                                                   SYRACUSE          NY       13202
DMH CORPORATE HEALTH SERVICES                                      PO BOX 2764                                                               DECATUR           IL       62524
DMS PHARMACEUTICAL GROUP                                           810 BUSSE HIGHWAY                                                         PARK RIDGE        IL       60068
DOBERNECK DANIEL OD                                                Address Redacted
DOBROWOLSKI MICHAEL E                                              Address Redacted
DOBRUSIN ROBERT OD                                                 Address Redacted
DOBSON STEVEN SCOTT                                                Address Redacted
DOCTOR RONALD                                                      Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 79 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    163163
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3665


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



            CreditorName             CreditorNoticeName                         Address1                              Address2    Address3             City      State       Zip      Country
DOCTOR SARAH LEE                                                     Address Redacted
DOCTORS HOSPITAL                  PHARMACY DEPARTMENT                8118 GOOD LUCK RD                                                           LANHAM         MD       20706
DOCTORS HOSPITAL PHARMACY                                            3651 WHEELER ROAD                                                           AUGUSTA        GA       30909
DOCTORS MEDICAL CENTER OF MODESTO
INC                                                                  1441 FLORIDA AVE                                                            MODESTO        CA       95350
DOCTORS SAME DAY SURGERY                                             5741 BEE RIDGE RD                     STE 100                               SARASOTA       FL       34233
DOCTORS VISION CENTER                                                160 FOX HOLLOW                        SUITE 100                             PINEHURST      NC       28374
DOCTORS VISION CENTER                                                1690 BOOKER DAIRY RD                                                        SMITHFIELD     NC       27577

DOCTORS VISION CENTER - SIMPSONVILLE DR SARA MILICI - BOPP OD        877 NE MAIN ST STE A                                                        SIMPSONVILLE   SC       29681
DODD GARY L                                                          Address Redacted
                                                                                                           ATTN FINANCE
DOHENY EYE INSTITUTE                                                 PO BOX 8622                           DEPARTMENT                            LOS ANGELES    CA       90086
Dohmen Safety                         Attn Judy Smith                1900 Powell Street, Suite 880                                               Emeryville     CA       94608-1840
Dohmen Safety                                                        1900 Powell Street, Suite 230                                               Emeryville     CA       94608-1840
DOLLY SCHMERFELD                                                     Address Redacted
DOLORES SILVERTHORNE                                                 Address Redacted
Dolorian Dion Hart                                                   Address Redacted
Dominick Plummer                                                     Address Redacted
Dominique Cassese                                                    Address Redacted
Dominique N Wheeler                                                  Address Redacted
DOMINIQUE RICE                                                       Address Redacted
DOMINO AMJET INC                                                     1290 LAKESIDE DRIVE                                                         GURNEE         IL       60031
Don Drechsel                                                         Address Redacted
DON GAETKE                                                           Address Redacted
DONALD BLACK                                                         Address Redacted
DONALD LARSON                                                        Address Redacted
Donald Wilkinson                                                     Address Redacted
DONALDSON CO INC                                                     1-800-365-1331                        PO BOX 1299                           MINNEAPOLIS    MN       55440
DONG ZHENG PHD                        AUGUSTA UNIVERSITY             Address Redacted
DONLAN KELLY M                        SARVER EYE CLINIC, P.C.        Address Redacted
DONNA GRINDLE                                                        Address Redacted
DONNA GROSSNICKLE                                                    Address Redacted
Donna Jean Flouret                                                   Address Redacted
Donna Marissa Alberti                                                Address Redacted
Donna Smith                                                          Address Redacted
Donna Stuber                                                         Address Redacted
Donnaa Allen                                                         Address Redacted
Donnelley Financial Solutions                                        PO BOX 842282                                                               BOSTON         MA       02284-2282
DONNELLY FINANCIAL LLC                                               PO BOX 842282                                                               BOSTON         MA       02284-2282
Donnette Devore                                                      Address Redacted

Donohoe Advisory Associates LLC                                      9901 BELWARD CAMPUS DRIVE                                                   ROCKVILLE      MD       20850
DONOHUE ROBERT A                                                     Address Redacted
Doodnauth Sharma                                                     Address Redacted
DOOR COUNTY EYE ASSOC.                PAULSEN JOHN ERIC              165 NORTH THIRD AVENUE                                                      STURGEON BAY   WI       54235
DORA GUREVICH                                                        Address Redacted
DORCHESTER HOUSE MULTI                ATTN PHARMACY                  1353 DORCHESTER AVENUE                SERVICE CENTER, INC.                  DORCHESTER     MA       02122
Doreen Mary Wiman                                                    Address Redacted
DORFMAN NEIL H                                                       Address Redacted
Dorina L Goodwill                                                    Address Redacted
Dorinda Jacob                                                        Address Redacted
Doris Jean Shookman                                                  Address Redacted
DORNFELD RICHARD A                                                   Address Redacted
Dorota K Sobczyk                                                     Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 80 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       164164
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3666


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                CreditorName                     CreditorNoticeName                     Address1                            Address2                    Address3          City        State         Zip       Country
DOROTA SOBCZYK                                                               Address Redacted
Dorothy Dzioba                                                               Address Redacted
Dorothy Elaine Sluzas                                                        Address Redacted
DOROTHY KINDRED                                                              Address Redacted
DORVAL J DR                                                                  Address Redacted
DOSARREST INTERNET SECURITY LTD             ATTN DOSARREST                   186-8120 NO ROAD SUITE 302          RICHMOND BC CANADA                                RICHMOND          BC       V7C 5J8      Canada
DOTY WILLIAM THOMAS                                                          Address Redacted
DOUG BONDAR                                                                  Address Redacted
DOUG PRINGLE                                                                 Address Redacted
Doug Richard Baker                                                           Address Redacted
Doughlas Pharmaceuticals America Limited                                     TE PAI PLACE, LINCOLN               PO BOX 45 027                                     AUCKLAND                   651          NEW ZEALAND
Douglas Anton Zelinka                                                        Address Redacted
Douglas Boothe                                                               Address Redacted
                                            Attn Graeme Douglas,
Douglas Pharmaceuticals America Limited     Shareholder                      Central Park Drive                  Lincoln                          PO Box 45 027    Auckland                   610          New Zealand
Douglas Pharmaceuticals America Limited     Attn Jeffrey Douglas             Central Park Drive                  Lincoln                                           Auckland                   610          New Zealand
                                            Attn Jeffrey Douglas, Managing
Douglas Pharmaceuticals America Limited     Director                         Central Park Drive                  Lincoln                                           Auckland                   610          New Zealand
                                            Attn Jeffrey Douglas, Managing
Douglas Pharmaceuticals America Limited     Director                         Central Park Drive                  Lincoln                          PO Box 45 027    Auckland                   610          New Zealand
Douglas Pharmaceuticals America Limited                                      TE PAI PLACE, LINCOLN               PO BOX 45 027                                     AUCKLAND                   651          NEW ZEALAND
Douglas Pharmaceuticals America Ltd.                                         TE PAI PLACE, LINCOLN               PO BOX 45 027                                     AUCKLAND                   651          NEW ZEALAND
Douglas S Boothe                                                             Address Redacted
Douglas Steven Marshall                                                      Address Redacted
Douglass Oeller Consulting Services, Inc.                                    11724 SCARLET LEAF CIRCLE                                                             GERMANTOWN        MD       20876
DOUROS STELLA                                                                Address Redacted
Dow Pharmaceutical Sciences, Inc.                                            1330 REDWOOD WAY                                                                      PETALUMA          CA       94954
DOWNER DONALD                                                                Address Redacted
DOWNEY MAX OD                                                                Address Redacted
DOWNSTATE OPHTHAMOLOGY
ASSOCIATES                                  DR BERG                          34 PLAZA ST EAST STE 103                                                              BROOKLYN          NY       11238
DOWNSTATE OPHTHAMOLOGY
ASSOCIATES                                                                   34 PLAZA ST EAST STE 103            DR BERG                                           BROOKLYN          NY       11238
DOWNTOWN EYE ASSOCIATES                     BOURGEOIS KEITH A                1315 ST. JOSEPH PARKWAY             SUITE 1601                                        HOUSTON           TX       77002
DOYLE LOUISE A                                                               Address Redacted
DOYLESTOWN HOSPITAL                                                          595 WEST STATE ST                   PHARMACY DEPT                                     DOYLESTOWN        PA       18901
                                                                                                                 9377 West Higgins Road, Suite
DP West Lake at Conway, LLC                 Attn Ben Harris               c/o Duke Realty Corporation            600                                               Rosemont          IL       60018
                                            Attn Chicago Market - Vice
                                            President, Asset Management &                                        9377 West Higgins Road, Suite
DP West Lake at Conway, LLC                 Customer Service              c/o Duke Realty Corporation            600                                               Rosemont          IL       60018
DP West Lake at Conway, LLC                 Attn General Counsel          c/o Gramercy Property Trust            90 Park Avenue, 32nd Floor                        New York          NY       10016
                                                                                                                 220 Commerce Drive, Suite
DP West Lake At Conway, LLC                 Attn Lease Administration        c/o GPT Operating Partnership LP    400                                               Fort Washington   PA       19034

DP West Lake at Conway, LLC                 Attn Lease Administration        c/o Gramercy Property Trust         550 Blair Mill Road, Suite 120                    Horsham           PA       19044
                                            c/o GPT Operating Partnership
DP West Lake at Conway, LLC                 LP                               Attn General Counsel                90 Park Avenue, 32nd Floor                        New York          NY       10016

DP West Lake At Conway, LLC                 General Counsel                  c/o GPT Operating Partnership LP    90 Park Avenue, 32nd Floor                        New York          NY       10016
                                            GPT OPERATING
DP West Lake at Conway, LLC                 PARTNERSHIP LP                   PO BOX 743648                                                                         LOS ANGELES       CA       90074-3648
                                                                                                                 220 Commerce Drive, Suite
DP West Lake At Conway, LLC                 Lease Administration             c/o GPT Operating Partnership LP    400                                               Fort Washington   PA       19034




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 81 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 165165
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3667


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                  CreditorName             CreditorNoticeName                        Address1                           Address2         Address3               City    State       Zip          Country
                                     Attn J. Carson Sblett, Jr,
DPI NewCo, LLC                       General Manager                     5900 Martin Luther King Jr. Hwy                                            Greenville         NC       27834
                                                                         959 CONCORD STREET SUITE
DPS                                                                      100                                                                        FRAMINGHAM         MA       01701
DPS Group Inc.                       Ashley McFarland                    959 Concord Street Ste 100                                                 Framingham         MA       01701
DPT Laboratories, Ltd                                                    318 MCCULLOUGH                                                             SAN ANTONIO        TX       78215
DR BIZERS VISIONWORLD                                                    516 E HIGHWAY 131                                                          CLARKSVILLE        IN       47129-1730
                                                                         1757 - 10 VETERANS MEMORIAL
DR PAUL LOHMANN INC                                                      HWY                                                                        ISLANDIA           NY       11749
Dr. Debra Olbrich                                                        Address Redacted
Dr. John Kapoor                                                          Address Redacted
Dr. Leonard Bielory, an individual                                       Address Redacted
Dr. Nora Matthews                                                        157 West Dryden Rd                                                         Freeville          NY       13068

Dr. Reddys                           Attn K. Satish Reddy, Chairman 107 COLLEGE ROAD EAST                                                           PRINCETON          NJ       08540
                                     Attn Marc Kikuchi, CEO - North
Dr. Reddys Laboratories              America Generics               107 COLLEGE ROAD EAST                                                           PRINCETON          NJ       08540
                                                                                                                                                                       Hydera
Dr. Reddys Laboratories Limited      Attn Abhijeet Mukherjee             8-2-337, Road No - 3                                                       Banjara Hills      bad      500034       India
                                                                                                                                                                       Hydera
Dr. Reddys Laboratories Limited      Attn General Counsel                8-2-337, Road No - 3                                                       Banjara Hills      bad      500034       India
                                                                                                                                                                       Hydera
Dr. Reddys Laboratories Limited      Attn Karin A. Heston                8-2-337, Road No - 3                                                       Banjara Hills      bad      500034       India
Dr. Reddys Laboratories Limited      Dr. Reddys Laboratories Inc.        107 College Road East                                                      Princeton          NJ       08540
                                     Attn Frez Israeli, Chief
Dr. Reddys Laboratories LTD          Executive Officer                   8-2-337 Road No 3                   Banjara Hills         Hyderabad,       Andhra Pradesh              500034       India
                                     Attn Brian Kilmartin, Mgr, Risk
Dr. Reddys Laboratories, Inc.        Management                          107 College Rd East                                                        Princeton          NJ       08540
Dr. Reddys Laboratories, Inc.        Attn Dr. Amrit Gill                 107 College Road East                                                      Princeton          NJ       08540
Dr. Reddys Laboratories, Inc.        Attn Joanne Gemo                    107 College Road East                                                      Princeton          NJ       08540
                                     Attn Karin A Heston, Global
Dr. Reddys Laboratories, Inc.        Head PV                             107 College Rd East                                                        Princeton          NJ       08540
                                     Attn Rajesh Sadanadan, Region
Dr. Reddys Laboratories, Inc.        Head, Mature Markets                107 College Rd East                                                        Princeton          NJ       08540
                                     Brian Kilmartin, Assoc. Director,
Dr. Reddys Laboratories, Inc.        Risk Mngt                           107 College Road East                                                      Princeton          NJ       08540

Dr. Reddys Laboratories, Inc.        Karin a Greenberg, Global Head 107 College Road East                                                           Princeton          NJ       08540
Dr. Reddys Laboratories, Inc.                                       107 College Road East                                                           Princeton          NJ       08540
Dr. Reddys Laboratories, Ltd         Attn Dr. Amrit Gill            107 College Rd East                                                             Princeton          NJ       08540
Dr. Reddys Laboratories, Ltd.        Attn Senior Vice President     8-2-337 Road No 3                        Banjara Hills         Hyderabad,       Andhra Pradesh              500034       India
                                                                                                                                                                       Hydera
Dr. Reddys Laboratories, LTD.        Attn Senior Vice President          8-2-337, Road - 3                                                          Banjara Hills      bad    500034         India
                                     DRAGA EYE CARE &
DRAGA IRENE                          SURGERY ASSOCIATES                  Address Redacted
DRAKE LAMBDIN                                                            Address Redacted

DRAXIS Pbarma General Partnership                                        16751 TRANS CANADA HIGHWAY                                                 KIRKLAND           QC       H9H4J4       CANADA
                                     DRESSLER
DRESSLER LINDA B                     OPHTHALOMOLOGY                      Address Redacted
DREXEL EYE PHYSICIANS                LI WEIYE                            219 NORTH BROAD STREET              3RD FLOOR                              PHILADELPHIA       PA       19107
DREYER MEDICAL CENTER                                                    1221 N HIGHLAND AVENUE              ATTN LISA GATES                        AURORA             IL       60506
DRISCOLL CHILDRENS HOSPITAL          ATTN PHARMACY                       3533 S ALAMEDA ST                                                          CORPUS CHRISTI     TX       78411
DROGUERIA BETANCES                                                       PO BOX 368                                                                 CAGUAS             PR       00726-0368




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                   Page 82 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      166166
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3668


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                  CreditorName                 CreditorNoticeName                       Address1                           Address2                    Address3             City    State       Zip         Country
                                                                                                                   PROFESSIONAL FAMILY
DRS DICKMAN KETTLER & BRUNER INC                                           201 S 2ND ST                            EYECARE                                         COLDWATER       OH       45828-1747
DRS KLINE & BOYD OPTOMETRIST                                               41 S WESTERN AVE                                                                        GLENS FALLS     NY       12801

DRS RECORD & RECORD OPTOMETRISTS          RECORD STEPHEN W                 1450 SACHEM PLACE                       SUITE 202                                       CHARLOTTESVILLE VA       22901

DRS RECORD & RECORD OPTOMETRISTS                                           600 PETER JEFFERSON PKWY                STE 390                                         CHARLOTTESVILLE VA       22911
                                                                                                                   EYE CARE CENTER OF
DRS UYEMURA & JENG LLC                                                     1616 15TH STREET                        NORTHERN COLORADO.                              GREELEY         CO       80631
DRUGER EYE CARE                                                            5700 W GENESEE ST                       STE 112                        DRUGER ROBERT MD CAMILLUS        NY       13031
                                                                                                                                                                   HARROW,
Drugs R Us                                                                 5 SANDRIDGE CLOSE                                                                       MIDDLESEX                HA1 1XD    United Kingdom
DRUGS UNLIMITED INC                                                        PO BOX 11797                                                                            SAN JUAN        PR       00910-2897
                                                                                                                                                                   HARROW,
DRUGSRUS LTD                                                               5 SANDRIDGE CLOSE                                                                       MIDDLESEX                HA1 1XD    United Kingdom
DRUGSTORE.COM                                                              411 108TH AVE NE                        STE 1400                                        BELLEVUE        WA       98004
DRY EYE CLINIC LLC                        DIETER MICHAEL V                 311 3RD AVE NE                                                                          ROSEAU          MN       56751-1802
DSC MERIDIAN CAPITAL LP
DSM NUTRITIONAL PRODUCTS INC                                               3927 PAYSPHERE CIRCLE                                                                   CHICAGO         IL       60674
DSM Pharmaceuticals Co., Inc.             DSM PHARMA CHEMICALS             4090 PAYSHPERE CIRCLE                                                                   CHICAGO         IL       60674
DSM PHARMACEUTICALS, INC.                 DSM PHARMA CHEMICALS             4090 PAYSHPERE CIRCLE                                                                   CHICAGO         IL       60674
DSM Pharmaceuticals, Inc. DPI NewCo LLC   DSM PHARMA CHEMICALS             4090 PAYSHPERE CIRCLE                                                                   CHICAGO         IL       60674
DTI                                                                        PO BOX 933426                                                                           ATLANTA         GA       31193-3426
Dua Associates                                                             C-56 NEETI BAGH                                                                         NEW DELHI                110 049    INDIA
Duane A. Portwood                                                          Address Redacted
Duane Portwood                                                             Address Redacted
Duane Reeves                                                               Address Redacted
DUBIN MEDICAL INC                                                          4655 CASS ST #104                                                                       SAN DIEGO       CA       92109

DUBLIN EYE SURGERY CENTER                                                  2400 BELLEVUE RD                        ERIN OFFICE PARK BLDG 17                        DUBLIN          GA       31021
DUBOIS REGIONAL MEDICAL CENTER                                             100 HOSPITAL AVE                        ATTN WEST PHARMACY                              DU BOIS         PA       15801
Duff & Phelps, LLC                                                         C-56 NEETI BAGH                                                                         NEW DELHI                110 049      INDIA
Duke Realty Corporation                                                    600 East 96th Street, Suite 100                                                         Indianapolis    IN       46240
                                          Vice President - Property                                                6133 North River Road, Ste
Duke Realty Limited Partnership           Management                       c/o Duke Realty Corporation             200                                             Rosemont        IL       60018
                                          Attn Vice President - Property                                           6133 North River Road, Suite
Duke Realty Limited Patnership            Manager                          c/o Duke Realty Corporation             200                                             Rosemont        IL       60018
                                          DIVISION OF LAB ANIMAL           103 RESEARCH DR DUMC 3180
Duke University                           RESOURCES                        VIVARIUM BLDG                                                                           DURHAM          NC       27710
                                          Duke University Office of
Duke University                           Counsel                          310 Blackwell Street, 4th Floor         Box 104124                                      Durham          NC       27710
                                                                                                                   222 Delaware Avenue, 17th
Duke University                           Susan E. Morrison                Fish & Richardson P.C.                  Floor                                           Wilmington      DE       19801

DUKE UNIVERSITY EYE CENTER                DEPT OF OPHTHALMOLOGY            ATTN JULIA ROSDAHL MD                                                                   DURHAM          NC       27710
                                          DIVISION OF LAB ANIMAL           103 RESEARCH DR DUMC 3180
Duke University Health Services           RESOURCES                        VIVARIUM BLDG                                                                           DURHAM          NC       27710
DUKE UNIVERSITY MEDICAL CENTER                                                                                     WASHINGTON BLDG STE
DURHAM NC                                                                  324 BLACKWELL ST                        800                            PO BOX 104131    DURHAM          NC       27708
DULANEY EYE INSTITUTE                                                      901 DULANEY VALLEY RD                   DULANEY CENTER II              SUITE 220        TOWSON          MD       21204
DUN & BRADSTREET                                                           P O BOX 75434                                                                           CHICAGO         IL       60675-5434
DUNBAR MARK R                                                              Address Redacted
DUNKER ELECTRIC SUPPLY INC                                                 PO BOX 1734                                                                             DECATUR         IL       62525
DUNLOP RYAN DMD INC                                                        6535 N PALM AVE STE 102                                                                 FRESNO          CA       93704
DUNN COMPANY                                                               724 N MERCER STREET                                                                     DECATUR         IL       62522-1699



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 83 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      167167
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3669


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



            CreditorName                    CreditorNoticeName                    Address1                          Address2             Address3                City    State       Zip      Country
DUNN THOMAS ALLEN                                                      Address Redacted
DUNNIGAN SHAWN OD                                                      875 S MAIN                                                                      LUMBERTON        TX       77657

DUPAGE MEDICAL GROUP                                                   1100 W 31ST ST SUITE 300                                                        DOWNERS GROVE IL          60515
DUPAGE OPHTALMOLOGY                    LAM SHERIDAN                    2500 S HIGHLAND                   SUITE 110                                     LOMBARD       IL          60148
DUPAGE OPTICAL, INC                    BUTZON STEVE PHILIPPE           207 S. ADDISON RD.                                                              ADDISON       IL          60101
DURRETT SCOTT P                                                        Address Redacted
Dustin Almonte                                                         Address Redacted
Dustin Ballard                                                         Address Redacted
Dustin Lane Mahan                                                      Address Redacted
Dusty Renee Goodrich                                                   Address Redacted
Dusty S. Owen                                                          Address Redacted
DUTCHESS AMBULATORY                                                    23 DAVIS AVE                      SURGICAL CENTER                               POUGHKEEPSIE     NY       12603
D-V MEDICAL SUPPLY                                                     2000 W. 135TH STREET                                                            GARDENA          CA       90249
Dwight Mclaurin                                                        Address Redacted
                                       ATTN DRUG REBATE
DXC DRUG REBATE TEAM                   PROGRAM                         645 PAPER MILL RD #1015                                                         NEWARK           DE       19711-7515
                                       Attn Robert Vollkommer and
DXC Technology Services, LLC           Travis Koberg                   1775 Tysons Blvd                                                                Tysons           VA       22102
DXC Technology Services, LLC           Attn Travis Koberg              1775 Tysons Blvd                                                                Tysons           VA       22102
                                       Attn Travis Koberg, AGM Akron
DXC Technology Services, LLC           and General Counsel             1775 Tysons Blvd                                                                Tysons           VA       22102
DYE DON OD                                                             Address Redacted
Dykema Gossett PLLC                                                    400 Renaissance Center                                                          Detroit          MI       48243
Dylan L Kager                                                          Address Redacted
DYNAGRAPHICS                                                           PO BOX 2730                                                                     DECATUR          IL       62524-2730
DYNAMIC DIAGNOSTICS INC                                                800 JUNCTION ST                                                                 PLYMOUTH         MI       48170
DYNAMIC EVENTS                                                         39 CAIN DRIVE                                                                   PLAINVIEW        NY       11803
                                                                       10 BLOOMFIELD AVENUE SUITE
DYNAMIC FAN LLC                                                        6                                                                               PINE BROOK       NJ       07058
E TEXAS MED CENTER OF TYLER                                            1000 S BECKHAM                                                                  TYLER            TX       75701
                                                                                                         One International Place,
E. CLAIBORNE ROBINS CO., INC.          A. Neil Hartzell                LECLAIR RYAN                      Eleventh Floor                                Boston           MA       01110

E. Claiborne Robins Co., Inc.          Edward J. Currie, Jr.           CURRIE, JOHNSON & MYERS, PA 1044 River Oaks Drive (39232) Post Office Box 750   Jackson          MI       39205-0750
E/DR.NETWORK                                                           5575 N LYNCH                                                                    CHICAGO          IL       60630
E2I INC                                                                PO BOX 867                                                                      BOURBONNAIS      IL       60914
Eagle Pharmacy                         C/O ACCOUNTS PAYABLE            PO BOX 90937                                                                    LAKELAND         FL       33804
Eagle Pharmacy LLC                     Attn Legal Department           350 Eagles Landing Drive                                                        Lakeland         FL       33810
                                       Attn Stacy, VP Manufacturer Dir
Eagle Pharmacy LLC                     Mkts                            350 Eagles Landing Drive                                                        Lakeland         FL       33810
Eagle Pharmacy LLC                     C/O ACCOUNTS PAYABLE            PO BOX 90937                                                                    LAKELAND         FL       33804
                                       INVENTORY DEPT -
EAGLE PHARMACY LLC                     DANIELLE KABOT                  350 EAGLES LANDING DRIVE                                                        LAKELAND         FL       33810
EAGLE PHARMACY LLC                                                     PO BOX 90937                      C/O ACCOUNTS PAYABLE                          LAKELAND         FL       33804
EAGLE PHARMACY LLC                                                     PO BOX 90937                                                                    LAKELAND         FL       33804-0937
                                       Attn Stacy, VP Manufacturer Dir
Eagle Vendor LLC                       Mkts                            350 Eagles Landing Drive                                                        Lakeland         FL       33810
Eagle Vendor LLC                       Kamaria Jordan                  350 Eagles Landing Drive                                                        Lakeland         FL       33810
EAN Services, LLC                                                      2340 Lafayette Avenue                                                           St Louis         MO       63104

EARL & LORAINE MILLER CHILDRENS HOSP                                   PO BOX 20892                                                                    FOUNTAIN VALLEY CA        92728
EARL RICE JR                                                           Address Redacted
Earl Rice Jr.                                                          Address Redacted
Earl Rice, Jr.                                                         Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 84 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       168168
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3670


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



             CreditorName                        CreditorNoticeName                     Address1                            Address2         Address3           City      State       Zip      Country
EARLEAN HARROLD                                                              Address Redacted
EARTH VISION EYE CARE                                                        5499 N FEDERAL HWY                  MARK PITTALUGA OD                      BOCA RATON       FL       33487
EAST ALABAMA HEALTH CARE AUTH                                                2000 PEPPERELL PARKWAY              ATTN PHARMACY                          OPELIKA          AL       36802
EAST BAY EYE CENTERS                        SEVERIN TODD                     5801 NORRIS CANYON RD               SUITE 200                              SAN RAMON        CA       94583
EAST BAY RETINA CONSULTANTS                                                  3300 TELEGRAPH AVENUE                                                      OAKLAND          CA       94609
EAST CAROLINA RETINA CONSULT                                                 2501A STANTONSBURG RD               VAN HOUTEN PETER A MD                  GREENVILLE       NC       27834

East Coast Power & Gas of New Jersey, LLC                                    340 Jackson Ave                                                            Bronx            NY       10454
EAST COAST RETINA                                                            8609 MONTAGUE LANE                                                         MYRTLE BEACH     SC       29588
                                                                             50 MC NAUGHTEN ROAD, SUITE
EAST COLUMBUS SURGERY CENTER, LLC                                            102                                                                        COLUMBUS         OH       43213
EAST FLORIDA EYE INST                                                        509 SE RIVERSIDE DR STE 302         FRENKEL RONALD MD                      STUART           FL       34994
EAST LIVERPOOL CITY HOSPITAL                                                 425 W. 5TH STREET                                                          EAST LIVERPOOL   OH       43920
                                            CUKROWSKI CHRISTOPHER
EAST MICHIGAN EYE CENTER                    F                                701 S. BALLENGER HIGHWAY                                                   FLINT            MI       48532
EAST NORRITON PHARMACY                                                       215 W GERMANTOWN PIKE                                                      EAST NORRITON    PA       19401
EAST SIDE SURGERY CENTER                                                     5800 CENTRE AVE                                                            PITTSBURGH       PA       15206
EAST TENNESSEE CHILDRENS                    PO BOX 15010                     2018 CLINCH AVE.                                                           KNOXVILLE        TN       37901
EAST TEXAS MEDICAL CTR-ATHENS                                                2000 S PALESTINE                                                           ATHENS           TX       75751
EAST VALLEY EYE CENTER                                                       2601 W ALAMEDA                      EGHBALI FARID OD                       BURBANK          CA       91505
EASTERN INDUSTRIAL AUTOMA                                                    158 LEXINGTON STREET                                                       WALTHAM          MA       02452-4644
EASTERN LONG ISLAND HOSPITAL                                                 201 MANOR PLACE                     C/O PHARMACY                           GREENPORT        NY       11944
EASTERN MAINE MEDICAL CENTER                ATTN PHARMACY DEPT               489 STATE ST                                                               BANGOR           ME       04401
EASTERN WEB HANDLING INC                                                     66 VINCENT CIRCLE                                                          IVYLAND          PA       18974
Eastman Kodak Company                                                        343 State Street                                                           Rochester        NY       14650
EASTON ROBERT M JR                                                           Address Redacted
EASTSIDE VISION CENTER                                                       10952 BEN CRENSHAW DR               CABALLERO MARIO A OD                   EL PASO          TX       79935-3005
                                                                                                                                         A MEDICAL
EAST-WEST EYE INSTITUTE                                                      420 E 3RD STREET                    SUITE 603               CORPORATION    LOS ANGELES      CA       90013
EATON MEDICALS CORP.                                                         1401 HEISTAN PLACE                                                         MEMPHIS          TN       38174-1706
EATON VANCE MANAGEMENT (AS AGT
EAVES-PYLES TONYIA PHD                                                       Address Redacted
EBERBACH CORPORATION                                                         5900 SCHOONER ST                                                           BELLEVILLE       MI       48111
Ebonie Lashae Williams                                                       Address Redacted
ECKER ALAN R                                                                 Address Redacted
ECOLAB USA INC                                                               PO BOX 32027                                                               NEW YORK         NY       10087-2027

                                            Attn Allen Dunehew, R.Ph.,
Econdisc Contracting Solutions, LLC         MPA, Chief Contracting Officer   8555 University Place                                                      St. Louis        MO       63121
Econdisc Contracting Solutions, LLC         Attn Jan Burkett, President      8555 University Place                                                      St. Louis        MO       63121
Econdisc Contracting Solutions, LLC         Attn Janine Burkett, President   8555 University Place                                                      St. Louis        MO       63121
Econdisc Contracting Solutions, LLC         Attn Janine Burkett, President   8555 University Place Drive                                                St. Louis        MO       63121
                                            Attn John Menchella, General
Econdisc Contracting Solutions, LLC         Manager                          8555 University Place Drive                                                St. Louis        MO       63121

                                            Attn Juan Carlos Ramos, R.Ph.,
Econdisc Contracting Solutions, LLC         MBA, Senior Contract Manager     8555 University Place Drive                                                St. Louis        MO       63121
Econdisc Contracting Solutions, LLC         Attn Legal Counsel               8555 University Place Drive                                                St. Louis        MO       63121
                                            Attn R. Scott Hettenhausen,
Econdisc Contracting Solutions, LLC         General Manager                  8555 University Place Drive                                                St. Louis        MO       63121
                                            Attn Vice President & General
Econdisc Contracting Solutions, LLC         Manager                          8555 University Place Drive                                                St. Louis        MO       63121
Econdisc Contracting Solutions,LLC                                           25522 NETWORK PLACE                                                        CHICAGO          IL       60673-1255
ECONOCORP INC                                                                72 PACELLA PARK DRIVE                                                      RANDOLPH         MA       02368




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 85 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          169169
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3671


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                       CreditorNoticeName                     Address1                          Address2              Address3                      City    State       Zip      Country

                                                                                BAKER, DONELSON, BEARMAN,                                   100 Vision Drive, Suite
ECR Pharmaceuticals Co., Inc.                  J. Carter Thompson, Jr.          CALDWELL & BERKOWITZ, PC          One Eastover Center       400                       Jackson           MS       39211-6391

                                                                                BAKER, DONELSON, BEARMAN,
ECR Pharmaceuticals Co., Inc.                  J. Carter Thompson, Jr.          CALDWELL & BERKOWITZ, PC          Post Office Box 14167                               Jackson           MS       39236-4167
                                               Jay P. Lefkowitz and Ross L.
ECR Pharmaceuticals Co., Inc.                  Weiner                           KIRKLAND & ELLIS LLP              601 Lexington Avenue                                New York          NY       10022
ECR Pharmaceuticals Co., Inc.                  Richard T. Lawrence, Esq.        WATKINS & EAGER PLLC              400 East Capitol Street                             Jackson           MS       39201
Eddie C Jones                                                                   Address Redacted
EDDIE FELICIANO LOZADO                                                          Address Redacted
Eddie Marquise Harper                                                           Address Redacted
Eddie Robinson                                                                  Address Redacted
Eddys Rodriguez                                                                 Address Redacted
EDELMAN TAMMY T                                                                 Address Redacted
Edgar M Zamora                                                                  Address Redacted
EDGE ROBERT EDWARD                                                              Address Redacted
EDGEWOOD EYE CENTER                                                             581 DUDLEY PIKE                   DEITZ CAROL OD                                      EDGEWOOD          KY       41017-3296
EDI SPECIALISTS COMPANY                                                         31 BELLOWS ROAD                                                                       RAYNHAM           MA       02767

EDI Staffing                                   Attn Joseph Gilbody, President   31 Bellows Road                   PO Box 116                                          Rayntham          MA       02767

EDI Staffing                                   Attn Joseph Gilbody, President   31 Bellows Road                                                                       Rayntham          MA       02767
EDI Staffing                                                                    31 BELLOWS ROAD                                                                       RAYNHAM           MA       02767
                                                                                                                                            DR RICHARD
EDINA SURGERY CENTER                                                            6525 FRANCE AVE S                 STE 115                   JOHNSON                   EDINA             MN       55435
EDINBURG EYE CLINIC                                                             510 S CLOSNER BLVD                                                                    EDINBURG          TX       78539
Edith Rojas                                                                     Address Redacted
EDMONDS EYE CARE ASSOC.                                                         7315 212TH ST SW                  SUITE 200                                           EDMONDS           WA       98026-7610
Edmund T Yong                                                                   Address Redacted
EDNA WHITE                                                                      Address Redacted
EDUNEERING                                                                      PO BOX 74008399                                                                       CHICAGO           IL       60674-8399

EduNeering Holdings Inc. d/b/a UL EduNeering                                    PO BOX 74008399                                                                       CHICAGO           IL       60674-8399

EduNeering Holdings, Inc.                      Attn David Miller, Head of PMO 202 Carnegie Center, Suite 301                                                          Princeton         NJ       08540
Edward Anderson                                                               Address Redacted
Edward D Goller                                                               Address Redacted
Edward F Carenzo                                                              Address Redacted
EDWARD HOSPITAL PHARMACY                                                      801 S WASHINGTON ST                 ATTN ANNE YEGLIC                                    NAPERVILLE        IL       60540
EDWARD J OSOLINIEC                                                            Address Redacted
Edward Matthais Bailey                                                        Address Redacted
EDWARD MOORE                                                                  Address Redacted
Edward R Champagne                                                            Address Redacted
                                               DEPT OF PHARMACY -
EDWARD W SPARROW HOSPITAL                      OUTPATIENT                     1215 E MICHIGAN AVENUE                                                                  LANSING           MI       48912
EDWARD YAVITZ EYE CENTER LTD                   YAVITZ EDWARD                  YAVITZ EYE CENTER                   4105 N. PERRYVILLE ROAD                             LOVES PARK        IL       61111
EDWARD-ELMHURST HEALTHCARE                                                    PO BOX 31239                                                                            SALT LAKE CITY    UT       84131
EDWARDS JAMES JOSEPH                                                          Address Redacted
                                                                              6400 INDUCON CORPORATE
EDWARDS VACUUM LLC                                                            DRIVE                                                                                   SANBORN           NY       14132
EDWIN A DAVISON JR MD                                                         Address Redacted
Edwin Cortez                                                                  Address Redacted
EDWIN ROMAN                                                                   Address Redacted
Effcon Laboratories, Inc.                                                     PO BOX 7499                                                                             Marietta          GA       30065



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 86 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            170170
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3672


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                CreditorName                         CreditorNoticeName                     Address1                            Address2              Address3              City       State       Zip          Country
Effcon Laboratories, Inc.                                                       PO BOX 7509                                                                      Marietta             GA       30065
Egalet Corporation                              Attn Mark Strobeck, COO         600 Lee Rd Ste 100                                                               Wayne                PA       19087
Egalet Corporation                              Mark Strubeck, COO              600 Lee Rd Ste 100                                                               Wayne                PA       19087
EGBERT JAMES D                                                                  Address Redacted
EGeen International Corporation                                                 938 RICH PLACE                                                                   MOUNTAIN VIEW        CA       94040
                                                Attn Angie Casper, General
EGF One Conway, L.L.C                           Manager                         Jones, Lang, LaSalle                 100 South Saunders Road                     Lake Forest          IL       60045

EGF One Conway, L.L.C.                          EQX Real Estate Partners, L.P. Asset Manager & General Counsel       2 N. Riverside Plaza, Ste. 600              Chicago              IL       60606
EGF ONE CONWAY, L.L.C.                                                         PO BOX 7635                                                                       CAROL STREAM         IL       60197-7635

EGLESTON CHILDRENS HEALTH                       ATTN PHARMACY MANAGER 1405 CLIFTON ROAD, NE                          CARE SYSTEM                                 ATLANTA              GA       30322

E-GREEN RECYCLING MANAGEMENT LLC                                                3542 ROUTE 112                                                                   CORAM                NY       11727
Egron Consultants                                                               133 Wayne Ave                                                                    White Plains         NY       10606
Ei Inc.                                         Attn President                  2865 North Cannon Boulevard                                                      Kannapolis           NC       28083
Ei Inc.                                         Attn Roger Martin               380 Knollwood St Ste 700                                                         Winston Salem        NC       27103-1862
Ei Inc.                                         Attn William Smith, President   380 Knollwood St Ste 700                                                         Winston Salem        NC       27103-1862
Ei Inc.                                                                         380 Knollwood St Ste 700                                                         Winston Salem        NC       27103-1862
Eileen M Hartmann                                                               Address Redacted
EILEEN SUHRE                                                                    Address Redacted
Eisai Machinery U.S.A. Inc.                                                     90 Boroline Rd                                                                   Allendale            NJ       07401
eIT Professionals, Inc                                                          2 Robert Speck Pkwy, Ste 703                                                     Mississauga          ON       L4Z 1H8      Canada

eIT Professionals, Inc                                                          No. 101 Anna Salai                                                               Teynampet, Chennai            600 006      India
eIT Professionals, Inc                                                          17199 N Laurel Park Dr. Ste 402                                                  Livonia              MI       48152
EJ Financial                                                                    225 E DEERPATH RD                    STE 250                                     LAKE FOREST          IL       60045
EL PASO EYE SURGEONS                                                            1201 N MESA SUITE G                  PAUL GULBAS MD                              EL PASO              TX       79902
EL PASO VETERINARY SUPPLY                                                       1515 WYOMING AVE                     MANUEL TALAMANTES III                       EL PASO              TX       79902
Elaine M Dillon                                                                 Address Redacted
Elaine M Placek                                                                 Address Redacted
ELAINE PLACEK                                                                   Address Redacted
ELAINE TIMMONS                                                                  Address Redacted
Elaine Y. Pan                                                                   Address Redacted
ELAN CHEMICAL CO INC                                                            268 DOREMUS AVENUE                                                               NEWARK               NJ       07105
ELANDER TROY R                                                                  Address Redacted
ELDORADO RETINA ASSOCIATES, PC                  LANSING MARY B                  90 HEALTH PARK DRIVE                 SUITE 100                                   LOUISVILLE           CO       80027
ELEMCO SOFTWARE INTEGRATION                                                     PO BOX 1059                                                                      CENTRAL ISLIP        NY       11722
ELEMENT MATERIALS TECHNOLOGY                    WILMINGTON INC                  1300 FIRST STATE BLVD STE C                                                      WILMINGTON           DE       19804

Element Materials Technology Wilmington Inc     WILMINGTON INC                  1300 FIRST STATE BLVD STE C                                                      WILMINGTON           DE       19804
Elena Medina                                                                    Address Redacted
ELGIN EYE CLINIC                                                                2521 TECHNOLOGY DR                   STE 202                                     ELGIN                IL       60123
ELI LILLY AND COMPANY                           ACCOUNTS PAYABLE                LILLY CORPORATE CENTER                                                           INDIANAPOLIS         IN       46285
Eliane Aparecida Marques                                                        Address Redacted
ELIAS CAROLINE K                                                                Address Redacted
ELIAS REICHEL                                                                   Address Redacted
Elias Reichel, M.D.                                                             74 Chestnut Street                                                               Weston               MA       02493

Elias Reichel, M.D., Michael Goldstein, M.D.,                                   Address Redacted
ELIEZER LINEVITZ LTD                                                            EVEN YEHUDA                                                                                                    4050778      Israel
Elisa Hernandez Plasencia                                                       Address Redacted
ELISSA ALBA                                                                     Address Redacted
ELITE EYECARE MEDICAL GROUP INC                                                 910 E STOWELL ROAD                                                               SANTA MARIA          CA       93454
Elite Laboratories, Inc.                                                        165 LUDLOW AVENUE                                                                NORTHVALE            NJ       07647



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 87 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           171171
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3673


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



               CreditorName                          CreditorNoticeName                 Address1                           Address2     Address3             City        State       Zip         Country
Elite Pharmaceuticals, Inc.                                                   165 LUDLOW AVE                                                            NORTHVALE       NJ       07647

Elite Pharmaceuticals, Inc. Elite Laboratories                                165 LUDLOW AVE                                                            NORTHVALE       NJ       07647
ELIZABETH IVES                                                                Address Redacted
ELIZABETH LOCHHEED                                                            Address Redacted
Elizabeth Lynette Bookbinder                                                  Address Redacted
Elizabeth M Dziegielewski                                                     Address Redacted
ELIZABETH MADDEN                                                              Address Redacted
Elizabeth McKinzie Devore                                                     Address Redacted
Elizabeth Neal                                                                Address Redacted
Elizabeth Tice                                                                Address Redacted
ELKHART GENERAL HOSPITAL                         ATTN AP                      615 NORTH MICHIGAN ST                                                     SOUTH BEND      IN       46601
ELKINSON MARK                                                                 Address Redacted
ELLA LEE                                                                      Address Redacted
ELLANT JONATHAN PHILIP                                                        Address Redacted
ELLIOT HOSPITAL                                                               1 ELLIOT WAY                                                              MANCHESTER      NH       03103
Elliott A Higgs                                                               Address Redacted
ELLIOTT ASSOCIATES, L.P.
ELLIS SYSTEMS CORPORATION                                                     2588 SOLUTIONS CENTER                                                     CHICAGO         IL       60677-2005
ELMA PARNELL                                                                  Address Redacted
ELMAN RETINA GROUP                               ELMAN MICHAEL                9114 PHILADELPHIA ROAD            SUITE 310                               BALTIMORE       MD       21237
Elouise Caracter                                                              Address Redacted
ELSEVIER INC                                                                  PO BOX 9533                                                               NEW YORK        NY       10087-9533
ELSIE FLOWERS                                                                 3595 ORNDORFF MILL RD                                                     RUSSELLVILLE    KY       42276
ELYSHA LILES                                                                  Address Redacted
Elysha Marie Liles                                                            Address Redacted
Emad Chowdhury                                                                Address Redacted
Emag Solutions                                                                1120 SANTUARY PARKWAY             SUITE 275                               ALPHARETTA      GA       30009
EMAG SOLUTIONS LLC                                                            1120 SANTUARY PARKWAY             SUITE 275                               ALPHARETTA      GA       30009
                                                 DIRECTOR OF PHARMACY
EMANUEL HOSP & HEALTH CENTER                     SERVICES                     2801 N GANTENBEIN AVE                                                     PORTLAND        OR       97227
EMBARCADERO TECHNOLOGIES INC                                                  PO BOX 45162                                                              SAN FRANCISCO   CA       94145-0162
Emblemhealth, Inc. and its Subsidiaries,         of Greater New York and Group
including Health Insurance Plan                  Health Incorporated           55 Water Street                                                          New York        NY       10041
EMCO CHEMICAL DISTRIBUTORS INC                                                 97743 EAGLE WAY                                                          CHICAGO         IL       60678-1977
Emcure Pharmaceuticals Ltd.                                                    Emcure House T 184, MIDC                                                 Bhosari Pune             411 026    India
EMD MILLIPORE CORPORATION                                                      25802 NETWORK PLACE                                                      CHICAGO         IL       60673-1258
EMEDCO                                                                         PO BOX 369                                                               BUFFALO         NY       14240
Emely Perez                                                                    Address Redacted
                                                                                                                                                        FORT WALTON
EMERALD COAST SURGERY CENTER                                                  995 MAR WALT DR                                                           BEACH           FL       32547-6758
EMERGENCY MEDICAL PRODUCTS INC                                                PO BOX 8023                                                               DUBLIN          OH       43016-2023
Emergo Europe B.V.                                                            2513 BH THE HAGUE                 MOLENSTRAAT 15                                                                NETHERLANDS
Emergo Global Consulting LLC                                                  2500 Bee Caves Rd I                                                       Austin          TX       78746-5869
Emergo Group                                                                  2500 BEE CAVE ROAD                BUILDING 1 SUITE 300                    AUSTIN          TX       78746
EMERGO GROUP INC                                                              2500 BEE CAVE ROAD                BUILDING 1 SUITE 300                    AUSTIN          TX       78746
EMERSON HOSPITAL                                                              133 OLD ROAD TO 9 ACRE COR                                                CONCORD         MA       01742-4159
Emeshia Shelby                                                                Address Redacted
EMET Pharmaceuticals LLC Eagle
Pharmaceutical, Inc                              C/O ACCOUNTS PAYABLE         PO BOX 90937                                                              LAKELAND        FL       33804
Emil Burnham                                                                  Address Redacted
Emilius Panthier                                                              Address Redacted
Emily A Parker                                                                Address Redacted
EMILY FERRINO                                                                 Address Redacted
Emily McLane                                                                  Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                       Page 88 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  172172
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3674


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                 CreditorName               CreditorNoticeName                     Address1                          Address2              Address3          City        State       Zip         Country

EMORY CLINIC                                                            101 W.PONCE DE LEON AVENUE FORTH FLOOR                                        DECATUR           GA       30030
EMORY CLINIC                                                            PO BOX 54407               TEC ACCOUNTS PAYABLE                               ATLANTA           GA       30308
Emory University                                                        201 Dowman Drive                                                              Atlanta           GA       30322
EMORY UNIVERSITY HOSPITAL                                               1364 CLIFTON ROAD NE       PHARMACY DEPT          ROOM EG 22                  ATLANTA           GA       30322
                                                                                                   DANKER MD & GREENBERG
EMPIRE EYE ASSOCIATES                                                   1625 SAINT PETERS AVE      OD                                                 BRONX             NY       10461-3000
EMPIRE FREIGHT LOGISTICS                                                6567 KINNE ROAD                                                               DEWITT            NY       13214
Empire Health Choice Assurance, Inc.                                    9 Pine Street, 14th Floor                                                     New York          NY       10005
Empire Health Choice HMO, Inc.                                          9 Pine Street, 14th Floor                                                     New York          NY       10005
EMPLOYERS HEALTH COALITION                                              4771 FULTON DR NW                                                             CANTON            OH       44718
                                                                                                   KESAR SOLITARE PLOT NO
Enaltec Labs Pvt Ltd                                                    1706 17TH FLOOR            5                      SECTOR 19 SANPADA           NAVI MUMBAI                400705       INDIA
ENCLARA PHARMACIA                                                       512 ELMWOOD AVENUE                                                            SHARON HILL       PA       19079

ENCLARA PHARMACIA INC                                                   2525 HORIZON LAKE DR STE 101                                                  MEMPHIS           TN       38133
                                       Matthew W. Davis, SVP -          ARNOLD & PORTER KAYE
Endo Pharmaceuticals                   Branded R and D                  SCHOLER                      601 Massachusetts Ave, NW                        Washington        DC       20001
                                       Jonathan L. Stern and David D.   ARNOLD & PORTER KAYE
ENDO PHARMACEUTICALS INC.              Fauvre                           SCHOLER                      601 Massachusetts Ave, NW                        Washington        DC       20001
                                       Quentin F. Urquhart, David W.
                                       OQuinn, Douglas J. Moore,
                                       Kelly Juneau Rookard, and        IRWIN FRITCHIE URQUHART &
ENDO PHARMACEUTICALS INC.              Meera U. Sossamon                MOORE, LLC                        400 Poydras Street, Suite 2700              New Orleans       LA       70130
                                                                        ARNOLD & PORTER KAYE
Endo Pharmaceuticals, Inc.             Attn Matthew W Davis, SVP        SCHOLER                           601 Massachusetts Ave, NW                   Washington        DC       20001
                                       Attn Professional Lines
Endurance American Insurance Company   Underwriting Department          Commercial Management Liability   1221 Avenue of the Americas                 New York          NY       10020
Enelda Pascacio                                                         Address Redacted
                                                                                                                                                      MENOMONEE
ENERCON INDUSTRIES CORP                                                 W140 N9572 FOUNTAIN BLVD                                                      FALLS             WI       53051
                                                                        617 UNION AVENUE BLDG 3
ENGINEERED AIR FILTERS                                                  SUITE 24                                                                      BRIELLE           NJ       08730
ENGLEHART & DISTRICT HOSPITAL                                           PO BOX 69                                                                     ENGLEHART         ON       P0J 1H0      Canada
ENLOE MEMORIAL HOPITAL                                                  1531 ESPLANADE                                                                CHICO             CA       95926
Enos Anyange Ochieng                                                    Address Redacted
ENTERPRISE VISION CARE                                                  607-C BOLL WEEVIL CIR                                                         ENTERPRISE        AL       36330-2733
ENV SERVICES INC                                                        2880 BERGEY RD                    STE K                                       HATFIELD          PA       19440-1764
ENVIREN SERVICES INC                                                    PO BOX 735                                                                    VESTAL            NY       13851-0735
ENVISION EYE CARE                      KREBS DAVID B                    5310 HAMPTON PLACE                SUITE #2                                    SAGINAW           MI       48604
ENVISION EYE CARE                                                       1020 TERRACE DRIVE                SUITE 100                                   MARION            VA       24354-2711
ENVISION EYE CARE                                                       502 CELEBRATION AVE                                                           CELEBRATION       FL       34747
ENVISION EYE CARE                                                       515 NORTH 17TH AVENUE             RAYMOND GOGA OD                             WAUSAU            WI       54401
ENVISION FAMILY EYECARE PLLC           VINES GARY LYNN                  333 EAST HARPER AVENUE                                                        MARYVILLE         TN       37804
En-Yi Ting                                                              Address Redacted
EOLA EYES                              KERRY GIEDD OD                   519 N MILLS AVE                                                               ORLANDO           FL       32803
EP CANYON LTD
ePATHUSA, Inc.                         Attn Timiri G Anitha, CEO        1075 Jordan Creek Pkwy, Ste 295                                               West Des Moines   IA       50266

EPIC Pharma, LLC                       Attn Arpad Szechenyi, President 227-15 NORTH CONDUIT AVENUE                                                    LAURELTON         NY       11413

Epic Pharma, LLC                       Attn Sr. Director Reg. Affairs    227-15 NORTH CONDUIT AVENUE                                                  LAURELTON         NY       11413
                                       Bernadette Attinger, Sr. Director
Epic Pharma, LLC                       Reg. Affairs                      227-15 NORTH CONDUIT AVENUE                                                  LAURELTON         NY       11413




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 89 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           173173
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3675


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



                 CreditorName        CreditorNoticeName                     Address1                          Address2     Address3             City   State       Zip         Country

Epic Pharma, LLC                                                227-15 NORTH CONDUIT AVENUE                                             LAURELTON      NY      11413
EPIC PHARMACIES INC                                             5024 CAMPBELL BLVD SUITE R                                              NOTTINGHAM     MD      21236
                                Attn Pete Starfas, VP of
EPIC Pharmacies, Inc.           Contracts and Trade Relations   5024 Campbell Boulevard, Ste. R                                         Nottingham     MD      21236
EPIC Pharmacies, Inc.           Attn Thomas E. Scono            313 Beechwood Dr                                                        Granville      OH      43023-1001
                                Attn Thomas E. Scono, R.PH,
EPIC Pharmacies, Inc.           VP of Contracts                 5024 Campbell Boulevard, Ste. R                                         Nottingham     MD      21236
                                Attn Tom Scono, VP of
EPIC Pharmacies, Inc.           Contracts                       50 Scott Adam Road, Suite 100                                           Cockeysville   MD      21030
EPIQ EDISCOVERY SOLUTIONS                                       PO BOX 933435                                                           ATLANTA        GA      31193-3435
Epocrates, Inc.                                                 50 Hawthorne Street                                                     Francisco      CA      94105
EPPENDORF NORTH AMERICA INC                                     PO BOX 13275                                                            NEWARK         NJ      07101-3275
                                                                                                   MCDOWELL CHARLES W JR
EPS SURGICAL CENTER LLC                                         1457 SCOTT BLVD                    MD                                   DECATUR        GA      30030
EPSTEIN ROBERT L                                                Address Redacted
ERDEY SEARCY EYE GROUP INC                                      50 MCNAUGHTEN RD STE 200                                                COLUMBUS       OH      43213
ERGHANI S.A.                                                    DANAIS 1 & PERIKLEOUS                                                   GERKAS                 15344        Greece
Ergoject LLC                    ATTN ROBERT PATANE              1640 ROANOKE BLVD                                                       SALEM          VA      24153
Eric Burrus                                                     Address Redacted
Eric Burton                                                     Address Redacted
ERIC BUTLER                                                     Address Redacted
Eric C Carlson                                                  Address Redacted
Eric H Shifflet                                                 Address Redacted
Eric L Blome                                                    Address Redacted
Eric L Zens                                                     Address Redacted
Eric Miranda                                                    Address Redacted
Eric R Simmons                                                  Address Redacted
Eric S Coachman                                                 Address Redacted
Eric Summerlott                                                 Address Redacted
Eric T Childress                                                Address Redacted
Eric Williams                                                   Address Redacted
Erica Howard                                                    Address Redacted
Erica JoAnne Cox                                                Address Redacted
Erick E. Mayta                                                  Address Redacted
ERICKSON ALAN R                                                 Address Redacted
ERIE COUNTY MEDICAL CENTER      PHARMACY DEPARTMENT             462 GRIDER ST                                                           BUFFALO        NY      14215
ERIE RETINAL SURGERY INC        BABEL DOUGLAS BRUCE             300 STATE STREET                   SUITE 201                            ERIE           PA      16507
ERIE RETINAL SURGERY, INC       DAILEY JAMES PATRICK            300 STATE ST                       SUITE 201                            ERIE           PA      16507
Erik Knight                                                     Address Redacted
Erik W Carr                                                     Address Redacted
Erika L Moore                                                   Address Redacted
Erin M Delfino                                                  Address Redacted
Erin Nicole Hackney                                             Address Redacted
Erin Runion                                                     Address Redacted
Erislandy Dorado-Boladeres                                      Address Redacted
Ernest Adjei                                                    Address Redacted
ERNEST PISACANO                                                 Address Redacted
Ernestina Benavides                                             Address Redacted
ERWIN WAGNER                                                    Address Redacted
ES Pharma                                                       960 N Tustin Street, Suite 214                                          Orange         CA      92867
ESA CO                                                          7500 STREAMSIDE DRIVE                                                   FORT COLLINS   CO      80525
Eskensi Rosario                                                 Address Redacted
ESPAILLAT ALEJANDRO MD                                          Address Redacted
Esperanza Dilone                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 90 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   174174
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3676


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



            CreditorName                    CreditorNoticeName                     Address1                               Address2   Address3             City    State      Zip       Country
ESPOSITO DONNAMARIE A                                                   Address Redacted
                                       ATTN SMMC INPATIENT
ESSENTIA HEALTH                        PHARMACY                         407 # 3RD STREET                                                        DULUTH           MN       55805
ESSENTIAL ALLY LLC                                                      105 ORIOLE LANE                                                         PHOENIXVILLE     AZ       19460
                                                                        2408 TECH CENTER PARKWAY
ESSENTIAL INGREDIENTS INC                                               SUITE 200                                                               LAWRENCEVILLE    GA       30043

ESSEX SPECIALIZED SURGICAL INSTITUTE                                    475 PROSPECT AVENUE                    C/O ASC-CLP DEPT.                WEST ORANGE      NJ       07052
ESSIMENA STOKES                                                         3870 PAPER BIRCH LN                                                     LITHONIA         GA       30038
ESTALILLA FRANCIS V                                                     Address Redacted
Esteban D Morales                                                       Address Redacted
                                                                        No. 10 Guanghuachuangyeyuan,
Estech Pharma                                                           No.18 Annigzhuangdonglu                Hai dian District                Beijing                            China
                                                                        25 Barangongdan-ro, Hyangnam-                                           Hwaseong-si,
Estech Pharma                                                           eup                                                                     Gyeonggi-do                        Korea

                                                                        56, Baumoie-ro 37-gil (Geonyoung
Estech Pharma                                                           Building, Yangjae-dong), Seocho-gu                                      Seoul                              Korea
ESTEEM SOLUTIONS                                                        830 E HIGGINS RD STE 102                                                SCHAUMBURG       IL       60173
ESTELLE MILLER                                                          Address Redacted
Esther Mulbah                                                           Address Redacted
                                       Director General/Directeur
Estonian Patent Office                 general Mr. Margus Viher         Toompuiestee 7                                                          Tallinn                   15041    Estonia
ESTRADA JOSEPH OD                                                       Address Redacted
                                                                                                               ATTN MARIA REYES-                WINTHROP
ESTUDIO LA STORIA INC                                                   141 RUSSELL AVE                        BERLANGA                         HARBOR           IL       60096
eTek IT Services                                                        830 E HIGGINS RD SUITE 102                                              SCHAUMBURG       IL       60173
eTek IT Services, Inc                                                   830 E HIGGINS RD SUITE 102                                              SCHAUMBURG       IL       60173
Ethan Scott Mohr                                                        Address Redacted
Ethel Drate-Schwerdlin                                                  Address Redacted
                                                                        1500 Market Street, East Tower
Ethypharm                              Attn CEO-Hafid Touam             12th Floor                                                              Philadelphia     PA       19102
Ethypharm                              Attn Legal Department            194 Bureau de la Colline                                                Saint-Cloud               92213    FRANCE

                                       Attn Oliver Thiberge, Chief
                                       Operating Officer and Chairman
Ethypharm                              of its Management Board          21 rue Saint-Matthieu                                                   Houdan                    78550    France
Ethypharm                              Attn Olivier Thiberge            194 Bureau de la Colline                                                Saint-Cloud               92213    France
                                       Helene Raynal, Head of
Ethypharm                              Pharmacovigilance                194 Bureaux de la Colline                                               Saint-Cloud               92213    France
Ethypharm S.A                          Attn CEO                         194 Bureaux de la Colline                                               Houdan                    78550    France
Ethypharm S.A                          Attn Chief Executive Officer     194 Bureaurx de la Colline                                              Saint-Cloud               92213    France
                                       Hugues Lecat, CEO and
                                       Chairman of The Management
Ethypharm S.A                          Board                            194 Bureaux de la Colline                                               Saint-Cloud               92213    France
Ethypharm S.A.                         Attn Chief Executive Officer     194 Bureaux de la Colline                                               Saint-Cloud               92213    France
                                                                                                                                                SAINT-CLOUD
Ethypharm S.A.                                                          194 BUREAU DE LA COLLINE                                                CEDEX                     92213    FRANCE
                                                                        194 Bureaux de la Colline, Baitment
Ethypharm S.A.S                        Attn Bertrand Deluard, CEO       D                                                                       Saint-Cloud               92210    France
                                       Attn Bertrand Deluard, Chief     194 Bureaux de la Colline, Baitment
Ethypharm S.A.S                        Executive Officer                D                                                                       Saint Cloud               92213    France
Ethypharm S.A.S                        Attn CEO-Bertrand Deluard        194 Bureau de la Colline                                                Saint-Cloud               92213    France
Ethypharm S.A.S                        Attn President                   194 Bureaux de la Colline                                               Saint-Cloud               92213    France
Ethypharm S.A.S                        Hugues Lecat, President          194 Bureaux de la Colline                                               Saint-Cloud               92213    France



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 91 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    175175
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3677


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                 CreditorName                CreditorNoticeName                      Address1                               Address2         Address3             City      State       Zip         Country
                                                                                                                                                          SAINT-CLOUD
Ethypharm SAS                                                           194 BUREAU DE LA COLLINE                                                          CEDEX                     92213        FRANCE
Ethypharm USA Corp                      Attn Chief Executive Officer    1500 Market Street                                                                Philadelphia     PA       19102
Ethypharm USA Corp                      Attn Chief Executive Officer    1600 Market Street, Suite 2620                                                    Philadelphia     PA       19102
                                        Lauren Vaks, Associate
                                        Director, Drug Safety and       1500 Market Street, 12th Floor, East
Ethypharm USA Corp                      Compliance                      Tower                                                                             Philadelphia     PA       19102
                                                                                                                                                          SAINT-CLOUD
Ethypharm USA Corp                                                      194 BUREAU DE LA COLLINE                                                          CEDEX                     92213        FRANCE

Ethypharm USA Corp, subsidiary of Ethypharm PINNEY ASSOCIATES                                                                                             SAINT-CLOUD
Dohmen Safety ICON Clinical Research L.P.   ETHYPHARM ANTICIPSANTE      194 BUREAU DE LA COLLINE                                                          CEDEX                     92213        FRANCE
                                                                        1500 Market Street, 12th Floor East
Ethypharm USA Corp.                     Attn Audrey Egan                Tower                                                                             Philadelphia     PA       19015
                                        Roseline Joannesse, Vice
Ethypharm USA Corp.                     President, Legal Affairs        194 Bureaux de la Colline                                                         Saint-Cloud               92213        France
Eugenia Ortiz                                                           Address Redacted
Eugenio Eugene Mendoza                                                  Address Redacted
EUPORA EYE CLINIC                                                       3126 E ROANE AVE                       PO BOX 225               TILLMAN CHARLIE OD EUPORA          MS       39744

EUROFINS EAG MATERIALS SCIENCE LLC                                      810 KIFER RD                                                                      SUNNYVALE        CA       94086
Eurofins Lancaster Laboratories, Inc    Attn Contracts Department       2425 New Holland Pike                                                             Lancaster        PA       17601
                                        Attn Michael J McDowell, Vice
                                        President, Business
                                        Development and Project
Eurofins Lancaster Laboratories, Inc    Management                      2425 New Holland Pike                                                             Lancaster        PA       17601
Eurofins Lancaster Laboratories, Inc.                                   2425 NEW HOLLAND PIKE                                                             LANCASTER        PA       17601
Eva C Shelley                                                           Address Redacted
Eva H Hapetta White                                                     Address Redacted
Evamaria A Maraspin                                                     Address Redacted
Evan Blake OSullivan                                                    Address Redacted
Evangelos Pavlogianis                                                   Address Redacted
EVANS ADHESIVE CORPORATION                                              PO BOX 341                                                                        LEWIS CENTER     OH       43035-0341
EVANS EYE CARE                                                          73271 FRED WARING 101                                                             PALM DESERT      CA       92260
EVANS RONDAI                                                            Address Redacted
Evanston Group                                                          PO Box 6033                                                                       Chicago          IL       60606-0011
                                        Attn Manager, Claims
Evanston Insurance Company              Department                      PO Box 2009                                                                       Glen Allen       VA       23058
Evanston Insurance Company              Attn Underwriting Department    185 Avenue of the Americas             16th Floor                                 New York         NY       10036
EVANSVILLE SURGERY CENTER                                               PO BOX 2185                                                                       EVANSVILLE       IN       47728-0185
Evelyn P Perdomo                                                        Address Redacted
Ever Flamenco                                                           Address Redacted
Everest Indemnity Insurance Company     Underwriting Department         477 Martinsville Road                  PO Box 830                                 Liberty Corner   NJ       07938-0830
EVERETT & HURITE OPHTHAL ASSOC                                          1835 FORBES AVE                        ACCOUNTS PAYABLE                           PITTSBURGH       PA       15219
EVERETT KEVIN JAMES                                                     Address Redacted
EVERETT SANDRA L                                                        Address Redacted
EVERGREEN EYE CENTER                                                    PO BOX 25020                           JARSTAD & ROCKEY MDS                       FEDERAL WAY      WA       98093-2020
EVERGREEN HOSP MEDICAL CENTER           ATTN PHARMACY                   12040 N.E. 128TH                                                                  KIRKLAND         WA       98034
EVERHART SUZANNE                                                        Address Redacted
                                                                                                               12 INDUSTRILA THIRD RD
EVERLIGHT CHEMICAL INDUSTRIAL CORP      ATTN GLORIA WANG                KUANYIN II PLANT                       KUANYIN DISTRICT                           TAOYUAN CITY                           Taiwan
Evonik Corporation                      Attn VP Sales                   299 Jefferson Road                                                                Parsippany       NJ       07054
Evonik Corporation                                                      PO BOX 32039                                                                      NEW YORK         NY       10087-2039
EVONIK DEGUSSA CORPORATION                                              PO BOX 32039                                                                      NEW YORK         NY       10087-2039
Evoqua Water Technologies                                               28563 NETWORK PLACE                                                               CHICAGO          IL       60673-1285



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 92 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           176176
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3678


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                  CreditorName                        CreditorNoticeName                    Address1                          Address2   Address3                City    State       Zip          Country
                                                Attn Sandra Menard and
Evoqua Water Technologies, LLC.                 Richard Sanchez                  28563 NETWORK PLACE                                                    CHICAGO         IL       60673-1285
Ewa D. Zielonka                                                                  Address Redacted
Ewa Malarczyk                                                                    Address Redacted
Ewelina Salwecka                                                                 Address Redacted
EWING-CHOW DAVID MD                                                              Address Redacted

Excedian LLC                                                                     500 LAKE COOK ROAD SUITE 350                                           DEERFIELD       IL       60015

EXCEL EYE CENTER                                GUNTHER JONATHAN BLAINE 1735 N. STATE ST.                                                               PROVO           UT       84604
                                                Attn Jr. Peter Morsdorf, General
Excella GmbH & Co. KG                           Manager                          Nuernberger Str. 12                                                    Feucht                   90537        Germany
Excella GmbH & Co. KG                                                            28 PLACE DE LA GARE                                                                                          LUXEMBOURG
Excellerx Inc.                                                                   530 Walnut Street 5th Floor                                            Philadelphia    PA       19106
Excellis Health Solutions                                                        4 EAST BRIDGE ST SUITE 300                                             NEW HOPE        PA       18938
Excellis Health Solutions, LLC                                                   4 EAST BRIDGE ST SUITE 300                                             NEW HOPE        PA       18938
Excelvision                                     ATTN WIRE ONLY                   BP 131                                                                 ANNONAY                  7104         FRANCE
EXCELVISION                                                                      27 RUE DE LA LOMBARDIERE                                               ANNONAY                               France
EXCELVISION AG                                                                   RIETHOFSTRASSE 1                  MARTIN EGLI                          HETTLINGEN               CH8442       Switzerland
EXCELVISION PHARM DIVISION(FAREVA
GROUP)                                                                           27 RUE DE LA LOMBARDIERE                                               ANNONAY CEDEX            7104         France
Excelvision SAS                                                                  27 RUE DE LA LOMBARDIERE                                               ANNONAY CEDEX            7104         FRANCE
Excesyln Molecular Development Limited Lloyd,
Inc.                                                                             604 W. Thomas Ave.                                                     Shenandoah      IA       51601

EXECUTIVE COACHING CONNECTIONS LLC                                               1000 SKOKIE BLVD SUITE 340                                             WILMETTE        IL       60091
Exela Pharma Sciences                                                            1245 Blowing Rock Blvd                                                 Lenoir          NC       28645
EXETER CONSULTING & ANALYTICS LTD                                                3949 MAPLE AVE                    SUITE 450                            DALLAS          TX       75219
EXOVA CANADA INC                                                                 2395 SPEAKMAN DR                                                       MISSISSAUGA     ON       L5K 1B3      Canada
EXPONENTIAL BUSINESS &
TECHNOLOGIES COMP                                                                10025 VALLEY VIEW ROAD            SUITE 150                            EDEN PRAIRIE    MN       55344
EXPRESS PERMITS LLC                                                              201 NORTHWEST DR                  SUITE 1                              FARMINGDALE     NY       11735
                                                                                                                   131 S DEARBORN 6TH
EXPRESS SCRIPTS                                 ATTN JPMORGAN CHASE              EXPRESS SCRIPTS #21648            FLOOR                                CHICAGO         IL       60603
EXPRESS SCRIPTS                                                                  8455 UNIVERSITY PLACE DR          DRUG AP HQ23-04                      ST LOUIS        MO       63121
Express Scripts Pharmaceutical Procurement,                                                                        131 S DEARBORN 6TH
LLC                                             ATTN JPMORGAN CHASE              EXPRESS SCRIPTS #21648            FLOOR                                CHICAGO         IL       60603
Express Scripts Senior Care Holdings                                             1 Express Way                                                          Saint Louis     MO       63121
Express Scripts Senior Care Holdings, Inc                                        1 Express Way                                                          Saint Louis     MO       63121
                                                Attn Director, Pharma Strategy
Express Scripts Senior Care Holdings, Inc.      & Contracting                    One Express Way                                                        St. Louis       MO       63121
Express Scripts, Inc                                                             8455 UNIVERSITY PLACE DR          DRUG AP HQ23-04                      ST LOUIS        MO       63121
                                                Attn Director, Pharma Strategy
Express Scripts, Inc.                           & Contracting                    One Express Way                                                        St. Louis       MO       63121
                                                Attn F. Everett Neville, Chief
Express Scripts, Inc.                           Trade Relations Officer          One Express Way                                                        St. Louis       MO       63121
Express Scripts, Inc.                           Attn General Counsel             One Express Way                                                        St. Louis       MO       63121
Express Scripts, Inc. (ESI)                                                      8455 UNIVERSITY PLACE DR          DRUG AP HQ23-04                      ST LOUIS        MO       63121
EXPRESS SCRIPTS-SPECIALITY
DISTRIBUTION                                                                     PO BOX 270005                                                          ST LOUIS        MO       63127
EXTRACT TECHNOLOGY                                                               625 W STATE STREET                                                     NEW LISBON      WI       53950
EXTREME METAL FAB INC                                                            4889 HELMSBURG ROAD                                                    NASHVILLE       IN       47448
EYAL AND MATI DAVID                                                              Address Redacted
Eyal Mares                                                                       Address Redacted
EYE & EAR OPTICAL                                                                933 RED APPLE ROAD                SUITE 100                            WENATCHEE       WA       98801-3370



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                         Page 93 of 304
                                             Case 1:20-cv-01254-MN
                                                        Case 20-11177-KBO
                                                                    DocumentDoc
                                                                             5-58
                                                                                363Filed
                                                                                       Filed
                                                                                          10/02/20
                                                                                             07/20/20
                                                                                                    Page
                                                                                                       Page
                                                                                                         177177
                                                                                                             of 432
                                                                                                                 of 387
                                                                                                                     PageID #: 3679


                                                                                        Exhibit M
                                                                                     Creditor Matrix
                                                                                Served via First Class Mail



              CreditorName           CreditorNoticeName              Address1                          Address2         Address3            City         State       Zip      Country
EYE & VISION CENTER                                       2050 PFINGSTEN RD                 STE 220               ATTN AL             GLENVIEW         IL        60025
EYE 1ST VISION & LASER           STEWART JAMES ALFRED     10080 MEDLOCK BRIDGE ROAD                                                   JOHNS CREEK      GA        30097
EYE ASSOC OF BUCKS COUNTY                                 360 MIDDLETOWN BLVD               STE 402                                   LANGHORNE        PA        19047-1863
EYE ASSOC OF CORPUS CHRISTI      AVET PATRICK P           3301 S ALAMEDA                    SUITE 403                                 CORPUS CHRISTI   TX        78411
                                                                                            251 SOUTH LINCOLN
EYE ASSOCIATES                   TYSON SYDNEY L           SURGICENTER OF VINELAND           AVENUE                                    VINELAND         NJ        08361
EYE ASSOCIATES                                            2101 61ST STREET WEST                                                       BRADENTON        FL        34209
EYE ASSOCIATES                                            2203 61ST ST W                                                              BRADENTON        FL        34209
EYE ASSOCIATES                                            6002 POINTE WEST BLVD             SILVERMAN HARRIS MD                       BRADENTON        FL        34209
EYE ASSOCIATES NORTHWEST PC                               1101 MADISON ST STE 600           SEATTLE CLINIC        ACCOUNTS PAYABLE    SEATTLE          WA        98104-3501
                                 GOLDMAN HOWARD
EYE ASSOCIATES OF BOCA RATON     BERNARD                  950 NW 13TH STREET                                                          BOCA RATON       FL        33486
EYE ASSOCIATES OF CHESTER                                 1 MEDICAL PARK DRIVE                                                        CHESTER          SC        29706

EYE ASSOCIATES OF DANVILLE PSC                            440 MARTIN LUTHER KING BLVD                                                 DANVILLE         KY        40422
EYE ASSOCIATES OF FORT MYERS                              4225 EVANS AVE                                                              FORT MYERS       FL        33901-9311
EYE ASSOCIATES OF IOWA CITY                               1018 WILLIAM ST                                                             IOWA CITY        IA        52240
EYE ASSOCIATES OF MARQUETTE                               1414 W FAIR AVE STE 150                                                     MARQUETTE        MI        49855-2675
EYE ASSOCIATES OF NEW MEXICO                              8801 HORIZON BLVD NE         SUITE 360                                      ALBUQUERQUE      NM        87113
EYE ASSOCIATES OF PINELLAS                                9375 66TH ST NORTH           JOHN WACHTER OD                                PINELLAS PARK    FL        33782
EYE ASSOCIATES OF PLANTATION     COHN LEON FRANK          499 NW 70 AVE                SUITE 100                                      PLANTATION       FL        33317
EYE ASSOCIATES OF WAYNE          MISHLER KEN E            968 HAMBURG TPKE                                                            WAYNE            NJ        07470
EYE ASSOCIATES PC                STEINBERG ROBIN F        172 CAMBRIDGE ST                                                            BURLINGTON       MA        01803
EYE ASSOCIATION                                           908 E COURT ST                                                              SEQUIN           TX        78155
EYE CARE & SURGERY CENTER        HERMAN WESLEY KENT       5421 LA SIERRA DRIVE                                                        DALLAS           TX        75231
EYE CARE AND CURE CORPORATION                             4646 S. OVERLAND DRIVE                                                      TUCSON           AZ        85714
EYE CARE ASSOC                   LANGLEY DANIEL W         10010 E 81ST STREET, STE 100                                                TULSA            OK        74133
EYE CARE ASSOC                                            2087 GRAND CANAL BLVD #15                                                   STOCKTON         CA        95207
EYE CARE ASSOC OF EAST TEXAS                              408 S MAIN                                                                  WINNSBORO        TX        75494
EYE CARE ASSOC OF SARASOTA                                1219 S EAST AVE STE 105                                                     SARASOTA         FL        34239-2351

EYE CARE ASSOCIATES              EYE CARE ASSOCIATES, INC 10 DUTTON DR.                                                               YOUNGSTOWN       OH        44502

EYE CARE ASSOCIATES              PRYWES ARNOLD STEPHEN    4212 HEMPSTEAD TURNPIKE                                                     BETHPAGE         NY        11714
EYE CARE ASSOCIATES                                       1020 3RD AVE                                                                WOODRUFF         WI        54568-1520
EYE CARE ASSOCIATES                                       2103 E WASHINGTON ST              STE 1D                                    BLOOMINGTON      IL        61701

EYE CARE ASSOCIATES                                       3800 HIGHLAND AVE                 STE 100                                   DOWNERS GROVE IL           60515-1557
                                                          4324 VETERANS MEMORIAL
EYE CARE ASSOCIATES                                       BLVD                              SUITE 201                                 METAIRIE         LA        70006
EYE CARE ASSOCIATES                                       7100 SIX FORKS RD                 STE 301 ATTN A/P                          RALEIGH          NC        27615
EYE CARE ASSOCIATES OF GREATER
CINCINNAT                                                 563 WESSEL DR                     APEX EYE                                  FAIRFIELD        OH        45014
EYE CARE ASSOCIATES OF NEVADA                             2285 GREEN VISTA DR                                                         SPARKS           NV        89431-8532
EYE CARE ASSOCIATES OSAWATOMIE                            524 BROWN POB 456                 JULIE ANDERSON OD                         OSAWATOMIE       KS        66064
EYE CARE ASSOCIATES PA                                    825 NICOLLET MALL                 STE 2000                                  MINNEAPOLIS      MN        55402-2606
                                                                                            WALTERS SARGENT AND
EYE CARE AUSTIN                                           1700 S MO PAC EXPY                DELL MDS                                  AUSTIN           TX        78746-7572
EYE CARE CENTER OF LAKE COUNTY                            310 S GREENLEAF ST                STE 209               SEILLER BARRY MD    GURNEE           IL        60031
EYE CARE CENTER OF NEW JERSEY                             108 BROUGHTON AVE # 112                                                     BLOOMFIELD       NJ        07003-3989
EYE CARE CENTER OF NORTHERN
COLORADO                         MEYERS JOEL STUART       1400 DRY CREEK DRIVE                                                        LONGMONT         CO        80503
EYE CARE CLINIC                  TABBERT COREY H          15 NE 5TH ST.                                                               GRAND RAPIDS     MN        55744
Eye Care for Animals                                      8145 E INDIAN BEND RD                                                       SCOTTSDALE       AZ        85250
EYE CARE FOR ANIMALS INC                                  8145 E INDIAN BEND RD                                                       SCOTTSDALE       AZ        85250



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                   Page 94 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                178178
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3680


                                                                                            Exhibit M
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail



             CreditorName                CreditorNoticeName                 Address1                       Address2          Address3               City       State       Zip      Country
EYE CARE FOR TULSA                                               3906 S PEORIA AVE                                                           TULSA            OK       74105
EYE CARE FOR YOU                                                 1593 VT RTE 107                                                             BETHEL           VT       05032
EYE CARE FOR YOU LLC                 ELAM JIMMY H                3964 ELVIS PRESLEY BLVD                                                     MEMPHIS          TN       38116
EYE CARE GROUP                                                   1402 EASTCHESTER DR                                                         HIGH POINT       NC       27265-2308
EYE CARE GROUP                                                   504 E CENTER ST                                                             LEXINGTON        NC       27292
EYE CARE INSTITUTE THE                                           1536 STORY AVENUE              JOHN MEYER MD                                LOUISVILLE       KY       40206
EYE CARE LASER SURGERY NEWTON                                    2000 WASHINGTON ST STE 548-
WELLESLEY                                                        WHITE                          MARC A LIEBOLE MD                            NEWTON           MA       02462
EYE CARE LTD                         LEBOYER RUSSELL M           9630 N. KENTON AVE                                                          SKOKIE           IL       60076
EYE CARE NORTH EAST PC                                           5 KENNEDY DR                   CURRAN EDWARD MD                             PUTNAM           CT       06260-1939

EYE CARE OF RHODE ISLAND             COLLINS CHARLES MICHAEL 939 WEST MAIN ROAD                                                              MIDDLETOWN       RI       02842
EYE CARE OF SAN DIEGO                CHOPLIN NEIL T          3939 THIRD AVENUE                                                               SAN DIEGO        CA       92103
EYE CARE OF VERMONT                                          230 COLLEGE ST                     SUITE 1                                      BURLINGTON       VT       05401-8352
EYE CARE OPTICAL                     DR JAMES IVANOSKI OD    1411 SOUTH MAIN STREET                                                          WEST BEND        WI       53095
EYE CARE OPTOMETRY PC                GETZ DANNA OD           27130 77TH AVE                                                                  NEW HYDE PARK    NY       11040-1446

EYE CARE PC / UPPER WESTSIDE OPHTH                               1090 AMSTERDAM AVE STE 9A      MARCOVICI ELI MD                             NEW YORK         NY       10025-8073
EYE CARE PHYSICIANS & SURGEONS       ROWELL DAVID P              1309 LIBERTY SE                                                             SALEM            OR       97302
EYE CARE SPECIALIST                                              703 RUTTER AVENUE                                                           KINGSTON         PA       18704-3701
EYE CARE SPECIALISTS                 SCHEIDT DAVID A             735 W WISCONSIN AVE            STE 400                                      MILWAUKEE        WI       53233
EYE CARE SPECIALISTS                                             10150 W NATIONAL AVE                                                        WEST ALLIS       WI       53227-2145
EYE CARE SPECIALISTS LLC                                         360 S MT AUBURN RD             PO BOX 2018                                  CAPE GIRARDEAU   MO       63703-4920
EYE CARE SPECIALISTS PC                                          825 WASHINGTON ST              STE 230                                      NORWOOD          MA       02062-3488
EYE CARE SURGERY CENTER NORTH TX                                 5421 LA SIERRA DR                                                           DALLAS           TX       75231-4107
                                    PFOHL GEORGE
EYE CARE VISION ASSOCIATES          WASHINGTON                   1 HOPKINS ROAD                                                              WILLIAMSVILLE    NY       14221
EYE CENTER                                                       65 MOUNTAIN BLVD                                                            WARREN           NJ       07059-5678
EYE CENTER AT SOUTHERN COLLEGE OF
OPTOME                                                           1225 MADISON AVENUE            MICHAEL GERSTNER OD                          MEMPHIS          TN       38104
EYE CENTER MEDICAL & SURGICAL GROUP
PC                                                               249 WEST MAIN ST               MARK MILNER MD                               BRANFORD         CT       06405
EYE CENTER OF BROOKINGS                                          P O BOX 4005                   RILEY WILLIAMSON OD                          BROOKINGS        OR       97415
EYE CENTER OF CENTRAL GA            ERVIN JOHN C                 1429 OGLETHORPE STREET                                                      MACON            GA       31201
EYE CENTER OF COLORADO WEST                                      1120 WELLINGTON AVE            GREY A. MD                                   GRAND JUNCTION   CO       81501-6129
EYE CENTER OF CONCORD                                            2 PILLSBURY STREET             SUITE 100                                    CONCORD          NH       03301
EYE CENTER OF DELAWARE                                           213 GREENHILL AVE              DR WAYNE DUNN                                WILMINGTON       DE       19805-1844
EYE CENTER OF NAPA VALLEY           BELLER RICHARD A             895 TRANCAS ST                                                              NAPA             CA       94558
EYE CENTER OF NEWTON                                             100 N 4TH AVE W                                                             NEWTON           IA       50208
                                                                 2500 MARTIN LUTHER KING JR.
EYE CENTER OF NORTH FLORIDA                                      BLVD                                                                        PANAMA CITY      FL       32405
EYE CENTER OF NORTHERN CO                                        1725 E PROSPECT RD                                                          FORT COLLINS     CO       80525-1307
EYE CENTER OF RACINE                                             3805 B SPRING ST               SUITE 140                                    RACINE           WI       53405-1600
EYE CENTER OF TENNESSEE              GRISOLANO JAMES M           768-A SOUTH WILLOW AVENUE                                                   COOKEVILLE       TN       38501
EYE CENTER OF TEXAS, LLP             MAYO MARK L                 6565 WEST LOOP SOUTH           STE #650                                     BELLAIRE         TX       77401
EYE CENTER OF THE NORTH SHORE        LEVY ROBERT G               400 HIGHLAND AVENUE            SUITE 20                                     SALEM            MA       01970
EYE CENTER SOUTH                                                 2800 ROSS CLARK CIR                                                         DOTHAN           AL       36301-2017
EYE CENTERS OF FLORIDA PA                                        4101 EVANS AVE                                                              FT MYERS         FL       33901
EYE CENTERS OF OHIO                                              730 MCKINLEY AVENUE NW                                                      CANTON           OH       44703
EYE CENTERS OF OHIO INC                                          800 MCKINLEY AVENUE, N.W.                                                   CANTON           OH       44703
EYE CENTERS OF TENNESSEE             PATTERSON LARRY E           15 IRIS LANE                                                                CROSSVILLE       TN       38555
EYE CLINIC                           AYZENBERG LEONID            2922 WEST DEVON                                                             CHICAGO          IL       60659
EYE CLINIC                                                       22039 JOHN R RD                                                             HAZEL PARK       MI       48030
EYE CLINIC                                                       3101 MERCEDES DR               DR BARRON                                    MONROE           LA       71201-5153
EYE CLINIC INC                                                   3545 LINCOLN WAY E             FULLER RICHARD DO                            MASSILLON        OH       44646



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                       Page 95 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            179179
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3681


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



              CreditorName              CreditorNoticeName             Address1                           Address2       Address3              City       State       Zip      Country
EYE CLINIC LASER AND SURGERY
INSTITUTE                           BEAUCHENE ROBERT N MD    800 N 1ST STREET STE 100                                                    WAUSAU           WI      54403
                                    HENDERSON THOMAS
EYE CLINIC OF AUSTIN                THOMAN                   3410 FAR WEST BLVD SUITE 140                                                AUSTIN           TX      78731
EYE CLINIC OF EDMONDS                                        21911 76TH AVE W STE 202                                                    EDMONDS          WA      98026
EYE CLINIC OF MID FLORIDA                                    407 AVENUE K SE                   WELCH DANIEL MD                           WINTER HAVEN     FL      33880-4126
EYE CLINIC OF OROFINO               ADAM C DAYLEY OD         906 MICHIGAN AVE                                                            OROFINO          ID      83544
EYE CLINIC OF OROFINO                                        906 MICHIGAN AVE                  ADAM C DAYLEY OD                          OROFINO          ID      83544
EYE CLINIC OF RACINE                LEHNER ROBERT H JR       WEST PROFESSIONAL BLDG            3805A SPRING ST #111                      RACINE           WI      53405
EYE CLINIC OF WI SC                 EDWARDS DOUGLAS T MD     800 N FIRST ST SUITE 100                                                    WAUSAU           WI      54403
EYE CLINIC PC                       BATEMAN MARK R           668 SKYLINE DRIVE                                                           JACKSON          TN      38301
EYE CLINICS OF MICHIGAN             GUPTA KAMAL              19335 ALLEN ROAD                                                            BROWNSTOWN       MI      48183
EYE CONSULTANTS INC                 LUMSDEN TODD J           64 DOCTORS PARK                                                             CAPE GIRARDEAU   MO      63703
EYE CONSULTANTS OF ATLANTA PC       LEVINE ELLIOT LOUIS      3225 CUMBERLAND BLVD              SUITE 900                                 ATLANTA          GA      30339
EYE CONSULTANTS OF FARGO PLLC                                100 4TH STREET SOUTH              STE 612                                   FARGO            ND      58103
EYE CONSULTANTS OF HUNTINGTON INC   MORGAN CRAIG M           1611 13TH AVE                                                               HUNTINGTON       WV      25701
EYE CONSULTANTS OF MARYLAND         LAKHANPAL ROHIT          21 CROSSROADS DRIVE               SUITE 425                                 OWINGS MILLS     MD      21117
EYE CONSULTANTS OF NORTHERN
VIRGINIA                            GADOL JUDITH             8134 OLD KEENE MILL ROAD          SUITE 300                                 SPRINGFIELD      VA      22152
                                                             1 GRANITE POINT DRIVE SUITE
EYE CONSULTANTS OF PA                                        100                                                                         WYOMISSING       PA      19610
EYE CONSULTANTS OF SYRACUSE                                  5792 WIDEWATERS PARKWAY           SUITE 101                                 SYRACUSE         NY      13214
EYE CONSULTANTS PA                  HUPPERT LEON J           101 PROSPECT ST                   SUITE 102                                 LAKEWOOD         NJ      08701
EYE CONSULTANTS PS                                           235 E ROWAN STE 107               GARY FILLMORE MD                          SPOKANE          WA      99207
EYE DESIGNS                                                  1689 ARDEN FAIR MALL              STE 1091                                  SACRAMENTO       CA      95815
EYE DISEASE CONSULTANT LLC                                   193 BRACE RD                                                                WEST HARTFORD    CT      06107
EYE DOCTORS                                                  3012 ANDERSON AVE                                                           MANHATTAN        KS      66503-2809
EYE DOCTORS OF LANCASTER            JONES THEODORE D         485 ROYER DRIVE                   STE 103                                   LANCASTER        PA      17601

EYE DOCTORS PC                                               5116 SOUTH WESTERN AVENUE                                                   SIOUX FALLS      SD      57108
EYE EXAM GROUP                                               1688 ROUTE 22 E           ROBINSON & ALVAREZ OD                             WATCHUNG         NJ      07069-6508
EYE EXAMINERS INC                                            PO BOX 18516                                                                HATTIESBURG      MS      39404
EYE FOUNDATION OF UTAH                                       201 E 5900 S STE 201                                                        MURRAY           UT      84107-5431
                                    CUTRIGHT CHRISTOPHER
EYE GUYS CAROLINA LLC               RYAN                     792 SILVER BLUFF RD                                                         AIKEN            SC      29803
EYE HEALTH ASSOCIATES INC                                    170 MAPLE RD                      KENNETH ANTHONE MD                        WILLIAMSVILLE    NY      14221
EYE HEALTH NORTHWEST                                         1306 DIVISION ST                                                            OREGON CITY      OR      97045
EYE HEALTH NORTHWEST PC             SAULSON ROGER M          10819 SE STARK                                                              PORTLAND         OR      97216
EYE HEALTH PARTNERS                                          342 22ND AVE NORTH                                                          NASHVILLE        TN      37203
                                                                                               DBA VISION AMERICA OF
EYE HEALTH PARTNERS OF ALABAMA      BATSON PAUL D            250 STATE FARM PARKWAY            BIRMINGHAM                                BIRMINGHAM       AL      35209
                                                             5605 AMBASSADOR GAFFERY
EYE HEALTH PLUS                     MAGEE PATRICK R          PKWY SUITE 100                                                              YOUNGSVILLE      LA      70592
EYE HEALTH SOLUTIONS                                         100 S FIFTH ST                    LILY MARK-MAASDAM OD                      KNOXVILLE        IA      50138
EYE INSTITUTE                                                1200 W GODFREY AVE                                                          PHILADELPHIA     PA      19141
EYE INSTITUTE OF CORPUS CHRISTI     KRISHNAN RAVINDERAN      5729 ESPLANADE DR                                                           CORPUS CHRISTI   TX      78414
EYE INSTITUTE OF ESSEX PA           EICHLER JOEL D           5 FRANKLIN AVE                    SUITE 209                                 BELLEVILLE       NJ      07109
EYE INSTITUTE OF HOUSTON                                     5400 BISSONNET ST STE A                                                     BELLAIRE         TX      77401
                                                                                               3071 EAST CHESTNUT
EYE INSTITUTE OF SOUTH JERSEY PC    PERNELLI DAVID R         EXECUTIVE SUITES B-6              AVENUE                                    VINELAND         NJ      08361
EYE INSTITUTE OF UTAH                                        755 E 3900 S                                                                SALT LAKE CITY   UT      84107-2105
EYE LEVEL INC                       KARIKOMI ALAN            2 N LA SALLE ST                   STE 155                                   CHICAGO          IL      60602
EYE M.D. LASER & SURGERY CENTER     LEE RICHARD MD           481-30TH ST.                                                                OAKLAND          CA      94609

EYE MALL                                                     700 W JOHNSON AVE STE 101         STEPHEN J ZUCKERMAN MD                    CHESHIRE         CT      06410



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 96 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              180180
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3682


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



                 CreditorName          CreditorNoticeName                Address1                            Address2            Address3           City      State       Zip      Country

EYE MEDICAL CENTER                                             7777 HENNESSY BLVD STE 4000                                                    BATON ROUGE     LA      70808
EYE MEDICAL CLINIC OF FRESNO INC   BIDAR MAZIAR                1360 E HERNDON AVENUE        SUITE 301                                         FRESNO          CA      93720
                                                               2800 ROSS CLARK CIRCLE SUITE
EYE PARTNERS PC, DBA                                           1                                                                              DOTHAN          AL      36301
EYE PHYS OF SUSSEX COUNTY                                      183 HIGH ST                                                                    NEWTON          NJ      07860-9601
EYE PHYSICIANS & SURGEONS                                      202 CHERRY ST                                                                  MILFORD         CT      06460-3502
EYE PHYSICIANS & SURGEONS                                      7000 STONEWOOD DR            JOHN KERR OD                                      WEXFORD         PA      15090
EYE PHYSICIANS & SURGEONS CLINIC                               1457 SCOTT BLVD                                                                DECATUR         GA      30030

EYE PHYSICIANS & SURGEONS OF ATHENS                            75 HOSPITAL DR. #110                                                           ATHENS          OH      45701
EYE PHYSICIANS & SURGEONS OF
AUGUSTA PC                          FECHTER HERBERT P          1330 INTERSTATE PARKWAY                                                        AUGUSTA         GA      30909
EYE PHYSICIANS & SURGEONS PC                                   325 BOSTON POST RD                 KEN MIKE BUILDING                           ORANGE          CT      06477
EYE PHYSICIANS & SURGEONS,LLP       STRNAD LYSE S              2629 NORTHGATE DRIVE                                                           IOWA CITY       IA      52245
                                                                                                                            2801 W KK RIVER
EYE PHYSICIANS ASSOCIATES                                      RISSELL MICHAEL T                  EYE PHYSICIAN ASSOC S C   PKWY #140         MILWAUKEE       WI      53215
EYE PHYSICIANS OF AUSTIN                                       5011 BURNETT ROAD                                                              AUSTIN          TX      78756
                                                               3325 PALO VERDE AVE SUITE
EYE PHYSICIANS OF LONG BEACH                                   103                                KACEY GLIFORD OD                            LONG BEACH      CA      90808
EYE PHYSICIANS OF SUSSEX CTY                                   183 HIGH ST                                                                    NEWTON          NJ      07860
EYE PHYSICIANS OF SW VIRGINIA PC                               328A CUMMINGS ST                                                               ABINGDON        VA      24210-3208
EYE PHYSICIANS PC                  COX MARY JUDE               1140 WHITE HORSE ROAD              STE #1                                      VOORHEES        NJ      08043
EYE PHYSICIANS SURGEON PA                                      1207 N SCOTT ST                    ATTN SUSAN                                  WILMINGTON      DE      19806-4059
EYE Q OPTOMETRY                                                4017 24TH ST                                                                   SAN FRANCISCO   CA      94114-3715
EYE SERVICES LLC                                               630 W MAIN ST, MAIL 18                                                         WILMINGTON      OH      45177
                                                                                                  THE HEALTHPLEX PAVILION
EYE SERVICES MSO INC                                           100 W SPROUL RD                    II                                          SPRINGFIELD     PA      19064-2027
EYE SERVICES MSO INC                                           824 MAIN ST MEDICAL BLDG 1         STE 203                                     PHOENIXVILLE    PA      19460
EYE SIGHT OPHTHALMIC SERVICE       CHACE RICHARD               155 BORTHWICK AVENUE               SUITE 200 EAST                              PORTSMOUTH      NH      03801
EYE SIGHT VISION CENTER                                        15441 W NATIONAL AVE               C/O MOTISI THOMAS OD                        NEW BERLIN      WI      53151-5156
EYE SPECIALIST OF CHICAGO                                      5600 W ADDISON                     STEVEN CARTER E MD                          CHICAGO         IL      60634
EYE SPECIALIST OF STATEN ISLAND                                3860 VICTORY BLVD                                                              STATEN ISLAND   NY      10314
EYE SPECIALISTS                    GOROVOY MARK S              12381 S CLEVELAND AVENUE           SUITE 300                                   FORT MYERS      FL      33907
EYE SPECIALISTS ASSOC P A                                      2214 CANTERBURY DR                 SUITE 312                                   HAYS            KS      67601-2375
EYE SPECIALISTS OF LOUISVILLE                                  301 E MUHAMMAD ALI BLVD            HENRY KAPLAN MD                             LOUISVILLE      KY      40202
                                                               6400 DUTCHMANS PKWY SUITE
EYE SPECIALISTS OF LOUISVILLE                                  310                                SHLOMIT SCHAAL MD                           LOUISVILLE      KY      40205
EYE SPECIALISTS OF NAPA VALLEY     BOSETTI JOHN B              800 TRANCAS STREET                 SUITE A                                     NAPA            CA      94558
EYE SPECIALISTS OF PROVIDENCE                                  465 EAST AVE                                                                   PAWTUCKET       RI      02860
                                                               21212 NORTHWEST FREEWAY
EYE SPECIALISTS OF TEXAS           SINGH GURPREET D            #565                                                                           CYPRESS         TX      77429
EYE SPECIALITY GROUP               KRAUSS ANDREW M             VRF SPECIALITY GROUP PLC           825 RIDGE LAKE BLVD                         MEMPHIS         TN      38120
EYE SPECTRUM                       MILES ALYCE D               7825 WINCHESTER SUITE #117                                                     MEMPHIS         TN      38125
EYE STAR VISION CENTER             GROSS PETER G               958 COUNTY LINE RD                 SUITE 106                                   BRYN MAWR       PA      19010
EYE SUPPLY USA INC                                             6297 WEST LINEBAUGH AVE                                                        TAMPA           FL      33625
EYE SURG CTR OF WHT MRSH LLC                                   9512 HARFORD ROAD                  SUITE 5 AND 6             ROBERT LOEB       BALTIMORE       MD      21234
EYE SURGEON ASSOCIATES             PERACHA MOHAMMAD H          725 NORTH MONROE STREET                                                        MONROE          MI      48162
EYE SURGEONS & PHYSICIANS                                      109 DOCTORS PARK                                                               SAINT CLOUD     MN      56303

EYE SURGEONS MEDICAL GROUP                                     4560 E CESAR CHAVEZ AVENUE C/O PAUL URREA MD                                   LOS ANGELES     CA      90022
EYE SURGEONS OF INDIANA PC         LOMBARDO ANTHONY            8103 CLEARVISTA PARKWAY                                                        INDIANAPOLIS    IN      46256
EYE SURGEONS PC                    COLE CHARLES A JR           485 PARK AVENUE                                                                NEW YORK        NY      10022
EYE SURGEONS SC                    KOHN ARTHUR                 6801 N CALIFORNIA                                                              CHICAGO         IL      60645
EYE SURGERY & LASER CENTER                                     445 ASHLEY                                                                     SHREVEPORT      LA      71106



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 97 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            181181
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3683


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                 CreditorName           CreditorNoticeName              Address1                          Address2                  Address3                City          State       Zip        Country

                                                                                               RIVER FALLS EYE SURGERY
EYE SURGERY & LASER CENTER                                   NOVAK ANTHONY F                   & LASER CENTER          183 E POMEROY ST.            RIVER FALLS          WI       54022
EYE SURGERY ASSO LLC                 MUSTO ANTHONY           495 HAWLEY LANE                                                                        STRATFORD            CT       06614
EYE SURGERY ASSOCIATES                                       2935 MAPLE AVENUE                                                                      ZANESVILLE           OH       43701

EYE SURGERY CENTER OF CHATTANOOGA                            7268 JARNIGAN ROAD SUITE 104                                                           CHATTANOOGA          TN       37421
EYE SURGERY CENTER OF COLORADO                               8403 BRYANT ST                                                                         WESTMINSTER          CO       80031-3809

EYE SURGERY CENTER OF HINSDALE LLC                           950 NORTH YORK ROAD         BRIAN D. SMITH MD                                          HINSDALE             IL       60521
EYE SURGERY CENTER OF MIDDLE                                 210 25TH AVENUE NORTH SUITE
TENNESSEE                                                    920                                                                                    NASHVILLE            TN       37203
EYE SURGERY CENTER OF PADUCAH                                100 MEDICAL CENTER DR                                                                  PADUCAH              KY       42003
EYE SURGERY CENTER OF SAN
FRANCISCO                                                    1160 POST STREET                  DEAN HIRABAYASHI MD                                  SAN FRANCISCO        CA       94109
EYE SURGERY CENTER OF WEST
GEORGIA                                                      2616 WARM SPRINGS RD STE B                                                             COLUMBUS             GA       31904

                                  C/O AMERICAN SURGISITE     CENTRALIZED
EYE SURGERY CENTER OF WESTCHESTER CENTERS                    PURCH/INVENTORY CNTRL DEPT 562 EASTON AVE                                              SOMERSET             NJ       08873
EYE SURGERY CENTER OF WESTERN
OHIO                                                         855 W MARKET STREET                                                                    LIMA                 OH       45805
EYE SURGERY CTR OF AUGUSTA                                   3658J DEWEY GRAY CR                                                                    AUGUSTA              GA       30909
EYE SURGERY INSTITUTE             GRANDON STANLEY C          15212 MICHIGAN AVENUE                                                                  DEARBORN             MI       48126
EYE SURGICAL ASSOCIATION                                     1710 S 70TH ST                                                                         LINCOLN              NE       68506-1676
EYE SURGICENTER LLC                                          2521 NW 41ST ST                                                                        GAINESVILLE          FL       32606
EYE TO EYE OPTOMETRY                                         201 S MULDROW ST                                                                       MEXICO               MO       65265
EYE TREATMENT CENTER                                         3900 LONG BEACH BLVD                                                                   LONG BEACH           CA       90807
EYE ZONE MEDICAL                                             P O BOX 3328                      BACH LAN L VU MD                                     SEAL BEACH           CA       90740

EYECARE & LASER MANAGEMENT                                   810 ROCKWALL PARKWAY #2020 HOLLY BRITT OD                                              ROCKWALL             TX       75032
EYECARE ASSOCIATES                   BOCHOW THOMAS W         2440 E. FIFTH                                                                          TYLER                TX       75701
EYECARE ASSOCIATES                   MADSEN BRUCE WILLIAM    2715 SW WILLETTA SUITE B                                                               ALBANY               OR       97321
EYECARE ASSOCIATES                                           1304 S SHIELDS             BRAD VOGEL OD                                               FORT COLLINS         CO       80521

EYECARE ASSOCIATES OF LEES SUMMIT    JULIE ANDERSON OD       221 NW MCNARY COURT                                                                    LEES SUMMIT          MO       64086

EYECARE ASSOCIATES OF LEES SUMMIT                            221 NW MCNARY COURT               JULIE ANDERSON OD                                    LEES SUMMIT          MO       64086
EYECARE ASSOCIATES OF TEXAS, PA                              634 UPTOWN BLVD                                                                        CEDAR HILL           TX       75104
EYECARE CONSULTANTS OF NEW JERSEY                            1225 MCBRIDE AVENUE SUITE
PA                                BRAR G K MD                204                                                                                    WOODLAND PARK NJ              07424
EYECARE CONSULTANTS OF NEW JERSEY
PA                                                           1225 MCBRIDE AVENUE               SUITE 204                                            WOODLAND PARK NJ              07424
EYECARE CONSULTANTS OF NEW JERSEY                            1225 MCBRIDE AVENUE SUITE
PA                                                           204                               BRAR G K MD                                              WOODLAND PARK    NJ       07424
                                                             902-B, Godrej Coliseum, Behind                                   Nr. Priyadarshani Circle,
Eyecare Kilitch Limited                                      Everard Nagar                     Off. Eastern Express Highway   Sion (E.)                 Mumbai                    400 022    India
EYECARE MEDICAL GROUP                                        53 SEWALL STREET                                                                           PORTLAND         ME       04102
EYECARE OF CARLINVILLE PC            KATIE GOODMAN OD        300 N BROAD ST                                                                             CARLINVILLE      IL       62626-1304
EYECARE OF CARLINVILLE PC                                    300 N BROAD ST                    KATIE GOODMAN OD                                         CARLINVILLE      IL       62626-1304
EYECARE OF MUSKOGEE                  NELSON MICHAEL H        105 NORTH YORK STREET                                                                      MUSKOGEE         OK       74403
EYECARE OF VT                                                77 B PEARL ST                                                                              ESSEX JUNCTION   VT       05452
EYECARE PARTNERS LLC                                         15933 CLAYTON RD SUITE 210        ATTN MARIA HASTINGS                                      BALLWIN          MO       63011
EYECARE PARTNERS LLC                                         15933 CLAYTON ROAD                SUITE 21                                                 BALDWIN          MO       63011
EYECARE SERVICES INC                                         1313 W HIGH ST                                                                             BRYAN            OH       43506



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 98 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           182182
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3684


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



             CreditorName             CreditorNoticeName                Address1                          Address2          Address3                City   State       Zip              Country
EYECARE SERVICES PARTNERS
MANAGEMENT LLC                                              2727 N HARWOOD STREET               SUITE 350                               DALLAS             TX      75201
EYECONIC EYECARE AND EYEWEAR                                3343 MICHAEL AVENUE                 NATHAN MCCLAIN OD                       BEDFORD            IN      47421
EYEDENTITY VISION CARE, LLC       CARR THOMAS OD            309 W HAMILTON ST STE A                                                     GENEVA             IL      60134
Eyemax LLC                                                  1367 WILMINGTON PIKE                                                        WEST CHESTER       PA      19382
EYESIGHT ASSOC                                              216 CORDER RD                       GAYTON JOHN MD                          WARNER ROBINS      GA      31088
EYESIGHTS LASER & SURGERY CTR                               220 CORDER ROAD                                                             WARNER ROBINS      GA      31088
EYESITE                                                     2142 PENFIELD ROAD                                                          PENFIELD           NY      14526
                                                                                                                       ATTN ACCOUNTS
EYESOUTH PARTNERS                                           5775 GLENRIDGE DRIVE                BUILDING B SUITE 500   PAYABLE DEPT     ATLANTA            GA      30328
EYEVITALITY                                                 18041 COZUMEL ISLE DR                                                       TAMPA              FL      33647
EYEXAM ASSOCIATES                 FITZPATRICK CHARLES OD    2432 RTE 38                                                                 CHERRY HILL        NJ      08002-2044
Eyhab Hajomar                                               Address Redacted
EYLER S OD                                                  Address Redacted
EZWALL LLC                                                  1125 PROGRESS WAY                                                           MAYSVILLE          KY      41056
F A WILHELM CONTRUCTION                                     3914 PROSPECT STREET                                                        INDIANAPOLIS       IN      46203
F W WEBB COMPANY                                            160 MIDDLESEX TURNPIKE                                                      BEDFORD            MA      01730
FABBRICA ITALIANA SINTETICI SPA                             VIALE MILANO 36                                                                                        36075        Italy
FABRIC KENNETH S                                            Address Redacted
FABRICHEM DIV OF NUTRISCIENCE
INNOVATION                                                  2450 RESERVOIR AVENUE                                                       TRUMBULL           CT      06611
FACTORY CLEANING EQUIPMENT INC                              1578 A BEVERLY CT                   ATTN FRAN GROSSKOPF                     AURORA             IL      60502
FACTSET RESEARCH SYSTEMS INC                                PO BOX 414756                                                               BOSTON             MA      02241-4756
FAGADAU WARREN R                                            Address Redacted

Fahrenheit IT, Inc.                                         10375 Park Meadows Dr., Suite 475                                           Littleton          CO      80124
FAILING REED G JR MD                                        Address Redacted
FAIRBANKS MEMORIAL HOSPITAL       PHARMACY                  1650 COWLES ST                                                              FAIRBANKS          AK      99701
FAIRBANKS SCALES INC                                        PO BOX 419655                                                               KANSAS CITY        MO      64121-9655
                                  ATTN PHARMACY
FAIRFIELD MEDICAL CENTER          DEPARTMENT                401 NORTH EWING ST                                                          LANCASTER          OH      43130
FAIRVIEW EYE CENTER INC                                     21375 LORAIN RD                                                             FAIRVIEW PARK      OH      44126-2122
FAIRVIEW HEALTH SERVICES                                    PO BOX 59318                                                                MINNEAPOLIS        MN      55459
FALCK FRANCIS Y JR MD PHD                                   Address Redacted
FALK NAOMI                                                  Address Redacted
FAMIGLIETTI PETER J                                         Address Redacted
FAMILY EYE CARE                   AJIT TIWARI OD            300 S SYCAMORE ST                                                           PETERSBURG         VA      23803
FAMILY EYE CARE                                             306 B MUIRS CHAPEL RD                                                       GREENSBORO         NC      27410
FAMILY EYE CARE                                             3111 RT 9 NORTH                     S MOSHE ROTH OD                         OLD BRIDGE         NJ      08857-2836
FAMILY EYE CARE ASSOCIATES                                  2000 EMPIRE BLVD                    STE 110                                 WEBSTER            NY      14580
FAMILY EYE CARE CENTER            ANDERSON JEFFREY L        200 14TH STREET NW                                                          AUSTIN             MN      55912
                                                                                                                                        CLINTON
FAMILY EYE CARE CENTER                                      42550 GARFIELD RD                   STE 101                                 TOWNSHIP           MI      48038
FAMILY EYE GROUP                  LEONARDO DONNA            2110 HARRISBURG PIKE                SUITE 215                               LANCASTER          PA      17601
                                                                                                MOHAMMAD AL KHUDARI
FAMILY EYE PHYSICIANS                                       6201 W 95TH ST                      MD                                      OAK LAWN           IL      60453
FAMILY VISION CARE                DR.SUZANNE LEACH OD       1845 US ROUTE 127 NORTH             STE A                                   EATON              OH      45320
FAMILY VISION CARE                                          316 PINE LAKE AVE                   SOMMER DENNIS OD                        LA PORTE           IN      46350-3061
FAMILY VISION CENTER              C/O LAURITZEN D OD        101 W DECATUR ST                                                            WEST POINT         NE      68788-1407
FAMILY VISION CENTER                                        25 N MAIN ST                        TOWN CENTER                             KINGWOOD           TX      77339-3710
FANELLI GREGORY LOUIS                                       Address Redacted
FANG OPHTHALMOLOGY                                          160 THIRD AVE                                                               NEW YORK           NY      10003
                                  NORTH FLORIDA EYE
FANOUS MAHER M MD                 CENTER PA                 Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 99 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     183183
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3685


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                  CreditorNoticeName                     Address1                           Address2          Address3          City    State       Zip          Country

FARADAY PHARMACEUTICALS INC               INSKO MICHAEL A                 1616 EASTLAKE AVE E SUITE 560                                               SEATTLE        WA      98102
FARAH SAMER E MD                                                          Address Redacted
Faranak Salman Noori                                                      Address Redacted
FARBER MATTHEW E                                                          Address Redacted
Fareva                                                                    28 PLACE DE LA GARE                                                                                             LUXEMBOURG
                                          Attn Yves Charnaux and
Fareva Amboise                            Emmanuelle Barre                Zi Poce-sur-Cisse                                                           Amboise                37401        France
                                          Attn Yves Charnaux and Muriel
Fareva Ecelvision                         Decamps                         27 rue de la Lombardiere                                                    Annonay                7100         France
                                                                                                                                                      ST GERMAIN
FAREVA LA VALLEE                                                          928 AVENUE LAVOISIER                ZL DE BLAVOZY                           LAPRADE                43700        France
FARGO VA HEALTH CARE SYSTEM                                               2101 ELM ST                         PHARMACY (119)        VAMC              FARGO          ND      58102
Farhan Aslam                                                              Address Redacted
Farheen A. Valliani                                                       Address Redacted
FARR WEST EYE SPECIALISTS                                                 2850 N 2000 W                       SCOTT TURNER MD                         FARR WEST      UT      84404
FARRELL ELENA RUZZI                                                       Address Redacted
FARUQI & FARUQI LLP                                                       685 THIRD AVENUE                    26TH FLOOR                              NEW YORK       NY      10017
FASB                                                                      PO BOX 418272                                                               BOSTON         MA      02241-8272
Fastenal Automated Supply Technology                                      3115 GRAND PRIX DRIVE                                                       DECATUR        IL      62526
Faulding Pharmaceutical Co.                                               3301 Benson Drive, Suite 401                                                Raleigh        NC      27609
Fausto Bienvenido Tavarez                                                 Address Redacted
FAVA GEORGE E                                                             Address Redacted
FAVETTA JOHN ROBERT                                                       Address Redacted
Fawzan Lari                                                               Address Redacted
FAY DUFFY                                                                 Address Redacted
FC Skokie SPE, LLC                                                        PO BOX 72377                                                                CLEVELAND      OH      44192-0002
                                                                          142-48, S. V. Road Jogeshwari
FDC Limited                                                               (West)                              Maharashtra                             Mumbai                 400 102      India
FEDEGARI TECHNOLOGIES INC                                                 1228 BETHLEHEM PIKE                                                         SELLERSVILLE   PA      18960
Federal Express Corporation               Attn Kurt French, AE            942 South Shady Grove Road                                                  Memphis        TN      38120
                                          Chubb Group of Insurance
Federal Insurance Company (Chubb)         Companies                       15 Mountain View Road                                                       Warren         NJ      07059
FEDEX                                                                     PO BOX 371461                                                               PITTSBURGH     PA      15250-7461
FEDEX                                                                     PO BOX 94515                                                                PALATINE       IL      60094-4515
FedEx Custom Critical                     c/o RMS                         PO Box 19253                                                                Minneapolis    MN      55419
FEDEX CUSTOM CRITICAL                                                     PO BOX 645135                                                               PITTSBURGH     PA      15264-5135
                                          Attn John P. Palma, Vice
FedEx Custom Critical, Inc                President, Sales                1475 Boettler Road                                                          Uniontown      OH      44685
FEDEX FREIGHT                                                             DEPT CH                             PO BOX 10306                            PALATINE       IL      60055-0306
FEDEX FREIGHT                                                             PO BOX 223125                                                               PITTSBURGH     PA      15251-2125

FedEX Trade Networks Transport & Brokerage                                15704 COLLECTIONS CENTER DR                                                 CHICAGO        IL      60693
FedEx Truckload Brokerage, Inc.                                           PO BOX 5000                                                                 GREEN          OH      44232-5000
FEDUS MARY W                                                              Address Redacted
FEDYK ADAM R                                                              Address Redacted
FEIGON JUDITH T MD PA                                                     Address Redacted
FEIGON JUDITH TOVA                         JUDITH T. FEIGON,M.D.,P.A.     Address Redacted
FEIGUS OFFICE FURNITURE                                                   2604 ATLANTIC AVE SUITE 100                                                 WALL           NJ      07719
FEILER LEWIS SCOTT                                                        Address Redacted
FEINERMAN GREGG                                                           Address Redacted
FEINMAN ELLIOT M MD                                                       Address Redacted
FEINSTEIN NEIL C                                                          Address Redacted
FEISTMANN JONATHON                                                        Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 100 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      184184
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3686


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                 CreditorName                 CreditorNoticeName                          Address1                          Address2           Address3           City          State       Zip              Country
                                          METROPOLITAN RETINA
FELDER KENNETH S                          ASSOCIATES                           Address Redacted
FELDER KENNETH S                                                               Address Redacted
Felipe Sanchez                                                                 Address Redacted
                                          Brian Michael Hogan, Michael
                                          Johnathan Freed, Robert
Felix Glaubach                            Joseph Wozniak Jr.                   Address Redacted
Felix Glaubach                            Debra S. Goodman                     Address Redacted
                                          Michael J. Hynes, Ligaya T.
Felix Glaubach                            Hernandez                            Address Redacted
Felix Thomas Gallo                                                             Address Redacted
FELL MILLIE R                                                                  Address Redacted
FELLENBAUM PAUL S                                                              Address Redacted
FELTON & WONG MDS                                                              419 N HARRISON ST                                                          PRINCETON            NJ       08540-3521
FENTON VISION CENTER                                                           212 W SILVER LAKE ROAD                                                     FENTON               MI       48430
                                          CONSULTANTS IN
FERGUSON OTIS B                           OPHTHALMOLOGY                        Address Redacted
FERN CRAIG M MD PC                                                             105 S BEDFORD RD                  STE 311                                  MOUNT KISCO          NY       10549
                                          David F. DuMouchel and Debra                                                                 41000 Woodward
FERNDALE LABORATORIES, INC.               A. Geroux                    BUTZEL LONG                               Stoneridge West       Avenue             Bloomfield Hills     MI       48304
FERRIMAN CURTIS D                                                      Address Redacted
                                                                       No. 403/404, Sigma- 4th Floor,
Ferring Pharmaceuticals Private Limited                                Technology Street Central Avenue          Hiranandani Gardens   Powai              Mumbai Maharashtra            400076       India
FETTERMAN CHARLES JASON                                                Address Redacted
FFF ENTERPRISES INC                                                    44000 WINCHESTER ROAD                                                              TEMECULA             CA       92590
FFF Enterprises, Inc.                     Attn Chris Ground            44000 WINCHESTER ROAD                                                              TEMECULA             CA       92590
FFF Enterprises, Inc.                     Chris Ground, C.O.O          44000 Winchester Road                                                              Temecula             CA       92590
FFF Enterprises, Inc.                     Patrick M. Schmidt, CEO      44000 Winchester Road                                                              Temecula             CA       92590
FICHTE ENDL & ELMER EYECARE                                            2825 NIAGRA FALLS BLVD                    STE 130                                  AMHERST              NY       14228

FICHTE ENDL & ELMER EYECARE                                                    6500 PORTER ROAD SUITE 2020                                                NIAGARA FALLS        NY       14304

FIDELITY INVESTMENTS INST OPER CO INC                                          PO BOX 73307                                                               CHICAGO              IL       60673-7307
Fidelity Management Trust Company                                              PO BOX 73307                                                               CHICAGO              IL       60673-7307

FIDELITY NATIONAL TITLE INSURANCE CO                                           485 LEXINGTON AVENUE              18TH FLOOR                               NEW YORK             NY       10017
FIDIA Farmaceutici S.P.A.                                                      Via Ponte della Fabbrica 3/A                                               Abano Terme (PD)              35031        Italy
FIEGEL RONALD OD                                                               Address Redacted
FIERCE DAVID OD                                                                Address Redacted
FILLMORE EYE CLINIC INC                   FILLMORE PARLEY                      1124 10TH ST.                                                              ALAMOGORDO           NM       88310
FILM SOURCE INTERNATIONAL INC                                                  3301 GATEWAY CENTER BLVD                                                   PINELLAS PARK        FL       33782
FILUTOWSKI CATARACT & LASER               SIDMAN KARA B                        1070 GREENWOOD BLVD                                                        LAKE MARY            FL       32746
FINE STEPHEN OD                                                                Address Redacted
FINGER LAKES OPHTHALMOLOGY, PC            HWANG SUNGJUN JOHN                   THE EYE CARE CENTER               325 WEST STREET                          CANANDAIGUA          NY       14424
FINGER PAUL T                                                                  Address Redacted
Fingertip Formulary, LLC                                                       266 Harristown Rd. Ste. 202                                                Glen Rock            NJ       07452

Finnish Patent and Registration Office    Director General Mr. Antti Riivari FI-00091 PRH                                                                                               FI-00091     Finland

Finnish Patent and Registration Office    Director General Mr. Antti Riivari                                                                              PRH                           FI-00091     Finland
Fiordaliza Tejada                                                              Address Redacted
Fiorella Mendoza                                                               Address Redacted
FIRE GUARD SPRINKLER CORP                                                      1A MT VERNON ST                                                            RIDGEFIELD PARK NJ            07660
                                                                                                                                                          HUNTINGTON
FIRST AID 2000                                                                 5932 BOLSA AVENUE STE 105                                                  BEACH           CA            92649



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 101 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      185185
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3687


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



              CreditorName                      CreditorNoticeName                  Address1                             Address2   Address3             City       State       Zip      Country
FIRST AID GLOBAL LLC                                                      18730 OXNARD STREET #208                                                 TARZANA         CA       91356
FIRST AID USA                                                             9009 CANOGA AVE                     STE# 2A                              CANOGA PARK     CA       91304

FIRST COAST RETINA CENTER                  RAPPAPORT KENNETH DEAN 8833 PERIMETER PARK BLVD                    SUITE 203                            JACKSONVILLE    FL       32216
First Colony Bank                                                 100 Colony Park Drive                                                            Cumming         GA       30040
FIRST EYE ASSOCIATES PC                                           8111 DODGE ST                               STEPHANIE MEYERS MD                  OMAHA           NE       68114
FIRST EYE CARE INCORPORATED                                       PO BOX 216                                                                       ROUND ROCK      TX       78680-0216
First Horizon Pharmaceutical Corporation                          6195 Shiloh Road                                                                 Alpharetta      GA       30005
FIRST INSIGHT EYECARE LLC                                         115 WEST 3RD                                                                     GRANT           NE       69140
FIRST MEDICAL INC.                         OMEGA PHARMACY         8515 DOUGLAS AVE                            SUITE 23                             URBANDALE       IA       50322
FIRST PRIORITY INC                                                1590 TODD FARM DRIVE                                                             ELGIN           IL       60123
FIRST TRUST ADVISORS L P (AS A
FIRST VETERINARY SUPPLY                    DBA HARVARD DRUG               31778 ENTERPRISE DR                                                      LIVONIA         MI       48150
FISCHER LASER EYE CENTER LLC               P.O. BOX 67                    1801 19TH AVE SW                                                         WILLMAR         MN       56201
FISCHER SCHEMMER & SILBIGER MD PA                                         215 FIRST ST N                      SUITE 200                            WINTER HAVEN    FL       33881-0000
FISHER CONTAINER CORP                                                     1111 BUSCH PARKWAY                                                       BUFFALO GROVE   IL       60089
                                                                                                                                                   WHITEHOUSE
FISHER CREATIVE LLC                                                        19 WEAVERS LN                                                           STATION         NJ       08889
Fisher Scientific Company LLC              Attn Legal Department           2000 Park Lane Drive                                                    Pittsburgh      PA       15275
                                           Attn Michael Fuchs, VP of Sales
Fisher Scientific Company LLC              Central Region                  2000 Park Lane Drive                                                    Pittsburgh      PA       15275

                                           Attn VP - Jim Patterson, Industry
Fisher Scientific Company LLC              Vice President, Pharmaceuticals 2000 Park Lane Drive                                                    Pittsburgh      PA       15275
Fisher Scientific Company LLC              Attn VP Finance                   2000 Park Lane Drive                                                  Pittsburgh      PA       15275
Fisher Scientific Company, L.L.C.                                            300 Industry Drive                                                    Pittsburgh      PA       15275
FISHER-TITUS MEMORIAL HOSP                                                   272 BENEDICT AVE                                                      NORWALK         OH       44857
FISK KART KATZ AND REGAN LTD                                                 77 WEST WASHINGTON ST            SUITE 900                            CHICAGO         IL       60602 2865
FITE STEVEN WAYNE                                                            Address Redacted
FITZGERALD D M                                                               Address Redacted
FITZGERALD FAMILY EYECARE                                                    1329 OCILLA ROAD                                                      DOUGLAS         GA       31533
FIVE ARROWS MANAGERS NA LLC
FIVEDAWG CORNHOLE                                                         5 VENTURA DR                                                             NORTH BABYLON   NY       11703
                                                                          2727 MAHAN DRIVE MAIL STOP
FL AGENCY FOR HEALTHCARE ADMIN             FINANCE & ACCOUNTING           #14                                                                      TALLAHASSEE     FL       32308
                                                                          2727 MAHAN DRIVE MAIL STOP
FL AGENCY FOR HEALTHCARE ADMIN             FINANCING & ACCOUNTING         #14                                                                      TALLAHASSEE     FL       32308
FL DEPT OF HEALTH - ADAP REVENUE           ATTN E NELSON & J              4052 BALD CYPRESS WAY BIN B-
MGMT                                       CALLOWAY                       02                                                                       TALLAHASSEE     FL       32399
FLAGSTAFF MEDICAL CENTER                   ACCOUNTS PAYABLE               PO BOX 1268                                                              FLAGSTAFF       AZ       86002
FLANAGAN DEBORAH C                                                        Address Redacted
FLAUM EYE INSTITUTE                                                       601 ELMWOOD AVE BOX 659      ATTN PATRICK HENRY                          ROCHESTER       NY       14642
FLAVINE NORTH AMERICA INC                                                 61 SOUTH PARAMUS ROAD        SUITE 565                                   PARAMUS         NJ       07652
FLAVORS OF THE EAST INC                                                   107 BROADWAY                                                             HICKSVILLE      NY       11801
FLECKNER MARK MD                                                          Address Redacted
FLEET MANAGEMENT SYSTEMS INC                                              53 ALDEN AVE                                                             WEST ISLIP      NY       11795
FLEETWASH INC                                                             PO BOX 36014                                                             NEWARK          NJ       07188-6014
FLEISHMAN JESSICA MD PC                                                   14 HOPE ST                   CENTER FOR SIGHT                            BROOKLYN        NY       11211
FLEMING CATHERINE OD                                                      Address Redacted
                                           THE OHIO STATE
FLEMING GLORIA P                           UNIVERSITY                     Address Redacted
FLETCHER ALLEN HEALTH CARE                                                PO BOX 1870                         A/P DEPT                             BURLINGTON      VT       05402-1870
                                                                          6580 SNOWDRIFT ROAD SUITE
Flexible Business Systems, Inc.                                           200                                                                      ALLENTOWN       PA       18106-9331




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 102 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              186186
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3688


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                 CreditorName             CreditorNoticeName              Address1                         Address2         Address3             City          State       Zip      Country
                                                               6580 SNOWDRIFT ROAD SUITE
FLEXLINK SYSTEMS INC                                           200                                                                         ALLENTOWN          PA       18106-9331
FLICKER JASON MD                                               Address Redacted
FLIR COMMERCIAL SYSTEM INC                                     9 TOWNSEND WEST                                                             NASHUA             NH       03063
Flor A Costner                                                 Address Redacted
FLORAKIS GEORGE J MD                                           Address Redacted
FLORENCE OPTHALMOLOGY PC              KIM WONSUCK              646-A COX CREEK PARKWAY                                                     FLORENCE           AL       35630
Florida Dept of Revenue                                        5050 West Tennessee Street                                                  Tallahassee        FL       32399
Florida Division of Corporations                               2415 N. Monroe Street           Suite 810                                   Tallahassee        FL       32303
FLORIDA EYE ASSOCIATES                PAYLOR RALPH R           502 EAST NEW HAVEN AVE                                                      MELBOURNE          FL       32901
                                                                                                                                           ALTAMONTE
FLORIDA EYE CLINIC                                             160 BOSTON AVE                                                              SPRINGS            FL       32701-4706
FLORIDA EYE HEALTH                                             12731 NEW BRITTANY BLVD                                                     FORT MYERS         FL       33907
FLORIDA EYE INSTITUTE                                          2750 INDIAN RIVER BLVD                                                      VERO BEACH         FL       32960
FLORIDA EYE MICROSURGICAL INSTITUTE
INC                                                            1717 W WOOLBRIGHT RD                                                        BOYNTON BEACH      FL       33426-6319

FLORIDA HEALTH SCIENCES CENTER                                 PO BOX 1289                     ATTN ACCOUNTS PAYABLE                       TAMPA              FL       33601-1289
                                                               902 INSPIRATION AVE SUITE                                                   ALTAMONTE
FLORIDA HOSPITAL TAMPA                                         9100                                                                        SPRINGS            FL       32714
FLORIDA MEDICAL CLINIC EYE CTR        ATTN A/P                 38135 MARKET SQ                                                             ZEPHYRHILLS        FL       33542
FLORIDA MEDICAL CLINIC EYE CTR                                 38135 MARKET SQ                 ATTN A/P                                    ZEPHYRHILLS        FL       33542
FLORIDA RETINA & VITEROUS CENTER      KRAUT ROBERT JAY         4624 HALDER LANE                                                            ORLANDO            FL       32814
                                                               27160 BAY LANDING DRIVE STE
FLORIDA RETINA CENTER                                          100                                                                         BONITA SPRINGS     FL       34135
FLORIDA RETINA CONSULTANT                                      2202 LAKELAND HILLS BLVD                                                    LAKELAND           FL       33805
FLORIDA RETINA INSTITUTE                                       95 COLUMBIA ST                                                              ORLANDO            FL       32806
                                                               280 N SYKES CREEK PKWY STE
FLORIDA RETINA SPECIALISTS                                     B                                                                           MERRITT ISLAND     FL       32953
                                                                                                                                           ROCKVILLE
FLUGMAN MARK S MD PC                                           176 N VILLAGE AVE STE 2A                                                    CENTRE             NY       11570-3800
FLUID FLOW PRODUCTS INC                                        626 JACKSONVILLE RD STE 152                                                 WARMINSTER         PA       18974-4870
FLUID POWER ENGINEERING COMPANY                                                                                                            ELK GROVE
INC                                                            110 GORDON STREET                                                           VILLAGE            IL       60007

FLUID TECHNOLOGY CORPORATION                                   3389 S CLINTON AVE                                                          SOUTH PLAINFIELD   NJ       07080
FLUKE ELECTRONICS CORPORATION                                  7272 COLLECTION CENTER DR                                                   CHICAGO            IL       60693-0072
FLUTED PARTITION                                               850 UNION AVENUE                                                            BRIDGEPORT         CT       06607
FLYING FROG CO                                                 2401 E ADAMS AVE                                                            ORANGE             CA       92867
FLYNN & PHILLIPS LLC                                           PO BOX 7                                                                    ALBANY             GA       31702
FMC DISTRIBUTORS INC                  FMC DISTRIBUTORS, INC.   EL TUQUE INDUSTRIAL PARK        3025 ROAD 591                               PONCE              PR       00728
FOCAL POINTE EYE CARE                                          7227 LIBERTY WAY                                                            WEST CHESTER       OH       45069
                                                               5120 CHARLESTOWN ROAD,
FOCUS EYECARE CENTER, PC                                       SUITE 4                         AMSTUTZ GRANT C OD                          NEW ALBANY         IN       47150
FOCUS EYECARE CTR                     VISION SOURCE DC         1776 G STREET NW                SUITE 104                                   WASHINGTON         DC       20006
FOCUS EYECARE CTR                                              1776 G STREET NW                SUITE 104               VISION SOURCE DC    WASHINGTON         DC       20006
                                                                                                                                           NORTH LITTLE
FOCUS LABORATORIES                                             11205 RICHARDSON DR                                                         ROCK               AR       72113
FOELLER PAUL H                                                 Address Redacted
FOLEY & LARDNER LLP                                            PO BOX 1497                                                                 MADISON            WI       53701-1497
FOLIOFN INVESTMENTS INC                                        PO BOX 10544                                                                MCLEAN             VA       22102-8544
FONA INTERNATIONAL INC                                         1900 AVERILL ROAD                                                           GENEVA             IL       60134
FONG RAYMOND                                                   Address Redacted
FONGER GENE OD                                                 Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 103 of 304
                                                                    Case 1:20-cv-01254-MN
                                                                               Case 20-11177-KBO
                                                                                           DocumentDoc
                                                                                                    5-58
                                                                                                       363Filed
                                                                                                              Filed
                                                                                                                 10/02/20
                                                                                                                    07/20/20
                                                                                                                           Page
                                                                                                                              Page
                                                                                                                                187187
                                                                                                                                    of 432
                                                                                                                                        of 387
                                                                                                                                            PageID #: 3689


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                  CreditorName                           CreditorNoticeName                   Address1                       Address2                 Address3           City       State       Zip        Country
                                                                                   OFFICE OF FINANCIAL              8455 COLESVILLE RD - COLE
FOOD AND DRUG ADMINISTRATION                        EXPORT CERTIFICATE FEES        MANAGEMENT                       14-14202D                                      SILVER SPRING   MD       20993-0002
Food and Drug Administration                                                       10903 New Hampshire Ave                                                         Silver Spring   MD       20993-0002
FOOD AND DRUG ADMINISTRATION                                                       PO BOX 979033                                                                   ST LOUIS        MO       63197-9000
FOOD AND DRUG ADMINISTRATION                                                       PO BOX 979107                                                                   ST LOUIS        MO       63197-9000
FOOS FIRE INC                                                                      12-4 TECHNOLOGY DR.                                                             E SETAUKET      NY       11733

FORBES HOSPITAL                                     FORBES REGIONAL CAMPUS 2570 HAYMAKER ROAD                       PHARMACY                                       MONROEVILLE     PA       15146
FORD EYE CARE CENTER                                                       714 HILL COUNTRY DR                                                                     KERRVILLE       TX       78028
FOREMOST INDUSTRIAL TECHNOLOGIES                                           6518 W PLANK RD                                                                         PEORIA          IL       61604
FORGACS LAWRENCE S                                                         Address Redacted
FORNEFELD MATTHEW M                                 CLARITI INC.           Address Redacted
Forrest Allen Kilzer                                                       Address Redacted
FORREST GENERAL HOSPITAL                            PHARMACY               6051 US HWY 49                                                                          HATTIESBURG     MS       39402
                                                                                                                                                                   FORT
FORT LAUDERDALE RETINA INSTITUTE                                                   1930 NE 47TH ST                  STE 101                                        LAUDERDALE      FL       33308
FORT WAYNE EYE CENTER                               PARENT JOHN REX MD             321 E WAYNE ST                                                                  FORT WAYNE      IN       46802
FORTIER ALEXANDER J                                                                Address Redacted
FORTUNE PERSONNEL CONSULTANTS OF
ATLANTA                                                                            1325 SATELLITE BVLD              STE 106                                        SUWANEE         GA       30024
FORWARD SPACE LLC                                                                  8632 SOLUTION CENTER                                                            CHICAGO         IL       60677-8006

FOSBRE TOWN PLUMBING & HEATING LLC                                                 418 NORTH AVENUE                                                                DUNELLEN        NJ       08812
FOSTER MECHANICAL CORP             ATTN AUDREY NOENNING                            10452 BAUR BLD                                                                  SAINT LOUIS     MO       63132
FOUNDATION OF AMERICAN ACADEMY OF
OPTH.                                                                              655 BEACH STREET                                                                SAN FRANCISCO   CA       94109-1336
FOUNTAIN JAMES MD                                                                  Address Redacted

FOUNTAIN VALLEY REGIONAL HOSP                       AND MEDICAL CENTER             17100 EUCLID AVE                                                                FOUNTAIN VALLEY CA       92708
FOURAKER BRADLEY D                                  BRANDON EYE CLINIC             Address Redacted
FOUST MARK W OD                                                                    Address Redacted
FOX & HOFBAUR MDS                                                                  416 N BEDFORD DR STE 300                                                        BEVERLY HILLS   CA       90210-4309
FOX GLASS COMPANY EAST                                                             45 BLOOMINGDALE RD.                                                             HICKSVILLE      NY       11801
FOX VALLEY OPHTHALMOLOGY                                                           40 W 330 LAFOX ROAD              UNIT A                      ALAN HEFNER MD     SAINT CHARLES   IL       60175
FRAME RONALD D OD                                                                  Address Redacted
                                                    Director General/ Directeur                                                                 92677 Courbevoie
France -National Institute of Industrial Property   general Mr. Pascal Faure       15 rue des Minimes               CS 50001                    Cedex                                                    FRANCE
FRANCESCA GRAHAM                                                                   Address Redacted

Franchise Tax Board                                 Bankruptcy Section, MS A-340   P.O. Box 2952                                                                   Sacramento      CA       95812-2952
FRANCHISE TAX BOARD                                                                PO BOX 942857                                                                   SACRAMENTO      CA       94257-0531
Francia Maria Weston                                                               Address Redacted
Francis Gauci                                                                      Address Redacted
Francis Joseph Taplin                                                              Address Redacted
Francis Martin Beltran                                                             Address Redacted
FRANCIS PETER J MD                                                                 Address Redacted
FRANCISCAN ALLIANCE INC                                                            PO BOX 310                                                                      MISHAWAKA       IN       46546
FRANCISCAN SURGERY CENTER                                                          5255 E. STOP 11 RD, SUITE 100                                                   INDIANAPOLIS    IN       46237
Francisco Alatriste Cuellar                                                        Address Redacted
Francisco Leonel Alvarado                                                          Address Redacted
Franco C Di Giacomo                                                                Address Redacted
FRANCOMANO THOMAS J                                                                Address Redacted
Frank Gerard DeStefano                                                             Address Redacted
FRANK H RANDOLPH                                                                   Address Redacted
Frank J Campeau                                                                    Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                          Page 104 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               188188
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3690


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                CreditorName             CreditorNoticeName                    Address1                            Address2       Address3          City      State       Zip          Country
FRANK LOVATO                                                        Address Redacted
Frank Marcopulos                                                    Address Redacted
Frank Patrick Lafata                                                Address Redacted
FRANK PAUL                                                          Address Redacted
FRANKFORT EYE CENTER PSC            ANSARI IRFAN                    100 DIAGNOSTIC DRIVE                                                     FRANKFORT       KY       40601
Franklin Afrifa                                                     Address Redacted
FRANKLIN MILLER INC                                                 60 OKNER PARKWAY                                                         LIVINGSTON      NJ       07039
FRANKLIN PARK VISION                                                12 E ROWAN AVE                      SUITE 1                              SPOKANE         WA       99207-1232
FRANKLIN SQUARE HOSPITAL CENTR                                      9000 FRANKLIN SQUARE DR             ATTN PHARMACY                        ROSEDALE        MD       21237-3901
FRANKLIN TOWNSHIP                   Phillip Kramer, Mayor           475 DEMOTT LN                                                            SOMERSET        NJ       08873
FRANKLIN TOWNSHIP                                                   475 DEMOTT LN                                                            SOMERSET        NJ       08873
FRANKLIN TOWNSHIP                                                   DEPT. OF WATER UTILITY              40 Churchill Avenue                  SOMERSET        NJ       08873
FRANKLIN TOWNSHIP MUNICIPAL COURT                                   495 DEMOTT LN                                                            LANE SOMERSET   NJ       08873
FRANKLIN TOWNSHIP POLICE
DEPARTMENT                                                          495 DEMOTT LN                                                            SMERSET         NJ       08873

FRANKLIN TOWNSHIP SEWER AUTHORITY   William Galtieri, Chairman      70 COMMERCE DRIVE                                                        SOMERSET        NJ       08873-3470

FRANKLIN TOWNSHIP SEWER AUTHORITY                                   70 COMMERCE DRIVE                                                        SOMERSET        NJ       08873-3470
Franklyn J Matos                                                    Address Redacted
FRASER EYE CARE CENTER                                              33080 UTICA ROAD                                                         FRASER          MI       48026
Fred Anton Black                                                    Address Redacted
Fred L Tippit                                                       Address Redacted
FREDA COLUMBUS                                                      Address Redacted
FREDERICK FERRIS THOMPSON HOS                                       Address Redacted
Frederick I Jones                                                   Address Redacted
Frederick Jones                                                     Address Redacted
Fredrick Schuman                                                    Address Redacted
FREE DAVID R OD                                                     Address Redacted
                                                                    5600 Mariner Street, Building 11,
Freedom Health, Inc.                                                Suite 227                                                                Tampa           FL       33609
FREEDOM VISION LASER CENTER                                         16255 VENTURA BLVD STE 100          STEVE NOVOR MD                       ENCINO          CA       91436-2300
FREEHOLD OPHTHALMOLOGY              GERSHENBAUM ERIC A              509 STILLWELLS CONER ROAD           SUITE E5                             FREEHOLD        NJ       07728
FREEHOLD SURGICAL CENTER                                            500 WEST MAIN STREET                                                     FREEHOLD        NJ       07728
FREEPOINT ENERGY SOLUTIONS LLC                                      3050 Post Oak Boulevard             Suite 1330                           Houston         TX       77056
FREEPOINT ENERGY SOLUTIONS LLC                                      PO BOX 733615                                                            DALLAS          TX       75373
FREILICH BENJAMIN MD                BENJAMIN D FREILICH, MD         Address Redacted
FREILICH DENNIS MD                                                  Address Redacted
Fresenius Kabi                                                      THREE CORPORATE DR                                                       LAKE ZURICH     IL       60047
                                    Anton Gerdenitsch, Director
Fresenius Kabi Austria GMBH         Contract Manufacturing          Hafnerstrasse 36                                                         Graz                     A-8055       Austria
                                    Johann Schlogl and Anton
Fresenius Kabi Austria GMBH         Gerdenitsch                     Hafnerstrasse 36                                                         Graz                     8055         Austria

Fresenius Kabi Austria GMBH         Johann Schlogl, Plant Manager   Hafnerstrasse 36                                                         Graz                     8055         Austria
                                    Thomas Blume and Anton
Fresenius Kabi Austria GmbH         Gerdenitsch                     Hafnerstrasse 36                                                         Graz                     8055         Austria
                                                                    HAFNERSTRASSE 36 A-8055             ESTERMANNSTRASSE 17, A-
Fresenius Kabi Austria GmbH                                         GRAZ                                4020                                 LINZ                                  AUSTRIA
                                    Anton Gerdenitsch, Director
Fresenius Kabi Product Partnering   Contract Manufacturing          Borkenberg 14                                                            Oberursel                61440        Germany

                                    Attn Anton Gerdenitsch,
Fresenius Kabi Product Partnering   Director, Contract Manufacturing Hafnerstrasse 36                                                        Graz                     8055         Austria




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 105 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    189189
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3691


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                 CreditorName                CreditorNoticeName                       Address1                          Address2       Address3             City       State       Zip          Country

                                        Gerald Hofer, Phd, Sr. Director,
Fresenius Kabi Product Partnering       Contract Manufacturing           Borkenberg 14                                                            Oberursel                    61440        Germany
                                                                         HAFNERSTRASSE 36 A-8055             ESTERMANNSTRASSE 17, A-
Fresenius Kabi Product Partnering                                        GRAZ                                4020                                 LINZ                                      AUSTRIA
                                        Lora Peknik-Greham, Director
Fresenius Kabi USA, LLC                 Product Partnering               Three Corporate Drive                                                    Lake Zurich         IL       60047
                                        Attn Ruth Staubmann Heinz
Fresenius Kabl Austria GmbH             Riesner                          Hafnerstrasse 36 8055                                                    Graz                                      Austria
                                        Anton Gerdenitsch, Director
Fresenius-Kabi Norge A/S                Contract Manufacturing           Svinesundveien 80                                                        Halden                       1753         Norway
                                        Attn Lars Erik Myhre Pal
Fresenius-Kabi Norge A/S                Granholmen                       Hafnerstrasse 36 8055                                                    Graz                                      Austria

Fresenius-Kabi Norge A/S                Sten Strandberg, Plant Manager Svinesundveien 80                                                          Halden                       1753         Norway
                                        Anton Gerdenitsch, Director
Fresenius-Kai Product Partnering        Contract Manufacturing          Hafnerstrasse 36                                                          Graz                         8055         Austria
                                        Gerald Hofer, Director Contract
Fresenius-Kai Product Partnering        Manufacturing                   Else Kronerstrabe 1                                                       Bad Homburg v.d.H            61346        Germany
FREUDENBERG MEDICAL LLC                                                 1110 MARK AVENUE                                                          CARPINTERIA         CA       93013
FREY CHRISTOPHER A OD                   ROBERT H FIER MDPA              Address Redacted
FRIEDBERG EYE ASSOCIATES                FRIEDBERG ANDREA H              661 N. BROAD STREET                                                       WOODBURY            NJ       08096
FRIEDBERG HOWARD                                                        Address Redacted
FRIEDMAN SCOTT M                                                        Address Redacted
FRIEDRICHS FAMILY EYE CENTER                                            1975 VIRGINIA AVENUE                 GARY FRIEDRICHS OD                   MARTENSVILLE        VA       24112
FRIELING JEFFREY                                                        Address Redacted
FRIENDLY EYE MEDICAL GROUP INC                                          5451 LA PALMA AVE STE 44                                                  LA PALMA            CA       90623
                                                                                                                                                  NORTH
FRIENDLY RENTAL CENTER                                                    1709 HIGHWAY 130                                                        BRUNSWICK           NJ       08902
FRIER MICHAEL C OD                      FAMILY VISION CENTER              Address Redacted
FRISCO EYE ASSOCIATES                   MARSH COLY B                      7638 STONEBROOK PARKWAY                                                 FRISCO              TX       75034
                                                                                                                                                  MENOMONEE
FROEDTERT MEM LUTHERAN HOSPITAL                                           N74 W12501 LEATHERWOOD CT STE 110                                       FALLS               WI       53051-4490
FROMER EYE CENTERS                                                        1966 3RD AVE              MARK FROMER MD                                NEW YORK            NY       10029
FROMER MARK DAVID                                                         Address Redacted
FrontBridge Technologies, Inc.                                            PO BOX 840507                                                           DALLAS              TX       75284-0507
FROST & WELCH MDS                       WELCH ROBERT C                    526 H SHOUP AVE W                                                       TWIN FALLS          ID       83301
FRUCHTMAN WILLIAM                                                         Address Redacted

FRUTAROM USA INC                                                          10139 COMMERCE PARK DRIVE                                               CINCINNATI          OH       45246
FRY CHRIS OD                                                              Address Redacted

FT LAUDERDALE EYE INSTITUTE             BURGESS STUART K                  850 S. PINE ISLAND ROAD #A100                                           PLANTATION          FL       33324
FTI Consulting (SC), Inc.                                                 PO BOX 418005                                                           BOSTON              MA       02241-8005
FTI Consulting, Inc.                    Attn Chris Pirrera                227 W. Monroe Street, Suite 900                                         Chicago             IL       60606
FUCHS WAYNE S                                                             Address Redacted
Fujiko Takayoshi                                                          Address Redacted
FUJIMOTO GARY R MD                                                        Address Redacted
Fulcrum Operating Company, LLC, Asset
Manager                                 Attention Mr. Peter J. Broccolo   8725 W. Higgins Rd., Ste. 805                                           Chicago             IL       60631
Fulcrum Operating Company, LLC, Asset
Manager                                 Mr. Peter J. Broccolo             8725 W. Higgins Rd., Ste. 805                                           Chicago             IL       60631
FULDAUER SCOTT D OD                                                       Address Redacted
FUNG BARRY MD                                                             Address Redacted
FURNARI GERALD D                                                          Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 106 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              190190
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3692


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



               CreditorName             CreditorNoticeName                     Address1                             Address2      Address3          City    State       Zip       Country
FURTHER                                                             PO BOX 64193                                                             ST PAUL       MN       55164-0193
FUTURECORP CONSULTING INC                                           5939 CANDLEBROOK CT                                                      MISSISSAUGA   ON       L5V 2V5    Canada
FYFFE DEBORAH                                                       Address Redacted
FYLLIS WARD                                                         Address Redacted
G&F MANUFACTURING CO INC                                            5555 W 109TH STREET                                                      OAK LAWN      IL       60453
G&K-VIJUK INTERN CORP                                               715 CHURCH ROAD                                                          ELMHURST      IL       60126
G2 Telecom, Inc.                                                    250 OLMSTED BLVD STE C                                                   PINEHURST     NC       28374
                                   Andrew John Entwistle, Andrew
                                   Mitchell Sher, Arthur Vincent
Gabelli & Company, Inc             Nealon, et al                    Entwistle & Cappucci                299 Park Ave 20th floor              New York      NY       10171
                                   ATTN Andrew John Entwistle,
Gabelli & Company, Inc             Andrew Mitchell Sher, et al      Entwistle & Cappucci                299 Park Ave 20th floor              New York      NY       10171
                                   Abraham Alexander, Avi
                                   Josefson, John James Rizio-
                                   Hamilton, Kate Whitman Aufses,   Bernstein Litowitz Berger &
Gabelli Funds, LLC                 Kurt Michael Hunciker            Grossmann                           1251 6th Ave                         New York      NY       10020
                                   Andrew John Entwistle, Andrew
                                   Mitchell Sher, Arthur Vincent
Gabelli Funds, LLC                 Nealon, et al                    Entwistle & Cappucci                299 Park Ave 20th floor              New York      NY       10171
Gabriel J Curry                                                     Address Redacted
                                   GA CARESOURCE CMO                BANK OF AMERICA LOCKBOX
GA-CARESOURCE CMO REBATE           REBATE                           SERV-741426                         PO BOX 741426                        ATLANTA       GA       30374-1426
GADDIE EYE CENTER-LOUISVILLE                                        7635 SHELBYVILLE ROAD                                                    LOUISVILLE    KY       40222
GADSDEN EYE ASSOCIATES PC                                           PO BOX 8567                                                              GADSDEN       AL       35902
GAFFANEY THOMAS DDS                                                 Address Redacted
GAFFKA JOHN ANDREW                                                  Address Redacted
Gagandeep Singh                                                     Address Redacted
GAHN MATTHEW A. OD                                                  Address Redacted
Gaige M Mileham                                                     Address Redacted
GAIL KAPICA                                                         Address Redacted
GAIL WABEKE                                                         Address Redacted
GAILEY EYE CLINIC                                                   1008 N MAIN ST                                                           BLOOMINGTON   IL       61702
GAILEY EYE SURGERY - DECATUR LLC                                    646 W. PERSHING ROAD                                                     DECATUR       IL       62526
GAILMARD EYE CENTER                                                 630 RIDGE ROAD                                                           MUNSTER       IN       46321
                                                                    NORTH FL REGINAL DOCTORS
GAINESVILLE EYE PHYSICIANS         CATLIN JEFFREY R                 PARK                                6717 NW 11TH PL STE A                GAINESVILLE   FL       32605
GAINESVILLE OPHTHALMOLOGY          MCDONALD LAUREN M                7109 NW 11TH PLACE                  SUITE C                              GAINESVILLE   FL       32605
Galana Jones                                                        Address Redacted
GALANG-QAHWASH MARIA MD                                             Address Redacted
                                   ATTN DIRECTOR OF
                                   PHARMACY, NORTHSIDE                                                                                       SAINT
GALENCARE INC                      HOSPITAL                         6000 49TH ST N                                                           PETERSBURG    FL       33709-2114
GALIB SAMUEL H MD                  PAOLI EYE INSTITUTE              Address Redacted
Galina Maktaz                                                       Address Redacted
GALLARDO & LAMAS PARTNERSHIP       WILLIAM P LAMAS DMD              2020 SW 27 AVE                      SUITE 304                            MIAMI         FL       33145
GALLARDO, JOHN PAUL DDS                                             Address Redacted
GALLERANI RICHARD W OD                                              Address Redacted
GALLO JENNIFER L                                                    Address Redacted
GALLOWAY REGIONAL EYE CENTER PA                                     P O BOX 49847                                                            GREENWOOD     SC       29649
GALST JAY MD                                                        Address Redacted
Gama Realty Holdings, LLC.         Attn Michael Anzalone            243 Dixon Avenue                                                         Amityville    NY       11701
GAMBLIN STEVEN OD                                                   Address Redacted
GAMMON J ALLEN MD MPH                                               Address Redacted
Gang Grace Wang                                                     Address Redacted
GANIBAN GARY J                                                      Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 107 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           191191
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3693


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



             CreditorName                            CreditorNoticeName                  Address1                           Address2    Address3               City         State       Zip      Country
GANTI SHASHI D                                                                Address Redacted
GARCIA CHARLES MD PA                                                          Address Redacted
GARCIA MD EDDIE M                                                             Address Redacted
GARDEN CITY OPTOMETRISTS PA                     HOCH ROBERT LYNN              707 EAST KANSAS PLAZA                                                     GARDEN CITY         KS      67846
GARDEN CITY SURGICENTER                                                       400 ENDO BOULEVARD                                                        GARDEN CITY         NY      11530
GARDEN CITY VISION SOURCE                       MATTHEW JOHANNES OD           410 CAMPUS DR                                                             GARDEN CITY         KS      67846
GARDEN ISLAND EYE CARE                                                        4414 KUKUI GROVE ST #101           DERELYNE GANDIA OD                     LIHUE               HI      96766
GARDEN STATE EYE CENTER                         ROTHKOPF MOSHE M              1195 HIGHWAY 70                                                           LAKEWOOD            NJ      08701

GARDEN STATE RETINA ASSOCIATES LLC                                            555 SHREWSBURY AVENUE                                                     SHREWSBURY          NJ      07702
GAREGIN MIKAELIAN                                                             Address Redacted
Gargi Patel                                                                   Address Redacted
GARHOFER NEAL OD                                                              Address Redacted
GAROON IRA                                                                    Address Redacted
GARRATON MANUEL JR                                                            Address Redacted
Garrett M Finch                                                               Address Redacted
GARRISON INVESTMENT GROUP LP
Gartner, Inc.                                                                 PO BOX 911319                                                             DALLAS              TX      75391-1319
GARVEY CORPORATION                                                            208 S. ROUTE 73                                                           BLUE ANCHOR         NJ      08037
Gary A. Eck                                                                   Address Redacted
Gary C. Stamatkin                                                             Address Redacted
Gary Carr, individually as next friend and on
behalf of all wrongful death beneficiaries of
Luther Greer, deceased                          Greer, Russell & Dent, PLLC   Address Redacted
Gary Carr, individually as next friend and on
behalf of all wrongful death beneficiaries of
Luther Greer, deceased                          Simoes Law Group              Address Redacted
Gary Darnell Scott Sr.                                                        Address Redacted
Gary Edward Giarraputo                                                        Address Redacted
GARY GRANZOW                                                                  Address Redacted
GARY HAVRANEK                                                                 Address Redacted
Gary J. DeRusso                                                               Address Redacted
Gary L. Herner                                                                Address Redacted
Gary Lee Dunham                                                               Address Redacted
Gary Scott Stevens                                                            Address Redacted
GARY W KIGER                                                                  Address Redacted
GARZA MICHELLE L                                                              Address Redacted
GASTON EYE ASSOCIATES                                                         2325 ABERDEEN BLVD STE A                                                  GASTONIA            NC      28054-0614
                                                                                                                                                        GREENWOOD
Gate Software LLC                                                             8400 E PRENTICE AVE                SUITE 1500                             VILLAGE             CO      80111
Gate Software, LLC                              Attn Monica Otero             8400 E Prentice Ave, Suite 1500                                           Greenwood Village   CO      80111
                                                THERAPEUTIC
GATES LARRY OD                                  OPTOMETRIST                   Address Redacted
Gather B Warnsley Jr                                                          Address Redacted
GATSON KENNETH OD                                                             Address Redacted
                                                                              115 WEST CENTURY ROAD,
GATTEFOSSE CORPORATION                                                        PLAZA 1                                                                   PARAMUS             NJ      07652
Gaurang Jotwani                                                               Address Redacted
Gaurav Kumar Sirohia                                                          Address Redacted
GAURAV KUMAR SIROHIA                                                          7740 MCCALLUM BLVD                 APT 317                                DALLAS              TX      07522
GAYLE ROUKOWSKI                                                               Address Redacted
GAYLENE GARBIZO                                                               Address Redacted
GAYLORD W CLARK                                                               Address Redacted
GBS LTD                                                                       321 SNYDER AVE                                                            BERKELEY HTS        NJ      07922-1520




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 108 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        192192
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3694


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                     CreditorNoticeName                   Address1                             Address2            Address3           City           State       Zip         Country
                                                                            1805 OAKRIDGE CIRCLE SUITE
GDL INTERNATIONAL                            MARCY ENNEKING                 101                                                                            ST JOSEPH             MO       64506
                                                                            13256 COLLECTION CENTER
GE ANALYTICAL INSTRUMENTS                                                   DRIVE                                                                          CHICAGO               IL       60693
GE HEALTHCARE ACCOUNTS PAYABLE                                              PB 4220 NYDALEN OSLO                C/O PF 30/7 BID 350010   1440              BUDAPEST                                    Hungary
GE Healthcare AS                             Attn Christopher S. Jakobsen   500 W MONROE 11TH FLOOR                                                        CHICAGO               IL       60661
GE Healthcare AS, a division of General
Electric Company                                                            500 W MONROE 11TH FLOOR                                                        CHICAGO               IL       60661
GE Sensing, Inc.                                                            1100 TECHNOLOGY DR.                                                            BILLERICA             MA       01821-4111
Geetha Reddy Kicchaiahgari                                                  Address Redacted
                                             PHARMACY DEPARTMENT 42-
GEISINGER MEDICAL CENTER                     01                      100 N ACADEMY AVENUE                                                                  DANVILLE              PA       17822
GEISS MICHAEL JOSEPH III                                             Address Redacted
GEISS, DESTIN & DUNN ,INC.                   TERESA GEISS            725 HIGHWAY 74 SOUTH                                                                  PEACHTREE CITY        GA       30269
                                             C/O CUSHMAN & WAKEFIELD
Gej Tarrytown, LLC                           INC                     PO BOX 8500-1006                                                                      PHILADELPHIA          PA       19178-1006
GEM JANITORIAL SUPPLY CO INC                                         60 BROWN AVE                                                                          SPRINGFIELD           NJ       07081
Gena Lisa Emile                                                      Address Redacted

Genentech, Inc., a Member of the Roche Group                                1 DNA Way Mailstop 258A                                                        South San Francisco   CA       94080
GENERAL LABORATORY PRODUCTS INC                                             2102 E WOLF STREET                                                             YORKVILLE             IL       60560
GENERAL MECHANICAL                                                          18 CONGRESS CIRCLE WEST                                                        ROSELLE               IL       60172
General Mechanical                                                          234 JAMES ST                                                                   BENSENVILLE           IL       60106
GENERAL OPTICAL BURTON                                                      1235 S CENTER RD                    STE 16                                     BURTON                MI       48509-1700
GeneraMedix Inc.                                                            150 ALLEN ROAD                                                                 LIBERTY CORNER        NJ       07938
Generic Partners Pty Ltd                                                    SHIVANJALI NAIKNIMBALKAR            LEVEL 1, 313             BURWOOD ROAD      MELBOURNE                      VIC 3122   AUSTRALIA
Generic Pharmaceuticals Pricing Antitrust
Litigation                                   Dianne M. Nast, Esq.           NastLaw LLC                         1101 Market Street       Suite 2801        Philadelphia          PA       19107
Generic Pharmaceuticals Pricing Antitrust
Litigation                                   Roberta Liebenberg, Esq.       Fine, Kaplan, and Black R.P.C.      One South Broad Street   23rd Floor        Philadelphia          PA       19107
Generic Pharmaceuticals Pricing Antitrust                                   Connecticut Attorney Generals
Litigation                                   W. Joseph Nielsen, Esq.        Office                              55 Elm St                                  Hartford              CT       06106
GeneriSys Group                                                             672 Brookside Lane                                                             Mendota Heights       MN       55118
GENESEE VALLEY EYECARE                                                      919 WESTFALL RD                                                                ROCHESTER             NY       14618
GENESEO FAMILY EYE CARE LLC                                                 4384 LAKEVILLE RD                                                              GENESEO               NY       14454
                                                                                                                                                           PLYMOUTH
Genesis Engineering, Inc.                                                   1850 N GRAVERS ROAD                 SUITE 300                                  MEETING               PA       19462
Genesis Louise Carson                                                       Address Redacted
GENESIS PACKAGING TECHNOLOGIES                                              435 CREAMERY WAY STE 100                                                       EXTON                 PA       19341
GENETCO INC                                                                 711 UNION PARKWAY                                                              RONKONKOMA            NY       11779
GENEVA EYE CLINIC                            KING KEVIN M                   1000 RANDALL ROAD                   SUITE 100                                  GENEVA                IL       60134
GENEVA GENERAL HOSPITAL                      PHARMACY DEPT.                 198 NORTH STREET                                                               GENEVA                NY       14456
GENEVA LABORATORIES INC                                                     1001 PROCTOR DRIVE                                                             ELKHORN               WI       53121
GENIS ILONA                                                                 Address Redacted
Genix Therapeutics Group, LLC Par
Pharmaceutical Companies, Inc.                                              505 NORTH WOLF ROAD                                                            WHEELING              IL       60090
Genix Therapeutics, LLC                                                     505 NORTH WOLF ROAD                                                            WHEELING              IL       60090
                                                                                                                MARK MOODLEY/MADRE                         MIDRAND,                                    CENTRAL
Genop Healthcare Proprietary Limited                                        PO BOX 3911 HALFWAY HOUSE           VAN DALEN                                  GAUTENG                        1685         AFRICAN
GENSTLER DARRELL E                           GENSTLER EYE CENTER            Address Redacted
GENSTLER EYE CENTER                          GENSTLER ARLA J                3630 SW FAIRLAWN ROAD                                                          TOPEKA                KS       66614
Gentec S.A.                                                                 C/ TARRAGONA, 161                                                              BARCELONA                      8014         SPAIN
GENZUM LIFE SCIENCES LLC                                                    1100 GLENDON AVE                    8TH FLOOR STE 850                          LOS ANGELES           CA       90024
Geo A Rawls                                                                 Address Redacted
Geoff M Chappelle                                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 109 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    193193
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3695


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



               CreditorName                   CreditorNoticeName                     Address1                            Address2           Address3            City   State       Zip         Country
George Bovel Watt                                                         Address Redacted
George Cappadona                                                          Address Redacted
George Serrano                                                            Address Redacted
                                                                          2150 PENNSYLVANIA AVE NW
GEORGE WASHINGTON UNIVERSITY                                              STE G201                            DEPT OF OPHTHALMOLOGY                    WASHINGTON      DC      20037-3201
GEORGE WASHINGTON UNIVERSITY                                                                                  DISTRICT HOSPITAL
HOSPITAL                                                                  900 23RD ST NW RM B 1018            PARTNERSHIP                              WASHINGTON      DC      20037
Georgeson Inc.                                                            36758 TREASURY CENTER                                                        CHICAGO         IL      60694-6700
GEORGIA CENTER FOR SIGHT                                                  651 S MILLEDGE AVE                  JING DONG MD                             ATHENS          GA      30605
GEORGIA DEPARTMENT OF COMMUNITY
HEALTH                                    MCO DRUG REBATES                PO BOX 741426                                                                ATLANTA         GA      30374-1426
GEORGIA DEPARTMENT OF COMMUNITY
HEALTH                                                                    PO BOX 198194                                                                ATLANTA         GA      30384-8194
                                          CENTRALIZED TAXPAYER
GEORGIA DEPARTMENT OF REVENUE             ACCOUNTING                      P.O. BOX 105499                                                              ATLANTA         GA      30348-5499
Georgia Dept of Revenue                                                   1800 Century Blvd NE                                                         Atlanta         GA      30345
GEORGIA EYE CENTER                                                        4135 LAVISTA RD STE 100                                                      TUCKER          GA      30084-5325
GEORGIA EYE INSTITUTE OF THE
SOUTHEAST                                 REEVES JOSEPH L III             2 JACKSON BLVD                                                               SAVANNAH        GA      31405
GEORGIA EYE INSTITUTE SURGERY                                                                                 3RD FLOOR ATTN DR
CENTER LLC                                                                4720 WATERS AVE                     WILLIAM DEGENHART                        SAVANNAH        GA      31404
GEORGIA EYE INSTITUTE SURGERY
CENTER LLC                                                                4720 WATERS AVE                                                              SAVANNAH        GA      31404
GEORGIA EYE PARTNERS                      GABIANELLI EUGENE B             550 PEACHTREE STREET NE             SUITE 1500                               ATLANTA         GA      30308
                                                                                                              CHOPRA BENEDICT STOLEY
GEORGIA EYE SPECIALISTS                                                   653 CHEROKEE ST NE                  MDS                                      MARIETTA        GA      30060-8911
                                                                          150 INTERSTATE SOUTH DR
GEORGIA MOUNTAIN OPHTHALMOLOGY            CAMP MATTHEW WILSON             SUITE 200                                                                    JASPER          GA      30143
GEORGIA OPHTHALMOLOGISTS                                                  PO BOX 2898                                                                  COVINGTON       GA      30014

GEORGIA RETINA PC                                                         833 CAMPBELL HILL ST STE 300                                                 MARIETTA        GA      30060

GEORGIA RETINA SURGERY CENTER LLC                                         1100 JOHNSON FERRY RD NE            BLDG 1 STE 140           NATALIE EADS    ATLANTA         GA      30342
Georgia Secretary of State                                                2 MLK, JR Drive, Suite 313          Floyd West Tower                         Atlanta         GA      30334-1530
Gerad Kincaid Barnes                                                      Address Redacted
GERALDINE STORMSHAK                                                       Address Redacted
GERARD PACKING & BELTING CORP                                             24 MIDLAND AVE                                                               HICKSVILLE      NY      11801
Gerardo Espinal                                                           Address Redacted
GERBER ARTHUR H                                                           Address Redacted
GERHART SCALE CORP                                                        754 ROBLE RD STE 140                ATTN A/R                                 ALLENTOWN       PA      18109
GeriMed                                   Attn Devon McCullough           9707 Shelbyville Road                                                        Louisville      KY      40223
GERIMED INC                               ATTN REBATE DIVISION            9707 SHELBYVILLE RD                                                          LOUISVILLE      KY      40223
GeriMed Pharmaceutical Supply Agreement   ATTN REBATE DIVISION            9707 SHELBYVILLE RD                                                          LOUISVILLE      KY      40223
GeriMed, Inc.                             Attn Devon McCullough           9707 Shelbyville Road                                                        Louisville      KY      40223
                                          Attn Susan Rhodus, R.Ph., CGP
                                          Vice President, Contract
GeriMed, Inc.                             Administration                  9707 Shelbyville Road                                                        Louisville      KY      40223
                                          Attn Susan Rhodus, VP of
GeriMed, Inc.                             Contract Admin                  9707 Shelbyville Road                                                        Louisville      KY      40223
                                          Susan Rhodus, VP of Contract
GeriMed, Inc.                             Admin                           9707 Shelbyville Road                                                        Louisville      KY      40223
                                          President / President Ms.
German Patent and Trade Mark Office       Cornelia Rudloff-Schaeffer      Zweibruckenstrasse 12                                                        Munich                  80331        Germany
                                                                          20680 SENECA MEADOWS
GERMANTOWN RETINA                                                         PARKWAY                             SUITE 211                                GERMANTOWN      MD      20876



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 110 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          194194
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3696


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



                CreditorName        CreditorNoticeName                    Address1                           Address2     Address3            City      State       Zip         Country
Germer International, LLC                                      690 WILLOWBEND DR                                                       BLUE BELL       PA       19422-4209
GERSON LEHRMAN GROUP                                           60 EAST 42ND STREET                3RD FLOOR                            NEW YORK        NY       10165
GERSTEL                                                        701 DIGITAL DR STE J                                                    LINTHICUM       MD       21090
GERTRUDE STANLEY                                               Address Redacted

GESSLER CLINIC PA                                              635 1ST ST NORTH                   ATTN ACCOUNTS PAYABLE                WINTER HAVEN    FL       33881

GETINGE LA CALHENE                                             1 RUE DU COMTE DE DONEGAL                                               VENDOME CEDEX            41102        France
Getinge USA Sales, LLC                                         45 BARBOUR POND DRIVE                                                   WAYNE           NJ       07470
GFAB PCC                                                       144 RIDGE ST                                                            GLENS FALLS     NY       12801
Gg Xuan Koh                                                    Address Redacted
Giant Eagle                                                    101 KAPPA DR                                                            PITTSBURGH      PA       15238-2809
Giant Eagle Store                                              101 KAPPA DR                                                            PITTSBURGH      PA       15238-2809
GIANT EAGLE STORE INC                                          101 KAPPA DR                                                            PITTSBURGH      PA       15238-2809
Giant Eagle Store, Inc.        Erin Hart                       101 Kappa Drive, RIDC Par                                               Pittsburgh      PA       15238
Giant Eagle Store, Inc.        Greg Carlson                    101 Kappa Drive, RIDC Par                                               Pittsburgh      PA       15238
Giant Eagle Store, Inc.                                        101 Kappa Drive, RIDC Par                                               Pittsburgh      PA       15238
Giant Eagle, Inc.                                              101 Kappa Drive                                                         Pittsburgh      PA       15238
Gibraltar                                                      122 FAIRFIELD RD                                                        FAIRFEILD       NJ       07004-2405
Gibraltar Laboratories Inc.                                    122 Fairfield Rd                                                        Fairfield       NJ       07004-2405
                               Attn Chuck Weibel, Regulatory
Gibraltar Laboratories, Inc    Affairs Manager                 122 Fairfield Rd                                                        Fairfield       NJ       07004
                               Attn Daniel Prince, PhD,
Gibraltar Laboratories, Inc    President                       122 Fairfield Rd.                                                       Fairfield       NJ       07004
                               Chuck Weibel, Regulatory
Gibraltar Laboratories, Inc.   Affairs Manager                 122 Fairfield Rd.                                                       Fairfield       NJ       07004-2405
Gibraltar Laboratories, Inc.   Daniel Prince, President        122 Fairfield Rd.                                                       Fairfield       NJ       07004-2405
Gibraltar Laboratories, Inc.                                   122 FAIRFIELD RD                                                        FAIRFEILD       NJ       07004-2405
Gibraltar Laboratories, Inc.                                   16 Montesano Road                                                       Fairfield       NJ       7004--2405
Gibraltar Labs                                                 122 FAIRFIELD RD                                                        FAIRFEILD       NJ       07004-2405
Gibraltar Labs Inc.                                            122 FAIRFIELD RD                                                        FAIRFEILD       NJ       07004-2405
Gibraltor Laboratories, Inc.   Daniel Prince, PhD, President   122 Fairfield Rd                                                        Fairfield       NJ       07004
Gibraltor Laboratories, Inc.                                   16 Montesano Road                                                       Fairfield       NJ       07004-2405
GIBSON DUNN & CRUTCHER LLP                                     PO BOX 840723                                                           LOS ANGELES     CA       90084-0723
GIESLER GARY OD                WASHINGTON EYE CENTER           Address Redacted
Gigie Gatdula Mutya                                            Address Redacted
                                                               PEPSI INDUSTRIAL PARK LOTE 1
Gil Pharmaceutical Corp.                                       Y2                                                                      TOA BAJA        PR       00949
                                                               PEPSI INDUSTRIAL PARK LOTE 1
Gil Pharmaceuticals                                            Y2                                                                      TOA BAJA        PR       00949
GILES SCIENTIFIC INC                                           PO BOX 4306                                                             SANTA BARBARA   CA       93140
GILES TRACY K OD               GILES EYE CARE                  Address Redacted
GILL PODIATRY SUPPLY CO                                        22400 ASCOA COURT                                                       STRONGSVILLE    OH       44149
GILLETT RICHARD                                                Address Redacted
GILLETTE CHILDRENS SPECIALTY
HEALTHCARE                                                     200 E. UNIVERSITY AVENUE                                                SAINT PAUL      MN       55101

GILLIS W LONG                  HANSENS DISEASE CENTER          Address Redacted
GILWIT PAUL H                                                  Address Redacted
Ginraltar                                                      122 FAIRFIELD RD                                                        FAIRFEILD       NJ       07004-2405
GIOVANETTI MICHAEL L                                           Address Redacted
GIRA JOSEPH MD                                                 Address Redacted
GIRTON MANUFACTURING CO INC                                    BOX 900                            160 WEST MAIN STREET                 MILLVILLE       PA       17846
GISE ROBERT LOWELL                                             Address Redacted
Gita Patel                                                     Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                        Page 111 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             195195
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3697


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



            CreditorName                CreditorNoticeName             Address1                        Address2                    Address3           City      State       Zip          Country
GITTER AND COHEN LLC                                          4224 HOUMA BLVD STE 160          DBA RETINA ASSOCIATES                            METAIRIE       LA       70006
                                    BASKING RIDGE EYE CARE
GIUSEFFI VINCENT J III              CENTER                    Address Redacted
GIVAUDAN FLAVORS CORP                                         1199 EDISON DRIVE                                                                 CINCINNATI     OH       45216
GJ BUILDERS HARDWARE                                          1500 E. ELDORADO ST.                                                              DECATUR        IL       62521
                                                              2061 PALM BAY RD N.E. SUITE
GLAD EYECARE AND SURGERY CENTER     GLADNICK MARSHALL I       101                              SUITE 100                                        PALM BAY       FL       32905
GLADSDEN ROBERT E                                             Address Redacted
Gladys Villegas                                               Address Redacted
GLAHN RAYMOND P                                               Address Redacted
GLANCY KEVIN LEE OD                 LENSCRAFTERS              Address Redacted

                                                              6-3-865/1/2 FLAT NO 201                                                           HYDERABAD,
GLAND PHARMA LIMITED                                          GREENLAND APT                    AMEERPET, HYDERBAD                               ANDHRA PRADESH          500 016      India
GLASS LEWIS & CO LLC                                          255 CALIFORNIA STREET            SUITE 1100                                       SAN FRANCISCO  CA       94111
                                                                                                                                                YORKTOWN
GLASSMAN MORRIS IRA                                           1940 COMMERCE ST                                                                  HEIGHTS        NY       10598
                                    RETINA & MACULA
GLATMAN JOSH MD                     CONSULTANTS, PC           Address Redacted
GLAUCOMA & LASER CENTER             KERNER DAWNIELLE J        160 KINGSLEY LANE           SUITE 300                                             NORFOLK        VA       23505
                                                              10740 N CENTRAL EXPSWY, STE
GLAUCOMA ASSOC OF TEXAS             GROVER DAVINDER S         300                                                                               DALLAS         TX       75231
GLAUCOMA CENTER OF MICHIGAN         SIEGEL LES I              29201 TELEGRAPH RD STE 301                                                        SOUTHFIELD     MI       48034
GLAUCOMA CONSULTANT NW AT THE
POLYCLINIC                          JAMIL ANNISA L            1145 BROADWAY                    SECOND FLOOR                                     SEATTLE        WA       98122
GLAUCOMA CONSULTANTS OF ST. LOUIS                             224 SOUTH WOODS MILL ROAD        STE # 700 S                                      CHESTERFIELD   MO       63017
GLAUKOS CORPORATION                                           229 AVENIDA FABRICANTE                                                            SAN CLEMENTE   CA       92672
GLAVIN MICHAEL J                                              Address Redacted
                                    GSK US
GLAXOSMITHKLINE LLC                 PROCESSING/GENPACT AP     PO BOX 110383                                                                     DURHAM         NC       27709
GLAXOSMITHKLINE LLC                                           1250 S COLLEGEVILLE RD                                                            COLLEGEVILLE   PA       19426
GLAXOSMITHKLINE LLC                                           PO BOX 826901                                                                     PHILADELPHIA   PA       19182-6901
Glen Allen Wall                                               Address Redacted
GLENBROOK EYE ASSOCIATES                                      2440 RAVINE WAY                  SUITE 500 - 600                DRS ROSEN,COLIS   GLENVIEW       IL       60025
Glenda Golubow                                                Address Redacted
                                                                                               ATTN IN-PATIENT
GLENDALE ADVENTIST MEDICAL CTR                                1509 WILSON TER                  PHARMACY                                         GLENDALE       CA       91206-4007

GLENDALE EYE MEDICAL GROUP                                    500 N CENTRAL AVENUE STE 400                                                      GLENDALE       CA       91203
GLENDALE EYE SURGICAL CENTER LP                               1809 VERDUGO BLVD            SUITE 140                                            GLENDALE       CA       91208

GLENDALE MEMORIAL HOSPITAL                                    3033 NORTH 3RD AVENUE            ATTN ACCOUNTS PAYABLE                            PHOENIX        AZ       85013

                                    DANIEL MATEO, AMY
GLENMARK GENERICS, INC., USA        MCVEIGH, AND JULIA LOPEZ REED SMITH, LLP                   506 CARNEGIE CTR STE 300                         PRINCETON      NJ       08540-6243
                                    James C. Percy and Kevin O.
GLENMARK GENERICS, INC., USA        Ainsworth                   JONES WALKER, LLP              Four United Plaza, 5th Floor                     Baton Rouge    LA       70809
GLENMARK GENERICS, INC., USA        Michael R.D. Adams          DECUIR, CLARK & ADAMS, LLP     732 North Boulevard                              Baton Rouge    LA       70802
Glenmark Pharmaceuticals Inc.                                   750 CORPORATE DRIVE                                                             MAHWAH         NJ       07430
Glenn Novick                                                    Address Redacted
GLENS FALLS HOSPITAL INC                                        100 PARK STREET                C/O PHARMACY                                     GLENS FALLS    NY       12801
GLENVILLE EYE SURGERY CENTER                                    4720 WATERS AVE                                                                 SAVANNAH       GA       31404
GLICKMAN GARY M                     DIABETIC EYE CENTER         Address Redacted
Glint, Inc.                         Attn Collections            1000 W. Maude Ave.                                                              Sunnyvale      CA       94085
Glint, Inc.                                                     1000 W MAUDE AVE                                                                SUNNYVALE      CA       94085



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 112 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      196196
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3698


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



               CreditorName                    CreditorNoticeName                       Address1                        Address2   Address3                City      State      Zip         Country
GLOBAL LEGAL DISCOVERY OF CHICAGO                                          208 SOUTH JEFFERSON STREET
LLC                                                                        SUITE 201                                                               CHICAGO          IL       60061
GLOBAL PHARMACEUTICAL WHOLESALE                                            23456 KEAN ST                                                           DEARBORN         MI       48124
Global TPA, LLC                                                            220 Virginia Avenue                                                     Indianapolis     IN       46204
                                                                                                                                                   NORTH
GLOBE PHARMA                                                               P.O. BOX 7307                                                           BRUNSWICK        NJ       89027307
Gloria Alcerro                                                             Address Redacted
Gloria Amparo Zuniga                                                       Address Redacted
Gloria Cruz                                                                Address Redacted
Gloria E Redden                                                            Address Redacted
Glorive Almonte Brito                                                      Address Redacted
Glycemion, Inc.                                                            2201 WAUKEGAN ROAD                                                      BANNOCKBURN      IL       60045
                                                                           10 Mountainview Road South Suite
Glycobiosciences Inc.                                                      207                                                                     Georgetown       ON       L7G 4J9    Canada
GMP LABELING INC                                                           6806 FALLSBROOK CT SUITE 2                                              GRANITE BAY      CA       95746
GMP PUBLICATIONS INC                                                       PO BOX 335                                                              MEDFORD          NJ       08055
GMP SYSTEMS                                                                14 MADISON RD                      UNIT F                               FAIRFIELD        NJ       07004
                                                                           1391 NW ST LUCIE WEST
GMPTRAINING.COM INC                                                        BOULEVARD                          BOX 253                              PORT ST LUCIE    FL       34986
GOINS MICHAEL OD                                                           Address Redacted
GOLD EYE CLINIC                           GOLD DANIEL M                    501 EAST KOLSTAD STREET                                                 PALESTINE        TX       75801
GOLD JEFFREY DANIEL                                                        Address Redacted
GOLD SAMUEL C                                                              Address Redacted
GOLDBERG JULIAN R MD                                                       Address Redacted
GOLDBERG LAWRENCE R                                                        Address Redacted
GOLDEN DENNIS OD                                                           Address Redacted
GOLDEN EYES INTERNATIONAL                                                  801 W SANTA INEZ AVE                                                    HILLSBOROUGH     CA       94010
Golden State Medical Supply               Attn Benjamin Hall, President    5187 Camino Ruiz                                                        Camarillo        CA       93012

                                          Attn Sonia De La Rosa,
Golden State Medical Supply (GSMS), Inc   Director, Business Development   5187 Camino Ruiz                                                        Camarillo        CA       93012
Golden State Medical Supply, Inc          Attn Benjamin Hall, CEO          5187 Camino Ruiz                                                        Camarillo        CA       93012
Golden State Medical Supply, Inc          Attn Benjamin Hall, President    5187 Camino Ruiz                                                        Camarillo        CA       93012
Golden State Medical Supply, Inc          Attn Mr. Benjamin Hall, CEO      5187 Camino Ruiz                                                        Camarillo        CA       93012

                                          Attn Sandra De La Rosa,
Golden State Medical Supply, Inc.         Director, Business Development 5187 Camino Ruiz                                                          Camarillo        CA       93012

                                          Attn Sonia De La Rosa,
Golden State Medical Supply, Inc.         Director, Business Development 5187 Camino Ruiz                                                          Camarillo        CA       93012
GOLDEN STATE MEDICAL SUPPLY, INC.                                        5187 CAMINO RUIZ                                                          CAMARILLO        CA       93012
GOLDFARB MARK STEWART                                                    Address Redacted
GOLDIE KASZUB                                                            Address Redacted
GOLDMAN EDWARD J                                                         Address Redacted
GOLDMAN SACHS BANK USA
                                          ZWERLING CHARLES
GOLDSBORO EYE CLINIC LTD                  SAMUEL                           2709 MEDICAL OFFICE PLACE                                               GOLDSBORO        NC       27530
GOLDSTEIN JEFFREY S                                                        Address Redacted
GOLUB CORPORATION                                                          PO BOX 1074                                                             SCHENECTADY      NY       12301
Gonzalo Valladares                                                         Address Redacted
GOOD OPTICAL SERVICES                                                      4 Rocklea Drive, Suite 2a                                               Port Melbourne   Vic      3207       Australia

                                          ATTN INPATIENT PHARMACY
GOOD SAMARITAN HOSPITAL                   DEPT (4TH FLOOR)        375 DIXMYTH AVENUE                                                               CINCINNATI       OH       45220




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 113 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              197197
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3699


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                 CreditorName       CreditorNoticeName                      Address1                           Address2             Address3             City    State       Zip         Country
                                DEPARTMENT OF
GOOD SAMARITAN HOSPITAL         PHARMACY                         3815 HIGHLAND AVENUE                                                          DOWNERS GROVE IL          60515

GOOD SAMARITAN HOSPITAL         DEPT OF PHARM SERVICES           2222 PHILADELPHIA DR                                                          DAYTON           OH       45406
GOOD SAMARITAN HOSPITAL                                          3600 NW SAMARITAN DRIVE                                                       CORVALLIS        OR       97330
GOOD SAMARITAN HOSPITAL                                          4TH & WALNUT STS                                                              LEBANON          PA       17042
GOODEN JOSHUA                                                    Address Redacted
GOODEN JOSUA J OD                                                Address Redacted
GOODMAN EYE CLINIC              GOODMAN GLEN                     1488 WEST ST                                                                  WRENTHAM         MA       02093-1816
GOODRICH WILLIAM B                                               Address Redacted
Gordon Duff Stewart IV                                           Address Redacted
Gordon Flesch Company Inc.                                       BIN 88236                                                                     MILWAUKEE        WI       53288-0236
GORDON THOMAS OD                                                 Address Redacted
GORMLEY DENNIS J                                                 Address Redacted
GORRELL LENITA N                                                 Address Redacted
GORRES-MARTENS BRITTANY PHD                                      Address Redacted
GOSSLEE JEFFREY M MD                                             Address Redacted
GOTHENBURG EYECARE & OPTICAL                                     902 AVENUE D STE 102B              KIMBERLY JOHNSON OD                        GOTHENBURG       NE       69138
GOTTLIEB, MARC MYLES DDS                                         Address Redacted
Goutham Reddy Pingili                                            Address Redacted
Govardhanan M Manickam                                           Address Redacted
                                Attn Vernetta Bright 384017,
Government Official             Government Approver
GOVZILLA INC                                                     1905 MARKETVIEW DRIVE              STE 205                                    YORKVILLE        IL       60560
GOYAL ANIL KUMAR                                                 Address Redacted
GPT Operating Partnership LP                                     90 Park Avenue 32 Floor                                                       New York         NY       10016
GRABOW THOMAS WILLIAM                                            Address Redacted
GRABOWSKI ASSOCIATES INC                                         800 CEDAR FALLS ROAD                                                          CHAPEL HILL      NC       27514
GRACE HANSON                                                     Address Redacted
Grace U Pentecostes                                              Address Redacted
Grace Wilks                                                      Address Redacted
GRADY FRANK JOSEPH                                               Address Redacted
GRAHAM HOSPITAL ASSOCIATION                                      210 W WALNUT ST                                                               CANTON           IL       61520
GRAIN PROCESSING CORPORAT                                        1600 OREGON STREET                                                            MUSCUTINE        IA       52761
Grain Processing Corporation                                     1600 OREGON STREET                                                            MUSCUTINE        IA       52761
GRAINGER                                                         DEPT 807298740 & 865497671                                                    PALATINE         IL       60038-0001
GRANBURY EYE CLINIC             MUELLER NICOLE A                 1201 MEDICAL PLAZA COURT                                                      GRANBURY         TX       76048
GRAND BLANC VISION CLINIC PC    JESSICA BEARER OD                12606 HOLLY RD                                                                GRAND BLANC      MI       48439-2447
GRAND BLANC VISION CLINIC PC                                     12606 HOLLY RD                     JESSICA BEARER OD                          GRAND BLANC      MI       48439-2447
                                                                 GRAND RAPIDS
GRAND RAPIDS OPHTHAMOLOGY       DUNNING THOMAS P                 OPHTHALMOLOGY                      750 E BELTINE AVE NE                       GRAND RAPIDS     MI       49525
GRAND RIVER HOSPITAL                                             835 KING STREET WEST                                                          KITCHENER        ON       N2G 1G3      Canada
                                DBA GRAND STRAND REG.
GRAND STRAND REG MED CTR        MED CTR                          809 82ND AVENUE                                                               MYRTLE BEACH     SC       29572
GRAND VISION CENTER             RYANN DONALDSON OD               1534 S GRAND PKWY                                                             KATY             TX       77494
GRANT SCOTT                                                      Address Redacted
                                                                                                    171 North Clark Street, Suite
Grant Thornton LLP              Attn Jeff Kelly                  Grant Thornton Tower               200                                        Chicago          IL       60601
Grant Thornton LLP                                               33562 TREASURY CENTER                                                         CHICAGO          IL       60694-3500
                                                                                                    171 North Clark Street, Suite
Grant Thornton LLP                                               Grant Thornton Tower               200                                        Chicago          IL       60601
                                Attn Bill Fasel, Managing
                                Director Sylvia Cho, Principal                                      171 North Clark Street, Suite
Grant Thornton, LLP             and Gene Cahill, Partner         Grant Thornton Tower               200                                        Chicago          IL       60601




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 114 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           198198
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3700


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                 CreditorName                       CreditorNoticeName                      Address1                         Address2              Address3             City    State       Zip      Country
                                                                                                                   171 North Clark Street, Suite
Grant Thornton, LLP                            Attn David L. Berezin, Partner   Grant Thornton Tower               200                                        Chicago          IL       60601
                                               Attn Scott Groberski, Managing                                      171 North Clark Street, Suite
Grant Thornton, LLP                            Director                         Grant Thornton Tower               200                                        Chicago          IL       60601
                                               Attn Steven Sparks and Chief     175 W. Jackson Boulevard, 20th
Grant Thornton, LLP                            Legal Officer                    Floor                                                                         Chicago          IL       60604
                                                                                                                   171 North Clark Street, Suite
Grant Thornton, LLP                            Attn Sylvia Cho, Principal       Grant Thornton Tower               200                                        Chicago          IL       60601
                                                                                                                   171 North Clark Street, Suite
Grant Thornton, LLP                            Attn Sylvia H. Cho, Principal    Grant Thornton Tower               200                                        Chicago          IL       60601
                                               Attn Timothy R. OConnor,
                                               Managing Director, Advisory                                         171 North Clark Street, Suite
Grant Thornton, LLP                            Services and Sylvia Cho          Grant Thornton Tower               200                                        Chicago          IL       60601
Grant W Karsten                                                                 Address Redacted
GRAPHIC CONTROLS                                                                PO BOX 1271                                                                   BUFFALO          NY       14240-1271
GRAPHIC MEASURES INC                                                            9300 WINNETKA AVE N                                                           BROOKLYN         MN       55445
GRAPHICS EAST                                                                   16005 STURGEON ST                                                             ROSEVILLE        MI       48066
GRASSO CONO MD                                                                  Address Redacted
GRAY PHILLIP H                                                                  Address Redacted
                                                                                                                   ATTN LISA M JOHNSON
GRAYSTONE EYE                                                                   2060 HICKORY BLVD SW               ABOC NCLEC                                 LENOIR           NC       28645
GRAYSTONE EYE SURGERY CENTER                                                    P.O. BOX 3524                      ATTN CONNIE STARR                          HICKORY          NC       28603
GRAYSTONE OPHTHAMOLOGY                                                          PO BOX 2588                        ATTN DEBBIE SMITH                          HICKORY          NC       28603
Grazyna Wieczorek                                                               Address Redacted
                                                                                21860 BURBANK BLVD STE 300
GREAT AMERICAN GROUP ADVISORY AND VALUATION SERVICES LLC                        SO                                                                            WOODLAND HILLS CA         91367

Great American Insurance Company               Property & Inland Marine Claims PO Box 5440                                                                    Cincinnati       OH       45201-5440
Great American Insurance Company                                               301 E. Fourth Street, 21st Floor                                               Cincinnati       OH       45202-4201
GREAT FALLS CLINIC                                                             1400 29TH ST S                                                                 GREAT FALLS      MT       59405-5353
GREAT LAKES SURGERY CENTER LLC                                                 2848 NILES ROAD SUITE B                                                        SAINT JOSEPH     MI       49085
GREAT PLAINS MEDICAL CENTER                                                    PO BOX 1167                                                                    NORTH PLATTE     NE       69103-1167
GREATER DECATUR CHAMBER OF                                                     101 SOUTH MAIN STREET SUITE
COMMERCE                                                                       102                                                                            DECATUR          IL       62523

Greater Georgia Life Insurance Company, Inc.                                    3350 Peachtree Road, N.E.                                                     Atlanta          GA       30326

GREATER LAFAYETTE RETINA CENTER PC KUSUMI RODNEY BLAINE                         1013 N. 13TH ST                                                               LAFAYETTE        IN       47904
                                                                                                                                                              NORTH
GREATER NEW BEDFORD SURGICENTE                                                  51 STATE ROAD                                                                 DARTMOUTH        MA       02747
GREATER OHIO EYE SURGEONS INC                                                   2330 E HIGH ST                     GARY J LAU MD                              SPRINGFIELD      OH       45505-1322
GREATER POTOMAC RETINA                         PATEL CHETANKUMAR B              7101 GUILFORD DRIVE                SUITE 201                                  FREDERICK        MD       21704
                                                                                2253 W MASON STREET , STE #
GREEN BAY EYE CLINIC LTD                       LAVALLIE BRADLEY J OD            100                                                                           GREEN BAY        WI       54303
GREEN ELECTRICAL SERVICES                                                       PO BOX 871                                                                    RAHWAY           NJ       07065
GREEN GLENN JOEL                                                                Address Redacted
GREEN GUARD FIRST AID & SAFETY                                                  4159 SHORELINE DRIVE                                                          EARTH CITY       MO       63045
GREEN INDUSTRIES                                                                121 CLOVER RD                                                                 IVYLAND          PA       18974
GREEN JAMES L JR MD                            EYE CENTER                       Address Redacted
GREEN MARCIA OD                                C/O WESTON OPTICAL               75 BOSTON POST RD                                                             WAYLAND          MA       01778-2434
GREENBERG CHARLES HYMAN                        GREENBERG EYE CENTER             Address Redacted
GREENBERG SHARON MD                                                             Address Redacted
GREENE JOSHUA MD                                                                Address Redacted
GREENE LISA                                                                     Address Redacted
Greene Wave Group, Inc.                                                         1126 Cambria Way                                                              Encinitas        CA       92024



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 115 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                199199
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3701


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



             CreditorName                 CreditorNoticeName                Address1                        Address2          Address3                 City        State       Zip      Country
GREENFIELD EYE CENTER                                            33 RIDDELL ST                                                                   GREENFIELD       MA       01301-2001
GREENFIELD GLOBAL USA INC                                        58 VALE ROAD                                                                    BROOKFIELD       CT       06804
GREENHILL & CO LLC                                               300 PARK AVENUE                                                                 NEW YORK         NY       10022
GREENHILL PHARMACY                                               164 PARSIPPANY ROAD                                                             PARSIPPANY       NJ       07054
GREENMAN EYE ASSOCIATES              GREENMAN MAXWELL            2801 RANDOLPH ROAD              SUITE 200                                       CHARLOTTE        NC       28211

GREENSBORO OPHTHALMOLOGY ASC LLC                                 3312 BATTLEGROUND AVE                                                           GREENSBORO       NC       27410

GREENSBORO OPHTHALMOLOGY ASSOC       MCCUEN CHRISTINE L          8 N. POINTE CT                                                                  GREENSBORO       NC       27408
GREENSTEIN JAY                       AMERICAN VISION CENTER      Address Redacted

GREENVILLE MEMORIAL MEDICAL CENTER                               701 GROVE ROAD                                                                  GREENVILLE       SC       29605

GREENWAY PRODUCTS & SERVICES LLC                                 14 HOME NEWS ROW                                                                NEW BRUNSWICK    NJ       08901
GREENWICH HOSPITAL PHCY DEPT                                     5 PERRY RIDGE RD                                                                GREENWICH        CT       06830

GREENWICH OPHTHALMOLOGY ASSOC                                    2046 WEST MAIN STREET STE 2     DR.JOSEPH CONWAY MD                             STAMFORD         CT       06902
GREENWOOD EYE CLINIC                                             P.O. BOX 369                                                                    GREENWOOD        SC       29648
GREENWOOD GROUP LLC                                              4455 GENESEE ST                                                                 CHEEKTOWAGA      NY       14225
Greer Laboratories, Inc.                                         PO BOX 800                                                                      LENOIR           NC       28645-0800
Gregory Frank                                                    Address Redacted
Gregory Gunnar Flugum                                            Address Redacted
Gregory P. Lawless                                               Address Redacted
Gregory R Hall                                                   Address Redacted
Gregory R. Lockwood                                              Address Redacted
Gregory Richard Mack                                             Address Redacted
Gregory S Keppler                                                Address Redacted
Gregory Stanley Kufner                                           Address Redacted
Gregory Thomas Kaster                                            Address Redacted
GREIDER BRADLEY W                                                Address Redacted
GREMILLION CHARLES M JR                                          Address Redacted
GRENE VISION GROUP                                               1851 NORTH WEBB RD                                                              WICHITA          KS       67206
GREWAL KULJINDER SINGH                                           Address Redacted
GRICELVA LOPEZ                                                   Address Redacted
GRIFFIN ANNE CHING                                               Address Redacted
GRIFFITH GREGORY A                                               Address Redacted
GRIFFITH SCOTT A MD                  OPHTHALMOLOGIST             Address Redacted
GRIMSRUD ROYCE L OD                  GRIMSRUD VISUAL CLINIC      Address Redacted
GRINNELL REGIONAL MEDICAL CTR                                    210 4TH AVE                                                                     GRINNELL         IA       50112

GROSINGER&SPIGELMAN EYE SURGEONS                                 1750 S TELEGRAPH RD              STE 205                                        BLOOMFIELD HILLS MI       48302-0166
                                                                 5555 GROSSMONT CENTER
GROSSMONT HOSPITAL PHARMACY                                      DRIVE                            PO BOX 158                                     LA MESA          CA       91942
GROSSNICKLE EYE CENTER INC                                       2251 DUBOIS DR                                                                  WARSAW           IN       46580
GROSSNICKLE RICHARD DEAN                                         Address Redacted
                                     Attn Director, Pharmacy     Kaiser Permanente Pharmaceutical
Group Health Cooperative             Contracting                 Operations                       300 Pullman Street   Administration Building   Livermore        CA       94551
                                                                                                  SAUK TRAILS HEALTH
GROUP HEALTH COOPERATIVE                                         8202 EXCELSIOR DR                CENTER                                         MADISON          WI       53717-1906
Group Spark, Inc.                                                111 S Bedford St # 200                                                          Burlington       MA       01803
Groupware Incorporated                                           541 Division Street                                                             Campbell         CA       95008
Grubb & Ellis Company                                            500 WEST MONROE STREET           SUITE 2900                                     CHICAGO          IL       60661
GRUBE RETINA CLINIC                  GRUBE THOMAS J              107 3RD AVE. NW                                                                 MANDAN           ND       58554
GRUEN EYE CENTER                     GRUEN RICHARD A             10 CROSSROADS DRIVE              SUITE 104                                      OWINGS MILLS     MD       21117
GRUTZMACHER RICHARD D                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                        Page 116 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           200200
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3702


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



            CreditorName             CreditorNoticeName                   Address1                        Address2        Address3            City       State       Zip         Country
GS1 US INC                                                      DEPT 781271                       PO BOX 78000                          DETROIT         MI       48278-1271
GSO CAP PART LP
GUAMIERI JOSEPH MD                                              Address Redacted
GUARNIERI JOSEPH                                                Address Redacted
GUAYNABO AMBULATORY SURGICAL
GROUP                           CITY VIEW PLAZA STE 1010        CARR 165 KM 1.2 #48                                                     GUAYNABO        PR       00968-8080
                                CALLE UNION # 5 BO.
GUAYNABO HOME CARE PROGRAM      PIEDRAS BLANCA                  PO BOX 3828                                                             GUAYNABO        PR       00970
GUELPH GENERAL HOSPITAL                                         115 DELHI STREET                                                        GUELPH          CN       N1E4J4       Canada
GUEVARRA MICHELLE C MD                                          Address Redacted
GUIDA PAUL C                                                    Address Redacted
                                Attn Justin Morehouse and Tim
GuidePoint Security LLC         Flater                          2201 Cooperative Way, Suite 225                                         Herndon         VA       20171
GuidePoint Security LLC         Attn Legal                      2201 Cooperative Way, Suite 225                                         Herndon         VA       20171
GuidePoint Security LLC         Attn Tim Flater                 2201 Cooperative Way              Suite 225                             Herndon         VA       20171
GuidePoint Security LLC                                         2201 COOPERATIVE WAY              SUITE 225                             HERNDON         VA       20171
GUILDFORD JAMES H                                               Address Redacted
GUILLORY SAMUEL LESTER                                          Address Redacted
GULATI ASHVANI K                                                Address Redacted
GULF COAST RETINA ASSOCIATES    MONTZKA DAN P                   2055 LITTLE RD                                                          TRINITY         FL       34655
                                FITZMORRIS MD CATHERINE
GULF SOUTH EYE ASSOCIATES       T                             4224 HOUMA BLVD STE 100                                                   METAIRIE        LA       70006
GUNDERSEN LUTHERAN MED CTR      HOSPITAL PHARMACY             1910 SOUTH AVE                                                            LA CROSSE       WI       54601
GUNDZIK JOHN M                                                Address Redacted
Gunjan H Bhagat                                               Address Redacted
GUNTERSVILLE EYE CLINIC                                       PO BOX 999                                                                GUNTERSVILLE    AL       35976
Guoru Chen                                                    Address Redacted
GUSTIN SHARI LYNN                                             Address Redacted
GUY BAUER PRODUCTIONS LLC                                     318 W ADAMS ST STE 1507                                                   CHICAGO         IL       60606-5116
GWINNETT MEDICAL CENTER                                       1000 MEDICAL CENTER BLVD            ATTN PHARMACY                         LAWRENCEVILLE   GA       30045
H & H WHOLESALE SERVICES INC                                  1099 ROCHESTER RD                                                         TROY            MI       48083
H C PHARMACY CENTRAL INC        SUITE 200                     3175 EAST CARSON ST.                                                      PITTSBURGH      PA       15203
H D SMITH LLC                                                 PO BOX 247                                                                THOROFARE       NJ       08086
H E BUTT GROCERY                                              PO BOX 839977                       WAREHOUSE A/P                         SAN ANTONIO     TX       78283-3977
H R STEWART INC                                               52 W CRYSTAL ST                     ATTN SHEILA LUCCHETTI                 CARY            IL       60013
                                Attn Lisa Kirsh and J.
H.D Smith LLC                   Christopher Smith             3063 Fiat Ave                                                             Springfield     IL       62703
H.D. Smith                      Attn Dena Mando               670 Belleville Tnpk, 2nd Floor                                            Kearny          NJ       07032
                                Attn James Christopher Smith,
H.D. Smith LLC                  President & CEO               3063 Fiat Avenue                                                          Springfield     IL       62703
H.D. Smith LLC                  Attn Lisa Kirsh               3063 Fiat Ave                                                             Springfield     IL       62703
                                Attn James Christopher Smith,
H.D. Smith Wholesale Drug       President and COO             3063 Fiat Ave                                                             Springfield     IL       62703
                                Attn Robert J. Appleby,
                                Corporate VP Prescription
H.D. Smith Wholesale Drug       Products                      3063 Fiat Ave                                                             Springfield     IL       62703
                                Attn Dmitrey Kuznetsov, V.P.
H.D. Smith Wholesale Drug Co.   Generic Rx Sourcing           3063 Fiat Ave                                                             Springfield     IL       62703
                                Attn James Christopher Smith,
H.D. Smith Wholesale Drug Co.   President and COO             3063 Fiat Ave                                                             Springfield     IL       62703
                                Attn Robert J. Appleby,
                                Corporate Vice President,
H.D. Smith Wholesale Drug Co.   Prescription Products         3063 Fiat Ave                                                             Springfield     IL       62703
                                Attn Dmitrey Kuznetsov, SVP
H.D. Smith, LLC                 Category Management           3063 Fiat Ave                                                             Springfield     IL       62703



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 117 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     201201
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3703


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                  CreditorName                  CreditorNoticeName                   Address1                          Address2     Address3              City         State       Zip        Country
                                          Attn Richard Tremonte,
                                          President, Strategic Global
H.D. Smith, LLC                           Sourcing                       3063 Fiat Ave                                                            Springfield         IL       62703
                                          Attn Scott Delaney, Business
                                          Development Manager,
H.E. Butt Grocery Company                 Generics                       646 South Main                                                           San Antonio         TX       78204
HA THOMAS OD                                                             Address Redacted
HAAPANEN BROTHERS                                                        1400 ST PAUL AVE                                                         GURNEE              IL       60031
HAAS MICHAEL MD                                                          Address Redacted

HACH COMPANY                                                             2207 COLLECTIONS CENTER DR                                               CHICAGO             IL       60693
HACKENSACK UNIVERSITY MEDICAL
CENTER                                                                   30 PROSPECT AVENUE                 PHARMACY DEPARTMENT                   HACKENSACK          NJ       07601
Haemonetics Corporation                                                  400 Wood Road                                                            Braintree           MA       02184
HAFFNER PETER H                                                          Address Redacted
HAGEN SCOTT T                                                            Address Redacted
HAHNEMANN UNIVERSITY HOSPITAL             ACCOUNTS PAYABLE               PO BOX 42487                                                             PHILADELPHIA        PA       19101
HAIGHT BARRY MD                                                          Address Redacted
HAIK GEORGE EYE CLINIC                                                   1407 S CARROLLTON AVE                                                    NEW ORLEANS         LA       70118-2809
Hailang Zhang                                                            Address Redacted
Hailey Mae Albert                                                        Address Redacted
HAINES JAMES LESLIE                                                      Address Redacted
HAINES JOHN H MD                                                         Address Redacted
HAL KUSHNER MD                                                           Address Redacted
HALBUR FAMILY EYE CARE                                                   2018 SEARS ST                                                            WATERLOO            IA       50702
HALEY JOHN M MD                                                          Address Redacted
HALIFAX EYE CARE CENTER                   MORRIS MARK J                  521 WEBSTER ST.                                                          SOUTH BOSTON        VA       24592

HALIFAX HEALTH                                                           PO BOX 2830                        ATTN ACCOUNTS PAYABLE                 DAYTONA BEACH       FL       32120
Halina Bartczak                                                          Address Redacted
Halina Ciesla                                                            Address Redacted
HALL JAMES EMORY                                                         Address Redacted
HALL JOHN OD                                                             Address Redacted
HALL RONALD D                                                            Address Redacted
HALLER PATRICIA OD                                                       64 EXECUTIVE CENTER DR                                                   CHILLICOTHE         OH       45601
Halo Pharmaceutical Canada                                               17800 RUE LAPOINTE                                                       MIRABEL             QC       J7J 0W8      CANADA
Halo Pharmaceutical Canada, Inc.                                         17800 RUE LAPOINTE                                                       MIRABEL             QC       J7J 0W8      CANADA
HALO PHARMACEUTICAL INC.                                                 17800 RUE LAPOINTE                                                       MIRABEL             QC       J7J 0W8      CANADA
Halo Pharmaceutical, Inc. d/b/a Cambrex
Whippany                                                                 17800 RUE LAPOINTE                                                       MIRABEL             QC       J7J 0W8      CANADA
Halo Pharmaceuticals Canada                                              17800 RUE LAPOINTE                                                       MIRABEL             QC       J7J 0W8      CANADA
                                                                                                                                                  PEACHTREE
HALOCARBON LIFE SCIENCES LLC                                             6525 THE CORNERS PARKWAY           SUITE 200                             CORNERS             GA       30092
                                                                         6525 The Corners Parkway Suite
Halocarbon Products Corporation           Attn David Bacon               200                                                                      Peachtree Corners   GA       30092
                                                                         6525 The Corners Parkway Suite
Halocarbon Products Corporation           Attn David Bacon, CEO          200                                                                      Peachtree Corners   GA       30092
                                                                                                                                                  PEACHTREE
Halocarbon Products Corporation                                          6525 THE CORNERS PARKWAY           SUITE 200                             CORNERS             GA       30092
                                                                         6620 SOUTH MEMORIAL PLACE
HALYARD SALES LLC                                                        SUITE 100                                                                TUCSON              AZ       85756
                                                                         6620 SOUTH MEMORIAL PLACE
Halyard Sales, LLC and its affiliates                                    SUITE 100                                                                TUCSON              AZ       85756
HAMACHER RESOURCE GROUP                                                  N29W22769 MARJEAN LANE                                                   WAUKESHA            WI       53186
HAMADA BRONSON OD                                                        Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                  Page 118 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            202202
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3704


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



              CreditorName              CreditorNoticeName              Address1                          Address2       Address3              City       State       Zip         Country
HAMAKO CONRAD                                                Address Redacted
HAMBURGER HARRY A                                            Address Redacted
Hameln Pharma Plus GmbH                                      LANGES FELD 13                                                              HAMELN                   31789        GERMANY
Hameln Pharmaceuticals GmbH                                  LANGES FELD 13                                                              HAMELN                   31789        GERMANY
HAMILTON COMPANY                                             4970 ENERGY WAY                                                             RENO            NV       89502
HAMILTON CRAIG OD                                            Address Redacted
                                                                                                                                         HUNTINGTON
HAMILTON DRAYAGE INC                                         44 RAILROAD STREET                                                          STATION         NY       11746
HAMILTON HEALTH SCIENCES CORP                                1200 MAIN ST W                    C/O PHARMACY DR SKALA                     HAMILTON        ON       L8N 3Z5      Canada
HAMPTON BEN JR OD                                            Address Redacted
HAMPTON EYE CARE ASSOCIATES         HARTENSTEIN DAVID OD     760 LAFAYETTE RD                                                            HAMPTON         NH       03842-1247
HAMPTON ROADS RETINA CENTER         ADLEBERG JON MICHAEL     516 INNOVATION DRIVE              SUITE 101                                 CHESAPEAKE      VA       23320
HAN GENE SUK-JIN                                             Address Redacted
HANDY DEWEY A                                                Address Redacted
HANEY MICHAEL L                                              Address Redacted
HANH NGO                                                     Address Redacted
HANLEY TIM MD                                                Address Redacted
HANNA SHUNNARAH                                              Address Redacted
HANNAFORD BROS CO                                            PO BOX 519                                                                  SALISBURY       NC       28145
HANNAH E MILLINGTON                                          Address Redacted
Hannah L Corey                                               Address Redacted
Hansaben Deepakkumar Parekh                                  Address Redacted
HANSCOM THOMAS MD                                            Address Redacted
Haodan Yuan                                                  Address Redacted
HAPPY FAMILY EYE CARE                                        6711 NC HIGHWAY 135               YEN LE OD                                 MAYODAN         NC       27027
HARANO & HAW ODS                                             3935 BEACON AVE STE A                                                       FREMONT         CA       94538-1405
HARDEMAN COUNTY VISION CTR                                   725 W MARKET ST                   WALTERS GEORGE JR OD                      BOLIVAR         TN       38008-0391
HARDESTY EYE CARE AND ASSOCIATES,
LLC                                 HARDESTY LEONARD BRUCE 3800 HIGHLAND                       SUITE 100                                 DOWNERS GROVE IL         60515
Hardini Shah                                               Address Redacted

HARDWARE SPECIALTY CO INC                                    48-75 36TH ST                                                               LONG ISLAND CITY NY      11101
Hari Ahlad Attluri                                           Address Redacted
Harish Sabharwal                                             Address Redacted
                                                                                               DEPARTMENT OF
HARLEM HOSPITAL CENTER                                       506 LENOX AVENUE                  PHARMACY                                  NEW YORK        NY       10037
Harmer Financial Solutions                                   150 S WACKER DRIVE                SUITE 2700                                CHICAGO         IL       60606
Harmer Financial Solutions, Inc.                             150 S WACKER DRIVE                SUITE 2700                                CHICAGO         IL       60606
HARMON OPHTHALMOLOGY P.C.           HARMON GREGORY K         205 EAST 64TH STREET              SUITE 101                                 NEW YORK        NY       10065
HARNETT HEALTH                      ATTN MAUDIE WILCOXEN     PO BOX 1706                                                                 DUNN            NC       28335-1706
Harold B Cook                                                Address Redacted
Harold C Ervine Jr.                                          Address Redacted
HAROLD SMITH                                                 Address Redacted
Harold Torkelsen                                             Address Redacted
HAROONI MARK                                                 Address Redacted
HARRIET ADLER                                                Address Redacted
HARRIET DUDAK                                                Address Redacted
HARRIET FINKEL                                               Address Redacted
HARRIETT WEINER                                              Address Redacted
Harrigson Garcia                                             Address Redacted
                                    SLOCUM DICKSON MEDICAL
HARRIS ALAN D MD                    GROUP, PLLC              Address Redacted
HARRIS DUDLEY MD                                             Address Redacted
HARRIS EYE CARE                     HARRIS TIMOTHY OD PLC    1016 SOUTH STATE ROAD                                                       DAVISON         MI       48423




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 119 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     203203
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3705


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                 CreditorName                 CreditorNoticeName                   Address1                          Address2         Address3           City     State       Zip      Country
HARRIS METHODIST FORT WORTH
HOSPITAL                                                                1301 PENNSYLVANIA AVE                                                     FORT WORTH     TX       76104-2122
HARRIS TEETER                                                           PO BOX 400                                                                MATTHEWS       NC       28106-0400
HARRISON STEPHEN MD                                                     Address Redacted
HARRY STEVENS                                                           Address Redacted
HARRYS PHARMACY LLC                                                     7917 KENNEDY BLVD                                                         NORTH BERGEN   NJ       07047
Harshal K Patel                                                         Address Redacted
Harshal Kumar Patel                                                     Address Redacted
Hart Executive Recruiting                                               200 W. Madison, Suite 2100                                                Chicago        IL       60606
Hart Executive Recruiting                                               2591 Dallas Pkwy, Suite 300                                               Frisco         TX       75034
Hart Executive Recruiting                                               900 C. Lake St                                                            Ramsey         NY       07446
HART EYE CENTER                           HART WILLIAM                  1757 IMPERIAL BLVD                                                        LAKE CHARLES   LA       70605
HARTCORN PLUMBING & HEATING INC                                         850 SOUTH SECOND STREET                                                   RONKONKOMA     NY       11779
Hartford Accident and Indemnity Company                                 690 Asylum Avenue                                                         Hartford       CT       06105
Hartford Casualty Insurance Company                                     One Harford Plaza                                                         Hartford       CT       06155
Hartford Fire Insurance Company                                         1 Hartford Place                                                          Hartford       CT       06155
                                          DEPT OF PHARMACY
HARTFORD HOSPITAL                         SERVICES                      80 SEYMOUR STREET                                                         HARTFORD       CT       06102
HARTIG DRUG COMPANY                                                     703 MAIN STREET                                                           DUBUQUE        IA       52001
HARTMAN HARRY MD                                                        Address Redacted
                                                                        17177 NORTH LAUREL PARK                                  ATTN ACCOUNTS
HARVARD DRUG COMPANY                                                    DRIVE                             SUITE 233              PAYABLE          LIVONIA        MI       48152

HARVARD EYE ASSOCIATES                                                  23961 CALLE DE LA MAGDALENA SUITE 300                                     LAGUNA HILLS   CA       92653
HARVARD PILGRIM HEALTH CARE                                             93 WORCESTER STREET                                                       WELLESLEY      MA       02481
HARVARD SCHOOL OF PUBLIC HEALTH                                         655 HUNTINGTON AVE          BRIAN JOSEPH D                                BOSTON         MA       02115
                                                                        665 HUNTINGTON AVE BLDG 1
HARVARD SCHOOL OF PUBLIC HEALTH                                         ROOM 1302                   ATTN JULIANA ROSARIO                          BOSTON         MA       02115
HARVARD UNIVERSITY                                                      PO BOX 381588                                                             CAMBRIDGE      MA       02238
HARVARD UNIVERSITY DIVSION OF                                                                       ATTENTION DEPT
SCIENCE                                                                 52 OXFORD STREET            CHAIRMAN                                      CAMBRIDGE      MA       02138
HARVARD VANGUARD MED ASSOC                ATTN PHARMACY                 133 BROOKLINE AVE                                                         BOSTON         MA       02215
HARVEY WILLIAM F OD                                                     Address Redacted
HASHIM JOSEPH OD                                                        Address Redacted
Hasibur Rahman                                                          Address Redacted
Hasler Financial Services, LLC                                          PO BOX .3808                                                              MILFORD        CT       06460-8708
Hasmukhbh Keshav Mistry                                                 Address Redacted
HASTY DALE OD                                                           Address Redacted
Hasumati Patel                                                          Address Redacted
HATCH GEORGE FREDERICK JR                                               Address Redacted
HATEM GHALEB F                                                          Address Redacted
Hatim Ali                                                               Address Redacted
HATSIS ALEXANDER P                                                      Address Redacted

HATTIESBURG EYE CLINIC - SURG CENTER                                    100 W HOSPITAL DR                                                         HATTIESBURG    MS       39402
HAUGE BRAD OD                        PO BOX 247                         Address Redacted
HAUSER ROSS EYE INSTITUTE                                               1630 GATEWAY DR                                                           SYCAMORE       IL       60178
HAVASU REGIONAL MEDICAL CTR                                             PO BOX 282308                     C/O LPNT                                NASHVILLE      TN       37228
HAVEN METTERNICH                                                        Address Redacted
HAVERHILL FAMILY EYE CARE PC                                            59 WASHINGTON ST UNIT 1B                                                  HAVERHILL      MA       01832
HAVRANEK GARY OD                                                        Address Redacted
Hawaii Dept of Commerce and Consumer Business Registration Div - King
Affairs                              Kalakaua Bdlg                      335 Merchant Street, Room 201                                             Honolulu       HI       96813
                                                                                                          1441 KAPIOLANI BLVD.
HAWAII EYE CLINIC                         YAMAMOTO IZUMI                HAWAII EYE CLINIC, INC.           SUITE 1910                              HONOLULU       HI       96814



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 120 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   204204
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3706


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



                 CreditorName               CreditorNoticeName                      Address1                          Address2        Address3               City     State       Zip        Country
                                        CONDUENT STATE
HAWAII MEDICAID DRUG REBATES            HEALTHCARE LLC                 PO BOX 1480                                                                  HONOLULU         HI       96806-1480
                                        CONDUENT STATE
HAWAII MEDICAID FISCAL AGENT            HEALTHCARE LLC                 PO BOX 1480                                                                  HONOLULU         HI       96806-1480
Hawaii Medical Service Association                                     818 Keeaumoku Street                                                         Honolulu         HI       96814
                                                                       HERITAGE MEDICAL
HAWKINS GROOS & WALKER MDS              KERR MARY F                    ASSOCIATES PC               2010 CHURCH ST, SUITE 608                        NASHVILLE        TN       37203
                                        Thomas R. Temple, Jr. and      BREAZEALE, SACHSE & WILSON, One American Place, 23rd
HAWTHORN PHARMACEUTICALS                Claude F. Reynaud, Jr.         LLP                         Floor                     Post Office Box 3197   Baton Rouge      LA       70821-3197
Hayden James Garner                                                    Address Redacted
                                                                                                                                                                              053202-
HAYES PUMP INC                                                         PO BOX 0351                                                                  BRATTLEBORO      VT       0351
Haynes Boone                            Attn Harvey Kesner, Esq.       153 East 53rd Street, Suite 4900                                             New York         NY       10022
HAZEL JOPLING                                                          Address Redacted
HAZLETON GENERAL HOSPITAL                                              700 EAST BROAD STREET                                                        HAZLETON         PA       18201
HAZLETT LINDA PHD                                                      Address Redacted
HBM INC                                                                19 BARTLETT STREET                                                           MARLBORO         MA       01752
HCA CENTRAL ATLANTIC SUPPLY CHAIN
SVCS                                                                   200 WADSWORTH DRIVE                                                          RICHMOND         VA       23236

HCA NASHVILLE SUPPLY CHAIN SERVICES                                    245 B GREAT CIRCLE RD                                                        NASHVILLE        TN       37228
HCA WEST FLORIDA DIVISION                                              12901 STARKEY RD                    STE 1000              ATTN A/P           LARGO            FL       33773
HCC Life Insurance Company          Attn Brad Long                     13403 Northwest Freeway                                                      Houston          TX       77040
HCM (a.k.a. Hyaluron)                                                  20 BLANCHARD RD                                                              BURLINGTON       MA       01803
HCM (Hyaluron, Inc.)                                                   20 BLANCHARD RD                                                              BURLINGTON       MA       01803
                                    Attn Dmitrey Kuznetsov, Senior
                                    Vice President Category
HD Smith                            Management                         3063 Fiat Ave                                                                Springfield      IL       62703
                                    Attn Dmitrey Kuznetsov, Sr. Vice
                                    President Category
HD Smith                            Management                         3063 Fiat Ave                                                                Springfield      IL       62703
                                    Attn Dena Mando, Director
HD Smith Wholesale Drug             Generic Rx Sourcing                PO Box 247                                                                   Thorofare        NJ       08086-0247
                                    Attn James Christopher Smith,
                                    President and Chief Operating
HD Smith Wholesale Drug             Officer                            PO Box 247                                                                   Thorofare        NJ       08086-0247
                                    Attn Kyle Pudenz, Corporate
                                    Vice President Supply Chain
HD Smith Wholesale Drug Co.         Management                         PO Box 247                                                                   Thorofare        NJ       08086-0247
HE Butt Grocery Co.                 Attn Erik S. Patek, ABDM           6520 Fratt Road                                                              San Antonio      TX       78218
HE Butt Grocery Company             Attn Erik Patek                    646 South Main                                                               San Antonio      TX       78204
HE Butte Grocery Company            Attn Will Stripling, BDM           6520 Fratt Road                                                              San Antonio      TX       78218
HEADWATERS HEALTH CARE CENTRE                                          100 ROLLING HILLS DR                PHARMACY                                 ORANGEVILLE      ON       L9W4X9     Canada

HEALTH & HUMAN SERVICES COMMISSION ACCOUNTING OPERATIONS               DRUG REBATE ARTS 1470               PO BOX 149055                            AUSTIN           TX       78714
                                   ACCOUNTS RECEIVABLE
Health Canada                      ROOM B350                           P/L 3203B                                                                    OTTAWA           ON       K1A0K9       CANADA
Health Canada-Sante Canada                                             70 Colombine Driveway                                                        Ottawa           ON       K1A0K9       Canada
HEALTH CARE AUTHORITY DRUG REBATE
PRGM                                                                   PO BOX 9501                                                                  OLYMPIA          WA       98507-9501
HEALTH INDUSTRY BUSINESS COM
COUNCIL                                                                PO BOX 29650                        DEPT 880159                              PHOENIX          AZ       85038-9650
Health Net, Inc.                                                       21650 Oxnard Street                                                          Woodland Hills   CA       91367
HEALTH SCIENCES CENTRE                                                 820 SHEREBROOKE                     ROOM MS-189                              WINNIPEG         MB       R3A 1R9    Canada
HEALTH SCIENCES NORTH              ATTN AP                             865 REGENT ST                                                                SUDBURY          ON       P3E 3Y9    Canada



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 121 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      205205
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3707


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



            CreditorName                         CreditorNoticeName                   Address1                           Address2           Address3              City   State       Zip      Country
HEALTH SOUTH SURGERY CENTER OF DES                                                                                                    ATTN DEB BEENER
MOINE                                                                         5901 WESTOWN PARKWAY             STE 100                RN/PHARMACY       WEST DES MOINES IA       50266
HEALTH TEK MEDICAL                                                            1221 MADISON ST                                                           SEATTLE         WA       98104-3588
                                              ATTN WHOLESALE LOCKBOX BLD 2C2-NC0802 1525 W WT
HEALTH TRUST PURCHASING GROUP                 PO BOX 751576                   HARRIS BLVD                                                               CHARLOTTE        NC      28262
                                              ATTN WHOLESALE LOCKBOX BLD 2C2-NC0802 1525 W WT
HEALTH TRUST PURCHASING GROUP DSH PO BOX 751576                               HARRIS BLVD                                                               CHARLOTTE        NC      28262
HEALTHCARE TRUST CORPORATION                                                  2550 S DOUGLAS RD                THIRD FLOOR                              CORAL GABLES     FL      33134-6126
HealthCheck360                                Attn Vice President             800 Main St                      PO Box 1475                              Dubuque          IA      52004-1475
HEALTHEAST ST JOSEPHS HOSPITAL                PHARMACY                        45 WEST 10TH STREET                                                       SAINT PAUL       MN      55102
                                                                              1 NORTH STATE STREET SUITE
HEALTHINFO COMMUNICATIONS INC                                                 1500                                                                      CHICAGO          IL      60602
Healthkeepers, Inc.                                                           2015 Staples Mill Road                                                    Richmond         VA      23230
Healthlink HMO, Inc.                                                          1831 Chestnut Street                                                      St. Louis        MO      63103
HEALTHPARK MEDICAL CENTER                                                     PO BOX 151247                    A/P                                      CAPE CORAL       FL      33915-1247
HealthPartners                                                                8170 33rd Avenue South                                                    Bloomington      MN      55425
HealthPartners                                                                PHARMACY                         8600 NICOLLET AVENUE                     BLOOMINGTON      MN      55420
HealthPartners                                                                PO Box 1309                                                               Minneapolis      MN      55440-1309
HEALTHPARTNERS BLOOMINGTON                    PHARMACY                        8600 NICOLLET AVENUE                                                      BLOOMINGTON      MN      55420
HEALTHPARTNERS INC                            ATTN LYNN SCOTT                 8170 33RD AVENUE SOUTH           MAIL STOP 21111B                         BLOOMINGTON      MN      55425
                                              Attn Lynn M. Scott & Richard J.
HealthPartners, Inc.                          Bruzek                          8170 33rd Avenue South           Mail Stop 21111B                         Bloomington      MN      55425
                                              Attn Lynn M. Scott , Mail Stop
HealthPartners, Inc.                          21111B                          8170 33rd Avenue South                                                    Minneapolis      MN      55425
                                              Attn Pharmaceutical Contract
HealthPartners, Inc.                          Relations Manager               8170 33rd Avenue South           Mail Stop 21111B                         Bloomington      MN      55425
                                              Attn Pharmaceutical Contract
HealthPartners, Inc.                          Relations Program Manager       8170 33rd Avenue South           Mail Stop 21111B                         Bloomington      MN      55425
                                              Attn Young S. Fried, Vice
                                              President, Pharmacy Plan
HealthPartners, Inc.                          Services                        8170 33rd Avenue South           Mail Stop 21111B                         Bloomington      MN      55425
HealthPartners, Inc.                                                          8170 33rd Avenue South                                                    Bloomington      MN      55425
HealthPartners, Inc.                                                          PHARMACY                         8600 NICOLLET AVENUE                     BLOOMINGTON      MN      55420
Healthplus HP, LLC                                                            9 Pine Street, 14th Floor                                                 New York         NY      10005
                                                                              7200 RUTHERFORD ROAD SUITE
HEALTHSOURCE DISTRIBUTORS LLC                                                 150                                                                       BALTIMORE        MD      21244
HealthSource Distributors, LLC                Attn Director of Purchasing     7200 Rutherford Road, #150                                                Baltimore        MD      21244
HEALTHSOUTH SURGERY CENTER                                                    PO BOX 1938                                                               SOUTHERN PINES   NC      28388
HealthSpring Life & Health Insurance Company,
Inc.                                                                          105 Decker Court, Suite 1000                                              Dallas           TX      75062
HealthSpring Life & Health Insurance Company,
Inc.                                                                          2900 N. Loop West, Suite 1300                                             Houston          TX      77092

HealthSpring of Alabama, Inc.                                             2 Chase Corporate Drive, Suite 300                                            Birmingham       AL      35244
HealthSpring of Florida, Inc.                                             11401 SW 40th St. Suite 400                                                   Miami            FL      33165
HealthSpring of Tennessee, Inc.                                           175 W Jackson Blvd.                                                           Chicago          IL      60604
HealthSpring of Tennessee, Inc. dba
HealthSpring of Illinois (Illinois Plan)                           175 W Jackson Blvd.                                                                  Chicago          IL      60604
HEALTHSTAR INC                                                     62 JOHNSON LANE                                                                      BRAINTREE        MA      02184
Healthsun Health Plans, Inc.                                       3250 Mary Street, Suite 400                                                          Coconut Grove    FL      33133
                                            ATTN WHOLESALE LOCKBOX BLD 2C2-NC0802 1525 W WT
HealthTrust Purchasing Agreement, L.P.      PO BOX 751576          HARRIS BLVD                                                                          CHARLOTTE        NC      28262
HEALTHTRUST PURCHASING GROUP                                       PO BOX 751576                               C/O WELLS FARGO                          CHARLOTTE        NC      28275-1576
                                            ATTN WHOLESALE LOCKBOX BLD 2C2-NC0802 1525 W WT
HealthTrust Purchasing Group, L.P           PO BOX 751576          HARRIS BLVD                                                                          CHARLOTTE        NC      28262



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                   Page 122 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      206206
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3708


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                 CreditorName                  CreditorNoticeName                       Address1                            Address2     Address3           City    State       Zip      Country

                                          Attn J. Mike Bishop, AVP,
HealthTrust Purchasing Group, L.P.        Pharmacy National Agreements 155 Franklin Road, Suite 400                                                 Brentwood      TN       37027
                                          Attn J. Mike Bishop, VP
HealthTrust Purchasing Group, L.P.        Pharmacy                     155 Franklin Road, Suite 400                                                 Brentwood      TN       37027
                                          Attn J. Mike Bishop, VP,
HealthTrust Purchasing Group, L.P.        Pharmacy Services            155 Franklin Road, Suite 400                                                 Brentwood      TN       37027

HealthTrust Purchasing Group, L.P.        Attn John Theobald, Interim VP   155 Franklin Road, Suite 400                                             Brentwood      TN       37027
                                          Attn Joshua Curtis, AVP,         1100 Dr. Martin L. King Jr. Blvd.,
HealthTrust Purchasing Group, L.P.        Pharmacy Sourcing                Suite 1100                                                               Nashville      TN       37203
                                                                           1100 Dr. Martin L. King Jr. Blvd.,
HealthTrust Purchasing Group, L.P.        Attn Mark Walsh                  Suite 1100                                                               Nashville      TN       37203
                                          Attn Mike Bishop, AVP
HealthTrust Purchasing Group, L.P.        Pharmacy Strategic Sourcing      155 Franklin Road, Suite 400                                             Brentwood      TN       37027

HealthTrust Purchasing Group, L.P.        Attn Rosalind Holloway           1100 Charlotte Avenue, Suite 1100                                        Nashville      TN       37203
                                          Attn Vice President, National
HealthTrust Purchasing Group, L.P.        Agreements                       155 Franklin Road, Suite 400                                             Brentwood      TN       37027
                                          Attn Vincent Jackson, VP
HealthTrust Purchasing Group, L.P.        Pharmacy                         1100 Charlotte Avenue                                                    Nashville      TN       37203
                                          Attn Vincent Jackson, VP
HealthTrust Purchasing Group, L.P.        Pharmacy                         1100 Charlotte Avenue, Suite 1100                                        Nashville      TN       37023
                                          Attn Vincent Jackson, VP         1100 Dr. Martin L. King Jr. Blvd.,
HealthTrust Purchasing Group, L.P.        Pharmacy                         Suite 1100                                                               Nashville      TN       37203
                                          Attn Vincent Jackson, VP
HealthTrust Purchasing Group, L.P.        Pharmacy                         155 Franklin Road, Suite 400                                             Brentwood      TN       37027
HealthTrust Purchasing Group, L.P.        Attn VP Pharmacy                 155 Franklin Road, Suite 400                                             Brentwood      TN       37027
HealthTrust Purchasing Group, L.P.                                         155 Franklin Road, Suite 400                                             Brentwood      TN       37027
HEALTHVIEW EYE CARE CENTER                THUMS JULIE A OD                 PO BOX 547                                                               MEDFORD        WI       54451
HEALTHWISE PHARMACY                       C/O ACCT PAYABLE                 PO BOX 1779                                                              SPARTANBURG    SC       29304
Healthy Alliance Life Insurance Company                                    1831 Chestnut Street                                                     St. Louis      MO       63103

HEALTHY VISION                            POWERS JAMES P                   5413 US HIGHWAY 19                                                       NEW PORT RICHEY FL      34652
HEART HOSPITAL OF BK, LLC                                                  3001 SILLECT AVENUE                                                      BAKERSFIELD     CA      93308
HEART HOSPITAL OF LAFAYETTE                                                1105 KALISTE SALOOM ROAD                                                 LAFAYETTE       LA      70508

HEART HOSPITAL OF NEW MEXICO                                               504 ELM ST NE                         ATTN ACCOUNTS PAYABLE              ALBUQUERQUE    NM       87102-2512
HEARTLAND SURGERY CENTER                                                   3515 30TH AVENUE                                                         KEARNEY        NE       68845
Heather Catherine Mizeur                                                   Address Redacted
Heather Lemay Miller                                                       Address Redacted
Heather N Ingram                                                           Address Redacted
Heather Nicole Boblitt                                                     Address Redacted
Heather R Rolson                                                           Address Redacted
HEATON EYE ASSOCIATES                     NICKEL TODD M                    3415 GOLDEN ROAD                                                         TYLER          TX       75701
Heaven D Stark                                                             Address Redacted
HEB GROCERY COMPANY LLP                                                    PO BOX 202531                                                            DALLAS         TX       75320-2531
HEB Grocery Company, LP                                                    646 South Main Avenue                                                    San Antonio    TX       78204
HEB PHARMACY                                                               646 SOUTH MAIN AVE                                                       SAN ANTONIO    TX       78204
HECTOR LEON MD                                                             Address Redacted
Hector Manuel Velez                                                        Address Redacted
HEDAYA EDWARD L MD                        INVISION                         Address Redacted
Heena Mahida                                                               Address Redacted
HEEREMA COMPANY                                                            PO BOX 568                                                               HAWTHORNE      NJ       07507-0568
Hegemony, Inc.                                                             2 E 22ND ST STE 307                                                      LOMBARD        IL       60148



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 123 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       207207
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3709


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                CreditorName                    CreditorNoticeName                     Address1                                Address2    Address3            City      State       Zip         Country
Heidi Joeva Taylor                                                          Address Redacted
Heidi Marie Kempin                                                          Address Redacted
Heidi Nazario                                                               Address Redacted
HEIDI NIEHART                                                               Address Redacted
HEINZ MICHAEL G                            PURDUE UNIVERSITY                Address Redacted
HEITMEIER DAVID R                                                           Address Redacted
HELEN CUNNINGHAM                                                            Address Redacted
HELEN RICE                                                                  Address Redacted
HELEN STEVENS                                                               Address Redacted
HELEN SYNVINSKI                                                             Address Redacted
Helena Sunny Beams                                                          Address Redacted
HELFGOTT MAXWELL A                                                          Address Redacted
                                           Director General Mr. Panagiotis                                          151 25 Paradissos
Hellenic Industrial Property Organzation   Kanellopoulos                   5, Gianni Stavroulaki str.               Amaroussiou                       Athens                                  Greece

Helm AG                                                                     PO BOX 10 30 60                         NORDKANAL STRASSE 28              D-20021 HAMBURG                         GERMANY

Helm AG Amarin Technologies S.A.                                            PO BOX 10 30 60                         NORDKANAL STRASSE 28              D-20021 HAMBURG                         GERMANY
HELPSYSTEMS LLC                                                             6455 CITY WEST PARKWAY                                                    EDEN PRAIRIE    MN         55344
Hemal S Rokadia                                                             Address Redacted
Hemang D Upadhyaya                                                          Address Redacted
HEMANG UPADHYAYA                                                            Address Redacted
Hemrajsinh D Waghela                                                        Address Redacted
HENDERSON DONALD WADE                                                       Address Redacted
HENDERSON EYE CENTER                       HENDERSON PAMELA                 299 CAREW STREET                        SUITE 400                         SPRINGFIELD       MA       01104
Henderson Fernandez                                                         Address Redacted
Hendrick Westerhoek                                                         Address Redacted
HENKEN HERBERT C                                                            Address Redacted
HENNEPIN COUNTY MEDICAL CENTER                                              701 PARK AVE                                                              MINNEAPOLIS       MN       55415-1623
Henri Rodriguez                                                             Address Redacted

HENRICHSENS FIRE EQUIPMENT COMPANY                                          563 N WOLF RD                                                             WHEELING          IL       60090
                                                                                                                    ACCOUNTS PAYABLE
HENRY FORD HOSPITAL                                                         1 FORD PLACE                            DEPARTMENT -5EF                   DETROIT           MI       48202
                                                                                                                                                      CLINTON
HENRY FORD MACOMB HOSPITAL                 PHARMACY #1                      15855 19 MILE ROAD                                                        TOWNSHIP          MI       48038
HENRY FORD MEDICAL CENTER                                                   2799 W GRAND BLVD                       HOSPITAL PHARMACY                 DETROIT           MI       48202
                                           DEPARTMENT OF
HENRY FORD WYANDOTTE HOSPITAL              PHARMACY                         2333 BIDDLE AVENUE                                                        WYANDOTTE         MI       48192
Henry Lee Morris                                                            Address Redacted
HENRY MAX A                                                                 Address Redacted
HENRY N FOSTER                                                              Address Redacted
HENRY SCHEIN - GIV                                                          Address Redacted
HENRY SCHEIN ANIMAL HEALTH                                                  PO BOX 223739                                                             PITTSBURGH        PA       15251-2739
Henry Schein Covetrus                                                       PO BOX 7153                                                               DUBLIN            OH       43017-0753
HENRY SCHEIN INC                                                            520 SOUTH ROCK BLVD                     ATTN A/P DEPT                     RENO              NV       89502
Henry Schein, Inc.                         ATTN A/P DEPT                    520 SOUTH ROCK BLVD                                                       RENO              NV       89502
Henry Schein, Inc.                         Attn General Counsel             135 Duryea Road                                                           Melville          NY       11747
Heriberto Ayala                                                             Address Redacted
HERITAGE EYE ASSOCIATES                    MISELIS KENNETH V                445 W POPLAR ST                                                           STOCKTON          CA       95203
HERITAGE EYE SURGERY CENTER                                                 1501 RED BUD                            RUDOLF CHURNER MD                 MCKINNEY          TX       75069
HERITAGE PACKAGING LLC                                                      2350 5TH STREET                                                           LINCOLN           IL       62656
HERMANN EYE CENTER                                                          4295 SAN FELIPE ST STE 310                                                HOUSTON           TX       77027-1915
HERNANDEZ EDWARD VICTOR                                                     Address Redacted
HERNANDEZ RAYMOND H III                                                     Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 124 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          208208
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3710


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



            CreditorName                           CreditorNoticeName                 Address1                          Address2        Address3              City    State       Zip          Country
HERNANDEZ RIOS LUIS MD & DE POOL
MAGDA                                         HERNANDEZ-RIOS LUIS J        Address Redacted
HERNANDEZ-COTT LUIS R                                                      Address Redacted
HERRERA BO OD                                                              Address Redacted
HERRING EYE ASSOCIATES OD PLLC                                             1525 BENVENUE RD                                                            ROCKY MOUNT   NC       27804
HERSCHEL MARK KELLAND                                                      Address Redacted
HERSHEY MEDICAL CENTER                        MAIL CODE CH79               500 UNIVERSITY DR                 ATTN PHARMACY DEPT                        HERSHEY       PA       17033
HEYDE RAYMOND R S                                                          Address Redacted

HEYMAN ENERGIO GATTUSO & HIRZEL LLP                                        300 DELAWARE AVE                  SUITE 200                                 WILMIINGTON   DE       19801
HEYMAN FLAVEL JOSEF                                                        Address Redacted
                                                                                                                                                       MOUNTLAKE
HF ACQUISITION CO LLC                                                      22314 70TH AVE W STE 1                                                      TERRACE       WA       98043
HH&P, LLC                                     Attn Eric Haertle            700 W. North Shore Drive                                                    Hartland      WI       53029-8358
Hi School Pharmacy, Inc.                                                   916 W EVERGREEN BLVD                                                        VANCOUVER     WA       98660
High Chemical Company                         ATTN ITO CANCIO              23 Mantoloking Ln                                                           Waretown      NJ       08758-2354
                                                                           2055 SOUTH PACHECO ST STE
HIGH COUNTRY MACULA, RETINA                                                600                                                                         SANTA FE      NM       87505
                                                                                                             A/M/OF HLTH ALLNC OF
HIGHLAND DISTRICT HOSPITAL                                                 1275 N HIGH ST                    GRTR CINC                                 HILLSBORO     OH       45133
HIGHLAND EYE INSTITUTE                        GANTHIER RULX JR             801 US 27 SOUTH                                                             SEBRING       FL       33870
HIGHLAND OPHTHALMOLOGY ASSOC                                               140 EXECUTIVE DRIVE               MARY E DAVIDIAN MD                        NEW WINDSOR   NY       12553
HIGHLANDER EQUIPMENT CO INC                                                110 CLYDE ROAD                                                              SOMERSET      NJ       08873
Highmark BCBSD Inc.                                                        One Brandywine Gateway            800 Delaware Avenue                       Wilmington    DE       19801
Highmark Inc.                                                              120 Fifth Avenue                                                            Pittsburgh    PA       15222
Highmark West Virginia Inc., d/b/a Highmark
Blue Cross Blue Shield West Virginia                                       614 Market Street                                                           Parkersburg   WV       26102
HIKAL LIMITED                                 KIADB INDUSTRIAL AREA        82/A JIGANI, ANEKAL TALUK         BANGALORE, KARNATAKA                                             560105       India
                                                                                                             JIGANI, ANEKAL TALUK,
HIKAL LTD                                                                  28 KIADB INDUSTRIAL AREA          BANGALORE                                                        560105       India

Hikal Ltd.                                                                 KIADB INDUSTRIAL AREA        82/A JIGANI, ANEKAL TALUK                      BANGALORE      KA      560105       INDIA
                                                                           ESTRADA DO RIO DA MO, 8,8A E                                                FERRUGEM,SINTR
Hikma Farmaceutica                            MR. RODRIGO CAMPOS           8B-FERVENCA                                                                 A                      2705906      PORTUGAL
Hilcias Pantaleon                                                          Address Redacted
HILCO                                                                      PO BOX 1538                  ATTN DAVE MAILHOT         314-638-1900         PLAINVILLE    MA       02762
Hilda M Pedraza                                                            Address Redacted
Hilda Rodriguez                                                            Address Redacted
HILL DONALD OD                                                             Address Redacted
Hillard Baxter Jr.                                                         Address Redacted
Hillary Constance Ekiss                                                    Address Redacted
HILO EQUIPMENT & SERVICES LLC                                              845 SOUTH 1ST STREET                                                        RONKONKOMA    NY       11779
HILTON HEAD HEALTH SYS DBA                    HILTON HEAD HOSPITAL         25 HOSPITAL CENTER BLVD                                                     HILTON HEAD   SC       29926
                                                                                                                                                       HILTON HEAD
HILTON HEAD MACULA AND RETINA                                              15 A LAFAYETTE PLACE                                                        ISLAND        SC       29926
HILTON JACQUELINE                                                          Address Redacted
HINDMAN JEFFREY CURTIS                                                     Address Redacted
HINES BRADLEY N                                                            Address Redacted
HINES WILLIAM LANCASTER                                                    Address Redacted
                                              ADVENTIST HINSDALE
HINSDALE HOSPITAL                             HOSPITAL PHARMACY            120 N. OAK STREET                                                           HINSDALE      IL       60521
Hisun Pharmaceutical Co.                                                   200 CROSSING BLVD 2ND FL                                                    BRIDGEWATER   NJ       08807
HISUN PHARMACEUTICALS USA INC                                              200 CROSSING BLVD 2ND FL                                                    BRIDGEWATER   NJ       08807
Hisun USA on Behalf of Zhejiang Hisun                                      200 Crossing Blvd, 2nd Floor                                                Bridgewater   NJ       08807
Hi-Tech Pharmacal Co., Inc.                                                369 Bayview Avenue                                                          Amityville    NY       11701



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                   Page 125 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                209209
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3711


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



                 CreditorName             CreditorNoticeName                 Address1                           Address2      Address3             City       State       Zip      Country
                                                                                                                                             PORT
HITZIG GARY S MD PC                                              35 CORNWELLS BEACH RD                                                       WASHINGTON      NY       11050
HIURA RON OD                                                     Address Redacted
HI-VAC SPECIALISTS                                               109 FARMHOUSE DRIVE                                                         GREENTOWN       PA       18426
                                                                                                     DBA SANTA ROSA MEDICAL
HMA SANTA ROSA MEDICAL CENTER                                    6002 BERRYHILL ROAD                 CENTER                                  MILTON          FL       32570
HMI BUYING GROUP INC                                             1905 MISSION 66                                                             VICKSBURG       MS       39180
HMO Colorado, Inc.                                               700 Broadway                                                                Denver          CO       80273
HMO Missouri, Inc.                                               1831 Chestnut Street                                                        St. Louis       MO       63103

HMPG PHARMACY LLC                                                4090 JACKSONS POINTE COURT                                                  ZELIENOPLE      PA       16063
HO DOMINIC K MD                                                  Address Redacted
HO PENN MACHINERY COMPANY INC                                    15 MIDDLE AVE                                                               HOLTSVILLE      NY       11742
HO PETER MD                                                      Address Redacted
HOAG HOSPITAL IRVINE                 PHARMACY                    16200 SAND CANYON AVE                                                       IRVINE          CA       92618
                                                                 500 SUPERIOR AVENUE , SUITE
HOAG MEMORIAL HOSPITAL               ATTN A/P DEPARTMENT         200                                                                         NEWPORT BEACH   CA       92663
HOCHMAN MICHAEL                                                  Address Redacted
HODGES DARYL OD                                                  Address Redacted
HODGES ROBERT BRUCE                                              Address Redacted
                                     EYE CARE & SURGICAL
HODGES TIMOTHY LLOYD MD              CENTER INC.                 Address Redacted
Hoechst Marion Roussel                                           8333 HICKMAN MILLS DR                                                       KANSAS CITY     MO       64137
HOELTING FOOD SERVICE                                            2025 EAST OLIVE STREET                                                      DECATUR         IL       62526
HOFF MICHAEL                                                     Address Redacted
HOFFMAN DAVID S                                                  Address Redacted
HOFFMAN GEORGE S                                                 Address Redacted
                                     HOGAN SURGICAL CENTER
HOGAN CHRISTOPHER DAVID MD           PA                          Address Redacted
HOLBROOK AMELIA OD                                               Address Redacted
HOLE FAMILY EYE CENTER               CHAD ROBERTS OD             PO BOX 8460                         110 BUFFALO WAY STE A                   JACKSON         WY       83002
HOLE FAMILY EYE CENTER               PO BOX 8460                 110 BUFFALO WAY STE A               CHAD ROBERTS OD                         JACKSON         WY       83002
HOLICKI EYE CENTERS & OPTICAL                                    142 E CHICAGO RD STE B                                                      COLDWATER       MI       49036
HOLISTIC VISION CARE                                             20 MILLTOWN RD STE 201              DR ANUJA JOSHI                          BREWSTER        NY       10509-4344
Holland & Knight LLP                 Attn Rodney H. Bell, Esq.   701 Brickell Avenue, Suite 3000                                             Miami           FL       33131
HOLLAND APPLIED TECHNOLOGIES INC                                 7050 HIGH GROVE BLVD                                                        BURR RIDGE      IL       60527
HOLLAND EYE CLINIC                                               999 WASHINGTON AVE                  SNYDER ERIC DAVID MD                    HOLLAND         MI       49423
HOLLIDAY DAVID OD                                                Address Redacted
HOLLINGSHEAD EYE CENTER                                          360 E MALLARD DR STE 110            DR. MARK HOLLINGSHEAD                   BOISE           ID       83706-6644
HOLLINS JACK LYNN                                                Address Redacted
HOLLISTER VISION CENTER                                          365 SIXTH STREET                                                            HOLLISTER       CA       95023
Hollister-Stier Laboratories LLC                                 3525 NORTH REGEL ST                 BAUERNSCHMIDT WILLIAM                   SPOKANE         WA       99207
HOLLY MCCRAE                                                     Address Redacted
HOLMES REGIONAL MEDICAL CENTER                                   1350 S HICKORY ST                                                           MELBOURNE       FL       32901
HOLMES WILLIAM OD                                                Address Redacted
HOLSTON VALLEY MEDICAL CENTER                                    130 WEST RAVINE ROAD                                                        KINGSPORT       TN       37660
HOLT CLIFFORD L                                                  Address Redacted
HOLY CROSS HOSPITAL                                              2701 WEST 68TH STREET                                                       CHICAGO         IL       60629
HOLY REDEEMER HOSP&MED CTR                                       1648 HUNTINGDON PIKE                PHARMACY DEPARTMENT                     MEADOWBROOK     PA       19046
HOME DEPOT                                                       1101 SUNRISE HIGHWAY                                                        COPIAGUE        NY       11726

HOME MEDICAL EQUIPMENT SPECIALISTS                               10801 GOLF COURSE RD NW             DBA HIT SPECIALISTS                     ALBUQUERQUE     NM       87114-0000
HOMELAND SECURITY & JUSTICE                                      373 S HIGH ST                       25TH FLOOR                              COLUMBUS        OH       43215
HOMETOWN PHARMACY PARTNERSHIP
LLC                                                              333 LOWVILLE RD                                                             RIO             WI       53960



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 126 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           210210
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3712


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



             CreditorName                             CreditorNoticeName               Address1                       Address2             Address3           City       State       Zip          Country
HOMI D KAPADIA                                                              Address Redacted
HONEYWELL INC                                                               PO BOX 70274                                                                CHICAGO         IL       60673
Hong Zhang                                                                  Address Redacted
HONORHEALTH                                                                 PO BOX 14890                   ATTN A/P                                     SCOTTSDALE      AZ       85267
HOPITAL DE CHICOUTIMI                                                       305 RUE SAINT-VALLIER          DR J.S. BILODEAU                             CHICOUTIMI      QC       G7H 5H6      Canada
HOPITAL DE MARIA                                                            419 BOUL PERRON                                                             MARIA           QC       G0C 1Y0      Canada
HOPITAL DE WAKEFIELD                                                        101 BURNSIDE AVE                                                            WAKEFIELD       QC       J0X 3G0      Canada

HOPITAL DU SACRE COEUR DE MONTREAL                                          5400 BOUL GOUIN QUEST                                                       MONTREAL        QC       H4J1C5       Canada
HOPITAL FLEURY                                                              2180 FLEURY EST                PHARMACY                                     MONTREAL        QC       H2B1K3       Canada
HOPITAL HULL CHVO PAVILLION                                                 116 BLVD LIONEL EMORD                                                       GATINEAU        QC       J8V 1W7      Canada
HOPITAL JEAN TALON                                                          1385 JEAN TALON EST                                                         MONTREAL        QC       H2E 1S6      Canada
HOPITAL PIERRE BOUCHER                                                      1333 JACQUES CARTIER B         DR P BOUCHER                                 LONGUEIL        QC       J4M 2A5      Canada
HOPITAL SAINT JUSTINE                                                       3175 COTE SAINT CATHERINE                                                   MONTREAL        QC       H3T 1C5      Canada
HOPITAL SAINTE-CROIX                                                        570 RUE HERIOT                                                              DRUMMONDVILLE   QC       J2B1C1       Canada
HORIBA INSTRUMENTS                                                          PO BOX 512936                                                               LOS ANGELES     CA       90051-0936
                                                                            135 SOUTH SHARON AMITY
HORIZON EYE CARE                                  WEIDMAN FREDERICK HD      ROAD                           SUITE 100                                    CHARLOTTE       NC       28211

Horizon Health Care Services Inc. d/b/a Horizon
Blue Cross Blue Shield of New Jersey                                        Three Penn Plaza East                                                       Newark          NJ       07105
Horizon Pharmaceuticals                                                     7880 CENTRAL INDUSTRIAL DR                                                  RIVIERA BEACH   FL       33404
HORNBY JOHN B                                                               Address Redacted
HORNFELD MARK L                                                             Address Redacted
Hortencia Vasquez                                                           Address Redacted
Hospira Worldwide, Inc.                                                     75 REMITTANCE DRIVE            SUITE 6136                                   CHICAGO         IL       60675-6136
Hospira, Inc.                                                               75 REMITTANCE DRIVE            SUITE 6136                                   CHICAGO         IL       60675-6136

HOSPITAL CHARLES LEMOYNE                          MAGASIN MEDICAL           3120 BOULEVARD TASCHEREAU                                                   GREENFIELD PARK QC       J4V 2H1      Canada
HOSPITAL FOR SICK CHILDREN                                                  555 UNIVERSITY AVE                                                          TORONTO         ON       M5G 1X8      Canada
HOSPITAL GENERAL DU LAKESHORE                                               160 STILLVIEW                                                               POINTE-CLAIRE   QC       H9R2Y2       Canada
HOSPITAL NACIONAL A POSADAS                       PTE ILLIA Y MARCONI       (1684) EL PALOMAR                                                           BUENOS AIRES                          Argentina
                                                                                                           AT NEW BRITAIN GENERAL
HOSPITAL OF CENTRAL CONNECTICUT                   PHARMACY DEPT             100 GRAND ST                   HOSPITAL                                     NEW BRITAIN     CT       06052
HOSPITAL OF CENTRAL CONNECTICUT                                             PO BOX 5037                                                                 HARTFORD        CT       06102

HOSPITAL OF THE UNIVERSITY OF                     PENNSYLVANIA PHARMACY     3400 SPRUCE ST, PCAM 3E                                                     PHILADELPHIA    PA       19104
HOSPTIAL SANTA CABRINI OSPED                                                5655 EST RUE ST-ZOTIQUE                                                     MONTREAL        QC       H1T 1P7      Canada
HOTEL DIEU DARTHABASKA                                                      5 RUE DES HOSPITALIERIES       PHARMACY                                     ARTHABASKA      QC       G6P6N2       Canada
                                                                            215 BOULEVARD DE YORK
HOTEL DIEU DE GASPE                                                         QUEST                          A/P                                          GASPE           QC       G4X 2W2      Canada
HOTEL DIEU DE LEVIS                                                         143 WOLFE                                                                   LEVIS           QC       G6V3Z1       Canada
HOTEL DIEU DE SAINT JEROME                                                  290 RUE MONTIGNY               PHARMACY                   BAZZO J P DR      SAINT-JEROME    QC       J7Z5T3       Canada
HOTEL DIEU DE SOREL                                                         400 AVE HOTEL DIEU SOREL                                                    SOREL-TRACY     QC       J3P1N5       Canada
HOUSTON EYE ASSOCIATES                                                      7155 OLD KATY RD STE S102                                                   HOUSTON         TX       77024
HOUSTON METHODIST HOSPITAL                                                  6565 FANNIN STREET             MS DB1-09                                    HOUSTON         TX       77030
HOUSTON RETINA ASSOCIATES                         LAM MICHAEL K             7789 SOUTHWEST FREEWAY         SUITE 530                                    HOUSTON         TX       77074
HOWARD FALYER                                                               Address Redacted
HOWARD MCGEE                                                                Address Redacted
HOWERTON EYE CLINIC                                                         2610 S I H 35                  SUITE A                                      AUSTIN          TX       78704-5703
HOYT EYE CARE CENTER                              HOYT HOWARD W             1100 COMMERCIAL STREET                                                      ROCKPORT        ME       04856
                                                  HP ATTN DRUG REBATE
HP - DE FEDERAL MANAGED CARE                      TEAM                      645 PAPER MILL RD #1015                                                     NEWARK          DE       19711-7515
                                                  HIP ATTN DRUG REBATE      UNIVERSITY OFFICE PLAZA-
HP - DE FEDERAL MEDICAID                          TEAM                      BRISTOL BLDG                   248 CHAPMAN RD SUITE 100                     NEWARK          DE       19702



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 127 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              211211
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3713


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



               CreditorName             CreditorNoticeName               Address1                         Address2         Address3               City   State       Zip         Country
HP - DE STATE PHARMACY ASSISTANCE   HP ATTN DRUG REBATE        UNIVERSITY OFFICE PLAZA-
PROG                                TEAM                       BRISTOL BLDG                   645 PAPER MILL RD # 1015                     NEWARK        DE      19711-7515
HPG
HPG Non Injectables
HQ - ARMY/AIR FORCE EXCH SVC                                   PO BOX 660261                  ATTN FA-A                                    DALLAS        TX      75266
HRH OPHTHALMOLOGY                   HALLER KURT A              1052 GULL ROAD                                                              KALAMAZOO     MI      49048
HSB VETERINARY SUPPLIES INC                                    23-F INDUSTRIAL BLVD                                                        MEDFORD       NY      11763
HSHS MEDICAL GROUP                                             26771 NETWORK PLACE                                                         CHICAGO       IL      60673-1267
Huai-Chueh Chang                                               Address Redacted
HUANG HARRY H                       WYNGATE MEDICAL PARK       Address Redacted
HUANG WEI                                                      Address Redacted
HUBBARD GEORGE MD                                              Address Redacted
HUBBARD KENNETH                                                Address Redacted
HUBERMAN R MD                                                  Address Redacted
HUBSCHER CHARLES H PHD                                         Address Redacted
HUDAK DEBORAH KESSLER                                          Address Redacted
HUDGINS JOHN S                                                 Address Redacted
HUDSON OPTOMETRIC                                              5854 DARROW RD                                                              HUDSON        OH      44236
HUDSON VALLEY EYE ASSOCIATION       TOSTANOSKI JEAN R          24 SAW MILL RIVER ROAD         SUITE 202                                    HAWTHORNE     NY      10532
                                    VASSAR BROTHERS            200 WESTAGE BUSINESS
HUDSON VALLEY EYE SURGEON           MEDICAL MALL               CENTER DR                      STE 110                                      FISHKILL      NY      12524
                                                               200 WESTGATE BUSINESS CTR
HUDSON VALLEY EYE SURGEONS                                     DR STE 110                     ERIC BROCKS MD                               FISHKILL      NY      12524
HUDSON VALLEY OPHTHALMOLOGY                                    820 UNION ST                   FLOOR 1                                      HUDSON        NY      12534
HUDSON YARDS SURGERY CENTER                                    450 WEST 31ST STREET 2S                                                     NEW YORK      NY      10011
HUFF KRISTAN OD                                                Address Redacted
HUFFMAN JAMES GLENN                                            Address Redacted
HUGH E MONTAGUE                                                Address Redacted
Hugo Santana                                                   Address Redacted
Hui Jun Feng                                                   Address Redacted
Human Capital Solutions, LLC                                   4501 S KENILWORTH AVE                                                       BERWYN        IL      60402
HUMAN SOLUTION                                                 2139 WEST ANDERSON LANE                                                     AUSTIN        TX      78757
Humana                              Attn Jenny Gonzalez        PO BOX 747                     044/74445                                    CINCINNATI    OH      45201

HUMANA INC - RS1                    ATTN FINANCE DEPARTMENT 8990 W GLENDALE AVENUE                                                         GLENDALE      AZ      85305

HUMANA INC - RS2                    ATTN FINANCE DEPARTMENT 8990 W GLENDALE AVENUE                                                         GLENDALE      AZ      85305
                                                               500 WEST MAIN STREET 7TH
HUMANA PHARMACY SOLUTIONS           C/O SHERRY JACKSON         FLOOR                                                                       LOUISVILLE    KY      40202
Humana Pharmacy Solutions, Inc.                                PO BOX 747                     044/74445                                    CINCINNATI    OH      45201
Humana Pharmacy, Inc.               Attn Humana Law Department 500 West Main Street                                                        Louisville    KY      40202
Humana Pharmacy, Inc.               Attn Labeed Diab           500 W Main Street                                                           Louisville    KY      40202
                                    Attn Pharmacy Procurement
Humana Pharmacy, Inc.               Manager                    500 West Main Street                                                        Louisville    KY      40202
Humana Pharmacy, Inc.               Attn William Fleming       500 W Main Street                                                           Louisville    KY      40202
Humana Pharmacy, Inc.                                          PO BOX 747                     044/74445                                    CINCINNATI    OH      45201
HUMBER RIVER HOSPITAL                                          1235 WILSON AVENUE                                                          TORONTO       ON      M3M0B2       Canada
HUMCO HOLDING GROUP INC                                        7400 ALUMAX DRIVE                                                           TEXARKANA     TX      75501
HUMPHREY ALFRED L JR                                           Address Redacted
HUNTER ASSOCIATES LABORATORY INC                               11491 SUNSET HILLS ROAD                                                     RESTON        VA      20190-5280
HUNTINGTON MEMORIAL HOSP PHARM                                 100 W CALFORNIA BLVD           PO BOX 7013                                  PASADENA      CA      91109
HUNTSVILLE HOSPITAL                                            101 SIVLEY RD SW                                                            HUNTSVILLE    AL      35801-4421
HURLEY MEDICAL CTR PHARMACY                                    1 HURLEY PLAZA                                                              FLINT         MI      48503
HURON MEDICAL CENTER                                           1100 SOUTH VAN DYKE ROAD                                                    BAD AXE       MI      48413
HURON OPHTHALMOLOGY PC              BARLETTA JOHN P            5477 W CLARK RD                                                             YPSILANTI     MI      48197



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                     Page 128 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             212212
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3714


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



                 CreditorName                         CreditorNoticeName                   Address1                             Address2   Address3              City      State       Zip          Country
HUSAIN AHSAN PHD                                                                Address Redacted
HUTCHINSON ANTHONY OD                                                           Address Redacted
HUYNH MAI PHUONG DDS INC                                                        4488 CONVOY ST STE G                                                      SAN DIEGO       CA       92111
HYATT REGENCY LAKE TAHOE                                                        LOCK BOX 842208                                                           DALLAS          TX       75284
Hybio Pharmaceutical Co. Gyma Laboratories
America, Inc                                                                    135 CANTIAGUE ROCK RD                                                     WESTBURY        NY       11590
Hybio Pharmaceutical Co., Ltd. Gyma
Laboratories of America, Inc.                                                   135 CANTIAGUE ROCK RD                                                     WESTBURY        NY       11590
Hyder Murtaza                                                                   Address Redacted
                                                                                                                                                          RESEARCH
HYDRO SERVICE AND SUPPLY INC                                                    PO BOX 12197                                                              TRIANGLE PARK   NC       27709
Hygen Pharmaceuticals                            Attn Karissa Urbano, Buyer     8635 154th Avenue N.E.                                                    Redmond         WA       98052
Hygen Pharmaceuticals                            Attn Ralph                     8635 154th Avenue N.E.                                                    Redmond         WA       98052
Hygen Pharmaceuticals                            Attn Ralph Young               8635 154th Avenue N.E.                                                    Redmond         WA       98052
                                                 Attn Ralph Young, Purchase
Hygen Pharmaceuticals                            Manager                        8635 154th Avenue N.E.                                                    Redmond         WA       98052
                                                 Attn Ralph Young, Purchasing
Hygen Pharmaceuticals                            Manager                        8635 154th Avenue N.E.                                                    Redmond         WA       98052
HyGen Pharmaceuticals                                                           8635 154TH AVE NE STE 100                                                 REDMOND         WA       98052 3564
HYGEN PHARMACEUTICALS, INC                                                      8635 154TH AVE NE STE 100                                                 REDMOND         WA       98052 3564
Hygen Pharmaceuticals, Inc.                      Attn Director Contract         1940 124th Ave. NE Ste. A105                                              Bellevue        WA       98005
Hygen Pharmaceuticals, Inc.                      Attn Nishit Mehta              1940 124th Ave. NE Ste. A105                                              Bellevue        WA       98005
HYH INTERNATIONAL CARGO SERVICES
INC                                                                             9107 NW 105TH WAY                                                         MEDLEY          FL       33178

HYLTON-RODIC LAW PLLC                                                           700 12TH STREET NW SUITE 700                                              WASHINGTON      DC       20005
HYMAN CHARLES F                                                                 Address Redacted
HYSPECO INC                                                                     2118 E ROCKHURST                                                          SPRINGFIELD     MO       65802

HY-VEE INC                                                                      5820 WESTOWN PARKWAY                                                      WEST DES MOINES IA       50266
                                                                                1 HAVEN FOR HOPE WAY BLDG 1
I CARE SAN ANTONIO                                                              SUITE 200                   ROBERT RICE MD                                SAN ANTONIO     TX       78207
I4I                                                                             116 SPADINA AVE FIFTH FL                                                  TORONTO ONT              M5V 2K6      Canada
Iacono Inc                                                                      230 KNICKERBOCKER AVE                                                     BOHEMIA         NY       11716
IAN B GADDIE OD                                                                 Address Redacted
Ian Benjamin Gaddie, OD                                                         Address Redacted
Ian Wayne Allen                                                                 Address Redacted
IBM                                                                             PO BOX 643600                                                             PITTSBURGH      PA       15264-3600
IBN CINA DRUG STORES CO                                                         8 QIBYA STREET              JABAL HUSSEIN                                 AMMAN                    11118      Jordan
Ibn Cina Drug Stores Co..                        JABAL HUSSEIN                  8 QIBYA STREET                                                            AMMAN                    11118      JORDAN
ICE SYSTEMS INC                                                                 PO BOX 11126                                                              HAUPPAUGE       NY       11788
                                                 Director General / Directeur
                                                 general Ms. Borghildur
Icelandic Intellectual Property Office (ISIPO)   Erlingsdottir                  Engjateigi 3                                                              Reykjavik                105          Iceland
ICON Clinical Research L.P.                      Marisa Coyle                   212 Church Road                                                           North Wales     PA       19454
                                                                                1011 US ROUTE 22 WEST SUITE
iContracts                                                                      104                                                                       BRIDGEWATER     NJ       08807
iContracts, Inc.                                 Attn General Counsel           575 Route 28, Suite 203B                                                  Raritan         NJ       08869

iContracts, Inc.                                 Attn Todd Venetianer           1011 US Route 22 West, Suite 104                                          Bridgewater     NJ       08807

iContracts, Inc.                                 Attn Todd Venetianer, COO      1011 US Route 22 West, Suite 104                                          Bridgewater     NJ       08807
iContracts, Inc.                                 Attn VP, Finance               575 Route 28, Suite 203B                                                  Raritan         NJ       08869
                                                                                1011 US ROUTE 22 WEST SUITE
iContracts, Inc. Knowledgent                                                    104                                                                       BRIDGEWATER     NJ       08807



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                           Page 129 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       213213
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3715


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                    CreditorNoticeName                   Address1                              Address2   Address3          City       State       Zip              Country
ICR, LLC                                                                   761 MAIN AVENUE                                                          NORWALK        CT       06851

ICRC LOGISTICS CENTRE, HEADQUARTERS                                        19 AVENUE DE LA PAIX                                                     GENEVE                  1202       SWITZERLAND
ICS                                                                        PO BOX 638345                                                            CINCINNATI     OH       45263-8345
                                            DEPT OF HEALTH &               MEDICAID ADMIN ATTN FINANCE 11013 W BROAD STREET
ID DEPT OF HEALTH & WELFARE                 WELFARE MAGELLAN               DEPT                        SUITE 500                                    GLEN ALLEN     VA       23060
IDAHO EYE CENTER                                                           2025 E 17TH ST                                                           IDAHO FALLS    ID       83404-6430
IDAHO RETINA                                                               128 E MALLARD DR                                                         BOISE          ID       83706
Idaho Secretary of State                                                   700 West Jefferson          PO Box 83720                                 Boise          ID       83720-0080
Idaho State Tax Commission                                                 800 E Park Blvd                                                          Boise          ID       83712
IDAHO STATE TAX COMMISSION                                                 PO BOX 83784                                                             BOISE          ID       83707-3784
IDEXX DISTRIBUTION                                                         ONE IDEXX DRIVE                                                          WESTBROOK      ME       04092
                                                                                                                                                                                       UNITED
IDIS Limited                                                               CHURCHFIELD RD WEYBRIDGE                                                 SURREY                  KT13 8DB   KINGDOM
IES ENGINEERS                                                              1720 WALTON ROAD                                                         BLUE BELL      PA       19422
IFG INTL FINANCIAL GROUP OF CHICAGO                                        DEPT 20-8081                         PO BOX 5998                         CAROL STREAM   IL       60197-5998
IGI Laboratories, Inc.                                                     PO BOX 687                                                               BUENA          NJ       08310-0687
Ignacio Sanchez                                                            Address Redacted
igxglobal, Inc.                                                            1 Fore Street Avenue                                                     London                  EC2Y 9DT     United Kingdom

IHC HEALTH SERVICES, INC.                   DBA UTAH VALLEY HOSPITAL 1034 NORTH 500 WEST                                                            PROVO          UT       84604
Ihsaan H Fleming                                                        Address Redacted
Ikon Office Solutions, Inc.                                             PO Box 802815                                                               CHICAGO        IL       60680-2815
IL DEPT/PROFESSIONAL REGULATION                                         P O BOX 7086                                                                SPRINGFIELD    IL       62791
                                            DEPT OF HEALTHCARE &
IL HEALTHCARE AND FAMILY SERVICES           FAMILY SERVICES             RECOVERIES UNIT/DPR                     PO BOX 19107                        SPRINGFIELD    IL       62794-9107
                                            DEPT OF HEALTHCARE &
IL HEALTHCARE AND FAMILY SERVICES           FAMILY SERVICES             RECOVERIES UNIT/DRP                     PO BOX 19107                        SPRINGFIELD    IL       62794-9107
                                            DEPT OF HLTH & FML SRV
IL HEALTHCARE AND FAMILY SERVICES           RECOV UNIT/DPR              PO BOX 19107                                                                SPRINGFIELD    IL       62794-9107
IL OFFICE OF THE STATE FIRE MARHSAL                                     PO BOX 3332                                                                 SPRINGFIELD    IL       62708-3332
Ilaben D Patel                                                          Address Redacted
iLabs, Inc.                                 Attn Iqbal Ike K. Ahmed, MD 2201 Bristtol Circle, Suite 100                                             Oakville       ON       L6H 0J8    Canada
iLabs, Inc. / Iqbal Ike K. Ahmed, MD                                    2201 BRISTOL CIRCLE                     STE 100                             OAKVILLE       ON       L6H 0J8    CANADA
ILLINI SUPPLY INC                                                       111 ILLINI DR                           ATTN AR                             FORSYTH        IL       62535
ILLINOIS COLLEGE OF OPTOMETRY                                           3241 S MICHIGAN AVE                     ATTN BUSINESS OFFICE                CHICAGO        IL       60616-3849
Illinois Dept of revenue                    Willard Ice Building        101 West Jefferson Street                                                   Springfield    IL       62702

ILLINOIS DEPT. OF FIN & PROF                ATTN DIV OF PROFESSIONAL 320 WEST WASHINGTON
REGULATION                                  REGULATION               STREET, 3RD FLOOR                                                              SPRINGFIELD    IL       62786
ILLINOIS EPA                                                         1021 N GRAND AVE E                         PO BOX 19276                        SPRINGFIELD    IL       62794-9276

ILLINOIS EYE CENTER                         KOLETTIS YANNIS N              8921 NORTH WOOD SAGE ROAD                                                PEORIA         IL       61615

ILLINOIS MECHANICAL SERVICE & DESIGN                                       PO BOX 10494                         ATTN AL HARMS                       PEORIA         IL       61612
Illinois National Insurance Company (AIG)                                  175 Water Street                                                         New York       NY       10038-4969
Illinois Power Marketing D/B/A Homefield
Energy                                                                     6555 SIERRA DR                                                           IRVING         TX       75039
ILLINOIS RETINA ASSOCIATES                  PACKO KIRK H                   71 WEST 156TH ST SUITE 400                                               HARVEY         IL       60426
Illinois Secrectarty of State               Dept of Business Services      501 S Second Street, Room 350                                            Springfield    IL       62756
ILYAS WAQAS                                                                Address Redacted
IMA North America Inc.                                                     7 NEW LANCASTER ROAD                                                     LEOMINSTER     MA       01453
                                                                           Via Emilia 428/442 Ozzano
IMA S.p.A                                                                  Dellemilia                                                                              BO       40064        Italy
IMADA INC                                                                  3100 DUNDEE RD STE 707                                                   NORTHBROOK     IL       60062



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 130 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           214214
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3716


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



            CreditorName                            CreditorNoticeName                     Address1                            Address2         Address3            City       State       Zip       Country
IMAGE SYSTEMS FOR BUSINESS                                                      22 E WORLDS FAIR DRIVE                                                       SOMERSET        NJ        08873
Imagistics                                                                      PO Box 856193                                                                LOUISVILLE      KY        40285-6193
IMCD GROUP                                                                      PO BOX 5168                                                                  CAROL STREAM    IL        60197-5168
IMEG CORP                                                                       2882 106TH STREET                                                            DES MOINES      IA        50322
                                                                                                                    D/B/A SURGIVISION OF
IMHOFF EYE CARE PC                                                              13040 ABERCORN ST STE 22            SAVANNAH                                 SAVANNAH        GA        31419-1968

Impax Laboratories, Inc.                       Attn Michael Nestor, President   400 Crossing Boulevard, 3rd Floor                                            Bridgewater     NJ        08807
Impax Laboratories, Inc.                       Michael Nestor, President        400 Crossing Boulevard, 3rd Floor                                            Bridgewater     NJ        08807
IMPERIAL DISTRIBUTORS INC                                                       150 BLACKSTONE RIVER ROAD                                                    WORCESTER       MA        01607
                                                                                                                                                             FORT
IMPERIAL POINT MEDICAL CENTER                                                   1608 SE 3RD AVE                                                              LAUDERDALE      FL        33316-2564
Impopharma Inc.                                                                 255 Spinnaker Way, Unit 6                                                    Concord         ON        L4K 4J1    Canada
                                               Attn Edward Spaniel, Jr., Vice
                                               President, Associate General
IMS Health Incorporated                        Counsel                          83 Wooster Heights Road                                                      Danbury         CT        06810
IMS Health Incorporated                                                         83 Wooster Heights Road                                                      Danbury         CT        06810
IMTAKT USA                                                                      2892 NW UPSHUR ST STE A                                                      PORTLAND        OR        97210
IN MEDICAID DRUG REBATES                                                        26593 NETWORK PLACE                                                          CHICAGO         IL        60673-1265

INC RESEARCH LLC                                                                75 REMITTANCE DRIVE STE 3160                                                 CHICAGO         IL        60675-3160

INC Research, LLC                              Attn Andrew Shaw and J. Boykin 3201 Beechleaf Court, Suite 600                                                Raleigh         NC        27604-1547
                                               Attn Andrew Shaw Esq., and
INC Research, LLC                              Jason Meggs                    3201 Beechleaf Court, Suite 600                                                Raleigh         NC        27604-1547
                                               Attn Global Contracts
INC Research, LLC                              Management                     3201 Beechleaf Court, Suite 600                                                Raleigh         NC        27604-1547
INC Research, LLC f/k/a Kendle International
Inc. Barr Laboratories,Inc. Mylan
Pharmaceuticals, Inc. Ranbaxy Laboratories                                      75 REMITTANCE DRIVE STE 3160                                                 CHICAGO         IL        60675-3160

Inc.                                                                            75 REMITTANCE DRIVE STE 3160                                                 CHICAGO         IL        60675-3160
INCLIMA EYE CARE                               CHRISTOPHER INCLIMA OD           415 MAIN ST                                                                  WEST HAVEN      CT        06516
INCONTACT INC                                                                   LOCKBOX 0268                 PO BOX 7247                                     PHILADELPHIA    PA        19170-0268
INDEED INC                                                                      MAIL CODE 5160               PO BOX 660367                                   DALLAS          TX        75266-0367
INDELCO PLASTICS CORP                                                           6530 CAMBRIDGE ST                                                            MINNEAPOLIS     MN        55426
                                                                                                                                                             NORTH
INDEPENDENCE EYE ASSOCIATES                    KIELTY DAVID W                   365 FAUNCE CORNER ROAD                                                       DARTMOUTH       MA        02747
Independent Health Association                                                  511 Farber Lakes Drive                                                       Williamsville   NY        14221
Independent Health Benefits Corporation                                         511 Farber Lakes Drive                                                       Williamsville   NY        14221
INDEPENDENT OVERHEAD DOOR CO INC                                                176 US HWY RT 206                                                            HILLSBOROUGH    NJ        08844
INDEPENDENT PHARMACY COOP                                                       1550 COLUMBUS ST                                                             SUN PRAIRIE     WI        53590
Independent Pharmacy Cooperative               Attn Dean Slaugenhoup            1550 Columbus Street                                                         Sun Prairie     WI        53590
Independent Pharmacy Cooperative               Attn Phillip E. Cadero           1550 Columbus Street                                                         Sun Prairie     WI        53590
                                               Attn VP Contracts and
Independent Pharmacy Cooperative               Purchasing                       1550 Columbus Street                                                         Sun Prairie     WI        53590
Independent Pharmacy Cooperative                                                1550 Columbus Street                                                         Sun Prairie     WI        53590
India Taliaferro                                                                Address Redacted
                                               DBA INDIAN RIVER MEDICAL
INDIAN RIVER MEMORIAL HOSPITAL                 CENTER                           1000 36TH STREET                                                             VERO BEACH      FL        32960
INDIANA EYE CARE CENTER                                                         7440 N SHADELAND AVE                STE 160                                  INDIANAPOLIS    IN        46250

Indiana Secretary of State                     Business Services Division       302 West Washington St, Rm E-018                                             Indianapolis    IN        46204
INDIANA UNIV PURDUE AT INDIANAPOLIS                                             620 N UNION DR                   UN- 443                   ACCOUNTING DEPT   INDIANAPOLIS    IN        46202
INDIANA UNIVERSITY HEALTH                      ATTN A/P                         PO BOX 7175                      METHODIST HOSPITAL                          INDIANAPOLIS    IN        46207



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 131 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     215215
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3717


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                 CreditorName                 CreditorNoticeName                  Address1                         Address2        Address3               City      State       Zip         Country
Indiana University Health                Attn William H. Shaw         340 W. 10th Street                                                          Indianapolis     IN       46202
INDIANA UNIVERSITY HEALTH                                             PO BOX 7175                       METHODIST HOSPITAL    ATTN A/P            INDIANAPOLIS     IN       46207
                                                                      501 N INDIANA AVENUE SUITE
INDIANAPOLIS EYE CARE CENTER                                          100                                                                         INDIANAPOLIS     IN       46202
INDOFF INCORPORATED                                                   PO BOX 842808                                                               KANSAS CITY      MO       64184-2808
INDUSTRIAL BATTERY PRODUCTS INC                                       1250 AMBASSADOR BLVD                                                        ST LOUIS         MO       63132
INDUSTRIAL BEARING & SUPPLY CO OF LI
INC                                                                   9112 143RD STREET                                                           JAMAICA          NY       11435

INDUSTRIAL PROCESS MEASUREMENT INC                                    3910 PARK AVENUE UNIT 7                                                     EDISON           NJ       08820
Ines Flores                                                           Address Redacted

Inflamax Research                        DR ANNE MARIE SALAPATEK 1310 FEWSTER DRIVE                                                               MISSISSAUGA      ON       L4W 1A4      CANADA

Inflamax Research Inc                    DR ANNE MARIE SALAPATEK 1310 FEWSTER DRIVE                                                               MISSISSAUGA      ON       L4W 1A4      CANADA

Inflamax Research Limited                DR ANNE MARIE SALAPATEK 1310 FEWSTER DRIVE                                                               MISSISSAUGA      ON       L4W 1A4      CANADA
                                                                   CUSTOMER OPERATIONS                                                            COLCHESTER
INFORMA UK LIMITED                                                 SHEEPEN PLACE                                                                  ESSEX                     CO3 3LP    United Kingdom
INFORMATION & COMPUTING SERVICES                                   PO BOX 638345                                                                  CINCINNATI       OH       45263-8345
Information & Computing Services, Inc.   Attn Michael Morales, CEO 1650 Prudential Drive, Suite 300                                               Jacksonville     FL       32207
Information & Computing Services, Inc.                             PO BOX 638345                                                                  CINCINNATI       OH       45263-8345
Information Resources, Inc.                                        4766 PAYSPHERE CIRCLE                                                          CHICAGO          IL       60674
INFRAPROS LLC                                                      PO BOX 1076                                                                    JAMESTOWN        NC       27282-9828
INGLES MARKETS INC                                                 2913 US HIGHWAY 70 WEST                                                        BLACK MOUNTAIN   NC       28711-9103
INGMAN STEPHEN OD                                                  Address Redacted
INGRAM GREG OD                                                     Address Redacted
INGRID BATES                                                       Address Redacted
INLAND EYE INSTITUTE                                               1900 E WASHINGTON ST                                                           COLTON           CA       92324
INLAND EYE SPECIALISTS                                             25395 HANCOCK AVE                    STE 100                                   MURRIETA         CA       92562
INLAND EYE SPECIALISTS                                             75395 HANCOCK AVE STE 100            JOHN J MCDIARMIC OD                       MURRIETA         CA       92562

INLAND VALLEY RETINA                                                  41900 WINCHESTER RD STE 201                                                 TEMECULA         CA       92590
INMAR BRAND SOLUTIONS INC                                             2650 PILGRIM COURT                                                          WINSTON-SALEM    NC       27106
                                         MILLENIUM PROCESS
INMAR COUPONS CANADA ULC                 COUPON INC                   P.O. BOX 639                                                                SAINT JOHN       NB       E2L4A5       Canada

INNISFREE                                                             501 MADISON AVE 20TH FLOOR                                                  NEW YORK         NY       10022-5606

Innisfree M&A Incorporated                                            501 MADISON AVE 20TH FLOOR                                                  NEW YORK         NY       10022-5606
Innocent C Achoromadu                                                 Address Redacted

Innopharmax Inc.                                                      9F NO 22 LANE 478 RUEIGUANG       NEIHU DISTRICT                            TAIPEI                                 TAIWAN
Innova Medical Ophthalmics                                            1430 BIRCHMOUNT RD                                                          TORONTO          ON       M1P 2E8      CANADA
Innovation Laboratories, Inc.                                         12901 SW 122nd Ave                                                          Miami            FL       33186
Innovation Laboratories, Inc.
                                                                      1710 KENILWORTH AVE SUITE
INNOVATIVE EYE CARE                                                   210                               MICHELLE MUMFORD OD                       CHALOTTE         NC       28203
INNOVATIVE OPHTHALMOLOGY                                              632 LONE OAK ROAD                 BARBARA BOWERS MD                         PADUCAH          KY       42003
                                         Attn Janine Burkett, Vice
Innovative Product Alignment, LLC        President                    One Express Way                                                             St. Louis        MO       63126
Innovative Staff Solutions                                            PO BOX 633219                                                               CINCINNATI       OH       45263-3219
INNOVATIVE VACUUM SOLUTIONS INC                                       11461 N HWY 301                   SUITE 110                                 THONOTOSASSA     FL       33592
                                         ATTN ACCOUNTING
Innovatix LLC                            DEPARTMENT STE 1500          555 WEST 57TH STREET                                                        NEW YORK         NY       10019



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                              Page 132 of 304
                                                                   Case 1:20-cv-01254-MN
                                                                              Case 20-11177-KBO
                                                                                          DocumentDoc
                                                                                                   5-58
                                                                                                      363Filed
                                                                                                             Filed
                                                                                                                10/02/20
                                                                                                                   07/20/20
                                                                                                                          Page
                                                                                                                             Page
                                                                                                                               216216
                                                                                                                                   of 432
                                                                                                                                       of 387
                                                                                                                                           PageID #: 3718


                                                                                                                     Exhibit M
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



                  CreditorName                          CreditorNoticeName                       Address1                        Address2              Address3              City      State       Zip          Country
                                                                                                                         ATTN ACCOUNTING
INNOVATIX LLC                                                                        555 WEST 57TH STREET                DEPARTMENT STE 1500                         NEW YORK         NY       10019

INNOVIS HEALTH LLC                                 ESSENTIA HEALTH MBR               3000 32ND AVE SW                    ATTN HOSPITAL PHARMACY                      FARGO            ND       58104
INNOVISION EYE CARE CENTERS                                                          655 LAGUNA DR                                                                   CARLSBAD         CA       92008
Innovus Pharma                                     Attn Jonathan Hughes              8845 Rehco Rd                                                                   San Diego        CA       92121
Innovus Pharmaceuticals, Inc.                                                        2290 East 4500 South Suite 130                                                  Salt Lake City   UT       84117
INORGANIC VENTURES                                 ATTN CUSTOMER SERVICE             300 TECHNOLOGY DR                                                               CHRISTIANSBURG   VA       24073
INOUE PERFUMERY MFG CO LTD                                                           1-36-11 OKUSAWA                                                                 TOKYO                     1580083    Japan
INOVA HEALTH SYSTEM                                                                  PO BOX 9180                                                                     CANTON           MA       02021
Insect Research & Development Limited                                                6 QUY COURT COLLIERS LANE                                                       STOW CUM QUY              CB259AU    CANADA
INSIGHT BIOMED OMC                                                                   2 ENTERPRISE AVE NE                 STE A2                                      ISANTI           MN       55040-6812
INSIGHT EYECARE                                    HOBBS THOMAS OD                   608 N MAGUIRE ST                                                                WARRENSBURG      MO       64093
INSIGHT EYECARE                                                                      25720 COPPER KING WAY                                                           CALUMET          MI       49913
INSIGHT EYECARE                                                                      608 N MAGUIRE ST                    HOBBS THOMAS OD                             WARRENSBURG      MO       64093
INSIGHT LASIK                                                                        11960 LIONESS WAY                   SUITE 150                JAMES JACKSON OD   PARKER           CO       80134
INSIGHT NORTH AMER LLC
                                                   INSIGHT SURGERY & LASER
INSIGHT SURGERY & LASER CNTR                       CENTER                            3973 NORTH POINTE DRIVE-1                                                       ZANESVILLE       OH       43701
InSite Vision Incorporated                         Attn CEO                          965 Atlantic Avenue                                                             Alameda          CA       94501
InSite Vision Incorporated                         Attn Chief Executive Officer      965 Atlantic Avenue                                                             Alameda          CA       94501
                                                   Attn Christy Shaffer, President
InSite Vision Incorporated                         and CEO                           965 Atlantic Avenue                                                             Alameda          CA       94501
Insite Vision Incorporated                         Attn Lyle Bowman, Ph.D.           965 Atlantic Avenue                                                             Alameda          CA       94501
                                                   Attn Mark McDonough, Vice
InSite Vision Incorporated                         President and Treasurer           965 Atlantic Avenue                                                             Alameda          CA       94501
Insite Vision Incorporated                         Attn Tim Ruane                    965 Atlantic Avenue                                                             Alameda          CA       94501
InSite Vision Incorporated                         Attn Timothy M. Ruane, CEO        965 Atlantic Avenue                                                             Alameda          CA       94501
                                                   Attn Timothy Ruane, Chief
InSite Vision Incorporated                         Executive Officer                 965 Atlantic Avenue                                                             Alameda          CA       94501
InSite Vision Incorporated                         Attn Vice President               965 Atlantic Avenue                                                             Alameda          CA       94501
InSite Vision Incorporated                                                           965 Atlantic Avenue                                                             Alameda          CA       94501

InSite Vision Incorporated Pfizer Products, Inc.                                     965 ATLANTIC AVE                                                                ALAMEDA          CA       94501
                                                   Attn Lyle Bowman, Vice
InSite Vision, Inc.                                President                         965 Atlantic Avenue                                                             Alameda          CA       94501
INSPIRA MEDICAL CENTER                                                               333 IRVING AVE                                                                  BRIDGETON        NJ       08302-2123
Inspire Pharmaceuticals, Inc.                                                        1925 West Field Court               Suite 300                                   Lake Forest      IL       60045
INSTITUTIONAL EYE CARE                                                               P.O.BOX 390                                                                     LEWISBURG        PA       17837
INSTITUTO DE OJOS Y PIEL                                                             PO BOX 190990                       HATO REY STATION                            SAN JUAN         PR       00919
INSTRUMENTATION TECHNICAL SERVICES
INC                                                                                  20 HAGERTY BLVD STE 1               ATTN STEPHEN FETTERS                        WEST CHESTER     PA       19382
                                                   LA URUCA DE HOLA RENT
INSUMED INC S A                                    CAR 200                           OESTE 25 SUR 15 OESTE                                                           SAN JOSE                               Costa Rica
Intalere                                                                             B110402                             PO BOX 66911                                ST LOUIS         MO       63166-6911
Intalere, Inc.                                     Attn Rick Law                     Two CityPlace Drive, Suite 400                                                  St. Louis        MO       63141
                                                   Chris Tary, Director of
Intalere, Inc.                                     Contracting                       Two CityPlace Drive, Suite 400                                                  St. Louis        MO       63141
                                                   Rick Law, Director Strategic
Intalere, Inc.                                     Sourcing                          Two CityPlace Drive, Suite 400                                                  St. Louis        MO       63141
Intalere, Inc.                                                                       B110402                             PO BOX 66911                                ST LOUIS         MO       63166-6911

INTAROME FRAGRANCE & FLAVOR CORP                                                     370 CHESTNUT STREET                                                             NORWOOD          NJ       07648

Intas Pharmaceuticals Limited                                                        Corporate House, Near Sola Bridge S. G. Highway, Thaltej                        Ahmedabad        Gujarat 380054        India



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                               Page 133 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            217217
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3719


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                       CreditorNoticeName                  Address1                         Address2                    Address3            City     State       Zip        Country
                                                                              DBA EYE CENTER OF                  1011 WEST SECOND
INTEG HEALTH SYSTEM,P.C.                       GROSSMAN REX DANIEL            SOUTHERN IN                        STREET                                         BLOOMINGTON      IN       47403
INTEGRADOSE COMPOUNDING SERVICES
LLC                                                                           719 KASOTA AVE SE                                                                 MINNEAPOLIS      MN       55414
INTEGRATED CLINICAL RESEARCH                   LEE SEONG Y                    5441 HEALTH CENTER DR.                                                            ABILENE          TX       79606
Integrated Commercialization Solutions, Inc.   Attn President                 3101 Gaylord Parkway                                                              Frisco           TX       75034
                                                                              555 BROADHOLLOW ROAD STE
INTEGRATED DATA MGMT SYSTEMS INC                                              273                                                                               MELVILLE         NY       11747
INTEGRATED EYECARE                                                            452 NE GREENWOOD AVE                                                              BEND             OR       97701-4608
INTEGRATED PROCESS ENGINEERS &
CONSTRUCT                                                                     1901 ALLEN DRIVE                                                                  FORT ATKINSON    WI       53538
Integrated Process Engineers & Constructors,
Inc.                                                                          1901 ALLEN DRIVE                                                                  FORT ATKINSON    WI       53538
Integrated Project Services, LLC                                              721 ARBOR WAY                                                                     BLUE BELL        PA       19422
IntegriChain                                   Attn Eric Lee                  8 Penn Center, Suite 300           1628 JFK Blvd                                  Philadelphia     PA       19103
IntegriChain, Inc.                             Attn CFO                       8 Penn Center, Suite 300           1628 JFK Blvd                                  Philadelphia     PA       19103
IntegriChain, Inc.                             Attn Corp Controller           8 Penn Center, Suite 300           1628 JFK Blvd                                  Philadelphia     PA       19103
IntegriChain, Inc.                             Attn Darren D Weiss, CFO       8 Penn Center, Suite 300           1628 JFK Blvd                                  Philadelphia     PA       19103
IntegriChain, Inc.                                                            8 PENN CENTER SUITE 300            1628 JFK BOULEVARD                             PHILADELPHIA     PA       19103
INTEGRIS BAPTIST MED CTR PHCY                                                 3300 NW EXPRESSWAY                                                                OKLAHOMA CITY    OK       73112
                                               Commissioner of Patents and
Intellectual Property Office of New Zealand    Designs Mr. Ross van der
(IPONZ)                                        Schyff                         PO Box 9241, Marion Square                                                        Wellington                6141       New Zealand
Intenational Business Machines Corporation                                    PO BOX 645842                                                                     PITTSBURGH       PA       15264-5256
Interchem Corporation                          Attn H Lee Armstrong           120 Route 17 North                                                                Paramus          NJ       07652
Interchem Corporation                          Attn Ronald Mannino            120 Route 17 North                                                                Paramus          NJ       07652
Interchem Corporation                                                         120 RT 17 NORTH                                                                   PARAMUS          NJ       07652-2819
Interior Specialty Construction (ISC)                                         PO Box 3233                                                                       DECATUR          IL       62524
Interior Specialty Construction Inc.                                          PO Box 3233                                                                       DECATUR          IL       62524
Interior Specialty Construction Inc. (ISC)                                    PO Box 3233                                                                       DECATUR          IL       62524
INTERMOUNTAIN HEALTHCARE                       ACCOUNTS PAYABLE               PO BOX 30184                                                                      SALT LAKE CITY   UT       84130-0184

INTERMOUNTAIN OPHTHALMIC LEASING                                              2755 BONNEVILLE TERRACE DR                                                        OGDEN            UT       84403
Internal Revenue Service                       Department of the Treasury     Internal Revenue Service                                                          Ogden            UT       84201-0009
Internal Revenue Service                       Department of the Treasury     Internal Revenue Service           1973 Rulon White Boulevard   Mail Stop 4916    Ogden            UT       84201-0051
                                               M.H. Agent, Bankruptcy
Internal Revenue Service                       Specialist                     31 Hopkins Plaza, Rm 1150                                                         Baltimore        MD       21201
Internal Revenue Service                                                      PO Box 7317                                                                       Philadelphia     PA       19101-7317
International Business Machines Corporation    Attn Carla Roberts             P.O. Box 643600                                                                   Pittsburgh       PA       15264-3600
International Business Machines Corporation                                   PO BOX 645842                                                                     PITTSBURGH       PA       15264-5256
International Dispensary Association
Foundation as agent of Global Drug Facility                                   Slochterweg 35                                                                    Amsterdam        AA       1027       Netherlands
INTERNATIONAL EYE CARE CENTER INC              CHEVALIER KRISTIE N            2445 BROADWAY ST                                                                  QUINCY           IL       62301
INTERNATIONAL EYE CENTER                                                      4506 WISHART PLACE                                                                TAMPA            FL       33603
INTERNATIONAL MOLASSES CORP                                                   PO BOX 898                                                                        SADDLE BROOK     NJ       07663
INTERNATIONAL PAPER                                                           PO BOX 375                                                                        MILFORD          OH       45150
International Vitamin Corporation                                             LOCKBOX 6058                       PO BOX 7247                                    PHILADELPHIA     PA       19170-6058
                                               Attn Commercial & industrial
Interstate Gas Supply, Inc. d/b/a IGS Energy   Sales                          6100 Emerald Pkwy                                                                 Dublin           OH       43016
                                                                                                                 SALE INDUSTRIAL PARK
INTERTEK USA INC                                                              291 ROUTE 22 EAST                  BLDG 5                                         WHITEHOSUE       NJ       08888

INTRADO DIGITAL MEDIA LLC                      C/O INTRADO CORPORATION PO BOX 74007143                                                                          CHICAGO          IL       60674-7143
INTRALINKS INC                                                         PO BOX 392134                                                                            PITTSBURGH       PA       15251-9134




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 134 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             218218
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3720


                                                                                                                     Exhibit M
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



                  CreditorName                         CreditorNoticeName                        Address1                           Address2            Address3             City      State       Zip          Country
                                                 Attn Daniel Gurney, Divisional
Intralinks, Inc.                                 Controller                          685 Third Avenue, 9th Floor                                                   New York           NY       10017
Intralinks, Inc.                                                                     685 Third Avenue, 9th Floor                                                   New York           NY       10017
Intrum Justitia AG                                                                   Eschenstrasse 12                                                              Schwerzenbach               8603         Switzerland
                                                                                     8045 Arco Corporate Drive, Suite
InVentiv Health Consulting, Inc.                  Attn Director, Contracts           200                                                                           Raleigh            NC       27617
                                                  Attn Marilyn D. Williams,          8045 Arco Corporate Drive, Suite
inVentiv Health Consulting, Inc.                  Director, Contracts                200                                                                           Raleigh            NC       27617
inVentiv Health Consulting, Inc. (f/k/a Campbell Attn Marilyn D. Williams,           8045 Arco Corporate Drive, Suite
Alliance, LTD.)                                   Director, Contracts                200                                                                           Raleigh            NC       27617
inVentiv Health Consulting, Inc. (f/k/a Campbell Attn Marilyn Williams, PMO          8045 Arco Corporate Drive, Suite
Alliance, Ltd.)                                   Contracting Director               200                                                                           Raleigh            NC       27617
inVentiv Health Consulting, Inc. (f/k/a Campbell Attn Marilyn Williams, PMO
Alliance, Ltd.)                                   Contracting Director               PO BOX 80368                                                                  RALEIGH            NC       27263
inVentiv Health Consulting, Inc. (f/k/a Campbell                                     370700 Russell Ranch Road, Suite
Alliance, Ltd.)                                   Attn Mary Devian                   #250                                                                          Westlake Village   CA       91362
InVentiv Health Consulting, Inc. (fka Campbell Marilyn D. Williams, Director,        370700 Russell Ranch Road, Suite
Alliance, Ltd.)                                   Contracts                          #250                                                                          Westlake Village   CA       91362
InVentiv Health Consulting, Inc. (fka Campbell                                       8045 Arco Corporate Drive, Suite
Alliance, Ltd.)                                                                      200                                                                           Raleigh            NC       27617
inVentiv Health Consulting, Inc., (f/k/a Campbell Attn Marilyn D. Williams,          370700 Russell Ranch Road, Suite
Alliance)                                         Director, Contracts                #250                                                                          Westlake Village   CA       91362
inVentiv Health Consulting, Inc., (fka Campbell Attn Marilyn D. Williams,            370700 Russell Ranch Road, Suite
Alliance, Ltd.)                                   Director, Contracts                #250                                                                          Westlake Village   CA       91362
inVentiv Health Consulting, Inc., a Syneos        Patrick Manhard, Chief Financial   370700 Russell Ranch Road, Suite
Health Group Co.                                  Officer                            #250                                                                          Westlake Village   CA       91362
inVentiv Health Consulting, Inc., a Syneos
Health group company                              Attn Director, Contracts           1030 Sync Street                                                              Morrisville        NC       27560
                                                  Attn Jemma Contreras,
inVentiv Health Consulting, Inc., a Syneos        Managing Director Practice Area
Health group company                              Lead                               601 Gateway Boulevard, Suite 300                                              South San Francisco CA      94080
inVentiv Health Consulting, Inc., a Syneos        Attn Marc Kikuchi, CEO - North
Health group company                              America Generics                   601 Gateway Boulevard, Suite 300                                              South San Francisco CA      94080
inVentiv Health Consulting, Inc., a Syneos        Attn Marilyn D. Williams,          370700 Russell Ranch Road, Suite
Health group company                              Director, Contracts                #250                                                                          Westlake Village   CA       91362
inVentiv Health Consulting, Inc., a Syneos        Attn Patrick Manhard, Chief        370700 Russell Ranch Road, Suite
Health Group Company                              Financial Officer                  #250                                                                          Westlake Village   CA       91362
Inventiv Health Consulting, Inc., A Syneos                                           370700 Russell Ranch Road, Suite
Health Group Company                                                                 #250                                                                          Westlake Village   CA       91362

inVentiv Health Consulting, Inc., a Syneos       Attn Marilyn D. Williams,           370700 Russell Ranch Road, Suite
Health Group Company, f/k/a Campbell Alliance    Director, Contracts                 #250                                                                          Westlake Village   CA       91362
inVentiv Health Consulting, Inc., a Syneos
Health group company, f/k/a Campbell Alliance,   Attn Marilyn D. Williams,           370700 Russell Ranch Road, Suite
Ltd.                                             Director, Contracts                 #250                                                                          Westlake Village   CA       91362
INVESTCORP CREDIT MGMT US LLC
                                                 Attn Christopher Tay, Chief
Invida Private Limited                           Administrative Officer          30 Pasir Panjang Road #08-32            Mapletree Business City                   Singapore                   117440       Singapore
                                                 Attn Imee Tan Bolinao, Director
                                                 of Alliance Management, Asia
Invida Private Limited                           Pacific                         79, Science Park Drive, #05-01          Cintech IV, Science Park One                                          118264       Singapore
INVISION EYE CARE                                HANSON DENISE M                 810 N. BAIRD                                                                      FERGUS FALLS       MN       56537
IORFINO ANTHONY MD PA                                                            Address Redacted
IOVS CONSULTANTS                                                                 90 BERGEN ST                            DOC SUITE 6176                            NEWARK             NJ       07103
IOWA BOARD OF PHARMACY                                                           400 S.W. EIGHTH STREET                  SUITE E                                   DES MOINES         IA       50309-4688



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                               Page 135 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            219219
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3721


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                 CreditorName                        CreditorNoticeName                     Address1                        Address2      Address3                  City     State       Zip          Country
                                                                                                                    ATTN CORPORATION
IOWA DEPARTMENT OF REVENUE                                                      PO BOX 10466                        ESTIMATE PROCESSING                  DES MOINES         IA       50306-0466
IOWA MEDICAID ENTERPRISE                        DRUG REBATE                     PO BOX 310195                                                            DES MOINES         IA       50331-0195
IOWA MEDICAID ENTERPRISE DRUG
REBATE                                          DRUG REBATE                     PO BOX 310195                                                            DES MOINES         IA       50331-0195

IOWA RETINA CONSULTANTS                                                         1501 50TH ST                        STE 133                              WEST DES MOINES    IA       50266
Iowa Secretary of State                                                         321 East 12th Street                                                     Des Moines         IA       50319
                                                                                                                                                         BAY HARBOR
IPD ANALYTICS LLC                                                               1170 KANE CONCOURSE STE 300                                              ISLANDS            FL       33154
IPEG                                                                            PO BOX 73278                                                             CLEVELAND          OH       44193
Ipreo Holdings LLC                                                              PO BOX 21867                                                             NEW YORK           NY       10087-1867
IPREO LLC                                                                       PO BOX 21867                                                             NEW YORK           NY       10087-1867
IPS                                                                             721 ARBOR WAY                                                            BLUE BELL          PA       19422
IPS-Integrated Project Services, LLC                                            721 ARBOR WAY                                                            BLUE BELL          PA       19422
                                                                                1600 STEWART AVENUE SUITE
Ipsos-Insight, LLC                                                              500                                                                      WESTBURY           NY       11590
IQVIA f/k/a IMS Health & Quintiles                                              PO BOX 8500-784290                                                       PHILADELPHIA       PA       19178-4290
IQVIA INC                                                                       PO BOX 8500-784290                                                       PHILADELPHIA       PA       19178-4290
                                                Attn Benjamin Carmel, Senior
IQVIA Inc.                                      Prinicipal                      One IMS Drive                                                            Plymouth Meeting   PA       19462

                                                Attn Bill Buzzeo, Vice President
IQVIA Inc.                                      and General Manager              One IMS Drive                                                           Plymouth Meeting   PA       19462
IQVIA Inc.                                      Attn Joe Satili, Vice President  One IMS Drive                                                           Plymouth Meeting   PA       19462
IQVIA WORLD PUBLICATIONS LTD                                                     210 PENTONVILLE ROAD                                                    LONDON                      N1 9JY       United Kingdom
IQVIA, Inc.                                                                      One IMS Drive                                                           Plymouth Meeting   PA       19462
IRA HAILEY                                                                       Address Redacted
Iraida Montano                                                                   Address Redacted
                                                Principal Officer Mr. Eugene
Ireland Intellectual Property Unit              Lennon                           23 Kildare Street                                                       Dublin 2                    D02 TD30     Ireland
Irena Rytel                                                                      Address Redacted
IRENE WOLFE                                                                      Address Redacted
IRIS DAVIS                                                                       Address Redacted
Iris Valencia                                                                    Address Redacted
IRON COUNTY EYE CENTER                                                           131 W GENESEE ST                                                        IRON RIVER         MI       49935-1436
Iron Mountain Information Management                                             PO BOX 27128                                                            NEW YORK           NY       10087-7128
Iron Mountain Information Management LLC                                         PO BOX 27128                                                            NEW YORK           NY       10087-7128
Iron Mountain Information Management, LLC       Attn Colin Golden                One Federal Street                                                      Boston             MA       02110
                                                Attn Steven D. James, Director,
Iron Mountain Information Management, LLC       Business Support                 One Federal Street                                                      Boston             MA       02110
Iron Mountain Information Management, LLC       Attn Steven James                1000 Stevenson Court, Suite 104                                         Roselle            IL       60172

Iron Mountain Information Management, LLC
f/k/a Iron Mountain Off-Site Data Protection, Inc. Attn Dawn Hudson             99 Madison Ave.                                                          New York           NY       10016-7419

Iron Mountain Information Management, LLC
f/k/a Iron Mountain Off-Site Data Protection, Inc. Attn Dawn Hudson             PO Box 27129                                                             NEW YORK           NY       10087-7129
IRON MOUNTAIN OFF-SITE DATA
PROTECTION                                                                      P.O. BOX 27129                                                           NEW YORK           NY       10087-7129
Iron Mountain Off-Site Data Protection, Inc.                                    PO Box 27129                                                             NEW YORK           NY       10087-7129

IRON MOUNTAIN RECORDS MANAGEMENT                                                PO BOX 915004                                                            DALLAS             TX       75391-5004




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 136 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           220220
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3722


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                  CreditorName                     CreditorNoticeName                       Address1                             Address2           Address3             City     State       Zip            Country

                                              Marc J. Pearlman, Scott A.         KERNS, FROST & PEARLMAN,
Ironshore Specialty Insurance Company         Hanfling, and Timothy W. Kelly     L.L.C.                              30 W. Monroe, Suite 1600                  Chicago           IL       60603
                                              Ronald P. Schiller and Sharon      HANGLEY ARONCHICK SEGAL
Ironshore Specialty Insurance Company         F. McKee                           PUDLIN & SCHILLER                   One Logan Square, 27th Floor              Philadelphia      PA       19103
Irvine Pharmaceutical Services, Inc                                              10 VANDERBILT                                                                 IRVINE            CA       92618

Irwin International Staffing, LLC                                                6478 SOUTHWEST 90TH STREET                                                    GAINESVILLE       FL       32608
Irwin International Staffing, LLC (Georgia)   Attn Bill Irwin, Principal/Owner   6478 SW 90th St.                                                              Gainesville       FL       32608
Iryna Wojtas                                                                     Address Redacted
ISAAC HORESH                                                                     Address Redacted
Isaac Karneon Grigsby                                                            Address Redacted
Ishrat Ahamed                                                                    Address Redacted
ISLAND EYE CARE PA                                                               1515-4 BUSINESS CTR DR                                                        FLEMING ISLAND    FL       32003
ISLAND EYE SURGICENTER                                                           1500 JERICHO TURNPIKE      LITWAK BRAD                                        WESTBURY          NY       11590
ISLAND HEALTH - VGH                                                              1 HOSPITAL WAY                                                                VICTORIA          BC       V8R 1J8      Canada
ISLAND OCCUPATIONAL MEDICAL                                                      618 BROADWAY                                                                  AMITYVILLE        NY       11701

ISLAND RETINA                                 WEBER PAMELA ANN                   1500 WILLIAM FLOYD PARKWAY          SUITE 304                                 SHIRLEY           NY       11967
                                                                                 600 N WESTSHORE BLVD STE
ISPE                                                                             900                                                                           TAMPA             FL       33609

ISS CORPORATE SOLUTIONS                                                          702 KING FARM BLVD SUITE 400                                                  ROCKVILLE         MD       20850
                                                                                                                                                                                          ELYCB7
IT GOVERNANCE LTD                                                                UNIT 3 CLIVE COURT                                                            CAMBRIDGESHIRE             4EH          United Kingdom
                                              Directeur general / Director
Italian Patent and Trademark Office           General Mr. Antonio Lirosi         19, via Molise                                                                Roma                       187        Italy
ITEC CONSULTANTS LLC                                                             101 PARK AVENUE                                                               UNION BEACH       NJ       07735
ItemMaster                                                                       141 W Jackson Blvd Ste 1220                                                   Chicago           IL       60604-3154

ITEMMASTER LLC                                                                   141 W JACKSON BLVD STE 1220                                                   CHICAGO           IL       60604-3154
ITS PARTNERS LLC                                                                 496 ADA DR SE                                                                 ADA               MI       49301
IUVO BIOSCIENCE LLC                                                              7500 WEST HENRIETTA ROAD                                                      RUSH              NY       14543
IV SOLUTIONS OF LUBBOCK                                                          6101 43RD ST STE C                                                            LUBBOCK           TX       79407
IVES EQUIPMENT CORPORATION                                                       301 CROTON ROAD                                                               KING OF PRUSSIA   NJ       19406
Ivy K Wells                                                                      Address Redacted
Iyeesha Monique DeBerry                                                          Address Redacted
IYER MOHAN N                                                                     Address Redacted
Iyonzi Johnson                                                                   Address Redacted
J KNIPPER & COMPANY                                                              ONE HEALTHCARE WAY                                                            LAKEWOOD          NJ       08701
J M Smith Corporation                         Attn General Counsel               9098 Fairforest Road                                                          Spartanburg       SC       29301
                                              Attn Jeff Foreman, RPh,
J M Smith Corporation                         President                          9098 Fairforest Road                                                          Spartanburg       SC       29301
J&S PRECISION BALANCING INC                                                      385 CENTRAL AVENUE                                                            BOHEMIA           NY       11716
                                              Attn Linda E. Hatt, General
J. Kinipper and Company, Inc.                 Counsel                            One Healthcare Way                                                            Lakewood          NJ       08701
J. Knipper and Company                                                           LOCKBOX# 3662                       PO BOX 8500                               PHILADELPHIA      PA       19178-3662
                                              Attn David Merkel, Sr. VP
J. Knipper and Company, Inc                   Business Solutions                 One Healthcare Way                                                            Lakewood          NJ       08701

J. Knipper and Company, Inc                   Attn Joseph C Schmadel Jr, CIO One Healthcare Way                                                                Lakewood          NJ       08701
J. Knipper and Company, Inc                   Attn Michael J. Laferrera      One Healthcare Way                                                                Lakewood          NJ       08701
                                              Attn Michael J. Laferrera,
                                              President and Chief Operating
J. Knipper and Company, Inc                   Office                         One Healthcare Way                                                                Lakewood          NJ       08701



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                            Page 137 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         221221
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3723


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                      CreditorNoticeName                    Address1                          Address2                      Address3                City    State       Zip          Country
                                             Attn Michael J. Laferrera,
                                             President and Chief Operating
J. Knipper and Company, Inc                  Officer                         One Healthcare Way                                                                         Lakewood         NJ      08701
J. Knipper and Company, Inc                                                  One Healthcare Way                                                                         Lakewood         NJ      08701
                                             Attn Linda E. Hatt, General
J. Knipper and Company, Inc.                 Counsel                         One Healthcare Way                                                                         Lakewood         NJ      08701
                                             Attn Michael J. Laferrera,
J. Knipper and Company, Inc.                 President and COO               One Healthcare Way                                                                         Lakewood         NJ      08701
J.B.Chemicals & Pharmaceuticals Limited
Through its Division Unique Pharmaceutical                                                                      Unit A2, 3rd floor & Unit A, 8th   Appa Saheb Marathe
Laboratories                                                                 Cnergy IT Park                     floor                              Marg,Prabhadevi      Mumbai                   400 025      India
                                             SOUTHERN MAINE EYE
JACCOMA EDWARD H                             ASSOCIATES                      Address Redacted
JACEY ROBERT WAYNE                                                           Address Redacted
JACK BRYAN                                                                   Address Redacted
Jack C Bryan Jr.                                                             Address Redacted
JACK HUGHSTON MEMORIAL HOSPITAL                                              4401 RIVER CHASE DRIVE                                                                     PHENIX CITY      AL      36867
Jack Lynn Mayfield                                                           Address Redacted
Jacki Nicole Christensen                                                     Address Redacted
Jackie Mai                                                                   Address Redacted
JACKIE ROBINSON                                                              Address Redacted
JACKSON HEALTH SYSTEM                                                        PO BOX 31230                                                                               SALT LAKE CITY   UT      84130
JACKSON LABORATORIES                                                         600 MAIN ST                        DICK SMITH MD                                           BAR HARBOR       ME      04609-1523
JACKSON LEWIS PC                                                             PO BOX 4169019                                                                             BOSTON           MA      02241-6019
JACKSONVILLE FACULTY CLINIC                                                  PO BOX 44008                                                                               JACKSONVILLE     FL      32231
Jacob Daniel Boline                                                          Address Redacted
Jacob Joseph Oldenburg                                                       Address Redacted
Jacob Malathu                                                                Address Redacted
Jacobs Engineering India Pvt. Ltd                                            1880 WAYCROSS RD                                                                           CINCINNATI       OH      45240
JACOBSON LAWRENCE M                                                          Address Redacted
JACOBSON LEE OD                                                              Address Redacted
Jacqueline K Fonner                                                          Address Redacted
Jacqueline Kay Jinks                                                         Address Redacted
Jacqueline Maldonado-Daniels                                                 Address Redacted
Jacqueline Pascacio                                                          Address Redacted
Jacquelyn Renea Hensen                                                       Address Redacted
JAF LOGISTICS                                                                1319 NORTH BROAD STREET                                                                    HILLSIDE         NJ      07205
JAFRI BATOOL                                                                 Address Redacted
Jagath Asoka Panangadan                                                      Address Redacted
                                                                             1098 W BALTIMORE PIKE SUITE
JAHNLE EYE ASSOCIATES                                                        3407                               RICHARD JAHNLE MD                                       MEDIA            PA      19063
Jaime A Cavazos                                                              Address Redacted
Jaime Neumann                                                                Address Redacted
Jaime Santana                                                                Address Redacted
Jaimie Trocchia                                                              Address Redacted
JALLOW SULAYMAN E MD PA                                                      Address Redacted
James A Cognata                                                              Address Redacted
James A Fabrie                                                               Address Redacted
JAMES ALDEN                                                                  Address Redacted
James Allen Lovell                                                           Address Redacted
James C Morelli                                                              Address Redacted
James Carlson                                                                Address Redacted
James D Hutton                                                               Address Redacted
James D Sauerwein                                                            Address Redacted
James Duerr                                                                  Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 138 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           222222
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3724


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



               CreditorName            CreditorNoticeName              Address1                          Address2       Address3               City      State      Zip   Country
James Edward Charles                                        Address Redacted
James Ernest Stillman                                       Address Redacted
James F Horger                                              Address Redacted
JAMES FOSS                                                  Address Redacted
James Francavilla                                           Address Redacted
JAMES FULGENTIS                                             Address Redacted
JAMES GILBERT                                               Address Redacted
JAMES H LAAS CO                                             6185 VALLEY DR                    PO BOX 1287                               BETTENDORF      IA       52722
James Idowu                                                 Address Redacted
James J Lee                                                 Address Redacted
JAMES KERR                                                  Address Redacted
JAMES LONGO                                                 Address Redacted
James Mark Shelby                                           Address Redacted
James Marton Barr                                           Address Redacted
JAMES MICHALKO                                              Address Redacted
James Paul Massa                                            Address Redacted
                                    HEALTHCARE VALUE
JAMES R BARNES                      EVIDENCE                Address Redacted
James River Insurance Company       Claims Department       PO Box 27648                                                                Richmond        VA       23261
James River Insurance Company                               6641 West Broad Street            Suite 300                                 Richmond        VA       23230
JAMES ROBERTS                                               Address Redacted
James S Drob                                                Address Redacted
James S Shenan                                              Address Redacted
JAMES SHANAHAN                                              Address Redacted
JAMES SMITH                                                 Address Redacted
JAMES STILLMAN                                              Address Redacted
James Tournier                                              Address Redacted
James Tully                                                 Address Redacted
James Vincent Portalatin                                    Address Redacted
James W Ellis                                               Address Redacted
James W. McKinzie                                           Address Redacted
Jamie Diane Kiraly                                          Address Redacted
Jamie Kuhn                                                  Address Redacted
Jamie Marie McClellan                                       Address Redacted
JAMS INC                                                    PO BOX 845402                                                               LOS ANGELES     CA       90084
JAMS WHOLESALE DISTRIBUTION                                 4811 LYONS TECHNOLOGY
SERVICES LLC                                                PARKWAY                           UNIT 23, 24 AND 25                        COCONUT CREEK   FL       33073
                                                            4811 Lyons Technology Pkwy., Unit
Jams Wholesale Distributors, LLC                            23-25                                                                       Coconut Creek   FL       33073
JAMWANTIE MISSIGHER                                         Address Redacted
Jana K Andringa                                             Address Redacted
JANE CAPPEL                                                 Address Redacted
Jane Quandt, DVM, Diplomate ACVAA                           Address Redacted
JANED                                                       48 ALLEN BLVD.                                                              FARMINGDALE     NY       11735
Janely Melgoza                                              Address Redacted
JANENE FRAZIER                                              Address Redacted
Janet M. Foster                                             Address Redacted
JANET TELWILLIGER                                           Address Redacted
Janet Umbria                                                Address Redacted
JANET VANOSKEY                                              Address Redacted
Janice A McKinney                                           Address Redacted
Janice Christine Minor-Jackson                              Address Redacted
JANICE MATHEWS                                              Address Redacted
Janice Yarkony                                              Address Redacted
JANIGIAN ROBERT H JR                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                     Page 139 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    223223
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3725


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                CreditorName                CreditorNoticeName                   Address1                          Address2      Address3                  City   State       Zip         Country
Jannia Trujillo                                                       Address Redacted
Janssen Animal Health B.V.B.A.                                        TURNHOUTSEWEG 30                                                           BEERSE                   B-2340       BELGIUM
                                       Courtney W. Billington,
Janssen Pharmaceuticals                President Neuroscience         1125 Trenton-Harbourton Road      PO Box 200                               Titusville       NJ      08560
                                       Attn Courtney L. Billington,
Janssen Pharmaceuticals Inc.           President, Neuroscience        1125 Trenton-Harbourton Road      PO Box 200                               Titusville       NJ      08560
Janvier Raymundo                                                      Address Redacted
JARAMILLO BENITO A                                                    Address Redacted
JARDEN PLASTIC SOLUTIONS                                              20 SETAR WAY                                                               REEDSVILLE       PA      17084
Jaren Rand Bowers                                                     Address Redacted
Jaron David Jones                                                     Address Redacted
JARUS GLEN D                                                          Address Redacted
Jason A Floyd                                                         Address Redacted
Jason A Turner                                                        Address Redacted
Jason Brett Yeager                                                    Address Redacted
Jason C Briggs                                                        Address Redacted
Jason Earle Brecht                                                    Address Redacted
Jason Lappin                                                          Address Redacted
Jason Mathew Rice                                                     Address Redacted
Jason R Handyside                                                     Address Redacted
Jason Soto                                                            Address Redacted
Jason W Keller                                                        Address Redacted
JASPER EYE ASSOCIATES                                                 800 W CHURCH ST                                                            JASPER           GA      30143-1484
Jaspreet Gill                                                         Address Redacted
Jassy Min                                                             Address Redacted
Javier Antonio Salgado                                                Address Redacted
Javier Escobales                                                      Address Redacted
Javier Ramirez                                                        Address Redacted
Jay Douglas Mellentine                                                Address Redacted
Jay Elliott Cohen                                                     Address Redacted
JAY MARTHA F PH                                                       Address Redacted
JAY VAN KEMPEN                                                        Address Redacted
Jayaben Shamjibhai Kabaria                                            Address Redacted
Jayminiben D Patel                                                    Address Redacted
JB ESKERS AND SONS INC                                                212 W MAIN STREET                                                          TEUTOPOLIS       IL      62467
JBP PRINTING ASSOCIATES                                               PO BOX 606                                                                 CREWE            VA      23930

JC BALLOON CREATIONS & PHOTO BOOTH                                    1001 ANTHONY ROAD                                                          WHEELING         IL      60090
JDLR Consulting LLC                Attn Joyce de los Reyes            3521 Sutton Loop                                                           Fremont          CA      94536
                                   Attn Joyce de los Reyes,
                                   Portfolio Management
JDLR Consulting LLC                Consultant                         3521 Sutton Loop                                                           Fremont          CA      94536
Jean Coicou                                                           Address Redacted
Jean Erick Daphnis                                                    Address Redacted
JEAN FOSTER                                                           Address Redacted
JEANINE PUMPHREY                                                      Address Redacted
JEEN INTERNATIONAL CORPORATION                                        24 MADISON RD                                                              FAIRFIELD        NJ      07004
JEFF ANDERSON REGIONAL MEDICAL                                        2124 14TH ST                                                               MERIDIAN         MS      39301
Jeffery Bermudez                                                      Address Redacted
Jeffrey A Shoultz                                                     Address Redacted
Jeffrey Cameron Davis                                                 Address Redacted
Jeffrey David Steybe                                                  Address Redacted
Jeffrey Dwain McGuire                                                 Address Redacted
Jeffrey J. McGrath                                                    Address Redacted
Jeffrey P Tomlinson                                                   Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 140 of 304
                                           Case 1:20-cv-01254-MN
                                                      Case 20-11177-KBO
                                                                  DocumentDoc
                                                                           5-58
                                                                              363Filed
                                                                                     Filed
                                                                                        10/02/20
                                                                                           07/20/20
                                                                                                  Page
                                                                                                     Page
                                                                                                       224224
                                                                                                           of 432
                                                                                                               of 387
                                                                                                                   PageID #: 3726


                                                                                   Exhibit M
                                                                                Creditor Matrix
                                                                           Served via First Class Mail



                 CreditorName      CreditorNoticeName              Address1                       Address2          Address3              City     State      Zip        Country
JEFFREY TEFERTILLER                                     Address Redacted
Jeffrey Walter Bogdewicz                                Address Redacted
JEFFRIES EYE CLINIC, PA                                 PO BOX 7094                                                                 SPRINGDALE     AR      72766
Jefry Pichardo Torres                                   Address Redacted
Jema Gerardot                                           Address Redacted
Jenifer G Serrano Melgoza                               Address Redacted
Jennason, LLC                                           6985 EVEREST LANE N                                                         MAPLE GROVE    MN      55311
JENNIE STUART MEDICAL CENTER                            320 WEST 18TH STREET                                                        HOPKINSVILLE   KY      42240
JENNIE TAVERAS                                          Address Redacted
Jennifer A Francis                                      Address Redacted
Jennifer Ann Neri-Hodges                                Address Redacted
Jennifer Ann Smith                                      Address Redacted
Jennifer Anne Ksiazak                                   Address Redacted
Jennifer Anne Manasco                                   Address Redacted
Jennifer Elaine Bowles                                  Address Redacted
Jennifer Gonzalez                                       Address Redacted
Jennifer Jo Maldonado                                   Address Redacted
Jennifer L Golbach                                      Address Redacted
Jennifer L. Katona                                      Address Redacted
Jennifer Lynn Grueter                                   Address Redacted
Jennifer Lynn Kraft                                     Address Redacted
Jennifer Marie Wempen                                   Address Redacted
Jennifer N Frank                                        Address Redacted
Jennifer S Coin                                         Address Redacted
Jennifer Samson                                         Address Redacted
JENNISON QUALITY COMPONENTS                             54 ARCH STREET EXTENSION                                                    CARNEGIE       PA      15106
                                NATIONAL WESTMINSTER
JENSON R+ LIMITED               BANK PLC                63-65 PICCADILLY                                                            LONDON                 W1J 0AJ   United Kingdom
Jeremiah Levi Daniel Maxwell                            Address Redacted
Jeremy Chad Tippit                                      Address Redacted
JEREMY WILLIAMS                                         Address Redacted
Jeremy Zaerr                                            Address Redacted
Jermaine Brian Thomas                                   Address Redacted
Jerome Finazzo                                          Address Redacted
Jerome Williams                                         Address Redacted
Jerri Diane Morlan                                      Address Redacted
Jerry Douglas Parnell Jr                                Address Redacted
Jerry Lynn Stephens                                     Address Redacted
Jerry Rodriguez                                         Address Redacted
                                                        350 MONTGOMERY ST 3RD
JERSEY CITY MEDICAL CENTER                              FLOOR                          ATTN ACCOUNTS PAYABLE                        JERSEY CITY    NJ      07302

JESPEN INDUSTRIES LLC                                   33 WALT WHITMAN RD SUIT# 233                                                HUNTINGTON     NY      11746
Jesse David Hagan Jr.                                   Address Redacted
Jesse Kirsh                                             Address Redacted
Jesse Manuel Ventura                                    Address Redacted
Jesse Michael Reed                                      Address Redacted
Jessica Aurisano                                        Address Redacted
Jessica Erin VanArsdale                                 Address Redacted
Jessica L Fisher                                        Address Redacted
Jessica L Huskisson                                     Address Redacted
Jessica L Ziegenbein                                    Address Redacted
Jessica Marie Scroggins                                 Address Redacted
Jessica Nikkole Cornish                                 Address Redacted
Jessica Ofenloch                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                              Page 141 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          225225
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3727


                                                                                      Exhibit M
                                                                                   Creditor Matrix
                                                                              Served via First Class Mail



               CreditorName           CreditorNoticeName               Address1                      Address2          Address3                City    State      Zip       Country
Jessica Renee Roberts                                      Address Redacted
JESSICA VENER                                              Address Redacted
Jesus Barrios                                              Address Redacted
                                                           230-59 INTL AIRPORT CENTER
JET AIR SERVICE INC                                        BLVD                                                                        JAMAICA        NY       11413
Jewel L Richmond                                           Address Redacted
JEWISH GENERAL HOSPITAL                                    3755 STE CATHERINE ROAD                                                     MONTREAL       QC       H3T1E2   Canada
                                   RUDIGER VON DER HEYDT
JHU KRIEGER MIND/BRAIN INSTITUTE   PHD                     3400 N CHARLES ST            ROOM 338 KRIEGER HALL                          BALTIMORE      MD       21218
Jian Xu                                                    Address Redacted
                                                           60A AJOSE ST OFF BERLIET BUS OSHODI/APAPA              BENSON
JIL NIG LTD                                                STOP                         EXPRESSWAY                OGUNGBAMIWA          LAGOS, LAGOP                     Nigeria

                                                           60A AJOSE STREET OFF           OFF APAPA-OSHODI
Jil Nigeria Ltd.                                           BERLIET BUS STOP               EXPRESSWAY, ILASAMAJA                        LAGOS                            NIGERIA
Jill A Pugh                                                Address Redacted
JILL ROSEN                                                 Address Redacted
JILL SHELMET                                               Address Redacted
Jimmy W Wolfe                                              Address Redacted
Jinalben A Patel                                           Address Redacted
JLS EXPRESS                                                80 ATLANTIC AVE #511                                                        OCEANSIDE      NY       11572
Jo Ellen Largent                                           Address Redacted
JOAN LONG                                                  Address Redacted
JOAN PRIBILLA                                              Address Redacted
Joan Simms                                                 Address Redacted
JOAN SORKIN                                                Address Redacted
JOAN WOOD                                                  Address Redacted
Joana Horat                                                Address Redacted
JOANN CLAUSEN                                              Address Redacted
Joanna C McCabe                                            Address Redacted
Joanna Dabrowiecka                                         Address Redacted
Joanna Marie Corkill                                       Address Redacted
JOANNA TILLEY                                              Address Redacted
JOANNA USIAK                                               Address Redacted
Joanna Zofia Szmytka                                       Address Redacted
JOANNE LEPOIDEVIN                                          Address Redacted
Joanne Therese Lamasky                                     Address Redacted
Joaquin Turcios                                            Address Redacted
Jodi L Kramer                                              Address Redacted
Jodi Nichole Dingman                                       Address Redacted
JOE IVAN                                                   Address Redacted
Joe P. Bonaccorsi                                          Address Redacted
JOE PIETRYKA INC                   ATTN ORDER ENTRY DEPT   85 CHARLES COLMAN BLVD                                                      PAWLING        NY       12564
Joel Fernandez                                             Address Redacted
Joel Goldberg                                              Address Redacted
Joel Warren                                                Address Redacted
JOFE MARK A MD                                             Address Redacted
JOHALI MEDICAL INC                                         4647 - 4651 NW 103RD AVENUE                                                 SUNRISE        FL       33351
John A Fields Jr                                           Address Redacted
JOHN A KATCHISIN                                           Address Redacted
John Alexander Mogilski                                    Address Redacted
John Anthony Valley                                        Address Redacted
John C Mitchell                                            Address Redacted
John C Renner                                              Address Redacted
JOHN CRONIN                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                 Page 142 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                226226
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3728


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



                CreditorName              CreditorNoticeName                  Address1                           Address2       Address3           City        State      Zip   Country
John DiMarzio                                                      Address Redacted
John Douglas Barter                                                Address Redacted
John Edward Gossard                                                Address Redacted
John F Vasinko                                                     Address Redacted
John F. Grande                                                     Address Redacted
John Franolic                                                      Address Redacted
John H Chu                                                         Address Redacted
John H Vidmar JR                                                   Address Redacted
JOHN HOPKINS UNIV/WILMER EYE
INSTITUTE                                                          1106 ANNAPOLIS RD STE 290                                                 ODENTON          MD       21113
JOHN IACONO INC                                                    230 KNICKERBOCKER AVE                                                     BOHEMIA          NY       11716
John J Przelomski Jr.                                              Address Redacted
John J Rogalski                                                    Address Redacted

John J. Boudia & Associates, P.L.C.                                29777 TELEGRAPH RD STE 2203                                               SOUTHFIELD       MI       48035
John Jeffrey Evans                                                 Address Redacted
JOHN KAPOOR                           C/O EJ FINANCIAL             Address Redacted
JOHN KENYON AMERICAN EYE INSTITUTE
PC                                                                 4040 DUTCHMANS LANE                JOHN KENYON OD                         LOUISVILLE       KY       40207
John Kevin Hussey                                                  Address Redacted
John L McKee                                                       Address Redacted
John L. Sparks                                                     Address Redacted
John Leonard McKinney                                              Address Redacted
John M Binder                                                      Address Redacted
John M Snyder                                                      Address Redacted
JOHN MILLION                                                       Address Redacted
JOHN MONSOUR                                                       Address Redacted

JOHN MORAN EYE CENTER                 TESKE MICHAEL P              UNIVERSITY OF UTAH                 65 MARIO CAPECCHI DRIVE                SALT LAKE CITY   UT       84132
John Natsis, AIA, Principal                                        2700 Interplex Drive                                                      Tervose          PA       19053
John Robert Mahr                                                   Address Redacted
John Russo                                                         Address Redacted
John S Ramos                                                       Address Redacted
John Saakoe                                                        Address Redacted
John Steven Betty                                                  Address Redacted
JOHN STRUBINGER                                                    Address Redacted
John T. Marshall                                                   Address Redacted
John Torres                                                        Address Redacted
John W. Oswald Jr.                                                 Address Redacted

JOHN-KENYON AMERICAN EYE INSTITUTE                                   15933 CLAYTON RD                 STE 210                                BALLWIN          MO       63011
                                      Jeremy A. Lieberman, J.
                                      Alexander Hood II, Jonathan D.
Johnny Wickstrom                      Lindenfeld                     Address Redacted
Johnny Wickstrom                      Patrick V. Dahlstrom           Address Redacted
                                      Phillip Kim and Laurence M.
Johnny Wickstrom                      Rosen                          Address Redacted
                                                                     3400 N CHARLES ST, 338
JOHNS HOPKINS ENTERPRISE                                             KRIEGER HALL                     JOHN HOPKINS UNIVERSITY                BALTIMORE        MD       21218
                                                                                                      JH A/P SHARED SERVICE
JOHNS HOPKINS ENTERPRISE                                           PO BOX 33499                       CNTR                                   BALTIMORE        MD       21218
JOHNS HOPKINS HEALTH SYSTEMS                                       PO BOX 33499                                                              BALTIMORE        MD       21218
                                      CENTRAL LOCKBOX BANK OF
Johns Hopkins University              AMERICA                 12529 COLLECTIONS CENTER DR                                                    CHICAGO          IL       60693




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 143 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           227227
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3729


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



               CreditorName                        CreditorNoticeName                       Address1                             Address2          Address3              City    State       Zip         Country
Johnson & Johnson Consumer and Personal        ATTN FABIO PANIZA -
Products Worldwide                             FINANCE MGR                       199 GRANDVIEW RD                                                               SKILLMAN        NJ       08558
JOHNSON BRUCE DMD                                                                Address Redacted
                                                                                 110 MED TECH PARKWAY SUITE
JOHNSON CITY EYE SURGERY CENTER                                                  2                                                                               JOHNSON CITY   TN       37604
JOHNSON CITY EYE SURGERY CENTER                                                  110 MEDTECH PARKWAY         SUITE 1                          ATTN TRAVIS DINGUS JOHNSON CITY   TN       37604
JOHNSON CITY MEDICAL CENTER                                                      400 NORTH STATE OF FRANKLIN
PHARMACY                                                                         RD                                                                             JOHNSON CITY    TN       37604
JOHNSON CONTROLS FIRE PROTECTIONS
LP                                                                      DEPT. CH 10320                                                                          PALATINE        IL       60055-0320
                                               LONG ISLAND NY BRANCH 1-
JOHNSON CONTROLS INC                           866-854-4724             6 AERIAL WAY                                                                            SYOSSET         NY       11791
                                               NORTH JERSEY BRANCH 1-
JOHNSON CONTROLS INC                           866-589-8652             264 FERNWOOD AVE                                                                        EDISON          NJ       08837
                                                                                                                      WTT, TOWER Co B, C-1,
Johnson Controls International                                                   UNIT NO. 1804, 18TH FLOOR            SECTOR-16                                 NOIDA           UP       201301       INDIA

Johnson Controls International Plc (successor in
interest to Tyco Integrated Security LLC)        Attn Drew Jung, Sales Manager   5757 N. Green Bay Ave.               P.O. Box 591                              Milwaukee       WI       53201
Johnson Controls Security Solutions LLC                                          PO BOX 371967                                                                  PITTSBURG       PA       15250 7967
JOHNSON EDWARD C                                                                 Address Redacted
                                                 MOUNTAIN VIEW MEDICAL
JOHNSON KATHERINE E MD                           CENTER                          Address Redacted
JOHNSON MARK A                                                                   Address Redacted
JOHNSON MATTHEY                                                                  Address Redacted
Johnson Matthey Inc.                                                             PO Box 88848                         DEPARTMENT 120                            CHICAGO         IL       60695-1848
JOHNSON RICHARD OD                                                               Address Redacted
JOHNSON SCALE AND BALANCE CO INC                                                 36 STILES LANE                                                                 PINE BROOK      NJ       07058
                                                                                 ONE E OAK HILL DRIVE SUITE
Johnson Service Group, Inc.                                                      200                                                                            WESTMONT        IL       60559
JOHNSON TERRY G OD                                                               Address Redacted
Johnsrud & Associates Architects, LLC                                            2700 INTERPLEX DRIVE SUITE 1                                                   TREVOSE         PA       19053
Johnsrud Architects                                                              2700 INTERPLEX DRIVE SUITE 1                                                   TREVOSE         PA       19053
JOHNSTON JAY C MD                                                                Address Redacted
                                                                                 16000 JOHNSTON MEMORIAL
JOHNSTON MEMORIAL HOSPITAL                                                       DRIVE                                                                          ABINGDON        VA       24211
JOHNSTON-WILLIS                                PHARMACY                          1401 JOHNSTON-WILLIS DRIVE                                                     RICHMOND        VA       23235

JOHNSTOWN FAMILY VISION                                                          1513 SCALP AVENUE SUITE 280                                                    JOHNSTOWN       PA       15904
Johvanny F Herrera                                                               Address Redacted
Jolene K Lockwood                                                                Address Redacted
JO-MAC TRUCK REPAIR INC                                                          PO BOX 1334                                                                    EDISON          NJ       08818-1334
Jon Cody Beane                                                                   Address Redacted
Jonathan D. Shoemaker                                                            Address Redacted
Jonathan David Lee                                                               Address Redacted
Jonathan E Dagg                                                                  Address Redacted
Jonathan Edward Zifchak                                                          Address Redacted
Jonathan Leo Maltby                                                              Address Redacted
Jonathan Long                                                                    Address Redacted
Jonathan McKindree Kafer                                                         Address Redacted
JONATHAN MICHAEL JONES                                                           Address Redacted
JONATHAN PICA                                                                    Address Redacted
Jonathan Ramirez                                                                 Address Redacted
Jonathan T MacDonald                                                             Address Redacted
JONES & SULLIVAN ENTERPRISES INC                                                 2955 N DINNEEN STREET                                                          DECATUR         IL       62526



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 144 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          228228
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3730


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



              CreditorName                          CreditorNoticeName                  Address1                          Address2           Address3          City    State       Zip         Country
JONES BRUCE ERIC                                                            Address Redacted
JONES CARLA L                                                               Address Redacted
JONES DAY                                                                   250 VESEY STREET                                                            NEW YORK      NY       10281-1047
JONES EYE CLINIC                                JONES JASON J               JONES EYE CLINIC                  4405 HAMILTON BLVD                        SIOUX CITY    IA       51104
JONES EYECARE & SURGERY INC                     JONES THERESA E             12255 DEPAUL DRIVE                SUITE 360                                 BRIDGETON     MO       63044
Jones Lang LaSalle                              Angie Casper                Landmark of Lake Forest           100 South Saunders Road                   Lake Forest   IL       60045
                                                Angela Casper, General      100 South Saunders Road, Suite
Jones Lang LaSalle Americans (Illinois), L.P.   Manager                     100                                                                         Lake Forest   IL       60045
                                                Angela Casper, General      100 South Saunders Road, Suite
Jones Lang LaSalle Americas (Illinois), L.P     Manager                     100                                                                         Lake Forest   IL       60045
JONES ROBERT W                                  JONES EYE CENTER            Address Redacted
JONES WALKER LLP                                ATTN ACCOUNTING             201 ST CHARLES AVE                50TH FLOOR                                NEW ORLEANS   LA       70170-5100

Jones, Lang, LaSalle                            Angie Casper, General Manager Landmark of Lake Forest         100 South Saunders Road                   Lake Forest   IL       60045
Jonnathan David Gonzalez                                                      Address Redacted
Jonnee T Almond                                                               Address Redacted
JORDAN ALAN J                                                                 Address Redacted
Jordan Chih-Ning Shi                                                          Address Redacted
Jordan Houston                                                                Address Redacted
JORDAN INDUSTRIAL CONTROLS                                                    PO BOX 108                                                                MOUNT ZION    IL       62549
Jordan Louis Odette                                                           Address Redacted
Jordan M Barker                                                               Address Redacted
Jose Feliz Peroza                                                             Address Redacted
Jose Flores                                                                   Address Redacted
Jose Guzman                                                                   Address Redacted
Jose Hernandez                                                                Address Redacted
Jose Infante Bacilio                                                          Address Redacted
Jose Lorenzo Adame                                                            Address Redacted
Jose Luis Velazquez                                                           Address Redacted
Jose M Del Toro                                                               Address Redacted
Jose Martinez                                                                 Address Redacted
JOSE MONTOYA                                                                  Address Redacted
Jose Noel Dela Serna Poblete                                                  Address Redacted
JOSEF JEFFREY M                                                               Address Redacted
Josefa Baez                                                                   Address Redacted
JOSELINE CHERISIE                                                             Address Redacted
Joseph A Maple                                                                Address Redacted
Joseph Angelo Frizalone                                                       Address Redacted
JOSEPH BARLAR OD                                                              Address Redacted
Joseph Bonaccorsi                                                             Address Redacted
JOSEPH BRANT MEMORIAL HOSPITAL                                                1230 NORTH SHORE BLVD           DR D.E. FAULKNER                          BURLINGTON    ON       L8S 1W7      Canada
JOSEPH BRANT MEMORIAL HOSPITAL                                                1245 N SHORE BLVD E             DR J LOCK                 C/O PHARMACY    BURLINGTON    ON       L7S 1W7      Canada
Joseph Daniel Seibt                                                           Address Redacted
JOSEPH G FEGHALI, MD INC                                                      2000 HAMPTON CENTER             SUITE D                                   MORGANTOWN    WV       26505
Joseph J Frydenger                                                            Address Redacted
Joseph J. Baumle                                                              Address Redacted
Joseph John Curren                                                            Address Redacted
Joseph L Conway                                                               Address Redacted
Joseph Lee Pryor                                                              Address Redacted
Joseph Li                                                                     Address Redacted
Joseph M Bess                                                                 Address Redacted
Joseph M Hudspath                                                             Address Redacted
Joseph M Jurina                                                               Address Redacted
Joseph M Kurian                                                               Address Redacted
Joseph Megyesi III                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 145 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         229229
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3731


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                CreditorName                     CreditorNoticeName                     Address1                             Address2             Address3             City    State       Zip      Country
Joseph Michael Dolan                                                         Address Redacted
Joseph Oicha Ochieng                                                         Address Redacted
JOSEPH RUGGIERO                                                              Address Redacted
JOSEPH T FAN MD INC                                                          500 N GARFIELD AVE #209                                                         MONTEREY PARK    CA       91754
Joseph Thomas                                                                Address Redacted
Joseph William Whitmarsh                                                     Address Redacted
JOSEPHBERG ROBERT GARY                                                       Address Redacted
JOSEPHINE GILES                                                              Address Redacted
Josette Pagillo                                                              Address Redacted
Josh Johnston, OD                                                            Address Redacted
                                            Abraham Alexander, Avi
                                            Josefson, John James Rizio-
                                            Hamilton, Kate Whitman Aufses,   Bernstein Litowitz Berger &
Joshi Living Trust                          Kurt Michael Hunciker            Grossmann                           1251 6th Ave                                New York         NY       10020
                                            Laurence Matthew Rosen, Philip                                       275 Madison Avenue, 40th
Joshi Living Trust                          Dongjoon Kim                     The Rosen Law Firm                  Floor                                       New York         NY       10016
                                            Matthew Thomas Heffner,                                              30 North LaSalle StreetTwelfth
Joshi Living Trust                          Matthew Todd Hurst               Heffner Hurst                       Floor                                       Chicago          IL       60602
Joshua David Sowinski                                                        Address Redacted
JOSHUA E WHITNEY                                                             Address Redacted
Joshua J Bruner                                                              Address Redacted
Joshua Joel Hinkelman                                                        Address Redacted
Joshua L Burch                                                               Address Redacted
Joshua M Perez                                                               Address Redacted
JOSLIN CLINIC INC                                                            ONE JOSLIN PLACE                                                                BOSTON           MA       02215
JOSON PETER MD                                                               Address Redacted
Josue Alcocer Ramirez                                                        Address Redacted
Josue Gerardo Llerena Hualpa                                                 Address Redacted
Joule Inc.                                  Attn Stephen W. Demanovich       1235 Route 1 South                                                              Edison           NJ       08837
JOWHAL JEEVANPRE K                                                           Address Redacted
JOY GREENWELL                                                                Address Redacted
Joy Olivia Comage                                                            Address Redacted
Joyce A Taylor                                                               Address Redacted
Joyce Ann Lipcaman                                                           Address Redacted
Joyce Annette Selvy                                                          Address Redacted
JOYCE BARTON                                                                 Address Redacted
JOYCE GROSSMAN                                                               Address Redacted
JOYCE LIGATO                                                                 Address Redacted
JOYCE WHITE                                                                  Address Redacted
JOYCE WILLIS                                                                 Address Redacted
Joyleen Rogayan Florida-Joshi                                                Address Redacted
JPMORGAN BK BRANCH - 0802
JPMORGAN CHASE BANK                                                          PO BOX 13658                                                                    NEWARK           NJ       07188-0658
JPMorgan Chase Bank, N.A.                   Attn Scott J. Greenberg          Gibson, Dunn & Crutcher LLP         200 Park Avenue                             New York         NY       10166-0193
JPMORGAN CHASE BANK, N.A.                                                    PO Box 6026                                                                     Chicago          IL       60680-6026
JPMorgan Chase Bank, N.A., Administrative
Agent                                       Justin Martin                    10 S. Dearborn Street               9th Floor                                   Chicago          IL       60603
JPMorgan Chase Bank, N.A., Administrative                                                                        330 North Wabash Avenue,
Agent                                       Zulf Bokhari                     c/o Latham & Watkins LLP            Suite 2800                                  Chicago          IL       60611
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT                        c/o CT Lien Solutions            PO Box 29071                                                                    Glendale         CA       91209-9071
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT                        IL1-1145/54/63                   P.O. BOX 6026                                                                   CHICAGO          IL       60680-6026
JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT                                                         10 SOUTH DEARBORN STREET                                                        CHICAGO          IL       60603



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                        Page 146 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   230230
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3732


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



              CreditorName                   CreditorNoticeName                 Address1                          Address2      Address3                City      State       Zip      Country
JPS HEALTH NETWORK                                                  P O BOX 901006                                                              FORT WORTH       TX       76101
JSJ Pharmaceuticals                                                 140 EAST BAY STREET                                                         CHARLESTON       SC       29401
JSKaldes Consulting LLC                 Attn John S. Kaldes         120 Easr Becks Blvd                                                         Ringoes          NJ       08551
JSKaldes Consulting LLC                                             120 Easr Becks Blvd                                                         Ringoes          NJ       08551

JTE ENTERPRISES INC D/B/A LINDYS TAXI                               390 SUFFLOK AVE                                                             ISLANDIA         NY       11749
JTP & ASSOCIATES INC                                                PO BOX 522307                                                               SALT LAKE CITY   UT       84152-2307
Juan Acosta                                                         Address Redacted
Juan Alberto Sostre                                                 Address Redacted
Juan C. Ardon                                                       Address Redacted
Juan Carlos Ruiz                                                    Address Redacted
Juan Guzman                                                         Address Redacted
Juan Huezo Cortez                                                   Address Redacted
Juan J Negrete                                                      Address Redacted
JUANITA VISION CLINIC                                               11314 NE 124TH ST                                                           KIRKLAND         WA       98034

Jubilant Cadista Pharmaceuticals Inc.                               790 Township Line Road, Suite 175                                           Yardley          PA       19067
Judith A Yuenger                                                    Address Redacted
Judith Arango                                                       Address Redacted
Judith Bonilla                                                      Address Redacted
Judith Gail Clendenen                                               Address Redacted
JUDITH LIMBACH                                                      Address Redacted
Judith Rosado                                                       Address Redacted
JUDY ALLEN                                                          Address Redacted
JUDY JACOBS                                                         Address Redacted
Judy Rodden                                                         Address Redacted
JUDY VAN SANT                                                       Address Redacted
Julenny Hernandez Pascacio                                          Address Redacted
JULES SELTZER AND ASSOCIATES                                        106 CROFUT ST                                                               PITTSFIELD       MA       01201
JULES STEIN EYE INSTITUTE                                           100 STEIN PLAZA 2-154                                                       LOS ANGELES      CA       90095
Juli A Lane                                                         Address Redacted
JULIA BURGARD                                                       Address Redacted
Julia Lee Henry                                                     Address Redacted
JULIA OWENS                                                         Address Redacted
Julie A Kawczinski                                                  Address Redacted
Julie A. Dickerson                                                  Address Redacted
Julie Ann Smothers                                                  Address Redacted
Julie E Triimar                                                     Address Redacted
JULIE FLOWERS                                                       Address Redacted
JULIE GERKE                                                         Address Redacted
JULIE GOLDSMITH                                                     Address Redacted
Julie K Brown                                                       Address Redacted
Julie L. Dixson                                                     Address Redacted
Julie Lisa Mosley                                                   Address Redacted
Julie R Schaefer                                                    Address Redacted
Julio Parissi                                                       Address Redacted
Julio Rodriguez                                                     Address Redacted
JUMO PROCESS CONTROL INC                                            6733 MYERS RD                                                               EAST SYRACUSE    NJ       13057
Jun Gui                                                             Address Redacted
June Donella Brock                                                  Address Redacted
June Marie Searle Klem                                              Address Redacted
Junior Jose Ortiz                                                   Address Redacted
JUSTEEN KLARMANN                                                    Address Redacted
Justice Ophthalmic                                                  830 HERBERT COVE SUITE 108                                                  CORDOVA          TN       38018
JUSTICE OPHTHALMICS INC                                             830 HERBERT COVE SUITE 108                                                  CORDOVA          TN       38018



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 147 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          231231
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3733


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                CreditorName                        CreditorNoticeName                    Address1                           Address2             Address3                  City    State       Zip      Country
JUSTIN JONES MD                                                                Address Redacted
Justin M Kent                                                                  Address Redacted
Justin M Ward                                                                  Address Redacted
Justin R. Brunswick                                                            Address Redacted
Jyoti Surendra Patel                                                           Address Redacted
                                                                                                                                           FOOD CITY
                                                                                                                                           DISTRIBUTION
K VA T FOOD STORE INC                                                          26393 HILLMAN HWY                  PO BOX 129               CENTER                    ABINGDON      VA       24210
KAGAN INSTITUTE                                KAGAN ARKADY                    5455 WILSHIRE BLVD                 SUITE 1714                                         LOS ANGELES   CA       90036
KAGAN JONATHAN M                                                               Address Redacted
Kain Chandler                                                                  Address Redacted
                                                Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
Kaiser Foundation Health Plan of Georgia        Contracting                    Operations                         300 Pullman Street       Administration Building   Livermore     CA       94551
                                                Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
Kaiser Foundation Health Plan of Ohio           Contracting                    Operations                         300 Pullman Street       Administration Building   Livermore     CA       94551
                                                Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
Kaiser Foundation Health Plan of the Colorado Contracting                      Operations                         300 Pullman Street       Administration Building   Livermore     CA       94551
Kaiser Foundation Health Plan of the Mid-       Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
Atlantic States, Inc                            Contracting                    Operations                         300 Pullman Street       Administration Building   Livermore     CA       94551
                                                Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
Kaiser Foundation Health Plan of the Northwest Contracting                     Operations                         300 Pullman Street       Administration Building   Livermore     CA       94551
Kaiser Foundation Health Plan, Inc on behalf of
themselves and their subsidiaries and           Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
associated organizations                        Contracting                    Operations                       300 Pullman Street         Administration Building   Livermore     CA       94551
Kaiser Foundation Health Plan, Inc on behalf of Director, National
themselves and their subsidiaries and           Pharmaceutical Contracting &   Kaiser Permanente Pharmaceutical
associated organizations                        Strategies                     Operations                       300 Pullman Street         Administration Building   Livermore     CA       94551
Kaiser Foundation Health Plan, Inc.                                            3600 Broadway                                                                         Oakland       CA       94611
KAISER FOUNDATION HOSPITAL                                                     PO BOX 740015                                                                         LOS ANGELES   CA       90074-0015
                                                Attn Director, Pharmacy        Kaiser Permanente Pharmaceutical
Kaiser Foundation Hospitals                     Contracting                    Operations                       300 Pullman Street         Administration Building   Livermore     CA       94551
                                                Director, National
                                                Pharmaceutical Contracting &
Kaiser Foundation Hospitals                     Strategies                     PO BOX 740015                                                                         LOS ANGELES   CA       90074-0015
KAISER HOSPITAL                                                                PO BOX 41906                       ATTN A/P                                           LOS ANGELES   CA       90041-0906
KAISER PERMANENTE                               ACCOUNTS PAYABLE               PO BOX 12929                                                                          OAKLAND       CA       94604-2929
                                                ATTN DISBURSEMENTS
KAISER PERMANENTE                               ACCTS PAYABLE                  75 N FAIR OAKS AVE                 PARSONS EAST 4TH FLOOR                             PASADENA      CA       91103
Kaiser Permanente                                                              PO BOX 12929                       ACCOUNTS PAYABLE                                   OAKLAND       CA       94604-2929
KAISER PERMANENTE                                                              PO BOX 34919                       A/P                                                SEATTLE       WA       98124
KAISER PERMANENTE                                                              PO BOX 7023                                                                           PASADENA      CA       91109
KAISER PERMENANTE                                                              PO BOX 2943                        ATTN A/P                                           PORTLAND      OR       97208
Kaitlin Sue Wright                                                             Address Redacted
Kaiyoom Mohammed                                                               Address Redacted
KALAMAZOO OPHTHALMOLOGISTS                      HIGGINS STEPHEN E              3412 WEST CENTRE STREET                                                               PORTAGE       MI       49024
KALAMAZOO OPTOMETRY                             JAMES A ADAMS OD               6101 NEWPORT RD                    SUITE A                                            PORTAGE       MI       49002-9237
KALAMAZOO OPTOMETRY                                                            6101 NEWPORT RD                    JAMES A ADAMS OD         SUITE A                   PORTAGE       MI       49002-9237
KALAYTA RONALD MD                                                              Address Redacted
Kaleb William Davis                                                            Address Redacted
KALEIDA HEALTH                                                                 726 EXCHANGE ST STE 200                                                               BUFFALO       NY       14210
Kaleigh Larrick                                                                Address Redacted
Kalyani Palle                                                                  Address Redacted
Kamalesh Dashaputra                                                            Address Redacted
Kamaljit Kaur Sandhu                                                           Address Redacted
KAMAN AUTOMATION INC                                                           1000 UNIVERSITY AVE                STE 800                                            ROCHESTER     NY       14607



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 148 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              232232
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3734


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



                CreditorName           CreditorNoticeName                  Address1                       Address2         Address3              City       State       Zip      Country
Kamie Lynn Pratt                                               Address Redacted
Kaminiben Sachin Patel                                         Address Redacted
KAMLESH PATEL                                                  Address Redacted
KAMPSCHROEDER BRAD OD                                          Address Redacted
Kamran Jameel                                                  Address Redacted
KANAL NIRMAL                                                   Address Redacted
Kandys L Holder                                                Address Redacted
KANELLOPOULOS A JOHN OP           KANELLOPOULOS A JOHN         Address Redacted
Kangping Chen                                                  Address Redacted
KANSAS CITY EYE CLINIC            OCONNELL SARA S              7504 ANTIOCH ROAD                                                           OVERLAND PARK   KS       66204
KANSAS DEPARTMENT OF REVENUE                                   PO BOX 3506                                                                 TOPEKA          KS       66601-3506
Kansas Secretary of State         Memorial Hall, 1st Floor     120 S.W. 10th Avenue                                                        Topeka          KS       66612-1594
KANSKY RANDY TODD                                              Address Redacted
Kanubhai S. Patel                                              Address Redacted
KAPIOLANI MED CTR                 PHARMACY DEPARTMENT          1319 PUNAHOU STREET            WOMEN & CHILDREN                             HONOLULU        HI       96826
KAPIOLANI MED CTR FOR WOMEN AND
CHILDREN                                                       55 MERCHANT STREET                                                          HONOLULU        HI       96813
KAPLAN HOWARD J                                                Address Redacted
KARDAMCONSULTING LLC                                           3400 NORTH OCEAN DRIVE         APARTMENT 701                                RIVIERA BEACH   FL       33404
KAREN A EARL-BRAYER                                            Address Redacted
Karen A. Lee                                                   Address Redacted
KAREN ARMOUR                                                   Address Redacted
KAREN DUKER                                                    Address Redacted
KAREN EDDY                                                     Address Redacted
Karen F March                                                  Address Redacted
Karen G Alfaro Cruz                                            Address Redacted
KAREN JUDD                                                     Address Redacted
Karen L. Krause                                                Address Redacted
KAREN LANG                                                     Address Redacted
KAREN RIBORDY                                                  Address Redacted
KAREN SERGIO                                                   Address Redacted
KAREN STRANGE                                                  Address Redacted
Karen Sue Brown                                                Address Redacted
KAREN WINTON-SMITH                                             Address Redacted
KAREN ZAVITZ                                                   Address Redacted
Karenza Lea Yutzy                                              Address Redacted
Kari F Williams                                                Address Redacted
Karin A Webster                                                Address Redacted
Karin Keane                                                    Address Redacted
Karl Bertrand                                                  Address Redacted
Karra A Elwick                                                 Address Redacted
Karyn Michelle Brewer                                          Address Redacted
KASEMAN PRESBYTERIAN HOSPITAL     ATTN PHARMACY                8300 CONSTITUTION                                                           ALBUQUERQUE     NM       87110
                                  EYE CONSULTANTS OF
KASPER ROBERT MD                  MARYLAND                     Address Redacted
KASSALOW JORDAN SETH                                           Address Redacted
Kate Conroy                                                    Address Redacted
KATE POLMAN                                                    Address Redacted
Katerina Ariana Allen                                          Address Redacted
Katherine Amanda Maple                                         Address Redacted
Katherine Gorelko                                              Address Redacted
Katherine Jean Tolkacz                                         Address Redacted
Katherine M Norem                                              Address Redacted
Katherine Nicole Graham                                        Address Redacted
Katherine R. Berger                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 149 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           233233
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3735


                                                                                       Exhibit M
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail



                 CreditorName          CreditorNoticeName              Address1                       Address2          Address3              City       State       Zip      Country
KATHLEEN A FIEWEGER                                         Address Redacted
Kathleen Duffy                                              Address Redacted
Kathleen Jean Wright                                        Address Redacted
Kathleen Marie Clutter                                      Address Redacted
KATHLEEN RABIDEAU                                           Address Redacted
KATHLEEN STEVENS                                            Address Redacted
Kathryn A. Leonard                                          Address Redacted
Kathryn Ann Borowiak                                        Address Redacted
Kathryn Grace Carroll                                       Address Redacted
KATHY CAPO                                                  Address Redacted
KATHY HARRINGTON                                            Address Redacted
KATHY JACKSON                                               Address Redacted
KATHY OLSON                                                 Address Redacted
Kathy R. Jarrett                                            Address Redacted
Kathy S Fite                                                Address Redacted
KATHY SPENCER                                               Address Redacted
KATTEN MUCHIN ROSENMAN LLP                                  575 MADISON AVENUE                                                          NEW YORK        NY       10022-2585
Katurah C Lloyd                                             Address Redacted
KATZ ANDREA F                                               Address Redacted
KATZ LESLIE J MD                   WILLS EYE HOSPITAL       Address Redacted
KATZ STEVEN J                      STEVEN J. KATZ MD        Address Redacted
KATZEN EYE CARE & LASER CTR                                 901 N. CONGRESS AVE            SUITE 104                                    BOYNTON BEACH   FL       33426
KATZEN EYE GROUP                   HARLAN JOSEPH B JR       1209 YORK RD                                                                LUTHERVILLE     MD       21093
KATZEN EYE GROUP                                            7106 RIDGE RD 130                                                           ROSEDALE        MD       21237
KATZMAN JEFFREY I                                           Address Redacted
KAUFMAN & CANOLES PC                                        PO BOX 3037                                                                 NORFOLK         VA       23514

KAUFMAN EYE INSTITUTE              KAUFMAN STUART J         6329 GALL BOULEVARD (US 301)                                                ZEPHYRHILLS     FL       33542
KAUFMAN J MARK                                              Address Redacted
KAUFMAN LAWRENCE M                                          Address Redacted
Kausar Parveen Saadi                                        Address Redacted
Kaustubh Gavaskar                                           Address Redacted
Kawai Guo                                                   Address Redacted
KAY DENNIS B                                                Address Redacted
KAY DOLAN                                                   Address Redacted
KAY STOCKING                                                Address Redacted
KAYE DAVID B                                                Address Redacted
Kayla M Richardson                                          Address Redacted
Kayla Mae Norman                                            Address Redacted
Kayla Marie Thompson                                        Address Redacted
KAYLEIGH CICSO                                              Address Redacted
KAZEMZADEH MEEHDI OD                                        Address Redacted
Kazimierz Bilinski                                          Address Redacted
KBI BIOPHARMA INC                                           1101 HAMLIN ROAD                                                            DURHAM          NC       27704
KBS PHARMA                                                  2715 SAM BASS ROAD STE 563                                                  ROUND ROCK      TX       78681

KD HOFMANN EYECARE PROFESSIONALS                            309 EATON LEWISBURG RD         PO BOX 478                                   EATON           OH       45320
KDC                                                         2100 BABCOCK BLVD                                                           PITTSBURGH      PA       15209
Keagan Malique Cunningham                                   Address Redacted
KEARNEY EYE INST                   CLINCH THOMAS JOHN       411 WEST 39TH STREET                                                        KEARNEY         NE       68845
KEATING PATRICK DENNIS                                      Address Redacted
KECHENG LIAO                                                Address Redacted
KEEPING IT GREEN INC                                        8815 CALEB ROAD                                                             ARGENTA         IL       62501
Keily Abreu                                                 Address Redacted
Keith A Ellis                                               Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                  Page 150 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          234234
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3736


                                                                                            Exhibit M
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail



                CreditorName        CreditorNoticeName                   Address1                            Address2         Address3           City    State       Zip      Country
Keith Alan Lang                                               Address Redacted
Keith William Zuber                                           Address Redacted
KELE INC                                                      PO BOX 842545                                                               DALLAS        TX       75284-2545
KELLER ROBERT W                                               Address Redacted
                                                                                                                                          JEFFERSON
KELLETT SANDRA C OD FAAO PC                                   3630 HILL BLVD                     STE 303                                  VALLEY        NY       10535
KELLEY ALLAN J                                                Address Redacted
Kelley Eva Lynn                                               Address Redacted
KELLEY SUPPLY                                                 PO BOX 100                                                                  ABBOTTSFORD   WI       54405-0100
                                                                                                                          UMHS ACCOUNTS
KELLOGG EYE CENTER                                            2500 GREEN ROAD                    STE 100                  PAYABLE         ANN ARBOR     MI       48105
KELLOGG EYE CENTER UNIVERSITY                                 1000 WALL ST                       ROB ROOM 2110                            ANN ARBOR     MI       48105
                                SANFORD BURNHAM
                                PREBYS MEDICAL
KELLY DANIEL P MD               DISCOVERY                     Address Redacted
Kelly Jackson                                                 Address Redacted
Kelly K. Ralph                                                Address Redacted
Kelly L. Franklin                                             Address Redacted
Kelly N Rhodes                                                Address Redacted
KELLY PHILLIP WAYNE                                           Address Redacted
                                Attn Justin Cristelli, Account
Kelly Services, Inc.            Executive                         999 W. Big Beaver Road                                                  Troy          MI       48084
                                Attn Victoria Murdock, Scientific
Kelly Services, Inc.            Account Executive                 1212 SOLUTIONS CENTER                                                   CHICAGO       IL       60677-1002
Kelly Services, Inc.                                              1212 SOLUTIONS CENTER                                                   CHICAGO       IL       60677-1002
KELLY SHARP                                                       Address Redacted
Kelly Sue Runyon                                                  Address Redacted
KELS BARRY MD                                                     Address Redacted
Kelsey Jeanne Helms                                               Address Redacted
Kelsey Lewis                                                      Address Redacted
                                                                                                 ATTN FINANCE
KELSEY-SEYBOLD CLINIC                                         11511 SHADOW CREEK PKWY            DEPARTMENT                               PEARLAND      TX       77584
Kelvin Hernandez                                              Address Redacted
Kelvin Joseph Fernandez                                       Address Redacted
KEN BROECKER                                                  Address Redacted
Kendall Allen Watters                                         Address Redacted
Kendra L Willis                                               Address Redacted
KENMORE MERCY HOSPITAL                                        144 GENESEE ST                     4TH FLOOR A/P                            BUFFALO       NY       14217
KENNEDY JOHN J JR                                             Address Redacted
                                                                                                 UNIV MED CTR / ACCOUNT
KENNEDY MEMORIAL HOSPITAL                                     PO BOX 5085                        PAYABLE                                  CHERRY HILL   NJ       08034-5085
KENNEDY SCOTT OD                                              Address Redacted
KENNETH BISHOP                                                Address Redacted
Kenneth Burmeister                                            Address Redacted
Kenneth Dismuke                                               Address Redacted
Kenneth E. Metting                                            Address Redacted
Kenneth James Paras                                           Address Redacted
KENNETH KING                                                  Address Redacted
Kenneth Kirchoff                                              Address Redacted
Kenneth Kovach                                                Address Redacted
KENNETH LERMA                                                 Address Redacted
Kenneth Logan                                                 Address Redacted
KENNETH NIX                                                   Address Redacted
KENNETH S ABRAMOWITZ & CO INC                                 4530 HAZLETON LANE                                                          WELLINGTON    FL       33449
Kenneth S. Abramowitz                                         Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                        Page 151 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            235235
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3737


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                CreditorName          CreditorNoticeName                    Address1                       Address2      Address3                City    State       Zip      Country
Kenneth Selvy                                                  Address Redacted
Kenneth Urquhart                                               Address Redacted
Kenneth W Bess                                                 Address Redacted
Kenneth White                                                  Address Redacted
Kent Consulting Engineers                                      20 N WACKER DR                  SUITE 3100                                CHICAGO        IL       60606
Kent Harvey Campbell                                           Address Redacted
Kentucky Dept of Revenue                                       501 High Street                                                           Frankfort      KY       40601
                                                               6400 DUTCHMANS PARKWAY
KENTUCKY EYE CARE PSC                                          SUITE 125                                                                 LOUISVILLE     KY       40205
Kentucky Secretary of State                                    700 Capital Avenue              Suite 152                                 Frankfort      KY       40601
                                 DEPARTMENT OF MEDICAID
KENTUCKY STATE TREASURER         SERVICES                      ATTN DRUG REBATE PROGRAM        275 EAST MAIN ST 6W C                     FRANKFORT      KY       40621-0001
                                 DEPARTMENT OF MEDICAID        STATE OF KY ATTN DRUG
KENTUCKY STATE TREASURER         SERVICES                      REBATE PROGRAM                  275 EAST MAIN ST 6W C                     FRANKFORT      KY       40621-0001
                                 DEPARTMENT OF MEDICAID        STATE OF KY DRUG REBATE
KENTUCKY STATE TREASURER         SERVICES                      PROGRAM                         275 EAST MAIN ST 6W C                     FRANKFORT      KY       40621-0001
KERRY INGREDIENTS AND FLAVOURS                                 3400 MILLINGTON ROAD                                                      BELOIT         WI       53511
Kerzner Contracting Corp.                                      10 CLEVELAND AVE                                                          SAYVILLE       NY       11782
                                 COASTAL CAROLINA EYE
KESLER JAMES L MD                CLINIC                        Address Redacted
KESSLER LAWRENCE H               KESSLER OPTICAL               Address Redacted
KESSLER LAWRENCE H                                             Address Redacted
KESSLER-SCHWARTZ SUSAN AMY                                     Address Redacted
KESTIN WILLIAM I                                               Address Redacted
Ketankumar B Patel                                             Address Redacted
KETTERING MEDICAL CENTER                                       2110 LEITER ROAD                                                          MIAMISBURG     OH       45342-3660
Kevin Alfaro                                                   Address Redacted
Kevin Camon                                                    Address Redacted
Kevin Jermaine Wellington                                      Address Redacted
Kevin Marray                                                   Address Redacted
Kevin Matthew Harrington                                       Address Redacted
Kevin Nicholson                                                Address Redacted
Kevin Patrick Kessler                                          Address Redacted
Kevin S Peterson                                               Address Redacted
Kewal Krishan Holani                                           Address Redacted
KEY INTERNATIONAL INC                                          4 CORPORATE DRIVE                                                         CRANBURY       NJ       08512
KEY WHITMAN 20/20                                              1765 TOWN EAST BLVD #112                                                  MESQUITE       TX       75150
                                                                                               AMY (CHIAN) HUEY HONG
KEY WHITMAN EYE                                                910 DAVIS DR                    MD                                        ARLINGTON      TX       76012
                                                               11442 NORTH CENTRAL
KEY WHITMAN EYE CENTER                                         EXPRESSWAY                                                                DALLAS         TX       75243
KEYSOURCE ACQUISITION LLC                                      7820 PALACE DRIVE                                                         CINCINNATI     OH       45249
KeySource Medical, Inc           Attn Jenny Gonzalez           7820 Palace Dr                                                            Cincinnati     OH       45249
                                 Attn Steven Cochrane, VP
KeySource Medical, Inc           Purchasing                    7820 Palace Drive                                                         Cincinnati     OH       45249
                                 Attn Steven J. Cochrane, VP
KeySource Medical, Inc           Purchasing                    7820 Palace Drive                                                         Cincinnati     OH       45249
KEYSTONE PARTNERS LLC                                          125 SUMMER STREET               SUITE 1020                                BOSTON         MA       02110
KForce                                                         PO BOX 277997                                                             ATLANTA        GA       30384-7997
KHADEM JOHN                                                    Address Redacted
KHAJA FAIZUDDIN                                                Address Redacted
Khalil Ahmad Hamid                                             Address Redacted
KHAN SAMEENA                                                   Address Redacted
Khandaker Moniruzzaman                                         Address Redacted
Khiry D Butler                                                 Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 152 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   236236
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3738


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



             CreditorName                   CreditorNoticeName                 Address1                          Address2       Address3              City      State       Zip         Country
KHOURI GEORGE G                                                     Address Redacted
KHURSHEED MAMA                                                      Address Redacted
Khusbu Patel                                                        Address Redacted
KIAN KAZ                                                            Address Redacted
KIANG ELENA                                                         Address Redacted
KIERNAN JOSEPH P                                                    Address Redacted
KIKUCHI JOHN I                                                      Address Redacted
KILGORE EYE CARE CENTER                 C/O ROBERTS TED OD          1100 STONE RD, STE 2020     PO BOX 8000                                     KILGORE         TX      75662-5482
                                                                                                WAMAN TUKARAM PATIL
Kilitch Drugs (India) Limited                                       37 UJAGAR INDUSTRIAL ESTATE MARG                                            DEONAR MUMBAI           400 088      INDIA
Kim Allison Radtke                                                  Address Redacted
KIM DAVID D MD                          PREVEA HEALTH               Address Redacted
KIM JAMES M MD DBA BELLINGHAM BAY
OPHTH                                                               3125 HOWE PLACE                  SUITE 101                                  BELLINGHAM      WA      98226
KIM JOHN S                                                          Address Redacted
KIM RHINEHART                                                       Address Redacted
KIM SANG H MD                           RETINA INSTITUTE PC         Address Redacted
KIM SPAUR                                                           Address Redacted
Kimberly A Ball                                                     Address Redacted
KIMBERLY A HENDERSON                                                Address Redacted
Kimberly A Smith                                                    Address Redacted
Kimberly Ann Nickdow                                                Address Redacted
Kimberly D Wiley                                                    Address Redacted
Kimberly D. Payton                                                  Address Redacted
Kimberly J Johnson                                                  Address Redacted
Kimberly J. Wasserkrug                                              Address Redacted
Kimberly K Davis                                                    Address Redacted
Kimberly K Smith-Chandler                                           Address Redacted
Kimberly S Logsdon                                                  Address Redacted
Kimberlyn L Schwarz                                                 Address Redacted
KINEMATICA INC                                                      155 KEYLAND COURT                                                           BOHEMIA         NY      11716
KINEX CAPPERS LLC                                                   13 COLUMBIA DRIVE UNIT 4                                                    AMHERST         NH      03031
King Cheng Lee                                                      Address Redacted
KING DANIEL M                                                       Address Redacted
KING GREGORY ALAN                                                   Address Redacted
KINGFISHER CONTROLS LLC                                             208 PRAIRIE RUN                                                             ILLIOPOLIS      IL      62539
KING-LAR COMPANY                                                    2020 E OLIVE ST                  PO BOX 317                                 DECATUR         IL      62525
KINGS COUNTY MED CNTR                   C/O MAIN PHARMACY           451 CLARKSON AVE                                                            BROOKLYN        NY      11203
KINGS DAUGHTERS HOSPITAL                                            PO BOX 948                                                                  BROOKHAVEN      MS      39602-0948
KINGSTON AMBULATORY SURGICAL
CENTER                                  STELLATO THOMAS VITO        40 HURLEY AVENUE                 SUITE 17                                   KINGSTON        NY      12401
KINGSTON GENERAL HOSPITAL                                           76 STUART ST                     ATTN PHARMACY                              KINGSTON        ON      K7L 2V7      Canada
Kinney Drugs, Inc                                                   29 EAST MAIN ST                                                             GOUVERNEUR      NY      13642
Kinray                                                              152-35 10TH AVENUE                                                          WHITESTONE      NY      11357
Kinray, Inc., n/k/a Kinray, LLC                                     152-35 10TH AVENUE                                                          WHITESTONE      NY      11357
                                                                                                     475 SANSOME STREET
Kinsale Holdings, Inc. d/b/a Validant                               KINSDALE HOLDINGS INC            SUITE 700                                  SAN FRANCISCO   CA      94111
Kiran Upendra Sanil                                                 Address Redacted
KIRBER WILLIAM MARTIN                                               Address Redacted
KIRBY CHARLES A                                                     Address Redacted
KIRBY EYE CENTER                        KIRBY JUDITH                9301 N CENTRAL EXPY              STE 180 TWR II                             DALLAS          TX      75231
KIRK TSAHALIS                                                       Address Redacted
KIRKLAND & DISTRICT HOSPITAL                                        145 GOVERNMENT RD EAST           PHARMACY                                   KIRKLAND LAKE   ON      P2N3P4       Canada
KIRKLAND & ELLIS LLP                                                300 N LASALLE ST                                                            CHICAGO         IL      60654
KIRKPATRICK DANIEL PATRICK                                          Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                            Page 153 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    237237
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3739


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



            CreditorName                      CreditorNoticeName                   Address1                           Address2         Address3          City       State       Zip          Country
KIRMAN SHAHANE TAYLOR                                                   Address Redacted
KIRMANI MUZAFFAR                                                        Address Redacted

KIRN EVERETT CAMERON OPTOMETRISTS                                       56 FRANKLIN ST                     PO BOX 310                             RUMFORD          ME       04276
KIRSCHNER VISION GROUP                                                  7026 WEST 159TH STREET                                                    ORLAND PARK      IL       60462
KIRSTEIN ELLIOTT OD                                                     Address Redacted
Kisha Tyrene Badger-Palmer                                              Address Redacted
KISLINGER MARK B                                                        Address Redacted
KITAMURA STEPHANIE OD                                                   Address Redacted
KITTERY OPTOMETRIC ASSOCIATES                                           99 US ROUTE ONE BYPASS                                                    KITTERY          ME       03904

KIVEMA LTD                                                              33 HACHORESH ST                                                           KFAR SHMARYAHU            46910        Israel
                                                                        2303 SCHNEIDER AVE SE STE
KIVLIN EYE CLINIC                                                       100                                KIVLIN JIM OD                          MENOMONIE        WI       54751-7005
KLAMATH OPHTHAMOLOGY                                                    2640 BIEHN ST                      FAY MARK MD                            KLAMATH FALLS    OR       97601-1181
KLARMANN RULINGS INC                                                    1 PERIMETER ROAD                   UNIT 900                               MANCHESTER       NH       03103
KLEHR HARRISON HARVEY BRANZBURG
LLP                                                                     1835 MARKET STREET #1400                                                  PHILADELPHIA     PA       19103
KLEIMAN DAVID MD                                                        Address Redacted
KLEIN BETTY R                                                           Address Redacted
KLEIN WARREN MARK                                                       Address Redacted
                                                                                                                                  ATTN CARMEN
KLM OPHTHALMOLOGY (OFFICE)                                              1301 AVE J                         2ND FLOOR              LASALLE         BROOKLYN         NY       11230
KMART CORP                                                              PO BOX 7101                                                               TROY             MI       48007
Kmart Corporation                                                       PO BOX 7101                                                               TROY             MI       48007
KNAUER W J III MD                                                       Address Redacted
KNECT365 US INC                                                         PO BOX 3685                                                               BOSTON           MA       02241-3685
KNEPPER PAUL A                                                          Address Redacted
KNIGHT ERIC                                                             Address Redacted
Knight Therapeutics, Inc.                                               3400 De Maisonneuve Blvd W         Suite 1055                             Montreal         QC       H3Z 3B8      Canada

Knipper Healthcare Marketing Solutions   Attn Joseph C Schmadel Jr, CIO One Healthcare Way                                                        Lakewood         NJ       08701
Knowledgent Group Inc.                   Attn Legal Department          3 Mountain View Road, 2nd Floor                                           Warren           NJ       07059
Knowledgent Group Inc.                                                  PO BOX 824107                                                             PHILADELPHIA     PA       19182-4107
Knowledgent Group lnc.                                                  PO BOX 824107                                                             PHILADELPHIA     PA       19182-4107
KO WILSON                                                               Address Redacted
KOCH PAUL E                                                             Address Redacted
                                                                                                           BROOKLYN EYE SURGERY
KOCHMAN LEBOWITZ AND MOGIL MDS LLP                                      1301 AVENUE J                      CENTER                                 BROOKLYN         NY       11230-3605
KOEHLER INSTRUMENT COMPANY INC                                          85 CORPORATE DRIVE                                                        HOLTSVILLE       NY       11742-2007
KOFFLER BRUCE HARVEY                                                    Address Redacted
Kokou Mokpokpo Zikpi                                                    Address Redacted
KOLODNER HARRY                                                          Address Redacted

KONICA MINOLTA SENSING AMERICAS INC                                     101 WILLIAMS DRIVE                                                        RAMSEY           NJ       07446
KOOTENAI MEDICAL CENTER                                                 2003 KOOTENAI HEALTH WAY                                                  COEUR D ALENE    ID       83814

KOPECKY SCHUMACHER ROSENBURG LLC                                        120 N LASALLE STREET               SUITE 2000                             CHICAGO          IL       60602
KOPELMAN JOEL E                                                         Address Redacted
KORIN RINEHEART                                                         Address Redacted
KORNMEHL LASER EYE ASSOC         KORNMEHL ERNEST W                      54 WASHINGTON STREET                                                      WELLESLEY        MA       02481
KOSER MARK MD                                                           Address Redacted
KOSLOWSKI JEFFREY OD                                                    Address Redacted
KOSNOSKI EYE CARE                KOSNOSKI EDWARD M                      10002 SE 240TH                                                            KENT             WA       98031
KOVACH EYE INSTITUTE             KOVACH KEVIN J                         152 N ADDISON AVE                  SUITE 100                              ELMHURST         IL       60126



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 154 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              238238
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3740


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                 CreditorName           CreditorNoticeName                 Address1                       Address2         Address3              City       State       Zip      Country
                                                               1960 SPRINGBROOK SQUARE
KOVACH EYE INSTITUTE                                           DRIVE # 11                      KEVIN KOVACH MD                             NAPERVILLE      IL       60564
Koziatek Consulting LLC                                        1132 Wilderness Bluff Court                                                 Chesterfield    MO       63005
KPH HEALTHCARE SERVICES INC                                    6333 STATE ROUTE 298            SUITE 208                                   EAST SYRACUSE   NY       13057
KPH HEALTHCARE SERVICES, INC.                                  520 EAST MAIN ST                                                            GOUVERNEUR      NY       13642

KPIT Solutions                     C/O KPIT INFOSYSTEMS INC    379 THORNALL STREET                                                         EDISON          NJ       08837
KRAFF EYE INSTITUTE                                            25 E WASHINGTON ST              SUITE 606                                   CHICAGO         IL       60602
KRAFT CHEMICAL COMPANY                                         PO BOX 75673                                                                CLEVELAND       OH       44101-4755
KRAFT STEPHEN E                                                Address Redacted
Kraiengsak Piyavunno                                           Address Redacted
KRALL OPTOMETRIC CLINIC                                        1415 N SANBORN BLVD             BOX 777                                     MITCHELL        SD       57301-1015
KRAMER CHRIS MICHAEL                                           Address Redacted
KRAMER JOEL MD                                                 Address Redacted
                                   OPHTHALMOLOGY ASSOC
KRAMER PHILIP W MD                 OF STATEN ISLAND            Address Redacted
Kranthi K Maddi                                                Address Redacted
KRASITYS MEDICAL-SURGICAL SPLY                                 1825 BAILEY ST                                                              DEARBORN        MI       48124
KREIN & MOEN OD                                                404 HIGHWAY 2 EAST              BOX 130                                     DEVILS LAKE     ND       58301
KREKELS KUSTARD                                                801 E WOOD ST                                                               DECATUR         IL       62521
KRESGE EYE INSTITUTE - FORE                                    4717 ST ANTOINE                                                             DETROIT         MI       48201
KRICKICH WALTER OD                                             Address Redacted
KRIEGER & PODELL MD                                            77 VETERANS MEMORIAL HWY                                                    COMMACK         NY       11725-3410
Kristen K Eilts                                                Address Redacted
Kristi Lynn Dodge                                              Address Redacted
Kristin Rachel Demauro                                         Address Redacted
Kristin Renee Wilson                                           Address Redacted
Kristina M. Morlan                                             Address Redacted
KRISTINE WEBER                                                 Address Redacted
KRISTY DALY                                                    Address Redacted
KRIVACIC KENNETH JOHN                                          Address Redacted
KROGER NASHVILLE-RASC                                          PO BOX 305103                                                               NASHVILLE       TN       37230-5103
KROGER RASC / RALPHS                                           2620 ELM HILL PIKE              ATTN CALL CENTER                            NASHVILLE       TN       37214
Kroll                                                          PO BOX 848098                                                               DALLAS          TX       75284-8098
KROLL ASSOCIATES INC                                           PO BOX 847509                                                               DALLAS          TX       75284-7509
KROLL ASSOCIATES INC                                           PO BOX 848098                                                               DALLAS          TX       75284-8098
KROLL ONTRACK INC                                              PO BOX 845823                                                               DALLAS          TX       75284-5823
Krupal M Patel                                                 Address Redacted
KRUSS SCIENTIFIC INSTRUMENTS INC                               1020 CREWS RD SUITE K                                                       MATTHEWS        NC       28105
Krystal S Topps                                                Address Redacted
Krysten Larck                                                  Address Redacted
Krystyna T Vojnyk                                              Address Redacted
Krystyna Tarapata                                              Address Redacted
                                   DIV OF HEALTHCARE
KS DHE, DHCF - IRS#XX-XXXXXXX      FINANCE                     ATTN DRUG REBATE          PO BOX 2428                                       TOPEKA          KS       66601
KUBAL AARUP MD                                                 Address Redacted
KUEHNE & NAGEL SERVICES LTD                                    PO BOX 2039                                                                 CAROL STREAM    IL       60132-2039
Kuehne + Nagel Inc.                Attn Rick Delapaz           10 Exchange Place                                                           Jersey City     NJ       07302
KUFFEL RONALD R JR                                             Address Redacted
Kuhne + Nagel AG                                               PO BOX 2039                                                                 CAROL STREAM    IL       60132-2039
KULYK TEOFIL B                                                 Address Redacted
KUMAR ASHA                                                     Address Redacted
                                                               4940 HAZELWOOD AVENUE 2ND
KUMAR EYE INSTITUTE                                            FLOOR                                                                       LOUISVILLE      KY       40214
KUMAR SANJIV MD PA                                             Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 155 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                239239
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3741


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



            CreditorName               CreditorNoticeName                         Address1                          Address2              Address3         City       State       Zip         Country
KUNESH SURGERY CENTER               KUNESH JOHN CHARLES              2601 FAR HILLS AVENUE                                                           DAYTON          OH       45419
KUNG JOHN S MD                                                       Address Redacted
KUO CHEN OD                                                          Address Redacted
KURTZMAN BENITA P MD                                                 Address Redacted
                                                                     222 N. Pacific Coast Highway, 3rd
Kurtzman Carson Consultants LLC     Attn Drake D. Foster             Floor                                                                           El Segundo      CA       90245
KURWA BUD MD                                                         Address Redacted
KUTRYB EYE INSTITUTE                MICHAEL KUTRYB MD                730 S WASHINGTON AVENUE                                                         TITUSVILLE      FL       32780
KUTRYB EYE INSTITUTE                                                 730 S WASHINGTON AVENUE             MICHAEL KUTRYB MD                           TITUSVILLE      FL       32780
KUTZSCHER BERND M                                                    Address Redacted
                                    Francis M. Correll, William T.
KVK-Tech, Inc.                      Hill                             Klehr Harrison Harvey Branzburg     1835 Market Street, Suite 1400              Philadelphi     PA       19103
                                                                                                                                                     NORTH
KW RASTALL OIL                      PO BOX 7174                      2600 ROUTE 130                                                                  BRUNSWICK       NJ       08902
KWIKEE                                                               24453 NETWORK PLACE                                                             CHICAGO         IL       60673-1244
Kwikee Systems Division                                              24453 NETWORK PLACE                                                             CHICAGO         IL       60673-1244
                                                                     120 N EAGLE CREEK DRIVE
KY Center for Vision, P.S.C.                                         SUITE 431                                                                       LEXINGTON       KY       40509
Kyle Dean Jones                                                      Address Redacted
Kyle M Dugan                                                         Address Redacted
Kyle M. Atchason                                                     Address Redacted
Kyowa Pharma Chemical Co., Ltd                                       530 CHOKEIJI TAKAOKA                                                            TOYAMA                   933-8511     JAPAN
Kyriakos G Tsahalis                                                  Address Redacted
L V LOMAS INC DIV OF IMCD                                            99 SUMMERLEA ROAD                                                               BRAMPTON        ON       L6T 4V2      Canada
L&L MECHANICAL CONSTRUCTION &                                                                                                                        EAST
DESIGN CO                                                            325 MAIN STREET                                                                 RUTHERFORD      NJ       07073
L.Perrigo Company                                                    515 EASTERN AVE                                                                 ALLEGAN         MI       49010
LA EYE MEDICAL GROUP                                                 201 S ALVARADO ST                   STE 325                                     LOS ANGELES     CA       90057
LA PORTE HOSPITAL                                                    PO BOX 369                                                                      BREA            CA       92822
LA ROCHE RIPON W II                                                  P.O. BOX 506                                                                    FARMVILLE       VA       23901
LA SIGHT                            WALLACE DAVID ALAN               11600 WILSHIRE BLVD                 SUITE 200                                   LOS ANGELES     CA       90025
LAB SPECTRUM INC                                                     36 WEST ALLISON AVE                                                             PEARL RIVER     NY       10965
LAB TECH SUPPLY COMPANY                                              2901 WEST COAST HWY                 SUITE 200                                   NEWPORT BEACH   CA       92663
LABEL SUPPLIES & SERVICES                                            960 ROUTE 6 / #192                                                              MAHOPAC         NY       10541
LABELMASTER                                                          P.O. BOX 46402                                                                  CHICAGO         IL       60646-0402
LABORATOIRES URGO                                                    42 Rue de Longvic BP 157                                                        Chenove Cedex            21304      France
                                                                                                                                                     GUADALAJARA
Laboratories PiSA S.A. de C.V.      ATTN LUIS ECHAURI                CALLE 7 # 1308                                                                  JALISCO                  44940        MEXICO
                                                                                                                                                     GUADALAJARA
Laboratories Thea SAS               ATTN LUIS ECHAURI                CALLE 7 # 1308                                                                  JALISCO                  44940        MEXICO
                                                                                                                                                     GUADALAJARA
Laboratorios PiSA S.A. de C.V.      ATTN LUIS ECHAURI                CALLE 7 # 1308                                                                  JALISCO                  44940        MEXICO

LABORATORY ANIMAL RESOURCE CENTER                                    975 W WALNUT ST                     IB-008                                      INDIANAPOLIS    IN       46202
LABORATORY FOR RESIDUE ANALYSIS
BREMEN G                                                             ANNE-CONWAY-STRABE 9                                                            BREMEN                   28359        Germany
                                                                                                                                                     GUADALAJARA
Laboratotios Bago S.A.              ATTN LUIS ECHAURI                CALLE 7 # 1308                                                                  JALISCO                  44940        MEXICO

LABORDE EYE GROUP                   LABORDE ROBERT PAUL              630 5TH AVENUE WEST                                                             HENDERSONVILLE NC        28739
LABRADOR RIT                                                         530 MEANS STREET SUITE 410                                                      ATLANTA        GA        30318
Lacey L Middleton                                                    Address Redacted
Lachman Consultant Services, Inc.                                    1600 STEWART AVENUE                                                             WESTBURY        NY       11590
LADISCH CORPORATION INC                                              292 BALDY HILL ROAD                                                             ALBURTIS        PA       18011
Ladonna Louise Thompson                                              Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 156 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                240240
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3742


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



             CreditorName               CreditorNoticeName                  Address1                         Address2        Address3               City       State       Zip      Country
LAFAYETTE GENERAL HOSPITAL                                       1214 COOLIDGE STREET                                                        LAFAYETTE        LA       70501
LAGRECA EYE CLINIC                                               2475 VILLAGE LN                                                             BILLINGS         MT       59102-2497
LAHAYE EYE & AMB SURGERY CTR                                     201 RUE IBERVILLE                STE 800                                    LAFAYETTE        LA       70508-8500
LAHEY CLINIC HOSPITAL                                            41 MALL RD                       PO BOX 541            ATTN CAROL BURKE     BURLINGTON       MA       01805-0001
LAKE CITY SURGERY CENTER LLC                                     208 SW PROSPERITY PL                                                        LAKE CITY        FL       32024
                                                                 1313 N DELANEY ROAD 2ND
LAKE COUNTY CHAMBER OF COMMERCE                                  FLOOR                                                                       GURNEE           IL       60031
LAKE FOREST ACUTE CARE                                           PO BOX 571148                    BILLING DEPARTMENT                         SALT LAKE CITY   UT       84157
LAKE PARK SURGICARE LLC                                          7921 GRAND BLVD                                                             HOBART           IN       46342
LAKE REGIONAL HEALTH SYSTEM                                      54 HOSPITAL DR                   ATTN PHARMACY                              OSAGE BEACH      MO       65065-3050
LAKE SHORE RETINA                                                PO BOX 10616                     DR SRI MAGULURI                            CHICAGO          IL       60610

LAKELAND MEDICAL CENTER ST JOSEPH                                1234 NAPIER AVENUE                                                          ST JOSEPH        MI       49085
LAKELAND REGIONAL MEDICAL CTR.                                   PO BOX 95001                                                                LAKELAND         FL       33804
LAKESHORE EYECARE                                                951 W SEMINOLE RD                                                           NORTON SHORES    MI       49441
                                                                                                                                             CLINTON
LAKESIDE OPHTHALMOLOGY CENTER                                    42524 HAYES RD STE 400           MOBLEY ROBERT MD                           TOWNSHIP         MI       48038-3643
LAKEVIEW MEDICAL CENTER OF RICE
LAKE INC                                                         1700 W STOUT STREET                                                         RICE LAKE        WI       54868
LAKHANI EYE ASSOCIATES                                           413 LAKEHURST RD                 BLDG 1                LAKHANI VIPUL MD     TOMS RIVER       NJ       08755
Lakshmana Rao Pragallapati                                       Address Redacted
Lakshmi Chitrapu                                                 Address Redacted
Lalitha Duddupudi                                                Address Redacted
Lalubhai Gandalal Patel                                          Address Redacted
LAM TAYLOR V                                                     Address Redacted
                                    GLAUCOMA INSTITUTE OF
LAMA PAUL J MD                      NORTHERN NEW JERSE           Address Redacted
Lamar Jones                                                      Address Redacted
LAMB MICHAEL W                                                   Address Redacted
Lambda Therapeutic Research Inc.                                 460 COMSTOCK ROAD                                                           SCARBOROUGH               M1L 4S4    CANADA
LAMBERSON/MALOTT EYECENTER                                       375 TROJAN LN                                                               NEW CASTLE       IN       47362-2966
LAMBERT H MICHAEL MD                                             Address Redacted
LAMBERTSON DOUGLAS OD                                            Address Redacted
LAMBERTVILLE EYE ASSOCIATES         DANIELS KENNETH M            4 COLEBROOK COURT                                                           PRINCETON        NJ       08540
Lamda Therapeutic Research Inc.                                  460 COMSTOCK ROAD                                                           SCARBOROUGH               M1L 4S4    CANADA
LAMINAR FLOW INC                                                 PO BOX 2427                                                                 IVYLAND          PA       18974-0043
LAMPRECHT PHARMA LOGISTICS AG                                    DUERRENHUEBELSTRASSE 7                                                      PRATTEIN                  4133       SWITZERLAND
Lana A Pollard                                                   Address Redacted
LANA SMITH                                                       Address Redacted
LANCASTER CONTACT LENS INC          SIVIGLIA NICK                700 EDEN RD                                                               LANCASTER          PA       17601-4712
                                                                                                                        UPS GRND COLLECT -
LANCASTER GENERAL HOSPITAL                                       555 NORTH DUKE STREET            PO BOX 3555           ACCT# A1R774       LANCASTER          PA       17604-3555
LANDA & LANDA                       LANDA MICHAEL S              8 STEPHENSON AVENUE                                                       SAVANNAH           GA       31405
LANDRUM HARRY JUDSON                                             Address Redacted
LANDRUM HARRY JUDSON JR                                          Address Redacted
                                                                 16881 COLLECTIONS CENTER
LANDSTAR EXPRESS AMERICA INC                                     DRIVE                                                                       CHICAGO          IL       60693
LANDSTAR RANGER INC                                              PO BOX 784293                                                               PHILADELPHIA     PA       19178
Lane Christian Lindley                                           Address Redacted
LANG GREGORY SCOTT                                               Address Redacted
LANKENAU HOSPITAL                                                PO BOX 12603                     A/P                                        WYNNEWOOD        PA       19096
LANNIN W CRAIG                                                   Address Redacted
LANSDALE HOSPITAL                                                100 MEDICAL CAMPUS DRIVE                                                    LANSDALE         PA       19446
LANSING OPHTHALMOLOGY               EL-SANHOURI AHMED MD         2001 COOLIDGE ROAD                                                          EAST LANSING     MI       48823
LAPSA TOM PETER                                                  Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 157 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              241241
                                                                                                                                  of 432
                                                                                                                                      of 387
                                                                                                                                          PageID #: 3743


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



            CreditorName                               CreditorNoticeName                  Address1                         Address2             Address3          City     State       Zip      Country
LAQUINTA RESORT & CLUB                                                          49-499 EISENHOWER DRIVE                                                     LA QUINTA      CA       92253

LARK KURT K MD                                    CABARRUS EYE CENTER, PA Address Redacted
LARK KURT KARL                                    LARK KURT K             Address Redacted
LARKEN LABORATORIES, INC., AND                                                                                   Canal Place/365 Canal Street,
JAYMAC PHARMACEUTICALS, LLC                       Harry Rosenberg               PHELPS DUNBAR, LLP               Suite 2000                                 New Orleans    LA       70130-6534
LARKEN LABORATORIES, INC., AND
JAYMAC PHARMACEUTICALS, LLC                       William Escobar, Neil Merkl   KELLEY DRYE & WARREN, LLP        101 Park Avenue                            New York       NY       10178
LARON ELLIOTT                                                                   Address Redacted
Larry A Tynan                                                                   Address Redacted
Larry Allen Frohling                                                            Address Redacted
Larry Bernard Steele                                                            Address Redacted
Larry L White                                                                   Address Redacted
LARRY LIPSKY                                                                    Address Redacted
LARSEN MICHAEL P OD                                                             Address Redacted
LARSON JULIE OD                                   LARSON EYECARE INC            Address Redacted
                                                                                200 NORTH LASALLE STREET
LaSalle Network                                   Attn Rob Trzcinski            STE 2500                                                                    CHICAGO        IL       60601
                                                                                200 NORTH LASALLE STREET
LaSalle Network                                                                 STE 2500                                                                    CHICAGO        IL       60601
                                                                                200 NORTH LASALLE STREET
LaSalle Staffing Inc d/b/a LaSalle Network                                      STE 2500                                                                    CHICAGO        IL       60601
                                                                                200 NORTH LASALLE STREET
Lasalle Staffing, Inc dba Lasalle Network, Inc.                                 STE 2500                                                                    CHICAGO        IL       60601
LASER & VISION SURGERY CENTER LLC                 FICHMAN RICHARD               178 HARTFORD ROAD                                                           MANCHESTER     CT       06040
LASER EAST                                                                      6143 JERICHO TPKE                SUITE 102                                  COMMACK        NY       11725-2809
                                                  HAVERLY ROBERT                311 WEST TWENTY-FOURTH
LASER EYE SURGERY OF ERIE                         FREDERICK                     STREET                           SUITE 401                                  ERIE           PA       16502
Lashana E. Derrickson                                                           Address Redacted
LASONDE RICHARD J MD                                                            Address Redacted
Laszlo G. Ugri                                                                  Address Redacted
LATHAM & WATKINS LLP                                                            PO BOX 2130                                                                 CAROL STREAM   IL       60132-2130
LATINA MARK A MD                                  READING HEALTH CENTER         Address Redacted
LATONA JOHN MD                                                                  Address Redacted
LAU CESAR L OD                                                                  Address Redacted
                                                                                4800 NE 20TH TERRACE SUITE                                                  FORT
LAUDERDALE EYE SPECIALISTS                                                      305                                                                         LAUDERDALE     FL       33308
LAUGHLIN & WADE OD                                                              405 LOCUST AVE                                                              FAIRMONT       WV       26554-4717
LAUGHLIN HOSPITAL INC                                                           1420 TUSCULUM BOULEVARD                                                     GREENEVILLE    TN       37745
Laura Angelica Ruiz                                                             Address Redacted
LAURA CELLINI                                                                   Address Redacted
Laura J Lock                                                                    Address Redacted
Laura M. OConnor                                                                Address Redacted
Laura M. Rapach                                                                 Address Redacted
Laura Olivia Montellano                                                         Address Redacted
Laura Pinilla                                                                   Address Redacted
LAURA SORBER                                                                    Address Redacted
Laura Zambrano                                                                  Address Redacted
LAUREL EYE CLINIC                                                               50 WATERFORD PIKE                                                           BROOKVILLE     PA       15825
LAUREN ECKERT                                                                   Address Redacted
LAUREN EVRARD                                                                   Address Redacted
LAUREN LUKES                                                                    Address Redacted
Lauren Nicole Phillips                                                          Address Redacted
Laurie E Bader                                                                  Address Redacted
Laurie E Boone                                                                  Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                       Page 158 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                242242
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3744


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



             CreditorName                 CreditorNoticeName                  Address1                         Address2      Address3                City    State       Zip      Country
LAURO PATRICK MD                                                  Address Redacted
LAVERY KEVIN                                                      Address Redacted
LAWNWOOD MEDICAL CENTER INC          PHARMACY DEPARTMENT          1700 S. 23RD STREET                                                        FORT PIERCE    FL       34950
LAWRENCE BRIXY                                                    Address Redacted
LAWSON PRODUCTS INC                                               PO BOX 809401                                                              CHICAGO        IL       60631
LAYMAN ROBERT C OD                                                Address Redacted
LAYTON VISUAL CENTER                                              180 W GORDON AVE                  STE 1 / FLOOR E                          LAYTON         UT       84041
LAZCANO GABRIEL GEORGE                                            Address Redacted
LAZENBY & HEATH MDS PA               HEATH DIANA HEATHER          1109 U.S. HIGHWAY 19              SUITE B                                  HOLIDAY        FL       34691
LE BONHEUR CHILDRENS MED CTR         DIRECTOR OF PHARMACY         848 ADAMS STREET                                                           MEMPHIS        TN       38103
                                                                  9841 Washingtonian Boulevard,
Leadiant Biosciences, Inc            Attn Legal Department        Suite 500                                                                  Gaithersburg   MD       20878
                                                                  9841 Washingtonian Boulevard,
Leadiant Biosciences, Inc.           Attn Michael Minarich, CEO   Suite 500                                                                  Gaithersburg   MD       20878
LEADINGHAM KENNETH OD                                             Address Redacted
LEAH PLAKS                                                        Address Redacted
Leah Trimble                                                      Address Redacted
LEAHEY WILLIAM J JR                                               Address Redacted
Le-An Dai                                                         Address Redacted
Leandra D Bejerano Batista                                        Address Redacted
LEANNE HARRISON                                                   Address Redacted

LEAP PAL PARTS AND CONSUMABLES LLC                                4216 ATLANTIC AVE                                                          RALEIGH        NC       27604
LEAVITT KENT G                                                    Address Redacted
LEBOVIC JOSEPH                                                    Address Redacted
Leda Kathleen Sandage                                             Address Redacted
LEE & YAGER ODS                                                   214 E MARKS ST                                                             ORLANDO        FL       32803-3819

                                     LEEVISION
LEE DAVID HOON MD                    OPHTHALMOLOGY SERVICES Address Redacted
LEE INDUSTRIES FLUID TRANSFER
DIVISION                             PO BOX 471                   50 WEST PIND STREET                                                        PHILIPSBURG    PA       16866
Lee Industries, Inc.                                              PO BOX 687                        50 WEST PINE STREET                      PHILIPSBURG    PA       16866
LEE JOHN T OD                                                     Address Redacted
LEE JOSEPH MD                                                     Address Redacted
LEE JULIE S                                                       Address Redacted
                                     ATTN PHARMACY
LEE MEMORIAL HOSPITAL                DEPARTMENT                   2776 CLEVELAND AVENUE                                                      FORT MYERS     FL       33901
LEE SPRING COMPANY LLC                                            140 58TH ST UNIT 3C                                                        BROOKLYN       NY       11220
LEE TOM OD                                                        Address Redacted
Leena Joshi                                                       Address Redacted
LEEPER HAROLD F                                                   Address Redacted
LEET EYE CARE                        LEET GREGORY OD              3230 BLATTNER DR                                                           CAPE GIRARDEAU MO       63703
                                                                  16949 LAKESIDE HILLS PLZ STE
LEGACY EYECARE                                                    101                                                                        OMAHA          NE       68130
LEGARRETA EDWARD A MD                                             Address Redacted
LEGEN RAYMOND OD                                                  Address Redacted
LEGENDS CATERER                                                   122 NORTH MAIN STREET                                                      MILLTOWN       NJ       08850
LEHIGH RETINA SPECIALISTS                                         1251 S CEDAR CREST BLVD           STE 307                                  ALLENTOWN      PA       18103
LEHIGH VALLEY EYE CENTER PC                                       400 N 17TH ST                     STE 101                                  ALLENTOWN      PA       18104-5052
LEHIGH VALLEY HOSPITAL               CEDAR CREST & I-78           PO BOX 689                        ATTN PHARMACY                            ALLENTOWN      PA       18105

LEHIGH VALLEY SAFETY SHOE SUPPLY CO                               1105 E SUNSQUEHANNA ST                                                     ALLENTOWN      PA       18103
LEHMANN ROBERT PAUL                 LEHMANN EYE CENTER            Address Redacted
LEIDLEIN JANE H MD                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 159 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  243243
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3745


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                 CreditorName               CreditorNoticeName                  Address1                          Address2         Address3                City    State       Zip          Country
                                      Attn Reino Isotalo, Director
Leiras Fine Chemicals Oy              Marketing & Purchasing         Messukentankatu 8                                                             Turku                   SF-20101     Finland
Leiras Fine Chemicals Oy              R. Isotalo, Director           Messukentankatu 8                 PO Box 979                                  Turku                   FIN-2-0101   Finland
LELAH BOWTON                                                         Address Redacted
                                                                                                                                                   FORT
LELOOK OPTICAL & MEDICAL EYE CENTER                                  1024 NW 10TH AVE                                                              LAUDERDALE     FL       33311-6137
Lemark Rashawn Goodman                                               Address Redacted
LEMBITU SORRA                                                        Address Redacted
LEMOR MARCOS                                                         Address Redacted
Lena Duncan                                                          Address Redacted
Lenamarie Terry                                                      Address Redacted
LENNOX THOMAS TRICIA                                                 Address Redacted
Lenny Alan Brown                                                     Address Redacted
LENORA ROTH                                                          Address Redacted
LENS DOCTORS PC                                                      605 LAFAYETTE RD SUITE 1                                                      PORTSMOUTH     NH       03801

LENSCRAFTERS INC                                                     14963 COLLECTIONS CENTER DR                                                   CHICAGO        IL       60693
LENTZ & MURPHY OD                                                    1223 N ROCK RD              BUILDING C                                        WICHITA        KS       67206-1269
LENTZ JAMES T OD                                                     Address Redacted
LENTZ MILLING COMPANY                                                2045 N 11TH STREET          PO BOX 13159                                      READING        PA       19612-3159
Leola Moses                                                          Address Redacted
                                                                     15 RUE EDWARD STEICHEN 4TH
Leon Edward Real Estate S.a.r.l.                                     FLOOR                                                                                                 L-2540       LUXEMBOURG
LEREBOURS FRANTZ                                                     Address Redacted
LERNER JOEL M MD                                                     Address Redacted
Leroy Thompson                                                       Address Redacted
Leslie M Sinnard                                                     Address Redacted
Lesman Instrument Company                                            135 Bernice Drive                                                             Bensenville    IL       60106
LESS STRESS INSTRUCTIONAL SERVICES
LLC                                                                  138 BUENA VISTA AVE                                                           HAWTHORNE      NJ       07506
LESSER ROBERT L MD                                                   Address Redacted
                                                                     3500 SUNRISE HIGHWAY BLDG
Lessings, Inc.                                                       100 SUITE 100                                                                 GREAT RIVER    NY       11739
Lester M. Entin Associates            Attn Marc J. Lenner            5 Becker Farm Road, Suite 430                                                 Roseland       NJ       07068
Lester M. Entin Associates            Attn Marc J. Lenner            PO Box 1700                                                                   Livingston     NJ       07039
Lester M. Entin Associates            Morris Yamner, Esq.            Sills, Cummis & Gross, P.A.       One Riverfront Plaza                        Newark         NJ       07102-5400
Lester M. Entin Associates                                           1033 Clifton Avenue               PO Box 2189                                 Clifton        NJ       07015
LETHERER RICHARD R OD                                                Address Redacted
Leticia Herrera                                                      Address Redacted
LEVACY & HARMON EYE CENTER                                           3345 PLAZA 10 DR                  SUITE B                                     BEAUMONT       TX       77707-2554
LEVENSON JEFFREY H                                                   Address Redacted
LEVIN HOWARD M                                                       Address Redacted
LEVIN LUMINAIS CHRONISTER EYE
ASSOCIATES                            LEVIN GARY JAN                 THE GREENVIEW PAVILION            3000 C.G. ZINN ROAD                         THORNDALE      PA       19372
LEVIN MARC R                                                         Address Redacted
LEVITZKY MUNRO                                                       Address Redacted
                                      FLORIDA OPHTHALMIC
LEVY NORMAN S                         INSTITUTE                      Address Redacted

Lewis Brisbois Bisgaard & Smith LLP   Attn John Salvucci             550 E. Swedesford Road, Suite 270                                             Wayne          PA       19087
LEWIS CORPORATE OFFICE                                               2701 S MINNESOTA AVE STE 1                                                    SIOUX FALLS    SD       57105
Lewis Drug                                                           2701 S MINNESOTA AVE STE 1                                                    SIOUX FALLS    SD       57105
LEWIS KIMBERY OD                                                     Address Redacted
LEWIS S LIM AND ASSOC OD PS                                          10024 SE 240TH ST                 STE 220                DBA I CARE OPTICAL   KENT           WA       98031-5124
LEWIS TRACEY MD                                                      Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 160 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                244244
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3746


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                 CreditorName           CreditorNoticeName                     Address1                         Address2                     Address3                     City    State       Zip      Country
                                                                                                       D/B/A LEWISGALE MEDICAL
LEWIS-GALE MEDICAL CENTER LLC      HOSPITAL PHARMACY               1900 ELECTRIC ROAD                  CENTER                                                   SALEM            VA       24153
LEWIS-GALE MEDICAL CENTER LLC                                      1121 INTERVALE DR.                                                                           SALEM            VA       24153
LEXAMED LTD                                                        705 FRONT STREET                                                                             TOLEDO           OH       43605
LEXINGTON EYE ASSOCIATES           MULLON JENNIFER P               21 WORTHEN ROAD                                                                              LEXINGTON        MA       02421
LEXINGTON NATIONAL LAND SERVICES
LLC                                                                39 WEST 37TH STREET FL 12A                                                                   NEW YORK         NY       10018
LEXINGTON TECHNOLOGIES                                             99 ROME STREET                                                                               FARMINGDALE      NY       11735
Leydi A Aviles Aleman                                              Address Redacted
Li Zhang                                                           Address Redacted

                                   Liaison Counsel for Defendants
                                   David F. MaronJackson,         Baker, Donelson, Bearman,                                           100 Vision Drive, Suite
Liaison Counsel for Defendants     MIssissippi 3921               Caldwell & Berkowitz                 One Eastover Center            400                       Jackson          MS       39211

Liaison Counsel for Defendants     T. MacDougall Womack            450 Laurel Street, 8th Floor (70801) P.O. Box 2471                                           Baton Rouge      LA       70821-2471
                                   Liaison Counsel for Plaintiff
                                   Ronnie MusgroveMusgrove                                             599 Highland Colony Parkway,
Liaison Counsel for Plaintiffs     Smith Law                       Musgrove Smith Law                  Suite 110                                                Ridgeland        MS       39157
LIANG JAMES MD                                                     Address Redacted
Lianny Rodriguez Felipe                                            Address Redacted
LIBERTY PROCUREMENT CO INC                                         PO BOX 3118                                                                                  UNION            NJ       07083
LIBERTYVILLE VISION CENTER         HEIMLICH MARVIN H               307 S. MILWAUKEE AVE.                                                                        LIBERTYVILLE     IL       60048
LIBRE PETER E                                                      Address Redacted
Lidia Romero                                                       Address Redacted
Lidija Manoilova                                                   Address Redacted
                                                                   1712 COTTONWOOD CREEK
LIEB DOUGLAS F MD LLC                                              PLACE                                                                                        LAKE MARY        FL       32746
LIEB GREGORY A                                                     Address Redacted
LIEBERMAN NATALIE                                                  Address Redacted
LiFang Yang                                                        Address Redacted
                                                                   12088 COLLECTIONS CENTER
LIFE TECHNOLOGIES CORPORATION                                      DRIVE                                                                                        CHICAGO          IL       60693
LIFELINE PHARMACEUTICALS LLC                                       1301 NW 84 AVE                      SUITE 101                                                MIAMI            FL       33126
LIFETIME EYECARE CENTER                                            105 MAIN ST W                       P O BOX 307                                              SLEEPY EYE       MN       56085-1327

LIFETIME EYECARE CENTER                                            2 PARK AVE W                        PO BOX 369                     DONALD R MARION OD PRINCETON               IL       61356
LIGH JONATHAN K                                                    Address Redacted
Lihua Tian                                                         Address Redacted
Liliana Palomino                                                   Address Redacted
Lillian Faye Strange                                               Address Redacted
LILLIAN REYNOLDS                                                   Address Redacted
LILLIAN SULLIVAN                                                   Address Redacted
LIM EDWARD S MD                                                    Address Redacted
LIMBERG MICHAEL MD                                                 Address Redacted
LIMONCELLI ANTHONY MD                                              Address Redacted

LIN EYE SURGERY & LASER                                            1441 KAPIOLANI BLVD, STE 1488                                                                HONOLULU         HI       96814
LIN SHANN BIN MD                                                   Address Redacted
LIN SUSAN OD                                                       Address Redacted
Lina Niu                                                           Address Redacted
Lincoln Computer Services                                          25 BLOOMINGDALE ROAD                                                                         HICKSVILLE       NY       11801
LINCOLN MEDICAL & MENTAL HEALTH
CENTER                                                             234 EAST 149TH ST                   CENTRAL PHARMACY                                         BRONX            NY       10451
LINCOLN PARK EYES                  FREDERICK A BANSER OD           2842 N SHERIDAN RD                                                                           CHICAGO          IL       60657



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 161 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             245245
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3747


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



                CreditorName           CreditorNoticeName                Address1                         Address2        Address3              City    State       Zip      Country
Linda D Speer                                                 Address Redacted
LINDA DOLDERER                                                Address Redacted
Linda E Hall                                                  Address Redacted
Linda Gale Harper                                             Address Redacted
LINDA K BROUGHER                                              Address Redacted
Linda K. Turner                                               Address Redacted
LINDA KRANAUER                                                Address Redacted
Linda L. Strohl                                               Address Redacted
LINDA MORALES                                                 Address Redacted
LINDA PARKER                                                  Address Redacted
Linda S Jeong                                                 Address Redacted
LINDA SOUTH                                                   Address Redacted
LINDA STEINFIELD                                              Address Redacted
LINDA VLASTUIN                                                Address Redacted
Linda West                                                    Address Redacted
LINDEN OPTOMETRY                                              477 E COLORADO BLVD                                                         PASADENA     CA       91101-2024
LINDENHURST EYE PHYSICIANS        NUDELMAN JEFFREY S          500 WEST MAIN STREET            SUITE 210                                   BABYLON      NY       11702
LINDER LISA J                                                 Address Redacted
Lindsay D. Handyside                                          Address Redacted
Lindsey Amanda Womble                                         Address Redacted
LINDSEY DALE P OD                                             Address Redacted
LINDSEY OPTICAL                                               310 LOCUST ST                                                               PRINCETON    WV       24740
LinkedIn                          Attn Abby Lauterbach        1000 West Maude Avenue                                                      Sunnyvale    CA       94085

LinkedIn                                                      62228 COLLECTIONS CENTER DR                                                 CHICAGO      IL       60693-0622

LINKEDIN CORPORATION                                          62228 COLLECTIONS CENTER DR                                                 CHICAGO      IL       60693-0622
Linlin Hu                                                     Address Redacted
Linnette Yahair Valle Valle                                   Address Redacted
LIONHEART CRITICAL POWER
SPECIALISTS INC                                               13151 EXECUTIVE COURT                                                       HUNTLEY      IL       60142
LIPKA ANDREW C                                                Address Redacted
LIPOID LLC                                                    744 BROAD STREET                                                            NEWARK       NJ       07102
LIPPAS MATT MD                                                Address Redacted
LIPSTOCK KENNETH D                                            Address Redacted
                                                              62995 COLLECTION CENTER
Liquent, Inc.                                                 DRIVE                                                                       CHICAGO      IL       60693-0629
Lisa A. Maron                                                 Address Redacted
Lisa Anne Tibbetts                                            Address Redacted
LISA BORT                                                     Address Redacted
Lisa Carino                                                   Address Redacted
Lisa Gough                                                    Address Redacted
Lisa Hupp                                                     Address Redacted
Lisa L Fry                                                    Address Redacted
Lisa M Farley                                                 Address Redacted
LISA MAIVRA                                                   Address Redacted
Lisa Marie Oost                                               Address Redacted
Lisa Michele Senter                                           Address Redacted
Lisa Thayer-Mahoney                                           Address Redacted
Lisandra Romero Mesa                                          Address Redacted
Lisandra Zambrana                                             Address Redacted
Lisha Abraham                                                 Address Redacted
LITCHFIELD HILLS EYE PHYSICIANS                               333 KENNEDY DR                  STE 202 L                                   TORRINGTON   CT       06790
LITTELL RANDALL OD                                            Address Redacted
LITTLETON REGIONAL HOSPITAL                                   600 ST JOHNSBURY                                                            LITTLETON    NH       03561



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                     Page 162 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       246246
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3748


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



            CreditorName                         CreditorNoticeName                Address1                               Address2         Address3            City     State       Zip          Country
LIU JI MD                                    YALE EYE CENTER            Address Redacted
LIVA BRADFORD C                                                         Address Redacted

LIVINGSTON VITREO-RETINAL ASSOCIATES                                    349 E NORTHFIELD ROAD                 SUITE 100                               LIVINGSTON       NJ       07039

LIVONIA OUTPATIENT SURGERY CENTER                                       33400 WEST SIX MILE RD STE B                                                  LIVONIA          MI       48152
Liyue Li                                                                Address Redacted
LLADO DIAZ JOSE MD                                                      Address Redacted
LLOYD INC                                    ATTN ACCOUNTS PAYABLE      PO BOX 130                            604 W THOMAS AVE                        SHENANDOAH       IA       51601-0130
Lloyd Inc.                                                              PO BOX 86                                                                     SHENANDOAH       IA       51601-0086
Lloyd Incorporated                                                      PO BOX 86                                                                     SHENANDOAH       IA       51601-0086
Lloyd Jackson                                                           Address Redacted
LLOYD STAFFING                                                          PO BOX 780994                                                                 PHILADELPHIA     PA       19178-0994
Lloyd Staffing Inc                                                      PO BOX 780994                                                                 PHILADELPHIA     PA       19178-0994
Lloyds London                                                           One Lime Street                                                               London                    EC3M 7HA England

Lloyds Syndicate 1218 (Newline Management)                              Corn Exchange                         55 Mark Lane                            London                    EC3R 7NE England
lnforma Training Partners, LLC                                          75 WEST ST                                                                    WALPOLE          MA       02081-1819
lnformation & Computing Services, Inc.                                  PO BOX 638345                                                                 CINCINNATI       OH       45263-8345
LO GARLAN G                                                             Address Redacted
LODEN VISION CENTERS                                                    520 RIVERGATE PARKWAY                                                         GOODLETTSVILLE   TN       37072
LOGAN INSTRUMENTS CORP                       PO BOX 5785                19C SCHOOLHOUSE RD                                                            SOMERSET         NJ       08875
LOGMEIN USA INC                                                         320 SUMMER STREET                                                             BOSTON           MA       02210
                                                                        324, Corporate Center, Nirmal
Lok-Beta Pharmaceuticals(I) Pvt. Ltd.                                   Lifestyle                             L.B.S. Marg            Mulund (W)       Mumbai                    400 080      India

LOMA LINDA UNIV HEALTH CARE-AP                                          11175 CAMPUS ST, ROOM 11120 ATTN A/P                                          LOMA LINDA       CA       92350
LOMBARDO JOVIN C MD                                                     Address Redacted
                                                                        800 COMMISSIONERS RD EAST
LONDON HEALTH SCIENCES CENTRE                                           ROOM B1-408                 PEEBLES ERIN DR                                   LONDON           ON       N6A 5W9    Canada
LONE STAR VISION                                                        5044 TENNYSON PKWY STE B                                                      PLANO            TX       75024-2953

LONG BEACH MEMORIAL MEDICAL CENTER                                      PO BOX 93111                                                                  LONG BEACH       CA       90809-3111
LONG DANIEL A                                                           Address Redacted
LONG ISLAND EYE SURGEONS                  GOLDBERG LESLIE PHILIP        1981 MARCUS AVENUE                    SUITE E115                              LAKE SUCCESS     NY       11042
LONG ISLAND OPHTHALMIC CARE PLLC          MARIS PETER J G JR            230 HILTON AVENUE                     SUITE 118                               HEMPSTEAD        NY       11550
LONG ISLAND PEDIATRIC
OPHTHALMOLOGY                                                           159 ROUTE 25A                         SUITE A                                 MILLER PLACE     NY       11764
LONG ISLAND VITREO RETINAL CON            ROSENBLATT BRETT J            200 MOTOR PARKWAY #A2                                                         HAUPPAUGE        NY       11788
LONG MICHAEL OD                                                         Address Redacted
LONGAR SUSAN M                                                          Address Redacted
LOOKINGGLASS CYBER SOLUTIONS INC                                        PO BOX 392151                                                                 PITTSBURGH       PA       15251-9151
LookingGlass Cyber Solutions, Inc. f.k.a.
Cyveillance, Inc.                                                       11091 Sunset Hills, Suite 210                                                 Reston           VA       20190
LookingGlass Cyber Solutions, Inc.f.ka.
Cyveillance, Inc.                                                       11091 Sunset Road, Suite 210                                                  Reston           VA       20190
LOOMIS SAYLES AND CO LP (AS AG
LOPEZ MARCOS A                                                          Address Redacted
LORALEA CEVASCO                                                         Address Redacted

LORELEI PERSONNEL INC                                                   WILLIAMSBURG COMMONS                  ONE AUER COURT                          EAST BRUNSWICK NJ         08816

Lorelei Staffing                                                        WILLIAMSBURG COMMONS                  ONE AUER COURT                          EAST BRUNSWICK NJ         08816
LORENA PEREZ                                                            Address Redacted
LORETTA HARRY                                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 163 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   247247
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3749


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



                CreditorName                   CreditorNoticeName              Address1                       Address2          Address3               City     State       Zip      Country
Loretta Ng, OD                            C/O JENKINS EYE CARE      Address Redacted
Lori A Ritchey                                                      Address Redacted
Lori Ann Kramer                                                     Address Redacted
LORI GUDGEON                                                        Address Redacted
LORI ROSENSTOCK                                                     Address Redacted
LORKOWSKI GREGORY OD                                                Address Redacted
LORNA KHAWAJA                                                       Address Redacted
LORNE STURDIVANT                                                    Address Redacted
LORRAINE CHAPPINE                                                   Address Redacted
LORRAINE KUHN                                                       Address Redacted
LORRAINE SANDERS                                                    Address Redacted
LORRAINE SIMPSON                                                    Address Redacted
LORRIE C WOODS                                                      Address Redacted
LOS ALAMITOS SURGERY CENTER                                         10921 CHERRY STREET            SUITE 100                                    LOS ALAMITOS    CA      90720
LOS GATOS EYE CARE                                                  15563 UNION AVENUE                                                          LOS GATOS       CA      95032
LOS ROBLES HOSPITAL & MEDICAL
CENTER                                                              215 WEST JANSS ROAD                                                         THOUSAND OAKS   CA      91360
LOU PETER LOUIS                                                     Address Redacted
LOUELLA TOUPS                                                       Address Redacted
LOUGHREY MARY ELLEN                                                 Address Redacted
LOUIE KENNY OD                                                      Address Redacted
Louis Alfredo Sime                                                  Address Redacted
Louis J. DellaCagna                                                 Address Redacted

LOUIS S. ANGIOLETTI, M.D. D/B/A ANGIOLE                             Address Redacted
Louis Suriel                                                        Address Redacted
Louise Catherine Wolski                                             Address Redacted
LOUISE MANSCH                                                       Address Redacted
LOUISIANA BOARD OF PHARMACY                                         3388 BRENTWOOD DRIVE                                                        BATON ROUGE     LA      70809-1700
LOUISIANA DEPARTMENT OF HLTH &
HOSPITALS                                 ATTN PHARMACY REBATE      PO BOX 62951                                                                NEW ORLEANS     LA      70162-2951

LOUISIANA DEPT OF HEALTH & HOSPITALS ATTN PHARMACY REBATE           PO BOX 62951                                                                NEW ORLEANS     LA      70162-2951
LOUISIANA DEPT OF HEALTH AND                                                                       ATTN DARA HORCASITAS -
HOSPITALS                                                           PO BOX 62951                   PHARMACY REBATE                              NEW ORLEANS     LA      70162-2951
Louisiana Dept of Revenue                                           617 North Third Street                                                      Baton Rouge     LA      70802
LOUISIANA EYE & LASER                                               231 WINDERMERE BLVD                                                         ALEXANDRIA      LA      71303
LOUISIANA RETINA CENTER              BLEM ROBERT I                  1000 WEST PINHOOK ROAD         SUITE 301                                    LAFAYETTE       LA      70503
Louisiana Secretary of State                                        8585 Archives Avenue                                                        Baton Rouge     LA      70809
LOUISIANA WHOLESALE DRUG             P.O. BOX 500                   2085 I-49 S SERVICE RD                                                      SUNSET          LA      70584
LOUISVILLE METRO REVENUE
COMMISSION                                                          PO BOX 35410                                                                LOUISVILLE      KY      40232-5410
Lourdes Maria Fernandez                                             Address Redacted
LOVATO VICTORIA A OD                                                Address Redacted
Lovejoy Ndhlovu                                                     Address Redacted
LOVELACE MEDICAL CENTER INPATIENT
PHARMA                                                              601 MARTIN LUTHER KING JR      AVENUE NE                                    ALBUQUERQUE     NM      87102 3670

LOW COST LEADERS INC                      DBA SILVER SINUS          10632 N SCOTTSDALE RD #B-111                                                SCOTTSDALE      AZ      85254

LOW VISION SPECIALIST                                               1496 G STILL MEADOW BLVD       DEBBIE STEELE-MOORE OD                       SALISBURY       MD      21804
LOWE KEITH OD                                                       Address Redacted
LOWE PETER JAY                                                      Address Redacted
Lowenstein Sandler LLP                                              One Lowenstein Drive                                                        Roseland        NJ      07068




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 164 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                248248
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3750


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                 CreditorName             CreditorNoticeName                      Address1                          Address2            Address3           City    State       Zip         Country

LOWES WHOLESALE DRUG AGENCIES LTD.                                     P.O. BOX N 7504                   SOLDIER ROAD                              NASSAU                  11111        Bahamas
LOWRY LYNNELL CHERE                                                    Address Redacted
LOYOLA UNIVERSITY CHICAGO                                              820 N MICHIGAN AVE                WALTER KEITH JONES                        CHICAGO        IL       60611

LOYOLA UNIVERSITY CHICAGO                                              820 N MICHIGAN AVE SUITE 1300 ACCOUNTS PAYABLE                              CHICAGO        IL       60611
LOZADA GERARD N                                                        Address Redacted
lpreo Holdings LLC                                                     PO BOX 21867                                                                NEW YORK       NY       10087-1867
LS PACKARD CHILDRENS HOSPITAL
PHARMACY                                                               725 WELCH ROAD                                                              PALO ALTO      CA       94304
LTF EYE CLINICS                                                        1620 COUNTRY CLUB RD                                                        VALPARAISO     IN       46383
LU ARTHUR CHAN TRUNG                                                   Address Redacted
LUBRIZOL ADVANCED MATERIALS INC                                        PO BOX 643050                                                               PITTSBURGH     PA       15264-3050
LUCAS GROUP                                                            PO BOX 638364                                                               CINCINNATI     OH       45263-8364
Lucas W Reynolds                                                       Address Redacted
LUCCHETTI TOTAL VISION                                                 228 BUFFALO PLAZA                                                           SARVER         PA       16055
LUCREZIA GAVIN                                                         Address Redacted
Lucy X. Wang                                                           Address Redacted
Ludmila Nelipa                                                         Address Redacted
LUFKIN EYE CLINIC                    TANABE DIANE S                    280 N SMITH AVENUE # 400                                                    SAINT PAUL     MN       55102
LUGENE EYE INSTITUTE                                                   1510 S CENTRAL AVE #300                                                     GLENDALE       CA       91204
LUGO MIGUEL MD                                                         Address Redacted
Luigi Schettino                                                        Address Redacted
Luis Arevalo                                                           Address Redacted
Luis Beltran Rodriguez Pichardo                                        Address Redacted
Luis Gutierrez                                                         Address Redacted
Luis Magnani                                                           Address Redacted
Luis O. Rodriguez                                                      Address Redacted
Luis Orlando Bezares                                                   Address Redacted
LUIS PERNETT                                                           Address Redacted
Luis R Robles Jr.                                                      Address Redacted
Luis Tavarez                                                           Address Redacted
LUKAC JAN MD                                                           Address Redacted
Lukas Renker                                                           Address Redacted
Lukasz Przek                                                           Address Redacted

LUMYNA AQR GLOBAL RELATIVE VALUE     Jacob Buchdahl, Arun                                                1301 Avenue of the Americas,
UCITS FUND                           Subramanian, Mark Hatch-Miller Susman Godfrey LLP                   32nd Floor                                New York       NY       10017
LUMYNA AQR GLOBAL RELATIVE VALUE                                                                         50 East Washington Street,
UCITS FUND                           Suyash Agrawal                    Massey & Gail LLP                 Suite 400                                 Chicago        IL       60602
LUNDBECK INC                                                           4 PARKWAY N STE 200                                                         DEERFIELD      IL       60015-2542
                                     Attn Andrew T Serafin, Vice
                                     President-- U.S. Commercia
                                     Legal Affairs & Associate
Lundbeck Inc.                        General Counsel                   Four Parkway North                                                          Deerfield      IL       60015
Lundbeck Inc.                        Attn Andrew T. Serafin            Four Parkway North                                                          Deerfield      IL       60015
Lundbeck Inc.                        Attn General Counsel              Four Parkway North                                                          Deerfield      IL       60015

Lundbeck Inc.                        Attn Jacob, VP, Head of Finance   4 PARKWAY N STE 200                                                         DEERFIELD      IL       60015-2542
Lundbeck Inc.                        Attn Staffan Shuber, President    4 PARKWAY N STE 200                                                         DEERFIELD      IL       60015-2542
Lundbeck Inc.                        Attn Staffan Shuber, President    Four Parkway North                                                          Deerfield      IL       60015
Lundbeck Inc.                        Attn VP, Head of Finance          4 PARKWAY N STE 200                                                         DEERFIELD      IL       60015-2542
Lundbeck Inc.                                                          Four Parkway North                                                          Deerfield      IL       60015
Lundbeck Inc. dba Lundbeck           Attn General Counsel              Four Parkway North                                                          Deerfield      IL       60015




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 165 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      249249
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3751


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                    CreditorNoticeName                    Address1                          Address2   Address3               City     State       Zip            Country
                                           Attn Alina Fernandez and Janne
Lundbeck LLC                               Kampmann                         Four Parkway North                                                     Deerfield       IL       60015
Lundbeck LLC                               Attn General Counsel             Four Parkway North                                                     Deerfield       IL       60015
                                           Attn Roger Keding, Vice
                                           President, Supply Chain
Lundbeck LLC                               Management                       Four Parkway North                                                     Deerfield       IL       60015
Lundbeck LLC                               Attn Thomas D. Forrester         Four Parkway North                                                     Deerfield       IL       60015
                                           Attn Thomas D. Forrester VP,
                                           US Legal Affairs & General
Lundbeck LLC                               Counsel                          Four Parkway North                                                     Deerfield       IL       60015
Lundbeck LLC                                                                4 PARKWAY N STE 200                                                    DEERFIELD       IL       60015-2542
Lundbeck LLC                                                                Four Parkway North                                                     Deerfield       IL       60015
Lundbeck LLC f/k/a/ Lundbeck Inc. and as   Attn Roger Keding, VP, Supply
Ovation Pharmaceuticals, Inc.              Chain Management                 4 PARKWAY N STE 200                                                    DEERFIELD       IL       60015-2542
Lundbeck, LLC                              Attn Kimberly Porter             Four Parkway North                                                     Deerfield       IL       60015
Lundbeck, LLC                              Attn Maria Ehardt                Four Parkway North                                                     Deerfield       IL       60015
Lundbeck, LLC.                             Attn Alina Fernandez             Four Parkway North                                                     Deerfield       IL       60015
Lundbeck, LLC.                             Attn Janne Kampmann              Four Parkway North                                                     Deerfield       IL       60015
Lundbeck, LLC.                             Attn Jeremy Repp                 Four Parkway North                                                     Deerfield       IL       60015
Lundbeck, LLC.                             Attn Pamela Mikos                Four Parkway North                                                     Deerfield       IL       60015
Lundbeck, LLC.                             Attn Patricia Thompson           Four Parkway North                                                     Deerfield       IL       60015
Lung Lui                                                                    Address Redacted
LUSKIND ROGER D                                                             Address Redacted
LUSOCHIMICA SPA                                                             VIA GIOTTO 9                                                           LOMAGNA (LC)             23871      Italy
LUTHERAN GENERAL HOSPITAL                  ADVOCATE PHARMACY                1775 DEMPSTER STREET                                                   PARK RIDGE      IL       60068
LUTHERAN HOSPITAL OF INDIANA                                                7950 W JEFFERSON BLVD             ATTN PHARMACY                        FORT WAYNE      IN       46804-4140
LUTTRULL JEFFREY K                                                          Address Redacted
Luxuly Abraham                                                              Address Redacted
Luz Dilone                                                                  Address Redacted
Luz Garcia                                                                  Address Redacted
LWOO ASSOCIATES LLC                                                         250 WEST 91ST STREET              APT 3C                               NEW YORK        NY       10024-1161
LYDELL GRUNWALD                                                             Address Redacted
LYDIA REDFEARN                             GLIDERS VIEW                     Address Redacted
Lynda Susan OBrien                                                          Address Redacted
Lynelle Dawn Bloink                                                         Address Redacted
LYNETTE KARRAS                                                              Address Redacted
Lynn Consulting                                                             2905 SAINT HELEN CIRCLE                                                SILVER SPRING   MD       20906
Lynn Consulting LLC                        Attn Steven Lynn                 14817 Eastway Drive                                                    Silver Spring   MD       20905
Lynn Consulting LLC                                                         14817 Eastway Drive                                                    Silver Spring   MD       20905
Lynn Consulting, LLC                       Attn Steven J. Lynn              2905 Saint Helen Circle                                                Silver Spring   MD       20906
Lynn Consulting, LLC                       Attn Steven Lynn, MS             2905 Saint Helen Circle                                                Silver Spring   MD       20906
Lynn Consulting, LLC                                                        2905 SAINT HELEN CIRCLE                                                SILVER SPRING   MD       20906
LYNN EYE SURGERY CENTER                                                     2230 LYNN RD STE 106                                                   THOUSAND OAKS   CA       91360
LYNN ROGERS                                                                 Address Redacted
Lynn Wade Butcher                                                           Address Redacted
LYNNE CHAMPAGNE                                                             Address Redacted
LYONS JONATHAN SPENCER                                                      Address Redacted
Lyophilization Technology, Inc.                                             30 INDIAN DRIVE                                                        IVYLAND         PA       18974
LYTER GROUP INC                                                             165A EADS STREET                                                       WEST BABYLON    NY       11704
M DRUG LLC                                                                  PO BOX 1779                                                            BANGOR          ME       04402
M L MASSEY                                                                  Address Redacted
M O INDUSTRIES INC                                                          9 WHIPPANY RD                     B1-2                                 WHIPPANY        NJ       07981
M&M CANVAS & AWNINGS                                                        180 OVAL DRIVE                                                         ISLANDIA        NY       11749
M&M CONTROL SERVICE INC                                                     P.O. BOX 250                                                           GRAYSLAKE       IL       60030




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 166 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                250250
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3752


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



                 CreditorName             CreditorNoticeName                  Address1                Address2               Address3              City       State       Zip          Country
                                                                 METALAGE COMPOUND II FLOOR
M/s. Vexta Laboratories Pvt. Ltd                                 SUBHASH                    ROAD JOGESHWARI (E)                              MUMBAI          MH       400060       INDIA
M2 SCIENTIFICS LLC                                               400 136TH AVE STE 100                                                       HOLLAND         MI       49424
                                                                 99 CHAUNCY STREET 11TH
MA DIVISION OF HEALTH CARE QUALITY                               FLOOR                                                                       BOSTON          MA       02111
Ma Foi Consulting Solutions Ltd                                  Plot No. 3726, New no. 41  6th Avenue, Q Block        Anna Nagar            Chennai         TN       600 040      India
Maalavika Krithivasan                                            Address Redacted
Mabel Ortiz Andrade                                              Address Redacted
MACCREERY VISION CENTER                                          3050 LAKE LANSING RD STE C DAWN MACCREERY OD                                EAST LANSING    MI       48823
MACHEREY NAGEL INC                                               2850 EMRICK BLVD                                                            BETHLEHEM       PA       18020
                                                                                                                                             HOFFMAN
MACK EYE CENTER                      MACK ROBERT                 1220 W HIGGINS RD               STE 102                                     ESTATES         IL       60169
MACKENZIE HEALTH                                                 10 TRENCH STREET                                                            RICHMOND HILL   ON       L4C 4Z3      Canada
MACNEAL HOSPITAL                                                 3249 S. OAK PARK AVENUE                                                     BERWYN          IL       60402
Macon County Collector                                           141 South Main Street           Room 302                                    Decatur         IL       62523
                                     WESTCHASE
MACOUL KATHERINE ANN MD              OPHTHALMOLOGY               Address Redacted
Macromed, Inc.                       JIM MCREA                   9520 SOUTH STATE ST                                                         SANDY           UT       84070-3211
MACULA & RETINA INSTITUTE                                        501 N ORANGE ST STE 250                                                     GLENDALE        CA       91203
MACULACARE                                                       20 EAST 46TH ST STE 1401        ROSBERGER DANIEL MD                         NEW YORK        NY       10017
Madan Kundu                                                      Address Redacted
MADELINE TAYLOR                                                  Address Redacted
Madelyn Kate Wiley                                               Address Redacted
Madelyn Ramona Cruz                                              Address Redacted
Madhavi Nallani Chakravartula                                    Address Redacted
Madhu Kiran Sharma                                               Address Redacted
Madison Capital Funding LLC                                      227 W Monroe St Ste 5400                                                    Chicago         IL       60606-4500
MADISON EYE ASSOCIATES                                           780 REGENT ST                   STE 306               BLUM FRED MD          MADISON         WI       53715-2635
MADISON SURGERY CENTER LLC                                       460 LANIER RD                                                               MADISON         AL       35758
                                                                 1190 N. STATE STREET SUITE
MAE PHYSICIANS SURGERY CENTER LLC                                102                                                                         JACKSON         MS       39202
Maegan Leigh Bonnett                                             Address Redacted
MAFCO WORLDWIDE CORP                                             PO BOX 821074                                                               PHILADELPHIA    PA       19182-1074
MAGGARD MICHAEL L                                                Address Redacted
MAGNA SURGICAL CARE                                              7456 S. STATE RD SUITE 301                                                  BEDFORD PARK    IL       60638-6621
Magnus Chinedu Obi Obasi                                         Address Redacted
MAGRUDER EYE INSTITUTE               BENEKE JOHN A               1911 NORTH MILLS AVENUE                                                     ORLANDO         FL       32803
Maha Saif                                                        Address Redacted
Mahara Reyes                                                     Address Redacted
Mahendra Rampersaud                                              Address Redacted
Mahesh Dattatray Kote                                            Address Redacted
Mahfuz Akhtar Khan                                               Address Redacted
MAHOPAC FAMILY VISION                                            572 ROUTE 6                     SUITE 2                                     MAHOPAC         NY       10541
Maia Chkhaidze                                                   Address Redacted
MAILFINANCE                                                      DEPT 3682                       PO BOX 123682                               DALLAS          TX       75312-3682
                                                                                                 ATTN PHARMACY
MAIMONIDES MEDICAL CENTER                                        4802 10TH AVE                   DEPARTMENT                                  BROOKLYN        NY       11219
MAIN LINE VISION                                                 32 CLOVER LN                                                                MALVERN         PA       19355
MAIN PHARMACY                                                    1206 3RD AVE                                                                SPRING LAKE     NJ       07762
MAINE EYE CARE ASSOC                 PUTNAM JAMES R              325A KENNEDY MEMORIAL DR                                                    WATERVILLE      ME       04901
MAINE EYE CENTER                                                 15 LOWELL ST                                                                PORTLAND        ME       04102
MAINE MEDICAL CENTER                 ATTN ACCOUNTS PAYABLE       22 BRAMHALL STREET                                                          PORTLAND        ME       04102
MAINE OPTOMETRY, P.A.                LITTLEFIELD BLAINE A        82 MAINE STREET                                                             BRUNSWICK       ME       04011
Maine Revenue Services                                           51 Commerce Drive                                                           Augusta         ME       04330
Maine Secretary of State             Div of Corporations         101 State House Station                                                     Agusta          ME       04333-0148



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 167 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        251251
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3753


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



             CreditorName                        CreditorNoticeName                         Address1                          Address2          Address3             City    State      Zip       Country
MAINE VITREORETINAL CONSULTANTS,
LLC, PA                                     HOFFERT DEBORAH                    700 MOUNT HOPE AVE                  SUITE 470                               BANGOR           ME       04401
MAIRS MICHAEL A                                                                Address Redacted
MAISEL JAMES M                                                                 Address Redacted
MAISEL LOUIS M                                                                 Address Redacted
                                                                                                                                           RECEPTION DES
MAISONNEUVE ROSEMONT HOSPITAL                                                  5415 BOUL DE IASSOMPTION            ATTN ACCOUNTS PAYABLE   MARCHANDISES    MONTREAL         QC       H1T 2M4   Canada

MAITLAND VISION CENTER                                                         668 N ORLANDO AVE SUITE 1007 DR.YEILDING MARY                               MAITLAND         FL       32751
MAIZEL MICHAEL B                                                               Address Redacted
Majid Shethwala                                                                Address Redacted
MAJORS JAMES OD                                                                Address Redacted
MAKAR EYECARE                               MOREY ALYXANDRIA A                 341 W TUDOR RD STE 101                                                      ANCHORAGE        AK       99503
Makia Jones                                                                    Address Redacted
Makyiah Maree Agnew                                                            Address Redacted
MALACO DISTRIBUTORS LLC                                                        291 RT 22 EAST BUILDING 1                                                   LEBANON          NJ       08833
MALASHOCK LARRY D OD                        MALBAR VISION CENTER               Address Redacted
Malavika Shukla                                                                Address Redacted
Maleka Alam                                                                    Address Redacted
Malgorzata Hulewicz                                                            Address Redacted
Malik J Robinson                                                               Address Redacted
MALIK MASUD I                                                                  Address Redacted
                                            WOODBURY OPTICAL
MALIK SAJID MD                              GROUP                              Address Redacted
Malika Darsha Miller                                                           Address Redacted
MALKA EYE SURGERY & CARE PC                                                    110-50 71ST ROAD #1H/1J                                                     FOREST HILLS     NY       11375
MALKANI RETINA CENTER                       MALKANI SUNIL MOHAN                9201 CYPRESS LAKE DRIVE                                                     FORT MYERS       FL       33919
Mallinckrodt, LLC                           ATTN ORDER ENTRY DEPT              675 JAMES MCDONALD BLVD                                                     HAZELWOOD        MO       63042
Mallory Terry                                                                  Address Redacted
MALONE STEVE OD                                                                Address Redacted
Maloof                                      Seth Rigrodsky                     Address Redacted
Managed Care Pharmacy Alliance              Attn Kent Alford, Buyer            410 Kay Lane                                                                Shreveport       LA       71115
Managed Care Pharmacy Alliance              Attn Kevin Hawkey                  410 Kay Lane                                                                Shreveport       LA       71115
                                                                                                                   25-A VREELAND ROAD
Managed Health Care Associates, Inc         ATTN ACCTG DEPT                    PO BOX 789                          SUITE 200                               FLORHAM PARK     NJ       07932
Managed Health Care Associates, Inc         Attn General Counsel               25 B Vreeland Road, Suite 300                                               Florham Park     NJ       07932
Managed Health Care Associates, Inc         Attn General Counsel               25-A Vreeland Road, Suite 200                                               Florham Park     NJ       07932
                                            Attn Joseph J Siciliano, VP Bus.
Managed Health Care Associates, Inc.        Prod and Services                  25-A Vreeland Road, Suite 200                                               Florham Park     NJ       07932
Managed Health Care Associates, Inc.        Attn President                     25-A Vreeland Road, Suite 200                                               Florham Park     NJ       07932
Managed Health Care Associates, Inc.        Attn President                     25B Vreeland Road, Suite 300                                                Florham Park     NJ       07932
Managed Health Care Associates, Inc.        Attn SVP                           25-A Vreeland Road, Suite 200                                               Florham Park     NJ       07932
Managed Health Care Associates, Inc.        Attn SVP Trade Relations           25B Vreeland Road, Suite 300                                                Florham Park     NJ       07932
Managed Health Care Associates, Inc.        Attn VP                            25-A Vreeland Road, Suite 200                                               Florham Park     NJ       07932
Managed Health Care Associates, Inc.,
Navigator Group Purchasing, Inc. and UHF                                                                           25-A VREELAND ROAD
Purchasing Services, LLC                    ATTN ACCTG DEPT                    PO BOX 789                          SUITE 200                               FLORHAM PARK     NJ       07932
                                                                                                                   25-A VREELAND ROAD
MANAGED HEALTHCARE ASSOC                    ATTN ACCTG DEPT                    PO BOX 789                          SUITE 200                               FLORHAM PARK     NJ       07932
                                            Attn Jeffrey H. Steinberg, Chief
Managed Markets Insight & Technology, LLC   Executive Officer                  1040 Stony Hill Road, Suite 300                                             Yardley          PA       19067
                                            Attn Mike Foley and Jeffrey H.
Managed Markets Insight & Technology, LLC   Steinberg                          1040 Stony Hill Road, Suite 300                                             Yardley          PA       19067
Management Recruiters of Bloomington, IL                                       211 Landmark Drive, Suite B5                                                Normal           IL       61761
MANASCO JAMES HUNTER                                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 168 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      252252
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3754


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



           CreditorName                     CreditorNoticeName                    Address1                             Address2       Address3           City        State       Zip          Country
MANASSE HOWARD S                                                       Address Redacted

MANATEE EYE CLINIC                     EDELMAN ROBERT E                COASTAL EYE INSTITUTE                217 MANATEE AVEUNE EAST                BRADENTON        FL       34208
MANCEL ASSOC =ORDER                                                    19 ROSE HILL CT                                                             HAMPTON          NJ       08827

MANCHESTER BRICK VISION CENTER INC                                     359 BRICK BLVD                       MALLOY CHRISTOPHER OD                  BRICK            NJ       08723-6010
MANCHESTER MEMORIAL HOSPITAL           ATTN PHARMACY                   71 HAYNES ST                                                                MANCHESTER       CT       06040
MANCINE OPTICAL COMPANY INC                                            2910 ROUTE 130 NORTH                                                        DELRAN           NJ       08075
MANCUSO ANTHONY J OD                                                   Address Redacted
MANDEL ERIC                                                            Address Redacted
                                                                                                            3300 SOUTH BUILDING,
MANDELL RETINA CENTER                  MANDELL BARRY A                 397 LITTLE NECK ROAD                 SUTIE 202                              VIRGINIA BEACH   VA       23452
MANGAS MICHAEL DRACH                                                   Address Redacted
MANGO CHARLES A                                                        Address Redacted
                                                                       806 MANHATTAN BEACH BLVD                                                    MANHATTAN
MANHATTAN EYE OPTOMETRY                                                STE 103                                                                     BEACH            CA       90266
                                                                       67 E 78TH STREET & PARK AVE
MANHATTAN RETINA & EYE                                                 UNIT C                                                                      NEW YORK         NY       10075
MANHATTAN VISION ASSOC                                                 160 E 56TH ST                        RM 300                                 NEW YORK         NY       10022
Manish Wadhwa                                                          Address Redacted
MANJONEY VINCENT A MD PC                                               2720 MAIN ST                                                                BRIDGEPORT       CT       06606-5308
Manjula Chintakindi                                                    Address Redacted
MANN ERIC SCOTT                                                        Address Redacted
MANN EYE INSTITUTE                                                     5115 MAIN STREET SUITE 300                                                  HOUSTON          TX       77002
MANN FRED SETH                                                         Address Redacted
MANNING & ROMMEL ASSOCIATES            ROMMEL CATHERINE T              2115 NOLL DRIVE                                                             LANCASTER        PA       17603
Manohar Aele                                                           Address Redacted
ManpowerGroup US Inc.                                                  21271 NETWORK PLACE                                                         CHICAGO          IL       60673-1212
                                                                                                            BURJORJI BHARUCHA MARG
MANSUKHLAL HIRALAL AND CO                                              SURYA MAHAL 2ND FL 5                 FORT                                   MUMBAI                    400023       India
Manuel Adames                                                          Address Redacted
Manufacturing Technology Consultants                                   34 SHERWOOD LANE                                                            DOYLESTOWN       PA       18901
MANUSIS KIRA                                                           Address Redacted
Manzur Ansari                                                          Address Redacted
Mapi Life Sciences Canada Inc.         Attn General Manager            4 Innovation Drive                                                          Dundas           ON       L9H 7P3      Canada
Mapi Life Sciences Canada Inc.                                         4 INNOVATION DRIVE                                                          DUNDAS           ON       L9H 7P3      CANADA
                                       Attn David Kinsella, Chief Legal
Mapi USA, Inc.                         Officer                          2343 Alexandria Drive, Suite 100                                           Lexington        KY       40504
MARANO EYE CARE                        MARANO MATTHEW JR                200 SOUTH ORANGE AVENUE             SUITE 209                              LIVINGSTON       NJ       07039
MARC BLOOMENSTEIN DBA MRB EYE
CONS INC                                                               8776 E SHEA BLVD. STE 106-467                                               SCOTTSDALE       AZ       85260
MARC GLASSMAN INC                                                      5841 WEST 130TH ST                                                          CLEVELAND        OH       44130
Marc R. Bloomenstein, OD                                               Address Redacted
MARCHESINI GROUP USA                                                   43 FAIRFIELD PLACE                                                          WEST CALDWELL    NJ       07006-6206
MARCIA ALLEN                                                           Address Redacted
MARCIA MILLER                                                          Address Redacted
Marcin Pajdak                                                          Address Redacted
Marco & Associates, LLC                                                200 S. Wacker Dr., Suite 300                                                Chicago          IL       60606
Marcor Development Corp                Attn Holly Daley                154 Pioneer Drive                                                           Leominster       MA       01453
MARCOR DEVELOPMENT CORP                                                341 MICHELE PLACE                                                           CARLSTADT        NJ       07072-2304
Marcor Development LLC                                                 341 MICHELE PLACE                                                           CARLSTADT        NJ       07072-2304
Marcor Development, LLC                Attn Holly Daley                154 Pioneer Drive                                                           Leominster       MA       01453
Marcos Antonio Rodriguez                                               Address Redacted

MARCUS DENNIS M MD                     SOUTHEAST RETINA CENTER Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 169 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          253253
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3755


                                                                                         Exhibit M
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail



                CreditorName          CreditorNoticeName              Address1                          Address2       Address3               City       State      Zip        Country
MARCUS DENNIS M MD                                         Address Redacted
MARCUS HYMAN                                               Address Redacted
MARCUS SERGIU                                              Address Redacted
Marcus T Carter                                            Address Redacted
                                                                                                                                       WINBORNE
MARDEN EDWARDS LIMITED                                     2 NIMROD WAY                      EAST DORSET TRADE PARK                    DORSET                    BH21 75   United Kingdom
Marek Henryk Solowczuk                                     Address Redacted
Margaret Angelina Camilo Liranzo                           Address Redacted
MARGARET ENGLAND                                           Address Redacted
MARGARET KEANE                                             Address Redacted
MARGARET MOLINA                                            Address Redacted
MARGARET PROSS                                             Address Redacted

MARGARET R PARDEE HOSPITAL         PHARMACY                800 NORTH JUSTICE STREET                                                    HENDERSONVILLE NC         28791
Margaret Reich                                             Address Redacted
MARGARET SMITH                                             Address Redacted
MARGOLIS ALAN MD                                           Address Redacted
MARGUERITE MCDONALD                                        Address Redacted
Marguerite McDonald, MD                                    5 North Court                                                               Port Washington   NY      11050
MARGULIS MICHAEL E                                         Address Redacted
Maria A Escobar Canales                                    Address Redacted
Maria Altagracia Lopez                                     Address Redacted
Maria Ann Beiler                                           Address Redacted
Maria Basco                                                Address Redacted
Maria Capellan                                             Address Redacted
MARIA COONFIELD                                            Address Redacted
Maria D. Suarez                                            Address Redacted
Maria Diaz                                                 Address Redacted
Maria Dolores Mendez Evangelista                           Address Redacted
Maria Espinal                                              Address Redacted
Maria Estevez                                              Address Redacted
Maria F Arriaga                                            Address Redacted
Maria Fonseca                                              Address Redacted
Maria Garcia Moreno                                        Address Redacted
Maria Helena Socha                                         Address Redacted
Maria Holston                                              Address Redacted
Maria J Buckley                                            Address Redacted
Maria J Rodriguez                                          Address Redacted
Maria K. Turek                                             Address Redacted
Maria M Loor                                               Address Redacted
Maria Martinez                                             Address Redacted
Maria Papp                                                 Address Redacted
Maria Rodriguez                                            Address Redacted
MARIA RUA                                                  Address Redacted
Maria Sanchez                                              Address Redacted
Maria Tavares                                              Address Redacted
Maria Teresa Estevez de Garcia                             Address Redacted
Maria Teresa Stufinska                                     Address Redacted
Maria Yvonne Yolangco-Sales                                Address Redacted
Mariafe Nery                                               Address Redacted
Mariah Sherice Tatum                                       Address Redacted
Marian Jozef Pasieka                                       Address Redacted
Marian Lelanie Villongco                                   Address Redacted
MARIAN LIEDMAN                                             Address Redacted
MARIANN ZARILLA                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                    Page 170 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          254254
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3756


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



                CreditorName          CreditorNoticeName                Address1                         Address2        Address3              City    State       Zip       Country
MARIANNA SEYMORE                                             Address Redacted
Maricela Martinez                                            Address Redacted
MARICOPA MEDICAL CENTER           HOSPITAL PHARMACY          2601 E. ROOSEVELT ST                                                      PHOENIX        AZ       85008
Maridania Suero Zarzuela                                     Address Redacted
MARIE BEGNINO                                                Address Redacted
Marie Brigid Gerke                                           Address Redacted
MARIE JEWELL                                                 Address Redacted
MARIE MAKEL                                                  Address Redacted
MARIE SKINNER                                                Address Redacted
Mariel Avila Mancia                                          Address Redacted
Mariem S Beshay                                              Address Redacted
MARIETTA EYE SURGERY                                         PO BOX 878                                                                MARIETTA       GA       30060
MARIETTA EYE SURGERY                                         PO BOX 878                                                                MARIETTA       GA       30061
Marilou Ferrara                                              Address Redacted
MARILYN SILVER                                               Address Redacted
MARIN OPHTHALMIC SURGERY                                     901 E ST                         SUITE 270             CENTER, INC        SAN RAFAEL     CA       94901
                                  OCALA REGIONAL MEDICAL
MARION COMMUNITY HOSPITAL         CTR.                       1431 S.W. 1ST AVE.                                                        OCALA          FL       34471

MARION DUPONT SCOTT EQUINE        MEDICAL CENTER, VPI & SU   17690 OLD WATERFORD RD, NW                                                LEESBURG       VA       20176
MARION EYE CENTER                                            PO BOX 1178                                                               MARION         IL       62959-7678
MARION HEALTH CARE LLC                                       3003 CIVIC CIRCLE BLVD                                                    MARION         IL       62959
MARIONEAUX STEPHANIE A J                                     Address Redacted
Marisa Margarita Chambliss                                   Address Redacted
Marissa Ann Wallace                                          Address Redacted
Marissa Lopez                                                Address Redacted
Maritza Duran                                                Address Redacted
Maritza Sanchez                                              Address Redacted
Maritza Torres                                               Address Redacted
Maritza Zepeda                                               Address Redacted
Mariya Diwan                                                 Address Redacted
Mark A Heffren                                               Address Redacted
Mark Allen Trone                                             Address Redacted
Mark C Campbell                                              Address Redacted
Mark Douglas Ganan                                           Address Redacted
Mark E Swaim                                                 Address Redacted
Mark J. Dudick                                               Address Redacted
Mark Josephs                                                 Address Redacted
Mark Jurkiewicz                                              Address Redacted
Mark M Kasper                                                Address Redacted
Mark M. Silverberg                                           Address Redacted
Mark R. Ray                                                  Address Redacted
Mark Renner                                                  Address Redacted
Mark Robert Ray                                              Address Redacted
Mark Ryan Ticzon Guevarra                                    Address Redacted
MARK SWAIM                                                   Address Redacted
Mark Thomas DeFazio                                          Address Redacted
Mark W. Kepchar                                              Address Redacted
MARKEM - IMAJE CORP =USE 175251                              P.O. BOX 3542                                                             BOSTON         MA
MARKETHATCH CO INC                                           91 E VORIS ST              DBA MH EYE CARE                                AKRON          OH       44311
MARKETLAB INC                                                3027 MOMENTUM PLACE                                                       CHICAGO        IL       60689-5330
MARKHAM STOUFFVILLE HOSPITAL                                 381 CHUCH STREET                                                          MARKHAM        ON       L3P7P3     Canada
Markland Adalbert Swearing                                   Address Redacted
Marko Susla                                                  Address Redacted
MARLENE WENDHAUSEN                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                     Page 171 of 304
                                             Case 1:20-cv-01254-MN
                                                        Case 20-11177-KBO
                                                                    DocumentDoc
                                                                             5-58
                                                                                363Filed
                                                                                       Filed
                                                                                          10/02/20
                                                                                             07/20/20
                                                                                                    Page
                                                                                                       Page
                                                                                                         255255
                                                                                                             of 432
                                                                                                                 of 387
                                                                                                                     PageID #: 3757


                                                                                       Exhibit M
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail



               CreditorName          CreditorNoticeName               Address1                        Address2          Address3              City    State       Zip      Country
Marleny E Gomez                                            Address Redacted
MARLIN STEEL WIRE PRODUCTS LLC                             2648 MERCHANT DR                                                           BALTIMORE      MD       21230
MARNUL EYE CARE P.C.                                       211 S STATE ST                  PAUL MARNUL OD                             MARENGO        IL       60152-2229
MARON WILLIAM R                                            Address Redacted
Marquis Lamont Watson                                      Address Redacted
MARR EYE CENTER                  MARR WILLIAM H            2801 EAST 29TH STREET           SUITE 101                                  BRYAN          TX       77802
MARSCHNER RICHARD K JR                                     Address Redacted
Marsha A Grimes-Rice                                       Address Redacted
MARSHA GRIMES RICE                                         Address Redacted
MARSHALL DENNIS OD                                         Address Redacted
Marsia A Quill                                             Address Redacted
Marta Marie Murphy                                         Address Redacted
Marta Pajdak                                               Address Redacted
                                 DBA MARTEL EYE INSTITUTE,                                                                            RANCHO
MARTEL EYE INSTITUTE             LLC                       11216 TRINITY RIVER DRIVE                                                  CORDOVA        CA       95670
MARTHA ARRINGTON                                           Address Redacted
MARTHA ATWELL                                              Address Redacted
Martha Hoyos                                               Address Redacted
Martha Jayne Barnes                                        Address Redacted
Martha Puca                                                Address Redacted
Martha S Lambert                                           Address Redacted
MARTIN DAWN M                                              Address Redacted
Martin Dicristo                                            Address Redacted
Martin Garcia                                              Address Redacted
                                 HALTON HEALTHCARE
MARTIN L DR                      SERVICES C/O PHARMACY     Address Redacted
MARTIN LUSK                                                Address Redacted

MARTIN MEMORIAL MEDICAL CENTER                             PO BOX 9010                     ATTN ACCOUNTS PAYABLE                      STUART         FL       34995-9010
Martin Nunez                                               Address Redacted
MARTIN WAYNE H                                             Address Redacted
Martina Collado                                            Address Redacted
MARTINO SHARON OD                OPTICARE                  Address Redacted
Martyn Bader                                               Address Redacted
Marvin Velasquez                                           Address Redacted
Mary A Foster                                              Address Redacted
MARY BAUGH                                                 Address Redacted
                                                                                                                   D/B/A MARY BLACK
                                                                                                                   HEALTH SYSTEM-
MARY BLACK MEMORIAL HOSPITAL                               17OO SKYLYN DRIVE               PO BOX 3217             SPARTANBU          SPARTANBURG    SC       29304-3217
MARY BRIGGS                                                Address Redacted
MARY BROTHERS                                              Address Redacted
Mary Ellen Lent                                            Address Redacted
MARY GREELEY MEDICAL CENTER                                1111 DUFF AVENUE                                                           AMES           IA       50010
MARY HITCHCOCK MEMORIAL HOSP                               1 MEDICAL CENTER DR                                                        LEBANON        NH       03756-0001
MARY IMOGENE BASSETT HOSPITAL                              ONE ATWELL ROAD                 ATTN PHARMACY DEPT                         COOPERSTOWN    NY       13326
Mary Jane Cothern                                          Address Redacted
MARY KLEINLAUT                                             Address Redacted
MARY MAGGI                                                 Address Redacted
MARY MELLYN                                                Address Redacted
MARY NESSLER                                               Address Redacted
MARY PALLOTT                                               Address Redacted
MARY REZAC                                                 Address Redacted
Mary Slater                                                Address Redacted
MARY VALENTI                                               Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                  Page 172 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         256256
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3758


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



              CreditorName                        CreditorNoticeName                 Address1                            Address2     Address3              City      State       Zip          Country
MARYANN BERZINS                                                           Address Redacted
MARYANN FANTASIA                                                          Address Redacted
MARYANNE LABARBERA                                                        Address Redacted
MARYELLEN SCOTT                                                           Address Redacted
MARYLAND BOARD OF PHARMACY                                                4201 PATTERSON AVE.                                                         BALTIMORE       MD      21215
MARYLAND EYE CARE CENTER                     GHAHREMANI SAMAN F           831 UNIVERSITY BLVD EAST           SUITE 11                                 SILVER SPRING   MD      20903
MARYLAND PSYCHIATRIC RESEARCH
CENTER                                                                    ELMER GREGORY I                                                             BALTIMORE       MD      21228
Maryland Revenue Administration Division     State Office Building        301 W Preston St, Room 206                                                  Baltimore       MD      21201-2384
Marzena Zaremba                                                           Address Redacted

MASACHUSETTS EYE AND EAR INFIRMARY ACCOUNTS PAYABLE                       PO BOX 9127                                                                 CHARLESTOWN     MA      02129-9127

MASCO PACKAGING & INDUSTRIAL SUPPLY                                       306 NORTH STREET                                                            SPRINGFIELD     IL      62704
MASHEL LAW LLC                                                            500 CAMPUS DRIVE                   SUITE 303                                MORGANVILLE     NJ      07751
MASHNI MICHAEL DDS                                                        Address Redacted
MASHPEE VISION CARE                          BARBAR L GROVE OD            681 FALMOUTH RD                    B-12                                     MASHPEE         MA      02649-3327
MASKIN STEVEN L                                                           Address Redacted
MASLANSKY EDWARD OD                                                       Address Redacted
Masroor Ahmad                                                             Address Redacted
Massachusetts Biologic Laboratories of the
University of Massachusetts Medical School                                BURSARS OFFICE                     55 LAKE AVE N                            WORCESTER       MA      01655
Massachusetts Dept of Revenue                                             100 Cambridge Street                                                        Boston          MA      02114
MASSACHUSETTS EYE AND EAR
INFIRMARY                                                                 PO BOX 9127                                                                 CHARLESTOWN     MA      02129-9127
MASSACHUSETTS EYE AND EAR
PROVIDENCE                                                                PO BOX 9127                                                                 CHARLESTOWN     MA      02129-9127
MASSACHUSETTS EYE ASSOCIATES                                              33 BARTLETT ST                     STE 101                                  LOWELL          MA      01852
MASSACHUSETTS EYE RESEARCH AND
SURGERY                                      FOSTER CHARLES STEPHEN 1440 MAIN STREET                         SUITE 201                                WALTHAM         MA      02451
MassBiologics of the University of
Massachusetts                                                             BURSARS OFFICE                     55 LAKE AVE N                            WORCESTER       MA      01655
MassBiologics of the University of
Massachusetts Medical School                                              BURSARS OFFICE                     55 LAKE AVE N                            WORCESTER       MA      01655
MASSHEALTH DRUG REBATE PROGRAM               FFS MEDICAID PROGRAM
MASC                                         REBATE MASC                  COMMONWEALTH OF MA                 PO BOX 417688                            BOSTON          MA      02241-7688
MASTERFIT                                                                 229 BOBRICK DRIVE                                                           JACKSON         TN      38301
MASTERS PHARMACEUTICAL, INC                  DBA RIVER CITY PHARMA        11930 KEMPER SPRINGS                                                        CINCINNATI      OH      45240
Masters Pharmaceutical, Inc.                                              PO BOX 633742                                                               CINCINNATI      OH      45263-3742
MASY SYSTEMS                                                              10 LOMAR PARK DRIVE                PO BOX 485                               PEPPERELL       MA      01463

MATAGORDA REGIONAL MEDICAL CENTER                                         104 7TH STREET                                                              BAY CITY        TX      77414
Material Asset Recovery Systems LLC                                       860 New Park Road, Suite D                                                  New Park        PA      17352
Material Flow Solutions                                                   5921 N COUNTY ROAD 225                                                      GAINESVILLE     FL      32609
MATERIAL FLOW SOLUTIONS INC                                               5921 N COUNTY ROAD 225                                                      GAINESVILLE     FL      32609
MATHESON OPTOMETRISTS                                                     1/3 WEST ST. ALRESFORD                                                      HANTS                   S0249AG      United Kingdom
                                                                                                                                                                                           UNITED
Matheson Optometrists Ltd                                                 1/3 WEST ST. ALRESFORD                                                      HANTS                   S0249AG      KINGDOM
MATHESON TRI-GAS INC                                                      DEPT 3028                          PO BOX 123028                            DALLAS          TX      75312
MATHESON TRI-GAS INC                                                      PO BOX 842724                                                               DALLAS          TX      75284-2724
MATRIX                                                                    410-450 NORTH AVENUE EAST                                                   CRANFORD        NJ      07016
MATSKO THOMAS MD                                                          Address Redacted

MATTAX NEU PRATER SURGERY CENTER                                          1265 E. PRIMROSE                                                            SPRINGFIELD     MO      65804
Matthew B Heft                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 173 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      257257
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3759


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                CreditorName                    CreditorNoticeName                   Address1                     Address2           Address3               City      State         Zip        Country
MATTHEW BARCZAK                                                         Address Redacted
Matthew D Ripley                                                        Address Redacted
Matthew D Seibert                                                       Address Redacted
Matthew D Wicklund                                                      Address Redacted
Matthew Dana Collins                                                    Address Redacted
Matthew G Alward                                                        Address Redacted
Matthew G Phillips                                                      Address Redacted
Matthew Hazelrigg                                                       Address Redacted
Matthew Joseph Thomas                                                   Address Redacted
Matthew Leon Lowe                                                       Address Redacted
Matthew Stephen Adams                                                   Address Redacted
Matthew Thornton Health Plan, Inc.                                      1155 Elm Street, Suite 200                                                 Manchester        NH       03101
Matthew Tsang                                                           Address Redacted
Matthew Tumminia                                                        Address Redacted
MAUER EYE CENTER PC                                                     2515 CYCLONE DR                                                            WATERLOO          IA       50701
Maureen Erin Urbina                                                     Address Redacted
MAUREEN KUBACKI                                                         Address Redacted
Maureen Kubacki, Pharm. D., MBA                                         5224 Central Avenue                                                        Western Springs   IL       60558
Mauricio Ramirez                                                        Address Redacted
Mavag AG                                                                Verfahrenstechnik              Kleiner Letten 9                            Neunkirch                  CH-8213      Switzerland
Maverick Technologies                                                   265 ADMIRAL TROST DR                                                       COLUMBIA          IL       62236
Maverick Technologies, LLC                                              265 ADMIRAL TROST DR                                                       COLUMBIA          IL       62236
MAW RICHARD J MD                                                        Address Redacted
MAWDSLEY BROOKS AND CO LTD                                              3 SOUTH LANGWORTHY ROAD                                                    SALFORD                    M50 2PW      United Kingdom
Max Neeman Medical International Limited                                Max House, 1st Floor 1         Dr Jha Marg           Okhla-Ill             New Delhi         DL       110 020      India
Maxim Karanevskii                                                       Address Redacted
MAXINE PIERCE                                                           Address Redacted
MAXINE RICHARDSON                                                       Address Redacted
Maya Margolin                                                           Address Redacted
                                           SOUTHWEST RETINA EYE
MAYANS JOSE ALBERTO                        CENTER                       Address Redacted
MAYDEW-THIBAULT OPTOMETRY LLC              MAYDEW TROY O                216 S. OAK STREET              P.O. BOX 1024                               PRATT             KS       67124
MAYNARD RALPH OD                                                        Address Redacted
Mayne Pharma Inc.                          Attn Ilana Stancovski, CSO   1240 Sugg Parkway                                                          Greenville        NC       27834
Mayne Pharma, Inc.                         Ilana Stancovski, CSO        1240 Sugg Parkway                                                          Greenville        NC       27834
MAYO CLINIC                                                             4500 SAN PABLO ROAD            DEPARTMENT PHARMACY                         JACKSONVILLE      FL       32224
MAYO CLINIC FLORIDA                                                     4500 SAN PABLO ROAD                                                        JACKSONVILLE      FL       32224
MAYO FOUNDATION                                                         200 1ST STREET SW                                                          ROCHESTER         MN       55905
MAYO FOUNDATION FOR MEDICAL                                                                            ATTN WENDY GOEST RO
EDUCATION AN                                                            200 FIRST ST SW                WE 721 PIT                                  ROCHESTER         MN       55905
Mayra Romero                                                            Address Redacted
MAYRON CHARLES DAVID                                                    Address Redacted
                                           CUSTOMERSERVICE@MAYS
MAYS CHEMICAL COMPANY INC                  CHEM.COM                5611 E 71ST STREET                                                              INDIANAPOLIS      IN       46220
MAZE DAVID                                                         Address Redacted
MAZZUCA DOUGLAS E                                                  Address Redacted
Mc Kesson Logistics Solutions              DOCUMENT PROCESSING     PO BOX 4017                                                                     DANVILLE          IL       61834-4017
MC RAY VISION CENTER                                               428 W GRAND AVE                                                                 CHICKASHA         OK       73018-5861
                                                                   Road #1 Km. 33.3 Lot #4, Angora
MC-21 Healthcare, LLC                      Attn Barbara Rambo, CFO Industrial Park, Bo. Bairoa                                                     Caguas                     725          Puerto Rico
MCAULIFFE KEVIN MD                                                 Address Redacted
MCCAWLEY THOMAS K DDS                                              Address Redacted
MCCLAIN ELIZABETH OD                                               Address Redacted
MCCOOK COLD STORAGE CORP                                           8801 W 50TH ST                                                                  MCCOOK            IL       60525




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 174 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               258258
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3760


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



            CreditorName                CreditorNoticeName                         Address1                            Address2        Address3            City    State       Zip      Country
MCCORMACK IRRIGATION OF LONG
ISLAND INC                                                             PO BOX 1577                                                                MILLER PLACE    NY       11764
MCCRACKEN J STUART                                                     Address Redacted
MCCULLOUGH KATHRYN OD                                                  Address Redacted
MCFARLAND RONALD E                                                     Address Redacted
MCGILL EDWARD M                                                        Address Redacted
                                                                                                                                                  EAST
MCGILL HOSE & COUPLING INC                                             41 BENTON DRIVE                                                            LONGMEADOW      MA       01028
McGladrey LLP                                                          5155 PAYSPHERE CIRCLE                                                      CHICAGO         IL       60674
                                                                                                                                  MEDICAL ARTS
MCGROARTY JAMES MD PC                                                  142 JORALEMON ST                     ATTN DORIS            PAVILLION       BROOKLYN        NY       11201-4709
MCHENRY JOHN G MD                                                      Address Redacted
MCKAY JAMES E                                                          Address Redacted
McKesson                           DOCUMENT PROCESSING                 PO BOX 4017                                                                DANVILLE        IL       61834-4017
                                   Attn Amber Kelve, Sr. Director
McKesson Corporation               Product Management                  6555 State Highway 161                                                     Irving          TX       75037
                                   Attn Generics
McKesson Corporation               Distribution/Charlotte Kwon         One Post Street                                                            San Francisco   CA       94104
                                   Attn Law Department, U.S.
                                   Pharmaceutical, Manufacturer
McKesson Corporation               Relations                           One Post Street, 32nd Floor                                                San Francisco   CA       94104
                                   Attn Lourdes Barton, Sr. Director
Mckesson Corporation               Product Management                  One Post Street                                                            San Francisco   CA       94104
                                   Attn Sr. VP Product
McKesson Corporation               Management                          One Post Street                                                            San Francisco   CA       94104
                                   Attn SVP and CFO, U.S.
McKesson Corporation               Pharmaceutical                      6555 State Highway 161                                                     Irving          TX       75037
                                   Britt Vitalone and Christopher
McKesson Corporation               Wenisch                             6555 State Highway 161                                                     Irving          TX       75037
McKesson Corporation               DOCUMENT PROCESSING                 PO BOX 4017                                                                DANVILLE        IL       61834-4017
                                   Donna Wall, Sr. Manager
McKesson Corporation               Supply Chain Processes              1220 Senlac Dr.                                                            Carrollton      TX       75074
                                   Generics Distribution/Charlotte
McKesson Corporation               Kwon                                One Post Street                                                            San Francisco   CA       94104
                                   Jason Hanks, Generics
McKesson Corporation               Sourcing                            One Post Street                                                            San Francisco   CA       94104
                                   Jason Hanks, VP, Generics
McKesson Corporation               Sourcing                            One Post Street                                                            San Francisco   CA       94104
                                   Jason Hanks, VP, Product
                                   Strategy and Supplier
McKesson Corporation               Partnerships                        One Post Street                                                            San Francisco   CA       94104
McKesson Corporation               Jeffrey Herzfeld, SVP               One Post Street                                                            San Francisco   CA       94104
McKesson Corporation               Lillian Hom, Dir. Generic           One Post Street                                                            San Francisco   CA       94104
McKesson Corporation               May Chow                            One Post Street                                                            San Francisco   CA       94104
                                   Mayosh (Lourdes) Barton and
McKesson Corporation               Christopher Wenisch                 One Post Street                                                            San Francisco   CA       94104

McKesson Corporation               Monica Forcier, Director Gx Kx      One Post Street                                                            San Francisco   CA       94104
                                   Scott Brafford, VP Reverse
McKesson Corporation               Logistics                           One Post Street                                                            San Francisco   CA       94104
                                   Stephen Stalker and Diane
McKesson Corporation               Schmitto                            One Post Street                                                            San Francisco   CA       94104
McKesson Corporation               Vinod Melvani, SVP Generics         One Post Street                                                            San Francisco   CA       94104
MCKESSON CORPORATION                                                   ONE POST STREET                                                            SAN FRANCISCO   CA       94104
McKesson Corporation Divya Mehta   DOCUMENT PROCESSING                 PO BOX 4017                                                                DANVILLE        IL       61834-4017



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 175 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              259259
                                                                                                                                  of 432
                                                                                                                                      of 387
                                                                                                                                          PageID #: 3761


                                                                                                                    Exhibit M
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



                 CreditorName                           CreditorNoticeName                      Address1                           Address2   Address3             City     State       Zip       Country
                                                  Brittany Farmer Kirkman and
McKesson Corporation U.S. Pharmaceutical          Kelley Kukreja                   6555 State Highway 161                                                  Irving          TX       75039
McKesson Drug Corporate Offices                   Attn Pattina Small               1220 Senlac                                                             Carrollton      TX       75006
MCKESSON FINANCIAL CENTER                         DOCUMENT PROCESSING              PO BOX 4017                                                             DANVILLE        IL       61834-4017
MCKESSON FINANCIAL CENTER                                                          PO BOX 4017                          DOCUMENT PROCESSING                DANVILLE        IL       61834-4017
                                                  Vinod Melvani, Senior Vice
McKesson Generics                                 President, Generics              One Post Street                                                         San Francisco   CA       94104
McKesson Logistics Solutions, LLC                 Attn David Ortiz, Controller     2844 Bristol Circle                                                     Oakville        ON       L6H 6G4    Canada
McKesson Logistics Solutions, LLC                                                  2844 Bristol Circle                                                     Oakville        ON       L6H 6G4    Canada
MCKESSON MEDICAL-SURGICAL INC                                                      PO BOX 4059                                                             DANVILLE        IL       61834
McKesson OneStop                                  DOCUMENT PROCESSING              PO BOX 4017                                                             DANVILLE        IL       61834-4017
                                                  Monica Forcier, Director, Prod
McKesson OneStop                                  Mgmt                             PO BOX 4017                                                             DANVILLE        IL       61834-4017
                                                                                   4343 North Scottsdale Road, Suite
McKesson Patient Relationship Solutions           Derek Rago, VP and GM            370                                                                     Scottsdale      AZ       85251-3329
                                                                                   4343 North Scottsdale Road, Suite
McKesson Patient Relationship Solutions           VP and GM                        370                                                                     Scottsdale      AZ       85251-3329
                                                                                   4343 North Scottsdale Road, Suite
McKesson Patient Relationship Solutions                                            370                                                                     Scottsdale      AZ       85251-3329
McKesson Patient Relationship Solutions, a
business unit of McKesson Specialty Arizona                                        13796 COLLECTIONS CENTER
Inc.                                                                               DRIVE                                                                   CHICAGO         IL       60693
McKesson Speciality Arizona,Inc. Barr
Laboratories Inc. Mylan Pharmaceuticals Inc.                                       13796 COLLECTIONS CENTER
Ranbaxy Laboratories Inc.                                                          DRIVE                                                                   CHICAGO         IL       60693
McKesson Specialty Arizona                        Attn Meagan Sampogna             4343 N. Scottsdale Rd. Ste. 150                                         Scottsdale      AZ       85251-3329
                                                  Attn William P. Nolan, VP and
McKesson Specialty Arizona                        GM                               5701 N. Pima Road                                                       Scottsdale      AZ       85250
                                                                                   13796 COLLECTIONS CENTER
McKesson Specialty Arizona                                                         DRIVE                                                                   CHICAGO         IL       60693
McKesson Specialty Arizona Inc. Barr
Laboratories , Inc. Mylan Pharmaceuticals, Inc.                                    13796 COLLECTIONS CENTER
Ranbaxy Laboratories Inc.                                                          DRIVE                                                                   CHICAGO         IL       60693

McKesson Specialty Arizona Inc. Barr              Dr. Reddys Laboratories, Ltd.    13796 COLLECTIONS CENTER
Laboratories,Inc. Mylan Pharmaceuticals, Inc.     Ranbaxy Laboratories             DRIVE                                                                   CHICAGO         IL       60693
McKesson Specialty Arizona Inc. Mylan             Ranbaxy Laboratories, Inc.       13796 COLLECTIONS CENTER
Pharmaceuticals ULC Barr Laboratories, Inc.       Dr.Reddys Laboratories, Ltd.     DRIVE                                                                   CHICAGO         IL       60693
Mckesson Specialty Arizona Inc. Mylan
Pharmaceuticals, Inc. Barr Laboratories, Inc.                                      13796 COLLECTIONS CENTER
Ranbaxy Laboratories Inc.                                                          DRIVE                                                                   CHICAGO         IL       60693
                                                                                   13796 COLLECTIONS CENTER
McKesson Specialty Arizona, Inc                                                    DRIVE                                                                   CHICAGO         IL       60693
                                                                                   15212 COLLECTIONS CENTER
MCKESSON SPECIALTY AZ - RA&SS                                                      DRIVE                                                                   CHICAGO         IL       60693
MCKESSON SPECIALTY CARE
DISTRIBUTION LLC                                                                   PO BOX 4017                          DOCUMENT PROCESSING                DANVILLE        IL       61834-4017
                                                  Vinod Melvani, SVP, Global
McKesson Supply Solutions                         Generics Sourcing                One Post Street                                                         San Francisco   CA       94104
MCLAREN - GREATER LANSING                         GREENLAWN CAMPUS                 401 W GREENLAWN AVENUE                                                  LANSING         MI       48910
                                                  D/B/A LORIS EXTENDED
MCLEOD LORIS/SEACOAST HOSPITAL                    CARE PHARMACY                    3655 MITCHELL STREET                                                    LORIS           SC       29569
MCLEOD REGIONAL MEDICAL CENTER
PHARMACY                                                                           555 E CHEVES ST                      PO BOX 100551                      FLORENCE        SC       29502
MCPA-Injectable                                   Attn Kevin Hawley, Buyer         410 Kay Lane                                                            Shreveport      LA       71115



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                               Page 176 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  260260
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3762


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



           CreditorName                     CreditorNoticeName                  Address1                          Address2       Address3           City          State       Zip         Country
MCPHERSON HOSPITAL INC                                               1000 HOSPITAL DRIVE                                                       MCPHERSON         KS       67460
MCPHERSON SAMANTHA OD                                                Address Redacted
MCQUEEN JAMES MICHAEL                                                Address Redacted
                                       CENTER FOR CANCER PREV
MD DHMH                                & MENTAL HYGIENE              PREV & HEALTH PROMO ADMIN PO BOX 13528                                    BALTIMORE         MD       21203-2399
                                       DHMH (BCC FFS) DIV OF         & FINANCIAL SERVICES TPL/COB
MD DHMH                                RECOVERY                      UNIT                         PO BOX 17185                                 BALTIMORE         MD       21298-9892
                                       DHMH (FED) DIV OF
MD DHMH                                RECOVERIES & FIN SRVS         ATTN TPL/COB UNIT                 PO BOX 17185                            BALTIMORE         MD       21298-9892
                                       DHMH (FEDERAL) DIV OF
MD DHMH                                RECOV & FIN SERV              ATTN TPL/COB UNIT                 PO BOX 17185                            BALTIMORE         MD       21298-9892
                                       DHMH (MCHP FFS) DIV OF
MD DHMH                                RECOV & FIN SERV              ATTN TPL/COB UNIT                 PO BOX 17185                            BALTIMORE         MD       21298-9892
                                       DHMH (MCHP MCO) DIV OF
MD DHMH                                RECOV & FIN SERV              ATTN TPL/COB UNIT                 PO BOX 17185                            BALTIMORE         MD       21298-9892
                                       DHMH (MCO) DIV OF RECOV
MD DHMH                                & FIN SERV                    ATTN TPL/COB UNIT            PO BOX 17185                                 BALTIMORE         MD       21298-9892
                                       DHMH (NEW ADULTS MCO)         & FINANCIAL SERVICES TPL/COB
MD DHMH                                DIV OF RECOVERY               UNIT                         PO BOX 17185                                 BALTIMORE         MD       21298-9892
MD DHMH                                DHMH-MADAP                    500 N CALVERT ST 5TH FLOOR                                                BALTIMORE         MD       21202-3651
Md Moniruzzaman Khan                                                 Address Redacted
Md. Bodruddoza Rafique                                               Address Redacted
                                       MARYLAND MEDICAL              MEDICAID DRUG REBATE
MDH FAMILY PLANNING FFS                ASSISTANCE RECOVERIES         PROGRAMS                     PO BOX 17185                                 BALTIMORE         MD       21297-1185
                                                                                                  SODECO BLDG# 3 - 1ST
MDI - Medi Drug International                                        POB 166808 - SODECO STREET FLOOR                                          BEIRUT                                  LEBANON
                                                                                                  SODECO BLDG# 3 - 1ST
MDI (Medi Drug International) S.A.L.                                 POB 166808 - SODECO STREET FLOOR                                          BEIRUT                                  LEBANON
MDRP EPOXY FLOORING & PAINTING                                       101 BACHE PLACE                                                           DUNELLEN          NJ       08812
MDV/NASH FINCH                                                       1133 KINGWOOD AVE                                                         NORFOLK           VA       23502
MEAD DEREK M OD                        MEAD EYE CARE PLLC            Address Redacted
MEADVILLE MED CTR - GROVE ST           PHARMACY                      1034 GROVE STREET                                                         MEADVILLE         PA       16335
Meaghan Carlisle                                                     Address Redacted
MEANS CHRISTOPHER OD                   GRENE VISION GROUP, LLC       Address Redacted
MECCA RAYMOND V                                                      Address Redacted
                                                                                                                                               CRANBERRY
MECCO PARTNERS LLC                                                   290 EXECUTIVE DRIVE               SUITE 200                               TOWNSHIP          PA       16066
MECHANICAL INC                                                       2279 YELLOW CREEK ROAD                                                    FREEPORT          IL       61032
MECHANICAL TECHNOLOGIES LLC                                          10 BLOOMFIELD AVE SUITE 6                                                 PINE BROOK        NJ       07058
MECHANISMS DESIGNS AND
MANUFACTURE                            ATTN ALAN SHEARS              411 S 3RD ST                                                              DIVERNON          IL       62530
MECKLENBURG MEDICAL GROUP                                            16455 STATEVILLE AVE              STE 200                                 HUNTERSVILLE      NC       28078
MED EYE ASSOCIATES                                                   5858 SW 68 STREET                                                         MIAMI             FL       33143-5188
Meda Pharma GmbH & Co. KG                                            PO BOX 2648                                                               PORTLAND          OR       97208
                                                                     MANATT, PHELPS & PHILLIPS,
MEDA PHARMACEUTICALS, INC.             Jacqueline C. Wolff           LLP                               7 Times Square                          New York          NY       10036
                                       L.J. Hymel, Michael Reese
MEDA PHARMACEUTICALS, INC.             Davis, and Tim P. Hartdegen   HYMEL, DAVIS & PETERSEN, LLC      10602 Coursey Boulevard                 Baton Rouge       LA       70816
MEDASSETS                              ATTN BP01566 (REBATES)        PO BOX 741361                                                             ATLANTA           GA       30374-7413
MEDASSETS                                                            PO BOX 741361                     ATTN BP01566 (REBATES)                  ATLANTA           GA       30374-7413
MEDECINS SANS FRONTIERES                                             3 RUE DU DOMAINE DE LA            ATTN NATHALIE FERREC
LOGISTIQUE                                                           FONTAINE                          (ACCOUNTS DEPT)                         33 700 MERIGNAC                         France
MEDEX PHARMACY                                                       9600 FONDREN RD #B3                                                       HOUSTON           TX       77096
MEDIANT COMMUNICATIONS INC                                           PO BOX 29976                                                              NEW YORK          NY       10087-9976
MEDICAL CENTER                                                       710 CENTER ST BOX 951             ATTN PHARMACY                           COLUMBUS          GA       31901



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 177 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      261261
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3763


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



             CreditorName              CreditorNoticeName                          Address1                       Address2                      Address3         City        State       Zip          Country
MEDICAL CENTER ENTERPRISE                                               400 N EDWARDS ST                  QHG OF ENTERPRISE, INC                           ENTERPRISE       AL       36330-0000
MEDICAL CENTER EYE INSTITUTE                                            9150 HUEBNER RD STE 280                                                            SAN ANTONIO      TX       78240
MEDICAL CENTER HOSPITAL ODESSA TX                                       500 W 4TH ST                      PHARMACY                                         ODESSA           TX       79761-5001
MEDICAL CENTER OF CENTRAL GA MACON
GA                                                                      777 HEMLOCK ST                    A/P MSC 160                                      MACON            GA       31201-2102
MEDICAL CENTER OF THE ROCKIES                                           23 E HARMONY RD                   STE #200                                         FORT COLLINS     CO       80528
MEDICAL CENTER OF THE ROCKIES                                           2500 ROCKY MOUNTAIN AVE           PHARMACY                                         LOVELAND         CO       80538
MEDICAL CENTER OPHTHALMOLOGY                                            9157 HUEBNER RD                                                                    SAN ANTONIO      TX       78240
MEDICAL CENTER SOUTH ARKANSAS      ATTN PHARMACY                        700 W GROVE ST                                                                     EL DORADO        AR       71730-4416
MEDICAL CITY FORT WORTH                                                 900 EIGHTH AVENUE                 PHARMACY DEPARTMENT                              FORT WORTH       TX       76104
MEDICAL CITY PLANO                 PHARMACY DEPARTMENT                  3901 WEST 15TH STREET                                                              PLANO            TX       75075
                                   ACCTS PAY/ CAROL
MEDICAL COLLEGE OF GEORGIA         GILLESPE                             PURCHAS ADMIN BLDG RM 204                                                          AUGUSTA          GA       30912
MEDICAL COLLEGE OF WISCONSIN                                            PO BOX 26509                      ATTN A/P                                         MILWAUKEE        WI       53226
MEDICAL DIAGNOSTIC IMAGING         WELLS ROBERT G                       8522 W. CAPITOL DR.                                                                MILWAUKEE        WI       53222
MEDI-CAL DRUG REBATE ACCOUNTS      DEPT OF HEALTH CARE
RECEIVABLE                         SERVICES                             ACCOUNTING SECTION MS 1101 PO BOX 997413                                           SACRAMENTO       CA       95899-7413
MEDI-CAL DRUG REBATE ACCOUNTS      DEPT OF HEALTH CARE
RECEIVABLE                         SERVICES                             ACCOUTING SECTION MS 1101         PO BOX 997413                                    SACRAMENTO       CA       95899-7413
MEDI-CAL DRUG REBATE ACCOUNTS      DHS ACCOUTING SECTION
RECEIVABLE                         MED DRUG REBATE                      A/R MS 1101                       PO BOX 997413                                    SACRAMENTO       CA       95899-7413
                                                                        c/o Managed Health Care
Medical Equipment Distributors, II, L.P.   Attn President               Associates, Inc.                  25-A Vreeland Road, Suite 200                    Florham Park     NJ       07932
MEDICAL EYE ASSOCIATES                     GENGE MILAN R                1707 MEDICAL PARK DRIVE                                                            WILSON           NC       27893
MEDICAL EYE CENTER                                                      1333 E BARNETT RD                                                                  MEDFORD          OR       97504
MEDICAL EYE SERVICES LIMITED               TESSLER HOWARD H             48 S GREENLEAF AVE                                                                 GURNEE           IL       60031

MEDICAL MGMNT RESOURCE GROUP               DEP/AP                       63 SOUTH ROCKFORD DRIVE 220                                                        TEMPE            AZ       85281
Medical Mutual of Ohio                                                  2060 East 9th Street                                                               Cleveland        OH       44115
MEDICAL PURCHASING SOLUTIONS                                            15021 N. 74TH STREET, #300                                                         SCOTTSDALE       AZ       85260
MEDICAL SOLUTIONS INC                                                   10401 93RD AVE N, #100                                                             MAPLE GROVE      MN       55369
MEDICAL UNIVERSITY HOSPITAL
AUTHORITY                                                               PO BOX 31244                                                                       SALT LAKE CITY   UT       84131
MEDICAL VISION TECHNOLOGY                  MILLER ROBERT B MD           1700 ALHAMBRA BLVD STE 202                                                         SACRAMENTO       CA       95816-7050

MEDICALARTS INC                                                         612 ENGLISH COURT                                                                  SOUTH PLAINFIELD NJ       07080
                                           FRUCTOS GELABERT, 6-8
MEDICHEM SA SPAIN                          08970                        SANT JOAN DESPI                                                                    BARCELONA                              Spain
MEDICINE HAT REGIONAL HOSPITAL                                          666 - 5TH ST SW                                                                    MEDICINE HAT     AB       T1A 4H6      Canada
Medicom Healthcare Limited                                              Lynton House                      7-12 Tavistock Square           Kings Cross      London                    WC1H 9LT     United Kingdom
Medicom Healthcare Limited                                              Unit 5                            Concorde Close                                   Fareham                   PO15 5RT     United Kingdom
Medicom Healthcare Ltd.                                                 Lynton House                      7-12 Tavistock Square           Kings Cross      London                    WC1H 9LT     United Kingdom
MEDICUS SURGERY CENTER INC                                              PO BOX 1886                                                                        ANDERSON         SC       29622-1886
                                                                                                          SODECO BLDG# 3 - 1ST
MEDI-DRUG S.A.R.L.                                                      POB 166808 - SODECO STREET        FLOOR                                            BEIRUT                                 Lebanon
MEDILIGHT INCORPORATED                                                  11-B APRIL STREET                 BARANGAY BAHAY TORO                              QUEZON CITY               1106         Philippines
                                                                        10181 SCRIPPS GATEWAY
MedImpact Healthcare Systems                                            COURT                                                                              SAN DIEGO        CA       92131
                                                                        10181 SCRIPPS GATEWAY
MEDIMPACT HEALTHCARE SYSTEMS INC                                        COURT                                                                              SAN DIEGO        CA       92131
MedImpact HealthCare Systems Prescient                                  10181 SCRIPPS GATEWAY
Holdings Group, LLC Divident Group                                      COURT                                                                              SAN DIEGO        CA       92131
                                           Attn Michael Struhs, Vice
MedImpact Healthcare Systems, Inc.         President, Trade Relations   10181 Scripps Gateway Ct.                                                          San Diego        CA       92131




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                 Page 178 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 262262
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3764


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                  CreditorName             CreditorNoticeName                     Address1                          Address2           Address3           City        State       Zip      Country
                                     Attn Vice President-Industry
MedImpact Healthcare Systems, Inc.   Relations                        10181 Scripps Gateway Ct.                                                   San Diego          CA       92131
MEDIQUE PRODUCTS                                                      17080 ALICO COMMERCE CT            STE 1                                    FORT MYERS         FL       33967
MEDIVISION                                                            105 N EARLE ST                                                              WALHALLA           SC       29691-2419

MED-LASER SURGICAL CENTER                                             2445 W WHITTIER BLVD STE 100                                                MONTEBELLO         CA       90640
Medline                                                               THREE LAKES DRIVE                                                           NORTHFIELD         IL       60093
                                     Attn Luke Stevens, President -
Medline Industries                   Nutrition and Pharmaceuticals    PO Box 876                                                                  Mundelein          IL       60045
MEDLINE INDUSTRIES INC                                                THREE LAKES DRIVE                                                           NORTHFIELD         IL       60093
                                     Attn Luke Stevens, President -
Medline Industries Inc.              Nutrition and Pharmaceuticals    PO Box 876                                                                  Mundelein          IL       60045
Medline Industries Inc.                                               3 Lakes Drive                                                               Northfield         IL       60093

MEDPLAST MEDICAL INC                                                  6 CENTURY ROAD                                                              SOUTH PLAINFIELD   NJ       07080
MED-PLUS INC                                                          39 MAYFIELD AVE                                                             EDISON             NJ       08837
MEDPOINT, INC.                                                        13850 SW 143 CT., #21                                                       MIAMI              FL       33186
MedPro Systems                       ATTN JEFF SIDOTI                 100 STIERLI COURT STE 100                                                   MT ARLINGTON       NJ       07856
MedPro Systems LLC                   ATTN JEFF SIDOTI                 100 STIERLI COURT STE 100                                                   MT ARLINGTON       NJ       07856
                                                                                                                                                  ALTAMONTE
MEDSHORTS LLC                                                         600 NORTHLAKE BLVD                 SUITE 190                                SPRINGS            FL       32701

MEDSTAR GEORGETOWN UNIV HOSPITAL     C/O MEDSTAR HEALTH INC           3800 RESERVOIR ROAD, NW            INPATIENT PHARMACY                       WASHINGTON         DC       20007
MEDSTAR SOUTHERN MARYLAND
HOSPITAL CTR                                                          PO BOX 44250                       ATTN ACCOUNTS PAYABLE                    BALTIMORE          MD       21236
MEDSTAR WASHINGTON HOSPITAL                                           110 IRVING STREET NW               ROOM B-147                CENTER         WASHINGTON         DC       20010
MEDVET CHARITABLE FOUNDATION                                          300 E WILSON BRIDGE RD                                                      WORTHINGTON        OH       43085
MEEHAN JOHN FRANCIS                                                   Address Redacted
                                     MEND MEDICAL CLINIC C/O
MEET EACH NEED WITH DIGNITY          VICTOR                           10641 N FERNANDO ROAD                                                       PACOIMA            CA       91331

MEETH OPHTHALMOLOGY                  SCHRIER AMILIA                   210 EAST 64TH STREET               DEPT. OF OPHTHALMOLOGY                   NEW YORK           NY       10065
Megan A Conroy                                                        Address Redacted
Megan D Wagner                                                        Address Redacted
Megan Earley                                                          Address Redacted
Megan Presswood                                                       Address Redacted
Megan R Keller                                                        Address Redacted
MEGAN WELGE                                                           Address Redacted
MEGHANA KALLURI                                                       Address Redacted
Meghana Kalluri                                                       Address Redacted
Meghna Patel                                                          Address Redacted
Mehrina Nazmi                                                         Address Redacted
MEHTA NALIN JASVANTLAL                                                Address Redacted
MEHUL PATEL                                                           Address Redacted
MEIJER                                                                2929 WALKER AVE NW                                                          GRAND RAPIDS       MI       49544
Meijer Distribution, Inc.            Attn Mindy Edgar, Rx Buyer       2929 Walker Avenue Northwest                                                Grand Rapids       MI       49544
Meijer, Inc.                                                          2929 WALKER AVE NW                                                          GRAND RAPIDS       MI       49544
Meilanie Lim Nacional                                                 Address Redacted
Melanie McGill                                                        Address Redacted
MELANIE MCGILL                                                        Address Redacted
                                                                                                         EYE CARE MGMT. SERVICES
MELBOURNE EYE ASSOCIATES                                              502 E NEW HAVEN AVE                INC.                                     MELBOURNE          FL       32901-5427
Melinda S Bustos                                                      Address Redacted
Melinda Thomas                                                        Address Redacted
Melissa D. Oliver                                                     Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                               Page 179 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  263263
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3765


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                CreditorName                  CreditorNoticeName              Address1                         Address2           Address3           City      State       Zip         Country
Melissa L Weaver                                                   Address Redacted
Melissa Rhea Miller                                                Address Redacted
MELISSA SUTHERLAND                                                 Address Redacted
Melody Embrey                                                      Address Redacted
Melody Hope Schultz                                                Address Redacted
MELTON JACK W JR                                                   Address Redacted
MELVEN PRICE                                                       Address Redacted
MELVIN HOWARD D                                                    Address Redacted
Melvin L Tucker                                                    Address Redacted
MEMORIAL CARE SURG CTR AT ORANGE                                   18111 BROOKHURST ST STE
COAST                                                              3200                                                                        FOUNTAIN VALLEY CA      92708
                                                                                                    SOUTH BROWARD
MEMORIAL HEALTH SYSTEM                                             1901 SW 172ND AVE                HOSPITAL DISTRICT        ATTN PHARMACY     MIRAMAR        FL       33029
                                          MEMORIAL HOSPITAL
MEMORIAL HEALTHCARE GROUP INC             JACKSONVILLE             3625 UNIVERSITY BLVD. SOUTH      PHARMACY SERVICES                          JACKSONVILLE   FL       32216
MEMORIAL HERMANN HOSPTL SYSTM             PHARMACY DEPARTMENT      6411 FANNIN                      DBA HERMANN HOSPITAL                       HOUSTON        TX       77030
                                                                                                    DEPARTMENT OF
MEMORIAL HERMANN MEM CITY MED CTR                                  921 GESSNER                      PHARMACY                                   HOUSTON        TX       77024
MEMORIAL HERMANN S W                                               7600 BEECHNUT                    ATTN PHARMACY DEPT                         HOUSTON        TX       77074
MEMORIAL HERMANN THE WOODLANDS
HOSPITAL                                                           9250 PINECROFT DR                PHARMACY                                   SHENANDOAH     TX       77380-3218
                                                                   400 ROSALIND REDFERN
MEMORIAL HOSPITAL                                                  GROVER PKWY                                                                 MIDLAND        TX       79701
MEMORIAL HOSPITAL PHARMACY                                         2525 DESALES AVENUE                                                         CHATTANOOGA    TN       37404
MEMORIAL HOSPITAL SEYMOUR IN                                       411 W TIPTON ST                                                             SEYMOUR        IN       47274
MEMORIAL HOSPITAL SOUTH BEND IN                                    615 N MICHIGAN ST                                                           SOUTH BEND     IN       46601-1033
MEMORIAL HOSP-SOUTH BROWARD               PHARMACY--2ND FLOOR      3501 JOHNSON ST                  HOSPITAL DISTRICT                          HOLLYWOOD      FL       33021
MEMORIAL MEDICAL CENTER                                            PO BOX 19288                                                                SPRINGFIELD    IL       62794
MEMORIAL MEDICAL CENTER SAVANNAH
GA                                                                 PO BOX 22729                     ATTEN ACCOUNTS PAYABLE                     SAVANNAH       GA       31404
MEMPHIS EYE & CATARACT                                             6485 POPLAR AVE                                                             MEMPHIS        TN       38119-4838
                                                                                                    #08-32 MAPLETREE
Menarini Asia Pacific Holdings Pte. Ltd                            30 PASIR PANJANG ROAD            BUSINESS CITY                                                      117440       SINGAPORE
Mendie D Larry                                                     Address Redacted
MENENDEZ JULIO F MD                                                Address Redacted
MENGER PETER L                                                     Address Redacted
MERCHANT DISTRIBUTORS INC                                          PO BOX 2148                                                                 HICKORY        NC       28603
                                          CSSS DE LA HAUTE COTE
MERCIER R DR                              NORD                     Address Redacted

Merck & Co., Inc. Asahi Glass Co., Ltd                             1-5-1 MARUNOUCHI CHIYODA-KU                                                 TOKYO                   100-8405   JAPAN
MERCK SHARP & DOHME CORP                                           PO BOX 5254                                                                 CAROL STREAM   IL       60197-5254
                                                                                                    HACKLEY CAMPUS
MERCY HEALTH PARTNERS                                              1700 CLINTON ST                  PHARMACY                                   MUSKEGON       MI       49443
MERCY HOSPITAL OF BUFFALO                                          144 GENESEE ST                   4TH FLOOR - A/P                            BUFFALO        NY       14203
MERCY HOSPITAL PHARMACY                                            1100 MICHIGAN AVE                                                           GRAYLING       MI       49738
MERCY HOSPITAL SOUTH                                               10010 KENNERLY ROAD                                                         SAINT LOUIS    MO       63128-2106
                                                                                                    CENTER CORPORATION
MERCY HOSPITAL SPRINGFIELD                                         1235 E CHEROKEE ST               PHARMACY                                   SPRINGFIELD    MO       65804-2203
MERCY HOSPITAL ST LOUIS                                            615 S NEW BALLAS ROAD                                                       ST LOUIS       MO       63141
MERCY HOSPITAL-ANDERSON                                            7500 STATE ROAD                                                             CINCINNATI     OH       45255
                                                                                                    CHI ACCTS PAYABLE
MERCY MED CTR DES MOINES MB8200                                    PO BOX 636000                    SUPPORT CENTER                             LITTLETON      CO       80163-6000
MERCY MEDICAL CENTER                      DUBUQUE IOWA             250 MERCY DRIVE                                                             DUBUQUE        IA       52001
MERCY MEDICAL CENTER                      PHARMACY                 701 10TH STREET SE                                                          CEDAR RAPIDS   IA       52403



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 180 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                264264
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3766


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                 CreditorName            CreditorNoticeName                     Address1                          Address2          Address3         City     State       Zip      Country
                                                                                                                                               ROCKVILLE
MERCY MEDICAL CENTER                                                1000 NO VILLAGE AVE                ATTN PHARMACY DEPT.                     CENTRE         NY      11570
MERCY MEDICAL CENTER REDDING                                        2175 ROSALINE AVENUE                                                       REDDING        CA      96001
MEREDYTH SURGERY CENTER P C         JOSEPH BERG MD                  2709 MEREDYTH DR STE 110                                                   ALBANY         GA      31707
MEREDYTH SURGERY CENTER P C                                         2709 MEREDYTH DR STE 110           JOSEPH BERG MD                          ALBANY         GA      31707
MERIDIAN OPTHALMIC ASSOC            EVERETT THURMAN KEITH           1300 25TH AVENUE                                                           MERIDIAN       MS      39301
MERIT HEALTH WESLEY                                                 Address Redacted
MERKER CHARLES MD                                                   Address Redacted
Merlie Florita Corpuz                                               Address Redacted
Merrill Communications LLC          Attn Kelly-Leigh Keefe          One Merrill Circle                                                         St. Paul       MN      55108
Merrill Communications LLC                                          PO BOX 74007252                                                            CHICAGO        IL      60674-7252
Merrill Corporation                 Attn Brenda Lin                 One Merrill Circle                                                         St. Paul       MN      55108
MERRITT VETERINARY SUPPLIES INC     ATTN JULIA JULIAN               400 METRO PLACE NORTH                                                      DUBLIN         OH      43017
Merry A. Kogut                      Eric L. Zager                   Address Redacted
Merry A. Kogut                      Robert E. Tarcza                Address Redacted
Merry A. Kogut                      Robert E. Tarcza                Address Redacted
MESHON ALAN L DPM                                                   Address Redacted
MESQUITE EYE ASSOCIATES                                             1128 N GALLOWAY AVE                                                        MESQUITE       TX      75149
MESSERSCHMIDT FORREST B                                             Address Redacted
                                  METHODIST HOSPITALS OF
METHODIST CHARLTON MEDICAL CENTER DALLAS                            3500 WHEATLAND ROAD                                                        DALLAS         TX      75237
                                                                                                       DBA COVENANT CHILDRENS
METHODIST CHILDRENS HOSPITAL        C/O PHARMACY M/S 149            4015 22ND PLACE                    HOSP                                    LUBBOCK        TX      79410
METHODIST DALLAS MEDICAL CNTR       PHARMACY DEPARTMENT             1441 N. BECKLEY AVENUE                                                     DALLAS         TX      75203
METHODIST EYE ASSOCIATES            COBURN AMY GROSSMAN             6560 FANNIN                        SUITE 450                               HOUSTON        TX      77030
                                    DEPARTMENT OF                                                      METHODIST HEALTHCARE
METHODIST HEALTHCARE-CENTRAL        PHARMACY                        1265 UNION AVENUE                  UNIV.                                   MEMPHIS        TN      38104
METHODIST HOSPITAL                                                  1151 ENTERPRISE DR STE 100         ACCOUNTS PAYABLE                        COPPELL        TX      75019
METHODIST HOSPITAL                                                  PO BOX 1201                                                                LUBBOCK        TX      79410
                                                                                                                                               RANCHO
METHODIST HOSPITAL OF SACRAMENTO                            3400 DATA DR                                                                       CORDOVA        CA      95670
                                    DBA METHODIST MANSFIELD
METHODIST HOSPITALS OF DALLAS       MEDICAL CTR             2700 EAST BROAD STREET                                                             MANSFIELD      TX      76063
METHODIST LEBONHEUR HTHCARE
GERMANTOWN                          ATTN PHARMACY                   7691 POPLAR AVE                                                            GERMANTOWN     TN      38138
METHODIST OCCUPATIONAL                                              950 N MERIDAN ST                   SUITE 500                               INDIANAPOLIS   IN      46204
                                                                                                       ATTN PHARMACY,
METHODIST SUGAR LAND HOSPITAL                                       16655 SOUTHWEST FREEWAY            MAILSTOP 1014            PHARMACY       SUGAR LAND     TX      77479
METRICSTREAM INC                                                    2479 EAST BAY SHORE RD             SUITE 260                               PALO ALTO      CA      94303
METRO EYE COMPLETE FAMILY EYECARE
SC                                                                  325 E CHICAGO STREET STE 100                                               MILWAUKEE      WI      53202
METRO MEDICAL SUPPLY                                                200 CUMBERLAND BEND                                                        NASHVILLE      TN      37228
METRO WEST MEDICAL CENTER                                           115 LINCOLN ST                                                             FRAMINGHAM     MA      01702-6327
                                    PHARMACY SERVICES,                                                 UNIT OF THE
METROHEALTH MEDICAL CENTER          ROOM AG-40                      2500 METROHEALTH DRIVE             METROHEALTH SYSTEM                      CLEVELAND      OH      44109
METROLINA EYE ASSOCIATES                                            2015 RANDOLPH ROAD                 SUITE 108                               CHARLOTTE      NC      28207
METROPOLITAN EYE CENTER ST CLAIR                                                                                                               SAINT CLAIR
SHORE                                                               21711 GREATER MACK AVE      JAMES KLEIN MD                                 SHORES         MI      48080-2418
METROPOLITAN HOSPITAL                                               5900 BYRON CENTER AVENUE                                                   WYOMING        MI      49519
METROPOLITAN TRUCK SALES INC                                        1360 ROUTE 88                                                              LAKEWOOD       NJ      08701
METTLER TOLEDO HI SPEED                                             1900 POLARIS PARKWAY                                                       COLUMBUS       OH      43240
                                                                    900 MIDDLESEX TURNPIKE BLDG
METTLER TOLEDO INGOLD THORNTON                                      8                                                                          BILLERICA      MA      01821
                                    Attn Cynthia Miller, Contract
Mettler-Toledo, LLC                 Administration                  1900 Polaris Parkway                                                       Columbus       OH      43240-4035



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 181 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         265265
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3767


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                        CreditorNoticeName                     Address1                     Address2     Address3              City     State       Zip      Country
                                               Attn Kirsten VanGundy, Contract
Mettler-Toledo, LLC                            Administration                  1900 Polaris Parkway                                                   Columbus      OH       43240-4035
MEYER EYE GROUP                                                                3600 S LAMAR BLVD APT 108                                              AUSTIN        TX       78704-8097
MEYER MARK DONALD                                                              Address Redacted
mge Pharm LLC                                                                  1785 Dutch Broadway                                                    Elemont       NY       11003-5044
MI DEPTOF AG & RURAL DEVELOPMENT                                               PO BOX 30776                                                           LANSING       MI       48909
Mia A Clements                                                                 Address Redacted
MIA VANHORN                                                                    Address Redacted
MIAMI CHILDRENS HOSPITAL                                                       3100 SW 62ND AVE               IN PATIENT PHARMACY                     MIAMI         FL       33155-3009
MIAMI LAKES EYE CARE CENTER                    TRENTACOSTE JOSEPH              15600 N.W. 67TH AVENUE         SUITE 210                               MIAMI LAKES   FL       33014

MIAMI VALLEY HOSPITAL                                                       110 N MAIN ST STE 451             ATTN ACCOUNTS PAYABLE                   DAYTON        OH       45402
MIAMI-LUKEN                                                                 265 S PIONEER BLVD                                                        SPRINGBORO    OH       45066
Micah R Carlson                                                             Address Redacted
Michael A Clark                                                             Address Redacted
Michael A Freund                                                            Address Redacted
Michael A Lipsey                                                            Address Redacted
Michael Amber Nebgen                                                        Address Redacted
Michael Anthony Mogilinski                                                  Address Redacted
Michael Augustin                                                            Address Redacted
Michael B Longbons                                                          Address Redacted
MICHAEL BATKIEWICZ                                                          Address Redacted
MICHAEL BEST & FRIEDRICH LLP                                                100 EAST WISCONSIN AVENUE         SUITE 3300                              MILWAUKEE     WI       53202
Michael Bill                                                                Address Redacted
Michael Bolton                                                              Address Redacted
Michael Brandon Taliaferro                                                  Address Redacted

Michael C. Rawlins and Rawlins EC Consulting                                PO BOX 831153                                                             RICHARDSON    TX       75083-1153
Michael Casa                                                                Address Redacted
Michael Cusello                                                             Address Redacted
MICHAEL DANISH                                                              Address Redacted
Michael Dattilo                                                             Address Redacted
Michael Figliuolo                                                           Address Redacted
MICHAEL GRIFFITH                                                            Address Redacted
Michael H. Ganbarg                                                          Address Redacted
Michael Hill                                                                Address Redacted
MICHAEL J COOPER                                                            Address Redacted
Michael J.Kurtz, Esq.                                                       Address Redacted
Michael James Skalitzky                                                     Address Redacted
Michael K Laemmerhirt                                                       Address Redacted
Michael Kevin Hepp                                                          Address Redacted
Michael Kolle                                                               Address Redacted
Michael Lamar Gill                                                          Address Redacted
Michael LaRocco                                                             Address Redacted
Michael Lawrence Cioffi                                                     Address Redacted
Michael Lee Allen                                                           Address Redacted
Michael Lionel Couch                                                        Address Redacted
Michael Lloyd Patch                                                         Address Redacted
Michael Morgan                                                              Address Redacted
Michael Owen Lindquist                                                      Address Redacted
Michael P. Stehn                                                            Address Redacted
Michael Pappas                                                              Address Redacted
Michael Parsowith                                                           Address Redacted
Michael Patrick                                                             Address Redacted
Michael R Brzostowski                                                       Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 182 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        266266
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3768


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                 CreditorName                      CreditorNoticeName                Address1                       Address2         Address3              City         State       Zip      Country
Michael R. Samonds                                                       Address Redacted
Michael Sheehan                                                          Address Redacted
MICHAEL STENERSON                                                        Address Redacted
Michael Strachn                                                          Address Redacted
Michael Terrell Brown                                                    Address Redacted
MICHAEL TIERNEY                                                          Address Redacted
Michael Vernon Stoutenborough                                            Address Redacted
Michael Wayne Perren                                                     Address Redacted
Michael William Lauffer                                                  Address Redacted
Michele Guzzinati                                                        Address Redacted
MICHELE POSADA                                                           Address Redacted
Michele Renee Dixson                                                     Address Redacted
MICHELE STEELE                                                           Address Redacted
MICHELL INSTRUMENTS INC                                                  319 NEWBURYPORT TURNPIKE        SUITE 207                                   ROWLEY            MA       01969
Michelle Diane Bonaparte                                                 Address Redacted
Michelle Gaskin                                                          Address Redacted
Michelle Jones                                                           Address Redacted
Michelle L Anderson                                                      Address Redacted
Michelle L Lovely                                                        Address Redacted
Michelle R Austin                                                        Address Redacted
MICHELS MARK                                                             Address Redacted
MICHELSON MARC ALAN                                                      Address Redacted
MICHIANA EYE CENTER                                                      2216 CASSOPOLIS ST                                                          ELKHART           IN       46514
Michigan Corporations Division                                           611 W Ottawa                    PO Box 30004                                Lansing           MI       48909
Michigan Dept of Treasury                                                430 W Allegan Street                                                        Lansing           MI       48933

MICHIGAN EYE INSTITUTE                         DISKIN DAVID K            4499 TOWN CENTER PARKWAY                                                    FLINT             MI       48532
MICHIGAN EYECARE INSTITUTE                                               701 SOUTH BALLENGER HWY                                                     FLINT             MI       48532
MICHIGAN FIRST AID & SAFETY                                              16177 COMMON RD                 PO BOX 386                                  ROSEVILLE         MI       48066

MICHIGAN GLAUCOMA SPECIALISTS, P.C.            WATNICK RICHARD L         25350 KELLY ROAD                                                            ROSEVILLE         MI       48066
MICHIGAN RETINA CENTER, PC                                               25230 MICHIGAN AVE                                                          DEARBORN          MI       48124
MICHIGAN RETINA VITREOUS INSTITUTE             BOSKOVICH STEVEN A MD     1290 SOUTH LINDEN ROAD                                                      FLINT             MI       48532
                                                                                                         ACCOUNTS PAYABLE
MICHIGAN STATE UNIVERSITY                                                166 SERVICE RD RM 103           DEPARTMENT                                  EAST LANSING      MI       48824
Michigan State University Veterinary Medical                                                             ACCOUNTS PAYABLE
Center                                                                   166 SERVICE RD RM 103           DEPARTMENT                                  EAST LANSING      MI       48824
MICHIGAN SURGICAL CENTER                                                 2075 COOLIDGE RD                                                            EAST LANSING      MI       48823-1378
MICKEY COUSE                                                             Address Redacted
Mickey R Hamilton                                                        Address Redacted
MICRO MEASUREMENT LABORATORIES
INC                                                                      1300 S WOLF RD                  ATTN A/P                                    WHEELING          IL       60090
MICROFLUIDICS INTERNATIONAL CORP                                         90 GLACIER DRIVE SUITE 1000                                                 WESTWOOD          MA       02090-1818
MICROSURGICAL EYE CONS                         WITKIN ANDRE J MD         31 CENTENNIAL DR                                                            PEABODY           MA       01960
MICROWEST SOFTWARE SYSTEMS INC                                           10981 SAN DIEGO MISSION RD      SUITE 210                                   SAN DIEGO         CA       92108
MID AMERICA EYE CENTER                                                   3830 W 75TH ST                                                              PRAIRIE VILLAGE   KS       66208
MID AMERICA RETINA CONSULTANTS PA                                        10740 NALL AVENUE               SUITE 220                                   OVERLAND PARK     KS       66211

MID ATLANTIC EYE PHYSICIANS                    CRICHLOW BRIAN R          204 BECKER DRIVE                                                            ROANOKE RAPIDS    NC       27870
                                                                                                                                                     PLYMOUTH
MID ATLANTIC RETINA                            BROWN GARY CHRISTIAN      4060 BUTLER PIKE                STE 200                                     MEETING           PA       19462
MID FLORIDA                                                              17564 WEST HIGHWAY 441                                                      MOUNT DORA        FL       32757
MID MICHIGAN RETINAL PLC                       AGGARWAL ASHIM            1070 TROWBRIDGE RD                                                          EAST LANSING      MI       48823
                                                                         300 INTERPACE PARKWAY STE
MIDAS PHARMACEUTICALS INC                                                420                                                                         PARSIPPANY        NJ       07054



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 183 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      267267
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3769


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                  CreditorName                  CreditorNoticeName                       Address1                          Address2   Address3               City    State       Zip      Country
                                                                              300 INTERPACE PARKWAY STE
Midas Pharmaceuticals, Inc. Trifarma SpA                                      420                                                                  PARSIPPANY        NJ      07054
MID-DEL VISION SOURCE                                                         2008 S POST RD                                                       MIDWEST CITY      OK      73130
MIDDLE GA OPHTHALMOLOGY                                                       770 PINE ST STE 500               MOYA BROOKS MD                     MACON             GA      31201
                                     OFFICE OF THE EXECUTIVE
MIDDLESEX COUNTY UTILITIES AUTHORITY DIRECTOR                                 2571 MAIN ST EXTENSION            PO BOX 159                         SAYREVILLE        NY      08872
MIDDLESEX EYE PHYSICIANS             GORIN MALCOLM                            400 SAYBROOK ROAD                 SUITE 100                          MIDDLETOWN        CT      06457
MIDDLETOWN TRI STATE EYE                                                      75 CRYSTAL RUN RD                 STE 120                            MIDDLETOWN        NY      10941
MIDMICHIGAN REGIONAL MED CENTER                                               4005 ORCHARD DR                   ATTN PAY MANAGEMENT                MIDLAND           MI      48670
MIDOCEAN PARTNERS LP
MIDSOUTH RETINA ASSOC                                                         6005 PARK AVE STE 624B                                               MEMPHIS           TN      38119-5221
MIDSTATE MEDICAL CENTER                                                       PO BOX 5037                                                          HARTFORD          CT      06102

MIDTOWN OPHTHOLMOLOGY PC                   LORENZO-LATKANY MONICA 225 E 38TH ST                                                                    NEW YORK          NY      10016
Midwest Business Staffing                                         3005 Tollview Drive                                                              Rolling Meadows   IL      60008
MIDWEST EYE CARE                                                  4353 DODGE STREET                                                                OMAHA             NE      68131
MIDWEST EYE CENTER SC                                             1700 EAST WEST ROAD                                                              CALUMET CITY      IL      60409
MIDWEST EYE INSTITUTE                                             10300 N ILLINOIS ST STE 2000                  ATTN SHELLEY                       INDIANAPOLIS      IN      46290
                                                                  2600 WARRENVILLE ROAD,
MIDWEST EYE PC                             ROBERT TODD ARTHUR     SUITE 211                                                                        DOWNERS GROVE     IL      60515
MIDWEST EYE PROFESSIONALS                  CARR RONALD JOSEPH     14225 SOUTH 95 AVENUE                         SUITE 453                          ORLAND PARK       IL      60462
MIDWEST EYE SURGERY CENTER                 HALSTED MICHAEL ALAN   4353 DODGE STREET                                                                OMAHA             NE      68131
MIDWEST FIBER INC OF DECATUR                                      1902 N WATER                                                                     DECATUR           IL      62526

MIDWEST GLAUCOMA CENTER                                                       1555 N BARRINGTON RD              SUITE 110                          HOFFMAN ESTATE IL         60169
MIDWEST OPTOMETRIC SOCIETY                                                    8211 CORNELL RD                   SUITE 510                          CINCINNATI     OH         45249

MIDWEST RETINA ASSOCIATES                  FLETCHER ROBERT CORMAN 1010 CARONDELET DRIVE                         STE 340                            KANSAS CITY       MO      64114
MIDWEST RETINA INC                                                6655 POST ROAD                                                                   DUBLIN            OH      43016
Midwest Veterinary Supply                                         21467 HOLYOKE AVE                                                                LAKEVILLE         MN      55044
MIDWEST VETERINARY SUPPLY INC                                     21467 HOLYOKE AVE                                                                LAKEVILLE         MN      55044
Migdalia Perez                                                    Address Redacted
MIGUEL SALINAS                                                    Address Redacted
Miguelina M Rodriguez De Estevez                                  Address Redacted
Mikart                                                            1750 Chattahoochee Avenue                                                        Atlanta           GA      30318

Mikart, Inc.                               Attn Blair Jones                   1750 Chattahoochee Avenue, N.W.                                      Atlanta           GA      30318
Mikart, Inc.                               Attn Compliance Dept.              1750 Chattahoochee Avenue, NW                                        Atlanta           GA      30318
Mikart, Inc.                               Attn Miguel Arteche                1750 Chattahoochee Avenue, NW                                        Atlanta           GA      30318
Mikart, Inc.                               Attn Miguel I. Arteche             1750 Chattahoochee Avenue                                            Atlanta           GA      30318
Mikart, Inc.                               Attn Miguel I. Arteche             1750 Chattahoochee Avenue, NW                                        Atlanta           GA      30318
                                           Attn Miguel I. Arteche, Chairman
Mikart, Inc.                               and CEO                            1750 Chattahoochee Avenue                                            Atlanta           GA      30318
Mikart, Inc.                               Attn Mitchell Tonik                1750 Chattahoochee Avenue                                            Atlanta           GA      30318
Mikart, Inc.                                                                  1750 CHATTAHOOCHEE AVE                                               ATLANTA           GA      30318
Mikart, Inc. Atley Pharmaceuticals, Inc.                                      1750 CHATTAHOOCHEE AVE                                               ATLANTA           GA      30318
Mikayla Diane Sledge                                                          Address Redacted
Mike Alfino                                                                   Address Redacted
MIKE KARRER                                                                   Address Redacted
Milad Emile Anis                                                              Address Redacted
Milagros Sellars                                                              Address Redacted
                                           CARSON STACY
MILAMS COMMUNITY EYE CARE                  UNDERWOOD                          805 A COMMERCE DRIVE              SUITE A                            CONYERS           GA      30094
Milan Miskovic                                                                Address Redacted
Milankumar Rameshbhai Patel                                                   Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                      Page 184 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              268268
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3770


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                 CreditorName            CreditorNoticeName               Address1                        Address2         Address3              City       State       Zip      Country
MILANO PROMOTIONAL SERVICES INC                                2615 RIVER ROAD UNIT 1                                                      CINNAMINSON     NJ       08077
Mildred Fundora                                                Address Redacted
MILDRED LEGER                                                  Address Redacted
Mildred Olivier, MD                                            Address Redacted
MILDRED VIRGILIO                                               Address Redacted
Milena Pavlovic                                                Address Redacted
MILESTONE INC                                                  25 CONTROLS DRIVE                                                           SHELTON         CT       06484
MILFORD REGIONAL MEDICAL CENTER                                14 PROSPECT ST                                                              MILFORD         MA       01757
MILFORD-FRANKLIN EYE CENTER          HATCH JOHN F              750 UNION ST                                                                FRANKLIN        MA       02038
MILHAUSER PAVEMENT STRIPING                                    19 OAK RIDGE DRIVE                                                          DECATUR         IL       62521
MILLANN LLC - LECH E MILEWSKI                                  31724 WEST 91 STREET                                                        DE SOTO         KS       66018
MILLBROOK FAMILY EYECARE                                       PO BOX 570                      FRONT STREET                                MILLBROOK       NY       12545-0570
Millbrook I LLC                                                485 HALF DAY ROAD               SUITE 200                                   BUFFALO GROVE   IL       60089
MILLENNIUM EYE CARE                  MISHKIN STEVEN K          500 WEST MAIN ST                                                            FREEHOLD        NJ       07728
MILLER & CHITTY CO INC                                         135-139 MARKET ST                                                           KENILWORTH      NJ       07033
MILLER & MARTIN PLLC                                           832 GEORGIA AVENUE              SUITE 1200                                  CHATTANOOGA     TN       37402-2289

MILLER ENERGY INC                                              3200 SOUTH CLINTON AVENUE                                                   SOUTH PLAINFIELD NJ      07080-1424
MILLER EYE CENTER                    MILLER RICHARD ALAN       2995 EASTROCK DRIVE                                                         ROCKFORD         IL      61109
MILLER FRANK E                                                 Address Redacted
MILLER JOHN E                                                  Address Redacted
MILLER OPHTHALMOLOGY ASSOCIATES,
LLC                                  MILLER KENNETH SCOTT      101 OLD SHORT HILLS ROAD        SUITE 430                                   WEST ORANGE     NJ       07052
MILLER RICHARD E JR                                            Address Redacted
Millet Vasquez Pastrana                                        Address Redacted
MILLIKIN UNIVERSITY                  CAREER CENTER             1184 W MAIN ST                                                              DECATUR         IL       62522
MILLMAN AND ALBRECHT MD SC           MILLMAN LEONARD J SC      720 FOX GLEN CT                                                             BARRINGTON      IL       60010
MILLMAN RONALD M                                               Address Redacted
MILLS MICHAEL L OD                                             Address Redacted
MILNER MICHAEL S MD                                            Address Redacted
Milosh Kostic                                                  Address Redacted
MILWAUKEE EYE CARE ASSOC             FOOTE PETER S             1684 N PROSPECT AVE                                                         MILWAUKEE       WI       53202
Mina Chauhan                                                   Address Redacted
Mina Michel Tawfik                                             Address Redacted
Minaben R Desai                                                Address Redacted

MINADEO EYE CENTER                                             2007 N JEFFERSON AVE                                                        MOUNT PLEASANT TX        75455
MINARDI EYE CENTER INC               MINARDI LAWRENCE M        500 DONNALLY STREET                                                         CHARLESTON     WV        25301
MINDLIN-KOH CTR FOR OPH MEDICINE &
SURG                                 KOH JOHN Y                1750 S TELEGRAPH ROAD           SUITE #303                                  BLOOMFIELD HILLS MI      48302
MINDSHIFT TECHNOLOGIES INC                                     500 COMMACK ROAD                SUITE 140                                   COMMACK          NY      11725

Mindsight                                                      2001 BUTTERFIELD RD STE 250                                                 DOWNERS GROVE IL         60515

Mindsight, Inc.                                                2001 BUTTERFIELD RD STE 250                                                 DOWNERS GROVE IL         60515
Mindy E. Bailey                                                Address Redacted
Mindy Nicole Loy                                               Address Redacted
                                     BAY AREA RETINA
MINES JONATHAN A MD                  CONSULTANTS               Address Redacted
Mingchuan Huang                                                Address Redacted
MINISTRY SERVICE CENTER                                        PO BOX 33902                                                                INDIANAPOLIS    IN       46203
MINITAB INC                          QUALITY PLAZA             1829 PINE HALL RD                                                           STATE COLLEGE   PA       16801-3210
MINNEAPOLIS MED EYE CLINIC                                     710 E 24TH ST STE 402                                                       MINNEAPOLIS     MN       55404-4545
                                                               2829 UNIVERSITY AVENUE SE
MINNESOTA BOARD OF PHARMACY                                    #530                                                                        MINNEAPOLIS     MN       55414-3251



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 185 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             269269
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3771


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



               CreditorName                            CreditorNoticeName                    Address1                            Address2           Address3           City      State       Zip      Country
Minnesota Dept of Revenue                                                        600 Robert St N                                                               St Paul          MN       55101
MINNESOTA EYE CONSULTANTS, PA                                                    9801 DUPONT AVE S                   STE 425                                   BLOOMINGTON      MN       55431
MINNESOTA EYE INSTITUTE                                                          3401 SOUTH BROADWAY                                                           ALEXANDRIA       MN       56308
                                                  FINANCIAL MANAGEMENT &         50 SHERBURNE AVENUE SUITE
MINNESOTA MULTI STATE                             REPORTING - MMCAP              309                                                                           ST PAUL          MN       55155
Minnesota Multistate Contracting Alliance for
Pharmacy                                                                         112 ADMINISTRATION BLDG.            50 SHERBURNE AVENUE                       ST. PAUL         MN       55155
MINNESOTA REVENUE                                                                MAIL STATION 1260                                                             ST PAUL          MN       55145-1260
Minnesota Secretary of State - Business           Retirement Systems of
Services                                          Minnesota Bdlg                 60 Emplire Drive, Suite 100                                                   St Paul          MN       55103
MINNESOTA VISION GROUP                                                           P.O. BOX 7654                       DBA INSIGHT EYE CARE                      SAINT CLOUD      MN       56302
Mintel Group Limited dba Mintel Americas                                         DEPT CH 19696                                                                 PALATINE         IL       60055-9696
MINTEL GROUP LTD                                                                 DEPT CH 19696                                                                 PALATINE         IL       60055-9696
Miriam Arellano                                                                  Address Redacted
Mirna Leticia Ovalle                                                             Address Redacted
MIRSKY ROBERT GARY MD PA FACS                                                    Address Redacted
Mirtha Sayris De Aza De La Cruz                                                  Address Redacted
MISAEL ARRIAGA                                                                   Address Redacted
Misael Ricardo Silva                                                             Address Redacted
Misbah R Sherwani                                                                Address Redacted
MISC DONATION ACCOUNT                                                                                                                                          LAKE FOREST      IL       60045
                                                                                 15415 EAST JEFFERSON                                                          GROSSE POINTE
MISEPS                                                                           AVENUE                                                                        PARK             MI       48230
MISSION INPATIENT HOSPITAL                        MISSION HEALTH SYSTEM          400 RIDGEFIELD COURT                SUITE # 101B                              ASHEVILLE        NC       28806
Mission Pharmacal Company and its
subsidiaries and affiliates including Alamo
Pharma Services, Inc.                                                            10999 IH 10 West, Suite 1000                                                  San Antonio      TX       78230
MISSISSIPPI BAPTIST HLTH SYST                     ATTN PHARMACY DEPT             1225 NORTH STATE STREET                                                       JACKSON          MS       39202
MISSISSIPPI BOARD OF PHARMACY                                                    6360 I-55 NORTH SUITE 400                                                     JACKSON          MS       39211
Mississippi Dept of Revenue                                                      500 Clinton Center Drive                                                      Clinton          MS       39056
Mississippi Dept of Revenue (sales and use)                                      500 Clinton Center Drive                                                      Clinton          MS       39056
Mississippi Secretary of State                    Business Services              401 Mississippi Street                                                        Jackson          MS       39201
Mississippi State University - Animal Health
Center                                                                           PO BOX 6100                                                                   MISSISSIPPI STATE MS      39762
MISSOURI BOARD OF PHARMACY                                                       PO BOX 7003                                                                   JEFFERSON CITY MO         65102
                                                  Harry S Trueman State Office
Missouri Dept of Revenue                          Bldg                           301 West High Street                                                          Jefferson City   MO       65101
                                                                                                                     MO State Information Center,
Missouri Secretary of State - Corporations Unit                                  600 W Main Street                   Room 322                                  Jefferson City   MO       65101-0778
Mita Patel                                                                       Address Redacted
Mitchel E Leinard                                                                Address Redacted
MITCHELL DAVID OD                                                                Address Redacted
Mitchell Gerard                                                                  Address Redacted
                                                                                 5215 OLD ORCHARD ROAD,
MITCHELL I SEROTA & ASSOCIATES INC                                               SUITE 750                                                                     SKOKIE           IL       60077-1045
Mitchell W Allen                                                                 Address Redacted
MITSUBISHI INTL FOOD INGREDIENTS INC                                             5080 TUTTLE CROSSING BLVD           SUITE 400                                 DUBLIN           OH       43016
MITTL RAINER N                                                                   Address Redacted
                                                                                                                                                               WEST PALM
MITTLEMAN EYE CARE                                MITTLEMAN DAVID AARON          2000 PALM BEACH LAKES BLVD          SUITE 400                                 BEACH            FL       33409
MJS Packaging                                     Neil Bloomberg, SR. VP         35601 Veronica St.                                                            Livonia          MI       48150
MJX ASSET MGMT LLC
MK NORTH AMERICA INC                                                             105 HIGHLAND PARK DRIVE                                                       BLOOMFIELD       CT       06002

MMIT                                              ATTN TRACEY BARRY              1040 STONY HILL ROAD STE 300                                                  YARDLEY          PA       19067



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 186 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          270270
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3772


                                                                                         Exhibit M
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail



                 CreditorName         CreditorNoticeName              Address1                          Address2       Address3              City         State       Zip         Country
MMS INC                                                     PO BOX 87916                                                               CAROL STREAM     IL        60188 7916
                                  CONTROL &
                                  ENVIRONMENTAL
MO DHSSFR - SECTION FOR DISEASE   EPIDEMIOLOGY              ADAP PROGRAM                     PO BOX 570                                JEFFERSON CITY   MO        65102
MOBIL OPHTHALMIC SERVICES                                   7815 PENWOOD CT                                                            LAKE WORTH       FL        33467
MOBILE DIAGNOSTICS INC                                      PO BOX 2161                                                                JENKINTOWN       PA        19046
MOBLEY B DEAN DR                                            Address Redacted
MOBLEY EYE CARE                                             2345 EAST WEST CONNECTOR                                                   AUSTELL          GA        30106
                                                            777 MARINERS ISLAND
MODEL N INC                                                 BOULEVARD                        SUITE 300                                 SAN MATEO        CA        94404
MODERN EYEWEAR                                              21098 BAKE PKWY #110                                                       LAKE FOREST      CA        92630
MODERN GROUP LTD                                            PO BOX 95000-5770                                                          PHILADELPHIA     PA        19195-5770
                                                                                                                                       SOUTH
MODERNFOLDSTYLES INC                                        15 EMPIRE BOULEVARD                                                        HACKENSACK       NJ        07076
MODESTO EYE CENTER                ASHRAFZADEH AMIN          1741 COFFEE ROAD                                                           MODESTO          CA        95355
Moehs Iberica SL                                            Cesar Martinel Brunet 12 A       Rubi                                      Barcelona                  8191         Spain
MOENNIG JANUARY L                                           Address Redacted
MOFFETT DARRYL                                              Address Redacted
Mohamad El Rafie                                            Address Redacted
Mohammad A Rahman                                           Address Redacted
Mohammad Fakrul Alam                                        Address Redacted
Mohammad Hoque                                              Address Redacted
MOHAMMAD KAMAL                                              Address Redacted
Mohammad M Kamal                                            Address Redacted
Mohammad Nasimul Kabir                                      Address Redacted
Mohammad Shahidul Islam                                     Address Redacted
Mohammed Abdul Hafeez Yousffi                               Address Redacted
Mohammed Nazmul Khan                                        Address Redacted
Mohammed Nurul Kabir                                        Address Redacted
Mohammed Wahdul Islam                                       Address Redacted
                                                            4350 MIDDLE SETTLEMENT
MOHAWK VALLEY RETINA DR STE       WILLIAMS STEVEN MICHAEL   ROAD                                                                       NEW HARTFORD     NY        13413
MOHLER MATERIAL HANDLING                                    4514 MCDONNELL BLVD                                                        ST LOUIS         MO        63134
Moina Anwar                                                 Address Redacted
MOLCAN CORPORATION                                          70 E BEAVER CREEK RD             STE 39                                    RICHMOND HILL    ON        L4B 3B2      Canada
MOLDED FIBER GLASS TRAY CO                                  6175 US HIGHWAY 6                                                          LINESVILLE       PA        16424
Molecular MS Diagnostics, L.L.C.                            1230 Greenwich Avenue                                                      Warwick          RI        02886
MOLIA LEANNE MARY                                           Address Redacted
MOLLEGA EYE CARE                                            13346 EMERALD COAST PKWY                                                   MIRAMAR BEACH    FL        32550
MOLLICK PERRY S                                             Address Redacted
Mollie Pease                                                Address Redacted
Molly B Mevis                                               Address Redacted
MONICA AIKINS                                               Address Redacted
Monica Martinez                                             Address Redacted
Monica Moreno                                               Address Redacted
MONICA ZENTGRAF                                             Address Redacted
Monique Elizabeth Vance                                     Address Redacted
Monjur Mollah                                               Address Redacted
MONMOUTH MEDICAL CENTER, SOUTHERN                                                                                                      WEST LONG
CAMPUS                                                      PO BOX 337                                                                 BRANCH           NJ        07764
MONMOUTH RETINA CONSULTANTS       TRIKHA RUPAN              39 SYCAMORE AVENUE                                                         LITTLE SILVER    NJ        07739
MONROE CLINIC - HOSPITAL PHARMACY                           515 22ND AVENUE                                                            MONROE           WI        53566
                                                                                                                                       MONROE
MONROE VISION ASSOC                                         337 APPLEGARTH RD                MARK DONLON OD                            TOWNSHIP         NJ        08831




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                    Page 187 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               271271
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3773


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                  CreditorName          CreditorNoticeName                  Address1                           Address2          Address3           City      State       Zip          Country
                                                                                                                                                                                   United Arab
Monrone, FZC                                                      Al Fajer Complex                  4th Floor, Office 410                    Oud Meth        Dubai                 Emirates
Monserrate Diaz                                                   Address Redacted
                                                                  123 FRANKLIN CORNER RD STE
MONTANA & WEINSTOCK MDS                                           207                                                                        LAWRENCEVILLE   NJ       08648-2526
Montana Department of Revenue                                     125 N Roberts Street                                                       Helena          MT       59601
                                                                                                    ATTN DEPARTMENT OF
MONTANA DEPARTMENT OF REVENUE                                     PO BOX 8021                       REVENUE                                  HELENA          MT       59604-8021
MONTANA EYE CARE                   SIMONS WILLIAM HOWARD          550 NORTH MONTANA AVE                                                      HELENA          MT       59601

Montana Secretary of State         Montana Capitol Bldg, Rm 260   PO Box 202801                                                              Helena          MT       59620-2801
MONTEBELLO PACKAGING INC.                                         812 NORTH MAIN STREET                                                      HARRISBURG      VA       22802
                                                                                                                            HENRY AND LUCY
MONTEFIORE MEDICAL CENTER                                         111 EAST 210TH STREET             PHARMACY DEPARTMENT     MOSES DIVISION   BRONX           NY       10467
MONTEREY COUNTY EYE ASSOCIATES                                    1441 CONSTITUTION BLVD            ROSENBLUM LELAND MD                      SALINAS         CA       93906
MONTGOMERY EYE CARE                                               1325 ROUTE 206 STE 24                                                      SKILLMAN        NJ       08558-1922
MONTGOMERY EYE CARE ASSOC          PAULK W GUINN                  262 MITYLENE PARK DRIVE                                                    MONTGOMERY      AL       36117
MONTGOMERY EYE CARE, INC.          MONTGOMERY JAMES E             10465 MELODY DRIVE #111                                                    NORTHGLENN      CO       80234
MONTGOMERY EYE CENTER                                             700 NEAPOLITAN WAY                                                         NAPLES          FL       34103
MONTGOMERY EYE PHYSICIAN
STURBRIDGE                                                        8131 SEATON PL                                                             MONTGOMERY      AL       36116-7205
MONTGOMERY EYE SURGERY CENTER                                     2752 ZELDA ROAD                                                            MONTGOMERY      AL       36106
                                                                                                    ACCOUNTS PAYABLES
MONTREAL GENERAL HOSPITAL                                         1650 CEDAR AVE                    ROOM T8                                  MONTREAL        QC       H3G1A4       Canada
MOODY GREGG P                                                     Address Redacted
MOODYS INVESTORS SERVICE INC                                      PO BOX 102597                                                              ATLANTA         GA       30368-0597
Moonesar Harripersad                                              Address Redacted
MOORE MEDICAL LLC                                                 PO BOX 4059                                                                DANVILLE        IL       61834
Moorecroft Sysytems                                               695 MANSELL ROAD SUITE 100                                                 ROSWELL         GA       30076
Moorecroft Sysytems Inc.                                          695 MANSELL ROAD SUITE 100                                                 ROSWELL         GA       30076
MOORESTOWN EYE ASSOCIATES LLC                                     301 N CHURCH ST                   STE 201                                  MOORESTOWN      NJ       08057-2498
MOORHEAD VISION ASSOCIATES                                        420 CENTER AVENUE                 STE 41                                   MOORHEAD        MN       56560
MORA DAVID SAUL                                                   Address Redacted
Morena Mejia                                                      Address Redacted
MORGAN DISTRIBUTING INC                                           3425 N 22ND ST                                                             DECATUR         IL       62526
MORGAN EXPRESS INC                                                PO BOX 16                                                                  ELWIN           IL       62532
MORGAN GARY L OD                                                  Address Redacted
MORGAN LYNDON MD                                                  Address Redacted
MORGANTON EYE PHYSICIANS PA        LOWRY JONATHAN C               335 EAST PARKER ROAD                                                       MORGANTON       NC       28655
Morningstar, Inc                                                  5133 INNOVATION WAY                                                        CHICAGO         IL       60682-0051
Morris & Company LTD               Attn Kent Alford, Buyer        P.O. Box 51367                                                             Shreveport      LA       71135
Morris & Dickson Co                                               PO BOX 51367                                                               SHREVEPORT      LA       71135-1367
MORRIS & DICKSON CO LTD                                           PO BOX 51367                                                               SHREVEPORT      LA       71135-1367
                                   Attn Dale Kelley, VP of
Morris & Dickson Co., LLC          Purchasing                     410 Kay Lane                                                               Shreveport      LA       71115
Morris & Dickson Co., LLC          Attn Kent Alford, Buyer        410 Kay Lane                                                               Shreveport      LA       71115
Morris & Dickson Co., LLC          Attn Kevin Hawkey              410 Kay Lane                                                               Shreveport      LA       71115
Morris & Dickson Co., LLC          Attn Kevin Hawkey, Buyer       410 Kay Lane                                                               Shreveport      LA       71115
Morris and Dickson Company LTD     Attn Sue Hahn                  PO BOX 51367                                                               SHREVEPORT      LA       71135-1367
Morris and Dickson company, LLC    Attn Kent Alford, Buyer        410 Kay Lane                                                               Shreveport      LA       71115
Morris and Dickson Company, LTD                                   PO BOX 51367                                                               SHREVEPORT      LA       71135-1367
Morris and Dickson Company, LTD.   Attn Kevin Hawkey              PO BOX 51367                                                               SHREVEPORT      LA       71135-1367
                                   MORRIS FAMILY EYE CARE,
MORRIS MATTHEW E OD                PLLC                           Address Redacted
MORRISON ASSOCIATES                MCLIN MATTHEW ALAN             235 DIVISION STREET                                                        HARRISBURG      PA       17110



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 188 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              272272
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3774


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



           CreditorName                    CreditorNoticeName             Address1                          Address2        Address3             City        State       Zip          Country
MORRISTOWN MEMORIAL HOSPITAL          C/O INPATIENT PHARMACY    100 MADISON AVE                                                            MORRISTOWN       NJ       07960

MORRISTOWN OPHTHALMOLOGY ASSOC        REISMAN JEFFREY MARK      131 MADISON AVE.                 SUITE 130                                 MORRISTOWN       NJ       07960
MORRIS-WEST KRISTINA                                            Address Redacted
MORROW DOUGLAS CONRAD                                           Address Redacted
MORSE SID OD                                                    Address Redacted
MORTON KENNETH L P                                              Address Redacted
MORTON WALTER F                                                 Address Redacted
MOSADDEGH LILLIE A MD                                           Address Redacted
MOSES H CONE MEMORIAL                                           1200 N ELM STREET                ATTN PHARMACY DEPT                        GREENSBORO       NC       27401
MOSHOURES CHRISTOPHER OD                                        Address Redacted
MOSS EYE CARE LLC                     MOSS JOSEPH C OD          3300 STERLINGTON ROAD                                                      MONROE           LA       71203
MOSS EYE CARE LLC                                               3300 STERLINGTON ROAD            MOSS JOSEPH C OD                          MONROE           LA       71203
Mostofa Zaman                                                   Address Redacted
MOTTOLA DANIEL                                                  Address Redacted
MOULDS VALERIE L                                                Address Redacted
MOULTON PAUL RUSH                                               Address Redacted
MOUNT BETHEL EYE CARE                 DIMARCO STEPHEN OD        9 MOUNT BETHEL PLZ                                                         MOUNT BETHEL     PA       18343-5212
                                                                                                 MOUNT CARMEL ACCTS
MOUNT CARMEL HEALTH SYSTEM                                      PO BOX 5073                      PAYABLE                                   TROY             MI       48099-5073
MOUNT CLEMENS GENERAL HOSPITAL                                  1000 HARRINGTON ST               PHARMACY                                  MOUNT CLEMENS    MI       48043
MOUNT KISCO FAMILY VISION CARE        BYNE & LANDESMAN          103 SOUTH BEDFORD RD             STE 101                                   MOUNT KISCO      NY       10549
MOUNT KISCO FAMILY VISION CARE                                  103 SOUTH BEDFORD RD             STE 101               BYNE & LANDESMAN    MOUNT KISCO      NY       10549
MOUNT NITTANY MEDICAL CENTER                                    1800 E PARK AVE                                                            STATE COLLEGE    PA       16803
MOUNT SINAI MEDICAL CENTER            ACCOUNTS PAYABLE          BOX 7000                                                                   NEW YORK         NY       10029
MOUNT VERNON VISION CENTER            DR TOD JONES              1616 N 18TH ST STE 104                                                     MOUNT VERNON     WA       98273
MOUNTAIN STATES HEALTH ALLIANCE DBA   FRANKLIN WOODS
FRAN                                  COMMUNITY HOSPTIAL        300 MED TECH PARKWAY                                                       JOHNSON CITY     TN       37604
MOUNTAIN VIEW EYE SPECIALISTS                                   2111 CUSTER DR                                                             FORT COLLINS     CO       80525
MOUNTAIN VIEW HOSPITAL                                          1511 ENTERPRISE DR STE 100                                                 COPPELL          TX       75019
                                                                                                 SCHWARDERER KENNETH
MOUNTAIN VIEW OPTOMETRY                                         495 CASTRO ST                    OD                                        MOUNTAIN VIEW    CA       94041-2007
MOUNTAIN VIEW OPTOMETRY PC                                      538 DELAWARE AVE                                                           PALMERTON        PA       18071-1911
MOUNTAIN VIEW VISION                                            90 E CENTER ST                   DR. R. YARDLEY                            RICHFIELD        UT       84701
MOVSHOVICH ALEXANDER I                                          Address Redacted
MP ICE CREAM SHOP                                               1565 A STREET                                                              WEST BABYLON     NY       11704
MPA Enterprises LLC                                             6519 North Rude Street                                                     Dalton Gardens   ID       83815
MPA-Diabetic Inc.                                               2200 HOLLYWOOD BLVD                                                        HOLLYWOOD        FL       33020
MPI LABEL SYSTEMS OF NY                                         1-11 LEE AVENUE                                                            NORWICH          NY       13815
MR UNLIMITED LLC                                                105 E MAIN ST STE 200B                                                     BRENHAM          TX       77833
MRI CREATIVE CATERING                                           2121 HUBBARD AVE                                                           DECATUR          IL       62526
MS DIVISION OF MEDICAID               ACS                       PO BOX 6014                                                                RIDGELAND        MS       39158
MSC INDUSTRIAL SUPPLY CO
MSDS ONLINE INC                                                 27185 NETWORK PLACE                                                        CHICAGO          IL       60673-1271
MSIANG LIU                                                      Address Redacted
                                                                                                                       SANGAREDDY          PATANCHER
MSN LABORATORIES PRIVATE LIMITED                                SY NO 317.320,321,322,323,604    RUDRARAM (VILLAGE),   (DISTRICT)          (MANDAL)                  502329       India
                                                                                                 CHANDAMPET
                                                                UNIT II SY NO 455/A 455/AA 455/E SHANKARAMPET-R
MSN LIFE SCIENCES PVT LTD                                       455/EE                           (MANDAL)              MEDAK DISTRICT      TELANGANA                 502 255      India
                                                                                                 PASHAMYARAM (V)
MSN PHARMACHEM PVT LTD                                          PLOT NO 212 ABCD IDA PHASE II PATANCHERU ANDHRA                            PRADESH                   502307       India
                                                                5910 RICE CREEK PARKWAY,
MSP CORPORATION                                                 SUITE 300                                                                  SHOREVIEW        MN       55126
MSS ACCOUNTS PAYABLE                                            726 MELROSE AVE ROOM 129                                                   NASHVILLE        TN       37211



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                        Page 189 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            273273
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3775


                                                                                                                    Exhibit M
                                                                                                                 Creditor Matrix
                                                                                                            Served via First Class Mail



               CreditorName                           CreditorNoticeName                      Address1                              Address2      Address3          City       State       Zip         Country
Mt Hawley Insurance Company                                                       9025 N. Lindbergh Drive                                                    Peoria          IL        61615
Mt Hawley Insurance Company                                                       PO Box 3961                                                                Peoria          IL        61612-3961
MU VHC Pharmacy                                                                   900 E. Campus Dr.                                                          Columbia        MO        65211
                                                                                                                        ATTN BILL TZAVARAS ROOM
MUHC ACCOUNTS PAYABLE                                                             8300 DECARIE BLVD                     439                                  MONTREAL        QC        H4P 2PS      Canada
                                                 THE NY EYE & EAR
MULDOON THOMAS O MD                              INFIRMARY                        Address Redacted
MULLER JACQUELINE W                                                               Address Redacted
                                                 STEVE.GOTWALT@MCCLABE
MULTI COLOR CORPORATION                          L.COM                 4053 CLOUGH WOODS DR                                                                  BATAVIA         OH        45103
MULTI PACKAGING SOLUTIONS                                              150 EAST 52ND STREET                                                                  NEW YORK        NY        10022
Multi Packaging Solutions, Inc. and Affiliates   Brian Newton          3950 Shackleford Road                                                                 Duluth          GA        30096
Multi Packaging Solutions, Inc. and Affiliates   Jonathan Gold         1825 Eye Street, NW, Suite 900                                                        Washington      DC        20006
MULTICARE HEALTH SYSTEM                                                PO BOX 5299                                                                           TACOMA          WA        98415
MULTIMEDIA PHARMA SCIENCES LLC                                         2 CLARKE DR                                      SUITE 100                            CRANBURY        NJ        08512
MULTI-SPONSOR SURVEYS INC                                              136 WALL STREET                                                                       PRINCETON       NJ        08540
Munaza Manzar                                                          Address Redacted
MUNDORF EYE CENTER                                                     1718 E 4TH ST SUITE 703                          TOM MUNDORF OD                       CHARLOTTE       NC        28204
MUNEEB SHAIK                                                           Address Redacted
Muneeb Ur Rahman Shaik                                                 Address Redacted
MUNSON HOSPITAL PHARMACY                                               1105 SIXTH STREET                                                                     TRAVERSE CITY   MI        49684
MUNTERS CORPORATION                                                    79 MONROE STREET                                                                      AMESBURY        MA        01913
Muralikrishna Cherukuru                                                Address Redacted
MURATA NELSON ODS                                                      Address Redacted
MURPHY JOSEPH A MD                               GEORGETOWN SQUARE     Address Redacted
MURPHY LAW GROUP LLC                                                   161 N CLARK STREET                                                                    CHICAGO         IL        60601
MURPHY WATSON BURR SURGERY CTR
INC                                                                               5202 FARAON                                                                SAINT JOSEPH    MO        64506
MURPHY WINDELL H A                                                                Address Redacted
MURRAY MURRAY & GROVES ODS                                                        107 DOCTORS DR                                                             BRIDGEPORT      WV        26330-1720

MURRAY OCULAR ONCOLOGY & RETINA                  MURRAY TIMOTHY GARRETT 6705 RED ROAD                                   SUITE 412                            MIAMI           FL        33143

MURTHY RAGHU CHANDRASEKHARK M                    RETINA EYE SPECIALISTS           1936 HUNTINGTON DR                    SUITE A                              SOUTH PASADENA CA         91030
MURZAN INC                                                                        2909 LANGFORD ROAD                    STE 1-700                            NORCROSS       GA         30071
MUSE JAMES A                                                                      Address Redacted
MVP SYSTEMS SOFTWARE INC                                                          29 MILL STREET                                                             UNIONVILLE      CT        06085
MWI                                              ATTN ACCOUNTS PAYABLE            PO BOX 247                                                                 THOROFARE       NJ        08086
MWI Animal Health                                Attn Kaylynn Daggett             3041 W Pasadena Dr.                                                        Boise           ID        83705
MWI VETERINARY SUPPLY                                                             PO BOX 5717                                                                BOISE           ID        83705
MY BINDING.COM                                                                    5500 NE MOORE CT                                                           HILLSBORO       OR        97124
MY OPTIX FAMILY EYE CARE                                                          5700 VOGEL RD                                                              EVANSVILLE      IN        47715-2429
MYERS JOSEPH OD                                  MYERS EYE CLINIC                 Address Redacted
MYERS JOSEPH OD                                                                   Address Redacted
Mylan                                                                             KILROE EAST                           INVERIN                              COUNTY GALWAY                          IRELAND
Mylan Inc.                                                                        KILROE EAST                           INVERIN                              COUNTY GALWAY                          IRELAND
Mylan Pharmaceuticals Inc.                       Attn Bary Sphar                  781 Chestnut Ridge Road                                                    Morgantown      WV        26505
                                                 Attn J. Lindsay- Green, Mylan
Mylan Pharmaceuticals Inc.                       Legal Dept                       781 Chestnut Ridge Road                                                    Morgantown      WV        26505
Mylan Pharmaceuticals Inc.                       Attn Robert Tighe                1000 Mylan Boulevard                                                       Canonsburg      PA        15317
Mylan Pharmaceuticals Inc.                       Attn S. Wayne Talton             781 Chestnut Ridge Road                                                    Morgantown      WV        26505
                                                 Attn S. Wayne Talton, Head of
Mylan Pharmaceuticals Inc.                       Global Regulatory Affairs        1000 Mylan Boulevard                                                       Canonsburg      PA        15317
Mylan Pharmaceuticals Inc. (formerly             Attn Joseph J. Sobeck, Head of
Genpharm ULC)                                    Regulatory Affairs               1000 Mylan Boulevard                                                       Canonsburg      PA        15317



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                              Page 190 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      274274
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3776


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                    CreditorNoticeName                     Address1                             Address2     Address3          City     State       Zip          Country
Mylan Pharmaceuticals Inc. (formerly       Attn S. Wayne Talton, Head of
GenPharm ULC)                              Global Regulatory Affairs       1000 Mylan Boulevard                                                      Canonsburg      PA      15317
Mylan Pharmaceuticals Inc. (successor in
interest to Genpharm ULC)                  Attn Robert Tighe               781 Chestnut Ridge Road                                                   Morgantown      WV      26505
Mylan Pharmaceuticals Inc.,                                                KILROE EAST                           INVERIN                             COUNTY GALWAY                        IRELAND
Mylan Pharmaceuticals Pvt Ltd.                                             KILROE EAST                           INVERIN                             COUNTY GALWAY                        IRELAND
Mylan Pharmaceuticals, Inc.                Attn Robert Tighe               781 Chestnut Ridge Road                                                   Morgantown      WV      26505
Mylan Pharmaceuticals, Inc.                Head of RA, North America       1000 Mylan Boulevard                                                      Canonsburg      PA      15317
                                           S. Wayne Talton, Head of
Mylan Pharmaceuticals, Inc.                Global Regulatory Affairs       1000 Mylan Boulevard                                                      Canonsburg      PA      15317
Mylan Pharmaceuticals, Inc.                                                1000 Mylan Boulevard                                                      Canonsburg      PA      15317
MYLAN SPECIALTY LP                                                         PO BOX 2648                                                               PORTLAND        OR      97208
MYLAN TEORANTA                             KILROE EAST                     INVERIN                                                                   COUNTY GALWAY                        Ireland
                                           Balwant Heer, Global Head,
Mylan, Inc.                                PSRM                            KILROE EAST                           INVERIN                             COUNTY GALWAY                        IRELAND

MYLAN, INC., MYLAN LABORATORIES, INC.,
AND MYLAN PHARMACEUTICALS, INC.            Pauline F. Hardin               JONES WALKER, LLP                     201 St. Charles Avenue              New Orleans     LA      70170-5100
Myles C Mourning                                                           Address Redacted
Myra Rebecca Smith                                                         Address Redacted
MYRNA ECCLES                                                               Address Redacted
N C BAPTIST HOSP PHAR                      MEDICAL CENTER BLVD.            NC BAPTIST HOSPITAL INC                                                   WINSTON SALEM   NC      27157
N Y EYE & EAR INFIRMARY                    OF MT SINAI                     310 E 14TH ST                         ATTN PHARMACY                       NEW YORK        NY      10003
N.C. DEPT OF AG AND CONSUMER
SERVICES                                                                   1001 MAIL SERVICE CENTER                                                  RALEIGH         NC      27699-1001
N.C. Mutual Wholesale Drug Co.             Attn Arlen Boyce                P.O. Box 411                                                              Durham          NC      27702-0411
Nabil Amarah                                                               Address Redacted
NACKE RANDALL MD                                                           Address Redacted
                                                                                                                                                     ROLLING
NACM CONNECT                                                               3005 TOLLVIEW RD                                                          MEADOWS         IL      60008
NACOGDOCHES MEDICAL CENTER                                                 PO BOX 631578                                                             NACOGDOCHES     TX      75963
NADLER DANIEL J MD                                                         Address Redacted
Nagarjuna Rao Mamidipalli                                                  Address Redacted
Nahdia Lache Thomas                                                        Address Redacted
NAIME EDDY Z OD                                                            Address Redacted
NAJAFI DAVID MD                                                            Address Redacted
Najeeb Nabil Eseed                                                         Address Redacted
Nakia Morning                                                              Address Redacted
Name Redacted                                                              Address Redacted
                                                                           TWO UNIVERSITY PLAZA SUITE
NAMIGEN                                                                    204                                                                       HACKENSACK      NJ      07601
                                           Attn Nathan Barishansky,
Namigen, LLC                               President/CEO                   2 University Plaza, Suite 204                                             Hackensack      NJ      07601
Namrata Rajesh Parikh                                                      Address Redacted
Nancy Ann Grocholski                                                       Address Redacted
NANCY BIER                                                                 Address Redacted
NANCY BURNHAM                                                              Address Redacted
Nancy C Phillips                                                           Address Redacted
Nancy Denham                                                               Address Redacted
Nancy Gunjan Bhagat                                                        Address Redacted
NANCY H COLES MD                                                           Address Redacted
NANCY PASTOOR                                                              Address Redacted
Nancy Rae Baker                                                            Address Redacted
Nancy Vivek Shah                                                           Address Redacted
NANDA MOHIT MD                                                             Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 191 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  275275
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3777


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



               CreditorName                  CreditorNoticeName               Address1                          Address2        Address3             City       State       Zip         Country
Nandarani Rodriguez                                                Address Redacted
Nanditha Tula                                                      Address Redacted
Nannette Maithe Valle Valle                                        Address Redacted
NAPA AUTO PARTS                                                    3110 N WOODFORD                                                             DECATUR         IL       62526
NAPERVILLE EYE ASSOCIATES                                          1855 BAY SCOTT CIRCLE                                                       NAPERVILLE      IL       60540

                                         DBA PHYSICIANS REGIONAL
NAPLES HMA, LLC.                         MEDICAL CENTER-P          6101 PINE RIDGE ROAD                                                        NAPLES          FL       34119
NAPOLI SHKOLNIK PLLC                                               400 BROADHOLLOW ROAD                                                        MELVILLE        NY       11747
                                                                   401 HACKENSACK AVE 9TH
NAPP TECHNOLOGIES LLC                    CONTINENTAL PLAZA         FLOOR                                                                       HACKENSACK      NJ       07601
Narcissus Swanks                                                   Address Redacted
NARDELLO & CO LLC                                                  565 FIFTH AVENUE                  SUITE 2200                                NEW YORK        NY       10017
Narender Sneha Vuligonda                                           Address Redacted
Narender Uppugalla                                                 Address Redacted
Naresh Rana                                                        Address Redacted
                                                                                                                                                                                   UNITED
Nasaleze International Limited                                     ROYAL TRUST HOUSE                                                           BRITISH ISLES            IMIIJD     KINGDOM
NASCO                                                              PO BOX 901                                                                  FORT ATKINSON   WI       53538-0901
NASDAQ CORPORATE SOLUTIONS LLC           LBX #11700                PO BOX 780700                                                               PHILADELPHIA    PA       19178-0700

NASDAQ STOCK MARKET LLC - LBX #20200                               PO BOX 780200                                                               PHILADELPHIA    PA       19178-0200
NASEH FARHAD MD                                                    Address Redacted
Nashanta S King                                                    Address Redacted

NASHUA EYE ASSOCIATES PA                 RIDDLE PATRICK JOSEPH MD 5 COLISEUM AVENUE                                                            NASHUA          NH       03063
NASHVILLE VISION ASSOCIATES PLC                                   4306 HARDING                       STE 202               FRANK H SCOTT MD    NASHVILLE       TN       37205
NASSAU TRANSPORTATION INC                                         PO BOX 7276                                                                  PRINCETON       NJ       08543-7276
Natacha Toby                                                      Address Redacted
NATALE BENJAMIN MD                                                Address Redacted
Natalie Kathryn Vakhovsky                                         Address Redacted
Natalie L Capasso                                                 Address Redacted
Natalie Rene Johnson                                              Address Redacted
Natalie Wicker                                                    Address Redacted
Natasha D Gower                                                   Address Redacted
Natco Pharma Limited                                              NATCO HOUSE - RD NO 2              BANJARA HILLS                             HYDERBAD        ZZ       500 033      INDIA
NATH LISA M MD                                                    Address Redacted
Nathan Brunner                                                    Address Redacted
Nathan Hill                                                       Address Redacted
Nathan Troy Cumme                                                 Address Redacted
NATIONAL AIR FILTER SERVICE CO.                                   74 SAND PARK ROAD                                                            CEDAR GROVE     NJ       07009
NATIONAL ASSOCIATION OF BOARDS OF
PHARM                                                              1600 FEEHANVILLE DR                                                         MOUNT PROSPECT IL        60056
NATIONAL ASSOCIATION OF CHAIN DRUG
STORE                                                              PO BOX 34814                                                                ALEXANDRIA      VA       22334-0814

NATIONAL CONSOLIDATION SERVICES LLC                                75 REMITTANCE DR DEPT 6984                                                  CHICAGO         IL       60675-6984
National Council for Prescription Drug
Programs, Inc.                                                     9240 E. RAINTREE DRIVE                                                      SCOTTSDALE      AZ       85260
NATIONAL DISTRIBUTION AND
CONTRACTING                                                        402 BNA DRIVE                     SUITE 500                                 NASHVILLE       TN       37217
NATIONAL DRUG SOURCE INC                                           7109 WEDDINGTON ROAD                                                        CONCORD         NC       28027
NATIONAL GRID                                                      40 Sylvan Road                                                              Waltham         MA       02451
NATIONAL INSTITUTE OF HEALTH                                       10 CENTER DR BLDG 10              RM 1C166 PHARMACY                         BETHESDA        MD       20892-0001
NATIONAL LEAK TEST CENTER                                          141 GOUNDRY ST                    BOX 1480                                  N TONAWANDA     NY       14120



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 192 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           276276
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3778


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



               CreditorName                        CreditorNoticeName                          Address1                          Address2                  Address3           City      State       Zip         Country
National Machine Tool Financial Corporation                                                                                                                            ELK GROVE
Advanced Telecommunications Inc.                                               80 N GORDON ST                                                                          VILLAGE         IL       60007
National Pharmaceutical Industries Co SAOG
(NPI)                                                                          PO BOX 300                                                                              SILVERDALE      PA       18962-0300
NATIONAL PLASTICS & SEALS INC                                                  1015 E STATE PARKWAY                                                                    SCHAUMBURG      IL       60173
NATIONAL PUBLICATIONS OPTICAL                                                  PO BOX 158                                                                              VERNDALE        MN       56481
NATIONAL RETINA INSTITUTE                                                      88 HARDEES DRIVE                       C/O SHELLEY RINE                                 MIFFLINBURG     PA       17844
NATIONAL TECHNICAL INFORMATION
SERVICE                                                                        5301 SHAWNEE RD                                                                         ALEXANDRIA      VA       22312
                                                                               UNIT 4 JAMAGE INDUSTRIAL
NATIONAL VETERINARY SERVICES LTD                                               ESTATE                                 TALKE PITS                      STOKE ON TRENT   STAFFORDSHIRE            ST7 1XW    United Kingdom
Nationsbank, N.A. (South)                                                      3350 Cumberland Circle, N.W.                                                            Atlanta         GA       30339
NATIONWIDE                                                                     FILE 50939                                                                              LOS ANGELES     CA       90074-0939
NATIONWIDE CHILDRENS HOSPITAL                                                  PO BOX 7200                                                                             COLUMBUS        OH       43205
NATIONWIDE MEDICAL/SURGICAL                                                    14141 COVELLO ST., UNIT 6C                                                              VAN NUYS        CA       91405

NATIONWIDE VISION CENTERS                                                      PO BOX 184                             ATTN ACCOUNTS PAYABLE                            GLENDORA        NJ       08029
NATURAL PANTRY                                                                 3680 BARROW STREET                                                                      ANCHORAGE       AK       99503

NAVAL MEDICAL CENTER SUPPLY OFFICER                                            54 LEWIS MINOR ST                      MATERIAL MGMT DEPT                               PORTSMOUTH      VA       23708
NAVC                                                                           5003 SW 41ST BLVD                      ATTN EXHIBITS                                    GAINESVILLE     FL       32608
Naveen Kumar Madamsetti                                                        Address Redacted
Naveen Kumar Rathi                                                             Address Redacted
Navex Global                                                                   PO BOX 60941                                                                            CHARLOTTE       NC       28260-0941
NAVEX GLOBAL INC                                                               PO BOX 60941                                                                            CHARLOTTE       NC       28260-0941
NAVIGANT CONSULTING INC                                                        4511 PAYSPHERE CIRCLE                                                                   CHICAGO         IL       60674
                                                                               c/o Managed Health Care
Navigator Group Purchasing, Inc.              Attn President                   Associates, Inc.                       25-A Vreeland Road, Suite 200                    Florham Park    NJ       07932
NBZ Pharma Limited                                                             R-905, TTC INDS. AREA                  MIDC VILLAGE RABALE                              MUMBAI          MH                    INDIA
                                              Attn Hal Harrison, Director of
NC Mutual                                     Purchasing                       816 Ellis Rd.                                                                           Durham          NC       27703
NC SOUTHEASTERN OPTOMETRY
DISTRICT                                      DR JENNY WARWICK                 3621 AMBER DRIVE                                                                        WILMINGTON      NC       28409
                                                                               SCHOOL OF VETERINARY                                            PHARMACY ROOM
NC State Veterinary Hospital                                                   MEDICINE                               1052 WILLIAM MOORE DRIVE 2424                    RALEIGH         NC       27607
NC SUBSTANCE ABUSE DRUG                       NC DEPT OF HEALTH &
REGULATORY                                    HUMAN SERVICES                   2001 MAIL SERVICE CENTER                                                                RALEIGH         NC       27699-2000
ND DEPT OF HUMAN SERVICES FINANCE
UNIT                                                                           600 E BOULEVARD AVE                                                                     BISMARCK        ND       58505-0261
NDA PARTNERS LLC                                                               40 COMMECE LANE SUITE D                                                                 ROCHELLE        VA       22738
                                              ATTN MEDICAID DRUG               301 CENTENNIAL MALL SOUTH
NE DHHS-MLTC                                  REBATE 7300 JCODE                5TH FLOOR                              PO BOX 95026                                     LINCOLN         NE       68509-5026
                                              ATTN MEDICAID DRUG               301 CENTENNIAL MALL SOUTH
NE DHHS-MLTC                                  REBATE MCO 7100                  5TH FLOOR                              PO BOX 95026                                     LINCOLN         NE       68509-5026
                                              ATTN MEDICAID DRUG               301 CENTENNIAL MALL SOUTH
NE DHHS-MLTC                                  REBATE MCO 7200                  5TH FLOOR                              PO BOX 95026                                     LINCOLN         NE       68509-5026
                                              ATTN MEDICAID DRUG               301 CENTENNIAL MALL SOUTH
NE DHHS-MLTC                                  REBATE MCO 7300                  5TH FLOOR                              PO BOX 95026                                     LINCOLN         NE       98509-5026
                                              ATTN MEDICAID DRUG               301 CENTENNIAL MALL SOUTH
NE DHHS-MLTC                                  REBATE7100 JCODE                 5TH FLOOR                              PO BOX 95026                                     LINCOLN         NE       68509-5026
                                              ATTN MEDICAID DRUG               HLTH & HSERVICE DEPT
NE MCO 7200 PHYSICIAN ADMINISTERED            REBATE                           FINANCE & SUPPORT                      PO BOX 95026                                     LINCOLN         NE       68509-5206
NEAL GERBER AND EISENBERG LLP                                                  28987 NETWORK PLACE                                                                     CHICAGO         IL       60673-1289
NEAT HEAT CLIMATE CONTROL LLC                                                  35 ALABAMA AVENUE                                                                       ISLAND PARK     NY       11558
Nebraska Board of Pharmacy                                                     301 Centennial Mall South                                                               Lincoln         NE       68509



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 193 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             277277
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3779


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



                CreditorName                          CreditorNoticeName                     Address1                           Address2        Address3             City    State       Zip          Country
Nebraska Dept of Revenue                          Nebraska State Office Bldg     301 Centennial Mall S                                                     Lincoln          NE       68508
NEBRASKA METHODIST HOSPITAL                                                      8511 W. DODGE ROAD                                                        OMAHA            NE       68114
Nebraska Secretary of State - Business
Services Division                                                                1445 K Street                       State Capitol Suite 1301              Lincoln          NE       68509
NED DREY                                                                         Address Redacted
Ned Lyle Penttinen                                                               Address Redacted
Neeta Dharmesh Kotadia                                                           Address Redacted
NEGREY JOHN MD                                                                   Address Redacted
NEGWER MATERIALS INC                                                             PO BOX 870947                                                             KANSAS CITY      MO       64187-0947
Neha Patel                                                                       Address Redacted
NEIGHBORHOOD VISION                               DR KENT KNEIP OD               1425 S HIGLEY RD STE 103                                                  GILBERT          AZ       85296
Neil A. Wesslund                                                                 Address Redacted
NEIL HATCH                                                                       Address Redacted
NEIL MQR CONSULTING LLC                                                          419 ARBOR CT                                                              LIBERTYVILLE     IL       60048
Neil Richard Hatch                                                               Address Redacted
NELDA STEPHENS                                                                   Address Redacted
Nellie V Ang                                                                     Address Redacted
Nelson Flores                                                                    Address Redacted
Nelson Laboratories Fairfield, Inc.                                              29471 NETWORK PLACE                                                       CHICAGO          IL       60673-1294
NELSON LABS FARIFIELD INC                                                        122 FAIRFIELD RD                                                          FAIRFEILD        NJ       07004-2405
NELSON MARK H                                                                    Address Redacted
NELSON NORMAN C JR                                                               Address Redacted
Nelson Parada                                                                    Address Redacted
NELSONS CATERING                                                                 3005 GREAT NORTHERN ROAD                                                  SPRINGFIELD      IL       62711
NEMOURS                                           ACCOUNTS PAYABLE               10140 CENTURION PKWY N                                                    JACKSONVILLE     FL       32256
NEMOURS FOUNDATION                                                               10140 CENTURION PKWY                                                      JACKSONVILLE     FL       32256
NENNER PAUL S                                                                    Address Redacted
NEOFUNDS BY NEOPOST                                                              PO BOX 6813                                                               CAROL STREAM     IL       60197-6813

Nephron SC, Inc., a subsidiary of Nephron, Inc.
d/b/aNephron Pharmaceuticals Corporation                                         4500 12th Street Extension                                                West Columbia    SC       29172
NEPONSET HEALTH CENTER                                                           398 NEPONSET AVE                                                          DORCHESTER       MA       02122-3134

                                                  Attn Accounting Deborah Chase,
Nerac Inc.                                        Client Service Manager           One Technology Drive                                                    Tolland          CT       06084
Nerac, Inc.                                       Attn Kevin Bouley, President     One Technology Drive                                                    Tolland          CT       06084
Nerac, Inc.                                                                        ONE TECHNOLOGY DRIVE                                                    TOLLAND          CT       06084-3900
NERY GONZALEZ                                                                      Address Redacted
NESCONSET EYE CARE                                CARYL CASTRO OD                  3000 MIDDLE COUNTRY RD            C/O COSTCO                            NESCONSET        NY       11767
                                                  Attn Director Reg. Affairs & DEA
Nesher Pharmaceuticals USA LLC                    Compliance                       13910 Saint Charles Rock Road                                           Bridgeton        MO       63044
                                                  Director, Reg Affairs and DEA
Nesher Pharmaceuticals, USA, LLC                  Compliance                       13910 Saint Charles Rock Road                                           Bridgeton        MO       63044
Nesko Electric Company                                                             3111 S 26TH AVE                                                         BROADVIEW        IL       60155
NESPER JAMES A                                                                     Address Redacted
                                                  MOUNT SINAI SCHOOL OF
NESTLER, ERIC                                     MEDICINE                         Address Redacted
NETCHEM INC                                                                        35 ROY BLVD                                                             BRANTFORD        ON       N3R 7K1      Canada
                                                  Director/ Directeur Mr. D.J. de
Netherlands Patent Office                         Groot                            P.O. Box 10366                                                          Den Haag         HJ       2501         Netherlands
Netzsch Premier Technologies                                                       125 PICKERING WAY                                                       EXTON            PA       19341
Netzsch Premier Technologies LLC                                                   125 PICKERING WAY                                                       EXTON            PA       19341
NEUBERGER BERMAN INVESTMENT AD
NEUTEC GROUP INC.                                                                1 LENOX AVE                                                               FARMINGDALE      NY       11735
NEVADA HOSPITAL CORPORATION                                                      800 SOUTH ASH STREET                ATTN PHARMACY                         NEVADA           MO       64772



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                            Page 194 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   278278
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3780


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



            CreditorName                     CreditorNoticeName                Address1                           Address2           Address3         City      State       Zip      Country
NEVADA RETINA ASSOCIATES                                            610 SIERRA ROSE                                                             RENO           NV       89511
NEVADA RETINA CENTER                     LEE KWANG JOO              6980 SMOKE RANCH RD               SUITE 110                                 LAS VEGAS      NV       89128
NEVYAS HERBERT MD                                                   Address Redacted
                                                                    SCHOOL OF VETERINARY
New Bolton Center                                                   MEDICINE                          3451 WALNUT ST RM 440                     PHILADELPHIA   PA       19104
NEW CHEMIC (U.S.) INC.                                              50 CHESTNUT RIDGE ROAD                                                      MONTVALE       NJ       07645
NEW ENGLAND BAPTIST HOSPITAL                                        125 PARKER HILL AVE                                                         BOSTON         MA       02120-3215
NEW ENGLAND EYE CENTER                                              1371 BEACON ST                    STE 100 - FIRST FLOOR                     BROOKLINE      MA       02446
NEW ENGLAND EYE CENTER                                              20 COMMERCIAL RD                                                            LEOMINSTER     MA       01453
NEW ENGLAND EYE CENTER                                              725 CONCORD AVENUE                SUITE #2200                               CAMBRIDGE      MA       02138
NEW ENGLAND EYE CENTER                                              959 CONCORD ST. SUITE 302                                                   FRAMINGHAM     MA       01701
NEW ENGLAND EYE CENTER AT ST
ELIZABETHS                                                          11 NEVINS ST                      STE 205                                   BRIGHTON       MA       02135
                                                                                                                                ATTN REBECCA
NEW ENGLAND EYE CENTERS                                             1 WASHINGTON ST                   STE 212                   TOOTLE          WELLESLEY      MA       02481
                                                                                                                                                SOUTH
NEW ENGLAND EYE SURGERY CENTER                                      696 MAIN ST                                                                 WEYMOUTH       MA       02190-1842
NEW ENGLAND RETINA                                                  2200 WHITNEY AVE STE 300                                                    HAMDEN         CT       06518
NEW ENGLAND RETINA COSULTANTS            AGAHIGIAN DAVID D M        3640 MAIN ST                      SUITE 201                                 SPRINGFIELD    MA       01107
New Hampshire Dept of State                                         107 North Main Street             Room 204                                  Concord        NH       03301-4989
NEW HANOVER REGIONAL MED CTR             ATTN ACCOUNTS PAYABLE      PO BOX 1649                                                                 WILMINGTON     NC       28402
NEW HANOVER REGIONAL MED CTR                                        2131 SOUTH 17TH STREET            P.O. BOX 9000                             WILMINGTON     NC       28401
New Jersey Department of Environmental
Protection                                                          401 E State St                    P.O. Box 420                              Trenton        NJ       08608
New Jersey Department of State                                      PO Box 628                                                                  Trenton        NJ       08625-0628
NEW JERSEY DEPT OF ENVIRONMENTAL         TREASURER STATE OF NEW
PROTECT                                  JERSEY                  DIVSION OF REVENUE                   PO BOX 417                                TRENTON        NJ       08646-0417
New Jersey Division of Taxation                                  50 Barrack Street                                                              Trenton        NJ       08695
NEW JERSEY EYE CENTER                                            1 N WASHINGTON AVE                   DELLORUSSO JOSEPH MD                      BERGENFIELD    NJ       07621
                                                                 1020 E EL CAMPO GRANDE
NEW LEAF COMMUNICATIONS GROUP INC                                AVENUE                                                                         NORTH LAS VEGAS NV      89081
                                                                 5500 SAN ANTONIO DRIVE NE
NEW MEXICO BOARD OF PHARMACY                                     STE C                                                                          ALBUQUERQUE    NM       87109
NEW MEXICO HUMAN SERVICES                ASD REVENUE & REPORTING
DEPARTMENT                               BUREAU                  PO BOX 2348                                                                    SANTA FE       NM       87504-2348
New Mexico Secretary of State                                    325 Don Gaspar                       Suite 300                                 Santa Fe       NM       87501

                                                                                                      ATTN NEW MEXICO
NEW MEXICO TAXATION & REVENUE DEPT                                  PO BOX 25127                      TAXATION & REVENUE DEPT                   SANTA FE       NM       87504-5127
New Mexico Taxation and Revenue Dept                                1100 S St Francis Drive                                                     Santa Fe       NM       87504
NEW PENN MOTOR EXPRESS LLC                                          24801 NETWORK PLACE                                                         CHICAGO        IL       60673-1248
NEW PIG CORP                                                        ONE PORK AVE                                                                TIPTON         PA       16684
NEW SOURCE AMBULATORY LLC                                           5605 GLENRIDGE DR STE 870         ATTN KATHY DENNY                          ATLANTA        GA       30342
NEW VISION SURGICAL CENTER            MINOTTY PAUL V                NEW VISION EYE CENTER, LLC        1055 37TH PL                              VERO BEACH     FL       32960
NEW YORK DEPT OF HEALTH               RIVERVIEW CENTER              150 BROADWAY STE 355                                                        ALBANY         NY       12204-2719
New York Dept of Taxation and Finance                               Building 9                        W A Harriman Campus                       Albany         NY       12227
NEW YORK EYE SURG CENTER                                            1101 PELHAM PKY N                 LEVY JEROME H MD                          BRONX          NY       10469
NEW YORK EYE SURGICAL CENTER                                        135 NORTH RD BLDG 2                                                         WILTON         NY       12831
NEW YORK LIFE INV MGMT(AS AGT)
                                                                                                                                C/O PHARMACY
NEW   YORK METHODIST HOSPITAL                                       506 6TH STREET                    2ND FLOOR SERVICE BLDG    DEPARTMENT      BROOKLYN       NY       11215
NEW   YORK OPHTHALMOLOGY, P.C.                                      360 S OYSTER BAY RD                                                         HICKSVILLE     NY       11801-3508
NEW   YORK POWER AUTHORITY               Corporate Communications   123 Main Street                   Mail Stop 10 B                            White Plains   NY       10601-3170
NEW   YORK POWER AUTHORITY                                          DEPT 116048                       PO BOX 5211                               BINGHAMTON     NY       13902-5211
NEW   YORK PRESBYTERIAN HOSPITAL                                    525 E 68 ST                       ACCOUNTS PAYABLE                          NEW YORK       NY       10065



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 195 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       279279
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3781


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



           CreditorName                          CreditorNoticeName                Address1                         Address2             Address3           City        State       Zip         Country
NEW YORK RETINA CONSULTANTS PLLC                                        310 EAST 14TH STREET               SUITE 419               ALAN R DAYAN       NEW YORK         NY       10003
                                            NYS ESTIMATED
NEW YORK STATE CORPORATION TAX              COPORATION TAX              PO BOX 4136                                                                   ALBANY           NY       13902-4136
NEW YORK STATE EDUCATION
DEPARTMENT                                                              89 WASHINGTON AVE                                                             ALBANY           NY       12234
                                                                                                           CENTER FOR NEURAL
NEW YORK UNIVERSITY                                                     4 WASHINGTON PLACE                 SCIENCE                 ROOM 809           NEW YORK         NY       10003
NEWAGE INDUSTRIES INC                                                   145 JAMES WAY                                                                 SOUTHHAMPTON     PA       18966
                                                                                                                                   NEWARK BETH ISRAEL
                                                                        201 LYONS AVE AT OSBORNE                                   MEDICAL CENTER -
NEWARK BETH ISRAEL MEDICAL CT                                           TERRACE                            201 LYONS AVENUE        NEWA               NEWARK           NJ       07112
                                                                        33190 COLLECTION CENTER
NEWARK ELEMENT 14                                                       DRIVE                                                                         CHICAGO          IL       60693-0331
NEWMAN FREDERIC ROBERT                                                  654 LAFAYETTE AVE                                                             HAWTHORNE        NJ       07506
Newmark & Company real Estate, Inc. d/b/a
Newmark Grubb Knight Frank                                              8750 WEST BRYN MAWR                SUITE 700                                  CHICAGO          IL       60631
Newmark Knight Frank                                                    201 ROUTE 17 NORTH                 10TH FLOOR                                 RUTHERFORD       NJ       07070
Newmark Real Estate of New Jersey, LLC, DBA Attn David Simson, Vice
Newmark Knight Frank                        Chairman, COO               201 Route 17 North                                                            Rutherford       NJ       07070
NEWPORT CENTER PHARMACY                                                 1401 AVOCADO #104                                                             NEWPORT BEACH    CA       92660
NEWSOM EYE AND SURGERY CENTER                                           3115 W SWANN AVE                                                              TAMPA            FL       33609
NEWTON EYE CLINIC                                                       PO BOX 516                                                                    NEWTON           MS       39345
NEWTON PROFESSIONAL PURCHASING
INC                                                                     623N 19TH AVE E                    PO BOX 900                                 NEWTON           IA       50208

NEXCOM EAST COAST BUYING OFFICE                                         530 INDEPENDENCE PARKWAY           SUITE 500                                  CHESAPEAKE       VA       23320
NEXCOM WEST COAST BUYING OFFICE                                         995 NEXCOM WEST COAST              PO BOX 368150                              SAN DIEGO        CA       92136-8150
NEXGEN PHARMA                                ATTN ORDER ENTRY DEPT      17802 GILLETTE AVE                                                            IRVINE           CA       92614
Nexgen Pharma, Inc                           ATTN ORDER ENTRY DEPT      17802 GILLETTE AVE                                                            IRVINE           CA       92614
Nexgen Pharma, Inc. Blaine Company, Inc. dba
Blaine Pharmaceuticals i                     ATTN ORDER ENTRY DEPT      17802 GILLETTE AVE                                                            IRVINE           CA       92614
                                             ALLPHAMED PHARBIL
NEXTPHARMA                                   ARZNEIMITTEL GMBH          HILDEBRANDSTRABE 12                D-37081 GOTTINGEN                          NIEDERSACHSEN             37081        Germany
Nexus Direct, Inc.                                                      101 West Main Street, Suite 400                                               Norfolk          VA       23510
NEYSA SCALA                                                             Address Redacted
Ngerimo Mieze                                                           Address Redacted
Ngoc Thi Nhu Pham                                                       Address Redacted
NGUYEN LAN TUYET                                                        Address Redacted
NGUYEN MY                                                               Address Redacted
NGUYEN NGOC T                                                           Address Redacted
                                                                                                           ST CATHARINES GENERAL   IN-PATIENT HOSPITAL
NIAGARA HEALTH SYSTEM                                                   1200 FOURTH AVENUE                 SITE                    PHARMACY            ST CATHARINES   ON       L2S 0A9      Canada
NIAGARA PHARMACEUTICALS INC                                             60 INNOVATION DRIVE                                                            FLAMBOROUGH     ON       L9H 7P3      Canada
NIBLE ROBERT T                                                          Address Redacted
Nichola Kalaw Hortelano                                                 Address Redacted
Nicholas Pologruto                                                      Address Redacted
Nicholas W Vaughn                                                       Address Redacted
Nick Agngarayngay Dunlap                                                Address Redacted
NICK ALVARADO                                                           Address Redacted
Nick Solis                                                              Address Redacted
NICOLA PAULA C                                                          Address Redacted
Nicola Realmuto                                                         Address Redacted
NICOLAU JOHN MD                                                         Address Redacted
Nicole Dennison                                                         Address Redacted
Nicole J Jones                                                          Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 196 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    280280
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3782


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                 CreditorName                CreditorNoticeName                   Address1                              Address2     Address3            City     State       Zip      Country
Nicole M Willette                                                      Address Redacted
Nicole Marie Alvarez-Rosas                                             Address Redacted
NICOLE WILLETTE                                                        Address Redacted
NIELSEN, KRISTINA J (PHD)                                              Address Redacted
NIERMAN VISION CENTER                                                  243 W NORTH AVE                                                           CHICAGO         IL       60610
Nieves Castro                                                          Address Redacted
NIGHTINGALE JEFFREY MD                                                 Address Redacted
NIKI GOSHINEY                                                          Address Redacted
NIKI WU                                                                Address Redacted
Nikita Parmar                                                          Address Redacted
NIKKI PETERS                                                           Address Redacted
                                                                       700 CORPORATE CIRCLE SUITE
Nikkia Densok USA, Inc                                                 H                                                                         GOLDEN          CO       80401-5636
Nikos Ellis Cummings                                                   Address Redacted
Nila Manesh Shah                                                       Address Redacted
Nilay Pradeep Patel                                                    Address Redacted
Nimota Alapa                                                           Address Redacted
NINA MORGAN                                                            Address Redacted
Ning Zhong                                                             Address Redacted
NISBET R MICHAEL                                                       Address Redacted
NIST                                                                   PO BOX 6200-12                                                            PORTLAND        OR       97228-6200
NIST-NATL INST OF STDS & TECHN                                         PO BOX 6200                                                               PORTLAND        OR       97228-6200
NISWANDER PHILIP R                                                     Address Redacted
NITHIN KANTHARAJ                                                       Address Redacted
NITTANY EYE ASSOCIATES                                                 428 WINDMERE DR STE 100               NITTANY EYE INSTITUTE               STATE COLLEGE   PA       16801-7668
NIXON PEABODY LLP                                                      1300 CLINTON SQUARE                                                       ROCHESTER       NY       14604
NIXON TIM OD                                                           Address Redacted
Niyati Harshal Patel                                                   Address Redacted
                                        ATTN DIVISION OF
NJ DEPT OF LABOR & WORKFORCE DEV        EMPLOYER ACCOUNTS              PO BOX 059                                                                TRENTON         NJ       08646-0929
NJ MOTOR VEHICLE COMMISSION                                            PO BOX 160                                                                TRENTON         NJ       08666
NJM PACKAGING LLC                                                      77 BANK STREET                                                            LEBANON         NJ       03766
NNE AG                                                                 ALTKIRCHERSTRASSE 8                                                       BASEL                    4054       SWITZERLAND
NNE Pharmaplan                                                         ALTKIRCHERSTRASSE 8                                                       BASEL                    4054       SWITZERLAND
NNE Pharmaplan AG                                                      ALTKIRCHERSTRASSE 8                                                       BASEL                    4054       SWITZERLAND
NOBLE HOSPITAL INC                                                     115 WEST SILVER ST                    P O BOX 1634                        WESTFIELD       MA       01086
NOBLE LARRY EARL                                                       Address Redacted
NOCHOMSON ASHLEY OD                                                    Address Redacted
Noel Ellis                                                             Address Redacted
NOLAN GERARD M                                                         Address Redacted
                                                                       9735 GREEN PARK INDUSTRIAL
Nomax Inc.                                                             DRIVE                                                                     ST. LOUIS       MO       63123
                                        Attn Charles L. Voellinger,
Nomax, Inc                              President                      40 N. Rock Hill Rd.                                                       St. Louis       MO       63119
                                        Attn Mr. Charles Voellinger,
Nomax, Inc.                             President                      40 North Rock Hill Road                                                   St. Louis       MO       63119
Nomura Securities International, Inc.                                  Worldwide Plaza                       309 West 49th Street                New York        NY       10019
Nootan Vinod Shah                                                      Address Redacted
NORA MATTHEWS                                                          Address Redacted
Nora Torres-Fuentes                                                    Address Redacted
NORABELL MARS                                                          Address Redacted
Noramco Inc.                                                           PO BOX 772826                                                             CHICAGO         IL       60677-2826
NORMA KIDD                                                             Address Redacted
Norma Romero                                                           Address Redacted
NORMA SCHMIDT                                                          Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 197 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  281281
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3783


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



                CreditorName                CreditorNoticeName                  Address1                              Address2     Address3              City   State       Zip      Country
NORMA WILKERSON                                                      Address Redacted
NORMAN BRENT C                                                       Address Redacted
Norman Labonimigha Halliday                                          Address Redacted
NORMAN REGIONAL HOSPITAL                                             901 NORTH PORTER                      P O BOX 1308                        NORMAN           OK      73070
NORMED                                                               PO BOX 3644                                                               SEATTLE          WA      98124-3644
NORTH AMERICAN CORPORATION OF IL                                     2101 CLAIRE CT                                                            GLENVIEW         IL      60025
NORTH ARKANSAS REGIONAL                                              620 NORTH MAIN ST                     PHARMACY DEPT                       HARRISON         AR      72601
NORTH BAY EYE ASSOCIATED                                             104 LYNCH CREEK WAY                   STE 15                              PETALUMA         CA      94954
NORTH BAY SURGERY CENTER                                             1006 NUT TREE RD                                                          VACAVILLE        CA      95687
NORTH CAROLINA DEPT OF HEALTH          NC DHHS DRUG REBATE
&HUMAN SRV                             CMS                           PO BOX 602872                                                             CHARLOTTE        NC      28260-2872
North Carolina Dept of Revenue                                       501 North Wilmington Street                                               Raleigh          NC      27604
NORTH CAROLINA DEPT. OF REVENUE                                      PO BOX 25000                                                              RALEIGH          NC      27640
NORTH CAROLINA EYE, EAR, NOSE, &
THROAT                                 SAPPENFIELD DAVID L            4102 N. ROXBORO ST.                                                      DURHAM           NC      27704
North Carolina Mutual Corporation      Attn Director of Purchasing    411 W. Chapel Hill St.                                                   Durham           NC      27701
                                       Attn James Kellerman, Director
North Carolina Mutual Wholesale        of Purchasing                  816 Ellis Rd.                                                            Durham           NC      27703
NORTH CAROLINA MUTUAL WHOLESALE                                       PO BOX 411                                                               DURHAM           NC      27702-0411
North Carolina Mutual Wholesale Drug   Attn David Moody Jr., RPh,
Company                                Chief Executive Officer        816 Ellis Road                       P.O. Box 411                        Durham           NC      27702-0411
North Carolina Mutual Wholesale Drug
Company                                                              816 Ellis Rd.               P.O. Box 411                                  Durham           NC      27702-0411
North Carolina Secretary of State      Corporations Division         PO Box 29525                                                              Raleigh          NC      27626-0525
                                                                     2721 SULLIVAN DR CAMPUS BOX
NORTH CAROLINA STATE UNIVERSITY                                      7212                                                                      RALEIGH          NC      27607
NORTH COAST OPTICAL                                                  6380 N RIDGE RD             C/O MARK BASHORE OD                           MADISON          OH      44057-2548
                                                                                                 DBA-NORTH COLLIER
NORTH COLLIER HOSPITAL                 PHARMACY                      11190 HEALTH PARK BLVD.     HOSPITAL                                      NAPLES           FL      34110
NORTH COUNTY EYE CENTER                                              225 EAST SECOND AVENUE      SUITE 310                                     ESCONDIDO        CA      92025
North Dakota Secretary of State                                      600 E Boulevard Avenue      Dept 108                                      Bismarck         ND      58505-0500
NORTH DALLAS RETINA                    JOST BRADLEY F                10740 NORTH CENTRAL EXPWY SUITE 100                                       DALLAS           TX      75231
                                                                                                 ATTN PHOTOGRAPHY
NORTH EASTERN EYE INSTITUTE                                          200 MIFFLIN AVE             DEPARTMENT                                    SCRANTON         PA      18503
                                                                     1485 JESSE JEWELL PKWY STE
NORTH GEORGIA EYE CLINIC                                             100                         PAYNE JEFFERY                                 GAINESVILLE      GA      30501
NORTH IDAHO EYE INSTITUTE              STORMOGIPSON D JUSTIN         1814 LINCOLN WAY                                                          COEUR DALENE     ID      83814
NORTH IOWA EYE CLINIC, PC              MEYER MARK DONALD             3121 4TH ST SW HWY 122 W    PO BOX 1877                                   MASON CITY       IA      50402
NORTH IOWA MERCY HEALTH CTR                                          PO BOX 5011                                                               TROY             MI      48007
NORTH JERSEY EYE CARE CENTER                                         350 PARK AVE                LEVINSON PAUL OD                              SCOTCH PLAINS    NJ      07076
NORTH JERSEY EYE CARE CENTER                                         350 PARK AVE                LEVINSON MARC OD                              SCOTCH PLAINS    NJ      07076-1121
                                                                                                                                               NORTH KANSAS
NORTH KANSAS CITY HOSPITAL                                           2800 CLAY EDWARDS DRIVE                                                   CITY             MO      64116
NORTH METRO SURGERY CENTER                                           11855 ULYSSES ST NE STE 270           DR DAVID V FOLDEN                   BLAINE           MN      55434
NORTH MISS MEDICAL CENTER                                            830 S GLOSTER STREET                  ATTN PHARMACY                       TUPELO           MS      38801
NORTH OAK MEDICAL CENTER                                             PO BOX 2668                                                               HAMMOND          LA      70404-2668
NORTH SHORE EYE CARE                   ZWEIBEL LAWRENCE              260 MIDDLE COUNTRY ROAD               SUITE 201                           SMITHTOWN        NY      11787
NORTH SHORE FIRE EQUIPMENT                                           12 BAY AVENUE                                                             OYSTER BAY       NY      11771-1507
NORTH SHORE GAS                        Attn Customer Service         200 E. Randolph St.                                                       Chicago          IL      60601-6302
NORTH SHORE LONG ISLAND JEWISH
HLTH SYS                                                             PO BOX 3856                           ATTN ACCOUNTS PAYABLE               NEW HYDE PARK    NY      11040-0802
NORTH SUBURBAN EYE                                                   669 MAIN STREET                       STE # 1                             WAKEFIELD        MA      01880-5200
NORTH SUBURBAN EYE SPECIALISTS         CAMERON JAMES A               3777 COON RAPIDS BLVD                 SUITE 100                           COON RAPIDS      MN      55433
NORTH TEXAS SUPPLY CHAIN                                             1151 ENTERPRISE DR STE 100                                                COPPELL          TX      75019
NORTH WEST MEDICAL CENTER              PO BOX 2045                   609 MAPLE STREET                                                          SPRINGDALE       AR      72765



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 198 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              282282
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3784


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



            CreditorName                  CreditorNoticeName              Address1                       Address2            Address3            City       State      Zip          Country
NORTH YORK GENERAL HOSPITAL                                    4001 LESLIE ST                    PHARMACY                                  WILLOWDALE      ON       M2K1E1       Canada
NORTHEAST GEORGIA MEDICAL CENTER,                                                                ATTENTION PHARMACY
INC                                                            743 SPRING STREET, NE             DEPT                                      GAINESVILLE     GA       30501
NORTHEAST OHIO EYE SURG                                        2013 STATE ROUTE 59               ESPARAZ ELIZABETH MD                      KENT            OH       44240-4113
NORTHEAST REGIONAL MEDICAL CENTER
INC.                                                           PO BOX C8502                                                                KIRKSVILLE      MO       63501-8599
NORTHEAST VETERINARY SUPPLY CO        GEORGE RASI              6951 L ALLENTOWN BLVD                                                       HARRISBURG      PA       17112
NORTHEAST VISION CENTER               DR MARIKA PARENTEAU      5452 US ROUTE 5 - STE H                                                     NEWPORT         VT       05855
NORTHEASTERN PA OPTOMETRIC
SOCIETY                                                        301 WEST GROVE ST                                                           CLARKS SUMMIT   PA       18411
NORTHERN BIOMEDICAL RESEARCH INC      ROBERT B BOYD DVM        1210 PONTALUNA RD                                                           SPRING LAKE     MI       49456
NORTHERN CA RETINA VITREOUS ASS
MED GRP                                                        2512 SAMARITAN CT STE A           RAHUL KHURANA MD                          SAN JOSE        CA       95124
NORTHERN CALIFORNIA RETINA VITREOUS
INC                                                            2485 HOSPITAL DR                  SUITE 200                                 MOUNTAIN VIEW   CA       94040-4123
NORTHERN CONNECTICUT EYE              EPSTEIN ANDREW J         146 HAZARD AVENUE                 SUITE 106                                 ENFIELD         CT       06082
NORTHERN EYE CENTER                   DAVID SABIR MD           2020 S 6TH ST                                                               BRAINERD        MN       56401-4529
NORTHERN EYE CENTER                                            2020 S 6TH ST                     DAVID SABIR MD                            BRAINERD        MN       56401-4529
                                                                                                                        PHARMACY
NORTHERN HOSPITAL OF SURRY CO                                  830 ROCKFORD STREET               P O BOX 1101           DEPARTMENT         MOUNT AIRY      NC       27030
                                                               1235 NORTH MULFORD RD STE         SUSAN M FOWELL MD NO
NORTHERN ILLINOIS RETINA LTD                                   100                               GENERIC                                   ROCKFORD        IL       61107
NORTHERN LIGHTS HEALTH CENTRE                                  7 HOSPITAL STREET                                                           FORT MCMURRAY   AB       T9H 1P2      CANADA
NORTHERN SAFETY & INDUSTRIAL                                   PO BOX 4250                                                                 UTICA           NY       13504
NORTHERN VALLEY EYE CARE                                       128 FISHER POND ROAD              ST.MARIE STEVEN OD                        SAINT ALBANS    VT       05478
NORTHFIELD EYE PHYSICIANS &
SURGEONS                              MUENCH MICHELLE J          2019 JEFFERSON RD                                                         NORTHFIELD      MN       55057
NORTHFIELD HOSPITAL & CLINICS                                    2000 NORTH AVENUE                                                         NORTHFIELD      MN       55057
NORTHLAND EYE SURGERY CENTER                                     1200 LANDMARK AVE                                                         LIBERTY         MO       64068
NORTHPARK MEDICAL & SURGICAL          TAYLOR SHARON L            5900 CORPORATE DRIVE            SUITE 150,                                PITTSBURGH      PA       15237
NORTHRIDGE HOSPITAL MED. CENTER                                  18300 ROSCOE BLVD                                                         NORTHRIDGE      CA       91325-4105
NORTHRUP GRUMMAN INTERNATIONAL        JPM 4 METRO TECH CTR 7TH LOCKBOX PROCESSING BOX
TRADING                               EAST                       27381                                                                     BROOKLYN        NY       11245
                                      Attn Frank G. Bauer, AVP
NorthShore University HealthSystem    Purchasing                 1301 Central Street                                                       Evanston        IL       60201
NorthShore University HealthSystem    Attn Michael Uribe, C.P.M. 1301 Central Street                                                       Evanston        IL       60201
NORTHSHORE UNIVERSITY
HEALTHSYSTEM                                                   1301 CENTRAL ST                                                             EVANSTON        IL       60201-1613

NorthShore University HealthSystem                             MIKE MCEVOY PHARMACY DEPT         1301 CENTRAL STREET                       EVANSTON        IL       60201
NORTHSIDE EYE CARE                    PIERCE ROBERT H          116 KILLGORE ROAD                 SUITE 1                                   RUSTON          LA       71270
NORTHSIDE HOSPITAL - ALPHARETTA                                3400-A OLD MILTON PKWY            SUITE 140              ATTN PHARMACY      ALPHARETTA      GA       30005
NORTHSIDE HOSPITAL - ATLANTA                                   1000 JOHNSON FERRY RD NE          ATTN PHARMACY DEPT                        ATLANTA         GA       30342
                                                               1200 NORTHSIDE FORSYTH
NORTHSIDE HOSPITAL FORSYTH            ATTN PHARMACY            DRIVE                                                                       CUMMING         GA       30041
                                                               1200 NORTHSIDE FORSYTH
NORTHSIDE HOSPITAL FORSYTH                                     DRIVE                             ATTN PHARMACY                             CUMMING         GA       30041
NORTHSTAR PHARMACEUTICAL INC                                   157 COLONEL WAYLING BLVD                                                    SHARON          ON       L0G1V0       Canada
NORTHWEST EYE ASSOCIATES              BALENTINE JENNIFER       2222 NW LOVEJOY ST                SUITE 504A                                PORTLAND        OR       97210
NORTHWEST EYE CENTER PC               OROURKE MELINDA C        4855 WARD ROAD STE 500                                                      WHEAT RIDGE     CO       80033
                                                               8401 GOLDEN VALLEY ROAD
NORTHWEST EYE CLINIC                  WALKER STANLEY D         #330                                                                        GOLDEN VALLEY   MN       55427
                                      WOOD CHRISTOPHER         1588 N ARLINGTON HEIGHTS                                                    ARLINGTON
NORTHWEST EYE PHYSICIANS LTD          FENTON                   ROAD                                                                        HEIGHTS         IL       60004
NORTHWEST EYE PHYSICIANS PC           GEORGE TOBIAS V          22250 PROVIDENCE DR #304                                                    SOUTHFIELD      MI       48075



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                        Page 199 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         283283
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3785


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



           CreditorName                           CreditorNoticeName                   Address1                              Address2        Address3        City          State       Zip         Country
NORTHWEST EYE SURGEONS                        HOKI SUSAN L                   1412 SW 43RD ST SUITE 310                                                  RENTON            WA       98057
NORTHWEST EYE SURGEONS INC                                                   2250 NORTH BANK DRIVE                                                      COLUMBUS          OH       43220

NORTHWEST FLORIDA SURGERY CENTER                                             767 AIRPORT ROAD                                                           PANAMA CITY       FL       32405
NORTHWEST GENERICS LLC                                                       916 W EVERGREEN BLVD                                                       VANCOUVER         WA       98660
NORTHWEST KANSAS EYE CLINIC                                                  2503 CANTERBURY DR                                                         HAYS              KS       67601-2233
                                                                                                                                                        ARLINGTON
NORTHWEST OPHTHALMOLOGY                       WOLIN LAWRENCE D               1602 W CENTRAL ROAD                                                        HEIGHTS           IL       60005
                                                                                                                                                        HARWOOD
NORTHWEST OPTOMETRIC ASSOC LTD                RICE-KELLY DENICE A            4970 N. HARLEM AVE.                                                        HEIGHTS           IL       60706
NORTHWEST OPTOMETRY                                                          639 WEST NATIONAL RD                                                       ENGLEWOOD         OH       45322
NORTHWEST TEXAS HOSPITAL                      UHS OF AMARILLO                1501 COULTER ROAD                   PHARMACY SERVICES                      AMARILLO          TX       79106
Northwest Town Ref                                                           5420 Newport Dr Suite 55                                                   Rolling Meadows   IL       60008

NORTHWESTERN MEDICAL GROUP                                                   PO BOX 10614                ATTN ACCOUNTS PAYABLE                          CHICAGO           IL       60610
                                                                             2145 SHERIDAN ROAD A/B WING
NORTHWESTERN UNIVERSITY                       NUANCE CENTER                  A173                                                                       EVANSTON          IL       60208
NORTHWESTERN UNIVERSITY                                                      2020 RIDGE AVE 2ND FLOOR                                                   EVANSTON          IL       60208
                                                                                                                                        CENTER FOR
                                                                                                                                        COMPARATIVE
NORTHWESTERN UNIVERSITY                                                      750 N LAKE SHORE DRIVE              RUBLOFF BLDG 7TH FLOOR MEDICINE DEPT   CHICAGO           IL       60611
                                                                                                                 2145 SHERIDAN ROAD A/B
Northwestern University                                                      NUANCE CENTER                       WING A173                              EVANSTON          IL       60208
NORTON AGENCY                                                                549 WEST RANDOLPH                   SUITE 701                              CHICAGO           IL       60661
NORTON HEALTHCARE                             ACCOUNTS PAYABLE               P.O. BOX 35070                                                             LOUISVILLE        KY       40232-5070
                                              DBA NORTON CHILDRENS
NORTON HOSPITALS INC.                         HOSPITAL                       231 EAST CHESTNUT STREET                                                   LOUISVILLE        KY       40202
NORTON HOSPITALS, INC                         DBA NORTON HOSPITAL            200 E CHESTNUT STREET                                                      LOUISVILLE        KY       40202
                                              Director General Mr. Per A.
Norwegian Industrial Property Office (NIPO)   Foss                           P.O. Box 4863 Nydalen                                                      Oslo                       422        Norway
NORWICH OPHTHALMOLOGY GROUP PC                HERTZ JEFFREY A                79 WAWECUS ST.                                                             NORWICH           CT       06360
NORWOOD MARKING SYSTEMS                                                      75 REMITTANCE DRIVE                 SUITE 1234                             CHICAGO           IL       60675-1234
NOTARO RIETZ SARALYN                                                         Address Redacted
NOTRE DAME HOSPITAL                                                          1560 SHERBROOKE EAST                                                       MONTREAL          QC       H2L4M1       Canada
Novadaq Technologies, Inc.                                                   924 THE EAST MALL                   SUITE 100                              TORONTO           ON       M9B 6K1      CANADA
NovaDel Pharma Inc.                                                          2585 SKYMARK AVE                    SUITE 306                              MISSISSAUGA       ON       L4W 4L5      CANADA
Novalere FP, Inc.                                                            199 Wells Avenue, Suite 208                                                Newton            MA       02492
NOVALIS GEORGE MD                                                            Address Redacted
NOVAMED SURGERY CENTER                                                       10500 BARKLEY ST                    SUITE 100                              OVERLAND PARK     KS       66212-1811
NOVANT HEALTH CORP FINANCE                                                   PO BOX 25686                        ATTN A/P                               WINSTON-SALEM     NC       27114-5686

Novartis Pharma AG                                                           ZENTRALER FAKTURENEINGANG POSTFACH                                         BASEL                      CH 4002      SWITZERLAND
                                              Albin Karimattam, Head, US
Novartis Pharmaceuticals                      Safety Risk Management         1 Health Plaza East                                                        Hanover           NJ       07936
                                              Attn Albin Karimattam. Head,
Novartis Pharmaceuticals Corporation          U.S. Safety Risk Management    1 Health Plaza East                                                        Hanover           NJ       07936
NOVA-TECH INC                                                                4705 GOLD CORE ROAD                                                        GRAND ISLAND      NE       68801
Novation LLC                                  Attn General Counsel           125 East John Carpenter Freeway                                            Irving            TX       75062-2324
NOVATION LLC                                                                 75 REMITTANCE DRIVE                 SUITE 1420                             CHICAGO           IL       60675-1420
                                              Attn Chris McDown, Vice
Novation, LLC                                 President Custom Services      125 East John Carpenter Freeway                                            Irving            TX       75062
Novation, LLC                                 Attn Coni Rodgers              290 E. John Carpenter Freeway                                              Irving            TX       75062
Novation, LLC                                 Attn Heather M Paton           125 East John Carpenter Freeway                                            Irving            TX       75062-2324
                                              Attn Mark Laffoon, Senior
Novation, LLC                                 Director, Sourcing Operation   125 East John Carpenter Freeway                                            Irving            TX       75062-2324



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 200 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        284284
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3786


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                    CreditorNoticeName                       Address1                           Address2        Address3            City    State       Zip       Country
                                            Attn Mark Laffoon, Senior
Novation, LLC                               Director, Sourcing Operation       290 East John Carpenter Freeway                                          Irving          TX       75062
                                            Attn Mark Laffoon, Sr. Director,
Novation, LLC                               Pharmacy                           125 East John Carpenter Freeway                                          Irving          TX       75062-2324
                                            Attn Mark Lafoon Senior
Novation, LLC                               Director, Sourcing Director        125 East John Carpenter Freeway                                          Irving          TX       75062-2324

                                            Attn Mike Hunt, Vice President,
Novation, LLC                               Contract & Program Services        125 East John Carpenter Freeway                                          Irving          TX       75062-2324
                                            c/o Chris McDown, Vice
Novation, LLC                               President Custom Services          125 East John Carpenter Freeway                                          Irving          TX       75062-2324
Novation, LLC                                                                  PO Box 140909                                                            Irving          TX       75014-0909
Novel Laboratories, Inc.                    Attn Sean Moriarty, Secretary      400 Campus Dr                                                            Somerset        NJ       08873-1145
Novel LabOratories, Inc.                                                       400 Campus Dr                                                            Somerset        NJ       08873-1145
Novocol Pharmaceutical of Canada Inc.                                          25 Wolseley Ct.                                                          Cambridge       ON       N1R 6X3    Canada
NOVUM PHARMACEUTICAL RESEARCH               ACCOUNTS RECEIVABLE                225 W STATION SQ STE 200                                                 PITTSBURGH      PA       15219
Novum Pharmaceutical Research Services      ACCOUNTS RECEIVABLE                225 W STATION SQ STE 200                                                 PITTSBURGH      PA       15219
Novum Pharmaceutical Research Services
Company, LP                                 ACCOUNTS RECEIVABLE                225 W STATION SQ STE 200                                                 PITTSBURGH      PA       15219
Novum Pharmaceutical Research Services of
Delaware, Inc.                              ACCOUNTS RECEIVABLE                225 W STATION SQ STE 200                                                 PITTSBURGH      PA       15219
Novum Pharmaceuticals                       ACCOUNTS RECEIVABLE                225 W STATION SQ STE 200                                                 PITTSBURGH      PA       15219
NOWELL TODD D                                                                  Address Redacted
                                                                               2001 Pennsylvania Avenue NW,
NSF Health Sciences                         Attn Maxine K. Fritz               Suite 950                                                                Washington      DC       20006
                                                                               2001 PENNSYLVANIA AVENUE
NSF Health Sciences LLC                                                        STE 950                                                                  WASHINGTON      DC       20006
                                                                               2001 Pennsylvania Avenue NW,
NSF Health Sciences, LLC                    Attn Maxine K. Fritz               Suite 950                                                                Washington      DC       20006
                                                                                                                  2001 Pennsylvania Avenue
NSF Health Sciences, LLC                    Attn Maxine K. Fritz               c/o NSF International              NW, Suite 950                         Washington      DC       20006
                                            Attn Maxine K. Fritz, Executive    2001 Pennsylvania Avenue NW,
NSF Health Sciences, LLC                    Vice President                     Suite 950                                                                Washington      DC       20006
                                                                               2001 Pennsylvania Avenue NW,
NSF Health Sciences, LLC                                                       Suite 950                                                                Washington      DC       20006
                                                                               2001 PENNSYLVANIA AVENUE
NSF Health Services, LLC                                                       STE 950                                                                  WASHINGTON      DC       20006
                                                                               2001 Pennsylvania Avenue NW,
NSF International                           Attn Maxine K. Fritz               Suite 950                                                                Washington      DC       20006
NSF Internatonal                                                               789 N Dixboro Road                 PO Box 130140                         Ann Arbor       MI       48105
NSI NEAL SYSTEMS INC                                                           122 TERRY DRIVE                                                          NEWTOWN         PA       18940
NTT                                                                            1700 EAST GOLF ROAD                SUITE 1100                            SCHAUMBURG      IL       60173
NU CHEK PREP INC                            PO BOX 295                         109 W MAIN ST                                                            ELYSIAN         MN       56028

NUCLEAR MEDICINE PROFESSIONALS INC                                             4566 NW 5TH BLVD STE K                                                   GAINESVILLE     FL       32609
Nury Cruz                                                                      Address Redacted
NUZZO KENNETH F                                                                Address Redacted

NVISION EYE CENTERS                                                            75 ENTERPRISE SUITE 200            ATTN ACCOUNTS PAYABLE                 ALISA VIEJO     CA       92656
NWA RETINA ASSOC                                                               5501 WILLOW CREEK DRIVE            SUITE 203-B                           SPRINGDALE      AR       72762
NXTTEAM, INC.                                                                  1200 JORIE BOULEVARD               SUITE 236                             OAK BROOK       IL       60523
                                            Statement Unit - 1 Commerce
NY Dpt of States Division of Corporations   Plaza                              99 Washington Avenue                                                     Albany          NY       12231-0001
NY EYE CARE                                 VIVIAN RENTA OD                    1758 BRENTWOOD RD                                                        BRENTWOOD       NY       11717
NY HEALTH RESEARCH INC                      EMPIRE STATION                     PO BOX 2052                                                              ALBANY          NY       12220-0052



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 201 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             285285
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3787


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



                 CreditorName           CreditorNoticeName                  Address1                          Address2       Address3             City     State       Zip      Country

NY State Dept of State              Div of Corporations - Statement Unit 1 Commerce Plaza          99 Washington Avenue                   Albany          NY       12231-0001
NY VISION GROUP                                                     119-15 ATLANTIC AVE SUITE B    DR. HARRY KOSTER                       RICHMOND HILL   NY       11418
NYC DEPT OF FINANCE                 PARKING VIOLATIONS              CHURCH ST STATION              PO BOX 3600                            NEW YORK        NY       10008-3600
NYGREN CONSULTING LLC                                               402 8TH AVENUE                 SUITE 205                              SAN FRANCISCO   CA       94118
NYRE ROBERT OD                                                      Address Redacted
                                                                    89 WASHINGTON AVE 2ND
NYS BOARD OF PHARMACY                                               FLOOR W                                                               ALBANY          NY       12234
                                    DEPT OF HEALTH REVENUE ATTN OBRA REBATE PROGRAM
NYS DEPARTMENT OF HEALTH            UNIT RM 2784                    FFS                            GNARESP TOWER BUILDING                 ALBANY          NY       12237-0017
                                    DEPT OF HEALTH REVENUE ATTN OBRA REBATE PROGRAM
NYS DEPARTMENT OF HEALTH            UNIT-RM 2784                    MCO                            GNARESP TOWER BLDG                     ALBANY          NY       12237-0016
NYS DEPT OF ENVIRONMENTAL           CHURCH STREET STATION           PO BOX 3782                                                           NEW YORK        NY       10008-3782
NYS DOCCS CENTRAL PHARMACY                                          PO BOX 479                                                            MARCY           NY       13403
                                    EPIC REBATE TEAM MAIL           OHIP DEPT OF HEALTH EPIC
NYS EPIC PROGRAM                    STOP 1 CP 720                   PROGRAM                        EMPIRE STATE PLAZA                     ALBANY          NY       12237
NYS OPHTHALMOLOGICAL SOCIETY                                        408 KENWOOD AVE                                                       DELMAR          NY       12054
                                    MISC TAX RETURN
NYS TAX DEPARTMENT                  PROCESSING                      W A HARRIMAN CAMPUS                                                   ALBANY          NY       12227
NYSE MARKET INC                                                     BOX #223695                                                           PITTSBURGH      PA       15251-2695
NYSIF DISABILITY BENEFITS                                           PO BOX 5239                                                           NEW YORK        NY       10008-5239
NYU OPHTHALMOLOGY                                                   240 EAST 38TH ST 13TH FLOOR                                           NEW YORK        NY       10016
                                                                    120 STORES & RECOING
O.S.U Veterinary Medical Center                                     BUILDING                       2650 KENNY RD                          COLUMBUS        OH       43210
Oak Pharmaceuticals, Inc.                                           1925 West Field Court          Suite 300                              Lake Forest     IL       60045
OAKLAND OPHTHALMIC SURGERY                                          800 S ADAMS RD                 STE 201                                BIRMINGHAM      MI       48009-7005
OAKLAND VISION CENTER                                               1960 BROADWAY                  GRONDONA CARL OD                       OAKLAND         CA       94612-2206
OAKWOOD HOSPITAL AND MEDICAL
CENTER                                                          PO BOX 5050                                                               TROY            MI       48007
OAKWOOD PHARMACY TAYLOR                                         10000 TELEGRAPH                    SUITE 115A                             TAYLOR          MI       48180
OBERK COMPANY LLC                                               3 MILLTOWN COURT                                                          UNION           NJ       07083
OBRIEN                                                          1273 HUMBRACHT CIRCLE                                                     BARTLETT        IL       60103-1606
                                    ATTN ANNE OBRIEN -
OBRIENS SCIENTIFIC GLASSBLOWING LLC MURPHY                      PO BOX 495 750 W RAILROAD ST                                              MONTICELLO      IL       61856
OC PHARMA, LLC                                                  1640 ROANOKE BLVD                                                         SALEM           VA       24153

OCALA EYE PA                                                    1500 SE MAGNOLIA EXT STE 101                                              OCALA           FL       34471
OCCUPATIONAL HEALTH CENTERS OF NJ   CONCENTRA MEDICAL
PA                                  CENTERS                     PO BOX 8750                                                               ELKRIGE         MD       21075-8750
OCEAN COUNTY EYE ASSOCIATES                                     18 MULE ROAD                                                              TOMS RIVER      NJ       08755

OCEAN EYE INSTITUTE                 SPEDICK MICHAEL J           601 ROUTE 37 WEST 2ND FLOOR                                               TOMS RIVER      NJ       08755
OCEAN SPRINGS HOSPITAL                                          PO BOX 1597                                                               GAUTIER         MS       39553

OCHSNER FOUNDATION HOSPITAL                                     1516 JEFFERSON HWY                 ATTN INPATIENT PHARMACY                NEW ORLEANS     LA       70121
OCHSNER KATHERINE MD                OSHSNER EYE                 Address Redacted
OCHSNER KATHERINE MD                                            Address Redacted
OCHSNER LSU HEALTH SHREVEPORT                                   1541 KINGS HIGHWAY                 ATTN PHARMACY                          SHREVEPORT      LA       71103
OCHSNER MEDICAL INSTITUTIONS                                    1201 DICKORY AVE                                                          HARAHAN         LA       70123
                                                                3003 NEW HYDE PARK RD STE
OCLI-NEW HYDE PARK                                              311                                                                       NEW HYDE PARK   NY       11042
OCOEE EYE CENTER                                                2175 CHAMBLISS AVE NW              STE B BRUCE FAERBER                    CLEVELAND       TN       37311-3842
OCUSIGHT EYE CARE CENTER            SHIN BRYANT J               919 WESTFALL RD                    BUILDING A SUITE 205                   ROCHESTER       NY       14618
OCUSIGHT EYE CARE CENTER                                        10 HAGEN DRIVE SUITE 220                                                  ROCHESTER       NY       14625
OCUSIGHT EYE CARE CENTER                                        2 GREECE CENTER DR                                                        ROCHESTER       NY       14612



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 202 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  286286
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3788


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



               CreditorName                  CreditorNoticeName               Address1                           Address2      Address3                City      State       Zip        Country
Odalis Fernandez Rodriguez                                         Address Redacted
Odan Laboratories                                                  325 STILLVIEW AVENUE                                                        POINTE-CLAIRE    QC       H9R 2Y6      CANADA
ODAN LABORATORIES LTD                                              325 STILLVIEW AVENUE                                                        POINTE-CLAIRE    QC       H9R 2Y6      Canada
                                         CHARLESTON CORNEA &
ODAY DAVID G                             REFRACTIVE SURGERY,       Address Redacted
ODOM TERRY D                                                       Address Redacted
ODONNELL WILLIAM D                                                 Address Redacted
OESTRICH CHARLES JEFFREY                                           Address Redacted
OFFICE DEPOT INC                                                   PO BOX 88040                                                                CHICAGO          IL       60680-1040
OFFICEMAX NORTH AMERICA INC                                        PO BOX 101705                                                               ATLANTA          GA       30392-1705
OFNER STEVEN MD                                                    Address Redacted
Ohio Dept of Taxation                                              4485 Northland Ridge Blvd                                                   Columbus         OH       43299
OHIO EYE ALLIANCE INC                                              985 SAWBURG AVENUE                                                          ALLIANCE         OH       44601
OHIO EYE ASSOCIATES                                                466 S. TRIMBLE ROAD                                                         MANSFIELD        OH       44906
OHIO EYE INSTITUTE                                                 1001 WALNUT ST                                                              EVANSVILLE       IN       47713
                                             ACCOUNTS PAYABLE
OHIO HEALTH CORPORATION                      DEPARTMENT            PO BOX 9                                                                    COLUMBUS         OH       43216
OHIO STATE UNIV MEDICAL CTR                                        660 ACKERMAN ROAD                  PO BOX 183104                            COLUMBUS         OH       43218-3104
OHIO SURGERY CENTER                                                930 BETHEL ROAD                                                             COLUMBUS         OH       43214
OHIO VALLEY EYE PHYSICIANS                                         418 GRAND PARK DR                  SUITE 315                                PARKERSBURG      WV       26101-1000
OHIO VALLEY SPECIALTY COMPANY                ATTN ACC. REC         115 INDUSTRY ROAD                                                           MARIETTA         OH       45750
OHIO VISION LLC                                                    715 RUSH AVE                       DR WILLIAM E SCHEMMEL                    BELLEFONTAINE    OH       43311
Ohmeda Pharmaceutical Products Division Inc,
a division of Ohmeda Inc                                           110 Allen Road                                                              Liberty Corner   NJ       07938
Ohr Pharmaceutical, Inc.,                                          800 3rd Ave Fl 11                                                           New York         NY       10022

OI CORPORATION                                                     151 GRAHAM ROAD                                                             COLLEGE STATION TX        77845

OIL CENTER SURGICAL PLAZA                                          1000 W. PINHOOK RD., SUITE 204                                              LAFAYETTE        LA       70503
Ojor E Iji                                                         Address Redacted
OJOS PUERTO RICO RETINA PSC                                        111 MUNOZ RIVERA                                                            CAMUY            PR       00627
OKLAHOMA HEALTH CARE AUTHORITY           ATTN FINANCE DIVISION     DRUG REBATE PROGRAM            PO BOX 18299                                 OKLAHOMA CITY    OK       73154-0299
OKLAHOMA RETINA                          SROUJI NABIL ELIAS        3435 NW 56TH STREET            SUITE 808                                    OKLAHOMA CITY    OK       73112
OKLAHOMA RETINA CONSULTANTS              NANDA SUMIT K             3366 NW EXPWY #750                                                          OKLAHOMA CITY    OK       73112
Oklahoma Secretary of State                                        2300 N. Lincoln Blvd           Room 101                                     Oklahoma City    OK       73105-4897

OKLAHOMA STATE BOARD OF PHARMACY                                   2920 N LINCOLN BLVD                SUITE A                                  OKLAHOMA         OK       73105
Oklahoma Tax Commission                                            440 S Houston Avenue                                                        Tulsa            OK       74127
OKLAHOMA TAX COMMISSION                                            PO BOX 26920                                                                OKLAHOMA CITY    OK       73126-0920
OKSMAN HENRY C                                                     Address Redacted
OKUI MATTHEW DDS                                                   Address Redacted
OlaLekan Adeoye                                                    Address Redacted
OLD DOMINION FREIGHT LINE INC                                      14933 COLLECTION CENTER DR                                                  CHICAGO          IL       60693-4933
OLDENBURGH DAVID R                                                 Address Redacted
Olga I Price                                                       Address Redacted
Olga Lanzo Rincon                                                  Address Redacted
Olga Lidia Fernandez -Pineda                                       Address Redacted
OLGA RONAY                                                         Address Redacted
Olga Rubio                                                         Address Redacted
OLIVER M DEAN INC                                                  125 BROOKS STREET                                                           WORCESTER        MA       01606
OLIVETTI CHRISTINA OD                                              Address Redacted
Olivia Hernandez                                                   Address Redacted
Olivia M Spain                                                     Address Redacted
OLKOWSKI JOHN D                                                    Address Redacted
OLMSTED MEDICAL CTR HOSP PHARM                                     1650 4TH STREET SE                                                          ROCHESTER        MN       55904



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 203 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      287287
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3789


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



               CreditorName                    CreditorNoticeName                  Address1                          Address2        Address3              City       State       Zip              Country
OLON SPA                                                               STRADA RIVOLTANA KM 6/7           RODANO                                    MILAN                      20090        Italy
Olta Pharmaceuticals Corp.                                             1925 West Field Court             Suite 300                                 Lake Forest       IL       60045
Olusegun Otusanya                                                      Address Redacted
                                           DBA OLYMPIA MEDICAL
OLYMPIA HEALTH CARE, LLC                   CENTER                      5900 W. OLYMPIC BOULEVARD                                                   LOS ANGELES       CA       90036

OLYMPIC SALES                                                          14226 FREDRICKSBURG DR #215                                                 ORLANDO           FL       32837
OLYMPUS AMERICA INC                                                    48 WOERD AVENUE SUITE 105                                                   WALTHAM           MA       02453
Olyms Etienne                                                          Address Redacted
OMAHA EYE & LASER INST INC                 LIU SAO JANG                11606 NICHOLAS STSTE 200                                                    OMAHA             NE       68154
Omar Estevez Sime                                                      Address Redacted

OMEG OKLAHOMA MEDICAL EYE GROUP                                        4444 S HARVARD STE 300                                                      TULSA             OK       74135
OMEGA DESIGN CORPORATION                                               211 PHILIPS ROAD                                                            EXTON             PA       19341-1336
                                           DR. SCHAFFER FAMILY
OMEGAVISION P.C.                           EYECARE                     16920 WRIGHT PLAZA                SUITE # 122                               OMAHA             NE       68130
OMelveny & Meyers LLP                      Tim Curry, Esq.             2765 Sand Hill Road                                                         Menlo Park        CA       94025
OMelveny & Myers LLP                       Tim Curry, Esq.             2765 Sand Hill Road                                                         Menlo Park        CA       94025
                                                                                                         WOODBRIDGE CORPORATE
OMNI EYE SERVICES                                                      485 ROUTE 1 S BLDG A              PLAZA                                     ISELIN            NJ       08830-3009
                                                                                                                                C/O SURGERY
OMNI EYE SERVICES                                                      PO BOX 2248                       OMNI PAYABLES          PARTNERS           BRENTWOOD         TN       37024
                                                                       5505 PEACHTREE DUNWOODY
OMNI EYE SERVICES OF ATLANTA                                           RD                                SUITE 300                                 ATLANTA           GA       30342
                                           C/O ESP
                                           MANAGEMENT/ACCTS
OMNI EYE-MADISON MAIN                      PAYABLE                     2727 N HARWOOD SUITE 350                                                    DALLAS            TX       75201

OMNI SERVICES                                                          12 EAST WORCHESTER STREET                                                   WORCHESTER        MA       01604
OMNIVISION GmbH                                                        LINDBERGHSTR 7            PUCHHEIM                                          BAVARIA                    82178        GERMANY
On Assignment Staffing Services d/b/a On
Assignment Lab Support                                                 26651 West Agoura Road                                                      Calabasas State   CA       91302
ONE SOURCE EQUIPMENT LLC                                               75 REMITTANCE DRIVE               DEPT 3140                                 CHICAGO           IL       60675-3140
                                                                       4920 NORTH ROYAL ATLANTA
ONE WORLD, INC.                                                        DRIVE                                                                       TUCKER            GA       30084
ONEIL MICHEL BISCETTE                                                  Address Redacted
ONEONTA EYE & LASER CENTER                                             1 FOXCARE DR STE 100                                                        ONEONTA           NY       13820
Open Text Inc.                                                         24685 NETWORK PLACE                                                         CHICAGO           IL       60673-1246
OPHELIA WATKINS                                                        Address Redacted
OPHTHALMIC ASSOCIATES             KESSELRING JOSEPH J                  1000 NORTH BROAD ST               SUITE 1                                   LANSDALE          PA       19446
OPHTHALMIC ASSOCIATES OF SOUTHERN
TIER                              SAMBURSKY DANIEL LUIS                48 HARRISON ST                                                              JOHNSON CITY      NY       13790
OPHTHALMIC ASSOCIATES PA                                               2835 SOUTH DELSEO DRIVE     BRUNO CHRISTOPHER MD                            VINELAND          NJ       08360
OPHTHALMIC ASSOCIATES PC          CHIU RAFAEL MD                       160 HAWLEY LANE                                                             TRUMBULL          CT       06611
                                                                       1611 SOUTH GREEN ROAD #306-
OPHTHALMIC CONSULT & SURG OF CLEVE                                     A                                                                           SOUTH EUCLID      OH       44121
OPHTHALMIC CONSULTANTS             HNELESKI IGNATIUS S III             845 W CHESTER PIKE                                                          WEST CHESTER      PA       19382

OPHTHALMIC CONSULTANTS OF BOSTON                                       146 INDUSTRIAL PARK ROAD                                                    PLYMOUTH          MA       02360
OPHTHALMIC CONSULTANTS OF LONG
ISLAND                                                                 825 EAST GATE BOULEVARD           SUITE 111                                 GARDEN CITY       NY       11530
OPHTHALMIC IMAGING NORTHWEST                                           20828 DESERT WOODS DRIVE                                                    BEND              OR       97702
                                           LICHTENSTEIN STEPHEN
OPHTHALMIC PARTNERS                        BARRY                       100 PRESIDENTIAL BLVD             SUITE 200                                 BALA CYNWYD       PA       19004




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 204 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               288288
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3790


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



            CreditorName             CreditorNoticeName                      Address1                           Address2    Address3                City       State       Zip         Country
OPHTHALMIC SURGEON OF GREATER
BRIDGEPORT                                                      2371 BLACK ROCK TURNPIKE                                                    FAIRFIELD         CT       06825
OPHTHALMIC SURGEONS LTD                                         1524 ATWOOD AVE                      STE 240                                JOHNSTON          RI       02919-3228
OPHTHALMIC SURGEONS& CONSULTANTS
OF OHIO                          FOSTER JILL ANNETTE            262 NEIL AVENUE                      SUITE 430                              COLUMBUS          OH       43215

OPHTHALMICS INC                                                 11820 URADCO PLACE SUITE 102                                                SAN ANTONIO       FL       33576
OPHTHALMOLOGY ASSOCIATE             MURAD JEFF E                1789 ROUTE 9                                                                CLIFTON PARK      NY       12065
OPHTHALMOLOGY ASSOCIATE                                         202 W PARK AVE.              BRONTOLI MARGRETH MD                           LONG BEACH        NY       11561
OPHTHALMOLOGY ASSOCIATES            PARCHUE JOHN A              1201 SUMMIT AVENUE                                                          FORT WORTH        TX       76102
OPHTHALMOLOGY ASSOCIATES                                        833 ST VINCENTS DRIVE        SUITE 207                                      BIRMINGHAM        AL       35205
OPHTHALMOLOGY ASSOCIATES OF THE
VALLEY                              KOPELOW STANLEY MARTIN 16311 VENTURA BLVD                        SUITE 750                              ENCINO            CA       91436

OPHTHALMOLOGY ASSOCIATES OF WNY     NILES CHARLES R             6333 MAIN STREET                                                            WILLIAMSVILLE     NY       14221
OPHTHALMOLOGY ASSOCIATES OF YORK
LLP                                 LETOCHA CHARLES E MD        1945 QUEENSWOOD DR                                                          YORK              PA       17403-4254
OPHTHALMOLOGY ASSOCIATES OF YORK
LLP                                                             1945 QUEENSWOOD DR           LETOCHA CHARLES E MD                           YORK              PA       17403-4254
                                                                3810 SPRINGHURST BLVD STE
OPHTHALMOLOGY ASSOCIATES, PSC                                   100                                                                         LOUISVILLE        KY       40241
OPHTHALMOLOGY LTD EYE SURGERY                                   6601 S. MINNESOTA AVE. STE
CENTER LLC                                                      100                                                                         SIOUX FALLS       SD       57108
OPHTHALMOLOGY SURGERY CTR OF                                    10740 N CENTRAL EXPWY, SUITE
DALLAS, LLC                                                     400                                                                         DALLAS            TX       75231
                                                                                                                                            CORLO DI
Opocrin S.p.A                                                   VIA PACINOTTI 3                                                             PORMIGINE                               ITALY
Optel Group Inc                                                 55 MADISON AVENUE #400               FINANCE DEPT.                          MORRISTOWN        NJ       07960
OPTEL GROUP USA INC                                             55 MADISON AVENUE #400               FINANCE DEPT.                          MORRISTOWN        NJ       07960
                                                                2680 BLVD DE PARC
Optel Vision                                                    TECHNOLOGIQUE                                                               QUEBEC CITY       QC       G1P 4S6      CANADA
                                                                2680 BLVD DE PARC
Optel Vision Inc.                                               TECHNOLOGIQUE                                                               QUEBEC CITY       QC       G1P 4S6      CANADA
                                                                2680 BLVD DE PARC
Optel Vision lnc.                                               TECHNOLOGIQUE                                                               QUEBEC CITY       QC       G1P 4S6      CANADA
OPTHALMIC CONSULTANTS OF BOSTON     HUNG JAMES W                50 STANIFORD STREET                  SUITE 600                              BOSTON            MA       02114
OPTHALMIC SPECIALISTS OF MICHIGAN                               30150 TELEGRAPH ROAD                 SUITE 271                              BINGHAM FARMS     MI       48025
OPTHAMOLOGY PHYSICIANS AND
SURGEONS                                                        491 ALLENDALE RD STE 120                                                    KING OF PRUSSIA   PA       19406
OPTICAL HEIGHTS                                                 195 MINEOLA AVE                                                             ROSLYN HEIGHTS    NY       11577
OPTICAL STUDIO                      MARIBETH ERB OD             274 PLEASANT ST                                                             NORTHAMPTON       MA       01060
OPTICAL STUDIO                                                  274 PLEASANT ST                      MARIBETH ERB OD                        NORTHAMPTON       MA       01060
OPTICARE                                                        87 GRANDVIEW AVE                                                            WATERBURY         CT       06708
OPTICS PLUS VISION CENTER           CHARLES FORNARA             537 MAIN STREET                                                             COSHOCTON         OH       43812
OPTICS PLUS VISION CENTER                                       537 MAIN STREET                      CHARLES FORNARA                        COSHOCTON         OH       43812
OPTIMA MACHINERY CORP                                           1330 CONTRACT DRIVE                                                         GREEN BAY         WI       54304
OPTIMA OPHTHALMIC MED ASSOC INC                                 1237 B STREET                                                               HAYWARD           CA       94541
                                                                5600 Mariner Street, Building 11,
Optimum Health Care, Inc.                                       Suite 227                                                                   Tampa             FL       33609
                                    WALGREENS INFUSION
OPTION CARE ENTERPRISES, INC.       SERVICES                    1226 MICHAEL DRIVE                   SUITE A                                WOOD DALE         IL       60191-1056
                                                                3371 US HWY 1 MERCER MALL
OPTIQUE BOUTIQUE                                                UNIT 21                                                                     LAWRENCEVILLE     NJ       08648
                                    Attn Jim MacDonald, Vice
OptiSource LLC                      President                   860 Blue Gentian Rd, Suite 330                                              Eagan             MN       55121



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                           Page 205 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            289289
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3791


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



                 CreditorName                         CreditorNoticeName                    Address1                           Address2             Address3                City    State       Zip        Country
                                                Attn Rick Meehan, Jim
OptiSource LLC                                  MacDonald and Alisha Calle      860 Blue Gentian Rd, Suite 330                                                   Eagan             MN       55121

OptiSource LLC                                  Attn Rick Mehan, President      7500 Flying Cloud Drive, Suite 750                                               Eden Prairie      MN       55344

OptiSource LLC                                  Attn VP                         7500 Flying Cloud Drive, Suite 750                                               Eden Prairie      MN       55344
OPTISOURCE LLC                                                                  860 BLUE GENTIAN ROAD                SUITE 990                                   EAGAN             MN       55121
Optiv Security, Inc.                                                            1144 15th Street Suite 2900                                                      Denver            CO       80202
OPTIX EYECARE                                                                   5330 MOCKINGBIRD LN #130             LINDA HATTON                                DALLAS            TX       75206
OPTIX INC                                                                       8 CARRIAGE WAY                                                                   HILLSBOROUGH      NJ       08844
                                                PEYTON ANDREW STEPHEN
OPTOMETRIC ASSOCIATES                           JR                    180 GOOD DRIVE                                                                             LANCASTER         PA       17603
OPTOMETRIC CARE INC                                                   2576 BRODHEAD ROAD                             NANCY WIGGINS                               ALIQUIPPA         PA       15001-2900
OPTOMETRIC CENTER                               ANDERSON GWIN OD      113 EAST LOCUST ST                                                                         DRESDEN           TN       38225
OPTOMETRIC EYE CLINIC PA                                              622 N MAIN ST                                                                              MOORESVILLE       NC       28115
                                                ILLINOIS COLLEGE OF
OPTOMETRIC GLAUCOMA SOCIETY                     OPTOMETRY             3241 SOUTH MICHIGAN AVE                                                                    CHICAGO           IL       60616
                                                                                                                     CORNER OF RICO &
OPTOMETRIC OPTIONS                                                              11033 WEST RICO BLVD                 CAMDEN                                      LOS ANGELES       CA       90064
OPTOMETRIC PHYSICIANS NORTHWEST                                                 2222 JAMES ST STE A                  HENDERSON KEN OD                            BELLINGHAM        WA       98225-4152
Optuminsight(Canada)Inc., (f/k/a CanReg,Inc.)                                                                                                                    SAINT-CLOUD
Ethypharm USA Corp.                                                             194 BUREAU DE LA COLLINE                                                         CEDEX                      92213        FRANCE
OptumRx                                         Attn SVP, Industry Relations    17900 Von Karman Avenue    M/S CA016-0202                                        Irvine            CA       92614
OPTUMRX                                                                         2858 LOKER AVE EAST                                                              CARLSBAD          CA       92010
                                                                                WELLS FARGO LOCKBOX E2001-
OPTUMRX INC                                                                     049                        C/O DEPT 8765                      3440 FLAIR DRIVE   EL MONTE          CA       91731
                                                Attn Industry Relations Legal
OptumRx, Inc.                                   Support                         2300 Main Street                     M/S CA134-0507                              Irvine            CA       92614
                                                Attn Industry Relations Legal
OptumRx, Inc.                                   Support                         5701 Katella Ave.                    M/S CA120-0206                              Cypress           CA       90630
                                                Attn Robert C. Lahman, SVP,
OptumRx, Inc.                                   Industry Relations              2858 Loker Ave East, Suite 150                                                   Carlsbad          CA       92010
OptumRx, Inc.                                   Attn SVP, Industry Relations    17900 Von Karman Avenue        M/S CA016-0202                                    Irvine            CA       92614
OptumRx, Inc.                                   Attn SVP, Industry Relations    2300 Main Street               M/S CA134-0509                                    Irvine            CA       92614
                                                                                WELLS FARGO LOCKBOX E2001-
OptumRx, Inc.                                   C/O DEPT 8765                   049                            3440 FLAIR DRIVE                                  EL MONTE          CA       91731
                                                Robert C. Lahman, SVP,
OptumRx, Inc.                                   Industry Relations              2858 Loker Ave East, Suite 150                                                   Carlsbad          CA       92010
                                                                                300 BRICKSTONE SQUARE 3RD            JENNIFER BRACKETT PRE
ORA INC                                                                         FLOOR                                CLINICAL DEV                                ANDOVER           MA       01810
Ora, Inc.                                                                       PO Box 415269                                                                    BOSTON            MA       02241-5269
                                                                                18426 BROOKHURST STREET #
ORANGE COAST EYE CENTER                                                         103                                  MANZI LINCOLN LOUIS MD                      FOUNTAIN VALLEY CA         92708
ORANGE COUNTY OPHTHALMOLOGY                     LIU NORMAN H                    12665 GARDEN GROVE BLVD              STE 401                                     GARDEN GROVE    CA         92843
ORANGE COUNTY RETINA                            YOU TIMOTHY T                   1200 N. TUSTIN AVE.                  SUITE 140                                   SANTA ANA       CA         92705

ORANGE PARK MEDICAL CTR INC                     ORANGE PARK MEDICAL CTR 2001 KINGSLEY AVE                                                                        ORANGE PARK       FL       32073

ORANGETOWN OPHTHALMOLOGY NYPC                   WOODWARD KIMBALL PRATT 2 CROSFIELD AVE                               STE 408                                     WEST NYACK        NY       10994
ORAVAX, INC.                                                           38 Sidney Street                                                                          Cambridge         MA       02139
ORDYTH SANDNER                                                         Address Redacted
Oregon Board of Pharmacy                                               800 NE Oregon St., Suite 150                                                              Portland          OR       97232

                                                                                                                     ATTN OREGON
OREGON DEPARTMENT OF REVENUE                                                    PO BOX 14780                         DEPARTMENT OF REVENUE                       SALEM             OR       97309-0469



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 206 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             290290
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3792


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



               CreditorName            CreditorNoticeName               Address1                                  Address2       Address3         City      State       Zip        Country
Oregon Dept of Revenue                                     9558 Center Street NE                                                            Salem          OR       97301
OREGON EYE ASSOCIATES                                      1550 OAK ST                                 STE 2                                EUGENE         OR       97401-7701
OREGON EYE CONSULTANTS LLC                                 1550 OAK STREET STE 7                       KEYHAN F ARYAH MD                    EUGENE         OR       97401
OREGON EYE SPECIALISTS, PC        STOUMBOS VASILIKI D      1130 NW 22ND AVE                            STE 630                              PORTLAND       OR       97210
OREGON EYE SURGERY CENTER INC                              1550 OAK STREET                                                                  EUGENE         OR       97401
                                  OHA RECEIPTING UNIT/DRUG ATTN OREGON DRUG REBATE                     500 SUMMER STREET NE E-
OREGON HEALTH AUTHORITY           REBATE                   PROGRAM                                     08                                   SALEM          OR       97301-1077
                                                           3181 SW SAM JACKSON PARK
OREGON HEALTH SCIENCE UNIVERS     IN PATIENT PHARMACY      RD                                                                               PORTLAND       OR       97239
OREGON OPT GROUP PROVIDER INC                              557 WESTBROOK ST                            PO BOX 724                           GRANTS PASS    OR       97526-2352
OREGON RETINA                                              1550 OAK ST STE 4                           DR.ALBERT EDWARDS, MD                EUGENE         OR       97401
OREGON RETINA CENTER              WANG YUJEN               1518 E BARNETT RD                                                                MEDFORD        OR       97504
Oregon Secretary of State         Corporation Division     255 Capital St NE                                                                Salem          OR       97310
Oregon State University                                    OREGON STATE UNIVERSITY                     147 MAGRUDER HALL                    CORVALLIS      OR       97331
Orgamol SA                                                 Route Cantonale                                                                  Evionnaz                CH-1902    Switzerland
ORICS INDUSTRIES INC                                       240 SMITH STREET                                                                 FARMINGDALE    NY       11735
ORILLAC RUEBEN MD                                          Address Redacted
Orlando A Chiriboga                                        Address Redacted
ORLANDO FRED MD                   BERKSHIRE EYE CENTER     Address Redacted
ORLANDO LOPEZ                                              Address Redacted
ORLANDO OPHTHALMOLOGY SURGERY
CENTER                                                            105 BONNIE LOCH CT                                                        ORLANDO        FL       32806
ORLANDO REGIONAL HEALTHCARE
SYSTEM                                                            PO BOX 562008                        ATTN ACCOUNTS PAYABLE                ORLANDO        FL       32856
ORLIN STEPHEN E MD                                                Address Redacted
OROVILLE HOSPITAL-PHARMACY        ATTN PHARMACY                   2767 OLIVE HWY                                                            OROVILLE       CA       95966-6118
OROVILLE HOSPITAL-PHARMACY                                        2767 OLIVE HWY                       ATTN PHARMACY                        OROVILLE       CA       95966-6118
ORR AND ROUTLEDGE ODS                                             1492 MADISON ST                                                           CLARKSVILLE    TN       37040-3860
ORR ROBERT OD                                                     Address Redacted
                                                                                                                                            NORTHUMBERLAN
ORREN EYE ASSOCIATES              ORREN GEORGE WILLIAM III        90 QUEEN ST                                                               D             PA        17857
ORTHO-MED INC                                                     14875 SW 72ND AVE                                                         TIGARD        OR        97224
ORTHOPAEDIC & SPORTS MED CTR
NORTHERN IN                                                       2310 CALIFORNIA RD STE A                                                  ELKHART        IN       46514
ORTIZ RAFAEL MD                                                   Address Redacted
OSBORN DRUGS                                                      PO BOX 31                                                                 MIAMI          OK       74354
OSBORNE OLIVE CLARICE                                             Address Redacted
OSF HEALTHCARE SYSTEMS                                            PO BOX 6259                          ATTN ACCTS PAYABLE                   PEORIA         IL       61601-6259
OSF ST ELIZABETH MEDICAL CENTER                                   PO BOX 6259                                                               PEORIA         IL       61601-6259
                                  Attn Mark S. Aikman, VP, Drug
                                  Safety and Generic Regulatory
Osmotica Pharmaceutical Corp.     Affairs                         400 Crossing Boulevard                                                    Bridgewater    NJ       08807
                                  Mark S. Aikman, VP, Drug
                                  Safety and Generic Regulatory
Osmotica Pharmaceutical Corp.     Affairs                         400 Crossing Boulevard                                                    Bridgewater    NJ       08807
                                                                                                                                            ROLLING
OSSANNA CORPORATION                                               2775 ALGONQUIN ROAD                                                       MEADOWS        IL       60008

OSSIP OPTOMETRY P.C.                                              9795 CROSSPOINT BLVD STE 100                                              INDIANAPOLIS   IN       46256
OSTER JOHN GERARD                                                 Address Redacted
OSTRIKER GLEN MD                                                  Address Redacted
OSWEGO VISION                     HEIN ALAN E                     83 TEMPLETON DRIVE           SUITE F                                      OSWEGO         IL       60543
OTIS ELEVATOR COMPANY                                             PO BOX 13716                                                              NEWARK         NJ       07188-0716
OTIS ELEVATOR COMPANY                                             PO BOX 73579                                                              CHICAGO        IL       60673-7579




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 207 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         291291
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3793


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                     CreditorNoticeName                     Address1                            Address2     Address3            City       State       Zip      Country
                                                                              6275 NANCY RIDGE DRIVE SUITE
OTONOMY INC                                                                   100                                                                     SAN DIEGO         CA       92121
Oudit Narine Bridgraj                                                         Address Redacted
OUR LADY OF LOURDES REGIONAL MED
CTR                                                                           PO BOX 83880                                                            BATON ROUGE       LA       70884
OUR LADY OF THE LAKE                                                          PO BOX 83880                                                            BATON ROUGE       LA       70884
                                             Attn Patrick Morris, VP, Legal
Ovation Pharmaceuticals, Inc.                Affairs, General Counsel         Four Parkway North, Suite 200                                           Deerfield         IL       60015
                                             ATTN PHARMACY
OVERLAKE HOSPITAL MED CENTER                 DEPARTMENT                       1035 116TH. AVE. N.E.                                                   BELLEVUE          WA       98004
OVERLAND PARK EYE CENTER                                                      7500 W 119TH ST                     JOE SCHWERDTFEGER OD                OVERLAND PARK     KS       66213
Ovidio Medina-Cortes                                                          Address Redacted
OWENSBORO HEALTH REGIONAL
HOSPITAL                                                                      1201 PLEASANT VALLEY ROAD                                               OWENSBORO         KY       42303
OXFORD VALLEY EYE ASSOCIATES                 FRIEDBERG JAY GARY               172 MIDDLETOWN BLVD.                SUITE 200                           LANGHORNE         PA       19047
OZARK EYE CENTER                                                              360 HWY 5 NORTH                                                         MOUNTAIN HOME     AR       72653
P&G Chemicals                                                                 5299 Spring Grove Ave                                                   Cincinnati        OH       45217
P3 Laboratories LLC                                                           716 PATRICK INDUSTRIAL LANE                                             WINDER            GA       30680
PA DEPT HUMAN SRVCS DRUG REBATE
PROG                                                                PA DHS                      PO BOX 780634                                         PHILADELPHIA      PA       19178-0634
PA RETINA SPECIALISTS                        PRENSKY JAY G          220 GRANDVIEW AVE           STE#200                                               CAMP HILL         PA       17011
PABALAN EYE CENTER                                                  6900 BROCKTON AVE #203                                                            RIVERSIDE         CA       92501
Pablo Hernandez                                                     Address Redacted
PACE ANALYTICAL SERVICES INC                                        PO BOX 684056                                                                     CHICAGO           IL       60695-4056
PACE WILLIAM OD                                                     Address Redacted
                                                                    205 BULL RUN CROSSING SUITE
PACIFIC APEX HEALTHCARE                      DBA BETZ OPHTHALMOLOGY 1                                                                                 LEWISBURG         PA       17837
PACIFIC CATARACT & LASER INSTITUTE                                  PO BOX 1506                                                                       CHEHALIS          WA       98532
PACIFIC CLEAR VISION                                                1125 DARLENE LN                                                                   EUGENE            OR       97401

PACIFIC EYE                                                                   PO BOX 3710                         ATTN ACCOUNTS PAYABLE               SAN LUIS OBISPO   CA       93403
PACIFIC EYE INSTITUTE                                                         555 N 13TH AVE                                                          UPLAND            CA       91786
PACIFIC EYES SURG CENTER                                                      2055 N KING ST                      STE 100                             HONOLULU          HI       96819
PACIFIC FAMILY VISION                                                         15655 PACIFIC ST                    SUITE 101                           OMAHA             NE       68118
PACIFIC NORTHWEST EYE CARE                   WONG BEN H JR                    1940 BLACK LAKE BLVD SW                                                 OLYMPIA           WA       98512
PACIFIC NW EYE ASSOCIATES PS                                                  3602 S 19TH STREET                                                      TACOMA            WA       98405
PACIFIC OPHTHAL CONS INC                                                      2100 WEBSTER ST STE 214             ATTN GENEVIEVE                      SAN FRANCISCO     CA       94115-2375
PACIFIC VISION INSTITUTE OF HAWAII           THAM VIVIEN MOE-BING             1401 S. BERETANIA ST.               SUITE 560                           HONOLULU          HI       96814
PACKAGE DEVELOPMENT                                                           100 ROUNDHILL DRIVE                                                     ROCKWAY           NJ       07866
                                                                              W130 N10751 WASHINGTON
PACKAGING SPECIALTIES INC                                                     DRIVE                                                                   GERMANTOWN        WI       53022-4447
                                                                              202 N GREAT SOUTHWEST
PACK-ALL/ALLIANCE PACKAGING SYSTEMS                                           PARKWAY                                                                 GRAND PRAIRIE     TX       75050
PACT LLC                                                                      LOCKBOX 202423                      PO BOX 202423                       DALLAS            TX       75320
PACURARIU RADU I                                                              Address Redacted
Paddock Laboratories Inc. Indoco Remedies
Limited                                                                       SDS 12-1471 PO BOX 876                                                  MINNEAPOLIS       MN       55486
Paddock Laboratories, Inc. Hampton Pharma
LLC                                                                           SDS 12-1471 PO BOX 876                                                  MINNEAPOLIS       MN       55486
Paddock Laboratories, LLC, a subsidiary of   Attn Jocelyn Clark-Greuel, Sr.
Perrigo Company PLC                          Manager Regulatory Affairs       3940 Quebec Avenue North                                                Minneapolis       MN       55427
Paddock Laboratories, LLC, a subsidiary of   Jocelyn Clark-Greuel, Sr.
Perrigo Company, PLC                         Manager Regulatory Affairs       3940 Quebec Avenue North                                                Minneapolis       MN       55427
PAETEC Communications, Inc.                                                   PO BOX 9001013                                                          LOUISVILLE        KY       40290-1013
PAGE C DOUGLAS DVM                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 208 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              292292
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3794


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



                 CreditorName             CreditorNoticeName               Address1                          Address2      Address3              City         State       Zip      Country
PAGE SCOTT OD                                                   Address Redacted
Paige Leslie Livingston                                         Address Redacted
PAIKAL DAVID MD                                                 Address Redacted
PAK WANDA                                                       Address Redacted
                                      ORLANDO EYE
PAL PARUL                             CONSULTANTS LLC           Address Redacted
PAL PARUL                                                       Address Redacted
PALACE PACKAGING                                                4102 EDGES MILL ROAD                                                       DOWNINGTOWN       PA       19335
PALAZZOLO STEPHEN OD                                            Address Redacted
Paleswara Sarma Tenneti                                         Address Redacted
PALLAVI H MEHTA                                                 Address Redacted
                                                                                                                                           WEST PALM
Palm Beach CRO                                                  2277 PALM BEACH LAKES BLVD                                                 BEACH             FL       33409
                                                                                                                                           WEST PALM
Palm Beach CRO, LLC                                             2277 PALM BEACH LAKES BLVD                                                 BEACH             FL       33409
                                                                5057 S CONGRESS AVENUE
PALM BEACH EYE CENTER                                           SUITE 403                         ROBERT RADEN MD                          LAKE WORTH        FL       33461
                                                                                                                                           WEST PALM
PALM BEACH EYE CLINIC                                           130 BUTLER ST                                                              BEACH             FL       33407
PALM BEACH STATE COLLEGE                                        4200 CONGRESS AVE                 ACCOUNTS PAYABLE                         LAKE WORTH        FL       33461
PALM COAST EYE CENTER                                           3131 S TAMIAMI TRL STE 201        DANA WEINKLE MD                          SARASOTA          FL       34239-5101
PALM MEDICAL GROUP                                              PO BOX 400475                                                              LAS VEGAS         NV       89140
PALMDALE REGIONAL MEDICAL CENTER                                38600 MEDICAL CENTER DRIVE                                                 PALMDALE          CA       93551
PALMETTO EYE AND LASER                HAAS ROBERT J MD          1520 BOILING SPRINGS ROAD                                                  BOILING SPRINGS   SC       29316
PALMETTO HEALTH                                                 PO BOX 100168                     ATTN A/P                                 COLUMBIA          SC       29202
PALMETTO RETINA CENTER                WELLS JOHN A III          124 SUNSET COURT                                                           WEST COLUMBIA     SC       29169
                                      ALAN HOWARD BRILL -
PALMETTO SURGERY CENTER               MEDICAL DIRECTOR          109 BLARNEY DRIVE                                                          COLUMBIA          SC       29223
PALMETTO VISION CENTER                                          2138 W PALMETTO ST                JASON LEE OD                             FLORENCE          SC       29501
PALO ALTO MEDICAL FOUNDATION                                    4050 DUBLIN BLVD                                                           DUBLIN            CA       94568
PALO ALTO MEDICAL FOUNDATION                                    PO BOX 619110                                                              ROSEVILLE         CA       95661
PALOMAR POMERADO HEALTH                                         2227 ENTERPRISE ST                STE 201                                  ESCONDIDO         CA       92029

PALOS COMMUNITY HOSPITAL                                        80TH AVE AT MCCARTHY ROAD         12251 SOUTH 80TH AVE                     PALOS HEIGHTS     IL       60463

PALOZEJ DAVID EDWARD                  EYE CARE ASSOCIATES LLC   Address Redacted
PALOZEJ DAVID EDWARD                                            Address Redacted
PAM CLEANING AND MAINTENANCE
SERVICE INC                                                     73 IRELAND PLACE                                                           AMITYVILLE        NY       11701
Pamela Ann Iozzo                                                Address Redacted
Pamela B. Anderson                                              Address Redacted
PAMELA GILL                                                     Address Redacted
PANCURAK JAMES MD                                               Address Redacted
PANDYA AARTI MD                                                 Address Redacted
PANG M PIERRE MD                                                Address Redacted

PANGEA VOICE AND DATA SOLUTIONS LLC                             PO BOX 354                                                                 MIDDLETOWN        NJ       07748
PANKAJ PATEL                                                    Address Redacted
Pankaj Y Patel                                                  Address Redacted
PANKRATZ EYE INSTITUTE LLC                                      3135 MIDDLE RD                                                             COLUMBUS          IN       47203
PANNU JASWANT MD                                                Address Redacted
Panther Expedited Services, Inc.                                PO BOX 88543                                                               MILWAUKEE         WI       53288-0543
Paola Viviana Arevalo                                           Address Redacted
PAOLI GLORIA                                                    Address Redacted
Papireddy Tiyyagura                                             Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 209 of 304
                                                                     Case 1:20-cv-01254-MN
                                                                                Case 20-11177-KBO
                                                                                            DocumentDoc
                                                                                                     5-58
                                                                                                        363Filed
                                                                                                               Filed
                                                                                                                  10/02/20
                                                                                                                     07/20/20
                                                                                                                            Page
                                                                                                                               Page
                                                                                                                                 293293
                                                                                                                                     of 432
                                                                                                                                         of 387
                                                                                                                                             PageID #: 3795


                                                                                                                       Exhibit M
                                                                                                                    Creditor Matrix
                                                                                                               Served via First Class Mail



                 CreditorName                             CreditorNoticeName                     Address1                             Address2      Address3         City          State       Zip      Country
Paragkumar Patel                                                                      Address Redacted
PARALLON SUPPLY CHAIN SOLUTIONS                                                       1151 ENTERPRISE DR STE 100            ACCOUNTS PAYABLE                   COPPELL            TX       75019
PARALLON SUPPLY CHAIN SOLUTIONS                                                       245 B GREAT CIRCLE RD                 ACCOUNTS PAYABLE                   NASHVILLE          TN       37228
PARCHEM NUTRITION INC                                                                 415 HUGUENOT STREET                                                      NEW ROCHELLE       NY       10801
Parexel International                                                                 9268 PAYSPHERE CIRCLE                                                    CHICAGO            IL       60674
PAREXEL International (IRL) Limited                                                   9268 PAYSPHERE CIRCLE                                                    CHICAGO            IL       60674
Parexel International LLC and affiliate of Liquent
LLC                                                                                   9268 PAYSPHERE CIRCLE                                                    CHICAGO            IL       60674
Parexel International, LLC                                                            9268 PAYSPHERE CIRCLE                                                    CHICAGO            IL       60674
Parinbhai Bhupendrabhai Shah                                                          Address Redacted
Paris Dajuan Lee Singleton                                                            Address Redacted
PARK & PHILLIPS EYE CARE                                                              1818 HAMPTON ST                                                          COLUMBIA           SC       29201-3534
PARK EYE & SURGI CENTER                                                               5014 VILLE LINDE PARKWAY                                                 FLINT              MI       48532
                                                                                      9 SOUTH LINCOLNWAY ROUTE
PARK FAMILY EYE CARE                                                                  31                                                                       NORTH AURORA       IL       60542

PARK NICOLLET HEALTH SYSTEM                                                           3800 PARK NICOLLET BLVD                                                  SAINT LOUIS PARK   MN       55416
PARK OPHTHALMOLOGY                                                                    5306 NC HWY 55 STE 102                BETH FRIEDLAND MD                  DURHAM             NC       27713
                                                                                                                                                               UNIVERSITY
PARK OPTICIANS                                                                        20670 N PARK BLVD                                                        HEIGHTS            OH       44118-4519
Park Pharmaceutical Search, LLC.                                                      425 PARK BLVD                                                            SHEFFIELD          AL       35660
Park Place Technologies, Inc.                                                         PO BOX 78000                          DEPT 781156                        DETROIT            MI       48278-1156
PARK PLAZA HOSPITAL                                  ATTN PHARMACY                    1313 HERMANN DRIVE                                                       HOUSTON            TX       77004
PARK SUNGJIN JAMES DMD                                                                Address Redacted
PARKER CLAUDE J                                                                       Address Redacted
PARKER HUDSON RAINER & DOBBS LLP                                                      303 PEACHTREE STREET NE               SUITE 3600                         ATLANTA            GA       30308
PARKS DAVID JAY                                                                       Address Redacted
PARKSIDE SURGERY CENTER                                                               2731 PARK STREET                                                         JACKSONVILLE       FL       32205

PARKVIEW HEALTH SYSTEM                                                                PO BOX 5600                           ATTN ACCOUNTS PAYABLE              FORT WAYNE         IN       46895-5600
PARKVIEW MEDICAL CENTER                              ATTN PHARMACY                    400 W 16TH ST                                                            PUEBLO             CO       81003
PARLATO CYNTHIA J                                                                     Address Redacted
PARNES ROBERT ERIC                                                                    Address Redacted
PARRELLI OPTICAL                                                                      40 ENON ST                            MARGOT SELIGMAN OD                 BEVERLY            MA       01915
PARSCHAUER EYE CENTER                                                                 2600 HAYES AVENUE                                                        SANDUSKY           OH       44870
Parthrajsinh Vikramsinh Jadeja                                                        Address Redacted
PARTICLE DYNAMICS                                                                     2223 KILLION AVENUE                                                      SEYMOUR            IN       47274
                                                                                      3894 COURTNEY STREET SUITE
PARTICLE SCIENCES INC                                                                 180                                                                      BETHLEHEM          PA       18107

PARTICLE TECHNOLOGY LABS                             ATTN ACCOUNTING DEPT               555 ROGERS ST                                                          DOWNERS GROVE IL            60515
PARTICLE TESTING AUTHORITY                                                              4356 COMMUNICATIONS DRIVE                                              NORCROSS      GA            30093
PARTNERS COOPERATIVE                                                                    3625 CUMBERLAND BLVD SE             SUITE 1425                         ATLANTA       GA            30339
                                                     Attn Billy Nix, Director, Contract 3625 Cumberland Blvd SE, Suite
Partners Cooperative, Inc.                           Management                         #1425                                                                  Atlanta            GA       30339
PARTNERS HEALTHCARE SYSTEM INC                       ACCOUNTS PAYABLE                   PO BOX 9127                                                            CHARLESTOWN        MA       02129-9127
PARTNERS HEATHCARE SYSTEM                                                               PO BOX 9127                                                            CHARLESTOWN        MA       02129
Parul Bhasin                                                                            Address Redacted
PARUL S DESAI, MD                                                                       Address Redacted
PARVEEN AKHTAR                                                                          Address Redacted
PARVIS ANTOINETTE OD                                                                    Address Redacted
                                                                                        2100 W REDONDO BEACH BLVD
PARx Solutions Inc.                                                                     #C306                                                                  TORRANCE           CA       90504
PARx Solutions, Inc.                                 Attn CFO                           20 Burlington Mall Rd., Suite 430                                      Burlington         MA       01803




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                 Page 210 of 304
                                                                    Case 1:20-cv-01254-MN
                                                                               Case 20-11177-KBO
                                                                                           DocumentDoc
                                                                                                    5-58
                                                                                                       363Filed
                                                                                                              Filed
                                                                                                                 10/02/20
                                                                                                                    07/20/20
                                                                                                                           Page
                                                                                                                              Page
                                                                                                                                294294
                                                                                                                                    of 432
                                                                                                                                        of 387
                                                                                                                                            PageID #: 3796


                                                                                                                      Exhibit M
                                                                                                                   Creditor Matrix
                                                                                                              Served via First Class Mail



                   CreditorName                         CreditorNoticeName                       Address1                              Address2    Address3            City       State       Zip              Country
                                                  Attn Robert Bain, Chief
PARx Solutions, Inc.                              Commercial Officer                20 Burlington Mall Rd., Suite 350                                         Burlington          MA      01803
                                                  Attn Robert Bain, Chief
PARx Solutions, Inc.                              Commercial Officer                20 Burlington Mall Rd., Suite 430                                         Burlington          MA      01803
                                                  Attn Robert Bain, Chief
PARx Solutions, Inc.                              Commercial Officer                50 Burlington Mall Rd., Suite 206                                         Burlington          MA      01803
                                                  Attn Robert Bain, Managing
PARx Solutions, Inc.                              Director                          50 Burlington Mall Rd., Suite 206                                         Burlington          MA      01803
                                                                                    4450 E SAM HOUSTON PARKWAY
PASADENA EYE ASSOCIATES                           SEGAL SCOTT ERIC                  SOUTH                             SUITE E                                 PASADENA            TX      77505
PASCARELLA EYE CARE & CONTACT                                                       780 NEWTON-YARDLEY RD STE
LENSES PC                                                                           315                                                                       NEWTOWN             PA      18940
Pascual Alejo                                                                       Address Redacted
PASSARELLI JOHN G                                                                   Address Redacted
PASTORE DOMENIC J MD                              MAINLAND EYE                      Address Redacted
PAT COTE                                                                            Address Redacted
PAT WILLIS                                                                          Address Redacted
PATAPSCO EYE MDS                                                                    6350 STEVENS FOREST RD            STE 101                                 COLUMBIA            MD      21046
PATEL MAHENDRA C                                                                    Address Redacted
PATEL MANOJKUMAR R MD                             PATEL MANOJKUMAR                  Address Redacted
PATEL RETINA INSTITUTE LLC                        PATEL SACHIN B                    210 NORTH STATE STREET                                                    CLARKS SUMMIT       PA      18411
PATEL SONAL H                                                                       Address Redacted

Patent Office of the Republic of Bulgaria (BPO)                                     52 b, Dr. G. M. Dimitrov Blvd.                                            Sofia                       1040         Bulgaria
                                                  Director of the Patent Office Mr.                                                                                                                    Republic of
Patent Office of the Republic of Latvia           Sandris Laganovskis               Citadeles Street 7/70                                                     Riga                        LV-1010      Latvia
                                                  Acting President / President par
                                                  interim Mrs. Edyta Demby                                                                                                                             Republic of
Patent Office of the Republic of Poland           Siwek                             Al. Niepodleglosci 188/192             P.O. Box 203                       Warsaw                      00-950       Poland

Patheon Inc                                       Attn General Counsel              7070 Mississauga Road, Suite 350                                          Mississauga         ON      L5N 7J8      Canada
                                                                                                                                                              Research Triangle
Patheon Inc.                                      Attn General Counsel              4721 Emperor Boulevard                                                    Park                NC      27703
Patheon Italia S.p.A                              Attn Aldo Braca                   Viale G.B. Stucchi, 110                                                   Monza                       20052 (MI)   Italy
                                                  Attn Department of Legal
Patheon Italia S.p.A                              Services                          Viale G.B. Stucchi n. 110                                                 Monza                       20900 (MB)   Italy
Patheon Italia S.p.A                              Ferentino Operations              Via Morolense 87                                                          Ferentino (FR)              3013         Italy
Patheon Italia S.p.A                                                                Via Morolense 5 2 Trav SX                                                 Ferentino                   3013         Italy
Patheon Italia S.p.A                                                                Viale G.B. Stucchi n. 110                                                 Monza                       20900 (MB)   Italy
Patheon Pharmaceuticals Inc                       Attn Director of Legal Services   2110 East Galbraith Road                                                  Cincinnati          OH      45237-1625

PATHEON PHARMACEUTICALS INC                                                         PO BOX 40017                           ATTN ACCOUNTS PAYABLE              COLLEGE STATION TX          77842
Patheon Pharmaceuticals Inc.                                                        2110 EAST GALBRAITH ROAD                                                  CINCINNATI      OH          45237
Patheon UK Limited                                Attn Aldo Braca                   Kingfisher Drive                       Covingham, Swindon                 Wiltshire                   SN3 5BZ      United Kingdom
Patheon UK Limited                                Attn Director                     Kingfisher Drive                       Covingham                          Swindon                     SN35BZ       England
                                                                                                                                                                              Wiltshir
Patheon UK Limited                                Attn Legal Counsel                Kingfisher Drive                       Covingham                          Swindon         e           SN3 5BZ      United Kingdom
                                                                                                                                                                              Wiltshir
Patheon UK Limited                                Attn Site Director                Kingfisher Drive                       Covingham                          Swindon         e           SN3 5BZ      United Kingdom
                                                                                                                                                              SWINDON                                  UNITED
Patheon UK Limited                                                                  KINGFISHER DR                                                             WILTSHIRE                   SN3 5BZ      KINGDOM
                                                  Attn Brian Rice, Enterprise
Patheon, part of Thermo Fisher Scientific         Accounts Director                 100 Berkeley Drive, Suite A                                               Swedesboro          NJ      08085

Patina Solutions                                                                    13890 BISHOPS DRIVE SUITE 320                                             BROOKFIELD          WI      53005



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                  Page 211 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          295295
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3797


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



                 CreditorName                       CreditorNoticeName                  Address1                          Address2     Address3                  City    State       Zip      Country

Patina Solutions Group                                                     13890 BISHOPS DRIVE SUITE 320                                               BROOKFIELD       WI       53005

Patina Solutions Group Inc.                                                13890 BISHOPS DRIVE SUITE 320                                               BROOKFIELD       WI       53005
Patricia A Franke                                                          Address Redacted
Patricia A. Neal                                                           Address Redacted
Patricia Ann Rubessa                                                       Address Redacted
Patricia Ann Walker                                                        Address Redacted
Patricia Bernice Dorsey                                                    Address Redacted
PATRICIA CIANFROCCO                                                        Address Redacted
Patricia Marie OConnell                                                    Address Redacted
PATRICIA MARY SYKORA                                                       Address Redacted
Patricia McCullough                                                        Address Redacted
PATRICIA MEYER                                                             Address Redacted
PATRICIA PEMBROKE                                                          Address Redacted
Patricia R Moore                                                           Address Redacted
PATRICIA RUSSO                                                             Address Redacted
PATRICIA WILSON                                                            Address Redacted
PATRICK CAREY A                                                            Address Redacted
Patrick Fogata                                                             Address Redacted
Patrick G Delli Santi                                                      Address Redacted
PATRICK J KELLY DRUMS INC                                                  6226 PIDCOCK CREEK RD                                                       NEW HOPE         PA       18938
Patrick Johnson                                                            Address Redacted
PATRICK RICHARD F                                                          Address Redacted
                                               Attn George Henriques,
Patterson Animal Health                        President                   822 7th St., Ste 250                                                        Greeley          CO       80631
                                               Attn George Henriques,
Patterson Animal Health Supply, Inc.           President                   822 7th St., Suite 740                                                      Greeley          CO       80631
Patterson Animal Supply                                                    137 BARNUM ROAD                                                             DEVENS           MA       01434
PATTERSON DENTAL SUPPLY, INC                                               1031 MENDOTA HEIGHTS ROAD                                                   ST PAUL          MN       55120
Patterson Veterinary Supply                    Attn George Henriques       137 BARNUM ROAD                                                             DEVENS           MA       01434
Patterson Veterinary Supply                                                137 BARNUM ROAD                                                             DEVENS           MA       01434
PATTERSON VETERINARY SUPPLY INC                                            137 BARNUM ROAD                                                             DEVENS           MA       01434
PATTERSON VETERINARY SUPPLY INC                                            28905 NETWORK PLACE                                                         CHICAGO          IL       60673-1289
Patterson Veterinary Supply, Inc.              Attn Kevin Pohlman          137 BARNUM ROAD                                                             DEVENS           MA       01434
Patterson Veterinary Supply, Inc.                                          P.O. Box 1240                                                               Greeley          CO       80632-1240
Patti Ann Weddle                                                           Address Redacted
PATTI GUPTA & ASSOCIATES LLC                                               675 SCENIC RIM DRIVE                                                        HENDERSON        NV       89012
PATTY KRONICK                                                              Address Redacted
PAUL ALAN GOMPERS                                                          Address Redacted
PAUL DANIEL OD                                                             Address Redacted
Paul F. White                                                              Address Redacted
Paul Gamble                                                                Address Redacted
PAUL HAVERKOS                                                              Address Redacted

Paul Karpecki and Visionary Consultants Inc.                               3933 REAL QUIET LN                                                          LEXINGTON        KY       40509
Paul Maggio                                                                Address Redacted
PAUL MUELLER / MUELLER FIELD                                               Address Redacted
                                                                                                                                                       GLENDALE
PAUL REILLY COMPANY                                                        1967 QUINCY COURT                                                           HEIGHTS          IL       60139
Paul Shane Nobles                                                          Address Redacted
Paul Tekverk                                                               Address Redacted
Paul V Matthaei                                                            Address Redacted
Paul Werth Associates, Inc.                                                10 NORTH HIGH STREET                                                        COLUMBUS         OH       43215
Paul Yao                                                                   Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 212 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              296296
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3798


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



               CreditorName             CreditorNoticeName                  Address1                          Address2     Address3               City      State       Zip       Country
Paul Zoitke                                                      Address Redacted
Paula L Miller                                                   Address Redacted
PAULA WALLACE                                                    Address Redacted
Pauline Redd                                                     Address Redacted
PAVILLON VERDUN                                                  Address Redacted
                                                                 600 PAVONIA AVENUE 4TH
PAVONIA SURGERY CENTER                                           FLOOR                             ARLENE MARAVILLA                        JERSEY CITY      NJ      07306
Pawel Juszkiewicz                                                Address Redacted
PBA HEALTH                          ATTN ACCOUNTING DEPT         6300 ENTERPRISE RD                                                        KANSAS CITY      MO      64120
PCAOB                                                            PO BOX 418631                                                             BOSTON           MA      02241-8631
PD SUB LLC DBA PD Pharmatech        ATTN DUSKO PLAVEC            225 WEST 34 ST                                                            NEW YORK         NY      10122
PDA                                                              PO BOX 79465                                                              BALTIMORE        MD      21279-0465
PDC INTERNATIONAL CORP                                           PO BOX 492                                                                SOUTH NORWALK    CT      06856
PDQ HEALTHCARE INFORMATION                                       PO BOX 191                                                                CARLE PLACE      NY      11514
PEACE COUNTRY HEALTH                                             PO BAG 2600                                                               GRANDE PRAIRIE   AB      T8V6L4     Canada

                                    Attn Stephanie Ventre, Services
Peak Scientific Inc                 Sales Territory Manager         19 Sterling Road, Suite #1                                             Billerica        MA      01862
PEAK SCIENTIFIC INC                                                 DEPT CH 19562                                                          PALATINE         IL      60055-9562
                                                                    10330 OLD COLUMBIA RD STE
PEAK-RYZEK INC                                                      200                                                                    COLUMBIA         MD      21046
PEARAH J D, OD                                                      Address Redacted
PEARL OPTICAL                                                       407 BARKER BLVD                                                        SEATTLE          WA      98188
PEARLE VISION                                                       1708 SCENIC HWY N              SUITE L                                 SNELLVILLE       GA      30078-5645
PEARLE VISION CENTER                PORTNOY KENNETH                 727 W DUNDEE ROAD                                                      WHEELING         IL      60090
PEARLE VISION CENTER                                                6309 N LINCOLN                                                         CHICAGO          IL      60659
PEARLE VISION DBA KLM OPTICAL                                       1085 NORTHERN BLVD                                                     ROSLYN           NY      11576
PEARSON HAROLD LEWIS                                                Address Redacted
PEARSON PAUL ANDREW MD              DEPT OF OPTHALMOLOGY            Address Redacted
PECK & PECK ODS                                                     1201 10TH ST                   P O BOX 789                             WOODWARD         OK      73801-3107
PECK DAVID FRASER                                                   Address Redacted
PECONIC BAY MEDICAL CENTER                                          1300 ROANOKE AVE                                                       RIVERHEAD        NY      11901
PEDIATRIC CONNECTION                                                1300 SEMMES AVE                                                        RICHMOND         VA      23224
PEDIATRIC EYECARE CENTER            BLACK BRADLEY C                 5220 FLANDERS DRIVE                                                    BATON ROUGE      LA      70808
PEDIATRIC OPHTH OF NY PC            CAMPOLATTARO BRIAN N            30 EAST 40TH ST.               SUITE 405                               NEW YORK         NY      10016
PEDIATRIC OPHTHALMOLOGY OF
HOUSTON                             STAVIS MONTE I               929 GESSNER ROAD                  SUITE 2420                              HOUSTON          TX      77024
Pedinol Pharmacal Inc.                                           400 Somerset Corporate Blvd                                               Bridgewater      NJ      08807
Pedro Orta Jr                                                    Address Redacted
Peggy Friedle                                                    Address Redacted
Peggy L Goforth                                                  Address Redacted
PEGGY STINSON                                                    Address Redacted
PEKIN HOSPITAL PHARMACY                                          600 SOUTH 13TH STREET                                                     PEKIN            IL      61554
PELION SURGICAL LLC                                              116 VIVION                                                                AIKEN            SC      29803
PENCE DENTAL INC                                                 1000 TOWN CENTER DR #250          BRUCE A PENCE JR DDS                    OXNARD           CA      93036
PENINSULA EYE CENTER PA                                          101 MILFORD ST                                                            SALISBURY        MD      21804
PENINSULA EYE SURGERY CTR LLC                                    1128 W EL CAMINO REAL                                                     MOUNTAIN VIEW    CA      94040

PENINSULA LASER EYE MEDICAL GROUP                                1174 CASTRO ST                    STE 100                                 MOUNTAIN VIEW    CA      94040-2572
PENN VETERINARY SUPPLY                                           53 INDUSTRIAL CIRCLE                                                      LANCASTER        PA      17601
PENNCAT CORPORATION                                              404 ELM AVE                       ATTN MIKE KANE                          NORTH WALES      PA      19454
PENNER SUSAN M OD                   EYECARE DIMENSIONS           Address Redacted
PENNEY MICHAEL R                                                 Address Redacted
PENNSYLVANIA DEPARTMENT OF
REVENUE                                                          PO BOX 280404                                                             HARRISBURG       PA      17128-0404



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 213 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        297297
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3799


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                CreditorName                         CreditorNoticeName                 Address1                       Address2             Address3                City    State       Zip          Country
Pennsylvania Dept of Revenue                                               Public Service & Government       Walnut Street                                  Harrisburg     PA       17128
PENNSYLVANIA EYE & EAR SURG CTR                ALTMAN ADAM J               1 GRANITE POINT DRIVE             SUITE 100                                      WYOMISSING     PA       19610
PENNSYLVANIA EYE ASSOCIATES                                                4100 LINGLESTOWN RD                                                              HARRISBURG     PA       17112-1071
PENNTECH SP SCIENTIFIC=ORDER                                               103 STEAMWHISTLE DRIVE                                                           WARMINSTER     PA       18974-1453
PENNY MALBURG                                                              Address Redacted
PENNY VERDIN                                                               Address Redacted
PENSKE TRUCK LEASING CO LP                                                 30 MAHAN ST                                                                      WEST BABYLON   NY       11704
PENTAVISION LLC                                                            321 NORRISTOWN RD STE 150                                                        AMBLER         PA       19002
People of the State of California and Pharmacy                             2720 Gateway Oaks Drive, Suite
Board Contingent Fund                                                      100                                                                              Sacramento     CA       95833
Peoples Gas, North Shore Gas                                               200 East Randolph Street                                                         Chicago        IL       60601
PEPLINSKI LEE OD                                                           Address Redacted
PEPOSE VISION INSTITUTE                                                    1815 CLARCKSON ROAD               NANCY M HOLEKAMP MD                            CHESTERFIELD   MO       63017
Pepper Hamilton, LLP                           Attn John W. Jones, Esq.    3000 Two Logan Square             18th and Arch Streets                          Philadelphia   PA       19103
PERFECT SENSE                                                              211 NE 54TH ST STE 202            DR. WILES                                      KANSAS CITY    MO       64118

PERFECT SENSE EYE CENTER ST JOE LLC                                        3201 ASHLAND AVE                                                                 SAINT JOSEPH   MO       64506-1504
PERFEX CORPORATION                                                         6885 E 1225 N                                                                    HUNTSVILLE     UT       84317-9790
PERFORMANCE EYECARE                 MASSIE DIRK                            4111 N ILLINOIS                                                                  SWANSEA        IL       62226

PERFORMANCE HEALTH SUPPLY INC                                              28100 TORCH PARKWAY STE 700                                                      WARRENVILLE    IL       60555
                                                                           5420 W SOUTHERN AVENUE
PERFORMANCE VALIDATION INC                                                 SUITE 100                                                                        INDIANAPOLIS   IN       46241
PERICH EYE CENTER                                                          5363 SPRING HILL DR             GEETA R SHAH MD                                  SPRING HILL    FL       34606
PERISCOPE                                                                  921 WASHINGTON AVE S                                                             MINNEAPOLIS    MN       55415
PERISHIP LLC                                                               265 EAST MAIN ST                                                                 BRANFORD       CT       06405
Peritius Consulting                                                        901 W. Jackson Blvd., Suite 502                                                  Chicago        IL       60607

PerkinElmer                                                                13633 COLLECTIONS CENTER DR                                                      CHICAGO        IL       60693-0136
PerkinElmer Health Sciences, Inc             Attn Contracts Department     710 Bridgeport Avenue                                                            Shelton        CT       06484
PerkinElmer Health Sciences, Inc             Attn General Counsel          710 Bridgeport Avenue                                                            Shelton        CT       06484

PerkinElmer Health Sciences, Inc                                           13633 COLLECTIONS CENTER DR                                                      CHICAGO        IL       60693-0136
PERMEGEAR INC                                                              1815 LEITHSVILLE ROAD                                                            HELLERTOWN     PA       18055
PERNELLI DAVID R                                                           Address Redacted
Pernix Ireland Pain Designated Activity      Attn Erika Senska, VP,
Company                                      Associate General Counsel     3 Burlington Road                                                                Dublin                  D04 RD68     Ireland
Pernix Ireland Pain Designated Activity      Erika Senska, VP, Associate
Company                                      General Counsel               3 Burlington Road                                                                Dublin                  D04 RD68     Ireland
                                             Thomas R. Temple, Jr. and     BREAZEALE, SACHSE & WILSON, One American Place, 23rd
PERNIX THERAPEUTICS, LLC                     Claude F. Reynaud, Jr.        LLP                         Floor                         Post Office Box 3197   Baton Rouge    LA       70821-3197
Perrigo Company                                                            515 EASTERN AVE                                                                  ALLEGAN        MI       49010
Perrigo Company, PLC                                                       515 EASTERN AVE                                                                  ALLEGAN        MI       49010
Perrigo Israel Pharmaceuticals, Ltd.                                       29 Lehi Street                                                                   Bnei Brak               51200      Israel
PERRY CHEMICALS CORP                                                       30-50 WHITESTONE EXPWY      STE 300                                              FLUSHING       NY       11354
PERRY MATTHEW ROBERT                                                       Address Redacted
PESAVENTO CHRISTOPHER B                                                    Address Redacted
Petar V Curovic                                                            Address Redacted
PETER DE ALVA                                                              Address Redacted
Peter Evan Davis                                                           Address Redacted
Peter M. Millar                                                            Address Redacted
Peter N Otovic                                                             Address Redacted
Peter Piotr Ziarnik                                                        Address Redacted
PETERBOROUGH REGIONAL HEALTH
CENTRE                                                                     ONE HOSPITAL DR                   RECEIVING                                      PETERBOROUGH   ON       K9J 7C6      Canada



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 214 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      298298
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3800


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



           CreditorName                        CreditorNoticeName                     Address1                           Address2       Address3          City      State       Zip        Country
PETERSON DARRYL PHD                                                        Address Redacted
PETERSON RANDAL MD                                                         Address Redacted
PETERSON WALTER F OD PC                                                    2020 KEITH ST NW                                                        CLEVELAND       TN       37311

PETROCHOICE LUBRICATIONS SOLUTIONS                                         PO BOX 829604                                                           PHILADELPHIA    PA       19182-9604
PETROU HAEF CHRISTINA M OD                                                 Address Redacted
Pevla Young                                                                Address Redacted
                                          TULANE UNIVERSITY MED
PEYMAN GHOLAM A. MD                       CENTER                           Address Redacted
                                                                                                              ATTN PEYTON WAREHOUSE
PEYTONS                                                                    PO BOX 305261                      RESEARCH                             NASHVILLE       TN       37230-5261
PFAUDLER INC                                                               3810 MOMENTUM PLACE                                                     CHICAGO         IL       60689 3810
Pfizer Enterprises SARL                                                    51 Avenue J.F. Kennedy             Rond Point du Kirchberg                                       L-1855     Luxembourg
PFIZER INC                                ACCOUNTS PAYABLE                 PO BOX 34600                                                            BARTLETT        TN       38184
PFIZER INC - CLIENT SIDE                                                   7000 PORTAGE ROAD                                                       KALAMAZOO       MI       49001
Pfizer Inc.                               Attn General Counsel             235 East 42nd Street                                                    New York        NY       10017-5755
                                          Attn Jeffrey N. Myers, Vice
                                          President & Assistant, General
Pfizer Inc.                               Counsel                          235 East 42nd Street                                                    New York        NY       10017-5755
Pfizer Inc. and Pfizer Products Inc.      Attn General Counsel             235 East 42nd Street                                                    New York        NY       10017-5755
PFIZER PHARMACIA & UPJOHN CO LLC                                           7000 PORTAGE ROAD                                                       KALAMAZOO       MI       49001
                                          Attn Bryan C. Zielinski, Vice
Pfizer Products, Inc.                     President                        235 East 42nd Street                                                    New York        NY       10017-5755
Pfizer Products, Inc.                     Attn General Counsel             235 East 42nd Street                                                    New York        NY       10017-5755

                                    Attn Christopher Wohlberg, MD,
Pfizer, Inc.                        PhD, VP, SSRM Group Head       235 East 42nd Street                                                            New York        NY       10017-5755
                                    Christopher Wohlberg, MD,
Pfizer, Inc.                        PhD., VP, SSRM Group Head      235 East 42nd Street                                                            New York        NY       10017-5755
PH CONWAY LLC                                                      PO BOX 75850                                                                    BALTIMORE       MD       21275-5850
PHAM RANDAL MD                                                     Address Redacted
PHAM TAN-LONG                                                      Address Redacted
PHAM THANH OD                                                      Address Redacted
Pharma Pac, LLC                                                    DEPARTMENT SF 65                           PO BOX 830525                        BIRMINGHAM      AL       35283-0525
Pharma Quality Europe                                              LOCALITA PRULLI 103C                                                            REGGELLO                 50066      ITALY
Pharma Quality Europe Srl                                          LOCALITA PRULLI 103C                                                            REGGELLO                 50066      ITALY
Pharma Science Nutrients, Inc.                                     606 SE 1st Ave                                                                  Ocala           FL       34471
PHARMAAFFILIATES ANALYTICS ANALYSIS                                PLOT #225 INDUSTRIAL AREA
& SY                                                               PHASE 2                                    PANCHKULA HARYANA                                             134109     India
Pharmacare Dynamic Management                                      24700 CENTER RIDGE ROAD                    SUITE 110-120                        CLEVELAND       OH       44145-5606
PHARMACARE DYNAMIC MANAGEMENT
CORP                                                               24700 CENTER RIDGE ROAD                    SUITE 110-120                        CLEVELAND       OH       44145-5606
PHARMACARE SERVICES                                                211 N LOOP 1604 E STE 250                                                       SAN ANTONIO     TX       78232
Pharmacaribe, LLC                                                  3513 DI LEUCA STREET                                                            PUNTA GORDA     FL       33950
PHARMACEUTICAL PRODUCT
STEWARDSHIP                         WORK GROUP                     1800 M STREET NW                           SUITE 400 SOUTH                      WASHINGTON      DC       20036
PHARMACEUTICAL TRADE SERVS          DBA DURBIN USA                 5820 GULF TECH DRIVE                                                            OCEAN SPRINGS   MS       39564
Pharmacevtichesky Import, Export
                                    Attn Kristen N. Reabe, Senior
Pharmacy Select                     Vice President                 1659 N. Spring Street, Suite 107                                                Beaver Dam      WI       53916
Pharmacy Select                                                    1550 COLUMBUS ST.                                                               SUN PRAIRIE     WI       53590
PHARMACY SELECT LLP                                                1550 COLUMBUS ST.                                                               SUN PRAIRIE     WI       53590
                                    Attn Kristen N. Reabe, Senior
Pharmacy Select, LLP                Vice President                 1659 N. Spring Street, Suite 107                                                Beaver Dam      WI       53916
Pharmacy Select, LLP                Attn Kristen N. Reabe, SVP     1659 N. Spring Street, Suite 107                                                Beaver Dam      WI       53916



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                    Page 215 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      299299
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3801


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



                 CreditorName                     CreditorNoticeName                     Address1                          Address2        Address3           City      State         Zip        Country
                                           Attn Kristen N. Reabe, Vice
Pharmacy Select, LLP                       President, Contracts            1659 N. Spring Street, Suite 107                                           Beaver Dam       WI       53916
                                           Attn Kristen Reabe, Senior Vice
Pharmacy Select, LLP                       President                       1659 N. Spring Street, Suite 107                                           Beaver Dam       WI       53916
Pharmacy Select, LLP                                                       1659 N. Spring Street, Suite 107                                           Beaver Dam       WI       53916
                                           Attn Patricia Earl, VP
Pharmagen IM                               Institutional Marketing         3063 Fiat Ave                                                              Springfield      IL       62703
Pharmaher Healthcare Limited                                               12 E DULEEK BUSINESS PARK           DULEEK                                 CO MEATH                               IRELAND
PharmaLogic Development, Inc.                                              17 BRIDGEGATE DRIVE                                                        SAN RAFAEL       CA       94903
PHARMAMED GLOBAL DISTRIBUTORS                                              4970 SW 52 ST                       SUITE 313                              DAVIE            FL       33314
PharmaNet Canada, Inc.                                                     2500, Rue Einstein                                                         Quebec           QC       G1P 0A2      Canada
PHARMAPORTS LLC                            ATTN JACK YEN                   1 E UWCHLAN AVE STE 116                                                    EXTON            PA       19341
PharmaScience Inc.                                                         100, de l Industrie Boulevard                                              Candiac                   J5R 1J1      Canada
PharmaScience Inc.                                                         1177, 55th Avenue                                                          Dorval                    H9P 2W7      Canada
PharmaScience Inc.                                                         6111 Royalmount Avenue                                                     Montreal                  H4P 2T4      Canada
Pharmasol Corporation                                                      PO BOX 847882                                                              BOSTON           MA       02284-7882
PharmaZell GmbH                            ATTN RAINHARDT BIRTH            ROSENHEIMER STR. 43                 83064                                  RAUBLING                               GERMANY
PHARMAZELL GMBH                            ATTN RAINHARDT BIRTH            ROSENHEIMER STR. 43                                                        RAUBLING                  83064        Germany
PHARMEDIUM SERVICES LLC                    ATTN ACCOUNTS PAYABLE           150 N FIELD DR STE 350              TWO CONWAY PARK                        LAKE FOREST      IL       60045
                                                                                                                                      ATTN ACCOUNTS
PHARMEDIUM SERVICES LLC                                                    150 N FIELD DR STE 350              TWO CONWAY PARK        PAYABLE         LAKE FOREST      IL       60045
PharMerica Corp                                                            1901 CAMPUS PLACE                                                          LOUISVILLE       KY       40299
PHARMERICA CORPORATION                                                     1901 CAMPUS PLACE                                                          LOUISVILLE       KY       40299
PharmVet Solutions also known as Ansam
Ganim                                                                      40 South Kensington Way             Henderson                              Auckland                  612          New Zealand

PHEBRA PTY LTD                                                             19 ORION RD                                                                LANE COVE WEST            2066       Australia
PHILADELPHIA EYE ASSOCIATES                                                1703 S BROAD ST                                                            PHILADELPHIA   PA         19148-1505
Philadelphia Indemnity Insurance Company                                   231 Saint Asaphs Road               Suite 100                              Bala Cynwyd    PA         19004
PHILADELPHIA OPHTH ASSOCIATES              BRYANT WINSTON M JR             100 CHURCH RD.                      STE. 100                               ARDMORE        PA         19003
PHILIPS ANDREW JOHN                                                        Address Redacted
Phillip A Matusas II                                                       Address Redacted
PHILLIPS BRADLEY JOHN MD LLC                                               1543 RT 27 STE 23                                                          SOMERSET         NJ       08873
PHILLIPS EYE INSTITUTE                                                     2215 PARK AVE                                                              MINNEAPOLIS      MN       55404-3711
PHILLIPS EYE SPECIALISTS                                                   619 RIVER DRIVE                                                            ELMWOOD PARK     NJ       07407
                                           PAUL PHILLIPS EYE &
PHILLIPS PAUL                              SURGERY CENTER                  Address Redacted
PHOENIX BUSINESS PRODUCTS INC                                              305 SUBURBAN AVENUE                                                        DEER PARK        NY       11729
PHOENIX CHILDRENS HOSPITAL                                                 1919 EAST THOMAS ROAD               PHARMACY DEPARTMENT                    PHOENIX          AZ       85016
PHOENIXVILLE EYE CARE SPECIALISTS          SHECHTER JAMINE LEE             720 SOUTH MAIN STREET                                                      PHOENIXVILLE     PA       19460
PHOENIXVILLE HOSPITAL SYSTEM
PHARMACY                                                                   140 NUTT ROAD                                                              PHOENIXVILLE     PA       19460
Phyllis S. Whitlock                                                        Address Redacted
Phyllis Williams                                                           Address Redacted
Phys Pharma LLC                                                            37 Grange Lane Mountsorrel          Loughborough                           Leicestershire            LE12 7HY     United Kingdom
Phys Pharma LLC                                                            30 Ramland Road                     Suite 105                              Orangeburg       NY       10962
PHYSICIAN SUPPLY COMPANY                                                   PO BOX 7477                                                                PASADENA         TX       77508
PHYSICIAN SURGERY CENTER OF                                                9551 PASEO DEL NORTE BLVD
ALBUQUERQUE                                                                NE                                  SUITE C                                ALBUQUERQUE      NM       87122
PHYSICIANS CARE SURGICAL HOSPITAL                                          454 ENTERPRISE DR                                                          ROYERSFORD       PA       19468
PHYSICIANS EYE CARE CENTER LLC             WARDEN MARJORIE K               1001 PINE HEIGHTS AVENUE            SUITE 101                              BALTIMORE        MD       21229

PHYSICIANS EYE CLINIC                      JONES THOMAS WILLIAM JR         3930 HOYT AVE                                                              EVERETT          WA       98201
                                                                           733 NORTH BEERS STREET
PHYSICIANS OF MONMOUTH LLC                                                 SUITE L4                                                                   HOLMDEL          NJ       07733



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 216 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 300300
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3802


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



             CreditorName                    CreditorNoticeName              Address1                           Address2        Address3            City        State       Zip         Country
PHYSICIANS SURGERY CENTER                                          2150 HARRISBURG PIKE                                                       LANCASTER        PA       17604
PHYSICIANS SURGERY CENTER                                          220 CHAMPION DR STE 101                                                    HAGERSTOWN       MD       21740
                                         COASTAL EYE SURGERY
PIAZZA LAWRENCE MD                       CENTER, LLC               Address Redacted
PICAYUNE FAMILY EYECARE                                            718 HIGHWAY 11 S                  SUITE B                                  PICAYUNE         MS       39466-5310
PICKEL STUART M                                                    Address Redacted
PIEDMONT EYE                                                       3193 HOWELL MILL RD               STE 100                                  ATLANTA          GA       30327
                                         HAGGERTY CHRISTOPHER
PIEDMONT EYE ASSOCIATES                  JAY                       1330 BOILING SPRINGS ROAD  SUITE 2400                                      SPARTANBURG      SC       29303
PIEDMONT EYE CENTER                      BOWERS DARIN K            116 NATIONWIDE DRIVE                                                       LYNCHBURG        VA       24502
PIEDMONT EYECARE ASSOCIATES OD                                     8811 PLAKENEY PROFESSIONAL
PLLC                                                               DR                         STE 100                      PHILIPPE SCOTT L OD CHARLOTTE       NC       28277
PIEDMONT RETINA SPECIALISTS              SANDERS JASON B           1132 NORTH CHURCH STREET   SUITE 103                                        GREENSBORO      NC       27401
PIEDMONT RETINA SPECIALISTS                                        180 KIMEL PARK DR STE 110                                                   WINSTON SALEM   NC       27103
Pierce M Bradford                                                  Address Redacted

PIERREMONT EYE INSTITUTE                 SIPES MARGARET ASHLEY W 7607 YOUREE DR                                                               SHREVEPORT       LA       71105
Pietro Malino                                                    Address Redacted
PIETRYKA PLASTICS LLC                                            85 CHARLES COLMAN BLVD                                                       PAWLING          NY       12564
PINEBRIDGE INV LLC(AS AGT)
PINES MANOR                                                        2085 ROUTE 27                                                              EDISON           NJ       08817
PINKE ROBERT S                                                     Address Redacted

PINNACLE EYE CENTER                                                1649 W. EAU GALLIE BLVD #100                                               MELBOURNE        FL       32935
PINNACLE HEALTH AT HARRISBURG
HOSPITAL                                                           111 S FRONT ST                                                             HARRISBURG       PA       17101
PINNACLE SALES INC                                                 530 INDUSTRIAL DRIVE                                                       NAPERVILLE       IL       60563
                                                                                                                                              COLORADO
PINNACLE SURGERY CENTER                                            2770 UNION BLVD STE 180                                                    SPRINGS          CO       80909

Pinney Associates                                                  4800 Montgomery Lane, Suite 400                                            Bethesda         MD       20814
                                                                   4800 MONTGOMERY LANE,
Pinney Associates, Inc.                                            SUITE 400                                                                  BETHESDA         MD       20814
Pinpoint Pharma, LLC                                               100 S. Saunders Rd., Suite 150                                             Lake Forest      IL       60045
Pinpoint Pharma, LLC                                               55 E. Monroe, Suite 3800                                                   Chicago          IL       60603
PIONEER INDUSTRIAL CORP                                            400 RUSSELL BLVD                                                           ST.LOUIS         MO       63104
PIONEER PAVING                                                     20 OLD NORTHPORT RD                                                        KINGS PARK       NY       11754
Piramal Healthcare (Canada) Limited                                110 Industrial Parkway North                                               Aurora           ON       L4G 3H4      Canada
PIRNAZAR JONATHAN R                                                Address Redacted
PIRO PHILIP A                                                      Address Redacted
PIROS JUDITH M                                                     Address Redacted
Pitchaya Vichitcharoenpaisarn                                      Address Redacted
PITCHAYA VICHITCHAROENPAISARN                                      Address Redacted
Pitney Bowes Global Financial Services                             PO BOX 371887                                                              PITTSBURGH       PA       15250-7887
PITT COUNTY MEMORIAL HOSPITAL,           DBA VIDANT MEDICAL
INCORPORA                                CENTER                    2100 STANTONSBURG ROAD                                                     GREENVILLE       NC       27834
PIYUSH BHATT                                                       Address Redacted

PJT PARTNERS                             FINANCE DEPT - 17TH FLOOR 280 PARK AVENUE                                                            NEW YORK         NY       10017
PKM HEALTHCARE CONSULTING LLC                                      34522 N SCOTTSDALE RD             SUITE 120-449                            SCOTTSDALE       AZ       85266
PLACENTIA LINDA HOSPITAL                                           1301 N ROSE DRIVE                                                          PLACENTIA        CA       92870
PLAINFIELD EYE CARE                                                900 EDWARDS DRIVE                                                          PLAINFIELD       IN       46168
PLAINS REGIONAL MEDICAL CNTR OF                                    2100 MARTIN LUTHER KING JR
CLOVIS                                                             BLV                                                                        CLOVIS           NM       88101




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 217 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               301301
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3803


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



                 CreditorName           CreditorNoticeName                  Address1                          Address2               Address3          City        State       Zip          Country
                                                                                                    Birmingham Science Park
Planet Pharma, LLC                                              Birmingham Innovation Centre        Faraday Wharf             Holt St, Aston    West Midlands              B7 4BB       United Kingdom
Planet Pharma, LLC                                              Saint Magnus House                  3 Lower Thames Street                       London                     EC3R 6HE     United Kingdom
Planet Pharma, LLC                                              10 Parkway North, Suite 310                                                     Deerfield         IL       60015
Planet Pharma, LLC                                              11811 N. Freeway, Suite 532                                                     Houston           TX       77060
Planet Pharma, LLC                                              1701 River Drive, Suite 104                                                     Moline            IL       61265
Planet Pharma, LLC                                              200 N. LaSalle Street, Suite 2400                                               Chicago           IL       60601
Planet Pharma, LLC                                              2222 NC-54, Suite 206                                                           Durham            NC       27713
Planet Pharma, LLC                                              22260 Haggerty Road, Suite 180                                                  Northville        MI       48167
                                                                24651 Center Ridge Road, Suite
Planet Pharma, LLC                                              475                                                                             Westlake          OH       44145
Planet Pharma, LLC                                              501 Boylston Street, Floor 10                                                   Boston            MA       02116
Planet Pharma, LLC                                              5889 Oberlin Drive, Suite 100                                                   San Diego         CA       92121
Planet Pharma, LLC                                              800 Hillgrove Avenue, Suite 201                                                 Western Springs   IL       60558
PLANO EYE CARE CENTER                                           4104 W 15TH ST STE 100                                                          PLANO             TX       75093
Plantex USA, Inc.                  Attn George Svokos           400 Chestnut Ridge Road                                                         Woodcliff Lake    NJ       07677
                                   Attn Marisa Avolio John
Plantex USA, Inc.                  Denman                       400 Chestnut Ridge Road                                                         Woodcliff Lake    NJ       07677
Plantex USA, Inc.                  Attn President               Two University Plaza, Suite 305                                                 Hackensack        NJ       07601
Plantex USA, Inc.                                               2 University Plaza                                                              Hackensack        NJ       07601
Plantex USA, Inc.                                               400 CHESTNUT RIDGE ROAD                                                         WOODCLIFF LAKE    NJ       07677
PLASTICS INTERNATIONAL                                          7600 ANAGRAM DRIVE                                                              EDEN PRAIRIE      MN       55344
PLETCHER STANLEY MD                GREAT LAKES EYE CARE         Address Redacted
PLOTNER DAVID ROBERT                                            Address Redacted
PLOWMAKER MELISSA K                                             Address Redacted
Plymouth Prairie Associates, LLC                                2350 S HURON PKWY                                                               ANN ARBOR         MI       48104
                                   c/o Broder & Sachse Real
Plymouth-Prairie Associates, LLC   Estate                       260 East Brown Street, Suite 280                                                Birmingham        MI       48009-6231
                                   c/o Broder & Sachse Real
Plymouth-Prairie Associates, LLC   Estate Services, Inc.        260 East Brown Street, Ste. 280                                                 Birmingham        MI       48009
Plymouth-Prairie Associates, LLC   c/o Cabrio Properties        2350 S Huron Pkwy                                                               Ann Arbor         MI       48104
Plymouth-Prairie Associates, LLC                                2929 Plymouth Road                                                              Ann Arbor         MI       48105
Plymouth-Prairie Associates, LLC                                2929 Plymouth Road, Ste 35                                                      Ann Arbor         MI       48105
PMC SPECIALTIES GROUP INC                                       501 MURRAY ROAD                                                                 CINCINNATI        OH       45217
                                                                                                                                                EAST
POCONO MEDICAL CENTER                                           300 PLAZA COURT, SUITE A                                                        STROUDSBURG       PA       18301
POCONO MEDICAL CENTER                                           PO BOX 842499                                                                   BOSTON            MA       02284
PODHORZER JOSEPH RICHARD                                        Address Redacted
POLAM WHOLESALE INC                                             557 LEONARD STREET                                                              BROOKLYN          NY       11222
POLAND DONALD E                                                 Address Redacted
Polaris Solutions, LLC                                          100 BROADWAY 7TH FLOOR                                                          NEW YORK          NY       10005
Polarx BioPharmaceuticals                                       787 7th Avenue 48th floor                                                       New York          NY       10019
POLLACK ARYEH L                                                 Address Redacted
POLLET CONSULTING LLC                                           221 SEQUOIA DRIVE                                                               NEWTOWN           PA       18940
Pollet Consulting, LLC             Attn Robert Pollet           221 Sequoia Drive                                                               Newtown           PA       18940
POLSINELLI PC                                                   PO BOX 878681                                                                   KANSAS CITY       MO       64187-8681
POLYSCIENCE                                                     6600 W TOUHY AVENUE                                                             NILES             IL       60714
POMERANCE GLENN N                                               Address Redacted
                                   PARAMUS PROFESSIONAL
POMERANTZ SCOTT BARRY              BLDG                         Address Redacted
POMONA VALLEY HOSP MED CTR                                      1798 NORTH GAREY AVE                                                            POMONA            CA       91767
Pooja G Mistry                                                  Address Redacted
POOLE & VILLANI MDS                                             4308 ALTON ROAD                     STE 870                                     MIAMI BEACH       FL       33140
                                                                                                    THE DONALD L.GOLDEN
POOLE & VILLANI, MDS                                            4308 ALTON RD, STE # 870            FAMILY MEDICAL BLDNG                        MIAMI BEACH       FL       33140



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 218 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          302302
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3804


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



              CreditorName                         CreditorNoticeName                        Address1                          Address2             Address3              City    State       Zip          Country
Poornima Vuyyuru                                                                 Address Redacted
POPE CHARLES W                                                                   Address Redacted
POPE DANIEL BALL                                                                 Address Redacted
PORT HURON OPHTHALMOLOGY                      FAVERO BRIAN V                     1033 RIVER STREET                                                               PORT HURON      MI       48060
PORTER CHRISTOPHER S                                                             Address Redacted
PORTER DAVID OD                               EYE CARE CENTER                    Address Redacted
PORTER DAVID OD                                                                  Address Redacted
PORTER HOSPITAL LLC                                                              85 E. US HIGHWAY 6                                                              VALPARAISO      IN       46383
PORTER JOHN M OD                                                                 Address Redacted
PORTFOLIO ALMERINDO G JR                                                         Address Redacted
PORTIA MUSE                                                                      Address Redacted
PORTLAND CLINIC                                                                  800 SW 13TH AVE                                                                 PORTLAND        OR       97205
PORTNEUF MEDICAL CENTER EAST                                                     777 HOSPITAL WAY                                                                POCATELLO       ID       83201
                                              Conseil Directif Mrs. Ana
Portuguese Institute of Industrial Property   Margarida Bandeira                 Campo das Cebols                                                                Lisbon                   1149-035     Portugal
                                              President, Directive Council /
                                              President, Conseil Directif Mrs.
Portuguese Institute of Industrial Property   Ana Margarida Bandeira             Campo das Cebolas                                                               Lisbon                   1149-035     Portugal
                                                                                 KADRMAS EYE CARE NEW
POST OCONNOR & KADRMAS EYE CENTER KADRMAS EDDIE F                                ENGLAND                            40 INDUSTRIAL PARK ROAD                      PLYMOUTH        MA       02360
POST STEPHEN E                           EYEMD OF ALAMEDA                        Address Redacted
POSTERNAK BLANKSTEIN & LUND LLP                                                  800 BOYLSTON STREET                                                             BOSTON          MA       02199-8004
POTTER MINTON PC                                                                 110 N COLLEGE                      SUITE 500                                    TYLER           TX       75702
POWELL STEPHEN RANDALL                                                           Address Redacted
POWELL VISION CLINIC                     C/O POWELL LYNETTE OD                   3975 NAVARRE AVE                                                                OREGON          OH       43616-3433
Power Authority of the State of New York                                         DEPT 116048                        PO BOX 5211                                  BINGHAMTON      NY       13902-5211
POWERS CARL F. OD                                                                Address Redacted
PPC FLEXIBLE PACKAGING LLC                                                       1111 BUSCH PARKWAY                                                              BUFFALO GROVE   IL       60089
PPD Development, LLC                                                             26361 NETWORK PLACE                                                             CHICAGO         IL       60673-1263
PPD Development, LP                                                              26361 NETWORK PLACE                                                             CHICAGO         IL       60673-1263
                                                                                 12300 TWINBROOK PARKWAY
PQE                                                                              SUITE 400                          4TH FLOOR                                    ROCKVILLE       MD       20852
                                                                                 12300 TWINBROOK PARKWAY
PQE US INC                                                                       SUITE 400                          4TH FLOOR                                    ROCKVILLE       MD       20852
Prachi Ashokbhai Patel                                                           Address Redacted
Pradeep Kumar                                                                    Address Redacted
PRADEEP SASIDHARAN                                                               Address Redacted
Pragna Samir Raval                                                               Address Redacted
PRAIRIE LAND ENTERPRISES LLC                                                     6536 DAYBROOKE DR                                                               DECATUR         IL       62521
PRAMILA DATT                                                                     Address Redacted
Pranav Ravindra Raibagi                                                          Address Redacted
PRASCO LLC, DBA PRASCO
LABORATORIES                                                                     6125 COMMERCE COURT                                                             MASON           OH       45040
Prasco, LLC                                                                      6125 COMMERCE COURT                                                             MASON           OH       45040
Prasha Elizabeth Das                                                             Address Redacted
Pratik Bankhele                                                                  Address Redacted
                                                  MORRISVILLE PA 1-800-638-                                         BETHLEHEM PA 1-800-654-
PRAXAIR DISTRIBUTION INC                          6360                           NEWARK NJ 1-800-638-6360           6406                                           PITTSBURGH    PA       15250-8000
Praxair Distribution Mid-Atlantic, LLC d/b/a GTS-                                                                                              BETHLEHEM PA 1-800-
Welco                                                                            MORRISVILLE PA 1-800-638-6360      NEWARK NJ 1-800-638-6360   654-6406            PITTSBURGH    PA       15250-8000
Precis Engineering                                                               20 S MAPLE STREET                  SUITE 200                                      AMBLER        PA       19002
Precis Engineering, Inc.                                                         20 S MAPLE STREET                  SUITE 200                                      AMBLER        PA       19002
PRECISION EYE CARE,INC                            BEFFA ANTON G                  140 WESTMOUNT DRIVE                P.O. BOX 429                                   FARMINGTON    MO       63640
PRECISION MICRO INC                                                              PO BOX 762                                                                        LEVITTOWN     NY       11756
PRECISION SIGNS.COM INC                                                          243 DIXON AVE                                                                     AMITYVILLE    NY       11701



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                          Page 219 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                303303
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3805


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



               CreditorName               CreditorNoticeName                      Address1                          Address2        Address3              City         State       Zip      Country
Premera Blue Cross                                                    7001 220th Street SW                                                        Mountlake Terrace   WA       98043-2124

Premier Buying Group                 Attn Brian Block, Vice President 300 Craig Road                                                              Manalapan           NJ       07726
PREMIER EYECARE                                                       217 CLARKSON ROAD                                                           BALLWIN             MO       63011
Premier Group                        ATTN JANET BENIGO                300 CRAIG RD                                                                MANALAPAN           NJ       07726
Premier Healthcare Alliance                                           PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
Premier Healthcare Alliance, L.P                                      PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
                                     Attn Bryant Mangum, Chief
Premier Healthcare Alliance, L.P.    Pharmacy Officer                 PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
                                     Attn David A. Hargraves and
Premier Healthcare Alliance, L.P.    Wayne Russell                    PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
                                     Attn Paula Gurz and Wayne
Premier Healthcare Alliance, L.P.    Russell                          PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
                                     Attn Wayne Russell and Bryant
Premier Healthcare Alliance, L.P.    Mangum                           PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
                                     Attn Wayne Russell and Patrick
Premier Healthcare Alliance, L.P.    Sudol                            PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
Premier Legal Department             Attn VP, Legal Services          13034 Ballantyne Corporate Place                                            Charlotte           NC       28277
PREMIER MEDICAL GROUP INC                                             2880 DAUPHIN ST                                                             MOBILE              AL       36606-2457
PREMIER PURCHASING PARTNERS LP                                        PO BOX 847650                                                               LOS ANGELES         CA       90084-7650
                                     Attn Sr. VP, Commercial
Premier Purchasing Partners, L.P.    Operations and Patrick Sudol     13034 Ballantyne Corporate Place                                            Charlotte           NC       28277
                                     Attn Vice President, Pharmacy
Premier Purchasing Partners, L.P.    Services                         13034 Ballantyne Corporate Place                                            Charlotte           NC       28277

                                     Attn Vice President, Pharmacy
Premier Purchasing Partners, L.P.    Services and Patrick Sudol       13034 Ballantyne Corporate Place                                            Charlotte           NC       28277
                                     Attn Vice President, President
                                     Services and Patrick Sudol,
Premier Purchasing Partners, L.P.    Contract Director                13034 Ballantyne Corporate Place                                            Charlotte           NC       28277
                                     Attn Patrick Sudol, Contract
Premier Purchassing Partners, L.P.   Director                         13034 Ballantyne Corporate Place                                            Charlotte           NC       28277
PREMIER SAFETY                                                        46400 CONTINENTAL DR                                                        CHESTERFIELD        MI       48047-5206
                                     Attn Bryant Magnum, Vice
Premier, Inc.                        President, Pharmacy Services     13034 Ballantyne Corporate Place                                            Charlotte           NC       28277
PREMIERE EYE CARE                    BRENT BYRON DAVID                11111 RESEARCH BLVD                SUITE 170                                AUSTIN              TX       78759

PREMIERE SURGERY CENTER                                               700 WEST EL NORTE PARKWAY                                                   ESCONDIDO           CA       92026
PREMIERVISION LASER CENTER, INC.                                      PO BOX 539                                                                  WILLOW GROVE        PA       19090
PRENDERGAST EDDIE L                                                   Address Redacted
PREPAS STEPHEN BRIAN                 A MED CORP                       Address Redacted
PRESBYTERIAN HOSPITAL                                                 PO BOX 26666                       ATTN PHARMACY                            ALBUQUERQUE         NM       87125-6666
                                                                                                         UNIVERSITY MEDICAL
PRESBYTERIAN HOSPITAL - AP                                            622 W 168TH ST                     CENTER                ACCOUNTS PAYABLE   NEW YORK            NY       10032
PRESBYTERIAN INTERCOMM HOSP                                           12401 WASHINGTON BLVD              PHARMACY                                 WHITTIER            CA       90602-1006

PRESBYTERIAN MEDICAL CENTER          ACCOUNTS PAYABLE DEPT.           PO BOX 60256                                                                PHILADELPHIA        PA       19102

Prescient Holdings Group             Attn Christine Nguyen, President 26 Garden Ave                                                               Belleville          NJ       07109-1728
Prescription Health Resources                                         7339 Airport Freeway                                                        Richland Hills      TX       76118
PRESCRIPTION SUPPLY INC                                               2233 TRACY ROAD                                                             NORTHWOOD           OH       43619
PRESENCE CENTRAL AND SUBURBAN        DBA PRESENCE SAINT
HOSPITALS                            JOSEPH HOSPITAL - ELG            77 N AIRLITE STREET                                                         ELGIN               IL       60123
PRESENCE HEALTH CARE                 ATTN ROBERT BANWART              100 NORTH RIVER ROAD                                                        DES PLAINES         IL       60016




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 220 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            304304
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3806


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



                 CreditorName                        CreditorNoticeName                       Address1                        Address2        Address3            City    State       Zip      Country
                                                                                                                      DBA PRESENCE SAINT
PRESENCE HOSPITALS PRV                                                            333 NORTH MADISON STREET            JOSEPH MEDICAL CENTER              JOLIET          IL       60435
PRESLAN MARK                                                                      Address Redacted
PRESTERA TORY                                                                     Address Redacted
Preston W Hein                                                                    Address Redacted
PRETIUM CAP MGMT LLC
Preyal Anilkumar Patel                                                            Address Redacted
PREZGAY KEVIN M                                                                   Address Redacted
PRICE FW MD                                                                       Address Redacted
PRICE MARY ELIZABETH M                                                            Address Redacted
PriceSpider                                                                       20 PACIFICA                         SUITE 1000                         IRVINE          CA       92618
Pricewaterhoousecoopers                                                           PO BOX 75647                                                           CHICAGO         IL       60675-5647
Pricewaterhousecoopers                                                            PO BOX 75647                                                           CHICAGO         IL       60675-5647
Pricewaterhousecoopers Advisory Serevices                                         PO BOX 75647                                                           CHICAGO         IL       60675-5647
Pricewaterhousecoopers Advisory Services                                          PO BOX 75647                                                           CHICAGO         IL       60675-5647
PricewaterhouseCoopers Advisory Services
LLC                                                                               488 Almaden Boulevard Suite 1800                                       San Jose        CA       95110
PricewaterhouseCoopers Advisory Services
LLC                                                                               PO BOX 75647                                                           CHICAGO         IL       60675-5647
PricewaterhouseCoopers Inc. Barr
Laboratories,Inc. Mylan Pharmaceuticals, Inc.
Ranbaxy Laboratories, Inc                                                         PO BOX 75647                                                           CHICAGO         IL       60675-5647
Pricewaterhousecoopers LLC                                                        PO BOX 75647                                                           CHICAGO         IL       60675-5647
PricewaterhouseCoopers LLP                      Attn Dinkar Saran, Principal      PO BOX 75647                                                           CHICAGO         IL       60675-5647
PRICEWATERHOUSECOOPERS LLP                                                        PO BOX 7247-6406                                                       PHILADELPHIA    PA       19170-6406
PricewaterhouseCoopers LLP                                                        PO BOX 75647                                                           CHICAGO         IL       60675-5647
PricewatrerhouseCoopers                                                           PO BOX 75647                                                           CHICAGO         IL       60675-5647
Pricewatrerhousecoopers Advisory Services,
LLC                                                                               PO BOX 75647                                                           CHICAGO         IL       60675-5647
PRIDE CHEMICAL SOLUTIONS                                                          211 RANDOLPH AVENUE                                                    AVENEL          NJ       07001
PRIDE CHEMICAL SOLUTIONS                                                          6 LONG ISLAND AVENUE                                                   HOLTSVILLE      NJ       11742
PRIDE CHEMICAL SOLUTIONS                                                          PO BOX 36254                                                           NEWARK          NJ       07188-6254
                                                Attn Timothy J. Consiglio, Vice
Pride Chemical Solutions, Inc                   President                         6 Long Island Avenue                                                   Holtsville      NY       11742
Pridhvi Krishna Pathuru                                                           Address Redacted
PrimaPharm, Inc.                                                                  3443 TRIPP COURT                                                       SAN DIEGO       CA       92121
PRIMARY EYE CARE ASSOCIATES                     MILLER MERRILL THOMAS             303 TEACO RD                                                           KENNETT         MO       63857
PRIMARY EYE CARE CENTER                         DINOWITZ KEVIN                    4 NORTHWESTERN DRIVE                                                   BLOOMFIELD      CT       06002

PRIMARY EYE CARE CENTER I LLP                   CORREALE SUZANNE MARIE 2800 S GORDON ST                                                                  ALVIN           TX       77511

PRIMARY EYECARE ASSOCIATES                                                        PO BOX 540                                                             UPPER SANDUSKY OH        43351
PRIMARY EYECARE NETWORK                                                           1750 N LOOP RD STE 150                                                 ALAMEDA        CA        94502
Primary Healthcare
PRIMARY VISION CARE CENTER                                                        PO BOX 2429                                                            SURF CITY       NC       28445
PRIME INDUSTRIAL COMPONENTS INC                                                   465 NEW MILFOR AVE                                                     ORADELL         NJ       07649
PRIME PHARMA CORP                                                                 4858 W GANDY BLVD                                                      TAMPA           FL       33611
                                                                                                                                                         BERKELEY
PRIME PROCESS EQUIPMENT LLC                                                       212 PRINCETON AVE                                                      HEIGHTS         NJ       07922
                                                                                  2502 NORTH HERRITAGE
PRIME VISION KINSTON PA                         WRIGHT WALTER L                   STREET                                                                 KINSTON         NC       28501
Priority Air Express                                                              PO BOX 100973                                                          ATLANTA         GA       30384-0973
PRIORITY AIR EXPRESS LLC                                                          PO BOX 100973                                                          ATLANTA         GA       30384-0973
                                                Attn Brian Rice, Enterprise
Priority Air Express, LLC (Patheon Logistics)   Accounts Director                 100 Berkeley Drive, Suite A                                            Swedesboro      NJ       08085



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                              Page 221 of 304
                                                                     Case 1:20-cv-01254-MN
                                                                                Case 20-11177-KBO
                                                                                            DocumentDoc
                                                                                                     5-58
                                                                                                        363Filed
                                                                                                               Filed
                                                                                                                  10/02/20
                                                                                                                     07/20/20
                                                                                                                            Page
                                                                                                                               Page
                                                                                                                                 305305
                                                                                                                                     of 432
                                                                                                                                         of 387
                                                                                                                                             PageID #: 3807


                                                                                                                     Exhibit M
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



                  CreditorName                           CreditorNoticeName                       Address1                           Address2    Address3             City      State       Zip          Country
Priority Air Express, LLC dba Solutions
International                                                                        100 Berkeley Drive, Suite A                                              Swedesboro       NJ       08085
Priority Air Express, LLC, DBA Priority Solutions
International                                                                        PO BOX 100973                                                            ATLANTA          GA       30384-0973
Priority Health                                                                      1231 East Beltline                                                       Grand Rapids     MI       49525
PRIORITY HEALTHCARE DISTRIBUTION                    C/O EXPRESS SCRIPTS              PO BOX 270005                                                            SAINT LOUIS      MO       63127
Priority Healthcare Distribution, Inc d/b/a
CuraScript SD Specialty Distribution                Attn Gayle Johnston, President   255 Technology Park                                                      Lake Mary        FL       32746
Priority Healthcare Distribution, Inc d/b/a
CuraScript SD Specialty Distribution                Attn Mary Rood                   255 Technology Park                                                      Lake Mary        FL       32746
Priority Healthcare Distribution, Inc. d/b/a
CuraScript SD Specialty Distribution                Attn Gayle Johnson, President    255 Technology Park                                                      Lake Mary        FL       32746
Priority Healthcare Distribution, Inc. d/b/a        Attn Mary Rood, Sr. Manager
CuraScript SD Specialty Distribution                Contract Administration          255 Technology Park                                                      Lake Mary        FL       32746
                                                                                     1101 NORTH LAKE DESTINY
Priority Search International Inc.                                                   ROAD                                SUITE 200                            MAITLAND         FL       32751
Priya M Bhatia                                                                       Address Redacted
PRIYANKA GHULE                                                                       Address Redacted
                                                                                                                                                              NORTH
PRO BUILD CONTRACTING LLC                                                            15 RIVA AVENUE                                                           BRUNSWICK        NJ       08902
Procare MC-21 Healthcare                                                             1255 Professional Parkway                                                Gainesville      GA       30507
Procare Pharmacy Benefit Manager, Inc                                                1267 Professional Parkway                                                Gainesville      CA       30507
                                                    Attn Steven M. Treff,
ProCare Pharmacy Benefit Manager, Inc.              President/COO                    1267 Professional Parkway                                                Gainesville      GA       30507

PROCARE RX                                                                           1267 PROFESSIONAL PARKWAY                                                GAINESVILLE      GA       30507
PROCARE VISION CENTER                                                                1861A TOWNE PARK DR                                                      TROY             OH       45373
PROCESS TECHNOLOGIES & PACKAGING
LLC                                                                                  102 LIFE SCIENCE DRIVE                                                   OLYPHANT         PA       18447
ProcessWeaver, Inc.                                                                  39270 Paseo Padre Pkwy                                                   Fremont          CA       94538-1616
Product Safety Resources, Inc.                                                       2635 University Ave W # 195                                              Saint Paul       MN       55114
                                                                                     4510 N RAVENSWOOD AVE STE
PRODUCTS ON WHITE PHOTOGRAPHY                                                        B                                                                        CHICAGO          IL       60640
PROFESSIONAL EYE ASSOC                                                               1111 PROFESSIONAL BLVD                                                   DALTON           GA       30720
PROFESSIONAL EYE CARE CENTER                                                         7225 N CALDWELL AVE                                                      NILES            IL       60714
                                                                                     1111 PROFESSIONAL
PROFESSIONAL EYE SURGERY CTR                                                         BOULEVARD                                                                DALTON           GA       30720
PROFESSIONAL EYECARE ASSOCIATE                                                       303 13TH STREET             PO BOX 360                                   HUNTINGBURG      IN       47542
                                                                                     469 LUMPKIN CAMPGROUND RD
Progressive Waste Solutions Winters                                                  S                                                                        DALLAS           TX       75263
PROLENS AG                                                                           P.O.B. 1878                                                              ZURICH                    8031         Switzerland
Prolens AG                                                                           PO Box 1878                                                              ZURICH                    8031         SWITZERLAND
                                                    DEPARTMENT NUMBER
PROMAC INC                                          28554                            PO BOX 790100                                                            ST. LOUIS        MO       63179-0100
                                                                                     1695 INDIAN WOOD CIRCLE STE
PROMEDICA ACCOUNTS PAYABLE                                                           100                                                                      MAUMEE           OH       43537

PROMEDICA PHYSICIANS GROUP                                                           5855 MONROE ST                      ATTN ACCOUNTS PAYABLE                SYLVANIA         OH       43560
Proofpoint, Inc.                                                                     13997 South Minuteman Drive         Suite 300                            Draper           UT       84020
Proofpoint, Inc.                                                                     1775 Tysons Blvd., 5th Fl.                                               Tysons           VA       22102
Proofpoint, Inc.                                                                     3030 Penn Ave, Second Floor                                              Pittsburgh       PA       15201
Proofpoint, Inc.                                                                     450 E 96th St, Ste 251                                                   Indianapolis     IN       46240
Proofpoint, Inc.                                                                     892 Ross Drive                                                           Sunnyvale        CA       94089
PROPHARM LTD                                                                         PO BOX 4046                                                              ZICHRON YAACOV            3092940      Israel
PROPHARMA DISTRIBUTION                                                               11005 DOVER ST UNIT 1000                                                 WESTMINSTER      CO       80021



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                Page 222 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   306306
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3808


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                 CreditorName                CreditorNoticeName                Address1                         Address2                    Address3         City       State       Zip          Country
PROPHARMA GROUP                                                     2635 UNIVERSITY AVE W              SUITE 195                                       ST PAUL         MN       55114
ProStaff Solutions                                                  PO BOX 13188                                                                       MILWAUKEE       WI       53213-0188
Protection One Alarm Monitoring, Inc.                               PO BOX 872987                                                                      KANSAS CITY     MO       64187-2987
                                                                    12269 COLLECTIONS CENTER
PROTIVITI INC.                                                      DRIVE                                                                              CHICAGO         IL       60693
                                                                    175 E HAWTHORN PARKWAY
Protocol Link                                                       SUITE 210                                                                          VERNON HILLS    IL       60061
                                                                    175 E HAWTHORN PARKWAY
Protocol Link, Inc.                                                 SUITE 210                                                                          VERNON HILLS    IL       60061
PROVENZANO MARK A                                                   Address Redacted
                                                                                                       111 W. Houston Street, Suite
Provepharm, Inc.                        Michael M. Parker           Norton Rose Fulbright US LLP       1800                                            San Antonio     TX       78205-3792
                                                                                                       500 Delaware Avenue, 8th
Provepharm, Inc.                        William P. Bowden           Ashby & Geddes,P.A.                Floor                          P.O. Box 1150    Wilmington      DE       19801
PROVERIS SCIENTIFIC                                                 2 CABOT ROAD                       STE 5                                           HUDSON          MA       01749
PROVIDENCE EYE & LASER SPECIALISTS                                  3025 SPRINGBANK LANE, STE
PC                                      MOZAYENI REZA MICHAEL       200                                                                                CHARLOTTE       NC       28226
PROVIDENCE HEALTH & SERVICES                                        PO BOX 389673                                                                      SEATTLE         WA       98138
                                        DBA PROVIDENCE
PROVIDENCE HEALTH & SERVICES -          WILLAMETTE FALLS
OREGON                                  MEDICAL                     1500 DIVISION STREET                                                               OREGON CITY     OR       97045
PROVIDENCE HEALTH & SERVICES -          PROVIDENCE NEWBERG
OREGON                                  MEDICAL CENTER PHARMA       1001 PROVIDENCE DR                                                                 NEWBERG         OR       97132
PROVIDENCE HEALTH & SERVICES -          PROVIDENCE PORTLAND
OREGON                                  MEDICAL CENTER PHARM        4805 NE GLISAN                                                                     PORTLAND        OR       97213
PROVIDENCE HEALTH & SERVICES -          PROVIDENCE ST VINCENT
OREGON                                  HOSPITAL PHARMACY           9205 SW BARNES ROAD                                                                PORTLAND        OR       97225
PROVIDENCE HEALTH & SERVICES -
WASHINGTO                                                           PO BOX 2555                        ATTN PHARMACY                                   SPOKANE         WA       99220-2555
PROVIDENCE HEALTH & SERVICES WA                                     PO BOX 389673                                                                      SEATTLE         WA       98138
PROVIDENCE HEALTH AND SERVICES -
OREGON                                                              1111 CRATER LAKE AVE               ATTN PHARMACY                                   MEDFORD         OR       97504-6241
PROVIDENCE HEALTH SERVICES                                          PO BOX 13993                                                                       PORTLAND        OR       97213
PROVIDENCE HEALTH SYSTEM SOUTHERN       DBA PROVIDENCE SAINT
CALIFO                                  JOSEPH MED CENTER P         501 S BUENA VISTA STREET                                                           BURBANK         CA       91505
PROVIDENCE HOLY FAMILY HOSPITAL                                     PO BOX 389676                      PHARMACY                                        SEATTLE         WA       98138
PROVIDENCE HOSPITAL & MEDICAL
CENTER                                  PHARMACY DEPARTMENT         47601 GRAND RIVER                                                                  NOVI            MI       48374
                                        D/B/A PROVIDENCE HEALTH
PROVIDENCE HOSPITAL, LLC                PHARMACY                    2435 FOREST DRIVE                                                                  COLUMBIA        SC       29204
PROVIDENCE MILWAUKIE HOSPITAL                                       10150 SE 32ND AVENUE                                                               MILWAUKIE       OR       97222
                                                                    4 ALLEGHENY CENTER 9TH             EAST COMMONS
Provider PPI, LLC                       ATTN BARBARA LUST           FLOOR                              PROFESSIONAL BUILDING                           PITTSBURGH      PA       15212
PROVISION                               GLAESIBAER                  ALFHEIMAR 74, 5TH FLOOR                                                            REYKJAVIK                104          Iceland
                                                                    4 ALLEGHENY CENTER 9TH             EAST COMMONS
Provision STG International             ATTN BARBARA LUST           FLOOR                              PROFESSIONAL BUILDING                           PITTSBURGH      PA       15212
PROXES INC                                                          6 FRASSETTO WAY UNIT D                                                             LINCOLN PARK    NJ       07035
Pruden Enterprises, Inc.                                            51 ISLAN COURT                                                                     WILLOW SPRING   NC       27592
PRYOR LEARNING SOLUTIONS INC                                        PO BOX 219468                                                                      KANSAS CITY     MO       64121-9468
PSE&G CO                                                            80 Park Plaza                                                                      Newark          NJ       07101
PSE&G CO                                                            PO BOX 14444                                                                       NEW BRUNSWICK   NJ       08906-4444
PSE&G CO - FOR SOMERSET                                             PO BOX 14444                                                                       NEW BRUNSWICK   NJ       08906-4444
PSEG LI                                                             80 Park Plaza                                                                      Newark          NY       07101
PSEG LI                                                             PO BOX 9039                                                                        HICKSVILLE      NY       11802-9039
PSEG LONG ISLAND                                                    PO BOX 9039                                                                        HICKSVILLE      NY       11802-9039



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 223 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            307307
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3809


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



                 CreditorName                         CreditorNoticeName                      Address1                          Address2         Address3               City      State       Zip      Country

PSS WORLD MEDICAL - JACKSONVILLE AP                                                PO BOX 550560                                                                JACKSONVILLE     FL       32255
Publix Super Markets                                                               PO BOX 32012                                                                 LAKELAND         FL       33802
PUBLIX SUPER MARKETS INC                                                           PO BOX 32012                                                                 LAKELAND         FL       33802
                                                 Attn Dain Rusk, Vice President,
Publix Super Markets, Inc.                       Pharmacy                          P.O. Box 407                                                                 Lakeland         FL       33802
                                                 Attn Fred Ottolino, VP
Publix Super Markets, Inc.                       Pharmacy Operations               P.O. Box 407                                                                 Lakeland         FL       33802
Publix Super Markets, Inc.                       Attn General Counsel              P.O. Box 407                                                                 Lakeland         FL       33802
Publix Super Markets, Inc.                       Attn Manager of Procurement       P.O. Box 407                                                                 Lakeland         FL       33802
Publix Super Markets, Inc.                       Payments Audit Department         PO Box 302024                                                                Lakeland         FL       3308--2024
Pudpong Poolsuk                                                                    Address Redacted
PUERTO RICO PHARMACEUTICAL INC.                                                    1660 SANTA ANA STREET             ESQUINA FIDALGO DIAZ                       SAN JUAN         PR       00909
PUGLIESE JOHN R                                                                    Address Redacted
PUGLISI JOHN ANDREW                                                                Address Redacted
                                                 MANUEL PUIG-LLANO,
PUIG-LLANO MANUEL                                M.D.,INC                          Address Redacted
Puja Mehra                                                                         Address Redacted
Pulla Reddy Singam                                                                 Address Redacted
Punna Rao Suryadevara                                                              Address Redacted
PUNZAL JOEL E                                                                      Address Redacted
Purchasing Alliance for Clinical Therapeutics,
LLC d/b/a PACT                                                                     LOCKBOX 202423                    PO BOX 202423                              DALLAS           TX       75320
                                                 Attn Ekaterina Walker,
                                                 Executive Medical Director,
Purdue Pharma L.P.                               DSP                               1 Stamford Forum                  201 Tresser Blvd                           Stamford         CT       06901
                                                 Executive Medical Director,
Purdue Pharma, LP                                DSP                               1 Stamford Forum                  201 Tresser Blvd                           Stamford         CT       06901
                                                                                                                     TEACHING HOSPITAL
PURDUE UNIVERSITY                                LYNN HALL, ROOM G-361             625 HARRISON STREET               PHARMACY                                   WEST LAFAYETTE   IN       47907
                                                                                                                                            TEACHING HOSPITAL
Purdue University VTH Pharmacy                                                     LYNN HALL, ROOM G-361             625 HARRISON STREET    PHARMACY            WEST LAFAYETTE   IN       47907
PUTNOI & RICHLER LLC                                                               20 HOPE AVE                       STE 212                                    WALTHAM          MA       02453-2717
Qiming Cui                                                                         2214 Kirkhaven Rd                                                            Morrisville      NC       27560
QK HEALTHCARE                                                                      35 SAWGRASS DRIVE                 STE#3                                      BELLPORT         NY       11713
QPS Bio-Kinetic, LLC QPS,LLC                                                       3 INNOVATION WAY SUITE 240                                                   NEWARK           DE       19711
QPS Holdings, LLC                                                                  3 Innovation Way, Suite 240                                                  Newark           DE       19711

QUAD CITIES RETINA CONSULTANTS                   ANTARIS LEONARDO MIGUEL 1230 E RUSHOLME STREET                      SUITE 107                                  DAVENPORT        IA       52803
                                                                                ONE WORLD PACKAGING
QUADPACKAGING                                                                   CIRCLE                                                                          FRANKLIN         WI       53132
Qualanex, LLC                                    Attn Erin Pietranek            1410 Harris Road                                                                Libertyville     IL       60048
Qualanex, LLC                                    Attn Gerard Sartori            1410 Harris Road                                                                Libertyville     IL       60048
Qualanex, LLC                                    Attn Gerard Sartori, President 5605 Centerpoint Drive, Suite A                                                 Gurnee           IL       60031
Qualanex, LLC                                                                   5605 Centerpoint Drive, Suite A                                                 Gurnee           IL       60031
Qualigence, Inc.                                                                35200 SCHOOLCRAFT ROAD                                                          LIVONIA          MI       48150
Qualigence, Inc.a Michigan corporation           Attn Stephen Lowisz            35200 Schoolcraft Rd.                                                           Livonia          MI       48150
QUALITY CARE PRODUCTS                                                           6920 HALL STREET                                                                HOLLAND          OH       43528
QUALITY CARE PRODUCTS LLC                                                       6920 HALL ST                                                                    HOLLAND          OH       43528
QUALITY FAMILY EYECARE INC                       JACKSON ANGELA                 647 LIME CITY RD                                                                ROSSFORD         OH       43460
QUALITY LAB ACCESSORIES LLC                                                     2840 CLYMER AVE                                                                 TELFORD          PA       18969
QUAMINA BENJAMIN MD                                                             Address Redacted
QUAN THANH-LAN T                                                                Address Redacted

Quandary Peak Research inc.                      Attn George Edwards, President 2605 Elm Hill Pike                                                              Nashville        TN       27214



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                            Page 224 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               308308
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3810


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



              CreditorName              CreditorNoticeName                      Address1                            Address2        Address3           City         State       Zip         Country
Quandary Peak Research, Inc.       Attn George Edwards               205 S Broadway #300                                                        Los Angeles        CA       90012

Quandary Peak Research, Inc.       Attn George Edwards, President 205 S Broadway #300                                                           Los Angeles        CA       90012
                                                                                                        RECTORY LANE                                                                     UNITED
Quanta                                                               REDWOOD HOUSE                      BERKHAMSTED                             HERTSFORDSHIRE              HP4 2DH      KINGDOM
QUANTEK INSTRUMENTS                                                  183 MAGILL DRIVE                                                           GRAFTON        MA           01519

Quantic Group, Ltd                 Attn Claudio Pincus, Consultant 5N Regent Street, Suite 502                                                  Livingston         NJ       07039
                                   Attn Owen Richards, Vice
Quantic Group, Ltd                 President                       5N Regent Street, Suite 502                                                  Livingston         NJ       07039
                                   Attn R. Owen Richards,
Quantic Regulatory Services, LLC   President                       5N Regents Street, Suite 502                                                 Livingston         NJ       07039
Quantic Regulatory Services, LLC                                   5N REGENT STREET                     SUITE 502                               LIVINGSTON         NJ       07039
QUANTUM CORPORATION                                                2975 REGENT BLVD                                                             IRVING             TX       75063
QUANTUM PHARMACEUTICAL SUPPLY &
SERVICES                                                             745 ATLANTA ROAD                   SUITE 111                               CUMMING            GA       30040
Queen Alisa Davis                                                    Address Redacted
QUEEN ANNE EYE CLINIC                                                20 BOSTON STREET                                                           SEATTLE       WA            98109
QUEEN ELIZABETH HOSPITAL           PHARMACY                          60 RIVERSIDE DR                                                            CHARLOTTETOWN PE            C1A8T5       Canada
QUEEN ELIZABETH HOSPITAL                                             60 RIVERSIDE DR                    PHARMACY                                CHARLOTTETOWN PE            C1A8T5       Canada

QUEENS HOSPITAL CENTER                                               82-68 164TH STREET                 1ST FLOOR- NEW BUILDING ATTN PHARMACY   JAMAICA            NY       11432
Quentin Dijion Lowery                                                Address Redacted
Quentin M Ecxford                                                    Address Redacted
QUEST PHARMACEUTICALS                                                PO BOX 270                                                                 MURRAY             KY       42071-0270
                                                                     10 EXCHANGE PLACE 25TH
QUIDSI LOGISTICS LLC                                                 FLOOR                                                                      JERSEY CITY        NJ       07302
                                   LEVEL 7 THE BAYLEYS
QUIGG PARTNERS                     BUILDING                          36 BRANDON STREET                  PO BOX 6011                             WELLINGTON         NZ       6140         New Zealand
QUINCY COMPRESSOR LLC                                                701 N DOBSON AVE                                                           BAY MINETTE        AL       36507
QUINCY MEDICAL GROUP               AHEARN CATHRYN L                  100 MEDICAL DRIVE                                                          HANNIBAL           MO       63401
Quinn Michele Kramer                                                 Address Redacted
QUINTE HEALTHCARE CORPORATION                                        265 DUNDAS ST E                                                            BELLEVILLE         ON       K8N 5A9      Canada

Quintiles IMS Incorporated         Attn Heather Preston, Principal   One IMS Drive                                                              Plymouth Meeting   PA       19462
QURESHI JOSEPH MD                                                    Address Redacted
R S CRUM & CO                                                        1181 GLOBE AVENUE                                                          MOUNTAINSIDE       NJ       70922999
R V EVANS COMPANY                                                    PO BOX 494                                                                 DECATUR            IL       62525
                                                                     1645 JERICHO TURNPIKE STE
R&H PHARMACY                                                         102                                                                        NEW HYDE PARK      NY       11040
                                                                     205 NORTH MICHIGAN AVE
R&M Consulting Chicago LLC                                           SUITE 2660                                                                 CHICAGO            IL       60601
                                                                     205 NORTH MICHIGAN AVE
R&M CONSULTING LLC                                                   SUITE 2660                                                                 CHICAGO            IL       60601
RA JONES & CO                                                        2701 CRESENT SPRINGS ROAD                                                  COVINGTON          KY       41017
Rachael Elizabeth Alwood-Weaver                                      Address Redacted
Rachael N Starner                                                    Address Redacted
RACHAL WILLIAM FREDIEN                                               Address Redacted
Rachel A Zukerberg                                                   Address Redacted
Rachel Ann Long                                                      Address Redacted
RACK DESIGN GROUP INC                                                PO BOX 506                                                                 MADISON            NJ       07940-0506
Radames Arvelo                                                       Address Redacted
Radhakrishna Tatini                                                  Address Redacted
RADTKE NORMAN MD                                                     Address Redacted
RADWELL INTERNATIONAL INC                                            1 MILLENNIUM DRIVE                                                         WILLINGBORO        NJ       08046



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 225 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   309309
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3811


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                 CreditorName                 CreditorNoticeName                 Address1                            Address2     Address3              City    State       Zip          Country
RAEVA NATALIA                                                         Address Redacted
Rafael Gil de la Rosa                                                 Address Redacted
                                          ATTN MS ANA GARCIA-         PARQUE TECNOLOGICO                                                        BOECILLO ,
Ragactives                                CASTANO                     PARCELAS 2 Y 3                                                            VALLADOLID              47151        SPAIN
                                          ATTN MS ANA GARCIA-         PARQUE TECNOLOGICO                                                        BOECILLO ,
Ragactives S.L.U.                         CASTANO                     PARCELAS 2 Y 3                                                            VALLADOLID              47151        SPAIN
Rahima Chowdhury                                                      Address Redacted
RAHMANI EYE INSTITUTE                     RAHMANI REZA                19727 ALLEN ROAD                    SUITE #11                             BROWNSTOWN     MI       48183
Rahneecia Leshae Vorties                                              Address Redacted
Rahul Raghunath Pramanick                                             Address Redacted
RAINBOW OPTICS                                                        762 E 13TH AVE                                                            EUGENE         OR       97401
Rainier F Sapuy                                                       Address Redacted
RAJ AUTO CENTER                                                       1143 ROUTE 27                                                             SOMERSET       NJ       08873
Raj Rai                                                               Address Redacted
Raj Sanjay Patel                                                      Address Redacted
Rajasekhar Eswarawaka                                                 Address Redacted
Rajat Rai                                                             Address Redacted
Rajeswari Ummettala                                                   Address Redacted
RAJPAL VANGALA                                                        Address Redacted
Rajpal Vangala                                                        Address Redacted
Rakeshkumar Vinubhai Desai                                            Address Redacted
Rakya Chabre Hill Williams                                            Address Redacted
RALEIGH GENERAL HOSPITAL                                              PO BOX 282308                       C/O LPNT                              NASHVILLE      TN       37228

RALEIGH OPHTHALMOLOGY &                   SURGICAL EYE ASSOCIATES 2709 BLUE RIDGE RD STE 100              ATTN CLARA LEE                        RALEIGH        NC       27607
RALLY INC                                                         5213 TACOMA DRIVE                       BUILDING C                            HOUSTON        TX       77041
Ralph Castrorao                                                   Address Redacted
RALPH W PLOTKE INC                        DBA ROOF SERVICES       48 W JEFRYN BLVD                                                              DEER PARK      NY       11729
Ralph W. PlotkeInc. D/B/A Roof Services   DBA ROOF SERVICES       48 W JEFRYN BLVD                                                              DEER PARK      NY       11729

RAM EYE CARE & RETINA CENTER                                          1131 E NORTH BLVD                   ETHIRAJ RAMCHANDER MD                 LEESBURG       FL       34748
Ramakrishna Matta                                                     Address Redacted
RAMAPO OPHTHALMOLOGY ASSOC LLP                                        3 MEDICAL PARK DR                                                         POMONA         NY       10970-3516
Ramarao Gollapalli                                                    Address Redacted
Ramdularie Bahadur                                                    Address Redacted
RAMEEZ KAGDI                                                          Address Redacted
Ramesh N. Acharya                                                     Address Redacted
RAMESH PATURI                                                         Address Redacted
                                          RAMIREZ AND POULOS, M.D.
RAMIREZ RICARDO J                         P.A.                     Address Redacted
Ramko Sales Associates, Inc.              Attn President           3 Pearl Court, Suite A/B                                                     Allendale      NJ       07401
Ramon Collado                                                      Address Redacted
Ramon Espinal                                                      Address Redacted
Ramon Khalil Al Amin                                               Address Redacted
Ramon Rosario Perez                                                Address Redacted
Ramon Tavares                                                      Address Redacted
Ramon Verduzco                                                     Address Redacted
Ranbaxy Laboratories Inc.                 Attn Ashish A.           2 Independence Way                                                           Princeton      NJ       08540
Ranbaxy Laboratories Inc.                 Attn Ashish G. Anverat   2 Independence Way                                                           Princeton      NJ       08540
Ranbaxy Laboratories Inc.                 Attn Foram Vaishnav, MD  2 Independence Way                                                           Princeton      NJ       08540
                                          Attn VP & Head of
Ranbaxy Laboratories Inc.                 NeuroScience             2 Independence Way                                                           Princeton      NJ       08540
Ranbaxy Laboratories Inc.                                          2 Independence Way                                                           Princeton      NJ       08540
Ranbaxy Laboratories Limited                                       Plot 90, Sector 32                                                           Gurgaon                 122001       India




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 226 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     310310
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3812


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



                 CreditorName                   CreditorNoticeName                   Address1                           Address2               Address3           City     State       Zip      Country
                                          Attn Foram Vaishnav, MD, Sr.
                                          Medical Review Officer
Ranbaxy Laboratories, Inc.                (Program Manager)              600 College Road East                                                            Princeton       NJ       08540

                                                                         Sun Pharma Corporate Services,      Inc. Taro Pharmaceutical
Ranbaxy Laboratories, Inc.                Attn Stephen J. Manzano        NA Sun Pharmaceutical Industries    Industries, Ltd.           3 Skyline Drive   Hawthorne       NY       10532
Ranbaxy Laboratories, Inc.                VP                             2 Independence Way                                                               Princeton       NJ       08540
Ranbaxy Laboratories, Inc.                                               600 College Road East                                                            Princeton       NJ       08540

RAND EYE INSTITUTE                                                       5 W SAMPLE RD              ATTN CARL DANZIG                                      DEERFIELD BEACH FL       33064
RAND WILLIAM JOSEPH                                                      Address Redacted
Randall Edward Pollard                                                   Address Redacted
Randall J. Lourash                                                       Address Redacted
Randall Pollard                                                          Address Redacted
RANDELL DAVID J                                                          Address Redacted
RANDSTAD                                                                 PO BOX 2084                                                                      CAROL STREAM    IL       60132-2084
Randstad Professionals US, LP dba Acsys                                  PO BOX 2084                                                                      CAROL STREAM    IL       60132-2084
Randy Johnson                                                            Address Redacted
Randy Scott Callison                                                     Address Redacted
Randy Yong Chung                                                         Address Redacted
Ranjithkumar Sura                                                        Address Redacted
RANZ DAVID O                                                             Address Redacted
RAO SANDHYA OD                            VISIONWORKS                    Address Redacted
RAPID INTERVENTION                                                       PO BOX 493                                                                       FARMINGDALE     NY       11735
RAPID REPRODUCTIONS INC                   ATTN WENDY CRESS               129 S 11TH ST                                                                    TERRE HAUTE     IN       47807
RAPOPORT STEVEN M                                                        Address Redacted
RAPUANO CHRISTOPHER J MD                  CORNEAL ASSOCIATES             Address Redacted
Rasheem McCray                                                           Address Redacted
                                          DBA RASHID RICE FLYNN &        5430 FREDERICKSBURG RD STE
RASHID & RICE EYE ASSOCIATES PLLC         REILLY EYE ASSOC               100                                                                              SAN ANTONIO     TX       78229-3539
Rashid Maqsood                                                           Address Redacted
RASHID RICHARD C MD                                                      Address Redacted
Rashmi M. Amin                                                           Address Redacted
RATCHFORD MARY GINA                                                      Address Redacted
                                          THE RETINA PRACTICE OF
RATNER CLIFFORD M MD                      WHITE PLAINS PC                Address Redacted
Raven Marie Durbin                                                       Address Redacted
Raven Michelle Kirk                                                      Address Redacted
Ravindra Khirdekar                                                       Address Redacted
Ravindra Singh                                                           Address Redacted
RAWLINGS E FRANKLIN                                                      Address Redacted
Rawlins EC Consulting                     Attn Michael C. Rawlins        P.O. Box 831153                                                                  Richardson      TX       75083-1153
RAWLINS EC CONSULTING                                                    PO BOX 831153                                                                    RICHARDSON      TX       75083-1153
RAYMOND CLEMENTS                                                         Address Redacted
RAYMOND GAILLARD                                                         Address Redacted
Raymond Gerondel                                                         Address Redacted
Raymond Joseph Benbenek                                                  Address Redacted
Raymond Morones                                                          Address Redacted
Raymond Standerwick                                                      Address Redacted
RAYMORE EYECARE                           HUFF BRYAN R                   887 E. WALNUT                                                                    RAYMORE         MO       64083
Raynard Alan Dunigan                                                     Address Redacted
RAYNER EYE CLINIC                                                        1308 BELK BLVD                                                                   OXFORD          MS       38655-5302
                                          CASEY RAYNOR
RAYNOR CHRISTOPHER CASEY                  CHRISTOPHER                    Address Redacted
RAYNOR ROY OD                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 227 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           311311
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3813


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                  CreditorName                      CreditorNoticeName                  Address1                              Address2   Address3                City    State       Zip         Country
Raza Naqvi-Syed                                                             Address Redacted
RBC Capital Markets, LLC                                                    200 Vesey Street 9th Floor                                                  New York        NY       10281
RCM TECHNOLOGIES                                                            PO BOX 536342                                                               PITTSBURGH      PA       15253-5905
RCM Technologies, Inc.                                                      PO BOX 536342                                                               PITTSBURGH      PA       15253-5905
READING HOSPITAL & MED CENTER                                               6TH AVE & SPRUCE STREET                                                     WEST READING    PA       19611
REAL STAFFING                                                               DEPT CH 16598                                                               PALATINE        IL       60055-6598
Real Staffing Group                                                         DEPT CH 16598                                                               PALATINE        IL       60055-6598
Real Staffing Group, a trading division of
Specialist Staffing Solutions Inc.                                          DEPT CH 16598                                                               PALATINE        IL       60055-6598

                                               DBA HOSPITAL
REAL VALUE PRODUCTS CORP                       PHARMACEUTICAL CONSULT 5100 COMMERCE PARKWAY                                                             SAN ANTONIO     TX       78218
REAVES H MD                                                           Address Redacted
Rebecca A Davis                                                       Address Redacted
Rebecca Bruesewitz                                                    Address Redacted
Rebecca George Sisto d/b/a BlackBird
Consulting                                                                  4258 Oakgrove Street                                                        Louisville      OH       44641
Rebecca H Luken-Peach                                                       Address Redacted
Rebecca Hicks                                                               Address Redacted
Rebecca Lynn Starbody                                                       Address Redacted
REBECCA SCHOFIELD                                                           Address Redacted
REBECCA STARK                                                               Address Redacted
Rebekah Jaquay                                                              Address Redacted
Rechon Life Science Ltd.                                                    Soldattorpsvagen 5                                                          Limhamn                  SE - 21610 Sweden
Red Oak Sourcing CVS Health                                                 17070 RED OAK DR STE 103                                                    HOUSTON         TX       77090-2615
Red Oak Sourcing, LLC                          Attn Senior Director         17070 RED OAK DR STE 103                                                    HOUSTON         TX       77090-2615
Red Oak Sourcing, LLC                                                       17070 RED OAK DR STE 103                                                    HOUSTON         TX       77090-2615
Red Oak Sourcing, LLC, as agent For Cardinal
Health                                         Attn Robert Spina            2 Hampshire Street, Suite 200                                               Foxborough      MA       02035
RED TRAY NETWORK                                                            3530 MANOR DR - STE 6                                                       VICKSBURG       MS       39180
RED WING BUSINESS ADVANTAGE
ACCOUNT                                                                     PO BOX 844329                                                               DALLAS          TX       75284-4329
RED WING SHOE STORE                                                         1260 STREET ROUTE 51                  SUITE C                               FORSYTH         IL       62535
RED WING SHOE STORE                                                         750 N GREEN BAY ROAD                                                        WAUKEGAN        IL       60085-2236
REDCAP SOLUTIONS PTY LTD                                                    LOCKED BAG 327                                                              BALMAIN         NSW      2041       Australia
REDDY SYAMALA H K                                                           Address Redacted
REDHEAD MEDICAL                                                             4109 W ORLEANS ST                                                           MCHENRY         IL       60050
REDI RELIEF FIRST AID & SAFETY                                              6111 S RICHFIELD CT                   ATTN CATHY MOLER                      AURORA          CO       80016
REDMOND REGIONAL MEDICAL CENTER                                             PO BOX 107001                                                               ROME            GA       30164-7001
REED DONNA OD                                                               Address Redacted
REES SCIENTIFIC CORPORATION                                                 1007 WHITEHEAD ROAD EXT                                                     TRENTON         NJ       08638
Reese Lee Frye                                                              Address Redacted
REEVES CURTIS COLEMAN JR                                                    Address Redacted
REGE VIDYA                                                                  Address Redacted
Regina Assaf                                                                Address Redacted
Reginald Darnell Cooper                                                     Address Redacted
                                                                                                                  WILLIAMS MOATES &
REGIONAL EYE CENTER                                                         1119 E LAMAR ST                       MOATES ODS                            AMERICUS        GA       31709-3762
REGIONAL EYE CENTER                                                         135 WEST RAVINE ROAD                  STE 2C                                KINGSPORT       TN       37660
REGIONAL EYE CENTER                                                         1531 W 32ND ST                                                              JOPLIN          MO       64804-1611
REGIONAL MED CENTER OF SAN JOSE
INPATIEN                                       PHARMACY DEPARTMENT          225 NORTH JACKSON AVENUE                                                    SAN JOSE        TX       95116
                                                                                                                  SHELBY COUNTY HEALTH
REGIONAL ONE HEALTH                            PHARMACY DEPARTMENT          877 JEFFERSON                         CARE CORPORATION                      MEMPHIS         TN       38103
REGIONAL RETINA                                REN DAVID H                  7330 FERN AVENUE                      SUITE 702                             SHREVEPORT      LA       71105



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                         Page 228 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             312312
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3814


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



           CreditorName                             CreditorNoticeName                  Address1                            Address2        Address3            City          State       Zip          Country
REGIONS HOSPITAL PHARMACY                                                     PO BOX 9480                                                                 MINNEAPOLIS        MN       55440
                                               Attn Karen Altemoos-Kastner,
                                               Director, Pharmaceutical
Regulatory Compliance Associates Inc.          Program Mgmt                   10411 Corporate Drive, Suite 102                                            Pleasant Prairie   WI       53158
                                                                              10411 CORPORATE DRIVE SUITE
Regulatory Compliance Associates Inc.                                         102                                                                         PLEASANT PRARIE WI          53158
Regulatory Compliance Solutions LLC            Attn Tim Dotson                6098 Eagles Rest Trail                                                      Sugar Hill      GA          30518
REGULATORY COMPLIANCE SOLUTIONS
LLC                                                                           6098 EAGLES REST TRAIL                                                      SUGAR HILL         GA       30518
REGUS MANAGEMENT GROUP LLC                                                    PO BOX 842456                                                               DALLAS             TX       75284-2456
REICH RAYMOND                                                                 Address Redacted
REID THOMAS K                                                                 Address Redacted
Reina Argueta                                                                 Address Redacted
Reina Ventura                                                                 Address Redacted
Rekha A Dan                                                                   Address Redacted
Rekha Hanu                                                                    Address Redacted
Rekhaben Rajnikant Patel                                                      Address Redacted
RELAY HEALTH                                                                  PO BOX 742532                                                               ATLANTA            GA       30374-2532
Reliable BiopharmaceuticalCorporation                                         1945 WALTON ROAD                                                            SAINT LOUIS        MO       63114
RELIANCE WHOLESALE INC                                                        13967 S W 119 AVE.                                                          MIAMI              FL       33186
RELX INC DBA REED EXHIBITIONS                                                 PO BOX 9599                                                                 NEW YORK           NY       10087-4599
REMEDI SENIORCARE                                                             9006 YELLOW BRICK ROAD             SUITE F-N                                BALTIMORE          MD       21237
Remedi SeniorCare Holding Corporation                                         9006 YELLOW BRICK ROAD             SUITE F-N                                BALTIMORE          MD       21237
REMEL INC                                                                     BOX # 96299                                                                 CHICAGO            IL       60693
Remigio Galvan                                                                Address Redacted
Remote DBA Experts, LLC d/b/a RDX                                             2000 WESTINGHOURS DRIVE            SUITE 302                                CRANBERRY TWP      PA       16066
Remy Lee Rickert                                                              Address Redacted
                                                                                                          9/11 CATHOLIC MISSION ST
RENASCENCE                                                                    4TH FLOOR CITI TRUST TOWERS LAGOS                        PO BOX 4931        MARINA                                   Nigeria
                                                                              4TH FLOOR CITY TRUST        9/11 CATHOLIC MISSION
Renascence Legal Practitioners & Arbitrators                                  TOWERS                      STREET LAGOS                                    MARIANA                                  NIGERIA
Renato Rosales                                                                Address Redacted
RENAUD NICOLE K                                                               Address Redacted
Renee A Simon                                                                 Address Redacted
RENEE POLLINS COACHING LLC                                                    800 WESTDALE AVENUE                                                         SWARTHMORE         PA       19081
Renee Roumanidakis-Wolf                                                       Address Redacted
RENEE SIMON                                                                   Address Redacted
RENOWN REGIONAL MEDICAL CENTER                                                1155 MILL ST.                                                               RENO               NV       89502
RENTON OPTOMETRY CLINIC                                                       PO BOX 353                                                                  RENTON             WA       98057
                                                                                                                                                          GREENWOOD
REPORTS NOW INC                                                               5299 DTC BLVD STE 760                                                       VILLAGE            CO       80111
REPUBLIC SERVICES #689                                                        PO BOX 9001099                                                              LOUISVILLE         KY       40290-1099
RESOURCE OPTIMIZATION & INNOVATION
LLC                                                                           PO BOX 504280                                                               SAINT LOUIS        MO       63150-4280

Resource Optimization & Innovation, LLC        Attn General Legal Counsel      14528 South Outer Forty, Suite 100                                         Chesterfield       MO       63017
                                               Attn Jessica Wray, Executive    645 Maryville Centre Drive, Suite
Resource Optimization & Innovation, LLC        Director                        200                                                                        St. Louis          MO       63141
                                                                               645 Maryville Centre Drive, Suite
Resource Optimization & Innovation, LLC        Attn Strategic Sourcing Manager 200                                                                        St. Louis          MO       63141
                                               Attn Vice President, Integrated 645 Maryville Centre Drive, Suite
Resource Optimization & Innovation, LLC        Sourcing Solutions              200                                                                        St. Louis          MO       63141
RESOURCES GLOBAL PROFESSIONALS                                                 2800 LIVERNOIS                     SUITE 610                               TROY               MI       48083
                                                                               1860 TOWN CENTER DR STE G-
RESTON SURGERY CENTER LP                                                       100                                                                        RESTON             VA       20190



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 229 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              313313
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3815


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



           CreditorName                  CreditorNoticeName               Address1                            Address2             Address3         City        State       Zip      Country
RESURRECTION MEDICAL CENTER          ATTN ACCOUNTS PAYABLE      100 NORTH RIVER ROAD                                                          DES PLAINES     IL        60016

RESURRECTION MEDICAL CENTER                                     100 NORTH RIVER ROAD               ATTN ACCOUNTS PAYABLE                      DES PLAINES     IL        60016

RETAIN PHARMACY SOLUTIONS                                       4837 AMBER VALLEY PARKWAY                                                     FARGO           ND        58103
RETINA & DIABETIC EYE                                           PO BOX 10069                                                                  GREENSBORO      NC        27404
RETINA & MACULA SPECIALISTS          WILLIAM K.M. SHIELDS, MD   2914 S ALDER ST                                                               TACOMA          WA        98409-4819

RETINA & MACULA SPECIALISTS                                     2914 S ALDER ST                    WILLIAM K.M. SHIELDS, MD                   TACOMA          WA        98409-4819
RETINA & VITREOUS CENTER             RODDEN WILLIAM S           246 CATALINA SUITE #1                                                         ASHLAND         OR        97520
RETINA & VITREOUS LLC                LEE ROBERT T               53822 GENERATIONS DRIVE                                                       SOUTH BEND      IN        46635

RETINA & VITREOUS SURGEONS OF UTAH   CARVER JOHN A MD           1055 N 300 W STE 210               PHYSICIANS PLAZA                           PROVO           UT        84604

RETINA AND VITREOUS OF LOUISIANA                                10202 JEFFERSON HWY BLDG D ATTN NICOLE                                        BATON ROUGE     LA        70809
RETINA ASSOC OF SOUTH TEXAS          MAROUF LINA MOHAMAD        9910 HUEBNER RD            SUITE 100                                          SAN ANTONIO     TX        78240
RETINA ASSOCIATES                                               133 EAST BRUSH HILL ROAD   SUITE 300                                          ELMHURST        IL        60126
                                                                                                                              ATTN RAMONITA
RETINA ASSOCIATES CSP                                           101 AVE SAN PATRICIO               STE 990 MARAMAR PLAZA      CASILLAS        GUAYNABO        PR        00968
RETINA ASSOCIATES OF ALAB INC        THOMPSON WARREN A          160 HEALTHWEST DRIVE               PO BOX 8008                                DOTHAN          AL        36304

RETINA ASSOCIATES OF CLEVELAND INC                              3401 ENTERPRISE PARKWAY            STE 300                    ATTN A/P        BEACHWOOD       OH        44122

RETINA ASSOCIATES OF CORAL SPRINGS   BYNOE LEON A               1881 N UNIVERSITY DRIVE            SUITE 112                                  CORAL SPRINGS   FL        33071
RETINA ASSOCIATES OF GREATER
PHILA.,LTD                         BELMONT JONATHAN BRUCE MANOR MEDICAL BUILDING        124 DEKALB PIKE                                       NORTH WALES     PA        19454
                                                          1329 LUSITANA STREET SUITE
RETINA ASSOCIATES OF HAWAII        ATTN DANELIA           502                                                                                 HONOLULU        HI        96813
RETINA ASSOCIATES OF HAWAII INC    DROUILHET JOHN HUEY    1329 LUSITANA STREET          SUITE 502                                             HONOLULU        HI        96813
                                                          120 NORTH EAGLE CREEK DRIVE
RETINA ASSOCIATES OF KENTUCKY                             SUITE 500                                                                           LEXINGTON       KY        40509
RETINA ASSOCIATES OF MISSOURI PC   BLAIR JERRY R          3600 AMRON COURT                                                                    COLUMBIA        MO        65202
RETINA ASSOCIATES OF NEW JERSEY    MADREPERLA STEVEN A    628 CEDAR LANE                                                                      TEANECK         NJ        07666
                                   ATTN TO ACCTS PAYABLE
RETINA ASSOCIATES OF NEW YORK      DEPT OR ERIC LAI       140 EAST 80TH STREET                                                                NEW YORK        NY        10075
RETINA ASSOCIATES OF NW NJ P.A.    SACHS RONALD           8 SADDLE ROAD                 SUITE 201                                             CEDAR KNOLLS    NJ        07927
                                   MCGUIRE DESMOND        2010 EAST FIRST STREET, SUITE
RETINA ASSOCIATES OF ORANGE COUNTY EDWARD                 140                                                                                 SANTA ANA       CA        92705

RETINA ASSOCIATES OF SOUTHERN UTAH                              230 N 1680 E BLDG F                                                           SAINT GEORGE    UT        84790

RETINA ASSOCIATES OF ST LOUIS                                   12990 MANCHESTER RD STE 104                                                   DES PERES       MO        63131
RETINA ASSOCIATES OF ST. LOUIS       TERRITO CARLA              1224 GRAHAM RD              SUITE 3011                                        FLORISSANT      MO        63031
RETINA ASSOCIATES OF UTAH                                       5169 S COTTONWOOD ST        BUILDING B, SUITE 630                             MURRAY          UT        84107
RETINA ASSOCIATES OF WESTERN NY                                 160 SAWGRASS DR             STE 200                                           ROCHESTER       NY        14620

                                                                9800 BAPTIST HEALTH DRIVE          LANDERS, MEDLOCK,WARE,
RETINA ASSOCIATES P A                                           SUITE 200                          LORUSSO, ZOCCH MD                          LITTLE ROCK     AR        72205
RETINA ASSOCIATES PA                                            2 SHIRCLIFF WAY STE 715                                                       JACKSONVILLE    FL        32204-4749
RETINA ASSOCIATES PC                                            190 CAMPUS BLVD                    STE 320                                    WINCHESTER      VA        22601-2841
RETINA ASSOCIATES SW PC              JAVID CAMERON G            6561 E. CARONDELET DRIVE                                                      TUCSON          AZ        85710
RETINA ASSOCIATES, P.C.              LIPMAN RICHARD M           8679 CONNECTICUT STREET            SUITE A                                    MERRILLVILLE    IN        46410
RETINA ASSOCIATES, P.C.                                         PO BOX 11247                       HAYNIE GARY D MD                           FARGO           ND        58106
RETINA ASSOCIATES. P.A.              CHRISTENSEN RYAN D         10100 N AMBASSADOR DRIVE           SUITE 100                                  KANSAS CITY     MO        64153




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 230 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            314314
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3816


                                                                                          Exhibit M
                                                                                       Creditor Matrix
                                                                                  Served via First Class Mail



             CreditorName               CreditorNoticeName             Address1                          Address2          Address3               City    State       Zip      Country
RETINA ASSOCIATION OF ORANGE
COUNTY                                                       2010 E 1ST ST                    STE 140                                    SANTA ANA       CA       92705
RETINA CARE CENTER                  SUAN ERIC PINN           6115 FALLS ROAD                  THIRD FLOOR                                BALTIMORE       MD       21209
                                                             900 CUMMINGS CENTER, SUITE
RETINA CARE INSTITUTE               KHANI SHAHROKH C         308V                                                                        BEVERLY         MA       01915
RETINA CARE LLC                     LA FRANCO FRANK PAUL     4709 GOLF RD STE 117                                                        SKOKIE          IL       60076
RETINA CARE PSC                                              PO BOX 2770                                                                 ARECIBO         PR       00613

RETINA CENTER                       EMERSON MICHAEL VAUGHN 710 E 24TH ST                      SUITE 304                                  MINNEAPOLIS     MN       55404
RETINA CENTER                       MAMES ROBERT N         6400 NEWBERRY ROAD                 SUITE 301                                  GAINESVILLE     FL       32605

RETINA CENTER AT LAS VEGAS          JAYNE RUSSELL P          6839 WEST CHARLESTON BLVD.                                                  LAS VEGAS       NV       89117
RETINA CENTER OF NEW JERSEY LLC     HIGGINS PATRICK MARTIN   1255 BROAD STREET          STE 104                                          BLOOMFIELD      NJ       07003
RETINA CENTER OF OHIO               SUBER HUANG MD           1611 S GREEN RD STE 230                                                     SOUTH EUCLID    OH       44121
RETINA CENTER OF OHIO                                        1611 S GREEN RD STE 230    SUBER HUANG MD                                   SOUTH EUCLID    OH       44121
RETINA CENTER OF TEXAS              QURESHI JAWAD A          2321 IRA E WOODS AVE       SUITE 200                                        GRAPEVINE       TX       76051
                                                                                                                                         SOUTH
RETINA CENTER OF VERMONT            YOUNG MICHELLE L         99 SWIFT ST, SUITE 200                                                      BURLINGTON      VT       05403
RETINA CENTERS OF ALABAMA                                    2331 WHITESBURG DR                                                          HUNTSVILLE      AL       35801
RETINA CLINIC                       PATEL KARTIK             195 RTE 46 WEST STE 204                                                     MINE HILL       NJ       07803
                                    STEPHENS ROBERT
RETINA CONSULTANTS                  FREDERIC                 6410 ROCKLEDGE DRIVE             SUITE #400                                 BETHESDA        MD       20817

RETINA CONSULTANTS                  WOODCOME HAROLD JR MD 101 PLAIN STREET SUITE 101                                                     PROVIDENCE      RI       02903-4928

RETINA CONSULTANTS                                           101 PLAIN STREET SUITE 101       WOODCOME HAROLD JR MD                      PROVIDENCE      RI       02903-4928
RETINA CONSULTANTS                                           1151 HAL GREER BLVD                                                         HUNTINGTON      WV       25701
RETINA CONSULTANTS                                           12630 MONTE VISTA RD             STE 104                                    POWAY           CA       92064-2530
RETINA CONSULTANTS                                           191 MAIN ST                                                                 MANCHESTER      CT       06042
RETINA CONSULTANTS LLP              WESTFALL ANDREW C        2450 12TH ST SE                                                             SALEM           OR       97302
RETINA CONSULTANTS LTD              BLAIR MICHAEL            2454 E DEMPSTER ST               SUITE 400                                  DES PLAINES     IL       60016
RETINA CONSULTANTS LTD              JOHNSON MAX R            2829 SOUTH UNIVERSITY DR                                                    FARGO           ND       58103
RETINA CONSULTANTS OF ALABAMA, PC   ALBERT MICHAEL A         700 18TH STREET SOUTH            SUITE 707                                  BIRMINGHAM      AL       35233
                                    ANTWORTH MICHAEL
RETINA CONSULTANTS OF CAROLINA PA   VINTON                   1126 GROVE ROAD                                                             GREENVILLE      SC       29605
                                                                                                                      3310 CHARTWELL
RETINA CONSULTANTS OF CENTRAL                                REDDY CHITTARANJAN V             ILLINOIS                ROAD               PEORIA          IL       61614

RETINA CONSULTANTS OF DELMARVA PA   AHMAD ZAAIRA             6511 DEER POINTE DRIVE                                                      SALISBURY       MD       21804
RETINA CONSULTANTS OF HAWAII                                 98-1079 MOANALUA RD              STE 470                                    AIEA            HI       96701-4713
RETINA CONSULTANTS OF HOUSTON                                6300 WEST LOOP SOUTH             SUITE 500                                  BELLAIRE        TX       77401
RETINA CONSULTANTS OF IDAHO         SIMPSON SCOTT CLYDE      3715 E OVERLAND ROAD             SUITE 250                                  MERIDIAN        ID       83642

RETINA CONSULTANTS OF LOS ANGELES   TRAN VINH T              1808 VERDUGO BLVD                SUITE 206                                  GLENDALE        CA       91208
RETINA CONSULTANTS OF MICHIGAN      WEISS HAROLD             29201 TELEGRAPH ROAD             SUITE #606                                 SOUTHFIELD      MI       48034
RETINA CONSULTANTS OF NV            PARKER ROBERT J          653 N. TOWN CENTER DRIVE         SUITE 518                                  LAS VEGAS       NV       89144
RETINA CONSULTANTS OF SEATTLE       DRUCKER DAVID N          1530 N 115TH ST                  SUITE 105                                  SEATTLE         WA       98133

RETINA CONSULTANTS OF SO CALIFORNIA                          9041 MAGNOLIA AVE STE 207                                                   RIVERSIDE       CA       92503
RETINA CONSULTANTS OF SOUTH                                                                                                              COLORADO
COLORADO                            CHITTUM MARK EDWIN       2770 N. UNION BLVD.              SUITE 140                                  SPRINGS         CO       80909
                                                             6901 INTERNATIONAL CENTER
RETINA CONSULTANTS OF SW FLORIDA    RASKAUSKAS PAUL A        BLVD                                                                        FORT MYERS      FL       33912
RETINA CONSULTANTS OF WESTERN NY                             6637 MAIN STREET                 KHAN MEDI A DO                             WILLIAMSVILLE   NY       14221
RETINA CONSULTANTS OF WORCESTER     BRADBURY MICHAEL J       63 LINCOLN ST                                                               WORCESTER       MA       01605



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                     Page 231 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               315315
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3817


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



             CreditorName                 CreditorNoticeName               Address1                          Address2          Address3           City        State       Zip      Country
RETINA CONSULTANTS P.A.               KAYSERMAN LARISA          1200 RIDGEWOOD AVE                                                          RIDGEWOOD        NJ       07450
RETINA CONSULTANTS PA                 FISHER KEITH DENTON       909 9TH AVENUE                    SUITE 404                                 FORT WORTH       TX       76104
RETINA CONSULTANTS SOUTHERN
CALIFORNIA                                                      36949 COOK ST STE 101             CLEMENT CHAN MD                           PALM DESERT      CA       92211
RETINA CONSULTATIONS                  BODINE STEVEN             915 PALMER ROAD                                                             BRONXVILLE       NY       10708
RETINA CTR OF SOUTH FLORIDA           RADEN ROBERT              5130 LINTON BLVD, F7                                                        DELRAY BEACH     FL       33484
RETINA EYECARE                        AVAKIAN MD ARPENIK        21616 76TH AVE. W                 SUITE 104                                 EDMONDS          WA       98026
RETINA GROUP                          KIM ALYSSA Y              6262 E BROADWAY RD                STE 106                                   MESA             AZ       85206
                                                                                                                                            FORT
RETINA GROUP OF FLORIDA               DEL CID MARIO R           6333 NORTH FEDERAL HWY            SUITE 300                                 LAUDERDALE       FL       33308
RETINA GROUP OF NEW ENGLAND           CHAUDHRY NAUMAN ALAM      174 CROSS ROAD                                                              WATERFORD        CT       06385

RETINA GROUP OF NORTHEAST OHIO, INC                             650 GRAHAM RD STE 103                                                       CUYAHOGA FALLS   OH       44221
RETINA GROUP OF WA PC                                           7501 GREENWAY CENTER DR           STE 300                                   GREENBELT        MD       20770
RETINA GROUP OF WASHINGTON                                      2002 MEDICAL PARKWAY              SUITE 450                                 ANNAPOLIS        MD       21401
RETINA HEALTH CENTER                                            1567 HAYLEY LANE                  EATON ALEXANDER M MD                      FORT MYERS       FL       33907
RETINA INSTITUTE                    RUPER ROBERT FRANK          436 SOUTH GLASSELL                                                          ORANGE           CA       92866
RETINA INSTITUTE                                                1600 SOUTH BRENTWOOD              SUITE 800                                 SAINT LOUIS      MO       63144
RETINA INSTITUTE LLC                EBRAHIM SHEHAB MD           2701 N CAUSEWAY BLVED                                                       METAIRIE         LA       70002
RETINA INSTITUTE LLC                                            2701 N CAUSEWAY BLVED             EBRAHIM SHEHAB MD                         METAIRIE         LA       70002
RETINA INSTITUTE OF CALIFORNIA      TOM SHIO-MIN CHANG          100 E CALIFORNIA BLVD                                                       PASADENA         CA       91105

                                                                                                                          GOLF PROFESSIONAL
RETINA INSTITUTE OF ILLINOIS                                    8780 W GOLF                       STE 304                 BUILDING          NILES            IL       60714

RETINA INSTITUTE OF NORTH CAROLINA    FOGEL LISA E              2605 BLUE RIDGE ROAD,STE220                                                 RALEIGH          NC       27607
RETINA INSTITUTE OF TEXAS PA          SYRQUIN MAURICE G         3414 OAK GROVE AVENUE                                                       DALLAS           TX       75204
RETINA INSTITUTE OF THE CAROLINAS                               724 ARDEN LANE - SUITE 220                                                  ROCK HILL        SC       29732
                                                                8700 STONY POINT PKWY STE
RETINA INSTITUTE OF VIRGINIA                                    150                                                                         RICHMOND         VA       23235

RETINA INSTITUTE OF WASHINGTON PLLC                             4300 TALBOT RD STE 300                                                      RENTON           WA       98055
RETINA LASER EYE CENTER                                         317 N DELAWARE ST                                                           KENNEWICK        WA       99336
RETINA MACULA CONSULTANTS OF
CALIFORNIA                                                      515 CALIFORNIA TERRACE                                                      PASADENA         CA       91105
RETINA MACULA SPCIALISTS                                        550 E BOUGHTON RD STE 120         IRMA AHMED MD                             BOLINGBROOK      IL       60440
                                      MEMBRENO JAIME
RETINA MACULA SPECIALIST              HUMBERTO                  100 PARK PLACE BLVD               STE#202                                   KISSIMMEE        FL       34741
                                                                                                                                            NORTH MIAMI
RETINA MACULA SPECIALISTS OF MIAMI                              184 NE 168 ST                                                               BEACH            FL       33162

RETINA NORTHWEST                                                2525 NW LOVEJOY ST STE 300        ATTN ACCOUNTS PAYABLE                     PORTLAND         OR       97210-2861
                                                                1240 BROOKSTONE CENTRE
RETINA OF AUBURN & METRO COLUMBUS     RAM PEDDADA               PKWY                                                                        COLUMBUS         GA       31904
                                                                1801 NEW HANOVER MEDICAL
RETINA OF COASTAL CAROLINA                                      PARK DR                                                                     WILMINGTON       NC       28403
RETINA OF VIRGINIA PLC                                          1951 EVELYN BYRD AVE STE 1                                                  HARRISONBURG     VA       22801

RETINA PHYSICIANS & SURGEONS INC                                89 SYLVANIA DRIVE 2ND FLOOR                                                 DAYTON           OH       45440
RETINA SAN DIEGO                      MOZAYAN-ISFAHANI ARASH    477 N EL CAMINO REAL              BUILDING C, SUITE 302                     ENCINITAS        CA       92024
RETINA SERVICES LIMITED               PARNELL JEFFREY R MD      7447 W TALCOTT STE 345                                                      CHICAGO          IL       60631
RETINA SPECIALIST OF NORTHERN
CALIFORNIA                                                      100 GRAND AVE STE 2111            AMITABH BHARADWAJ MD                      OAKLAND          CA       94612

RETINA SPECIALISTS NORTHWEST          MYERS-POWELL BRENDA A     33915 1ST WAY S                   STE 120                                   FEDERAL WAY      WA       98003



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 232 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    316316
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3818


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                 CreditorName                 CreditorNoticeName                 Address1                          Address2            Address3          City         State       Zip          Country

RETINA SPECIALISTS OF ALABAMA                                         2101 HIGHLAND AVE S SUITE 350 ATTN ANNA CORDELL                             BIRMINGHAM         AL       35205

RETINA SPECIALISTS OF COLORADO PLLC                                   1444 S POTOMAC ST                 SUITE 175                                 AURORA             CO       80012
RETINA SPECIALISTS OF SAN ANTONIO
PLLC                                BRODRICK CHARLES D                303 E QUINCY                      SUITE 100                                 SAN ANTONIO        TX       78215
RETINA SPECIALISTS OF SOUTHERN
ARIZONA                             SCHINDLER REID F                  4753 EAST CAMP LOWELL DRIVE                                                 TUCSON             AZ       85712
                                                                                                                                                  LOOKOUT
RETINA SPECIALISTS OF TENNESSEE PLLC                                  PO BOX 10                                                                   MOUNTAIN           TN       37350
RETINA SPECIALISTS, PLLC             CONDAX GEORGE MD                 527 MEDICAL PARK DRIVE            SUITE 205                                 BRIDGEPORT         WV       26330

RETINA SPECIALISTS, PLLC                                              527 MEDICAL PARK DRIVE            SUITE 205              CONDAX GEORGE MD BRIDGEPORT           WV       26330
RETINA SPECIALTY INSTITUTE LLC                                        5150 NORTH DAVIS HWY                                                      PENSACOLA            FL       32503

RETINA TREATMENT CENTER                                               1911 MANATEE AVE E SUITE 101                                                BRADENTON          FL       34208
RETINA VISION CENTER                                                  107 RIVERWAY PLACE                                                          BEDFORD            NH       03110
RETINA VITREOUS                                                       1245 WILSHIRE BLVD           SUITE 380                                      LOS ANGELES        CA       90017
RETINA VITREOUS ASSOCIATES               GINSBURG BURT A              1200 BINZ STE 400                                                           HOUSTON            TX       77004
                                                                                                   ATTN CVP ACCOUNTS
RETINA VITREOUS ASSOCIATES                                            1945 CEI DR                  PAYABLE                                        CINCINNATI         OH       45242
                                                                                                                                                  SAINT
RETINA VITREOUS ASSOCIATES OF FL                                      4344 CENTRAL AVE                                                            PETERSBURG         FL       33711
RETINA VITREOUS CENTER PLLC                                           1008 NW 139TH ST PKWY                                                       EDMOND             OK       73013
RETINA VITREOUS CONSULTANTS              HERSHEY JONATHAN M           2600 N MAYFAIR ROAD               SUITE 901                                 MILWAUKEE          WI       53226
RETINA VITREOUS SURGEONS                                              200 GREENFIELD PARKWAY                                                      LIVERPOOL          NY       13088
RETINAL & OPHTHALMIC CONS PC             FOXMAN BRETT T               1500 TILTON ROAD                                                            NORTHFIELD         NJ       08225
RETINAL AMBULATORY SURGERY CTR OF
NY                                                                    138-140 E 80TH ST                 ATTN MARIA                                NEW YORK           NY       10075
RETINAL ASSOCIATES OF FL                 PEDEN MARC C                 602 S. MACDILL AVE                                                          TAMPA              FL       33609
RETINAL ASSOCIATES OF OKLAHOMA                                        12318 ST ANDREWS DR                                                         OKLAHOMA CITY      OK       73120
RETINAL CONSULTANTS                                                   1360 BURTON DR                                                              VACAVILLE          CA       95687
RETINAL CONSULTANTS MED GROUP                                         3 PARKCENTER DRIVE                SUITE 210                                 SACRAMENTO         CA       95825
RETINAL CONSULTANTS MED GROUP INC                                     3939 J ST                         STE 104                                   SACRAMENTO         CA       95819
RETINAL CONSULTANTS OF AZ LTD                                         PO BOX 32990                      ATTN A/P                                  PHOENIX            AZ       85064
                                                                      1220 LA VENTA DRIVE, SUITE                                                  WESTLAKE
RETINAL CONSULTANTS OF S CA              DIDDIE KENNETH ROBERT        #211                                                                        VILLAGE            CA       91361

RETINAL CONSULTANTS OF SAN ANTONIO       MEIN CALVIN E                9480 HUEBNER RD                   SUITE 310                                 SAN ANTONIO        TX       78240
RETINA-VITREOUS CONSULTANTS              OLSEN KARL RAYMOND           300 OXFORD DR                     SUITE 300                                 MONROEVILLE        PA       15146
RETTIG ESTHER V                                                       Address Redacted
Revenu Quebec                                                         5, Place-Laval Bureau             147, Chomeday Laval,                      Quebec             QC       H7N 5Y3      Canada
Revenue Quebec                                                        5 Place Laval Bureau 147                                                    Laval              QC       H7N 5N6      Canada
REVISION OPTICS INC                                                   25651 ATLANTIC OCEAN DR A-1                                                 LAKE FOREST        CA       92630
REVISION OPTICS INC                                                   26895 ALISO CREEK ROAD            STE B52                                   ALISO VIEJO        CA       92656
REVITAS INC                                                           777 MARINERS ISLAND BLVD          SUITE # 300                               SAN MATEO          CA       94404
Revitas, Inc.                            Attn CFO/SVP                 1735 Market Street, 37th Floor                                              Philadelphia       PA       19103
Revitas, Inc.                            Attn General Counsel         1735 Market Street, 37th Floor                                              Philadelphia       PA       19103
REX HOSPITAL PHARMACY                                                 4420 LAKE BOONE TRAIL                                                       RALEIGH            NC       27607
Rexcin Pharmaceuticals Private Limited                                Khasra No 105-106, Vill-Katha,    Baddi                  Solan              Himachal Pradesh            173205       India
Reynaldo Rodriguez III                                                Address Redacted
Rhode Island Department of Health        Ana Novais                   MARIDOH - Opioid Stewardship      Dept. # 111055         PO Box 9718        Providence         RI       02940-9718
Rhode Island Department of Revenue                                    One Capital Hill                  1st Floor                                 Providence         RI       02908
Rhode Island Dept of State               Business Services Division   148 W. River Street                                                         Providence         RI       02904-2615
RHODE ISLAND GENERAL TREASURER                                        82 SMITH ST RM 102                                                          PROVIDENCE         RI       02903



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                               Page 233 of 304
                                               Case 1:20-cv-01254-MN
                                                          Case 20-11177-KBO
                                                                      DocumentDoc
                                                                               5-58
                                                                                  363Filed
                                                                                         Filed
                                                                                            10/02/20
                                                                                               07/20/20
                                                                                                      Page
                                                                                                         Page
                                                                                                           317317
                                                                                                               of 432
                                                                                                                   of 387
                                                                                                                       PageID #: 3819


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



            CreditorName           CreditorNoticeName                      Address1                             Address2   Address3           City      State       Zip      Country
RHODE ISLAND HOSPITAL                                            PO BOX 6363                         A/P DEPT                           PROVIDENCE     RI       02940-6363
RHODE ISLAND INSTITUTE        SNADY-MCCOY LORY                   150 EAST MANNING STREET                                                PROVIDENCE     RI       02906
                              Attn Vincent Mancinelli, II,
Rhodes Pharmaceuticals L.P.   President                          498 Washington Street                                                  Coventry       RI       02816

Rhodes Pharmaceuticals, LP    Vincent Mancinelli II, President   498 Washington Street                                                  Coventry       RI       02816
Rhonda L Nash                                                    Address Redacted
Rhonda Sue Pavicich                                              Address Redacted
RHONDA WINES                                                     1000 6TH AVENUE #12                                                    SOUTH HAVEN    MI       49090
Ricardo E Salazar                                                Address Redacted
Ricardo Jimenez                                                  Address Redacted
Ricardo Rivera                                                   Address Redacted
Ricardo Valencia                                                 Address Redacted
RICE EQUIPMENT                                                   12895 PENNRIDGE                                                        BRIDGETON      MO       63044
RICE ROBERT A                                                    Address Redacted
Richard Andrew Hugel                                             Address Redacted
RICHARD CARDWELL                                                 Address Redacted
Richard E Young                                                  Address Redacted
Richard F. Lombardi                                              Address Redacted
RICHARD FERRARI                                                  Address Redacted
Richard G Mayo                                                   Address Redacted
RICHARD GREENE CO                                                PO BOX 8397                                                            ST. LOUIS      MO       63132-0397
Richard Herron                                                   Address Redacted
Richard I. C. Hemmings                                           Address Redacted
Richard J Easton                                                 Address Redacted
Richard Knight                                                   Address Redacted
Richard L Lively                                                 Address Redacted
Richard Luc Hilaire                                              Address Redacted
RICHARD MAYO                                                     Address Redacted
Richard Paul Frost                                               Address Redacted
RICHARD REIMERT                                                  Address Redacted
Richard Sanchez                                                  Address Redacted
RICHARD SWANSON                                                  Address Redacted
Richard T. Marshall                                              Address Redacted
Richard Voels                                                    Address Redacted
Richard Wayne Alexander                                          Address Redacted
Richard Wayne Morlan Jr                                          Address Redacted
RICHARDS COMPANY                                                 1275 BLOOMFIELD AVE                 BLDG #3 UNIT 52                    FAIRFIELD      NJ       07004
RICHARDSON JAY SCOTT OD                                          Address Redacted
RICHARDSON WILLIAM OD         RICHARDSON EYE CENTER              Address Redacted
RICHARDSON WILLIAM OD                                            Address Redacted
RICHENS SHARON ROSE                                              Address Redacted
RICHER HOMER E                                                   Address Redacted
Richie Louis                                                     Address Redacted
RICHIE PHARMACAL CO                                              PO BOX 460                                                             GLASGOW        KY       42142
RICHLAND COMMUNITY COLLEGE    ATTN BUSINESS SERVICES             ONE COLLEGE PARK                                                       DECATUR        IL       62521
RICHMOND EYE ASSOCIATES       BROOKS BRYAN                       4600 COX RD                         STE 120                            GLEN ALLEN     VA       23060
RICHMOND JAMES P JR           EAST RIDGE EYE CENTER              Address Redacted
RICK MESSER                                                      Address Redacted
Ricky Allen Liggett                                              Address Redacted
RICKY LIGGETT                                                    Address Redacted
Ricoh Americas Corporation                                       PO BOX 827577                                                          PHILADELPHIA   PA       19182-7577
Ricoh Tech                                                       PO BOX 827577                                                          PHILADELPHIA   PA       19182-7577
Riddhi Hemant Desai                                              Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 234 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               318318
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3820


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



                 CreditorName            CreditorNoticeName                Address1                          Address2                 Address3                City      State       Zip      Country
                                                                1098 W BALTIMORE PIKE STE
RIDDLE EYE ASSOCIATES                                           3302                              OUTPATIENT PAVILLION                                 MEDIA            PA      19063-5139
RIEKE OFFICE INTERIORS                                          2000 FOX LANE                                                                          ELGIN            IL      60123
RIEMER EYE CENTER                   RIEMER ANDREW S             5959 LAWNDALE                                                                          LUDINGTON        MI      49431
Riffat Atiq                                                     Address Redacted
Rigoberto Melendez                                              Address Redacted
RIHANI INTERNATIONAL                                            1647 CRANSTON ST                                                                       CRANSTON         RI      02920
RINNE JAMES R MD PSC                                            1886 OLD LEBANON RD                                                                    CAMPBELLSVILLE   KY      42718
RIOS PHARMACY                                                   35 SOUTH MORTON AVENUE                                                                 MORTON           PA      19070

RIPARIAN LLC                                                    790 E COLORADO BLVD STE 400                                                            PASADENA         CA      91101-2182
RIPKIN DOUGLAS J                                                Address Redacted
RISE VISION                                                     PO BOX 505331                                                                          ST LOUIS         MO      63150-5331
Rishabh Jain                                                    Address Redacted
Rishi K Rahangdale                                              Address Redacted
                                                                2 Tower Center Boulevard, Suite
Rising Pharma Holdings, Inc.        Attn Dipesh Patel           1401                                                                                   East Brunswick   NJ      08816
Rising Pharmaceuticals, Inc.        Attn Mr. Ron Gold           3A Pearl Court, Suite A/B                                                              Allendale        NJ      07401
Rising Pharmaceuticals, Inc.        Attn President              3 Pearl Court, Suite A/B                                                               Allendale        NJ      07401
Rising Pharmaceuticals, Inc.        Attn President              3A Pearl Court                                                                         Allendale        NJ      07401
Rising Pharmaceuticals, Inc.        Attn Ron Gold, President    3A Pearl Court                                                                         Allendale        NJ      07401
Rising Pharmaceuticals, Inc.        Attn Ronald Gold            3A Pearl Court                                                                         Allendale        NJ      07401
Rising Pharmaceuticals, Inc.        Attn Steven S. Rogers       3A Pearl Court                                                                         Allendale        NJ      07401
Rising Pharmaceuticals, Inc.                                    3 PEARL COURT                   SUITE A                                                ALLENDALE        NJ      07401
Rising Pharmaceuticals, Inc.                                    3A Pearl Court                                                                         Allendale        NJ      07401
RISPOLI ALESSI A OD                 SPECS EYECARE               Address Redacted
RISTVEDT DEBORAH G DO               RISTVEDT DEBORAH G          Address Redacted
RITA CANTRELL                                                   Address Redacted
Ritchie Cerisier                                                Address Redacted
RITE AID CORPORATION                                            200 NEWBERRY COMMONS                                                                   ETTERS           PA      17319
RITE AID/WHSE CORPORATION                                       PO BOX 8432                     ACCTS PAYABLE                                          HARRISBURG       PA      17106
                                    C/O ARBON EQUIPMENT
RITE HITE CO LLC                    CORP                           25464 NETWORK PL                                                                    CHICAGO          IL      60603
RITTENHOUSE EYE ASSOC. PC                                          2000 HAMILTON ST STE 306                                                            PHILADELPHIA     PA      19130
RITTER HAGEE                                                       Address Redacted
RITTER THOMAS & HAGEE MARK OD                                      Address Redacted
Ritu Jain                                                          Address Redacted
RITZ AND JOHNSON EYECARE ODS                                       150 SE 17TH ST                 SUITE 100                                            OCALA            FL      34471-5178
RIVER DRIVE SURGERY                                                619 RIVER DRIVE FIRST FLOOR                                                         ELMWOOD PARK     NJ      07407
RIVER VALLEY ASC, LLC               MARTIN RICHARD J MD            45 SALEM TURNPIKE UNIT 5                                                            NORWICH          CT      06360
RIVERBEND FOOD CO LLC                                              935 GRAVIER SUITE 100                                                               NEW ORLEANS      LA      70112
                                    Gregory Bodin and Katherine L. BAKER DONELSON BEARMAN
RIVERS EDGE PHARMACEUTICALS, LLC    Cicardo                        CALDWELL & BERKOWITZ, PC       Chase North Tower, 20th Floor 450 Laurel Street      Baton Rouge      LA      70801
                                                                   AKER DONELSON BEARMAN                                        3414 Peachtree Road,
RIVERS EDGE PHARMACEUTICALS, LLC    Robert G. Brazier              CALDWELL & BERKOWITZ, PC       Suite 1600, Monarch Plaza     N.E.                   Atlanta          GA      30326
RIVERSIDE COMMUNITY HOSPITAL                                       1151 ENTERPRISE DR STE 100                                                          COPPELL          TX      75019
RIVERSIDE EYE CENTER                                               14410 US HIGHWAY 1                                                                  SEBASTIAN        FL      32958-3237
RIVERSIDE HEALTH SYSTEM                                            608 DENBIGH BLVD STE 703       ACCOUNTS PAYABLE                                     NEWPORT NEWS     VA      23608
RIVERSIDE HOME MEDICAL SUPPLY                                      766-B PALMYRITA AVE                                                                 RIVERSIDE        CA      92507
                                                                                                  ATTN PHARMACY C/O OWEN
RIVERSIDE REGIONAL MEDICAL CENTER                               500 J CLYDE MORRIS BLVD           HEALTHCARE INC                                       NEWPORT NEWS     VA      23601
RIVERSIDE SURGERY CENTER INC                                    2801 PARK MARINA DRIVE                                                                 REDDING          CA      96001
RIVERTON VISION CENTER PC           HINKLE JAMES MICHAEL        300 N BROADWAY                                                                         RIVERTON         WY      82501
RIVERTOWN EYE CLINIC                                            1011 N FRONTAGE RD                                                                     HASTINGS         MN      55033
RiVitaLaser                                                     191 POST AVENUE                                                                        WESTBURY         NY      11590



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 235 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          319319
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3821


                                                                                       Exhibit M
                                                                                    Creditor Matrix
                                                                               Served via First Class Mail



                 CreditorName         CreditorNoticeName              Address1                        Address2         Address3              City       State       Zip      Country
RJM SALES INC                                              12H WORLDS FAIR DRIVE                                                       SOMERSET        NJ       08873
RJS OPHTHALMIC SERVICES INC                                4708 18TH AVENUE WEST                                                       BRADENTON       FL       34209
RLR VISION PLLC                                            7101 NW EXPWY STE 335           DBA CLEARSIGHT VISION                       OKLAHOMA CITY   OK       73132
RMC PHARMACEUTICAL SOLUTIONS INC                           1851 LEFTHAND CIRCLE            SUITE A                                     LONGMONT        CO       80501
RMC Pharmaceuticals, Inc.                                  1851 LEFTHAND CIRCLE            SUITE A                                     LONGMONT        CO       80501
ROADTEX TRANSPORTATION                                     13 JENSON DRIVE                                                             SOMERSET        NJ       08873
ROAT MELVIN MD                                             Address Redacted
ROBBINS & ZIRKLE OD                                        610 W 38TH ST                                                               MARION          IN       46953-4864
Robert A Gasper Jr.                                        Address Redacted
Robert A Pryor                                             Address Redacted
Robert Adamczyk                                            Address Redacted
Robert Alan Parillo Jr.                                    Address Redacted
Robert Allen Fry                                           Address Redacted
ROBERT BOSCH PACKAGING
TECHNOLOGY INC                                             PO BOX 74889                                                                CHICAGO         IL       60694-4889
ROBERT C MARTIN                                            Address Redacted
Robert C McKeown                                           Address Redacted
ROBERT CRIFFIELD                                           Address Redacted
ROBERT CUSACK                                              Address Redacted
Robert D. Rechtner, MD                                     Address Redacted
Robert Daly                                                Address Redacted
Robert Dean Bright                                         Address Redacted
ROBERT DEVLIN                                              Address Redacted
Robert E. Devlin                                           Address Redacted
ROBERT FARAG                                               Address Redacted
                                                           12400 COLLECTIONS CENTER
ROBERT HALF MGMT RESOURCES                                 DRIVE                                                                       CHICAGO         IL       60693
ROBERT HOENES                                              Address Redacted
ROBERT J RAPACH                                            Address Redacted
Robert J. Fitzgerald                                       Address Redacted
Robert M Hunter Jr.                                        Address Redacted
Robert M Roese                                             Address Redacted
ROBERT NSIMBA                                              Address Redacted
Robert Parillo                                             Address Redacted
Robert Paul McFarland II                                   Address Redacted
Robert Ryser                                               Address Redacted
Robert Thomas Neri                                         Address Redacted
ROBERT VALENTINE                                           Address Redacted
Robert W Paine                                             Address Redacted
Robert W. Beckman Jr                                       Address Redacted
Robert Wade Stramp                                         Address Redacted
                                                                                                                                       ARLINGTON
ROBERT WEBER PHOTOGRAPHY INC                               1118 WEST WATLING STREET                                                    HEIGHTS         IL       60004
Robert William Monahan                                     Address Redacted
ROBERT WOOD JOHNSON UNIV HOS       PHARMACY DEPARTMENT     865 STONE STREET                                                            RAHWAY          NJ       07065
                                                           ONE ROBERT WOOD JOHNSON
ROBERT WOOD JOHNSON UNIV HOSP      PHARMACY DEPT           PLACE                                                                       NEW BRUNSWICK   NJ       08901

ROBERT WOOD JOHNSON UNIV HOSP                              ONE HAMILTON HEALTH PLACE                                                   HAMILTON        NJ       08690
ROBERT WOOD JOHNSON UNIVERSITY
HOSPITAL                                                   110 REHILL AVENUE                                                           SOMERVILLE      NJ       08876
ROBERTA BERG                                               Address Redacted
Roberto Hernandez                                          Address Redacted
ROBERTS ANTHONY O                                          Address Redacted
ROBERTS BINGJING Z MD                                      Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                  Page 236 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  320320
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3822


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



                 CreditorName              CreditorNoticeName            Address1                   Address2                   Address3                City         State       Zip      Country
                                       PRINCETON PROFESSIONAL
ROBERTS MICHAEL R MD                   PARK                   Address Redacted
Robin Dale Hunter                                             Address Redacted
ROBIN ENGELSON                                                Address Redacted
ROBIN FREED                                                   Address Redacted
ROBIN GILLETTE                                                Address Redacted
Robin Mathew                                                  Address Redacted
ROBIN PATTON                                                  Address Redacted
ROBIN SABELLA                                                 Address Redacted
ROBIN SHEFFIELD                                               Address Redacted
Robin Talon McClure                                           Address Redacted
ROBINSON & PARKER ODS                  ROBINSON ROXANN LAINE  6019 HARBOUR PARK DRIVE                                                          MIDLOTHIAN          VA       23112
ROBSON & ROSSI OD                                             615 N PALM AVE                                                                   ONTARIO             CA       91762-3219
                                                              1150 PITTSFORD VICTOR RD STE
ROC IT Solutions                                              J                                                                                PITTSFORD           NY       14534
ROC SURGERY, LLC                                              705 RILEY HOSPITAL DRIVE     SUITE 0201                                          INDIANAPOLIS        IN       46202
ROCHEM INTERNATIONAL INC                                      45 RASONS COURT                                                                  HAUPPAUGE           NY       11788
ROCHESTER DRUG CO OP INC                                      PO BOX 24389                                                                     ROCHESTER           NY       14624
ROCHESTER EYE ASSOCIATES                                      2301 LAC DE VILLE BLVD                                                           ROCHESTER           NY       14618
ROCHESTER HOME INFUSION, INC.                                 221 FIRST AVE SW, SUITE 105                                                      ROCHESTER           MN       55902
Rocio Pimentel                                                Address Redacted
ROCKINGHAM EYE PHYSICIANS                                     1921 MEDICAL AVE                                                                 HARRISONBURG        VA       22801-3437

ROCKLAND EYE PHYSICIANS & SURGERY                                  171 RAMAPO RD                                                               GARNERVILLE         NY       10923-1595
ROCKVILLE EYE ASSOCIATES,PC                                        3204 TOWER OAKS                                                             ROCKVILLE           MD       20852

ROCKY MOUNTAIN EYE CARE ASSOCIATES JEPPSEN PAUL SCOTT              4400 S 700 E                        SUITE 100                               SALT LAKE CITY      UT       84107
ROCKY MOUNTAIN EYE CTR                       RASTRELLI PAUL        27 MONTEBELLO ROAD                                                          PUEBLO              CO       81001
ROCKY MOUNTAIN EYE SURGERY CENTER,
INC.                                                               700 W KENT AVE                                                              MISSOULA            MT       59801
Rocky Mountain Hospital and Medical Service,
Inc.                                                               700 Broadway                                                                Denver              CO       80273
ROCKY MOUNTAIN LIONS EYE BANK                                      1675 AURORA CT MSC F-751                                                    AURORA              CO       80045
ROCKY MOUNTAIN LIONS EYE INSTITUTE                                 1675 N URSULA ST                                                            AURORA              CO       80045
ROCKY MOUNTAIN RETINA CONS                                         4400 SO 700 EAST SUITE 200                                                  SALT LAKE CITY      UT       84107
Roderick Balram                                                    Address Redacted
RODGERS K J A MD                                                   Address Redacted
RODGERS RAND MD                                                    Address Redacted
Rodlen Laboratories, Inc.                                          100 N Fairway Dr Ste 134                                                    Vernon Hills Lake   IL       60061-1859
Rodney Alan Stemler                                                Address Redacted
Rodrigo Castilho Cassiano                                          Address Redacted
RODRIGUEZ ALEX J                                                   Address Redacted
ROEN JANET L MD                                                    Address Redacted
                                                                   152 Lambertville Headquarters
Roger C. Schmitt                                                   Road                                                                        Stockton            NJ       08559
ROGER THOMAS MB BS FRC.OPTH            DAVIDSON COMPLEX            Address Redacted

Rogers Executive Parke                 Attn William G. Schmitz     50 Lakeview Parkway Suite 110-114                                           Vernon Hills        IL       60061
Rogers Executive Parke                 Attn William G. Schmitz     50 Lakeview Parkway Suite 115                                               Vernon Hills        IL       60061
Rogers Executive Parke                 Attn William G. Schmitz     50 Lakeview Parkway, Suite 109A                                             Vernon Hills        IL       60061
Rogers Executive Parke                 Attn William G. Schmitz     50 Lakeview Parkway, Suite 109B                                             Vernon Hills        IL       60061
ROGERS SUPPLY COMPANY                                              333 E WABASH                                                                DECATUR             IL       62523
Rohindranath Kanhoye                                               Address Redacted
Rohini Pradip Bhojawala                                            Address Redacted
Rohit Kokane                                                       Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 237 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           321321
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3823


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



           CreditorName                             CreditorNoticeName                     Address1                             Address2   Address3            City    State       Zip         Country
ROLFE PANCREATIC CANCER
FOUNDATION                                                                    4809 N RAVENSWOOD STE 326                                                 CHICAGO       IL       60640
                                               ASSOCIATED EYE
                                               PHYSICIANS & SURGEONS,
ROLL J PETER                                   P.                             Address Redacted
ROLLENS PROFESSIONAL PRODUCTS                                                 16610 AMBERSTONE WAY                                                      PARKER        CO       80134
Roma Helen Marie Smith                                                        Address Redacted
Romania -State Office for Inventions and       Acting Director Mrs. Mitrita
Trademarks                                     Hahue                          5, Ion Ghica Street, Sector 3         P.O. Box 52                         Bucharest              30044        Romania
Romano Atwan Dees                                                             Address Redacted
ROMANOFF BENNETT S                                                            Address Redacted
Romil T Sison                                                                 Address Redacted
RON DENNHARDT                                                                 Address Redacted
RON JOHNSON                                                                   Address Redacted
Ron Jones Electric, Inc.                                                      695 SCHNEIDER DRIVE                                                       SOUTH ELGIN   IL       60177
Ron Jones Electric, Inc., and/or its related
divisions InterLINK LTD                                                       695 SCHNEIDER DRIVE                                                       SOUTH ELGIN   IL       60177
Ron Stephens                                                                  Address Redacted
Ronak Ramniklal Shah                                                          Address Redacted
Ronald Bruce Jenkins                                                          Address Redacted
Ronald Bruns                                                                  Address Redacted
RONALD HAGEN                                                                  Address Redacted
RONALD LANGELLI                                                               Address Redacted
Ronald Mitchel Johnson                                                        Address Redacted
Ronald Nevitt Coleman                                                         Address Redacted
RONALD REAGAN UCLA MEDICAL CNTR                                               757 WESTWOOD PLAZA                                                        LOS ANGELES   CA       90095
RONALD TALLEY                                                                 Address Redacted
RONNEL DOUTHIT                                                                Address Redacted
Ronnie C Franklin                                                             Address Redacted
Roof Services, Inc.                            DBA ROOF SERVICES              48 W JEFRYN BLVD                                                          DEER PARK     NY       11729
Roopali Yogesh Ranadive                                                       Address Redacted
ROQUETTE AMERICA INC                                                          1417 EXCHANGE ST                      PO BOX 6647                         KEOKUK        IA       52632-6647
Rosa Canales Hernandez                                                        Address Redacted
Rosa Elena Gomez                                                              Address Redacted
Rosa Guillen                                                                  Address Redacted
Rosa Isela Villeda                                                            Address Redacted
ROSA MORLA                                                                    Address Redacted
Rosa Olivo                                                                    Address Redacted
Rosa Pena                                                                     Address Redacted
Rosa Sorto Reyes                                                              Address Redacted
Rosa Zoila Denis                                                              Address Redacted
ROSCULET JOHN PETER                                                           Address Redacted
ROSE DALTON                                                                   Address Redacted
ROSE MARIE MARTINEZ                                                           Address Redacted
Rose Mary Carroll                                                             Address Redacted
ROSECAN LAUREN R                                                              Address Redacted
Roselin R Patel                                                               Address Redacted
Rosemarie Santiago                                                            Address Redacted
ROSEMARY PECCI                                                                Address Redacted
ROSEMOUNT INC                                                                 22737 NETWORK PLACE                                                       CHICAGO       IL       60673-1227
ROSENBERG HARRISON LEIGH                                                      Address Redacted
ROSENBERG PAUL MD                                                             Address Redacted
ROSENBERG SELIGMAN MD                                                         Address Redacted
ROSENBLUM HARVEY S                                                            Address Redacted
ROSENBLUM PAUL DAVID                                                          Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                            Page 238 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    322322
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3824


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



             CreditorName                     CreditorNoticeName                  Address1                           Address2    Address3                  City    State       Zip         Country
ROSENTHAL IVAN                                                         Address Redacted
ROSENTHAL JAMES S                                                      Address Redacted
ROSENWASSER GEORGE OTTO MD               EYE INSTITUTE                 Address Redacted
Rosmery Adames                                                         Address Redacted
ROSS ENGINEERING INC                                                   PO BOX 12308                                                              HAUPPAUGE        NY       11788-0615
ROSS EYE CARE GROUP PC                   ROSS DAVID OD                 2625 PIEDMONT ROAD NE                                                     ATLANTA          GA       30324
ROSS EYE INSTITUTE                       SIEMINSKI SANDRA F            1176 MAIN STREET                                                          BUFFALO          NY       14209
ROSS MIXING INC                                                        PO BOX 12308                                                              HAUPPAUGE        NY       11788-0615
ROSS ROBERT D                                                          Address Redacted
ROSSI PATRICK A                                                        Address Redacted
ROSSON JAMES OD                                                        Address Redacted
ROTH SHARI MD                                                          Address Redacted
ROTHBERG CHARLES                                                       Address Redacted
ROTHBLOOM STEPHEN L                                                    Address Redacted

Rothschild, Barry & Myers LLP            Attn Jonathan E. Rothschild   150 South Wacker Drive, Suite 3025                                        Chicago          IL       60606

Rothschild, Barry & Myers LLP            Jonathan E. Rothschild        150 South Wacker Drive, Suite 3025                                        Chicago          IL       60606
ROTRONIC INSTRUMENT CORP                                               PO BOX 11241                                                              HAUPPAUGE        NY       11788
ROUND ROCK MEDICAL CENTER                                              2400 ROUND ROCK AVENUE                                                    ROUND ROCK       TX       78681
ROUNDYS SUPERMARKETS INC                                               PO BOX 3054                        CENTRAL A/P DEPT                       MILWAUKEE        WI       53201
ROVISYS                                                                PO BOX 73486                                                              CLEVELAND        OH       44193
ROWE SARAH L OD                                                        Address Redacted
Roxanne Christie                                                       Address Redacted
ROXBOROUGH MEMORIAL HOSPITAL
PHARMACY                                                               5800 RIDGE AVENUE                                                         PHILADELPHIA     PA       19128
ROY + LECLAIR                                                          555 BOULEVARD INDUSTRIEL                                                  SAINT-EUSTACHE            J7R 7R3      Canada
ROY ANDERSON                             ANDERSON LIFE SCIENCES        Address Redacted
ROY JOSEPH E                                                           Address Redacted
ROY STUTHEIT                                                           Address Redacted
ROYAL BOX GROUP LLC                                                    1301 S 47TH AVE                                                           CICERO           IL       60804
ROYAL JUBILEE HOSPITAL                                                 1952 BAY ST                          ATTN PHARMACY                        VICTORIA         BC       V8R 1J8      Canada
ROYAL UNIVERSITY HOSPITAL                                              103 HOSPITAL DRIVE                                                        SASKATOON        SK       S7N0W8       Canada
ROYAL VICTORIA HOSPITAL                                                201 GEORGIAN DR                                                           BARRIE           ON       L4M6M2       Canada
ROYAL VISION ASSOC                       PERRINO PHILIP M              815 CHAPEL ST                                                             NEW HAVEN        CT       06510
ROYCE ASHLEY OD                                                        Address Redacted
RR DONNELLEY                                                           7810 SOLUTION CENTER                                                      CHICAGO          IL       60677-7008
RR DONNELLEY LOGISTIC SERV
WORLDWIDE INC                                                          PO BOX 932721                                                             CLEVELAND        OH       44193
RSM Pharmaceutical Services, Inc.                                      5 Chambord Ct                                                             Shoreham         NY       11786
RSM US LLP                                                             220 NORTH MAIN STREET                SUITE 900                            DAVENPORT        IA       52801-1992
RSM US LLP formerly known as McGladrey
LLP                                                                    220 NORTH MAIN STREET                SUITE 900                            DAVENPORT        IA       52801-1992
RSSI/GLOBETECH                                                         PO BOX 455                                                                ALLENTOWN        NJ       08501
RT 20/20 VISION CENTER                                                 32511 CONSTITUTION HWY                                                    LOCUST GROVE     VA       22508
Ruben D Aragon Espinosa                                                Address Redacted
Rubin Architects, Inc.                                                 1085 PRINCETON AVENUE                                                     HIGHLAND PARK    IL       60035
RUBIN JAY M                                                            Address Redacted
RUBIN JEFFREY M                                                        Address Redacted
RUBIN JEFFREY S                                                        Address Redacted
RUBINFELD ROY SCOTT MD                                                 Address Redacted
RUBINSTEIN MARC G MD                                                   Address Redacted
RUCKMAN RICHARD J                        THE CENTER FOR SIGHT          Address Redacted
RUDD NESHIA                              TODAYS VISION TYLER           Address Redacted
RUDINSKY JOSEPH OD                                                     Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 239 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        323323
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3825


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                CreditorName                      CreditorNoticeName                  Address1                           Address2    Address3                 City    State       Zip          Country
RUDOFSKY MARC H                                                            Address Redacted
Rudolph Ramsaram                                                           Address Redacted
Rudolph Research Analytical                                                55 NEWBURGH ROAD                                                          HACKOTTSTOWN    NJ       07840
Runzheimer International                                                   26858 NETWORK PLACE                                                       CHICAGO         IL       60673-1268
RUNZHEIMER INTERNATIONAL LTD                                               26858 NETWORK PLACE                                                       CHICAGO         IL       60673-1268
Runzheimer International Motus LLC                                         26858 NETWORK PLACE                                                       CHICAGO         IL       60673-1268
Rupert Vivian Levy                                                         Address Redacted
RUPRECHT ROBERT OD                                                         Address Redacted
RUSH FOUNDATION HOSP & PHAR                                                1314 19TH AVENUE                                                          MERIDIAN        MS       39301

RUSH UNIVERSITY MEDICAL CTR                                                PO BOX 7715                      ATTN ACCOUNTS PAYABLE                    CHICAGO         IL       60680-7715
Russell D Crothers                                                         Address Redacted
RUSSELL JEFF T MD                                                          Address Redacted
Russell Square House                         Attn Law Department           10-12 Russell Square                                                      London                   WC1B 5EH     United Kingdom
Rustam Aminjanov                                                           Address Redacted
RUSTEY THOMPSON                                                            Address Redacted
Rusty Evans                                                                Address Redacted
Ruth Ann Bolt                                                              Address Redacted
Ruth Eugenia Gonzalez                                                      Address Redacted
Ruth Lucana                                                                Address Redacted
RUTKOWSKI PAUL CHESTER MD PC                                               282 HARRISN AVE                                                           HARRISON        NY       10528
RWS LIFE SCIENCES INC                                                      101 EAST RIVER DRIVE             2ND FLOOR                                EAST HARTFORD   CT       06108
                                                                           3171 RIVERPORT TECH CENTER                                                MARYLAND
RX OUTREACH INC                                                            DRIVE                                                                     HEIGHTS         MO       63043
RX SOURCING STRATEGIES LLC                                                 16305 SWINGLEY ROAD              SUITE 340                                CHESTERFIELD    MO       63017
                                                                           16305 Swingley Ridge Road, Suite
Rx Sourcing Strategies, LLC                  Attn Allen Dunehew, CEO       340                                                                       Chesterfield    MO       63017
RxAdvance                                                                  2 Park Central Drive                                                      Southborough    MA       01771
RxAdvance                                                                  2 Park Central Drive Suite 300                                            Southborough    MA       01772
RxAdvance Corporation                        Attn Trade Relations Dept.    2 Park Central Drive                                                      Southborough    MA       01772
                                             C/O US ONCOLOGY
RXC ACQUISITION CO                           CORPORATE LLC                 PO BOX 846025                                                             DALLAS          TX       75284-6025
                                                                           13796 COLLECTIONS CENTER
RXC ACQUISITION COMPANY                                                    DRIVE                                                                     CHICAGO         IL       60693
                                                                           10350 Ormsby Park Place, Suite
RxC Acquisition Company d/b/a RxCrossroads   Attn General Manager          500                                                                       Louisville      KY       40223
                                             Attn Gregory White, Vice      10350 Ormsby Park Place, Suite
RxC Acquisition Company d/b/a RxCrossroads   President                     500                                                                       Louisville      KY       40223
                                             Attn Gregory White, Vice
RxC Acquisition Company d/b/a RxCrossroads   President                     1901 East Point Parkway                                                   Louisville      KY       40223
                                                                           10350 Ormsby Park Place, Suite
RxC Acquisition Company d/b/a RxCrossroads   Attn Legal                    500                                                                       Louisville      KY       40223

RxC Acquisition Company d/b/a RxCrossroads   Attn Rob Brown, Vice President 1901 East Point Parkway                                                  Louisville      KY       40223
                                                                            10350 Ormsby Park Place, Suite
RxC Acquisition Company d/b/a RxCrossroads   Attn SVP, Omnicare             500                                                                      Louisville      KY       40223
                                                                            13796 COLLECTIONS CENTER
RxC Acquisition Company d/b/a RxCrossroads                                  DRIVE                                                                    CHICAGO         IL       60693
                                                                            13796 COLLECTIONS CENTER
RxCrossroads                                                                DRIVE                                                                    CHICAGO         IL       60693
RXCROSSROADS                                                                5101 JEFF COMMERCE BLVD                                                  LOUISVILLE      KY       40219
                                             Attn Freeda Heatherly, Senior
                                             Manager of Quality Assurance
RxCrossroads Specialty Solutions             and Regulatory Affairs         5101 JEFF COMMERCE BLVD                                                  LOUISVILLE      KY       40219
RxElite Inc.                                 Attn COO                       1404 N. Main Street, Suite 200                                           Meridian        ID       83642



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 240 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       324324
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3826


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



               CreditorName                   CreditorNoticeName                    Address1                          Address2      Address3                City      State       Zip          Country
RxElite Inc.                                                            1404 North Main Suite 200                                                   Meridian         ID       83642
Ryan C Hayson                                                           Address Redacted
Ryan C Walden                                                           Address Redacted
Ryan C. Grimm                                                           Address Redacted
RYAN HERCO FLOW SOLUTIONS                                               1155 FRONTENAC ROAD                                                         NAPERVILLE       IL       60563
Ryan Howard Friedberg                                                   Address Redacted
Ryan J Hudek                                                            Address Redacted
RYAN MATTLOCK                                                           Address Redacted
Ryan Roark                                                              Address Redacted
Ryanne Langley                                                          Address Redacted
RYVKIN ROSTILAV OD                                                      Address Redacted
S E ALABAMA MEDICAL CENTER                                              PO BOX 6987                        PHARMACY                                 DOTHAN           AL       36302-6987

S G D SERAIL DIVISION                                                   1, RUE J. P. TIMBAUD -- B. P. 77   95101 ARGENTEUIL CEDEX                                                          FRANCE
S PAUL KUWAYAMA                                                         Address Redacted
S S T CORPORATION                                                       635 BRIGHTON RD                    PO BOX 1649                              CLIFTON          NJ       07015-1649
S&P GLOBAL RATINGS                                                      2542 COLLECTION CENTER DR                                                   CHICAGO          IL       60393
S.S.B. MEDICAL PC                                                       384 NEPTUNE AVENUE BSMT                                                     BROOKLYN         NY       11235
Saadat Irtisam Taaseen                                                  Address Redacted
SABATES EYE CENTERS                      SABATES NELSON R               11261 NALL AVENUE                                                           LEAWOOD          KS       66211
SABLE MICHAEL MD                                                        Address Redacted
Sabrina Williams                                                        Address Redacted
SACKS DAVID BERNARD                                                     Address Redacted
                                      HSHS CONSOLIDATED
SACRED HEART HOSPITAL                 SERVICES                          PO BOX 3646                                                                 SPRINGFIELD      IL       62708
Saddaf Waseem                                                           Address Redacted
SADDLE RIVER VALLEY SURGICAL CENTER
LLC                                                                     1 W RIDGEWOOD AVE                  STE G03                                  PARAMUS          NJ       07652-2350
Sadek M Sadek                                                           Address Redacted
Saeed Z. Khan                                                           Address Redacted
SAER JOHN BOYER                                                         Address Redacted
SAFC INC                                                                645 SCIENCE DR                                                              MADISON          WI       53711
                                      Attn Frank Wicks, President
SAFC Inc.                             SAFC                              3050 Spruce Street                                                          St. Louis        MO       63103
SAFC, a division of the Sigma-Aldrich
Corporation                                                             645 SCIENCE DR                                                              MADISON          WI       53711
SAFE CHAIN                                                              822 CHESAPEAKE DRIVE                                                        CAMBRIDGE        MD       21613
SafeBridge Consultants, Inc.                                            1924 OLD MIDDLEFIELD WAY                                                    MOUNTAIN VIEW    CA       94043
                                                                        3600 American Boulevard W, Suite
SafetyCall International, PLLC           Attn Leo Sioris                725                                                                         Bloomington      MN       55431
SafetyCall International, PLLC                                          3600 AMERICAN BLVD W             SUITE 725                                  BLOOMINGTON      MN       55431
SAFEVISION LLC                                                          9715 OLIVE BLVD                                                             ST LOUIS         MO       63132
SAFFRA NORMAN                                                           Address Redacted
Safia Kazmi                                                             Address Redacted
SAFRAN STEVEN G                                                         Address Redacted
Sagar Patel                                                             Address Redacted
SAGE JEFFREY M                                                          Address Redacted
                                                                                                                                                    BANJARA HILLS,
SAI LIFE SCIENCES LIMITED                                               8-2-120/86/9/B,                                                             TELANGANA,                500033       India
Saimone M Peppers                                                       Address Redacted
SAINT AGNES MEDICAL CENTER               ATTN PHARMACY DEPT             1303 E. HERNDON                                                             FRESNO           CA       93720
SAINT ALPHONSUS MEDICAL CENTER                                          P.O. BOX 5808                                                               TROY             MI       48007-5808
                                         CHW-SAINT BERNARDINE
SAINT BERNARDINE MEDICAL CENTER          MEDICAL CTR                    ATTN ACCOUNTS PAYABLE              3033 NORTH 3RD ACENUE                    PHOENIX          AZ       85013
SAINT CLOUD EYE CLINIC                                                  2055 N 15TH ST                     STE D                                    SAINT CLOUD      MN       56303



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 241 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              325325
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3827


                                                                                             Exhibit M
                                                                                          Creditor Matrix
                                                                                     Served via First Class Mail



            CreditorName                CreditorNoticeName               Address1                           Address2          Address3           City        State       Zip          Country
SAINT JOSEPHS HOSPITAL                                         11705 MERCY BLVD                                                            SAVANNAH         GA       31419
                                                               1700 MEDICAL CENTER
SAINT THOMAS RUTHERFORD HOSPITAL    ATTN HOSPITAL PHARMACY     PARKWAY                           PHARMACY                                  MURFREESBORO     TN       37129

SAINT VINCENT HOSPITAL                                         PO BOX 35200                      ATTN ACCOUNTS PAYABLE                     BILLINGS         MT       59107-5200
SAINT VINCET HOSPITAL                                          123 SUMMER STREET                                                           WORCESTER        MA       01608
SAJID BAIG                                                     Address Redacted
SAKAMOTO RANDALL                                               Address Redacted
SAKOVITS CARL OD                                               Address Redacted
SAKOWITZ EYE CENTER                 COHN ERIC A                2850 WELLNESS AVE                                                           ORANGE CITY      FL      32763
                                                               #8-2-120/86/9/B Luxor ParkRoad                                                               Telanga
SAl ADVANTIUM PHARMA LIMITED                                   No. 2                             Banjara Hills                             Hyderabad        na      500033        India
                                                                                                                                           BANJARA HILLS,
SAl LIFE SCIENCES LIMITED                                      8-2-120/86/9/B,                                                             TELANGANA,                500033     INDIA
SALARY.COM LLC                                                 PO BOX 844048                                                               BOSTON           MA       02284-4048
                                                                                                                                           MANHATTAN
SALEHI RETINA INSTITUTE                                        1616 GATES AVE                                                              BEACH            CA       90266
SALEM EYE CARE CENTER                                          616 E STATE ST                                                              SALEM            OH       44460
SALEM HOSPITAL                     ATTN ACCOUNTS PAYABLE       665 WINTER STREET                                                           SALEM            OR       97301
SALESFORCE.COM INC                                             PO BOX 203141                                                               DALLAS           TX       75320-3141
SALI CODA                                                      Address Redacted
SALIBA SALWA OD                                                Address Redacted
SALINAS VALLEY MEMORIAL HEALTHCARE
SYS                                                            450 E ROMIE LANE                  PO BOX 3827             ATTN PHARMACY     SALINAS          CA       93901-4029
SALISBURY & ASSOCIATES INC                                     PO BOX 256                                                                  TAYLORVILLE      IL       62568

SALK INSTITUTE FOR BIOLOGICAL STUDIES                          10010 N TORREY PINES RD                                                     LA JOLLA         CA       92037
Sally Ann Foster                                               Address Redacted
Sally Sue Pocklington                                          Address Redacted
SALLY TEAGUE                                                   Address Redacted
SALMENSON BRIAN MD                                             Address Redacted
Salo                                                           NW 6087 PO BOX 1450                                                         MINNEAPOLIS      MN       55485-6087
SALT LAKE RETINA                                               3855 W 7800 SOUTH SUITE 100       DOUGLAS S. MEHR MD                        WEST JORDAN      UT       84088
SALTZER MEDICAL GROUP PA              MCKINNON RYAN S          215 E HAWAII AVENUE                                                         NAMPA            ID       83686
SALUS MEDICAL LLC                                              2202 W LONE CACTUS DR.            SUITE 15                                  PHOENIX          AZ       85027
Salvador R. Lopez                                              Address Redacted
SALZMAN JACQUELINE G                                           Address Redacted
Sam H. Sukumar                                                 Address Redacted
Sam Kim                               Francis A Bottini        Address Redacted
Saman Sarfaraz Khan                                            Address Redacted
Samantha Comage                                                Address Redacted
Samantha E Jacobs                                              Address Redacted
Samantha Erin Bush                                             Address Redacted
SAMANTHA GARDNER                                               Address Redacted
Samantha Marie Bartels                                         Address Redacted
SAMANTHA TAYLOR                                                Address Redacted
                                      SAMARITAN REGIONAL
SAMARITAN HOSPITAL                    HEALTH SYS               1025 CENTER STREET                                                          ASHLAND          OH       44805
SAMARITAN MEDICAL CENTER              C/O PHARMACY             830 WASHINGTON STREET                                                       WATERTOWN        NY       13601
Sameer M. Vijayakar                                            Address Redacted
Sameer S Malik                                                 Address Redacted
Samiyyah W Goin                                                Address Redacted
Sampath Ayyappa Gouru                                          Address Redacted
Samran Chaudhary                                               Address Redacted
Samruddhi Patel                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                        Page 242 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  326326
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3828


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                  CreditorName            CreditorNoticeName                     Address1                              Address2            Address3               City     State       Zip         Country

SAMS CLUB PHARMACY                   BANK OF AMERICA                LOCKBOX 505352                          800 MARKET ST 4TH FLOOR                       ST LOUIS        MO       63101-5352
                                     Attn General Merchandise
Sams East, Inc.                      Manager                        c/o Wal-Mart Stores, Inc.               702 SW 8th Street                             Bentonville     AR       72716
                                     Attn General Merchandise
Sams West, Inc.                      Manager                        c/o Wal-Mart Stores, Inc.               702 SW 8th Street                             Bentonville     AR       72716
Samuel Jacob Harrell                                                Address Redacted
Samuel Lebron                                                       Address Redacted
Samuel Levi Trimble                                                 Address Redacted
Samuel Melendez                                                     Address Redacted
Samuel R Blatt                                                      Address Redacted
SAMUEL WHITAKER                                                     Address Redacted
SAN ANTONIO EYE CENTER                                              800 MCCULLOUGH AVE                                                                    SAN ANTONIO     TX       78215
SAN DIEGO EYE CENTER                 LEUNG RICHARD JOSEPH           3075 HEALTH CENTER DRIVE                SUITE 403                                     SAN DIEGO       CA       92123

SAN DIEGO RETINA ASSOC                                              3231 WARING COURT                       STE S                     FANE L ROBINSON MD OCEANSIDE        CA       92056
SAN DIEGO STATE UNIVERSITY                                          5250 CAMPANILE DRIVE                    CRISTINA RODRIGUEZ                           SAN DIEGO        CA       92182
SAN LUIS OBISPO EYE ASSOCIATES                                      234 HEATHER COURT, STE 102                                                           TEMPLETON        CA       93465-8765
SAN RAMON REGIONAL MEDICAL CENTER,
LLC                                                                 6001 NORRIS CANYON RD                                                                 SAN RAMON       CA       94583
SAN TAN EYECARE PLC                                                 2680 S VAL VISTA DR STE 111                                                           GILBERT         AZ       85295
Sanaa A. Kazmi                                                      Address Redacted
Sanchez                            J Brandon Walker                 Address Redacted
Sandeep Kumar Mazra                                                 Address Redacted
SANDEEP MAZRA                                                       Address Redacted
SANDER MECHANICAL SERVICE LLC                                       55 COLUMBIA ROAD                                                                      BRANCHBURG      NJ       08876
SANDI COOLEY                                                        Address Redacted
SANDOVAL VICTOR L OD                                                Address Redacted

Sandoz AG                                                           110 DE LAUZON                           ACCOUNTS PAYABLE DEPT                         BOUCHERVILLE    QC       J4B 1E6      CANADA

SANDOZ CANADA INC                                                   110 DE LAUZON                           ACCOUNTS PAYABLE DEPT                         BOUCHERVILLE    QC       J4B 1E6      Canada
Sandoz Canada Inc.,                  C/O UPS                        4150 MAINWAY                                                                          BURLINGTON      QC       L7L 0A6      CANADA
Sandoz GmbH                          Attn Petra Saf                 Global Sales Industrial the Apls        Biochemiestr. 10                              Kundl                    6250         Austria
Sandoz GMBH                                                         Biochemiestrasse 10                                                                   Kundl                    A6250        Austria
SANDOZ GMBH                                                         BIOCHEMIESTRASSE 10                                                                   KUNDL                    6250         Austria
                                     Attn Albin Karimattam. Head,
Sandoz Inc                           U.S. Safety Risk Management    350 SALEM CHURCH ROAD                                                                 MECHANICSBURG   PA       17050
Sandoz Inc                                                          350 SALEM CHURCH ROAD                                                                 MECHANICSBURG   PA       17050
                                                                    I THINK TECHNO CAMPUS                   GROUND FLOOR, ALPHA
Sandoz Private Ltd                                                  PHASE I                                 BUILDING                  KANJURMARG (EAST)   MUMBAI          MH       400042       INDIA
                                     Albin Karimattam, Head, US
Sandoz, Inc.                         Safety Risk Management         350 SALEM CHURCH ROAD                                                                 MECHANICSBURG   PA       17050
Sandra Jean Gierlach                                                Address Redacted
Sandra Price                                                        Address Redacted
SANDRA ROSS                                                         Address Redacted
SANDRA SINGER                                                       Address Redacted
Sandra Singh                                                        Address Redacted
SANDRA TEAGUE                                                       Address Redacted
SANDRA WADDLE                                                       Address Redacted
SANDS SCOTT J                                                       Address Redacted
SANDWICH EYE PROFESSIONALS                                          823 EAST CHURCH STREET                                                                SANDWICH        IL       60548
SANDY SCHOOLEY                                                      Address Redacted
SANFILIPPO DENISE M                                                 Address Redacted
SANFORD BERRY C OD                   COSTCO OPTICAL                 Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 243 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             327327
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3829


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



                 CreditorName          CreditorNoticeName                       Address1                              Address2       Address3                City     State       Zip          Country
                                                                                                                                DIRECTOR,
SANFORD BURNHAM PREBYS MED DISC                                     6400 SANGER ROAD ROOM A-               EDWARD D LEWANDOWSKI TRANSLATIONAL
INST                                                                1426                                   PHD                  CARDIOVASCULAR R     ORLANDO         FL       32827
SANFORD BURNHAM PREBYS MEDICAL                                                                                                  AUTHORIZATION # 80
DISCOVERY                                                           6400 SANGER ROAD                       KYRIAZIS GEORGIOS    2792                 ORLANDO         FL       32827
SANFORD HEALTH                                                      PO BOX 5039                            ATTN ACCTS PAYABLE                        SIOUX FALLS     SD       57117-5039
SANFORD MEDICAL CENTER FARGO                                        501 N 4TH STREET                                                                 FARGO           ND       58102
SANFORD PHARMACY BROADWAY                                           737 BROADWAY                                                                     FARGO           ND       58102
SANFORD PHARMACY MED CTR FARGO                                      801 BROADWAY NORTH                                                               FARGO           ND       58102
SANFORD PHARMACY MEDICAL CENTER
FARGO                                                               5225 23RD AVE S                                                                  FARGO           ND       58104
Sangeetha Asokan                                                    Address Redacted
SANGO EYE CARE CENTER             LYNN BART D                       2699 TOWNSEND CT                                                                 CLARKSVILLE     TN       37043
SANITARY DISTRICT OF DECATUR                                        501 DIPPER LANE                                                                  DECATUR         IL       62522
Sanjay Baccas                                                       Address Redacted
Sanjay Kumar Patel                                                  Address Redacted
Sanjay Patel                                                        Address Redacted
SANJAY PATEL                                                        Address Redacted
Sannova Analytical                                                  155 PIERCE STREET                                                                SOMERSET        NJ       08873
Sannova Analytical Inc                                              155 PIERCE STREET                                                                SOMERSET        NJ       08873
SANOFI AVENTIS                                                      PO BOX 848203                                                                    DALLAS          TX       75284-8203
SANOFI AVENTIS US LLC                                               PO BOX 848203                                                                    DALLAS          TX       75284-8203
SANTA BARBARA COTTAGE HOSPITAL                                      PO BOX 4137                                                                      SOUTH BEND      IN       46624
SANTA CLARA OPHTHALMOLOGY         CHOI HO SUN                       2081 FOREST AVE STE 2                                                            SAN JOSE        CA       95128
Santa Collado                                                       Address Redacted
SANTA CRUZ BIOTECHNOLOGY                                            10410 FINNELL STREET                                                             DALLAS          TX       75220
                                                                                                           PHARMACY MAIL STOP
SANTA ROSA MEMORIAL HOSP                                            1165 MONTGOMERY DRIVE                  BW01                                      SANTA ROSA      CA       95405
SANTAMARIA EYE INSTITUTE                                            104 MARKET ST                                                                    PERTH AMBOY     NJ       08861-4412
SANTAMARINA LEO MD                SANTAMARINA LEO                   Address Redacted
SANTASANIA EYECARE                                                  PO BOX 127                             RICHARD SANTASANIA OD                     POCONO SUMMIT   PA       18346

                                  Attn Kalle Puma, Director EMEA
Santen OY                         Region Regulatory Affairs         NIITTYHAANKATU 20                                                                TAMPERE                  33720        Finland
Santen OY                         Attn VP, Manufacturing            NIITTYHAANKATU 20                                                                TAMPERE                  33720        Finland
                                  Matti Rosengren, VP,
Santen Oy                         Manufacturing                     Niitty Haankatu 20, PO Box             33 FIN                                    Tampere                  33721        Finland
                                  Attn Head of Intellectual
Santen Pharmaceutical Co., Ltd    Property Group                    4-20, Ofuka-cho, Kita-ku                                                         Osaka                    530-8552     Japan
                                  Attn Head or Product Supply
Santen Pharmaceutical Co., Ltd    Division                          348-3, Aza-suwa, Oaza-shide            Taga-cho, Inukami-gun                     Shiga                    530-8552     Japan

                                  Attn Akira Kurokawa, President    3-9-19, Shimoshinjo,
Santen Pharmaceutical Co., Ltd.   and Chief Executive Officer       Higashiyodogawa-ku                                                               Osaka                    533-8651     Japan
                                  Attn Atsutoshi Ota, Corporate
                                  Officer, Head of Product Supply
Santen Pharmaceutical Co., Ltd.   Division                          4-20, Ofuka-cho, Kita-ku                                                         Osaka                    530-8552     Japan
                                  Attn General Manager of
Santen Pharmaceutical Co., Ltd.   Business Development              Grand Front Osaka Tower A              4-20 Ofuka-cho, Kita-ku                   Osaka                    530-8552     Japan
                                  Attn General Manager of
Santen Pharmaceutical Co., Ltd.   Intellectual Property Group       Grand Front Osaka Tower A              4-20 Ofuka-cho, Kita-ku                   Osaka                    530-8552     Japan
                                  Attn Head of Global Business
Santen Pharmaceutical Co., Ltd.   Development                       4-20, Ofuka-cho, Kita-ku                                                         Osaka                    530-8552     Japan
                                  Attn Head of Product Supply
Santen Pharmaceutical Co., Ltd.   Division                          4-20, Ofuka-cho, Kita-ku                                                         Osaka                    530-8552     Japan



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 244 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                328328
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3830


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                 CreditorName              CreditorNoticeName                 Address1                              Address2        Address3             City    State       Zip         Country
                                     Attn Takashi Hibi, General
Santen Pharmaceutical Co., Ltd.      Manager                      4-20, Ofuka-cho, Kita-ku                                                       Osaka                   530-8552     Japan
SANTEN PHARMACEUTICAL CO., LTD.                                   4-20 OFUKACHO                          KITA-KU                                 OSAKA                   530-8552     JAPAN
Santen Pharmaceuticals Co., Ltd                                   4-20 OFUKACHO                          KITA-KU                                 OSAKA                   530-8552     JAPAN
Santi Michael                                                     Address Redacted
Santiago Diaz                                                     Address Redacted
SANTIAM VISION CENTER                                             515 N 3RD AVE                          STOREY H F OD                           STAYTON        OR       97383-1729
Sanya Verma                                                       Address Redacted
SAP America, Inc.                                                 PO BOX 7780-824024                                                             PHILADELPHIA   PA       19182-4024
Sara Jane Ames                                                    Address Redacted
Sara M Flores Caballero                                           Address Redacted
Sara Seegolam                                                     Address Redacted
Sara Yvette Cowart                                                Address Redacted
Sarada Gadiraju                                                   Address Redacted
Sarah Ashley Lewis                                                Address Redacted
Sarah Catherine Young                                             Address Redacted
Sarah Elizabeth Koeppel                                           Address Redacted
SARAH GREENE                                                      Address Redacted
Sarah M Wyatt                                                     Address Redacted
Sarah R Iles                                                      Address Redacted
Sarah R Jorn                                                      Address Redacted
                                     SARASOTA MEM
SARASOTA CTY PUBLIC HSPT BD          HSPTL/PHARMACY               1700 SOUTH TAMIAMI TRAIL                                                       SARASOTA       FL       34239

SARASOTA ENDOSCOPY ASC LLC           BAYVIEW SURGERY CENTER 2800 BAHIA VISTA ST STE 300                                                          SARASOTA       FL       34239-2710
SARASOTA RETINAL INSTITUTE                                  3400 BEE RIDGE RD                                                                    SARASOTA       FL       34239-7223
                                                                                                                                                 SARATOGA
SARATOGA HOSPITAL THE                                             211 CHURCH STREET                                                              SPRINGS        NY       12866
SARATOGA VITREO RETINA
OPHTHALMOLOGY                        HAMMAD AMJAD M               658 MALTA AVENUE, SUITE 101                                                    MALTA          NY       12020
SARD VERBINNEN & CO LLC                                           630 THIRD AVENUE 9TH FLOOR                                                     NEW YORK       NY       10017
Sard Verbinnen &Co. LLC                                           630 THIRD AVENUE 9TH FLOOR                                                     NEW YORK       NY       10017
Sarentis Therapeutics                                             70 E 77th St Apt 9C                                                            New York       NY       10021
SAROJINI SPANDANA                                                 Address Redacted
Sarojini Spandana Arja                                            Address Redacted
SARTORIUS CORPORATION                                             565 JOHNSON AVENUE                                                             BOHEMIA        NY       11716
Sartorius Stedim North America                                    565 JOHNSON AVENUE                                                             BOHEMIA        NY       11716

SARTORIUS STEDIM NORTH AMERICA INC                                565 JOHNSON AVENUE                                                             BOHEMIA        NY       11716
SARVANI KUKATI                                                    Address Redacted
SAS INSTITUTE INC                                                 PO BOX 406922                                                                  ATLANTA        GA       30384-6922
SAS RETAIL MERCHANDISING                                          PO BOX 3812                                                                    CAROL STREAM   IL       60132-3812
Sasidhar Boddapati                                                Address Redacted
SASTRY S M MD                                                     Address Redacted
Satdai Katwaroo                                                   Address Redacted

SATELLITE SHELTERS INC                                            2000 TRUMAN INDUSTRIAL BLVD                                                    ST CHARLES     MO       63301
SATEREN EYE CARE                     SATEREN CORWIN OD            218 MAIN ST W                                                                  ASHLAND        WI       54806-1606
Satish Chandubhai Patel                                           Address Redacted
SATYA MANTHA                                                      Address Redacted
SAUB EDWARD JOSEPH                                                Address Redacted
SAUGANASH FAMILY EYE CENTER                                       4151 W PETERSON AVE                                                            CHICAGO        IL       60646
SAUK EYE CLINIC                      FREESE BRETT OD              324 MAIN STREET SOUTH       SUITE #101                                         SAUK CENTRE    MN       56378
SAUK EYE CLINIC                                                   324 MAIN STREET SOUTH       SUITE #101                       FREESE BRETT OD   SAUK CENTRE    MN       56378
Saul Lemus                                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 245 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 329329
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3831


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



               CreditorName                CreditorNoticeName                  Address1                          Address2      Address3             City      State       Zip         Country
SAUNDRA PERLSTEIN                                                   Address Redacted
Saurabh Sudhir Trivedi                                              Address Redacted
SAVAR DAVID MD                                                      Address Redacted
SAVE MART SUPERMARKETS                                              PO BOX 4664                                                               MODESTO        CA       95350
SAVEMART PHARMACY                     NATCO PHARMA                  241 W ROSEVILLE RD                                                        LANCASTER      PA       17601
                                      VISION CLINIC / DR. SAVIN &
SAVIN BRUCE A OD                      ASSOCIATES                    Address Redacted
SAVMART PHARMACEUTICAL                SERVICES INC                  3545 MIDWAY DRIVE, SUITE A                                                SAN DIEGO      CA       92110
SAV-RX PHARMACY                       A & A DRUG CO                 224 N. PARK AVENUE                                                        FREMONT        NE       68025
SAXON ANGLE & ASSOCIATES                                            PO BOX 160                                                                ROCKY MOUNT    VA       24151
SC DEPARTMENT OF HEALTH & HUMAN       MMA SC MEDICAID FFS
SERVICES                              PROGRAM DRUG REBATE           PO BOX 60009                                                              CHARLOTTE      NC       28260-0009
SC DEPT OF HEALTH & ENVIRONMENTAL                                   P.O. BOX 100103                                                           COLUMBIA       SC       29202-3103
SCA OUTPATIENT CARE CENTER            FITZPATRICK WILLIAM O III     2720 UNIVERSITY BOULEVARD                                                 BIRMINGHAM     AL       35233
                                                                    12120 COLONEL GLENN RD
SCA PHARMACEUTICALS, LLC                                            SUITE 8500                                                                LITTLE ROCK    AR       72210
SCADAWARE INC                                                       2023 EAGLE ROAD                                                           NORMAL         IL       61761
SCALES DAVID KENNETH                                                Address Redacted
SCALES INDUSTRIAL TECHNOLOGIES                                      87E JEFRYN BLVD                   UNIT B                                  DEER PARK      NY       11729
SCANAMEO MICHAEL MD                                                 Address Redacted

SCARBOROUGH GENERAL HOSPITAL                                        3050 LAWRENCE AVE EAST            RECEIVING FOR PHARMACY                  SCARBOROUGH    ON       M1P2V5       Canada
SCARSDALE OPHTHALMOLOGY
ASSOCIATES                            SOLOMON IRA S                 700 WHITE PLAINS ROAD             SUITE 343                               SCARSDALE      NY       10583
SCHAEFER TECHNOLOGIES INC                                           4901 W RAYMOND ST                                                         INDIANAPOLIS   IN       46241
SCHAEFFER & ASSOCIATES EYECARE                                      W194 N16747 EAGLE DRIVE           STE N                                   JACKSON        WI       53037
SCHAFER NATALIE JEAN                                                Address Redacted
SCHENECTADY EYE SURGERY
ASSOCIATES                            ATTN ROSE ASHLEY              1201 NOTT STREET                                                          SCHENECTADY    NY       12309-2589
SCHEPENS EYE RESEARCH INSTITUTE                                     243 CHARLES STREET                                                        BOSTON         MA       02114
SCHEPENS EYE RESEARCH INSTITUTE                                     PO BOX 9127                                                               CHARLESTOWN    MA       02129-9127
Schering-Plough Research Institute                                  2000 Galloping Hill Rd.                                                   Kenilworth     NJ       07033
SCHERTZINGER GEORGE OD                                              Address Redacted
SCHIFF HARDIN LLP                                                   233 SOUTH WACKER DRIVE            SUITE 7100                              CHICAGO        IL       60606
SCHIMBERG CO                                                        1106 SHAVER ROAD NE                                                       CEDAR RAPIDS   IA       52402-4500
SCHINDEL JOEL OD                                                    Address Redacted
SCHINDLER ELEVATOR CORPORATION                                      7 MIDLAND AVENUE                                                          HICKSVILLE     NY       11801
SCHLICHTEMEIER WILLIAM MD                                           Address Redacted
SCHLUETER VERNON OD                                                 Address Redacted
SCHMIDT CARL HEINRICH                                               Address Redacted
SCHMIDT COURTLAND M JR                                              Address Redacted
SCHMIDT PAUL MD                                                     Address Redacted

SCHNADER HARRISON SEGAL & LEWIS LLP                                 1600 MARKET ST SUITE 3600                                                 PHILADELPHIA   PA       19103-7286
                                      CONSTITUTIONAL HEALTH
SCHNEIDER BERNARD                     PLAZA                         Address Redacted
SCHNEIDER DAVID MD                                                  Address Redacted
SCHNEIDER ELLEN MD                                                  Address Redacted
SCHNEIDERMAN TODD E MD                                              Address Redacted
SCHNEIDERMAN TODD E MD                                              Address Redacted
Schnuck Markets                       Attn Carolyn Eaton            11420 Lackland Road                                                       St. Louis      MO       63146
Schnuck Markets                       Attn Susan Wehmeier           11420 Lackland Road                                                       St. Louis      MO       63146
Schnuck Markets                                                     11420 LACKLAND RD                 PO BOX 46928                            SAINT LOUIS    MO       63146
SCHNUCK MARKETS INC                                                 11420 LACKLAND RD                 PO BOX 46928                            SAINT LOUIS    MO       63146
Schnuck Markets, Inc.                 Attn Kevin Wingerter          11420 Lackland Road                                                       St. Louis      MO       63146



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 246 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       330330
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3832


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



                CreditorName                         CreditorNoticeName               Address1                         Address2     Address3              City       State       Zip      Country
SCHONHOFEN OPTOMETRY ,PA                                                   346 N BRIDGE ST                     PO BOX 388                           ELKIN           NC       28621-3407
SCHOTT AG                                                                  400 YORK AVENUE                                                          DURYEA          PA       18642
SCHOTTENSTEIN EDWIN M                                                      Address Redacted
SCHRAUT GARY E                                   LAFAYETTE RETINA CLINIC   Address Redacted
SCHRAUT GARY E                                                             Address Redacted
SCHULTZ SCOTT                                                              Address Redacted
SCHULZE SURGERY CENTER                                                     728 E 67TH STREET                                                        SAVANNAH        GA       31405
SCHUMANN STEPHEN P                                                         Address Redacted
SCHWARTZ GARY STEWART                                                      Address Redacted
SCHWARTZ LAS EYE CENDBA JAY L
SCHWARTZ                                                                   8416 E SHEA BLVD                    STE - C101                           SCOTTSDALE      AZ       85260
SCHWARZ DAVID OD                                                           Address Redacted
Schwarz Pharma, Inc.                                                       1101 C AVENUE WEST                                                       SEYMOUR         IN       47274
SCHWIESOW KARL LEE                                                         Address Redacted
Sciele Pharma, Inc. (as successor in interest to
Alliant Pharmaceuticals, Inc.)                                             5 Concourse Parkway Suite 1800                                           Atlanta         GA       30328
SCIENTEK SOFTWARE INC                                                      P.O. BOX 323                                                             TUSTIN          CA       92781-0323
SCIENTIFIC NOTEBOOK COMPANY                                                P O BOX 238                                                              STEVENSVILLE    MI       49127
                                                 SCOTT SHERWOOD &
SCOTT & WHITE MEDICAL CENTER-TEMPLE BRINDLEY FOUN                          2401 SOUTH 31ST STREET                                                   TEMPLE          TX       76508
Scott A North                                                              Address Redacted
Scott Alan Wallach                                                         Address Redacted
Scott Chapman                                                              Address Redacted
                                                                                                                                                    CRANBERRY
SCOTT CHRISTIE & ASSOCIATES PC                                             105 BRANDT DR                       STE 201                              TOWNSHIP        PA       16066
Scott D. Cousins                                                           600 North King Street, Suite 400                                         Wilmington      DE       19801
Scott D. Jones                                                             600 North King Street, Suite 400                                         Wilmington      DE       19801
Scott David Sieler                                                         Address Redacted
Scott Eric Wagner                                                          Address Redacted
Scott Godwin                                                               Address Redacted
SCOTT HYVER VISIONCARE              HYVER SCOTT WILLIAM                    2901 TASMAN DRIVE #208                                                   SANTA CLARA     CA       95054
SCOTT PAUL MARTIN                                                          Address Redacted
Scott Robert Grossenbach                                                   Address Redacted
Scott S Sheppard                                                           Address Redacted
SCOTT SHEPPARD                                                             Address Redacted
Scott Thomas Chapman                                                       Address Redacted
SCOTTISH RITE HOSPITAL FOR                                                 1001 JOHNSON FERRY ROAD                                                  ATLANTA         GA       30342
SCOTTSBLUFF VISION CLINIC                                                  3726 AVE D                                                               SCOTTSBLUFF     NE       69361
SCOTTSDALE CENTER FOR SIGHT                                                14275 N 87TH ST                     STE 112                              SCOTTSDALE      AZ       85260
SCP SCIENCE                                                                348 ROUTE 11                                                             CHAMPLAIN       NY       12919-4816
SCRIPPS MEMORIAL HOSPITAL PHARMACY-
APS                                                                        PO BOX 2469                         ATTN A/P CP333                       LA JOLLA        CA       92038
                                    ATTN ADAP REBATE STATE                                                                                          GROSSE POINTE
SCRIPTGUIDERX REBATES               OF UT                                  15400 E JEFFERSON AVE                                                    PARK            MI       48230
SCROGGS MARK                                                               Address Redacted
SCRUGGS & SIMPSON ODS                                                      41705 FLORIDA AVE                                                        HEMET           CA       92544-4948
SD DEPARTMENT OF SOCIAL SERVICES                                           700 GOVERNORS DRIVE                                                      PIERRE          SD       57501
SD Secretary of State                                                      500 E Capitol Ave                                                        Pierre          SD       57501
SEACOAST MEDICAL LLC                                                       13308 CHANDLER ROAD                                                      OMAHA           NE       68138
SEAL SCIENCE INC                                                           17131 DAIMLER ST                                                         IRVINE          CA       92614
Sealed Air Product Care                                                    2415 Cascade Pointe Boulevard                                            Charlotte       NC       28208
Sean A Anderson                                                            Address Redacted
Sean Anthony Gordy                                                         Address Redacted
Sean C Reinsalu                                                            Address Redacted
Sean M Hood                                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 247 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           331331
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3833


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



               CreditorName                         CreditorNoticeName                 Address1                              Address2        Address3             City    State       Zip         Country
Sean Michael Lenahan                                                        Address Redacted
SEAN MORRIS                                    SMM PREMIER SOLUTIONS        Address Redacted
SEAN NICHOLSON                                                              Address Redacted
Sean P Quinlan                                                              Address Redacted
Sean William Baker                                                          Address Redacted
SEATTLE CHILDRENS HOSPITAL                                                  4800 SAND POINT NE #R3409                                                    SEATTLE         WA       98105
SEBAG JERRY                                                                 Address Redacted
SECRETARY OF STATE                                                          501 S 2ND STREET                                                             SPRINGFIELD     IL       62756
                                               Corporations Division,
Secretary of the Commonwealth                  McCormack Bdlg               1 Asburton Place, 17th Floor                                                 Boston          MA       02108

Securitas Security Services USA, Inc.                                       12672 COLLECTIONS CENTER DR                                                  CHICAGO         IL       60693
                                               SEC OF THE TREASURY
SECURITIES & EXCHANGE COMMISSION               OFFICE OF GEN COUNSEL        100 ST NE                                                                    WASHINGTON      DC       20549
SEDONA EYE CARE                                                             95 SOLDIER PASS ROAD                                                         SEDONA          AZ       86336
SEGAL MCCAMBRIDGE SINGER &
MAHONEY LTD                                                                 PO BOX 71288                                                                 CHICAGO         IL       60694-1288
SEIBEL BARRY S                                                              Address Redacted

SEIDENBERG PROTZKO EYE            PROTZKO EUGENE E                          2023 PULASKI HIGHWAY                                                         HAVRE DE GRACE MD        21078
SEIDENBERG PROTZKO EYE ASSOC.                                               520 UPPER CHESAPEAKE DR              STE 401                                 BEL AIR        MD        21014
SEIDENBERG PROTZKO SURGERY CENTER
LLC                                                                         1111 BEARDS HILL RD                                                          ABERDEEN        MD       21001
SEIDMAN CHRISTINE E                                                         Address Redacted
                                                                            1100 NORTH ARLINGTON
SEKO WORLDWIDE LLC                                                          HEIGHTS ROAD                         SUITE 600                               ITASCA          IL       60143
                                                                            6020 MEADOWRIDGE CENTER
SELECT EYE CARE                                                             DRIVE                                STE I                  ROBERT STUTMAN OD ELKRIDGE       MD       21075
SELECT PACKAGING AUTOMATION LLC                                             14 ROYAL OAK CT                                                               CEDAR RUN      NJ       08092
                                                                            PA ARCADE, #21,22,23I,
Semler Research Center Private Limited                                      SAHAKARNAGAR,                        KODIGEHALI MAIN ROAD                    BANGALORE                560092       INDIA
                                                                            PA ARCADE, #21,22,23I,
Semler Research Center Pvt. Ltd.                                            SAHAKARNAGAR,                        KODIGEHALI MAIN ROAD                    BANGALORE                560092       INDIA
                                                                            PA ARCADE, #21,22,23I,
Semler Research Centre Pvt. Ltd.                                            SAHAKARNAGAR,                        KODIGEHALI MAIN ROAD                    BANGALORE                560092     INDIA
Senju Pharmaceutical Co., Ltd.                 Derrick Takeuchi             21515 Hawthorne Blvd., Suite 450                                             Torrance        CA       90503
Senju Pharmaceutical Co., Ltd.                 Scott D. Cousins             600 North King Street, Suite 400                                             Wilmington      DE       19801
Senju Pharmaceutical Co., Ltd.                 Scott D. Jones               600 North King Street, Suite 400                                             Wilmington      DE       19801
Senju Pharmaceutical Co., Ltd.                 Takeshi Sugisawa             3-1-9 Kawara-machi Chuo-ku                                                   Osaka                    541-0048   Japan
Senju Pharmaceutical company, Ltd.                                          3-1-9, Kawara-machi, Chuo-ku                                                 Osaka                    541-0048   Japan
Sensible Solar Solutions                                                    285 PIERCE STREET                                                            SOMERSET        NJ       08873
SENSIENT COLORS LLC                                                         2515 N JEFFERSON STREET                                                      ST LOUIS        MO       63106-1939
                                                                                                                                                         HOFFMAN
SENSIENT FLAVORS LLC                           ATTN CUSTOMER SERVICES 5115 SEDGE BLVD                                                                    ESTATES         IL       60192
SENSITECH                                                                     PO BOX 742000                                                              LOS ANGELES     CA       90074-2000
SENTARA ACCOUNTS PAYABLE                                                      PO BOX 2200                                                                NORFOLK         VA       23501-2200
SENTRY ROOFING INC                             ATTN BRAD SMITH                3245 W US HIGHWAY 136                                                      COVINGTON       IN       47932
SEPAX TECHNOLOGIES INC                                                        5 INNOVATION WAY                   SUITE 100                               NEWARK          DE       19711
SEPEHR SOLTANI                                                                Address Redacted
                                               Attn Executive Vice President,
                                               General Counsel and Corporate
Sepracor Inc.                                  Secretary                      84 Waterford Drive                                                         Marlborough     MA       01752
Sepracor Inc.                                  Attn President                 84 Waterford Drive                                                         Marlborough     MA       01752

Sepracor Inc. Catalent Pharma Solutions, LLC   STERILE TECHNOLOGIES         2210 LAKE SHORE DRIVE                                                        WOODSTOCK       IL       60098



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 248 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            332332
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3834


                                                                                            Exhibit M
                                                                                         Creditor Matrix
                                                                                    Served via First Class Mail



             CreditorName            CreditorNoticeName                Address1                            Address2       Address3             City           State       Zip          Country
SEPTIC SPECIALIST INC                                        4460 W MAIN STREET                                                          DECATUR            IL        62522
                                Attn Cindy Heinz, General
Septodont                       Counsel, Americas            25 Wolseley Court                                                           Cambridge          ON        N1R 6X3      Canada
                                Attn Cindy Heinz, General
Septodont Inc.                  Counsel                      25 Wolseley Court                                                           Cambridge          ON        N1R 6X3      Canada
                                Attn Cindy Heinz, General
Septodont Inc.                  Counsel, Americas            25 Wolseley Court                                                           Cambridge          ON        N1R 6X3      Canada
                                Attn Michael V. and Paul
Septodont Inc.                  Mondock                      416 S. Taylor Avenue                                                        Louisville         CO        80027
                                Attn Todd Beechey, Chief
Septodont, Inc.                 Financial Officer            416 S. Taylor Avenue                                                        Louisville         CO        80027
                                Attn Todd Beechley, Vice
Septodont, Inc.                 President                    416 S. Taylor Avenue                                                        Louisville         CO        80027
Septodont, Inc.                                              416 S TAYLOR AVENUE                                                         LOUISVILLE         CO        80027

Serail SAS                                                   1, RUE J. P. TIMBAUD -- B. P. 77   95101 ARGENTEUIL CEDEX                                                             FRANCE

SERIN ILAC TIC LTD STI                                       GAZI MAH. AKCABASI SOK. 16/2       YENIMAH                                  ANKARA                       6560         Turkey
SERINO JAMES OD                                              Address Redacted
SERPA PACKAGING SOLUTIONS                                    7020 W. SUNNYVIEW AVE.                                                      VISALIA            CA        93291
SERRANO MEDICAL PHARMACY                                     4220 W 3RD ST STE 206                                                       LOS ANGELES        CA        90020-3450
SERRANO-TORRES LUIS MD          ZAMORA BUILDING              Address Redacted
                                                             212/2 OFF SOLLI POONAWALLA
Serum Institute of India,Ltd.                                RD                                                                          HADAPSAR,PUNE      IN        411028     INDIA
SERVICE ENGINEERING INC                                      PO BOX 5001                                                                 GREENFIELD         IN        46140-5001
ServiceMaster Clean             Attn Vaughn St. Hillaire     338 Grady Drive                                                             Woodbridge         NJ        07095
ServiceMaster Clean                                          338 GRADY DRIVE                                                             WOODBRIDGE         NJ        07095
SERVPRO OF DECATUR FORSYTH                                   5145 E FIREHOUSE RD                                                         DECATUR            IL        62521
Seth M Whitworth                                             Address Redacted
SETON IDENTIFICATION PRODUCTS                                PO BOX 95904                                                                CHICAGO            IL        60694-5904
SETON MEDICAL CENTER                                         1201 W 38TH ST                     ATTN PHARMACY                            AUSTIN             TX        78705-1006
SETRA                           BANK OF AMERICA              LOCK BOX SERVICES                  12003 COLLECTION CTR DR                  CHICAGO            IL        60693
SETTLE HALSEY M III                                          Address Redacted
Seun A Ikugbayigbe                                           Address Redacted
SEWICKLEY EYE CENTER            BAUMWELL IVAN A              400 BROAD STREET                   SUITE 2020                               SEWICKLEY          PA        15143
                                                             3807 COLLECTIONS CENTER
SEYFARTH SHAW LLP                                            DRIVE                                                                       CHICAGO            IL        60693
                                FAIR PARK SURGERY
SEYMOUR OPERATIONS LLC          CENTER                       200 N VAN BUREN ST                                                          LITTLE ROCK        AR        72205
                                                             A-47, (L.G.F.) HAUZ KHAS, NEW
SGC Services Private Limited                                 DELHI                                                                       DELHI, NEW DELHI             110016       INDIA
                                                             A-47, (L.G.F.) HAUZ KHAS, NEW
SGC Services Pvt. Ltd.                                       DELHI                                                                       DELHI, NEW DELHI             110016       INDIA
SGD PHARMA INDIA                CAROLINE BOURGOIN            VEMULA MOOSAPET                    MAHABUBNAGAR DISTRICT                    TELANGANA                    509380       India

SGD SA - NORTH AMERICA OFFICE                                900 THIRD AVENUE, 4TH FLOOR                                                 NEW YORK       NY            10022
SGS Life Sciences                                            1 Place des Alpes                                                           Geneve                       1201         Switzerland
SGS POLYMER SOLUTIONS INC                                    135 TECHNOLOGY DRIVE                                                        CHRISTIANSBURG VA            24073
SHAFI IJAZ                                                   Address Redacted
SHAFRAN SIDNEY LEE                                           Address Redacted
SHAH ELECTRIC INC                                            123 HUDSON STREET                                                           HACKENSACK         NJ        07601
SHAH GAURAV MD                                               Address Redacted
SHAH HARSHAD G                  THE EYE INSTITUTE            Address Redacted
SHAH HIMANSHU                                                Address Redacted
SHAH RAMESH R                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                       Page 249 of 304
                                                Case 1:20-cv-01254-MN
                                                           Case 20-11177-KBO
                                                                       DocumentDoc
                                                                                5-58
                                                                                   363Filed
                                                                                          Filed
                                                                                             10/02/20
                                                                                                07/20/20
                                                                                                       Page
                                                                                                          Page
                                                                                                            333333
                                                                                                                of 432
                                                                                                                    of 387
                                                                                                                        PageID #: 3835


                                                                                           Exhibit M
                                                                                        Creditor Matrix
                                                                                   Served via First Class Mail



                CreditorName            CreditorNoticeName              Address1                          Address2         Address3            City      State       Zip         Country
SHAH SAMIR MD                                                Address Redacted
Shahid A Takliwala                                           Address Redacted
Shahin Jamal                                                 Address Redacted
Shahriar Qurashi                                             Address Redacted
Shahzad Faisal                                               Address Redacted
Shakeila U Walker                                            Address Redacted
SHAMAH MORRIS MD                                             Address Redacted
Shamara R Mabins                                             Address Redacted
                                                                                               SHANDS JACKSONVILLE
SHANDS JACKSONVILLE MD CTR          DEPT OF PHARAMCY         655 W 8TH ST                      MED CTR                                   JACKSONVILLE   FL       32209
SHANDS TEACHING HSPTL & CLNCS, DEPT                                                            PHARMACY STORES, ROOM
OF P                                                         1600 S.W. ARCHER ROAD             DG-17                 PO BOX 100316       GAINESVILLE    FL       32610-0316
Shanique Facey Mondesir                                      Address Redacted
SHANNON & GRAHAM EYE CLINIC                                  14 E MARION ST                                                              PONTOTOC       MS       38863
Shannon E Cearlock                                           Address Redacted
Shannon Marie Lockas                                         Address Redacted
Shantasha O Shaw                                             Address Redacted
Shantoria Nasha Reed                                         Address Redacted
Sharella Claire Drakes                                       Address Redacted
SHARON GORMLY                                                Address Redacted
Sharon K Phillips                                            Address Redacted
Sharon L Weller                                              Address Redacted
Sharon Leary Hudson                                          Address Redacted
Sharon Lynn Weitz                                            Address Redacted
Sharon Marrie Smith                                          Address Redacted
SHARON PRESCHER                                              Address Redacted
Sharon Rose Nowakowski                                       Address Redacted
SHARP CHULA VISTA MEDICAL CTR                                751 MEDICAL CENTER COURT                                                    CHULA VISTA    CA       91911
SHARP CLINICAL SERVICES INC                                  2400 BAGLYOS CIRCLE                                                         BETHELEHEM     PA       18020
SHARP MEMORIAL HOSPITAL SAN DIEGO
CA                                                           7901 FROST ST                     PHARMACY                                  SAN DIEGO      CA       92123-2701
SHARP WYATT RACHEL OD                                        Address Redacted
SHARPE VISION PLLC                  SHARPE MATTHEW R         2285 116TH AVE. NE                                                          BELLEVUE       WA       98004
SHASTA EYE MEDICAL GROUP            SILVERSTEIN BRUCE E      3190 CHURN CREEK ROAD                                                       REDDING        CA       96002

SHASTA REGIONAL MEDICAL CENTER                               PO BOX 491810                ATTN ACCOUNTS PAYABLE                          REDDING        CA       96049
                                                             28 SARDAR PATEL RD 3RD & 4TH
Shasun Pharma Solution Ltd.                                  FLOOR                        BATRA CENTRE                GUINDY CHENNAI     TAMIL NADU              600032       INDIA
SHAUNA BRERETON                                              Address Redacted
Shavonn Reed                                                 Address Redacted
SHAW HAROLD ELLIS JR MD             JERVEY EYE GROUP         Address Redacted
Shawana Nashea Bradford                                      Address Redacted
Shawn Cook                                                   Address Redacted
SHAWN COOK                                                   Address Redacted
Shawn L Weaver                                               Address Redacted
Shawn R Kieselmann                                           Address Redacted
Shawnee Marcell Moore                                        Address Redacted
Shawreen M Shah                                              Address Redacted
SHAYOTA MARLENE MORICE                                       Address Redacted
SHEAR GLENN STEPHEN                                          Address Redacted
SHEARER DONALD EUGENE                                        Address Redacted
Sheila Bond                                                  Address Redacted
Sheila Dawn Webb                                             Address Redacted
Sheila Marie Doolin                                          Address Redacted
Sheila Marie Slaughter                                       Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                      Page 250 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             334334
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3836


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



                 CreditorName          CreditorNoticeName                   Address1                          Address2          Address3          City   State       Zip      Country
Sheila Yvette Burris                                             Address Redacted
SHEILIA LENGA                                                    Address Redacted
Shelley Sue Aderman                                              Address Redacted
SHELTON JEFFREY C                                                Address Redacted
SHENKMAN CAP MGMT(AS AGT)
Shensie Celestin                                                 Address Redacted
SHEPHERD EYE CENTER                                              2100 N RAMPART BLVD                                                       LAS VEGAS     NV      89128
SHEPHERD EYE SURGICENTER                                         3575 PECOS MCLEOD                                                         LAS VEGAS     NV      89121-3803
SHER JONATHAN OD                                                 Address Redacted
Sheradon J Hogan                                                 Address Redacted
Sheri Rose Moorer                                                Address Redacted
Sherie L Holeman                                                 Address Redacted
Sherine Ebby                                                     Address Redacted
SHERMAN HOWARD A OD                                              Address Redacted
Sherri Lee Seeley                                                Address Redacted
Sherrie L Graves                                                 Address Redacted
Sherry J. Trimby                                                 Address Redacted
Sherry LaRaine Miller                                            Address Redacted
Sherry Lynn Bogle                                                Address Redacted
SHERRY RICHARD L                                                 Address Redacted
SHERWIN WILLIAMS                                                 1623-25 STELTON RD                                                        PISCATAWAY    NJ      08854-5916
SHERWIN WILLIAMS                                                 796 E WOOD ST                                                             DECATUR       IL      62523
Sheryl Dee Redding                                               Address Redacted
Sheryl L Rainer                                                  Address Redacted
Sheryl R Cutler                                                  Address Redacted
SHERYL SKREENOCK                                                 Address Redacted
SHETH HORSLEY EYE CENTER                                         3 WOODLAND RD STE 120             NILESH M SHETH MD                       STONEHAM      MA      02180
SHETH VEERAL MD                                                  Address Redacted
Sheyla Antonina Hernandez                                        Address Redacted
SHI INTL CORP                                                    PO BOX 952121                                                             DALLAS        TX      75395-2121
Shila Bhojaram Patel                                             Address Redacted
SHIMADZU SCIENTIFIC INSTRUMENTS                                  7102 RIVERWOOD ROAD                                                       COLUMBIA      MD      21046
SHIMMYO FAMILY LTD PARTNERSHIP    SHIMMYO MITSUGU                345 EAST 37TH STREET              SUITE 203                               NEW YORK      NY      10016
SHINGLES DAVID MD                                                Address Redacted
SHIONOGI, INC.                    Michael R.D. Adams             DECUIR, CLARK & ADAMS, LLP        732 North Boulevard                     Baton Rouge   LA      70802
                                  Ron G. Dove, Jr. and Michael                                     One City Center, 850 Tenth
SHIONOGI, INC.                    M. Maya                        COVINGTON & BURLING, LLP          Street NW                               Washington    DC      20001
SHIPPEE KARENA OD                                                Address Redacted
Shirley C. Durkin                                                Address Redacted
SHIRLEY CONACHEY                                                 Address Redacted
SHIRLEY DOCTOR                                                   Address Redacted
SHIRLEY GASSMAN                                                  Address Redacted
SHIRLEY HANCOCK                                                  Address Redacted
SHIRLEY MILLER                                                   Address Redacted
SHIRLEY SAFERT                                                   Address Redacted
Shital N Jani                                                    Address Redacted
SHIVA BHUTADA                                                    Address Redacted
SHMUNES NEIL T                                                   Address Redacted
SHNAYDER ERIC                                                    Address Redacted
Shobhana Bham                                                    Address Redacted
SHOMER MARC HOWARD                                               Address Redacted
Shonda D Brady                                                   Address Redacted
SHOPKO STORES OPERATING CO LLC                                   700 PILGRIM WAY                                                           GREEN BAY     WI      54304
SHORE EYE ASSOCIATES                                             530 LAKEHURST RD                  SEEMA R PATEL MD                        TOMS RIVER    NJ      08755
SHORELINE EYE ASSOCIATES          DISTELMAN HOWARD L             515 BOSTON STREET                                                         GUILFORD      CT      06437



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 251 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              335335
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3837


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



            CreditorName              CreditorNoticeName                     Address1                            Address2    Address3           City        State       Zip          Country
SHORELINE OPHTHALMOLOGY PC         BARRON TIMOTHY J               1266 E. SHERMAN BLVD                                                     MUSKEGON        MI       49444
SHORT HOWARD MD                                                   Address Redacted
SHORTRIDGE INSTRUMENTS                                            7855 E. REDFIELD ROAD                                                    SCOTTSDALE      AZ       85260
SHOULTZ CLINTON RICK                                              Address Redacted
                                                                  NEHRUNAGAR - SATELLITE
SHREE CHEMICALS                    D-616 SHIROMANI COMPLEX        ROAD                                                                     AHMEBABAD       GJ       380015       India
SHREINER ROBERT OD                                                Address Redacted
SHREVEPORT EYE CLINIC              DRUMMOND JOHN PAUL             471 ASHLEY RIDGE BLVD                                                    SHREVEPORT      LA       71106
SHREVEPORT EYE SPECIALISTS                                        1801 FAIRFIELD AVE STE 207          STE 207                              SHREVEPORT      LA       71101
SHRINK PACKAGING SYSTEMS CORP                                     PO BOX 845454                                                            BOSTON          MA       02284-5454
Shruti Singh                                                      Address Redacted
SHUBERT EDWARD E                                                  Address Redacted
SHULMAN INDUSTRIES INC                                            35 CROOKED HILL ROAD                                                     COMMACK         NY       11725
SHULMAN JULIUS                                                    Address Redacted
SHUMAKER WILLIAM R OD                                             Address Redacted
Shvetal A Shingore                                                Address Redacted
SHWOM IRWIN OD                                                    Address Redacted
SIA EG OPTIKA                                                     VAT NR LV40003730588                GOGOLA ST 7-14                       RIGA                     LV-1050      Lithuania
Sibghat Ullah Watto                                               Address Redacted
SIBIA EYE INSTITUTE                                               11195 S JOG ROAD SUITE 1 & 2        SIBIA SIRTAZ S MD                    BOYNTON BEACH   FL       33437
SIDIKARO YOSSI MD                                                 Address Redacted
SIDNEY & LOIS ESKENAZI HOSPITAL
PHARMACY                                                          720 ESKENAZI AVENUE                                                      INDIANAPOLIS    IN       46202
SIDNEY EYE CARE                                                   124 SOUTH CENTER AVE                PO BOX 1008                          SIDNEY          MT       59270
Siegfried USA, LLC                                                33 INDUSTRIAL PARK ROAD                                                  PENNSVILLE      NJ       08070
SIELC TECHNOLOGIES INC                                            804 SETON COURT                                                          WHEELING        IL       60090
Siemens                                                           BUILDING TECHNOLOGIES               PO BOX 2134                          CAROL STREAM    IL       60132-2134
Siemens Industry Inc                                              BUILDING TECHNOLOGIES               PO BOX 2134                          CAROL STREAM    IL       60132-2134
SIERRA EYE ASSOCIATES              DURANT WILLIAM JOHN            SIERRA EYE ASSOCIATES               950 RYLAND STREET                    RENO            NV       89502
SIERRA EYE GROUP                   CANTRELL STEVEN M              2830 W MAIN ST                                                           VISALIA         CA       93291
SIGHT & VISION INC                 WARD KATHERINE J               972 MANHATTAN BLVD                                                       HARVEY          LA       70058
SIGHT MD                                                          125 KENNEDY DRIVE                   SUITE 400A                           HAUPPAUGE       NY       11788
                                   Legal Dept Tom Gelineau Gilles
Sigma Aldrich Inc                  Cottier                        3050 Spruce St.                                                          St. Louis       MO       63103
SIGMA PHARMACEUTICALS LLC          PO BOX 228                     106 W FIRST ST                                                           MONTICELLO      IA       52310-0228
SIGMA PHARMACEUTICALS LLC                                         955 236TH ST STE 1                                                       NORTH LIBERTY   IA       52317
Sigma-Aldrich Fine Chemicals       Attn Martha Pruett             3050 Spruce St.                                                          St. Louis       MO       63103
SIGMA-ALDRICH FINE CHEMICALS                                      9841 WASHINGTONIAN BLVD             SUITE 500                            GAITHERSBURG    MD       20878
Sikich LLP                                                        1415 W DIEHL ROAD                   SUITE 400                            NAPERVILLE      IL       60563
                                                                  2500 PARC-TECHNOLOGIQUE
SILICYCLE INC                                                     BLVD                                                                     QUEBEC CITY     CN       G1P 4S6      Canada
                                                                  3700 Annapolis Lane North, Suite
Silk Technologies, Ltd.                                           105                                                                      Plymouth        MN       55447
SILLS CUMMIS & GROSS PC            THE LEGAL CENTER               ONE RIVERFRONT PLAZA                                                     NEWARK          NJ       07012
Sills Cummis & Gross, PA           Attn Morris Yamner, Esq.       The Legal Center                    One Riverfront Plaza                 Newark          NJ       07102-5400
SILVER CROSS HOSPITAL PHARMACY                                    1900 SILVER CROSS BLVD                                                   NEW LENOX       IL       60451
SILVER LAKE SYSTEMS & DESIGN                                      P.O. BOX 1909                                                            RINCON          GA       31326
SILVER SPRING OPHTHALMOLOGY, LLC                                  8630 FENTON ST                      STE 800                              SILVER SPRING   MD       20910
SILVERMINE CAP MGMT LLC
                                                                                                                                           EAST
SILVERSON MACHINES INC                                            PO BOX 589                                                               LONGMEADOW      PA       01028
SILVERSTEIN DAVID MD                                              Address Redacted
SILVERSTEIN EYE CENTERS, PC        SILVERSTEIN STEVE M            4240 BLUE RIDGE SUITE 1000          SUITE 1000                           KANSAS CITY     MO       64133
SILVERSTEIN N NIKI A                                              Address Redacted
Silvia Moreno                                                     Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 252 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      336336
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3838


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                CreditorName                    CreditorNoticeName                 Address1                            Address2            Address3           City    State       Zip      Country
SIMJEE AISHA                                                            Address Redacted
SIMMONS EYE CARE CLINIC PA                                              PO BOX 2500                                                                   BENTON         AR       72018
SIMMONS MARC OD                                                         Address Redacted
SIMON M DR                                                              Address Redacted
Simon Mark Nicholson                                                    Address Redacted
SIMONIAN SIDNEY K DO                                                    Address Redacted
SIMONIK MOVING AND STORAGE INC                                          PO BOX 6949                                                                   BRIDGEWATER    NJ       08807-0949
SIMPEX PHARMACHEM INC                                                   67 GREEN ASH STREET                                                           MONROE         NJ       08831
Simple Science LLC                                                      5555 W 78TH ST                     SUITE M                                    EDINA          MN       55439
Simple Science, Inc.                                                    5555 W 78TH ST                     SUITE M                                    EDINA          MN       55439

Simple Science, LLC                        Attn Geoff Koontz            Dewey Hill Business Center         555 West 78th Street, Suite M              Edina          MN       55439
Simple Science, LLC                        Attn President               5555 W 78th St STE M                                                          Edina          MN       55439
SimplexGrinnell LP                                                      1501 Yamato Road                                                              Boca Raton     FL       33431
Simply Health Care Plans, Inc.                                          9250 W. Flagler Street                                                        Miami          FL       33174
SINAI HOSPITAL                                                          PO BOX 2789                        A/P                                        DETROIT        MI       48202-0789
                                                                        P.O. BOX 2667 ACCOUNTS
SINAI HOSPITAL OF BALTIMORE                LIFE BRIDGE HEALTH           PAYABLE                                                                       BALTIMORE      MD       21215
                                           WEST VIRGINIA EYE
SINCLAIR JOSEPH JEFFERDS MD                CONSULTANTS, LLC             Address Redacted
SINCLAIR RETINA ASSOCIATES                                              200 E STATE                                                                   MEDIA          PA       19063
SINGER JEFFREY H                                                        Address Redacted
SINGH HARPREET MD                                                       Address Redacted
                                           SOUHTWEST EYE
SINGH PARMINDERPAL MD                      SURGEONS LTD                 Address Redacted
SINGLA RAJ K                                                            Address Redacted
SINHA UPENDRA K MD                                                      Address Redacted
                                                                                                                                                      ELK GROVE
SIPI ASSET RECOVERY                                                     1300 W N THORNDALE AVE                                                        VILLAGE        IL       60007
SIPRUT PC                                                               17 N STATE ST                      SUITE 1600                                 CHICAGO        IL       60602
Sirish Raja Karpuram and Rama Chandra
Obulam engaged through KAMPHOR Inc.                                     9670 DEE RD APT 202                                                           DES PLAINES    IL       60016
Sirisha Koritala                                                        Address Redacted
Sirisha Reddy Ganapuram                                                 Address Redacted
SIU ARTHUR OD                                                           Address Redacted
Sivaramavarma Nallaparaju                                               Address Redacted
SIVAS DAVID R OD                                                        Address Redacted
SIY UY HARVEY MD                                                        Address Redacted
SJ Pharma Consulting                                                    270 MOUNTAINSIDE RD                                                           MENDHAM        NJ       07945
SJ Pharma Consulting, LLC                  Attn Steve Jolley, CEO       270 Mountainside Rd                                                           Mendham        NJ       07945
SJ Pharma Consulting, LLC                                               270 MOUNTAINSIDE RD                                                           MENDHAM        NJ       07945

SJOGRENS SYNDROME FOUNDATION                                            6707 DEMOCRACY BLVD STE 325                                                   BETHESDA       MD       20817

SJOGRENS SYNDROME FOUNDATION INC                                        6707 DEMOCRACY BLVD STE 325                                                   BETHESDA       MD       20817
                                                                                                                                                                                         U.S. Virgin
SK VISION INC                                                           PO BOX 308724                                                                 ST THOMAS      VI       803        Islands
Skadden, Arps, Slate, Meagher & Flom LLP   Attn Marie L. Gibson, Esq.   Four Times Square                                                             New York       NY       10036
SKAGIT VALLEY HOSPITAL                     OUTPATIENT PHARMACY          1415 EAST KINCAID                                                             MOUNT VERNON   WA       98274
SKAN Ag                                                                 BINNINGERSTRASSE 116                                                          ALLSCHWIL               4055       SWITZERLAND
SKAN US INC                                                             7409 ACC BLVD SUITE 200                                                       RALEIGH        NC       27617
SKILLPATH SEMINARS                                                      PO BOX 804441                                                                 KANSAS CITY    MO       64180-4441
SKINNER MARK OD                                                         Address Redacted
SKLAR JOEL OD                                                           Address Redacted
SKOLIK STEPHANIE A                                                      Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 253 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 337337
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3839


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                 CreditorName             CreditorNoticeName                  Address1                               Address2   Address3                City    State       Zip         Country
                                                                    2900 N MARTIN LUTHER KING JR
SKS Engineers, LLC                                                  DRIVE                                                                     DECATUR          IL       62526
                                     DEPARTMENT OF
SKYLINE MEDICAL CENTER               PHARMACY SERVICE               3441 DICKERSON PIKE                                                       NASHVILLE        TN       37207
SKYLINE VISION CLINIC                                               2776 E MAIN STREET                   TONYA HUBBARD OD                     CANON CITY       CO       81212
SKYWAY INTERNATIONAL                                                9262 COTE DE LIESSE                                                       LACHINE          QC       H8T 1A1      Canada
SL SECURITY PROS INC                                                430 WEST MONTAUK HWY                                                      LINDENHURST      NY       11757
SLAGLE DAVID F MD PMC                                               Address Redacted
Slalom, LLC, dba Slalom Consulting                                  1302 2ND AVE FLOOR 24                                                     SEATTLE          WA       98101
SLATON CYNTHIA OD                                                   Address Redacted
                                                                                                                                              PRINCETON
Slayback Pharma LLC                                                 37 SLAYBACK DR                                                            JUNCTION         NJ       08850
Slayton Search Partners                                             PO BOX 06286                                                              CHICAGO          IL       60606-6286
SLEEM ABRAHAM K                                                     Address Redacted
SLIDER & HEMBREE ODS                                                4015 PENBROOK ST                                                          ODESSA           TX       79762-5917
SLINGSBY & WRIGHT EYE SURGERY &
LASER                                                               240 MINNESOTA ST                                                          RAPID CITY       SD       57701
SLINGSBY J G MD                                                     Address Redacted
SLOOP CATHERINE MARIE MD             GREENVILLE EYE CLINIC          Address Redacted
SLUSHER NORMAN                                                      Address Redacted
SMART CONSULTING GROUP LLC                                          101 GAY STREET                       SUITE 884                            WEST CHESTER     PA       19381
SMART EYE CARE CENTER                                               210 MAINE AVE                                                             FARMINGDALE      ME       04344
SMC3                                                                PO BOX 2040                                                               PEACHTREE CITY   GA       30269
SMITH & SMITH ODS                                                   592 MAIN ST N                                                             MC KENZIE        TN       38201-1707
SMITH DRUG COMPANY                                                  PO BOX 1779                          ATTN PURCHASING                      SPARTANBURG      SC       29304-1779
SMITH KEVIN G                                                       Address Redacted
SMITH MARK D                                                        Address Redacted
                                     Attn Richard Tremonte,
                                     President, Strategic Global
Smith Medical Partners, LLC          Sourcing                       4820 Wabash Ave                                                           Springfield      IL       62711-7073
                                     EYE SURGERY
SMITH PORTER MD                      CONSULTANTS                    Address Redacted
SMITH PORTER MD                                                     Address Redacted
SMITH ROGER                                                         Address Redacted
SMITH RONALD OD                                                     Address Redacted
SMM Premier Solutions                                               435 E HAWLEY STREET #663                                                  MUNDELEIN        IL       60060
SNEAD CATARACT                       SNEAD JOHN W                   4790 BARKLEY CIRCLE                  BLDG C #103                          FORT MYERS       FL       33907
                                                                    4775 HAMILTON WOLFE RD
SNIP & FERENCE MD S                  SNIP ROBERT C                  BLDG 2                                                                    SAN ANTONIO      TX       78229
SNOW Chemicals, LLC                                                 8 ARTHUR ST.                                                              CLOSTER          NJ       07624
SNOWY RANGE VISION CTR               LOWE SUE ESTHER                405 SOUTH 30TH                                                            LARAMIE          WY       82070
SOBOL ARNOLD L OD                                                   Address Redacted

Sofgen Pharmaceuticals               Attn Legal Representative      1301 Sawgrass Corporate Parkway                                           Sunrise          FL       33323
Sofgen Pharmaceuticals                                              1815 GRIFFIN ROAD SUITE 404                                               DANIA BEACH      FL       33004
                                     Attn Alvaro Fran, Director,
Sofgen Pharmaceuticals, LLC          Business Development           1301 Sawgrass Corporate Parkway                                           Sunrise          FL       33323
                                     Attn Director, Business
Sofgen Pharmaceuticals, LLC          Development                    1301 Sawgrass Corporate Parkway                                           Sunrise          FL       33323

Sofgen Pharmaceuticals, LLC          Attn President                 1301 Sawgrass Corporate Parkway                                           Sunrise          FL       33323
                                     Attn Ruben Minski, Legal
Sofgen Pharmaceuticals, LLC          Representative                 1815 Griffin Road                                                         Dania Beach      FL       33004
Sofgen Pharmaceuticals, LLC          Attn Ruben Minski, President   1815 Griffin Road, Suite 404                                              Dania Beach      FL       33004
SOFIA AHMED                                                         Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 254 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               338338
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3840


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



            CreditorName                 CreditorNoticeName                 Address1                           Address2     Address3                 City    State       Zip      Country
Sofia Ramos                                                     Address Redacted
SOLAR SOLUTIONS                                                 4700 14TH ST NW                                                             WASHINGTON      DC       20011
                                                                23 FRANCIS J CLARKE CIRCLE
SOLAR-LOG                                                       SUITE 4A                                                                    BETHEL          CT       06801
Solheim Billing & Grimmer, S.C.     Attn Stephen J. Nording     One S. Pinckney Street, Ste. 301                                            Madison         WI       53701-1644
SOLINSKY ALAN E                                                 Address Redacted
SOLL EYE                            SOLL STEPHEN MD             5001 FRANKFORD AVE                                                          PHILADELPHIA    PA       19124
SOLOMON MICHAEL DO                                              Address Redacted
SOLOMON RENEE                                                   Address Redacted
SOLWAY ALAN W MD                                                Address Redacted
Somasekhara Ayyappaneni                                         Address Redacted
SOMERSET EYE INSTITUTE PC                                       562 EASTON AVENUE # 2                                                       SOMERSET        NJ       08873-1900
SOMERSET OPHTH ASSOC                GREWAL ROOPINDER K          49 VERONICA AVENUE                  SUITE 204                               SOMERSET        NJ       08873
SONEXUS HEALTH DISTRIBUTION
SERVICES LLC                                                    2730 S EDMONDS LN STE 300                                                   LEWISVILLE      TX       75067

Sonexus Health, LLC                 Attn VP/GM                  2730 S. Edmonds Lane, Suite 300                                             Lewisville      TX       75067
Sonexus Health, LLC                                             2730 S EDMONDS LN STE 300                                                   LEWISVILLE      TX       75067
Sonia F Torres Guerrero                                         Address Redacted
Sonia Veronica Vaquerano                                        Address Redacted
SONITROL                                                        DEPT 9512                           PO BOX 30516                            LANSING         MI       48909-8016
Sonitrol Great Lakes                                            DEPT 9512                           PO BOX 30516                            LANSING         MI       48909-8016

SONOCO PROTECTIVE SOLUTIONS                               91218 COLLECTIONS CENTER DR                                                       CHICAGO         IL       60693
SORENSON AND SORENSON MD INC        SORENSON ANDREW LEE   3010 COLBY STREET           SUITE 114                                             BERKELEY        CA       94705
                                    WESTWOOD EYE SURGICAL
SOROUDI ABRAHAM EBBIE MD            INSTITUTE             Address Redacted
Sotax Corporation                                         2400 COMPUTER DR                                                                  WESTBOROUGH     MA       01581

SOUND MEDICAL SUPPLY PARTNERS LLC                               1930 OLEANDER DRIVE                                                         WILMINGTON      NC       28403
SOUND RETINA PS                     NELSON MARK L               2245 S 19TH ST #200                                                         TACOMA          WA       98405
SOURCE 4                                                        3473 BRANDON AVE                                                            ROANOKE         VA       24018
Source Healthcare Analytics LLC                                 PO BOX 207578                                                               DALLAS          TX       75320-7578
SOURCE ONE PACKAGING LLC                                        20 COMMERCE DRIVE                   PO BOX 13236                            HAUPPAUGE       NY       11788

SOUTH AUSTIN MEDICAL CENTER                                     1151 ENTERPRISE DR #100             ATTN ACCOUNTS PAYABLE                   COPPELL         TX       75019
SOUTH BALDWIN REG MED CTR           FOLEY HOSPITAL, CORP        1613 NORTH MCKENZIE ST                                                      FOLEY           AL       36535
SOUTH BAY RETINA                    NARAIN KESHAV               333 W. EL CAMINO REAL               SUITE 340                               SUNNYVALE       CA       94087
                                    MEMORIAL HOSPITAL
SOUTH BROWARD HOSPITAL DIST         PEMBROKE                    7800 SHERIDAN ST                                                            PEMBROKE PINES FL        33024
                                                                                                    DBA MEMORIAL
SOUTH BROWARD HOSPITAL DISTRICT                              PO BOX 269001                          HEALTHCARE SYSTEM                       PEMBROKE PINES FL        33026
                                    SC DEPT OF LABOR,
SOUTH CAROLINA BOARD OF PHARMACY    LICENSING & REGULATION   110 CENTERVIEW DRIVE                                                           COLUMBIA        SC       29210
                                    LICENSE AND REGISTRATION
SOUTH CAROLINA DEPT OF REVENUE      UNIT                     PO BOX 125                                                                     COLUMBIA        SC       29214-0140
South Carolina Dept of Revenue                               300A Outlet Pointe Boulevard                                                   Columbia        SC       29210
                                                                                                                                            SOUTH SAN
SOUTH CITY OPTOMETRY                                            215 LINDEN AVE                                                              FRANCISCO       CA       94080
SOUTH COAST RETINA CENTER         MCBEATH JOHN BYRON            4300 LONG BEACH BLVD                SUITE 300                               LONG BEACH      CA       90807
                                  LICENSURE AND
SOUTH DAKOTA DEPARTMENT OF HEALTH CERTIFICATION                 615 EAST 4TH STREET                                                         PIERRE          SD       57501-1700
                                                                2900 W CYPRESS CREEK ROAD
SOUTH FL VISION ASSOC OPHTHALM                                  #4                                                                          FT LAUDERDALE   FL       33309




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 255 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     339339
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3841


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



            CreditorName                         CreditorNoticeName               Address1                  Address2              Address3              City        State       Zip         Country
SOUTH FLORIDA VISION ASSOC                                             2900 W CYPRESS CREEK RD STE                                                FORT
OPHTHALMOLOGY                                                          1                                                                          LAUDERDALE       FL       33309
                                                                       2900 W CYPRESS CREEK RD STE                                                FORT
SOUTH FLORIDA VISION CTR OPTOMETRY                                     1                           ROBERT COPPOLA OD                              LAUDERDALE       FL       33309
SOUTH GEORGIA EYE PARTNERS                                             PO BOX 4450                                                                VALDOSTA         GA       31604
SOUTH JERSEY EYE PHYSICIANS                  NACHBAR JAMES G           509 S. LENOLA ROAD          SUITE 11                                       MOORESTOWN       NJ       08057

SOUTH NASSAU COMMUNITIES HOSPITAL                                      ONE HEALTHY WAY                                                            OCEANSIDE        NY       11572

SOUTH PASADENA OPTOMETRIC GROUP                                        729 MISSION ST STE 200                                                     SOUTH PASADENA   CA       91030
SOUTH POINTE WHOLESALE, INC.                                           321 MATTHEWS MILL ROAD                                                     GLASGOW          KY       42141
SOUTH SHORE OPHTHALMOLOGY                    MELAMED MARK ALAN         1175 WEST BROADWAY                                                         HEWLETT          NY       11557
SOUTH TEXAS EYE CENTER                                                 847 RIDGEWOOD ST                                                           BROWNSVILLE      TX       78520-8645
SOUTH TEXAS EYE CONSULTANTS                                            5402 S STAPLES ST                                                          CORPUS CHRISTI   TX       78411-4656
                                             CAMPBELL CHARLES
SOUTH TEXAS RETINA CONSULTANTS               HARVEY                    5540 SARATOGA STE 200                                                      CORPUS CHRISTI   TX       78413
SOUTH TEXAS SURGICAL HOSPITAL                                          PO BOX 270480                                                              CORPUS CHRISTI   TX       78427
SOUTHBRIDGE OPHTHALMIC ASSOC                                           100 SOUTH ST                    KOLBE BRUCE MD                             SOUTHBRIDGE      MA       01550-4051
SOUTHCOAST HOSPITALS GROUP INC                                         200 MILL RD                     SUITE 230                                  FAIRHAVEN        MA       02719
SOUTHDALE EYE CLINIC                                                   6533 DREW AVE S                                                            EDINA            MN       55435-2103
SOUTHEAST EYE SPECIALISTS                                              7268 JARNIGAN ROAD              STE 200                                    CHATTANOOGA      TN       37421
SOUTHEAST GEORGIA REG MED CTR                                          PO BOX 1518                                                                BRUNSWICK        GA       31521

SOUTHEASTERN RETINA ASSOCIATES                                         1606 GUNBARREL RD SUITE 101 ATTN BETH                                      CHATTANOOGA      TN       37421

SOUTHEASTERN RETINA ASSOCIATES PC                                      320 PROSPERITY DR               STE 1                                      KNOXVILLE        TN       37923

SOUTHERN ANESTHESIA & SURGICAL, INC.                                   ONE SOUTHERN COURT                                                         WEST COLUMBIA    SC       29169
SOUTHERN CALIFORNIA RETINA CENTER    AHMED EDNAN                       215 S HICKORY STREET            SUITE 102                                  ESCONDIDO        CA       92025
Southern College of Optometry        C/O KAREN KENYON                  1001 NORTH GRAND AVE.                                                      TAHLEQUAH        OK       74464-7017

SOUTHERN EYE ASSOCIATES PA                   WILLIAMS BRADLEY BEATTIE 113 DOCTORS DRIVE                                                           GREENVILLE       SC       29605
SOUTHERN EYE CENTER PA                                                1420 S 28TH AVE                                                             HATTIESBURG      MS       39402-3107
SOUTHERN EYE INSTITUTE                       KELLUM KEITH EMERY       446 CORPORATE DRIVE                                                         HOUMA            LA       70360
SOUTHERN EYE INSTITUTE                                                720 N OCEAN STREET               STUART FELDMAN DO                          JACKSONVILLE     FL       32202
Southern Graphic Systems dba Kwikee                                   24453 NETWORK PLACE                                                         CHICAGO          IL       60673-1244

Southern Graphic Systems, LLC d/b/a Kwikee                             24453 NETWORK PLACE                                                        CHICAGO          IL       60673-1244
SOUTHERN INDIANA EYE                         ENGLERT JUDITH ANN        200 SAINT CHARLES ST                                                       JASPER           IN       47546
SOUTHERN INDIANA EYE CARE LLC                                          488 W HOSPITAL RD                                                          PAOLI            IN       47454-8800
                                                                       2800 VETERANS MEMORIAL
SOUTHERN RETINAL INSTITUTE LLC               OSULLIVAN, PATRICK S MD   BLVD.                           SUITE 160                                  METAIRIE         LA       70002
SOUTHERN VETERINARY CONFERENCE
LLC                                                                    PO BOX 445                                                                 TRUSSVILLE       AL       35173
SOUTHLAKE REGIONAL HEALTH                                              596 DAVIS DR                    PHARMACY                                   NEWMARKET        ON       L3Y2P9       Canada
SOUTHLAND EYE CLINIC PC                      BELAMARIC MARILYN KAY     SOUTHLAND EYE CLINIC            15055 PLAZA SOUTH DRIVE                    TAYLOR           MI       48180
                                                                       7051 SOUTHPOINT PKWY 1ST
SOUTHPOINT SURGERY CENTER                                              FLOOR                                                                      JACKSONVILLE     FL       32216
SOUTHSHORE EYE CARE                          BENJAMIN JONATHAN W       2185 WANTAGH AVENUE                                                        WANTAGH          NY       11793
SOUTHTOWN EYE CENTER                                                   3151 SOUTHWESTERN BLVD                                                     ORCHARD PARK     NY       14127-1212
SOUTHWEST EYE CLINICS                        KHAN ABDUL RASHEED        4355 INTERSTATE 30              SUITE 100                                  MESQUITE         TX       75150
SOUTHWEST EYECARE SPECIALISTS                TEAHAN JOHN J             7110 WYOMING BLVD NE                                                       ALBUQUERQUE      NM       87109
                                                                       6850 INTERNATIONAL CENTER
SOUTHWEST FLORIDA EYECARE                                              BLVD                            BRIAN MARHUE OD                            FORT MYERS       FL       33912




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 256 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       340340
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3842


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



                 CreditorName                   CreditorNoticeName                      Address1                          Address2          Address3              City       State       Zip         Country
                                                                                                                                                           MIDDLEBURG
SOUTHWEST GENERAL HLTH CENTER              INPATIENT PHARMACY               18697 BAGLEY RD                                                                HEIGHTS          OH       44130
SOUTHWEST MEDICAL CENTER                                                    4401 SOUTH WESTERN AVE             DEPARTMENT 200-4180                         OKLAHOMA CITY    OK       73109
SOUTHWEST MICHIGAN EYE CENTER              STOUT RANDALL C                  3600 CAPITAL AVENUE SW             SUITE #203                                  BATTLE CREEK     MI       49015
SOUTHWEST RETINA CONSULTANTS,P.A.          METRIKIN DAVID C                 1700 CURIE                         SUITE 3800                                  EL PASO          TX       79902
                                                                                                                                                           NORTH RICHLAND
SOUTHWEST VISION CENTER                    CONTALDI MARIO J                 7728 MID-CITIES BLVD                                                           HILLS            TX       76180
SOUTHWESTERN EYE CENTER                    SALVITTI ERNEST RONALD           750 EAST BEAU STREET                                                           WASHINGTON       PA       15301
SOUTHWESTERN EYE CENTER                                                     2610 EAST UNIVERSITY DR                                                        MESA             AZ       85213
SOUTHWESTERN MEDICAL CENTER                                                 5323 HARRY HINES BLVD              ACCOUNTS PAYABLE                            DALLAS           TX       75390-7208
SOVAH HEALTH - DANVILLE                                                     142 SOUTH MAIN ST                                                              DANVILLE         VA       24541
SP SCIENTIFIC                                                               3538 MAIN STREEET                                                              STONE RIDGE      NY       12484
SPACEKRAFT (INTL PAPER)                                                     4901 WEST 79TH STREET                                                          INDIANAPOLIS     IN       46268
SPANGLER JAMES S                                                            Address Redacted
                                           Director Sr. Jose Antonio Gil
Spanish Patent and Trademark Office        Celedonio                        Paseo de la Castellana 75                                                      Madrid                    28046        Spain
SPARKS HOUSTON OD                                                           Address Redacted
SPARKS KENNETH                                                              Address Redacted
Sparta Systems                                                              2000 WATERVIEW PLAZA               SUITE 300                                   HAMILTON         NJ       08691
Sparta Systems, Inc.                       Chief Financial Officer          2000 Waterview Drive, Suite 300                                                Hamilton         NJ       08691
SPARTA SYSTEMS, INC.                                                        2000 WATERVIEW PLAZA               SUITE 300                                   HAMILTON         NJ       08691
SPARTAN STORES INC                                                          850 76TH STREET SW                 A/P VENDOR #086358      PO BOX 88217        GRAND RAPIDS     MI       49518
SPARTANBURG MEDICAL CENTER                 HOSPITAL PHARMACY                101 EAST WOOD STREET                                                           SPARTANBURG      SC       29303
SPARTANBURG REGIONAL OUTPATIEN                                              101 E WOOD ST                      PHARMACY                                    SPARTANBURG      SC       29303-3040
SPEARS IVY H                                                                Address Redacted
                                           Jason D. Tilly, Associate                                                                   ATTN API CUSTOMER
SPECGX LLC                                 General Counsel                  349 MARSHALL AVENUE                SUITE 302               SERVICE             WEBSTER GROVES MO         63119
                                                                                                                                       ATTN API CUSTOMER
SPECGX LLC                                                                  349 MARSHALL AVENUE                SUITE 302               SERVICE             WEBSTER GROVES MO         63119
SPECGX LLC, a wholly-owned subsidiary of   Attn Jason D. Tilly, Associate
Mallinckrodt LLC                           General Counsel                  385 Marshall Avenue                                                            Webster Groves   MO       63119
SPECIAL OLYMPICS ILLINOIS                                                   605 EAST WILLOW ST                                                             NORMAL           IL       61761-2682
SPECIALISTS SURGERY CENTER OF DEL
MAR                                                                         12264 EL CAMINO REAL STE 55                                                    SAN DIEGO        CA       92130
SPECIALTY RETINA CENTER, LLC               GUPTA SHAILESH K                 9325 GLADES ROAD                   SUITE 205                                   BOCA RATON       FL       33434
SPECTOR EYE CARE                                                            761 MAIN AVE STE 107                                                           NORWALK          CT       06851

SPECTRA EYE INSTITUTE LLC                                                   9849 WEST THUNDERBIRD ROAD                                                     SUN CITY         AZ       85351
SPECTRAL DATA SERVICES INC                                                  818 PIONEER                                                                    CHAMPAIGN        IL       61820
SPECTRUM EYE INSTITUTE                                                      963 129TH INFANTRY DR      SUITE 110                                           JOLIET           IL       60435
SPECTRUM EYE PHYSICIANS                                                     5150 GRAVES AVE            STE 1                                               SAN JOSE         CA       95129-5001

SPECTRUM HEALTH - BLODGETT HOSPITAL ATTN PHARMACY                           1840 WEALTHY ST SE MC416                                                       GRAND RAPIDS     MI       49506
SPECTRUM OPTOMETRY                                                          5414 WALNUT AVE.                   STE. B                                      IRVINE           CA       92604
SPECTRUM PRINTERS INC                                                       PO BOX 161                                                                     TECUMSEH         MI       49286
SPECTRUM-HEALTH                                                             100 MICHIGAN ST N.E                                                            GRAND RAPIDS     MI       49503
SPENCER SID W OD                                                            Address Redacted
SPERBER DAVID E                                                             Address Redacted
SPEX                                                                        4418 W DIVESEY                     CARRIE ROITSTEIN OD                         CHICAGO          IL       60639
SPINDEL DAVID MD                                                            Address Redacted
SPINDEL GERALD MD                                                           Address Redacted
SPIRN BENJAMIN MD                                                           Address Redacted
SPIRN FRANKLIN H                                                            Address Redacted

SPOHN HEALTH SYSTEM                                                         PO BOX 3666                        ATTN ACCOUNTS PAYABLE                       CORPUS CHRISTI   TX       78463-3666



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 257 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               341341
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3843


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



            CreditorName                  CreditorNoticeName              Address1                              Address2    Address3               City      State       Zip          Country
SPOKANE EYE CLINIC PS                                           427 S BERNARD ST                                                            SPOKANE         WA       99204
SPOKANE EYE SURGERY CENTER                                      PO BOX 3747                                                                 SPOKANE         WA       99220
                                                                                                                                            SHELBY
SPOT-ON SPECIALTIES INC                                         56820 MOUND ROAD                                                            TOWNSHIP        MI       48316
SPRAGUE OPERATING RESOURCES LLC                                 185 International Drive                                                     Portsmouth      NH       03801
SPRAGUE OPERATING RESOURCES LLC                                 PO BOX 536469                                                               PITTSBURGH      PA       15253-5906
                                                                233 S WACKER DRIVE SUITE
SPRI Partners, LLC                                              3500                                                                        CHICAGO         IL       60606
                                                                233 S WACKER DRIVE SUITE
SPRI, LLC                                                       3500                                                                        CHICAGO         IL       60606
SPRINGER DEAN OD                                                Address Redacted
SPRINGFIELD ELECTRIC                                            PO BOX 4106                                                                 SPRINGFIELD     IL       62708-4106
SPRINGFIELD EYE ASSOC INC             FAUST GREGORY J           3640 MAIN ST., STE 205                                                      SPRINGFIELD     MA       01107
SPRINGFIELD EYE CONSULTANTS PC                                  PO BOX 2178                                                                 SPRINGFIELD     IL       62705
SPRINGFIELD OPTICIANS                                           1 N BROOKSIDE RD                                                            SPRINGFIELD     PA       19064
Sridurga Sunkara                                                Address Redacted
Srinath Biyyala                                                 Address Redacted
Srinath Choudary Mallipeddi                                     Address Redacted
Srinivas Peddapatla                                             Address Redacted
Srinivas Ravella                                                Address Redacted
Srinivasa Raju Indukuri                                         Address Redacted
Srinivasa Rao Patibandla                                        Address Redacted
Srinivasarao Tentu                                              Address Redacted
Srinivasu Prabha                                                Address Redacted
SRINIVASULU KASA                                                Address Redacted
Sripriya Subramanian                                            Address Redacted
                                                                                                                                                            Hydera
SRISTEK CONSULTING PRIVATE LIMITED                              DLF Cyber City, Block-3, 8th Floor   Gachibowli                                             bad    500 032        India
Srividhya Hari                                                  Address Redacted
SSI US INC                            SPENCERSTUART             353 N CLARK STREET STE 240                                                  CHICAGO         IL       60654
SSM HEALTH ST. LOUIS UNIVERSITY
HOSPITAL                              SSM-SLUH, INC.            3635 VISTA AVE                                                              SAINT LOUIS     MO       63110
SSM ST CLARE HEALTH CNTR                                        PO BOX 410859                        ATTN A/P                               SAINT LOUIS     MO       63141
SST CORPORATION                                                 635 BRIGHTON ROAD                                                           CLIFTON         NJ       07012
ST ANTHONY MEDICAL CENTER                                       PO BOX 6259                                                                 PEORIA          IL       61601
ST CHARLES EYE CENTER                                           1005 FAIRGROUND RD                   CLEVER & MCCABE MDS                    SAINT CHARLES   MO       63301
ST CHRISTOPHERS HOSPITAL FOR
CHILDREN                                                        P.O. BOX 26968                                                              PHILADELPHIA    PA       19134
ST CLAIR HOSPITAL                                               1000 BOWER HILL RD                   PHARMACY DEPT                          PITTSBURGH      PA       15243
ST ELIZABETH MEDICAL CENTER           C/O PHARMACY DEPT         2209 GENESEE STREET                                                         UTICA           NY       13501
ST ELIZABETH REGIONAL MED CTR         PHARMACY DEPT             555 SOUTH 70TH STREET                                                       LINCOLN         NE       68510
ST FRANCIS HOSP & MED CTR             ATTENTION PHARMACY        1700 WEST 7TH ST                                                            TOPEKA          KS       66606

ST FRANCIS HOSPITAL AND MEDICAL CTR   DEPT OF PHARMACY          114 WOODLAND STREET                                                         HARTFORD        CT       06105
ST FRANCIS MEDICAL CENTER                                       PO BOX 9804                                                                 GRAND ISLAND    NE       68802-9804
                                                                                                                                            SAINT CLAIR
ST JOHN HEALTHCARE CORP.                                        21000 E 12 MILE RD                   PHARMACY SUITE 124                     SHORES          MI       48081-1116
ST JOHN MED CTR & PHCY INC                                      1923 SOUTH UTICA                                                            TULSA           OK       74104
ST JOHN REGIONAL HOSPITAL                                       400 UNIVERSITY AVE                                                          SAINT JOHN      NB       E2L 4L2    Canada
                                      OF THE THIRD ORDER OF ST
ST JOHNS HOSP OF THE HOSP             FRAN                     800 EAST CARPENTER                                                           SPRINGFIELD     IL       62769
ST JOHNS SURGERY CENTER INC                                    6091 S POINTE BLVD                                                           FORT MYERS      FL       33919-4899
                                      ATTN PHARMACY
ST JOSEPH HEALTH CENTER               DEPARTMENT               667 EASTLAND AVENUE, SE                                                      WARREN          OH       44484




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 258 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 342342
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3844


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



                 CreditorName             CreditorNoticeName                Address1                          Address2        Address3              City        State       Zip         Country
                                      ATTN DIRECTOR OF
ST JOSEPH HOSPITAL                    PHARMACY                    1100 WEST STEWART DR                                                        ORANGE           CA       92868
ST JOSEPH HOSPITAL                                                2700 DOLBEER STREET                                                         EUREKA           CA       95501
ST JOSEPH MERCY HOSPITAL              ATTN ACCOUNTS PAYABLE       5361 MCAULEY DRIVE                                                          ANN ARBOR        MI       48106
ST JOSEPH REGIONAL HEALTH CTR         ATTN PHARMACY DEPT          2801 FRANCISCAN DRIVE                                                       BRYAN            TX       77802
ST JOSEPHS HOSPITAL                                               50 CHARLETON AVE E               IN PATIENT PHARMACY                        HAMILTON         ON       L8N 4A6      Canada
                                                                                                   CATHOLIC HEALTHCARE
ST JOSEPHS HOSPITAL                                               350 W THOMAS RD                  WEST II                                    PHOENIX          AZ       85013
ST JOSEPHS HOSPITAL                                               PO BOX 350                                                                  PLAINVIEW        NY       11803 0350

ST JOSEPHS MERCY HOSP - PONTIAC, MI                               44405 WOODWARD AVE                                                          PONTIAC          MI       48341-5023
                                                                                                   RESEARCH HOSPITAL
ST JUDE CHILDRENS RESEARCH HOSPITAL                               262 DANNY THOMAS PL              PHARMACY                                   MEMPHIS          TN       38105
ST LOUIS CHILDRENS HOSPITAL AND
PHARMACY                                                          4353 CLAYTON AVE ROOM 166                                                   ST LOUIS         MO       63110
ST LOUIS EYE SURGERY AND LASER                                    12990 MANCHESTER RD SUITE
CENTER                                                            103                                                                         DES PERES        MO       63131
                                                                                                                                              HUNTINGTON
ST LUCIA EYE CENTER                   MONTOYA CARLOS F JR         2746 E.FLORENCE AVE                                                         PARK             CA       90255
ST LUCIE EYE ASSOCIATES                                           2201 S 10TH ST                                                              FORT PIERCE      FL       34950
ST LUKES AT THE VILLAGES                                          1050 OLD CAMP RD BLDG #230                                                  THE VILLAGES     FL       32162
ST LUKES CATARACT & LASER INST                                    1180 MARINER BLVD                DANIELLE ARCARO MD                         SPRING HILL      FL       34608
ST LUKES CATARACT & LASER INSTITUTE
PA                                                                43309 US HIGHWAY 19 N            PO BOX 5000                                TARPON SPRINGS FL         34689-6221
ST LUKES CORNWALL HOSPITAL                                        70 DUBOIS ST                     C/O PHARMACY                               NEWBURGH       NY         12550
ST LUKES HOSPITAL                                                 121 ST LUKES CENTER DR           ATTN A/P                                   CHESTERFIELD   MO         63017

ST LUKES HOSPITAL                                                 PO BOX 5345                      ATTN ACCOUNTS PAYABLE                      BETHLEHEM        PA       18015
ST LUKES HOSPITAL ASSN                ST LUKES HOSPITAL           915 E 1ST ST                                                                DULUTH           MN       55805
ST MARY HOSPITAL                                                  36475 FIVE MILE RD               ATTN PHARMACY                              LIVONIA          MI       48154-1971
ST MARYS AMBULATORY SURGERY
CENTER                                KIM DANIEL Y                540 BERGEN BLVD                                                             PALISADES PARK   NJ       07650
                                                                                                                                              RICHMOND
ST MARYS HEALTH CENTER                                            6420 CLAYTON ROAD                ATTN PHARMACY                              HEIGHTS          MO       63117
ST MARYS HOSPITAL                                                 200 JEFFERSON AVE SE                                                        GRAND RAPIDS     MI       49503-4502
ST MARYS HOSPITAL                                                 PO BOX 1010                      ATTN A/P                                   LAFAYETTE        CO       80026
ST MARYS HOSPITAL CENTER                                          3830 LACOMBE                                                                MONTREAL         CN       H3T1M5     Canada
ST MARYS HOSPITAL MEDICAL                                         700 SOUTH PARK STREET                                                       MADISON          WI       53715
ST MARYS MEDICAL CENTER               PHARMACY DEPARTMENT         407 E 3RD STREET                                                            DULUTH           MN       55805
ST MARYS WARRICK HOSPITAL INC                                     1116 MILLIS AVE                                                             BOONVILLE        IN       47601
ST MICHAELS HOSPITAL                                              30 BOND STREET                                                              TORONTO          ON       M5B 1W8    Canada
ST PAUL EYE CLINIC PA                 TSAI AARON WU               2080 WOODWINDS DRIVE             SUITE 110                                  WOODBURY         MN       55125
ST PETERS UNIVERSITY HOSPITAL                                     254 EASTON AVE                   C/O PHARMACY                               NEW BRUNSWICK    NJ       08903
ST VINCENT EYE SURGERY MEDICAL                                    201 S ALVARADO STREET STE
CENTER                                                            718                                                                         LOS ANGELES      CA       90057

ST VINCENT HOSPITAL                   ATTN PHARMACY               2001 WEST 86TH ST                AND HEALTH CARE CENTER                     INDIANAPOLIS     IN       46260
ST VINCENT HOSPITAL                                               455 SAINT MICHAELS DR            ATTN PHARMACY                              SANTA FE         NM       87505-7601
ST VINCENT HOSPITAL                                               835 S. VAN BUREN ST.             ATTN PHARMACY                              GREEN BAY        WI       54307
ST VINCENT MEDICAL CENTER                                         2131 WEST THIRD STREET                                                      LOS ANGELES      CA       90057
ST VINCENTS MEDICAL CENTER                                        PO BOX 33902                                                                INDIANAPOLIS     IN       46203
ST. ANTHONY HOSPITAL                  INPATIENT PHARMACY          11600 W 2ND PLACE                                                           LAKEWOOD         CO       80228
ST. ELIZABETH YOUNGSTOWN HOSPITAL                                 1044 BELMONT AVENUE              2ND FLOOR                                  YOUNGSTOWN       OH       44501
ST. FRANCIS MEDICAL CENTER                                        PO BOX 6259                                                                 PEORIA           IL       61601




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 259 of 304
                                                  Case 1:20-cv-01254-MN
                                                             Case 20-11177-KBO
                                                                         DocumentDoc
                                                                                  5-58
                                                                                     363Filed
                                                                                            Filed
                                                                                               10/02/20
                                                                                                  07/20/20
                                                                                                         Page
                                                                                                            Page
                                                                                                              343343
                                                                                                                  of 432
                                                                                                                      of 387
                                                                                                                          PageID #: 3845


                                                                                                Exhibit M
                                                                                             Creditor Matrix
                                                                                        Served via First Class Mail



             CreditorName               CreditorNoticeName                  Address1                           Address2                   Address3           City     State       Zip      Country
ST. JOSEPHS HOSPITAL PHARMACY-
TUCSON                                                         350 N WILMOT ROAD                                                                     TUCSON          AZ       85711
                                                               6820 INTERNATIONAL CENTER
ST. MARKS SURGICAL CENTER LLC                                  BLVD                                                                                  FORT MYERS      FL       33912
                                                                                                                                                     NEWTOWN
ST. PETERS HOSPITAL                                            PO BOX 356                                                                            SQUARE          PA       10973
ST.LUKES REGIONAL MEDICAL CENTER                               190 EAST BANNOCK STREET                                                               BOISE           ID       83712
Stacey J Rubenacker                                            Address Redacted
STACH SERVICES INC.                                            35 N BUESCHING RD APT 131                                                             LAKE ZURICH     IL       60047
Stacy Ann King                                                 Address Redacted
Stacy M Gavin                                                  Address Redacted
Stacy Sherilyn Young                                           Address Redacted
STAMFORD VISION CARE LLC                                       526 NEWFIELD AVE                                                                      STAMFORD        CT       06905
STAMPER OPTOMETRY INC                                          2508 MISSION ST                                                                       SAN FRANCISCO   CA       94110
STANCIU ALINA K                                                Address Redacted
STANCIU ALINA K                                                Address Redacted
                                   ATTN DEREK CURTIS ORDER
STANDARD ELECTRIC SUPPLY CO        ENTRY                   194 W SPRINGER DRIVE                                                                      CHAMPAIGN       IL       61821
                                                                                                                                     ATTN ACCOUNTS
STANFORD HOSPITAL AND CLINICS                                  300 PASTEUR DRIVE                     MAIL CODE 5540                  PAYABLE         PALO ALTO       CA       94305
Stanislawa Tobiasz                                             Address Redacted
Stanley D Keller                                               Address Redacted
STANLEY ZOLKIND                                                Address Redacted
STANTEC                                                        135 ENGINEERS ROAD                    SUITE 200                                       HAUPPAUGE       NY       11788
STAPLES BUSINESS ADVANTAGE                                     DEPT DET 2368                         PO BOX 83689                                    CHICAGO         IL       60696-3689
STAR CASE MANUFACTURING CO LLC                                 648 SUPERIOR DRIVE                                                                    MUNSTER         IN       46321
STAR SILKSCREEN DESIGN INC         ATTN JC KOCELISKI           2281 HUBBARD AVE                                                                      DECATUR         IL       62522
STARER RIZZO OPHTHAL ASSOCIATE                                 8 MORTON AVE                          STE 101                                         RIDLEY PARK     PA       19078-2210
STARLING PHYSICIANS - EYE CENTER                               300 KENSINGTON AVE                                                                    NEW BRITAIN     CT       06051-3916
STARNA CELLS INC                                               PO BOX 1919                                                                           ATASCADERO      CA       93423

STATE LICENSE SERVICING INC                                    1751 STATE ROUTE 17A SUITE 3                                                          FLORIDA         NY       10921
STATE OF ALASKA DPT OF             DIVISION OF HEALTH CARE     DEPT OF HEALTH & SOCIAL
HEALTH&SOCIAL SRV                  SERVICES                    SERVICES                     PO BOX 84991                                             SEATTLE         WA       98124-6291
                                   AR HEALTH CARE COST         AZ MEDICAID FFS PROGRAM
STATE OF ARIZONA AHCCCS            CONTAINMENT SYS ADM         DRUG REBATE                  PO BOX 741573                                            ATLANTA         GA       30374-1573
STATE OF CONNECTICUT               DEPT OF PUBLIC HEALTH       410 CAPITOL AVE MS#13ACT                                                              HARTFORD        CT       06134

State of Delaware                  Attn Opioid Impact Fee      Division of Professional Regulation   861 Sliver Lake Blvd, Ste 203                   Dover           DE       19904-2467

                                   Attn Opioid Impact Fee Division
State of Delaware                  of Professional Regulation      861 Silver Lake Blvd              Ste 203                                         Dover           DE       19904-2467
State of Florida Dept of Health                                    4052 Bald Cypress Way                                                             Tallahassee     FL       32399
                                   GA AMERIGROUP COM CARE BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                   CMO MEDICAL                     SERV-741426                       PO BOX 741426                                   ATLANTA         GA       30374-1426
                                   GA AMERIGROUP COM CARE BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                   REBATE PROGM                    SERV-741426                       PO BOX 741426                                   ATLANTA         GA       30374-1426
                                   GA CARESOURCE CMO               BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                   MEDICAL REBATE                  SERV-741426                       PO BOX 741426                                   ATLANTA         GA       30374-1426
                                   GA PEACH STATE HLTH PLAN BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                   CMO MEDICAL                     SERV-741426                       PO BOX 741426                                   ATLANTA         GA       30374-1426
                                   GA PEACH STATE HLTH PLAN BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                   CMO REBATE                      SERV-741426                       PO BOX 741426                                   ATLANTA         GA       30374-1426
                                   GA WELLCARE OF GEORGIA BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                   CMO MEDICAL                     SERV-741426                       PO BOX 741426                                   ATLANTA         GA       30374-1426



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                           Page 260 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          344344
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3846


                                                                                                                 Exhibit M
                                                                                                              Creditor Matrix
                                                                                                         Served via First Class Mail



                  CreditorName                       CreditorNoticeName                    Address1                                Address2                  Address3               City      State       Zip      Country
                                               GA WELLCARE OF GEORGIA BANK OF AMERICA LOCKBOX
STATE OF GEORGIA                               CMO REBATE                    SERV-741426                               PO BOX 741426                                         ATLANTA          GA      30374-1426
                                                                             ERNEST L. JOHNSON &
State of Louisiana                             Ernest L. Johnson             ASSOCIATES                                3313 Government Street                                Baton Rouge      LA      70806
                                               Jeff Landry, Keetsie Gunnels,
State of Louisiana                             and Nicholas Diez             Office of the Attorney General            State of Louisiana            1885 North 3rd Street   Baton Rouge      LA      70802
State of Louisiana                             Jerald Block                  BLOCK LAW FIRM                            422 East First Street         Post Office Box 108     Thibodeaux       LA      70302
                                               Patrick C. Morrow, Richard T. MORROW, MORROW, RYAN,
State of Louisiana                             Haik, Jr., James P. Ryan      BASSETT & HAIK                            324 W. Landry Street                                  Opelousas        LA      70570
                                               W. Daniel Dee Miles, III, G.
                                               Lance Gould, Alison D.        BEASLEY, ALLEN CROW
State of Louisiana                             Hawthorne                     METHVIN, PORTIS & MILES, P.C.             272 Commerce Street            Post Office Box 4160   Montgomery       AL      36103
State of Maryland - State Center                                             301 W. Preston Street                     Room 801                                              Baltimore        MD      21201
State of Maryland Dept of Health & Mental                                                                              Herbert R. Oconor State Office
Hygiene                                                                         201 W Preston Street                   Building                                              Baltimore        MD      21201
STATE OF MICHIGAN                              DCH DEPT 77951                   PO BOX 77000                                                                                 DETROIT          MI      48277-7951
STATE OF MICHIGAN                              MDCH-ADAP                        PO BOX 30437                                                                                 DETROIT          MI      48277-7951
State of Minnesota                             Dept of Revenue                  600 N Robert St                                                                              St. Paul         MN      55101
State of Minnesota                             The Board of Pharmacy            2829 University Ave SE                                                                       Minneapolis      MN      55414
                                                                                ERNEST L. JOHNSON &
State of Mississippi                           ATTN Ernest L. Johnson           ASSOCIATES                             3313 Government Street                                Baton Rouge      LA      70806
                                               ATTN Jeff Landry, Keetsie
State of Mississippi                           Gunnels, and Nicholas Diez       Office of the Attorney General         1885 North 3rd Street                                 Baton Rouge      LA      70802
                                                                                                                       422 East First Street, Post
State of Mississippi                           ATTN Jerald Block                BLOCK LAW FIRM                         Office Box 108                                        Thibodeaux       LA      70302
                                               ATTN Patrick C. Morrow,
                                               Richard T. Haik, Jr., James P.   MORROW, MORROW, RYAN,
State of Mississippi                           Ryan                             BASSETT & HAIK                         324 W. Landry Street                                  Opelousas        LA      70570
                                               HEALTHNET DIV CASH
STATE OF MISSOURI                              CONTROL UNIT                     PO BOX 6500                                                                                  JEFFERSON CITY   MO      65102
                                               HEALTHNET DIVISION CASH
STATE OF MISSOURI                              CONTROL UNIT                     PO BOX 6500                                                                                  JEFFERSON CITY   MO      65102
                                               PHYSICIAN ADMINISTERED                                                  PO BOX 22951 1400
STATE OF MONTANA-HRD-A104                      EXPANSION                        JCODE DRUG REBATE PROG                 BROADWAY                                              HELENA           MT      59620-2951
                                               XEROX STATE HEALTHCARE           FEDERAL DRUG REBATE
STATE OF MS - DIVISION OF MEDICAID             LLC                              PROGRAM                                PO BOX 6014                                           RIDGELAND        MS      39158-6014
                                               XEROX STATE HEALTHCARE           MAGNOLIA MCO DRUG REBATE
STATE OF MS - DIVISION OF MEDICAID             LLC                              PROGRAM                                PO BOX 6014                                           RIDGELAND        MS      39158-6014
                                               XEROX STATE HEALTHCARE           UHC MCO DRUG REBATE
STATE OF MS - DIVISION OF MEDICAID             LLC                              PROGRAM                                PO BOX 6014                                           RIDGELAND        MS      39158-6014
STATE OF MT - JCODE DRUG REBATE                HEALTH RESOURCES DIV -
PROG                                           A104 JCODE DRP                   PO BOX 202951                          1400 BROADWAY RM A104                                 HELENA           MT      59620-2951
                                               MEDICAID DRUG REBATE
STATE OF MT - MEDI DRUG REBATE PROG            PRG HLTH RESR DIV                PO BOX 202951                          1400 BROADWAY RM A104                                 HELENA           MT      59620-2951
                                               HEALTH RESOURCES DIV -
STATE OF MT - MT MEDICAID EXPANSION            A104                             PO BOX 22951 1400 BROADWAY                                                                   HELENA           MT      59620-2951
State of Nebraska- Division of Public Health                                    301 Centennial Mall S                                                                        Lincoln          NE      68508
STATE OF NEBRASKA HEALTH & HUMAN
SRV DPT                            FINANCE & SUPPORT                            PO BOX 95026                                                                                 LINCOLN          NE      68509-5026
                                   NH DEPARTMENT OF
STATE OF NEW HAMPSHIRE             REVENUE ADMIN                                PO BOX 637                                                                                   CONCORD          NH      03302-0637
STATE OF NEW HAMPSHIRE DRUG REBATE NH DHHS C/O OFFICE OF                        ATTN NH MEDICAID DRUG
TREAS                              FINANCE                                      REBATE                                 129 PLEASANT STREET                                   CONCORD          NH      03301
STATE OF NEW JERSEY                DCA BFCE - DORES                             PO BOX 663                                                                                   TRENTON          NJ      08646-0663




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                              Page 261 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              345345
                                                                                                                                  of 432
                                                                                                                                      of 387
                                                                                                                                          PageID #: 3847


                                                                                                                  Exhibit M
                                                                                                               Creditor Matrix
                                                                                                          Served via First Class Mail



                  CreditorName                         CreditorNoticeName                      Address1                          Address2   Address3                 City    State       Zip         Country
                                                  Div of Revenue and Enterprise
State of New Jersey                               Services                        PO Box 252                                                               Trenton          NJ       08625-0252
STATE OF NEW JERSEY                                                               PO BOX 929                                                               TRENTON          NJ       08625-0929
                                   DIV OF MEDICAL
                                   ASSISTANCE HEALTH                                                                  200 WOOLVERTON AVE
STATE OF NEW JERSEY DMAH-ADDP      SERVICE                                        ADDP PMDRP LOCKBOX 655              BLDG 20                              TRENTON          NJ       08646-0655
                                   DIV OF MEDICAL
STATE OF NEW JERSEY DMAH-          ASSISTANCE HEALTH                              CO-INSURANCE PMDRP                  200 WOOLVERTON AVE
COINSURANCE                        SERVICE                                        LOCKBOX 655                         BLDG 20                              TRENTON          NJ       08646
                                   DIV OF MEDICAL
                                   ASSISTANCE HEALTH                                                                  200 WOOLVERTON AVE
STATE OF NEW JERSEY DMAH-FX-MCO    SERVICE                                        FX-MCO PMDRP LOCKBOX 655            BLDG 20                              TRENTON          NJ       08646
                                   DIV OF MEDICAL
                                   ASSISTANCE HEALTH                                                         200 WOOLVERTON AVE
STATE OF NEW JERSEY DMAH-NX FFS    SERVICE                                        MEDICAID PMDRP LOCKBOX 655 BLDG 20                                       TRENTON          NJ       08646
                                   DIV OF MEDICAL
                                   ASSISTANCE HEALTH                                                                  200 WOOLVERTON AVE
STATE OF NEW JERSEY DMAH-PAAD      SERVICE                                        PAAD PMDRP LOCKBOX 655              BLDG 20                              TRENTON          NJ       08646-0655
                                   DIV OF MEDICAL
                                   ASSISTANCE HEALTH                                                                  200 WOOLVERTON AVE
STATE OF NEW JERSEY DMAHS-ENC      SERVICE                                        ENC PMDRP LOCKBOX 655               BLDG 20                              TRENTON          NJ       08646
                                   DIV OF MEDICAL
STATE OF NEW JERSEY DMAH-SENIOR    ASSISTANCE HALTH                                                            200 WOOLVERTON AVE
GOLD                               SERVICE                                        PAAD PMDRP LOCKPOX 655       BLDG 20                                     TRENTON          NJ       08646-0655
                                   DIV OF MED ASSISTANCE                                                       200 WOOLVERTON AVE
STATE OF NEW JERSEY DMAHS-MEDICAID HLTH SERVICES                                  MEDICAID PMDRP LOCKBOX 655 BLDG 20                                       TRENTON          NJ       08646
State of Oregon, Board of Pharmacy                                                800 NE Oregon St., Suite 150                                             Portland         OR       97232
STATE OF RHODE ISLAND              HP ENTERPRISE SERVICES                         PO BOX 2006                                                              WARWICK          RI       02887-2006
                                                                                                               ATTN DIVISION OF
STATE OF RHODE ISLAND                                                             PO BOX 9702                  TAXATION - DEPT #90                         PROVIDENCE       RI       02940-9702
                                                  WV DHHR ACCOUNTS
STATE OF WEST VIRGINIA                            RECEIVABLE                      DRUG REBATE PROGRAM                 PO BOX 1087                          CHARLESTON       WV       25324
                                                  WV DHHR ACCOUNTS                PHYSICIAN ADMIN DRUG
STATE OF WEST VIRGINIA                            RECEIVABLE                      REBATE PROGRAM                      PO BOX 11650                         CHARLESTON       WV       25339
State of Wisconsin Dept of REgulation &
Licensing                                                                         4822 Madison Yards Way                                                   Madison          WI       53705
                                                 CHANGE HEALTHCARE
STATE OF WYOMING                                 REBATED SERVICES                 PO BOX 21719                                                             CHEYENNE         WY       82003
                                                 Director / Directeur Ms. Irina
State Patent Bureau of the Republic of Lithuania Urbone                           Kalvariju str. 3                                                         Vilnius                   9310       Lithuania
STATEN ISLAND PHYSICIAN PRACTICE                                                  4771 HYLAND BLVD                                                         STATEN ISLAND    NY       10312
STATEN ISLAND UNIVERSITY HOSPITAL                                                 PO BOX 3856                 A/P                                          NEW HYDE PARK    NY       11040
Statistics & Data Corporation                                                     63 S Rockford Dr Ste 240                                                 Tempe            AZ       85281-6282
STAUFFER GLOVE & SAFETY                                                           PO BOX 45                                                                RED HILL         PA       18076-0045
STAUNTON EYE CLINIC PLC                          STATHOS JOHN A                   2010 NORTH AUGUSTA STREET                                                STAUNTON         VA       24401
                                                                                  18940 NORTH PIMA ROAD SUITE
STEALTH PARTNER GROUP                                                             210                                                                      SCOTTSDALE       AZ       85255
STEFAN KROMPIER                                                                   Address Redacted
Stefan L Banks                                                                    Address Redacted
STEFANO JOHN A                                                                    Address Redacted
STEINER ELECTRIC CO                                                               2665 PAYSPHERE CIRCLE                                                    CHICAGO          IL       60674-0026
STEINMANN THOMAS A                                                                Address Redacted
STELLAR SOLUTIONS                                                                 4511 PRIME PARKWAY                                                       MCHENRY          IL       60050
                                                  MANTECA OPTOMETRIC EYE
STELLHORN FREDERICK W OD                          CARE CENTER            Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                            Page 262 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 346346
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3848


                                                                                                    Exhibit M
                                                                                                 Creditor Matrix
                                                                                            Served via First Class Mail



                CreditorName              CreditorNoticeName                 Address1                              Address2   Address3               City         State       Zip              Country
Stephanie Ann Balletta Campi                                      Address Redacted
Stephanie Aragon                                                  Address Redacted
Stephanie Decopain                                                Address Redacted
Stephanie Gibson                                                  Address Redacted
STEPHANIE L VAIL                                                  Address Redacted
Stephanie Marie Murphy                                            Address Redacted
STEPHANIE MOSCHELLO                                               Address Redacted
Stephanie Renee Works                                             Address Redacted
Stephen Coco                         AMS Consulting LLC           Address Redacted
Stephen G Lotho                                                   Address Redacted
Stephen Gittens                                                   Address Redacted
STEPHEN IRVING                                                    Address Redacted
Stephen P Wassel                                                  Address Redacted
Stephen Sirico                                                    Address Redacted
Stephen Winter                                                    Address Redacted
STEPHEN ZADIRAKA                                                  Address Redacted
STEPHENS AMY M OD                                                 Address Redacted
STEPHENS DONALD CHARLES III                                       Address Redacted
STEPHENSON GEORGIA MD                                             Address Redacted
STEPHENSON SHELBY MD                                              Address Redacted
StericycIe                                                        29338 NETWORK PLACE                                                         CHICAGO            IL       60673-1293
Stericycle                                                        29338 NETWORK PLACE                                                         CHICAGO            IL       60673-1293

STERICYCLE ENVIRONMENTAL SOLUTIONS                                50 HOWARD STREET                                                            PISCATAWAY         NJ       08854
STERICYCLE ENVIRONMENTAL SOLUTIONS
INC                                                               29338 NETWORK PLACE                                                         CHICAGO            IL       60673-1293
STERICYCLE INC                                                    PO BOX 6575                                                                 CAROL STREAM       IL       60197-6575
                                     Attn Jackie Brock, Senior
Sterigenics                          Account Manager              2015 Spring Road, Suite 650                                                 Oak Brook          IL       60523
                                                                  10811 WITHERS COVE PARK
Sterigenics                                                       DRIVE                                                                       CHARLOTTE          NC       28273
STERIGENICS                                                       830 MIDWAY DR                                                               WILLOWBROOK        IL       60527
STERIGENICS                                                       84 PARK ROAD                                                                QUEENSBURY         NY       12804
                                     ZONING INDUSTRIEL DE
STERIGENICS BELGIUM PETIT -REC       PETIT-RECHAIN                AVENUE ANDRE ERNST 21                                                       VERVIERS                    4800         Belgium
STERIGENICS INC                                                   1003 LAKESIDE DRIVE                                                         GURNEE             IL       60031
STERIGENICS INC                                                   1500 W THORNDALE                                                            ITASCA             IL       60143
STERIGENICS US LLC                                                2015 SPRING DRIVE SUITE 650                                                 OAKBROOK           IL       60523
STERIS BARRIER PRODUCT SOLUTIONS                                  3000 HENDERSON DRIVE                                                        SHARON HILL        PA       19079

STERIS ISOMEDIX OPERATIONS INC                                    3459 S CLINTON AVE                                                          SOUTH PLAINFIELD   NJ       07080
STERIS ISOMEDIX SERVICES             LIBERTYVILLE IL FACILITY     2500 COMMERCE DRIVE                                                         LIBERTYVILLE       IL       60048
STERIS ISOMEDIX SERVICES             WHIPPANY NJ FACILITY         9 APOLLO DRIVE                                                              WHIPPANY           NJ       07981
STERI-TEK                                                         48225 LAKEVIEW BLVD                                                         FREMONT            CA       94538
Sterling Commerce (America), Inc.                                 P.O. BOX 73199                                                              CHICAGO            IL       60673
                                                                  2 WESTBROOK CORPORATE
Sterling Engineering                                              CENTER STE 300                                                              WESTCHESTER        IL       60154
                                                                  2 WESTBROOK CORPORATE
Sterling Engineering, Inc.                                        CENTER STE 300                                                              WESTCHESTER        IL       60154
                                                                                                        DUDLEY CRAMLINGTON
STERLING PHARMA SOLUTIONS LIMITED                                 STERLING PLACE                        NORTHUMBERLAND                                                    NE23 7QG     United Kingdom

Sterling S.p.a.                      Attn Olga Urazova            Via della Carboneria 30                                                     Solomeo di Corciano PG      6073         Italy

Sterling S.p.a.                      Attn Simone Ferlin           Via della Carboneria 30                                                     Solomeo di Corciano PG      6073         Italy



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                              Page 263 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  347347
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3849


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



                 CreditorName               CreditorNoticeName                 Address1                          Address2            Address3             City        State       Zip              Country

Sterling S.p.a.                                                    Via della Carboneria, 30                                                        Solomeo di Corciano PG     6073         Italy
STERLITECH CORPORATION                                             22027 70TH AVENUE S                                                             KENT                WA     98032
STERN ROBERT M                                                     Address Redacted
STEVE GARNER                                                       Address Redacted
Steve J Maxwell                                                    Address Redacted
Steve Michael Reedy                                                Address Redacted
Steven A Saravia                                                   Address Redacted
Steven A. Lamp                                                     Address Redacted
Steven A. Szamocki                                                 Address Redacted
Steven Alan Kowalski                                               Address Redacted
Steven B. Hanners                                                  Address Redacted
Steven J Lichter                                                   Address Redacted
Steven J. Meyer                                                    Address Redacted
Steven J. Szarek                                                   Address Redacted
Steven Jeffrey Turnbull                                            Address Redacted
Steven L. Brodner                                                  Address Redacted
Steven Lee Davis                                                   Address Redacted
Steven Lichter                                                     Address Redacted
STEVEN LUTZ AND ASSOCIATES             LUTZ STEVEN OD              1565 EASTOVER PLACE                                                             ANN ARBOR         MI       48104
STEVEN LUTZ AND ASSOCIATES                                         1565 EASTOVER PLACE                LUTZ STEVEN OD                               ANN ARBOR         MI       48104
STEVEN MEYER                                                       Address Redacted
Steven Rogers                          c/o Aceto Corporation       Address Redacted
STEVEN YOUNG                                                       Address Redacted
                                                                                                      ATTN A/P SHARED
STEWARD HEALTH CARE SYSTEM LLC                                     30 PERWAL STREET                   SERVICES CENTER                              WESTWOOD          MA       02090
                                       ATTN PHARMACY
STEWARD ST. ANNES HOSPITAL CORP        DEPARTMENT                  795 MIDDLE ST                      D/B/A ST ANNES HOSPITAL                      FALL RIVER        MA       02721
STEWART FELDMAN                                                    Address Redacted
STILES WILLIAM R MD                                                Address Redacted
STL VISION                             SCHELL JONATHAN C           6680 CHIPPEWA                      SUITE 220                                    SAINT LOUIS       MO       63109
STOCKFISH JEFFREY H                                                Address Redacted
STOKEN DON EDWARD                                                  Address Redacted
STOKEN WAGNER OPHTHALMIC
ASSOCIATES LLC                                                     338 ALEXANDER SPRING RD                                                         CARLISLE          PA       17013
STOKES MATERIAL HANDLING SYSTEMS
INC                                                                1000 CROSS KEYS DRIVE                                                           DOYLESTOWN        PA       18902
STOKES REGIONAL EYE CENTER                                         367 WEST EVANS STREET                                                           FLORENCE          SC       29501
STOLTZFUS MERVIN OD                                                Address Redacted
STONE OAK OPHTHALMOLOBY                HELD KRISTIN STORY          325 SONTERRA BLVD                  SUITE 100                                    SAN ANTONIO       TX       78258
STONEHILL CAP MGMT LLC
STONHARD                                                           PO BOX 931947                                                                   CLEVELAND         OH       44193
STONY BROOK OPHTHALMOLOGY PC                                       33 RESEARCH WAY                    SUITE 13                  ATTN A/P           EAST SETAUKET     NY       11733-3489
                                                                   100C ADVANCED ENERGY
STONY BROOK UNIVERSITY                                             CENTER                             1000 INNOVATION ROAD                         STONY BROOK       NY       11794-5000
STONY BROOK UNIVERSITY HOSPITAL                                    2000 OCEAN AVE                     SUITE 3                   ACCOUNTS PAYABLE   RONKONKOMA        NY       11779
                                                                   880 NORTH WASHINGTON
STOR-LOC                                                           AVENUE                                                                          KANKAKEE          IL       60901-2004
STORMONT-VAIL REGIONAL                 MEDICAL CENTER              1500 SW 10TH AVENUE                                                             TOPEKA            KS       66604
STOUT THOMAS OD                                                    Address Redacted
STRAHL & PITSCH LLC                                                230 GREAT EAST NECK ROAD                                                        WEST BABYLON      NY       11704
STRAHMAN VALVES INC                                                2801 BAGLYOS CIRCLE                                                             BETHLEHEM         PA       18020
Strategic Products and Services, LLC                               PO BOX 5365                                                                     NEW YORK          NY       10087-5365
STRATFORD GENERAL HOSPITAL                                         46 GENERAL HOSPITAL DR                                                          STRATFORD         ON       N5A 2Y6    Canada




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 264 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         348348
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3850


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



                 CreditorName                      CreditorNoticeName                 Address1                            Address2        Address3           City       State       Zip         Country
                                                                          5 MILL AND MAIN PLACE SUITE
STRATUS TECHNOLOGIES IRELAND LTD                                          500                                                                         MAYNARD          MA       01754
STRAWN ARNOLD & ASSOCIATES LTD                                            2508 ASHLEY WORTH BLVD              STE 150 2ND FLOOR                       AUSTIN           TX       78738
STREIT JOHN EDWARD                                                        Address Redacted
STRIBLING KENT R OD PA                                                    Address Redacted
                                                                          BILEKAHALLI BANNERSHATTA
Strides Arcolab Limited                        ATTN STRIDES HOUSE         RD                                                                          BANGALORE                 560076       INDIA
Strides Pharma Inc.                                                       2 Tower Center Blvd, Suite 1102                                             East Brunswick   NJ       08816
STRIPMASTERS                                                              2500 N 22ND STREET                                                          DECATUR          IL       62526
STROH EDWARD M                                                            Address Redacted

STRONG EYE CARE                                STRONG BRADLEY D           4131 N CENTRAL EXPRESSWAY           SUITE 725                               DALLAS           TX       75204
                                                                                                              BROOKS LANDING         UR ACCOUNTS
STRONG MEMORIAL HOSPITAL                                                  910 GENESEE ST STE 200              BUSINESS CENTER        PAYABLE          ROCHESTER        NY       14642
Stryder Corp d/b/a Handshake                                              5900 OPTICAL CT                                                             SAN JOSE         CA       95138
Stryder Corp. dba Handshake                    Attn Michael Hughes        225 Bush Street, Suite 1200                                                 San Francisco    CA       94104
Stryker Sales Corporation acting through its
Endoscopy Division                                                        2825 Airview Blvd                                                           Kalamazoo        MI       49002
STUART EYE INSTITUTE PA                                                   2090 SE OCEAN BLVD                                                          STUART           FL       34996
STUART PERIODONTICS                                                       901 SE OCEAN BLVD                                                           STUART           FL       34994
STUCKE GREGORY J OD                                                       Address Redacted
STUMP JOHN R                                                              Address Redacted
STURGIS MARK DAVID                                                        Address Redacted
Subhas C Kundu                                                            Address Redacted
Subinuer Yilixiati                                                        Address Redacted
Subrahmanyam Boddapati                                                    Address Redacted

SUBRAMANIAN ADVISORY SERVICES LLC                                         43 FAIRMONT AVE                                                             NEWTON           MA       02458
SUBURBAN ASSOCIATES IN                                                                                                                                ARLINGTON
OPHTHALMOLOGY                                  CURNYN KIMBERLEE M         1100 W. CENTRAL RD #205                                                     HEIGHTS          IL       60005
SUBURBAN RETINA                                                           130 S MAIN ST                       SUITE 303                               LOMBARD          IL       60148
Suburban Security and Investigation Agency,
Inc.                                                                      PO BOX 1409                                                                 SMITHTOWN        NY       11787
SUDDUTH BRANDON K                                                         Address Redacted
Sudha Pantula                                                             Address Redacted
Sue Ann OConnor                                                           Address Redacted
SUE SASS                                                                  Address Redacted

SUEZ WTS ANALYTICAL INSTRUMENTS INC                                       6060 SPINE ROAD                                                             BOULDER          CO       80301
Suffolk County Department of Public Works                                 335 Yaphank Avenue                                                          Yaphank          NY       11980

Suffolk County Lock & Security Professionals                              430 WEST MONTAUK HWY.                                                       LINDENHURST      NY       11757
                                                                                                              DEPT. OF PUBLIC
SUFFOLK COUNTY SEWER DISTRICT                                             335 YAPHANK AVENUE                  WORKS/FINANCE                           YAPHANK          NY       11980-9608
                                                                                                              DEPT. OF PUBLIC
SUFFOLK COUNTY SEWER DISTRICTS                                            335 YAPHANK AVENUE                  WORKS/FINANCE                           YAPHANK          NY       11980-9608
SUFFOLK COUNTY WATER AUTHORITY                                            4060 Sunrise Highway                Suite 1000                              Oakdale          NY       11769
                                                                          2100 PENNSYLVANIA AVENUE
SUGHRUE MION PLLC                                                         NW                                                                          WASHINGTON       DC       20037-3213
Sujit Shrestha                                                            Address Redacted
SULKOWSKI GREGORY M MD                         TAUSTINE EYE CENTER        Address Redacted
SULLIVAN GARRETT F                                                        Address Redacted
Sumeet Dagar                                                              Address Redacted
SUMMA HEALTH SYSTEM                            BARBERTON HOSPITAL         155 FIFTH ST NE                                                             BARBERTON        OH       44203
SUMMA HEALTH SYSTEMS                                                      PO BOX 2090                         ATTN A/P                                AKRON            OH       44309



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 265 of 304
                                                            Case 1:20-cv-01254-MN
                                                                       Case 20-11177-KBO
                                                                                   DocumentDoc
                                                                                            5-58
                                                                                               363Filed
                                                                                                      Filed
                                                                                                         10/02/20
                                                                                                            07/20/20
                                                                                                                   Page
                                                                                                                      Page
                                                                                                                        349349
                                                                                                                            of 432
                                                                                                                                of 387
                                                                                                                                    PageID #: 3851


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



            CreditorName                          CreditorNoticeName                     Address1                           Address2            Address3                 City      State       Zip         Country
SUMMERLIN HOSPITAL CENTER                                                     657 TOWN CENTER DRIVE                                                                LAS VEGAS     NV        89144
SUMMIT EYE ASSOCIATES                        GATES WILLIAM G                  5410 OLD HICKORY BLVD.                                                               HERMITAGE     TN        37076
SUMMIT EYE ASSOCIATES                                                         640 SUMMIT CROSSING PLACE          SUITE 202                                         GASTONIA      NC        28054
SUMMIT EYE CENTER                                                             1741 NE DOUGLAS ST STE 100                                                           LEES SUMMIT   MO        64086
SUMMIT GROUP LLC                                                              8252 SOLUTIONS CENTER                                                                CHICAGO       IL        60677-8002

SUMMIT MEDICAL GROUP                                                          150 FLORAL AVE                     ATTN A/P DEPT                                     NEW PROVIDENCE NJ       07974
SUMNER VISION                                                                 3400 E BAYAUD AVE STE 485                                                            DENVER         CO       80209
                                             Attn Andrew Nelson, VP Sales,
Sun Phamarceuticals Inc.                     Marketing                        3 Skyline Drive                                                                      Hawthorne     NY        10532

Sun Pharma Corporate Services, North America Attn Stephen J. Manzano          3 Skyline Drive                                                                      Hawthorne     NY        10532
                                                                              Sun Pharmaceutical Industries, Inc. Taro Pharmaceutical
Sun Pharma Corporate Services, North America Attn Stephen J. Manzano          and                                 Industries, Ltd.       3 Skyline Drive           Hawthorne     NY        10532
Sun Pharma Corporate Services, North America
Sun Pharmaceuticals Industries, Inc.,Taro
Pharmaceutical Industries Ltd.               Attn Stephen J. Manzano          3 Skyline Drive                                                                      Hawthorne     NY        10532
Sun Pharmaceutical Industries Inc.           Attn Ashay Gandhi, CEO           2 Independence Way                                                                   Princeton     NJ        08540
                                             Attn Foram Vaishnav, Sr.
Sun Pharmaceutical Industries Inc.           Medical Review Officer           2 Independence Way                                                                   Princeton     NJ        08540
                                             Attn Dmitrey Kuznetsov, VP,
Sun Pharmaceutical Industries, Inc.          Sales & Marketing                3 Skyline Drive                                                                      Hawthorne     NY        10532
Sun Pharmaceutical Industries, Inc.          Attn Stephen J. Manzano          3 Skyline Drive                                                                      Hawthorne     NY        10532
                                             Dmitrey Kuznetsov, VP, Sales
Sun Pharmaceutical Industries, Inc.          and Marketing                    3 Skyline Drive                                                                      Hawthorne     NY        10532

                                                                              BAKER, DONELSON, BEARMAN,                                  100 Vision Drive, Suite
Sun Pharmaceutical Industries, Inc.          J. Carter Thompson, Jr.          CALDWELL & BERKOWITZ, PC           One Eastover Center     400                       Jackson       MS        39211-6391

                                                                              BAKER, DONELSON, BEARMAN,
Sun Pharmaceutical Industries, Inc.          J. Carter Thompson, Jr.          CALDWELL & BERKOWITZ, PC           Post Office Box 14167                             Jackson       MS        39236-4167
                                             Jay P. Lefkowitz and Ross L.
Sun Pharmaceutical Industries, Inc.          Weiner                           KIRKLAND & ELLIS LLP               601 Lexington Avenue                              New York      NY        10022
                                             Attn Andrew Nelson, VP Sales,
Sun Pharmaceuticals Inc.                     Marketing                        2 Independence Way                                                                   Princeton     NJ        08540
                                             Attn Neha Rana, Director, Drug
Sun Pharmaceuticals Inc.                     Safety, North America            2 Independence Way                                                                   Princeton     NJ        08540
Sun Pharmaceuticals Industries, Inc.         Attn Andy Nelson, VP             2 Independence Way                                                                   Princeton     NJ        08540
                                             Andrew Nelson, VP Sales and
Sun Pharmaceuticals, Inc.                    Marketing                        2 Independence Way                                                                   Princeton     NJ        08540
SUN SURGICAL SUPPLY                                                           302 NW 6TH ST                                                                        GAINESVILLE   FL        32601-5234
SUNALP MURAD A                                                                Address Redacted
SUNBELT RENTALS INC                                                           PO BOX 409211                                                                        ATLANTA       GA        30384-9211
SUNCOAST EYE CENTER                                                           14003 LAKESHORE BLVD                                                                 HUDSON        FL        34667
SUNCOAST RETINA CONSULTANTS                                                   PO BOX 859                                                                           PALM HARBOR   FL        34682
SUNNER GREGG OD                                                               Address Redacted

SUNNYBROOK HEALTH SCIENCE CENTER                                              2075 BAYVIEW AVE                                                                     TORONTO       ON        M4N3M5       Canada
Sunovion                                     Attn Gayle Delaney               84 Waterford Drive                                                                   Marlborough   MA        01752
Sunovion                                                                      84 WATERFORD DRIVE                                                                   MARLBOROUGH   MA        01752
SUNOVION PHARMACEUTICALS                                                      84 WATERFORD DRIVE                                                                   MARLBOROUGH   MA        01752
                                             Attn General Counsel &
Sunovion Pharmaceuticals Inc.                Corporate Secretary              84 Waterford Drive                                                                   Marlborough   MA        01752
Sunovion Pharmaceuticals Inc.                Attn Mary Ann White              84 Waterford Drive                                                                   Marlborough   MA        01752
Sunovion Pharmaceuticals Inc.                Attn Vincent R. Kosewski         84 Waterford Drive                                                                   Marlborough   MA        01752



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 266 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       350350
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3852


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



               CreditorName                        CreditorNoticeName             Address1                           Address2       Address3              City         State       Zip      Country
Sunovion Pharmaceuticals Inc. Catalent
Pharma Solutions, LLC                                                   84 WATERFORD DRIVE                                                          MARLBOROUGH       MA       01752
                                               DBA FLAMINGO SURGERY
SUNRISE FLAMINGO SURGERY CTR                   CENTER                   2565 EAST FLAMINGO RD                                                       LAS VEGAS         NV       89121
                                                                                                                                                    NORTH
SUNRISE FLEET MAINTENANCE LLC                                           126 CHURCH LANE                                                             BRUNSWICK         NJ       08902
SUNRISE HOSPITAL                                                        PO BOX 788                                                                  KAYSVILLE         UT       84037
SUNSET PHARMACEUTICALS, INC.                                            5651 PALMER WAY STE F                                                       CARLSBAD          CA       92010
SUNSHINE EYE CLINIC                                                     1441 E SUNSHINE                                                             SPRINGFIELD       MO       65804
                                                                        33 WEST 42ND STREET 9TH
SUNY COLLEGE OF OPTOMETRY                                               FLOOR                            ACCOUNTS PAYABLE                           NEW YORK          NY       10036

SUNY HEALTH SCIENCE CENTER HOSPITAL                                     750 E ADAMS ST                   PHARMACY                                   SYRACUSE          NY       13210-2306
SUNY HILL TB                                                            503 ELLA AVE (BACK BLDG)                                                    JOLIET            IL       60433

SUPER NATURAL DISTRIBUTORS                                              W229 N1680 WESTWOOD DRIVE                                                   WAUKESHA          WI       53186
                                                                        403 AXMINISTER DRIVE SUITE
SUPERIOR ELEVATOR INSPECTIONS LLC                                       101                                                                         FENTON            MO       63026
                                                                        1775 HIGHWAY 34 SOUTH BLDG
Superior Environmental Equipment Corporation                            D-8                                                                         WALL TOWNSHIP     NJ       07727
SUPERVALU - HARRISBURG                                                  3900 INDUSTRIAL ROAD                                                        HARRISBURG        PA       17110

SUPERVALU NORTHEAST REGION                                              PO BOX 11820                                                                COLLEGE STATION   TX       77842
SUPPLEYES ACQUISITION CO LLC                                            116 SOILEFTEA DR                                                            MADISON           MS       39110
SURGEM LLC                                                              85 HARRISTOWN RD                                                            GLEN ROCK         NJ       07452
SURGERY CENTER AT ST ANDREWS                                            1350 E VENICE AVE                                                           VENICE            FL       34285
SURGERY CENTER OF CHEVY CHASE                                           5530 WISCONSIN AVE               STE 1620                                   CHEVY CHASE       MD       20815
SURGERY CENTER OF HUNTSVILLE THE                                        721 MADISON STREET SE                                                       HUNTSVILLE        AL       35801

SURGERY CENTER OF THE VILLAGES LLC                                      17560 SE 109TH TERRACE RD                                                   SUMMERRFIELD      FL       34491
                                                                        2300 NORTH COMMERCE
SURGERY CENTER OF WESTON, LLC                  SUITE 206                PARKWAY                                                                     WESTON            FL       33326
                                                                        2800 ROSS CLARK CIRCLE SUITE
SURGERY CENTER SOUTH                                                    3                                                                           DOTHAN            AL       36301
                                                                                                     ATTN CHATTANOOGA ASC
SURGERY PARTNERS                                                        40 BURTON HILLS BLVD STE 500 PAYABLES                                       NASHVILLE         TN       37215
SURGERY WORKS PC                                                        220 W 71ST                                                                  TULSA             OK       74132
SURGICAL CARE CENTER INC                                                PO BOX 36534                                                                CHARLOTTE         NC       28236
SURGICAL CARE CENTER OF MICHIGAN                                        750 E. BELTLINE N.E.                                                        GRAND RAPIDS      MI       49525
                                               JOHN AVALLONE/MEDICAL
SURGICAL CENTER OF GREATER                     DIRECTOR                 83 CHURCH ROAD                   ANNAPOLIS INC.,                            ARNOLD            MD       21012
SURGICAL CENTER OF SOUTH JERSEY                                         130 GAITHER DRIVE SUITE 160                                                 MOUNT LAUREL      NJ       08054
SURGICENTER OF VINELAND LLC                                             251 SOUTH LINCOLN AVENUE                                                    VINELAND          NJ       08361
SURPLUS SOLUTIONS, LLC                                                  2010 DIAMOND HILL ROAD                                                      WOONSOCKET        RI       02895
                                                                        15765 COLLECTIONS CENTER         C/O BANK OF AMERICA
SURVEYMONKEY INC                                                        DRIVE                            LOCKBOX SERVICES                           CHICAGO           IL       60693-2330
Suryaprakash Rao Pydimarry                                              Address Redacted
Susan C Kidwell                                                         Address Redacted
SUSAN GUERRIERO                                                         Address Redacted
Susan Johnson                                                           Address Redacted
Susan L Lowe                                                            Address Redacted
Susan Louise Berry                                                      Address Redacted
Susan Nicholls                                                          Address Redacted
SUSAN NOVOTNY                                                           Address Redacted
SUSAN PRICE                                                             Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 267 of 304
                                                                 Case 1:20-cv-01254-MN
                                                                            Case 20-11177-KBO
                                                                                        DocumentDoc
                                                                                                 5-58
                                                                                                    363Filed
                                                                                                           Filed
                                                                                                              10/02/20
                                                                                                                 07/20/20
                                                                                                                        Page
                                                                                                                           Page
                                                                                                                             351351
                                                                                                                                 of 432
                                                                                                                                     of 387
                                                                                                                                         PageID #: 3853


                                                                                                                   Exhibit M
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



               CreditorName                           CreditorNoticeName                     Address1                             Address2   Address3                 City   State       Zip         Country
SUSAN RANDAL                                                                      Address Redacted
Susan Royer Baum                                                                  Address Redacted
Susan Stein                                                                       Address Redacted
SUSAN TUCK                                                                        Address Redacted
Susana Rosales                                                                    Address Redacted
Susanne R. Youngren-Ortiz                                                         Address Redacted
SUSHMEET SINGH                                                                    Address Redacted
SUSSEX EYE CENTER                                                                 34446-1 KING ST ROW                                                     LEWES              DE      19958
SUSSKIND & ALMALLAH EYE ASSOC.                                                    20 MULE RD                                                              TOMS RIVER         NJ      08755-7339
SUTTER MEDICAL CENTER CASTRO
VALLEY                                          DBA EDEN MEDICAL CENTER 20103 LAKE CHABOT ROAD                          ATTN PHARMACY                     CASTRO VALLEY      CA      94546

SUTTER MEDICAL CENTER SACRAMENTO                                                  PO BOX 160727                                                           SACRAMENTO         CA      95816
SUTTER ROSEVILLE MEDICAL CENTER
PHARMACY                                                                          ONE MEDICAL PLAZA                                                       ROSEVILLE          CA      95661
SUTTON JOHN OD                                                                    Address Redacted
Suzanne K Torcaso                                                                 Address Redacted
Suzanne Marie Mahle                                                               Address Redacted
SUZANNE STONE                                                                     Address Redacted
Svetlana Vostrova                                                                 Address Redacted

SVHP                                                                                17464 SADDLE CREEK DRIVE                                              COLLEGE STATION TX         77845
SVITRA PAUL P                                                                       Address Redacted
SWANSON HEALTH PRODUCTS                                                             4075 40TH AVE SW                                                      FARGO              ND      58104
Swati Srivastava                                                                    Address Redacted
Swati Tipnis                                                                        Address Redacted
SWEDBERG EYE CARE                                                                   21827 76TH AVE WEST #102                                              EDMONDS            WA      98026
SWEDISH COVENANT HOSPITAL                                                           5145 N CALIFORNIA AVE                                                 CHICAGO            IL      60625
SWEDISH MEDICAL CENTER                           ACCOUNTS PAYABLE                   PO BOX 389673                                                         SEATTLE            WA      98138
                                                 Director, Division of Intellectual Ministry of JusticeDivision of
                                                 Property and Transport Law Mr. Intellectual Property and Transport
Swedish Patent and Registration Office (SPRO) Anders Olin                           Law                                                                   Stockholm                  103 33       Sweden
SWEDISH UROLOGY GROUP PC                                                            1101 MADISON ST STE 1400                                              SEATTLE            WA      98104
                                                 SWEENEY PATRICK
SWEENEY EYE ASSOCIATES                           TERRENCE                           2858 N. BELTLINE RD. #200                                             SUNNYVALE          TX      75182
Sweta P Joshi                                                                       Address Redacted
SWISS CAP AG                                                                        HUSENSTRASSE 35                                                       KIRCHBERG                  9533         Switzerland
Swiss Caps AG                                                                       HUSENSTRASSE 35                                                       KIRCHBERG                  9533         SWITZERLAND
                                                 Director/Directrice Dr. Catherine
Swiss Federal Institute of Intellectual Property Chammartin                         Stauffacherstrasse 65                                                 Berne                      CH-3003      SWITZERLAND
Syed Ahad Bukhari                                                                   Address Redacted
Syed Farrukh Huda                                                                   Address Redacted
Syed J Sajjad                                                                       Address Redacted
Syed Rafeh Raza                                                                     Address Redacted
SYED SADIQ N                                                                        Address Redacted
Syeda Nazia Mahazabin                                                               Address Redacted
SYLVIA JOAN METROPOULOS                                                             Address Redacted
Sylvia Ramirez                                                                      Address Redacted
Sylvia Tempestt Johnson                                                             Address Redacted
Symbol Technologies, Inc., a wholly owned
subsidiary of Motorola Solutions, Inc.                                              110 Orville Drive                                                     Bohemia            NY      11716
SYMPHONY ASSET MGT LLC
SYMRISE INC                                                                         300 NORTH STREET                                                      TETERBORO          NJ      07608
                                                                                    1275 Bloomfield Avenue Bld 3 Unit
Syncom Pharmaceuticals, Inc.                                                        #50 C, Rear                         PO Box 11320                      Fairfield          NJ      07004



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                              Page 268 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  352352
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3854


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



               CreditorName                   CreditorNoticeName              Address1                         Address2           Address3           City       State       Zip          Country
Syneos Health UK Limited                Attn Alexandra Leclair      75 REMITTANCE DRIVE               SUITE 3160                               CHICAGO        IL        60675-3160
                                        Attn Todd Tomasoski, Vice
Syneos Health, LLC                      President                   75 REMITTANCE DRIVE               SUITE 3160                               CHICAGO        IL        60675-3160
Synerfac, Inc.                                                      2 READS WAY STE 209                                                        NEW CASTLE     DE        19720-1630
                                                                                                      AL ABRAJ STREET                                                                United Arab
SYNERGY PHARMA                                                      2502 SILVER TOWER                 BUSINESS BAY           PO BOX 233986     DUBAI                                 Emirates
SYNTEGON TECHNOLOGY SERVICES INC                                    36809 TREASURY CENTER                                                      CHICAGO        IL        60694-6800

SYSTIME Computer Corporation dba KPIT   C/O KPIT INFOSYSTEMS INC    379 THORNALL STREET                                                        EDISON         NJ        08837

SYSTIME Computer Corporation DBA KPT    C/O KPIT INFOSYSTEMS INC    379 THORNALL STREET                                                        EDISON         NJ        08837
SZEWCZYK & NEKOLA MD LLC                                            4900 WEST MAIN STREET       PEGGY H GRAMATES MD                            BELLEVILLE     IL        62226
T M KENNEYS INC                                                     236 NORTH MAIN STREET                                                      SAYVILLE       NY        11782
TA INSTRUMENTS-WATERS LLC                                           159 LUKENS DR                                                              NEW CASTLE     DE        19720-2765
TAB TEK INC                                                         223 BEHRENS RD                                                             JIM THORPE     PA        18229
TABAN MEHRAN                                                        Address Redacted
Tableau Software, Inc                                               1621 N 34TH ST                                                             SEATTLE        WA        98103
                                                                    111 EAST WACKER DRIVE SUITE ACCOUNTS RECEIVABLE
TAFT STETTINIUS & HOLLISTER                                         2800                        DEPARTMENT                                     CHICAGO        IL        60601

TAHOE SIERRA EYE & OPTICAL INC                                      10956 DONNER PASS RD STE 120 JEFFREY CAMP MD                               TRUCKEE        CA        96161
Taiwo O Ogungbesan                                                  Address Redacted
Tajmattie Deosaran                                                  Address Redacted
Takiah Rena Dennis                                                  Address Redacted
TAKLE LEIV M                                                        Address Redacted
TALEND INC                                                          800 BRIDGE PARKWAY                                                         REDWOOD CITY   CA        94065
TALHAM GWEN DVM                                                     Address Redacted
Talisha Walker                                                      Address Redacted
                                        DBA-TMH PHARMACEUTICAL
TALLAHASSE MEM HEALTHCARE               SERVS                  1300 MICCOSUKEE ROAD                                                            TALLAHASSEE    FL        32308
TALLEY MEDICAL SURGICAL EYE CARE
ASSOC                                                               6149 COLUMBIA ST                                                           EVANSVILLE     IN        47715
TALLEY TERRY WAYNE                                                  Address Redacted
TALLGRASS SURGICAL CENTER                                           6001 SW 6TH                       SUITE 100                                TOPEKA         KS        66615
TALLMAN EYE ASSOCIATES                                              360 MERRIMACK STREET              BUILDING # 1 ENTRY I                     LAWRENCE       MA        01843
Talution Group LLC                                                  200 W Jackson Blvd, Suite 1250                                             Chicago        IL        60606
TAM CHRISTINA MD                                                    Address Redacted
Tamara Lautrup                                                      Address Redacted
Tammy L Leigh                                                       Address Redacted
Tammy Lee Froberg                                                   Address Redacted
Tammy Marie Britz                                                   Address Redacted
TAMMY MILES                                                         Address Redacted
Tammy S Kindermann                                                  Address Redacted
Tammy Sue Whitelow                                                  Address Redacted
                                                                    3000 W MARTIN LUTHER KING
TAMPA EYE CLINIC                                                    BLVD                                                                       TAMPA          FL        33607-6308
                                                                    VETERINARY MEDICAL
TAMU VMTH                                                           TEACHING HOSPITAL                 HWY 60 BLDG 508        4457 TAMU         COLLEGE STATION TX       77843
TANGUAY MARY ALICE                                                  Address Redacted
Tania Haque                                                         Address Redacted
Tanicesha Shantez Marie Johnson                                     Address Redacted
Taniesha Lawhorne                                                   Address Redacted
Tanisha K Hargrove                                                  Address Redacted
TANNER PHARMACEUTICALS INC                                          1808-A ASSOCIATES LANE                                                     CHARLOTTE      NC        28217
Tanvir Hadi Monju                                                   Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                             Page 269 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  353353
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3855


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



               CreditorName                 CreditorNoticeName                   Address1                            Address2          Address3            City    State       Zip         Country
Tara E Sansom                                                         Address Redacted
Tara Musa                                                             Address Redacted
Tara Rudrapatna                                                       Address Redacted
TARGET NORTHERN OPERATIONS CT                                         PO BOX 59251                                                                MINNEAPOLIS     MN       55459-0251
                                       Attn Vijendra Nalamothu, Ph.D.,
                                       Chairman and Chief Executive
Targus Pharma, LLC                     Officer                         2810 Meridian Parkway, Suite 120                                           Durham          NC       27713
TARIQ QASIM                                                            Address Redacted
Taro Pharmaceutical Industries Ltd.    Attn Stephen J. Manzano         3 Skyline Drive                                                            Hawthorne       NY       10532
Taro Pharmaceuticals Industries Ltd.   Attn Stephen J. Manzano         3 Skyline Drive                                                            Hawthorne       NY       10532
TASH DARA MD                                                           Address Redacted
Tashika T Williams                                                     Address Redacted
Tashlik Goldwyn Crandell Levy LLP      Attn Martin M. Goldwyn, Esq     40 Cutermill Road                                                          Great Neck      NY       11021
Tashone Evans                                                          Address Redacted
Tasneem Tariq                                                          Address Redacted
TATSUTA CYNTHIA T DDS                                                  Address Redacted
TATUM, GARY E. OD                                                      Address Redacted
Tatyana Perelmuter                                                     Address Redacted
TAYLOR EYE CARE                        DR. TAYLOR CLINT OD             1684 FALCON ST                                                             CARMI           IL       62821
TAYLOR GEORGE M JR                                                     Address Redacted
Taylor L Colon                                                         Address Redacted
TAYLOR RETINA CENTER                                                   1101 DRESSER CT                                                            RALEIGH         NC       27609
                                       TDC Specialty Underwriters,
TDC Specialty Insurance Company        Inc.                            29 Mill Street                     Suite1.6                                Unionville      CT       06085
Teairra Katrese Clark                                                  Address Redacted
TEAMCAIN SOLUTIONS INC                                                 1055 WEST HASTINGS STREET          SUITE 300                               VANCOUVER BC    CN       V6E 2E9      Canada
TECH ELECTRONICS OF ILLINOIS LLC                                       PO BOX 11750                                                               CLAYTON         MO       63105
TECHCLEAN INDUSTRIES LTD                                               145 COMAC STREET                                                           RONKONKOMA      NY       11779
TECHNICAL SAFETY SERVICES LLC                                          620 HEARST AVE                                                             BERKELEY        CA       94710
TECHNIPAQ INC                                                          975 LUTTER DR                                                              CRYSTAL LAKE    IL       60014
TECHVILLE INC                                                          9451 LBJ FREEWAY                   SUITE 112                               DALLAS          TX       75243
TEESING USA LLC                                                        10 MILLPOND DRIVE UNIT 7                                                   LAFAYETTE       NJ       07848
Teisha Baboolal                                                        Address Redacted
TEK STAINLESS PIPING PRODUCTS                                          208 HIGH STREET                                                            RANDOLPH        MA       02368
TEKsystems, Inc.                                                       PO Box 198568                                                              ATLANTA         GA       30384-8568
TELADOC INC                                                            PO BOX 123417 DEPT 3417                                                    DALLAS          TX       75312
TELADOC PHYSICIANS PA                                                  DEPT 3297 PO BOX 123297                                                    DALLAS          TX       75312-3297
                                       CETACSALES@TELEDYNE.C
TELEDYNE CETAC TECHNOLOGIES            OM                              14306 INDUSTRIAL ROAD                                                      OMAHA           NE       68144
TELES MAYER J                                                          Address Redacted
Teligent, Inc.                                                         105 LINCOLN AVENUE                                                         BUENA           NJ       08310
TEMPLE UNIVERSITY HOSPITAL                                             3401 NORTH BROAD STREET            PHARMACY DEPT                           PHILADELPHIA    PA       19140

TENAYA SURGICAL CENTER                                                2800 N TENAYA WAY, SUITE 101                                                LAS VEGAS       NV       89128
                                                                                                                                                  WEST PALM
TENET ST MARYS INC                                              901 45TH ST                               ATTN PHARMACY DEPT                      BEACH           FL       33407
TENNANT SALES AND SERVICE                                       PO BOX 71414                                                                      CHICAGO         IL       60694-1414
                                                                ANDREW JOHNSON TOWER 4TH                  710 JAMES ROBERTSON
TENNESSEE DEPARTMENT OF HEALTH         TN DOH - HIV/STD PROGRAM FLOOR                                     PARKWAY                                 NASHVILLE       TN       37243
                                                                710 JAMES ROBERTSON
TENNESSEE DEPARTMENT OF HEALTH                                  PARKWAY                                                                           NASHVILLE       TN       37243
Tennessee Dept of Revenue                                       500 Deaderick Street                                                              Nashville       TN       37242
TENNESSEE RETINA PC                                             345 23RD AVENUE                           STE 350                                 NASHVILLE       TN       37203
Tennessee Secretary of State                                    312 Rosa L Parks Avenue                   Snodgrass Tower, 6th Floor              Nashville       TN       37243
TENNESSEE VALLEY EYE CENTER                                     160 CAPITAL DRIVE                                                                 KNOXVILLE       TN       37922



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 270 of 304
                                                                   Case 1:20-cv-01254-MN
                                                                              Case 20-11177-KBO
                                                                                          DocumentDoc
                                                                                                   5-58
                                                                                                      363Filed
                                                                                                             Filed
                                                                                                                10/02/20
                                                                                                                   07/20/20
                                                                                                                          Page
                                                                                                                             Page
                                                                                                                               354354
                                                                                                                                   of 432
                                                                                                                                       of 387
                                                                                                                                           PageID #: 3856


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                CreditorName                          CreditorNoticeName                      Address1                        Address2                  Address3           City    State       Zip      Country
Teresa Butruk                                                                      Address Redacted
Teresa Elise Sartore                                                               Address Redacted
Teresa Roseann Trimble                                                             Address Redacted
Teressa L Moore                                                                    Address Redacted
Tergus Pharma                                                                      2810 MERIDIAN PARKWAY           SUITE 120                                       DURHAM         NC       27713
                                                 ATTN ACCOUNTS                     201 EAST 5TH STREEET SUITE
Terillium                                        RECEIVABLE                        2700                                                                            CINCINNATI     OH       45202
                                                 Attn Jason Batte, Vice President
Terillium                                        - Technology                     201 E. 5th Street, Suite 2700                                                    Cincinnati     OH       45202
                                                 ATTN ACCOUNTS                    201 EAST 5TH STREEET SUITE
Terillium Inc.                                   RECEIVABLE                       2700                                                                             CINCINNATI     OH       45202
Terrell Bright                                                                    Address Redacted
Terrence L Tyson                                                                  Address Redacted
Terrence P. OBrien, MD                                                            Address Redacted
TERRENCE PATRICK OBRIEN MD                                                        Address Redacted
Terri L Morrison                                                                  Address Redacted
TERRY ALLISON RAPPUHN                                                             Address Redacted
TERRY BELL                                                                        Address Redacted
Terry J Jackson                                                                   Address Redacted
Terry Johnson                                                                     Address Redacted
Terry Lynn Sheets                                                                 Address Redacted
Terry Rappuhn                                                                     Address Redacted
Tesa Elizabeth Stephen                                                            Address Redacted
Tescor, Inc                                                                       341 IVYLAND ROAD                                                                 WARMINSTER     PA       18974
TESLUK GREGORY C                                                                  Address Redacted
TESTAMERICA LABORATORIES INC                                                      PO BOX 204290                                                                    DALLAS         TX       75320-4290
TESTO INC                                                                         40 WHITE LAKE ROAD                                                               SPARTA         NJ       07871
TETON VALLEY VISION CLINIC                                                        PO BOX 979                                                                       VICTOR         ID       83455

Teva Pharmaceuticals (Barr Laboratories, Inc.)   Attn Kyle Irwin                   1090 Horsham Road                                                               North Wales    PA       19454

Teva Pharmaceuticals (Barr Laboratories, Inc.)   Attn Kyle Irwin, 15               1090 Horsham Road                                                               North Wales    PA       19454
TEVA PHARMACEUTICALS USA, GOLDLINE
LABS, COPLEY PHARMACEUTICAL, TEVA                Jay P. Lefkowitz, John P. Del
WOMENS HEALTH, LLCHI-TECH                        Monaco, Devora Allon, Ross
PHARMACAL                                        Weiner                            KIRKLAND & ELLIS, LLP           601 Lexington Avenue                            New York       NY       10022
TEVA PHARMACEUTICALS USA, GOLDLINE
LABS, COPLEY PHARMACEUTICAL, TEVA
WOMENS HEALTH, LLCHI-TECH                                                          TAYLOR, PORTER, BROOKS &
PHARMACAL                                        T. MacDougall Womack              PHILLIPS, LLP                   450 Laurel Street, 8th Floor   P.O. Box 2471    Baton Rouge    LA       70801
                                                 Attn Brian Kilmartin and George
Teva Pharmaceuticals USA, Inc.                   Keefe                             425 Privet Road                                                                 Horsham        PA       19044
Teva Pharmaceuticals USA, Inc.                   Attn VP and General Counsel       425 Privet Road                                                                 Horsham        PA       19044
                                                 Brian Kilmartin and George
Teva Pharmaceuticals USA, Inc.                   Keefe                             425 Privet Road                                                                 Horsham        PA       19044
                                                 Attn Kyle Irwin, Associate
Teva Pharmaceuticals USA, Inc. (1)               Director REMS Operations          425 Privet Road                                                                 Horsham        PA       19044
Teva Pharmaceuticals USA, Inc. (2)               Attn Scott Tomsky, VP             425 Privet Road                                                                 Horsham        PA       19044
Teva Pharmaceuticals, USA, Inc.                  Attn VP & General Counsel         425 Privet Road                                                                 Horsham        PA       19044
TEXAN EYE P.A.                                   SANCHEZ CECILIA R                 5717 BALCONES DRIVE                                                             AUSTIN         TX       78731
TEXARKANA EYE ASSOCIATES                                                           2703 RICHMOND ROAD              ELVIN FENTON OD                                 TEXARKANA      TX       75503
                                                 VETERINARY MEDICAL
TEXAS A&M UNIVERSITY                             TEACHING HOSPITAL                 HWY 60 BLDG 508                 4457 TAMU                                       COLLEGE STATION TX      77843
                                                                                                                   ACCOUNTS PAYABLE SUITE TCH WEST CAMPUS
TEXAS CHILDRENS HOSPITAL                                                           PO BOX 300327                   4201                   PHARMACY                 HOUSTON        TX       77230



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                         Page 271 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          355355
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3857


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                 CreditorName                       CreditorNoticeName                      Address1                             Address2                 Address3             City    State       Zip      Country
                                               Lyndon B Johnson State Office
Texas Comptroller of Public Accounts           Bldg                             111 East 17th Street                                                                 Austin           TX       78774
TEXAS DEPT OF HEALTH                                                            PO BOX 12008                                                                         AUSTIN           TX       78711
TEXAS EYE AND LASER CENTER                     RANELLE BRIAN DAVID              1872 NORWOOD DR, STE 200                                                             HURST            TX       76054
TEXAS EYE INSTITUTE                                                             7710 BEECHNUT ST STE 100                                                             HOUSTON          TX       77074-3100
TEXAS EYE SURGERY CENTER                                                        1872 NORWOOD DR.                     STE 200                         JERRY HU MD     HURST            TX       76054
                                                                                4932 OVERTON RIDGE
TEXAS HEALTH CARE PLLC                         ROSENTHAL HARRY JR               BOULEVARD                                                                            FORT WORTH       TX       76132
TEXAS HEALTH HARRIS METHODIST HEB                                               612 E LAMAR BLVD                     STE 600 ATTN A/P                                ARLINGTON        TX       76011
TEXAS HEALTH PRESBYTERIAN FLOWER
MOUND                                                                           612 E LAMAR BLVD                     SUITE 650                                       ARLINGTON        TX       76011
TEXAS HEALTH PRESBYTERIAN HOSP
DENTON                                                                          3000 NORTH I-35                                                                      DENTON           TX       76201
TEXAS HEALTH PRESBYTERIAN HOSPITAL
ALLEN                                                                           612 E LAMAR BLVD                     STE 600 ATTN A/P                                ARLINGTON        TX       76011
TEXAS HEALTH SURGERY CENTER
ARLINGTON                                                                       918 NORTH DAVIS DRIVE                                                                ARLINGTON        TX       76012
                                                                                7115 GREENVILLE AVENUE, STE AT TX HEALTH
TEXAS INSTITUTE FOR SURGERY                                                     102                         PRESBYTERIAN DALLAS                                      DALLAS           TX       75231
TEXAS REGIONAL EYE CENTER ASC                                                   3811 SAGEBRIAR                                                                       BRYAN            TX       77802
TEXAS RETINA ASSOCIATION                                                        9600 N CENTRAL EXPY STE 100                                                          DALLAS           TX       75231
                                                                                                            MELANIE MONTES
TEXAS STATE OPTICAL                                                             4729 NE STALLINGS DR        VARDEMAN OD                                              NACOGDOCHES      TX       75965
TEXAS VISION AND LASER CENTER                                                   8380 WARREN PKWY #101                                                                FRISCO           TX       75034
THALLEMER JOSEPH OD                                                             Address Redacted
Than Htay                                                                       Address Redacted
THE 10 TH STREET EYECARE CENTER                MCCAULLEY RUSSELL L              2601 10TH STREET                                                                     GREAT BEND       KS       67530
THE ALLIANCE                                                                    1001 NORTH G STREET                                                                  MONMOUTH         IL       61462

The Alliance Pharmacy                          Attn Vincent Fusaro, President   44 Bond Street                                                                       Westbury         NY       11590
The Alliance Pharmacy                                                           44 BOND STREET                                                                       WESTBURY         NY       11590
THE ALLIANCE PHARMACY - POSITUDES
INC                                                                             44 BOND STREET                                                                       WESTBURY         NY       11590
THE AROOSTOOK MEDICAL CENTER                                                    43 WHITING HILL ROAD STE 350                                                         BREWER           ME       04412
The Baiocco and Maldari Connection, LLC        Attn Maureen Maldari             20 Jay Street, Suite 302                                                             Brooklyn         NY       11201
The Baiocco and MaldariConnection, LLC                                          20 Jay St. Suite 1007                                                                Brooklyn         NY       11201
                                               Attn Anthony DelleCave,
The BAM Connection                             Managing Director                20 JAY STREET SUITE 1007                                                             BROOKLYN         NY       11201
THE BAM CONNECTION LLC                         ACCTS RECEIVABLE                 20 JAY STREET SUITE 1007                                                             BROOKLYN         NY       11201
The Board of Regents of The University of
Texas System on behalf of THE UNIVERSITY
OF TEXAS M. D. ANDERSON CANCER
CENTER                                                                          PO BOX 4390                                                                          HOUSTON          TX       77210-4390
                                               Anthony F. Fata, John D.         Cafferty Clobes Meriwether &         150 South Wacker Drive, Suite
The Booth Family Trust                         Scheflow                         Sprengel LLP                         3000                                            Chicago          IL       60606
THE CALLAHAN EYE FOUNDATION
HOSPITAL                                       ATTN PHARMACY                    1720 UNIVERSITY BLVD                 CALLAHAN EYE HOSPITAL                           BIRMINGHAM       AL       35233
THE CALLAHAN EYE FOUNDATION
HOSPITAL                                       CALLAHAN EYE HOSPITAL            1720 UNIVERSITY BLVD                 ATTN PHARMACY                                   BIRMINGHAM       AL       35233

THE CATARACT & LASER INSTITUTE OF PA                                            5438 CENTRE AVE                                                                      PITTSBURGH       PA       15232
The Center for Comprehensive Care and
Diagnosis of Inherited Blood Disorders d/b/a
CIBD                                                                            2670 N MAIN ST #100                                                                  SANTA ANA        CA       92705




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                             Page 272 of 304
                                                                  Case 1:20-cv-01254-MN
                                                                             Case 20-11177-KBO
                                                                                         DocumentDoc
                                                                                                  5-58
                                                                                                     363Filed
                                                                                                            Filed
                                                                                                               10/02/20
                                                                                                                  07/20/20
                                                                                                                         Page
                                                                                                                            Page
                                                                                                                              356356
                                                                                                                                  of 432
                                                                                                                                      of 387
                                                                                                                                          PageID #: 3858


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



                 CreditorName                         CreditorNoticeName                   Address1                             Address2             Address3               City      State       Zip      Country
                                                  C/O DIRECTOR OF
THE CHILDRENS HOSPITAL                            PHARMACY                     300 LONGWOOD AVE                                                                      BOSTON          MA       02115
THE CITY OF LAKE FOREST                                                        500 W DEERPATH RD                                                                     LAKE FOREST     IL       60045
The Cleveland Clinic Foundation                   ATTN A/P RK-25               6801 BRECKSVILLE RD                                                                   INDEPENDENCE    OH       44131
THE COMPOUNDING CENTER INC                                                     1110 E MCDOWELL RD                                                                    PHOENIX         AZ       85006
THE DOVE EYE CENTER                                                            4350 MIDDLE SETTLEMENT RD                                                             NEW HARTFORD    NY       13413-5311
THE EVANSTON GROUP INC                                                         PO BOX 6033                                                                           CHICAGO         IL       60606-0011
                                                                               1306 KANAWHA BOULEVARD
THE EYE & EAR CLINIC                                                           EAST                                 PO BOX 2271                                      CHARLESTON      WV       25328
THE EYE CARE CENTER                               PIPER HEIDI C                325 WEST STREET                                                                       CANANDAIGUA     NY       14424
THE EYE CARE GROUP                                                             1201 WEST MAIN STREET                                                                 WATERBURY       CT       06708
THE EYE CARE GROUP                                                             504 E CENTER ST                                                                       LEXINGTON       NC       27292
THE EYE CENTER                                    SAYEGH SAMIR I               2151 SOUTH NEIL STREET                                                                CHAMPAIGN       IL       61820
THE EYE CENTER                                                                 21475 RIDGETOP CIRCLE                STE 300                                          STERLING        VA       20166
THE EYE CENTER INC                                FELDMAN ROBERT C             15005 SHADY GROVE ROAD               SUITE 100                                        ROCKVILLE       MD       20850
THE EYE CENTER INC                                STURM JULIE M                900 N HIGHWAY 67                                                                      FLORISSANT      MO       63031
THE EYE CLINIC                                    MURRAY IV LEWIS V            1767 IMPERIAL BLVD.                                                                   LAKE CHARLES    LA       70605
THE EYE CLINIC NJ                                 LIBERTY HALL II              1095 MORRIS AVE STE 400                                                               UNION           NJ       07083
THE EYE SPECIALISTS CENTER, LLC                   TICHO KARL E                 10436 SOUTHWEST HIGHWAY              SUITE 1                                          CHICAGO RIDGE   IL       60415
                                                  DR TARTIBI MARIA TERESA
THE EYES HAVE IT OPTICAL                          OD                           440 ST CHARLES CT                    STE 1008                                         LAKE MARY       FL       32746
The FDA Group, LLC                                Attn Tim Lamm                290 Turnpike Road, Suite 200                                                          Westborough     MA       01581
The FDA Group, LLC                                                             290 TURNPIKE RD STE 200                                                               WESTBOROUGH     MA       01581
The Great Salt Flats Partnership d/b/a Verizon    Attn HQ Legal & External Affairs
Wireless                                          Dept.                            One Verizon Way, VC52S413                                                         Basking Ridge   NJ       07920-1097
THE HACKETT GROUP INC                                                              PO BOX 741197                                                                     ATLANTA         GA       30374-1197
The Hackett Group, Inc. dba Answerthink                                            PO BOX 741197                                                                     ATLANTA         GA       30374-1197
THE HARVARD DRUG GROUP, LLC,AND                                                    BREAZEALE, SACHSE & WILSON One American Place, 23rd
PRASCO, LLC                                       Douglas K. Williams              LLP                        Floor                           Post Office Box 3197   Baton Rouge     LA       70821-3197
THE HEART HOSPITAL BAYLOR PLANO                                                    1100 ALLIED DRIVE                                                                 PLANO           TX       75093
THE INTERNATIONAL SOCIETY OF                                                                                                                                         RESEARCH
AUTOMATION                                                                     67 T W ALEXANDER DRIVE                                                                TRIANGEL PARK   NC       27709
THE JET PULVERIZER COMPANY                                                     1255 NORTH CHURCH STREET                                                              MOORESTOWN      NJ       08057
THE JOHN D WALSH COMPANY INC                                                   235 MARGARET KING AVENUE                                                              RINGWOOD        NJ       07456
                                                  CENTRAL LOCKBOX BANK OF
The Johns Hopkins University                      AMERICA                 12529 COLLECTIONS CENTER DR                                                                CHICAGO         IL       60693
The Johns Hopkins University acting through its   CENTRAL LOCKBOX BANK OF
Applied Physics Laboratory                        AMERICA                 12529 COLLECTIONS CENTER DR                                                                CHICAGO         IL       60693
The Johns Hopkins University on behalf of its     CENTRAL LOCKBOX BANK OF
Bloomberg School of Public Health                 AMERICA                 12529 COLLECTIONS CENTER DR                                                                CHICAGO         IL       60693
                                                                                                                                                                     BERKELEY
THE KNOTTS COMPANY INC                                                         350 SNYDER AVENUE                                                                     HEIGHTS         NJ       07922
THE LABEL GALLERY INC                                                          1-11 LEE AVENUE                                                                       NORWICH         NY       13815
The Madison Group                                                              2615 RESEARCH PARK DR                                                                 MADISON         WI       53711
THE MEDICAL EYE CENTER PC                         DR GEORGE SHAKER MD          250 RIVER ROAD                                                                        MANCHESTER      NH       03104
THE MEMORIAL HOSPITAL                                                          750 HOSPITAL LOOP                                                                     CRAIG           CO       81625
                                                                                                                    NEW YORK-PRESBYTERIAN /
THE NEW YORK PRESBYTERIAN / QUEENS C/O PHARMACY                                56-45 MAIN STREET                    QUEENS                                           FLUSHING        NY       11355
The Nielsen Company                                                            85 BROAD STREET                                                                       NEW YORK        NY       10004
The Nielsen Company (US), LLC                                                  85 BROAD STREET                                                                       NEW YORK        NY       10004
                                   VETERINARY TEACHING
THE OHIO STATE UNIVERSITY          HOSPITAL                                    601 VERNON L. THARP STREET                                                            COLUMBUS        OH       43210
THE OPHTHALMOLOGY CENTER           DBA ASC OF BREVARD                          719 E NEW HAVEN AVENUE               OF BREVARD, L P                                  MELBOURNE       FL       32901
THE OPHTHALMOLOGY GROUP            ATTN ACCOUNTS PAYABLE                       15933 CLAYTON RD, SUITE 210                                                           BILLWIN         MO       63011
THE OPTICAL SHOPPE                                                             419 N HARRISON STREET                                                                 PRINCETON       NJ       08540



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                            Page 273 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    357357
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3859


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



            CreditorName                 CreditorNoticeName                      Address1                           Address2      Address3             City         State       Zip          Country
THE OPTOMETRIC CENTER                OPP CURTIS D                     800 CLARK STREET                                                           CHARLES CITY      IA       50616
THE OUTPATIENT CENTER                AMBULATORY SURG. CTR.            2351 S. SEACREST BLVD.              OF BOYNTON BEACH, LTD                  BOYNTON BEACH     FL       33435
THE PENNSYLVANIA HOSP PHARM                                           800 SPRUCE STREETS                                                         PHILADELPHIA      PA       19107

                                     Attn Hindy Schiff, Vice President
The PharmaNetwork, LLC               Regulatory Affairs/compliance     180 Summit Avenue, Suite 200                                              Montvale          NJ       07645
                                     Hindy Schiff, VP Regulatory
The Pharmanetwork, LLC               Affairs/Compliance                180 Summit Avenue, Suite 200                                              Montvale          NJ       07645
                                                                       21805 FIELD PARKWAY SUITE
THE PLEXUS GROUPE LLC                                                  300                                                                       DEER PARK         IL       60010
                                                                                                                                                 WHITEHOUSE
The Portfolio Group, LLC                                              135 KOSCIUSZKO RD                                                          STATION           NJ       08889
The Premier Group                    Attn Brian Block                 300 Craig Road                                                             Manalapan         NJ       07726

The Premier Group                    Attn Brian Block Janet Benigno   300 Craig Road                                                             Manalapan         NJ       07726

The Premier Group                    Attn Brian Block, Vice President 300 CRAIG RD                                                               MANALAPAN         NJ       07726

The Premier Group                    Attn Brian Block, Vice President 300 Craig Road, Ste. 205                                                   Manalapan         NJ       07726
The Premier Group                    ATTN JANET BENIGO                300 CRAIG RD                                                               MANALAPAN         NJ       07726
The Premier Group                    Attn Scott Grossenbat            300 Craig Road                                                             Manalapan         NJ       07726
The Premier Group                                                     300 Craig Road                                                             Manalapan         NJ       07726
The Premier Group                                                     300 Craig Road, Ste 205                                                    Manalapan         NJ       07726
THE QUEENS HEALTH SYSTEMS                                             PO BOX 4010                                                                HONOLULU          HI       96812
THE RETINA CENTER                    OLK ROBERT J                     11710 OLD BALLAS ROAD               SUITE 102                              SAINT LOUIS       MO       63141
THE RETINA CENTER                                                     6400 NEWBERRY ROAD                  SUITE 301                              GAINESVILLE       FL       32605

THE RETINA CENTER OF CHARLESTON PA   KING LOWREY P                    2057 CHARLIE HALL BLVD.             SUITE A                                CHARLESTON        SC       29414
THE RETINA EYE CENTER                                                 3520 WALTON WAY EXT                 STE 2A                                 AUGUSTA           GA       30909-1833
                                                                                                          ATTN THE CONTROLLERS
THE ROCKEFELLER UNIVERSITY                                            1230 YORK AVENUE                    OFFICE                                 NEW YORK          NY       10065
THE SURGICAL EYE CARE CENTER         REPKO THOMAS A                   95 ARCH STREET                      SUITE 120                              AKRON             OH       44304
THE SURGICAL HOSPITAL AT
SOUTHWOODS                                                  7630 SOUTHERN BLVD.                                                                  YOUNGSTOWN        OH       44512
THE TRANE COMPANY                                           PO BOX 98167                                                                         CHICAGO           IL       60693
                                     LANDMARK HOUSE STATION ATTN FAO ACCOUNTS                                                                    CHEADLE HULME
THE TRANSLATION PEOPLE               RD                     RECEIVABLE                                                                           MANCHESTER                 SK8 7BS      United Kingdom

THE TRI-M GROUP LLC                                                   206 GALE LANE                                                              KENNETT SQUARE    PA       19348
THE UNIVERSITY OF TEXAS AT EL PASO                                    500 W UNIVERSITY AVE                ACCOUNTS PAYABLE                       EL PASO           TX       79968
THE VILLAGE OF GURNEE                                                 PO BOX 2804                                                                BEDFORD PARK      IL       60499
THE VISION CENTER                                                     607 B EARL FRYE BLVD                                                       AMORY             MS       38821
THE WOMANS HOSPITAL OF TEXAS                                          PO BOX 5010                                                                SUGAR LAND        TX       77487
THE WOODLANDS RETINA CENTER          ABDELGHANI WAEL M                1001 MEDICAL PLAZA DRIVE            SUITE 240                              THE WOODLANDS     TX       77380
THEDACARE                                                             PO BOX 8025                                                                APPLETON          WI       54912-8025
THELMA FLORES                                                         Address Redacted
THELMA SMITH                                                          Address Redacted
THEODOROUS PETER G OD                NITTANY EYE ASSOCIATES           Address Redacted
Therapure Biopharma Inc.                                              2585 MEADOWPINE BLVD                                                       MISSISSAUGA                ONL5N8H9     CANADA
Theresa S Jones                                                       Address Redacted
Therese Ann Jones                                                     Address Redacted
Thermo Electron North America LLC    Attn CoE-CDS Manager             1228 Titan Way                                                             Sunnyvale         CA       94085
                                     Attn Grahm Webster, Director,
Thermo Electron North America LLC    Sales Support                    1400 Northpoint Parkway, Suite 10                                          West Palm Beach   FL       33407




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 274 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    358358
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3860


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                  CreditorName                CreditorNoticeName                     Address1                           Address2        Address3                City      State       Zip         Country
                                                                                                                                                        WEST PALM
Thermo Electron North America LLC        ATTN ORDER ENTRY               1400 NORTHPOINT PKWY STE 10                                                     BEACH             FL      33407-1976
Thermo Electron North America LLC        Attn Robert Cross              1400 Northpoint Pkwy Ste 50                                                     West Palm Beach   FL      33407-1976
Thermo Electron North America LLC        Attn Shane Trombley            5225 Verona Road                                                                Madison           WI      53711
THERMO FISHER FINANCIAL SERVICES                                        168 THIRD AVENUE                                                                WALTHAM           MA      02451
Thermo Fisher Financial Services, Inc.                                  168 Third Ave                                                                   Waltham           MA      02451
THERMO FISHER SCIENTIFIC (ASHEVILLE)                                    28 SCHENCK PARKWAY SUITE
LLC                                                                     400                                                                             ASHEVILLE         NC      28803
Thermo Fisher Scientifice Inc.           Attn General Counsel           81 Wayman Street                                                                Waltham           MA      02451
                                         ANALYTICAL INSTRUMENTS
THERMO SCIENTIFIC PORTABLE               INC                            2 REDCLIFF ROAD                                                                 TEWKSBURY         MA      01876
THERMO/CENSE INC                                                        533 CAPITAL DR                                                                  LAKE ZURICH       IL      60047
ThermoFisher Scientific                                                 168 Third Avenue                                                                Waltham           MA      02451
THIER DAVID MD                                                          Address Redacted
THINK CELL SALES GMBH & CO KG                                           CHAUSSEESTR.8/E                                                                 BERLIN                    10115        Germany
Thiruchelvi Nithi                                                       Address Redacted
Thomas A Frick                                                          Address Redacted
Thomas Bonanno                                                          Address Redacted
Thomas Cadolino                                                         Address Redacted
Thomas Duffy                                                            Address Redacted
THOMAS EYE GROUP                                                        149 TOWNLAKE PKWY                    STE 102                                    WOODSTOCK         GA      30188
THOMAS EYE GROUP                                                        2700 HWY 34 E                        BLDG 300                                   NEWNAN            GA      30265

THOMAS EYE GROUP                                                        3975 LAWRENCEVILLE HWY NW                                                       LILBURN           GA      30047-2817
                                                                        5901-A PEACHTREE DUNWOODY
THOMAS EYE GROUP                                                        ROAD                      SUITE 500                                             ATLANTA           GA      30328
THOMAS FELTGEN                                                          Address Redacted
Thomas Fitch                                                            Address Redacted
THOMAS G MOORE                                                          Address Redacted
Thomas G. Hartman, Ph.D., LLC                                           252 Boundary Ave                                                                Staten Island     NY      10306
Thomas Griffin                                                          Address Redacted
Thomas Huston                                                           Address Redacted
Thomas J Roddy                                                          Address Redacted
Thomas James Daly                                                       Address Redacted
Thomas Joseph Hatem                                                     Address Redacted
Thomas L Cook                                                           Address Redacted
Thomas M Arens                                                          Address Redacted
Thomas Moore                                                            Address Redacted
Thomas Morelli                                                          Address Redacted
THOMAS NANCY EVE MD                                                     Address Redacted
THOMAS REUTERS TAX & ACCOUNTING
INC                                                                     PO BOX 71687                                                                    CHICAGO           IL      60694-1687
THOMAS SCIENTIFIC INC                                                   1654 HIGH HILL ROAD                  PO BOX 99                                  SWEDESBORO        NJ      08085-0099
Thomas Toth                                                             Address Redacted
Thomas Valenzano                                                        Address Redacted
THOMAS VISION CLINIC                     CLIFTON M COWAN OD             1100 N 5TH ST                                                                   LEESVILLE         LA      71446
THOMPSON & SJAARDA MDS PA                                               6569 N CHARLES ST                    STE 605               RETINA SPECIALISTS   BALTIMORE         MD      21204-6833
THORNE PETER S                                                          Address Redacted
THREATT JAMES EDWARD                                                    Address Redacted
THREE M TOOL & DIE CORP                                                 1038 ELM STREET                                                                 YORK              PA      17403
                                         Attn Tanya M. Johnson, Director
                                         of Procurement & Industry
Thrifty Drug Stores, Inc.                Relations                       6055 Nathan Lane North, Suite 200                                              Plymouth          MN      55442




  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                  Page 275 of 304
                                                 Case 1:20-cv-01254-MN
                                                            Case 20-11177-KBO
                                                                        DocumentDoc
                                                                                 5-58
                                                                                    363Filed
                                                                                           Filed
                                                                                              10/02/20
                                                                                                 07/20/20
                                                                                                        Page
                                                                                                           Page
                                                                                                             359359
                                                                                                                 of 432
                                                                                                                     of 387
                                                                                                                         PageID #: 3861


                                                                                                  Exhibit M
                                                                                               Creditor Matrix
                                                                                          Served via First Class Mail



                  CreditorName        CreditorNoticeName                       Address1                           Address2   Address3            City    State       Zip      Country

                                 Attn Tanya M. Johnson, Director
                                 of Procurement & Strategic
Thrifty Drug Stores, Inc.        Pharmaceutical Partnerships     6055 Nathan Lane North, Suite 200                                        Plymouth       MN      55442

Thrifty Drug Stores, Inc.                                          6055 Nathan Lane North, Suite 200                                      Plymouth       MN      55442

Thrifty White Corporate Office   Thrifty White Drug Stores, Inc.   6055 Nathan Lane North, Suite 200                                      Plymouth       MN      55442
                                 Attn Frank Kline, Purchasing
Thrifty White Pharmacy           Agent                             6901 E. Fish Lake Road, Suite 118                                      Maple Grove    MN      55369

Thrifty White Pharmacy           Attn Tanya Johnson             6055 Nathan Lane North, Suite 200                                         Plymouth       MN      55442
                                 Attn Tanya M. Johnson, Generic
Thrifty White Pharmacy           Purchasing Mgr                 6055 Nathan Lane North, Suite 200                                         Plymouth       MN      55442
THRIFTY WHITE WAREHOUSE                                         6055 NATHAN LANE N                SUITE 200B                              PLYMOUTH       MN      55442
THYSSENKRUPP ELEVATOR CORP                                      PO BOX 3796                                                               CAROL STREAM   IL      30132-3796
Tia Ann Waldbeesser                                             Address Redacted
Tiana Boccanfuso                                                Address Redacted
Tiar Yashi Williams                                             Address Redacted
TIDEWATER EYE CENTERS                                           3235 ACADEMY AVE STE 101                                                  PORTSMOUTH     VA      23703-3200
Tiera Lynn Ratz                                                 Address Redacted
TIERNEY & COURTNEY                                              355 WILLIS AVE                                                            MINEOLA        NY      11501
Tiffany Anne Lane                                               Address Redacted
Tiffany Joyce Miller                                            Address Redacted
Tiffany N Greene                                                Address Redacted
Tiffany R Garner                                                Address Redacted
                                                                                                                                          WESTLAKE
TIGER CAPITAL GROUP LLC                                            340 N WESTLAKE BLVD #260                                               VILLAGE        CA      91362
TILLAMOOK COUNTY GEN HOSPITAL                                      1000 3RD ST                         ATTN A/P                           TILLAMOOK      OR      97141-3430
TILLER DANIEL L                                                    Address Redacted
TILLMAN C & POWELL MDS                                             812 N JACKSON ST                    PO BOX 717                         HOUSTON        MS      38851-1203
TIMEMACHINES INC                                                   300 S 68TH STREET PLACE             SUITE 300                          LINCOLN        NE      68510
TIMMERS ADRIAN M PH D            ELMORE HALL                       Address Redacted
TIMMES JOSEPH JOHN JR                                              Address Redacted
TIMONIUM SURGERY CENTER, LLC                                       1954 GREENSPRING DRIVE              SUITE LL 18                        TIMONIUM       MD      21093
Timothy A Hart                                                     Address Redacted
Timothy A Trendy                                                   Address Redacted
                                                                   1410 FORUM KATY PKWY SUITE
TIMOTHY D MCGARITY MD PC         RESTORATION EYE CARE              100                                                                    COLUMBIA       MO      65203
Timothy Emond                                                      Address Redacted
Timothy Isaiah Young                                               Address Redacted
Timothy J Henderson                                                Address Redacted
Timothy J Prudente                                                 Address Redacted
Timothy John Brady                                                 Address Redacted
Timothy Justin Rodgers                                             Address Redacted
Timothy L Rodgers                                                  Address Redacted
Timothy Lee Nohl                                                   Address Redacted
Timothy M Hopper                                                   Address Redacted
Timothy M White                                                    Address Redacted
TIMOTHY R HENDERSON                                                Address Redacted
Timothy Ryan Boland                                                Address Redacted
Tina Doyle                                                         Address Redacted
Tina Graves                                                        Address Redacted
Tina M Grandy                                                      Address Redacted
Tina Marie Ageton                                                  Address Redacted



  In re Akorn, Inc. et al.
  Case No. 20-11177                                                                            Page 276 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                360360
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3862


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



                 CreditorName             CreditorNoticeName                   Address1                           Address2   Address3                City         State       Zip         Country
Tina Marie Gonsalves                                                Address Redacted
Tina Marie Hall                      PO Box 65                      Address Redacted
Tina R. Hitchcock                                                   Address Redacted
Tina Stricklin                                                      Address Redacted
Tirumala Gadireddy                                                  Address Redacted
TISCH SCIENTIFIC                                                    145 SOUTH MIAMI AVENUE                                                   CLEVES              OH       45002
TISDALE JAMES N                                                     Address Redacted
TISHCON                                                             300 NEW YORK AVENUE                                                      WESTBURY            NY       11590
Titus Talent Strategies                                             PO BOX 88941                                                             MILWAUKEE           WI       53288-0941
TIWARI RAM P                                                        Address Redacted
TLC EYE CARE AND LASER CENTER                                       850 W NORTH ST                     CORPORATE OFFICE                      JACKSON             MI       49202
TNE Resources                                                       1616 MULBERRY DRIVE                                                      LAKE VILLA          IL       60046
TNR Resources                                                       1616 MULBERRY DRIVE                                                      LAKE VILLA          IL       60046
                                     Attn Terry Dunleavy Rebecca
TNR Resources LLC                    Dunleavy                       1616 MULBERRY DRIVE                                                      LAKE VILLA          IL       60046
TOBIAS GEORGE MD                                                    Address Redacted
TOBY J WILLIAMS                                                     Address Redacted
Todd Alan Lichtenwalter                                             Address Redacted
Todd Cattanach                                                      Address Redacted
Todd Erin Gray                                                      Address Redacted
TOKUHARA KEITH MD                                                   Address Redacted
TOLAND EYE CARE                                                     152 MERROW RD                      WAYNE CASTAGNA OD                     TOLLAND             CT       06084
TOM KAWABE                                                          Address Redacted
TOM OOMMEN                                                          Address Redacted
TOM SALTALAMACCHIA                                                  Address Redacted
TOMASCHEK LASZLO S                                                  Address Redacted
TOMI Environmental Solutions                                        8430 SPIRES WAY                    SUITE N                               FREDERICK           MD       21701
TOMI Environmental Solutions, Inc.   Attn Elissa J. Shane, C.O.O.   8430 Spires Way, Suite N                                                 Frederick           MD       21701
                                     Attn Elissa J. Shane, Chief
TOMI Environmental Solutions, Inc.   Operating Officer              8430 Spires Way, Suite N                                                 Frederick           MD       21701
TOMITA PHARMACEUTICAL CO LTD                                        2 EXECUTIVE DRIVE SUITE 625                                              FORT LEE            NJ       07024
Tommy Garmon                                                        Address Redacted
Tommy R Trajbar                                                     Address Redacted
TOMOKA EYE ASSOCIATES                                               790 DUNLAWTON AVE                  STE A                                 PORT ORANGE         FL       32127
Toni Carlucci                                                       Address Redacted
Tony Alan Wentz                                                     Address Redacted
TONY PRINCE COMPANY INC              JON SMITH                      1531-A FAIRVIEW AVENUE                                                   ST LOUIS            MO       63121
Tonya Jo McConnell                                                  Address Redacted
Tonya Michelle Berry                                                Address Redacted
TOOLLODGE                                                           1880 FREEMAN AVENUE                                                      SIGNAL HILL         CA       90755
TOOMA THOMAS S MD                                                   Address Redacted
TOOMBS WADE B                                                       Address Redacted
TOP RX, LLC                                                         2950 BROTHER BOULEVARD                                                   BARTLETT            TN       38133
Topco Associates, LLC                                               150 Northwest Point Blvd.                                                Elk Grove Village   IL       60007

TOPPAN MERRILL USA INC                                              1325 AVENUE OF THE AMERICAS SUITE 3300                                   NEW YORK            NY       10019
TOPS MARKET LLC                                                     PO BOX 1027                                                              BUFFALO             NY       14240
TOPS SOFTWARE CORPORATION                                           1301 CENTRAL EXPR S         SUITE 200                                    ALLEN               TX       75013
                                                                    1997 ANNAPOLIS EXCHANGE
TORCHSTONE GLOBAL LLC                                               PARKWAY                     SUITE 300                                    ANNAPOLIS           MD       21401
Torcon, Inc.                         ATTN PHIL FISCHER              328 NEWMAN SPRINGS RD                                                    RED BANK            NJ       07701
Torina Michelle Deberry                                             Address Redacted
TORONTO EAST GENERAL HOSPITAL                                       825 COXWELL AVE                                                          TORONTO             ON       M4C3E7       Canada
TORONTO GENERAL HOSPITAL                                            200 ELIZABETH STREET                                                     TORONTO             ON       M5G 2C4      Canada
TORRANCE MEMORIAL MEDICAL CTR                                       3330 LOMITA BLVD                                                         TORRANCE            CA       90505



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 277 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      361361
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3863


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



           CreditorName                         CreditorNoticeName                  Address1              Address2                 Address3             City        State       Zip         Country
TORRANCE SURGERY CENTER LP                                              23560 CRENSHAW BLVD #104                                                   TORRANCE        CA       90505
TORRE GUSTAVO                                                           Address Redacted
                                                                        TORRENT HOUSE, OFF ASHRAM
Torrent Pharmaceuticals Ltd.                                            ROAD,                      GUJRAT                                          AHMEDABAD       GJ       380 009      INDIA
TORTI ROBERT E                                                          Address Redacted
Toscano Consulting Group                    George Toscano, President   7700 NW 11 PL                                                              Plantation      FL       33322
Toscano Consulting Group                                                7700 NW 11 PLACE                                                           PLANTATION      FL       33322
TOSCANO CONSULTING GROUP INC                                            7700 NW 11 PLACE                                                           PLANTATION      FL       03332
                                                                        4800 MONTGOMERY LANE,
Toshiba America Information Systems, Inc.                               SUITE 400                                                                  PITTSBURGH      PA       15264-2111
Toshiba Business Solutions                                              PO BOX 418600                                                              BOSTON          MA       02241-8600
Toshiba Financial services                                              PO BOX 105710                                                              ATLANTA         GA       30348-5710
TOSHIBA FINANCIAL SERVICES                                              PO BOX 35701                                                               BILLINGS        MT       59107--570
TOTAL EYE CARE                              LEE ANDY MATTHEW            388 E. HWY 67                                                              DUNCANVILLE     TX       75137
TOTAL EYE CARE CENTERS PC                                               1568 WOODBOURNE RD                                                         LEVITTOWN       PA       19057-1508
                                                                        10961 CLUB WEST PARKWAY NE
TOTAL EYECARE                                                           # 130                                                                      BLAINE          MN       55449
TOTAL EYECARE                                                           6060 PRIMARY PKWY STE 250  EUGENE MCLAURIN MD                              MEMPHIS         TN       38119
TOTAL VISION ASSOC OF HAMDEN                LEFLAND LAWRENCE            81A WASHINGTON AVE                                                         NORTH HAVEN     CT       06473-1704
                                                                        1920 NORWICH NEW LONDON
TOTAL VISION EYECARE CENTERS OF CT          STRAND MITCHEL B OD         TURNPIKE                                                                   UNCASVILLE      CT       06382
Touchcom, Inc.                                                          21 NORTH AVE                                                               BURLINGTON      MA       01803
TOURO INFIRMARY                             DEPT OF PHARMACY            1401 FOUCHER STREET                                                        NEW ORLEANS     LA       70115
Town of Babylon                             Received of Taxes           200 East Sunrise Highway                                                   Lindenhurst     NY       11757-2597
TOWN OF BABYLON                             RECEIVER OF TAXES           200 E SUNRISE HIGHWAY                                                      LINDENHURST     NY       11757-2597
Town of Babylon                                                         200 East Sunrise Highway                                                   Lindenhurst     NY       11757-2597

TOWN OF BABYLON IDA                         BABYLON IDA                 47 WEST MAIN STREET - SUITE 3                                              BABYLON         NY       11702
TOWN OF DEKALB                                                          94 BELL STREET                PO BOX 579                                   DEKALB          MS       39328
Town of Dekalb, Mississippi                                             94 BELL STREET                PO BOX 579                                   DEKALB          MS       39328
TOWNSEND-PICO WILLIAM                                                   Address Redacted
TOXIKON                                                                 15 WIGGINS AVE                                                             BEDFORD         MA       01730-2314
Toxikon                                                                 400 RIVERPARK DRIVE STE 200                                                NORTH READING   MA       01864
TOZER EYE CENTER                                                        9811 N 95TH ST STE 101        DARA SHAHON MD                               SCOTTSDALE      AZ       85258
TPG OPPORTUNITIES PARTNERS, LP
TraceLink, Inc.                             Attn CEO                    200 Quannapowitt Parkway                                                   Wakefield       MA       01880
Tracelink, Inc.                             Attn CFO                    200 Quannapowitt Parkway                                                   Wakefield       MA       01880
Tracelink, Inc.                             Attn Michael Mozzer, CFO    200 Quannapowitt Parkway                                                   Wakefield       MA       01880
Tracey Ann Dedman                                                       Address Redacted
TRACHTENBERG WILLIAM MARK                                               Address Redacted
TRACI SANTIAGO                                                          Address Redacted
Tracy A. Moore                              PO Box 273                  Address Redacted
Tracy Ann Garrison                                                      Address Redacted
TRACY GARY KENNETH                                                      Address Redacted
Tracy LaKay Mitchell                                                    Address Redacted
TRACY LANGLEY                                                           Address Redacted
Tracy Lynn Acker                                                        Address Redacted
Tracy M Perry                                                           Address Redacted
Tralia Shanique Selvy                                                   Address Redacted
TRAN THANH OD                                                           Address Redacted
TRAN VU Q                                                               Address Redacted
                                                                                                         ACCOUNTS RECEIVABLE
TRANSPERFECT LEGAL SOLUTIONS                                            3 PARK AVENUE 39TH FLOOR         DEPARTMENT                                NEW YORK        NY       10016

TRANSPORTATION MANAGEMENT GROUP                                         15400 PEARL RD STE 200                                                     STRONGSVILLE    OH       44136



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 278 of 304
                                                          Case 1:20-cv-01254-MN
                                                                     Case 20-11177-KBO
                                                                                 DocumentDoc
                                                                                          5-58
                                                                                             363Filed
                                                                                                    Filed
                                                                                                       10/02/20
                                                                                                          07/20/20
                                                                                                                 Page
                                                                                                                    Page
                                                                                                                      362362
                                                                                                                          of 432
                                                                                                                              of 387
                                                                                                                                  PageID #: 3864


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                CreditorName                    CreditorNoticeName                Address1                          Address2       Address3                   City    State       Zip      Country
Travelers Casualty and Surety Company of
America                                                                1 Tower Square                                                              Hartford          CT       06183
Travelers Excess and Surplus Lines Co.     Corporate Secretary         One Tower Square                                                            Hartford          CT       06183
Travis D McDonald                                                      Address Redacted
Travis R Ziemer                                                        Address Redacted
TRAXX INTERNATIONAL CORP                                               PO BOX 107                                                                  PINE BROOK        NJ       07058
                                                                                                         HEALTHSOUTH ATTN
TREASURE VALLEY HOSPITAL                                               8800 W EMERALD STREET             PHARMACY                                  BOISE             ID       83704
                                   NJ DEPARTMENT OF
TREASURER - STATE OF NEW JERSEY    TREASURY                            DIVISION OF REVENUE               PO BOX 638                                TRENTON           NJ       08646-0638
TREASURER OF STATE OF OHIO         ATTN WILLIAMS LEWIS                 130 W SECOND ST STE 310                                                     DAYTON            OH       45402
                                   COLORADO HEALTH CARE                                                  1570 GRANT STREET
TREASURER OF THE STATE OF COLORADO POLICY & FINANCING                  DRUG REBATE DEPARTMENT            FOURTH FLOOR                              DENVER            CO       80203
                                   HEALTH CARE POLICY &                                                  1570 GRANT STREET
TREASURER OF THE STATE OF COLORADO FINANCING                           DRUG REBATE DEPARTMENT            FOURTH FLOOR                              DENVER            CO       80203
                                   OHIO DEPARTMENT OF
TREASURER OF THE STATE OF OHIO     MEDICAID                            L-3649 DRUG REBATE                                                          COLUMBUS          OH       43260-3649
                                   OHIO DEPARTMENT OF
TREASURER OF THE STATE OF OHIO     MEDICAID                            PO BOX 932206                                                               CLEVELAND         OH       44193
                                   COMMONWEALTH OF
TREASURER OF VIRGINIA              VIRGINIA                            BOARD OF PHARMACY                 9960 MAYLAND DR STE 300                   HENRICO           VA       23233
TREASURER STATE OF MAINE           ATTN DHHS PHARMACY                  11 STATE HOUSE STATION                                                      AUGUSTA           ME       04333-0011
                                   DHHS RECEIVABLES-DRUG               C/O CASH RECEIPTS ME-JCODE
TREASURER STATE OF MAINE           REBATE                              HOSPITAL                          SHS# 11 109 CAPITOL ST                    AUGUSTA           ME       04333-0011
                                   DHHS RECEIVABLES-DRUG               C/O CASH RECEIPTS ME-JCODE
TREASURER STATE OF MAINE           REBATE                              MEDICAL                           SHS# 11 109 CAPITOL ST                    AUGUSTA           ME       04333-0011
                                   DHHS RECEIVABLES-DRUG               C/O CASH RECEIPTS ME-
TREASURER STATE OF MAINE           REBATE                              MEDICAID                          SHS# 11 109 CAPITOL ST                    AUGUSTA           ME       04333-0011
TREASURER STATE OF NEW JERSEY      STATE OF NEW JERSEY                 DCA BFCE - DORES                  PO BOX 663                                TRENTON           NJ       08646-0663
TREASURER STATE OF OH MEDICAID     OHIO DEPARTMENT OF
DRUG REBA                          MEDICAID                            MCP DRUG REBATE                   PO BOX 932206                             CLEVELAND         OH       44193
                                                                       OH DEPT OF MEDICAID DRUG
TREASURER STATE OF OHIO                    MEDICAID DRUG REBATE        REBATE                            L-3649                                    COLUMBUS          OH       43260-3649
                                           OHIO DEPT OF HEALTH C/O R
TREASURER STATE OF OHIO                    WHITE REBATES             PO BOX 15278                                                                  COLUMBUS          OH       43215-0278
TREASURER, STATE OF NJ                                               PO BOX 369                                                                    TRENTON           NJ       08625-0369
TREASURER, STATE OF OHIO                                             1560 STATE ROUTE 56 SW                                                        LONDON            OH       43140
TREASURER-STATE OF NEW JERSEY              DIVISION OF REVENUE       PO BOX 417                                                                    TRENTON           NJ       08646-0417
TREFT ROBERT L                                                       Address Redacted
Trenda Lynn Richardson                                               Address Redacted
Trenton Ronald Probst                                                Address Redacted
TREVINO ALFREDO JR                                                   Address Redacted
Trevor James McCoy                                                   Address Redacted
TREVORROW THOMAS C                                                   Address Redacted
TRI C CLUB SUPPLY INC                                                32615 PARK LANE AVE                                                           GARDEN CITY       MI       48135
TRI COUNTY SURGERY CENTER                                            319 SECOND STREET PIKE                                                        SOUTHAMPTON       PA       18966
                                                                     8044 MONTGOMERY
TRI STATE CENTERS FOR SIGHT                                          ROAD,SUITE 155                                                                CINCINNATI        OH       45236
TRIAD EYE CLINIC                                                     6140 S. MEMORIAL DR.                JOE OVERSTREET OD                         TULSA             OK       74133
TrialCard Incorporated                                               6501 WESTON PKWY STE 100                                                      CARY              NC       27513-2312
TRI-COUNTY EYE PHYSICIANS &
SURGEONS PC                                                            319 SECOND STREET PIKE                                                      SOUTHAMPTON       PA       18966
                                                                                                         ATTN ACCOUNTING
TRI-COUNTY/CENTURY EYE                                                 319 SECOND STREET PIKE            DEPARTMENT                                SOUTHHAMPTON      PA       18966




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 279 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          363363
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3865


                                                                                                                   Exhibit M
                                                                                                                Creditor Matrix
                                                                                                           Served via First Class Mail



                 CreditorName                      CreditorNoticeName                       Address1                              Address2    Address3           City    State       Zip         Country
                                               DBA TRIDENT MEDICAL
TRIDENT MEDICAL CENTER                         CENTER                          9330 MEDICAL PLAZA DRIVE                                                  CHARLESTON     SC       29406
                                                                               300 INTERPACE PARKWAY STE
Trifarma - Midas                                                               420                                                                       PARSIPPANY     NJ       07054
Trifarma S.p.A Gyma Laboratories of America,
Inc.                                                                           135 CANTIAGUE ROCK RD                                                     WESTBURY       NY       11590
Trifarma S.p.A.                                                                135 CANTIAGUE ROCK RD                                                     WESTBURY       NY       11590
TRILLIUM HEALTH PARTNERS                                                       100 QUEENSWAY WEST                                                        MISSISSAUGA    ON       L5B 1B8      Canada
TRILLIUM HEALTH PARTNERS                                                       2200 EGLINTON AVE WEST                  PHARMACY                          MISSISSAUGA    ON       L5M2N1       Canada
TRIMARAN ADVISORS LLC
TRINITY HEALTH                                                                 PO BOX 7007                                                               TROY           MI       48007
TRINITY MEDICAL CENTER                                                         PO BOX 5020                                                               MINOT          ND       58702-5020
TRINITY MOTHER FRANCES                                                         PO BOX 3013                                                               OREM           UT       84059
Trisha Logan                                                                   Address Redacted
Trista E Gibbens                                                               Address Redacted
Tristan M Probst                                                               Address Redacted
TRI-STATE CENTERS FOR SIGHT INC                                                2135 DANA AVE. SUITE 310                                                  CINCINNATI     OH       45207
TRI-STATE OPHTHALMOLOGY
CONSULTANTS                                    STRANSKY THEODORE JERE 350 W COLUMBIA STREET                            SUITE 250                         EVANSVILLE     IN       47710
TRISTATE ROOFING & WATERPROOFING
INC                                                                            320 ESSEX STREET SUITE 2                                                  STIRLING       NJ       07980
Tristate/Smart Vending Services                                                19 Elbo Ln                                                                Laurel         MO       08054
Triton Technologies, Inc.                                                      115 Plymouth St.                                                          Mansfield      MA       02048
TROTTER J C OD                                                                 Address Redacted
TROY A GAUGLER                                                                 Address Redacted
Troy Anthony Lamont Kendrex                                                    Address Redacted
Troy Sangster                                                                  Address Redacted
TRUCHELUT AND CHRISS                                                           1925 MIZELL AVE #302                                                      WINTER PARK    FL       32792
TRUE COMMERCE INC                                                              NW 6199                                 PO BOX 1450                       MINNEAPOLIS    MN       55485 6199
                                               PBA HEALTH CORPORATE
TRUECARE PHARMACY                              OFFICE                          6300 ENTERPRISE RD                                                        KANSAS CITY    MO       64120
                                                                                                                       PBA HEALTH CORPORATE
TRUECARE PHARMACY                                                              6300 ENTERPRISE RD                      OFFICE                            KANSAS CITY    MO       64120
Trumbull Insurance Company                                                     One Harford Plaza                                                         Hartford       CT       06155
TRUVISTA SURGERY CENTER                                                        230 W MAPLE ROAD                                                          TROY           MI       48084
TSAGRIS SARAH A                                                                Address Redacted
TSAI CLARK S                                                                   Address Redacted
TSAI LINDA M                                                                   Address Redacted
TSAI NANCY N                                                                   Address Redacted
TSAKRIOS CHARLES JR                                                            Address Redacted
TSC MARYLAND REGIONAL EYE                                                                                                                                PRINCE
ASSOCIATES                                                                     800 PRINCE FREDERICK BLVD                                                 FREDERICK      MD       20678
TSCHANZ JONATHAN D OD                                                          Address Redacted
TSENG JENNY OD                                                                 Address Redacted
TSI INCORPORATED                                                               SDS 12-0764                             P.O. BOX 86                       MINNEAPOLIS    MN       55486-0764
TSIARAS WILLIAM G                                                              Address Redacted
TTG, Inc.                                                                      209 BURLINGTON RD STE 211                                                 BEDFORD        MA       01730
TUCKER IRA S OD                                                                Address Redacted
                                               DEPT. OF PHARMACY OUT
TUCSON MEDICAL CENTER                          PATIENT                           5301 E. GRANT ROAD                                                      TUCSON         AZ       85712
                                               including Tufts Health Public
Tufts Associated Health Maintenance            Plans, Inc. f/k/a Network Health,
Organization, Inc. and its Affiliates          LLC                               705 Mount Auburn Street                                                 Watertown      MA       02472
TUFTS DAVID A                                                                    Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                              Page 280 of 304
                                                      Case 1:20-cv-01254-MN
                                                                 Case 20-11177-KBO
                                                                             DocumentDoc
                                                                                      5-58
                                                                                         363Filed
                                                                                                Filed
                                                                                                   10/02/20
                                                                                                      07/20/20
                                                                                                             Page
                                                                                                                Page
                                                                                                                  364364
                                                                                                                      of 432
                                                                                                                          of 387
                                                                                                                              PageID #: 3866


                                                                                                      Exhibit M
                                                                                                   Creditor Matrix
                                                                                              Served via First Class Mail



                 CreditorName               CreditorNoticeName                   Address1                            Address2                Address3             City    State       Zip      Country
                                                                                                                                        OUTPATIENT
TUFTS MEDICAL CENTER                                                 800 WASHINGTON STREET                BOX 420                       PHARMACY        BOSTON           MA       02111
                                       SCHOOL OF VETERINARY
TUFTS UNIVERSITY                       MEDICINE                      200 WESTBORO ROAD                                                                  N GRAFTON        MA       01536
Tufts University                                                     136 HARRISON AVE DLAM                                                              BOSTON           MA       02111
TUKEL DAVID B                                                        Address Redacted
TULLY TAMMY T OD PA                                                  Address Redacted
TULMAN DANIEL JAY                                                    Address Redacted
                                       FINLEY THOMAS ANDREW
TULSA RETINA CONSULTANTS               MD                            2424 E 21ST STREET SUITE 200                                                       TULSA            OK       74114
TUNNEL VISION                                                        1180 A-1 BLOWING ROCK RD             ATTN CATHY                                    BOONE            NC       28607
TURK WILLIAM OD                                                      Address Redacted
TURKISH LANCE                                                        Address Redacted
TURNER CLIFFORD MACK                                                 Address Redacted

TURNER EYE INSTITUTE MED GROUP, INC.                                 276 DOLORES AVENUE                                                                 SAN LEANDRO      CA       94577
                                                                     535 JACK WARNER PARKWAY
TUSCALOOSA OPHTHALMOLOGY PC                                          NE                                   SUITE B1                                      TUSCALOOSA       AL       35404
                                                                     1400 MCFARLAND BOULEVARD,
TUSCALOOSA SURGICAL CENTER                                           NORTH                                                                              TUSCALOOSA       AL       35406
TUSCANY ITALIAN SPECIALTY              SOUTH OLD BRIDGE PLAZA        155 TEXAS ROAD                                                                     OLD BRIDGE       NJ       08857
TWIN CITIES COMMUNITY HOSPITAL INC                                   1100 LAS TABLAS ROAD                                                               TEMPLETON        CA       93465
TWIN OAKS #2 APARTMENTS                                              2555 TWIN OAKS CT                                                                  DECATUR          IL       62526
                                       Andrew Dylan Campbell, John
Twin Opportunities Fund, LP.           Blair Haarlow Jr.             Novack & Macey LLP                   100 North Riverside Plaza                     Chicago          IL       60606
                                       Lawrence Rolnick, Marc B.
                                       Kramer, Thomas E. Redburn,
Twin Opportunities Fund, LP.           Michael J. Hampson            Lowenstein Sandler LLP               1251 Avenue of the Americas                   New York         NY       10020
TWIN TIERS EYE CARE ASSOCIATES                                       207 MADISON AVE                                                                    ELMIRA           NY       14901
TWINSBURG EYE ASSOCIATES                                             9224 DARROW ROAD                                                                   TWINSBURG        OH       44087
Two Labs Marketing, L.L.C.                                           PO BOX 27                                                                          POWELL           OH       43065
TX HEALTH & HUMAN SERVICES             ACCOUNTING OPERATIONS -
COMMISSION                             DRUG REBATES                  ATTN ARTS 1470                       PO BOX 149055                                 AUSTIN           TX       78714
TX HEALTH & HUMAN SERVICES             ACCTG OPERATIONS-DRUG
COMMISSION                             REBATES                       ATTN ARTS 1470                       PO BOX 149055                                 AUSTIN           TX       78714
TX HEALTH & HUMAN SRVC COMMISSION      ACCOUNTING OPERATIONS         DRUG REBATE                          PO BOX 149055                                 AUSTIN           TX       78714
TX HEALTH & HUMAN SRVC COMMISSION      ACCOUNTING OPERATIONS         DRUG REBATE ARTS 1470                PO BOX 149055                                 AUSTIN           TX       78714
TX HEALTH & HUMAN SRVC COMMISSION      ACCOUTING OPERATIONS          DRUG REBATE ARTS 1470                PO BOX 149055                                 AUSTIN           TX       78714
                                       ACCTG OPER-DRUG REBATE
TX HEALTH & HUMAN SRVC COMMISSION      ARTS 1470                     PO BOX 149055                                                                      AUSTIN           TX       78714
TX HEALTH ARLINGTON MEMORIAL
HOSPITAL                                                             800 WEST RANDOL MILL ROAD                                                          ARLINGTON        TX       76012
TX HEALTH PRESBYTERIAN HOSP
ROCKWALL                                                             3150 HORIZON ROAD                                                                  ROCKWALL         TX       75032
TYCHEM LLC                                                           13000 S TRYON ST STE F-295                                                         CHARLOTTE        NC       28278
Tyco Integrated Security                                             PO BOX 371967                                                                      PITTSBURGH       PA       15250-7967
                                       Attn Keith Ryan, Account
Tyco Integrated Security LLC           Executive                     500 Bi County Boulevard Suite 470                                                  Farmingdale      NY       11735
Tyco Integrated Security LLC           Attn Law Department           4700 Exchange Court, Suite 300                                                     Boca Raton       FL       33431
Tyler D Porter                                                       Address Redacted
Tyler D Sandberg                                                     Address Redacted
Tyler Keith Hegger                                                   Address Redacted
Tyler Lee Hines                                                      Address Redacted
TYLER W NOTTINGHAM                                                   Address Redacted
TYLOCK GARY R                                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                 Page 281 of 304
                                                       Case 1:20-cv-01254-MN
                                                                  Case 20-11177-KBO
                                                                              DocumentDoc
                                                                                       5-58
                                                                                          363Filed
                                                                                                 Filed
                                                                                                    10/02/20
                                                                                                       07/20/20
                                                                                                              Page
                                                                                                                 Page
                                                                                                                   365365
                                                                                                                       of 432
                                                                                                                           of 387
                                                                                                                               PageID #: 3867


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                 CreditorName             CreditorNoticeName                     Address1                              Address2             Address3              City       State       Zip          Country
                                      C/O HINSDALE BANK &
Tympani Incorporated                  TRUST CO                      PO BOX 6242                                                                           CAROL STREAM      IL       60197
                                      C/O HINSDALE BANK &
Tympani LLC                           TRUST CO                      PO BOX 6242                                                                           CAROL STREAM      IL       60197
Tympani LLC                                                         2001 Butterfield Rd., Suite 250                                                       Downers Grove     IL       60515
                                      C/O HINSDALE BANK &
Tympani, Inc.                         TRUST CO                      PO BOX 6242                                                                           CAROL STREAM      IL       60197
Tympani, Inc.                                                       2001 Butterfield Rd. Suite 250                                                        Downers Grove     IL       60515
Tympani, Inc.                                                       2001 Butterfield Road                                                                 Downers Grove     IL       60515
Tyree Pierre Nettles                                                Address Redacted
U & I CEYLON (PVT) LTD                                              NO. 231/1                              DAHAM MAWATA                                   GONAWALA                   WP11630      Sri Lanka
                                                                                                                                      ATTN ACCOUNTS
U C S D MEDICAL CENTER                                              7197 CONVOY CT                         SUITE 5                    PAYABLE             SAN DIEGO         CA       92111-1018
U S PHARMACOPEIAL CONVENTION          ATTN CUSTOMER SERVICE         7135 ENGLISH MUFFIN WAY                                                               FREDERICK         MD       21704
U T SOUTHWESTERN                                                    5323 HARRY HINES BLVD                  U6-210-AACC-OPT                                DALLAS            TX       75390-7208
U.S. Consults, LLC                    Sam Jenkins                   2419 Kings Highway                                                                    Shreveport        LA       71103
                                      Drug Enforcement
U.S. Department of Justice            Administration                Diversion Control Division/ODR     Post Office Box 2639                               Springfield       VA       22152-2639
                                      Attn Ann English, Contract    P.O. Box 76, 1st Avenue, One Block
U.S. Department of Veterans Affairs   Specialist                    North of 22nd Street                                                                  Hines             IL       60141
                                                                                                       609 CALLAHAN EYE               DEPARTMENT OF
UAB SCHOOL OF MEDICINE                                              700 S 18TH STREET S SUITE 609 HOSPITAL                            OPHTHALMOLOGY       BIRMINGHAM        AL       35294
UBC                                                                 LOCKBOX 75253                      PO BOX 75253                                       BALTIMORE         MD       21275
UC DAVIS MEDICAL CTR                                                2315 STOCKTON BLVD                 DAVIS TOWER ROOM 0762          PHARMACY A/P        SACRAMENTO        CA       95817
UC IRVINE MEDICAL CENTER              ACCOUNTS PAYABLE              PO BOX C11917                                                                         SANTA ANA         CA       92711
                                                                                                       ATTN ACCOUNTS PAYABLE
UC SAND DIEGO HEALTH SYSTEM                                         PO BOX 32268                       DEPT                                               SAN DIEGO         CA       92163
Uchechukwu C Ihe                                                    Address Redacted
UCLA SCHOOL OF MEDICINE                                             10920 WILSHIRE BLVD                5TH FLOOR ATTN A/P                                 LOS ANGELES       CA       90024-6502
UCSD DISBURSEMENTS DIV, 0955                                        9500 GILMAN DRIVE                                                                     LA JOLLA          CA       92093-0955
UCSD SHILEY EYE CENTER                                              9500 GILMAN DR                     DISBURSEMENTS DIV 0955                             LA JOLLA          CA       92093-5004
UCSF MEDICAL CENTER                                                 505 PARNASSUS AVENUE               ROOM M39C                                          SAN FRANCISCO     CA       94143
UCSF MEDICAL CENTER MISSION BAY                                     1500 OWENS STREET # 460                                                               SAN FRANCISCO     CA       94158
Udaya Banu Mechineni                                                Address Redacted
Udesh Baboolal                                                      Address Redacted
                                                                                                                                      BUSINESS SERVICES
UGA College of Veterinary Medicine                                  424 E BROAD ST RM 302                  ACCOUNTS PAYABLE           BLDG                ATHENS            GA       30602
UH COLLEGE OF OPTOMETRY SURGERY                                                                                                       UNIVERSITY OF
CENTER                                                              4811 CALHOUN ROAD                      SUITE 100                  HOUSTON             HOUSTON           TX       77004
                                                                                                                                                          RICHMOND
UH REGIONAL HOSPITALS                 ATTN PHARMACY                 27100 CHARDON RD                                                                      HEIGHTS           OH       44143
                                                                    c/o Managed Health Care
UHF Purchasing Services, LLC          Attn President                Associates, Inc.                       25-A Vreeland Road, Suite 200                  Florham Park      NJ       07932
UIC EYE & EAR INFIRMARY                                             1905 WEST TAYLOR STREET                FELIX CHAU MD                                  CHICAGO           IL       60612
UINTAH BASIN MEDICAL                                                250 WEST 300 NORTH                     CLUSTER BOX 75-2              ATTN PHARMACY    ROOSEVELT         UT       84066
UL REGISTRAR LLC                                                    PO BOX 414703                                                                         BOSTON            MA       02241-4703

UL VERIFICATION SERVICES INC                                        62045 COLLECTIONS CENTER DR                                                           CHICAGO           IL       60693-0620
ULISS ALAN E                                                        Address Redacted
ULLMAN SANFORD                                                      Address Redacted
ULTRABAC SOFTWARE                                                   15015 MAIN STREET, STE 200                                                            BELLEVUE          WA       98007-5229
UltraBac Software, Inc.                                             15015 MAIN STREET, STE 200                                                            BELLEVUE          WA       98007-5229
                                                                                                           WENHUA 3RD RD, LINKOU
ULTRA-VISION VET CO LTD                                             18F, NO 392, SEC 1                     DISTRICT                                       NEW TAIPEI CITY            244          Taiwan
UMASS MEMORIAL MEDICAL CENTER         ATTN PHARMACY                 306 BELMONT STREET                     SUITE 150                                      WORCESTER         MA       01604



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                   Page 282 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           366366
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3868


                                                                                                                Exhibit M
                                                                                                             Creditor Matrix
                                                                                                        Served via First Class Mail



            CreditorName                             CreditorNoticeName                   Address1                             Address2              Address3                  City     State       Zip       Country
UMN SMALL ANIMAL PHARMACY                                                       1365 GORTNER AVENUE                                                                     SAINT PAUL     MN       55108
UMN VETERINARY MEDICAL CENTER                                                   1365 GORTNER AVENUE                                                                     SAINT PAUL     MN       55108
UMPQUA VALLEY EYE ASSOCIATES                                                    341 MEDICAL LOOP                    SUITE 120                                           ROSEBURG       OR       97471-5540
                                                                                                                    STE 100 SHARED SERVICES
UNC HOSPITALS                                                                   4400 EMPEROR BLVD                   CENTER                                              DURHAM         NC       27703
UNCHAINED LABS                                                                  6870 KOLL CENTER PARKWAY                                                                PLEASANTON     CA       94566

UNFI fka SUPERVALU                              Attn Ethics & Compliance Office 313 Iron Horse Way                                                                      Providence     RI       02908
UNGER CONSULTING INC                                                            5021 VIA SANTANA                                                                        NEWBURY PARK   CA       91320
UNGER SCOTT ALAN                                                                Address Redacted
Unicare Health Plan of West Virginia, Inc.                                      200 Association Drive, Suite 200                                                        Charleston     WV       25311
Unicare Life & Health Insurance Company                                         220 Virginia Avenue                                                                     Indianapolis   IN       46204

UNIFIED GROCERS INC                                                             PO BOX 60753 T.A.                   ATTN ACCOUNTS PAYABLE                               LOS ANGELES    CA       90060
UNIFIRST CORPORATION                                                            PO BOX 650481                                                                           DALLAS         TX       75265-0481
UNION CITY EYECARE                                                              1022 SOUTH MILES                                                                        UNION CITY     TN       38261
UNION HOSP OF CECIL CO INC                                                      106 BOW STREET                                                                          ELKTON         MD       21921
UNION HOSPITAL PHARMACY                                                         1606 NORTH 7TH STREET                                                                   TERRE HAUTE    IN       47804
UNIQUE CAULKING OF INDIANA LLC                                                  91 MEADOW CREEK BLVD                                                                    WHITLAND       IN       46184
United Biosource Corporation                                                    LOCKBOX 75253                       PO BOX 75253                                        BALTIMORE      MD       21275
United BioSource Corporation Barr               Mylan Pharmaceuticals ULC .
Laboratories, Inc. Ranbaxy Laboratories, Inc.   Dr.Reddys Laboratories, Ltd.    LOCKBOX 75253                       PO BOX 75253                                        BALTIMORE      MD       21275
United BioSource Corporation Barr
Laboratories, Inc. Ranbaxy Laboratories, Inc.
Mylan Pharmaceuticals ULC                                                       LOCKBOX 75253                       PO BOX 75253                                        BALTIMORE      MD       21275

United BioSource LLC                          Attn Patrick Lindsey, President   LOCKBOX 75253                       PO BOX 75253                                        BALTIMORE      MD       21275
United BioSource, LLC Mylan Pharmaceuticals
ULC Barr Laboratories, Inc. Ranbaxy
Laboratories, Inc.                            Dr.Reddys Laboratories, Ltd.      LOCKBOX 75253                       PO BOX 75253                                        BALTIMORE      MD       21275
United Communication Systems, Inc. d/b/a Call
One                                                                             PO BOX 76112                                                                            CLEVELAND      OH       44101-4755
UNITED DAIRY MACHINERY CORP                                                     301 MEYER ROAD                                                                          BUFFALO        NY       14224
UNITED DRUG SUPPLY INC                                                          3000 BEARCAT WAY SUITE 114                                                              MORRISVILLE    NC       27560
                                                                                                                                                                        GARDEN CITY
UNITED ELECTRIC POWER                                                           270 PARK AVE                                                                            PARK           NY       11040

UNITED HEALTH SERVICES HOSPITAL INC                                    PO BOX 5215                                  A/P                                                 BINGHAMTON     NY       13902-5215
                                                KENOSHA MEDICAL CENTER
UNITED HOSPITAL SYSTEM                          CAMPUS                 6308 8TH AVENUE                                                                                  KENOSHA        WI       53143

                                                Chief Executive and Comptroller
United Kingdom Intellectual Property Office     General Mr. Tim Moss            Concept House                       Cardiff Road              Newport                   South Wales             NP10 8QQ United Kingdom
UNITED PARCEL SERVICE                                                           PO BOX 809488                                                                           CHICAGO        IL       60680-9488
United Parcel Service General Services Co.                                      PO BOX 809488                                                                           CHICAGO        IL       60680-9488
United Parcel Service Inc.                                                      PO BOX 809488                                                                           CHICAGO        IL       60680-9488

                                                                                BAKER, DONELSON, BEARMAN,                                     100 Vision Drive, Suite
United Research Laboratories, Inc.              J. Carter Thompson, Jr.         CALDWELL & BERKOWITZ, PC            One Eastover Center       400                       Jackson        MS       39211-6391

                                                                                BAKER, DONELSON, BEARMAN,
United Research Laboratories, Inc.              J. Carter Thompson, Jr.         CALDWELL & BERKOWITZ, PC            Post Office Box 14167                               Jackson        MS       39236-4167
                                                Jay P. Lefkowitz and Ross L.
United Research Laboratories, Inc.              Weiner                          KIRKLAND & ELLIS LLP                601 Lexington Avenue                                New York       NY       10022
UNITED SPECTROGRAPHICS LLC                                                      2605 CHARTER OAK DRIVE                                                                  LITTLE ROCK    AR       72227



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 283 of 304
                                                                Case 1:20-cv-01254-MN
                                                                           Case 20-11177-KBO
                                                                                       DocumentDoc
                                                                                                5-58
                                                                                                   363Filed
                                                                                                          Filed
                                                                                                             10/02/20
                                                                                                                07/20/20
                                                                                                                       Page
                                                                                                                          Page
                                                                                                                            367367
                                                                                                                                of 432
                                                                                                                                    of 387
                                                                                                                                        PageID #: 3869


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



                CreditorName                          CreditorNoticeName                    Address1                          Address2          Address3               City   State       Zip      Country
United States Environmental Protection Agency,
Region 2                                                                         290 Broadway                                                                  New York       NY      10007-1866
                                                 Under Secretary of Commerce
                                                 for Intellectual Property and
                                                 Director of USPTO Mr. Andrei
United States Patent and Trademark Office        Iancu                           P.O. Box 1450                                                                 Alexandria     VA      22313-1450

UNITED STATES TREASURY                           DEPARTMENT OF TREASURY INTERNAL REVENUE SERVICE                                                               CINCINNATI     OH      45999-0009
Unither Manufacturing                                                   ZL DE GUERIE                               1 RUE DE IARQUERUE                          COUTANCES              50200      FRANCE
Unither Manufacturing LLC                        Attn Beth Totin        755 Jefferson Road                                                                     Rochester      NY      14623
Unither Manufacturing LLC                        Attn Josh Myers        755 Jefferson Road                                                                     Rochester      NY      14623
Unither Manufacturing LLC                        Attn Kevin Colangelo   755 Jefferson Road                                                                     Rochester      NY      14623
Unither Manufacturing LLC                        Attn Zoe McCauley      755 Jefferson Road                                                                     Rochester      NY      14623
Unither Manufacturing LLC                                               ZL DE GUERIE                               1 RUE DE IARQUERUE                          COUTANCES              50200      FRANCE
Unither Pharmaceuticals                                                 ZL DE GUERIE                               1 RUE DE IARQUERUE                          COUTANCES              50200      FRANCE
UNITHER USA                                                             755 JEFFERSON ROAD                                                                     ROCHESTER      NY      14623
UNITY HEALTH SYSTEM                                                     PO BOX 10460                                                                           ROCHESTER      NY      14610
UNITYPOINT HEALTH                                ACCOUNTS PAYABLE       PO BOX 5048                                                                            ROCK ISLAND    IL      61204
UNIV COMMUNITY HOSPITAL                                                 7171 N DALE MABRY HWY                      PHARMACY                                    TAMPA          FL      33614-2630
                                                                                                                                                               ALTAMONTE
UNIV COMMUNITY HOSPITAL                                                          902 INSPIRATION AVE               STE 9100                                    SPRINGS        FL      32714
UNIV EYE SPECIALIST PC                                                           2469 STATE RT 19 N                                                            WARSAW         NY      14569-1015
UNIV EYE SURGEONS                                                                1928 ALCOA HWY                    STE 324                                     KNOXVILLE      TN      37920-1505
UNIV HEALTH SYSTEMS INC                                                          PO BOX 32849                      A/P 02                                      KNOXVILLE      TN      37930
                                                                                                                                           COMPANY 6510 ACCT
UNIV MEDICAL CENTER INC                                                          PO BOX 636000                     CHI ACCOUNTS PAYABLE    721250              LITTLETON      CO      80163
                                                                                                                   660 ADMINISTRATIVE
UNIV OF ALABAMA HOSPITAL                                                         701 20TH STREET SOUTH             BUILDING                                    BIRMINGHAM     AL      35294-0001
UNIV OF CALIFORNIA                                                               200 W ARBOR DR RM 1-317           FIRST FLOOR PHARMACY                        SAN DIEGO      CA      92103-9000
                                                                                                                                           IN-PATIENT
UNIV OF CINCINNATI MEDICAL CENTER                                                234 GOODMAN STREET                MAIL LOCATION 0740      PHARMACY            CINCINNATI     OH      45219
UNIV OF KANSAS HOSP AUTHORITY                    PHARMACY DEPT                   2015 W 39TH                       PHARMACY DEPT MS 4040                       KANSAS CITY    KS      66103
UNIV OF KENTUCKY HOSPITAL                                                        2347 STERLINGTON RD STE 300                                                   LEXINGTON      KY      40517
UNIV OF LOUISVILLE                                                               301 E MUHAMMAD ALI BLVD                                                       LOUISVILLE     KY      40202-1511
UNIV OF MIAMI BASCOM PALMER                      ACCOUNTS PAYABLE                PO BOX 248066                                                                 CORAL GABLES   FL      33124
UNIV OF MICHIGAN HOSPITALS & HLTH
CTRS                                                                             3003 S STATE STREET               ACCOUNTS PAYABLE                            ANN ARBOR      MI      48109
UNIV OF MS MEDICAL CENTER                                                        2500 NORTH STATE STREET           ACCOUNTS PAYABLE                            JACKSON        MS      39216
UNIV OF NEW MEXICO HOSPITAL                                                      P.O. BOX 80600                                                                ALBUQUERQUE    NM      87198
UNIV OF TENNESSEE COLLEGE                        OF VETERINARY MEDICINE          PHARMACY - RM. C122               2407 RIVER RD                               KNOXVILLE      TN      37996

UNIV OF WIS HOSP & CLINICS                                                       600 HIGHLAND AVENUE               ROOM E5/125             PHARMACY SERVICES MADISON          WI      53792
UNIV OPTOMETRIC GROUP                            ATTN FINANCIAL OFFICE           1716 UNIVERSITY BLVD                                                        BIRMINGHAM       AL      35294
UNIV OREGON-DEPT EXERCISE &
MOVEMENT SCI                                                                     122C ESSLINGER HALL                                                           EUGENE         OR      97403
UNIV RETINA & MACULA ASSOCIATES PC                                               6320 W 159TH ST                   STE A                   JAGER RAMA D MD     OAK FOREST     IL      60452

UNIVAR SOLUTIONS USA INC                                                         3075 HIGHLAND PKWY STE 200                                                    DOWNERS GROVE IL       60515
UNIVAR USA INC                                                                   200 DEAN SIEVERS PLACE            BUCKS COUNTY                                MORRISVILLE   PA       19067
UNIVAR USA INC                                                                   8979 SEEGER INDUSTRIAL DR                                                     BERKELEY      MO       63134

UNIVERISTY OF TOLEDO MEDICAL CENTER                                              3000 ARLINGTON AVENUE                                                         TOLEDO         OH      43614
UNIVERSA PROMO INC                                                               11229 91ST AVE N                                                              MAPLE          MN      55369
UNIVERSAL MACHINE & ENGINEERING
CORP                                                                             645 OLD READING PIKE                                                          STOWE          PA      19464



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 284 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     368368
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3870


                                                                                                   Exhibit M
                                                                                                Creditor Matrix
                                                                                           Served via First Class Mail



            CreditorName                       CreditorNoticeName               Address1                          Address2           Address3                City      State       Zip       Country
UNIVERSAL QUALITY SOLUTIONS INC                                       8020 LAWNDALE AVE                                                             SKOKIE           IL        60075-3436
                                           SCHOOL OF VETERINARY
UNIVERSIITY OF PA                          MEDICINE                   3451 WALNUT ST RM 440                                                         PHILADELPHIA     PA        19104
UNIVERSITY EYE SURGEONS                    FRANCIS CHARLES DAVID      5187 US RT 60                    SUITE 6                                      HUNTINGTON       WV        25705
                                           BOYNTON HEALTH
UNIVERSITY HEALTH SERVICE                  PHARMACY                   410 CHURCH STREET SE, N300                                                    MINNEAPOLIS      MN        55455
UNIVERSITY HOSPITAL                        PHARMACY SERVICE           4502 MEDICAL DRIVE                                                            SAN ANTONIO      TX        78229
UNIVERSITY HOSPITAL AHUJA MEDICAL
CENTER                                     ATTENTION PHARMACY         3999 RICHMNOND ROAD                                                           BEACHWOOD        OH        44122
UNIVERSITY HOSPITALS A/P DEPT                                         PO BOX 201430                                                                 SHAKER HEIGHTS   OH        44120
                                                                                                       PHARMACY DEPT MATHER
UNIVERSITY HOSPITALS OF CLEVELAND                                     11100 EUCLID AVE                 PAVILION S210                                CLEVELAND        OH        44106
                                           UNIVERSITY OF ARK FOR
UNIVERSITY HOSPITAL-SLOT 571               MED SCIE                   4301 WEST MARKHAM ST                                                          LITTLE ROCK      AR        72205
                                                                                                       LUBBOCK COUNTY
UNIVERSITY MEDICAL CENTER                  PHARMACY                   602 INDIANA                      HOSPITAL DISTRICT                            LUBBOCK          TX        79415
                                           SOUTHERN NEVADA-
UNIVERSITY MEDICAL CENTER OF               INPATIENT                  1800 WEST CHARLESTON BLVD                                                     LAS VEGAS        NV        89102

UNIVERSITY MEDICAL CENTER OF EL PASO                                  PO BOX 9159                                                                   EL PASO          TX        79995
                                                                      1510 E UNIVERSITY BLVD ROOM
UNIVERSITY OF ARIZONA LIBRARIES            DDA INTERLIBRARY LOAN      A501                                                                          TUCSON           AZ        85721
University of Auckland,Department of       Attn Hutokshi Chinoy,
Ophthalmology                              Departmental Secretary     Private Bag 92019                                                             Auckland                   1142       New Zealand
UNIVERSITY OF CALIF DAVIS                                             1 SHIELDS AVE                    1220 TUPPER HALL                             DAVIS            CA        95616
UNIVERSITY OF CALIFORNIA IRVINE                                       120 THEORY DR STE 200                                                         IRVINE           CA        92697
UNIVERSITY OF CALIFORNIA IRVINE                                       120 THEORY SUITE 200             ACCOUNTS PAYABLE                             IRVINE           CA        92697
UNIVERSITY OF CALIFORNIA RIVERSIDE         ACCOUNTING DEPT 2          900 UNIVERSITY AVE                                                            RIVERSIDE        CA        92521
University of California, San Diego                                   9500 Gilman Drive                                                             La Jolla         CA        92093-0021
                                                                                                                                CLINICAL RECEARCH
UNIVERSITY OF CALIFORNIA,BERKELEY                                     360 MINOR DR                     ATTN MENG LIN OD         CENTER              BERKELEY         CA        94720

UNIVERSITY OF CHICAGO                                                 5841 S. MARYLAND AVENUE          MC 1090                  HOSPITAL PHARMACY CHICAGO            IL        60637
UNIVERSITY OF CINCINNATI                   ACCOUNTS PAYABLE           PO BOX 212000                                                               CINCINNATI         OH        45221
UNIVERSITY OF COLORADO HOSPITAL                                       7901 E LOWRY BLVD STE 120                                                   DENVER             CO        80230
UNIVERSITY OF FLORIDA                                                 BOX 100284                                                                  GAINESVILLE        FL        32610

UNIVERSITY OF FLORIDA                                                 PO BOX 115350                    ATTN ACCOUNTS PAYABLE                        GAINESVILLE      FL        32611
UNIVERSITY OF FLORIDA                                                 PO BOX 118205                                                                 GAINESVILLE      FL        32611
University of Florida Vet Med Pharmacy                                PO BOX 100122                                                                 GAINESVILLE      FL        32611
UNIVERSITY OF FLORIDA VETERINARY
HOSP                                                                  UNIVERSITY OF FLORIDA                                                         GAINESVILLE      FL        32611
UNIVERSITY OF FLORIDA-DEPT OF                                         2000 SW ARCHER ROAD SUITE
OPHTHALMOL                                                            4500-B                                                                        GAINESVILLE      FL        32610
UNIVERSITY OF IOWA                                                    202 PCO                          ACCOUNTS PAYABLE                             IOWA CITY        IA        52242

UNIVERSITY OF KANSAS MEDICAL CENTER                                   3901 RAINBOW MS 1031             LAB ANIMAL RESOURCES                         KANSAS CITY      KS        66160
UNIVERSITY OF LOUISVILLE                                              SERVICE COMPLEX 212              ATTN KRISTINA L ARNOLD                       LOUISVILLE       KY        40202
UNIVERSITY OF LOUISVILLE                                              SERVICE COMPLEX 212                                                           LOUISVILLE       KY        40292

University of Massachusetts, as represented by
the Massachusetts Biological Laboratories      ATTN PHARMACY          306 BELMONT STREET               SUITE 150                                    WORCESTER        MA        01604
University of Minnesota - Veterinary Medical
Center                                                                1365 GORTNER AVENUE                                                           SAINT PAUL       MN        55108




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                              Page 285 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         369369
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3871


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



             CreditorName                           CreditorNoticeName                 Address1                       Address2                Address3           City      State       Zip       Country
UNIVERSITY OF MINNESOTA MEDICAL                                                                               DEPT OF PHARMACY-
CENTER                                          FAIRVIEW F3 WEST BLDG       2450 RIVERSIDE AVENUE             RIVERSIDE                                  MINNEAPOLIS      MN       55454
                                                                                                                                        DEPT OF
UNIVERSITY OF MINNESOTA MEDICAL                                                                                                         PHARMACEUTICAL
CENTER                                                                      500 HARVARD STREET SE             RM 1-550 MMC 611          SERVS            MINNEAPOLIS      MN       55455
                                                                            988148 NEBRASKA MEDICAL
UNIVERSITY OF NEBRASKA HOSPITAL                                             CENTER                                                                       OMAHA            NE       68198
                                                                                                              ROOM 440 FRANKLIN
University of PA Veterinary Hospital Pharmacy                               3451 WALNUT ST                    BUILDING                  A/P              PHILADELPHIA     PA       19104-6281
UNIVERSITY OF SOUTH FLORIDA                                                 4202 E. FOWLER AVENUE             PCD 1203                                   TAMPA            FL       33620
UNIVERSITY OF SOUTHERN CALIFORNIA               KECK HOSPITAL OF USC        1500 SAN PABLO STREET                                                        LOS ANGELES      CA       90033
UNIVERSITY OF SOUTHERN CALIFORNIA                                           3500 S FIGUEROA ST UGB 210                                                   LOS ANGELES      CA       90089
University of Tennessee Veterinary Teaching     OF VETERINARY MEDICINE      PHARMACY - RM. C122               2407 RIVER RD                              KNOXVILLE        TN       37996
UNIVERSITY OF UTAH HOSPITALS &
CLINICS                                         ACCOUNTS PAYABLE            PO BOX 2790                                                                  SALT LAKE CITY   UT       84110

UNIVERSITY OF VIRGINIA HEALTH SYSTEM                                        PO BOX 31260                                                                 SALT LAKE CITY   UT       84131
                                                DEPARTMENT OF
UNIVERSITY PHYSICIAN GROUP                      OPHTHALMOLOGY               4717 ST ANTOINE ST                313 577 7600                               DETROIT          MI       48201-1423
UNIVERSITY RETINA                               BHATT HARIT K MD            7456 S STATE RD STE 103                                                      BEDFORD PARK     IL       60638
University Wisconsin School Vet Med                                         2015 LINDEN DRIVE ROOM 1280       UW VETERINARY CARE                         MADISON          WI       53706
Unnatiben J Patel                                                           Address Redacted
Unum Group                                                                  PO BOX 406946                                                                ATLANTA          GA       30384-6946
Unum Life Insurance Company of America                                      PO BOX 406946                                                                ATLANTA          GA       30384-6946
UP OPHTHAMOLOGY                                                             1015 S LINCOLN RD                 CRAIG CAROL MD                             ESCANABA         MI       49829-2100
UPS CANADA                                                                  PO BOX 4900 STATION A                                                        TORONTO          ON       M5W 0A7    Canada

UPS Freight                                     Attn Michael Vichio Chris Engle 28013 NETWORK PLACE                                                      CHICAGO          IL       60673-1280
UPS Professional Services, Inc.                                                 28013 NETWORK PLACE                                                      CHICAGO          IL       60673-1280
UPS Supply Chain Solutions, Inc.                                                28013 NETWORK PLACE                                                      CHICAGO          IL       60673-1280
UPS United Parcel Services, Inc.                                                PO BOX 809488                                                            CHICAGO          IL       60680-9488
                                                Attn Gregory P. Wedin,
                                                Pharmacovigilance and Risk
Upsher-Smith Laboratories, LLC                  Management Director             6701 Evenstad Drive                                                      Maple Grove      MN       55369
                                                Gregory D. Wedin, Director
                                                Pharmacovigilance and Risk
Upsher-Smith Laboratories, LLC                  Management                      6701 Evenstad Drive                                                      Maple Grove      MN       55369
URAM MARTIN                                                                     Address Redacted
URSULA KOLMSTECTER                                                              Address Redacted
                                                                                                              USA MED RES INS OF CHEM                    ABERDEEN
US ARMY USA MRICD                                                           2900 RICKETTS POINT RD            DEFEN                                      PROVING GRO      MD       21010
                                                                            3890 W NORTHWEST HWY STE
US CONSULTS LLC                                                             600                                                                          DALLAS           TX       75220-5236
US HEALTHWORKS MEDICAL GRP NJ PC                                            PO BOX 404490                                                                ATLANTA          GA       30384
US PLASTICS CORPORATION                                                     1390 NEUBRECHT ROAD                                                          LIMA             OH       45801-3196
                                                                                                              16401 E CENTRETECH
US TREASURY/DHA                                 DEFENSE HEALTH AGENCY       ATTN ACCOUNTING OFFICER           PARKWAY                                    AURORA           CO       80011-9066
USA Fire Protection Inc                                                     28427 N BALLARD                   UNIT H                                     LAKE FOREST      IL       60045
USA MOBILE DRUG TESTING OF LONG
ISLAND                                                                      1445 NEW YORK AVENUE                                                         HUNTINGTON       NY       11746
Usable Mutual Insurance Company, d/b/a
Arkansas Blue Cross and Blue Shield                                         601 Gaines Street                                                            Little Rock      AR       72201
USC ROSKI EYE INSTITUTE                                                     1450 SAN PABLO ST STE 402                                                    LOS ANGELES      CA       90033-1042
USF EYE INSTITUTE                                                           13127 USF MAGNOLIA DR             PETER REED PAVAN MD                        TAMPA            FL       33612
USF HOLLAND LLC                                                             27052 NETWORK PLACE                                                          CHICAGO          IL       60673-1270



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 286 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           370370
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3872


                                                                                                             Exhibit M
                                                                                                          Creditor Matrix
                                                                                                     Served via First Class Mail



                 CreditorName                      CreditorNoticeName                   Address1                             Address2                    Address3                     City    State       Zip         Country
                                               CO DEPT OF HLTH CARE           CO MCO CHIP PROGRAM DRUG
USPS HEALTHCARE POLICY & FINANCING             POLICY & FINANCING             REBATE                             PO BOX 5897                                                DENVER           CO       80217-5897
UT MEDICAL GROUP INC                                                          1407 UNION AVENUE, STE 720         ATTN ACCOUNT PAYABLE                                       MEMPHIS          TN       38104
UT MEDICAL SCHOOL                                                             PO BOX 20036                                                                                  HOUSTON          TX       77225
UT SOUTHWESTERN ZALE LIPSHY                    HOSPITAL PHARMACY              5151 HARRY HINES BLVD                                                                         DALLAS           TX       75390
                                               PHARMACY REBATE
UTAH DEPARTMENT OF HEALTH                      ACCOUNTS RECEIVABLE            PO BOX 143104                                                                                 SALT LAKE CITY   UT       84114-3104
Utah Secretary of State                                                       160 E. 300 South                   2nd Floor                                                  Salt Lake City   UT       84111
Utah State Tax Commission                                                     210 N 1950 W                                                                                  Salt Lake City   UT       84134
UTHSCSA                             ACCOUNTS PAYABLE                          PO BOX 40310                                                                                  SAN ANTONIO      TX       78229
UW HEALTH PARTNERS / CENTER FOR EYE
CARE                                                                          123 HOSPITAL DR                    STE 1002                                                   WATERTOWN        WI       53098-3331
UZHENNA EZIKIEL                                                               Address Redacted
Uzma Bhatti                                                                   Address Redacted
Uzma Khan                                                                     Address Redacted
                                                                                                                                                  VAMC - PHARMACY
V A MEDICAL CENTER 2 652 RICHMOND                                             1201 BROAD ROCK BLVD               PHARMACY 119                     (119)                     RICHMOND         VA       23249-0001
V A MEDICAL CENTER 4 442 CHEYENNE              PHARMACY 119                   2360 E PERSHING BLVD                                                                          CHEYENNE         WY       82001-5356
                                               OUTPATIENT PHARMACY-
V A MEDICAL CENTER PALO ALTO DIV               VAMC                           3801 MIRANDA AVE                                                                              PALO ALTO        CA       94304-1207
VA CONNECTICUT HEALTH CARE                                                    950 CAMPBELL AVE                                                                              WEST HAVEN       CT       06516-2770
VA MEDICAL CENTER                                                             1010 DELAFIELD                                                                                PITTSBURGH       PA       15215
VA MEDICAL CENTER 4 519 BIG SPRING                                            2400 GREGG ST                      PHARMACY 119                                               BIG SPRING       TX       79720
VA MEDICAL CENTER BOSTON                                                      150 S HUNTINGTON AVE               PHARMACY 523-119                                           BOSTON           MA       02130-4817
VA MEDICAL CENTER BROOKLYN                                                    800 POLY PL                        PHARMACY 119                                               BROOKLYN         NY       11209-7104
VA MEDICAL CENTER HOUSTON                                                     2002 HOLCOMBE BLVD                 CHIEF AMMS 90P                                             HOUSTON          TX       77030-4211

VA MEDICAL CENTER PHOENIX                                                     650 EAST INDIAN SCHOOL ROAD ATTN INPT. PHARMACY                                               PHOENIX          AZ       85012
VA National Acquisition Center                                                P.O. Box 76, Bldg. 37                                                                         Hines            IL       60141
Vaishali D Patel                                                              Address Redacted
Valdepharm                                     c/o Fareva SA                  28 Place de la Gare                                                                           Luxembourg                1616         Luxembourg

Valeant Pharamceuticals (co-defendant)         Bausch Health                  Attn General Counsel               400 Somerset Corporate Blvd.                               Bridgewater      NJ       08807

Valeant Pharamceuticals (co-defendant)         David H Colvin                 Fox Rothschild LLP                 2000 Market Street, 20th Floor                             Philadelphi      PA       19103
Valeant Pharmaceuticals International          Attn General Counsel           700 Route 202/206                                                                             Bridgewater      NJ       08807
VALEANT PHARMACEUTICALS                                                       400 SOMERSET CORPORATE
INTERNATIONAL                                                                 BLVD                                                                                          BRIDGEWATER      NJ       08807

Valeant Pharmaceuticals International, Inc.,                                  BAKER, DONELSON, BEARMAN,                                           100 Vision Drive, Suite
Valeant Pharmaceuticals North America LLC      J. Carter Thompson, Jr.        CALDWELL & BERKOWITZ, PC           One Eastover Center              400                       Jackson          MS       39211-6391

Valeant Pharmaceuticals International, Inc.,                                  BAKER, DONELSON, BEARMAN,
Valeant Pharmaceuticals North America LLC      J. Carter Thompson, Jr.        CALDWELL & BERKOWITZ, PC           Post Office Box 14167                                      Jackson          MS       39236-4167
Valeant Pharmaceuticals International, Inc.,   Jay P. Lefkowitz and Ross L.
Valeant Pharmaceuticals North America LLC      Weiner                         KIRKLAND & ELLIS LLP               601 Lexington Avenue                                       New York         NY       10022
Valeant Pharmaceuticals International, Inc.,
Valeant Pharmaceuticals North America LLC      Richard T. Lawrence, Esq.      WATKINS & EAGER PLLC               400 East Capitol Street                                    Jackson          MS       39201
VALERIE BARNES                                                                Address Redacted
VALERIE DRESCHER                                                              Address Redacted
Valerie Mouery                                                                Address Redacted
Validation Technology Services                                                2590 FEDERAL DRIVE                 SUITE 503                                                  DECATUR          IL       62526
Validation Technology Services ( Valtech )                                    2590 FEDERAL DRIVE                 SUITE 503                                                  DECATUR          IL       62526
                                               VHS HARLINGEN HOSPITAL
VALLEY BAPTIST MEDICAL CENTER                  COMPANY, LLC                   2101 PEASE STREET                                                                             HARLINGEN        TX       78550



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                        Page 287 of 304
                                                    Case 1:20-cv-01254-MN
                                                               Case 20-11177-KBO
                                                                           DocumentDoc
                                                                                    5-58
                                                                                       363Filed
                                                                                              Filed
                                                                                                 10/02/20
                                                                                                    07/20/20
                                                                                                           Page
                                                                                                              Page
                                                                                                                371371
                                                                                                                    of 432
                                                                                                                        of 387
                                                                                                                            PageID #: 3873


                                                                                                 Exhibit M
                                                                                              Creditor Matrix
                                                                                         Served via First Class Mail



             CreditorName                CreditorNoticeName                   Address1                        Address2       Address3              City      State       Zip      Country
VALLEY EYE & LASER CENTER INC PC     JONES PETER G                 4011 TALBOT ROAD SOUTH            SUITE 210                               RENTON         WA       98055
VALLEY EYE ASSOCIATES                                              21 PARK PL                                                                APPLETON       WI       54914-8872
VALLEY EYE CARE CENTER                                             28 FENTON ST                                                              LIVERMORE      CA       94550
VALLEY EYE CONSULTANTS               ZENDLER ROBERT J II           4281 LENNON ROAD                                                          FLINT          MI       48507
VALLEY EYE PHYSICIANS & SURGEONS     BRUSIE STEVEN R               190 GROTON ROAD, SUITE 240                                                AYER           MA       01432

VALLEY EYE SURGICAL CENTER           BALOH FRANK G                 1685 VALLEY CTR PARKWAY, 200                                              BETHLEHEM      PA       18017
VALLEY HEALTH PHARMACY THE VALLEY
HOSPI                                                              223 NORTH VAN DIEN AVE                                                    RIDGEWOOD      NJ       07450

VALLEY HOSPITAL AND MEDICAL CENTER                                 12606 E MISSION AVE               A/P                                     SPOKANE        WA       99216-3421
VALLEY OUTPATIENT SURGERY CENTER                                   160 W UNIVERSITY DR               CENTER                                  MESA           AZ       85201-5836
VALLEY RETINA ASSOCIATES             ENGSTROM ROBERT E JR          16500 VENTURA BLVD #250                                                   ENCINO         CA       91436
VALLEY RETINA INSTITUTE                                            PO BOX 4830                                                               EDINBURG       TX       78540
VALLEY RETINA INSTITUTE                                            PO BOX 4830                                                               EDINBURG       TX       7540--4830

                                                                   CONSULTATIVE & EMERGENCY
VALLEY RETINA SPECIALISTS            WEHNER ROBERT W               OPHTHALMOLOGY                     1830 PLAZA DRIVE                        WINCHESTER     VA       22601
VALLEY VISION ASSOCIATES, LLP        OLTMAN SCOTT M                2201 W DOLARWAY ROAD              SUITE 2                                 ELLENSBURG     WA       98926
VALLEY VISION CLINIC                                               22 W MAIN ST                                                              WALLA WALLA    WA       99362-2816
                                     Attn Kyle Pudenz, Corporate
                                     Vice President Supply Chain
Valley Wholesale Drug Co., Inc.      Management                    1401 West Fremont Street                                                  Stockton       CA       95203
                                     Attn Robert J. Appleby,
                                     Corporate Vice President,
Valley Wholesale Drug Co., Inc.      Prescription Products         1401 West Fremont Street                                                  Stockton       CA       95203
                                     Attn Richard Tremonte,
                                     President, Strategic Global
Valley Wholesale Drug Co., LLC       Sourcing                      1401 West Fremont Street                                                  Stockton       CA       95203
VALLEY WHOLESALE DRUG CO., LLC                                     1401 WEST FREMONT STREET                                                  STOCKTON       CA       95203
                                     ASSOCIATED WHOLESALE
VALU MERCHANDISERS CO                GROCERS, INC                  4805 CAMPBELL DR.                                                         FORT SCOTT     KS       66701
VALUE DRUG COMPANY                                                 PO BOX 1027                                                               DUNCANSVILLE   PA       16635
VAN HORN CHERYL C                                                  Address Redacted
VANBRAKLE WENDYE C                                                 Address Redacted
VANCOUVER EYE CARE PS                                              3200 MAIN ST                      JOHN RUNDLE MD                          VANCOUVER      WA       98663-2753
VANDERHOEF KEVIN OD                                                Address Redacted
VANDERVORT C R OD                                                  Address Redacted
Vanessa Natalie Gerling                                            Address Redacted
Vanessa Otalvaro                                                   Address Redacted
VANGETS MICHELLE ELIZABETH                                         Address Redacted
VANMETER WOODFORD S MD                                             Address Redacted
VANOTTEREN DAVID                                                   Address Redacted
VANTAGE EYE CENTER                                                 622 ABBOTT STREET                                                         SALINAS        CA       93901
VANTAGE SPECIALTY ING - FORMERLY
RUGER                                                              150 MOUNT BETHEL ROAD                                                     WARREN         NJ       07059
Varadaraj Sattagopam                                               Address Redacted
VARIETY DISTRIBUTORS INC                                           PO BOX 728                                                                HARLAN         IA       51537
VARNUM CATHERINE J                                                 Address Redacted
Vashonda L Bean                                                    Address Redacted
VASKE MICHAEL OD                                                   Address Redacted
VASSALLO JOHN M                      VASSELLO EYE INSTITUTE        Address Redacted
VASTINE DAVID MD                                                   Address Redacted
VAUGHN LEROY W                                                     Address Redacted
VAXMONSKY THOMAS OD                                                Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                            Page 288 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       372372
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3874


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



               CreditorName                       CreditorNoticeName                      Address1                             Address2   Address3          City       State       Zip      Country
VCU HEALTH SYSTEM                                                             BOX 980648                                                             RICHMOND        VA        23298
VEATCH OPHTHALMIC INSTRUMENTS                                                 136 W ORION ST STE 3                                                   TEMPE           AZ        85283-5602
VEDCO                                                                         5503 CORPORATE DRIVE                                                   SAINT JOSEPH    MO        64507
VEDDER PRICE                                                                  8677 SOLUTION CENTER                                                   CHICAGO         IL        60677-8006
Veerendra Kodavati                                                            Address Redacted
Veeva Systems Inc.                           Attn Tim Cabral, CFO             4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588

Veeva Systems, Inc.                          Attn Jared Katz and Vonne Kehn   4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588
                                             Attn Josh Faddis, General
Veeva Systems, Inc.                          Counsel                          4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588
                                             Attn Josh Faddis, VP & General
Veeva Systems, Inc.                          Counsel                          4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588
                                             Attn Josh Faddis, VP and
Veeva Systems, Inc.                          General Counsel                  4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588
Veeva Systems, Inc.                          Attn Legal                       4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588
Veeva Systems, Inc.                          Attn Scott Burton                4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588
Veeva Systems, Inc.                          Attn Vonne Kehn                  4637 Chabot Drive, Suite 210                                           Pleasanton      CA        94588

VENDORMATE                                                                    3445 PEACHTREE RD NE STE 300                                           ATLANTA         GA        30326
Venkata N Ravella                                                             Address Redacted
Venkataramana D Lakka                                                         Address Redacted
VENTION MEDICAL INC                                                           520 WATSON ST SW                                                       GRAND RAPIDS    MI        49504
Venu Sunkavalli                                                               Address Redacted
Veolia ES Solid Waste Mindwest,LLC.                                           PO BOX 73709                                                           CHICAGO         IL        60673-7709
Veolia ES Solid Waste Servives,LLC F3                                         PO BOX 73709                                                           CHICAGO         IL        60673-7709
VEOLIA WATER SOLUTIONS &
TECHNOLOGIES NA                                                               DEPT 5400                            PO BOX 74008846                   CHICAGO         IL        60674-8846
VEQTOR LLC                                                                    5600 N RIVER RD                      SUITE 800                         ROSEMONT        IL        60018
Vera Evans                                                                    Address Redacted
VERDIER DAVID D                                                               Address Redacted
VERITAS TESTING AND CONSULTING LLC                                            1800 SOUTH LOOP 288 STE 396                                            DENTON          TX        76205
                                                                              1-866-819-8029 ROBERT                2828 TRADE CENTER DR
VERITIV OPERATING COMPANY                                                     BURGESS                              SUITE 140                         CARROLLTON      TX        75007
VERITIV OPERATING COMPANY                                                     6120 S GILMORE ROAD                                                    FAIRFIELD       OH        45014
VERIZON                                                                       1095 Avenue of the Americas                                            New York        NY        10036
Verizon Business Network Services Inc. on    Mylan Pharmaaceuticals LLC.
behalf of MCI CommunicationsServices, Inc.   Ranbaxy Laboratories,Inc.        PO BOX 25505                                                           LEHIGH VALLEY   PA        18002-5505
Verizon Wireless                             Attn Area General Counsel        15505 Sand Canyon Ave                                                  Irvine          CA        92618
                                             Attn Associate Director -
Verizon Wireless                             Contract Administration          100 Southgate Pkwy                                                     Morristown      NJ        07960

Verizon Wireless                             Attn Dir. Contract Mgt. & Admin 30 Independence Blvd.                 Legal Department                  Warren          NJ        07059
                                             Attn Eric Binebrink, Director,
Verizon Wireless                             Enterprise Agreements            100 Southgate Pkwy                                                     Morristown      NJ        07960
VERIZON WIRELESS                                                              One Verizon Way                                                        Basking Ridge   NJ        07920
Verizon Wireless (VAW) LLC d/b/a Verizon     Attn HQ Legal & External Affairs
Wireless                                     Dept.                            One Verizon Way, VC52S413                                              Basking Ridge   NJ        07920-1097
                                                                                                                   ATTN VERMONT
VERMONT DEPARTMENT OF TAXES                                                   133 STATE STREET                     DEPARTMENT OF TAXES               MONTPELIER      VT        05633-1401
Vermont Dept of Taxes                                                         133 State Street                                                       Montpelier      VT        05633
Vermont Secretary of State                                                    128 State Street                                                       Montpelier      VT        05633-1104
Vermont Secretary of State                                                    133 State Street                                                       Montpelier      VT        05633
Vernalyn D Cook                                                               Address Redacted
VERNON HILLS POLICE DEPARTMENT                                                754 LAKEVIEW PKWY                                                      VERNON HILLS    IL        60061-1834
Veronica A. Canver                                                            Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                           Page 289 of 304
                                                           Case 1:20-cv-01254-MN
                                                                      Case 20-11177-KBO
                                                                                  DocumentDoc
                                                                                           5-58
                                                                                              363Filed
                                                                                                     Filed
                                                                                                        10/02/20
                                                                                                           07/20/20
                                                                                                                  Page
                                                                                                                     Page
                                                                                                                       373373
                                                                                                                           of 432
                                                                                                                               of 387
                                                                                                                                   PageID #: 3875


                                                                                                          Exhibit M
                                                                                                       Creditor Matrix
                                                                                                  Served via First Class Mail



               CreditorName                     CreditorNoticeName                    Address1                            Address2         Address3            City    State       Zip        Country
Veronica D Bueno                                                           Address Redacted
Veronica Development Associates            C/O AVIS                        1570 S WASHINGTON AVE                                                      PISCATAWAY      NJ       08854
                                           c/o Ventura, Miesowitz, Keough
Veronica Development Associates            & Warner, P.C.                 783 Springfield Ave.                                                        Summit          NJ       07901
VERONICA DEVELOPMENT ASSOCIATES
LLC                                        C/O AVIS                       1570 S WASHINGTON AVE                                                       PISCATAWAY      NJ       08854
Veronica Development Associates, a New     c/o Ventura, Miesowitz, Keough
Jersey General Partnership                 & Warner, PC                   783 Springfield Ave.                                                        Summit          NJ       07901

                                           c/o Ventura, Miesowitz, Albano,
Veronica Development Associates, LLC       Keough & Warner, PC             783 Springfield Ave.                                                       Summit          NJ       07901
Veronica L Barbee                                                          Address Redacted
VERONNEAU GARY G                                                           Address Redacted
                                                                                                                                                      MENOMONEE
VERRE EYE CLINIC                           VERRE WILLIAM PAUL              N89W16785 APPLETON AVE                                                     FALLS           WI       53051
VERREAULT G DR                                                             Address Redacted
VersaPharm Inc. Covenant Pharma Inc.                                       1775 W OAK PKWY STE 800                                                    MARIETTA        GA       30062
Versapharm, Inc.                                                           1925 West Field Court              Suite 300                               Lake Forest     IL       60045
VersPharm Inc.                                                             1775 W OAK PKWY STE 800                                                    MARIETTA        GA       30062
VERTEX INC                                                                 25528 NETWORK PL                                                           CHICAGO         IL       60673-1255
                                           Attn Lisa Butler, Director,
Vertex, Inc                                Accounting & Compliance         25528 NETWORK PL                                                           CHICAGO         IL       60673-1255
VESTA MCDERMOTT                                                            Address Redacted
                                           VAMC-MEDICAL CENTER             MEDICAL CENTER PHARMACY
VETERANS ADMINISTRATION                    A&MMS                           DEPARTMENT                         1670 CLAIRMONT ROAD                     DECATUR         GA       30033
VETERANS AFFAIRS                                                           420 NORTH JAMES ROAD                                                       COLUMBUS        OH       43219
VETERANS AFFAIRS MED CENTER                                                800 IRVING AVE                     ATTN PHARMACY 119                       SYRACUSE        NY       13210-2716
VETERINARY EMERGENCY &                     CRITICAL CARE SOCIETY           6335 CAMP BULLIS RD #12                                                    SAN ANTONIO     TX       78257
Veterinary Health Center at Kansas State
University                                                                 1800 DENISON AVENUE                A-111 MOSIER HALL                       MANHATTAN       KS       66506
VETERINARY HEALTHCARE SOLUTIONS                                            2516 BINDER CRESCENT                                                       OLDCASTLE       ON       N0R 1L0      Canada
Veterinary Healthcare Solutions Inc.                                       2516 BINDER CRESCENT                                                       OLDCASTLE       ON       N0R 1L0      CANADA
                                                                                                                                      COLLEGE OF
VETERINARY MEDICAL TEACHING                                                UNIV OF MISSOURI,                  HALL, 900 EAST CAMPUS   VETERINARY
HOSPITAL                                                                   CLYDESDALE                         DRIVE                   MEDICINE        COLUMBIA        MO       65211
VETERINARY STUDY GROUPS INC                                                75 REMITTANCE DR                   DEPT 3132                               CHICAGO         IL       60675-3132
Vetmed Consultants                                                         PO BOX 21788                       HENDERSON                               AUCKLAND                 650        NEW ZEALAND
Vetmed Consultants Ltd                                                     40 South Kensington Way            Henderson                               Auckland                 612        New Zealand
VETMED CONSULTANTS LTD                                                     PO BOX 21788                       HENDERSON                               AUCKLAND                 650        New Zealand
                                           NORTH CENTRAL BAPTIST
VHS SAN ANTONIO PARTNERS L P               HOSPITAL                        520 MADISON OAK                                                            SAN ANTONIO     TX       78258
VICCI CATHERINE M                                                          Address Redacted
VICCI VINCENT R JR                                                         Address Redacted
Vicki Adair Baisden                                                        Address Redacted
VICKI DASNER                                                               Address Redacted
Vicki Rose Kutok                                                           Address Redacted
Vickie L Corley                                                            Address Redacted
Victor Adorno Jr                                                           Address Redacted
Victor Albert Zolecki                                                      Address Redacted
Victor Alonso Londono                                                      Address Redacted
Victor Avila Morales                                                       Address Redacted
Victoria A Shain                                                           Address Redacted
VICTORIA EYE CENTER                        BOOZALIS GEORGE T               107 JAMES COLEMAN DRIVE                                                    VICTORIA        TX       77904
VICTORIA GOYTIA                                                            Address Redacted
VICTORIA JOHNSON                                                           Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                     Page 290 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    374374
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3876


                                                                                                        Exhibit M
                                                                                                     Creditor Matrix
                                                                                                Served via First Class Mail



                 CreditorName                CreditorNoticeName                    Address1                             Address2         Address3             City      State       Zip          Country
Victoria M. Richert                                                     Address Redacted
Victoria Marie Maxwell                                                  Address Redacted
Victorino Garma Santos                                                  Address Redacted
VICTORIYA SMIRNOVA                                                      Address Redacted
VICTORY EYE SPECIALISTS                 RAMIN MOSTAFAVI MD              3860 VICTORY BLVD                                                              STATEN ISLAND    NY      10314
VICTORY EYE SPECIALISTS                                                 3860 VICTORY BLVD                   RAMIN MOSTAFAVI MD                         STATEN ISLAND    NY      10314
VIDEOJET TECHNOLOGIES INC                                               1500 MITTEL BLVD                                                               WOOD DALE        IL      60191
                                        Attn William A. Finneran, Jr,
Viking Healthcare Solutions             Managing Partner                1215 Main Street, Suite 125                                                    Tweksbury        MA      01876

Viking Healthcare Solutions             Attn William Finneran, President 1215 Main Street, Suite 125                                                   Tweksbury        MA      01876
                                        Attn William A. Finneran, Jr,
Viking Healthcare Solutions, Inc        President                        1215 Main Street, Suite 125                                                   Tweksbury        MA      01876
Viktoriya Smirnova                                                       Address Redacted
Vilasben Dudhat                                                          Address Redacted
VILCHECK JR JOHN F                                                       Address Redacted
VILLAGE CENTER LLC                                                       625 DEERFIELD RD                   SUITE 140                                  DEERFIELD        IL      60015
VILLAGE EYE CARE INC                                                     1001 MONROE RD                     PO BOX 263                                 LEBANON          OH      45036
VILLEGAS LLC                                                             659 CALLE LA PAZ                                                              SAN JUAN         PR      00907
Vincent Leone                                                            Address Redacted
Vincenzo Russo                                                           Address Redacted
VINCHEM INC                                                              301 MAIN STREET                                                               CHATHAM          NJ      07928
Vineet Yadav                                                             Address Redacted
Vinicio Napoleon Tapia                                                   Address Redacted
Viola A Jones                                                            Address Redacted
Viola M Michael                                                          Address Redacted
Vipul Y Patel                                                            Address Redacted
Viral Contractor                                                         Address Redacted
                                                                         PLOT NO 4, SVCI, IDA
VIRCHOW LABORATORIES LIMITED                                             JEEDIMETLA                                                                    HYDERABAD                500055       India
Virgel Juguan                                                            Address Redacted
VIRGINIA BEACH EYE SURGERY              GARRETT SAMUEL N                 465 N GREAT NECK ROAD                                                         VIRGINIA BEACH   VA      23454
VIRGINIA DARE EXTRACT CO INC                                             882 THIRD AVENUE                                                              BROOKLYN         NY      11232
VIRGINIA DYER                                                            Address Redacted
Virginia E Reyes Henry                                                   Address Redacted
                                                                         19441 GOLF VISTA PLAZA STE
VIRGINIA EYE CENTER PC                                                   320                                                                           LEESBURG         VA      20176
VIRGINIA EYE CONSULTANTS                SALIB DAVID M                    241 CORPORATE BLVD.                                                           NORFOLK          VA      23502
VIRGINIA EYE INSTITUTE                  COMBS JAMES L                    400 WESTHAMPTON STATION                                                       RICHMOND         VA      23226
VIRGINIA EYE INSTITUTE                                                   2015 WATERSIDE ROAD                KULSOOM T MURTAZA                          PRINCE GEORGE    VA      23875
VIRGINIA EYECARE CENTER                 CAPLAN MICHAEL                   9314 A OLD KEENE MILL RD                                                      BURKE            VA      22015
VIRGINIA KILGORE                                                         Address Redacted
VIRGINIA RETINA CENTER                                                   45 N HILL DR                       SUITE 202               MANSOUR SAM E MD   WARRENTON        VA      20186
                                                                         6400 ARLINGTON BLVD SUITE
VIRGINIA RETINA SPECIALIST              MALIK KHURRAM J MD               600                                                                           FALLS CHURCH     VA      22042
Virginia State Corporation Commission   Tyler Bldg, 1st Floor            1300 East Main Street                                                         Richmond         VA      23218-1197
                                        ATTN HOSPITAL                                                       COLLEGE OF VETERINARY
Virginia Tech Equine                    BOOKKEEPER                       245 DUCK POND DRIVE                MED                                        BLACKSBURG       VA      24061
VIRTUA HEALTH                                                            PO BOX 388                                                                    MARLTON          NJ      08053-0388
VISHWANATH VENNAVARAM                                                    Address Redacted
Vishwank Shah                                                            Address Redacted
VISION AMERICA OF MONTGOMERY                                             540 COTTON GIN ROAD                                                           MONTGOMERY       AL      36117
VISION AMERICA OF NASHVILLE                                              342 22ND AVE N                                                                NASHVILLE        TN      37203-1844
VISION ASSOCIATES                                                        1904 W MCGALLIARD RD                                                          MUNCIE           IN      47304
VISION ASSOCIATES INC                                                    3330 MEIJER DR.                                                               TOLEDO           OH      43617



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 291 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     375375
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3877


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



             CreditorName                      CreditorNoticeName                 Address1                          Address2           Address3            City       State       Zip      Country
VISION CARE ASSOCIATES                                                 310 8TH AVE NW STE 503                                                        ABERDEEN        SD       57401
VISION CARE CENTER OF IDAHO                                            3071 E FRANKLIN RD                STE 101                                     MERIDIAN        ID       83642-2376
VISION CARE CLINIC PC                                                  201 N MAIN ST                                                                 DENISON         IA       51442

VISION CARE OF MAINE - AROOSTOOK LLC                                   1 RIDGEWOOD DR                                                                BANGOR          ME       04401-2652
VISION CARE SURGERY CENTER                                             7075 N SHARON                                                                 FRESNO          CA       93720

VISION CARE UNLIMITED                                                  2901 CLINT MOORE RD #8            VIVIENNE ROSENBUSCH OD                      BOCA RATON      FL       33496
VISION CENTER                              ROSENBLOOM DAVID OD         428 FORBES AVE                    2020 LAWYERS BUILDING                       PITTSBURGH      PA       15219
VISION CENTER                              VAZQUEZ RAPHAEL L           285 FT WASHINGTON AVE                                                         NEW YORK        NY       10032
VISION CENTER P C                                                      1700 PARK AVE                     PO BOX 901                                  MUSCATINE       IA       52761-5434
VISION CLINIC                                                          3440 S NATIONAL AVE               PLANK DARREN A OD                           SPRINGFIELD     MO       65807

VISION HEALTH SPECIALTIES                  B J COOK & D K NEELEY ODS 4109 N MIDLAND DR                                                               MIDLAND         TX       79707-3500
                                                                                                         B J COOK & D K NEELEY
VISION HEALTH SPECIALTIES                                              4109 N MIDLAND DR                 ODS                                         MIDLAND         TX       79707-3500
VISION INNOVATION                          ACCOUNTS PAYABLE            2661 RIVA ROAD                    BUILDING 1000                               ANNAPOLIS       MD       20401
VISION INNOVATION                                                      2661 RIVA ROAD                    BUILDING 1000            ACCOUNTS PAYABLE   ANNAPOLIS       MD       20401
                                                                       140 JOHN ROBERT THOMAS
VISION ONE LASER AND SURGERY               LUMINAIS STEVEN             DRIVE                                                                         EXTON           PA       19341
VISION PARTNERS INC                                                    3450 WRIGHTSBORO RD               STE 1325                                    AUGUSTA         GA       30909
VISION PARTNERS LLC                        BROWN MARK S BROWN          601 PROVIDENCE PARK DRIVE                                                     MOBILE          AL       36695
Vision Pharmaceuticals L.P. dba Allergan   Attn Contract Manager       2525 Dupont Drive                                                             Irvine          CA       92715
Vision Pharmaceuticals L.P. dba Allergan   Attn General Counsel        2525 Dupont Drive                                                             Irvine          CA       92715
VISION PROFESSIONALS                       SARAFZADEH SHADEN           1180 NORTH INDIAN CANYON          SUITE 130                                   PALM SPRINGS    CA       92262
VISION SOURCE KINGSFORD                                                401 WOODWARD AVE                                                              KINGSFORD       MI       49802
VISION SOURCE LOS PATIOS                   JASON DEVINEY OD            1939 NE LOOP 410 SUITE 200                                                    SAN ANTONIO     TX       78217
VISION SURGEONS & CONSULTANT               HOFFMAN MARY K              800 AUSTIN ST.                    EAST TOWER SUITE 151                        EVANSTON        IL       60202
VISION TRAINING PRODUCTS INC                                           4016 N HOME STREET                                                            MISHAWAKA       IN       46545
VISION WEST BUYING                                                     15970 BERNARDO CENTER DR                                                      SAN DIEGO       CA       92127
VISIONARY OPTOMETRY                        MICAH GIRARD OD             1941 MICHIGAN AVE                                                             COCOA           FL       32922
VISON ARTS EYE CARE CENTER                 VANN JAMES WILLIAM          614 MARKET ST                                                                 FULTON          MO       65251
VISTA EYE ASSOCIATES                                                   730 N MAIN AVE STE 418                                                        SAN ANTONIO     TX       78205-1116
VISTA PHARM INC                                                        7265 ULMERTON RD                                                              LARGO           FL       33771
VISTA SURGERY CENTER                                                   1400 COMMON DRIVE                                                             EL PASO         TX       79936
                                           Attn Deepa V. Adiga, Sr.
                                           Director, RA and R&D
VistaPharm, Inc.                           Compliance                     7265 ULMERTON RD                                                           LARGO           FL       33771
                                           Attn Kurt Zimmer, Sr. Manager,
Vistapharm, Inc., A Vertice Company        Regulatory Affairs             7265 ULMERTON RD                                                           LARGO           FL       33771
                                           Kurt Zimmer, Sr. Manager,
Vistapharm, Inc., A Vertice Company        Regulatory Affairs             7265 ULMERTON RD                                                           LARGO           FL       33771
VISTAR EYE CENTER                                                         5296 PETERS CREEK RD                                                       ROANOKE         VA       24019
                                                                                                                                                     HUNTINGDON
VISUAL EYES INC                                                        1924 COUNTY LINE RD               KAREN M WRIGLEY OD                          VALLEY          PA       19006

VISUAL HEALTH & SURGICAL CENTER            PO BOX 9501                 2889 10TH AVENUE N SUITE 306                                                  LAKE WORTH      FL       33461-3045
                                                                       100 WOODBRIDGE CENTER
Visual Lease LLC                                                       DRIVE                             SUITE 200                                   WOODBRIDGE      NJ       07095
VISUAL TECHNOLOGY SPECIALISTS                                          PO BOX 611090                                                                 POMPANO BEACH   FL       33061

VITACOST.COM                                                           5400 BROKEN SOUND BLVD NW                                                     BOCA RATON      FL       33487
VITACOST.COM LAS VEGAS NV DIST CTR                                     840 PILOT ROAD                                                                LAS VEGAS       NV       89119
Vitaliy P Voznyuk                                                      Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 292 of 304
                                                   Case 1:20-cv-01254-MN
                                                              Case 20-11177-KBO
                                                                          DocumentDoc
                                                                                   5-58
                                                                                      363Filed
                                                                                             Filed
                                                                                                10/02/20
                                                                                                   07/20/20
                                                                                                          Page
                                                                                                             Page
                                                                                                               376376
                                                                                                                   of 432
                                                                                                                       of 387
                                                                                                                           PageID #: 3878


                                                                                              Exhibit M
                                                                                           Creditor Matrix
                                                                                      Served via First Class Mail



             CreditorName               CreditorNoticeName           Address1                                Address2           Address3             City   State       Zip      Country
VITREO RETINAL ASSOC. OF NEW JERSEY,
PA                                   CANGEMI FRANCIS EDWARD 36 NEWARK AVENUE                      SUITE 212                                 BELLEVILLE      NJ      07109
                                                                                                  ROSEMAN AND
VITREO RETINAL ASSOCIATES                                       4340 W NEWBERRY RD STE 202        HAZARIWALA MDS                            GAINESVILLE     FL      32607-2557
VITREO RETINAL ASSOCIATES                                       800 S FAIRMOUNT ST #120                                                     PASADENA        CA      91105

VITREO RETINAL ASSOCIATES PC        MCCABE FRANK J              67 BELMONT STREET, SUITE 302                                                WORCESTER       MA      01605
VITREO RETINAL CENTER PSC                                       4221 WASHINGTON AVENUE                                                      EVANSVILLE      IN      47714
VITREO RETINAL CON & SURGICAL       VARENHORST MICHAEL P        530 NORTH LORAINE SUITE 200                                                 WICHITA         KS      67214
VITREO RETINAL EYE CENTER                                       962 TOMMY MUNRO DR STE B                                                    BILOXI          MS      39532
VITREO RETINAL SURGEONS LLC                                     11373 CORTEZ BLVD STE 400                                                   BROOKSVILLE     FL      34613
VITREO-RETINAL ASSOCIATES           ZHEUTLIN JEFFREY D          2505 EAST PARIS AVE SE       SUITE #100                                     GRAND RAPIDS    MI      49546
VITREORETINAL ASSOCIATES PLLC                                   1750 112TH AVE NE STE D050                                                  BELLEVUE        WA      98004
VITREORETINAL CONSULTANTS           SANG DELIA N                1101 BEACON SUITE 3E                                                        BROOKLINE       MA      02446
VITREO-RETINAL CONSULTANTS INC                                  4676 DOUGLAS CIR NW          GERSMAN MARK MD                                CANTON          OH      44718-3619
VITREORETINAL EYE CENTER            GREMILLION AVIT             67186 INDUSTRY LANE SUITE A                                                 COVINGTON       LA      70433
VITREORETINAL SPECIALISTS                                       9400 S SAGINAW RD STE D                                                     GRAND BLANC     MI      48439

VITREOUS RETINA MACULA NEW JERSEY                               306 MAIN STREET                   2ND FLOOR                                 MILLBURN        NJ      07041
VITTONE RONALD B                                                Address Redacted
VIVIAN FIELDS                                                   Address Redacted
                                    Attn Mark Laffoon, Senior
Vizient Supply, LLC                 Director                    290 E. John Carpenter Freeway                                               Irving          TX      75062
Vladimir Bojic                                                  Address Redacted
VOCCI MARK J MD                                                 Address Redacted
VOICE INSTITUTE OF NEW YORK         KOUFMAN JAMIE               200 W 57TH ST #1203                                                         MANHATTAN       NY      10019
VOLK JAMES EOD                                                  Address Redacted
VOLKMANN INC                                                    1900 FROST RD STE 102                                                       BRISTOL         PA      19007-1519
VONAGE BUSINESS SOLUTIONS INC                                   3200 Windy Hill Road              Suite 200                                 East Atlanta    GA      30339
VOORTHUIS OPTICIANS INC                                         3301 NEW MEXICO AVE NW            FOXHALL SQUARE                            WASHINGTON      DC      20016-3622
VOYA INV MGMT CO LLC
VPI Holding Sub, LLC                                            1925 West Field Court             Suite 300                                 Lake Forest     IL      60045
VPI Holdings Corp                                               1925 West Field Court             Suite 300                                 Lake Forest     IL      60045
VTH COLORADO STATE                                              6003 CAMPUS DELIVERY              ACCOUNTS PAYABLE                          FORT COLLINS    CO      80523
                                                                300 WEST DRAKE ROAD 1ST           1620 CAMPUS MAIL RM A
VTH COLORADO STATE UNIVERSITY                                   FLOOR                             1010                                      FORT COLLINS    CO      80523-1620

VTH GEORGIA                         ACCOUNTS PAYABLE            424 E BROAD ST RM 302             BUSINESS SERVICES BLDG                    ATHENS          GA      30602
VTH GEORGIA                                                     Address Redacted
VTH KANSAS STATE                                                1800 DENISON AVENUE               A-111 MOSIER HALL                         MANHATTAN       KS      66506
                                    CORNER OF FARM ROAD &
VTH OK STATE                        WESTERN                     ROOM 006 PHARMACY                                                           STILLWATER      OK      74078
                                                                                                  COLLEGE OF VETERINARY    ATTN HOSPITAL
VTH VA TECH SA                                                  245 DUCK POND DRIVE               MED                      BOOKKEEPER       BLACKSBURG      VA      24061
VTS INC                                                         5 SCHALKS CROSSING RD             SUITE 226                                 PLAINSBORO      NJ      08536
VU LANI MD                                                      Address Redacted
VU MICHAEL T                                                    Address Redacted
VUKOV JACK MD                                                   Address Redacted
VWR INTERNATIONAL INC.                                          P.O. BOX 640169                                                             PITTSBURGH      PA      15264-0169
W H KASSNER INC                                                 PO BOX 114                                                                  TOMKINS COVE    NY      10986
W REX HAWKINS MD                                                Address Redacted
WACHTELL LIPTON ROSEN & KATZ                                    51 WEST 52ND STREET                                                         NEW YORK        NY      10019-6150
Wage Works                                                      1100 Park Place 4th Fl                                                      San Mateo       CA      94403
WAGNER MACULA & RETINA CENTER       WAGNER ALAN LEWIS           6160 KEMPSVILLE CIRCLE            SUITE 250B                                NORFOLK         VA      23502
WAGNER PAUL F                                                   Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                         Page 293 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         377377
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3879


                                                                                                               Exhibit M
                                                                                                            Creditor Matrix
                                                                                                       Served via First Class Mail



           CreditorName                           CreditorNoticeName                       Address1                             Address2   Address3           City    State       Zip          Country
WAGNON WILLIAM WRIGHT                                                           Address Redacted
                                             Attn General Counsel and
Wakefern Food Corp.                          Melissa Sungela                    5000 Riverside Drive                                                  Keasbey        NJ       08832
WAKEFERN GENERAL MERCHANDISE                                                    355 DAVISON MILL RD                                                   JAMESBURG      NJ       08831
WAKEFIELD EYE CARE PLLC                      ALOZIE-UDDOH IHUOMA U              1825 NEREID AVENUE                                                    BRONX          NY       10466
WAKEMED HOSPITAL                                                                PO BOX 14549                                                          RALEIGH        NC       27620
WAKIL AIDA S                                                                    Address Redacted
WAL MART                                     VENDOR #110392                     1108 SE 10TH ST                                                       BENTONVILLE    AR       72716-8004
                                             Attn Commercial Transactions
Walgreen                                     Law, MS # 1425                     104 Wilmot Road                                                       Deerfield      IL       60015
Walgreen Co.                                 ATTN DC PAYABLES                   VENDOR #152033                       PO BOX 4025                      DANVILLE       IL       61834-4025
                                             Attn E-Commerce Category
Walgreen Co.                                 Manager                            MS #1458                             104 Wilmot Rd.                   Deerfield      IL       60015
Walgreen Co.                                 Attn EDI Dept./EFT                 304 Wilmot Road MS#3377                                               Deerfield      IL       60015-4620
Walgreen Co.                                 Attn EDI Services Department       304 Wilmot Road MS#3377                                               Deerfield      IL       60015
                                             Attn Jeffrey D. Foreman, RPh,
Walgreen Co.                                 Divisional Vice President          1417 Lake Cook Road                  MS #L264                         Deerfield      IL       60015
Walgreen Co.                                 Attn Market Access Legal           104 Wilmot Road                      MS# 1425                         Deerfield      IL       60015

                                             Attn Mike Allen, Divisional Vice
                                             President, Generic Pharmacy
Walgreen Co.                                 Purchasing and Strategy            200 Wilmot Rd.                       MS #220B                         Deerfield      IL       60015
                                             Jeff Foreman, Divisional Vice
                                             President, Brand and Generic
Walgreen Co.                                 Pharmaceutical Purchasing          1417 Lake Cook Road                  MS #L264                         Deerfield      IL       60015
Walgreen Co.                                                                    117 North Bowman Avenue                                               Danville       IL       61832
Walgreen Co.                                                                    200 Wilmot Road                                                       Deerfield      IL       60015
Walgreen Company                             Attn Chris McHugh                  200 Wilmot Rd.                       MS #220B                         Deerfield      IL       60015
                                                                                62869 COLLECTION CENTER
WALGREEN COMPANY                                                                DRIVE                                                                 CHICAGO        IL       60693-0628
                                             Matt Pike, Director, Generic
                                             Pharmaceuticals Pharmacy
Walgreens                                    Purchasing                         200 Wilmot Road                                                       Deerfield      IL       60015
WALGREENS                                    VENDOR #152033                     PO BOX 4025                          ATTN DC PAYABLES                 DANVILLE       IL       61834-4025
WALGREENS                                                                       PO BOX 90478                                                          CHICAGO        IL       60696-0478

Walgreens Boots Alliance Development GmbH ATTN ACCOUNTS PAYABLE                 UNTERMATTWEG 8, CH-3027                                               BERNE                                SWITZERLAND

                                          Attn Mike Allen, Vice President,
Walgreens Boots Alliance Development GmbH Global Pharmaceutical                 Bogenschutzenstrasse 9A, 8th Floor                                    Bern                    CH-3008      Switzerland
                                          Attn Mike Allen, VP Global            Bogenschutzenstrausse 9A, 8th
Walgreens Boots Alliance Development GmbH Pharmaceutical Sourcing               Floor                                                                 Bern           CH       3008         Switzerland
                                          Attn Mike Allen, VP, Global
                                          Pharmaceutical Sourcing and
Walgreens Boots Alliance Development GmbH Head of Operations                    Bogenschutzenstrasse 9A                                               Bern                    3008         Switzerland

                                          Attn VP, Global Pharmaceutical
Walgreens Boots Alliance Development GmbH Sourcing & Supply Chain        Untermattweg 8                                                               Berne                   CH-3027      Switzerland
                                          John Donovan and Jeff
Walgreens Boots Alliance Development GmbH Beskowitz                      Untermattweg 8                                                               Berne                   CH-3027      Switzerland

Walgreens Boots Alliance Development GmbH John Donovan, President               Untermattweg 8                                                        Berne                   CH-3027      Switzerland
WALGREENS INFUSION SERVICES INC                                                 9284 PAYSPHERE CIRCLE                                                 CHICAGO        IL       60674
WALKER BRENT E                                                                  Address Redacted




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                          Page 294 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           378378
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3880


                                                                                                                     Exhibit M
                                                                                                                  Creditor Matrix
                                                                                                             Served via First Class Mail



                 CreditorName                       CreditorNoticeName                        Address1                              Address2          Address3             City    State       Zip      Country

WALKER STAINLESS EQUIPMENT CO LLC                                                PO BOX 8569                                                                     CAROL STREAM     IL       60197-8569
WALLACE R BRIAN                                                                  Address Redacted
                                               Christopher Joseph Keller,
                                               David Jacob Schwartz, Eric
                                               James Belfi, Francis Paul
Walleye Trading LLC                            McConville                        Labaton Sucharow                        140 Broadway                            New York         NY       10005
                                                                                                                         53 West Jackson Blvd.Suite
Walleye Trading LLC                            Michael D. Smith                  Law Office of Michael D. Smith          402                                     Chicago          IL       60604
                                                                                 821 NORTH MAIN STREET
WALLINGFORD EYE CARE CENTER                    DR SIENKO JOHN                    EXTENSION                                                                       WALLINGFORD      CT       06492
                                               C/O ALTUS GLOBAL TRADE
Walmart                                        SOLUTIONS                         2400 VETERANS BLVD STE 300                                                      KENNER           LA       70062
Walmart Inc                                                                      VENDOR #110392                          1108 SE 10TH ST                         BENTONVILLE      AR       72716-8004
                                               Attn Senior Vice-President and
                                               Division General Counsel,
Walmart Inc.                                   Walmart US Legal                  702 SW 8th Street                                                               Bentonville      AR       72716-0185
                                               Attn General Merchandise
Wal-Mart Stores East, Inc.                     Manager                           c/o Wal-Mart Stores, Inc.               702 SW 8th Street                       Bentonville      AR       72716
                                               Attn General Merchandise
Wal-Mart Stores East, LP                       Manager                           c/o Wal-Mart Stores, Inc.               702 SW 8th Street                       Bentonville      AR       72716
                                               Attn General Merchandise
Wal-Mart Stores Texas, LP                      Manager                           c/o Wal-Mart Stores, Inc.               702 SW 8th Street                       Bentonville      AR       72716
                                               Attn Steve Potts, Patsy Little,
Walmart Stores, Inc.                           Sharina Cassidy                   702 Southwest 8th Street                                                        Bentonville      AR       72716-0435
Walmart Stores, Inc.                                                             702 SW 8th Street                                                               Bentonville      AR       72716-0435
                                               Attn General Merchandise
Wal-Mart Stores, Inc.                          Manager                           702 SW 8th Street                                                               Bentonville      AR       72716
                                               Attn Vice-President, Pharmacy
Walmart, Inc.                                  Merchandising                     702 SW 8th Street                                                               Bentonville      AR       72716-0435

WALSH PIZZI OREILLY FALANGA LLP  ONE RIVERFRONT PLAZA                            1037 RAYMOND BLVD SUITE 600                                                     NEWARK           NJ       07102
WANDA HARLEY                                                                     Address Redacted
Wanda L Baker                                                                    Address Redacted
WANDEL THADDEUS L MD                                                             Address Redacted
WANDZILAK THEODORE M                                                             Address Redacted
WANG CHARLES MD PA                                                               Address Redacted
WANG VISION INSTITUTE                                                            1801 WEST END AVE           SUITE 1150                                          NASHVILLE        TN       37203
Wangbickler                      Robbins Arroyo                                  Address Redacted
WARD MARI L                                                                      Address Redacted
WARD STEPHEN D                                                                   Address Redacted
WAREHOUSE EDUCATION AND RESEARCH
COUNCIL                                                                          1100 JORIE BLVD SUITE 170                                                       OAK BROOK        IL       60523
Warner Chilcott Company, Inc.                                                    PO BOX 1005                                                                     FAJARDO          PR       00738

Warner Chilcott Company, Inc. Leo Pharma A/S                                     PO BOX 1005                                                                     FAJARDO          PR       00738
WARREN OPHTHAMOLOGY ASSOCIATES                                                   3921 E MARKET ST                                                                WARREN           OH       44484
Warren Quoc Ho                                                                   Address Redacted
                                                                                 10100 W. 119TH STREET STE.
WARREN RETINA ASSOCIATES PA                    WARREN KEITH A                    260                                                                             OVERLAND PARK    KS       66213
WARSHAUER ELECTRIC SUPPLY CO INC                                                 800 SHREWSBURY AVENUE                                                           TINTON FALLS     NJ       07724
WASHINGTON DEPT OF HEALTH                                                        PO BOX 1099                                                                     OLYMPIA          WA       98507-1099
WASHINGTON EYE CENTER INC.                     CAIMANO PAUL EDWARD               2107 NORTH FRANKLIN DRIVE               SUITE 1                                 WASHINGTON       PA       15301
WASHINGTON EYE PHYSICIANS AND                                                    5454 WISCONSIN AVE                      STE 950 SURGEONS                        CHEVY CHASE      MD       20815




 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                                Page 295 of 304
                                                               Case 1:20-cv-01254-MN
                                                                          Case 20-11177-KBO
                                                                                      DocumentDoc
                                                                                               5-58
                                                                                                  363Filed
                                                                                                         Filed
                                                                                                            10/02/20
                                                                                                               07/20/20
                                                                                                                      Page
                                                                                                                         Page
                                                                                                                           379379
                                                                                                                               of 432
                                                                                                                                   of 387
                                                                                                                                       PageID #: 3881


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                       CreditorNoticeName                  Address1                            Address2          Address3           City       State       Zip      Country

Washington International Insurance Company                                  475 North Martingale Road           Suite 850                                  Schaumburg      IL       60173
WASHINGTON PACIFIC EYE ASSOCIATES
INC                                                                         134 CENTRAL WAY                                                                KIRKLAND        WA       98033
                                                                            3215 N. NORTH HILLS
WASHINGTON REGIONAL MED CEN                                                 BOULEVARD                                                                      FAYETTEVILLE    AR       72703
Washington Secretary of State                  Dolliver Building            801 Capital Way South                                                          Olympia         WA       98501
Washington State Dept of Revenue                                            6500 Linderson Way SW                                                          Tumwater        WA       98501
WASHINGTON UNIVERSITY IN ST LOUIS                                           700 ROSEDALE AVE                    CAMPUS BOX 1056         ACCOUNTS PAYABLE   SAINT LOUIS     MO       63112
WASHINGTON UNIVERSITY SCHOOL OF
MEDICINE                                                                    700 S ROSEDALE AVE                                                             SAINT LOUIS     MO       63110
WASSERMAN ERIC L                                                            Address Redacted
Waste Management of IL                                                      PO Box 4648                                                                    CAROL STREAM    IL       60197-4648
Waste Management of Illinois                                                PO Box 4648                                                                    CAROL STREAM    IL       60197-4648
                                                                            WASTE MANAGEMENT NEWARK
Waste Management of New Jersey, Inc.                                        COMMERCIAL              PO BOX 13648                                           PHILADELPHIA    PA       19101-3648
WATERS JOHN A MD                               COMPLETE EYE CARE, P.C.      Address Redacted
Waters Technologies Corporation d/b/a Waters
Corporation                                                                 34 MAPLE ST                                                                    MILFORD         MA       01757
WATERTOWN EYE CENTER                           SANNI NOAMAN                 1815 STATE STREET                                                              WATERTOWN       NY       13601
WATKINS & EAGER PLLC                                                        PO BOX 3858                                                                    JACKSON         MS       39207
WATSON CLINIC                                                               1600 LAKELAND HILLS BLVD            SHAWN CHHABRA MD                           LAKELAND        FL       33805
WATSON EYE ASSOCIATES                          PO BOX 4425                  338 S FRANKLIN ST                                                              ROCKY MOUNT     NC       27803-0425
WATSON KRISTY OD                                                            Address Redacted
Watson Laboratories, Inc.                      C/O TEVA                     1090 HORSHAM ROAD                                                              NORTH WALES     PA       19454
WATTS COPY SYSTEMS INC                                                      PO BOX 13140                                                                   SPRINGFIELD     IL       62791
WAUKEGAN SAFE AND LOCK                                                      1621 GRAND AVE                                                                 WAUKEGAN        IL       60085
WAVELENGTH ENTERPRISES INC                                                  1700 ROUTE 23 NORTH                 SUITE 130 FIRST FLOOR                      WAYNE           NJ       07470
WAYNE AUDREY MD                                                             Address Redacted
WAYNE MEMORIAL HOSPITAL, INC.                                               PO BOX 8001                         ATTN PHARMACY                              GOLDSBORO       NC       27533-8001
                                                                            500 WEST CUMMINGS PARK
WC RESEARCH INC                                                             SUITE 5400                                                                     WOBURN          MA       01801
WEAVER CONSULTING LLC                                                       10030 GEORGIA AVE NORTH                                                        MINNEAPOLIS     MN       55445
WEAVER EYE ASSOCIATES                                                       2791 S. QUEEN STREET                                                           DALLASTOWN      PA       17313
WEBB DOUGLAS P                                                              Address Redacted
WEBER JAMES & ASSOCIATES PA                    VISION CENTER                6830 NORMANDY BLVD                                                             JACKSONVILLE    FL       32205
WEBER RICHARD                                                               Address Redacted
WEBER RUTH A                                                                Address Redacted
WEDEL KARL L OD                                                             Address Redacted
WEGMANS FOOD MARKETS                                                        1500 BROOKS AVE                     PO BOX 30844                               ROCHESTER       NY       14603-0844
WEI TED MD INC                                                              616 N GARFIELD AVE                  STE 305                                    MONTEREY PARK   CA       91754-1141
Wei Wang                                                                    Address Redacted
                                               DEPARTMENT OF                1305 YORK AVENUE, 11TH
WEILL CORNELL MEDICAL COLLEGE                  OPHTHALMOLOGY                FLOOR                               DR. SZILARD KISS MD                        NEW YORK        NY       10021
WEINBERGER BRUCE MD/PA                                                      Address Redacted
WEINER KENNETH OD                                                           Address Redacted
WEINSTEIN RICHARD C                                                         Address Redacted
WEIRTON MEDICAL CENTER                                                      601 COLLIERS WAY                                                               WEIRTON         WV       26062
Weiru Luo                                                                   Address Redacted
WEIS MARKETS                                                                PO BOX 471                          SHAMROCK WHOLESALE      1000 S 2ND ST      SUNBURY         PA       17801
WEISS JEFFREY N MD                                                          Address Redacted
WEISS MICHAEL J MD                                                          Address Redacted
WEISS SAUEDOFF & CICCONE ODS                                                60 PRESIDENTIAL PLAZA               SUITE 104                                  SYRACUSE        NY       13202
WEISSMAN HAROLD H                                                           Address Redacted
WEISSMAN LAURENCE MD                                                        Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 296 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         380380
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3882


                                                                                                       Exhibit M
                                                                                                    Creditor Matrix
                                                                                               Served via First Class Mail



            CreditorName                            CreditorNoticeName               Address1                      Address2            Address3             City        State       Zip         Country
WEITRAUB & KESSLER                              KESSLER ANDREW            WEINTRAUB & KESSLER              200 WASH HTS MED CTR                       WESTMINSTER     MD        21093
WEJT THE FOX                                                              410 N WATER ST                                                              DECATUR         IL        62523
WELCH HOLME & CLARK CO INC                                                7 AVENUE L                                                                  NEWARK          NJ        07105

WELCH JOHN C OPHTHALMOLOGY                      WELCH JOHN CLINTON        2115 NORTH KANSAS SUITE 104                                                 HASTINGS        NE        68901
                                                                          NO 168 SHUANGLIN SOUTH           QIUBIN SUBDISTRICT
WELCH MATERIALS INC                                                       STREET                           WUCHENG DISTRICT       JINHUA ZHEJIANG                                            China
Weldon Chin                                                               Address Redacted
Wellcare Health Plans, Inc.                                               8725 Henderson Road                                                         Tampa           FL        33634
WELLDYNE RX - FL                                                          500 EAGLES LANDING DRIVE                                                    LAKELAND        FL        33810
WELLGISTICS LLC                                                           480 EAGLES LANDING DRIVE                                                    LAKELAND        FL        33810
WELLISH KENT LEWIS                                                        Address Redacted
Wellmark of South Dakota, Inc.                                            1331 Grand Avenue                                                           Des Moines      IA        50309
Wellmark, Inc., d/b/a Wellmark Blue Cross and
Blue Shield of Iowa                                                       1331 Grand Avenue                                                           Des Moines      IA        50309

WELLRIGHT LLC                                                             600 W VAN BUREN ST SUITE 800                                                CHICAGO         IL        60607
Wells Fargo Corporate Trust Services                                      WF8113 PO BOX 1450                                                          MINNEAPOLIS     MN        55485-8113
Wells Fargo Equipment Finance, Inc.                                       733 Marquette Avenue, Ste 700                                               Minneapolis     MN        55402
WELLSTAR NORTH FULTON REGIONAL
HOSPITAL                                                                  3000 HOSPITAL BLVD               ATTN PHARMACY                              ROSWELL         GA        30076-4917
Wen Pan                                                                   Address Redacted
WENATCHEE VALLEY HOSPITAL                                                 820 N CHELAN                                                                WENATCHEE       WA        98801
Wendi C Lowe                                                              Address Redacted
Wendy Guadarrama                                                          Address Redacted
Wendy Isaac                                                               Address Redacted
Wendy L. De Albuquerque                                                   Address Redacted
Wenjuan Guo                                                               Address Redacted
Wesco Insurance Company                                                   59 Maiden Lane                                                              New York        NY        10038
WESLEY CHARLES R                                                          Address Redacted

WESSON & MOTHERSHED EYE CENTER                  WESSON MATTHEW BARKER 3353 NORTH GLOSTER STREET                                                       TUPELO          MS        38804

                                                                                                                                  TENET FLORIDA
WEST BOCA MEDICAL CENTER                                                  4660 COMMUNICATION AVENUE        STE 100                SERVICE CENTER-A/P BOCA RATON       FL        33431

WEST COAST EYE CARE                             AOUCHICHE RACHID          15640 NEW HAMPSHIRE COURT                                                   FORT MYERS      FL        33908
WEST COAST EYE INSTITUTE                        PARROW KYLE               240 N LECANTO HWY                                                           LECANTO         FL        34461
WEST COAST RETINA                               JUMPER JAMES M            1445 BUSH STREET                                                            SAN FRANCISCO   CA        94109
WEST COUNTY OPHTHALMOLOGY                                                 222 S WOODS MILL RD              STE 660 N                                  CHESTERFIELD    MO        63017-3625
WEST GEORGIA EYE CARE CENTER                    BROOKS JAMES G JR         2616 WARM SPRINGS ROAD                                                      COLUMBUS        GA        31904

WEST HEALTH ADVOCATE SOLUTIONS INC                                        PO BOX 561509                                                               DENVER          CO        80256-1509
WEST PENN OPTICAL                                                         2576 W 8TH ST                    BEVERIDGE JULIE OD                         ERIE            PA        16505-4416
WEST PHARMA SERVICES                                                      P.O. BOX 642477                                                             PITTSBURGH      PA        15264
West Pharmaceutical Services, Inc.                                        PO Box 642477                                                               PITTSBURGH      PA        15264
West Publishing Corporation                                               PO BOX 71464                                                                CHICAGO         IL        60694-1464
WEST SUBURBAN EYE CENTER           SELVARAJ RAJAKUMARI P                  396 REMINGTON BOULEVARD          SUITE 340                                  BOLINGBROOK     IL        60440
                                                                          CENTRALIZED
                                                C/O AMERICAN SURGISITE    PURCHASING/INVENTORY
WEST SUBURBAN EYE SURGERY CENTER                CENTER                    CONTR.                           562 EASTON AVENUE                          SOMERSET        NJ        08873
                                                                                                                                  DBA HIGHES EYE
WEST TENNESSEE EYE ASSOCIATES                                             112 STONEBRIDGE BLVD             ATTN LEANNE SUMMAR     CENTER              JACKSON         TN        38305
WEST TEXAS RETINA CONSULTANTS                   PATEL SUNILKUMAR S        5441 HEALTH CENTER DR                                                       ABILENE         TX        79606
WEST VALLEY VISION CENTER                                                 2580 N LITCHFIELD RD                                                        GOODYEAR        AZ        85338



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                  Page 297 of 304
                                                        Case 1:20-cv-01254-MN
                                                                   Case 20-11177-KBO
                                                                               DocumentDoc
                                                                                        5-58
                                                                                           363Filed
                                                                                                  Filed
                                                                                                     10/02/20
                                                                                                        07/20/20
                                                                                                               Page
                                                                                                                  Page
                                                                                                                    381381
                                                                                                                        of 432
                                                                                                                            of 387
                                                                                                                                PageID #: 3883


                                                                                                           Exhibit M
                                                                                                        Creditor Matrix
                                                                                                   Served via First Class Mail



                CreditorName                 CreditorNoticeName                        Address1                            Address2    Address3            City   State       Zip         Country
WEST VIRGINIA BUREAU FOR PUBLIC
HEALTH                                                                     350 CAPITAL STREET ROOM #125                                           CHARLESTON      WV      25301-3715
WEST VIRGINIA EYE CONSULTANTS                                              501 SUMMERS ST                                                         CHARLESTON      WV      25301
West Virginia Secretary of State                                           1900 Kanawha Blvd E                                                    Charleston      WV      25305
WEST VIRGINIA UNIVERSITY HOSPITALS                                                                             ATTN ACCOUNTS PAYABLE
INC                                                                        PO BOX 8030                         230                                MORGANTOWN      WV      26506
WESTCHESTER EYE SURGEONS                                                   10439 W CERMAK ROAD                                                    WESTCHESTER     IL      60154
Westchester Fire Insurance Company                                         436 Walnut Street                                                      Philadelphia    PA      19106

WESTCHESTER MEDICAL CENTER              GRASSLANDS RESERVATION 100 WOODS ROAD                                  C/O PHARMACY                       VALHALLA        NY      10595
Westco FG Corp.                                                101 CORTLANDT STREET                                                               SLEEPY HOLLOW   NY      10591
Westco FG Crop.                                                101 CORTLANDT STREET                                                               SLEEPY HOLLOW   NY      10591
WESTECH INSPECTION INC                                         11403 CAMDEN BAY COURT                                                             CYPRESS         TX      77433
WESTERN ASSET MGMT COMPANY, LL
WESTERN CAROLINA RETINAL                                                   21 MEDICAL PARK DR                                                     ASHEVILLE       NC      28803
WESTERN FIRST AID AND SAFETY                                               5360 COLLEGE BLVD STE 200                                              OVERLAND PARK   KS      66211
WESTERN MEDICAL EYE CENTER                                                 1800 S HWY 95                       STE 2                              BULLHEAD CITY   AZ      86442
WESTERN MEDICAL MANAGEMENT                                                 CALLE DR NELSON PEREA #16                                              MAYAGUEZ        PR      00680
WESTERN REGIONAL MEDICAL CENTER,
INC.                                                                       14200 W. CELEBRATE LIFE WAY                                            GOODYEAR        AZ      85338
WESTERN RESERVE VISION CARE INC                                            3733 PARK EAST SUITE 104                                               BEACHWOOD       OH      44122
WESTERN RESERVE VISION CARE,INC                                            5992 DARROW ROAD                                                       HUDSON          OH      44236
Western Surety Company                                                     101 South Reid Street               Suite 300                          Sioux Falls     SD      57103
WESTERN VETERINARY CONFERENCE                                              2425 EAST OQUENDO ROAD                                                 LAS VEGAS       NV      89120
WESTFALL FRANKLIN F MD                                                     Address Redacted
                                                                           1065 SENATOR KEATING
WESTFALL SURGERY CENTER LLP                                                BOULEVARD                                                              ROCHESTER       NY      14618
                                        SHEARING-WESTFIELD EYE
WESTFIELD KENNETH CECIL                 INSTITU                            Address Redacted
WESTGATE VISION                         RENEE GOMEZ OD                     516 WESTGATE DR                                                        BROCKTON        MA      02301
                                                                                                                                                  WESTLAKE
WESTLAKE EYE SURGERY CENTER                                                2900 TOWNSGATE RD #201                                                 VILLAGE         CA      91361
Westlaw Business Services               c/o Thomas Reuter                  610 Opperman Drive                                                     Eagan           MN      55123
WESTMED GROUP                                                              2700 WESTCHESTER AVE                                                   PURCHASE        NY      10577
WESTMINISTER EYE ASSOC                                                     891 WESTMINISTER ST                 JOHN ORMANDO OD                    PROVIDENCE      RI      02903
WESTMORELAND REGIONAL HOSP                                                 532 W PITTSBURGH ST                                                    GREENSBURG      PA      15601
WESTON JON-MARC                                                            Address Redacted
WestRock Southern Container, LLC and
affiliates                              Brian Newton                       3950 Shackleford Road                                                  Duluth          GA      30096
WestRock Southern Container, LLC and
affiliates                              Jonathan Gold                      1825 Eye Street, NW Suite 900                                          Washington      DC      20006
WESTSIDE EYE CLINIC                                                        4601 WICHERS DR                                                        MARRERO         LA      70072
West-ward Pharmaceutical Corp.                                             401 INDUSTRIAL WAY WEST                                                EATONTOWN       NJ      07724

                                        Attn Jerald Andry, Sr. Director,
West-Ward Pharmaceuticals Corp.         Regulatory & Medical Affairs       401 INDUSTRIAL WAY WEST                                                EATONTOWN       NJ      07724
                                        Jerald Andry, Sr. Director,
West-Ward Pharmaceuticals Corp.         Regulatory & Medical Affairs       401 INDUSTRIAL WAY WEST                                                EATONTOWN       NJ      07724
West-Ward Pharmaceuticals Corporation                                      401 INDUSTRIAL WAY WEST                                                EATONTOWN       NJ      07724

WESTWOOD OPHTHALMOLOGY                  BIANCHI GLEN M                     WESTWOOD OPHTHALMOLOGY 300 FAIRVIEW AVENUE                             WESTWOOD        NJ      07675
WEXXAR PACKAGING INC                                                       13471 VULCAN WAY                                                       RICHMOND        BC      V6V 1K4      Canada
WHEATON EYE CLINIC                      GIESER JON PAUL                    2015 N MAIN STREET                                                     WHEATON         IL      60187
WHEATON EYE CLINIC                                                         2015 N MAIN ST                                                         WHEATON         IL      60187
WHEATON EYE CLINIC                                                         604 RAYMOND DR                                                         NAPERVILLE      IL      60563



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                      Page 298 of 304
                                                              Case 1:20-cv-01254-MN
                                                                         Case 20-11177-KBO
                                                                                     DocumentDoc
                                                                                              5-58
                                                                                                 363Filed
                                                                                                        Filed
                                                                                                           10/02/20
                                                                                                              07/20/20
                                                                                                                     Page
                                                                                                                        Page
                                                                                                                          382382
                                                                                                                              of 432
                                                                                                                                  of 387
                                                                                                                                      PageID #: 3884


                                                                                                         Exhibit M
                                                                                                      Creditor Matrix
                                                                                                 Served via First Class Mail



              CreditorName                          CreditorNoticeName                Address1                      Address2            Address3             City       State       Zip         Country
WHEATON EYE CLINIC                                                         908 N ELM ST                      EDWARD SUNG MD                            HINSDALE       IL        60521
WHEATON FRANCISCAN HEALTHCARE                   PHARMACY                   5000 W CHAMBERS ST                                                          MILWAUKEE      WI        53210
WHEATON FRANCISCAN INC-ELMBROOK
MEMORIAL                                                                   19333 W NORTH AVE                                                           BROOKFIELD     WI        53045
WHIPPLE EYE CENTER                                                         8244 E US 36TH ST                 STE 200                                   AVON           IN        46123
WHITE & WHITE ODS                                                          2010 CENTRAL AVE                                                            DODGE CITY     KS        67801-6422
WHITE DARRELL E                                                            Address Redacted
WHITE EYE ASSOCIATES PA                         BARONDES MICHAEL J         301 BOWMAN GRAY DRIVE                                                       GREENVILLE     NC        27834
WHITE PLAINS HOSPITAL MEDICAL
CENTER                                                                     41 EAST POST ROAD                 ATTN PHARMACY DEPT                        WHITE PLAINS   NY        10601
WHITEFORT CAP MASTER FND LP
Whitehouse Analytical Laboratories              Attn Conchita Mendoza      P.O. Box 405                      Salem Industrial Park #4                  Whitehouse     NJ        08888
Whitehouse Analytical Laboratories              Attn Rupal Boghani         P.O. Box 405                      Salem Industrial Park #4                  Whitehouse     NJ        08888

WHITEHOUSE ANALYTICAL LABORATORIES                                         291 ROUTE 22 EAST                                                           WHITEHOUSE     NJ        08888
Whitehouse Laboratories                                                    291 ROUTE 22 EAST                                                           WHITEHOUSE     NJ        08888
Whitehouse Laboratories, A Division of Albany
Molecular Research Inc.                                                    291 ROUTE 22 EAST                                                           WHITEHOUSE     NJ        08888
WHITEWATER SURGERY CENTER LLC                                              1900 CHESTER BLVD.                                                          RICHMOND       IN        47374
WHITMORE WAYNE G                                                           Address Redacted
                                                                           700 COMMERCE DRIVE SUITE
Whitney Architects, Inc.                                                   350                                                                         OAK BROOK      IL        60523
Whitney Hauser, O.D.                                                       Address Redacted
WHITSETT JEFFREY C                                                         Address Redacted
WHITSON VISION                                                             901 E 86TH STREET                                                           INDIANAPOLIS   IN        46240
WICHITA VISION INSTITUTE, PA                    PATEL REENA N              2552 N MAIZE CT                   SUITE 200                                 WICHITA        KS        67205
WICKER PARK EYE CENTER LTD                                                 2222 W DIVISION ST                STE 135                                   CHICAGO        IL        60622
WIGDOR STEVEN E                                                            Address Redacted
WIGGINS EYE CENTER                              WIGGINS JOSHUA T           1727 GALLERIA OAKS                                                          TEXARKANA      TX        75503
WILBUR ERNEST A                                                            Address Redacted
Wilbur Ray Cotton                                                          Address Redacted
WILEY BURNES                                                               Address Redacted
Wilfredo Negron                                                            Address Redacted
WILKES EMANUEL                                                             Address Redacted
WILKINSON EYE CENTER, PC                        WILKINSON WILLIAM SCOTT    44555 WOODWARD AVE                SUITE 203                                 PONTIAC        MI        48341
WILLARD EYE CENTER INC                                                     320 W WALTON STREET               PO BOX 270                                WILLARD        OH        44890
William A Beaulieu                                                         Address Redacted
William A Black                                                            Address Redacted
William B Brink                                                            Address Redacted
WILLIAM B RUDOW INC                                                        PO BOX 2300                                                                 SARASOTA       FL        34320
WILLIAM B THOMAS OPTOMETRIST INC                                           346 3RD AVE                       PO BOX 152                                GALLIPOLIS     OH        45631-0152
William B. Meyer, Inc                                                      255 LONG BEACH BLVD                                                         STRATFORD      CT        06615
WILLIAM BEAUMONT HOSPITAL                                                  PO BOX 5050                                                                 TROY           MI        48083-5050
William D Thompson                                                         Address Redacted
William D. Ostrowski                                                       Address Redacted
William Dean Smith                                                         Address Redacted
WILLIAM DUFF                                                               Address Redacted
William E. Graham                                                          Address Redacted
William F Gaertner                                                         Address Redacted
William F Knight Jr.                                                       Address Redacted
William G Heck                                                             Address Redacted
William H Coles                                                            Address Redacted
William LeCluse                                                            Address Redacted
William Lewis Thompson                                                     Address Redacted
WILLIAM OSLER HEALTH CENTRE BMHC                                           2100 BOVAIRD DR E                 DR O KASBI                                BRAMPTON       ON        L6R 3J7      Canada



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                    Page 299 of 304
                                                     Case 1:20-cv-01254-MN
                                                                Case 20-11177-KBO
                                                                            DocumentDoc
                                                                                     5-58
                                                                                        363Filed
                                                                                               Filed
                                                                                                  10/02/20
                                                                                                     07/20/20
                                                                                                            Page
                                                                                                               Page
                                                                                                                 383383
                                                                                                                     of 432
                                                                                                                         of 387
                                                                                                                             PageID #: 3885


                                                                                               Exhibit M
                                                                                            Creditor Matrix
                                                                                       Served via First Class Mail



                CreditorName               CreditorNoticeName                Address1                         Address2        Address3              City      State       Zip         Country
William P Beahr                                                   Address Redacted
William Parrish                                                   Address Redacted
William R Holmlund                                                Address Redacted
William Randall Brown                                             Address Redacted
William Reinholtz                                                 Address Redacted
WILLIAM S MIDDLETON VET HOSPITAL                                  2500 OVERLOOK TER                PHARMACY                                   MADISON        WI       53705-2254
William Tucker Crue                                               Address Redacted
WILLIAM WHITE                                                     Address Redacted
WILLIAM WIBBY                                                     Address Redacted
WILLIAMS ALBERT TERREL                                            Address Redacted
WILLIAMS DOUGLAS BRENT                                            Address Redacted
WILLIAMS EYE INSTITUTE                WILLIAMS ANN K              6850 HOHMAN AVENUE                                                          HAMMOND        IN       46324
WILLIARD COMBS                                                    Address Redacted
Willie D Hill                                                     Address Redacted
Willis Hermann Thomas                                             Address Redacted

WILLIS KNIGHTON BOSSIER HEALTH                                    PO BOX 32600                     ATTN ACCOUNTS PAYABLE                      SHREVEPORT     LA       71130
WILLIS TOWERS WATSON US LLC           LOCKBOX 28025               28025 NETWORK PLACE                                                         CHICAGO        IL       60673-1280
WILLIS-KNIGHTON MED CTR PHARM                                     2600 GREENWOOD RD                                                           SHREVEPORT     LA       71103
WILLISTON BASIN EYE CARE ASSOC        TOFTE MICHAEL D             1500 14TH ST W STE 100                                                      WILLISTON      ND       58801
WILLRICH PRECISION INSTRUMENTS CO
INC                                                               80 BROADWAY                                                                 CRESSKILL      NJ       07626
WILLS EYE HOSPITAL                                                840 WALNUT STREET                7TH FLOOR                                  PHILADELPHIA   PA       19107
WILLS SURGERY CENTER                                              3340 SOUTH BROAD ST              STADIUM CAMPUS                             PHILADELPHIA   PA       19145
Willy Cruz                                                        Address Redacted
                                                                  10710 CHARTER DRIVE SUITE
WILMER AT COLUMBIA                                                310                              DEAN GLARUS MD                             COLUMBIA       MD       21044
WILMER EYE INSTITUTE                  SIKDER SHAMEEMA             6430 ROCKLEDGE DR STE 600                                                   BETHESDA       MD       20817

WILMER EYE INSTITUTE AT GREENSPRING                               10753 FALLS RD                   STE 455                                    LUTHERVILLE    MD       21093
                                                                  1729 NEW HANOVER MEDICAL
WILMINGTON EYE P.A.                                               PARK DR                                                                     WILMINGTON     NC       28403
WILSON N JONES REGIONAL MEDICAL
CENTER                                                            500 N. HIGHLAND                                                             SHERMAN        TX       75092
WILSON OPHTHALMIC CORP                                            PO BOX 2190                                                                 PLAINVILLE     MA       02762-0296
WIMMER BRADLEY R OD                   WIMMER VISION CARE          Address Redacted
WIN PETER H MD                        PETER HO WIN MD, INC        Address Redacted
WINCHESTER EYE SURGERY CENTER                                     525 AMHERST STREET                                                          WINCHESTER     VA       22601
WINCHESTER HOSPITAL                   ATTN PHARMACY               41 HIGHLAND AVE                                                             WINCHESTER     MA       01890-1446
WINCHESTER OPTICAL                                                888 MAIN ST                                                                 WINCHESTER     MA       01890
WINDHAM EYE GROUP                                                 83 QUARRY ST                     PO BOX 16                                  WILLIMANTIC    CT       06226
                                      IN-PATIENT HOSPITAL
WINDSOR REGI0NAL HOSPITAL             PHARMACY                    1030 OUELLETTE AVE                                                          WINDSOR        ON       N9A 1E1      Canada
                                                                                                   IN-PATIENT HOSPITAL
WINDSOR REGI0NAL HOSPITAL                                         1030 OUELLETTE AVE               PHARMACY                                   WINDSOR        ON       N9A 1E1    Canada
Windstream                            Attn Regional Director      PO BOX 9001013                                                              LOUISVILLE     KY       40290-1013
Windstream                            Attn Roxanne Marema         PO BOX 9001013                                                              LOUISVILLE     KY       40290-1013
Windstream                                                        PO BOX 9001013                                                              LOUISVILLE     KY       40290-1013
WINGARD JEREMY B MD                                               Address Redacted
WINN-DIXIE LOGISTICS, INC UNIT 1                                  P.O. BOX 2519                                                               JACKSONVILLE   FL       32203-2519
                                   HSC FINANCE DEPT -
WINNIPEG REGIONAL HEALTH AUTHORITY ACCOUNTS PAYABLE               791 NOTRE DAME AVE                                                          WINNIPEG                R3E 0M1    Canada
WINPAK INC                                                        1951 PAYSPHERE CIRCLE                                                       CHICAGO        IL       60674
WINTERS BROS HAULING OF LI LLC                                    PO BOX 5279                                                                 NEW YORK       NY       10008-5279
Winters Bros Waste Systems                                        PO BOX 5279                                                                 NEW YORK       NY       10008-5279



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                          Page 300 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         384384
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3886


                                                                                                            Exhibit M
                                                                                                         Creditor Matrix
                                                                                                    Served via First Class Mail



                 CreditorName                    CreditorNoticeName                      Address1                          Address2   Address3              City       State       Zip         Country

WIPOTEC GMBH                                                                   ADAM-HOFFMANN-STRASSE 26                                               KAISERSLAUTERN           67657        Germany
Wisconsin Collaborative Insurance Company                                      N17 W24340 Riverwood                                                   Waukesha       WI        53188
WISCONSIN DEPARTMENT OF HEALTH              DIV OF HEALTH CARE
SERVICES                                    ACCESS&ACCOUNTABILITY              DRUG REBATE PROGRAM              313 BLETTNER BLVD                     MADISON         WI       53784
WISCONSIN DEPARTMENT OF REVENUE                                                PO BOX 930208                                                          MILWAUKEE       WI       53293-0208
Wisconsin Dept of Revenue                                                      2135 Rimrock Rd                                                        Madison         WI       53713
WISCONSIN VISION ASSOCIATES                                                    35263 W STATE ST                                                       BURLINGTON      WI       53105
WISCONSIN VISION ASSOCIATES INC                                                35263 W STATE ST                                                       BURLINGTON      WI       53105
WITCHER SPENCER                                                                Address Redacted
WIZNIA ROBERT ABRAHAM                                                          Address Redacted
WL GORE & ASSOCIATES INC                                                       PO BOX 751334                                                          CHARLOTTE       NC       28275-1334
WM RECYCLE AMERICA LLC                                                         PO BOX 73356                                                           CHICAGO         IL       60673-7356
Wohl Associates, Inc.                                                          50 Floyds Run                                                          Bohemia         NY       11716
WOHL LISA G                                                                    Address Redacted
Wojciech Marut                                                                 Address Redacted
WOLBRANSKY HARVEY OD                                                           Address Redacted
WOLCHOK EUGENE OD                                                              Address Redacted
WOLCHOK STEPHEN                                                                Address Redacted
WOLF EYE ASSOCIATES                                                            249 MAIN ST                      DR KENNETH WOLF                       LEWISTON        ME       04240-7053
                                            PONTE VEDRA EYE
WOLF KAREN S OD                             ASSOCIATES                         Address Redacted
WOLF KENNETH JOEL                                                              Address Redacted
WOLFE CLINIC                                                                   309 E CHURCH ST                  EYE DEPT.                             MARSHALLTOWN    IA       50158-2946

WOLSTAN & GOLDBERG EYE ASSOCIATES                                              23600 TELO AVE STE 100                                                 TORRANCE        CA       90505
WOMACK JOHN M MD                                                               Address Redacted
WOMANS HOSPITAL                                                                100 WOMANS WAY                   ATTN PHARMACY                         BATON ROUGE     LA       70815-4103
WOMENS AND CHILDRENS HOSPITAL                                                  PO BOX 88030                                                           LAFAYETTE       LA       70598-8030
WONDERWARE NORTH                                                               425 CAREDEAN DR                                                        HORSHAM         PA       19044
WONG KEVIN MD                                                                  Address Redacted
WONG MITCHEL                                                                   Address Redacted
WONG RAYMOND F                                                                 Address Redacted
WOOD CHARLES MICHAEL OD                                                        Address Redacted
WOOD PRINTING                                                                  3220 N WOODFORD STREET                                                 DECATUR         IL       62526
WOODBINE EYE CARE                                                              5389 WOODBINE RD                                                       PACE            FL       32571
WOODCOCK MICHAEL G                                                             Address Redacted
                                                                               6105 PEACHTREE DUNWOODY
WOODHAMS EYE CLINIC                                                            RD                               BLDG A SUITE 100                      ATLANTA         GA       30328
WOODRUFF ROBERT E II                                                           Address Redacted
WOODRUFF TODD E                                                                Address Redacted
WOODSTOCK GENERAL HOSPITAL                                                     310 JULIANA DRIVE                                                      WOODSTOCK       ON       N4V 0A4      Canada
WOOLFSON AMBULATORY SURGERY                                                    800 MT VERNON HIGHWAY
CENTER LLC                                                                     SUITE 125                        BRIAN SALMENSON MD                    ATLANTA         GA       30328
WOOSTER EYE CENTER                          FENZL THOMAS C                     3519 FRIENDSVILLE RD                                                   WOOSTER         OH       44691
WORCESTER OPHTH ASSOC INC                                                      25 OAK AVE                                                             WORCESTER       MA       01605-2751
Workforce Investment Solutions                                                 757 W. Pershing Road                                                   Decatur         IL       62526
Workiva Inc.                                Attn Jill Klindt, Vice President   2900 University Blvd.                                                  Ames            IA       50010
Workiva Inc.                                Attn Workiva Legal Team            2900 University Blvd.                                                  Ames            IA       50010
                                                                               2300 CROWN COLONY DRIVE
WORKN GEAR LLC                                                                 STE 300                                                                QUINCY          MA       02169
                                                                                                                                                      LIBERTY
WORK-SAFE USA INC                                                              5458 PANTHER RUN DRIVE                                                 TOWNSHIP        OH       45044
Workshare                                                                      650 CALIFORNIA STREET            FLOOR 7                               SAN FRANCISCO   CA       94108
WORKSHARE TECHNOLOGY INC                                                       650 CALIFORNIA STREET            FLOOR 7                               SAN FRANCISCO   CA       94108



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                       Page 301 of 304
                                                             Case 1:20-cv-01254-MN
                                                                        Case 20-11177-KBO
                                                                                    DocumentDoc
                                                                                             5-58
                                                                                                363Filed
                                                                                                       Filed
                                                                                                          10/02/20
                                                                                                             07/20/20
                                                                                                                    Page
                                                                                                                       Page
                                                                                                                         385385
                                                                                                                             of 432
                                                                                                                                 of 387
                                                                                                                                     PageID #: 3887


                                                                                                              Exhibit M
                                                                                                           Creditor Matrix
                                                                                                      Served via First Class Mail



           CreditorName                            CreditorNoticeName                    Address1                              Address2    Address3        City        State       Zip          Country
WORLD COURIER INC                                                              PO BOX 842325                                                          BOSTON          MA       02284-2325
                                              C/o Ocorian Corporate Services
WorldAkorn Pharma Mauritius                   (Mauritius) Ltd.               6th Floor, Tower A                   1 Cybercity                         Ebene                                 Mauritius
WORRELL BURTON EDWARD JR                                                     Address Redacted
WORTH AND COMPANY INC                                                        6263 KELLERS CHURCH ROAD                                                 PIPERSVILLE     PA       18947
                                              Robert L. Walsh, Thomas P.
WRASER PHARMACEUTICALS, LLC                   Hebert, Joseph P. Lavigne      JONES WALKER, LLP                    201 St. Charles Avenue              New Orleans     LA       70170
WRAY MISTY LEE MD                             MISTY LEE WRAY MD LLC          Address Redacted
WRIGHT JOHN R                                                                Address Redacted

WRIGHT SURGERY CENTER                                                            1611 SOUTH GREEN ROAD #124                                           SOUTH EUCLID    OH       44121
                                                                                 2407 TIMBERLOCK PLACE SUITE
WRIGHTS MEDIA LLC                                                                B                                                                    THE WOODLANDS   TX       77380
Wrights Media, LLC as agent for U.S. News &   Attn Brett Petillo, VP of Sales or 2407 TIMBERLOCK PLACE SUITE
World Report                                  Janie Miller                       B                                                                    THE WOODLANDS   TX       77380
WSFS Institutional Services                                                      500 Delaware Ave.                                                    Wilmington      DE       19801
                                              HOSPITAL PHARMACY, RM
WSU VET TEACHING HOSPITAL                     1701                               205 OTT RD                                                           PULLMAN         WA       99164

WSU Vet Tech Hospital                                                          HOSPITAL PHARMACY, RM 1701         205 OTT RD                          PULLMAN         WA       99164
WU GLORIA                                                                      Address Redacted
WYANDOTTE EYE CLINIC                          PRICE MARLA J                    100 OAK STREET                                                         WYANDOTTE       MI       48192
WYATT TOURNIER                                                                 Address Redacted
WYHINNY GEORGE JURIJ                                                           Address Redacted
WYLL GENE ERWIN                                                                Address Redacted
Wyman E. Grant                                                                 Address Redacted
WYOMING RETINA ASSOCIATES PC                                                   307 SOUTH JACKSON ST                                                   CASPER          WY       82601
Wyoming Secretary of State                                                     2020 Carey Avenue                                                      Cheyenne        WY       82002-0020
WYOMING STATE BRD OF PHARMACY                                                  1712 CAREY AVE                     STE 200                             CHEYENNE        WY       82002
WYSE EYECARE, S.C.                            WYSE TAMARA B                    900 SKOKIE BLVD                    SUITE 150                           NORTHBROOK      IL       60062
WYTHE EYE ASSOC                               BREWER-LORD AMANDA               530 WEST RIDGE ROAD                                                    WYTHEVILLE      VA       24382
                                                                                                                  BILEKAHALLI,
Xellia Pharmaceuticals ApS                                                     524, KUKKE ARCADE                  BANGALORE,KARNATAK                  BANGLORE        KA       560076       INDIA
XELLIA PHARMACEUTICALS LLC USA                                                 200 NORTH FIELD ROAD                                                   BEDFORD         OH       44146
XERIMIS INC                                                                    102 EXECUTIVE DRIVE                                                    MOORESTOWN      NJ       08057
X-Gen Pharmaceuticals                                                          PO BOX 445                                                             BIG FLATS       NY       14814
XGEN PHARMACEUTICALS INC                                                       PO BOX 445                                                             BIG FLATS       NY       14814
                                              Attn Kyle Knowles, Quality
X-GEN Pharmaceuticals Inc.                    Control Chemist                  PO BOX 445                                                             BIG FLATS       NY       14814

X-GEN Pharmaceuticals Inc.                    Attn Susan E. Badia, President   1000 Fort Salonga Road, Suite 3                                        Northport       NY       11768

X-GEN Pharmaceuticals Inc.                    Attn Susan E. Badia, President   P.O. Box 150                                                           Northport       NY       11768
Xia Cheng Boulier                                                              Address Redacted
Xiaoling Wang                                                                  Address Redacted
Xiaoping Liu                                                                   Address Redacted
Xiomara Acosta                                                                 Address Redacted
Xiomara J. Henriquez                                                           Address Redacted
Xiomara Torrez Espinal                                                         Address Redacted
XL Insurance America, Inc.                    Regulatory Office                505 Eagleview Boulevard            Suite 100                           Exton           PA       19341-1120
XL Specialty Insurance Company                Executive Offices                70 Seaview Avenue                                                      Stamford        CT       06902-6040
XL Specialty Insurance Company                XL Professional Insurance        100 Constitution Plaza             17th Floor                          Hartford        CT       06103
XPO LOGISTICS FREIGHT INC                                                      PO BOX 5160                                                            PORTLAND        OR       97208-5160
Xunlong Yin                                                                    Address Redacted
YAGODA ARNOLD MD                                                               Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                         Page 302 of 304
                                              Case 1:20-cv-01254-MN
                                                         Case 20-11177-KBO
                                                                     DocumentDoc
                                                                              5-58
                                                                                 363Filed
                                                                                        Filed
                                                                                           10/02/20
                                                                                              07/20/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          386386
                                                                                                              of 432
                                                                                                                  of 387
                                                                                                                      PageID #: 3888


                                                                                         Exhibit M
                                                                                      Creditor Matrix
                                                                                 Served via First Class Mail



                CreditorName         CreditorNoticeName               Address1                          Address2        Address3                City    State       Zip      Country
YAKIMA VALLEY MEMORIAL HOSPITAL   PHARMACY DEPARTMENT      2811 TIETON DRIVE                                                           YAKIMA          WA       98902-3761
YALDO MAZIN K MD                                           Address Redacted
YALE NEW HAVEN HOSPITAL                                    PO BOX 1001                       A/P                                       NEW HAVEN       CT       06504
YALE UNIVERSITY                   ACCOUNTS PAYABLE         PO BOX 208228                                                               NEW HAVEN       CT       06520
YALON MOSHE                                                Address Redacted
YAMANI AMIR                                                Address Redacted
Yanel Mazzari                                              Address Redacted
Yanet M Diaz                                               Address Redacted
YANG JEAN J                                                Address Redacted
YANG MICHAEL C                                             Address Redacted
YANG MYONGWOON MARILYN                                     Address Redacted
Yanira Palacios Rivera                                     Address Redacted
YANNUZZI L A MD                                            Address Redacted
                                  MOUNTAIN VIEW VISION
YARDLEY RICHARD IRA OD            CENTER                   Address Redacted
YAREMKO ERIC DMD                                           Address Redacted
YASGUR EYE ASSOCIATES             YASGUR LEE H             1415 RT 70 E                      SUITE 404                                 CHERRY HILL     NJ       08034
YASHAR ALYSON GAIL                                         Address Redacted
YEAGER DWYANE OD                                           Address Redacted
YEAGER SUPPLY INC                                          PO BOX 1177                                                                 READING         PA       19603
YEE DAVID S                                                Address Redacted
YEH HSUSHI                                                 Address Redacted
YEH LILY                                                   Address Redacted
YEN NELSON T DDS                                           Address Redacted
Ying Xie                                                   Address Redacted
Ynes Adames                                                Address Redacted
Yogita Bhardwaj                                            Address Redacted
Yogitha Jagadeesh                                          Address Redacted
Yolina T Todorov                                           Address Redacted
Yolonda Lynnette Stoner                                    Address Redacted

YORK HOSPITAL C/O WELLSPAN                                 1001 SOUTH GEORGE ST              PO BOX 2767 FINANCE DEPT                  YORK            PA       17405
Yoselin Collado                                            Address Redacted
YOUNG EYE CLINIC                                           204 N. MAGDALEN SQUARE                                                      ABBEVILLE       LA       70510
YOUNG JOSHUA ABBA                                          Address Redacted
YOUNG KEVIN OD                                             Address Redacted
YOUNG MARC                                                 Address Redacted
YOUNG RICHARD                                              Address Redacted
YOUNG ROBERT L MD INC                                      1646 45TH AVE                                                               MUNSTER         IN       46321-3914
YOUNG VINCENT K                                            Address Redacted
YOUNGER JOSEPH                                             Address Redacted
YRC                                                        PO BOX 13573                                                                NEWARK          NJ       07188-3573
YRC                                                        PO BOX 93151                                                                CHICAGO         IL       60673-3151
Yris Rodriguez                                             Address Redacted
YS MARKETING INC                                           2004 MCDONALD AVE                 DBA NUMED PHARMA                          BROOKLYN        NY       11223
YSASAGA JASON E                                            Address Redacted
YUAN RUMEI MD                                              Address Redacted
YUAN YUAN WEI                                              Address Redacted
Yueling Liang                                              Address Redacted
YUEN DANA K WONG                                           Address Redacted
Yuliana Hernandez                                          Address Redacted
YUMA VISION CENTER INC            DETERMAN THOMAS F        2750 S. PACIFIC AVE, SUITE D                                                YUMA            AZ       85365
Yun Zheng                                                  Address Redacted
Yuri Han                                                   Address Redacted
Yvonne Burks                                               Address Redacted



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                    Page 303 of 304
                                                         Case 1:20-cv-01254-MN
                                                                    Case 20-11177-KBO
                                                                                DocumentDoc
                                                                                         5-58
                                                                                            363Filed
                                                                                                   Filed
                                                                                                      10/02/20
                                                                                                         07/20/20
                                                                                                                Page
                                                                                                                   Page
                                                                                                                     387387
                                                                                                                         of 432
                                                                                                                             of 387
                                                                                                                                 PageID #: 3889


                                                                                                     Exhibit M
                                                                                                  Creditor Matrix
                                                                                             Served via First Class Mail



                CreditorName                   CreditorNoticeName                 Address1                          Address2          Address3             City             State       Zip         Country
Z AUTOMATION COMPANY INC                                               163 N ARCHER AVE                                                               MUNDELEIN           IL        60060
Zachary A Cox                                                          Address Redacted
Zachary Brent Miller                                                   Address Redacted
ZACHARY BURNS                                                          Address Redacted
Zachary Cohn                                                           Address Redacted
Zachary Michael McClard                                                Address Redacted
Zachary Peterson                                                       Address Redacted
Zachary Phoenix Stolz                                                  Address Redacted
Zachary Ryan Kramer                                                    Address Redacted
Zachery Hoeft                                                          Address Redacted
Zackary D Rideout                                                      Address Redacted
ZAGELBAUM BRUCE                                                        Address Redacted
Zakaria Eltourroug                                                     Address Redacted
ZAMAN FIAZ                                                             Address Redacted
Zanera Ahmad                                                           Address Redacted
ZANGARI EYECARE                                                        PO BOX 382                                                                     WARREN              RI        02885
Zanisha T Johnson                                                      Address Redacted
ZARCO VISION CENTER                        ZARCO ISIDORO               3230 W FLAGLER ST                                                              MIAMI               FL        33135
ZAUEL DAVID MD                                                         Address Redacted
                                           WESTFALL PROFESSIONAL
ZAZULAK OLEH GREGORY MD                    PARK                        Address Redacted
ZEE MEDICAL INC                            ACCOUNTS PAYABLE            PO BOX 19527                                                                   IRVINE              CA        92713
ZEEGEN PETER D                                                         Address Redacted
Zeeshan Amjad                                                          Address Redacted
ZEITER EYE SURGICAL CENTER, INC.                                       1801 EAST MARCH LANE              SUITE C360            THERESA SLATON         STOCKTON            CA        95210
ZELJKO VUJASKOVIC                          UNIVERSITY OF MARYLAND      Address Redacted

ZELLNER JAMES H MD                         ZELLNER OPHTHALMOLOGY Address Redacted
ZGK QUALITY CONSULTING                                               360 E 89TH ST #23C                                                               NEW YORK            NY        10128
                                           Attn Jessie Huang, Deputy
Zhe Jiang Hisun Pharmaceutical Co., Ltd.   General Manager           No. 46 Waisha Road                  Jiaojiang District    Taizhou City           Zhejiang Procince             318000       China
ZHEJIANG HAISEN PHARMACEUTICAL CO                                    XIANGTAN VILLAGE LIUSHI
LTD                                                                  STREET                              DONGYANG ZHEJIANG                            DONYANG             ZZ        322104       China
Zhihua Fan                                                           Address Redacted
ZIMMER GROUP US INC                                                  1095 6TH STREET COURT SE                                                         HICKORY             SC        28602
ZIPRECRUITER INC                                                     401 WILSHIRE BLVD                   11TH FLOOR                                   SANTA MONICA        CA        90401
                                           DBA EYE Q OPTOMETRIST-
ZLATIN OPTICAL PC                          NYC                       213 W 79TH ST                                                                    NEW YORK            NY        10024
                                           DBA EYE Q OPTOMETRIST-
ZLATIN OPTICAL PC                          SCARSDALE                 1098 WILMOT ROAD                                                                 SCARSDALE           NY        10583
                                                                                                     GAJULARAMARAM VIL,        I QUTBULLAPUR (M) I
ZODIAC LIFE SCIENCES                                                   PLOT NO 93, ALEAP INDL AREA I NEAR PRAGATI NAGAR        HYDERABAD              TELEGANA                      500090       India
Zoetis Belgium SA                                                      Mercuriusstraat 20                                                             Zaventem                      1930         Belgium
Zoetis Belgium SA                                                      10 Sylvan Way                                                                  Parsippany          NJ        07054
Zoran Sovljanski                                                       Address Redacted
Zoveibia Palacios                                                      Address Redacted
ZUCK ALLEN F                                                           Address Redacted
                                                                                                     SPECIALTY SOLUTIONS
Zuellig Pharma Pte Ltd                                                 15 CHANGI NORTH WAY           GROUP PTE LTD             UNIT NO. 01-01                                       498770       SINGAPORE
Zundry M Padra Medina                                                  Address Redacted
                                           HARBOR PROFESSIONAL
ZUSMAN NEIL B MD                           CENTRE                      Address Redacted
                                           Thomas R. Temple, Jr. and   BREAZEALE, SACHSE & WILSON, One American Place, 23rd
ZYBER PHARMACEUTICALS                      Claude F. Reynaud, Jr.      LLP                         Floor                       Post Office Box 3197   Baton Rouge         LA        70821-3197
Zydus Pharmaceuticals USA Inc.                                         73 Route 31 N.                                                                 Pennington          NJ        08534



 In re Akorn, Inc. et al.
 Case No. 20-11177                                                                                Page 304 of 304
Case 1:20-cv-01254-MN
              Case 20-11177-KBO
                        Document 5-58
                                  Doc 576
                                      Filed 10/02/20
                                            Filed 08/26/20
                                                      Page 388
                                                           Pageof1432
                                                                   of 5PageID #: 3890
                                                                                      Docket #0576 Date Filed: 08/26/2020

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
  In re:                                                    )     Chapter 11
                                                            )
  AKORN, INC., et al., 1                                    )     Case No. 20-11177 (KBO)
                                                            )
                           Debtors.                         )     (Jointly Administered)
                                                            )
                                                            )

                           SUPPLEMENTAL CERTIFICATE OF SERVICE

               I, Heather Fellows, depose and say:

              1. I am employed by Kurtzman Carson Consultants LLC (“KCC”), the claims,
      noticing and administrative agent for the Debtors in the above-captioned cases. I submit this
      supplemental certificate in connection with the service of solicitation materials (the
      “Solicitation Packages”) for the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor
      Affiliates [Docket No. 258] (the “Plan”). I am over the age of 18 and not a party to this
      action. Except as otherwise noted, I could and would testify to the following based upon my
      personal knowledge.

             2. On May 22, 2020, the Court entered the Order Appointing KCC as Claims and
      Noticing Agent Effective as of May 20, 2020 [Docket No. 71].

              3. On June 23, 2020, the Court entered the Order Authorizing the Debtors to Employ
      and Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective as of the
      Petition Date [Docket No. 217].

              4. Consistent with its retention as claims, noticing and administrative agent, KCC is
      charged with, among other things, the duty of printing and distributing Solicitation Packages
      to creditors and other interested parties pursuant to the instructions set forth in the Debtors’
      Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure Statement,
      (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
      Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
      Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
      Respect Thereto [Docket No. 103] (the “Disclosure Statement Motion”) filed by the Debtors
      on May 26, 2020 and the Order (I) Approving the Adequacy of the Disclosure Statement,

  1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC;
           Advanced Vision Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645);
           Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant
           Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak
           Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI
           Holdings Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925
           W. Field Court, Suite 300, Lake Forest, Illinois 60045.



                                                                             ¨2¤!+m4(:                  #L«
                                                                                 2011177200826000000000003
Case 1:20-cv-01254-MN
              Case 20-11177-KBO
                        Document 5-58
                                  Doc 576
                                      Filed 10/02/20
                                            Filed 08/26/20
                                                      Page 389
                                                           Pageof2432
                                                                   of 5PageID #: 3891

     (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
     Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
     Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
     Respect Thereto [Docket No. 318] (the “Disclosure Statement Order”), as entered by the
     Court on July 2, 2020.

            5. The Solicitation Packages consist of the following documents:

                a. if applicable, a flash drive (the “Flash Drive”) containing the following
                   documents:

                              i. the Disclosure Statement for the Joint Chapter 11 Plan of Akorn,
                                 Inc. and Its Debtor Affiliates (with all exhibits and attachments
                                 thereto) [Docket No. 267] (the “Disclosure Statement”);

                             ii. the Plan;

                            iii. the Disclosure Statement Order (without exhibits except for the
                                 Solicitation and Voting Procedures);

                b. either a printed copy of the appropriate Ballot(s) and voting instructions for
                   the voting class in which the creditor is entitled to vote (with a pre-addressed,
                   postage prepaid return envelope, if applicable (the “Return Envelope”):

                              i. Class 3 – Ballot for Holders of Term Loan Claims (the “Class 3
                                 Ballot”) (substantially in the form attached as Exhibit 3A to the
                                 Disclosure Statement Order);

                             ii. Class 4 – Ballot for Holders of General Unsecured Claims (the
                                 “Class 4 Ballot”) (substantially in the form attached as Exhibit
                                 3B to the Disclosure Statement Order);

                            iii. Class 7 – Ballot for Holders of Section 510(b) Claims (the “Class
                                 7 Ballot”) (substantially in the form attached as Exhibit 3C to the
                                 Disclosure Statement Order);

                            iv. Class 8 – Ballot for Holders of Akorn Interests (the “Class 8
                                Ballot”) (substantially in the form attached as Exhibit 3D to the
                                Disclosure Statement Order);

                             v. Class 8 – Ballot for Beneficial Holders of Akorn Interests (the
                                “Class 8 Beneficial Holder Ballot”) (substantially in the form
                                attached as Exhibit 3E to the Disclosure Statement Order);

                            vi. Class 8 – Master Ballot for Holders of Akorn Interests (the
                                “Class 8 Master Ballot”) (substantially in the form attached as
                                Exhibit 3F to the Disclosure Statement Order);




                                                 -2-
Case 1:20-cv-01254-MN
              Case 20-11177-KBO
                        Document 5-58
                                  Doc 576
                                      Filed 10/02/20
                                            Filed 08/26/20
                                                      Page 390
                                                           Pageof3432
                                                                   of 5PageID #: 3892

               c. or in lieu of a Ballot, the following notices and forms, as appropriate, based on
                  the treatment under the Plan of any Claim or Interest held by the party to
                  whom the notice is provided:

                            i. Notice of Non-Voting Status to Holders of Unimpaired Claims
                               Conclusively Presumed to Accept the Plan (the “Unimpaired
                               Non-Voting Status Notice”) (substantially in the form attached as
                               Schedule 4 to the Disclosure Statement Order);

                            ii. Opt-In Form for Holders of Unimpaired Claims Conclusively
                                Presumed to Accept the Plan (the “Unimpaired Opt-In Form”)
                                (substantially in the form attached as Schedule 4A to the
                                Disclosure Statement Order);

                           iii. Notice of Non-Voting Status with Respect to Disputed Claims
                                and Interests (the “Disputed Claims Notice”) (substantially in the
                                form attached as Schedule 5 to the Disclosure Statement Order);

                           iv. Opt-In Form for Holders of Disputed Claims and Interests (the
                               “Disputed Opt-In Form”) (substantially in the form attached as
                               Schedule 5A to the Disclosure Statement Order);

               d. if applicable, a Cover Letter from the Debtors (the “Cover Letter”)
                  (substantially in the form attached as Schedule 6 to the Disclosure Statement
                  Order); and

               e. the Notice of Hearing to Consider Confirmation of the Joint Chapter 11 Plan
                  of Akorn, Inc. and Its Debtor Affiliates and Related Voting and Objection
                  Deadlines (the “Confirmation Hearing Notice”) (substantially in the form
                  attached as Schedule 7 to the Disclosure Statement Order).

             6. On July 31, 2020, at my direction and under my supervision, employees of KCC
     caused the Class 4 Ballot, Flash Drive, Confirmation Hearing Notice, Cover Letter and
     Return Envelope to be served per postal forwarding address via First Class Mail on the
     service list attached hereto as Exhibit A.


  Dated: August 3, 2020
                                                                /s/ Heather Fellows
                                                                Heather Fellows
                                                                222 N Pacific Coast Highway,
                                                                3rd Floor
                                                                El Segundo, CA 90245
                                                                Tel 310.823.9000




                                               -3-
Case 1:20-cv-01254-MN
              Case 20-11177-KBO
                        Document 5-58
                                  Doc 576
                                      Filed 10/02/20
                                            Filed 08/26/20
                                                      Page 391
                                                           Pageof4432
                                                                   of 5PageID #: 3893




                              Exhibit A
  Case 1:20-cv-01254-MN
                Case 20-11177-KBO
                          Document 5-58
                                    Doc 576
                                        Filed 10/02/20
                                              Filed 08/26/20
                                                        Page 392
                                                             Pageof5432
                                                                     of 5PageID #: 3894
                                                    Exhibit A
                                       Class 4 - General Unsecured Claims
                                            Served via First Class Mail

                    CreditorName              Address              City    State     Zip
                Klarman Rulings Inc   1 Perimeter Rd Ste 900    Manchester NH    03103-3367




In re Akorn, Inc. et al.
Case No. 20-11177                                 Page 1 of 1
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 578
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           393 of1432
                                                                  of 24
                                                                      PageID #: 3895
                                                                                      Docket #0578 Date Filed: 08/26/2020

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
  In re:                                                    )     Chapter 11
                                                            )
  AKORN, INC., et al.,1                                     )     Case No. 20-11177 (KBO)
                                                            )
                           Debtors.                         )     (Jointly Administered)
                                                            )
                                                            )

                           SUPPLEMENTAL CERTIFICATE OF SERVICE

               I, Leanne V. Rehder Scott, depose and say:

              1. I am employed by Kurtzman Carson Consultants LLC (“KCC”), the claims,
      noticing and administrative agent for the Debtors in the above-captioned cases. I submit this
      certificate in connection with the service of solicitation materials (the “Solicitation
      Packages”) for the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket
      No. 258] (the “Plan”). I am over the age of 18 and not a party to this action. Except as
      otherwise noted, I could and would testify to the following based upon my personal
      knowledge.

             2. On May 22, 2020, the Court entered the Order Appointing KCC as Claims and
      Noticing Agent Effective as of May 20, 2020 [Docket No. 71].

              3. On June 23, 2020, the Court entered the Order Authorizing the Debtors to Employ
      and Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective as of the
      Petition Date [Docket No. 217].

              4. Consistent with its retention as claims, noticing and administrative agent, KCC is
      charged with, among other things, the duty of printing and distributing Solicitation Packages
      to creditors and other interested parties pursuant to the instructions set forth in the Debtors’
      Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure Statement,
      (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
      Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
      Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
      Respect Thereto [Docket No. 103] (the “Disclosure Statement Motion”) filed by the Debtors
      on May 26, 2020 and the Order (I) Approving the Adequacy of the Disclosure Statement,

  1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC;
           Advanced Vision Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc.
           (6645); Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735);
           Covenant Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022);
           Oak Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739);
           VPI Holdings Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address is:
           1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.



                                                                             ¨2¤!+m4(:                  %h«
                                                                                 2011177200826000000000005
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 578
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           394 of2432
                                                                  of 24
                                                                      PageID #: 3896

     (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
     Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
     Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
     Respect Thereto [Docket No. 318] (the “Disclosure Statement Order”), as entered by the
     Court on July 2, 2020.

            5. The Solicitation Packages consist of the following documents:

                a. if applicable, a flash drive (the “Flash Drive”) containing the following
                   documents:

                              i. the Disclosure Statement for the Joint Chapter 11 Plan of Akorn,
                                 Inc. and Its Debtor Affiliates (with all exhibits and attachments
                                 thereto) [Docket No. 267] (the “Disclosure Statement”);

                             ii. the Plan;

                            iii. the Disclosure Statement Order (without exhibits except for the
                                 Solicitation and Voting Procedures);

                b. either a printed copy of the appropriate Ballot(s) and voting instructions for
                   the voting class in which the creditor is entitled to vote (with a pre-addressed,
                   postage prepaid return envelope, if applicable (the “Return Envelope”):

                              i. Class 3 – Ballot for Holders of Term Loan Claims (the “Class 3
                                 Ballot”) (substantially in the form attached as Exhibit 3A to the
                                 Disclosure Statement Order);

                             ii. Class 4 – Ballot for Holders of General Unsecured Claims (the
                                 “Class 4 Ballot”) (substantially in the form attached as Exhibit
                                 3B to the Disclosure Statement Order);

                            iii. Class 7 – Ballot for Holders of Section 510(b) Claims (the “Class
                                 7 Ballot”) (substantially in the form attached as Exhibit 3C to the
                                 Disclosure Statement Order);

                            iv. Class 8 – Ballot for Holders of Akorn Interests (the “Class 8
                                Ballot”) (substantially in the form attached as Exhibit 3D to the
                                Disclosure Statement Order);

                             v. Class 8 – Ballot for Beneficial Holders of Akorn Interests (the
                                “Class 8 Beneficial Holder Ballot”) (substantially in the form
                                attached as Exhibit 3E to the Disclosure Statement Order);

                            vi. Class 8 – Master Ballot for Holders of Akorn Interests (the
                                “Class 8 Master Ballot”) (substantially in the form attached as
                                Exhibit 3F to the Disclosure Statement Order);




                                                 -2-
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 578
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           395 of3432
                                                                  of 24
                                                                      PageID #: 3897

                c. or in lieu of a Ballot, the following notices and forms, as appropriate, based on
                   the treatment under the Plan of any Claim or Interest held by the party to
                   whom the notice is provided:

                             i. Notice of Non-Voting Status to Holders of Unimpaired Claims
                                Conclusively Presumed to Accept the Plan (the “Unimpaired
                                Non-Voting Status Notice”) (substantially in the form attached as
                                Schedule 4 to the Disclosure Statement Order);

                             ii. Opt-In Form for Holders of Unimpaired Claims Conclusively
                                 Presumed to Accept the Plan (the “Unimpaired Opt-In Form”)
                                 (substantially in the form attached as Schedule 4A to the
                                 Disclosure Statement Order);

                            iii. Notice of Non-Voting Status with Respect to Disputed Claims
                                 and Interests (the “Disputed Claims Notice”) (substantially in the
                                 form attached as Schedule 5 to the Disclosure Statement Order);

                            iv. Opt-In Form for Holders of Disputed Claims and Interests (the
                                “Disputed Opt-In Form”) (substantially in the form attached as
                                Schedule 5A to the Disclosure Statement Order);

                d. if applicable, a Cover Letter from the Debtors (the “Cover Letter”)
                   (substantially in the form attached as Schedule 6 to the Disclosure Statement
                   Order); and

                e. the Notice of Hearing to Consider Confirmation of the Joint Chapter 11 Plan
                   of Akorn, Inc. and Its Debtor Affiliates and Related Voting and Objection
                   Deadlines (the “Confirmation Hearing Notice”) (substantially in the form
                   attached as Schedule 7 to the Disclosure Statement Order).

            6. Between July 17 and August 6, 2020, as indicated on the exhibit, at my direction
     and under my supervision, employees of KCC caused the Class 4 Ballot, Flash Drive,
     Confirmation Hearing Notice, Cover Letter and Return Envelope to be served via First Class
     Mail on the service list attached hereto as Exhibit A.

            7. On August 6, 2020, at my direction and under my supervision, employees of KCC
     caused the Class 7 Ballot, Flash Drive, Confirmation Hearing Notice, Cover Letter and
     Return Envelope to be served via First Class Mail on the service list attached hereto as
     Exhibit B.

            8. Between July 17 and August 6, 2020, as indicated on the exhibit, at my direction
     and under my supervision, employees of KCC caused the Unimpaired Non-Voting Status
     Notice, Unimpaired Opt-In Form, Confirmation Hearing Notice, and Return Envelope to be
     served via First Class Mail on the service list attached hereto as Exhibit C.

            9. Between July 17 and August 10, 2020, as indicated on the exhibit, at my direction
     and under my supervision, employees of KCC caused the Flash Drive, Confirmation Hearing
     Notice and Cover Letter to be served via First Class Mail on the service list attached hereto
     as Exhibit D.


                                                -3-
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 578
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           396 of4432
                                                                  of 24
                                                                      PageID #: 3898

            10. On August 6, 2020, at my direction and under my supervision, employees of KCC
     caused the Unimpaired Non-Voting Status Notice and Confirmation Hearing Notice to be
     served via First Class Mail on the service list attached hereto as Exhibit E.

            11. Between July 17 and August 6, 2020, as indicated on the exhibit, at my direction
     and under my supervision, employees of KCC caused the Confirmation Hearing Notice to be
     served via First Class Mail on the service list attached hereto as Exhibit F.

  Dated: August 26, 2020
                                                               /s/ Leanne V. Rehder Scott
                                                               Leanne V. Rehder Scott
                                                               222 N Pacific Coast Highway,
                                                               3rd Floor
                                                               El Segundo, CA 90245
                                                               Tel 310.823.9000




                                               -4-
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 578
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           397 of5432
                                                                  of 24
                                                                      PageID #: 3899




                             Exhibit A
                                                                              Case 1:20-cv-01254-MN
                                                                                           Case 20-11177-KBO
                                                                                                     Document 5-58
                                                                                                              Doc 578
                                                                                                                   Filed Filed
                                                                                                                         10/02/20
                                                                                                                               08/26/20
                                                                                                                                    Page Page
                                                                                                                                         398 of6432
                                                                                                                                                of 24
                                                                                                                                                    PageID #: 3900


                                                                                                                                Exhibit A
                                                                                                                   Class 4 - General Unsecured Claims
                                                                                                                       Served via First Class Mail



              CreditorName                             CreditorNoticeName                          Address1                            Address2                    Address3               City              State       Zip     Country   Date Served
3D EXHIBITS INC                                                                       800 ALBION AVE                                                                               SCHAUMBURG            IL         60193                     8/6/2020
Acquire Automation LLC                         John G. Loughnane, Esq.                155 Seaport Blvd.                                                                            Boston                MA         02210                     8/6/2020
Aetna Inc. on Behalf of Itself and Its Self-                                                                                                                 100 Front Street, Suite
funded Groups                                  Attn Gerald Lawrence                   c/o Lowey Dannenberg, P.C              One Tower Bridge                520                     West Conshohocken   PA         19428                     8/6/2020
AgidensAG                                      Ann Van Goethem                        Baarbeek 1                                                                                     Zwijndrecht                    2070      Belgium         8/6/2020
AIG Property Casualty Inc.                     Attn Kevin J. Larner                   80 Pine Street,13th Floor                                                                      New York            NY         10005                     8/6/2020
Airgas USA LLC                                 Amanda Dopieralski                     6055 Rockside Woods Blvd                                                                       Independence        OH         44131                     8/6/2020
Alcami Corporation                             Mary Palega                            2320 Scientific Park Drive                                                                     Wilmington          NC         28405                    7/20/2020
Ali AL Rubiay                                                                         1222 Oak Street                                                                                Danville            IL         61832                    7/17/2020
Ameren Illinois                                Collections Department                 2105 E State Route 104                                                                         Pawnee              IL         62558                    7/24/2020
AmerisourceBergen Drug Corporation             Melissa W. Rand                        227 Washington Street                                                                          Conshohocken        PA         19426                     8/6/2020
AmerisourceBergen Drug Corporation             Melissa W. Rand                        227 Washington Street                                                                          Conshohocken        PA         19426                     8/6/2020
AMRI                                           c/o Stacie Phillips, General Counsel   26 Corporate Circle                                                                            Albany              NY         12212                     8/6/2020
Andreas Pesel                                                                         Rosenweg 7                                                                                     Uelzen              Niedersach 29525     Germany         8/6/2020
Andrew McMahon                                                                        7 Sandy Lane                                                                                   Shelton             CT         06484                    7/24/2020
ANN MENDRZYCKI                                                                        562 COVENTRY CIR                                                                               TELFORD             PA         18969                    7/24/2020

Anthem, Inc. on behalf of its subsidiaries
identified on the attached Addendum, and
its subsidiaries self-funded groups            Attn Geoffrey H. Horn                  c/o Lowey Dannenberg, P.C.             44 South Broadway Suite 1100                          White Plains          NY         10601                     8/6/2020
ARAMARK Uniform and Career Apparel,
LLC fka ARAMARK Uniform and Career
Apparel, Inc.                                  c/o Sheila R. Schwager                 Hawley Troxell Ennis and Hawley LLP P.O. Box 1617                                            Boise                 ID         83701                     8/6/2020
Ariel Kopelioff                                                                       4180 Tarrybrae Ter                                                                           Tarzana               CA         91356                    7/31/2020
Arjay Company                                                                         171 Rodeo Dr                                                                                 Edgewood              NY         11717                    7/20/2020
Ascent Health Services LLC                     Marshall C. Turner                     190 Carondelet Plaza, Suite 600                                                              St.Louis              MO         63105                     8/6/2020
ASD Specialty Healthcare, LLC                                                         227 Washington Street                                                                        Conshohocken          PA         19428                     8/6/2020
Associated Wholesale Grocers, Inc                                                     5000 Kansas Ave                                                                              Kansas City           KS         66106                     8/6/2020
ATHENS EYE ASSOCIATES                          MICHAEL JACOBS                         1080 VEND DRIVE SUITE 100                                                                    WATKINSVILLE          GA         30677                    7/24/2020
Baker, Donelson, Bearman, Caldwell and
Berkowitz, PC                                  Jeffrey S. Greenberg, Esq.             100 Light Street, 19th Fl                                                                    Baltimore             MD         21202                    7/24/2020
Barbie Rattner & Ronald Rattner                Barbie Rattner                         1299 Corporate Drive, Apt 301                                                                Westbury              NY         11590                    7/31/2020
                                               David L. Kleinman, Senior Director,
                                               Litigation and Government
Bausch Health US, LLC and Affiliates           Investigations                         400 Somerset Corporate Blvd.                                                                 Bridgewater           NJ         08807                     8/6/2020
BCBSM, Inc. d/b/a Blue Cross and Blue
Shield of Minnesota on behalf of itself and
its self-funded groups.                     Attn Peter D. St. Phillip                 c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100                         White Plains          NY         10601                     8/6/2020
BCD PHARMA INC                                                                        5875 CHEDWORTH WAY                                                                           MISSISSAUGA           ON         L5R 3L9    Canada        7/24/2020
Bella A Doshi                                                                         644 Barneson Avenue                                                                          San Mateo             CA         94402-3439               7/24/2020

Blue Cross and Blue Shield Association Attn Peter D. St. Phillip                      c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100                         White Plains          NY         10601                     8/6/2020
Blue Cross and Blue Shield of Alabama
On Behalf of Itself and Its Self-Funded
Groups.                                      Attn Peter D. St. Phillip                c/o Lowey Dannenberg, P.C.             44 South Broadway Suite 1100                          White Plains          NY         10601                     8/6/2020
Blue Cross and Blue Shield of Kansas
City on behalf of itself and its self-funded
groups                                       Attn Peter D. St. Phillip                c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100                         White Plains          NY         10601                     8/6/2020

Blue Cross and Blue Shield of
Massachusetts HMO Blue, Inc. on behalf
of itself and its self-funded groups    Attn Peter D. St. Phillip                     c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100                         White Plains          NY         10601                     8/6/2020
Blue Cross and Blue Shield of
Massachusetts, Inc. on behalf of itself
and its self-funded groups              Attn Peter D. St. Phillip                     c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100                         White Plains          NY         10601                     8/6/2020
Blue Cross and Blue Shield of North
Carolina                                Robert C. Griffith                            Rawlings and Associates                One Eden Parkway                                      LaGrange              KY         40031                     8/6/2020




  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                           Page 1 of 7
                                                                              Case 1:20-cv-01254-MN
                                                                                           Case 20-11177-KBO
                                                                                                     Document 5-58
                                                                                                              Doc 578
                                                                                                                   Filed Filed
                                                                                                                         10/02/20
                                                                                                                               08/26/20
                                                                                                                                    Page Page
                                                                                                                                         399 of7432
                                                                                                                                                of 24
                                                                                                                                                    PageID #: 3901


                                                                                                                            Exhibit A
                                                                                                               Class 4 - General Unsecured Claims
                                                                                                                   Served via First Class Mail



            CreditorName                               CreditorNoticeName                        Address1                           Address2                     Address3                City         State      Zip     Country   Date Served
Blue Cross and Blue Shield of North
Carolina                                      Robert C. Griffith                    Rawlings and Associates              One Eden Parkway                                   LaGrange             KY           40031                    8/6/2020
BLUE CROSS AND BLUE SHIELD OF
NORTH CAROLINA                                ROBERT C. GRIFFITH                    RAWLINGS AND ASSOCIATES              ONE EDEN PARKWAY                                   LAGRANGE             KY           40031                    8/6/2020
BLUE CROSS AND BLUE SHIELD OF
NORTH CAROLINA                                ROBERT C. GRIFFITH                    RAWLINGS AND ASSOCIATES              ONE EDEN PARKWAY                                   LAGRANGE             KY           40031                    8/6/2020
Blue Cross and Blue Shield of Rhode
Island                                        Robert C. Griffith                    Rawlings and Associates              One Eden Parkway                                   LaGrange             KY           40031                    8/6/2020
Blue Cross and Blue Shield of Vermont         Robert Griffith                       Rawlings and Associates PLLC         1 Eden Parkway                                     La Grange            KY           40031                    8/6/2020

Blue Cross Blue Shield of North Dakota        Robert C. Griffith                    Rawlings and Associates              One Eden Parkway                                   LaGrange             KY           40031                    8/6/2020
Bluecross Blueshield of South Carolina
on Behalf of Itself and its Self-funded
Groups                                        Attn Peter D. St. Phillip             c/o Lowey Dannenberg, P.C.           44 South Broadway, Suite 1100                      White Plains         NY           10601                    8/6/2020

Bluecross Blueshield of Tennessee on
behalf of itself and its self-funded groups   Attn Peter D. St. Phillip             c/o Lowey Dannenberg, P.C.   44 South Broadway, Suite 1100                              White Plains         NY           10601                    8/6/2020
Bodine Environmental Services                 Bob Bryson                            2 Dorrington Rd                                                                         Carnegie             PA           15106                    8/6/2020
Bradford Carmichael                                                                 5744 Salem Rd                                                                           Lithonia             GA           30038                   7/31/2020
Brenntag Northeast LLC                        Deborah Seifter                       5083 Pottsville Pike                                                                    Reading              PA           19605                   7/20/2020
Brian Murden & Sara Murden 1806               Brian Murden                          417 Goodspeed Rd                                                                        Virginia Beach       VA           23451                   7/31/2020
BRUCE YOUNG                                                                         10897 RETREAT LN                                                                        WOODBURY             MN           55129                   7/31/2020
BRYAN CAVE LEIGHTON PAISNER                                                         161 NORTH CLARK STREET SUITE
LLP                                           MARK A. PASKAR                        4300                                                                                    CHICAGO              IL           60612                    8/6/2020
California Physicians Service d/b/a Blue
Shield of California                          Robert Griffith                       Rawlings and Associates PLLC         1 Eden Parkway                                     La Grange            KY           40031                    8/6/2020
Caresource Management Group Co.               Robert C. Griffith                    Rawlings and Associates              One Eden Parkway                                   LaGrange             KY           40031                    8/6/2020
                                                                                                                         222 Delaware Avenue, Suite
Catalent Micron Technologies, Inc.            Sommer L. Ross, Esq.,                 Duane Morris LLP                     1600                                               Wilmington           DE           19801                    8/6/2020
                                                                                                                         222 Delaware Avenue Suite
Catalent Pharma Solutions, LLC                Sommer L. Ross, Esq.                  Duane Morris LLP                     1600                                               Wilmington           DE           19801                    8/6/2020
Centene Corp.                                 Robert Griffith                       Rawlings and Associates PLLC         1 Eden Parkway                                     La Grange            KY           40031                    8/6/2020
Christopher Stickel                                                                 4 Mariana Lane                                                                          Ocean City           NJ           08226                   7/31/2020
Chubb Custom Insurance Company                Chubb                                 202A Halls Mill Road - 2E                                                               Whitehouse Station   NJ           08889                   7/24/2020
Chubb Custom Insurance Company                Chubb                                 202A Halls Mill Road - 2E                                                               Whitehouse Station   NJ           08889                   7/24/2020
Cigna Corp.                                   Attn Charles F. Rule                  2001 K Street                                                                           Washington           DC           20006                    8/6/2020
Cintas Corporation d/b/a Cintas Location
No. 62                                        c/o Jason V. Stitt                    Keating Muething Klekamp PLL         One East 4th Street               Suite 1400       Cincinnati           OH           45202                    8/6/2020
Cintas Corporation d/b/a Cintas Location
No. 780                                       c/o Jason V. Stitt                    Keating Muething Klekamp PLL         One East 4th Street, Suite 1400                    Cincinnati           OH           45202                    8/6/2020
Cintas Corporation d/b/a Cintas Location
No. 780                                       c/o Jason V. Stitt                    Keating Muething Klekamp PLL         One East 4th Street, Suite 1400                    Cincinnati           OH           45202                    8/6/2020
Cintas Corporation d/b/a Cintas Location
No. 788                                       c/o Jason V. Stitt                    Keating Muething Klekamp PLL         One East 4th Street, Suite 1400                    Cincinnati           OH           45202                    8/6/2020
Cintas Corporation d/b/a Cintas Location
No. 788                                       c/o Jason V. Stitt                    Keating Muething Klekamp PLL         One East 4th Street, Suite 1400                    Cincinnati           OH           45202                    8/6/2020
Cintas Corporation d/b/a Cintas Location
No. 793                                       c/o Jason V. Stitt                    Keating Muething Klekamp PLL         One East 4th Street, Suite 1400                    Cincinnati           OH           45202                    8/6/2020
ClarusONE Sourcing Service LLP -                                                                                                                                                                                       United
Russell Square House                          Tom Ahern, Interim Controller         10-12 Russell Square House                                                              London               England      WC1B 5EH Kingdom         8/6/2020
CRITICAL ENVIRONMENTS
PROFESSIONALS INC                                                                   3350 SALT CREEK LANE                 SUITE 116                                          ARLINGTON HEIGHTS IL              60005                   7/17/2020
                                              AMRI c/o Stacie Phillips, General
Crystal Pharma, S.A.U.                        Counsel                               26 Corporate Circle                                                                     Albany               NY           12212                    8/6/2020
                                                                                                                         919 East Main Street ,Suite
CSC, A DXC Technology Company                 c/o Christopher L. Perkins, Esquire   Eckert Seamans Cherin & Mellott, LLC 1300                                               Richmond             VA           23219                   7/20/2020

CUDWORTH BETH ANN                                                                   2276 EAST WEBSTER PARK DRIVE                                                            HOWELL               MI           48843                   7/24/2020



  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                        Page 2 of 7
                                                                          Case 1:20-cv-01254-MN
                                                                                       Case 20-11177-KBO
                                                                                                 Document 5-58
                                                                                                          Doc 578
                                                                                                               Filed Filed
                                                                                                                     10/02/20
                                                                                                                           08/26/20
                                                                                                                                Page Page
                                                                                                                                     400 of8432
                                                                                                                                            of 24
                                                                                                                                                PageID #: 3902


                                                                                                                           Exhibit A
                                                                                                              Class 4 - General Unsecured Claims
                                                                                                                  Served via First Class Mail



             CreditorName                            CreditorNoticeName                      Address1                                Address2           Address3               City        State       Zip       Country   Date Served
Darlisa Asher                                                                    20415 Anza Ave #14                                                                Torrance           CA           90503                       8/6/2020
                                                                                                                        120 South Central Ave., Ste.
Darwin Chambers                             c/o Thomas H. Riske                  Carmody MacDonald P.C.                 1800                                       St. Louis          MO           63105                      7/20/2020
Dayna Reyes                                                                      9727 Dieterich Avenue                                                             Las Vegas          NV           89148                      7/24/2020
Debra Giles                                                                      27165 W Ivanhole Ct                                                               Wauconda           IL           60084                      7/24/2020
Diane E Kelley                              Ms Diane E Kelley                    10085 McCarty Crest Ct                                                            Fairfax            VA           22030                      7/24/2020
DIANE IRVING                                                                     4100 NOTTAWAY PLACE                                                               BOWIE              MD           20716                      7/17/2020
Dirk Neyhart                                                                     1400 Hearst Ave                                                                   Berkeley           CA           94702                       8/6/2020
Donavon N. Diehm                                                                 E618 Homestead St                                                                 Stephenson         MI           49887                       8/6/2020
Douglas Kinzer                                                                   1930 SW 10 Street                                                                 Boca Raton         FL           33486                      7/24/2020

DP West Lake at Conway, LLC           c/o Michelle E. Shriro                     Singer and Levick, PC                  16200 Addison Road, Suite 140              Addison            TX           75001                       8/6/2020
East Coast Power & Gas of New Jersey,
LLC                                   Legal Dept                                 340 Jackson Ave                                                                   Bronx              NY           10454                       8/6/2020
EmblemHealth, Inc.                    Robert Griffith                            Rawlings and Associates PLLC           1 Eden Parkway                             La Grange          KY           40031                       8/6/2020
EMILIO T. CARNATE JR                                                             3724 SHALLOW DOVE CT                                                              NORTH LAS VEGAS    NV           89032                      7/24/2020
Emily Wang                                                                       6 Brimstone                                                                       Salem              NH           03079                       8/6/2020
                                      Emanuel C. Grillo, Esq. and Jacob R.
Ethypharm S.A.S.                      Herz, Esq                                  Baker Botts LLP                        30 Rockefeller Plaza                       New York           NY           10112                       8/6/2020

Euler Hermes N. A. Insurance Co. Agent Euler Hermes North America
of Lanco-york, Inc. Claim ID 000444563 Insurance Company                         800 Red Brook Blvd.                                                               Owings Mills       MD           21117                      7/17/2020

Euler Hermes N. A. Insurance Co. Agent      Euler Hermes North America
of Lanco-york, Inc. Claim ID 000444567      Insurance Company                    800 Red Brook Blvd.                                                               Owings Mills       MD           21117                      7/17/2020
Evan Noll                                                                        125 Winshire Lane                                                                 Altoona            PA           16601                      7/24/2020
FedEx Custom Critical                       c/o RMS                              PO Box 19253                                                                      Minneapolis        MN           55419                      7/17/2020
Florida Blue D/B/A Blue Cross and Blue
Shield of Florida, Inc.        Robert C. Griffith                                Rawlings and Associates                One Eden Parkway                           LaGrange           KY           40031                       8/6/2020
                               Simona Patru, Associate General
FREEPOINT ENERGY SOLUTIONS LLC Counsel                                           3050 Post Oak Boulevard                Suite 1330                                 Houston            TX           77056                      7/24/2020

Gabelli Funds, LLC as representative of a
certified settlement class of Akorn, Inc.
investors Case No. 1.18-cv-01713 N.D. Ill   Andrew J. Entwistle                  Entwistle and Cappucci LLP             299 Park Avenue Floor 20                   New York           NY           10171                       8/6/2020
Gary Carr                                   Stephanie Woodard, Attorney          c/o Woodard Law Firm, LLC              501 7th Street North, Ste 8                Columbus           MS           39705                       8/6/2020
Harvard Pilgrim Health Care, Inc.           Robert Griffith                      Rawlings and Associates PLLC           1 Eden Parkway                             La Grange          KY           40031                       8/6/2020
Hawaii Medical Service Association          Robert Griffith                      Rawlings and Associates PLLC           1 Eden Parkway                             La Grange          KY           40031                       8/6/2020
                                            ACCOUNTS RECEIVABLE ROOM
Health Canada                               1804B                                P/L 1918B                                                                         OTTAWA             ON           K1A0K9       CANADA         8/6/2020
HealthPartners, Inc.                        Robert Griffith                      Rawlings and Associates PLLC           1 Eden Parkway                             La Grange          KY           40031                       8/6/2020

HealthTrust Purchasing Group, L.P.          Waller Lansden Dortch and Davis, LLP Attn R. Cochran                        511 Union Street, Ste. 2700                Nashville          TN           37219                       8/6/2020
Highmark Inc, Highmark BCBSD Inc,
Highmark West Virginia Inc on Behalf of
Themselves and Their Respective Self-
Funded Groups                               Attn. Peter D. St. Phillip           c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100              White Plains       NY           10601                       8/6/2020

Horizon Healthcare Services, Inc. on
behalf of itself and its self-funded groups Attn Peter D. St. Phillip            c/o Lowey Dannenberg, P.C.             44 South Broadway, Suite 1100              White Plains       NY           10601                       8/6/2020
Horizon Pharmaceuticals, Inc.               Caren Lederer                        Golan Christie Taglia, LLP             70 W. Madison, Suite 1500                  Chicago            IL           60602                       8/6/2020
Humana Pharmacy, Inc., Humana Inc.,
Humana Insurance Company, and
Affiliates (Humana)                         c/o Jennifer Sucher                  Fox Swibel Levin & Carroll             200 W. Madison, Suite 3000                 Chicago            IL           60606                       8/6/2020
Illinois Department of Revenue -
Bankruptcy Unit                                                                  PO Box 19035                                                                      Springfield        IL           62794-9035                 7/17/2020




  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                      Page 3 of 7
                                                                      Case 1:20-cv-01254-MN
                                                                                   Case 20-11177-KBO
                                                                                             Document 5-58
                                                                                                      Doc 578
                                                                                                           Filed Filed
                                                                                                                 10/02/20
                                                                                                                       08/26/20
                                                                                                                            Page Page
                                                                                                                                 401 of9432
                                                                                                                                        of 24
                                                                                                                                            PageID #: 3903


                                                                                                                       Exhibit A
                                                                                                          Class 4 - General Unsecured Claims
                                                                                                              Served via First Class Mail



              CreditorName                      CreditorNoticeName                         Address1                           Address2                     Address3             City        State      Zip       Country   Date Served

Independent Health Association and
Independent Health Benefits Corporation Attn Peter D. St. Phillip             c/o Lowey Dannenberg, P.C.            44 South Broadway                Suite 1100       White Plains     NY           10601                      8/6/2020
Independent Overhead Door Co. Inc       Paul Beattie                          176 US Hwy Rt. 206                                                                      Hillsborough     NJ           08844                      8/6/2020
INTERNATIONAL VITAMIN
CORPORATION                             BEV MORANG                            1 PARK PLAZA SUITE 800                                                                  IRVINE           CA           92614                     7/20/2020
Iron Mountain Information Management
Inc                                                                           One Federal Street, 7th Floor                                                           Boston           MA           02110                      8/6/2020
                                        Ronald P. Schiller and Sharon F.      Hangley Aronchick Segal Pudlin
Ironshore Specialty Insurance Company McKee                                   Schiller                              One Logan Square, 27th Floor                      Philadelphia     PA           19103                      8/6/2020
                                                                                                                    4725 Wisconsin Ave. NW Suite
IRP Class Representatives               Jonathan W. Cuneo                     Cuneo Gilbert LaDuca, LLP             200                                               Washington       DC           20016                      8/6/2020
J. Knipper and Company, Inc                                                   One Healthcare Way                                                                      Lakewood         NJ           08701                      8/6/2020
JAMES ROBERTS                                                                 19 WESTERN HILLS DR                                                                     ARKADELPHIA      AR           71923                     7/24/2020
Janek Racer                                                                   117 School St                                                                           Groveland        MA           01834                     7/24/2020
Jasmine Williams                                                              5907 Bonna Avenue Apt Up                                                                Cleveland        OH           44103                     7/31/2020
JOANNA USIAK                                                                  61 VILLA DR                                                                             PEEKSKILL        NY           10566                     7/17/2020
Johannes F. Voorn                       J. F. Voorn                           2416 Oyster Bay Dr.                                                                     Frisco           TX           75036                     7/31/2020
John L. Montgomery M.D.                                                       C255 1932 Alcoa Hwy                                                                     Knoxville        TN           37920                     7/31/2020

Johnson Controls Security Solutions LLC                                       10405 Crosspoint Blvd                                                                   Indianapolis     IN           46256                     7/20/2020
Johnstone Supply                        Qiana Walker                          370 Market Street                                                                       Kenilworth       NJ           07033                     7/20/2020
Joseph William Whitmarsh                                                      3508 Misty Meadow Lane                                                                  Northlake        TX           76226                     7/17/2020
                                        Mike Puckett - Financial Crimes and
K VA T FOOD STORE INC                   Recovery Manager                      1 Food City Circle                    PO Box 1158                                       Abingdon         VA           24212                     7/31/2020
KAREN STRANGE                                                                 601 PIN OAK RD                                                                          SEVERNA PARK     MD           21146                     7/17/2020
Kelly Services, Inc.                    Attn Bryan Neubauer                   999 W. Big Beaver                                                                       Troy             MI           48084                      8/6/2020
Kevin Patrick Kessler                                                         6134 N. Leader Ave.                                                                     Chicago          IL           60646                     7/24/2020
                                                                              1700 Pennsylvania Avenue, N.W.,
King and Spalding LLP                   John D. Shakow, Esq.                  Second Floor                                                                            Washington       DC           20006-4707                7/24/2020
Kleinschmidt Inc.                                                             450 Lake Cook Rd, #1                                                                    Deerfield        IL           60015                     7/20/2020
KPH Healthcare Services Inc., a/k/a
Kinney Drugs Inc., as Class
Representative on behalf of Direct      Generic Pharmaceuticals Pricing       Dianne M. Nast, Esq. c/o NastLaw
Purchaser Class Plaintiffs              Antitrust Litigation                  LLC                                   1101 Market Street, Suite 2801                    Philadelphia     PA           19107                      8/6/2020
                                                                                                                    1111 Brickell Avenue, Suite
Leadiant Biosciences, Inc.              Fernando Menendez                     Sequor Law, P.A.                      1250                                              Miami            FL           33131                     7/31/2020
                                                                                                                    1111 Brickell Avenue, Suite
Leadiant Biosciences, Inc.              Fernando Menendez                     Sequor Law, P.A.                      1250                                              Miami            FL           33131                     7/31/2020
                                                                                                                    1111 Brickell Avenue, Suite
Leadiant Biosciences, Inc.              Fernando Menendez                     Sequor Law, P.A.                      1250                                              Miami            FL           33131                      8/6/2020
Lesman Instrument Company                                                     135 Bernice Drive                                                                       Bensenville      IL           60106                     7/20/2020
LINDA DOLDERER                                                                110 DELAIR RD                                                                           CAPE MAY         NJ           08204                     7/24/2020
Lom V. Duong                                                                  14481 Warren St                                                                         Westminster      CA           92683                      8/6/2020
LORRAINE SANDERS                                                              3870 GRANITE ST                                                                         TERRELL          NC           28682                     7/24/2020
Louisiana Department of Revenue         Bankruptcy Section                    PO Box 66658                                                                            Baton Rouge      LA           70896                     7/17/2020
Louisiana Department of Revenue         Bankruptcy Section                    PO Box 66658                                                                            Baton Rouge      LA           70896                     7/17/2020
Lucy X. Wang                                                                  90 Gala Dr                                                                              Mundelein        IL           60060                     7/31/2020
LUIS PERNETT                                                                  801 S BRIGHTON RIDGE CT                                                                 WELLFORD         SC           29385                     7/24/2020
MANHATTAN VISION ASSOC                                                        160 E 56TH ST FL 7                                                                      NEW YORK         NY           10022                     7/24/2020
Maria L Garcia                                                                113 Periwinkle Road                                                                     Levittown        NY           11756                     7/31/2020
Mariusz Kosalka                                                               8900 W 89th St                                                                          Hickory Hills    IL           60457                     7/31/2020
Mark Vellucci                                                                 8716 NE 17th Street                                                                     Vancouver        WA           98664                     7/24/2020
                                                                              100 CAMBRIDGE STREET 7TH
MASS. DEPT. OF REVENUE                    ATTN BANKRUPTCY UNIT                FLOOR                                 PO BOX 9564                                       BOSTON           MA           02114-9564                7/31/2020
McKesson Corporation, on Behalf of Itself
and Certain Corporate Affiliates          Attn Ben Carlsen                    1564 Northeast Expressway                                                               Atlanta          GA           30329                      8/6/2020
Medical Mutual of Ohio                    Robert Griffith                     Rawlings and Associates PLLC          1 Eden Parkway                                    La Grange        KY           40031                      8/6/2020



  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                  Page 4 of 7
                                                                       Case 1:20-cv-01254-MN
                                                                                    Case 20-11177-KBO
                                                                                               Document Doc
                                                                                                        5-58578
                                                                                                             FiledFiled
                                                                                                                   10/02/20
                                                                                                                        08/26/20
                                                                                                                              PagePage
                                                                                                                                   402 of
                                                                                                                                       10432
                                                                                                                                          of 24
                                                                                                                                              PageID #: 3904


                                                                                                                         Exhibit A
                                                                                                            Class 4 - General Unsecured Claims
                                                                                                                Served via First Class Mail



            CreditorName                         CreditorNoticeName                       Address1                              Address2              Address3            City             State       Zip       Country   Date Served
Michael Rocha                                                                 230 San Pascual Ave                                                                Los Angeles          CA           90042                      7/24/2020
MICRO MEASUREMENT
LABORATORIES INC                        ATTN A/P                              1300 S WOLF RD                                                                     WHEELING             IL           60090                       8/6/2020
Moehs Iberica SL                                                              Cesar Martinel Brunet 12 A              Rubi                                       Barcelona                         08191        Spain         7/17/2020
Mohammad Kamal                                                                753 Elmwood Terrace                                                                Rochester            NY           14620                       8/6/2020

Molina Healthcare, Inc.                 Attn Peter D. St. Phillip             c/o Lowey Dannenberg, P.C.              44 South Broadway, Suite 1100              White Plains         NY           10601                       8/6/2020
Monteverde and Associates PC                                                  350 5th Avenue, Suite 4405                                                         New York             NY           10118                      7/24/2020
Multi Packaging Solutions, Inc. and
Affiliates                              Jonathan Gold                         1825 Eye Street, NW, Suite 900                                                     Washington           DC           20006                      7/17/2020
MURZAN INC                                                                    2909 LANGFORD ROAD                      STE 1-700                                  NORCROSS             GA           30071                      7/31/2020
MWI Animal Health                       Jesse Menlove                         3041 W Pasadena Dr.                                                                Boise                ID           83705                       8/6/2020
National Grid                                                                 300 Erie Boulevard West                                                            Syracuse             NY           13202                      7/24/2020
                                        ATTN MEDICAID DRUG REBATE             301 CENTENNIAL MALL SOUTH 5TH
NE DHHS-MLTC                            MCO 7100                              FLOOR                                   PO BOX 95026                               LINCOLN              NE           68509-5026                 7/31/2020
                                        ATTN MEDICAID DRUG REBATE             301 CENTENNIAL MALL SOUTH 5TH
NE DHHS-MLTC                            MCO 7100                              FLOOR                                   PO BOX 95026                               LINCOLN              NE           68509-5026                  8/6/2020
                                        ATTN MEDICAID DRUG REBATE             301 CENTENNIAL MALL SOUTH 5TH
NE DHHS-MLTC                            MCO 7200                              FLOOR                                   PO BOX 95026                               LINCOLN              NE           68509-5026                  8/6/2020
NEBRASKA DEPARTMENT OF
HEALTH AND HUMAN SERVICES               ATTN MEDICAID DRUG REBATE             PO BOX 95026                                                                       LINCOLN              NE           68509-5206                  8/6/2020
Nordson Corporation                     Attn Bankruptcy                       300 Nordson Dr                                                                     Amherst              OH           44001                      7/31/2020
NTT America Solutions, Inc., formerly   Carlo Carroccia, Vice President and
Dimension Data North America, Inc.      Managing Counsel                      757 Third Avenue, 14th Floor                                                       New York             NY           10017                       8/6/2020
Ojor E Iji                                                                    627 Courtney Way                                                                   Mount Laurel         NJ           08054                      7/24/2020
Optel Vision Inc.                       c/o Head of Legal                     2680 Blvd Du Parc Technologique                                                    Quebec City          QC           G1P 4S6      CANADA        7/24/2020
Oracle America, Inc., Successor in
Interest to J.D. Edwards                Shawn M. Christianson, Esq.           Buchalter, a Professional Corporation 55 2nd St., 17th Fl.                         San Francisco        CA           94105                       8/6/2020
Pacita Carnate                                                                893 W. Bartlett Ave.                                                               Las Vegas            NV           89106                      7/24/2020
Parker G. Vanhart                                                             2217 NW 44th Place                                                                 Gainesville          FL           32685                      7/31/2020
Penske Truck Leasing Co., L.P.                                                PO Box 563                                                                         Reading              PA           19603-0563                  8/6/2020
POST STEPHEN E                          EYEMD OF ALAMEDA                      2149 CENTRAL AVE                                                                   ALAMEDA              CA           94501                       8/6/2020
PREMERA BLUE CROSS ON BEHALF
OF ITSELF AND ITS SELF-FUNDED                                                                                         44 SOUTH BROADWAY,
GROUPS.                                 ATTN PETER D. ST. PHILLIP             C/O LOWEY DANNENBERG, P.C.              SUITE 1100                                 WHITE PLAINS         NY           10601                       8/6/2020
Primapharma, Inc., a California                                                                                       2163 Newcastle Avenue, Suite
Corporation                             Russell M. De Phillips                Milberg & De Phillips, P.C.             200                                        Cardiff by the Sea   CA           92007                       8/6/2020
Primapharma, Inc., a California                                                                                       2163 Newcastle Avenue, Suite
corporation                             Russell M. De Phillips, Esq.          Milberg De Phillips, P.C.               200                                        Cardiff by the Sea   CA           92007                       8/6/2020
Priority Health                         Robert C. Griffith                    Rawlings and Associates                 One Eden Parkway                           LaGrange             KY           40031                       8/6/2020

Procare Pharmacy Benefit Manager, Inc                                         1267 Professional Parkway                                                          Gainesville          CA           30507                      7/17/2020
Production Ready Programming                                                  4200 E La Palma Ave                                                                Anaheim              CA           92807                      7/24/2020
                                                                                                                      111 W. Houston Street, Suite
Provepharm, Inc.                        Michael M. Parker                     Norton Rose Fulbright US LLP            1800                                       San Antonio          TX           78205-3792                 7/20/2020
Publix Super Markets, Inc.              c/o Stephanie C. Lieb, Esq.           Trenam Law                              101 Kennedy Blvd., Ste. 2700               Tampa                FL           33602                       8/6/2020
R.D. McMillen Enterprises, Inc.                                               3103 N Charles St                                                                  Decatur              IL           62526-2961                 7/31/2020
Randy Hills                                                                   1019 Jeater Bend Dr                                                                Celebration          FL           34747                      7/24/2020
Randy Hubbell                                                                 1628 Lady Marian Ln NE                                                             Atlanta              GA           30309                      7/31/2020
RC Testing Service Corp                                                       43 Harriet Place                                                                   Lynbrook             NY           11563                      7/20/2020
RIPARIAN LLC                                                                  790 E COLORADO BLVD STE 400                                                        PASADENA             CA           91101-2182                  8/6/2020

Rising Pharma Holdings, Inc.            Attn Dipesh Patel                     2 Tower Center Boulevard, Suite 1401                                               East Brunswick       NJ           08816                      7/17/2020
Robert Song                                                                   3155 Delicado Ct                                                                   Pleasanton           CA           94588                      7/24/2020
Ronald C. Galland                                                             1144 Blue Bird Ln                                                                  Wake Forest          NC           27587                       8/6/2020

Ronald M. Johnson                       Attn. Jennifer Feldsher, Shannon Wolf c/o Morgan, Lewis Bockius LLP           101 Park Avenue                            New York             NY           10178                       8/6/2020
Ropes and Gray LLP                      Gregory H. Levine                     2099 Pennsylvania Avenue                                                           Washington           DC           20006                      7/20/2020



  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                    Page 5 of 7
                                                                             Case 1:20-cv-01254-MN
                                                                                          Case 20-11177-KBO
                                                                                                     Document Doc
                                                                                                              5-58578
                                                                                                                   FiledFiled
                                                                                                                         10/02/20
                                                                                                                              08/26/20
                                                                                                                                    PagePage
                                                                                                                                         403 of
                                                                                                                                             11432
                                                                                                                                                of 24
                                                                                                                                                    PageID #: 3905


                                                                                                                             Exhibit A
                                                                                                                Class 4 - General Unsecured Claims
                                                                                                                    Served via First Class Mail



               CreditorName                            CreditorNoticeName                        Address1                             Address2                   Address3                      City        State      Zip      Country   Date Served
S.B.A. Health and Welfare Fund, class
representative of End-Payer Purchaser                                              Obermayer Rebmann Maxwell and
class plaintiffs in MDL 2724 E.D. PA          c/o Edmond George, Esquire           Hippel LLP                              1500 Market Street Suite 3400                          Philadelphia        PA           19102                     8/6/2020
Salvatore Firicano-LoBono                                                          6 Pine Grove Ave                                                                               Georgetown          MA           01833                    7/31/2020
Santen OY                                     Mr. Kalle Purma                      Kelloportinkatu 1                                                                              Tampere                          33100      Finland        8/6/2020

SANTEN PHARMACEUTICAL CO., LTD.               TAKASHI HIBI                         4-20 OFUKACHO KITA-KU                                                                          OSAKA                            530-8552   JAPAN          8/6/2020
SAVAR DAVID MD                                                                     525 N BEDFORD DR                                                                               BEVERLY HILLS       CA           90210                    7/17/2020
SELECT PACKAGING AUTOMATION
LLC                                                                                14 ROYAL OAK CT                                                                                CEDAR RUN           NJ           08092                    7/24/2020
Senju Pharmaceutical Co., Ltd.                Takeshi Sugisawa                     3-1-9 Kawara-machi Chuo-ku                                                                     Osaka                            541-0048   Japan         7/17/2020
Seth Miller                                                                        350 Yorktown Blvd                                                                              Locust Grove        VA           22508                    7/31/2020
SGS North America, Inc.                       Attn Kiran Nagulapalli               201 Route 17 North, 7th Floor                                                                  Rutherford          NJ           07070                     8/6/2020
Shermin Eshraghi                                                                   3510 West Way                                                                                  Sacramento          CA           95821                    7/24/2020
Shermin Eshraghi                                                                   3510 West Way                                                                                  Sacramento          CA           95821                    7/24/2020
SILVER LAKE SYSTEMS & DESIGN                                                       PO BOX 1909                                                                                    RINCON              GA           31326                    7/17/2020
State of Indiana, Office of Medicaid Policy
and Planning                                  Eric Wilcher                         150 W Market St Ste 300                                                                        Indianapolis        IN           46204                    7/17/2020
                                              W. Daniel Dee Miles, III, G. Lance   Beasley, Allen, Crow, Methvin, Portis
State of Louisiana                            Gould, Alison D. Hawthorne           and Miles, P                            272 Commerce Street             Post Office Box 4160   Montgomery          AL           36103                     8/6/2020
State of Nebraska- Division of Public
Health                                                                             301 Centennial Mall S                                                                          Lincoln             NE           68508                     8/6/2020

State of Nevada Department of Taxation                                             555 E Washington Ave Ste #1300                                                                 Las Vegas           NV           89101                     8/6/2020
Sterne Kessler Goldstein Fox PLLC                                                  1100 New York Ave NW, Suite 600                                                                Washington          DC           20005                     8/6/2020
                                                                                                                           GLENVIEW STATE BANK
STILES WILLIAM R MD                                                                1707 SHERMER RD SUITE 212               BUILDING                                               NORTHBROOK          IL           60062                    7/24/2020
Susan M. Frahm                                                                     232299 Sunnyvale Lane                                                                          Wausau              WI           54401                    7/24/2020
Syed Z Rab                                                                         4200 E La Palma Ave                                                                            Anaheim             CA           92807                    7/24/2020
                                                                                                                           4350 Lassiter at North Hills
Syneos Health, LLC                            c/o John R. Gardner                  K and L Gates LLP                       Ave., Suite 300                                        Raleigh             NC           27609                     8/6/2020
Target Corporation                                                                 7000 Target Parkway, NCF-0324                                                                  Brooklyn Park       MN           55445                    7/31/2020
The Kroger Co.                                Meg Wagner Piedel                    1014 Vine Street                                                                               Cincinnati          OH           45202                     8/6/2020
                                                                                                                         28400 Northwestern Highway,
The Premier Group                             Attn David M. Eisenberg              Maddin, Hauser, Roth and Heller, P.C. Suite 200                                                Southfield          MI           48034                     8/6/2020

The Travelers Indemnity Company and                                                                                                                        One Tower Square,
Its Property Casualty Insurance Affiliates    Travelers                            Attn Julie A. Peryga                    Account Resolution              0000-FP15              Hartford            CT           06183                     8/6/2020
Theodore Martinez                                                                  3349 Sand Flower Dr                                                                            Colorado Springs    CO           80920                     8/6/2020
Thermo Fisher Scientific                      Jordan S. Blask                      Tucker Arensberg, P.C.                  1500 One PPG Place                                     Pittsburgh          PA           15222                     8/6/2020
Thomas Raab                                                                        11853 Hunters Creek Rd                                                                         Venice              FL           34293                    7/24/2020
Timothy Koch                                                                       PO Box 453                                                                                     Toms River          NJ           08754                     8/6/2020
TMI USA Inc.                                  Kalbian Hagerty LLP                  888 17th St NW, Suite 1000                                                                     Washington          DC           20006                     8/6/2020
Todd Hinkle                                                                        3678 Chestnut Trl                                                                              Rockwall            TX           75032                    7/24/2020
Tufts Associated Health Maintenance
Organization, Inc. and its Affiliates         Robert C. Griffith                   Rawlings and Associates                 One Eden Parkway                                       LaGrange            KY           40031                     8/6/2020
United HealthCare Services, Inc.              Duane L. Loft                        Boies Schiller Flexner LLP              55 Hudson Yards                                        New York            NY           10001                    7/31/2020
Usable Mutual Insurance Company, d/b/a
Arkansas Blue Cross and Blue Shield
and HMO Partners, Inc., d/b/a Health
Advantage                                     Robert C Griffith                    Rawlings and Associates                 One Eden Parkway                                       LaGrange            KY           40031                     8/6/2020
Valerie August                                                                     609 West 114th Street                                                                          New York            NY           10025                    7/31/2020
Veolia ES Technical Solutions, LLC            Melanie Free-Clinton                 700 E. Butterfield Rd #201                                                                     Lombard             IL           60148                    7/31/2020
Veronica Development Associates, a            c/o Ventura, Miesowitz, Keough &
New Jersey General Partnership                Warner, PC                           783 Springfield Ave.                                                                           Summit              NJ           07901                    7/24/2020
Veterinary Healthcare Solutions Inc.                                               65 Front St E Suite 201                                                                        Toronto             ON           M5E 1B5    Canada        7/24/2020
W.W. Grainger, Inc.                                                                401 South Wright Road W4W.R47                                                                  Janesville          WI           53546                    7/31/2020
Walgreen Co.                                  Schuyler G. Carroll                  Loeb and Loeb LLP                       345 Park Avenue                                        New York            NY           10154                     8/6/2020



  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                         Page 6 of 7
                                                                       Case 1:20-cv-01254-MN
                                                                                    Case 20-11177-KBO
                                                                                               Document Doc
                                                                                                        5-58578
                                                                                                             FiledFiled
                                                                                                                   10/02/20
                                                                                                                        08/26/20
                                                                                                                              PagePage
                                                                                                                                   404 of
                                                                                                                                       12432
                                                                                                                                          of 24
                                                                                                                                              PageID #: 3906


                                                                                                                     Exhibit A
                                                                                                        Class 4 - General Unsecured Claims
                                                                                                            Served via First Class Mail



               CreditorName                      CreditorNoticeName                       Address1                          Address2         Address3            City        State       Zip   Country   Date Served
Walmart Inc.                             c/o George Yu-Fu King               900 Jackson Street, Suite 570                                              Dallas          TX           75202                   8/6/2020

WELLMARK, INC. ON BEHALF OF
ITSELF AND ITS SUBSIDIARY                                                                                         44 SOUTH BROADWAY,
WELLMARK OF SOUTH DAKOTA, INC. ATTN PETER D. ST. PHILLIP                     C/O LOWEY DANNENBERG, P.C.           SUITE 1100                            WHITE PLAINS    NY           10601                   8/6/2020
WestRock Southern Container, LLC and
Affiliates                              Jonathan Gold                        1825 Eye Street, NW Suite 900                                              Washington      DC           20006                  7/17/2020
                                        AMRI c/o Stacie Phillips, General
Whitehouse Analytical Laboratories, LLC Counsel                              26 Corporate Circle                                                        Albany          NY           12212                   8/6/2020
                                        AMRI c/o Stacie Phillips, General
Whitehouse Analytical Laboratories, LLC Counsel                              26 Corporate Circle                                                        Albany          NY           12212                   8/6/2020
Xuan Hong Tien Nguyen                                                        1819 6th St                                                                Brookings       SD           57006                  7/24/2020
Zandra M. Kinzer                                                             1930 SW 10 Street                                                          Boca Raton      FL           33486                  7/24/2020
Zhihua Fan                                                                   5 Bolton Cir                                                               Princeton       NJ           08540                  7/24/2020




  In re In re Akorn, Inc. et al.
  Case No. 20-11177                                                                                                Page 7 of 7
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58578
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            405 of
                                                                13432
                                                                   of 24
                                                                       PageID #: 3907




                              Exhibit B
                            Case 1:20-cv-01254-MN
                                         Case 20-11177-KBO
                                                    Document Doc
                                                             5-58578
                                                                  FiledFiled
                                                                        10/02/20
                                                                             08/26/20
                                                                                   PagePage
                                                                                        406 of
                                                                                            14432
                                                                                               of 24
                                                                                                   PageID #: 3908
                                                                       Exhibit B
                                                            Class 7 - Section 510(b) Claims
                                                              Served via First Class Mail
                        CreditorName          CreditorNoticeName       Address1           City      State Zip Country Date Served
                 Fresenius SE and Co. KGaA   Jack C. Silhavy     Three Corporate Drive Lake Zurich IL    60047            8/6/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                                                    Page 1 of 1
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58578
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            407 of
                                                                15432
                                                                   of 24
                                                                       PageID #: 3909




                              Exhibit C
                                                                     Case 1:20-cv-01254-MN
                                                                                  Case 20-11177-KBO
                                                                                             Document Doc
                                                                                                      5-58578
                                                                                                           FiledFiled
                                                                                                                 10/02/20
                                                                                                                      08/26/20
                                                                                                                            PagePage
                                                                                                                                 408 of
                                                                                                                                     16432
                                                                                                                                        of 24
                                                                                                                                            PageID #: 3910


                                                                                                                      Exhibit C
                                                                                                           Class 1 - Other Priority Claims
                                                                                                           Class 2 - Other Secured Claims
                                                                                                             Served via First Class Mail

                  CreditorName                        CreditorNoticeName                       Address1                             Address2                     Address3             City      State     Zip      Country   Date Served
    ABT                                                                           1200 N. MILWAUKEE AVE.                                                                        GLENVIEW       IL     60025                     7/17/2020
    Alberto Alzate                                                                1307 SE 18th St                                                                               Cape Coral     FL     33990-5500                7/17/2020
    ALKU, LLC                                  JOHN C. LA LIBERTE                 SHERIN AND LODGEN LLP                   101 FEDERAL STREET                                    BOSTON         MA     02110                      8/6/2020
    CONTROLLED ENVIRONMENT
    SERVICES                                   JAMIE WRECSICS                     695 W 100 S                                                                                   HEBRON         IN    46341                       8/6/2020
                                               Geoffrey S. Goodman, Foley and
    CVS Pharmacy, Inc.                         Lardner LLP                        321 N. Clark Street, Suite 3000                                                               Chicago        IL    60654                       8/6/2020
    East Coast Power & Gas of New Jersey,
    LLC                                        Legal Dept                         340 Jackson Ave                                                                               Bronx          NY    10454                       8/6/2020
    Horizon Healthcare Services, Inc. d/b/a
    Horizon Blue Cross Blue Shield of New                                                                                 354 Eisenhower Parkway Suite
    Jersey                                     Allen J. Underwood II, Esq.        Becker LLC                              1500                                                  Livingston     NJ    07039                       8/6/2020
    Humana Pharmacy, Inc. and Humana,
    Inc. (Humana)                              c/o Jennifer Sucher                Fox Swibel Levin & Carroll              200 W. Madison, Suite 3000                            Chicago        IL    60606                       8/6/2020
                                                                                                                          4350 Lassiter at North Hills
    inVentiv Health Consulting, Inc.           c/o John R. Gardner                KL Gates LLP                            Ave., Suite 300                                       Raleigh        NC    27609                       8/6/2020
    Iron Mountain Information Management
    Inc                                                                           One Federal Street, 7th Floor                                                                 Boston          MA   02110                       8/6/2020
    Murugesan Balakrishnan                                                        201 Maplehurst Pt                                                                             Highlands Ranch CO   80126                      7/31/2020
    Premier Healthcare Alliance, L.P. (f/k/a   Attn Marianne S. Martin, Esq and
    Premier Purchasing Partners, L.P.)         Jessica P.G. Newman, Esq.          Jeffer Mangels Butler & Mitchell, LLP   1900 Avenue of the Stars 7th Fl                       Los Angeles CA       90067                       8/6/2020
    Qiming Cui                                                                    2214 Kirkhaven Rd                                                                             Morrisville NC       27560                      7/24/2020
    THE TRAINING CENTER GROUP LLC                                                 113 MONMOUTH RD                         SUITE 1                                               WRIGHTSTOWN NJ       08562                       8/6/2020

    The Travelers Indemnity Company and Its                                                                                                                 One Tower Square,
    Property Casualty Insurance Affiliates  Travelers                             Attn Julie A. Peryga                  Account Resolution                  0000-FP15           Hartford       CT    06183                       8/6/2020
    Ting Ting Chang Bloom                                                         7113 Forest Ave                                                                               Hammond        IN    46324                      7/24/2020
    Wilmington Savings Fund Society, FSB,                                         Wilmer Cutler Pickering Hale and Dorr
    as Administrative Agent                 Andrew Goldman                        LLP                                   7 World Trade Center                250 Greenwich St.   New York       NY    10007                       8/6/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                                                                                                    Page 1 of 1
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58578
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            409 of
                                                                17432
                                                                   of 24
                                                                       PageID #: 3911




                              Exhibit D
                                                                                    Case 1:20-cv-01254-MN
                                                                                                 Case 20-11177-KBO
                                                                                                            Document Doc
                                                                                                                     5-58578
                                                                                                                          FiledFiled
                                                                                                                                10/02/20
                                                                                                                                     08/26/20
                                                                                                                                           PagePage
                                                                                                                                                410 of
                                                                                                                                                    18432
                                                                                                                                                       of 24
                                                                                                                                                           PageID #: 3912



                                                                                                                                       Exhibit D
                                                                                                                              Class 4 and 7 Notice Parties
                                                                                                                               Served via First Class Mail



                   CreditorName                               CreditorNoticeName                                  Address1                                   Address2                    Address3                      City     State      Zip       Country Date Served
Aetna Inc. on Behalf of Itself and Its Self-funded
Groups                                             Edward Lee                                                                                    151 Farmington Avenue            Mailstop RW61             Hartford            CT      06156                    8/6/2020
AMRI                                               Nixon Peabody LLP                             c/o R. Scott Alsterda                           70 W. Madison, Suite 3500                                  Chicago             IL      60602                    8/6/2020
Anthem, Inc. on behalf of its subsidiaries
identified on the attached Addendum, and its                                                                                                                                      100 Front Street, Suite
subsidiaries self-funded groups                    Laura Mummert                                 c/o Lowey Dannenberg, P.C                       One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
                                                   ARAMARK Uniform and Career Apparel,
ARAMARK Uniform and Career Apparel, LLC fka LLC fka ARAMARK Uniform and Career                                                                   Attorney for ARAMARK Uniform and 877 W Main Street, Suite
ARAMARK Uniform and Career Apparel, Inc.           Apparel, Inc.                                 c/o Sheila R. Schwager                          Career Apparel, LLC              1000                     Boise                ID      83702                    8/6/2020
Ascent Health Services LLC                         Mike Strahan                                  1 Express Scripts Way                                                                                     St. Louis            MO      63121                    8/6/2020
ASD Specialty Healthcare, LLC                      Melissa W. Rand, Esquire                      AmerisourceBergen Corporation                   227 Washington Street                                     Conshohocken,        PA      19428                    8/6/2020
BCBSM, Inc. d/b/a Blue Cross and Blue Shield
of Minnesota on behalf of itself and its self-                                                                                                                                    100 Front Street, Suite
funded groups.                                     Lowey Dannenberg, P.C.                        Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
                                                                                                                                                                                  100 Front Street, Suite
Blue Cross and Blue Shield Association                Laura Mummert                              c/o Lowey Dannenberg, P.C                       One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
Blue Cross and Blue Shield of Kansas City on                                                                                                                                      100 Front Street, Suite
behalf of itself and its self-funded groups           Laura Mummert                              c/o Lowey Dannenberg, P.C                       One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
Blue Cross and Blue Shield of Massachusetts
HMO Blue, Inc. on behalf of itself and its self-                                                                                                                                  100 Front Street, Suite
funded groups                                         Lowey Dannenberg, P.C.                     Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020

Blue Cross and Blue Shield of Massachusetts,                                                                                                                                      100 Front Street, Suite
Inc. on behalf of itself and its self-funded groups   Lowey Dannenberg, P.C.                     Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
Bluecross Blueshield of South Carolina on Behalf                                                                                                                                  100 Front Street, Suite
of Itself and its Self-funded Groups                  Lowey Dannenberg, P.C.                     Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
Bluecross Blueshield of Tennessee on behalf of                                                                                                                                    100 Front Street, Suite
itself and its self-funded groups                     Lowey Dannenberg, P.C.                     Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken   PA      19428                    8/6/2020
Brenntag Northeast LLC                                Michael Farrell                            PO Box 62111                                                                                               Baltimore           MD      21264-2111               8/6/2020
Catalent Micron Technologies, Inc.                    Duane Morris LLP                           General Counsel (Legal Department)              14 Schoolhouse Road                                        Somerset            NJ      08873                    8/6/2020
Catalent Micron Technologies, Inc.                    Shaun P. Tooker                            Senior Counsel, Legal & Compliance              Catalent Pharma Solutions, LLC   14 Schoolhouse Road       Somerset            NJ      08873                    8/6/2020
Catalent Pharma Solutions, LLC                        Jose Ibietatorremendia                     14 Schoolhouse Road                                                                                        Somerset            NJ      08873                    8/6/2020
Chubb Custom Insurance Company                        Federal Insurance Company (Chubb)          Chubb Group of Insurance Companies              15 Mountain View Road                                      Warren              NJ      07059                   7/20/2020
Cigna Corp.                                           Attn Inbal Hasbani                         Two Liberty Place                               1601 Chestnut Street, TL 7LH                               Philadelphia        PA      19192                    8/6/2020
ClarusONE Sourcing Service LLP - Russell                                                                                                         18400 Von Karman Avenue Suite
Square House                                          Buchalter, A Professional Corporation      Jeffrey K. Garfinkle                            800                                                        Irvine              CA      92612-0514               8/6/2020
Crystal Pharma, S.A.U.                                Nixon Peabody LLP                          c/o R. Scott Alsterda                           70 W. Madison, Suite 3500                                  Chicago             IL      60602                    8/6/2020
Darwin Chambers                                                                                  2945 Washington Ave                                                                                        St. Louis           MO      63103                    8/6/2020
DP West Lake at Conway, LLC                           Link Industrial Properties                 Edward J. Matey Jr., General Counsel            90 Park Avenue, 32nd Floor                                 New York            NY      10016                    8/6/2020
Ethypharm S.A.S.                                      Ethypharm S.A.S                            Roseline Joannesse                              194 Bureaux de la Colline                                  Saint-Cloud                 92213      France        8/6/2020
FREEPOINT ENERGY SOLUTIONS LLC                        FREEPOINT ENERGY SOLUTIONS LLC                                                             PO BOX 733615                                              DALLAS              TX      75373                   7/20/2020
                                                      Paul, Weiss, Rifkind, Wharton & Garrison
Fresenius SE and Co. KGaA                             LLP                                        Attn Kelley A. Cornish & Claudia R. Tobler      1285 Avenue of the Americas                                New York            NY      10019-6064               8/6/2020
                                                                                                 1100 Dr. Martin Luther King, Jr., Blvd., Ste.
HealthTrust Purchasing Group, L.P.                    Doug Findlay                               1100                                                                                                       Nashville           TN      37203                    8/6/2020

Highmark Inc, Highmark BCBSD Inc, Highmark
West Virginia Inc on Behalf of Themselves and                                                                                                                                     100 Front Street, Suite
Their Respective Self-Funded Groups                   Lowey Dannenberg, P.C.                     Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
Horizon Healthcare Services, Inc. on behalf of                                                                                                                                    100 Front Street, Suite
itself and its self-funded groups                     Lowey Dannenberg, P.C.                     Attn Laura Mummert                              One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020

Humana Pharmacy, Inc., Humana Inc., Humana                                                       Jamie Pharris, Payment Integrity
Insurance Company, and Affiliates (Humana)            Humana                                     Professional 2                                  101 East Main Street                                       Louisville          KY      40202                    8/6/2020
Independent Health Association and                                                                                                                                                100 Front Street, Suite
Independent Health Benefits Corporation               Lowey Dannenberg, P.C.                     Attn Laura Mummert, Senior Associate            One Tower Bridge                 520                       West Conshohocken PA        19428                    8/6/2020
INTERNATIONAL VITAMIN CORPORATION                     BENCE RABO                                 IVC                                             1 PARK PLAZA SUITE 800                                     IRVINE            CA        92614                    8/6/2020
IRP Class Representatives                             Hiller Law LLC                             Adam Hiller                                     1500 N French St                                           Wilmington        DE        19801                    8/6/2020
                                                      David Sandoval, Sr. Director of Legal
Leadiant Biosciences, Inc.                            Affairs and Chief Compliance Officer       9841 Washingtonian Blvd, Suite 500                                                                         Gaithersburg        MD      20878                   7/31/2020




     In re In re Akorn, Inc. et al.
     Case No. 20-11177                                                                                                                 Page 1 of 2
                                                                                   Case 1:20-cv-01254-MN
                                                                                                Case 20-11177-KBO
                                                                                                           Document Doc
                                                                                                                    5-58578
                                                                                                                         FiledFiled
                                                                                                                               10/02/20
                                                                                                                                    08/26/20
                                                                                                                                          PagePage
                                                                                                                                               411 of
                                                                                                                                                   19432
                                                                                                                                                      of 24
                                                                                                                                                          PageID #: 3913



                                                                                                                                     Exhibit D
                                                                                                                            Class 4 and 7 Notice Parties
                                                                                                                             Served via First Class Mail



                  CreditorName                               CreditorNoticeName                                  Address1                                  Address2                     Address3                     City    State      Zip       Country Date Served
                                                  David Sandoval, Sr. Director of Legal
Leadiant Biosciences, Inc.                        Affairs and Chief Compliance Officer        9841 Washingtonian Blvd, Suite 500                                                                           Gaithersburg      MD      20878                    8/6/2020
Leadiant Biosciences, Inc.                        Giuseppe Izzi                               9841 Washingtonian Blvd, Suite 500                                                                           Gaithersburg      MD      20878                   7/31/2020
Leadiant Biosciences, Inc.                        Giuseppe Izzi                               9841 Washingtonian Blvd, Suite 500                                                                           Gaithersburg      MD      20878                    8/6/2020
McKesson Corporation, on Behalf of Itself and                                                                                               18400 Von Karman Avenue Suite
Certain Corporate Affiliates                      Buchalter, A Professional Corporation       Jeffrey K. Garfinkle                          800                                                            Irvine            CA      92612-0514               8/6/2020
                                                                                                                                                                                 100 Front Street, Suite
Molina Healthcare, Inc.                           Lowey Dannenberg, P.C.                      Attn Laura Mummert, Senior Associate          One Tower Bridge                     520                       West Conshohocken PA      19428                    8/6/2020
Multi Packaging Solutions, Inc. and Affiliates    Brian Newton                                                                              3950 Shackleford Road                                          Duluth            GA      30096                   7/17/2020
MWI Animal Health                                 AmerisourceBergen Drug Corporation          Melissa W. Rand                               227 Washington Street                                          Conshohocken      PA      19426                    8/6/2020
NTT America Solutions, Inc., formerly Dimension   Cynthia Amfaldern, Credit and Collections
Data North America, Inc.                          Manager                                     11006 Rushmore Drive, Suite 300                                                                              Charlotte         NC      28277                    8/6/2020
Pacita Carnate                                    Pacita Carnate                              Emilio Carnate Jr                             3724 Shallow Dove Ct                                           North Las Vegas   NV      89032                   7/20/2020
Penske Truck Leasing Co., L.P.                    Gaye E. Kauwell                             2675 Morgantown Road                                                                                         Reading           PA      19607                    8/6/2020
PREMERA BLUE CROSS ON BEHALF OF                                                                                                                                                  100 Front Street, Suite
ITSELF AND ITS SELF-FUNDED GROUPS.                Lowey Dannenberg, P.C.                      Attn Laura Mummert, Senior Associate          One Tower Bridge                     520                       West Conshohocken PA      19428                    8/6/2020
Provepharm, Inc.                                  Mary Jane Helenek                           471 N. Broadway #402                                                                                         Jericho           NY      11753                    8/6/2020
Ronald M. Johnson                                 Attn Tinos Diamantatos                      c/o Morgan, Lewis Bockius LLP                 77 West Wacker Drive Fifth Floor                               Chicago           IL      60601                    8/6/2020
S.B.A. Health and Welfare Fund, class
representative of End-Payer Purchaser class
plaintiffs in MDL 2724 E.D. PA                    Fine Kaplan and Black R.P.C                 c/o Roberta D. Liebenberg, Esquire            One South Broad Street, 23rd Floor                             Philadelphia      PA      19107                    8/6/2020
                                                  Paul, Weiss, Rifkind, Wharton, & Garrison   Attn Robert Britton, Esq. and Michael
Santen OY                                         LLP                                         Colarossi, Esq.                               1285 Avenue of the Americas                                    New York          NY      10019                    8/6/2020
                                                  Paul, Weiss, Rifkind, Wharton & Garrison    Attn Robert Britton, Esq and Michael
SANTEN PHARMACEUTICAL CO., LTD.                   LLP                                         Colarossi, Esq.                               1285 Avenue of the Americas                                    New York          NY      10019                    8/6/2020
Senju Pharmaceutical Co., Ltd.                    Derrick Takeuchi                                                                          21515 Hawthorne Blvd., Suite 450                               Torrance          CA      90503                   7/17/2020
Senju Pharmaceutical Co., Ltd.                    Scott D. Cousins                                                                          600 North King Street, Suite 400                               Wilmington        DE      19801                   7/17/2020
Senju Pharmaceutical Co., Ltd.                    Scott D. Jones                                                                            600 North King Street, Suite 400                               Wilmington        DE      19801                   7/17/2020

SGS North America, Inc.                           Marianna Udem, Attorney                     ASK LLP                                       2600 Eagan Woods Drive, Suite 400                              Saint Paul        MN      55121                    8/6/2020
State of Indiana, Office of Medicaid Policy and   Indiana Family Social Services
Planning                                          Administration                              Leslie D. Melton                              402 W Washington St Rm W374                                    Indianapolis      IN      46204                   7/17/2020
State of Indiana, Office of Medicaid Policy and
Planning                                          State of Indiana Rebates                                                                  131 S Dearborn Flr 6                 Lockbox 26593             Chicago           IL      60173                   7/17/2020
State of Louisiana                                Jeff Landry, Attorney General                                                             1885 North 3rd Street                                          Baton Rouge       LA      70802                    8/6/2020
STILES WILLIAM R MD                               William R. Stiles                                                                         1263 Mt. Vernon Terrace                                        Northbrook        IL      60062                   7/20/2020
TMI USA Inc.                                      Guillaume Favre                             11491 Sunset Hills Road, Suite 310                                                                           Reston            VA      20190                    8/6/2020
Walmart Inc.                                      Kathy Schroeder                             702 S.W. 8th Street                                                                                          Bentonville       AR      72716                    8/6/2020
WELLMARK, INC. ON BEHALF OF ITSELF
AND ITS SUBSIDIARY WELLMARK OF SOUTH                                                                                                                                             100 Front Street, Suite
DAKOTA, INC.                                      Lowey Dannenberg, P.C.                      Attn Laura Mummert, Senior Associate          One Tower Bridge                     520                       West Conshohocken PA      19428                    8/6/2020
WestRock Southern Container, LLC and
Affiliates                                        Brian Newton                                                                              3950 Shackleford Road                                          Duluth            GA      30096                   7/17/2020
Whitehouse Analytical Laboratories, LLC           Nixon Peabody LLP                           c/o R. Scott Alsterda                         70 W. Madison, Suite 3500                                      Chicago           IL      60602                    8/6/2020
Whitehouse Analytical Laboratories, LLC           Nixon Peabody LLP                           R. Scott Alsterda                             70 W. Madison, Suite 3500                                      Chicago           IL      60602                    8/6/2020




     In re In re Akorn, Inc. et al.
     Case No. 20-11177                                                                                                              Page 2 of 2
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58578
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            412 of
                                                                20432
                                                                   of 24
                                                                       PageID #: 3914




                              Exhibit E
                                 Case 1:20-cv-01254-MN
                                              Case 20-11177-KBO
                                                         Document Doc
                                                                  5-58578
                                                                       FiledFiled
                                                                             10/02/20
                                                                                  08/26/20
                                                                                        PagePage
                                                                                             413 of
                                                                                                 21432
                                                                                                    of 24
                                                                                                        PageID #: 3915

                                                                                    Exhibit E
                                                                           Class 1 and 2 Notice Parties
                                                                            Served via First Class Mail

                CreditorName                        CreditorNoticeName                            Address1                  City     State    Zip    Country Date Served
                                           Attn Elizabeth Wiseman, Director, Rx
CVS Pharmacy, Inc.                         Return Goods                             One CVS Drive                      Woonsocket RI         02895               8/6/2020
Humana Pharmacy, Inc. and Humana,          Jamie Pharris, Payment Integrity
Inc. (Humana)                              Professional 2                           101 East Main Street               Louisville    KY      40202               8/6/2020
inVentiv Health Consulting, Inc.           Doug William Britt                       1030 Sync Street                   Morrisville   NC      27560               8/6/2020
Premier Healthcare Alliance, L.P. (f/k/a
Premier Purchasing Partners, L.P.)         Attn Lisa LaVigne, Esq.                  13034 Ballantyne Corporate Place   Charlotte     NC      28277               8/6/2020
Wilmington Savings Fund Society, FSB,
as Administrative Agent                    Attn Geoffrey J. Lewis, Vice President   500 Delaware Avenue                Wilmington    DE      19801               8/6/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                                                                   Page 1 of 1
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58578
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            414 of
                                                                22432
                                                                   of 24
                                                                       PageID #: 3916




                              Exhibit F
                                                                 Case 1:20-cv-01254-MN
                                                                              Case 20-11177-KBO
                                                                                         Document Doc
                                                                                                  5-58578
                                                                                                       FiledFiled
                                                                                                             10/02/20
                                                                                                                  08/26/20
                                                                                                                        PagePage
                                                                                                                             415 of
                                                                                                                                 23432
                                                                                                                                    of 24
                                                                                                                                        PageID #: 3917


                                                                                                                 Exhibit F
                                                                                                     Supplemental Creditor Matrix Parties
                                                                                                         Served via First Class Mail


                 CreditorName                   CreditorNoticeName                               Address1                             Address2                Address3          City       State      Zip       Country Date Served
   ARAMARK Uniform and Career Apparel,
   LLC fka ARAMARK Uniform and Career
   Apparel, Inc.                       c/o Sheila R. Schwager                      877 W Main Street, Suite 1000                                                             Boise         ID      83702                    8/6/2020
   ARAMARK Uniform and Career Apparel,
   LLC fka ARAMARK Uniform and Career
   Apparel, Inc.                       c/o Sheila R. Schwager                      Hawley Troxell Ennis and Hawley LLP P.O. Box 1617                                         Boise         ID      83701                    8/6/2020

                                            Office of the Arizona Attorney General
   Arizona Department of Revenue            c/o Tax, Bankruptcy and Collection     2005 N Central Ave, Suite 100                                                             Phoenix       AZ      85004                   7/17/2020

   Brandon Busbee, M.D.                     Lisa S. Bonsall, Esq.,                 McCarter and English, LLP               100 Mulberry Street            Four Gateway Center Newark   NJ          07102                   7/24/2020
                                                                                                                                                                              BAINBRID
   COX JAMES MADISON                                                               1601 E SHOTWELL ST                                                                         GE       GA          39819                    8/6/2020
   DIRECT ENERGY BUSINESS                                                          194 WOOD AVENUE SOUTH 2ND
   MARKETING LLC                            ACCOUNTS RECEIVABLE DEPT               FLOOR                                                                                     ISELIN   NJ           08830                   7/17/2020
                                                                                                                                                                             SPRINGFI
   E L PRUITT COMPANY                    ATTN COURTNEY COSBY                       PO BOX 3306                                                                               ELD      IL           62708                    8/6/2020
   East Coast Power & Gas of New Jersey,
   LLC                                   Legal Dept                                340 Jackson Ave                                                                           Bronx         NY      10454                    8/6/2020

   Elias Reichel, M.D.                      Lisa S. Bonsall, Esq.,                 McCarter and English, LLP               100 Mulberry Street            Four Gateway Center Newark       NJ      07102                   7/24/2020
                                            Emanuel C. Grillo, Esq. and Jacob R.
   Ethypharm S.A.S.                         Herz, Esq                              Baker Botts LLP                         30 Rockefeller Plaza                              New York      NY      10112                    8/6/2020
                                                                                                                                                                             Saint
   Ethypharm S.A.S.                         Rosaline Joannesse                     194 Bureaux De La Colline                                                                 Cloud         Cedex 92213          France      8/6/2020
   Fair Harbor Capital LLC as Assignee of
   Nacalai USA, Inc.                                                               PO Box 237037                                                                             New York      NY      10023                    8/6/2020
   Fair Harbor Capital LLC as Assignee of
   Rogers Supply Co                         Victor Knox                            1841 Broadway, Suite 1007                                                                 New York      NY      10023                    8/6/2020
   Fair Harbor Capital LLC as Assignee of
   Rogers Supply Co                                                                PO Box 237037                                                                             New York      NY      10023                    8/6/2020
   Fair Harbor Capital LLC as assignee of
   Wilkens Anderson Company                                                        PO Box 237037                                                                             New York      NY      10023                    8/6/2020
                                  Simona Patru, Associate General
   FREEPOINT ENERGY SOLUTIONS LLC Counsel                                          3050 Post Oak Boulevard                 Suite 1330                                        Houston       TX      77056                   7/24/2020
   Fresenius Kabi Austria GmbH    Attn Stefan Czvitkovich                          Hafnerstrabe 36                                                                           Graz                  8055         Austria     8/6/2020
                                                                                                                                                                             Lake
   Fresenius Kabi Austria GmbH              Fresenius Kabi USA, LLC                Attn Jack C. Silhavy                    Three Corporate Drive                             Zurich        IL      60047                    8/6/2020
                                            Paul, Weiss, Rifkind, Wharton &        Attn Kelley A. Cornish & Claudia R.
   Fresenius Kabi Austria GmbH              Garrison LLP                           Tobler                                  1285 Avenue of the Americas                       New York      NY      10019-6064               8/6/2020
   HAAPANEN BROTHERS                        SARAH HAAPANEN                         1400 ST. PAUL AVE                                                                         GURNEE        IL      60031                    8/6/2020
   Illinois Department of Revenue -
   Bankruptcy Unit                                                                 PO Box 19035                                                                              Springfield IL        62794-9035              7/17/2020
                                                                                                                           4350 Lassiter at North Hills
   inVentiv Health Consulting, Inc.         c/o John R. Gardner                    KL Gates LLP                            Ave., Suite 300                                   Raleigh       NC      27609                    8/6/2020
   InVentiv Health Consulting, Inc.         Doug William Britt                     1030 Sync Street                                                                          Morrisville   NC      27560                    8/6/2020
   Johnstone Supply                         Qiana Walker                           370 Market Street                                                                         Kenilworth    NJ      07033                   7/17/2020
                                                                                                                                                                             Baton
   Louisiana Department of Revenue          Bankruptcy Section                     PO Box 66658                                                                              Rouge         LA      70896                   7/17/2020
   MSC INDUSTRIAL                                                                  75 MAXESS ROAD                                                                            MELVILLE      NY      11747-3151               8/6/2020
   NTT America Solutions, Inc., formerly    Carlo Carroccia, Vice President and
   Dimension Data North America, Inc.       Managing Counsel                       757 Third Avenue, 14th Floor                                                              New York      NY      10017                    8/6/2020



In re In re Akorn, Inc. et al.
Case No. 20-11177                                                                                                 Page 1 of 2
                                                                   Case 1:20-cv-01254-MN
                                                                                Case 20-11177-KBO
                                                                                           Document Doc
                                                                                                    5-58578
                                                                                                         FiledFiled
                                                                                                               10/02/20
                                                                                                                    08/26/20
                                                                                                                          PagePage
                                                                                                                               416 of
                                                                                                                                   24432
                                                                                                                                      of 24
                                                                                                                                          PageID #: 3918


                                                                                                                  Exhibit F
                                                                                                      Supplemental Creditor Matrix Parties
                                                                                                          Served via First Class Mail


              CreditorName                               CreditorNoticeName                         Address1                            Address2                 Address3          City     State      Zip     Country Date Served
   NTT America Solutions, Inc., formerly        Cynthia Amfaldern, Credit and
   Dimension Data North America, Inc.           Collections Manager                   11006 Rushmore Drive, Suite 300                                                           Charlotte   NC      28277                  8/6/2020

   SANTEN PHARMACEUTICAL CO., LTD. ATTN TAKASHI HIBI                                  4-20 OFUKACHO                          KITA-KU                                            OSAKA               530-8552   JAPAN       8/6/2020
                                   Paul, Weiss, Rifkind, Wharton &                    Attn Robert Britton, Esq and Michael
   SANTEN PHARMACEUTICAL CO., LTD. Garrison LLP                                       Colarossi, Esq.                        1285 Avenue of the Americas                        New York NY         10019                  8/6/2020
   Siemens Industry, Inc.          Stephanie Mitchell                                 800 North Point Parkway, Suite 450                                                        Alpharetta GA       30005                 7/31/2020

   State of Nevada Department of Taxation                                             555 E Washington Ave Ste #1300                                                            Las Vegas NV        89101                  8/6/2020
                                                                                                                             4350 Lassiter at North Hills
   Syneos Health, LLC                           c/o John R. Gardner                   K and L Gates LLP                      Ave., Suite 300                                    Raleigh     NC      27609                  8/6/2020

   The Travelers Indemnity Company and
   its property casualty insurance affiliates   Attn Julie Peryga - Account Resolution Travelers                             One Tower Square 0000-FP15                         Hartford    CT      06183                  8/6/2020

   The Travelers Indemnity Company and                                                                                                                      One Tower Square,
   Its Property Casualty Insurance Affiliates Travelers                               Attn Julie A. Peryga                   Account Resolution             0000-FP15           Hartford    CT      06183                  8/6/2020
   TXU Energy Retail Company LLC              Diane Ringler                           PO Box 650393                                                                             Dallas      TX      75265                 7/17/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                                                                                                 Page 2 of 2
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 579
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           417 of1432
                                                                  of 16
                                                                      PageID #: 3919
                                                                                      Docket #0579 Date Filed: 08/26/2020

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                            )
  In re:                                                    )     Chapter 11
                                                            )
  AKORN, INC., et al.,1                                     )     Case No. 20-11177 (KBO)
                                                            )
                           Debtors.                         )     (Jointly Administered)
                                                            )
                                                            )

                           SUPPLEMENTAL CERTIFICATE OF SERVICE

               I, Leanne V. Rehder Scott, depose and say:

              1. I am employed by Kurtzman Carson Consultants LLC (“KCC”), the claims,
      noticing and administrative agent for the Debtors in the above-captioned cases. I submit this
      certificate in connection with the service of solicitation materials (the “Solicitation
      Packages”) for the Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates [Docket
      No. 258] (the “Plan”). I am over the age of 18 and not a party to this action. Except as
      otherwise noted, I could and would testify to the following based upon my personal
      knowledge.

             2. On May 22, 2020, the Court entered the Order Appointing KCC as Claims and
      Noticing Agent Effective as of May 20, 2020 [Docket No. 71].

              3. On June 23, 2020, the Court entered the Order Authorizing the Debtors to Employ
      and Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective as of the
      Petition Date [Docket No. 217].

              4. Consistent with its retention as claims, noticing and administrative agent, KCC is
      charged with, among other things, the duty of printing and distributing Solicitation Packages
      to creditors and other interested parties pursuant to the instructions set forth in the Debtors’
      Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure Statement,
      (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
      Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
      Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
      Respect Thereto [Docket No. 103] (the “Disclosure Statement Motion”) filed by the Debtors
      on May 26, 2020 and the Order (I) Approving the Adequacy of the Disclosure Statement,

  1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
           identification number, if any, are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC;
           Advanced Vision Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc.
           (6645); Akorn Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735);
           Covenant Pharma, Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022);
           Oak Pharmaceuticals, Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739);
           VPI Holdings Corp. (6716); and VPI Holdings Sub, LLC. The location of the Debtors’ service address is:
           1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.



                                                                             ¨2¤!+m4(:                  &v«
                                                                                 2011177200826000000000006
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 579
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           418 of2432
                                                                  of 16
                                                                      PageID #: 3920

     (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of the
     Joint Chapter 11 Plan of Akorn, Inc. and Its Debtor Affiliates, (III) Approving the Forms of
     Ballots and Notices in Connection Therewith, and (IV) Scheduling Certain Dates With
     Respect Thereto [Docket No. 318] (the “Disclosure Statement Order”), as entered by the
     Court on July 2, 2020.

            5. The Solicitation Packages consist of the following documents:

                a. if applicable, a flash drive (the “Flash Drive”) containing the following
                   documents:

                              i. the Disclosure Statement for the Joint Chapter 11 Plan of Akorn,
                                 Inc. and Its Debtor Affiliates (with all exhibits and attachments
                                 thereto) [Docket No. 267] (the “Disclosure Statement”);

                             ii. the Plan;

                            iii. the Disclosure Statement Order (without exhibits except for the
                                 Solicitation and Voting Procedures);

                b. either a printed copy of the appropriate Ballot(s) and voting instructions for
                   the voting class in which the creditor is entitled to vote (with a pre-addressed,
                   postage prepaid return envelope, if applicable (the “Return Envelope”):

                              i. Class 3 – Ballot for Holders of Term Loan Claims (the “Class 3
                                 Ballot”) (substantially in the form attached as Exhibit 3A to the
                                 Disclosure Statement Order);

                             ii. Class 4 – Ballot for Holders of General Unsecured Claims (the
                                 “Class 4 Ballot”) (substantially in the form attached as Exhibit
                                 3B to the Disclosure Statement Order);

                            iii. Class 7 – Ballot for Holders of Section 510(b) Claims (the “Class
                                 7 Ballot”) (substantially in the form attached as Exhibit 3C to the
                                 Disclosure Statement Order);

                            iv. Class 8 – Ballot for Holders of Akorn Interests (the “Class 8
                                Ballot”) (substantially in the form attached as Exhibit 3D to the
                                Disclosure Statement Order);

                             v. Class 8 – Ballot for Beneficial Holders of Akorn Interests (the
                                “Class 8 Beneficial Holder Ballot”) (substantially in the form
                                attached as Exhibit 3E to the Disclosure Statement Order);

                            vi. Class 8 – Master Ballot for Holders of Akorn Interests (the
                                “Class 8 Master Ballot”) (substantially in the form attached as
                                Exhibit 3F to the Disclosure Statement Order);




                                                 -2-
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 579
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           419 of3432
                                                                  of 16
                                                                      PageID #: 3921

                c. or in lieu of a Ballot, the following notices and forms, as appropriate, based on
                   the treatment under the Plan of any Claim or Interest held by the party to
                   whom the notice is provided:

                             i. Notice of Non-Voting Status to Holders of Unimpaired Claims
                                Conclusively Presumed to Accept the Plan (the “Unimpaired
                                Non-Voting Status Notice”) (substantially in the form attached as
                                Schedule 4 to the Disclosure Statement Order);

                             ii. Opt-In Form for Holders of Unimpaired Claims Conclusively
                                 Presumed to Accept the Plan (the “Unimpaired Opt-In Form”)
                                 (substantially in the form attached as Schedule 4A to the
                                 Disclosure Statement Order);

                            iii. Notice of Non-Voting Status with Respect to Disputed Claims
                                 and Interests (the “Disputed Claims Notice”) (substantially in the
                                 form attached as Schedule 5 to the Disclosure Statement Order);

                            iv. Opt-In Form for Holders of Disputed Claims and Interests (the
                                “Disputed Opt-In Form”) (substantially in the form attached as
                                Schedule 5A to the Disclosure Statement Order);

                d. if applicable, a Cover Letter from the Debtors (the “Cover Letter”)
                   (substantially in the form attached as Schedule 6 to the Disclosure Statement
                   Order); and

                e. the Notice of Hearing to Consider Confirmation of the Joint Chapter 11 Plan
                   of Akorn, Inc. and Its Debtor Affiliates and Related Voting and Objection
                   Deadlines (the “Confirmation Hearing Notice”) (substantially in the form
                   attached as Schedule 7 to the Disclosure Statement Order).

            6. Between July 28 and August 13, 2020, as indicated on the exhibit, at my direction
     and under my supervision, employees of KCC caused the Class 3 Ballot, Disclosure
     Statement, Plan, Disclosure Statement Order (without exhibits except for the Solicitation and
     Voting Procedures), Confirmation Hearing Notice, and Cover Letter to be served via
     Electronic Mail on the service list attached hereto as Exhibit A.

             7. Between July 23 and August 11, 2020, as indicated on the exhibit, as indicated on
     the exhibit, at my direction and under my supervision, employees of KCC caused the Class 4
     Ballot, Disclosure Statement, Plan, Disclosure Statement Order (without exhibits except for
     the Solicitation and Voting Procedures), Confirmation Hearing Notice, and Cover Letter to
     be served via Electronic Mail on the service list attached hereto as Exhibit B.




                                                -3-
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 579
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           420 of4432
                                                                  of 16
                                                                      PageID #: 3922

            8. Between July 23 and August 10, 2020, as indicated on the exhibit, at my direction
     and under my supervision, employees of KCC caused the Class 7 Ballot, Disclosure
     Statement, Plan, Disclosure Statement Order (without exhibits except for the Solicitation and
     Voting Procedures), Confirmation Hearing Notice, and Cover Letter to be served via
     Electronic Mail on the service list attached hereto as Exhibit C.


  Dated: August 26, 2020
                                                                /s/ Leanne V. Rehder Scott
                                                                Leanne V. Rehder Scott
                                                                222 N Pacific Coast Highway,
                                                                3rd Floor
                                                                El Segundo, CA 90245
                                                                Tel 310.823.9000




                                                -4-
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                       Document 5-58
                                Doc 579
                                     Filed Filed
                                           10/02/20
                                                 08/26/20
                                                      Page Page
                                                           421 of5432
                                                                  of 16
                                                                      PageID #: 3923




                                 Exhibit A
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                            Document 5-58
                                     Doc 579
                                          Filed Filed
                                                10/02/20
                                                      08/26/20
                                                           Page Page
                                                                422 of6432
                                                                       of 16
                                                                           PageID #: 3924
                                                Exhibit A
                                       Class 3 - Term Loan Claims
                                        Served via Electronic Mail
                    CreditorName                                Email                 Date Served
         ADAMS MILL CLO LTD KY0M002700        Lyle.Luckenbill@shenkmancapital.com        8/12/2020
         AGF FLOATING RATE INCOME FUND
         CA1L483162                           mwoods@eatonvance.com                       8/4/2020
         AMERICAN INTERNATIONAL GROUP
         INC RETIREMENT PLAN MASTER
         TRUST FOR DEFINED BENEFIT
         US0M00QJX2                           Joseph.Lasala@pinebridge.com                8/6/2020
         BARCLAYS BANK PLC GB1L182938         cindy.wong@barclays.com                     8/7/2020
         BAYCITY ALT INVEST FUNDS SICAV SIF
         BAYCITY US SENIOR LOAN FUND
         LU0M001B41                           John.Vaughan@symphonyasset.com              8/5/2020
         BAYCITY SENIOR LOAN MASTER FUND
         LTD KY0M000KL5                       John.Vaughan@symphonyasset.com              8/5/2020
         BRIGHTHOUSE FUNDS TRUST I
         BRIGHTHOUSE EATON VANCE
         FLOATING RATE PORTFOLIO
         US1L220063                           mwoods@eatonvance.com                       8/4/2020
         CANYON ASP FUND LP KY0M001VB1        jpagnam@CanyonPartners.com                  8/4/2020
         CANYON BALANCED MASTER FUND
         LTD KY1L328402                       jpagnam@CanyonPartners.com                  8/4/2020
         CANYON BLUE CREDIT INVESTMENT
         FUND LP US1L334963                   jpagnam@CanyonPartners.com                  8/4/2020

         CANYON DISTRESSED OPPORTUNITY
         MASTER FUND II LP KY0M003MW2         jpagnam@CanyonPartners.com                  8/4/2020

         CANYON DISTRESSED OPPORTUNITY
         MASTER FUND III LP KY0M0062X1        jpagnam@CanyonPartners.com                  8/4/2020
         CANYON DISTRESSED TX (B) LLC
         US0M018X56                           jpagnam@CanyonPartners.com                  8/4/2020
         CANYON DISTRESSED TX A LLC
         US0M017097                           jpagnam@CanyonPartners.com                  8/4/2020
         CANYON EDOF MASTER LP
         KY0M004TV7                           jpagnam@CanyonPartners.com                  8/4/2020
         CANYON GRF MASTER FUND II LP
         KY1L364308                           jpagnam@CanyonPartners.com                  8/4/2020
         CANYON NZ DOF INVESTING LP
         US0M00ZM47                           jpagnam@CanyonPartners.com                  8/4/2020
         CANYON VALUE REALIZATION FUND
         LP US1L230518                        jpagnam@CanyonPartners.com                  8/4/2020
         CANYON VALUE REALIZATION MAC 18
         LTD KY1L328675                       jpagnam@CanyonPartners.com                  8/4/2020
         CANYON VALUE REALIZATION MASTER
         FUND LP KY1L326992                   jpagnam@CanyonPartners.com                  8/4/2020
         CARLYLE GLOBAL MARKET
         STRATEGIES CLO 2015 2 LTD
         KY0M002VZ8                           Anh.Do@carlyle.com                          8/4/2020
         CATAMARAN CLO 2013 1 LTD
         KY0M000DQ9                           Maureen.Peterson@trimaranadvisors.com      8/11/2020


In re In re Akorn, Inc. et al.
Case No. 20-11177                               Page 1 of 7
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                            Document 5-58
                                     Doc 579
                                          Filed Filed
                                                10/02/20
                                                      08/26/20
                                                           Page Page
                                                                423 of7432
                                                                       of 16
                                                                           PageID #: 3925
                                                 Exhibit A
                                        Class 3 - Term Loan Claims
                                         Served via Electronic Mail
                    CreditorName                                Email                  Date Served
         CATAMARAN CLO 2014 1 LTD
         KY0M0025T6                            Maureen.Peterson@trimaranadvisors.com      8/11/2020
         CATAMARAN CLO 2014 2 LTD
         KY0M002718                            Maureen.Peterson@trimaranadvisors.com      8/11/2020
         CATAMARAN CLO 2015 1 LTD
         KY0M002PD7                            Maureen.Peterson@trimaranadvisors.com      8/11/2020
         CATAMARAN CLO 2018 1 LTD
         KY0M004P07                            Maureen.Peterson@trimaranadvisors.com      8/11/2020
         CETUS CAPITAL VI LP US0M017H65        adisanzo@cetuscap.com                       8/6/2020

         CIFC EVENT DRIVEN OPPORTUNITIES
         MASTER FUND LP KY0M005TF7             MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2012 IIR LTD
         KY0M004H64                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2013 I LTD IE1L558129    MNespola@cifc.com                          8/12/2020

         CIFC FUNDING 2013 II LTD KY1L561408   MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2013 IIIR LTD
         KY0M004QQ3                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2013 IV LTD
         KY0M000N78                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2014 II R LTD
         KY0M004V09                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2014 III LTD
         KY0M001WQ7                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2014 IVR LTD
         KY0M0057L6                            MNespola@cifc.com                          8/12/2020

         CIFC FUNDING 2014 LTD KY0M000WH8 MNespola@cifc.com                               8/12/2020
         CIFC FUNDING 2014 V LTD
         KY0M002MC6                       MNespola@cifc.com                               8/12/2020

         CIFC FUNDING 2015 I LTD KY0M002H82 MNespola@cifc.com                             8/12/2020

         CIFC FUNDING 2015 II LTD KY0M002PL0   MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2015 III LTD
         KY0M002S22                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2015 IV LTD
         KY0M0033K9                            MNespola@cifc.com                          8/12/2020
         CIFC FUNDING 2015 V LTD
         KY0M002WW3                            MNespola@cifc.com                          8/12/2020

         CIFC FUNDING 2016 I LTD KY0M003500 MNespola@cifc.com                             8/12/2020

         CIFC FUNDING 2017 I LTD KY0M0037P9 MNespola@cifc.com                             8/12/2020
         CIFC FUNDING 2017 II LTD
         KY0M003VW3                         MNespola@cifc.com                             8/12/2020
         CIFC FUNDING 2017 III LTD
         KY0M0046R6                         MNespola@cifc.com                             8/12/2020


In re In re Akorn, Inc. et al.
Case No. 20-11177                                Page 2 of 7
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                            Document 5-58
                                     Doc 579
                                          Filed Filed
                                                10/02/20
                                                      08/26/20
                                                           Page Page
                                                                424 of8432
                                                                       of 16
                                                                           PageID #: 3926
                                                Exhibit A
                                       Class 3 - Term Loan Claims
                                        Served via Electronic Mail
                    CreditorName                               Email         Date Served
         CIFC FUNDING 2017 IV LTD
         KY0M0044R1                           MNespola@cifc.com                 8/12/2020

         CIFC FUNDING 2017 V LTD KY0M004722 MNespola@cifc.com                   8/12/2020

         CIFC FUNDING 2018 I LTD KY0M004730   MNespola@cifc.com                 8/12/2020
         CIFC FUNDING 2018 II LTD
         KY0M004FS2                           MNespola@cifc.com                 8/12/2020
         CIFC FUNDING 2018 III LTD
         KY0M004H98                           MNespola@cifc.com                 8/12/2020
         CIFC FUNDING 2018 IV LTD
         KY0M004SS5                           MNespola@cifc.com                 8/12/2020
         CIFC LOAN OPPORTUNITY FUND II LTD
         KY0M003TL0                           MNespola@cifc.com                 8/12/2020
         CIFC LOAN OPPORTUNITY FUND
         KY0M002RK8                           MNespola@cifc.com                 8/12/2020
         CSAA INSURANCE EXCHANGE
         US0M0086L1                           Joseph.Lasala@pinebridge.com       8/6/2020
         EATON VANCE CLO 2013 1 LTD
         KY1L552035                           mwoods@eatonvance.com              8/4/2020
         EATON VANCE CLO 2014 1R LTD
         KY0M0051D6                           mwoods@eatonvance.com              8/4/2020
         EATON VANCE CLO 2015 1 LTD
         KY0M002Q40                           mwoods@eatonvance.com              8/4/2020
         EATON VANCE CLO 2018 1 LTD
         KY0M0049M1                           mwoods@eatonvance.com              8/4/2020
         EATON VANCE CLO 2019 1 LTD
         KY0M005CQ0                           mwoods@eatonvance.com              8/4/2020
         EATON VANCE FLOATING RATE 2022
         TARGET TERM TRUST US0M0126H3         mwoods@eatonvance.com              8/4/2020
         EATON VANCE FLOATING RATE
         INCOME PLUS FUND US0M0096D7          mwoods@eatonvance.com              8/4/2020
         EATON VANCE FLOATING RATE
         INCOME TRUST US1L014573              mwoods@eatonvance.com              8/4/2020
         EATON VANCE FLOATING RATE
         PORTFOLIO US1L033557                 mwoods@eatonvance.com              8/4/2020
         EATON VANCE INSTITUTIONAL SENIOR
         LOAN FUND KY1L014580                 mwoods@eatonvance.com              8/4/2020

         EATON VANCE INSTITUTIONAL SENIOR
         LOAN PLUS FUND KY0M003W09            mwoods@eatonvance.com              8/4/2020
         EATON VANCE INTERNATIONAL
         CAYMAN ISLANDS FLOATING RATE
         INCOME PORTFOLIO KY1L014614          mwoods@eatonvance.com              8/4/2020
         EATON VANCE LIMITED DURATION
         INCOME FUND US1L014599               mwoods@eatonvance.com              8/4/2020
         EATON VANCE SENIOR FLOATING
         RATE TRUST US1L014623                mwoods@eatonvance.com              8/4/2020
         EATON VANCE SENIOR INCOME
         TRUST US1L014631                     mwoods@eatonvance.com              8/4/2020

In re In re Akorn, Inc. et al.
Case No. 20-11177                               Page 3 of 7
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                            Document 5-58
                                     Doc 579
                                          Filed Filed
                                                10/02/20
                                                      08/26/20
                                                           Page Page
                                                                425 of9432
                                                                       of 16
                                                                           PageID #: 3927
                                               Exhibit A
                                      Class 3 - Term Loan Claims
                                       Served via Electronic Mail
                    CreditorName                              Email               Date Served
         EATON VANCE SHORT DURATION
         DIVERSIFIED INCOME FUND
         US1L014649                         mwoods@eatonvance.com                     8/4/2020
         EATON VANCE VT FLOATING RATE
         INCOME FUND US1L014706             mwoods@eatonvance.com                     8/4/2020
         EP CANYON LTD VG1L295530           jpagnam@CanyonPartners.com                8/4/2020
         FIRE AND POLICE PENSION FUND SAN
         ANTONIO US1L216673                 Joseph.Lasala@pinebridge.com              8/6/2020

         FIRST TRUST SENIOR FLOATING RATE
         2022 TGT TERM FUND US0M00ZMV1      BKessler@FTAdvisors.com                  8/13/2020
         FIRST TRUST SENIOR FLOATING RATE
         INCOME FUND II US1L013617          BKessler@FTAdvisors.com                  8/13/2020
         FIRST TRUST SENIOR LOAN ETF CAD
         HEDGED CA0M000BR8                  BKessler@FTAdvisors.com                  8/13/2020
         FIRST TRUST SENIOR LOAN FUND
         US0M007XF6                         BKessler@FTAdvisors.com                  8/13/2020
         FIRST TRUST SHORT DURATION HIGH
         INCOME FUND US1L544975             BKessler@FTAdvisors.com                  8/13/2020
         FIRST TRUST TACTICAL HIGH YIELD
         ETF US0M004WH1                     BKessler@FTAdvisors.com                  8/13/2020
         GALAXY XIX CLO LTD KY0M002PG0      Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XV CLO LTD KY1L551771       Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XX CLO LTD KY0M002KX6       Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXI CLO LTD KY0M002ZF1      Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXII CLO LTD KY0M003179     Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXIII CLO LTD KY0M003MQ4    Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXIV CLO LTD KY0M004391     Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXIX CLO LTD KY0M004TK0     Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXVII CLO LTD KY0M004QX9    Joseph.Lasala@pinebridge.com              8/6/2020
         GALAXY XXVIII CLO LTD KY0M004Z88   Joseph.Lasala@pinebridge.com              8/6/2020

         GOLDMAN SACHS TRUST II GOLDMAN
         SACHS MULTI MANAGER NON CORE
         FIXED INC FND US0M00PXL0       John.Vaughan@symphonyasset.com                8/5/2020
         GTAA PINEBRIDGE LP US0M014433  Joseph.Lasala@pinebridge.com                  8/5/2020
         IA CLARINGTON GLOBAL BOND FUND
         CA0M0026V8                     Joseph.Lasala@pinebridge.com                  8/6/2020

         JACKSON MILL CLO LTD KY0M002GD6    Lyle.Luckenbill@shenkmancapital.com      8/12/2020
         JEFFERSON MILL CLO LTD
         KY0M0027Z9                         Lyle.Luckenbill@shenkmancapital.com      8/12/2020
         JPMORGAN CHASE BANK NA
         US1L019291                         christopher.k.myers@chase.com             8/4/2020
         MENARD INC US0M00BQW1              John.Vaughan@symphonyasset.com            8/5/2020

         MIDOCEAN CREDIT CLO I KY1L553652   ARubeo@midoceanpartners.com               8/5/2020
         MIDOCEAN CREDIT CLO VI
         KY0M003ST5                         ARubeo@midoceanpartners.com               8/5/2020


In re In re Akorn, Inc. et al.
Case No. 20-11177                             Page 4 of 7
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                             Document Doc
                                      5-58579
                                           FiledFiled
                                                 10/02/20
                                                      08/26/20
                                                            PagePage
                                                                 426 of
                                                                     10432
                                                                        of 16
                                                                            PageID #: 3928
                                             Exhibit A
                                    Class 3 - Term Loan Claims
                                     Served via Electronic Mail
                    CreditorName                            Email           Date Served
         MOUNTAIN HAWK II CLO LTD
         KY0M000L54                       Javier.Obeso@westernasset.com        8/11/2020
         MOUNTAIN HAWK III CLO LTD
         KY0M001P59                       Javier.Obeso@westernasset.com        8/11/2020
         NB GLOBAL FLOATING RATE INCOME
         FUND LIMITED GG1L328647          Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XIV LTD
         KY0M000DZ0                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XIX LTD
         KY0M002RV5                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XV LTD
         KY0M000N37                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XVI S LTD
         KY0M004JP0                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XVII LTD
         KY0M002536                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XVIII LTD
         KY0M002KV0                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XX LTD
         KY0M0036D7                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XXI LTD
         KY0M0038Q5                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XXII LTD
         KY0M003L85                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN CLO XXIII LTD
         KY0M003SD9                       Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN FLOATING RATE
         INCOME FUND US1L211583           Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN GLOBAL
         SENIOR FLOATING RATE INCOME
         FUND IE0M0004D3                  Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 24 LTD KY0M003SV1   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 25 LTD KY0M0043X1   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 26 LTD KY0M0046P0   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 27 LTD KY0M004BQ5   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 28 LTD KY0M004LK7   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 29 LTD KY0M004JV8   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 30 LTD KY0M004Z13   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 31 LTD KY0M005DL9   Brian.Bunker@nb.com                  8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 32 LTD KY0M005B02   Brian.Bunker@nb.com                  8/12/2020


In re In re Akorn, Inc. et al.
Case No. 20-11177                           Page 5 of 7
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                             Document Doc
                                      5-58579
                                           FiledFiled
                                                 10/02/20
                                                      08/26/20
                                                            PagePage
                                                                 427 of
                                                                     11432
                                                                        of 16
                                                                            PageID #: 3929
                                              Exhibit A
                                     Class 3 - Term Loan Claims
                                      Served via Electronic Mail
                     CreditorName                             Email                 Date Served
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 33 LTD KY0M005SD4     Brian.Bunker@nb.com                        8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 34 LTD KY0M005Q62     Brian.Bunker@nb.com                        8/12/2020
         NEUBERGER BERMAN LOAN
         ADVISERS CLO 35 LTD KY0M0062N2     Brian.Bunker@nb.com                        8/12/2020
         NEUBERGER BERMAN SPECIAL
         SITUATIONS MASTER FUND LP
         KY0M005ZS7                         Brian.Bunker@nb.com                        8/12/2020
         NEW YORK CITY POLICE PENSION
         FUND US0M015QR8                    Joseph.Lasala@pinebridge.com                8/6/2020
         NUT TREE MASTER FUND LP
         KY0M0039B5                         biellimo@nuttreecapital.com                 8/4/2020
         NUVEEN FLOATING RATE INCOME
         FUND US1L024150                    John.Vaughan@symphonyasset.com              8/5/2020
         NUVEEN FLOATING RATE INCOME
         OPPORTUNITY FUND US1L024143        John.Vaughan@symphonyasset.com              8/5/2020
         NUVEEN SENIOR INCOME FUND
         US1L024218                         John.Vaughan@symphonyasset.com              8/5/2020
         NUVEEN SHORT DURATION CREDIT
         OPPORTUNITIES FUND US1L337941      John.Vaughan@symphonyasset.com              8/5/2020
         NUVEEN SYMPHONY FLOATING RATE
         INCOME FUND US1L335606             John.Vaughan@symphonyasset.com              8/5/2020
         OCEAN TRAILS CLO IV KY0M000J58     Ashkan.Zarnighian@rothschildandco.com      7/28/2020
         OCEAN TRAILS CLO V KY0M0026M9      Ashkan.Zarnighian@rothschildandco.com      7/28/2020
         OCEAN TRAILS CLO VI KY0M002T39     Ashkan.Zarnighian@rothschildandco.com      7/28/2020
         OFM II LP US0M0118R9               adisanzo@cetuscap.com                       8/6/2020
         PENSIONDANMARK
         PENSIONSFORSIRKINGSAKTIESELSKA
         B DK0M0002K9                       John.Vaughan@symphonyasset.com              8/5/2020
         PINEBRIDGE GLOBAL OPPORTUNISTIC
         DM CREDIT MASTER FUND LP
         KY0M004DN8                         Joseph.Lasala@pinebridge.com                8/5/2020
         PINEBRIDGE SARL LU0M0008Z2         Joseph.Lasala@pinebridge.com                8/5/2020
         PINEBRIDGE SENIOR FLOATING RATE
         INCOME FUND AU0M000WL9             Joseph.Lasala@pinebridge.com                8/5/2020
         PINEBRIDGE SENIOR SECURED LOAN
         FUND LTD KY1L007204                Joseph.Lasala@pinebridge.com                8/5/2020
         PORTICO BENEFIT SERVICES
         US0M014680                         Joseph.Lasala@pinebridge.com                8/6/2020
         PRINCIPAL DIVERSIFIED REAL ASSET
         CIT US0M0088M5                     John.Vaughan@symphonyasset.com              8/5/2020
         PRINCIPAL FUNDS INC DIVERSIFIED
         REAL ASSET FUND US1L421190         John.Vaughan@symphonyasset.com              8/5/2020
         RLI INSURANCE COMPANY
         US1L171399                         Joseph.Lasala@pinebridge.com                8/6/2020
         ROMARK WM R LTD KY0M004R13         Lyle.Luckenbill@shenkmancapital.com        8/12/2020
         STICHTING BLUE SKY ACTIVE FIXED
         INCOME US LEVERAGED LOAN FUND
         NL0M000K81                         Joseph.Lasala@pinebridge.com                8/6/2020

In re In re Akorn, Inc. et al.
Case No. 20-11177                             Page 6 of 7
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                             Document Doc
                                      5-58579
                                           FiledFiled
                                                 10/02/20
                                                      08/26/20
                                                            PagePage
                                                                 428 of
                                                                     12432
                                                                        of 16
                                                                            PageID #: 3930
                                              Exhibit A
                                     Class 3 - Term Loan Claims
                                      Served via Electronic Mail
                    CreditorName                             Email           Date Served
         STONEHILL INSTITUTIONAL PARTNERS
         LP US1L053225                      jsacks@stonehillcap.com              8/4/2020
         STONEHILL MASTER FUND LTD
         KY1L177544                         jsacks@stonehillcap.com              8/4/2020
         SUNAMERICA INCOME FUNDS AIG
         STRATEGIC BOND FUND US1L162802     Joseph.Lasala@pinebridge.com         8/6/2020
         SYMPHONY FLOATING RATE SENIOR
         LOAN FUND CA0M002244               John.Vaughan@symphonyasset.com       8/5/2020

         TEACHERS RETIREMENT SYSTEM OF
         THE CITY OF NEW YORK US0M015QS6    Joseph.Lasala@pinebridge.com         8/6/2020
         TRANSAMERICA UNCONSTRAINED
         BOND US0M00PKH5                    Joseph.Lasala@pinebridge.com         8/6/2020
         UAW RETIREE MEDICAL BENEFITS
         TRUST CRYSLER SEPARATE RETIREE
         ACCOUNT US0M013MK7                 Joseph.Lasala@pinebridge.com         8/6/2020
         UAW RETIREE MEDICAL BENEFITS
         TRUST FORD SEPARATE RETIREE
         ACCOUNT US0M013ML5                 Joseph.Lasala@pinebridge.com         8/6/2020
         UAW RETIREE MEDICAL BENEFITS
         TRUST GM SEPARATE RETIREE
         ACCOUNT US0M013MF7                 Joseph.Lasala@pinebridge.com         8/6/2020
         VALIC COMPANY II STRATEGIC BOND
         FUND US1L317331                    Joseph.Lasala@pinebridge.com         8/6/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                             Page 7 of 7
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58579
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            429 of
                                                                13432
                                                                   of 16
                                                                       PageID #: 3931




                                  Exhibit B
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                             Document Doc
                                      5-58579
                                           FiledFiled
                                                 10/02/20
                                                      08/26/20
                                                            PagePage
                                                                 430 of
                                                                     14432
                                                                        of 16
                                                                            PageID #: 3932
                                                    Exhibit B
                                       Class 4 - General Unsecured Claims
                                            Served via Electronic Mail
            CreditorName          CreditorNoticeName                         Email                  Date Served
                                                           stefan.czvitkovich@fresenius-kabi.com;
                                                           jack.silhavy@fresenius-kabi.com;
                                                           kgood@potteranderson.com;
                                                           kcornish@paulweiss.com;
   Fresenius Kabi Austria GmbH   Attn Stefan Czvitkovich   ctobler@paulweiss.com                       8/10/2020
   Leadiant Biosciences, Inc.    Juan Mendoza              jmendoza@sequorlaw.com                      8/11/2020
                                                           JAugust@saiber.com;
                                                           rosner@teamrosner.com;
   Quantic Group Ltd             John August               conor.mcnamara@kirkland.com                 7/23/2020
   Ronald M. Johnson             c/o Shannon Wolf          shannon.wolf@morganlewis.com                8/21/2020
                                                           Lance.Gould@BeasleyAllen.com;
   State of Louisiana            Lance Gould               Holly.Busler@BeasleyAllen.com               8/10/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                                   Page 1 of 1
Case 1:20-cv-01254-MN
             Case 20-11177-KBO
                        Document Doc
                                 5-58579
                                      FiledFiled
                                            10/02/20
                                                 08/26/20
                                                       PagePage
                                                            431 of
                                                                15432
                                                                   of 16
                                                                       PageID #: 3933




                                 Exhibit C
     Case 1:20-cv-01254-MN
                  Case 20-11177-KBO
                             Document Doc
                                      5-58579
                                           FiledFiled
                                                 10/02/20
                                                      08/26/20
                                                            PagePage
                                                                 432 of
                                                                     16432
                                                                        of 16
                                                                            PageID #: 3934
                                                     Exhibit C
                                          Class 7 - Section 510(b) Claims
                                             Served via Electronic Mail
            CreditorName          CreditorNoticeName                       Email                  Date Served
                                                         kgood@potteranderson.com;
                                                         Haywood@rlf.com;
   Fresenius Kabi AG                                     Steele@RLF.com                              7/23/2020
                                                         stefan.czvitkovich@fresenius-kabi.com;
                                                         jack.silhavy@fresenius-kabi.com;
                                                         kgood@potteranderson.com;
                                                         kcornish@paulweiss.com;
   Fresenius SE and Co. KGaA     Attn Jack C. Silhavy    ctobler@paulweiss.com                       8/10/2020




In re In re Akorn, Inc. et al.
Case No. 20-11177                                   Page 1 of 1
